

Title 48
USCTitle
48
Online@117-49
no
OLRC
2021-06-18T10:08:38
USCConverter 1.7.2

Title 48—TERRITORIES AND INSULAR POSSESSIONS
Current through 117-49



Chap.

Sec.

1.Bureau of Insular Affairs [Omitted or Repealed]1

2.Alaska21

3.Hawaii491

4.Puerto Rico731

5.Philippine Islands [Omitted, Repealed, or Transferred]1001

6.Canal Zone [Omitted, Repealed, or Transferred]1301

7.Virgin Islands1391

8.Guano Islands1411

8A.Guam1421

9.Samoa, Tutuila, Manua, Swains Island, and Trust Territory of the Pacific Islands [Transferred]1431

10.Territorial Provisions of a General Nature1451

11.Alien Owners of Land1501

12.Virgin Islands [1954]1541

13.Eastern Samoa1661

14.Trust Territory of the Pacific Islands1681

15.Conveyance of Submerged Lands to Territories1701

16.Delegates to Congress1711

17.Northern Mariana Islands1801

18.Micronesia, Marshall Islands, and Palau1901

19.Pacific Policy Reports2001

20.Puerto Rico Oversight, Management, and Economic Stability2101


CHAPTER 1—BUREAU OF INSULAR AFFAIRS
§ 1. Omitted
Codification
Section, act July 1, 1902, ch. 1369, § 87, 32 Stat. 712, provided that the Division of Insular Affairs of the War Department should be known as the Bureau of Insular Affairs and prescribed its business.
By Ex. Ord. No. 6726, eff. May 29, 1934, the Division of Territories and Island Possessions was established in the Department of the Interior, and the functions of the Bureau pertaining to the administration of the Government of Puerto Rico, together with the personnel, equipment and funds, were transferred thereto.
By Reorg. Plan No. II of 1939, § 4(d), eff. July 1, 1939, 4 F.R. 2731, 53 Stat. 1433, set out in the Appendix to Title 5, Government Organization and Employees. The Bureau of Insular Affairs of the War Department and its functions were transferred to the Department of the Interior and consolidated with the Division of Territories and Island Possessions, to be administered under the direction and supervision of the Secretary of the Interior. The office of the Chief of the Bureau and offices subordinate thereto provided for in section 14 of act June 4, 1920, ch. 227, 41 Stat. 769, were abolished and all their functions transferred to, and were to be exercised by, the Director of the Division of Territories and Island Possessions.



§ 2. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section, acts June 3, 1916, ch. 134, § 14, 39 Stat. 176; June 4, 1920, ch. 227, subch. I, § 14, 41 Stat. 769, prescribed composition of Bureau of Insular Affairs.



§ 3. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 640

Section, acts June 25, 1906, ch. 3528, 34 Stat. 456; June 4, 1920, ch. 227, subch. I, § 14, 41 Stat. 769, provided for appointment of Chief of Bureau.



§§ 4, 5. Repealed. Dec. 16, 1930, ch. 14, § 1, 46 Stat. 1029

Section 4, acts Mar. 2, 1907, ch. 2511, 34 Stat. 1162; Mar. 23, 1910, ch. 115, 36 Stat. 248, authorized Secretary of War to detail an Army officer to act as assistant to Chief of Bureau of Insular Affairs of War Department and directed that provisions of law as to transfer of officers of line to a department for tours of service would apply to vacancy created by this section and to return of detailed officer to Army.


Section 5, act Mar. 23, 1910, ch. 115, 36 Stat. 248, authorized Secretary of War to detail one additional Army officer as assistant to Chief of Bureau of Insular Affairs under same provisions in regard to vacancies and return as provided in section 4 of this title.




CHAPTER 2—ALASKA



Sec.


21 to 50d–1.Omitted or Repealed.


50e.Appropriations for benefit of natives; purchase of supplies for resale to natives, cooperatives, and Department employees.


50f.Disposal of miscellaneous revenues from schools, hospitals, and other Indian Service facilities.


50g to 488f.Omitted, Repealed, or Transferred.




Admission as StateAlaska was admitted into the Union on January 3, 1959, on issuance of Proc. No. 3269, eff. Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, set out below, as required by sections 1 and 8(c) of the Alaska Statehood Law, Pub. L. 85–508, July 7, 1958, 72 Stat. 339, set out below.

Alaska StatehoodPub. L. 85–508, July 7, 1958, 72 Stat. 339, as amended, provided:
“[Sec. 1. Declaration; acceptance, ratification, and confirmation of Constitution.] That, subject to the provisions of this Act, and upon issuance of the proclamation required by section 8(c) of this Act, the State of Alaska is hereby declared to be a State of the United States of America, is declared admitted into the Union on an equal footing with the other States in all respects whatever, and the constitution formed pursuant to the provisions of the Act of the Territorial Legislature of Alaska entitled, ‘An Act to provide for the holding of a constitutional convention to prepare a constitution for the State of Alaska; to submit the constitution to the people for adoption or rejection; to prepare for the admission of Alaska as a State; to make an appropriation; and setting an effective date’, approved March 19, 1955 (Chapter 46, Session Laws of Alaska, 1955), and adopted by a vote of the people of Alaska in the election held on April 24, 1956, is hereby found to be republican in form and in conformity with the Constitution of the United States and the principles of the Declaration of Independence, and is hereby accepted, ratified, and confirmed.

“Sec. 2. [Territory.] The State of Alaska shall consist of all the territory, together with the territorial waters appurtenant thereto, now included in the Territory of Alaska.

“Sec. 3. [Constitution.] The constitution of the State of Alaska shall always be republican in form and shall not be repugnant to the Constitution of the United States and the principles of the Declaration of Independence.

“Sec. 4. [Compact with United States; disclaimer of right and title to lands or other property; taxation.] As a compact with the United States said State and its people do agree and declare that they forever disclaim all right and title to any lands or other property not granted or confirmed to the State or its political subdivisions by or under the authority of this Act, the right or title to which is held by the United States or is subject to disposition by the United States, and to any lands or other property (including fishing rights), the right or title to which may be held by any Indians, Eskimos, or Aleuts (hereinafter called natives) or is held by the United States in trust for said natives; that all such lands or other property (including fishing rights), the right or title to which may be held by said natives or is held by the United States in trust for said natives, shall be and remain under the absolute jurisdiction and control of the United States until disposed of under its authority, except to such extent as the Congress has prescribed or may hereafter prescribe, and except when held by individual natives in fee without restrictions on alienation: Provided, That nothing contained in this Act shall recognize, deny, enlarge, impair, or otherwise affect any claim against the United States, and any such claim shall be governed by the laws of the United States applicable thereto; and nothing in this Act is intended or shall be construed as a finding, interpretation, or construction by the Congress that any law applicable thereto authorizes, establishes, recognizes, or confirms the validity or invalidity of any such claim, and the determination of the applicability or effect of any law to any such claim shall be unaffected by anything in this Act: And provided further, That no taxes shall be imposed by said State upon any lands or other property now owned or hereafter acquired by the United States or which, as hereinabove set forth, may belong to said natives, except to such extent as the Congress has prescribed or may hereafter prescribe, and except when held by individual natives in fee without restrictions on alienation. (As amended Pub. L. 86–70, § 2(a), June 25, 1959, 73 Stat. 141.)

“Sec. 5. [Title to property.] The State of Alaska and its political subdivisions, respectively, shall have and retain title to all property, real and personal, title to which is in the Territory of Alaska or any of the subdivisions. Except as provided in section 6 hereof, the United States shall retain title to all property, real and personal, to which it has title, including public lands.

“Sec. 6. [Selection from public lands; fish and wildlife resources; public school support; mineral leases, permits, leases, or contracts; mineral land grants; schools and colleges; confirmation of grants; internal improvements; submerged lands.] (a) For the purposes of furthering the development of and expansion of communities, the State of Alaska is hereby granted and shall be entitled to select, within thirty-five years after the date of the admission of the State of Alaska into the Union, from lands within national forests in Alaska which are vacant and unappropriated at the time of their selection not to exceed four hundred thousand acres of land, and from the other public lands of the United States in Alaska which are vacant, unappropriated, and unreserved at the time of their selection not to exceed another four hundred thousand acres of land, all of which shall be adjacent to established communities or suitable for prospective community centers and recreational areas. Such lands shall be selected by the State of Alaska with the approval of the Secretary of Agriculture as to national forest lands and with the approval of the Secretary of the Interior as to other public lands: Provided, That nothing herein contained shall affect any valid existing claim, location, or entry under the laws of the United States, whether for homestead, mineral, right-of-way, or other purpose whatsoever, or shall affect the rights of any such owner, claimant, locator, or entryman to the full use and enjoyment of the land so occupied: Provided further, That for the purposes of this section the term ‘public lands of the United States in Alaska which are vacant, unappropriated, and unreserved’ shall include, without limiting the use thereof, the retained or reserved interest of the United States in lands which have been disposed of with a reservation to the United States of all minerals or any specified mineral or minerals.

“(b) The State of Alaska, in addition to any other grants made in this section, is hereby granted and shall be entitled to select, within thirty-five years after the admission of Alaska into the Union, not to exceed one hundred and two million five hundred and fifty thousand acres from the public lands of the United States in Alaska which are vacant, unappropriated, and unreserved at the time of their selection: Provided, That nothing herein contained shall affect any valid existing claim, location, or entry under the laws of the United States, whether for homestead, mineral, right-of-way, or other purpose whatsoever, or shall affect the rights of any such owner, claimant, locator, or entryman to the full use and enjoyment of the lands so occupied: And provided further, That no selection hereunder shall be made in the area north and west of the line described in section 10 without approval of the President or his designated representative.

“(c) Block 32, and the structures and improvements thereon, in the city of Juneau are granted to the State of Alaska for any or all of the following purposes or a combination thereof: A residence for the Governor, a State museum, or park and recreational use.

“(d) Block 19, and the structures and improvements thereon, and the interests of the United States in blocks C and 7, and the structures and improvements thereon, in the city of Juneau, are hereby granted to the State of Alaska.

“(e) All real and personal property of the United States situated in the Territory of Alaska which is specifically used for the sole purpose of conservation and protection of the fisheries and wildlife of Alaska, under the provisions of the Alaska game law of July 1, 1943 (57 Stat. 301; 48 U.S.C., secs 192–211), as amended, and under the provisions of the Alaska commercial fisheries, laws of June 26, 1906 (34 Stat. 478; 48 U.S.C., secs. 230–239 and 241–242), and June 6, 1924 (43 Stat. 465; 48 U.S.C., secs. 221–228), as supplemented and amended, shall be transferred and conveyed to the State of Alaska by the appropriate Federal agency: Provided, That the administration and management of the fish and wildlife resources of Alaska shall be retained by the Federal Government under existing laws until the first day of the first calendar year following the expiration of ninety calendar days after the Secretary of the Interior certifies to the Congress that the Alaska State Legislature has made adequate provision for the administration, management, and conservation of said resources in the broad national interest: Provided, That such transfer shall not include lands withdrawn or otherwise set apart as refuges or reservations for the protection of wildlife nor facilities utilized in connection therewith, or in connection with general research activities relating to fisheries or wildlife. Sums of money that are available for apportionment or which the Secretary of the Interior shall have apportioned as of the date the State of Alaska shall be deemed to be admitted into the Union, for wildlife restoration in the Territory of Alaska, pursuant to section 8(a) of the Act of September 2, 1937, as amended (16 U.S.C., sec. 669g–1), and for fish restoration and management in the Territory of Alaska, pursuant to section 12 of the Act of August 9, 1950 (16 U.S.C., sec. 777k), shall continue to be available for the period, and under the terms and conditions in effect at the time, the apportionments are made. Commencing with the year during which Alaska is admitted into the Union, the Secretary of the Treasury, at the close of each fiscal year, shall pay to the State of Alaska 70 per centum of the net proceeds, as determined by the Secretary of the Interior, derived during such fiscal year from all sales of sealskins or sea otter skins made in accordance with the provisions of the Fur Seal Act of 1966 [16 U.S.C. 1151 et seq.]. In arriving at the net proceeds, there shall be deducted from the receipts from all sales all costs to the United States in carrying out the provisions of the Fur Seal Act of 1966, including, but not limited to, the costs of handling and dressing the skins, the costs of making the sales, and all expenses incurred in the administration of the Pribilof Islands, and the payments made to any municipal corporation established pursuant to section 206 of the Fur Seal Act of 1966 [16 U.S.C. 1166] and to the civil service retirement and disability fund pursuant to section 208 of the Fur Seal Act of 1966 [16 U.S.C. 1168]. In administering the Pribilof Islands fund established by section 407 of the Fur Seal Act of 1966 [16 U.S.C. 1187], the Secretary shall consult with the State of Alaska annually. Nothing in this Act shall be construed as affecting the rights of the United States under the provisions of the Fur Seal Act of 1966 and the Northern Pacific Halibut Act of 1937 (16 U.S.C. 772–772i).

“(f) Five per centum of the proceeds of sale of public lands lying within said State which shall be sold by the United States subsequent to the admission of said State into the Union, after deducting all the expenses incident to such sales, shall be paid to said State to be used for the support of the public schools within said State.

“(g) Except as provided in subsection (a), all lands granted in quantity to and authorized to be selected by the State of Alaska by this Act shall be selected in such manner as the laws of the State may provide, and in conformity with such regulations as the Secretary of the Interior may prescribe. All selections shall be made in reasonably compact tracts, taking into account the situation and potential uses of the lands involved, and each tract selected shall contain at least five thousand seven hundred and sixty acres unless isolated from other tracts open to selection or, in the case of selections under subsec. (a) of this section, one hundred and sixty acres. The authority to make selections shall never be alienated or bargained away, in whole or in part, by the State. Upon the revocation of any order of withdrawal in Alaska, the order of revocation shall provide for a period of not less than ninety days before the date on which it otherwise becomes effective, if subsequent to the admission of Alaska into the Union, during which period the State of Alaska shall have a preferred right of selection, subject to the requirements of this Act, except as against prior existing valid rights or as against equitable claims subject to allowance and confirmation. Such preferred right of selection shall have precedence over the preferred right of application created by section 4 of the Act of September 27, 1944 (58 Stat. 748; 43 U.S.C., sec. 282), as now or hereafter amended, but not over other preference rights now conferred by law. Where any lands desired by the State are unsurveyed at the time of their selection, the Secretary of the Interior shall survey the exterior boundaries of the area requested without any interior subdivision thereof and shall issue a patent for such selected area in terms of the exterior boundary survey; where any lands desired by the State are surveyed at the time of their selection, the boundaries of the area requested shall conform to the public land subdivisions established by the approval of the survey. All lands duly selected by the State of Alaska pursuant to this Act shall be patented to the State by the Secretary of the Interior. Following the selection of lands by the State and the tentative approval of such selection by the Secretary of the Interior or his designee, but prior to the issuance of final patent, the State is hereby authorized to execute conditional leases and to make conditional sales of such selected lands. As used in this subsection, the words ‘equitable claims subject to allowance and confirmation’ include, without limitation, claims of holders of permits issued by the Department of Agriculture on lands eliminated from national forests, whose permits have been terminated only because of such elimination and who own valuable improvements on such lands. As to all selections made by the State after January 1, 1979, pursuant to section 6(b) of this Act, the Secretary of the Interior, in his discretion, may waive the minimum tract selection size where he determines that such a reduced selection size would be in the national interest and would result in a better land ownership pattern.

“(h) Any lease, permit, license, or contract issued under the Mineral Leasing Act of February 25, 1920 (41 Stat. 437; 30 U.S.C. 181 and the following), as amended, or under the Alaska Coal Leasing Act of October 20, 1914 (38 Stat. 741; 30 U.S.C.11 So in original. Probably should be “48 U.S.C.”. 432 and the following), as amended, shall have the effect of withdrawing the lands subject thereto from selection by the State of Alaska under this Act, unless an application to select such lands is filed with the Secretary of the Interior within a period of ten years after the date of the admission of Alaska into the Union. Such selections shall be made only from lands that are otherwise open to selection under this Act. When all of the lands subject to a lease, permit, license, or contract are selected, the patent for the lands so selected shall vest in the State of Alaska all the right, title, and interest of the United States in and to that lease, permit, license, or contract that remains outstanding on the effective date of the patent, including the right to all the rentals, royalties, and other payments accruing after that date under that lease, permit, license, or contract, and including any authority that may have been retained by the United States to modify the terms and conditions of that lease, permit, license, or contract: Provided, That nothing herein contained shall affect the continued validity of any such lease, permit, license, or contract or any rights arising thereunder. Where only a portion of the lands subject to a lease, permit, license, or contract are selected, there shall be reserved to the United States the mineral or minerals subject to that lease, permit, license, or contract, together with such further rights as may be necessary to the full and complete enjoyment of all rights, privileges, and benefits under or with respect to that lease, permit, license, or contract; upon the termination of the lease, permit, license, or contract, title to the minerals so reserved to the United States shall pass to the State of Alaska.

“(i) All grants made or confirmed under this Act shall include mineral deposits. The grants of mineral lands to the State of Alaska under subsections (a) and (b) of this section are made upon the express condition that all sales, grants, deeds, or patents for any of the mineral lands so granted shall be subject to and contain a reservation to the State of all of the minerals in the lands so sold, granted, deeded, or patented, together with the right to prospect for, mine, and remove the same. Mineral deposits in such lands shall be subject to lease by the State as the State legislature may direct: Provided, That any lands or minerals hereafter disposed of contrary to the provisions of this section shall be forfeited to the United States by appropriate proceedings instituted by the Attorney General for that purpose in the United States District Court for the District of Alaska.

“(j) The schools and colleges provided for in this Act shall forever remain under the exclusive control of the State, or its governmental subdivisions, and no part of the proceeds arising from the sale or disposal of any lands granted herein for educational purposes shall be used for the support of any sectarian or denominational school, college, or university.

“(k) Grants previously made to the Territory of Alaska are hereby confirmed and transferred to the State of Alaska upon its admission. Effective upon the admission of the State of Alaska into the Union, section 1 of the Act of March 4, 1915 (38 Stat. 1214; 48 U.S.C., sec. 353), as amended, and the last sentence of section 35 of the Act of February 25, 1920 (41 Stat. 450; 30 U.S.C., sec. 191), as amended, are repealed and all lands therein reserved under the provisions of section 1 as of the date of this Act [July 7, 1958] shall, upon the admission of said State into the Union, be granted to said State for the purposes for which they were reserved; but such repeal shall not affect any outstanding lease, permit, license, or contract issued under said section 1, as amended, or any rights or powers with respect to such lease, permit, license, or contract, and shall not affect the disposition of the proceeds or income derived prior to such repeal from any lands reserved under said section 1, as amended, or derived thereafter from any disposition of the reserved lands or an interest therein made prior to such repeal.

“(l) The grants provided for in this Act shall be in lieu of the grant of land for purposes of internal improvements made to new States by section 8 of the Act of September 4, 1841 (5 Stat. 455), and sections 2378 and 2379 of the Revised Statutes (43 U.S.C., sec. 857), and in lieu of the swampland grant made by the Act of September 28, 1850 (9 Stat. 520), and section 2479 of the Revised Statutes (43 U.S.C., sec. 982), and in lieu of the grant of thirty thousand acres for each Senator and Representative in Congress made by the Act of July 2, 1862, as amended (12 Stat. 503; 7 U.S.C., secs. 301–308), which grants are hereby declared not to extend to the State of Alaska.

“(m) The Submerged Lands Act of 1953 (Public Law 31, Eighty-third Congress, first session; 67 Stat. 29) shall be applicable to the State of Alaska and the said State shall have the same rights as do existing States thereunder.

“(n) The minimum tract selection size is waived with respect to a selection made by the State of Alaska under subsection (a) for the following selections:







National Forest Community Grant Application NumberArea NameEst. Acres


209Yakutat Airport Addition111  
264Bear Valley (Portage)120  
284Hyder-Fish Creek61  
310Elfin Cove37  
384Edna Bay Admin Site37  
390Point Hilda29.




“(o)(1) The State of Alaska may elect to convert a selection filed under subsection (b) to a selection under subsection (a) by notifying the Secretary of the Interior in writing.

“(2) If the State of Alaska makes an election under paragraph (1), the entire selection shall be converted to a selection under subsection (a).

“(3) The Secretary of the Interior shall not convey a total of more than 400,000 acres of public domain land selected under subsection (a) or converted under paragraph (1) to a public domain selection under subsection (a).

“(4) Conversion of a selection under paragraph (1) shall not increase the survey obligation of the United States with respect to the land converted.


“(p) All selection applications of the State of Alaska that are on file with the Secretary of the Interior under the public domain provisions of subsection (a) on the date of enactment of this subsection [Dec. 10, 2004] and any selection applications that are converted to a subsection (a) selection under subsection (o)(1) are approved as suitable for community or recreational purposes. (As amended Pub. L. 86–70, § 2(b), June 25, 1959, 73 Stat. 141; Pub. L. 86–173, Aug. 18, 1959, 73 Stat. 395; Pub. L. 86–786, §§ 3, 4, Sept. 14, 1960, 74 Stat. 1025; Pub. L. 88–135, Oct. 8, 1963, 77 Stat. 223; Pub. L. 88–289, Mar. 25, 1964, 78 Stat. 169; Pub. L. 89–702, title IV, § 408(b), Nov. 2, 1966, 80 Stat. 1098; Pub. L. 96–487, title IX, § 906(a), (f)(3), Dec. 2, 1980, 94 Stat. 2437, 2440; Pub. L. 108–452, title I, § 101, Dec. 10, 2004, 118 Stat. 3576.)


“Sec. 7. [Certification by President; proclamation for elections.] Upon enactment of this Act, it shall be the duty of the President of the United States, not later than July 3, 1958, to certify such fact to the Governor of Alaska. Thereupon the Governor, on or after July 3, 1958, and not later than August 1, 1958, shall issue his proclamation for the elections, as hereinafter provided, for officers of all elective offices and in the manner provided for by the constitution of the proposed State of Alaska, but the officers so elected shall in any event include two Senators and one Representative in Congress.

“Sec. 8. [Election of officers; date; propositions; certification of voting results; proclamation by President; laws in effect.] (a) The proclamation of the Governor of Alaska required by section 7 shall provide for holding of a primary election and a general election on dates to be fixed by the Governor of Alaska: Provided, That the general election shall not be held later than December 1, 1958, and at such elections the officers required to be elected as provided in section 7 shall be, and officers for other elective offices provided for in the constitution of the proposed State of Alaska may be, chosen by the people. Such elections shall be held, and the qualifications of voters thereat shall be, as prescribed by the constitution of the proposed State of Alaska for the election of members of the proposed State legislature. The returns thereof shall be made and certified in such manner as the constitution of the proposed State of Alaska may prescribe. The Governor of Alaska shall certify the results of said elections to the President of the United States.

“(b) At an election designated by proclamation of the Governor of Alaska, which may be the general election held pursuant to subsection (a) of this section, or a Territorial general election, or a special election, there shall be submitted to the electors qualified to vote in said election, for adoption or rejection, by separate ballot on each, the following propositions:“ ‘(1) Shall Alaska immediately be admitted into the Union as a State?
“ ‘(2) The boundaries of the State of Alaska shall be as prescribed in the Act of Congress approved __ (date of approval of this Act) and all claims of this State to any areas of land or sea outside the boundaries so prescribed are hereby irrevocably relinquished to the United States.
“ ‘(3) All provisions of the Act of Congress approved __ (date of approval of this Act) reserving rights or powers to the United States, as well as those prescribing the terms or conditions of the grants of lands or other property therein made to the State of Alaska, are consented to fully by said State and its people.’
“In the event each of the foregoing propositions is adopted at said election by a majority of the legal votes cast on said submission, the proposed constitution of the proposed State of Alaska, ratified by the people at the election held on April 24, 1956, shall be deemed amended accordingly. In the event any one of the foregoing propositions is not adopted at said election by a majority of the legal votes cast on said submission, the provisions of this Act shall thereupon cease to be effective.
“The Governor of Alaska is hereby authorized and directed to take such action as may be necessary or appropriate to insure the submission of said propositions to the people. The return of the votes cast on said propositions shall be made by the election officers directly to the Secretary of Alaska, who shall certify the results of the submission to the Governor. The Governor shall certify the results of said submission, as so ascertained, to the President of the United States.


“(c) If the President shall find that the propositions set forth in the preceding subsection have been duly adopted by the people of Alaska, the President, upon certification of the returns of the election of the officers required to be elected as provided in section 7 of this Act, shall thereupon issue his proclamation announcing the results of said election as so ascertained. Upon the issuance of said proclamation by the President, the State of Alaska shall be deemed admitted into the Union as provided in section 1 of this Act.“Until the said State is so admitted into the Union, all of the officers of said Territory, including the Delegate in Congress from said Territory, shall continue to discharge the duties of their respective offices. Upon the issuance of said proclamation by the President of the United States and the admission of the State of Alaska into the Union, the officers elected at said election, and qualified under the provisions of the constitution and laws of said State, shall proceed to exercise all the functions pertaining to their offices in or under or by authority of the government of said State, and officers not required to be elected at said initial election shall be selected or continued in office as provided by the constitution and laws of said State. The Governor of said State shall certify the election of the Senators and Representative in the manner required by law, and the said Senators and Representative shall be entitled to be admitted to seats in Congress and to all the rights and privileges of Senators and Representatives of other States in the Congress of the United States.


“(d) Upon admission of the State of Alaska into the Union as herein provided, all of the Territorial laws then in force in the Territory of Alaska shall be and continue in full force and effect throughout said State except as modified or changed by this Act, or by the constitution of the State, or as thereafter modified or changed by the legislature of the State. All of the laws of the United States shall have the same force and effect within said State as elsewhere within the United States. As used in this paragraph, the term ‘Territorial laws’ includes (in addition to laws enacted by the Territorial Legislature of Alaska) all laws or parts thereof enacted by the Congress the validity of which is dependent solely upon the authority of the Congress to provide for the government of Alaska prior to the admission of the State of Alaska into the Union, and the term ‘laws of the United States’ includes all laws or parts thereof enacted by the Congress that (1) apply to or within Alaska at the time of the admission of the State of Alaska into the Union, (2) are not ‘Territorial laws’ as defined in this paragraph, and (3) are not in conflict with any other provisions of this Act.


“Sec. 9. [House of Representatives membership.] The State of Alaska upon its admission into the Union shall be entitled to one Representative until the taking effect of the next reapportionment, and such Representative shall be in addition to the membership of the House of Representatives as now prescribed by law: Provided, That such temporary increase in the membership shall not operate to either increase or decrease the permanent membership of the House of Representatives as prescribed in the Act of August 8, 1911 (37 Stat. 13) nor shall such temporary increase affect the basis of apportionment established by the Act of November 15, 1941 (55 Stat. 761; 2 U.S.C., sec. 2a), for the Eighty-third Congress and each Congress thereafter.

“Sec. 10. [National defense withdrawals; jurisdiction.] (a) The President of the United States is hereby authorized to establish, by Executive order or proclamation, one or more special national defense withdrawals within the exterior boundaries of Alaska, which withdrawal or withdrawals may thereafter be terminated in whole or in part by the President.

“(b) Special national defense withdrawals established under subsection (a) of this section shall be confined to those portions of Alaska that are situated to the north or west of the following line: Beginning at the point where the Porcupine River crosses the international boundary between Alaska and Canada; thence along a line parallel to, and five miles from, the right bank of the main channel of the Porcupine River to its confluence with the Yukon River; thence along a line parallel to, and five miles from, the right bank of the main channel of the Yukon River to its most southerly point of intersection with the meridian of longitude 160 degrees west of Greenwich; thence south to the intersection of said meridian with the Kuskokwim River; thence along a line parallel to, and five miles from the right bank of the Kuskokwim River to the mouth of said river; thence along the shoreline of Kuskokwim Bay to its intersection with the meridian of longitude 162 degrees 30 minutes west of Greenwich; thence south to the intersection of said meridian with the parallel of latitude 57 degrees 30 minutes north; thence east to the intersection of said parallel with the meridian of longitude 156 degrees west of Greenwich; thence south to the intersection of said meridian with the parallel of latitude 50 degrees north.

“(c) Effective upon the issuance of such Executive order or proclamation, exclusive jurisdiction over all special national defense withdrawals established under this section is hereby reserved to the United States, which shall have sole legislative, judicial, and executive power within such withdrawals, except as provided hereinafter. The exclusive jurisdiction so established shall extend to all lands within the exterior boundaries of each such withdrawal, and shall remain in effect with respect to any particular tract or parcel of land only so long as such tract or parcel remains within the exterior boundaries of such a withdrawal. The laws of the State of Alaska shall not apply to areas within any special national defense withdrawal established under this section while such areas remain subject to the exclusive jurisdiction hereby authorized: Provided, however, That such exclusive jurisdiction shall not prevent the execution of any process, civil or criminal, of the State of Alaska, upon any person found within said withdrawals: And provided further, That such exclusive jurisdiction shall not prohibit the State of Alaska from enacting and enforcing all laws necessary to establish voting districts, and the qualification and procedures for voting in all elections.

“(d) During the continuance in effect of any special national defense withdrawal established under this section, or until the Congress otherwise provides, such exclusive jurisdiction shall be exercised within each such withdrawal in accordance with the following provisions of law:“(1) All laws enacted by the Congress that are of general application to areas under the exclusive jurisdiction of the United States, including, but without limiting the generality of the foregoing, those provisions of title 18, United States Code, that are applicable within the special maritime and territorial jurisdiction of the United States as defined in section 7 of said title, shall apply to all areas within such withdrawals.

“(2) In addition, any areas within the withdrawals that are reserved by Act of Congress or by Executive action for a particular military or civilian use of the United States shall be subject to all laws enacted by the Congress that have application to lands withdrawn for that particular use, and any other areas within the withdrawals shall be subject to all laws enacted by the Congress that are of general application to lands withdrawn for defense purposes of the United States.

“(3) To the extent consistent with the laws described in paragraphs (1) and (2) of this subsection and with regulations made or other actions taken under their authority, all laws in force within such withdrawals immediately prior to the creation thereof by Executive order or proclamation shall apply within the withdrawals and, for this purpose, are adopted as laws of the United States: Provided, however, That the laws of the State or Territory relating to the organization or powers of municipalities or local political subdivisions, and the laws or ordinances of such municipalities or political subdivisions shall not be adopted as laws of the United States.

“(4) All functions vested in the United States magistrate judges by the laws described in this subsection shall continue to be performed within the withdrawals by such magistrate judges.

“(5) All functions vested in any municipal corporation, school district, or other local political subdivision by the laws described in this subsection shall continue to be performed within the withdrawals by such corporation, district, or other subdivision, and the laws of the State or the laws or ordinances of such municipalities or local political subdivision shall remain in full force and effect notwithstanding any withdrawal made under this section.

“(6) All other functions vested in the government of Alaska or in any officer or agency thereof, except judicial functions over which the United States District Court for the District of Alaska is given jurisdiction by this Act or other provisions of law, shall be performed within the withdrawals by such civilian individuals or civilian agencies and in such manner as the President shall from time to time, by Executive order, direct or authorize.

“(7) The United States District Court for the District of Alaska shall have original jurisdiction, without regard to the sum or value of any matter in controversy, over all civil actions arising within such withdrawals under the laws made applicable thereto by this subsection, as well as over all offenses committed within the withdrawals.


“(e) Nothing contained in subsection (d) of this section shall be construed as limiting the exclusive jurisdiction established in the United States by subsection (c) of this section or the authority of the Congress to implement such exclusive jurisdiction by appropriate legislation, or as denying to persons now or hereafter residing within any portion of the areas described in subsection (b) of this section the right to vote at all elections held within the political subdivisions as prescribed by the State of Alaska where they respectively reside, or as limiting the jurisdiction conferred on the United States District Court for the District of Alaska by any other provision of law, or as continuing in effect laws relating to the Legislature of the Territory of Alaska. Nothing contained in this section shall be construed as limiting any authority otherwise vested in the Congress or the President. (As amended Pub. L. 90–578, title IV, § 402(b)(2), Oct. 17, 1968, 82 Stat. 1118; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117.)


“Sec. 11. [Denali National Park; military and naval lands; civil and criminal jurisdiction.] (a) Nothing in this Act shall affect the establishment, or the right, ownership, and authority of the United States in Denali National Park, as now or hereafter constituted; but exclusive jurisdiction, in all cases, shall be exercised by the United States for the national park, as now or hereafter constituted; saving, however, to the State of Alaska the right to serve civil or criminal process within the limits of the aforesaid park in suits or prosecutions for or on account of rights acquired, obligations incurred, or crimes committed in said State, but outside of said park; and saving further to the said State the right to tax persons and corporations, their franchises and property on the lands included in said park; and saving also to the persons residing now or hereafter in such area the right to vote at all elections held within the respective political subdivisions of their residence in which the park is situated.

“(b) Notwithstanding the admission of the State of Alaska into the Union, authority is reserved in the United States, subject to the proviso hereinafter set forth, for the exercise by the Congress of the United States of the power of exclusive legislation, as provided by article I, section 8, clause 17, of the Constitution of the United States, in all cases whatsoever over such tracts or parcels of land as, immediately prior to the admission of said State, are owned by the United States and held for military, naval, Air Force, or Coast Guard purposes, including naval petroleum reserve numbered 4, whether such lands were acquired by cession and transfer to the United States by Russia and set aside by Act of Congress or by Executive order or proclamation of the President or the Governor of Alaska for the use of the United States, or were acquired by the United States by purchase, condemnation, donation, exchange, or otherwise: Provided, (i) That the State of Alaska shall always have the right to serve civil or criminal process within the said tracts or parcels of land in suits or prosecutions for or on account of rights acquired, obligations incurred, or crimes committed within the said State but outside of the said tracts or parcels of land; (ii) that the reservation of authority in the United States for the exercise by the Congress of the United States of the power of exclusive legislation over the lands aforesaid shall not operate to prevent such lands from being a part of the State of Alaska, or to prevent the said State from exercising over or upon such lands, concurrently with the United States, any jurisdiction whatsoever which it would have in the absence of such reservation of authority and which is consistent with the laws hereafter enacted by the Congress pursuant to such reservation of authority; and (iii) that such power of exclusive legislation shall rest and remain in the United States only so long as the particular tract or parcel of land involved is owned by the United States and used for military, naval, Air Force, or Coast Guard purposes. The provisions of this subsection shall not apply to lands within such special national defense withdrawal or withdrawals as may be established pursuant to section 10 of this Act until such lands cease to be subject to the exclusive jurisdiction reserved to the United States by that section. (As amended Pub. L. 96–487, title II, § 202(3)(a), Dec. 2, 1980, 94 Stat. 2382.)


“Sec. 12. [Judicial and criminal provisions; amendment.] Effective upon the admission of Alaska into the Union—“(a) The analysis of chapter 5 of title 28, United States Code, immediately preceding section 81 of such title, is amended by inserting immediately after and underneath item 81 of such analysis, a new item to be designated as item 81A and to read as follows:“ ‘81A. Alaska’;


“(b) Title 28, United States Code, is amended by inserting immediately after section 81 thereof a new section, to be designated as section 81A, and to read as follows:“ ‘§ 81A. Alaska
“ ‘Alaska constitutes one judicial district.
“ ‘Court shall be held at Anchorage, Fairbanks, Juneau, and Nome.’;


“(c) Section 133 of title 28, United States Code, is amended by inserting in the table of districts and judges in such section immediately above the item: ‘Arizona * * * 2’, a new item as follows: ‘Alaska * * * 1’;

“(d) The first paragraph of section 373 of title 28, United States Code, as heretofore amended, is further amended by striking out the words: ‘the District Court for the Territory of Alaska,’: Provided, That the amendment made by this subsection shall not affect the rights of any judge who may have retired before it takes effect;

“(e) The words ‘the District Court for the Territory of Alaska,’ are stricken out wherever they appear in sections 333, 460, 610, 753, 1252, 1291, 1292, and 1346 of title 28, United States Code;

“(f) The first paragraph of section 1252 of title 28, United States Code, is further amended by striking out the word ‘Alaska,’ from the clause relating to courts of record;

“(g) Subsection (2) of section 1294 of title 28, United States Code, is repealed and the later subsections of such section are renumbered accordingly;

“(h) Subsection (a) of section 2410 of title 28, United States Code, is amended by striking out the words: ‘including the District Court for the Territory of Alaska,’;

“(i) Section 3241 of title 18, United States Code, is amended by striking out the words: ‘District Court for the Territory of Alaska, the’;

“(j) Subsection (e) of section 3401 of title 18, United States Code, is amended by striking out the words: ‘for Alaska or’;

“(k) Section 3771 of title 18, United States Code, as heretofore amended, is further amended by striking out from the first paragraph of such section the words: ‘the Territory of Alaska,’;

“(l) Section 3772 of title 18, United States Code, as heretofore amended, is further amended by striking out from the first paragraph of such section the words: ‘the Territory of Alaska,’;

“(m) Section 2072 of title 28, United States Code, as heretofore amended, is further amended by striking out from the first paragraph of such section the words: ‘and of the District Court for the Territory of Alaska’;

“(n) Subsection (q) of section 376 of title 28, United States Code, is amended by striking out the words: ‘the District Court for the Territory of Alaska,’: Provided, That the amendment made by this subsection shall not affect the rights under such section 376 of any present or former judge of the District Court for the Territory of Alaska or his survivors;

“(o) The last paragraph of section 1963 of title 28, United States Code, is repealed;

“(p) Section 2201 of title 28, United States Code, is amended by striking out the words: ‘and the District Court for the Territory of Alaska’; and

“(q) Section 4 of the Act of July 28, 1950 (64 Stat. 380; 5 U.S.C., sec. 341b) is amended by striking out the word: ‘Alaska,’.


“Sec. 13. [Continuation of suits.] No writ, action, indictment, cause, or proceeding pending in the District Court for the Territory of Alaska on the date when said Territory shall become a State, and no case pending in an appellate court upon appeal from the District Court for the Territory of Alaska at the time said Territory shall become a State, shall abate by the admission of the State of Alaska into the Union, but the same shall be transferred and proceeded with as hereinafter provided.“All civil causes of action and all criminal offenses which shall have arisen or been committed prior to the admission of said State, but as to which no suit, action, or prosecution shall be pending at the date of such admission, shall be subject to prosecution in the appropriate State courts or in the United States District Court for the District of Alaska in like manner, to the same extent, and with like right of appellate review, as if said State had been created and said courts had been established prior to the accrual of said causes of action or the commission of such offenses; and such of said criminal offenses as shall have been committed against the laws of the Territory shall be tried and punished by the appropriate courts of said State, and such as shall have been committed against the laws of the United States shall be tried and punished in the United States District Court for the District of Alaska.


“Sec. 14. [Appeals.] All appeals taken from the District Court for the Territory of Alaska to the Supreme Court of the United States or the United States Court of Appeals for the Ninth Circuit, previous to the admission of Alaska as a State, shall be prosecuted to final determination as though this Act had not been passed. All cases in which final judgment has been rendered in such district court, and in which appeals might be had except for the admission of such State, may still be sued out, taken, and prosecuted to the Supreme Court of the United States or the United States Court of Appeals for the Ninth Circuit under the provisions of then existing law, and there held and determined in like manner; and in either case, the Supreme Court of the United States, or the United States Court of Appeals, in the event of reversal, shall remand the said cause to either the State supreme court or other final appellate court of said State, or the United States district court for said district, as the case may require: Provided, That the time allowed by existing law for appeals from the district court for said Territory shall not be enlarged thereby.

“Sec. 15. [Transfer of cases.] All causes pending or determined in the District Court for the Territory of Alaska at the time of the admission of Alaska as a State which are of such nature as to be within the jurisdiction of a district court of the United States shall be transferred to the United States District Court for the District of Alaska for final disposition and enforcement in the same manner as is now provided by law with reference to the judgments and decrees in existing United States district courts. All other causes pending or determined in the District Court for the Territory of Alaska at the time of the admission of Alaska as a State shall be transferred to the appropriate State court of Alaska. All final judgments and decrees rendered upon such transferred cases in the United States District Court for the District of Alaska may be reviewed by the Supreme Court of the United States or by the United States Court of Appeals for the Ninth Circuit in the same manner as is now provided by law with reference to the judgments and decrees in existing United States district courts.

“Sec. 16. [Succession of courts.] Jurisdiction of all cases pending or determined in the District Court for the Territory of Alaska not transferred to the United States District Court for the District of Alaska shall devolve upon and be exercised by the courts of original jurisdiction created by said State, which shall be deemed to be the successor of the District Court for the Territory of Alaska with respect to cases not so transferred and, as such, shall take and retain custody of all records, dockets, journals, and files of such court pertaining to such cases. The files and papers in all cases so transferred to the United States district court, together with a transcript of all book entries to complete the record in such particular cases so transferred, shall be in like manner transferred to said district court.

“Sec. 17. [Pending cases in the District Court for the Territory of Alaska.] All cases pending in the District Court for the Territory of Alaska at the time said Territory becomes a State not transferred to the United States District Court for the District of Alaska shall be proceeded with and determined by the courts created by said State with the right to prosecute appeals to the appellate courts created by said State, and also with the same right to prosecute appeals or writs of certiorari from the final determination in said causes made by the court of last resort created by such State to the Supreme Court of the United States, as now provided by law for appeals and writs of certiorari from the court of last resort of a State to the Supreme Court of the United States.

“Sec. 18. [Jurisdiction of District Court; termination date.] The provisions of the preceding sections with respect to the termination of the jurisdiction of the District Court for the Territory of Alaska, the continuation of suits, the succession of courts, and the satisfaction of rights of litigants in suits before such courts, shall not be effective until three years after the effective date of this Act, unless the President, by Executive order, shall sooner proclaim that the United States District Court for the District of Alaska, established in accordance with the provisions of this Act, is prepared to assume the functions imposed upon it. During such period of three years or until such Executive order is issued, the United States District Court for the Territory of Alaska shall continue to function as heretofore. The tenure of the judges, the United States attorneys, marshals, and other officers of the United States District Court for the Territory of Alaska shall terminate at such time as that court shall cease to function as provided in this section.

“Sec. 19. [Federal Reserve Act; amendment.] The first paragraph of section 2 of the Federal Reserve Act (38 Stat. 251) is amended by striking out the last sentence thereof and inserting in lieu of such sentence the following: ‘When the State of Alaska is hereafter admitted to the Union the Federal Reserve districts shall be readjusted by the Board of Governors of the Federal Reserve System in such manner as to include such State. Every national bank in any State shall, upon commencing business or within ninety days after admission into the Union of the State in which it is located, become a member bank of the Federal Reserve System by subscribing and paying for stock in the Federal Reserve bank of its district in accordance with the provisions of this Act and shall thereupon be an insured bank under the Federal Deposit Insurance Act, and failure to do so shall subject such bank to the penalty provided by the sixth paragraph of this section.’

“Sec. 20. [Reservation of coal lands; repeal.] Section 2 of the Act of October 20, 1914 (38 Stat. 742, 48 U.S.C., sec. 433), is hereby repealed.

“Sec. 21. [United States Nationality.] Nothing contained in this Act shall operate to confer United States nationality, nor to terminate nationality heretofore lawfully acquired, nor restore nationality heretofore lost under any law of the United States or under any treaty to which the United States may have been a party.

“Sec. 22. [Immigration and Nationality Act; amendment.] Section 101(a)(36) of the Immigration and Nationality Act (66 Stat. 170, 8 U.S.C., sec. 1101(a)(36)) is amended by deleting the word ‘Alaska,’.

“Sec. 23. [Immigration and Nationality Act; amendment.] The first sentence of section 212(d)(7) of the Immigration and Nationality Act (66 Stat. 188, 8 U.S.C., sec. 1182(d)(7)) is amended by deleting the word ‘Alaska,’.

“Sec. 24. [Persons born in Alaska on or after March 30, 1867.] Nothing contained in this Act shall be held to repeal, amend, or modify the provisions of section 304 of the Immigration and Nationality Act (66 Stat. 237, 8 U.S.C., sec. 1404).

“Sec. 25. [Immigration and Nationality Act; amendment.] The first sentence of section 310(a) of the Immigration and Nationality Act (66 Stat. 239, 8 U.S.C., sec. 1421(a)) is amended by deleting the words ‘District Courts of the United States for the Territories of Hawaii and Alaska’ and substituting therefor the words ‘District Court of the United States for the Territory of Hawaii’.

“Sec. 26. [Immigration and Nationality Act; amendment.] Section 344(d) of the Immigration and Nationality Act (66 Stat. 265, 8 U.S.C., sec. 1455(d)) is amended by deleting the words ‘in Alaska and’.

“Sec. 27. [Transportation by water.] (a) The third proviso in section 27 of the Merchant Marine Act, 1920, as amended (46 U.S.C. [App.], sec. 883) [now 46 U.S.C. 55116], is further amended by striking out the word ‘excluding’ and inserting in lieu thereof the word ‘including’.

“(b) Nothing contained in this or any other Act shall be construed as depriving the Federal Maritime Board of the exclusive jurisdiction heretofore conferred on it over common carriers engaged in transportation by water between any port in the State of Alaska and other ports in the United States, its Territories or possessions, or as conferring upon the Interstate Commerce Commission jurisdiction over transportation by water between any such ports.


“Sec. 28. [Mines and mining.] (a) The last sentence of section 9 of the Act entitled ‘An Act to provide for the leasing of coal lands in the Territory of Alaska, and for other purposes’, approved October 20, 1914 (48 U.S.C. 439), is hereby amended to read as follows: ‘All net profits from operation of Government mines, and all bonuses, royalties, and rentals under leases as herein provided and all other payments received under this Act shall be distributed as follows as soon as practicable after December 31 and June 30 of each year: (1) 90 per centum thereof shall be paid by the Secretary of the Treasury to the State of Alaska for disposition by the legislature thereof; and (2) 10 per centum shall be deposited in the Treasury of the United States to the credit of miscellaneous receipts.’

“(b) Section 35 of the Act entitled ‘An Act to promote the mining of coal, phosphate, oil, oil shale, gas, and sodium on the public domain’, approved February 25, 1920, as amended (30 U.S.C. 191), is hereby amended by inserting immediately before the colon preceding the first proviso thereof the following: ‘, and of those from Alaska 52½ per centum thereof shall be paid to the State of Alaska for disposition by the legislature thereof’.


“Sec. 29. [Separability clause.] If any provision of this Act, or any section, subsection, sentence, clause, phrase, or individual word, or the application thereof to any person or circumstance is held invalid, the validity of the remainder of the Act and of the application of any such provision, section, subsection, sentence, clause, phrase, or individual word to other persons and circumstances shall not be affected thereby.

“Sec. 30. [Repeal of inconsistent laws.] All Acts or parts of Acts in conflict with the provisions of this Act, whether passed by the legislature of said Territory or by Congress, are hereby repealed.”




Alaska Omnibus ActPub. L. 86–70, June 25, 1959, 73 Stat. 141, as amended, provided:
“[Sec. 1. Short Title.] That this Act may be cited as the ‘Alaska Omnibus Act’.

“Sec. 2 [Federal jurisdiction.] (a) Section 4 of the Act of July 7, 1958 (72 Stat. 339) [set out as a note above], providing for the admission of the State of Alaska into the Union, is amended by striking out the words ‘all such lands or other property, belonging to the United States or which may belong to said natives’, and inserting in lieu thereof the words ‘all such lands or other property (including fishing rights), the right or title to which may be held by said natives or is held by the United States in trust for said natives’.

“(b) Section 6(e) of said Act is amended by striking out the word ‘legislative’ and inserting in lieu thereof the word ‘calendar’.


“Sec. 3. [Termination of application of certain Federal laws.] Any Territorial law, as that term is defined in section 8(d) of the Act of July 7, 1958 (72 Stat. 339, 344) [set out as a note above], providing for the admission of the State of Alaska into the Union—“(a) which provides for the regulation of commerce within Alaska by an agency of the United States, and

“(b) the application of which to the State of Alaska is continued solely by reason of such section 8(d), shall cease to apply to the State of Alaska on June 30, 1961, or on the effective date of any law enacted by the Legislature of the State of Alaska which modifies or changes such Territorial law, whichever occurs first.


“Sec. 4. [Sugar Act; amendment.] Section 101 of the Sugar Act of 1948, as amended (7 U.S.C., supp. V, sec. 1101), is further amended by adding thereto a new subsection, to be designated subsection ‘(o)’ and to read as follows:“ ‘(o) The term “continental United States” means the 49 States and the District of Columbia.’


“Sec. 5. [Soil Bank Act; amendment.] Section 113 of the Soil Bank Act (7 U.S.C., supp. V, sec. 1837), is amended to read as follows: ‘This subtitle B shall apply to the continental United States, except Alaska, and, if the Secretary determines it to be in the national interest, to the State of Alaska, the Territory of Hawaii, the Commonwealth of Puerto Rico, and the Virgin Islands, and as used in this subtitle B, the term “State” includes Hawaii, Puerto Rico, and the Virgin Islands.’

“Sec. 6. [Armed Forces; amendment.] (a) Title 10, United States Code, section 101(2), is amended by striking out the words ‘Alaska, Hawaii,’ and inserting in lieu thereof the word ‘Hawaii’.

“(b) Title 10, United States Code, sections 802(11) and 802(12), are each amended by striking out the words ‘that part of Alaska east of longitude 172 degrees west,’.

“(c) Title 10, United States Code, section 2662(c), is amended by striking out the word ‘Alaska,’.


“Sec. 7. [National Bank Act; amendment.] Section 5192 of the Revised Statutes, as amended (12 U.S.C. 144), is further amended by striking out the words ‘in Alaska or’.

“Sec. 8. [Federal Reserve Act; amendment.] (a) Section 1 of the Federal Reserve Act, as amended (12 U.S.C. 221), is further amended by deleting the period at the end of such section and inserting in lieu thereof the following: ‘; the term “the continental United States” means the States of the United States and the District of Columbia.’

“(b) Section 19 of the Federal Reserve Act, as amended (12 U.S.C. 466), is further amended by striking the words ‘in Alaska or’.


“Sec. 9. [Home Loan Bank Board.] (a) Paragraph (3) [now (2)] of section 2 of the Federal Home Loan Bank Act, as amended (12 U.S.C. 1422(3) [now 1422(2)]), is further amended by striking out the words ‘Territories of Alaska and Hawaii’ and inserting in lieu thereof the words ‘Territory of Hawaii’.

“(b) Section 7 of the Home Owners’ Loan Act of 1933, as amended (12 U.S.C. 1466), is further amended by striking out the words ‘continental United States, to the Territories of Alaska and Hawaii’ and inserting in lieu thereof the words ‘continental United States (including Alaska), to the Territory of Hawaii’.


“Sec. 10. [National Housing Act; amendment.] The National Housing Act is amended by—“(a) striking out the word ‘Alaska,’ in sections 9, 201(d), 207(a)(7), 601(d), 713(q), and 801(g) (12 U.S.C., secs. 1706d, 1707(d), 1713(a)(7), 1736(d), 1747l(q); supp. V, sec. 1748(g));

“(b) striking out the words ‘the Territory of Alaska,’ in section 207(c)(2) (12 U.S.C., supp. V, sec. 1713(c)(2)), and inserting the word ‘Alaska’ in lieu thereof;

“(c) by striking out the words ‘the Territory of Alaska or in Guam’ in section 214 (12 U.S.C., supp. V, sec. 1715d; 48 U.S.C., supp. V, sec. 484d), and inserting the words ‘Alaska, Guam,’ in lieu thereof; and

“(d) striking out the words ‘Territory’ in the two places where it appears in section 806 (12 U.S.C., supp. V, sec. 1748e), and inserting the word ‘State’ in lieu thereof.


“Sec. 11. [Coast Guard; amendment.] Title 14, United States Code, [former] section 634(b), is amended by striking out the words ‘and for the territory of’ in both places where they appear therein.

“Sec. 12. [Securities and Exchange Commission.] (a) Paragraph (6) of section 2 of the Securities Act of 1933, as amended (15 U.S.C. 77b(6)), is further amended by striking out the word ‘Alaska,’.

“(b) Paragraph (16) of section 3(a) of the Securities Exchange Act of 1934, as amended (15 U.S.C. 78c(a)(16)), is further amended by striking out the word ‘Alaska,’.

“(c) Paragraph (18) of section 202(a) of the Investment Advisers Act of 1940, as amended (15 U.S.C. 80b–2(a)(18)), is further amended by striking out the word ‘Alaska,’.

“(d) Paragraph (37) of section 2(a) of the Investment Company Act of 1940, as amended (15 U.S.C. 80a–2(a)(37)), is further amended by striking out the word ‘Alaska,’.

“(e) Paragraph (1) of section 6(a) of the Investment Company Act of 1940, as amended (15 U.S.C. 80a–6(a)(1)), is further amended by striking out the word ‘Alaska,’.


“Sec. 13. [Soil Conservation.] (a) Section 8(b) of the Soil Conservation and Domestic Allotment Act, as amended (16 U.S.C., supp. V, sec. 590h(b)), is further amended by inserting, immediately following the words ‘continental United States’, the words ‘, except in Alaska’.

“(b) Section 17(a) of the Soil Conservation and Domestic Allotment Act, as amended (16 U.S.C. 590q(a)), is further amended by striking out the words ‘the United States, the Territories of Alaska and Hawaii’ and inserting in lieu thereof the words ‘the States, the Territory of Hawaii’, and by striking out the word ‘Alaska’ the second time it appears therein.


“Sec. 14. [Bald Eagles.] Section 1 of the Act of June 8, 1940 (16 U.S.C. 668), is amended by striking out the words ‘except the Territory of Alaska,’.

“Sec. 15. [Wildlife restoration.] Section 8(a) of the Act of September 2, 1937, as amended (16 U.S.C., supp. V, sec. 669g–1), is further amended by striking out the words ‘the Alaska Game Commission,’, ‘said Territory of Alaska’,’ ‘not exceeding $75,000 for Alaska, and’, and ‘the Territory of Alaska,’.

“Sec. 16. [Fish restoration.] Section 12 of the Act of August 9, 1950, as amended (16 U.S.C., supp. V, sec. 777k), is further amended by striking out the words ‘the Alaska Game Commission,’, ‘said Territory of Alaska,’, ‘not exceeding $75,000 for Alaska, and’, and ‘the Territory of Alaska,’.

“Sec. 17. [Criminal Code; amendments.] (a) Title 18, United States Code, section 5024, is amended by striking out the words ‘other than Alaska’ and inserting in lieu thereof the words ‘including Alaska’.

“(b) Section 6 of the Act of August 25, 1958 (72 Stat. 845, 847), is amended by striking out the words ‘other than Alaska’ and inserting in lieu thereof the words ‘including Alaska’.

“(c) Subsections (a) and (b) of this section shall be effective on July 7, 1961, or on the date of the Executive order referred to in section 18 of the Act of July 7, 1958 (72 Stat. 339, 350), providing for the admission of the State of Alaska into the Union, whichever occurs first.

“(d) Title 18, United States Code, section 1385, is amended by deleting the last sentence thereof.


“Sec. 18. [Education.] (a)(1) Subsection (a) of section 103 of the National Defense Education Act of 1958 (72 Stat. 1580, 1582), relating to definition of State, is amended by striking out ‘Alaska,’ each time it appears.

“(2) Paragraph (3)(B) of section 302(a) of such Act (72 Stat. 1580, 1588), relating to definition of continental United States for purposes of allotments for science, mathematics and modern foreign language instruction equipment, is amended by striking out ‘does not include Alaska’ and inserting in lieu thereof ‘includes Alaska’.

“(3) Section 1008 of such Act (72 Stat. 1580, 1605), relating to allotments to territories, is amended by striking out ‘Alaska,’.


“(b)(1) Section 4 of the Act of February 23, 1917 (20 U.S.C. 14), relating to allotments for teacher-training, is amended by striking out ‘$90,000’ and inserting in lieu thereof ‘$98,500’. The proviso in the last paragraph of section 5 of such Act (20 U.S.C. 16) and so much of section 12 of such Act (20 U.S.C. 22) as follows the last semicolon shall not be applicable to Alaska prior to the third fiscal year which begins after the enactment of this Act.

“(2) Paragraph (1) of section 2 of the Vocational Education Act of 1946 (20 U.S.C. 15i), relating to definition of States and Territories, is amended by striking out ‘the Territories of Alaska and Hawaii’ and inserting in lieu thereof ‘the Territory of Hawaii’.

“(3) Subsection (e) of section 210 (20 U.S.C., supp. V, sec. 15jj(e)), and subsection (a) of section 307 of such Act (72 Stat. 1580, 1600), relating to definition of State, are each amended by striking out ‘Alaska,’.


“(c) Paragraph (13) of section 15 of the Act of September 23, 1950, as amended (72 Stat. 548, 558), relating to definition of State, is amended by striking out ‘Alaska,’.

“(d)(1) The material in the parentheses in the first sentence of subsection (d) of section 3 of the Act of September 30, 1950, as amended, relating to determination of local contribution rate, is amended to read: ‘(other than a local educational agency in Hawaii, Puerto Rico, Wake Island, Guam, or the Virgin Islands, or in a State in which a substantial proportion of the land is in unorganized territory for which a State agency is the local educational agency)’.

“(2) The fourth sentence of such subsection is amended by inserting ‘(including Alaska)’ after ‘continental United States’ the first time it appears in such sentence. The fifth sentence of such subsection is amended by inserting ‘(including Alaska)’ after ‘continental United States’ the second time it appears in such sentence.

“(3) The last sentence of such subsection is amended by striking out ‘Alaska,’ and by inserting after ‘the Virgin Islands,’ the following: ‘or in any State in which a substantial proportion of the land is in unorganized territory for which a State agency is the local educational agency,’.

“(4) Paragraph (8) of section 9 of such Act (20 U.S.C., supp. V, sec. 244(8)), relating to definition of State, is amended by striking out ‘Alaska,’.



“Sec. 19. [Importation of milk and cream.] Subsection (b) of section 9 of the Act of February 15, 1927 (21 U.S.C. 149(b)), is amended by inserting the words, ‘, including Alaska’ immediately following the words ‘continental United States’.

“Sec. 20. [Opium Poppy Control.] Section 12 of the Opium Poppy Control Act of 1942 (21 U.S.C. 188k) is amended by deleting therefrom the words ‘the Territory of Alaska,’.

“Sec. 21. [Highways.] (a) The Secretary of Transportation shall transfer to the State of Alaska by appropriate conveyance without compensation, but upon such terms and conditions as he may deem desirable, all lands or interests in lands, including buildings and fixtures, all personal property, including machinery, office equipment, and supplies, and all records pertaining to roads in Alaska, which are owned, held, administered by, or used by the Secretary in connection with the activities of the Bureau of Public Roads in Alaska, (i) except such lands or interests in lands, including buildings and fixtures, personal property, including machinery, office equipment, and supplies, and records as the Secretary may determine are needed for the operations, activities, and functions of the Bureau of Public Roads in Alaska after such transfer, including services or functions performed pursuant to section 44 of this Act; and (ii) except such lands or interests in lands as he or the head of any other Federal agency may determine are needed for continued retention in Federal ownership for purposes other than or in addition to road purposes.

“(b) Notwithstanding any other provision of this section, any contract entered into by the Federal Government in connection with the activities of the Bureau of Public Roads in Alaska which has not been completed on the date of the transfer provided under subsection (a) hereof may be completed according to the terms thereof.

“(c)(1) The State of Alaska shall be responsible for the maintenance of roads, including bridges, tunnels, and ferries, transferred to it under subsection (a) of this section, as long as any such road is needed for highway purposes.

“(2) Federal-aid funds apportioned to Alaska under title 23, United States Code, for fiscal year 1960 and prior fiscal years, and unobligated on the date of enactment of this Act, may be used for maintenance of highways on the Federal-aid systems in Alaska.


“(d) Effective July 1, 1959, the following provisions of law are repealed:“(1) Title 23, United States Code, section 103(f);

“(2) Title 23, United States Code, section 116(d) [now 23 U.S.C. 116(e)];

“(3) Title 23, United States Code, section 119;

“(4) Title 23, United States Code, section 120(h) [now 23 U.S.C. 120(g)], except that the portion of the first sentence thereof relating to the percentage of funds to be contributed by Alaska shall continue to apply to funds apportioned to Alaska for fiscal year 1960 and prior fiscal years;

“(5) Sections 107(b) and (d) of the Federal-Aid Highway Act of 1956 (70 Stat. 374, 377, 378);

“(6) Section 2 of the Act of January 27, 1905 (33 Stat. 616), as amended (48 U.S.C. 322 and the following); and

“(7) The Act of June 30, 1932 (47 Stat. 446), as amended (48 U.S.C. 321(a) and the following).


“(e) Effective on July 1, 1959, the following provisions of law are amended:“(1) The definition of the term ‘State’ in title 23, United States Code, section 101(a), is amended to read as follows:“ ‘The term “State” means any one of the forty-nine States, the District of Columbia, Hawaii, or Puerto Rico.’;


“(2) Title 23, United States Code, section 104(b), is amended by deleting the phrase ‘, except that only one-third of the area of Alaska shall be included’ where it appears in paragraphs (1) and (2) of said section 104(b);

“(3) Title 23, United States Code, section 116(a) [now 23 U.S.C. 116(b)], is amended by deleting the phrase ‘Except as provided in subsection (d) of this section,’ and by capitalizing the word ‘it’ immediately following such phrase; and

“(4) Title 23, United States Code, section 120(a), is amended by deleting the phrase ‘subsection (d) and (h)’ and by inserting in lieu thereof the phrase ‘subsection (d)’.


“(f) Notwithstanding the limitation contained in subsection (f) of section 120 of Title 23, United States Code, the Secretary of Transportation is authorized to make expenditures from the emergency fund under section 125 of such title for the repair or reconstruction of highways on the Federal-aid highway systems of Alaska which have been damaged or destroyed by the 1964 earthquake and subsequent seismic waves, in accordance with the Federal share payable under subsection (a) of section 120 of such title. The increase in expenditures resulting from the difference between the Federal share authorized by this subsection and that authorized by subsection (f) of section 120 of such title shall be reimbursed to the emergency fund by an appropriation from the general fund of the Treasury: Provided, That such increase in expenditures shall not exceed $15,000,000 in the aggregate. (As amended Pub. L. 88–451, § 3, Aug. 19, 1964, 78 Stat. 505; Pub. L. 97–449, § 2(a), Jan. 12, 1983, 96 Stat. 2439.)


“Sec. 22. [Internal Revenue.] (a) Section 2202 of the Internal Revenue Code of 1986 (relating to missionaries in foreign service), and sections 3121(e)(1), 3306(j), 4221(d)(4), and 4233(b) of such Code (each relating to a special definition of ‘State’) are amended by striking out ‘Alaska,’.

“(b) Section 4262(c)(1) of the Internal Revenue Code of 1986 (definition of ‘continental United States’) is amended to read as follows:“ ‘(1) Continental United States.—The term “continental United States” means the District of Columbia and the States other than Alaska.’


“(c) Section 4502(5) of the Internal Revenue Code of 1986 (relating to definition of ‘United States’) is amended by striking out ‘the Territories of Hawaii and Alaska’ and by inserting in lieu thereof ‘the Territory of Hawaii’.

“(d) Section 4774 of the Internal Revenue Code of 1986 (relating to territorial extent of law) is amended by striking out ‘the Territory of Alaska,’.

“(e) Section 7621(b) of the Internal Revenue Code of 1986 (relating to boundaries of internal revenue districts) is amended to read as follows:“ ‘(b) Boundaries.—For the purpose mentioned in subsection (a), the President may subdivide any State, Territory, or the District of Columbia, or may unite into one district two or more States or a Territory and one or more States.’


“(f) Section 7653(d) of the Internal Revenue Code of 1986 is amended by striking out ‘its Territories or possessions’ and inserting in lieu thereof ‘its possessions or the Territory of Hawaii’.

“(g) Section 7701(a)(9) of the Internal Revenue Code of 1986 (relating to definition of ‘United States’) is amended by striking out ‘the Territories of Alaska and Hawaii’ and inserting in lieu thereof ‘the Territory of Hawaii’.

“(h) Section 7701(a)(10) of the Internal Revenue Code of 1986 (relating to definition of State) is amended by striking out ‘Territories’ and inserting in lieu thereof ‘Territory of Hawaii’.

“(i) The amendments contained in subsections (a) through (h) of this section shall be effective as of January 3, 1959. (As amended Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095.)


“Sec. 23. [Courts.] (a) The Judicial Conference of the United States, with the assistance of the Administrative Office of the United States Courts, shall conduct a study, including a field survey, of the Federal Judicial business arising in the State of Alaska with a view toward directing the United States Court of Appeals for the Ninth Circuit to hold such terms of court in Anchorage or such other Alaskan cities as may be necessary for the prompt and efficient administration of justice.

“(b) Title 28, United States Code, section 81A, is amended by inserting the word ‘Ketchikan,’ immediately following the word ‘Juneau,’.

“(c) Such authority as has been exercised by the Attorney General heretofore, with regard to the Federal court system in Alaska, pursuant to section 30 of the Act of June 6, 1900 (48 U.S.C. 25), shall continue to be exercised by him after the court created by section 12(b) of the Act of July 7, 1958 (72 Stat. 339, 348) [set out above], providing for the admission of the State of Alaska into the Union, is established.

“(d) All balances of public moneys received by the clerks of each division of the District Court for the Territory of Alaska pursuant to section 10 of the Act of June 6, 1900, as amended (48 U.S.C. 107), which are on hand after all payments ordered by that court and approved by the Administrative Office of the United States Courts shall have been made, shall be covered into the Treasury of the United States as required by law, and the Secretary of the Treasury shall pay the amounts so covered, which are hereby appropriated, to the State of Alaska.


“Sec. 24. [Vocational Rehabilitation Act; amendment.] (a) Subsection (g) of section 11 of the Vocational Rehabilitation Act (29 U.S.C., supp. V, sec. 41(g)), relating to definition of State, is amended by striking out ‘Alaska,’.

“(b)(1) Subsection (i) and paragraph (1) of subsection (h) of such section, relating to definition of allotment percentages and Federal shares for purposes of allotment and matching for vocational rehabilitation services, are each amended by striking out ‘(excluding Alaska)’ and inserting in lieu thereof ‘(including Alaska)’.

“(2) Paragraph (1) of such subsection (h) is further amended by striking out ‘Alaska,’.

“(3) Such subsection (i) is further amended by striking out ‘Hawaii and Alaska’ in clause (B) and inserting in lieu thereof ‘Hawaii’,



“Sec. 25. [Gold Reserve Act; amendment.] Section 15 of the Gold Reserve Act of 1934, as amended (31 U.S.C. 444), is further amended by striking out the words ‘, the District of Columbia, and the Territory of Alaska’ and inserting in lieu thereof the words ‘and the District of Columbia’.

“Sec. 26. [Silver Purchase Act; amendment.] Section 10 of the Silver Purchase Act of 1934 (31 U.S.C. 448b), is amended by striking out the words ‘, the District of Columbia, and the Territory of Alaska’ and inserting in lieu thereof the words ‘and the District of Columbia’.

“Sec. 27. [National Guard; amendment.] Title 32, United States Code, section 101(1), is amended by striking out the words ‘Alaska, Hawaii,’ and inserting in lieu thereof the word ‘Hawaii’.

“Sec. 28. [Water Pollution Control Act; amendment.] (a) Paragraph (1) of section 5(h) of the Federal Water Pollution Control Act (33 U.S.C., supp. V, sec. 466d(h)(1)), relating to Federal share for purposes of matching for program operation, is amended by striking out ‘(excluding Alaska)’ and inserting in lieu thereof ‘(including Alaska)’ and by striking out, in clause (B), ‘and Alaska’.

“(b) Subsection (d) of section 11 of such Act (33 U.S.C., Supp. V, sec. 466j(d)), is amended by striking out ‘Alaska,’.


“Sec. 29. [Veterans’ Benefits; amendment.] (a) Title 38, United States Code, section 903(b) [now 2303(b)], is amended by striking out the words ‘, or to the place of burial within Alaska if the deceased was a resident of Alaska who had been brought to the United States as a beneficiary of the Veterans’ Administration for hospital or domiciliary care’; by inserting the word ‘continental’ immediately before the words ‘United States’ the second time they appear in such section; and by inserting, immediately following the words ‘continental United States’ in both places where they appear in such section, the parenthetical phrase ‘(including Alaska)’.

“(b) Title 38, United States Code, section 2007(c) [now 4107(c)], is amended by striking out the word ‘Alaska,’.


“Sec. 30. [Federal Property and Administrative Services Act; amendment.] (a) Subsection (f) of section 3 of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 472(f)) [now 40 U.S.C. 102(6)], is amended by striking out the words ‘, Hawaii, Alaska,’ and inserting in lieu thereof the words ‘(including Alaska), Hawaii,’.

“(b) Subsection (a) of section 702 of such Act ([former] 40 U.S.C., supp. V, sec. 522(a)), is amended by striking out the words ‘Territories of Alaska and Hawaii’ and inserting in lieu thereof the words ‘Territory of Hawaii’.


“Sec. 31. [Public Health Service Act; amendment.] (a) Subsection (f) of section 2 of the Public Health Service Act (42 U.S.C. 201(f)), relating to definition of State, is amended by striking out ‘Hawaii, Alaska,’ and inserting in lieu thereof ‘Hawaii,’ and by striking out ‘, the District of Columbia, or Alaska’ and inserting in lieu thereof ‘or the District of Columbia’.

“(b)(1) Effective July 1, 1959, section 371 of the Public Health Service Act, as added by the Alaska Mental Health Enabling Act (42 U.S.C., supp. V, sec. 273), is repealed.

“(2) Subsection (a) of section 372 of such Act (42 U.S.C., supp. V, sec. 274(a)), is amended by striking out ‘the Territory of’.

“(3) Subsections (b), (c), and (e) of such section are each amended by striking out ‘the Territory’ each time it appears and inserting in lieu thereof ‘Alaska’.

“(4) Such subsection (e) is further amended by striking out ‘the Territory’s’ and inserting in lieu thereof ‘Alaska’s’.


“(c)(1) Subsection (a) of section 631 of such Act (42 U.S.C., supp. V, sec. 291i(a)), relating to definition of allotment percentage for purposes of allotments for construction, is amended by striking out ‘(excluding Alaska)’ and inserting in lieu thereof ‘(including Alaska)’ and by striking out ‘for Alaska and Hawaii shall be 50 per centum each’ in clause (2) and inserting in lieu thereof ‘for Hawaii shall be 50 per centum’.

“(2) Subsection (d) of such section, relating to definition of State, is amended by striking out ‘Alaska,’.



“Sec. 32. [Social Security Act; amendment.] (a) Paragraph (8) of section 1101(a) of the Social Security Act (72 Stat. 1013, 1050), relating to definition of Federal percentage for purposes of matching for public assistance grants, is amended by striking out ‘Alaska and’ in clause (ii) of subparagraph (A) and by striking out ‘(excluding Alaska)’ in subparagraphs (A) and (B) and inserting in lieu thereof ‘(including Alaska)’.

“(b)(1) Subsection (a) of section 524 of the Social Security Act (72 Stat. 1013, 1054), relating to definition of allotment percentage for purposes of allotments for child welfare services, is amended by striking out ‘50 per centum in the case of Alaska and’ in clause (B).

“(2) Subsection (b) of such section, relating to definition of Federal share for purposes of matching for child welfare services, is amended by striking out ‘50 per centum in the case of Alaska and’ in clause (2).

“(3) Such subsections (a) and (b), and subsection (c) of such section, relating to promulgation of Federal shares and allotment percentages, are each amended by striking out ‘(excluding Alaska)’ and inserting in lieu thereof ‘(including Alaska)’.


“(c)(1) The last sentence of section 202(i) of the Social Security Act (42 U.S.C., supp. V, sec. 402(i)), is amended by striking out ‘forty-eight’ and inserting in lieu thereof ‘forty-nine’.

“(2) Subsections (h) and (i) of section 210 of such Act (42 U.S.C. 410(h), (i)), relating to definitions of State and United States for purposes of old-age, survivors, and disability insurance, are each amended by striking out ‘Alaska,’.


“(d)(1) Paragraph (1) of section 1101(a) of the Social Security Act (42 U.S.C., supp. V, sec. 1301(a)(1)), relating to definition of State, is amended by striking out ‘Alaska, Hawaii,’ and inserting in lieu thereof ‘Hawaii’.

“(2) Paragraph (2) of such section (42 U.S.C., 1301(a)(2)), relating to definition of United States, is amended by striking out ‘Alaska,’.



“Sec. 33. [Congressional Record.] Section 73 of the Act of January 12, 1895, as amended (44 U.S.C., supp. V, sec. 183), is further amended by striking out the word ‘Alaska,’ [Repealed by Pub. L. 90–620, § 3, Oct. 22, 1968, 82 Stat. 1310].

“Sec. 34. [Federal Register.] Section 8 of the Federal Register Act (44 U.S.C. 308) is amended by striking out the parenthetical phrase ‘(not including Alaska)’ and inserting in lieu thereof the parenthetical phrase ‘(including Alaska)’ [Repealed by Pub. L. 90–620, § 3, Oct. 22, 1968, 82 Stat. 1310].

“Sec. 35. [Airports.] (a) The Administrator of the Federal Aviation Agency is authorized and directed to transfer to the State of Alaska by appropriate conveyance, and subject to such terms and conditions as he may deem appropriate, all the right, title, and interest of the United States in and to the public airports constructed and operated pursuant to the Act of May 28, 1948, as amended (48 U.S.C. 485 and the following), including all the land, buildings, structures, facilities, equipment, and other personal property appurtenant thereto and necessary for the operation thereof, except for such property, real or personal, as the Administrator may determine is needed for the performance of functions of the United States in Alaska after such transfer. Such transfer shall be without monetary consideration to the United States.

“(b) Notwithstanding any other provisions of this section, any contract entered into by the Federal Aviation Agency in connection with its activities with respect to public airports constructed and operated pursuant to the Act of May 28, 1948, as amended (48 U.S.C. 485 and the following), which has not been completed by the date of enactment of this Act, may be completed according to the terms thereof.


“Sec. 36. [Selective Service.] Section 16(b) of the Universal Military Training and Service Act, as amended (50 U.S.C., app., sec. 466(b)) [now 50 U.S.C. 3814(b)], is further amended by striking out the word ‘Alaska,’.

“Sec. 37. [Real property transactions.] Section 43(c) of the Act of August 10, 1956 (50 U.S.C. app., supp. V, sec. 2285(c)) [now 6 U.S.C. 765(c)], is amended by striking out the word ‘Alaska,’.

“Sec. 38. [Recreation facilities.] Section 2 of the Act of May 4, 1956 (70 Stat. 130), is hereby repealed. There are hereby authorized to be appropriated for the fiscal year ending June 30, 1960, such sums as may be necessary to complete the construction of facilities described in section 1 of such Act, as amended by the Act of August 30, 1957 (71 Stat. 510), if construction was begun prior to June 30, 1959, and to maintain the facilities pending their transfer pursuant to such section.

“Sec. 39. [Aircraft loan guarantees.] Section 3 of the Act of September 7, 1957 (71 Stat. 629), is amended by striking out the words ‘Territory of Alaska’ and inserting in lieu thereof the words ‘State of Alaska’.

“Sec. 40. [Defense Base Act; amendment.] (a) Paragraphs (2) and (3) of section 1(a) of the Defense Base Act, as amended (55 Stat. 622; 42 U.S.C. 1651 and the following), are amended by striking out ‘Alaska;’ in the parenthetical phrase in each paragraph.

“(b) Paragraph (6) of section 1(a) of that Act is amended by striking out ‘or in Alaska or the Canal Zone’.

“(c) Section 1(b) of that Act is amended by striking the period at the end of paragraph (3), inserting in lieu thereof a semicolon, and adding the following paragraph:“ ‘(4) the term “continental United States” means the States and the District of Columbia.’



“Sec. 41. [Timber removal.] The Act of March 3, 1891 (26 Stat. 1093), as amended (16 U.S.C. 607), is further amended by deleting the words ‘Territory of Alaska’ and the words ‘or Territory’ where they there appear and by inserting the word ‘Alaska,’ after the words ‘In the State of’.

“Sec. 42. [War Hazards Compensation Act; amendment.] (a) Paragraphs (2), (3), and (5) of section 101(a) of the War Hazards Compensation Act, as amended (56 Stat. 1028; 42 U.S.C. 1701 and the following), are amended by striking out ‘or in Alaska or the Canal Zone’.

“(b) Section 104 of that Act [42 U.S.C. 1704] is amended by adding the following new subsection at the end thereof:“ ‘(c) The provisions of this section shall not apply with respect to benefits on account of any injury or death occurring within any State.’


“(c) Section 201 of that Act [42 U.S.C. 1711] is amended by adding the following new subsection at the end thereof:“ ‘(f) the term “continental United States” means the States and the District of Columbia.’



“Sec. 43. [Buy American Act; amendment.] Section 1(b) of Title III of the Act of March 3, 1933 ([former] 41 U.S.C. 10c(b)) [now 41 U.S.C. 8301(1)], is amended by striking out the word ‘Alaska,’.

“Sec. 44. [Transitional grants.] (a) In order to assist the State of Alaska in accomplishing an orderly transition from Territorial status to statehood, and in order to facilitate the assumption by the State of Alaska of responsibilities hitherto performed in Alaska by the Federal Government, there are hereby authorized to be appropriated to the President, for the purpose of making transitional grants to the State of Alaska, the sum of $10,500,000 for the fiscal year ending June 30, 1960; the sum of $6,000,000 for each of the fiscal years ending June 30, 1961, and June 30, 1962; the sum of $3,000,000 for each of the fiscal years ending June 30, 1963, and June 30, 1964; and the sum of $23,500,000 for the period ending June 30, 1966.

“(b) The Governor of Alaska may submit to the President a request that a Federal agency continue to provide services or facilities in Alaska for an interim period, pending the provision of such services or facilities by the State of Alaska. Such interim period shall not extend beyond June 30, 1966. In the event of such request, and in the event of the approval thereof by the President, the President may allocate, at his discretion, to such agency the funds necessary to finance the provision of such services or facilities. Such funds shall be allocated from appropriations made pursuant to subsection (a) hereof, and the amount of such funds shall be deducted from the amount of grants available to the State of Alaska pursuant to such subsection.

“(c) After the transfer or conveyance to the State of Alaska of any property or function pursuant to the Act of July 7, 1958 (72 Stat. 339) [set out as a note above], providing for the admission of the State of Alaska into the Union, or pursuant to this Act or any other law, and until June 30, 1966, the head of the Federal agency having administrative jurisdiction of such property prior to its transfer or conveyance may contract with the State of Alaska for the performance by such agency, on a reimbursable basis, of some or all of the functions authorized to be performed by it in Alaska immediately preceding such conveyance or transfer. (As amended Pub. L. 88–311, §§ 1, 2, May 27, 1964, 78 Stat. 201.)


“Sec. 45. [Transfer of property.] (a) If the President determines that any function performed by the Federal Government in Alaska has been terminated or curtailed by the Federal Government and that performance of such function or substantially the same function has been or will be assumed by the State of Alaska, the President may, until July 1, 1966, in his discretion, transfer and convey to the State of Alaska, without reimbursement, any property or interest in property, real or personal, situated in Alaska which is owned or held by the United States in connection with such function, the assumption of which function is pursuant to this Act or the Act of July 7, 1958 (72 Stat. 339) [set out as a note above].

“(b) Structures and improvements of block 32 of the city of Juneau granted to the State of Alaska by section 6(c) of the Act providing for the admission of Alaska into the Union (72 Stat. 339, 340), shall include all furnishings and equipment in the structure known as the Governor’s mansion, or used in the operation or maintenance thereof. (As amended Pub. L. 88–311, § 2, May 27, 1964, 78 Stat. 201.)


“Sec. 46. [Claims Commission.] (a) In the event that any disputes arise between the United States and the State of Alaska prior to January 1, 1965, concerning the transfer, conveyance, or other disposal of property to the State of Alaska pursuant to section 6(e) of the Act of July 7, 1958 (72 Stat. 339, 340) [set out as a note above], providing for the admission of the State of Alaska into the Union, or pursuant to this Act, the President is authorized (1) to appoint by and with the advice and consent of the Senate a temporary commission of three persons, to consider, ascertain, adjust, determine, and settle such disputes, and (2) to make such rules and regulations as may be necessary to establish such temporary commission or as may be necessary to terminate such temporary commission at the conclusion of its duties. In carrying out its duties under this section, such commission may hold such hearings, take such testimony, sit and act at such times and places, and incur such expenditures as the commission deems necessary. No commission shall be appointed under authority of this subsection after June 30, 1965.

“(b) The commission may, without regard to the civil service laws and the Classification Act of 1949, employ and fix the compensation of such employees as it deems necessary to carry out its duties under this section. The commission is authorized to use the facilities, information, and personnel of the departments, agencies, and establishments of the executive branch of the United States Government which it deems necessary to carry out its duties; and each such department, agency, and instrumentality is authorized to furnish such facilities, information, and personnel to the commission upon request made by the commission. The commission shall reimburse each such department, agency, or instrumentality for the services of any personnel utilized. The commission may establish such procedures, rules, and regulations as may be necessary to carry out its duties under this section.

“(c) No member of such commission shall be an officer or employee of the United States or of the State of Alaska. Any commissioner may be removed by the President for inefficiency, neglect of duty, or malfeasance in office. A vacancy in the commission shall not impair the right of the remaining commissioners to exercise all the powers of the commission. Each member of the commission shall be paid compensation at the rate of $50 per day for each day spent in the work of the commission, shall be reimbursed for actual and necessary travel expenses, and shall receive a per diem allowance in accordance with the provisions of the Travel Expense Act of 1949, as amended, when away from his usual place of residence.

“(d) There are hereby authorized to be appropriated such sums as may be necessary to enable the commission to perform its duties under this section.


“Sec. 47. [Effective dates.] (a) The amendments made by paragraph (2) of subsection (a) of section 18, by subsection (a) of section 28, by paragraph (1) of subsection (c) of section 31, by subsections (a) and (b) of section 32, and, except as provided in subsection (c) of this section, by subsection (b) of section 24, shall be applicable in the case of promulgations of Federal shares, allotment percentages, allotment ratios, and Federal percentages, as the case may be, made after satisfactory data are available from the Department of Commerce for a full year on the per capita income of Alaska, and for this purpose such promulgations shall, before such data for the full period required by the applicable statutory provision as so amended are available from the Department of Commerce, be based on satisfactory data available from such Department for such one full year or, when such data for a two-year period are available, for such two years.

“(b) The amendments made by paragraphs (1) and (3) of subsection (a) of section 18 shall be applicable, in the case of allotments under section 302(b) or 502 of the National Defense Education Act of 1958 [20 U.S.C. 442(b) or 482], for fiscal years beginning July 1, 1959, and in the case of allotments under section 302(a) of such Act, in the case of allotments based on allotment ratios, promulgated under such section 302(a), to which the amendment made by paragraph (2) of subsection (a) of section 18 of this Act is applicable.

“(c) [Repealed. Pub. L. 86–624, § 47(g)(4), July 12, 1960, 74 Stat. 424.]

“(d) The amendments made by paragraphs (2) and (3) of subsection (b), by subsection (c), and by paragraph (4) of subsection (d) of section 18; by subsection (a) of section 24; by subsection (b) of section 28; by subsection (a), by subparagraphs (2), (3), and (4) of subsection (b), and by paragraph (2) of subsection (c) of section 31; by paragraph (2) of subsection (c) and by subsection (d) of section 32; and, except as provided in subsection (b) of this section by paragraph (1) of subsection (a) of section 18, shall be effective on January 3, 1959.

“(e) The amendment made by paragraph (1) of subsection (c) of section 32 shall apply in the case of deaths occurring on or after January 3, 1959.

“(f) The amendments made by paragraph (1) of subsection (b) and paragraphs (1), (2), and (3) of subsection (d) of section 18 shall be applicable for fiscal years beginning July 1, 1959.

“(g) The amendments in sections 40 and 42 shall take effect when enacted: Provided, however, That with respect to injuries or deaths occurring on or after January 3, 1959, and prior to the effective date of these amendments, claims filed by employees engaged in the State of Alaska in any of the employments covered by the Defense Base Act [42 U.S.C. 1651 et seq.] (and their dependents) may be adjudicated under the Workmen’s Compensation Act of Alaska instead of the Defense Base Act. (As amended Pub. L. 86–624, § 47(g)(4), July 12, 1960, 74 Stat. 424.)


“Sec. 48. [Definition of ‘Continental United States’.] Whenever the phrase ‘continental United States’ is used in any law of the United States enacted after the date of enactment of this Act, it shall mean the 49 States on the North American Continent and the District of Columbia, unless otherwise expressly provided.

“Sec. 49. [Other subjects.] The amendment by this Act of certain statutes by deleting therefrom specific references to Alaska or such phrases as ‘Territory of Alaska’ shall not be construed to affect the applicability or inapplicability in or to Alaska of other statutes not so amended.

“Sec. 50. [Separability.] If any provision of this Act, or the application thereof to any person or circumstances, is held invalid, the remainder of this Act, and the application of such provision to other persons or circumstances, shall not be affected thereby.

“Sec. 51. [New Federal Loan Adjustments.] (a) The Secretary of Agriculture is authorized to compromise or release such portion of a borrower’s indebtedness under programs administered by the Farmers Home Administration in Alaska as he finds necessary because of loss resulting from the 1964 earthquake and subsequent seismic waves, and he may refinance outstanding indebtedness of applicants in Alaska for loans under section 502 of the Housing Act of 1949 [42 U.S.C. 1472] for the repair, reconstruction, or replacement of dwellings or farm buildings lost, destroyed, or damaged by such causes and securing such outstanding indebtedness. Such loans may also provide for the purchase of building sites, when the original sites cannot be utilized.

“(b) The Secretary of Agriculture is authorized to compromise or release such portion of a borrower’s indebtedness under programs administered by the Rural Electrification Administration in Alaska as he finds necessary because of loss, destruction, or damage of property resulting from the 1964 earthquake and subsequent seismic waves. (Added Pub. L. 88–451, § 4, Aug. 19, 1964, 78 Stat. 505.)


“Sec. 52. [Compromise or Release of Notes or Other Obligations.] The Secretary of Housing and Urban Development is authorized to compromise or release such portion of any note or other obligation held by him with respect to property in Alaska pursuant to Title II of the Housing Amendments of 1955 [42 U.S.C. 1491–1497] or included within the revolving fund for liquidating programs established by the Independent Offices Appropriation Act of 1955, as he finds necessary because of loss, destruction, or damage to facilities securing such obligations by the 1964 earthquake and subsequent seismic waves. (Added Pub. L. 88–451, § 4, Aug. 19, 1964, 78 Stat. 506, and amended Pub. L. 90–19, § 15(a), May 25, 1967, 81 Stat. 24.)

“Sec. 53. [Urban Renewal.] The Secretary of Housing and Urban Development is authorized to enter into contracts for grants not exceeding $25,000,000 for urban renewal projects in Alaska, including open land projects, under section 111 of the Housing Act of 1949 [42 U.S.C. 1462], which he determines will aid the communities in which they are located in reconstruction and redevelopment made necessary by the 1964 earthquake and subsequent seismic waves. Such authorization shall be in addition to and separate from any grant authorization contained in section 103(b) of said Act [42 U.S.C. 1453(b)].“The Secretary may increase the capital grant for a project assisted under this section to not more than 90 per centum of net project cost where he determines that a major portion of the project area has either been rendered unusable as a result of the 1964 earthquake and subsequent seismic waves or is needed in order adequately to provide, in accordance with the urban renewal plan for the project, new locations for persons, businesses, and facilities displaced by the earthquake. (Added Pub. L. 88–451, § 4, Aug. 19, 1964, 78 Stat. 506, and amended Pub. L. 90–19, § 15, May 25, 1967, 81 Stat. 24.)


“Sec. 54. [Extension of Term of Home Disaster Loans.] Loans made pursuant to paragraph (1) of section 7(b) of the Small Business Act (72 Stat. 387), as amended (15 U.S.C. 636(b)), for the purpose of replacing, reconstructing, or repairing dwellings in Alaska damaged or destroyed by the 1964 earthquake and subsequent seismic waves, may have a maturity of up to thirty years: Provided, That the provisions of section 7(c) of said Act [15 U.S.C. 636(c)] shall not be applicable to such loans. (Added Pub. L. 88–451, § 4, Aug. 19, 1964, 78 Stat. 506.)

“Sec. 55. [Modification of Civil Works Projects.] The Chief of Engineers, under the direction of the Secretary of the Army, is hereby authorized to make such modifications to previously authorized civil works projects in Alaska adversely affected by the 1964 earthquake and subsequent seismic waves as he finds necessary to meet changed conditions and to provide for current and reasonably prospective requirements of the communities they serve, at an estimated cost of $10,000,000. (Added Pub. L. 88–451, § 4, Aug. 19, 1964, 78 Stat. 506.)

“Sec. 56. [Purchase of Alaska State Bonds.] The Secretary of Housing and Urban Development is authorized to purchase, in accordance with the provisions of sections 202(b), 203, and 204 of Title II of the Housing Amendments of 1955 [42 U.S.C. 1492(b), 1493, and 1494], the securities and obligations of, or make loans to, the State of Alaska to finance any part of the programs needed to carry out the reconstruction activities in Alaska related to the 1964 earthquake and subsequent seismic waves or to complete capital improvements begun prior to the earthquake: Provided, That the aggregate amount of such purchase or loan shall not exceed $25,000,000. (Added Pub. L. 88–451, § 4, Aug. 19, 1964, 78 Stat. 506, and amended Pub. L. 90–19, § 15(a), May 25, 1967, 81 Stat. 24.)

“Sec. 57. [Retirement or Adjustment of Outstanding Mortgage Obligation.] For the purpose of enabling the State of Alaska to retire or adjust outstanding home mortgage obligations or other real property liens secured by one to four family homes which were severely damaged or destroyed in the March 1964 earthquake and subsequent seismic waves, the President is authorized to make additional grants to the State of Alaska in an amount not to exceed a total of $5,500,000 to match, on a fifty-fifty basis, any funds provided by the State to pay the costs of retiring or adjusting such mortgage obligations. In order to be approved, a State application for a grant for carrying out the purpose of this section must: (1) be in accordance with a plan submitted by the State, to be approved by the President, for the implementation of the purpose of this section; (2) designate the State agency for retiring or adjusting said mortgage obligations; (3) provide that the mortgagor shall be required to absorb the damage loss to the entire extent of his equity interest in the property and also agree to pay at least $1,000 of the outstanding mortgage balance; (4) provide that no payments for retiring or adjusting mortgage obligations on a single property shall exceed $30,000; (5) provide regulations to assure equitable treatment among home owners and to prevent unjustified payments or gains to the State, mortgagees or mortgagors; and (6) provide that the State agency will make such reports, in such form and containing such information as the President may from time to time require, and give the President, upon demand, access to the records on which such reports are based.”


 (Added Pub. L. 88–451, § 4, Aug. 19, 1964, 78 Stat. 507.)

Assistance to Alaska for Reconstruction of Areas Damaged by EarthquakePub. L. 88–451, Aug. 19, 1964, 78 Stat. 505, as amended, provided:
“[Section 1. Short Title.] That this Act may be cited as the ‘1964 Amendments to the Alaska Omnibus Act.’

“Sec. 2. [Congressional Declaration.] The Congress hereby recognizes that the State of Alaska has experienced extensive property loss and damage as a result of the earthquake of March 27, 1964, and subsequent seismic waves, and declares the need for special measures designed to aid and accelerate the State’s efforts in providing for the reconstruction of the areas in the State devastated by this natural disaster.

“Sec. 3. [This section added subsec. (f) to section 21 of the Alaska Omnibus Act, Pub. L. 86–70, June 25, 1959, 73 Stat. 141, set out above.]

“Sec. 4. [This section added sections 51 to 57 to the Alaska Omnibus Act, Pub. L. 86–70, June 25, 1959, 73 Stat. 141, set out above.]

“Sec. 5. [Authorization of Appropriations.] There is authorized to be appropriated such sums as may be necessary to carry out the provisions of this Act, which shall be available for obligation until June 30, 1967, except that any sums so appropriated to carry out section 53 of the Alaska Omnibus Act [set out above] shall be available after such date for obligation in connection with one or more of the following urban renewal projects authorized for execution prior to June 30, 1967; Alaska R–8, Westchester; Alaska R–19, Kodiak; Alaska R–20, downtown Anchorage; Alaska R–21, Seward; Alaska R–22, Valdez; Alaska R–25, Mineral Creek; Alaska R–26, Seldovia; Alaska R–28, Cordova. There is also authorized to be appropriated such sums as may be necessary for the expenses of such advisory commissions or committees as the President may establish in connection with the reconstruction and development planning of the State of Alaska. The total amount authorized to be appropriated pursuant to this section shall not exceed $55,650,000. (As amended Pub. L. 91–367, § 1, July 31, 1970, 84 Stat. 691.)

“Sec. 6. [Termination Date.] The authority contained in this Act shall expire on June 30, 1967, except that such expiration shall not affect—“(1) the authority conferred by section 53 of the Alaska Omnibus Act [set out above] until the completion of the following urban renewal projects authorized for execution prior to June 30, 1967: Alaska R–8, Westchester; Alaska R–19, Kodiak; Alaska R–20, downtown Anchorage; Alaska R–21, Seward; Alaska R–22, Valdez; Alaska R–25, Mineral Creek; Alaska R–26, Seldovia; Alaska R–28, Cordova; or

“(2) the payment of expenditures for any obligation or commitment entered into under this Act prior to June 30, 1967.




(As amended Pub. L. 91–367, § 2, July 31, 1970, 84 Stat. 691.)
“Sec. 7. [Report to the Congress.] The President shall report semiannually during the term of this Act to the President of the Senate and the Speaker of the House on the actions taken under this Act by the various Federal agencies. The first such report shall be submitted not later than February 1, 1965, and shall cover the period ending December 31, 1964.”


Delegation of Functions
Ex. Ord. No. 11230, under which the functions of the President under sections 44(a) and 45(a) of the Alaska Omnibus Act of June 25, 1959, set out above, were delegated to the Director of the Bureau of the Budget [now the Director of Management and Budget], was superseded by Ex. Ord. No. 11609, eff. July 22, 1971, 36 F.R. 13747, set out under section 301 of Title 3.

United States District Court of AlaskaReadiness of United States District Court for District of Alaska to assume functions imposed upon it, see Ex. Ord. No. 10867, eff. Feb. 20, 1960, 25 F.R. 1584, set out under section 81A of Title 28, Judiciary and Judicial Procedure.


Proc. No. 3269. Admission of the State of Alaska Into the Union
Proc. No. 3269, eff. Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, provided:
WHEREAS the Congress of the United States by the act approved on July 7, 1958 (72 Stat. 339) [set out above], accepted, ratified, and confirmed the constitution adopted by a vote of the people of Alaska in an election held on April 24, 1956, and provided for the admission of the State of Alaska into the Union on an equal footing with the other States of the Union upon compliance with certain procedural requirements specified in that act; and
WHEREAS it appears from information before me that a majority of the legal votes cast at an election held on August 26, 1958, were in favor of each of the propositions required to be submitted to the people of Alaska by section 8(b) of the Act of July 7, 1958 [set out above]; and
WHEREAS it further appears from information before me that a general election was held on November 25, 1958, and that the returns of the general election were made and certified as provided in the act of July 7, 1958; and
WHEREAS the Acting Governor of Alaska has certified to me the results of the submission to the people of Alaska of the three propositions set forth in section 8(b) of the act of July 7, 1958 [set out above], and the results of the general election; and
WHEREAS I find and announce that the people of Alaska have duly adopted the propositions required to be submitted to them by the act of July 7, 1958 [set out above], and have duly elected the officers required to be elected by that act:
NOW, THEREFORE, I, DWIGHT D. EISENHOWER, President of the United States of America, do hereby declare and proclaim that the procedural requirements imposed by the Congress on the State of Alaska to entitle that State to admission into the Union have been complied with in all respects and that admission of the State of Alaska into the Union on an equal footing with the other States of the Union is now accomplished.
IN WITNESS WHEREOF, I have hereunto set my hand and caused the Seal of the United States of America to be affixed.
 DONE at the City of Washington at one minute past noon on this third day of January in the year of our Lord nineteen hundred and fifty-nine, and of the Independence of the United States of America the one hundred and eighty-third.

Dwight D. Eisenhower.

[seal]


Ex. Ord. No. 10857. Termination of Federal Functions in Alaska and Transfer of Property Held by United States
Ex. Ord. No. 10857, eff. Dec. 29, 1959, 25 F.R. 33, provided:
WHEREAS section 6(e) of the act of July 7, 1958, 72 Stat. 339, as amended [set out as a note above], provides that the administration and management of the fish and wildlife resources of Alaska shall be transferred to the State of Alaska on the first day of the first calendar year following the expiration of ninety calendar days after the Secretary of the Interior certifies to the Congress that the Alaska State Legislature has made adequate provision for the administration, management, and conservation of such resources in the broad national interest; and
WHEREAS the Secretary of the Interior made such certification to the Congress on April 27, 1959; and
WHEREAS section 45(a) of the Alaska Omnibus Act (73 Stat. 152) [set out as a note above] provides that if the President determines that any function performed by the Federal Government in Alaska has been terminated by the Federal Government and that performance of such function or substantially the same function has been or will be assumed by the State of Alaska, the President may, until July 1, 1964, in his discretion, transfer and convey to the State of Alaska, without reimbursement, any property or interest in property, real or personal, situated in Alaska which is owned or held by the United States in connection with such function; and
WHEREAS it appears that it would be in the public interest to delegate to the Secretary of the Interior, to the extent hereinafter indicated, the authority vested in the President by section 45(a) of the Alaska Omnibus Act:
NOW, THEREFORE, by virtue of the authority vested in me by section 45(a) of the Alaska Omnibus Act (73 Stat. 152) and section 301 of title 3 of the United States Code, and as President of the United States, it is ordered as follows:
Section 1. It is hereby determined that the functions performed by the United States in Alaska pursuant to the Alaska game law of July 1, 1943, 57 Stat. 301 [sections 192, 193, and 195 to 211 of this title], the act of June 26, 1906, 34 Stat. 478, the act of June 6, 1924, 43 Stat. 465, and the acts amending or supplementing such acts, will terminate on December 31, 1959, and that the same functions or substantially the same functions will be assumed by the State of Alaska.
Sec. 2. There is hereby delegated to the Secretary of the Interior, effective January 1, 1960, the authority vested in the President by section 45(a) of the Alaska Omnibus Act to transfer and convey to the State of Alaska, without reimbursement, any property or interest in property, real or personal, situated in Alaska which is owned or held by the United States in connection with the functions described in section 1 hereof.
Sec. 3. The Secretary of the Interior is hereby authorized to redelegate to (1) the Assistant Secretary for Fish and Wildlife, (2) the Commissioner of Fish and Wildlife, (3) the Directors of the Bureaus of Commercial Fisheries and Sport Fisheries and Wildlife, and (4) the Regional Directors, Alaska Region, of the Bureaus of Commercial Fisheries and Sport Fisheries and Wildlife all or any part of the authority delegated to the Secretary of the Interior by section 2 hereof.
Sec. 4. All transfers and conveyances made under or pursuant to this order shall be made in accordance with such policies, conditions, and procedures as may be prescribed by the Secretary of the Interior.

Dwight D. Eisenhower.



§§ 21 to 27. Omitted
Codification
Sections 21 to 27, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 21, act Aug. 24, 1912, ch. 387, § 1, 37 Stat. 512, provided for organization and administration of Territory of Alaska.
Section 22, act Aug. 24, 1912, ch. 387, § 2, 37 Stat. 512, directed that Capital of Territory be at Juneau.
Section 23, act Aug. 24, 1912, ch. 387, § 3, 37 Stat. 512, extended Constitution and laws of United States to Territory.
Section 24, acts Aug. 24, 1912, ch. 387, § 3, 37 Stat. 512; July 28, 1956, ch. 772, title III, § 301(c), 70 Stat. 713, limited authority of Territorial legislature to repeal or amend existing laws.
Section 25, act June 6, 1900, ch. 786, § 30, 31 Stat. 332, empowered Attorney General to prescribe fees of officers not otherwise compensated.
Section 26, act June 6, 1900, ch. 786, § 2, 31 Stat. 321, authorized governor to appoint notaries public.
Section 27, act June 6, 1900, ch. 786, § 2, 31 Stat. 321, validated appointments of notaries public made prior to June 6, 1900.



§ 28. Repealed. Dec. 16, 1930, ch. 14, § 1, 46 Stat. 1029

Section, act June 6, 1900, ch. 786, § 17, 31 Stat. 328, related to residence, term of office, and removal from office of notaries public.



§§ 29 to 38. Omitted
Codification
Sections 29 to 38, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 29, act June 6, 1900, ch. 786, §§ 22, 23, 31 Stat. 329, related to official bonds of notaries public.
Section 30, acts June 6, 1900, ch. 786, § 32, 31 Stat. 333; Dec. 16, 1930, ch. 14, § 1, 46 Stat. 1029, prescribed fee for issuance of notary public commission.
Section 31, act June 6, 1900, ch. 786, § 18, 31 Stat. 328, related to duties of notaries public.
Section 32, act June 6, 1900, ch. 786, § 19, 31 Stat. 329, provided for protests of bills or notes by notaries public.
Section 33, act June 6, 1900, ch. 786, § 24, 31 Stat. 329, related to liability of notaries public for misconduct or neglect.
Section 34, act June 6, 1900, ch. 786, § 20, 31 Stat. 329, directed notaries to deposit their records with district court on resignation, removal or death.
Section 35, act June 6, 1900, ch. 786, § 21, 31 Stat. 329, related to duty of clerk in safe-keeping records deposited.
Section 35a, acts Aug. 5, 1939, ch. 480, § 1, 53 Stat. 1219; Dec. 11, 1945, ch. 563, 59 Stat. 605, empowered postmasters to act as notaries public.
Section 35b, acts Aug. 5, 1939, ch. 480, § 2, 53 Stat. 1219; Dec. 11, 1945, ch. 563, 59 Stat. 606, provided for signature and seal of postmasters acting as notaries.
Section 35c, act Aug. 5, 1939, ch. 480, § 3, 53 Stat. 1219, related to fees of postmasters acting as notaries.
 Section 36, acts June 6, 1900, ch. 786, § 32, 31 Stat. 333; Dec. 16, 1930, ch. 14, § 1, 46 Stat. 1029, prescribed fee for certificates issued to members of bar authorizing them to practice law.
Section 37, act June 11, 1896, ch. 420, § 1, 29 Stat. 413, empowered Secretary of the Treasury to fix rates of dockage and wharfage to be paid for use of wharf at Sitka.
Section 38, act Jan. 3, 1923, ch. 22, 42 Stat. 1106, related to repairs to wharf at Sitka.



§ 39. Repealed. Oct. 31, 1951, ch. 654, § 1(118)–(124), 65 Stat. 706

Section, acts Mar. 4, 1907, ch. 2918, § 1, 34 Stat. 1338; May 24, 1922, ch. 199, 42 Stat. 584; Jan. 24, 1923, ch. 42, 42 Stat. 1205; June 5, 1924, ch. 264, 43 Stat. 427; Mar. 3, 1925, ch. 462, 43 Stat. 1181; May 10, 1926, ch. 277, § 1, 44 Stat. 492; Jan. 12, 1927, ch. 27, § 1, 44 Stat. 968, related to handling and disposition of reindeer in Alaska.



§§ 40, 41. Omitted
Codification
Sections 40 and 41, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 40, act June 6, 1900, ch. 786, § 31, 31 Stat. 332, related to court rooms and offices of civil government.
Section 41, acts Jan. 27, 1905, ch. 277, § 1, 33 Stat. 616; May 14, 1906, ch. 2458, § 1, 34 Stat. 192; Feb. 6, 1909, ch. 80, § 7, 35 Stat. 601; Mar. 3, 1913, ch. 109, 37 Stat. 728, related to deposits to Alaska fund in Treasury Department.



§ 42. Repealed. Dec. 16, 1930, ch. 14, § 1, 46 Stat. 1029

Section, acts June 6, 1900, ch. 786, § 32, 31 Stat. 333; Mar. 3, 1905, ch. 1497, § 2, 33 Stat. 1266, provided for disbursements to Alaska Historical Library and Museum and prescribed contents thereof.



§§ 43 to 45. Omitted
Codification
Sections 43 to 45, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 43, acts June 6, 1900, ch. 786, § 33, 31 Stat. 333; Dec. 16, 1930, ch. 14, § 1, 46 Stat. 1029, designated Alaska Historical Library and Museum as a depository of Government publications.
Section 44, acts Aug. 24, 1912, ch. 387, § 9, 37 Stat. 514; June 3, 1948, ch. 396, 62 Stat. 302, limited amount of taxes that could be levied by incorporated towns or municipalities.
Section 44a, act May 28, 1936, ch. 467, § 1, 49 Stat. 1388, related to bonded indebtedness of municipalities for public works.
Section 44b, acts May 28, 1936, ch. 467, § 2, 49 Stat. 1388; June 14, 1937, ch. 337, 50 Stat. 258, related to approval by electors of bonded indebtedness incurred by municipal corporation.
Section 44c, act May 28, 1936, ch. 467, § 3, 49 Stat. 1388, provided for issuance, sale and redemption, and interest rates of bonds.
Section 44d, act May 28, 1936, ch. 467, § 4, 49 Stat. 1389, authorized tax levies for payment of bonds.
Section 44e, act May 28, 1936, ch. 467, § 5, 49 Stat. 1389, repealed conflicting laws.
Section 44f, act Mar. 6, 1946, ch. 52, § 1, 60 Stat. 33, authorized bonds for public works by municipalities and public utility districts.
Section 44g, act Mar. 6, 1946, ch. 52, § 2, 60 Stat. 33, related to issuance, sale and redemption, and interest rates on bonds for public works.
Section 44h, act Mar. 6, 1946, ch. 52, § 3, 60 Stat. 34, related to covenants in bonds issue for public works.
Section 44i, act Mar. 6, 1946, ch. 52, § 4, 60 Stat. 34, repealed laws inconsistent with sections 44f to 44i of this title.
Section 45, act Aug. 24, 1912, ch. 387, § 9, 37 Stat. 514, prescribed residence qualifications for divorce actions.



§ 46. Repealed. July 28, 1956, ch. 772, title III, § 301(a)(2), 70 Stat. 712

Section, acts Feb. 6, 1909, ch. 80, § 7, 35 Stat. 601; Oct. 14, 1942, ch. 601, § 2, 56 Stat. 782; July 28, 1956, ch. 722, title III, § 301(b)(1), 70 Stat. 712, authorized Governor of Alaska or his designee to contract for care and custody of insane persons.



§§ 46–1 to 46–3. Omitted
Codification
Sections 46–1 to 46–3, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 46–1, act July 28, 1956, ch. 772, title I, § 101, 70 Stat. 709, authorized territorial legislature to enact laws on subject of mental health.
Section 46–2, act July 28, 1956, ch. 772, title I, § 102, 70 Stat. 709, related to jurisdiction, functions and duties of commissioners and courts in carrying out section 46–1 of this title.
Section 46–3, act July 28, 1956, ch. 772, title II, § 202, 70 Stat. 711, prescribed a land-grant program for purpose of section 46–1 of this title.



§ 46a. Repealed. July 1, 1944, ch. 373, title VII, § 711, formerly title VI, § 611, 58 Stat. 714; renumbered Aug. 13, 1946, ch. 958, § 5, 60 Stat. 1049

Section, act Mar. 4, 1929, ch. 707, 45 Stat. 1644, provided for detailing of a Public Health Service medical officer to supervise care and maintenance of insane in Alaska and payment of his compensation and expenses.



§§ 46b to 48a. Repealed. July 28, 1956, ch. 772, title III, § 301(a)(1), (3), (5), 70 Stat. 712

Section 46b, act June 25, 1910, ch. 424, § 1, 36 Stat. 852, established detention hospitals at Fairbanks and Nome for temporary care and detention of insane.


Section 46c, acts Oct. 14, 1942, ch. 601, § 1, 56 Stat. 782; July 28, 1956, ch, 772, title III, § 301(b)(1), 70 Stat. 712, defined terms used in sections 46, 47a to 47c, 48a, 50, and 50a of this title.


Section 47, act Jan. 27, 1905, ch. 277, § 8, 33 Stat. 619, related to commitment of insane in Alaska, provided for compensation of commissioners, jurors, and witnesses, and prescribed method of payment of compensation, mileage, fees, and other expenses.


Section 47a, act Oct. 14, 1942, ch. 601, § 3, 56 Stat. 783, related to custody, use, and return of money and personal property of committed persons.


Section 47b, acts Oct. 14, 1942, ch. 601, § 6, 56 Stat. 783; July 28, 1956, ch. 772, title III, § 301(b)(1), 70 Stat. 712, related to discharge of patients from mental institutions, permitted leaves of absences to patients, and required issuance of suitable clothing upon discharge.


Section 47c, acts Oct. 14, 1942, ch. 601, § 7, 56 Stat. 784; July 28, 1956, ch. 772, title III, § 301(b)(1), 70 Stat. 712, authorized superintendent of any mental institution to board patients with private families, provided for inspection, and empowered superintendent to remove patients from boarding places.


Section 48, acts Oct. 14, 1942, ch. 601, § 9, 56 Stat. 785; July 28, 1956, ch. 772, title III, § 301(b)(1), 70 Stat. 712, provided for a statement of legal residence of insane persons in commitment papers, required return of nonresident patients, and for payment of expenses in connection with such return.


Section 48a, acts Oct. 14, 1942, ch. 601, § 9, 56 Stat. 785; July 21, 1956, ch. 772, title III, § 301(b)(1), 70 Stat. 712, required payment of expenses of care by patient, his legal representative, spouse, parents, or adult children.



§ 49. Omitted
Codification
Section, act Jan. 12, 1927, ch. 27, § 1, 44 Stat. 968, which provided for admission to hospitals in the Territory of Alaska was omitted in view of the admission of Alaska into the Union.



§§ 50, 50a. Repealed. July 28, 1956, ch. 772, title III, § 301(a)(4), 70 Stat. 712

Section 50, acts Apr. 24, 1926, ch. 177, § 1, 44 Stat. 322; Oct. 14, 1942, ch. 601, § 4, 56 Stat. 783; July 28, 1956, ch. 772, title III, § 301(b)(1), 70 Stat. 712, related to disposition of unclaimed funds of insane persons.


Section 50a, acts Apr. 24, 1926, ch. 177, § 2, 44 Stat. 322; Oct. 14, 1942, ch. 601, § 5, 56 Stat. 783; July 28, 1956, ch. 772, title III, § 301(b)(1), 70 Stat. 712, related to funds which were subject to such claims.



§§ 50b to 50d–1. Omitted
Codification
Sections 50b to 50d–1, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 50b, act Mar. 7, 1928, ch. 137, § 1, 45 Stat. 239, authorized Secretary of the Interior to accept donations for school, medical, and reindeer service.
Section 50c, act May 14, 1930, ch. 273, § 1, 46 Stat. 321, related to availability of appropriations for education, medical relief, and reindeer.
Section 50d, act May 9, 1938, ch. 187, § 1, 52 Stat. 311, empowered Secretary of the Interior to authorize officers to incur obligations for benefit of natives prior to appropriation.
Section 50d–1, act June 1, 1944, ch. 220, § 1, 58 Stat. 266, empowered Secretary to authorize officers to incur obligations for benefit of natives in excess of current appropriations.



§ 50e. Appropriations for benefit of natives; purchase of supplies for resale to natives, cooperatives, and Department employees
The Secretary of the Interior is authorized to purchase from appropriations made for the benefit of natives of Alaska, food, clothing, supplies, and materials for resale, under such rules and regulations as he may prescribe, to employees of the Department of the Interior stationed in Alaska and to natives of Alaska and native cooperative associations under his supervision. The proceeds from such sales shall be credited to the appropriation or appropriations current at the date of the deposit thereof into the Treasury and shall be available for the same purposes.
(Feb. 20, 1942, ch. 96, 56 Stat. 95.)

Alaska Resupply Program FundPub. L. 102–154, title I, Nov. 13, 1991, 105 Stat. 1007, provided that: “Beginning October 1, 1991, and thereafter, amounts collected by the Secretary in connection with the Alaska Resupply Program (Public Law 77–457) [48 U.S.C. 50e] shall be deposited into a special fund to be established in the Treasury, to be available to carry out the provisions of the Alaska Resupply Program, such amounts to remain available until expended: Provided, That unobligated balances of amounts collected in fiscal year 1991 and credited to the Operation of Indian Programs account as offsetting collections, shall be transferred and credited to this account.”




§ 50f. Disposal of miscellaneous revenues from schools, hospitals, and other Indian Service facilities
After February 20, 1942, miscellaneous revenues derived from schools, hospitals, and other facilities maintained and operated by the Indian Service for the benefit of Indians and natives of Alaska shall be covered into the Treasury of the United States under the provisions of section 155 of title 25.
(Feb. 20, 1942, ch. 98, 56 Stat. 95.)

§§ 50g to 58. Omitted
Codification
Sections 50g to 58, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 50g, act Aug. 2, 1956, ch. 883, § 1, 70 Stat. 939, related to facilities at Alaska-Canadian border.
Section 50h, act Aug. 2, 1956, ch. 883, § 2, 70 Stat. 939, required site selected under section 50g of this title to consist of lands owned or controlled by the United States.
Section 50i, act Aug. 2, 1956, ch. 883, § 3, 70 Stat. 939, provided for arrangements for use of sites and facilities.
Section 50j, act Aug. 2, 1956, ch. 883, § 4, 70 Stat. 940, authorized appropriations for purposes of sections 50g to 50j of this title.
Section 51, act Mar. 3, 1927, ch. 363, § 1, 44 Stat. 1392, related to educational qualifications of voters and electors.
Section 52, act Mar. 3, 1927, ch. 363, § 2, 44 Stat. 1393, provided that inability to read and write was a ground for challenge at polls.
Section 53, act Mar. 3, 1927, ch. 363, § 3, 44 Stat. 1393, related to manner of proving ability to read and write.
Section 54, act Mar. 3, 1927, ch. 363, § 4, 44 Stat. 1393, related to exemption from provisions of section 51 of this title by reason of physical disability.
Section 55, act Mar. 3, 1927, ch. 363, § 5, 44 Stat. 1393, authorized election judges to mark ballots for voters physically incapable of marking ballots.
Section 56, act Mar. 3, 1927, ch. 363, § 6, 44 Stat. 1393, provided that persons refused permission to vote shall not make any further attempt to vote.
Section 57, act Mar. 3, 1927, ch. 363, § 7, 44 Stat. 1394, enumerated qualifications requisite to voting.
Section 58, act Mar. 3, 1927, ch. 363, § 8, 44 Stat. 1394, prescribed penalties for violation of sections 51 to 57 of this title.



§§ 61 to 64. Omitted
Codification
Sections 61 to 64, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 61, acts June 6, 1900, ch. 786, § 2, 31 Stat. 321; May 29, 1928, ch. 901, § 1(109), 45 Stat. 994; July 25, 1947, ch. 332, § 1, 61 Stat. 459, authorized appointment of a Governor for Territory, and detailed his duties.
Section 62, acts June 6, 1900, ch. 786, § 10, 31 Stat. 325; Mar. 3, 1925, ch. 462, 43 Stat. 1181; Mar. 4, 1931, ch. 516, 46 Stat. 1530; June 25, 1948, ch. 646, § 13, 62 Stat. 987; Oct. 15, 1949, ch. 695, § 5(a), 63 Stat. 880, related to appointment of Governor and his compensation. Acts Mar. 3, 1925, Mar. 4, 1931, and Oct. 15, 1949, were repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 646, 648, 655.
Section 63, acts June 6, 1900, ch. 786, § 10, 31 Stat. 325; June 25, 1948, ch. 646, § 13, 62 Stat. 987, related to expenses of Governor.
Section 64, act June 6, 1900, ch. 786, § 2, 31 Stat. 321, directed Governor to make an annual report to President, and empowered the President to confirm or annul acts of Governor.



§ 65. Repealed. Dec. 16, 1930, ch. 14, § 1, 46 Stat. 1029

Section, act Mar. 3, 1905, ch. 1497, § 3, 33 Stat. 1266, required bond from Secretary of Territory.



§ 65a. Repealed. Apr. 3, 1944, ch. 155, § 2, 58 Stat. 187

Section, act Mar. 4, 1931, ch. 516, 46 Stat. 1530, related to salary of secretary of Territory.



§§ 65b, 66. Omitted
Codification
Sections 65b, 66, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 65b, act Apr. 3, 1944, ch. 155, § 1, 58 Stat. 187, prescribed salary of secretary of Territory.
Section 66, act Mar. 3, 1905, ch. 1497, § 1, 33 Stat. 1265, related to fees of secretary of Territory.



§§ 67 to 72. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 642

Section 67, acts Aug. 24, 1912, ch. 387, § 4, 37 Stat. 513; Nov. 13, 1942, ch. 637, § 1, 56 Stat. 1016, provided that legislative power and authority of Territory shall be vested in a Senate and a House of Representatives.


Section 68, acts Aug. 24, 1912, ch. 387, § 4, 37 Stat. 513; Nov. 13, 1942, ch. 637, § 1, 56 Stat. 1016, related to membership of Senate and terms of office of Senators.


Section 69, acts Aug. 24, 1912, ch. 387, § 4, 37 Stat. 513; Nov. 13, 1942, ch. 637, § 1, 56 Stat. 1016, related to membership of House of Representatives.


Section 69a, act Aug. 24, 1912, ch. 387, § 4, as added Nov. 13, 1942, ch. 637, § 1, 56 Stat. 1017, provided for establishment and adjustment of legislative districts.


Section 70, acts Aug. 24, 1912, ch. 387, § 4, 37 Stat. 513; Nov. 13, 1942, ch. 637, § 1, 56 Stat. 1017, prescribed election procedure for senators and representatives.


Section 71, acts Aug. 24, 1912, ch. 387, § 4, 37 Stat. 513; Nov. 13, 1942, ch. 637, § 1, 56 Stat. 1018, required Governor to order elections to fill vacancies in legislature.


Section 72, acts Aug. 24, 1912, ch. 387, § 4, 37 Stat. 513; Nov. 13, 1942, ch. 637, § 1, 56 Stat. 1018, prescribed salaries and mileage of members of legislature.



§§ 73, 73a. Omitted
Codification
Sections 73 and 73a, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 73, acts Aug. 24, 1912, ch. 387, § 5, 37 Stat. 513; Mar. 3, 1927, ch. 363, § 1, 44 Stat. 1392; Mar. 26, 1934, ch. 86, § 1, 48 Stat. 465, specified time of election of members of the legislature.
Section 73a, act Mar. 26, 1934, ch. 86, § 4, 48 Stat. 466, empowered legislature to change date of elections.



§§ 74, 75. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 642

Section 74, acts Aug. 24, 1912, ch. 387, § 6, 37 Stat. 514; Apr. 18, 1940, ch. 105, § 1, 54 Stat. 111, related to convening of legislature, length of session, and extraordinary sessions.


Section 75, acts June 19, 1878, ch. 329, § 1, 20 Stat. 193; Aug. 24, 1912, ch. 387, § 7, 37 Stat. 514; Nov. 13, 1942, ch. 637, § 2, 56 Stat. 1018, related to organization of legislature, election of president of Senate and Speaker of House and subordinate officers.



§§ 76 to 92. Omitted
Codification
Sections 76 to 92, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 76, act Aug. 24, 1912, ch. 387, § 8, 37 Stat. 514, specified enacting clause of all laws, and provided that no law shall embrace more than one subject.
Section 77, acts Aug. 24, 1912, ch. 387, § 9, 37 Stat. 514; Apr. 13, 1934, ch. 119, § 2, 48 Stat. 583; June 3, 1948, ch. 396, 62 Stat. 302, detailed general legislative power and limitation.
Section 78, acts Aug. 24, 1912, ch. 387, § 9, 37 Stat. 514; June 3, 1948, ch. 396, 62 Stat. 302, required all taxes to be uniform.
Section 79, acts Aug. 24, 1912, ch. 387, § 9, 37 Stat. 514; June 3, 1948, ch. 396, 62 Stat. 302, limited amount of taxes for Territorial purposes.
Section 80, act Aug. 24, 1912, ch. 387, § 3, 37 Stat. 512, prohibited legislature from passing laws depriving judges, officers, etc. of district court of authority or jurisdiction.
Section 81, act Aug. 24, 1912, ch. 387, § 10, 37 Stat. 515, related to rules of legislature, quorum and majority.
Section 82, act Aug. 24, 1912, ch. 387, § 11, 37 Stat. 516, prohibited members of legislature from holding other office.
Section 83, act Aug. 24, 1912, ch. 387, § 11, 37 Stat. 516, prohibited persons holding appointment under the United States from being members of legislature or holding other Territorial office.
Section 84, act Aug. 24, 1912, ch. 387, § 12, 37 Stat. 516, specified exemptions and privileges of members of legislature.
Section 85, act Aug. 24, 1912, ch. 387, § 13, 37 Stat. 516, described manner of passage of laws.
Section 86, act Aug. 24, 1912, ch. 387, § 14, 37 Stat. 516, related to veto power of governor.
Section 87, acts Aug. 24, 1912, ch. 387, § 15, 37 Stat. 516; Nov. 13, 1942, ch. 637, § 3, 56 Stat. 1018, provided for legislative expenses.
Section 88, act Aug. 24, 1912, ch. 387, § 16, 37 Stat. 517, directed transmission of copies of law to the President and Secretary of State.
Section 89, act Aug. 24, 1912, ch. 387, § 16, 37 Stat. 517, required legislature to make provision for printing of laws and distribution in Territory.
Section 90, act Aug. 24, 1912, ch. 387, § 20, 37 Stat. 518, required all Territorial laws to be submitted to Congress.
Section 91, act Aug. 29, 1914, ch. 292, 38 Stat. 710, related to powers of courts and legislature.
Section 92, act Feb. 18, 1929, ch. 260, 45 Stat. 1228, directed all appropriations by legislature to be in conformity with sections 23, 24, 67 to 73, and 74 to 90 of this title.



§§ 101 to 122. Omitted
Codification
Sections 101 to 122, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 101, acts June 6, 1900, ch. 786, § 4, 31 Stat. 322; Mar. 3, 1909, ch. 269, § 2, 35 Stat. 839; Mar. 2, 1921, ch. 110, 41 Stat. 1203; Dec. 13, 1926, ch. 6, § 1, 44 Stat. 919; July 31, 1946, ch. 704, § 1, 60 Stat. 716; June 1, 1948, ch. 363, 62 Stat. 283; June 25, 1948, ch. 646, § 9, 62 Stat. 986; Aug. 23, 1954, ch. 836, §§ 1, 2, 68 Stat. 772; Mar. 2, 1955, ch. 9, § 1(g), 69 Stat. 10; Aug. 1, 1955, ch. 443, 69 Stat. 430, established a district court for the District of Alaska and provided for its judges and divisions.
Section 101a was from a sentence added to R.S. § 5296 by act May 24, 1935, ch. 142, 49 Stat. 289. R.S. § 5296 was subsequently amended in full by act June 29, 1940, ch. 499, § 4, 54 Stat. 692, which failed to include provisions on the subject of that sentence or to refer to the 1935 amendment adding it. That sentence provided as follows: “The District Court of the Territory of Alaska shall be deemed a court of the United States, and the commissioners appointed by the judges of the said District Court of the Territory of Alaska under the provisions of title I, chapter 1, section 6, of the act of June 6, 1900 (31 Stat. 323, 324 [sections 104 and 108 of this title]), shall be deemed commissioners of a United States court, within the intent and meaning of this section [former section 641 of title 18].”

Section 102, acts June 6, 1900, ch. 786, § 4, 31 Stat. 322; Mar. 3, 1909, ch. 269, § 2, 35 Stat. 839; Mar. 2, 1921, ch. 110, 41 Stat. 1203; Nov. 22, 1943, ch. 304, 57 Stat. 591, provided for terms of court, special terms, and employment of interpreters.
Section 103, act June 6, 1900, ch. 786, § 5, 31 Stat. 323, specified the jurisdiction of the divisions of court, and provided for change of venue.
Section 103a, act June 6, 1900, ch. 786, § 5a, as added July 18, 1949, ch. 343, § 1, 63 Stat. 445, made Federal Rules of Civil Procedure applicable to district court of Territory.
Section 104, act June 6, 1900, ch. 786, § 6, 31 Stat. 323, authorized appointment of clerks and commissioners.
Section 104a, act June 6, 1900, ch. 786, § 6, as added Apr. 13, 1954, ch. 136, 68 Stat. 52, authorized appointment of Deputy Commissioners, provided for their compensation, prescribed their powers and duties, and required the posting of a bond.
Section 105, acts June 6, 1900, ch. 786, § 12, 31 Stat. 326; June 25, 1948, ch. 646, §§ 1, 39, 62 Stat. 914, 926, 927, 996, required clerks and commissioners to post bonds.
Section 106, acts June 6, 1900, ch. 786, § 7, 31 Stat. 324; Mar. 3, 1909, ch. 269, § 3, 35 Stat. 840; June 13, 1940, ch. 350, 54 Stat. 384; June 25, 1948, ch. 646, § 10, 62 Stat. 987, detailed duties of clerk.
Section 107, acts June 6, 1900, ch. 786, § 10, 31 Stat. 325; June 25, 1948, ch. 646, §§ 13, 39, 62 Stat. 987, related to clerk’s fees, accounts, and clerical help.
Section 108, act June 6, 1900, ch. 786, § 6, 31 Stat. 323, directed that commissioners shall be ex officio justices of the peace, empowered them to grant writs of habeas corpus, and prescribed other powers and duties.
Section 109, acts June 6, 1900, ch. 786, § 8, 31 Stat. 324; Mar. 3, 1909, ch. 269, § 4, 35 Stat. 841; June 25, 1948, ch. 646, § 11, 62 Stat. 987, authorized appointment of district attorneys, specified residence requirements and prescribed their duties and salaries.
Section 110, acts June 6, 1900, ch. 786, §§ 9, 10, 31 Stat. 324, 325; June 25, 1948, ch. 646, §§ 12, 39, 62 Stat. 987, 992, authorized appointment of marshals and deputies and prescribed their duties and powers.
Section 111, acts Mar. 3, 1899, ch. 429, § 459, 30 Stat. 1336; Jan. 22, 1902, ch. 3, 32 Stat. 2, provided for increases in marshal’s bond.
Section 112, acts June 6, 1900, ch. 786, § 10, 31 Stat. 325; June 25, 1948, ch. 646, § 13, 62 Stat. 987, authorized appointment of attorneys, judges, and marshals.
Section 113, acts June 6, 1900, ch. 786, § 10, 31 Stat. 325; June 25, 1948, ch. 646, § 13, 62 Stat. 987, provided for manner of payment of salaries of judges, marshals, clerks, and district attorneys.
Section 114, acts June 6, 1900, ch. 786, § 10, 31 Stat. 325; Apr. 6, 1914, ch. 52, § 1, 38 Stat. 318; June 25, 1948, ch. 646, § 13, 62 Stat. 987, authorized traveling expenses.
Section 115, act Jan. 3, 1923, ch. 21, title II, 42 Stat. 1083, directed Attorney General to pay office expenses of United States marshals.
Section 116, acts June 6, 1900, ch. 786, § 11, 31 Stat. 326; Mar. 3, 1909, ch. 269, § 5, 35 Stat. 841, required preparation of accounts of fees and expenses.
Section 116a, acts Mar. 15, 1948, ch. 121, 62 Stat. 80; July 12, 1952, ch. 701, 66 Stat. 592; Aug. 1, 1956, ch. 864, 70 Stat. 921, related to fees of commissioners.
Section 117, act June 6, 1900, ch. 786, § 13, 31 Stat. 326, authorized establishment of recording districts, their modification or discontinuance, and removal of commissioner.
Section 118, act June 6, 1900, ch. 786, § 14, 31 Stat. 327, required keeping of record books and prescribed duties of recorders.
Section 119, act June 6, 1900, ch. 786, § 15 (part), 31 Stat. 327, specified instruments to be recorded.
Section 120, act June 6, 1900, ch. 786, § 16 (part), 31 Stat. 328, required accounts for fees for instruments recorded.
Section 121, act Aug. 29, 1914, ch. 292, 38 Stat. 710, provided for payment of costs of prosecuting crimes under Alaskan laws.
Section 122, act Apr. 11, 1928, ch. 353, 45 Stat. 422, exempted Territory from posting bond or undertaking in legal proceedings.



§ 131. Omitted
Codification
Section, act May 7, 1906, ch. 2083, § 1, 34 Stat. 169, which provided for a Delegate in the House of Representatives of the United States and prescribed his qualifications, was omitted in view of the admission of Alaska into the Union.



§§ 132, 134. Repealed. Pub. L. 89–554, § 8(a), Sept. 8, 1966, 80 Stat. 640

Section 132, act May 7, 1906, ch. 2083, § 2, 34 Stat. 170, prescribed term of office of Delegate to Congress.


Section 134, act May 7, 1906, ch. 2083, § 2, 34 Stat. 170, specified salary and allowances of Delegate.



§§ 135 to 149. Omitted
Codification
Sections 135 to 149, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 135, act May 7, 1906, ch. 2083, § 3, 34 Stat. 170, provided for election of Delegate to Congress.
Section 136, act May 7, 1906, ch. 2083, § 4, 34 Stat. 170, related to election districts in towns.
Section 137, act May 7, 1906, ch. 2083, § 5, 34 Stat. 171, related to election districts outside of towns.
Section 138, act May 7, 1906, ch. 2083, § 6, 34 Stat. 171, prescribed composition of election boards.
Section 139, act May 7, 1906, ch. 2083, § 8, 34 Stat. 172, described manner of filling vacancies in office of judge of election.
Section 140, act May 7, 1906, ch. 2083, § 7, 34 Stat. 172, provided for election watchers.
Section 141, act May 7, 1906, ch. 2083, § 9, 34 Stat. 172, prescribed hours for voting and form of ballots.
Section 142, act May 7, 1906, ch. 2083, § 10, 34 Stat. 172, related to election challenges and to penalties for false swearing.
Section 143, act May 7, 1906, ch. 2083, § 11, 34 Stat. 173, provided for canvass of votes, certificates of result and care of documents.
Section 144, acts May 7, 1906, ch. 2083, § 12, 34 Stat. 173; Aug. 24, 1912, ch. 387, § 17, 37 Stat. 517, enumerated persons who compose canvassing board and provided for manner of conducting the canvass.
Section 144a, act Mar. 26, 1934, ch. 86, § 3, 48 Stat. 465, enumerated persons who compose canvassing board and provided for manner of conducting canvass.
Section 144b, act Mar. 26, 1934, ch. 86, § 4, 48 Stat. 466, empowered legislature to change personnel of canvassing board, date of meetings, and to prescribe its duties.
Section 145, acts Aug. 24, 1912, ch. 387, § 17, 37 Stat. 517; Mar. 26, 1934, ch. 86, § 1, 48 Stat. 465, prescribed date for holding elections to fill vacancies in office of Delegate.
Section 146, act May 7, 1906, ch. 2083, § 13, 34 Stat. 174, prescribed compensation of election judges and clerks.
Section 147, acts May 7, 1906, ch. 2083, § 13, 34 Stat. 174; May 25, 1950, ch. 199, 64 Stat. 191, authorized fees for publication for each election.
Section 148, act May 7, 1906, ch. 2083, § 14, 34 Stat. 174, provided for manner of audit and payment of election expenses.
Section 149, act May 7, 1906, ch. 2083, § 15, 34 Stat. 174, enumerated election offenses and prescribed penalties therefor.



§§ 161 to 170a. Omitted
Codification
Sections 161 to 170a, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 161, act Jan. 27, 1905, ch. 277, § 3, 33 Stat. 617, named Governor as the ex officio superintendent of public instruction and empowered him to prescribe rules and regulations for examination and qualification of teachers.
Section 162, acts Jan. 27, 1905, ch. 277, § 4, 33 Stat. 617; Mar. 3, 1905, ch. 1491, 33 Stat. 1262, authorized establishment of school districts in towns.
Section 163, acts Jan. 27, 1905, ch. 277, § 4, 33 Stat. 617; Mar. 3, 1905, ch. 1491, 33 Stat. 1262, provided for school boards, their term of office and expenditures.
Section 164, acts Jan. 27, 1905, ch. 277, § 4, 33 Stat. 617; Mar. 3, 1905, ch. 1491, 33 Stat. 1262, empowered school boards to employ teachers and to provide for heating and lighting schoolhouses.
Section 165, act Jan. 27, 1905, ch. 277, § 6, 33 Stat. 619, required clerks of school districts to report to the Governor.
Section 166, act Jan. 27, 1905, ch. 277, § 5, 33 Stat. 617, authorized establishment of school districts outside incorporated towns.
Section 167, act Jan. 27, 1905, ch. 277, § 5, 33 Stat. 617, provided for manner of election of school boards in school districts outside incorporated towns.
Section 168, acts Jan. 27, 1905, ch. 277, § 5, 33 Stat. 617; June 1, 1938, ch. 312, 52 Stat. 607, directed Governor to assign proportion of Alaska fund to school districts.
Section 169, act Jan. 27, 1905, ch. 277, § 7, 33 Stat. 619, related to education of white children, Eskimos, and Indians.
Section 170, act Mar. 3, 1917, ch. 167, 39 Stat. 1131, authorized legislature to establish schools for white and colored children and to appropriate funds for that purpose.
Section 170a, act May 14, 1930, ch. 273, § 1, 46 Stat. 321, authorized Secretary of the Interior to enter into contracts with local school boards for education of children of nontaxpaying natives.



§ 171. Repealed. Pub. L. 87–304, § 9(a)(1), Sept. 26, 1961, 75 Stat. 664

Section, act Mar. 21, 1906, J. Res. No. 10, 34 Stat. 824, permitted teachers and other employees of the United States Bureau of Education to make assignments of their pay while employed in Alaska and authorized reimbursement of teachers in Alaska for expenses incurred in the discharge of duty and paid from personal funds.



§§ 172, 173. Omitted
Codification
Sections 172 and 173, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 172, act Mar. 3, 1909, ch. 266, 35 Stat. 837, authorized appointment of school employees as special peace officers.
Section 173, act Feb. 25, 1925, ch. 320, § 1, 43 Stat. 978, authorized establishment of a system of vocational training for aboriginal natives.



§ 174. Repealed. Oct. 31, 1951, ch. 654, § 1(125), 65 Stat. 706

Section, act Feb. 25, 1925, ch. 320, § 2, 43 Stat. 978, related to transfer of buildings for purpose of vocational training, schools, and hospitals in connection with aboriginal natives in Alaska.



§§ 175, 175a. Omitted
Codification
Sections 175 and 175a, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 175, act July 31, 1946, ch. 719, § 1, 60 Stat. 750, authorized establishment of a geophysical institute at the University of Alaska.
Section 175a, act July 31, 1946, ch. 719, § 2, 60 Stat. 751, provided that buildings and equipment of geophysical institute shall become property of University of Alaska.



§§ 191 to 213. Omitted
Codification
Sections 191 to 213, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 191, act May 31, 1920, ch. 217, 41 Stat. 716, related to powers and duties of Secretary of the Interior with respect to game animals.
Section 192, acts Jan. 13, 1925, ch. 75, § 5, 43 Stat. 741; Feb. 14, 1931, ch. 185, § 3, 46 Stat. 1111; June 25, 1938, ch. 686, § 3, 52 Stat. 1170; July 1, 1943, ch. 183, 57 Stat. 304, prescribed duties and powers of Alaska Game Commission, wildlife agents, and other persons.
Section 193, acts Jan. 13, 1925, ch. 75, § 6, 43 Stat. 742; July 1, 1943, ch. 183, 57 Stat. 305, required bonds from employees of Commission.
Section 194, act Jan. 13, 1925, ch. 75, § 7, 43 Stat. 742, required Commission to file estimates and submit reports of administration.
Section 195, acts Jan. 13, 1925, ch. 75, § 7, 43 Stat. 743; July 1, 1943, ch. 183, 57 Stat. 305, prescribed restrictions on taking of animals, birds, fish, etc.
Section 196, acts Jan. 13, 1925, ch. 75, § 7, 43 Stat. 743; Feb. 4, 1931, ch. 185, § 4, 46 Stat. 1112; July 1, 1943, ch. 183, 57 Stat. 305, related to animals and birds escaping from captivity or introduced into Territory.
Section 197, acts Jan. 13, 1925, ch. 75, § 8, 43 Stat. 743; July 1, 1943, ch. 183, 57 Stat. 305, prohibited use of poison and required the keeping of records of sales.
Section 198, acts Jan. 13, 1925, ch. 75, § 9, 43 Stat. 743; Feb. 14, 1931, ch. 185, § 5, 46 Stat. 1112; June 25, 1938, ch. 686, § 4, 52 Stat. 1170; Oct. 10, 1940, ch. 54 Stat. 1103; July 1, 1943, ch. 183, 57 Stat. 306, empowered Secretary to promulgate regulations for taking of game, limiting the take, seasons, and for protection of Government property.
Section 199, acts Jan. 13, 1925, ch. 75, § 10, 43 Stat. 744; Feb. 14, 1931, ch. 185, §§ 6 to 11, 46 Stat. 1112 to 1114; June 25, 1938, ch. 686, § 5, 52 Stat. 1172; July 1, 1943, ch. 183, 57 Stat. 306, prescribed types of hunting, trapping and fishing licenses, guide licenses, fees and issuance thereof.
Section 200, acts Jan. 13, 1925, ch. 75, § 11, 43 Stat. 746; July 1, 1943, ch. 183, 57 Stat. 310, prescribed duties of collectors of customs.
Section 201, acts Jan. 13, 1925, ch. 75, § 13, 43 Stat. 746; Feb. 14, 1931, ch. 185, § 12, 46 Stat. 1114; July 1, 1943, ch. 183, 57 Stat. 310, prescribed duties of United States attorneys.
Section 202, acts Jan. 13, 1925, ch. 75, § 15, 43 Stat. 747; Feb. 14, 1931, ch. 185, § 13, 46 Stat. 1114; June 25, 1938, ch. 686, § 6, 52 Stat. 1172; July 1, 1943, ch. 183, 57 Stat. 311, prescribed penalties for violations of sections 192, 193, and 195 to 211 of this title, required guides to report violations, and prescribed penalty for violation thereof.
Section 202a, acts Jan. 13, 1925, ch. 75, § 16, 43 Stat. 747; Feb. 14, 1931, ch. 185, § 14, 46 Stat. 1114; July 1, 1943, ch. 183, 57 Stat. 312, related to administration of oaths for purposes of prosecution.
Section 202b, act Jan. 13, 1925, ch. 75, § 12, 43 Stat. 746; July 1, 1943, ch. 183, 57 Stat. 310, related to burden of proof in prosecutions under sections 192, 193, and 195 to 211 of this title.
Section 203, act Jan. 13, 1925, ch. 75, § 19, as added July 1, 1943, ch. 183, 57 Stat. 312, stated that sections 192, 193, and 195 to 211 of this title shall not apply to Mount McKinley National Park.
Section 204, act Jan. 13, 1925, ch. 75, § 18, as added July 1, 1943, ch. 183, 57 Stat. 312, declared that provisions of sections 192, 193, and 195 to 211 of this title were separable.
Section 204a, acts Jan. 13, 1925, ch. 75, § 17, 43 Stat. 747; July 1, 1943, ch. 183, 57 Stat. 312, authorized appropriations to effectuate provisions of Alaska Game Law.
Section 205, acts Jan. 13, 1925, ch. 75, § 1, 43 Stat. 739; Jan. 13, 1925, ch. 75, § 20, as added July 1, 1943, ch. 183, 57 Stat. 312, prescribed effective date and short title of sections 192, 193, and 195 to 211 of this title.
Section 206, acts Jan. 13, 1925, ch. 75, § 2, 43 Stat. 739; Feb. 14, 1931, ch. 185, § 1, 46 Stat. 1111; June 25, 1938, ch. 686, § 1, 52 Stat. 1169; July 1, 1943, ch. 183, 57 Stat. 301, defined terms used in sections 192, 193, and 195 to 211 of this title.
Section 207, acts Jan. 13, 1925, ch. 75, § 3, 43 Stat. 740; Feb. 14, 1931, ch. 185, § 2, 46 Stat. 1111; June 25, 1938, ch. 686, § 2, 52 Stat. 1170; July 1, 1943, ch. 183, 57 Stat. 303; Apr. 20, 1949, ch. 81, 63 Stat. 56, provided for residence and citizenship requirements for hunting, fishing, etc.
Section 208, acts Jan. 13, 1925, ch. 75, § 4, 43 Stat. 740; July 1, 1943, ch. 183, 57 Stat. 303; July 23, 1953, ch. 238, 67 Stat. 185, provided for composition of Alaska Game Commission, its tenure and qualifications of members.
Section 209, acts Jan. 13, 1925, ch. 75, § 4, 43 Stat. 740; July 1, 1943, ch. 183, 57 Stat. 303, authorized Secretary to remove members of Commission and to fill vacancies.
Section 210, acts Jan. 13, 1925, ch. 75, § 4, 43 Stat. 740; July 1, 1943, ch. 183, 57 Stat. 304; July 24, 1947, ch. 307, § 1, 61 Stat. 415, prescribed compensation of members of Commission per diem allowances, and salary of executive officer.
Section 211, acts Jan. 13, 1925, ch. 75, § 4, 43 Stat. 740; July 1, 1943, ch. 183, 57 Stat. 304, provided for office of commission, its business, and its seal.
Section 212, acts Aug. 18, 1894, ch. 301, § 1, 28 Stat. 391; Feb. 14, 1903, ch. 552, § 7, 32 Stat. 828; Mar. 4, 1913, ch. 141, § 1, 37 Stat. 736; May 31, 1920, ch. 217, 41 Stat. 716, directed Secretary to fix the price of blue fox skins paid to natives of St. Paul Island.
Section 213, act May 31, 1920, ch. 217, 41 Stat. 717, enumerated the powers of bird reservation wardens.



§§ 220 to 224. Omitted
Codification
Sections 220 to 224, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 220, act Feb. 14, 1903, ch. 552, § 7, 32 Stat. 828, vested control over the fur seal, salmon and other fisheries of Alaska in Department of the Interior.
Section 221, acts June 6, 1924, ch. 272, § 1, 43 Stat. 464; June 18, 1926, ch. 621, 44 Stat. 752, empowered Secretary to set aside fishing areas, prescribed closed seasons, and to place limitations on catch.
Section 222, acts June 6, 1924, ch. 272, § 1, 43 Stat. 464; June 18, 1926, ch. 621, 44 Stat. 752, declared that fishing in certain areas was unlawful, prohibited granting of exclusive rights, and provided that citizens shall not be denied fishing rights.
Section 222a, acts June 6, 1924, ch. 272, § 1, 43 Stat. 464; Aug. 14, 1937, ch. 622, 50 Stat. 639; Apr. 7, 1938, ch. 110, 52 Stat. 208, prohibited commercial salmon fishing by nonresidents.
Section 223, acts June 6, 1924, ch. 272, § 1, 43 Stat. 464; June 18, 1926, ch. 621, 44 Stat. 752, related to prohibited areas in creeks, streams, rivers, etc.
Section 223a, acts June 6, 1924, ch. 272, § 1, 43 Stat. 464; June 18, 1926, ch. 621, 44 Stat. 752, authorized Secretary to permit taking of fish or shellfish for bait purposes.
Section 223b, acts June 6, 1924, ch. 272, § 1, 43 Stat. 464; Aug. 2, 1937, ch. 556, 50 Stat. 557, authorized Secretary to lease bottoms for oyster cultivation.
Section 224, acts June 6, 1924, ch. 272, § 1, 43 Stat. 464; June 18, 1926, ch. 621, 44 Stat. 752, prohibited importation of salmon during closed seasons.



§ 225. Repealed. Pub. L. 85–296, Sept. 4, 1957, 71 Stat. 617

Section, act June 6, 1924, ch. 272, § 2, 43 Stat. 465, related to escapement in certain instances of portion of salmon run in waters of Alaska.



§§ 226 to 239. Omitted
Codification
Sections 226 to 239, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 226, act June 6, 1924, ch. 272, § 6, 43 Stat. 466, prescribed penalties for violation of fishing laws.
Section 227, act June 6, 1924, ch. 272, § 6, 43 Stat. 466, empowered Director of Fish and Wildlife Service to designate employees as peace officers.
Section 228, act June 6, 1924, ch. 272, § 8, 43 Stat. 467, provided that nothing in sections 221 to 224, 226 to 228, and 232 to 234 of this title shall not abrogate or curtail any territorial powers.
Section 229, act May 31, 1920, ch. 217, 41 Stat. 717, enumerated powers of bird reservation wardens.
Section 230, act June 26, 1906, ch. 3547, § 1, 34 Stat. 478, established a license tax on canning fish.
Section 231, acts June 26, 1906, ch. 3547, § 2, 34 Stat. 478; Mar. 4, 1913, ch. 141, § 1, 37 Stat. 736, listed exemptions from license tax.
Section 232, acts June 26, 1906, ch. 3547, § 4, 34 Stat. 479; June 6, 1924, ch. 272, § 4, 43 Stat. 466, prescribed manner of taking fish.
Section 233, acts June 26, 1900, ch. 3547, § 3, 34 Stat. 479; June 6, 1924, ch. 272, § 3, 43 Stat. 465; Apr. 16, 1934, ch. 146, § 1, 48 Stat. 594; Mar. 16, 1955, ch. 12, 69 Stat. 12, prohibited obstructions in waters for capturing salmon.
Section 234, acts June 26, 1906, ch. 3547, § 5, 34 Stat. 479; June 6, 1924, ch. 272, § 5, 43 Stat. 466; July 2, 1940, ch. 514, 54 Stat. 723, related to closed season for salmon and to stationary and floating traps.
Section 235, acts June 26, 1906, ch. 3547, § 7, 34 Stat. 480; Feb. 28, 1929, ch. 365, 45 Stat. 1349, required salmon to be canned or salted within forty-eight hours after being killed.
Section 236, act June 26, 1906, ch. 3547, § 8, 34 Stat. 480, prohibited waste or destruction of food fish.
Section 237, act June 26, 1906, ch. 3547, § 9, 34 Stat. 480, prohibited false labeling or branding of packages of fish.
Section 238, acts June 26, 1906, ch. 3547, § 10, 34 Stat. 480; Mar. 4, 1913, ch. 141, § 1, 37, Stat. 736, required reports of persons engaged in fishing industry.
Section 239, acts June 26, 1906, ch. 3547, § 11, 34 Stat. 480; Mar. 4, 1913, ch. 141, § 1, 37 Stat. 736, related to manner of catching or killing fish.



§ 240. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 637

Section, acts June 4, 1897, ch. 2, § 1, 30 Stat. 29; June 23, 1913, ch. 3, 38 Stat. 63, authorized appointment of an agent and assistant agent for protection of salmon fisheries.



§§ 241 to 248b. Omitted
Codification
Sections 241 to 248b, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 241, acts June 26, 1906, ch. 3547, § 12, 34 Stat. 480; Mar. 4, 1913, ch. 141, § 1, 37 Stat. 736, empowered Secretary to deputize officers and employees of the Department as law enforcement officers.
Section 242, acts June 26, 1906, ch. 3547, § 14, 34 Stat. 481; Mar. 4, 1913, ch. 141, § 1, 37 Stat. 736, related to jurisdiction of prosecutions for violations of sections 230 to 239, 241, and 242 of this title.
Section 243, acts June 14, 1906, ch. 3299, § 1, 34 Stat. 263; June 25, 1938, ch. 689, 52 Stat. 1174, prohibited fishing by aliens and permitted sales to aliens.
Section 244, act June 14, 1906, ch. 3299, § 2, 34 Stat. 264, prescribed penalties for violations of sections 243 to 247 of this title.
Section 245, act June 14, 1906, ch. 3299, § 3, 34 Stat. 264, provided for jurisdiction of prosecutions under sections 243 to 247 of this title.
Section 246, acts June 14, 1906, ch. 3299, § 4, 34 Stat. 264; Mar. 4, 1913, ch. 141, § 1, 37 Stat. 736; Aug. 4, 1949, ch. 393, §§ 1, 20, 63 Stat. 495, 561, authorized searches and seizures of vessels.
Section 247, acts June 14, 1906, ch. 3299, § 5, 34 Stat. 264; Mar. 4, 1913, ch. 141, § 1, 37 Stat. 736; Jan. 28, 1915, ch. 20, § 1, 38 Stat. 800; Aug. 4, 1949, ch. 393, §§ 1, 20, 63 Stat. 495, 561, empowered Secretary to promulgate rules and regulations to carry into effect provisions of sections 243 to 246 of this title.
Section 248, acts Aug. 18, 1941, ch. 368, § 1, 55 Stat. 632; June 29, 1956, ch. 460, §§ 1, 2, 70 Stat. 372, provided for protection of walruses.
Section 248a, act Aug. 18, 1941, ch. 368, § 2, 55 Stat. 633, prescribed duties of law enforcement officers, and for forfeiture of equipment of convicted persons.
Section 248b, act Aug. 18, 1941, ch. 368, § 3, 55 Stat. 633, defined terms used in sections 248 to 248b of this title.



§§ 250 to 250p. Transferred
Codification
Sections 250 to 250n were transferred to sections 500 to 500n, respectively, of Title 25, Indians, and subsequently were omitted from the Code as being of special and not general application.
Section 250, act Sept. 1, 1937, ch. 897, § 1, 50 Stat. 900, declared purpose of sections 250 to 250n of this title for establishment of a reindeer industry.
Section 250a, act Sept. 1, 1937, ch. 897, § 2, 50 Stat. 900, authorized Secretary of the Interior to acquire reindeer and other property.
Section 250b, act Sept. 1, 1937, ch. 897, § 3, 50 Stat. 900, required filing of claims to title to reindeer by nonnatives.
Section 250c, act Sept. 1, 1937, ch. 897, § 4, 50 Stat. 900, authorized Secretary to accept gifts for purposes of sections 250 to 250n of this title.
Section 250d, act Sept. 1, 1937, ch. 897, § 5, 50 Stat. 900, empowered Secretary to receive and expand loans, grants, or allocations for purposes of sections 250 to 250n of this title.
Section 250e, act Sept. 1, 1937, ch. 897, § 6, 50 Stat. 900, established a revolving fund for purposes of sections 250 to 250n of this title.
Section 250f, act Sept. 1, 1937, ch. 897, § 7, 50 Stat. 900, related to management of reindeer industry.
Section 250g, act Sept. 1, 1937, ch. 897, § 8, 50 Stat. 901, empowered Secretary to distribute reindeer, property, and profits to natives.
Section 250h, act Sept. 1, 1937, ch. 897, § 9, 50 Stat. 901, authorized Secretary to grant administrative powers to organizations of natives.
Section 250i, act Sept. 1, 1937, ch. 897, § 10, 50 Stat. 901, provided for alienation of reindeer or interests.
Section 250j, act Sept. 1, 1937, ch. 897, § 11, 50 Stat. 902, defined reindeer as used in sections 250 to 250n, of this title.
Section 250k, act Sept. 1, 1937, ch. 897, § 12, 50 Stat. 902, authorized Secretary to promulgate rules and regulations.
Section 250l, act Sept. 1, 1937, ch. 897, § 13, 50 Stat. 902, directed Secretary, whenever practicable, to appoint natives to administer the industry.
Section 250m, act Sept. 1, 1937, ch. 897, § 14, 50 Stat. 902, related to use of public lands.
Section 250n, act Sept. 1, 1937, ch. 897, § 15, 50 Stat. 902, defined “Natives of Alaska” for purposes of sections 250 to 250n of this title.
Section 250o, act Sept. 1, 1937, ch. 897, § 16, 50 Stat. 902, which authorized appropriation of $2,000,000.00 to carry out sections 250 to 250n of this title, was set out as a note under section 500 of Title 25, and subsequently was omitted from the Code as being of special and not general application.
Section 250p, act Sept. 1, 1937, ch. 897, § 17, 50 Stat. 902, which repealed provisions inconsistent with sections 250 to 250n of this title, was set out as a note under section 500 of Title 25, and subsequently was omitted from the Code as being of special and not general application.



§§ 261 to 291. Repealed. Apr. 13, 1934, ch. 119, § 1, 48 Stat. 583

Section 261, act Feb. 14, 1917, ch. 53, § 1, 39 Stat. 903, prohibited manufacture or sale of intoxicating liquor in the territory of Alaska.


Section 262, act Feb. 14, 1917, ch. 53, § 2, 39 Stat. 903, related to a permit for transportation of pure alcohol.


Section 263, act Feb. 14, 1917, ch. 53, § 3, 39 Stat. 904, related to an application for a permit to transport pure alcohol.


Section 264, act Feb. 14, 1917, ch. 53, § 4, 39 Stat. 904, related to form and issue of permits for transport of pure alcohol.


Section 265, act Feb. 14, 1917, ch. 53, § 5, 39 Stat. 904, related to maintenance of a record of permits.


Section 266, act Feb. 14, 1917, ch. 53, § 6, 39 Stat. 904, related to attaching permits to packages.


Section 267, act Feb. 14, 1917, ch. 53, § 25, 39 Stat. 908, related to revocation of licenses of pharmacists.


Section 268, act Feb. 14, 1917, ch. 53, § 7, 39 Stat. 904, related to records for shipments of pure alcohol.


Section 269, act Feb. 14, 1917, ch. 53, § 8, 39 Stat. 905, related to transportation of wine for sacramental purposes.


Section 270, act Feb. 14, 1917, ch. 53, § 9, 39 Stat. 905, related to refusal of delivery of sacramental wine without a certificate.


Section 271, act Feb. 14, 1917, ch. 53, § 10, 39 Stat. 905, related to alcohol for scientific purposes.


Section 272, act Feb. 14, 1917, ch. 53, § 11, 39 Stat. 905, related to form for permits for transport of alcohol for scientific purposes.


Section 273, act Feb. 14, 1917, ch. 53, § 12, 39 Stat. 906, related to cancellation of permits to transport alcohol for scientific purposes.


Section 274, act Feb. 14, 1917, ch. 53, § 13, 39 Stat. 906, related to use of buildings or vehicles for unlawful manufacture, transportation, or disposal of intoxicating liquors.


Section 275, act Feb. 14, 1917, ch. 53, § 14, 39 Stat. 906, related to importation or possession of liquors except as provided by law.


Section 276, act Feb. 14, 1917, ch. 53, § 15, 39 Stat. 906, related to drinking intoxicating liquors in or on a passenger coach.


Section 277, act Feb. 14, 1917, ch. 53, § 16, 39 Stat. 906, related to penalty for maintaining a place for unlawful sale of alcoholic liquors.


Section 278, act Feb. 14, 1917, ch. 53, § 17, 39 Stat. 906, related to arrest for unlawful manufacture sale or transport of intoxicating liquors.


Section 279, act Feb. 14, 1917, ch. 53, § 18, 39 Stat. 907, related to evidence necessary to convict.


Section 280, act Feb. 14, 1917, ch. 53, § 19, 39 Stat. 907, related to holding places which dispensed alcoholic liquor unlawfully as a nuisance.


Section 281, act Feb. 14, 1917, ch. 53, § 20, 39 Stat. 907, related to abatement of liquor nuisances.


Section 282, act Feb. 14, 1917, ch. 53, § 21, 39 Stat. 907, related to forfeiture of a lease by a tenant convicted of maintaining a liquor nuisance.


Section 283, act Feb. 14, 1917, ch. 53, § 22, 39 Stat. 908, related to owners of buildings knowingly permitting a liquor nuisance.


Section 284, act Feb. 14, 1917, ch. 53, § 23, 39 Stat. 908, provided that no property rights exist in alcoholic liquors illegally manufactured or stored.


Section 285, act Feb. 14, 1917, ch. 53, § 24, 39 Stat. 908, provided for punishment for violation of law.


Section 286, act Feb. 14, 1917, ch. 53, § 26, 39 Stat. 908, related to evidence of sale of intoxicating liquors.


Section 287, act Feb. 14, 1917, ch. 53, § 27, 39 Stat. 908, related to duties of officers to enforce the law.


Section 288, act Feb. 14, 1917, ch. 53, § 28, 39 Stat. 908, related to filing of an information for prosecution.


Section 289, act Feb. 14, 1917, ch. 53, § 29, 39 Stat. 908, related to penalty for unlawful importation of liquor.


Section 290, act Feb. 14, 1917, ch. 53, § 31, 39 Stat. 909, provided for additional legislation as needed.


Section 291, act Feb. 14, 1917, ch. 53, § 32, 39 Stat. 909, provided that in interpretation of these provisions singular include plural and masculine include feminine.



§§ 292, 293. Omitted
Codification
Sections 292 and 293, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 292, act Apr. 13, 1934, ch. 119, § 2, 48 Stat. 583, provided for manufacture and sale of intoxicating liquors.
Section 293, act Apr. 13, 1934, ch. 119, § 3, 48 Stat. 584, ratified and approved act to create board of liquor control, and prescribed penalties for violation of rules and regulations of the board.



§ 301. Transferred
Codification
Section, acts Mar. 12, 1914, ch. 37, § 1, 38 Stat. 305; Apr. 10, 1926, ch. 114, 44 Stat. 239; Aug. 4, 1955, ch. 554, 69 Stat. 494, which provided for location, construction and operation of railroads, and for use of passes, was transferred to section 975 of Title 43, Public Lands.



§ 301a. Repealed. Pub. L. 97–468, title VI, § 615(a)(2), Jan. 14, 1983, 96 Stat. 2578

Section, act June 24, 1946, ch. 465, 60 Stat. 304, provided that funds available for operation of Alaska Railroad were available for other specified purposes.

Effective Date of RepealRepeal by Pub. L. 97–468 effective on date of transfer of Alaska Railroad to the State [Jan. 5, 1985], pursuant to section 1203 of Title 45, Railroads, see section 615(b) of Pub. L. 97–468.



§§ 302 to 308. Transferred
Codification
Section 302, act Mar. 12, 1914, ch. 37, § 1, 38 Stat. 305, which authorized construction and maintenance of telegraph and telephone lines, was transferred to section 975a of Title 43, Public Lands.
Section 302a, act May 26, 1900, ch. 586, 31 Stat. 206, which prohibited establishment of telegraph or cable lines by foreigners, was transferred to section 17 of Title 47, Telecommunications, and was subsequently repealed.
Section 303, act Mar. 12, 1914, ch. 37, § 1, 38 Stat. 305, which empowered the President to designate town sites, was transferred to section 975b of Title 43, Public Lands, and was subsequently repealed by Pub. L. 94–579, § 704(a), Oct. 21, 1976, 90 Stat. 2792.
Section 304, act Mar. 12, 1914, ch. 37, § 1, 38 Stat. 505, which related to terminals, stations, and rights of way, was transferred to section 975c of Title 43.
Section 305, act Mar. 12, 1914, ch. 37, § 1, 38 Stat. 505, which required patents to reserve rights of way to the United States, was transferred to section 975d of Title 43.
Section 306, act Mar. 12, 1914, ch. 37, § 3, 38 Stat. 307, which provided for disposition of proceeds of lease or sale of public lands, was transferred to section 975e of Title 43.
Section 307, act Mar. 12, 1914, ch. 37, § 1, 38 Stat. 305, which authorized and empowered the President to carry out the provisions dealing with the establishment of public utilities, was transferred to section 975f of Title 43.
Section 308, act Mar. 12, 1914, ch. 37, § 4, 38 Stat. 307, which made mandatory certain annual reports to the President by officers, agents, or agencies covering their activities in connection with the construction and development of public utilities, was transferred to section 975g of Title 43.



§ 309. Repealed. Feb. 10, 1939, ch. 2, § 4(a), 53 Stat. 1

Section, act July 18, 1914, ch. 187, 38 Stat. 517, related to taxation of railroads.



§§ 310, 311. Omitted
Codification
Sections 310 and 311, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 310, act May 26, 1900, ch. 586, 31 Stat. 206, allowed conduct of commercial business over military telegraph and cable lines.
Section 311, act May 23, 1941, ch. 130, § 1, 55 Stat. 190, allowed payment of charges for interconnection between radio-telephone facilities of Alaska Communication System and commercial facilities to be made out of receipts of the Alaska Communication System.



§§ 312 to 312d. Repealed. Pub. L. 104–58, title I, § 104(g)(1), Nov. 28, 1995, 109 Stat. 560

Section 312, acts July 31, 1950, ch. 510, § 1, 64 Stat. 382; Aug. 13, 1953, ch. 430, § 1(1), (2), 67 Stat. 574; Oct. 30, 1984, Pub. L. 98–552, § 4, 98 Stat. 2823, authorized construction of Eklutna project, reservation of mineral rights, disposition of net proceeds, and reservation of water rights.


Section 312a, acts July 31, 1950, ch. 510, § 2, 64 Stat. 382; Aug. 13, 1953, ch. 430, § 1(3), 67 Stat. 574, covered disposition of electric power produced from Eklutna project, rate and rate schedules, sale preferences, disposition of receipts, and creation of a continuing fund.


Section 312b, act July 31, 1950, ch. 510, § 3, 64 Stat. 383, authorized Secretary of the Interior to perform the acts necessary to carry into effect Eklutna project and otherwise set out his powers and duties in connection with project.


Section 312c, act July 31, 1950, ch. 510, § 4, 64 Stat. 383, authorized and directed Secretary to report on feasibility of transferring Eklutna project, upon completion, to public ownership.


Section 312d, act July 31, 1950, ch. 510, § 5, 64 Stat. 383, authorized Secretary to delegate the powers and functions given him in connection with the Eklutna project.

Effective Date of RepealRepeal effective Oct. 2, 1997, date Eklutna was conveyed to Eklutna Purchasers, see section 104(g)(1) of Pub. L. 104–58, set out as an Alaska Power Administration Asset Sale and Termination note under section 7152 of Title 42, The Public Health and Welfare.



§§ 315 to 315i. Omitted
Codification
Sections 315 to 315i, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 315, acts May 31, 1938, ch. 298, § 1, 52 Stat. 589; July 24, 1946, ch. 610, § 1, 60 Stat. 659, authorized public school and utility districts to construct facilities, incur bonded indebtedness, and perform other defined functions.
Section 315a, acts May 31, 1938, ch. 298, § 2, 52 Stat. 589; July 24, 1946, ch. 610, § 2, 60 Stat. 659, required submission of proposal to electors before any public utility or school district could incur a bonded indebtedness.
Section 315b, act May 31, 1938, ch. 298, § 3, 52 Stat. 589, set out terms, execution, interest, and sales price of bonds of public utility or school district.
Section 315c, act May 31, 1938, ch. 298, § 4, 52 Stat. 590, laid upon governing body of each district duty of levying taxes to provide payment of interest and principal on bonds.
Section 315d, act May 31, 1938, ch. 298, § 5, 52 Stat. 590, repealed laws inconsistent with sections 315 to 315d and restricted effect of any limitation placed upon powers granted thereby to such powers and not to powers granted by any other sections.
Section 315e, acts Jan. 17, 1940, ch. 3, § 1, 54 Stat. 14; Aug. 18, 1958, Pub. L. 85–675, § 1, 72 Stat. 625, authorized issuance of refunding bonds by municipal corporations and public utility districts.
Section 315f, acts Jan. 17, 1940, ch. 3, § 2, 54 Stat. 15; Aug. 18, 1958, Pub. L. 85–675, § 1, 72 Stat. 626, set terms, interest, negotiability, etc., of refunding bonds.
Section 315g, acts Jan. 17, 1940, ch. 3, § 3, 54 Stat. 15; Aug. 18, 1958, Pub. L. 85–675, § 1, 72 Stat. 626, laid upon governing body of municipal corporations or public-utility or school district duty of levying taxes to retire refunding bonds.
Section 315h, act Jan. 17, 1940, ch. 3, § 4, 54 Stat. 15, ratified prior issues of refunding bonds.
Section 315i, Pub. L. 85–675, § 2, Aug. 18, 1958, 72 Stat. 626, ratified prior issues of refunding bonds.



§ 321. Omitted
Codification
Section, acts Jan. 27, 1905, ch. 277, § 2, 33 Stat. 616; May 14, 1906, ch. 2458, § 2, 34 Stat. 192, which related to establishment of Board of Road Commissioners and its composition, was omitted in view of admission of Alaska into the Union.



§§ 321a to 325. Repealed. Pub. L. 86–70, § 21(d)(6), (7), June 25, 1959, 73 Stat. 146

Section 321a, act June 30, 1932, ch. 320, § 2, 47 Stat. 446, related to execution of laws pertaining to construction and maintenance of roads and trails by Secretary of the Interior.


Section 321b, act June 30, 1932, ch. 320, § 3, 47 Stat. 446, related to distribution of duties and promulgation of rules and regulation.


Section 321c, act June 30, 1932, ch. 320, § 4, 47 Stat. 446, related to submission of appropriations.


Section 321d, act June 30, 1932, ch. 320, § 5, as added July 24, 1947, ch. 313, 61 Stat. 418, required a reservation of right-of-way for roads, roadways, highways, tramways, trails, bridges, and appurtenant structures in patents and deeds.


Section 322, acts Jan. 27, 1905, ch. 277, § 2, 33 Stat. 616; May 14, 1906, ch. 2458, § 2, 34 Stat. 192; June 30, 1932, ch. 320, § 1, 47 Stat. 446; July 14, 1955, ch. 359, 69 Stat. 321, related to location, lay out, construction, and maintenance of roads, trails and bridges.


Section 323, acts Jan. 27, 1905, ch. 277, § 2, 33 Stat. 616; May 14, 1906, ch. 2458, § 2, 34 Stat. 192; June 30, 1932, ch. 320, § 1, 47 Stat. 446, related to maps, plans and specifications for roads and trails and contracts for permanent contracts.


Section 324, acts Jan. 27, 1905, ch. 277, § 2, 33 Stat. 616; May 14, 1906, ch. 2458, § 2, 34 Stat. 192; June 30, 1932, ch. 320, § 1, 47 Stat. 446, related to repair of roads and trails.


Section 325, acts Jan. 27, 1905, ch. 277, § 2, 33 Stat. 616; May 14, 1906, ch. 2458, § 2, 34 Stat. 192; June 30, 1932, ch. 320, § 1, 47 Stat. 446, related to costs and expenses of laying out, constructing, and repairing roads and trails.

Effective Date of RepealRepeal of sections 321a to 325 effective July 1, 1959, see section 21(d) of Pub. L. 86–70 set out as an Effective Date of 1959 Amendment note under section 103 of Title 23, Highways.



§§ 326 to 330. Omitted
Codification
Sections 326 to 330, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 326, acts Feb. 12, 1925, ch. 225, title II, 43 Stat. 930; June 30, 1932, ch. 320, § 1, 47 Stat. 446, authorized incurring of obligations for roads, bridges, and trails in advance of appropriations in certain cases.
Section 327, acts June 30, 1921, ch. 33, § 1, 42 Stat. 90; June 30, 1932, ch. 320, § 1, 47 Stat. 446, authorized Secretary of the Interior to accept contributions from Territory or from other sources for use in construction, maintenance, or repair of roads, bridges, ferries, trails, and related works in the Territory.
Section 328, act July 9, 1918, ch. 143, 40 Stat. 863, related to estimates for work on roads.
Section 329, acts Jan. 27, 1905, ch. 277, § 2, 33 Stat. 616; May 14, 1906, ch. 2458, § 2, 34 Stat. 192, related to expenses of board in addition to salary.
Section 330, act Apr. 27, 1914, ch. 72, 38 Stat. 366, related to per diem commutation of Army officer member of board.



§§ 331 to 337. Repealed. Dec. 16, 1930, ch. 14, § 1, 46 Stat. 1029

Section 331, act Apr. 27, 1904, ch. 1629, 33 Stat. 391, related to road overseers and to creation of road districts.


Section 332, act Apr. 27, 1904, ch. 1629, 33 Stat. 391, related to term of office and qualification of road overseers.


Section 333, act Apr. 27, 1904, ch. 1629, 33 Stat. 392, related to duties of overseers.


Section 334, act Apr. 27, 1904, ch. 1629, 33 Stat. 392, related to work on roads.


Section 335, act Apr. 27, 1904, ch. 1629, 33 Stat. 393, related to an annual report.


Section 336, act Apr. 27, 1904, ch. 1629, 33 Stat. 393, related to neglect or refusal of road overseers to perform their duties.


Section 337, act Apr. 27, 1904, ch. 1629, 33 Stat. 393, related to compensation of road overseers.



§§ 338 to 338g. Omitted
Codification
Sections 338 to 338g, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 338, acts Aug. 1, 1956, ch. 840, § 1, 70 Stat. 888; Apr. 20, 1957, Pub. L. 85–16, 71 Stat. 14; July 6, 1959, Pub. L. 86–78, § 1(1), 73 Stat. 161, established Alaska International Rail and Highway Commission, set out its size and structure, appointment of its members, and selection of chairman and vice chairman, and authorized appointment of an Army officer to Commission.
Section 338a, act Aug. 1, 1956, ch. 840, § 2, 70 Stat. 888, set out duties of Commission.
Section 338b, acts Aug. 1, 1956, ch. 840, § 3, 70 Stat. 888; Aug. 8, 1958, Pub. L. 85–601, § 1(a), 72 Stat. 524, authorized Commission to cooperate with Canada in carrying out its functions.
Section 338c, act Aug. 1, 1956, ch. 840, § 4, 70 Stat. 889, set out powers of Commission to conduct hearings, administer oaths and affirmations, employ experts, utilize facilities, information, and personnel of other federal departments and agencies, and use information contained in certain named surveys and plans.
Section 338d, act Aug. 1, 1956, ch. 840, § 5, 70 Stat. 889, authorized Commission to delegate its powers and duties, other than duty of submitting reports and making recommendations to Congress.
Section 338e, act Aug. 1, 1956, ch. 840, § 6, 70 Stat. 889, provided for reimbursement of Commission members for travel, subsistence, and other necessary expenses although it expressly called for service by Commission members without compensation.
Section 338f, acts Aug. 1, 1956, ch. 840, § 7, 70 Stat. 889; Aug. 8, 1958, Pub. L. 85–601, § 1(b), 72 Stat. 524; July 6, 1959, Pub. L. 86–78, § 1(2), 73 Stat. 161, required Commission to make certain reports and recommendations and called for termination of Commission after submission of its final report.
Section 338g, act Aug. 1, 1956, ch. 840, § 8, 70 Stat. 889; Aug. 8, 1958, Pub. L. 85–601, § 1(c), 72 Stat. 525, authorized making of appropriations to enable Commission to carry out its functions.



§ 341. Transferred
Codification
Section, act Mar. 30, 1948, ch. 162, 62 Stat. 100, which made provision for occupancy and use of national-forest lands under permit and dealt with period of such permits, size of area allotted, prohibitions, and the termination of permits, was transferred to section 497a of Title 16, Conservation.



§§ 351, 352. Transferred
Codification
Section 351, act Mar. 3, 1889, ch. 424, § 1, 30 Stat. 1098, which extended to Territory the system of public land surveys, was transferred to section 751a of Title 43, Public Lands.
Section 352, acts Mar. 2, 1907, ch. 2537, § 4, 34 Stat. 1232; Mar. 3, 1925, ch. 462, 43 Stat. 1144; Oct. 9, 1942, ch. 584, § 2, 56 Stat. 779, which provided for making of land surveys in Nome and Fairbanks districts, was transferred to section 751b of Title 43.



§ 353. Repealed. Pub. L. 85–508, § 6(k), July 7, 1958, 72 Stat. 343

Section, acts Mar. 4, 1915, ch. 181, § 1, 38 Stat. 1214; Mar. 5, 1952, ch. 80, §§ 1–3, 66 Stat. 14; Aug. 5, 1953, ch. 323, 67 Stat. 364; Aug. 2, 1956, ch. 892, 70 Stat. 954; Aug. 27, 1958, Pub. L. 85–771, § 3, 72 Stat. 929, made reservation of certain lands for educational purposes, covered disposition of proceeds or income derived from reserved lands, and set out exclusion of certain lands.



§§ 353a to 362. Transferred
Codification
Section 353a, act May 31, 1938, ch. 304, 52 Stat. 593, which authorized Secretary of the Interior to reserve tracts in Alaska for school, hospitals, etc. for the Indians, Eskimos, and Aleuts of Alaska, was transferred to section 497 of Title 25, Indians, and was subsequently repealed by Pub. L. 94–579, § 704(a), Oct. 21, 1976, 90 Stat. 2792.
Section 354, act Mar. 4, 1915, ch. 181, § 2, 38 Stat. 1215, which set aside a site for an agricultural college and school of mines, is set out as note under section 852 of Title 43, Public Lands.
Section 354a, acts Jan. 21, 1929, ch. 92, §§ 1–7, 45 Stat. 1091–1093; July 12, 1960, Pub. L. 86–620, 74 Stat. 408, which made additional grants for an agricultural college and school of mines and imposed certain conditions and limitations, is set out as a note under section 852 of Title 43.
Section 355, act Mar. 3, 1891, ch. 561, § 11, 26 Stat. 1099, which permitted lands to be entered for town-site purposes and set out the requirements for the proper execution of the trust created thereby, was transferred to section 732 of Title 43, and was subsequently repealed by Pub. L. 94–579, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 355a, act May 25, 1926, ch. 379, § 1, 44 Stat. 629, which authorized town-site trustee to issue a deed setting aside lands on survey of town site for Indian or Eskimo lands, was transferred to section 733 of Title 43, and was subsequently repealed by Pub. L. 94–579, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 355b, act May 25, 1926, ch. 379, § 2, 44 Stat. 630, which authorized the extension of streets and alleys across Indian or Eskimo lands, was transferred to section 734, of Title 43, and was subsequently repealed by Pub. L. 94–579, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 355c, act May 25, 1926, ch. 379, § 3, 44 Stat. 630, which authorized the Secretary of the Interior to have nonmineral lands surveyed into lots and blocks, was transferred to section 735 of Title 43, and was subsequently repealed by Pub. L. 94–579, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 355d, act May 25, 1926, ch. 379, § 4, 44 Stat. 630, which authorized the Secretary to prescribe appropriate regulations for the administration of sections 355a to 355c of this title, was transferred to section 736 of Title 43, and was subsequently repealed by Pub. L. 94–579, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 355e, act Feb. 26, 1948, ch. 72, 62 Stat. 35, which permitted the holding of town-site lands under unrestricted deeds by Alaska natives under certain conditions, was transferred to section 737 of Title 43.
Section 356, act June 6, 1900, ch. 786, § 27, 31 Stat. 330, which prohibited the disturbing of the occupancy of lands being occupied by Indians or other persons conducting schools or missions but expressly cautioned against a construction of this section which might serve to place in force in the Territory the general land laws of the United States, was transferred to section 280a of Title 25, Indians.
Section 357, acts May 17, 1906, ch. 2469, 34 Stat. 197; Aug. 2, 1956, ch. 891, § 1(a)–(d), 70 Stat. 954, which authorized the making of homestead allotments to native Indians, Aleuts, or Eskimos, was transferred to section 270–1 of Title 43, Public Lands, and was subsequently repealed by Pub. L. 92–203, § 18(a), Dec. 18, 1971, 85 Stat. 710.
Section 357a, act May 17, 1906, ch. 2469, § 2, as added Aug. 2, 1956, ch. 891, § 1(e), 70 Stat. 954, which permitted allotments of land in national forests if the land was certified as chiefly valuable for agricultural or grazing uses, was transferred to section 270–2 of Title 43, and was subsequently repealed by Pub. L. 92–203, § 18(a), Dec. 18, 1971, 85 Stat. 710.
Section 357b, act May 27, 1906, ch. 2469, § 3, as added Aug. 2, 1956, ch. 891, § 1(e), 70 Stat. 954, which prohibited the making of an allotment unless the person made satisfactory proof of substantially continuous use and occupancy of the land for five years, was transferred to section 270–3 of Title 43, and was subsequently repealed by Pub. L. 92–203, § 18(a), Dec. 18, 1971, 85 Stat. 710.
Section 358, act Mar. 3, 1891, ch. 561, § 15, 26 Stat. 1101, which reserved the Annette Islands for the Metlakahtla Indians, was transferred to section 495 of Title 25, Indians, prior to omission from the Code as being of special and not general application.
Section 358a, act May 1, 1936, ch. 254, § 2, 49 Stat. 1250, which authorized the designation of land for the use of Indians or Eskimos, was transferred to section 496 of Title 25, and was subsequently repealed by Pub. L. 94–579, § 704(a), Oct. 21, 1976, 90 Stat. 2792.
Section 359, acts May 14, 1898, ch. 299, § 10, 30 Stat. 413; Oct. 28, 1921, ch. 114, § 1, 42 Stat. 208; Mar. 3, 1925, ch. 462, 43 Stat. 1144, which set out the requirements of filing, publishing, and posting of proofs needed for proving claims, as well as the form and use of the affidavits, was transferred to section 270–4 of Title 43, Public Lands, and was subsequently repealed by Pub. L. 94–579, title VII, § 703(b), Oct. 21, 1976, 90 Stat. 2789.
Section 360, act July 3, 1926, ch. 745, § 1, 44 Stat. 821, which authorized the leasing of land for the purpose of fur farming, was transferred to section 687c of Title 43.
Section 361, act July 3, 1926, ch. 745, § 2, 44 Stat. 822, which authorized the Secretary of the Interior to perform any and all acts necessary to carry into effect the provisions of section 360, was transferred to section 687c–1 of Title 43.
Section 362, act May 1, 1936, ch. 254, § 1, 49 Stat. 1250, which called for the application to the Territory of certain statutes dealing with the conservation of Indian lands and allowed the organization of groups of Indians not recognized as bands or tribes, was transferred to section 473a of Title 25, Indians, prior to editorial reclassification and renumbering as section 5119 of Title 25.



§ 363. Repealed. June 14, 1926, ch. 578, § 5, as added June 4, 1954, ch. 263, 68 Stat. 175

Section, act Oct. 17, 1940, ch. 890, § 1, 54 Stat. 1192, authorized, with limitations, the sale or lease of unreserved public lands in Alaska to incorporated cities and towns in Alaska for cemetery, park, or recreational purposes.



§§ 364 to 365. Transferred
Codification
Section 364, act July 24, 1947, ch. 305, 61 Stat. 414, which authorized the legislature to provide for the exercise of zoning power in town sites, was transferred to section 738 of Title 43, Public Lands, and was subsequently repealed by Pub. L. 94–579, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 364a, act Aug. 30, 1949, ch. 521, § 1, 63 Stat. 679, which authorized the sale of certain public lands and set out the requirements of public auction, notice, and proof of the buyer’s intention, was transferred to section 687b of Title 43, and was subsequently repealed by Pub. L. 94–579, title VII, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 364b, act Aug. 30, 1949, ch. 521, § 2, 63 Stat. 679, which prohibited the sale of land for less than the appraised value and the cost of making any survey to properly describe the land sold, was transferred to section 687b–1 of Title 43, and was subsequently repealed by Pub. L. 94–579, title VII, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 364c, act Aug. 30, 1949, ch. 521, § 3, 63 Stat. 679, which called for issuance of a certificate of purchase to buyers of public lands and made provision for patent in fee and issuance and contents thereof and placed the liability for mining damage upon persons prospecting for and removing minerals, was transferred to section 687b–2 of Title 43, and was subsequently repealed by Pub. L. 94–579, title VII, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 364d, act Aug. 30, 1949, ch. 521, § 4, 63 Stat. 679, which saved existing rights and limited the application of sections 364a–364e of this title, was transferred to section 687b–3 of Title 43, and was subsequently repealed by Pub. L. 94–579, title VII, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 364e, act Aug. 30, 1949, ch. 521, § 5, 63 Stat. 679, which authorized the Secretary of the Interior to make rules and regulations to carry out the purposes of section 364a to 364e of this title, was transferred to section 687b–4 of Title 43, and was subsequently repealed by Pub. L. 94–579, title VII, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 364f, Pub. L. 88–66, July 19, 1963, 77 Stat. 80, which called for the application of equitable principles upon submission of proof of compliance with use requirements after prescribed period, was transferred to section 687b–5 of Title 43, and was subsequently repealed by Pub. L. 94–579, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 365, act Oct. 9, 1942, ch. 584, § 6, 56 Stat. 779, which provided for continuation of existing land districts and offices and made provision for making of changes in district boundaries, discontinuance of districts, and designation of land offices, was transferred to section 123a of Title 43.



§§ 366 to 367. Omitted
Codification
Sections 366 to 367, which related to registers at land offices, were omitted in view of Reorg. Plan No. 3 of 1946, § 403, eff. July 16, 1946, 60 Stat. 1100, set out in the Appendix to Title 5, Government Organization and Employees, which abolished the office of land register and transferred its functions to the Secretary of the Interior.
Section 366, act Oct. 9, 1942, ch. 584, § 2, 56 Stat. 779, which related to registers at land offices at Anchorage, Nome, and Fairbanks, was subsequently repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 651.
Section 366a, act Oct. 9, 1942, ch. 584, § 3, 56 Stat. 779, which related to additional registers, was subsequently repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 651.
Section 367, act Oct. 9, 1942, ch. 584, § 4, 56 Stat. 779, related to duties of registers.



§ 367a. Transferred
Codification
Section, act Oct. 9, 1942, ch. 584, § 5, 56 Stat. 779, which made public land claimants liable for fees, commissions, or purchase money required by law to be paid, was transferred to section 79d of Title 43, Public Lands.



§ 368. Omitted
Codification
Section, act June 5, 1920, ch. 235, § 1, 41 Stat. 908, which related to compensation of clerks in district land offices, was limited to the appropriation act of which it was a part.



§§ 371 to 371c. Transferred
Codification
Section 371, acts May 14, 1898, ch. 299, § 1, 30 Stat. 409; Mar. 3, 1903, ch. 1002, 32 Stat. 1028; Oct. 28, 1921, ch. 114, § 1, 42 Stat. 208; Mar. 3, 1925, ch. 462, 43 Stat. 1144; Apr. 29, 1950, ch. 137, § 1, 64 Stat. 94; Aug. 2, 1955, ch. 496, § 1, 69 Stat. 444, which extended the homestead laws to Alaska, was transferred to section 270 of Title 43, Public Lands, and was subsequently repealed by Pub. L. 94–579, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 371a, act Apr. 29, 1950, ch. 137, § 2, 64 Stat. 95, which required the filing of notice of location by all persons maintaining a settlement claim on public land on April 29, 1950 if notice of location had not previously been filed, was transferred to section 270–5 of Title 43, and was subsequently repealed by Pub. L. 94–579, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 371b, act Apr. 29, 1950, ch. 137, § 3, 64 Stat. 95, which specified the effect of failing to file the notice of settlement required by section 371a of this title, was transferred to section 270–6 of Title 43, and was subsequently repealed by Pub. L. 94–579, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 371c, acts Apr. 29, 1950, ch. 137, § 4, 64 Stat. 95; July 11, 1956, ch. 571, § 2, 70 Stat. 529, which provided for final or homestead proof on unsurveyed land as a basis for free survey and set a time limit therefor, was transferred to section 270–7 of Title 43, and was subsequently repealed by Pub. L. 94–579, § 703(a), Oct. 21, 1976, 90 Stat. 2789.



§ 372. Omitted
Codification
Section, acts June 5, 1920, ch. 265, 41 Stat. 1059; Aug. 3, 1955, ch. 496, § 3, 69 Stat. 444, which modified restrictions upon location of homestead sites, was omitted in view of admission of Alaska into the Union.



§§ 373 to 385. Transferred
Codification
Section 373, acts July 8, 1916, ch. 228, § 1, 39 Stat. 352; June 28, 1918, ch. 110, 40 Stat. 632, which set a limit on the amount of homestead entries, was transferred to section 270–8 of Title 43, Public Lands, and was subsequently repealed by Pub. L. 94–579, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 374, acts July 8, 1916, ch. 228, § 1, 39 Stat. 352; June 28, 1918, ch. 110, 40 Stat. 632, which permitted a homestead entry in Alaska notwithstanding a former homestead entry in another state or territory, was transferred to section 270–9 of Title 43, and was subsequently repealed by Pub. L. 94–579, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 375, act July 8, 1916, ch. 228, § 2, as added June 28, 1918, ch. 110, 40 Stat. 633; amended Oct. 28, 1921, ch. 114, § 1, 42 Stat. 208; Mar. 3, 1925, ch. 462, 43 Stat. 1144; July 11, 1956, ch. 571, § 1, 70 Stat. 528, which made provision for proof of entry on unsurveyed lands, was transferred to section 270–10 of Title 43, and was subsequently repealed by Pub. L. 94–579, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 376, acts Mar. 8, 1922, ch. 96, § 1, 42 Stat. 415; Aug. 23, 1958, Pub. L. 85–725, § 1, 72 Stat. 730, which covered claims on land containing coal, oil, and gas, was transferred to section 270–11 of Title 43, and was subsequently repealed by Pub. L. 94–579, title VII, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 377, acts Mar. 8, 1922, ch. 96, § 2, 42 Stat. 416; Aug. 23, 1958, Pub. L. 85–725, § 2, 72 Stat. 730, which called for the inclusion, in the patent for lands containing coal, oil, and gas, of a reservation to the United States of such minerals together with the right to prospect for, mine, and remove the same, was transferred to section 270–12 of Title 43.
Section 377a, act Mar. 8, 1922, ch. 96, § 3, as added Aug. 17, 1961, Pub. L. 87–147, 75 Stat. 384; amended Oct. 3, 1962, Pub. L. 87–742, 76 Stat. 740, which allowed the Secretary of the Interior to make disposition of lands known to contain coal, oil, or gas, was transferred to section 270–13 of Title 43, and was subsequently repealed by Pub. L. 94–579, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 378, act July 8, 1916, ch. 228, § 3, formerly § 2, 39 Stat. 352, renumbered June 28, 1918, ch. 110, 40 Stat. 633, which excepted from homestead settlement and entry the lands in the Annette and Pribilof Islands, islands leased or occupied for the propagation of foxes, and other islands reserved or withdrawn from settlement or entry, was transferred to section 270–14 of Title 43, and was subsequently repealed by Pub. L. 94–579, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 379, acts Apr. 13, 1926, ch. 121, § 1, 44 Stat. 243; Apr. 29, 1950, ch. 134, § 3, 64 Stat. 93, which permitted departure from the system of rectangular forms made by north-south lines in setting out homestead claims when local or topographic conditions required, was transferred to section 270–15 of Title 43, and was subsequently repealed by Pub. L. 94–579, title VII, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 380, acts Oct. 28, 1921, ch. 114, § 1 42 Stat. 208; Mar. 3, 1925, ch. 462, 43 Stat. 1144; Apr. 13, 1926, ch. 121, § 2, 44 Stat. 244, which made provision for the survey of soldier’s additional entry, was transferred to section 270–16 of Title 43, and was subsequently repealed by Pub. L. 94–579, title VII, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 380a, act Apr. 13, 1926, ch. 121, § 3, 44 Stat. 244, which provided for the disposition of sums deposited was transferred to section 270–17 of Title 43, and was subsequently repealed by Pub. L. 94–579, title VII, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 381, acts June 6, 1900, ch. 786, § 26, 31 Stat. 329; May 31, 1938, ch. 297, 52 Stat. 588; Aug. 8, 1947, ch. 514, § 1, 61 Stat. 916; Aug. 14, 1958, Pub. L. 85–662, 72 Stat. 615, which extended the mining laws of the United States to the Territory of Alaska, was transferred to section 49a of Title 30, Mineral Lands and Mining.
Section 381a, act May 4, 1934, ch. 211, §§ 2, 3, 48 Stat. 663, which extended the mining laws relating to placer claims to the Territory of Alaska, was transferred to section 49b of Title 30.
Section 381b, act May 4, 1934, ch. 211, § 3, 48 Stat. 663, which related to effective date of section 381a of this title, is set out as a note under section 49b of Title 30.
Section 382, act June 6, 1900, ch. 786, § 15, 31 Stat. 327, which required recording notices of location of mining claims, was transferred to section 49c of Title 30.
Section 383, act June 6, 1900, ch. 786, § 16, 31 Stat. 328, which authorized regulations for recording notices of location of mining claims, and legalized certain records, was transferred to section 49d of Title 30.
Section 384, act Mar. 2, 1907, ch. 2559, § 1, 34 Stat. 1243, which required annual labor or improvements on mining claims, was transferred to section 49e of Title 30.
Section 385, act Mar. 2, 1907, ch. 2559, § 2, 34 Stat. 1243, which prescribed the fees for filing proofs of work and improvements, was transferred to section 49f of Title 30.



§ 386. Repealed. Pub. L. 87–260, § 1, Sept. 21, 1961, 75 Stat. 541

Section, act June 7, 1910, ch. 265, 36 Stat. 459, permitted adverse claims provided for in sections 29 and 30 of Title 30, Mineral Lands and Mining, to be filed at any time during the 60 days’ period of publication or within eight months thereafter, and adverse suits provided for in section 30 of Title 30, to be instituted at any time within 60 days after the filing of said claims in the local land office.



§§ 387 to 391. Repealed. May 4, 1934, ch. 211, § 1, 48 Stat. 663

Section 387, act Aug. 1, 1912, ch. 269, § 1, 37 Stat. 242, related to limiting association placer-mining claims.


Section 388, act Aug. 1, 1912, ch. 269, § 2, 37 Stat. 243, related to restrictions on power of attorney to locate placer-mining claims.


Section 389, act Aug. 1, 1912, ch. 269, § 3, 37 Stat. 243, related to restrictions on placer locations.


Section 390, acts Aug. 1, 1912, ch. 269, § 4, 37 Stat. 243; Mar. 3, 1925, ch. 442, 43 Stat. 1118, related to area and shape of placer claims.


Section 391, act Aug. 1, 1912, ch. 269, § 5, 37 Stat. 243, related to placer locations in violation of law.


See, now, sections 35 to 37 of Title 30, Mineral Lands and Mining.



§ 392. Omitted
Codification
Section, act May 14, 1898, ch. 299, § 13, 30 Stat. 415, which provided for reciprocity with Canada as to mining rights, was omitted in view of the admission of Alaska into the Union.



§§ 395 to 405. Omitted
Codification
Sections 395 to 405, relating to the Territory of Alaska, were omitted in view of the admission of Alaska into the Union.
Section 395, act June 25, 1910, ch. 422, § 1, 36 Stat. 848, authorized a miners’ labor lien on output, and provided for its priority.
Section 396, act June 25, 1910, ch. 422, § 2, 36 Stat. 848, required the filing of the claim of the lien, and prescribed the form of the claim.
Section 397, act June 25, 1910, ch. 422, § 3, 36 Stat. 849, directed the recorder to record claims of lien.
Section 398, act June 25, 1910, ch. 422, § 4, 36 Stat. 849, specified the duration of the lien.
Section 399, act June 25, 1910, ch. 422, § 5, 36 Stat. 849, prescribed the procedure for foreclosure of the liens.
Section 400, act June 25, 1910, ch. 422, § 6, 36 Stat. 849, authorized defects in lien notice or in proceedings to foreclose to be cured by amendment.
Section 401, act June 25, 1910, ch. 422, § 7, 36 Stat. 850, prescribed certain procedures in proceedings to foreclose liens, and permitted intervention by adverse claimants.
Section 402, act June 25, 1910, ch. 422, § 8, 36 Stat. 850, provided for joinder of plaintiffs, consolidation of actions, and waiver of lien.
Section 403, act June 25, 1910, ch. 422, § 9, 36 Stat. 850, required judgment for claimants, and provided for its enforcement.
Section 404, act June 25, 1910, ch. 422, § 10, 36 Stat. 851, permitted appeals from final judgments of justices of the peace in actions under sections 395 to 405 of this title.
Section 405, act June 25, 1910, ch. 422, § 11, 36 Stat. 851, prescribed the criminal liability for buying, removing, etc., minerals with notice of lien.



§§ 411 to 423. Transferred
Codification
Section 411, act May 14, 1898, ch. 299, § 2, 30 Stat. 409, which granted railroads rights of way, reserved mineral interests therein, and directed posting of schedules of rates, was transferred to section 942–1 of Title 43, Public Lands.
Section 412, act May 14, 1898, ch. 299, § 3, 30 Stat. 410, which provided for rights of several roads through canyons, was transferred to section 942–2 of Title 43.
Section 413, acts June 2, 1864, ch. 216, § 3, 13 Stat. 357; May 14, 1898, ch. 299, § 4, 30 Stat. 410, which granted the right of condemnation to railroads, was transferred to section 942–3 of Title 43.
Section 414, act May 14, 1898, ch. 299, § 4, 30 Stat. 410, which related to the effect of filing of the preliminary survey, was transferred to section 942–4 of Title 43.
Section 415, act May 14, 1898, ch. 299, § 5, 30 Stat. 410, which required railroads to file maps of the location of their roads, was transferred to section 942–5 of Title 43.
Section 416, act May 14, 1898, ch. 299, § 6, 30 Stat. 411, which provided for right of way for wagon roads, wire rope, aerial, or other tramways, reserved mineral interests, and limited tolls, was transferred to section 942–6 of Title 43.
Section 417, act May 14, 1898, ch. 299, § 7, 30 Stat. 412, which made sections 411 to 419, 421, 423, and 461 to 465 of this title inapplicable to military parks, Indian, and other reservations, was transferred to section 942–7 of Title 43.
Section 418, act May 14, 1898, ch. 299, § 8, 30 Stat. 412, which reserved the right of repeal or amendment, was transferred to section 942–8 of Title 43.
Section 419, act May 14, 1898, ch. 299, § 9, 30 Stat. 413, which related to the map of location of roads, was transferred to section 942–9 of Title 43.
Section 420, act Aug. 1, 1956, ch. 848, § 1, 70 Stat. 898, which related to public lands within highway, telephone, and pipeline withdrawals and authorized amendment of land description of claim or entry on adjoining lands, was transferred to section 971a of Title 43.
Section 420a, act Aug. 1, 1956, ch. 848, § 2, 70 Stat. 898, which permitted the Secretary to sell restored lands and granted preference rights, was transferred to section 971b of Title 43.
Section 420b, act Aug. 1, 1956, ch. 848, § 3, 70 Stat. 898, which related to utilization or occupancy of easements, was transferred to section 971c of Title 43.
Section 420c, act Aug. 1, 1956, ch. 848, § 4, 70 Stat. 898, which related to the effect on valid existing rights, was transferred to section 971d of Title 43.
Section 420d, act Aug. 1, 1956, ch. 848, § 5, as added June 11, 1960, Pub. L. 86–512, 74 Stat. 207, which defined “restored lands” for purposes of sections 420 to 420c of this title, was transferred to section 971e of Title 43.
Section 421, acts May 14, 1898, ch. 299, § 11, 30 Stat. 414; Oct. 28, 1921, ch. 114, § 1, 42 Stat. 208; Mar. 3, 1925, ch. 462, 43 Stat. 1144, which authorized the Secretary to sell timber on public lands, was transferred to section 615a of Title 16, Conservation.
Section 422, acts Feb. 1, 1905, ch. 288, § 2, 33 Stat. 628; June 5, 1920, ch. 235, § 1, 41 Stat. 917, which permitted export of timber pulpwood and wood pulp, was transferred to section 615b of Title 16.
Section 423, acts May 14, 1898, ch. 299, § 11, 30 Stat. 414; June 15, 1938, ch. 427, 52 Stat. 699, which authorized the Secretary to permit cutting and use of timber by settlers, residents, miners, etc., was transferred to section 607a of Title 16.



§ 431. Omitted
Codification
Section, acts June 6, 1900, ch. 796, 31 Stat. 658; Apr. 28, 1904, ch. 1772, § 4, 33 Stat. 526, which extended coal land laws of the United States to Alaska, was omitted in view of the admission of Alaska into the Union.



§ 432. Repealed. Pub. L. 86–252, § 1, Sept. 9, 1959, 73 Stat. 490

Section, act Oct. 20, 1914, ch. 330, § 1, 38 Stat. 741, related to survey of coal lands in Alaska. See section 201 et seq. of Title 30, Mineral Lands and Mining.



§ 433. Repealed. Pub. L. 85–508, § 20, July 7, 1958, 72 Stat. 351

Section, act Oct. 20, 1914, ch. 330, § 2, 38 Stat. 742, related to reservation of coal lands in Alaska. See section 201 et seq. of Title 30, Mineral Lands and Mining.



§§ 434 to 445. Repealed. Pub. L. 86–252, § 1, Sept. 9, 1959, 73 Stat. 490

Section 434, act Oct. 20, 1914, ch. 330, § 3, 38 Stat. 742, related to division of unreserved lands into leasing blocks or tracts and to leases. See sections 181, 201(a), and 202 of Title 30, Mineral Lands and Mining.


Section 435, act Oct. 20, 1914, ch. 330, § 4, 38 Stat. 742, related to lease of additional lands. See sections 203 and 204 of Title 30.


Section 436, act Oct. 20, 1914, ch. 330, § 5, 38 Stat. 743, related to consolidation of leases. See section 205 of Title 30.


Section 437, act Oct. 20, 1914, ch. 330, § 9, 38 Stat. 744, related to the term of the lease. See section 207 of Title 30.


Section 438, act Oct. 20, 1914, ch. 330, § 9, 38 Stat. 744, related to rents and royalties payable to the United States by lessees. See section 207 of Title 30.


Section 438a, act Oct. 20, 1914, ch. 330, § 19, as added June 6, 1934, ch. 405, 48 Stat. 909, related to suspension of rentals during suspension of operation or production. See section 209 of Title 30.


Section 439, acts Oct. 20, 1914, ch. 330, § 9, 38 Stat. 744; July 10, 1957, Pub. L. 85–88, § 1, 71 Stat. 282; July 7, 1958, Pub. L. 85–508, § 28(a), 72 Stat. 351, related to distribution of net profits, bonuses, royalties, rentals, and other payments. See section 191 of Title 30.


Section 440, acts Oct. 20, 1914, ch. 330, § 6, 38 Stat. 743; Feb. 21, 1944, ch. 18, 58 Stat. 18, related to property leased, limitation of amount, and forfeiture of excess. See sections 184(a), (g), and (h) and 201 et seq. of Title 30.


Section 441, acts Oct. 20, 1914, ch. 330, § 7, 38 Stat. 743; Feb. 21, 1944, ch. 18, 58 Stat. 18, provided for punishment when exceeding authorized interest.


Section 442, acts Oct. 20, 1914, ch. 330, § 8, 38 Stat, 743; Feb. 21, 1944, ch. 18, 58 Stat. 18, prescribed criminal liability of officers and agents of corporations or associations violating the law.


Section 443, act Oct. 20, 1914, ch. 330, § 8a, 38 Stat. 743, related to forfeiture of lease for violation of law. See section 184(k) of Title 30, Mineral Lands and Mining.


Section 444, acts Oct. 20, 1914, ch. 330, § 3, 38 Stat. 742; Mar. 4, 1921, ch. 152, 41 Stat. 1363, related to prospecting permits and leases to prospectors. See section 201(b) of Title 30.


Section 445, act Oct. 20, 1914, ch. 330, § 10, 38 Stat. 744, related to coal for local and domestic needs. See section 208 of Title 30.



§ 445a. Transferred
Codification
Section, act July 19, 1932, ch. 513, 47 Stat. 707, which permitted purchase of coal from two or more mines adjacent to the Alaska Railroad, was transferred to section 208a of Title 30, Mineral Lands and Mining, and subsequently repealed by Pub. L. 97–468, title VI, § 615(a)(3), Jan. 14, 1983, 96 Stat. 2578.



§§ 446 to 452. Repealed. Pub. L. 86–252, § 1, Sept. 9, 1959, 73 Stat. 490

Section 446, act Oct. 20, 1914, ch. 330, § 11, 38 Stat. 744, related to reservation by the United States in leases, entries, etc.


Section 447, act Oct. 20, 1914, ch. 330, § 12, 38 Stat. 744, related to assignment or subletting of leases.


Section 448, act Oct. 20, 1914, ch. 330, § 13, 38 Stat. 744, related to possession of lessee as possession of the United States.


Section 449, act Oct. 20, 1914, ch. 330, § 14, 38 Stat. 744, related to forfeiture or cancellation of leases.


Section 450, act Oct. 20, 1914, ch. 330, § 16, 38 Stat. 745, related to statements, representations, and reports.


Section 451, act Oct. 20, 1914, ch. 330, § 17, 38 Stat. 745, related to promulgation of rules and regulations. See section 189 of Title 30, Mineral Lands and Mining.


Section 452, act Oct. 20, 1914, ch. 330, § 15, 38 Stat. 745, related to limitation on disposal of coal lands. See section 193 of Title 30.



§ 453. Transferred
Codification
Section, act May 28, 1908, ch. 211, § 2, 35 Stat. 424, which related to preference right of United States to purchase of coal for Army and Navy, was transferred to section 193a of Title 30, Mineral Lands and Mining.



§§ 455 to 456h. Omitted
Codification
Sections 455 to 456h, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 455, Pub. L. 85–303, § 1, Sept. 7, 1957, 71 Stat. 623, related to definitions as used in sections 455 to 455e of this title.
Section 455a, Pub. L. 85–303, § 2, Sept. 7, 1957, 71 Stat. 623, granted United States title to the territory of Alaska.
Section 455b, Pub. L. 85–303, § 3, Sept. 7, 1957, 71 Stat. 624, related to lands subject to the Submerged Lands Act.
Section 455c, Pub. L. 85–303, § 4, Sept. 7, 1957, 71 Stat. 625, related to rights retained by the United States.
Section 455d, Pub. L. 85–303, § 5, Sept. 7, 1957, 71 Stat. 625, provided that prior claims be unaffected by sections 455 to 455e of this title.
Section 455e, Pub. L. 85–303, § 6, Sept. 7, 1957, 71 Stat. 625, provided for a survey of community boundaries and establishment of pierhead lines.
Section 456, Pub. L. 85–505, § 1, July 3, 1958, 72 Stat. 322, related to definitions as used in sections 456 to 456h of this title.
Section 456a, Pub. L. 85–505, § 2, July 3, 1958, 72 Stat. 323, related to lease of oil and gas deposits in lands beneath nontidal navigable waters.
Section 456b, Pub. L. 85–505, § 3, July 3, 1958, 72 Stat. 323, related to deposits of receipts and use of moneys.
Section 456c, Pub. L. 85–505, § 4, July 3, 1958, 72 Stat. 323, related to determination of nontidal navigable water.
Section 456d, Pub. L. 85–505, § 5, July 3, 1958, 72 Stat. 323, related to rights to take natural resources from waters and to navigational servitudes.
Section 456e, Pub. L. 85–505, § 6, July 3, 1958, 72 Stat. 323, granted preference rights.
Section 456f, Pub. L. 85–505, § 7, July 3, 1958, 72 Stat. 324, declared the effect on transferred lands.
Section 456g, Pub. L. 85–505, § 9, July 3, 1958, 72 Stat. 324, related to venue of proceedings affecting leases.
Section 456h, Pub. L. 85–505, § 11, July 3, 1958, 72 Stat. 325, related to promulgation of rules and regulations.



§§ 461 to 466. Transferred
Codification
Section 461, acts May 14, 1898, ch. 299, § 10, 30 Stat. 413; Mar. 3, 1927, ch. 323, 44 Stat. 1364; May 26, 1934, ch. 357, 48 Stat. 809; Aug. 23, 1958, Pub. L. 85–725, § 3, 72 Stat. 730, which related to rights to purchase for trade or manufacture lands in the Territories, prescribed the price and limit of acreage, and limited the amount of land permitted to be purchased, was transferred to section 687a of Title 43, Public Lands, and was subsequently repealed by Pub. L. 94–579, title VII, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 461a, act Apr. 29, 1950, ch. 137, § 5, 64 Stat. 95, which required the filing of notices of claim for the purchase of land under section 461 of this title, was transferred to section 687a–1 of Title 43, and was subsequently repealed by Pub. L. 94–579, title VII, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 462, acts May 14, 1898, ch. 299, § 10, 30 Stat. 413; Aug. 3, 1955, ch. 496, § 2, 69 Stat. 444, which prohibited entry on lands on navigable waters, was transferred to section 687a–2 of Title 43, and was subsequently repealed by Pub. L. 94–579, title VII, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 463, act May 14, 1898, ch. 299, § 10, 30 Stat. 413, which related to several claimants of same tract, was transferred to section 687a–3 of Title 43, and was subsequently repealed by Pub. L. 94–579, title VII, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 464, act May 14, 1898, ch. 299, § 10, 30 Stat. 413, which reserved landing places along water front for natives, was transferred to section 687a–4 of Title 43, and was subsequently repealed by Pub. L. 94–579, § 704(a), Oct. 21, 1976, 90 Stat. 2792.
Section 465, act May 14, 1898, ch. 299, § 10, 30 Stat. 413, which excepted certain islands from the operation of sections 411 to 419, 421, 423, and 461 to 464 of this title, was transferred to section 687a–5 of Title 43, and was subsequently repealed by Pub. L. 94–579, title VII, § 703(a), Oct. 21, 1976, 90 Stat. 2789.
Section 466, acts Mar. 3, 1891, ch. 561, § 13, 26 Stat. 1100; Mar. 3, 1925, ch. 462, 43 Stat. 1144, which related to surveys for the purchase of land under sections 461 to 466 of this title, was transferred to section 687a–6 of Title 43, and was subsequently repealed by Pub. L. 94–579, title VII, § 703(a), Oct. 21, 1976, 90 Stat. 2789.



§§ 471 to 471o. Transferred
Codification
Section 471, act Mar. 4, 1927, ch. 513, § 1, 44 Stat. 1452, which declared Congressional policy towards grazing districts and privileges, was transferred to section 316 of Title 43, Public Lands.
Section 471a, act Mar. 4, 1927, ch. 513, § 2, 44 Stat. 1452, which defined terms “person”, “district”, “Secretary”, and “lessee”, was transferred to section 316a of Title 43.
Section 471b, act Mar. 4, 1927, ch. 513, § 3, 44 Stat. 1452, which gave the Secretary the power to establish grazing districts, was transferred to section 316b of Title 43.
Section 471c, act Mar. 4, 1927, ch. 513, § 4, 44 Stat. 1452, which provided for the alteration of grazing district, was transferred to section 316c of Title 43.
Section 471d, act Mar. 4, 1927, ch. 513, § 5, 44 Stat. 1453, which provided for the giving of notice of the establishment of grazing districts, was transferred to section 316d of Title 43.
Section 471e, act Mar. 4, 1927, ch. 513, § 6, 44 Stat. 1453, which authorized the giving of preferences in considering the applications to lease grazing lands, was transferred to section 316e of Title 43.
Section 471f, act Mar. 4, 1927, ch. 513, § 7, 44 Stat. 1453, which provided for the terms and conditions of leases for grazing lands, was transferred to section 316f of Title 43.
Section 471g, act Mar. 4, 1927, ch. 513, § 8, 44 Stat. 1453, which authorized the Secretary to determine for each lease, the grazing fee, was transferred to section 316g of Title 43.
Section 471h, act Mar. 4, 1927, ch. 513, § 9, 44 Stat. 1453, which provided for the disposition of receipts for grazing fees, was transferred to section 316h of Title 43.
Section 471i, act Mar. 4, 1927, ch. 513, § 10, 44 Stat. 1453, which provided for the assignment of leases by the lessee, was transferred to section 316i of Title 43.
Section 471j, act Mar. 4, 1927, ch. 513, § 11, 44 Stat 1454, which provided for improvements by the lessee of any area included within the provisions of his lease, was transferred to section 316j of Title 43.
Section 471k, act Mar. 4, 1927, ch. 513, § 12, 44 Stat. 1454, which prohibited the grazing of animals on grazing district land without a lease or other permission and set the penalty for violation of the section, was transferred to section 316k of Title 43.
Section 471l, act Mar. 4, 1927, ch. 513, § 13, 44 Stat. 1454, which authorized the Secretary of the Interior to establish stock driveways and allow free grazing, was transferred to section 316l of Title 43.
Section 471m, act Mar. 4, 1927, ch. 513, § 14, 44 Stat. 1454, which made provision for hearing and appeals from decisions of Interior Department employees regarding grazing privileges, was transferred to section 316m of Title 43.
Section 471n, act Mar. 4, 1927, ch. 513, § 15, 44 Stat. 1455, which authorized the Secretary of the Interior to promulgate rules and regulations necessary to the administration of sections 471 to 471o of this title, appoint employees, make expenditures, and investigate, experiment, and improve the reindeer industry and cooperate in the development of plant and animal life, was transferred to section 316n of Title 43.
Section 471o, act Mar. 4, 1927, ch. 513, § 16, 44 Stat. 1455, which continued in force and effect laws applicable to lands or resources in the same manner as they had applied prior to enactment of sections 471 to 471o of this title with regard to ingress and egress upon lands for any authorized purpose including prospecting for and mining extraction of minerals, was transferred to section 316o of Title 43.



§§ 472, 472a. Repealed. Oct. 31, 1951, ch. 654, § 1(126), 65 Stat. 706

Section 472, act Mar. 27, 1928, ch. 251, § 1, 45 Stat. 371, related to disposition of abandoned military reservations in Alaska, including signal corps stations and rights-of-way.


Section 472a, act Mar. 27, 1928, ch. 251, § 2, 45 Stat. 371, related to promulgation of rules and regulations in connection with abandoned military reservations in Alaska.



§§ 473 to 484d. Omitted
Codification
Sections 473 to 484d, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 473, act Dec. 31, 1941, ch. 644, § 1, 55 Stat. 879, established the Alaska militia.
Section 474, act Dec. 31, 1941, ch. 644, § 2, 55 Stat. 879, exempted from militia service all persons exempted by laws of the United States, judges of several courts of Territory, and members and officers of Alaska Territorial Legislature.
Section 475, act Dec. 31, 1941, ch. 644, § 3, 55 Stat. 879, established Alaska National Guard.
Section 476, act Dec. 31, 1941, ch. 644, § 4, 55 Stat. 879, gave Governor of Territory of Alaska as ex officio commander of militia, like command of Alaska National Guard while not in Federal service.
Section 477, act Dec. 31, 1941, ch. 644, § 5, 55 Stat. 880, provided for appointment of Adjutant General of Territory of Alaska.
Section 478, act Dec. 31, 1941, ch. 644, § 6, 55 Stat. 880, provided for ratification and confirmation of existing military forces.
Section 479, act Dec. 31, 1941, ch. 644, § 7, 55 Stat. 880, gave Governor power to organize a Territorial Guard during time that Alaska National Guard might be under Federal service.
Section 480, acts July 18, 1950, ch. 466, title I, § 101, 64 Stat. 344; Aug. 11, 1955, ch. 783, title I, § 107(3), (7), (9), 69 Stat. 637, 638, authorized government of Alaska to create a public corporate authority to undertake slum clearance and urban redevelopment projects.
Section 480a, acts July 18, 1950, ch. 466, title I, § 102, 64 Stat. 344; Aug. 11, 1955, ch. 783, title I, § 107(3), 69 Stat. 637, authorized government of Alaska to assist slum clearance and urban redevelopment through cash donations, loans, conveyances of real and personal property, facilities and services.
Section 480b, act July 18, 1950, ch. 466, title I, § 103, 64 Stat. 345, ratified all legislation enacted prior thereto by Legislature of Territory of Alaska.
Section 481, acts July 21, 1941, ch. 311, § 1, 55 Stat. 601; July 18, 1950, ch. 466, title II, § 201(a), 64 Stat. 345, authorized Legislature to create public corporate authorities to undertake slum clearance and projects to provide dwelling accommodations for families of low income and for persons (and their families) engaged in national-defense activities.
Section 482, acts July 21, 1941, ch. 311, § 2, 55 Stat. 602; July 18, 1950, ch. 466, title II, § 201(a), 64 Stat. 345, authorized Legislature of Territory of Alaska to provide for appointment of Commissioners.
Section 483, acts July 21, 1941, ch. 311, § 3, 55 Stat. 602; July 18, 1950, ch. 466, title II, § 201(a), 64 Stat. 345, authorized Legislature of Territory of Alaska to issue bonds or other obligations with such security and in such manner as the legislature may provide.
Section 483a, act July 21, 1941, ch. 311, § 4, as added July 18, 1950, ch. 466, title II, § 201(a), 64 Stat. 345, ratified all prior acts enacted by Legislature of Territory of Alaska.
Section 483b, act July 21, 1941, ch. 311, § 5, as added July 18, 1950, ch. 466, title II, § 201(a), 64 Stat. 345, granted additional powers to Legislature of Territory of Alaska.
Section 484, acts Apr. 23, 1949, ch. 89, § 3, 63 Stat. 58; July 14, 1952, ch. 723, § 7, 66 Stat. 603, authorized Legislature of Territory of Alaska to establish Alaska Housing Authority.
Section 484a, act Apr. 23, 1949, ch. 89, § 4, 63 Stat. 59, authorized Housing and Home Finance Agency to provide technical advice and information and to cooperate with and assist the Alaska Housing Authority.
Section 484b, act Apr. 23, 1949, ch. 89, § 5, 63 Stat. 69, provided for retention of permanent housing by the Housing and Home Finance Administrator.
Section 484c, act Apr. 23, 1949, ch. 89, § 6, 63 Stat. 60, authorized transfer of real or personal property of other Government departments or agencies to Alaska Housing Authority.
Section 484d, act June 27, 1934, ch. 847, title II, § 214, as added Apr. 23, 1949, ch. 89, § 2(a), 63 Stat. 57, and amended, related to insurance of mortgages on property in Alaska. See section 1715d of Title 12, Banks and Banking.



§ 484e. Repealed. Aug. 2, 1954, ch. 649, title II, § 205, 68 Stat. 622

Section, act Apr. 23, 1949, ch. 89, § 2(b), 63 Stat. 58, related to real-estate loans and purchase of insured mortgages, with respect to properties in Alaska, by Federal National Mortgage Association.



§§ 485 to 486j. Omitted
Codification
Sections 485 to 486, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 485, acts May 28, 1948, ch. 354, § 1, 62 Stat. 277; Aug. 23, 1958, Pub. L. 85–726, title XIV, § 1402(d)(1), 72 Stat. 807, authorized Administrator of Civil Aeronautics to construct, protect, operate, improve, and maintain within Territory of Alaska a public airport at or near Anchorage and a public airport at or near Fairbanks.
Section 485a, act May 28, 1948, ch. 354, § 2, 62 Stat. 278, authorized Administrator of Civil Aeronautics to acquire by purchase, lease, condemnation or otherwise such lands and appurtenances necessary for construction, protection, maintenance, improvement, and operation of said airports.
Section 485b, act May 28, 1948, ch. 354, § 3, 62 Stat. 278, authorized Administrator to acquire rights-of-way or easements for roads, trails, pipe lines, power lines and other similar facilities necessary for operation of airports, and to construct any public highways and bridge to whatever airport locations may be selected.
Section 485c, acts May 28, 1948, ch. 354, § 4, 62 Stat. 278; Aug. 23, 1958, Pub. L. 85–726, title XIV, § 1402(d)(2), 72 Stat. 807, set out powers and duties of Administrator.
Section 485d, acts May 28, 1948, ch. 354, § 5, 62 Stat. 278; Oct. 10, 1951, ch. 457, 65 Stat. 371; July 3, 1958, Pub. L. 85–503, 72 Stat. 321; Aug. 23, 1958, Pub. L. 85–726, title XIV, § 1402(d)(3), 72 Stat. 807, empowered Administrator of Federal Aviation Agency to lease space or property within or upon airports.
Section 485e, act May 28, 1948, ch. 354, § 6, 62 Stat. 278, authorized Administrator to contract with any person for performance of services at or upon airports.
Section 485f, acts May 28, 1948, ch. 354, § 7, 62 Stat. 278; Oct. 31, 1951, ch. 654, § 2(25), 65 Stat. 707, authorized transfer of lands, building, property or equipment by other agencies of Federal Government to Administrator.
Section 485g, act May 28, 1948, ch. 354, § 8, 62 Stat. 278, provided for penalties for violations of any rule, regulation or order issued by Administrator.
Section 485h, act May 28, 1948, ch. 354, § 9, 62 Stat. 279, prescribed definitions used in sections 485 to 485h of this title, should be definitions assigned by the Civil Aeronautics Act of 1938, as amended.
Section 486, act Aug. 24, 1949, ch. 504, § 2, 63 Stat. 627, declared Congressional purpose of sections 486 to 486j of this title was to foster settlement and increase permanent residents of Alaska.
Section 486a, act Aug. 24, 1949, ch. 504, § 3, 63 Stat. 627, authorized Secretary of the Interior to accept applications for public works.
Section 486b, act Aug. 24, 1949, ch. 504, § 4, 63 Stat. 627, authorized Secretary to include works from other Federal agencies in the public works program.
Section 486c, acts Aug. 24, 1949, ch. 504, § 5, 63 Stat. 628; Aug. 30, 1957, Pub. L. 85–233, § 1, 71 Stat. 515; Dec. 23, 1963, Pub. L. 88–229, 77 Stat. 471, empowered Secretary to enter into agreement with public work applicant.
Section 486d, act Aug. 24, 1949, ch. 504, § 6, 63 Stat. 628, set out authority and powers of applicants for public work.
Section 486e, act Aug. 24, 1949, ch. 504, § 7, 63 Stat. 629, provided for cooperation between other Federal agencies and Secretary, and the transfer of jurisdiction from other Federal agencies to Secretary.
Section 486f, act Aug. 24, 1949, ch. 504, § 8, 63 Stat. 629, authorized Secretary to provide public works through the award of contracts.
Section 486g, act Aug. 24, 1949, ch. 504, § 9, 63 Stat. 629, directed that all moneys received by Secretary should be covered into Treasury as miscellaneous receipts.
Section 486h, act Aug. 24, 1949, ch. 504, § 10, 63 Stat. 629, authorized Secretary to utilize and act through other Federal agencies.
Section 486i, act Aug. 24, 1949, ch. 504, § 11, 63 Stat. 629, provided for appropriations to carry out purposes of sections 486 to 486j.
Section 486j, acts Aug. 24, 1949, ch. 504, § 12, 63 Stat. 629; July 15, 1954, ch. 510, 68 Stat. 483, directed that authority of Secretary under sections 486 to 486j of this title shall terminate on June 30, 1959.



§§ 487 to 487b. Transferred
Codification
Section 487, act Aug. 9, 1955, ch. 682, § 1, 69 Stat. 618, which authorized Secretary to make investigations of projects for conservation, development, and utilization of water resources of Alaska, was transferred to section 1962d–12 of Title 42, The Public Health and Welfare.
Section 487a, act Aug. 9, 1955, ch. 682, § 2, 69 Stat. 618, which provided for solicitation of views and recommendations by Governor of Alaska or his representative, to Secretary and for transmittal of Secretary’s report to Congress, was transferred to section 1962d–13 of Title 42.
Section 487b, act Aug. 9, 1955, ch. 682, § 3, 69 Stat. 618, which authorized appropriation up to $250,000 in any one year, was transferred to section 1962d–14 of Title 42.



§§ 488 to 488f. Omitted
Codification
Sections 488 to 488f, relating to Territory of Alaska, were omitted in view of admission of Alaska into the Union.
Section 488, act May 10, 1956, ch. 248, § 1, 70 Stat. 149, authorized Territory of Alaska to borrow for public improvements and to issue bonds of Territory for such borrowing.
Section 488a, act May 10, 1956, ch. 248, § 2, 70 Stat. 149, placed limitations on Territory in contracting debts.
Section 488b, act May 10, 1956, ch. 248, § 3, 70 Stat. 150, made provisions for type of land to be issued, scheduling of maturity of bonds, payment of bonds, redemption of bond, and refunding.
Section 488c, act May 10, 1956, ch. 248, § 4, 70 Stat. 150, authorized the Territory to borrow on the credit of the Territory and to issue certificates of indebtedness.
Section 488d, act May 10, 1956, ch. 248, § 5, 70 Stat. 150, provided for issuance of bonds and certificates as negotiable instruments.
Section 488e, act May 10, 1956, ch. 248, § 6, 70 Stat. 150, authorized payment of interest on principal of bonds and certificates of indebtedness as they fall due.
Section 488f, act May 10, 1956, ch. 248, § 7, 70 Stat. 150, authorized guarantee of payment on municipality and school and public utility district bonds.




CHAPTER 3—HAWAII



Sec.


491 to 636.Repealed or Omitted.



DISTRICT COURT


641 to 644.Repealed.


644a.Jurisdiction of district court of cases arising on or within Midway, Wake, Johnston, Sand, etc., Islands; laws applicable to jury trials.


645 to 724.Repealed or Omitted.




Admission as StateHawaii was admitted into the Union on August 21, 1959, on issuance of Proc. No. 3309, Aug. 21, 1959, 24 F.R. 6868, 73 Stat. c74, as required by sections 1 and 7(c) of Pub. L. 86–3, Mar. 18, 1959, 73 Stat. 4, set out below.

Hawaii StatehoodPub. L. 86–3, Mar. 18, 1959, 73 Stat. 4, as amended, provided:
“[Sec. 1. Declaration: acceptance, ratification, and confirmation of Constitution.] That, subject to the provisions of this Act, and upon issuance of the proclamation required by section 7(c) of this Act, the State of Hawaii is hereby declared to be a State of the United States of America, is declared admitted into the Union on an equal footing with the other States in all respects whatever, and the constitution formed pursuant to the provisions of the Act of the Territorial Legislature of Hawaii entitled ‘An Act to provide for a constitutional convention, the adoption of a State constitution, and the forwarding of the same to the Congress of the United States, and appropriating money therefor’, approved May 20, 1949 (Act 334, Session Laws of Hawaii, 1949), and adopted by a vote of the people of Hawaii in the election held on November 7, 1950, is hereby found to be republican in form and in conformity with the Constitution of the United States and the principles of the Declaration of Independence, and is hereby accepted, ratified, and confirmed.

“Sec. 2. [Territory.] The State of Hawaii shall consist of all the islands, together with their appurtenant reefs and territorial waters, included in the Territory of Hawaii on the date of enactment of this Act [March 18, 1959], except the atoll known as Palmyra Island, together with its appurtenant reefs and territorial waters, but said State shall not be deemed to include the Midway Islands, Johnston Island, Sand Island (offshore from Johnston Island), or Kingman Reef, together with their appurtenant reefs and territorial waters.

“Sec. 3. [Constitution.] The constitution of the State of Hawaii shall always be republican in form and shall not be repugnant to the Constitution of the United States and the principles of the Declaration of Independence.

“Sec. 4. [Compact with United States.] As a compact with the United States relating to the management and disposition of the Hawaiian home lands, the Hawaiian Homes Commission Act, 1920, as amended, shall be adopted as a provision of the Constitution of said State, as provided in section 7, subsection (b) of this Act, subject to amendment or repeal only with the consent of the United States, and in no other manner: Provided, That (1) sections 202, 213, 219, 220, 222, 224, and 225 and other provisions relating to administration, and paragraph (2) of section 204, sections 206 and 212, and other provisions relating to the powers and duties of officers other than those charged with the administration of said Act, may be amended in the constitution, or in the manner required for State legislation, but the Hawaiian homeloan fund, the Hawaiian home-operating fund, and the Hawaiian home-development fund shall not be reduced or impaired by any such amendment, whether made in the constitution or in the manner required for State legislation, and the encumbrances authorized to be placed on Hawaiian home lands by officers other than those charged with the administration of said Act, shall not be increased, except with the consent of the United States; (2) that any amendment to increase the benefits to lessees of Hawaiian home lands may be made in the constitution, or in the manner required for State legislation, but the qualifications of lessees shall not be changed except with the consent of the United States; and (3) that all proceeds and income from the ‘available lands’, as defined by said Act, shall be used only in carrying out the provisions of said Act.

“Sec. 5. [Title to property; land grants; reservation of lands; public school support; submerged lands.] (a) Except as provided in subsection (c) of this section, the State of Hawaii and its political subdivisions, as the case may be, shall succeed to the title of the Territory of Hawaii and its subdivisions in those lands and other properties in which the Territory and its subdivisions now hold title.

“(b) Except as provided in subsection (c) and (d) of this section, the United States grants to the State of Hawaii, effective upon its admission into the Union, the United States’ title to all the public lands and other public property, and to all lands defined as “available lands” by section 203 of the Hawaiian Homes Commission Act, 1920, as amended, within the boundaries of the State of Hawaii, title to which is held by the United States immediately prior to its admission into the Union. The grant hereby made shall be in lieu of any and all grants provided for new States by provisions of law other than this Act, and such grants shall not extend to the State of Hawaii.

“(c) Any lands and other properties that, on the date Hawaii is admitted into the Union, are set aside pursuant to law for the use of the United States under any (1) Act of Congress, (2) Executive order, (3) proclamation of the President, or (4) proclamation of the Governor of Hawaii shall remain the property of the United States subject only to the limitations, if any, imposed under (1), (2), (3), or (4), as the case may be.

“(d) Any public lands or other public property that is conveyed to the State of Hawaii by subsection (b) of this section but that, immediately prior to the admission of said State into the Union, is controlled by the United States pursuant to permit, license, of permission, written or verbal, from the Territory of Hawaii or any department thereof may, at any time during the five years following the admission of Hawaii into the Union, be set aside by Act of Congress or by Executive order of the President, made pursuant to law, for the use of the United States, and the lands or property so set aside shall, subject only to valid rights then existing, be the property of the United States.

“(e) Within five years from the date Hawaii is admitted into the Union, each Federal agency having control over any land or property that is retained by the United States pursuant to subsections (c) and (d) of this section shall report to the President the facts regarding its continued need for such land or property, and if the President determines that the land or property is no longer needed by the United States it shall be conveyed to the State of Hawaii.

“(f) The lands granted to the State of Hawaii by subsection (b) of this section and public lands retained by the United States under subsections (c) and (d) and later conveyed to the State under subsection (e), together with the proceeds from the sale or other disposition of any such lands and the income therefrom, shall be held by said State as a public trust for the support of the public schools and other public educational institutions, for the betterment of the conditions of native Hawaiians, as defined in the Hawaiian Homes Commission Act, 1920, as amended, for the development of farm and home ownership on as widespread a basis as possible for the making of public improvements, and for the provision of lands for public use. Such lands, proceeds, and income shall be managed and disposed of for one or more of the foregoing purposes in such manner as the constitution and laws of said State may provide, and their use for any other object shall constitute a breach of trust for which suit may be brought by the United States. The schools and other educational institutions supported, in whole or in part, out of such public trust shall forever remain under the exclusive control of said State; and no part of the proceeds or income from the lands granted under this Act shall be used for the support of any sectarian or denominational school, college, or university.

“(g) As used in this Act, the term ‘lands and other properties’ includes public lands and other public property, and the term ‘public lands and other public property’ means, and is limited to, the lands and properties that were ceded to the United States by the Republic of Hawaii under the joint resolution of annexation approved July 7, 1898 (30 Stat. 750), or that have been acquired in exchange for lands or properties so ceded.

“(h) All laws of the United States reserving to the United States the free use or enjoyment of property which vests in or is conveyed to the State of Hawaii or its political subdivisions pursuant to subsection (a), (b), or (e) of this section or reserving the right to alter, amend, or repeal laws relating thereto shall cease to be effective upon the admission of the State of Hawaii into the Union.

“(i) The Submerged Lands Act of 1953 (Public Law 31, Eighty-third Congress, first session; 67 Stat. 29) and the Outer Continental Shelf Lands Act of 1953 (Public Law 212, Eighty-third Congress, first session, 67 Stat. 462) shall be applicable to the State of Hawaii, and the said State shall have the same rights as do existing States thereunder. (As amended Pub. L. 86–624, § 41, July 12, 1960, 74 Stat. 422.)


“Sec. 6. [Certification by President; proclamation for elections.] As soon as possible after the enactment of this Act, it shall be the duty of the President of the United States to certify such fact to the Governor of the Territory of Hawaii. Thereupon the Governor of the Territory shall, within thirty days after receipt of the official notification of such approval, issue his proclamation for the elections, as hereinafter provided, for officers of all State elective offices provided for by the constitution of the proposed State of Hawaii, and for two Senators and one Representative in Congress. In the first election of Senators from said State the two senatorial offices shall be separately identified and designated, and no person may be a candidate for both offices. No identification or designation of either of the two senatorial offices, however, shall refer to or be taken to refer to the term of that office, nor shall any such identification or designation in any way impair the privilege of the Senate to determine the class to which each of the Senators elected shall be assigned.

“Sec. 7. [Election of officers; date; propositions; certification of voting results; proclamation by President.] (a) The proclamation of the Governor of Hawaii required by section 6 shall provide for the holding of a primary election and a general election and at such elections the officers required to be elected as provided in section 6 shall be chosen by the people. Such elections shall be held, and the qualifications of voters thereat shall be, as prescribed by the constitution of the proposed State of Hawaii for the election of members of the proposed State legislature. The returns thereof shall be made and certified in such manner as the constitution of the proposed State of Hawaii may prescribe. The Governor of Hawaii shall certify the results of said elections, as so ascertained, to the President of the United States.

“(b) At an election designated by proclamation of the Governor of Hawaii, which may be either the primary or the general election held pursuant to subsection (a) of this section, or a Territorial general election, or a special election, there shall be submitted to the electors qualified to vote in said election, for adoption or rejection, the following propositions:“ ‘(1) Shall Hawaii immediately be admitted into the Union as a State?
“ ‘(2) The boundaries of the State of Hawaii shall be as prescribed in the Act of Congress approved __________, (Date of approval of this Act) and all claims of this State to any areas of land or sea outside the boundaries so prescribed are hereby irrevocably relinquished to the United States.
“ ‘(3) All provisions of the Act of Congress approved __________ (Date of approval of this Act) reserving rights or powers to the United States, as well as those prescribing the terms or conditions of the grants of lands or other property therein made to the State of Hawaii are consented to fully by said State and its people.’
“In the event the foregoing propositions are adopted at said election by a majority of the legal votes cast on said State of Hawaii, ratified by the people at the election held submission, the proposed constitution of the proposed on November 7, 1950, shall be deemed amended as follows: Section 1 of article XIII of said proposed constitution shall be deemed amended so as to contain the language of section 2 of this Act in lieu of any other language; article XI shall be deemed to include the provisions of section 4 of this Act; and section 8 of article XIV shall be deemed amended so as to contain the language of the third proposition above stated in lieu of any other language, and section 10 of article XVI shall be deemed amended by inserting the words ‘at which officers for all state elective offices provided for by this constitution and two Senators and one Representative in Congress shall be nominated and elected’ in lieu of the words ‘at which officers for all state elective offices provided for by this constitution shall be nominated and elected; but the officers so to be elected shall in any event include two Senators and two Representatives to the Congress, and unless and until otherwise required by law, said Representatives shall be elected at large.’
“In the event the foregoing propositions are not adopted at said election by a majority of the legal votes cast on said submission, the provisions of this Act shall cease to be effective.
“The Governor of Hawaii is hereby authorized and directed to take such action as may be necessary or appropriate to insure the submission of said propositions to the people. The return of the votes cast on said propositions shall be made by the election officers directly to the Secretary of Hawaii, who shall certify the results of the submission to the Governor. The Governor shall certify the results of said submission, as so ascertained, to the President of the United States.


“(c) If the President shall find that the propositions set forth in the preceding subsection have been duly adopted by the people of Hawaii, the President, upon certification of the returns of the election of the officers required to be elected as provided in section 6 of this Act, shall thereupon issue his proclamation announcing the results of said election as so ascertained. Upon the issuance of said proclamation by the President, the State of Hawaii shall be deemed admitted into the Union as provided in section 1 of this Act.“Until the said State is so admitted into the Union, the persons holding legislative, executive, and judicial office in, under, or by authority of the government of said Territory, and the Delegate in Congress thereof, shall continue to discharge the duties of their respective offices. Upon the issuance of said proclamation by the President of the United States and the admission of the State of Hawaii into the Union, the officers elected at said election, and qualified under the provisions of the constitution and laws of said State, shall proceed to exercise all the functions pertaining to their offices in, under, or by authority of the government of said State, and officers not required to be elected at said initial election shall be selected or continued in office as provided by the constitution and laws of said State. The Governor of said State shall certify the election of the Senators and Representative in the manner required by law, and the said Senators and Representative shall be entitled to be admitted to seats in Congress and to all the rights and privileges of Senators and Representatives of other States in the Congress of the United States.



“Sec. 8. [House of Representatives membership.] The State of Hawaii upon its admission into the Union shall be entitled to one Representative until the taking effect of the next reapportionment, and such Representative shall be in addition to the membership of the House of Representatives as now prescribed by law: Provided, That such temporary increase in the membership shall not operate to either increase or decrease the permanent membership of the House of Representatives as prescribed in the Act of August 8, 1911 (37 Stat. 13), nor shall such temporary increase affect the basis of apportionment established by the Act of November 15, 1941 (55 Stat. 761; 2 U.S.C., sec. 2a), for the Eighty-third Congress and each Congress thereafter.

“Sec. 9. [Judiciary provisions; amendment.] Effective upon the admission of the State of Hawaii into the Union—“(a) the United States District Court for the District of Hawaii established by and existing under title 28 of the United States Code shall thenceforth be a court of the United States with judicial power derived from article III, section 1, of the Constitution of the United States: Provided, however, That the terms of office of the district judges for the district of Hawaii then in office shall terminate upon the effective date of this section and the President, pursuant to sections 133 and 134 of title 28, United States Code, as amended by this Act, shall appoint, by and with the advice and consent of the Senate, two district judges for the said district who shall hold office during good behavior;

“(b) the last paragraph of section 133 of title 28, United States Code, is repealed; and

“(c) subsection (a) of section 134 of title 28, United States Code, is amended by striking out the words ‘Hawaii and’. The second sentence of the same section is amended by striking out the words ‘Hawaii and’, ‘six and’, and ‘respectively’.


“Sec. 10. [Judicial provisions; amendment.] Effective upon the admission of the State of Hawaii into the Union the second paragraph of section 451 of title 28, United States Code, is amended by striking out the words ‘including the district courts of the United States for the districts of Hawaii and Puerto Rico,’ and inserting in lieu thereof the words ‘including the United States District for the District of Puerto Rico,’.

“Sec. 11. [Judicial provisions; amendment.] Effective upon the admission of the State of Hawaii into the Union—“(a) the last paragraph of section 501 of title 28. United States Code, is repealed;

“(b) the first sentence of subsection (a) of section 504 of title 28, United States Code, is amended by striking out at the end thereof the words ‘, except in the district of Hawaii, where the term shall be six years’;

“(c) the first sentence of subsection (c) of section 541 of title 28, United States Code, is amended by striking out at the end thereof the words ‘, except in the district of Hawaii where the term shall be six years’; and

“(d) subsection (d) of section 541 of title 28, United States Code, is repealed.


“Sec. 12. [Continuation of suits.] No writ, action, indictment, cause, or proceeding pending in any court of the Territory of Hawaii or in the United States District Court for the District of Hawaii shall abate by reason of the admission of said State into the Union, but the same shall be transferred to and proceeded with in such appropriate State courts as shall be established under the constitution of said State, or shall continue in the United States District Court for the District of Hawaii, as the nature of the case may require. And no writ, action, indictment, cause or proceeding shall abate by reason of any change in the courts, but shall be proceeded with in the State or United States courts according to the laws thereof, respectively. And the appropriate State courts shall be the successors of the courts of the Territory as to all cases arising within the limits embraced within the jurisdiction of such courts, respectively, with full power to proceed with the same, and award mesne or final process therein, and all the files, records, indictments, and proceedings relating to any such writ, action, indictment, cause or proceeding shall be transferred to such appropriate State courts and the same shall be proceeded with therein in due course of law.“All civil causes of action and all criminal offenses which shall have arisen or been committed prior to the admission of said State, but as to which no writ, action, indictment or proceeding shall be pending at the date of such admission, shall be subject to prosecution in the appropriate State courts or in the United States District Court for the District of Hawaii in like manner, to the same extent, and with like right of appellate review, as if said State had been created and said State courts had been established prior to the accrual of such causes of action or the commission of such offenses. The admission of said State shall effect no change in the substantive or criminal law governing such causes of action and criminal offenses which shall have arisen or been committed; and such of said criminal offenses as shall have been committed against the laws of the Territory shall be tried and punished by the appropriate courts of said State, and such as shall have been committed against the laws of the United States shall be tried and punished in the United States District Court for the District of Hawaii.


“Sec. 13. [Appeals.] Parties shall have the same rights of appeal from and appellate review of final decisions of the United States District Court for the District of Hawaii or the Supreme Court of the Territory of Hawaii in any case finally decided prior to admission of said State into the Union, whether or not an appeal therefrom shall have been perfected prior to such admission, and the United States Court of Appeals for the Ninth Circuit and the Supreme Court of the United States shall have the same jurisdiction therein, as by law provided prior to admission of said State into the Union, and any mandate issued subsequent to the admission of said State shall be to the United States District Court for the District of Hawaii or a court of the State, as may be appropriate. Parties shall have the same rights of appeal from and appellate review of all orders, judgments, and decrees of the United States District Court for the District of Hawaii and of the Supreme Court of the State of Hawaii as successor to the Supreme Court of the Territory of Hawaii, in any case pending at the time of admission of said State into the Union, and the United States Court of Appeals for the Ninth Circuit and the Supreme Court of the United States shall have the same jurisdiction therein, as by law provided in any case arising subsequent to the admission of said State into the Union.

“Sec. 14. [Judicial and criminal provisions; amendment.] Effective upon the admission of the State of Hawaii into the Union—“(a) title 28, United States Code, section 1252, is amended by striking out ‘Hawaii and’ from the clause relating to courts of record;

“(b) title 28, United States Code, section 1293, is amended by striking out the words ‘First and Ninth Circuits’ and by inserting in lieu thereof ‘First Circuit’, and by striking out the words, ‘supreme courts of Puerto Rico and Hawaii, respectively’ and inserting in lieu thereof ‘supreme court of Puerto Rico’;

“(c) title 28, United States Code, section 1294, as amended, is further amended by striking out paragraph (4) thereof and by renumbering paragraphs (5) and (6) accordingly;

“(d) the first paragraph of section 373 of title 28, United States Code, as amended, is further amended by striking out the words ‘United States District Courts for the districts of Hawaii or Puerto Rico,’ and inserting in lieu thereof the words ‘United States District Court for the District of Puerto Rico,’; and by striking out the words ‘and any justice of the Supreme Court of the Territory of Hawaii’: Provided, That the amendments made by this subsection shall not affect the rights of any judge or justice who may have retired before the effective date of this subsection: And provided further, That service as a judge of the District Court for the Territory of Hawaii or as a judge of the United States District Court for the District of Hawaii or as a justice of the Supreme Court of the Territory of Hawaii or as a judge of the circuit courts of the Territory of Hawaii shall be included in computing under section 371, 372, or 373 of title 28, United States Code, the aggregate years of judicial service of any person who is in office as a district judge for the District of Hawaii on the date of enactment of this Act;

“(e) section 92 of the act of April 30, 1900 (ch. 339, 31 Stat. 159), as amended, and the Act of May 29, 1928 (ch. 904, 45 Stat. 997), as amended, are repealed;

“(f) section 86 of the Act approved April 30, 1900 (ch. 339, 31 Stat. 158), as amended, is repealed;

“(g) section 3771 of title 18, United States Code, as heretofore amended, is further amended by striking out from the first paragraph of such section the words ‘Supreme Courts of Hawaii and Puerto Rico’ and inserting in lieu thereof the words ‘Supreme Court of Puerto Rico’;

“(h) section 3772 of title 18, United States Code, as heretofore amended, is further amended by striking out from the first paragraph of such section the words ‘Supreme Courts of Hawaii and Puerto Rico’ and inserting in lieu thereof the words ‘Supreme Court of Puerto Rico’;

“(i) section 91 of title 28, United States Code, as heretofore amended, is further amended by inserting after ‘Kure Island’ and before ‘Baker Island’ the words ‘Palmyra Island,’; and

“(j) the Act of June 15, 1950, (64 Stat. 217; 48 U.S.C., sec. 644a), is amended by inserting after ‘Kure Island’ and before ‘Baker Island’ the words ‘Palmyra Island.’.


“Sec. 15. [Laws in effect.] All Territorial laws in force in the Territory of Hawaii at the time of its admission into the Union shall continue in force in the State of Hawaii, except as modified or changed by this Act or by the constitution of the State, and shall be subject to repeal or amendment by the Legislature of the State of Hawaii, except as provided in section 4 of this Act with respect to the Hawaiian Homes Commission Act, 1920, as amended; and the laws of the United States shall have the same force and effect within the said State as elsewhere within the United States: Provided, That, except as herein otherwise provided, a Territorial law enacted by the Congress shall be terminated two years after the date of admission of the State of Hawaii into the Union or upon the effective date of any law enacted by the State of Hawaii which amends or repeals it, whichever may occur first. As used in this section, the term ‘Territorial laws’ includes (in addition to laws enacted by the Territorial Legislature of Hawaii) all laws or parts thereof enacted by the Congress the validity of which is dependent solely upon the authority of the Congress to provide for the government of Hawaii prior to its admission into the Union, and the term ‘laws of the United States’ includes all laws or parts thereof enacted by the Congress that (1) apply to or within Hawaii at the time of its admission into the Union, (2) are not ‘Territorial laws’ as defined in this paragraph, and (3) are not in conflict with any other provision of this Act.

“Sec. 16. [Hawaii National Park; military and naval lands; civil and criminal jurisdiction.] (a) Notwithstanding the admission of the State of Hawaii into the Union, the United States shall continue to have sole and exclusive jurisdiction over the area which may then or thereafter be included in Hawaii National Park, saving, however, to the State of Hawaii the same rights as are reserved to the Territory of Hawaii by section 1 of the Act of April 19, 1930 (46 Stat. 227), and saving, further, to persons then or thereafter residing within such area the right to vote at all elections held within the political subdivisions where they respectively reside. Upon the admission of said State all references to the Territory of Hawaii in said Act or in other laws relating to Hawaii National Park shall be deemed to refer to the State of Hawaii. Nothing contained in this Act shall be construed to affect the ownership and control by the United States of any lands or other property within Hawaii National Park which may now belong to, or which may hereafter be acquired by, the United States.

“(b) Notwithstanding the admission of the State of Hawaii into the Union, authority is reserved in the United States, subject to the proviso hereinafter set forth, for the exercise by the Congress of the United States of the power of exclusive legislation, as provided by article I, section 8, clause 17, of the Constitution of the United States, in all cases whatsoever over such tracts or parcels of land as, immediately prior to the admission of said State, are controlled or owned by the United States and held for Defense or Coast Guard purposes, whether such lands were acquired by cession and transfer to the United States by the Republic of Hawaii and set aside by Act of Congress or by Executive order or proclamation of the President or the Governor of Hawaii for the use of the United States, or were acquired by the United States by purchase, condemnation, donation, exchange, or otherwise: Provided, (i) That the State of Hawaii shall always have the right to serve civil or criminal process within the said tracts or parcels of land in suits or prosecutions for or on account of rights acquired, obligations incurred, or crimes committed within the said State but outside of the said tracts or parcels of land; (ii) that the reservation of authority in the United States for the exercise by the Congress of the United States of the power of exclusive legislation over the lands aforesaid shall not operate to prevent such lands from being a part of the State of Hawaii, or to prevent the said State from exercising over or upon such lands, concurrently with the United States, any jurisdiction whatsoever which it would have in the absence of such reservation of authority and which is consistent with the laws hereafter enacted by the Congress pursuant to such reservation of authority; and (iii) that such power of exclusive legislation shall vest and remain in the United States only so long as the particular tract or parcel of land involved is controlled or owned by the United States and used for Defense or Coast Guard purposes: Provided, however, That the United States shall continue to have sole and exclusive jurisdiction over such military installations as have been heretofore or hereafter determined to be critical areas as delineated by the President of the United States and/or the Secretary of Defense.


“Sec. 17. [Federal Reserve Act; amendment.] The next to last sentence of the first paragraph of section 2 of the Federal Reserve Act (38 Stat. 251) as amended by section 19 of the Act of July 7, 1958, (72 Stat. 339, 350) is amended by inserting after the word ‘Alaska’ the words ‘or Hawaii.’

“Sec. 18. [Maritime matters.] (a) Nothing contained in this Act shall be construed as depriving the Federal Maritime Board of the exclusive jurisdiction heretofore conferred on it over common carriers engaged in transportation by water between any port in the State of Hawaii and other ports in the United States, or possessions, or as conferring on the Interstate Commerce Commission jurisdiction over transportation by water between any such ports.

“(b) Effective on the admission of the State of Hawaii into the Union—“(1) the first sentence of section 506 of the Merchant Marine Act, 1936 as amended (46 U.S.C. [App.], sec. 1156) [now 46 U.S.C. 53101 note], is amended by inserting before the words ‘an island possession or island territory’, the words ‘the State of Hawaii, or’;

“(2) section 605(a) of the Merchant Marine Act, 1936, as amended (46 U.S.C. [App.], sec. 1175[(a)]) [now 46 U.S.C. 53101 note], is amended by inserting before the words ‘an island possession or island territory’, the words ‘the State of Hawaii, or’; and

“(3) the second paragraph of section 714 of the Merchant Marine Act, 1936, as amended (46 U.S.C. [App.], sec. 1204) [now 46 U.S.C. 57531], is amended by inserting before the words ‘an island possession or island territory’ the words ‘the State of Hawaii, or’. (As amended Pub. L. 86–624, § 46, July 12, 1960, 74 Stat. 423.)



“Sec. 19. [United States Nationality.] Nothing contained in this Act shall operate to confer United States nationality, nor to terminate nationality heretofore lawfully acquired, or restore nationality heretofore lost under any law of the United States or under any treaty to which the United States is or was a party.

“Sec. 20. [Immigration and Nationality Act; amendments.] (a) Section 101(a)(36) of the Immigration and Nationality Act (66 Stat. 170, 8 U.S.C., sec. 1101(a)(36)) is amended by deleting the word ‘Hawaii,’.

“(b) Section 212(d)(7) of the Immigration and Nationality Act (66 Stat. 188, 8 U.S.C. 1182(d)(7) is amended by deleting from the first sentence thereof the word ‘Hawaii,’ and by deleting the proviso to said first sentence.

“(c) The first sentence of section 310(a) of the Immigration and Nationality Act, as amended (66 Stat. 239, 8 U.S.C. 1421(a), 72 Stat. 351) is further amended by deleting the words ‘for the Territory of Hawaii, and’.

“(d) Nothing contained in this Act shall be held to repeal, amend, or modify the provisions of section 305 of the Immigration and Nationality Act (66 Stat. 237, 8 U.S.C. 1405).


“Sec. 21. [Aircraft purchase loans.] Effective upon the admission of the State of Hawaii into the Union, section 3, subsection (b), of the Act of September 7, 1957 (71 Stat. 629), is amended by substituting the words ‘State of Hawaii’ for the words ‘Territory of Hawaii’.

“Sec. 22. [Severability clause.] If any provision of this Act, or any section, subsection, sentence, clause, phrase, or individual word, or the application thereof in any circumstance is held invalid, the validity of the remainder of the Act and of the application of any such provision, section, subsection, sentence, clause, phrase, or individual word in other circumstances shall not be affected thereby.

“Sec. 23. [Repeal of inconsistent laws.] All Acts or parts of Acts in conflict with the provisions of this Act, whether passed by the legislature of said Territory or by Congress, are hereby repealed.”




Hawaiian Home Lands RecoveryPub. L. 104–42, title II, Nov. 2, 1995, 109 Stat. 357, provided that:
“SEC. 201. SHORT TITLE“This title may be cited as the ‘Hawaiian Home Lands Recovery Act’.


“SEC. 202. DEFINITIONS.“As used in this title:“(1) Agency.—The term ‘agency’ includes—“(A) any instrumentality of the United States;

“(B) any element of an agency; and

“(C) any wholly owned or mixed-owned corporation of the United States Government.


“(2) Beneficiary.—The term ‘beneficiary’ has the same meaning as is given the term ‘native Hawaiian’ under section 201(7) of the Hawaiian Homes Commission Act [former 48 U.S.C. 692(7)].

“(3) Chairman.—The term ‘Chairman’ means the Chairman of the Hawaiian Homes Commission of the State of Hawaii.

“(4) Commission.—The term ‘Commission’ means the Hawaiian Homes Commission established by section 202 of the Hawaiian Homes Commission Act [former 48 U.S.C. 693].

“(5) Hawaiian homes commission act.—The term ‘Hawaiian Homes Commission Act’ means the Hawaiian Homes Commission Act, 1920 (42 Stat. 108 et. seq., chapter 42) [Act July 9, 1921, ch. 42, former 48 U.S.C. 691 et seq.].

“(6) Hawaii state admission act.—The term ‘Hawaii State Admission Act’ means the Act entitled ‘An Act to provide for the admission of the State of Hawaii into the Union’, approved March 18, 1959 [Pub. L. 86–3] (73 Stat. 4, chapter 339; 48 U.S.C. note prec. 491).

“(7) Lost use.—The term ‘lost use’ means the value of the use of the land during the period when beneficiaries or the Hawaiian Homes Commission have been unable to use lands as authorized by the Hawaiian Homes Commission Act because of the use of such lands by the Federal Government after August 21, 1959.

“(8) Secretary.—The term ‘Secretary’ means the Secretary of the Interior.


“SEC. 203. SETTLEMENT OF FEDERAL CLAIMS.“(a) Determination.—“(1) The Secretary shall determine the value of the following:“(A) Lands under the control of the Federal Government that—“(i) were initially designated as available lands under section 203 of the Hawaiian Homes Commission Act [former 48 U.S.C. 697] (as in effect on the date of enactment of such Act [July 9, 1921]); and

“(ii) were nevertheless transferred to or otherwise acquired by the Federal Government.


“(B) The lost use of lands described in subparagraph (A).


“(2)(A) Except as provided in subparagraph (B), the determinations of value made under this subsection shall be made not later than 1 year after the date of enactment of this Act [Nov. 2, 1995]. In carrying out this subsection, the Secretary shall use a method of determining value that—“(i) is acceptable to the Chairman; and

“(ii) is in the best interest of the beneficiaries.


“(B) The Secretary and the Chairman may mutually agree to extend the deadline for making determinations under this subparagraph beyond the date specified in subparagraph (A).


“(3) The Secretary and the Chairman may mutually agree, with respect to the determinations of value described in subparagraphs (A) and (B) of paragraph (1), to provide—“(A) for making any portion of the determinations of value pursuant to subparagraphs (A) and (B) of paragraph (1); and

“(B) for making the remainder of the determinations with respect to which the Secretary and the Chairman do not exercise the option described in subparagraph (A), pursuant to an appraisal conducted under paragraph (4).


“(4)(A) Except as provided in subparagraph (C), if the Secretary and the Chairman do not agree on the determinations of value made by the Secretary under subparagraphs (A) and (B) of paragraph (1), or, pursuant to paragraph (3), mutually agree to determine the value of certain lands pursuant to this subparagraph, such values shall be determined by an appraisal. An appraisal conducted under this subparagraph shall be conducted in accordance with appraisal standards that are mutually agreeable to the Secretary and the Chairman.

“(B) If an appraisal is conducted pursuant to this subparagraph, during the appraisal process—“(i) the Chairman shall have the opportunity to present evidence of value to the Secretary;

“(ii) the Secretary shall provide the Chairman a preliminary copy of the appraisal;

“(iii) the Chairman shall have a reasonable and sufficient opportunity to comment on the preliminary copy of the appraisal; and

“(iv) the Secretary shall give consideration to the comments and evidence of value submitted by the Chairman under this subparagraph.


“(C) The Chairman shall have the right to dispute the determinations of values made by an appraisal conducted under this subparagraph. If the Chairman disputes the appraisal, the Secretary and the Chairman may mutually agree to employ a process of bargaining, mediation, or other means of dispute resolution to make the determinations of values described in subparagraphs (A) and (B) of paragraph (1).



“(b) Authorization.—“(1) Exchange.—Subject to paragraphs (2) and (5), the Secretary may convey Federal lands described in paragraph (5) to the Department of Hawaiian Home Lands in exchange for the continued retention by the Federal Government of lands described in subsection (a)(1)(A).

“(2) Value of lands.—(A) The value of any lands conveyed to the Department of Hawaiian Home Lands by the Federal Government in accordance with an exchange made under paragraph (1) may not be less than the value of the lands retained by the Federal Government pursuant to such exchange.

“(B) For the purposes of this subsection, the value of any lands exchanged pursuant to paragraph (1) shall be determined as of the date the exchange is carried out, or any other date determined by the Secretary, with the concurrence of the Chairman.


“(3) Lost use.—Subject to paragraphs (4) and (5), the Secretary may convey Federal lands described in paragraph (5) to the Department of Hawaiian Home Lands as compensation for the lost use of lands determined under subsection (a)(1)(B).

“(4) Value of lost use.—(A) the value of any lands conveyed to the Department of Hawaiian Home Lands by the Federal Government as compensation under paragraph (3) may not be less than the value of the lost use of lands determined under subsection (a)(1)(B).

“(B) For the purposes of this subparagraph, the value of any lands conveyed pursuant to paragraph (3) shall be determined as of the date that the conveyance occurs, or any other date determined by the Secretary, with the concurrence of the Chairman.


“(5) Federal lands for exchange.—(A) Subject to subparagraphs (B) and (C), Federal lands located in Hawaii that are under the control of an agency (other than lands within the National Park System or the National Wildlife Refuge System) may be conveyed to the Department of Hawaiian Home Lands under paragraphs (1) and (3). To assist the Secretary in carrying out this Act [title], the head of an agency may transfer to the Department of the Interior, without reimbursement, jurisdiction and control over any lands and any structures that the Secretary determines to be suitable for conveyance to the Department of Hawaiian Home Lands pursuant to an exchange conducted under this section.

“(B) No Federal lands that the Federal Government is required to convey to the State of Hawaii under section 5 of the Hawaii State Admission Act [section 5 of Pub. L. 86–3, set out above] may be conveyed under paragraph (1) or (3).

“(C) No Federal lands that generate income (or would be expected to generate income) for the Federal Government may be conveyed pursuant to an exchange made under this paragraph to the Department of Hawaiian Home Lands.



“(c) Available Lands.—“(1) In general.—Subject to paragraphs (2) and (3), the Secretary shall require that lands conveyed to the Department of Hawaiian Home Lands under this Act [title] shall have the status of available lands under the Hawaiian Homes Commission Act.

“(2) Subsequent exchange of lands.—Notwithstanding any other provision of law, lands conveyed to the Department of Hawaiian Home Lands under this paragraph may subsequently be exchanged pursuant to section 204(3) of the Hawaiian Home Commission Act [former 48 U.S.C. 698(3)].

“(3) Sale of certain lands.—Notwithstanding any other provision of law, the Chairman may, at the time that lands are conveyed to the Department of Hawaiian Home Lands as compensation for lost use under this Act [title], designate lands to be sold. The Chairman is authorized to sell such land under terms and conditions that are in the best interest of the beneficiaries. The proceeds of such a sale may only be used for the purposes described in section 207(a) of the Hawaiian Homes Commission Act [former 48 U.S.C. 701(a)].


“(d) Consultation.—In carrying out their respective responsibilities under this section, the Secretary and the Chairman shall—“(1) consult with the beneficiaries and organizations representing the beneficiaries; and

“(2) report to such organizations on a regular basis concerning the progress made to meet the requirements of this section.


“(e) Hold Harmless.—Notwithstanding any other provision of law, the United States shall defend and hold harmless the Department of Hawaiian Home Lands, the employees of the Department, and the beneficiaries with respect to any claim arising from the ownership of any land or structure that is conveyed to the Department pursuant to an exchange made under this section prior to the conveyance to the Department of such land or structure.

“(f) Screening.—“(1) In general.—Notwithstanding any other provision of law, the Secretary of Defense and the Administrator of General Services shall, at the same time as notice is provided to Federal agencies that excess real property is being screened pursuant to applicable Federal laws (including regulations) for possible transfer to such agencies, notify the Chairman of any such screening of real property that is located within the State of Hawaii.

“(2) Response to notification.—Notwithstanding any other provision of law, not later than 90 days after receiving a notice under paragraph (1), the Chairman may select for appraisal real property, or at the election of the Chairman, portions of real property, that is the subject of a screening.

“(3) Selection.—Notwithstanding any other provision of law, with respect to any real property located in the State of Hawaii that, as of the date of enactment of this Act [Nov. 2, 1995], is being screened pursuant to applicable Federal laws for possible transfer (as described in paragraph (1)) or has been screened for such purpose, but has not been transferred or declared to be surplus real property, the Chairman may select all, or any portion of, such real property to be appraised pursuant to paragraph (4).

“(4) Appraisal.—Notwithstanding any other provision of law, the Secretary of Defense or the Administrator of General Services shall appriase [sic] the real property or portions of real property selected by the Chairman using the Uniform Standards for Federal Land Acquisition developed by the Interagency Land Acquisition Conference, or such other standard as the Chairman agrees to.

“(5) Request for conveyance.—Notwithstanding any other provision of law, not later than 30 days after the date of completion of such appraisal, the Chairman may request the conveyance to the Department of Hawaiian Home Lands of—“(A) the appraised property; or

“(B) a portion of the appraised property, to the Department of Hawaiian Home Lands.


“(6) Conveyance.—Notwithstanding any other provision of law, upon receipt of a request from the Chairman, the Secretary of Defense or the Administrator of the General Services Administration shall convey, without reimbursement, the real property that is the subject of the request to the Department of Hawaiian Home Lands as compensation for lands identified under subsection (a)(1)(A) or lost use identified under subsection (a)(1)(B).

“(7) Real property not subject to recoupment.—Notwithstanding any other provision of law, any real property conveyed pursuant to paragraph (6) shall not be subject to recoupment based upon the sale or lease of the land by the Chairman.

“(8) Valuation.—Notwithstanding any other provision of law, the Secretary shall reduce the value identified under subparagraph (A) or (B) of subsection (a)(1), as determined pursuant to such subsection, by an amount equal to the appraised value of any excess lands conveyed pursuant to paragraph (6).

“(9) Limitation.—No Federal lands that generate income (or would be expected to generate income) for the Federal Government may be conveyed pursuant to this subsection to the Department of Hawaiian Home Lands.



“SEC. 204. PROCEDURE FOR APPROVAL OF AMENDMENTS TO HAWAIIAN HOMES COMMISSION ACT.“(a) Notice to the Secretary.—Not later than 120 days after a proposed amendment to the Hawaiian Homes Commission Act is approved in the manner provided in section 4 of the Hawaii State Admission Act [section 4 of Pub. L. 86–3, set out above], the Chairman shall submit to the Secretary—“(1) a copy of the proposed amendment;

“(2) the nature of the change proposed to be made by the amendment; and

“(3) an opinion regarding whether the proposed amendment requires the approval of Congress under section 4 of the Hawaii State Admission Act.


“(b) Determination by Secretary.—Not later than 60 days after receiving the materials required to be submitted by the Chairman pursuant to subsection (a), the Secretary shall determine whether the proposed amendment requires the approval of Congress under section 4 of the Hawaii State Admission Act, and shall notify the Chairman and Congress of the determination of the Secretary.

“(c) Congressional Approval Required.—If, pursuant to subsection (b), the Secretary determines that the proposed amendment requires the approval of Congress, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Resources [now Committee on Natural Resources] of the House of Representatives—“(1) a draft joint resolution approving the amendment;

“(2) a description of the change made by the proposed amendment and an explanation of how the amendment advances the interests of the beneficiaries;

“(3) a comparison of the existing law (as of the date of submission of the proposed amendment) that is the subject of the amendment with the proposed amendment;

“(4) a recommendation concerning the advisability of approving the proposed amendment; and

“(5) any documentation concerning the amendments received from the Chairman.



“SEC. 205. LAND EXCHANGES.“(a) Notice to the Secretary.—If the Chairman recommends for approval an exchange of Hawaiian Home Lands, the Chairman shall submit a report to the Secretary on the proposed exchange. The report shall contain—“(1) a description of the acreage and fair market value of the lands involved in the exchange;

“(2) surveys and appraisals prepared by the Department of Hawaiian Home Lands, if any; and

“(3) an identification of the benefits to the parties of the proposed exchange.


“(b) Approval or Disapproval.—“(1) In general.—Not later than 120 days after receiving the information required to be submitted by the Chairman pursuant to subsection (a), the Secretary shall approve or disapprove the proposed exchange.

“(2) Notification.—The Secretary shall notify the Chairman, the Committee on Energy and Natural Resources of the Senate, and the Committee on Resources [now Committee on Natural Resources] of the House of Representatives of the reasons for the approval or disapproval of the proposed exchange.


“(c) Exchanges Initiated by Secretary.—“(1) In general.—The Secretary may recommend to the Chairman an exchange of Hawaiian Home Lands for Federal lands described in section 203(b)(5), other than lands described in subparagraphs (B) and (C) of such section. If the Secretary initiates a recommendation for such an exchange, the Secretary shall submit a report to the Chairman on the proposed exchange that meets the requirements of a report described in subsection (a).

“(2) Approval by chairman.—Not later than 120 days after receiving a recommendation for an exchange from the Secretary under paragraph (1), the Chairman shall provide written notification to the Secretary of the approval or disapproval of a proposed exchange. If the Chairman approves the proposed exchange, upon receipt of the written notification, the Secretary shall notify the Committee on Energy and Natural Resources of the Senate, and the Committee on Resources [now Committee on Natural Resources] of the House of Representatives of the approval of the Chairman of the proposed exchange.

“(3) Exchange.—Upon providing notification pursuant to paragraph (2) of a proposed exchange that has been approved by the Chairman pursuant to this section, the Secretary may carry out the exchange.


“(d) Selection and Exchange.—“(1) In general.—Notwithstanding any other provision of law, the Secretary may—“(A) select real property that is the subject of screening activities conducted by the Secretary of Defense or the Administrator of General Services pursuant to applicable Federal laws (including regulations) for possible transfer to Federal agencies; and

“(B) make recommendations to the Chairman concerning making an exchange under subsection (c) that includes such real property.


“(2) Transfer.—Notwithstanding any other provision of law, if the Chairman approves an exchange proposed by the Secretary under paragraph (1)—“(A) the Secretary of Defense or the Administrator of General Services shall transfer the real property described in paragraph (1)(A) that is the subject of the exchange to the Secretary without reimbursement; and

“(B) the Secretary shall carry out the exchange.


“(3) Limitation.—No Federal lands that generate income (or would be expected to generate income) for the Federal Government may be conveyed pursuant to this subsection to the Department of Hawaiian Home Lands.


“(e) Surveys and Appraisals.—“(1) Requirement.—The Secretary shall conduct a survey of all Hawaiian Home Lands based on the report entitled ‘Survey Needs for the Hawaiian Home Lands’, issued by the Bureau of Land Management of the Department of the Interior, and dated July 1991.

“(2) Other surveys.—The Secretary is authorized to conduct such other surveys and appraisals as may be necessary to make an informed decision regarding approval or disapproval of a proposed exchange.



“SEC. 206. ADMINISTRATION OF ACTS BY UNITED STATES.“(a) Designation.—“(1) In general.—Not later than 120 days after the date of enactment of this Act [Nov. 2, 1995], the Secretary shall designate an individual from within the Department of the Interior to administer the responsibilities of the United States under this title and the Hawaiian Homes Commission Act.

“(2) Default.—If the Secretary fails to make an appointment by the date specified in paragraph (1), or if the position is vacant at any time thereafter, the Assistant Secretary for Policy, Budget, and Administration of the Department of the Interior shall exercise the responsibilities for the Department in accordance with subsection (b).


“(b) Responsibilities.—The individual designated pursuant to subsection (a) shall, in administering the laws referred to in such subsection—“(1) advance the interests of the beneficiaries; and

“(2) assist the beneficiaries and the Department of Hawaiian Home Lands in obtaining assistance from programs of the Department of the Interior and other Federal agencies that will promote homesteading opportunities, economic self-sufficiency, and social well-being of the beneficiaries.



“SEC. 207. ADJUSTMENT.
“[Amended section 386a of Title 25, Indians.]

“SEC. 208. REPORT.“(a) In General.—Not later than 180 days after the date of enactment of this Act [Nov. 2, 1995], the Chairman shall report to the Secretary concerning any claims that—“(1) involve the transfer of lands designated as available lands under section 203 of the Hawaiian Homes Commission Act [former 48 U.S.C. 697] (as in effect on the date of enactment of such Act [July 9, 1921]); and

“(2) are not otherwise covered under this title.


“(b) Review.—Not later than 180 days after receiving the report submitted under subsection (a), the Secretary shall make a determination with respect to each claim referred to in subsection (a), whether, on the basis of legal and equitable considerations, compensation should be granted to the Department of Hawaiian Home Lands.

“(c) Compensation.—If the Secretary makes a determination under subsection (b) that compensation should be granted to the Department of Hawaiian Home Lands, the Secretary shall determine the value of the lands and lost use in accordance with the process established under section 203(a), and increase the determination of value made under subparagraphs (A) and (B) of section 203(a)(1) by the value determined under this subsection.


“SEC. 209. AUTHORIZATION.“There are authorized to be appropriated such sums as may be necessary for compensation to the Department of Hawaiian Home Lands for the value of the lost use of lands determined under section 203. Compensation received by the Department of Hawaiian Home Lands from funds made available pursuant to this section may only be used for the purposes described in section 207(a) of the Hawaiian Homes Commission Act [former 48 U.S.C. 701(a)]. To the extent that amounts are made available by appropriations pursuant to this section for compensation paid to the Department of Hawaiian Home Lands for lost use, the Secretary shall reduce the determination of value established under section 203(a)(1)(B) by such amount.”





Consent to Amendment of Hawaiian Homes Commission Act, 1920Pub. L. 105–21, June 27, 1997, 111 Stat. 235, provided: 
“That, as required by section 4 of the Act entitled ‘An Act to provide for the admission of the State of Hawaii into the Union’, approved March 18, 1959 (73 Stat. 4) [set out as a note above], the United States consents to the following amendments to the Hawaiian Homes Commission Act, 1920, adopted by the State of Hawaii in the manner required for State legislation:
“(1) Act 339 of the Session Laws of Hawaii, 1993.

“(2) Act 37 of the Session Laws of Hawaii, 1994.”



Pub. L. 102–398, Oct. 6, 1992, 106 Stat. 1953, provided: 
“That, as required by section 4 of the Act entitled ‘An Act to provide for the admission of the State of Hawaii into the Union’, approved March 18, 1959 (73 Stat. 4) [set out as a note above], the United States hereby consents to the following amendments to the Hawaiian Homes Commission Act, 1920, as amended, adopted by the State of Hawaii in the manner required for State legislation:
“Act 16 of Session Laws of Hawaii, 1986;
“Act 85 of Session Laws of Hawaii, 1986;
“Act 249 of Session Laws of Hawaii, 1986;
“Act 36 of Session Laws of Hawaii, 1987;
“Act 28 of Session Laws of Hawaii, 1989;
“Act 265 of Session Laws of Hawaii, 1989;
“Act 14 of Session Laws of Hawaii, 1990;
“Act 24 of Session Laws of Hawaii, 1990;
“Act 150 of Session Laws of Hawaii, 1990; and
“Act 305 of Session Laws of Hawaii, 1990.”


Pub. L. 99–557, Oct. 27, 1986, 100 Stat. 3143, provided: “That, as required by section 4 of the Act entitled ‘An Act to provide for the admission of the State of Hawaii into the Union’, approved March 18, 1959 (73 Stat. 4) [set out as a note above], the United States hereby consents to all amendments to the Hawaiian Homes Commission Act, 1920, as amended, adopted between August 21, 1959, and June 30, 1985, by the State of Hawaii, either in the Constitution of the State of Hawaii or in the manner required for State legislation, except for Act 112 of 1981.”


Hawaii Omnibus ActPub. L. 86–624, July 12, 1960, 74 Stat. 411, as amended, provided:
“[Sec. 1. Short Title.] That this Act may be cited as the ‘Hawaii Omnibus Act’.

“Sec. 2. [Printing outside United States.] Subsection (a) of section 2 of the Act of August 1, 1956 (70 Stat. 890), is amended by striking out the words ‘the continental United States’ and inserting in lieu thereof the words ‘the States of the United States and the District of Columbia’.

“Sec. 3. [Soil Bank Act; amendment.] Section 113 of the Soil Bank Act, as amended, is amended to read as follows: ‘This subtitle B shall apply to the several States and, if the Secretary determines it to be in the national interest, to the Commonwealth of Puerto Rico and the Virgin Islands; and as used in this subtitle B, the term “State” includes Puerto Rico and the Virgin Islands.’

“Sec. 4. [Armed Forces; amendment.] (a) Title 10, United States Code, section 101(2), is amended by striking out the words ‘Hawaii or’.

“(b) Title 10, United States Code, sections 802(11) and 802(12), are each amended by striking out the words ‘the main group of the Hawaiian Islands,’.

“(c) Title 10, United States Code, section 2662(c), is amended by striking out the word ‘, Hawaii,’.

“(d) Title 10, United States Code is amended by striking out clause (6) of section 4744 [now section 2648]; by renumbering clauses (7) through (9) as clauses (6) through (8); by amending redesignated clause (8) to read as follows: ‘The families of persons described in clauses (1), (2), (4), (5), and (7).’; and by striking out the words ‘clause (8) or (9)’ in the last sentence of such section and inserting in lieu thereof the words ‘clause (7) or (8)’.


“Sec. 5. [Home Loan Bank Board.] (a) Paragraph (3) [now (2)] of section 2 of the Federal Home Loan Bank Act, as amended, is further amended by striking out the words ‘the Virgin Islands of the United States, and the Territory of Hawaii’ and by inserting in lieu thereof the words ‘and the Virgin Islands of the United States’.

“(b) Section 7 of the Home Owners’ Loan Act of 1933, as amended, is further amended by striking out the words ‘Territory of Hawaii’ and inserting in lieu thereof the words ‘State of Hawaii’.


“Sec. 6. [National Housing Act; amendment.] The National Housing Act is amended by striking out the word ‘Hawaii,’ in sections 9, 210(d), 207(a)(7), 601(d), 713(q), and 801(g).

“Sec. 7. [Securities and Exchange Commission.] (a) Paragraph (6) of section 2 of the Securities Act of 1933, as amended, is further amended by striking out the word ‘Hawaii.’.

“(b) Paragraph (16) of section 3(a) of the Securities Exchange Act of 1934, as amended, is further amended by striking out the word ‘Hawaii,’.

“(c) Paragraph (37) of section 2(a) and paragraph (1) of section 6(a) of the Investment Company Act of 1940, as amended, are each amended by striking out the word ‘Hawaii,’.

“(d) Paragraph (18) of section 202(a) of the Investment Advisers Act of 1940, as amended, is further amended by striking out the word ‘Hawaii,’.


“Sec. 8. [Soil Conservation and Domestic Allotment Act; amendment.] (a) Section 8(b) of the Soil Conservation and Domestic Allotment Act, as amended, is further amended by striking out the words ‘in the continental United States, except in Alaska,’ and inserting in lieu thereof the words ‘in the States of the Union, except Alaska,’.

“(b) Section 17(a) of the Soil Conservation and Domestic Allotment Act, as amended, is further amended to read as follows: ‘This Act shall apply to the States, the Commonwealth of Puerto Rico, and the Virgin Islands, and, as used in this Act, the term “State” includes Puerto Rico and the Virgin Islands.’


“Sec. 9. [Water Storage and Utilization.] Section 1 of the Act of August 28, 1937 (50 Stat. 869), as amended, is further amended by striking out the words ‘the United States, including the Territories of Alaska and Hawaii, and Puerto Rico and the Virgin Islands’ and inserting in lieu thereof the words ‘the States of the United States and in Puerto Rico and the Virgin Islands’.

“Sec. 10. [Wildlife Restoration.] Section 2 of the Act of September 2, 1937 (50 Stat. 917), as amended, is further amended by striking out the words ‘; and the term “State” shall be construed to mean and include the several States and the Territory of Hawaii’.

“Sec. 11. [Fishery Resources.] The Act of Aug. 4, 1947 (61 Stat. 726), is amended—“(a) by striking out the words ‘the Territories and island possessions of the United States’ and inserting in lieu thereof the words ‘the United States and its island possessions’ in section 1 and 2;

“(b) by striking out the words ‘Territory of Hawaii and’ in section 1;

“(c) by striking out the word ‘Territorial’ and inserting in lieu thereof the word ‘State’ in section 3; and

“(d) by striking out the words ‘Hawaiian Islands’ and ‘Territory of Hawaii’ and inserting in lieu thereof, in both cases, the words ‘State of Hawaii’ in section 4.


“Sec. 12. [Fish Restoration.] Section 2(d) of the Act of August 9, 1950 (64 Stat. 431), as amended, is further amended by striking out the words ‘; and the term “State” shall be construed to mean and include the several States and the Territory of Hawaii’.

“Sec. 13. [Criminal Code; amendments.] (a) Title 18, United States Code, section 1401, is amended by striking out the words ‘the Territory of Alaska, the Territory of Hawaii,’.

“(b) Title 18, United States Code, section 5024, is amended by striking out the words preceding the first comma and inserting in lieu thereof the words ‘This chapter shall apply in the States of the United States’.

“(c) Section 6 of Public Law 85–752, as amended, is further amended by striking out the words preceding the first comma and inserting in lieu thereof the words ‘Sections 3 and 4 of this Act shall apply in the States of the United States’.


“Sec. 14. [Education.] (a)(1) Subsection (a) of section 103 of the National Defense Education Act of 1958, relating to definition of State, is amended by striking out ‘Hawaii,’ each time it appears therein.

“(2)(A) Paragraph (2), and subparagraph (C) of paragraph (3), of subsection (a) of section 302 of such Act, relating to allotments for science, mathematics, and foreign language instruction equipment, are each amended by striking out ‘continental United States’ each time it appears therein and inserting in lieu thereof ‘United States’.

“(B) Effective in the case of promulgations of allotment ratios made, under section 302 of such Act, after enactment of this Act and before satisfactory data are available from the Department of Commerce for a full year on the per capita income of Alaska, subparagraph B of such paragraph (3) is amended to read:“ ‘(B) The term “United States” means the continental United States (excluding Alaska and Hawaii)’.


“(C) Effective in the case of promulgations of allotment ratios made under such section 302 after such data for a full year are available from the Department of Commerce, subparagraph (B) of such paragraph (3) is amended to read:“ ‘(B) The term “United States” means the fifty States and the District of Columbia.’
“Promulgations of allotment ratios made under such section 302 after such data for a full year are available from the Department of Commerce, but before such data are available therefrom for a full three-year period, shall be based on such data for such one full year, or when such data are available for a two-year period, for such two years.



“(3) Section 1008 of such Act, relating to allotments to territories, is amended by striking out ‘Hawaii,’.


“(b)(1) Section 4 of the Act of March 10, 1924 (43 Stat. 18), extending the benefits of the Smith-Hughes vocational education law to Hawaii, is repealed.

“(2) The last sentence of section 2 of the Act of February 23, 1917 (39 Stat. 930), relating to allotments for salaries of teachers of agricultural subjects, is amended by striking out ‘$27,000’ and inserting in lieu thereof ‘$28,500’. The last sentence of section 4 of such Act, as amended, relating to allotments for teacher training, is amended by striking out ‘$98,500’ and inserting in lieu thereof ‘$105,200’.

“(3) Paragraph (1) of section 2 of the Vocational Education Act of 1946, relating to definition of States and Territories, is amended by striking out ‘the Territory of Hawaii,’.

“(4) Subsection (e) of section 210 and subsection (a) of section 307 of such Act, relating to definition of State are each amended by striking out ‘Hawaii,’.


“(c) Paragraph (13) of section 15 of the Act of September 23, 1950 (64 Stat. 967), as amended, relating to definition of State, is amended by striking out ‘Hawaii,’.

“(d)(1) The material in the parentheses in the first sentence of subsection (d) of section 3 of the Act of September 30, 1950, as amended, relating to determination of local contribution rate, is amended to read: ‘(other than a local educational agency in Puerto Rico, Wake Island, Guam, or the Virgin Islands, or in a State in which a substantial proportion of the land is in unorganized territory for which a State agency is the local educational agency, or in a State in which there is only one local educational agency)’.

“(2) The fourth sentence of such subsection is amended by striking out ‘in the continental United States (including Alaska)’ and inserting in lieu thereof ‘(other than Puerto Rico, Wake Island, Guam, or the Virgin Islands)’ and by striking out ‘continental United States’ in clause (ii) of such sentence and inserting in lieu thereof ‘United States (which for purposes of this sentence and the next sentence means the fifty States and the District of Columbia)’. The fifth sentence of such subsection is amended by striking out ‘continental’ before ‘United States’ each time it appears therein and by striking out ‘(including Alaska)’.

“(3) The last sentence of such subsection is amended by striking out ‘Hawaii,’ and by inserting after ‘for which a State agency is the local educational agency,’ the following: ‘or in any State in which there is only one local educational agency,’.

“(4) Paragraph (8) of section 9 of such Act, relating to definition of State, is amended by striking out ‘Hawaii,’.


“(e) Notwithstanding the last sentence of subsection (b) of section 5 of the Act entitled ‘An Act to provide for the admission of the State of Hawaii into the Union’, approved March 18, 1959 (73 Stat. 4; Public Law 86–3), there is hereby authorized to be appropriated to the State of Hawaii the sum of $6,000,000. Amounts appropriated under this subsection shall be held and considered to be granted to such State subject to those provisions of the Act entitled ‘An Act donating public lands to the several States and Territories which may provide colleges for the benefit of agriculture and the mechanic arts’, approved July 2, 1862 (7 U.S.C. 301–308), applicable to the proceeds from the sale of land or land scrip.


“Sec. 15. [Importation of Milk and Cream.] Subsection (b) of section 9 of the Act of February 15, 1927 (44 Stat. 1103), as amended, is amended to read:“ ‘(b) The term “United States” means the fifty States and the District of Columbia.’


“Sec. 16. [Opium Poppy Control.] Section 12 of the Opium Poppy Control Act of 1942, as amended, is further amended by deleting therefrom the words ‘the Territory of Hawaii,’.

“Sec. 17. [Highways.] (a) The definition of the term ‘State’ in title 23, United States Code, section 101(a), is amended to read as follows:“ ‘The term “State” means any one of the fifty States, the District of Columbia, or Puerto Rico.’


“(b) Sections 103(g) and 105(e) of title 23, United States Code, are repealed.

“(c) Section 103(d) of title 23, United States Code, is amended to read as follows:“ ‘(d) The Interstate System shall be designated within the United States, including the District of Columbia, and it shall not exceed forty-one thousand miles in total extent. It shall be so located as to connect by routes, as direct as practicable, the principal metropolitan areas, cities, and industrial centers, to serve the national defense and, to the greatest extent possible, to connect at suitable border points with routes of continental importance in the Dominion of Canada and the Republic of Mexico. The routes of this system, to the greatest extent possible, shall be selected by joint action of the State highway departments of each State and the adjoining States, subject to the approval by the Secretary as provided in subsection (e) of this section. All highways or routes included in the Interstate System as finally approved, if not already coincident with the primary system, shall be added to said system without regard to the mileage limitation set forth in subsection (b) of this section. This system may be located both in rural and urban areas.’


“(d) Notwithstanding any other provision of law, for the purpose of expediting the construction, reconstruction, or improvement, inclusive of necessary bridges and tunnels, of the Interstate System, including extensions thereof through urban areas, designated in accordance with section 103(d) of title 23, United States Code, as amended by section 1 of this Act, the sum of $12,375,000 shall be apportioned to the State of Hawaii out of the sum authorized to be appropriated for the Interstate System for the fiscal year ending June 30, 1962, under the provisions of section 108(b) of the Federal-Aid Highway Act of 1956 (70 Stat. 374), as amended by section 7(a) of the Federal-Aid Highway Act of 1958 (72 Stat. 89), such apportionment to be made at the same time such funds are apportioned to other States. The total sum to be apportioned under [former] section 104(b)(5) of title 23, United States Code, for the fiscal year ending June 30, 1962, among the States other than Hawaii, shall be reduced by said sum apportioned to the State of Hawaii under this section. The Secretary of Commerce shall apportion funds to the State of Hawaii for the Interstate System for the fiscal year 1963 and subsequent fiscal years pursuant to the provisions of said [former] section 104(b)(5) of title 23, United States Code, and, in preparing the estimates required by that section, he shall take into account the apportionment made to the State of Hawaii under this section.

“(e) Section 127 of title 23, United States Code, is amended by adding at the end thereof the following sentence: ‘With respect to the State of Hawaii, laws or regulations in effect on February 1, 1960, shall be applicable for the purposes of this section in lieu of those in effect on July 1, 1956.’


“Sec. 18. [Internal Revenue.] (a) Section 4262(c)(1) of the Internal Revenue Code of 1986 (relating to the definition of ‘continental United States’ for purposes of the tax on transportation of persons) is amended to read as follows:“ ‘(1) Continental United States.—The term “continental United States” means the District of Columbia and the States other than Alaska and Hawaii.’


“(b) Section 2202 of the Internal Revenue Code of 1986 (relating to missionaries in foreign service) is amended by striking out ‘the State, the District of Columbia, or Hawaii’ and inserting in lieu thereof ‘the State or the District of Columbia’.

“(c) Section 3121(e)(1) of the Internal Revenue Code of 1986 (relating to a special definition of ‘State’) is amended by striking out ‘Hawaii,’.

“(d) Sections 3306(j) and 4233(b) of the Internal Revenue Code of 1986 (each relating to a special definition of ‘State’) are amended by striking out ‘Hawaii, and’.

“(e) Section 4221(d)(4) of the Internal Revenue Code of 1986 (relating to a special definition of ‘State or local government’) is amended to read as follows:“ ‘(4) State or local government.—The term “State or local government” means any State, any political subdivision thereof, or the District of Columbia.’


“(f) Section 4502(5) of the Internal Revenue Code of 1986 (relating to definition of ‘United States’) is amended by striking out ‘the Territory of Hawaii,’.

“(g) Section 4774 of the Internal Revenue Code of 1986 (relating to territorial extent of law) is amended by striking out ‘the Territory of Hawaii,’.

“(h) Section 7653(d) of the Internal Revenue Code of 1986 (relating to shipments from the United States) is amended by striking out ‘, its possessions or the Territory of Hawaii’ and inserting in lieu thereof ‘or its possessions’.

“(i) Section 7701(a)(9) of the Internal Revenue Code of 1986 (relating to definition of ‘United States’) is amended by striking out ‘, the Territory of Hawaii,’.

“(j) Section 7701(a)(10) of the Internal Revenue Code of 1986 (relating to definition of ‘State’) is amended by striking out ‘the Territory of Hawaii and’.

“(k) The amendments contained in subsections (a) through (j) of this section shall be effective as of August 21, 1959. (As amended Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095.)


“Sec. 19. [Courts; Kure Island.] Title 28, United States Code, section 91, and the Act of June 15, 1950 (64 Stat. 217), as amended, are each amended by striking out the words ‘Kure Island,’.

“Sec. 20. [Vocational Rehabilitation Act; amendment.] (a) Subsection (g) of section 11 of the Vocational Rehabilitation Act, relating to definition of ‘State’, is amended by striking out ‘Hawaii,’.

“(b)(1) Subsections (h) and (i) of such section, relating to definition of allotment percentages and Federal shares for purposes of allotment and matching for vocational rehabilitation services grants, are each amended by striking out ‘continental United States’ and inserting in lieu thereof ‘United States’ and by striking out ‘(including Alaska)’.

“(2) Paragraph (1) of such subsection (h) is further amended by striking out ‘the allotment percentage for Hawaii shall be 50 per centum, and’ in clause (B).

“(3) Subsection (h) of such section is further amended by adding at the end thereof the following new paragraphs:“ ‘(3) Promulgations of allotment percentages and computations of Federal shares made before satisfactory data are available from the Department of Commerce for a full year on the per capita income of Alaska shall prescribe for Alaska an allotment percentage of 75 per centum and a Federal share of 60 per centum and, for purposes of such promulgations and computations, Alaska shall not be included as part of the “United States”. Promulgations and computations made thereafter but before per capita income data for Alaska for a full three-year period are available from the Department of Commerce shall be based on satisfactory data available therefrom for Alaska for such one full year or, when such data are available for a two-year period, for such two years.
“ ‘(4) The term “United States” means (but only for purposes of this subsection and subsection (i)) the fifty States and the District of Columbia.’


“(4) Subsection (i) of such section is further amended by striking out ‘the Federal share for Hawaii shall be 60 per centum, and’ in clause (B).



“Sec. 21. [Labor.] (a) Section 3(b) of the Act of June 6, 1933 (48 Stat. 114), as amended, is further amended by striking out the words ‘Hawaii, Alaska,’.

“(b) Section 13(f) of the Fair Labor Standards Act, as amended, is further amended by striking out the words ‘Alaska; Hawaii;’.

“(c) Section 17 of the Fair Labor Standards Act, as amended, is further amended by striking out the words ‘the District Court for the Territory of Alaska,’.

“(d) Section 3(a)(9) of the Welfare and Pension Plans Disclosure Act is amended by striking out the word ‘Hawaii,’.


“Sec. 22. [National Guard.] Title 32, United States Code, section 101(1), is amended by striking out the words ‘Hawaii or’.

“Sec. 23. [Water Pollution Control Act; amendment.] (a)(1) Subsection (h) of section 5 of the Federal Water Pollution Control Act, relating to Federal share for purposes of program operation grants, is amended by striking out ‘continental United States’ and inserting in lieu thereof ‘United States’, by striking out ‘(including Alaska)’, and by striking out, in clause (B) of paragraph (1), ‘for Hawaii shall be 50 per centum, and’.

“(2) Such subsection is further amended by adding at the end thereof the following new paragraphs:“ ‘(3) As used in this subsection, the term “United States” means the fifty States and the District of Columbia.
“ ‘(4) Promulgations made before satisfactory data are available from the Department of Commerce for a full year on the per capita income of Alaska shall prescribe a Federal share for Alaska of 50 per centum and, for purposes of such promulgations, Alaska shall not be included as part of the “United States.” Promulgations made thereafter but before per capita income data for Alaska for a full three-year period are available for the Department of Commerce shall be based on satisfactory data available therefrom for Alaska for such one full year or when such data are available for a two-year period, for such two years.’



“(b) Subsection (d) of section 11 of such Act, relating to definition of ‘State’, is amended by striking out ‘Hawaii,’.


“Sec. 24. [Coast and Geodetic Survey.] The first sentence of section 1 of the Act of August 3, 1956 (70 Stat. 988), is amended by striking out the words ‘the several States’ and inserting in lieu thereof the words ‘the States of the continental United States, excluding Alaska.’

“Sec. 25. [Veterans’ Administration.] (a) Title 33, United States Code, section 624(a), is amended by striking out the words ‘outside the continental limits of the United States, or a Territory, Commonwealth, or possession of the United States’ and inserting in lieu thereof ‘outside any State’.

“(b) The first sentence of title 38, United States Code, section 903(b) [now 2303(b)], is amended to read as follows: ‘In addition to the foregoing, when such a death occurs in the continental United States or Hawaii, the Administrator shall transport the body to the place of burial in the continental United States or Hawaii.’

“(c) Title 38, United States Code, section 2007(c) [now 4107(c)], is amended by striking out the word ‘Hawaii,’.


“Sec. 26. [Davis-Bacon Act; amendment.] Section 1 of the Act of March 3, 1931 (46 Stat. 1494), as amended, is further amended by striking out the words ‘, the Territory of Alaska, the Territory of Hawaii,’ and the words ‘, or the Territory of Alaska, or the Territory of Hawaii.’

“Sec. 27. [Federal Property and Administrative Services Act; amendment.] The Federal Property and Administrative Services Act of 1949, as amended, is further amended by—“(a) striking out the words ‘continental United States (including Alaska), Hawaii,’ in section 3(f) and inserting in lieu thereof the words ‘States of the Union, the District of Columbia,’;

“(b) striking out the words ‘continental United States, its Territories, and possessions’ in section 211(j) and inserting in lieu thereof the words ‘States of the Union, the District of Columbia, Puerto Rico, and the possessions of the United States’;

“(c) striking out the words ‘continental limits of the United States’ in section 404(c) and inserting in lieu thereof the words ‘States of the Union and the District of Columbia’; and

“(d) striking out the words ‘and the Territory of Hawaii’ in section 702(a).


“Sec. 28. [Buy American Act; amendment.] Section 1(b) of title III of the Act of March 3, 1933 (47 Stat. 1520) [now 41 U.S.C. 8301(1)], as amended, is amended by striking out the word ‘Hawaii,’.

“Sec. 29. [Public Health Service Act; amendment.] (a) Subsection (f) of section 2 of the Public Health Service Act, relating to definition of State, is amended by striking out ‘Hawaii,’.

“(b) The first sentence of section 331 of such Act, relating to receipt and treatment of lepers, is amended by striking out ‘, Territory, or the District of Columbia’. The fifth sentence of such section is amended by striking out ‘the Territory of Hawaii’ and inserting in lieu thereof ‘Hawaii’.

“(c) Subsection (c) of section 361 of such Act, relating to regulations governing apprehension and detention of persons to prevent the spread of a communicable disease, is amended by striking out ‘, the Territory of Hawaii,’.

“(d)(1) Clause (2) of subsection (a) of section 631 of such Act, relating to definition of allotment percentage for purposes of allotments for construction of hospitals and other medical service facilities, is amended by striking out ‘the allotment percentage for Hawaii shall be 50 per centum, and’.

“(2) Such subsection is further amended by striking out ‘continental United States (including Alaska)’ and inserting in lieu thereof ‘United States’.

“(3) Subsection (b) of such section, relating to promulgation of allotment percentages, is amended by striking out ‘continental United States’ and inserting in lieu thereof ‘United States’. Such subsection is further amended by inserting ‘(1)’ after ‘(b)’ and by adding at the end thereof the following new paragraphs:“ ‘(2) The term “United States” means (but only for purposes of this subsection and subsection (a)) the fifty States and the District of Columbia;
“ ‘(3) Promulgations made before satisfactory data are available from the Department of Commerce for a full year on the per capita income of Alaska shall prescribe an allotment percentage for Alaska of 50 per centum and, for purposes of such promulgation, Alaska shall not be included as part of the “United States”. Promulgations made thereafter but before per capita income data for Alaska for a full three-year period are available from the Department of Commerce shall be based on satisfactory data available therefrom for Alaska for such one full year or, when such data are available for a two-year period, for such two years;’.


“(4) Subsection (d) of such section, relating to definition of State, is further amended by striking out ‘Hawaii,’.



“Sec. 30. [Social Security Act; amendment.] (a)(1) Paragraph (8) of subsection (a) of section 1101 of the Social Security Act, relating to definition of Federal percentage for purposes of matching for public assistance grants, is amended by striking out ‘continental United States (including Alaska)’ and inserting in lieu thereof ‘United States’.

“(2) Subparagraph (A) of such paragraph is further amended by striking out ‘(i)’ and by striking out ‘, and (ii) the Federal percentage shall be 50 per centum for Hawaii’.

“(3) Such paragraph is further amended by adding after subparagraph (B) the following new subparagraphs:“ ‘(C) The term “United States” means (but only for purposes of subparagraphs (A) and (B) of this paragraph) the fifty States and the District of Columbia.
“ ‘(D) Promulgations made before satisfactory data are available from the Department of Commerce for a full year on the per capita income of Alaska shall prescribe a Federal percentage for Alaska of 50 per centum and, for purposes of such promulgations, Alaska shall not be included as part of the “United States”. Promulgations made thereafter but before per capita income data for Alaska for a full three-year period are available from the Department of Commerce shall be based on satisfactory data available therefrom for Alaska for such one full year or, when such data are available for a two-year period, for such two years.’



“(b)(1) Subsections (a), (b), and (c) of section 524 of such Act, relating to the definition of allotment percentages and Federal shares for purposes of allotment and matching for child welfare services grants, are each amended by striking out ‘continental United States (including Alaska)’ and inserting in lieu thereof ‘United States’.

“(2) Such section is further amended by adding after subsection (c) the following new subsections:“ ‘(d) For purposes of this section, the term “United States” means the fifty States and the District of Columbia.
“ ‘(e) Promulgations made before satisfactory data are available from the Department of Commerce for a full year on the per capita income of Alaska shall prescribe a Federal share for Alaska of 50 per centum and, for purposes of such promulgations, Alaska shall not be included as part of the “United States”. Promulgations made thereafter but before per capita income data for Alaska for a full three-year period are available from the Department of Commerce shall be based on satisfactory data available therefrom for Alaska for such one full year or, when such data are available for a two-year period, for such two years.’



“(c)(1) The last sentence of subsection (i) of section 202 of the Social Security Act is amended by striking out ‘forty-nine’ and inserting in lieu thereof ‘fifty’.

“(2) Subsections (h) and (i) of section 210 of such Act relating to definitions of State and United States for purposes of old-age, survivors, and disability insurance, are each amended by striking out ‘Hawaii,’. Such subsection (h) is further amended by striking out the comma after ‘District of Columbia’.


“(d)(1) Paragraph (1) of subsection (a) of section 1101 of such Act, relating to definition of State, is amended by striking out ‘Hawaii and’.

“(2) Paragraph (2) of such subsection, as amended relating to definition of ‘United States’, is amended by striking out ‘, Hawaii,’.


“(e) Subparagraph (C) and (G) of paragraph (6) of subsection (d) of section 218 of the Social Security Act, as amended, are each further amended by striking out ‘the Territory of’ and ‘or Territory’ each time they appear therein.

“(f) Subsection (p) of such section is amended by striking out ‘Territory of’.

“(g) The last sentence of subsection (a) of section 1501 of the Social Security Act is amended by striking out ‘Alaska, Hawaii,’.


“Sec. 31. [Small Reclamation Projects.] The Small Reclamation Projects Act of 1956 (70 Stat. 1044), as heretofore and hereafter amended, shall apply to the State of Hawaii.

“Sec. 32. [Congressional Record.] Section 73 of the Act of January 12, 1895 (28 Stat. 617), amended, is further amended by striking out the word ‘Hawaii,’ [Repealed by Pub. L. 90–620, § 3, Oct. 22, 1968, 82 Stat 1310].

“Sec. 33. [Federal Register.] Section 8 of the Federal Register Act (49 Stat. 502), as amended, is further amended by striking out the words ‘continental United States (including Alaska)’ and inserting in lieu thereof the words ‘States of the Union and the District of Columbia’ [Repealed by Pub. L. 90–620, § 3, Oct. 22, 1968, 82 Stat. 1310].

“Sec. 34. [Home Port of Vessels.] Section 1 of the Act of February 16, 1925 (43 Stat. 947), as amended, is further amended by striking out the words ‘Alaska, Hawaii, and’.

“Sec. 35. [Merchant Marine Act, 1936.] (a) Subsection (a) of section 505 of the Merchant Marine Act, 1936, as amended, is further amended by adding at the end thereof the following new sentence: ‘For the purposes of this subsection, the term “continental limits of the United States” includes the States of Alaska and Hawaii.’

“(b) Section 606 of such Act, as amended, is further amended by adding at the end thereof the following new sentence: ‘For the purposes of this section, the term “continental limits of the United States” includes the States of Alaska and Hawaii.’

“(c) Section 702 of such Act, as amended, is further amended by adding at the end thereof the following new sentence: ‘For the purposes of this section, the term “continental United States” includes the States of Alaska and Hawaii.’


“Sec. 36. [Communications Act; amendment.] Section 222(a)(10) of the Communications Act of 1934, is amended by striking out the words ‘the several States and the District of Columbia’ and inserting in lieu thereof the words ‘the District of Columbia and the States of the Union, except Hawaii’.

“Sec. 37. [Aircraft Loan Guarantees.] Section 3 of the Act of September 7, 1957 (71 Stat. 629), as amended, is further amended by striking out the words ‘Territory of Hawaii’ and inserting in lieu thereof the words ‘State of Hawaii’.

“Sec. 38. [Real property transactions.] Section 43(c) of the Act of August 10, 1956 (70A Stat. 636), as amended is further amended by striking out the words ‘United States, Hawaii,’ and inserting in lieu thereof the words ‘States of the Union, the District of Columbia,’.

“Sec. 39. [Selective service.] Section 16(b) of the Universal Military Training and Service Act, as amended, is further amended by striking out the word ‘Hawaii,’.

“Sec. 40. [Reports on Federal Land Use.] The President shall prescribe procedures to assure that the reports to be submitted to him by Federal agencies pursuant to section 5(e) of the Act of March 18, 1959 (73 Stat. 6), providing for the admission of the State of Hawaii into the Union, shall be prepared in accordance with uniform policies and coordinated within the executive branch.

“Sec. 41. [Hawaiian Homes Commission Lands.] Section 5(b) of the Act of March 18, 1959 (73 Stat. 5), is amended by inserting, immediately following the words ‘public property’ the words ‘, and to all lands defined as “available lands” by section 203 of the Hawaiian Homes Commission Act, 1920, as amended,’.

“Sec. 42. [Lease by United States of Public Property of Hawaii.] Until August 21, 1964, there shall be covered into the treasury of the State of Hawaii the rentals or consideration received by the United States with respect to public property taken for the uses and purposes of the United States under section 91 of the Hawaii Organic Act and thereafter by the United States leased, rented, or granted upon revocable permits to private parties.

“Sec. 43. [Transfer of Records.] (a) There are hereby transferred to the State of Hawaii all records and other papers that were made or received by any Federal or territorial agency, or any predecessor thereof, in connection with the performance of functions assumed in whole or in substantial part by the State of Hawaii. There are hereby also transferred to the State of Hawaii all records and other papers in the custody of the Public Archives of Hawaii that were made or received by any Federal agency.

“(b) There are also hereby transferred to the State of Hawaii all books, publications, and legal reference materials which are owned by the United States and which were, prior to the admission of Hawaii to the Union, placed in the custody of courts, libraries, or territorial agencies in Hawaii in order to facilitate the performance of functions conferred on such courts or agencies by Federal law.


“Sec. 44. [Use of G.S.A. Services or Facilities.] The Administrator of General Services is authorized to make available to the State of Hawaii such services or facilities as are determined by the Administrator to be necessary for an interim period, pending provision of such services or facilities by the State of Hawaii. Such interim period shall not extend beyond August 21, 1964. Payment shall be made to the General Services Administration by the State of Hawaii for the cost of such services or facilities to the Federal Government, as determined by the Administrator.

“Sec. 45. [Purchase of Typewriters.] Title I of the Independent Offices Appropriation Act, 1960, is amended by striking out the words ‘for the purchase within the continental limits of the United States of any typewriting machines’ and inserting in lieu thereof ‘for the purchase within the States of the Union and the District of Columbia of any typewriting machines’.

“Sec. 46. [Federal Maritime Board.] Section 18(a) of the Act of March 18, 1959 (73 Stat. 12), providing for the admission of the State of Hawaii into the Union, is amended by striking out the words ‘or is conferring’ and inserting in lieu thereof the words ‘or as conferring’.

“Sec. 47. [Effective Dates.] (a) The amendments made by section 14(a)(2)(A), by section 23(a), by paragraphs (1), (2), and (3) of section 29(d), by subsection (b), and paragraphs (1) and (3) of subsection (a), of section 30, and, except as provided in subsection (g) of this section, by section 20(b) shall be applicable in the case of promulgations or computations of Federal shares, allotment percentages, allotment ratios, and Federal percentages, as the case may be, made after August 21, 1959.

“(b) The amendments made by paragraph (2) of section 30(a) shall be effective with the beginning of the calendar quarter in which this Act is enacted. The Secretary of Health, Education, and Welfare shall, as soon as possible after enactment of this Act, promulgate a Federal percentage for Hawaii determined in accordance with the provisions of subparagraph (B) of section 1101(a)(8) of the Social Security Act, such promulgation to be effective for the period beginning with the beginning of the calendar quarter in which this Act is enacted and ending with the close of June 30, 1961.

“(c) The amendment made by paragraphs (1) and (2) of subsection (b) and paragraphs (1), (2), and (3) of subsection (d) of section 14 shall be applicable in the case of fiscal years beginning after June 30, 1960.

“(d) The amendments made by paragraphs (1) and (3) of section 14(a) shall be applicable, in the case of allotments under section 302(b) or 502 of the National Defense Education Act of 1958, for fiscal years beginning after June 30, 1960, and, in the case of allotments under section 302(a) of such Act, for fiscal years beginning after allotment ratios, to which the amendment made by paragraph (2) of section 14(a) is applicable, are promulgated under such section 302(a).

“(e) The amendment made by section 30(c)(1) shall be applicable in the case of deaths occurring on or after August 21, 1959.

“(f) The amendments made by subsection (c), paragraphs (3) and (4) of subsection (b), and paragraph (4) of subsection (d) of section 14, by section 20(a), by section 23(b), by subsections (a), (b), and (c), and paragraph (4) of subsection (d), of section 29, and by subsection (d), and paragraph (2) of subsection (c), of section 30 shall become effective on August 21, 1959.

“(g)(1) The allotment percentage determined for Alaska under section 11(h) of the Vocational Rehabilitation Act, as amended by this Act, for the first, second, third, and fourth years for which such percentage is based on the per capita income data for Alaska shall be increased by 76 per centum, 64 per centum, 52 per centum, and 28 per centum, respectively, of the difference between such allotment percentage for the year involved and 75 per centum.

“(2) The Federal share for Alaska determined under section 11(i) of the Vocational Rehabilitation Act, as amended by this Act, for the first year for which such Federal share is based on per capita income data for Alaska shall be increased by 70 per centum of the difference between such Federal share for such year and 60 per centum.

“(3) If such first year for which such Federal share is based on per capita income data for Alaska is any fiscal year ending prior to July 1, 1962, the adjusted Federal share for Alaska for such year for purposes of section 2(b) of the Vocational Rehabilitation Act shall notwithstanding the provisions of paragraph (3)(A) of such section 2(b), be the Federal share determined pursuant to paragraph (2) of this subsection.

“(4) Section 47(c) of the Alaska Omnibus Act (Public Law 86–70) is repealed.



“Sec. 48. [Administration of Palmyra, Midway, and Wake Islands.] Until Congress shall provide for the government of Palmyra Island, Midway Island, and Wake Island, all executive and legislative authority necessary for the civil administration of Palmyra Island, Midway Island and Wake Island, and all judicial authority other than that contained in the Act of June 15, 1950 (64 Stat. 217), as amended, shall continue to be vested in such person or persons and shall be exercised in such manner and through such agency or agencies as the President of the United States may direct or authorize. In the case of Palmyra Island, such person or persons may confer upon the United States District Court for the District of Hawaii such jurisdiction (in addition to that contained in such Act of June 15, 1950), and such judicial functions and duties as he or they may deem appropriate for the civil administration of such island.

“Sec. 49. [Other Subjects.] The amendment by this Act of certain statutes by deleting therefrom specific references to Hawaii or such phrases as ‘Territory of Hawaii’ shall not be construed to affect the applicability or inapplicability in or to Hawaii of other statutes not so amended.

“Sec. 50. [Separability.] If any provision of this Act, or the application thereof to any person or circumstances, is held invalid, the remainder of this Act, and the application of such provision to other persons or circumstances, shall not be affected thereby.”




Conveyance of Certain Surplus Federal Lands in Hawaii
Pub. L. 88–233, Dec. 23, 1963, 77 Stat. 472, provided:“[Sec. 1. Procedure for conveyance to Hawaii of surplus Federal lands held as ceded, Statehood, permit and Sand Island lands; terms and conditions; monetary consideration; fair market value for improvements; disposal under other applicable laws; proportional payment of proceeds.] That (a)(i) whenever after August 21, 1964, any of the public lands and other public property as defined in section 5(g) of Public Law 86–3 (73 Stat. 4, 6) [set out as a note above], or any lands acquired by the Territory of Hawaii and its subdivisions, which are the property of the United States pursuant to section 5(c) or become the property of the United States pursuant to section 5(d) of Public Law 86–3, except the lands administered pursuant to the Act of August 25, 1916 (39 Stat. 535), as amended [see 18 U.S.C. 1865(a), 54 U.S.C. 100101(a), 100301 et seq., 100751(a), 100752, 100753, 102101] and (ii) whenever any of the lands of the United States on Sand Island, including the reef lands in connection therewith, in the city and county of Honolulu, are determined to be surplus property by the Administrator of General Services (hereinafter referred to as the “Administrator”) with the concurrence of the head of the department or agency exercising administration or control over such lands and property, they shall be conveyed to the State of Hawaii by the Administrator subject to the provisions of this Act.
“(b) Such lands and property shall be conveyed without monetary consideration, but subject to such other terms and conditions as the Administrator may prescribe: Provided, That, as a condition precedent to the conveyance of such lands, the Administrator shall require payment by the State of Hawaii of the estimated fair market value, as determined by the Administrator, of any buildings, structures, and other improvements erected and made on such lands after they were set aside. In the event that the State of Hawaii does not agree to any payment prescribed by the Administrator, he may remove, relocate, and otherwise dispose of any such buildings, structures, and other improvements under other applicable laws, or if the Administrator determines that they cannot be removed without substantial damage to them or the lands containing them, he may dispose of them and the lands involved under other applicable laws, but, in such cases he shall pay to the State of Hawaii that portion of any proceeds from such disposal which he estimates to be equal to the value of the lands involved. Nothing in this section shall prevent the disposal by the Administrator under other applicable laws of the lands subject to conveyance to the State of Hawaii under this section if the State of Hawaii so chooses.
“Sec. 2. [Public trust; terms and conditions.] Any lands, property, improvements, and proceeds conveyed or paid to the State of Hawaii under section 1 of this Act shall be considered a part of public trust established by section 5(f) of Public Law 86–3 [set out above], and shall be subject to the terms and conditions of that trust.”


Proc. No. 3309. Admission of the State of Hawaii Into the Union
Proc. No. 3309, Aug. 21, 1959, 24 F.R. 6868, 73 Stat. c74, provided:
WHEREAS the Congress of the United States by the act approved on March 18, 1959 (73 Stat. 4) [set out above], accepted, ratified, and confirmed the constitution adopted by a vote of the people of Hawaii in an election held on November 7, 1950, and provided for the admission of the State of Hawaii into the Union on an equal footing with the other States upon compliance with certain procedural requirements specified in that act; and
WHEREAS it appears from the information before me that a majority of the legal votes cast at an election on June 27, 1959, were in favor of each of the propositions required to be submitted to the people of Hawaii by section 7(b) of the act of March 18, 1959 [set out above]; and
WHEREAS it further appears from information before me that a general election was held on July 28, 1959, and that the returns of the general election were made and certified as provided in the act of March 18, 1959 [set out above]; and
WHEREAS the Governor of Hawaii has certified to me the results of the submission to the people of Hawaii of the three propositions set forth in section 7(b) of the act of March 18, 1959 [set out above], and the results of the general election; and
WHEREAS I find and announce that the people of Hawaii have duly adopted the propositions required to be submitted to them by the act of March 18, 1959 [set out above], and have duly elected the officers required to be elected by that act:
NOW, THEREFORE, I, DWIGHT D. EISENHOWER, President of the United States of America, do hereby declare and proclaim that the procedural requirements imposed by the Congress on the State of Hawaii to entitle that State to admission into the Union have been complied with in all respects and that admission of the State of Hawaii into the Union on an equal footing with the other States of the Union is now accomplished.
IN WITNESS WHEREOF, I have hereunto set my hand and caused the Seal of the United States of America to be affixed.
 DONE at the City of Washington at four p.m. E.D.T. on this twenty-first day of August in the year of our Lord nineteen hundred and fifty-nine, and of the Independence of the United States of America the one hundred and eighty-fourth.

Dwight D. Eisenhower.

[seal]


Ex. Ord. No. 11048. Administration of Wake Island and Midway Island
Ex. Ord. No. 11048, Sept. 4, 1962, 27 F.R. 8851, as amended by Ex. Ord. No. 13022, § 1, Oct. 31, 1996, 61 F.R. 56875, provided:
By virtue of the authority vested in me by section 48 of the Hawaii Omnibus Act (approved July 12, 1960; 74 Stat. 424; P.L. 86–624) [set out above] and section 301 of title 3 of the United States Code and as President of the United States, it is hereby ordered as follows:


Part I—Wake Island
Section 101. The Secretary of the Interior shall be responsible for the civil administration of Wake Island and all executive and legislative authority necessary for that administration, and all judicial authority respecting Wake Island other than the authority contained in the act of June 15, 1950 (64 Stat. 217), as amended (48 U.S.C. 644a), shall be vested in the Secretary of the Interior.
Sec. 102. The executive, legislative, and judicial authority provided for in section 101 of this order (1) may be exercised through such agency or agencies of the Department of the Interior, or through such officers or employees under the jurisdiction of the Secretary of the Interior, as the Secretary may direct or authorize, (2) may be exercised through such agency or agencies, other than or not in the Department of the Interior, or through such officers or employees of the United States not under the administrative supervision of the Secretary, for such time and under such conditions as may be agreed upon between the Secretary and such agency, agencies, officers or employees of the United States, and (3) shall be exercised in such manner as the Secretary, or any person or persons acting under the authority of the Secretary, may direct or authorize.
Sec. 103. Executive Order No. 6935 of December 29, 1934, to the extent that it pertains to Wake Island, is hereby superseded.


Part II—Midway Island
[Superseded by Ex. Ord. No. 13022, § 1, Oct. 31, 1996, 61 F.R. 56875]


Part III—Miscellaneous Provisions
Section 301. The provisions of each of the foregoing Parts of this order shall continue in force until the Congress shall provide for the civil administration of the affected Island or until such earlier time as the President may specify.
Sec. 302. As used herein, the terms “Wake Island” and “Midway Island” include the reefs appurtenant to, and the territorial waters of, Wake Island and Midway Island, respectively.
Sec. 303. To the extent that any prior Executive order or proclamation is inconsistent with the provisions of this order, this order shall control.
Sec. 304. This order shall not be deemed to affect Executive Order No. 9709 of March 29, 1946, or Executive Order No. 9797 of November 6, 1946.
Sec. 305. Nothing in this order shall be deemed to reduce, limit, or otherwise modify the authority or responsibility of the Attorney General to represent the legal interests of the United States in civil or criminal cases arising under the provisions of the act of June 15, 1950.


Ex. Ord. No. 13022. Administration of the Midway Islands
Ex. Ord. No. 13022, Oct. 31, 1996, 61 F.R. 56875, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 48 of the Hawaii Omnibus Act, Public Law 86-624 [set out above], and section 301 of title 3, United States Code, it is hereby ordered as follows:
Section 1. The Midway Islands, Hawaiian group, and their territorial seas, located approximately between the parallels of 28 degrees 5 minutes and 28 degrees 25 minutes North latitude and between the meridians of 177 degrees 10 minutes and 177 degrees 30 minutes West longitude, were placed under the jurisdiction and control of the Department of the Navy by the provisions of Executive Order 199–A of January 20, 1903, and Part II of Executive Order 11048 of September 4, 1962, and are hereby transferred to the jurisdiction and control of the Department of the Interior. The provisions of Executive Order 199–A of January 20, 1903, and the provisions of Executive Order 11048 of September 4, 1962, that pertain to the Midway Islands are hereby superseded.
Sec. 2. The Midway Islands Naval Defensive Sea Area and the Midway Islands Naval Airspace Reservation are hereby dissolved. The provisions of Executive Order 8682 of February 14, 1941, as amended by Executive Order 8729 of April 2, 1941, are hereby superseded.
Sec. 3. (a) The Secretary of the Interior, through the United States Fish and Wildlife Service, shall administer the Midway Islands as the Midway Atoll National Wildlife Refuge in a manner consistent with Executive Order 12996 of March 25, 1996 [16 U.S.C. 668dd note], for the following purposes:
(1) maintaining and restoring natural biological diversity within the refuge;
(2) providing for the conservation and management of fish and wildlife and their habitats within the refuge;
(3) fulfilling the international treaty obligations of the United States with respect to fish and wildlife;
(4) providing opportunities for scientific research, environmental education, and compatible wildlife dependent recreational activities; and
(5) in a manner compatible with refuge purposes, shall recognize and maintain the historic significance of the Midway Islands consistent with the policy stated in Executive Order 11593 of May 13, 1971 [54 U.S.C. 300101 note].
(b) The Secretary of the Interior shall be responsible for the civil administration of the Midway Islands and all executive and legislative authority necessary for that administration, and all judicial authority respecting the Midway Islands other than the authority contained in 48 U.S.C. 644a.
Sec. 4. Any civil or criminal proceeding that is pending under the Midway Islands Code, 32 CFR Part 762, upon the date of this order, shall remain under the jurisdiction of the Secretary of the Navy. Actions arising after the date of this order are the responsibility of the Secretary of the Interior and shall be administered pursuant to regulations promulgated by the Secretary of the Interior.
Sec. 5. To the extent that any prior Executive order or proclamation is inconsistent with the provisions of this order, this order shall control.
Sec. 6. Nothing in this order shall be deemed to reduce, limit, or otherwise modify the authority or responsibility of the Attorney General of the United States to represent the legal interests of the United States in civil or criminal cases arising under the provisions of 48 U.S.C. 644a.

William J. Clinton.



Delegation of Functions
Ex. Ord. No. 11230, June 28, 1965, 30 F.R. 8447, under which the functions of the President under section 5(e) of the Hawaii Statehood Act of Mar. 18, 1959, [set out above], were delegated to the Director of the Bureau of the Budget [now Director of Office of Management and Budget], was superseded by Ex. Ord. No. 11609, July 22, 1971, 36 F.R. 13747, set out under section 301 of Title 3, The President.


§§ 491 to 503. Omitted
Codification
Sections 491 to 503, relating to Territory of Hawaii, were omitted in view of admission of Hawaii into the Union.
Section 491, act Apr. 30, 1900, ch. 339, § 2, 31 Stat. 141, gave name Territory of Hawaii to Hawaiian Islands.
Section 492, act Apr. 30, 1900, ch. 339, § 3, 31 Stat. 141, established a Territorial government with its capital at Honolulu.
Section 493, act Apr. 30, 1900, ch. 339, § 1, 31 Stat. 141, defined “the laws of Hawaii” as used in this chapter.
Section 494, act Apr. 30, 1900, ch. 339, § 4, 31 Stat. 141, granted United States citizenship to citizens of former Republic of Hawaii and Territorial citizenship to United States citizens resident in Territory under certain conditions.
Section 495, acts Apr. 30, 1900, ch. 339, § 5, 31 Stat. 141; May 27, 1910, ch. 258, § 1, 36 Stat. 443; Apr. 12, 1930, ch. 136, § 1(a), 46 Stat. 160; June 6, 1932, ch. 209, § 116(b), 47 Stat. 205, made applicable to Territory the United States Constitution and all other laws of the United States including laws carrying general appropriations.
Section 496, act Apr. 30, 1900, ch. 339, § 6, 31 Stat. 142, continued in force laws of Hawaii not inconsistent with the Constitution or laws of the United States.
Section 497, act Apr. 30, 1900, ch. 339, § 74, 31 Stat. 155, continued in force laws of Hawaii relating to agriculture and forestry subject to modification by Congress or the Legislature.
Section 498, act Apr. 30, 1900, ch. 339, § 102, 31 Stat. 161, related to abolishment of laws related to postal savings banks.
Section 499, Joint Res. July 7, 1898, No. 55, § 1, 30 Stat. 751, provided for assumption of public debt of Hawaii existing on July 7, 1898, not to exceed $4,000,000.
Section 500, act Apr. 30, 1900, ch. 339, § 9, 31 Stat. 143, amended the laws of Hawaii to read “Governor of the Territory” or “Territory” as the context required whenever reference was made to “President of the Republic” or “Republic” in the laws.
Section 501, act Apr. 30, 1900, ch. 339, § 10, 31 Stat. 143, continued in effect and transferred to Territory of Hawaii prior rights in favor and against the former Republic of Hawaii and preserved all criminal proceedings.
Section 502, act Apr. 30, 1900, ch. 339, § 10, 31 Stat. 143, prohibited suits for specific performance of personal labor contracts.
Section 503, act Apr. 30, 1900, ch. 339, § 10, 31 Stat. 143, provided that contracts made between Apr. 12, 1898, and Apr. 30, 1900, providing for service for a definite term, should be null and void.



§ 504. Repealed. June 27, 1952, ch. 477, title IV, § 403(a)(6), 66 Stat. 279

Section, act Apr. 30, 1900, ch. 339, § 10, 31 Stat. 143, related to applicability of immigration contract labor law. See section 1151 et seq. of Title 8, Aliens and Nationality.



§§ 505 to 518. Omitted
Codification
Sections 505 to 518, relating to Territory of Hawaii, were omitted in view of admission of Hawaii into the Union.
Section 505, act Apr. 30, 1900, ch. 339, § 11, 31 Stat. 144, prescribed the style of process in courts.
Section 506, act Apr. 30, 1900, ch. 339, §§ 95, 96, 31 Stat. 160, made certain fisheries free to United States citizens subject to vested rights.
Section 507, act Apr. 30, 1900, ch. 339, § 96, 31 Stat. 160, provided for condemnation of private fishing rights.
Section 508, acts Apr. 30, 1900, ch. 339, § 97, 31 Stat. 160; July 1, 1944, ch. 373, title IX, § 913, formerly title VI, § 611, 58 Stat. 714, provided that jurisdiction of health laws remain under the control of Territory of Hawaii.
Section 509, act Apr. 30, 1900, ch. 339, § 98, 31 Stat. 161, allowed American registry of Hawaiian-registered vessels.
Section 510, acts Apr. 30, 1900, ch. 339, § 89, 31 Stat. 159; Aug. 4, 1949, ch. 393, §§ 1, 20, 63 Stat. 496, 561; June 29, 1954, ch. 418, 68 Stat. 323, placed control of wharves and landings under Territory of Hawaii.
Section 511, acts Apr. 30, 1900, ch. 339, § 91, 31 Stat. 159; May 27, 1910, ch. 258, § 7, 36 Stat. 447; June 19, 1930, ch. 546, 46 Stat. 789; Aug. 21, 1958, Pub. L. 85–719, § 1, 72 Stat. 709, gave to Territory of Hawaii control of public property ceded to United States by Republic of Hawaii and allowed transfer of title to political subdivisions of Territory.
Section 512, act May 26, 1906, ch. 2561, 34 Stat. 204, made provision for sale, lease, or disposal of personal or movable property ceded to the United States.
Section 513, act Jan. 14, 1903, ch. 186, §§ 1, 2, 32 Stat. 770, called for recoinage of Hawaiian silver coins into subsidiary silver coins of the United States.
Section 514, act Jan. 14, 1903, ch. 186, § 3, 32 Stat. 771, allowed any collector of customs or internal revenue to exchange United States coins in his custody for Hawaiian coins under regulations of Secretary of the Treasury.
Section 515, act Jan. 14, 1903, ch. 186, § 4, 32 Stat. 771, allowed recoinage of mutilated or abraded Hawaiian coins into subsidiary coinage of the United States by any mint of the United States.
Section 516, act Jan. 14, 1903, ch. 186, § 6, 32 Stat. 771, made unlawful circulation as money of any silver certificate issued by government of Hawaiian Islands prior to Jan. 14, 1903.
Section 517, act Jan. 14, 1903, ch. 186, § 7, 32 Stat. 771, limited redemption of Hawaiian silver certificates or silver coin to redemption in manner and upon conditions set for recoinage of Hawaiian silver.
Section 518, act Apr. 30, 1900, ch. 339, § 105, as added July 9, 1921, ch. 42, § 315, 42 Stat. 120, prohibited employment as a mechanic or laborer on any public work of persons not citizens of the United States or eligible for such citizenship.



§ 518a. Repealed. July 25, 1947, ch. 327, § 1, 61 Stat. 449

Section, act Jan. 2, 1942, ch. 646, 55 Stat. 881, related to employment of nationals of the United States on public works in Hawaii during the national emergency.



§ 519. Omitted
Codification
Section, acts Apr. 30, 1900, ch. 339, § 55, 31 Stat. 150; May 27, 1910, ch. 258, § 4, 36 Stat. 444; July 9, 1921, ch. 42, § 302, 42 Stat. 116; June 6, 1926, ch. 512, §§ 1, 2, 44 Stat. 710, 711, which required two-year residence for grant of a divorce, was omitted in view of admission of Hawaii into the Union.



§ 520. Repealed. Mar. 26, 1934, ch. 88, § 1, 48 Stat. 467

Section, act May 23, 1918, ch. 84, § 1, 40 Stat. 560, prohibited manufacture, sale, transport, etc., of intoxicating liquors.



§§ 531 to 535. Omitted
Codification
Sections 531 to 535, relating to Territory of Hawaii, were omitted in view of admission of Hawaii into the Union.
Section 531, acts Apr. 30, 1900, ch. 339, § 66, 31 Stat. 153; July 9, 1921, ch. 42, § 303, 42 Stat. 116, vested executive power in a governor and set out his age and residence requirements, appointment, term, and powers in general.
Section 532, act Apr. 30, 1900, ch. 339, § 67, 31 Stat. 153, made governor responsible for the execution of all laws and granted him other executive powers.
Section 533, act Apr. 30, 1900, ch. 339, § 68, 31 Stat. 153, vested in governor powers and duties of specified former officials.
Section 534, acts Apr. 30, 1900, ch. 339, § 69, 31 Stat. 154; July 2, 1932, ch. 389, 47 Stat. 565; Aug. 21, 1958, Pub. L. 85–714, 72 Stat. 707, called for appointment of a Secretary of Hawaii and set out powers and duties of his office.
Section 535, act Apr. 30, 1900, ch. 339, § 70, 31 Stat. 154, called for secretary to perform duties of governor in event of governor’s death, removal, resignation, or disability.



§ 536. Repealed. Pub. L. 86–3, § 14(e), Mar. 18, 1959, 73 Stat. 10

Section, acts Apr. 30, 1900, ch. 339, § 92, 31 Stat. 159; May 27, 1910, ch. 258, § 8, 36 Stat. 448; July 9, 1921, ch. 42, § 314, 42 Stat. 120; Oct. 15, 1949, ch. 695, § 5(a), 63 Stat. 680, prescribed salary of governor and secretary of Territory of Hawaii, and specified incidental expenses of governor.



§§ 537, 538. Omitted
Codification
Sections 537 and 538, relating to Territory of Hawaii, were omitted in view of admission of Hawaii into the Union.
Section 537, act Apr. 30, 1900, ch. 339, § 71, 31 Stat. 154, prescribed powers and duties of attorney general of Hawaii.
Section 538, act Apr. 30, 1900, ch. 339, § 72, 31 Stat. 154, prescribed powers and duties of treasurer of Hawaii.



§ 539. Repealed. Pub. L. 86–3, § 14(e), Mar. 18, 1959, 73 Stat. 10

Section, acts Apr. 30, 1900, ch. 339, § 92, 31 Stat. 159; May 27, 1910, ch. 258, § 8, 36 Stat. 448; July 9, 1921, ch. 42, § 314, 42 Stat. 120, authorized governor to employ a private secretary at an annual salary of $3,000.



§ 540. Omitted
Codification
Section, act Apr. 30, 1900, ch. 339, § 75, 31 Stat. 155, which prescribed powers and duties of superintendent of public works, was omitted in view of admission of Hawaii into the Union.



§ 541. Repealed. Pub. L. 96–470, title I, § 110, Oct. 19, 1980, 94 Stat. 2239

Section, acts Apr. 30, 1900, ch. 339, § 76, 31 Stat. 155; Apr. 8, 1904, ch. 948, 33 Stat. 164; Mar. 4, 1913, ch. 141, § 3, 37 Stat. 737, prescribed powers and duties of the superintendent of public instruction.



§§ 542 to 546. Omitted
Codification
Sections 542 to 546, relating to Territory of Hawaii, were omitted in view of admission of Hawaii into the Union.
Section 542, acts Apr. 30, 1900, ch. 339, § 77, 31 Stat. 156; Aug. 1, 1956, ch. 862, § 1, 70 Stat. 920, created posts of auditor and deputy auditor and prescribed their powers and duties.
Section 542a, act Apr. 30, 1900, ch. 339, § 77A, as added Aug. 1, 1956, ch. 862, § 2, 70 Stat. 920, created position of post auditor and set out his duties, term, and powers.
Section 543, act Apr. 30, 1900, ch. 339, § 78, 31 Stat. 156, prescribed powers and duties of surveyor.
Section 544, act Apr. 30, 1900, ch. 339, § 79, 31 Stat. 156, prescribed powers and duties of high sheriff and deputies.
Section 545, act Apr. 30, 1900, ch. 339, § 106, as added July 9, 1921, ch. 42, § 315, 42 Stat. 121, and amended Aug. 14, 1958, Pub. L. 85–650, § 1, 72 Stat. 606, prescribed powers and duties of board of harbor commissioners and called for board supervision of moneys appropriated for harbor improvements.
Section 546, acts Apr. 30, 1900, ch. 339, § 80, 31 Stat. 156; Mar. 3, 1905, ch. 1465, § 2, 33 Stat. 1035; July 9, 1921, ch. 42, § 312, 42 Stat. 119; Aug. 1, 1956, ch. 862, § 1, 70 Stat. 920; Aug. 28, 1958, Pub. L. 85–793, §§ 1, 2, 72 Stat. 957, dealt with nomination and appointment of officers by governor and provided for their terms and salaries.



§§ 561 to 599. Omitted
Codification
Sections 561 to 599, relating to Territory of Hawaii, were omitted in view of admission of Hawaii into the Union.
Section 561, act Apr. 30, 1900, ch. 339, § 12, 31 Stat. 144, called for a bicameral legislature for Territory consisting of a senate and house of representatives.
Section 562, acts Apr. 30, 1900, ch. 339, § 55, 31 Stat. 150; May 27, 1910, ch. 258, § 4, 36 Stat. 444; July 9, 1921, ch. 42, § 302, 42 Stat. 116; June 9, 1926, ch. 512, §§ 1, 2, 44 Stat. 710, 711; Aug. 1, 1956, ch. 851, § 7, 70 Stat. 907; Aug. 20, 1958, Pub. L. 85–691, § 3, 72 Stat. 685, described scope of legislative power.
Section 562a, act July 15, 1935, ch. 378, § 1, 49 Stat. 479, authorized issuance of revenue bonds by legislature and empowered legislature to authorize issuance of bonds by political or municipal corporations or subdivisions.
Section 562b, act July 15, 1935, ch. 378, § 2, 49 Stat. 480, empowered legislature to authorize city and county of Honolulu to issue flood control bonds.
Section 562c, act July 15, 1935, ch. 378, § 3, 49 Stat. 480, approved, ratified, and confirmed issuance of revenue bonds which had been authorized by legislature prior to July 15, 1935.
Section 562c–1, act Apr. 3, 1944, ch. 154, 58 Stat. 186, ratified and confirmed legislative action which had extended time within which revenue bonds could be issued without presidential approval and without reference to Hawaiian Organic Act.
Section 562c–2, act July 30, 1947, ch. 396, 61 Stat. 676, ratified and confirmed legislative action which had extended time within which revenue bonds could be issued without presidential approval and without reference to Hawaiian Organic Act.
Section 562d, act Aug. 3, 1935, ch. 436, § 1, 49 Stat. 516, empowered legislature to authorize issuance of revenue bonds by political or municipal corporations or subdivisions of Territory and confirmed and ratified acts of legislature prior to Aug. 3, 1935, which authorized issuance of revenue bonds.
Section 562e, acts Aug. 3, 1935, ch. 436, § 2, 49 Stat. 517; May 28, 1937, ch. 274, 50 Stat. 211; July 10, 1937, ch. 486, 50 Stat. 509, authorized Territory to issue public improvement bonds.
Section 562e–1, act June 29, 1954, ch. 417, 68 Stat. 322, ratified and confirmed Revenue Bond Act of 1935, as amended, through the 1953 regular session of legislature.
Section 562f, act July 10, 1937, ch. 485, 50 Stat. 508, authorized issuance of public improvement bonds by Territory.
Section 562g, acts July 10, 1937, ch. 484, 50 Stat. 508; July 18, 1950, ch. 466, title II, § 202(a), 64 Stat. 345, authorized legislature to establish authorities for slum clearance and housing projects, made provision for issuance of bonds therefor, ratified and confirmed prior legislation on subject, and provided that powers granted should not be in derogation of other powers granted by other laws.
Section 562h, act July 10, 1937, ch. 483, § 1, 50 Stat. 507, empowered legislature to authorize city and county of Honolulu to issue general obligation bonds to permit construction of a sewer system.
Section 562i, act July 10, 1937, ch. 483, § 2, 50 Stat. 507, dealt with nature of Honolulu sewer system bonds and provided for their maturity.
Section 562j, act July 10, 1937, ch. 483, § 3, 50 Stat. 507, ratified and confirmed action taken by legislature in its 1937 session pertaining to issuance of sewer bonds.
Section 562k, act July 18, 1947, ch. 265, 61 Stat. 381, permitted legislature to authorize issue of additional general obligation bonds by city and county of Honolulu for construction of a sewer system and ratified actions taken in 1947 session of legislature pertaining to issuance of sewer system bonds.
Section 562l, act July 15, 1947, ch. 250, 61 Stat. 326, authorized and empowered Territory to issue public improvement bonds during 1947–1951 and provided for maturity of such bonds and their issuance without presidential approval.
Section 562m, act Oct. 26, 1949, ch. 754, §§ 1–3, 63 Stat. 926, authorized and empowered Territory to issue public improvement bonds during 1949–1955, and provided for their maturity and issuance without presidential approval.
Section 562n, acts Aug. 24, 1954, ch. 889, §§ 1–3, 68 Stat. 782; July 14, 1956, ch. 606, § 1, 70 Stat. 552; Aug. 20, 1958, Pub. L. 85–691, § 1, 72 Stat. 685, empowered legislature to authorize issuance of general obligation bonds for veterans’ mortgages and provided for their limitation, maturity, and ratification.
Section 562o, acts Aug. 24, 1954, ch. 892, §§ 1, 3, 4, 68 Stat. 785; July 14, 1956, ch. 606, § 2, 70 Stat. 552; Aug. 20, 1958, Pub. L. 85–691, § 2, 72 Stat. 685, ratified and confirmed issuance of public improvement bonds issued during 1954 to 1959 and limited maturity date of such bonds.
Section 562p, act Aug. 24, 1954, ch. 896, §§ 1–3, 68 Stat. 787, empowered legislature to authorize city and county of Honolulu to issue public improvement bonds for construction of sewerage systems in Honolulu.
Section 562q, act Aug. 24, 1954, ch. 898, §§ 1–3, 68 Stat. 788, empowered legislature to authorize city and county of Honolulu to issue public improvement bonds for construction of flood-control and drainage systems in Honolulu.
Section 562r, act July 11, 1956, ch. 567, §§ 1–3, 70 Stat. 526, ratified and confirmed issuance of general obligation bonds by city and county of Honolulu and authorized issuance of additional bonds, setting a limit on size of such issue.
Section 562s, act July 14, 1956, ch. 602, § 1, 70 Stat. 545, authorized Territory to issue revenue bonds for highway construction payable from funds derived from highway vehicle fuel taxes.
Section 562t, act July 14, 1956, ch. 602, § 2, 70 Stat. 545, set out certain requirements for bonds issued under section 562s.
Section 562u, act July 14, 1956, ch. 602, § 3, 70 Stat. 545, allowed application of federal-aid highway funds to aid in retirement of highway bonds.
Section 562v, act July 14, 1956, ch. 602, § 4, 70 Stat. 545, defined “highway fuel taxes” as used in sections 562s–562v.
Section 562w, Pub. L. 85–534, § 2, July 18, 1958, 72 Stat. 379, authorized Territory to issue aviation revenue bonds, set out requirements and limitations thereof, allowed for retirement thereof with Federal funds, and defined “aviation fuel taxes”.
Section 563, acts Apr. 30, 1900, ch. 339, § 56, 31 Stat. 151; Mar. 3, 1905, ch. 1465, § 1, 33 Stat. 1035, empowered legislature to create town and city municipalities and provide for government thereof.
Section 564, act Apr. 30, 1900, ch. 339, § 13, 31 Stat. 144, prohibited persons from sitting as senators and representatives in legislature except in conformity with statutory provisions therefor.
Section 565, acts Apr. 30, 1900, ch. 339, § 30, 31 Stat. 146; Aug. 1, 1956, ch. 851, § 1, 70 Stat. 903, provided for number of senators and for the length of their term.
Section 566, acts Apr. 30, 1900, ch. 339, § 34, 31 Stat. 147; Sept. 15, 1922, ch. 315, 42 Stat. 844, set out age, citizenship, and residence requirements of senators.
Section 567, act Apr. 30, 1900, ch. 339, § 31, 31 Stat. 146, called for filling of vacancies in senate caused by death, resignation, or otherwise through general or special elections.
Section 568, acts Apr. 30, 1900, ch. 339, § 32, 31 Stat. 147; Aug. 1, 1956, ch. 851, § 2, 70 Stat. 903, divided Territory into senatorial districts.
Section 569, acts Apr. 30, 1900, ch. 339, § 33, 31 Stat. 147; Aug. 1, 1956, ch. 851, § 3, 70 Stat. 903, apportioned senators between various senatorial districts.
Section 570, acts Apr. 30, 1900, ch. 339, § 35, 31 Stat. 147; Aug. 1, 1956, ch. 851, § 4, 70 Stat. 903, set out number of representatives and called for their election by qualified voters of respective representative districts.
Section 571, acts Apr. 30, 1900, ch. 339, § 40, 31 Stat. 148; Sept. 15, 1922, ch. 315, 42 Stat. 844, stated age, citizenship, and residence requirements of representatives.
Section 572, act Apr. 30, 1900, ch. 339, § 36, 31 Stat. 147, placed term of office of representatives as period between their election at a general or special election and next general election held thereafter.
Section 573, act Apr. 30, 1900, ch. 339, § 37, 31 Stat. 147, directed that vacancies in house of representatives caused by death, resignations, or otherwise be filled by special elections.
Section 574, acts Apr. 30, 1900, ch. 339, § 38, 31 Stat. 147; Aug. 1, 1956, ch. 851, § 5, 70 Stat. 906, divided Territory into representative districts.
Section 575, acts Apr. 30, 1900, ch. 339, § 39, 31 Stat. 147; Aug. 1, 1956, ch. 851, § 6, 70 Stat. 906, apportioned representatives between the representative districts.
Section 576, acts Apr. 30, 1900, ch. 339, §§ 41–43, 31 Stat. 148; Aug. 20, 1958, Pub. L. 85–690, §§ 1, 2, 72 Stat. 684, set date for regular and budget sessions, commencement, duration, and adjournment, and budget session agenda.
Section 577, act Apr. 30, 1900, ch. 339, § 44, 31 Stat. 148, set out enacting clause of all laws and required that all legislative sessions be conducted in English language.
Section 578, act Apr. 30, 1900, ch. 339, § 45, 31 Stat. 148, required that each law embrace but one subject and that its subject be expressed in its title.
Section 579, act Apr. 30, 1900, ch. 339, § 46, 31 Stat. 148, covered passage of bills on three readings on separate days and final passage by a majority vote of all members to which each house is entitled taken by ayes and noes and entered upon journal.
Section 580, act Apr. 30, 1900, ch. 339, § 47, 31 Stat. 149, provided for certification of bills by the presiding officer or clerk of the house just passed and immediate submission to other house for consideration.
Section 581, act Apr. 30, 1900, ch. 339, § 49, 31 Stat. 149, made provision for veto or approval of bills and allowed veto of specific items in appropriation bills while requiring veto of all other bills only in their entirety.
Section 582, act Apr. 30, 1900, ch. 339, § 48, 31 Stat. 149, required signature of governor to make valid all bills passed by legislature except as otherwise provided.
Section 583, act Apr. 30, 1900, ch. 339, § 50, 31 Stat. 149, set out procedure to be followed by legislature in event of a veto by governor.
Section 584, act Apr. 30, 1900, ch. 339, § 51, 31 Stat. 149, set out effect to be given governor’s failure to sign, veto, or return a bill passed by legislature and sent to him.
Section 585, acts Apr. 30, 1900, ch. 339, § 52, 31 Stat. 149; May 27, 1910, ch. 258, § 3, 36 Stat. 444, required that appropriation be made by legislature except as otherwise provided.
Section 586, acts Apr. 30, 1900, ch. 339, § 53, 31 Stat. 149; Aug. 20, 1958, Pub. L. 85–690, § 3, 72 Stat. 684, required governor to submit to legislative estimates of appropriations for succeeding biennial period or for succeeding fiscal year in event of an additional regular session of legislature.
Section 587, act Apr. 30, 1900, ch. 339, § 54, 31 Stat. 150, made provision for calling of an extra session of the legislature and payment by treasurer of current expenses in event of failure of legislature to pass appropriation bills covering necessary current expenses.
Section 588, acts Apr. 30, 1900, ch. 339, § 16, 31 Stat. 145; Oct. 26, 1949, ch. 752, 63 Stat. 926, prohibited appointment or election of a member of legislature to any office of Territory during term for which he was elected.
Section 589, act Apr. 30, 1900, ch. 339, § 17, 31 Stat. 145, made ineligible to hold office of member of legislature any person holding office in or under or by authority of Government of United States or Territory of Hawaii.
Section 590, act Apr. 30, 1900, ch. 339, § 18, 31 Stat. 145, made ineligible to vote for or hold office in legislature all idiot or insane persons, persons expelled from legislature for bribery, and persons convicted of criminal offenses punishable by imprisonment for a term exceeding one year unless person was convicted and subsequently had his civil rights restored.
Section 591, act Apr. 30, 1900, ch. 339, § 19, 31 Stat. 145, prescribed oath to be taken by legislators and territorial officers.
Section 592, act Apr. 30, 1900, ch. 339, § 20, 31 Stat. 145, called for senate and house of representatives to choose their own officers, determine rules and keep a journal.
Section 593, act Apr. 30, 1900, ch. 339, § 21, 31 Stat. 145, required that, at desire of one-fifth of members present, ayes and noes of members be entered on journal.
Section 594, act Apr. 30, 1900, ch. 339, §§ 22–24, 31 Stat. 145, set out attendance required for a quorum of each house of legislature, votes required for final passage of a law, adjournment, absentees, and a count of members present by chairman.
Section 595, act Apr. 30, 1900, ch. 339, § 28, 31 Stat. 146, granted members of legislature a privilege for any word uttered in exercise of their legislative functions in either house.
Section 596, act Apr. 30, 1900, ch. 339, § 27, 31 Stat. 146, authorized each house of legislature to punish its members by censure for disorderly behavior or neglect of duty and to suspend or expel its members by a two-thirds vote.
Section 597, act Apr. 30, 1900, ch. 339, § 25, 31 Stat. 146, authorized each house to punish non-members for contempt but granted a person so charged right to be informed of charges, present evidence, and be heard in his own defense.
Section 598, act Apr. 30, 1900, ch. 339, § 29, 31 Stat. 146, granted members of legislature a privilege from arrest, except in cases of treason, felony, or breach of peace, during their attendance at sessions in their respective houses.
Section 599, acts Apr. 30, 1900, ch. 339, § 26, 31 Stat. 146; May 27, 1910, ch. 258, § 2, 36 Stat. 444; July 9, 1921, ch. 42, § 301, 42 Stat. 115; June 27, 1930, ch. 647, 46 Stat. 824; Aug. 20, 1958, Pub. L. 85–690, § 4, 72 Stat. 684, set out compensation and additional compensation to be paid members of legislature.



§§ 611 to 620. Omitted
Codification
Sections 611 to 620, relating to Territory of Hawaii, were omitted in view of admission of Hawaii into the Union.
Section 611, act Apr. 30, 1900, ch. 339, § 14, 31 Stat. 144, called general elections to be held on the Tuesday next after first Monday in November, biennially in even-numbered years.
Section 612, act Apr. 30, 1900, ch. 339, § 15, 31 Stat. 145, made each house judge of elections, returns, and qualifications of its own members.
Section 613, act Apr. 30, 1900, ch. 339, §§ 57, 58, 31 Stat. 151, granted each elector a privilege from military duty on election day in any way which would deprive him of his vote except in time of war or public danger and also granted a privilege from arrest while going to and returning from attendance at election except in certain cases.
Section 614, act Apr. 30, 1900, ch. 339, § 59, 31 Stat. 151, allowed each voter for representative to vote for as many representatives as would be elected from representative district in which voter was entitled to vote and gave posts of representatives to those candidates receiving highest number of votes.
Section 615, act Apr. 30, 1900, ch. 339, § 61, 31 Stat. 152, allowed each voter to cast one vote for senator to be elected from district in which voter could vote and called for required numbers of candidates receiving highest number of votes to become senators for their districts.
Section 616, act Apr. 30, 1900, ch. 339, § 62, 31 Stat. 152, made qualifications for voters for senator and for all other elections same as qualifications for voters casting votes for representative.
Section 617, acts Apr. 30, 1900, ch. 339, § 60, 31 Stat. 151; June 26, 1930, ch. 620, 46 Stat. 818, set out qualifications required for an elector to vote for representative.
Section 618, act June 13, 1918, ch. 97, §§ 1, 2, 4, 40 Stat. 604, authorized extension of franchise to women, and was repealed by act Dec. 16, 1930, ch. 14, § 1, 46 Stat. 1029. See Const. Amend. 19.
Section 619, act Apr. 30, 1900, ch. 339, § 63, 31 Stat. 152, prevented from voting all persons who were in Hawaii by reason of being in Army or Navy or being attached to troops of the United States.
Section 619a, act Apr. 30, 1900, ch. 339, § 64, 31 Stat. 152, continued in force rules and regulations for administering oaths and holding elections.
Section 620, act Apr. 30, 1900, ch. 339, § 65, 31 Stat. 153, authorized legislature to establish and alter boundaries of election districts and voting precincts and apportion senators and representatives to be elected from such districts.



§§ 631 to 633. Omitted
Codification
Sections 631 to 633, relating to Territory of Hawaii, were omitted in view of admission of Hawaii into the Union.
Section 631, act Apr. 30, 1900, ch. 339, § 81, 31 Stat. 157, made provision for vesting of judicial power in courts and continued in force the courts’ jurisdiction and procedure previously in force.
Section 632, acts Apr. 30, 1900, ch. 339, § 82, 31 Stat. 157; June 15, 1950, ch. 250, 64 Stat. 216, set out size and organization of supreme court, appointment and qualifications of its members, and provisions for filling of vacancies therein.
Section 633, acts Apr. 30, 1900, ch. 339, § 80, 31 Stat. 156; Mar. 3, 1905, ch. 1465, § 2, 33 Stat. 1035; July 9, 1921, ch. 42, § 312, 42 Stat. 119; May 9, 1956, ch. 237, § 1, 70 Stat. 130, called for presidential appointment of members of supreme court and circuit courts and set tenure and qualifications of judges.



§§ 634, 634a. Repealed. Pub. L. 86–3, § 14(e), Mar. 18, 1959, 73 Stat. 10

Section 634, acts Apr. 30, 1900, ch. 339, § 92, 31 Stat. 159; May 27, 1910, ch. 258, § 8, 36 Stat. 448; July 9, 1921, ch. 42, § 314, 42 Stat. 120, related to salaries of justices of supreme court and circuit courts.


Section 634a, acts May 29, 1928, ch. 904, §§ 1, 2, 45 Stat. 997; Apr. 30, 1956, ch. 226, § 1, 70 Stat. 123, related to salaries of justices of supreme court and circuit courts.



§§ 634b, 634c. Repealed. June 25, 1948, ch. 646, § 39, 62 Stat. 992

Section 634b, acts May 31, 1938, ch. 301, § 1, 52 Stat. 591; Apr. 16, 1946, ch. 139, § 1, 60 Stat. 90, related to retirement of justices and judges.


Section 634c, acts May 31, 1938, ch. 301, § 2, 52 Stat. 591; Apr. 16, 1946, ch. 139, § 2, 60 Stat. 90, related to computation of years of service.



§§ 635, 636. Omitted
Codification
Sections 635 and 636, relating to Territory of Hawaii, were omitted in view of admission of Hawaii into the Union.
Section 635, acts Apr. 30, 1900, ch. 339, § 83, 31 Stat. 157; Apr. 1, 1952, ch. 127, § 1, 66 Stat. 32, continued in force all laws relating to judicial departments and procedure, but made certain changes with reference to membership qualifications for membership on juries.
Section 636, acts Apr. 30, 1900, ch. 339, § 84, 31 Stat. 157; May 27, 1910, ch. 258, § 6, 36 Stat. 447, set out standards for disqualification of jurors who were related by affinity or consanguinity with a person interested in case being tried and for disqualification of judges in certain cases.



§§ 641 to 644. Repealed. June 25, 1948, ch. 646, §§ 8, 39, 62 Stat. 986, 992

Section 641, acts Apr. 30, 1900, ch. 339, § 86(a), (d), 31 Stat. 158; Mar. 3, 1909, ch. 269, § 1, 35 Stat. 838; July 9, 1921, ch. 42, § 313, 42 Stat. 119; Feb. 12, 1925, ch. 220, 43 Stat. 890; Dec. 13, 1926, ch. 6, § 1, 44 Stat. 919; July 31, 1946, ch. 704, § 1, 60 Stat. 716, related to district court, sessions, powers, terms. See section 81 et seq. of Title 28, Judiciary and Judicial Procedure.


Section 642, acts Apr. 30, 1900, ch. 339, § 86(c), 31 Stat. 158; Mar. 3, 1909, ch. 269, § 1, 35 Stat. 838; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 167; July 9, 1921, ch. 42, § 313, 42 Stat. 119; Feb. 12, 1925, ch. 220, 43 Stat. 890, related to jurisdiction of district court and authority of officers. See sections 81 et seq., 451 et seq., 501 et seq., 531 et seq., and 1331 et seq. of Title 28.


Section 642a, acts Aug. 13, 1940, ch. 662, 54 Stat. 784; Apr. 29, 1948, ch. 241, § 1, 62 Stat. 204, related to jurisdiction of cases arising on Midway, Wake, Johnston, etc., Islands. See section 91 of Title 28.


Section 643, acts Apr. 30, 1900, ch. 339, § 86, 31 Stat. 158; Mar. 3, 1909, ch. 269, § 1, 35 Stat. 838; July 9, 1921, ch. 42, § 313, 42 Stat. 119; Feb. 12, 1925, ch. 220, 43 Stat. 890, related to appointment and term of office of judges, district attorney, and marshal. See sections 133, 134, 501, 504, and 541 of Title 28.


Section 644, acts Apr. 30, 1900, ch. 339, § 86, 31 Stat. 158; Mar. 3, 1909, ch. 269, § 1, 35 Stat. 838; Mar. 4, 1921, ch. 161, § 1, 41 Stat. 1412; July 9, 1921, ch. 42, § 313, 42 Stat. 119; June 1, 1922, ch. 204, title II, 42 Stat. 614, 616; Jan. 3, 1923, ch. 21, title II, 42 Stat. 1084; Feb. 12, 1925, ch. 220, 43 Stat. 890, related to appointment and salaries of clerks, deputy clerks and reporters. See sections 604, 751, and 753 of Title 28.



§ 644a. Jurisdiction of district court of cases arising on or within Midway, Wake, Johnston, Sand, etc., Islands; laws applicable to jury trials
The jurisdiction of the United States District Court for the District of Hawaii is extended to all civil and criminal cases arising on or within the Midway Islands, Wake Island, Johnston Island, Sand Island, Kingman Reef, Palmyra Island, Baker Island, Howland Island, Jarvis Island, and, having regard to the special status of Canton and Enderbury Islands pursuant to an agreement of April 6, 1939, between the Governments of the United States and of the United Kingdom to set up a regime for their use in common, the said jurisdiction is also extended to all civil and criminal cases arising on or within Canton Island and Enderbury Island: Provided, That such extension to Canton and Enderbury Islands shall in no way be construed to be prejudicial to the claims of the United Kingdom to said islands in accordance with the agreement. All civil acts and deeds consummated and taking place on any of these islands or in the waters adjacent thereto, and all offenses and crimes committed thereon, or on or in the waters adjacent thereto, shall be deemed to have been consummated or committed on the high seas on board a merchant vessel or other vessel belonging to the United States and shall be adjudicated and determined or adjudged and punished according to the laws of the United States relating to such civil acts or offenses on such ships or vessels on the high seas, which laws for the purpose aforesaid are extended over such islands, rocks, and keys.
The laws of the United States relating to juries and jury trials shall be applicable to the trial of such cases before said district court.
(June 15, 1950, ch. 253, 64 Stat. 217; Pub. L. 86–3, § 14(j), Mar. 18, 1959, 73 Stat. 11; Pub. L. 86–624, § 19, July 12, 1960, 74 Stat. 416.)

Amendments1960—Pub. L. 86–624 struck out Kure Island.
1959—Pub. L. 86–3 extended jurisdiction to cases arising on or within Palmyra Island.

Effective Date of 1959 AmendmentAmendment by Pub. L. 86–3 effective on admission of the State of Hawaii into the Union, see note set out under section 91 of Title 28, Judiciary and Judicial Procedure. Admission of Hawaii into the Union was accomplished Aug. 21, 1959, on issuance of Proc. No. 3309, Aug. 21, 1959, 25 F.R. 6868, 73 Stat. c74, as required by sections 1 and 7(c) of Pub. L. 86–3, Mar. 18, 1959, 73 Stat. 4, set out as notes preceding section 491 of this title.

Canton and Enderbury Islands; Sovereignty of KiribatiBy a treaty of friendship, TIAS 10777, which entered into force Sept. 23, 1983, the United States recognized the sovereignty of Kiribati over Canton Island and Enderbury Island.



§ 645. Repealed. Pub. L. 86–3, § 14(f), Mar. 18, 1959, 73 Stat. 10

Section, acts Apr. 30, 1900, ch. 339, § 86, 31 Stat. 158; Mar. 3, 1909, ch. 269, § 1, 35 Stat. 838; Mar. 11, 1911, ch. 231, § 291, 36 Stat. 167; Mar. 4, 1920, ch. 161, § 1, 41 Stat. 1412; July 9, 1921, ch. 42, § 313, 42 Stat. 119; June 1, 1922, ch. 204, title II, 42 Stat. 614, 616; Jan. 3, 1923, ch. 21, title II, 42 Stat. 1084; Feb. 12, 1925, ch. 220, 43 Stat. 890; Dec. 13, 1926, ch. 6, § 1, 44 Stat. 919; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54; July 31, 1946, ch. 704, § 1, 60 Stat. 716; June 25, 1948, ch. 646, §§ 8, 39, 62 Stat. 986, 992, related to removal of causes and appeal. See section 91 of Title 28, Judiciary and Judicial Procedure and notes thereunder.



§ 646. Repealed. June 25, 1948, ch. 646, § 39, 62 Stat. 992

Section, act Apr. 30, 1900, ch. 339, § 86a, as added June 19, 1939, ch. 211, 53 Stat. 841, related to rules in civil actions. See section 2072 of Title 28, Judiciary and Judicial Procedure.



§ 651. Omitted
Codification
Section, acts Apr. 30, 1900, ch. 339, § 85, 31 Stat. 158; June 28, 1906, ch. 3582, 34 Stat. 550, which provided for the election of a Delegate to the House of Representatives of the United States to serve during each Congress, was omitted in view of the admission of Hawaii into the Union.



§§ 661 to 678. Omitted
Codification
Sections 661 to 678, relating to Territory of Hawaii, were omitted in view of admission of Hawaii into the Union.
Section 661, act July 7, 1898, No. 55, § 1, 30 Stat. 750, provided that Congress of the United States shall enact special laws for management and disposition of public lands.
Section 662, act Apr. 30, 1900, ch. 339, § 99, 31 Stat. 161, which declared to be property of Hawaiian Government portion of public domain known prior to April 30, 1900, as Crown land.
Section 663, acts Apr. 30, 1900, ch. 339, § 73(a), (b), 31 Stat. 154; Apr. 2, 1908, ch. 124, 35 Stat. 56; July 9, 1921, ch. 42, § 304, 42 Stat. 116, defined “public lands”, “commissioner”, “land board”, and “person”, and incorporated by reference certain other defined terms.
Section 664, acts Apr. 30, 1900, ch. 339, § 73(c), 31 Stat. 154; Apr. 2, 1908, ch. 124, 35 Stat. 56; May 27, 1910, ch. 258, § 5, 36 Stat. 444; July 9, 1921, ch. 42, § 304, 42 Stat. 117, declared that laws of Hawaii relating to public lands, settlement of boundaries and issuance of patents on land commission awards, shall continue in force until Congress shall otherwise provide.
Section 664a, act Sept. 26, 1941, ch. 426, § 1, 55 Stat. 734, ratified Hawaiian realty transactions consummated on or before November 25, 1941.
Section 664b, act Sept. 26, 1941, ch. 426, § 2, 55 Stat. 734, provided that realty transaction so ratified shall be deemed and held to be perfect and valid from day of date thereof.
Section 665, acts Apr. 30, 1900, ch. 339, § 73(d), 31 Stat. 154; Apr. 2, 1908, ch. 124, 35 Stat. 56; May 27, 1910, ch. 258, § 5, 36 Stat. 444; July 9, 1921, ch. 42, § 304, 42 Stat. 117; Aug. 28, 1958, Pub. L. 85–803, § 1, 72 Stat. 971, prescribed terms and conditions of leases on public lands.
Section 666, acts Apr. 30, 1900, ch. 339, § 73(e), 31 Stat. 154; Apr. 2, 1908, ch. 124, 35 Stat. 56; July 9, 1921, ch. 42, § 304, 42 Stat. 117, directed that all funds arising from sale or lease of public lands be appropriated by laws of government of the territory of Hawaii.
Section 667, acts Apr. 30, 1900, ch. 339, § 73(f), 31 Stat. 154; Apr. 2, 1908, ch. 124, 35 Stat. 56; May 27, 1910, ch. 258, § 5, 36 Stat. 444; July 9, 1921, ch. 42, § 304, 42 Stat. 117, set out requirements for those who would be entitled to receive any certificate of occupation, right of purchase lease, cash freehold agreement, or special homestead agreement. Section was also classified to section 1509 of this title.
Section 668, acts Apr. 30, 1900, ch. 339, § 73(g), 31 Stat. 154; Apr. 2, 1908, ch. 124, 35 Stat. 56; May 27, 1910, ch. 258, § 5, 36 Stat. 444; July 9, 1921, ch. 42, § 304, 42 Stat. 117, prescribed limitations on alienation of public lands for which certificates of occupancy have been issued. Section was also classified to section 1510 of this title.
Section 669, acts Apr. 30, 1900, ch. 339, § 73(h), 31 Stat. 154; Apr. 2, 1908, ch. 124, 35 Stat. 56; May 27, 1919, ch. 258; § 5, 36 Stat. 445; July 9, 1921, ch. 42, § 305, 42 Stat. 118, set out provisions for forfeiture of lands for noncompliance with prior provisions.
Section 670, acts Apr. 30, 1900, ch. 339, § 73(i), 31 Stat. 154; Apr. 2, 1908, ch. 124, 35 Stat. 56; May 27, 1910, ch. 258, § 5, 36 Stat. 445; July 9, 1921, ch. 42, § 305, 42 Stat. 118; July 27, 1939, ch. 383, § 1, 53 Stat. 1126; July 9, 1952, ch. 617, 66 Stat. 515; Apr. 6, 1956, ch. 180, § 1, 70 Stat. 102; Aug. 1, 1956, ch. 854, 70 Stat. 918, determined persons entitled to take under certificates of occupation, lease or agreement.
Section 671, acts Apr. 30, 1900, ch. 339, § 73(j), 31, Stat. 154; Apr. 2, 1908, ch. 124, 35 Stat. 56; May 27, 1910, ch. 258, § 5, 36 Stat. 445; July 9, 1921, ch. 42, § 306, 42 Stat. 118, gave commissioner, with approval of governor, right to give preferences in purchasing of public lands. Section was also classified to section 1511 of this title.
Section 672, acts Apr. 30, 1900, ch. 339, § 73(k), 31 Stat. 154; Apr. 2, 1908, ch. 124, 35 Stat. 56; May 27, 1910, ch. 258, § 5, 36 Stat. 445; July 9, 1921, ch. 42, § 307, 42 Stat. 118, gave commissioner, with approval of governor, power to issue patents to churches or religious organizations. Section was also classified to section 1512 of this title.
Section 673, acts Apr. 30, 1900, ch. 339, § 73(l), 31 Stat. 154; Apr. 2, 1908, ch. 124, 35 Stat. 56; May 27, 1910, ch. 258, § 5, 36 Stat. 446; July 9, 1921, ch. 42, § 308, 42 Stat. 118; Aug. 7, 1946, ch. 771, 60 Stat. 871; July 9, 1952, ch. 616, § 1, 66 Stat. 514; Apr. 6, 1956, ch. 185, § 1, 70 Stat. 104; Aug. 21, 1958, Pub. L. 85–718, 72 Stat. 709; Aug. 28, 1958, Pub. L. 85–803, § 2, 72 Stat. 971, created board of public lands and set restrictions upon sale and lease of agricultural lands and exchange of lands.
Section 674, acts Apr. 30, 1900, ch. 339, § 73(m), 31 Stat. 154; Apr. 2, 1908, ch. 124, 35 Stat. 56, May 27, 1910, ch. 258, § 5, 36 Stat. 446; July 9, 1921, ch. 42, § 309, 42 Stat. 119, opened agricultural lands for settlement.
Section 675, acts Apr. 30, 1900, ch. 339, § 73(n), (p), 31 Stat. 154; Apr. 2, 1908, ch. 124, 35 Stat. 56; May 27, 1910, ch. 258, § 5, 36 Stat. 446; July 9, 1921, ch. 42, §§ 310, 311, 42 Stat. 119, provided for survey and opening of homestead entry agricultural lands.
Section 676, acts Apr. 30, 1900, ch. 339, § 73(o), 31 Stat. 154; Apr. 2, 1908, ch. 124, 35 Stat. 56; May 27, 1910, ch. 258, § 5, 36 Stat. 446; July 9, 1921, ch. 42, § 310, 42 Stat. 119, permitted any person under a general lease from Territory, to continue in possession of such land after expiration of lease until such time as homesteader takes actual possession thereof under any form of homestead agreement.
Section 677, acts Apr. 30, 1900, ch. 399, § 73(q), 31 Stat. 154; Apr. 2, 1908, ch. 124, 35 Stat. 56; May 27, 1910, ch. 258, § 5, 36 Stat. 447; July 9, 1921, ch. 42, § 311, 42 Stat. 119; Aug. 21, 1941, ch. 394, § 1, 55 Stat. 658; July 18, 1958, Pub. L. 85–534, § 1, 72 Stat. 379; Aug. 14, 1958, Pub. L. 85–650, § 2, 72 Stat. 606, improved commissioner with control, management, and disposition of public lands and included within this making of leases by Hawaiian Aeronautics commission.
Section 677–1, act Apr. 30, 1900, ch. 339, § 73(r), as added Aug. 1, 1956, ch. 820, § 1, 70 Stat. 785, provided for disposition of remnants of public lands.
Section 677a, act Apr. 30, 1900, ch. 339, § 73(par.), as added June 12, 1940, ch. 336, § 1, 54 Stat. 345, provided for reamortization of indebtedness under homestead agreements.
Section 677b, act Apr. 30, 1900, ch. 339, § 73(par.), as added June 12, 1940, ch. 336, § 1, 54 Stat. 346, provided for refunds on account of reamortization of homestead agreements.
Section 678, act Apr. 30, 1900, ch. 339, § 107, as added July 9, 1921, ch. 42, § 315, 42 Stat. 121, cited the Act of April 30, 1900, ch. 339, 31 Stat. 141, as the “Hawaiian Organic Act”.



§§ 691 to 718. Omitted
Codification
Sections 691 to 718, relating to Territory of Hawaii, were omitted in view of admission of Hawaii into the Union.
Section 691, act July 9, 1921, ch. 42, title I, § 1, 42 Stat. 108, cited sections 691–704 and 705–716 of this title, as the “Hawaiian Homes Commission Act, 1920”.
Section 692, acts July 9, 1921, ch. 42, title II, § 201, 42 Stat. 108; June 18, 1954, ch. 321, § 2, 68 Stat. 264, defined “Commission”, “public lands”, “fund”, “Territory”, “Hawaiian home lands”, “tract”, “native Hawaiian” and “irrigated pastoral land” as used in “Hawaiian Homes Commission Act, 1920”.
Section 693, acts July 9, 1921, ch. 42, title II, § 202, 42 Stat. 109; July 26, 1935, ch. 420, § 1, 49 Stat. 504; May 31, 1944, ch. 216, § 1, 58 Stat. 260; July 9, 1952, ch. 618, §§ 1, 3, 66 Stat. 515, 516, established Hawaiian Homes Commission.
Section 694, acts July 9, 1921, ch. 42, title II, § 222, 42 Stat. 115; Nov. 26, 1941, ch. 544, § 7, 55 Stat. 787; June 14, 1948, ch. 646, § 8, 62 Stat. 394, empowered commission to make such regulations and with approval of Governor, such expenditures as are necessary to efficient execution of his office.
Section 695, act July 9, 1921, ch. 42, title II, § 222, 42 Stat. 115, required commission to make a biennial report to legislature of Territory.
Section 696, act July 9, 1921, ch. 42, title II, § 222, 42 Stat. 115, directed that executive officer and secretary give bond for faithful performance of his duties.
Section 697, acts July 9, 1921, ch. 42, title II, § 203, 42 Stat. 109; May 16, 1934, ch. 290, § 1, 48 Stat. 777; Aug. 29, 1935, ch. 810, § 1, 49 Stat. 966; July 10, 1937, ch. 482, 50 Stat. 497; Nov. 26, 1941, ch. 544, § 1, 55 Stat. 782; May 31, 1944, ch. 216, § 2, 58 Stat. 260; June 3, 1948, ch. 384, 62 Stat. 295; June 3, 1948, ch. 397, 62 Stat. 303; July 9, 1952, ch. 614, §§ 1, 2, 66 Stat. 511, designated certain lands in Territory as “available land”.
Section 698, acts July 9, 1921, ch. 42, title II, § 204, 42 Stat. 110; Mar. 7, 1928, ch. 142, § 1, 45 Stat. 246; July 10, 1937, ch. 482, 50 Stat. 503; Feb. 20, 1954, ch. 10, § 1, 68 Stat. 16; June 18, 1954, ch. 319, § 1, 68 Stat. 262, provided that after July 9, 1921, all available lands would assume status of Hawaiian home lands and be under control of Commission.
Section 699, act July 9, 1921, ch. 42, title II, § 205, 42 Stat. 110, provided for sale or lease of available lands.
Section 700, act July 9, 1921, ch. 42, title II, § 206, 42 Stat. 110, declared that available lands were not subject to disposition by Governor, Commissioner of Public Lands, or Board of Public Lands.
Section 701, acts July 9, 1921, ch. 42, title II, § 207, 42 Stat. 110; Feb. 3, 1923, ch. 56, § 1, 42 Stat. 1222; May 16, 1934, ch. 290, § 2, 48 Stat. 779; July 10, 1937, ch. 482, 50 Stat. 504; May 31, 1944, ch. 216, §§ 3, 4, 58 Stat. 264; June 14, 1948, ch. 464, §§ 1, 2, 62 Stat. 390; June 18, 1954, ch. 321, § 1, 68 Stat. 263; Aug. 23, 1958, Pub. L. 85–733, 72 Stat. 822, authorized Commission to lease lands to native Hawaiians.
Section 702, acts July 9, 1921, ch. 42, title II, § 208, 42 Stat. 111; July 10, 1937, ch. 482, 50 Stat. 504; Nov. 26, 1941, ch. 544, § 2, 55 Stat. 783; Aug. 21, 1958, Pub. L. 85–710, § 1, 72 Stat. 706, set up certain conditions to be included in leases of lands by Commission.
Section 703, acts July 9, 1921, ch. 42, title II, § 209, 42 Stat. 111; July 10, 1937, ch. 482, 50 Stat. 504; Nov. 26, 1941, ch. 544, § 3, 55 Stat. 783; July 9, 1952, ch. 614, § 4, 66 Stat. 514, established rules governing successors to lessees.
Section 704, act July 9, 1921, ch. 42, title II, § 210, 42 Stat. 111, gave Commission power to cancel leases.
Section 704a, acts May 16, 1934, ch. 200, § 3, 48 Stat. 779; July 9, 1952, ch. 614, § 3, 66 Stat. 513, gave a preference to residents in leasing of lands.
Section 705, act July 9, 1921, ch. 42, title II, § 211, 42 Stat. 112, provided for community pastures adjacent to each district in which agricultural lands were leased.
Section 706, act July 9, 1921, ch. 42, title II, § 212, 42 Stat. 112, gave Commission power to return lands not leased to control of Commissioner of Public Lands.
Section 707, acts July 9, 1921, ch. 42, title II, § 213, 42 Stat. 112; Feb. 3, 1923, ch. 56, § 2, 42 Stat. 1222; Mar. 7, 1928, ch. 142, § 2, 45 Stat. 246; Nov. 26, 1941, ch. 544, § 4, 55 Stat. 784; June 14, 1948, ch. 464, § 3, 62 Stat. 390; July 9, 1952, ch. 615, §§ 1, 2, 66 Stat. 514; Aug. 21, 1958, Pub. L. 85–708, 72 Stat. 705, established in Treasury of Territory two revolving funds to be known as Hawaiian home-loan fund and Hawaiian home-operating fund, and two special funds to be known as Hawaiian home-development fund and Hawaiian home administration account.
Section 707a, act July 9, 1921, ch. 42, title II, § 225, as added Nov. 26, 1941, ch. 544, § 8, 55 Stat. 787, and amended June 14, 1948, ch. 464, § 9, 62 Stat. 394, gave Commission power to invest and reinvest any of moneys in loan fund.
Section 708, act July 9, 1921, ch. 42, title II, § 214, 42 Stat. 112, authorized Commission to make loans from fund to lessee of any tract or successor to his interest therein.
Section 709, acts July 9, 1921, ch. 42, title II, § 215, 42 Stat. 112; Feb. 3, 1923, ch. 56, § 3, 42 Stat. 1222; July 10, 1937, ch. 482, 50 Stat. 505; Nov. 26, 1941, ch. 544, § 5, 55 Stat. 785; June 14, 1948, ch. 464, §§ 4, 5, 62 Stat. 392; July 9, 1952, ch. 615, §§ 3, 4, 66 Stat. 514, set up conditions to be followed in contracts of loan.
Section 710, acts July 9, 1921, ch. 42, title II, § 216, 42 Stat. 113; July 10, 1937, ch. 482, 50 Stat. 506; June 14, 1948, ch. 464, § 6, 62 Stat. 393, gave Commission power to require borrower to insure all livestock and dwellings and other permanent improvements upon his tract purchased or constructed out of any moneys loaned from fund.
Section 711, act July 9, 1921, ch. 42, title II, § 217, 42 Stat. 113, gave Commission power to bring an ejectment action against lessee or borrower for noncompliance with Commission orders.
Section 712, act July 9, 1921, ch. 42, title II, § 218, 42 Stat. 114, provided that lessees of land were not to receive loans under Territorial Farm Land.
Section 713, act July 9, 1921, ch. 42, title II, § 219, 42 Stat. 114, authorized Commission to employ agricultural experts.
Section 714, acts July 9, 1921, ch. 42, title II, § 220, 42 Stat. 114; July 10, 1937, ch. 482, 50 Stat. 507; Nov. 26, 1941, ch. 544, § 6, 55 Stat. 786; June 14, 1948, ch. 464, § 7, 62 Stat. 393; Aug. 1, 1956, ch. 855, § 1, 70 Stat. 915, authorized Commission to undertake development projects.
Section 715, acts July 9, 1921, ch. 42, title II, § 221, 42 Stat. 114; Aug. 1, 1956, ch. 855, §§ 2, 3, 70 Stat. 915, defined “water license” and “surplus water”, subjected water licenses issued after July 9, 1921, to Commission and authorized Commission to use free of all charge, Government-owned water.
Section 715a, act July 9, 1921, ch. 42 title II, § 224, as added July 26, 1935, ch. 420, § 2, 49 Stat. 505, authorized Secretary of the Interior to designate a sanitation and reclamation expert.
Section 716, act July 9, 1921, ch. 42, title II, § 223, 42 Stat. 115, reserved right in Congress, to alter, amend, or repeal provisions of sections 691 to 704 and 705 to 716 of this title.
Section 717, act July 9, 1921, ch. 42, § 401, 42 Stat. 121, related to acts repealed.
Section 718, act July 9, 1921, ch. 42, § 402, 42 Stat. 121, related to savings provisions.



§§ 721 to 723. Omitted
Codification
Sections 721 to 723, relating to Territory of Hawaii, were omitted in view of admission of Hawaii into the Union.
Section 721, acts July 18, 1950, ch. 466, title I, § 101, 64 Stat. 344; Aug. 11, 1955, ch. 783, title I, § 107(3), (7), (9), 69 Stat. 637, 638, authorized Hawaiian government to undertake slum clearance and urban redevelopment and renewal projects.
Section 721a, acts July 18, 1950, ch. 466, title I, § 102, 64 Stat. 344; Aug. 11, 1955, ch. 783, title I, § 107(3), 69 Stat. 637, authorized government of Hawaii to assist slum clearance and urban redevelopment projects through cash donations, loans conveyances of real and personal property, facilities and services.
Section 721b, act July 18, 1950, ch. 466, title I, § 103, 64 Stat. 345, ratified all legislation enacted by Legislature of Territory of Hawaii dealing with subject matter of sections 721 to 722 of this title.
Section 722, acts July 10, 1937, ch. 484, 50 Stat. 508; July 18, 1950, ch. 466, title II, § 202(a), 64 Stat. 345, gave Legislature of Territory of Hawaii power to create public corporate authorities to engage in slum clearance, or housing undertaking.
Section 723, act June 27, 1934, ch. 847, § 214, as added Apr. 23, 1949, ch. 89, § 2(a), 63 Stat. 57, and amended, related to insurance of mortgages on property in Hawaii. See section 1715d of Title 12, Banks and Banking.



§ 724. Repealed. Aug. 2, 1954, ch. 649, title II, § 205, 68 Stat. 622

Section, acts Apr. 23, 1949, ch. 89, § 2(b), 63 Stat. 58; June 30, 1953, ch. 170, § 25(b), 67 Stat. 128, related to purchase of insured mortgage loans by Federal National Mortgage Association, with respect to property in Hawaii.




CHAPTER 4—PUERTO RICO




SUBCHAPTER I—GENERAL PROVISIONS


Sec.


731.Territory included under name Puerto Rico.


731a.Change of name; Puerto Rico.


731b.Organization of a government pursuant to a constitution.


731c.Submission of sections 731b to 731e of this title to people of Puerto Rico for referendum; convening of constitutional convention; requisites of constitution.


731d.Ratification of constitution by Congress.


731e.Chapter continued in force and effect.


732.Repealed.


733.Citizens; former Spanish subjects and children; body politic; name.


733a.Citizens; residence in island of citizens of United States.


733a–1, 733b.Repealed or Omitted.


734.United States laws extended to Puerto Rico; internal revenue receipts covered into treasury.


734a.Extension of industrial alcohol and internal revenue laws to Puerto Rico.


735.Repealed.


736.Puerto Rican law modified.


737.Privileges and immunities.


738.Free interchange of merchandise with United States.


739.Duties on foreign imports; books and pamphlets in English language.


740.Duties and taxes to constitute fund for benefit of Puerto Rico; ports of entry.


741.Export duties, taxes, etc.; bonds to anticipate revenues.


741a.Internal-revenue taxes; levy and collection; discrimination.


742.Acknowledgment of deeds.


743.Repealed.


744.Coasting trade laws.


745.Tax exempt bonds.


745a.Public improvement bonds sold to United States or agency thereof excluded from public indebtedness.


745b.Refunding bonds excluded temporarily in computing indebtedness.


746.Public lands and buildings; reservations; rights prior to July 1, 1902.


747.Public property transferred; “control” defined.


748.Conveyance by President to people of lands, buildings, etc.


749.Harbors and navigable waters transferred; definitions.


750.Repealed.


751.Interstate commerce and certain other laws inapplicable to Puerto Rico.


752.Corporate real estate holdings.


753 to 755.Repealed or Omitted.



SUBCHAPTER II—THE EXECUTIVE AND GOVERNMENT OFFICIALS


771 to 793b.Repealed.


794.Official reports.


795.Government expenses payable out of revenues.


796 to 799.Repealed.



SUBCHAPTER III—THE LEGISLATURE


811 to 820.Repealed.


821.Legislative power.


822 to 844.Repealed or Omitted.


845.Income tax laws; modification or repeal by legislature.



SUBCHAPTER IV—THE JUDICIARY


861 to 863.Repealed or Omitted.


864.Appeals, certiorari, removal of causes, etc.; use of English language.


865 to 867.Repealed or Omitted.


868.Fees part of United States revenues.


869.Fees payable by United States out of revenue of Puerto Rico.


870, 871.Repealed or Omitted.


872.Habeas corpus; mandamus; suit to restrain assessment or collection of taxes.


873, 873a.Repealed.


874.Judicial process; officials to be citizens of United States; oath.


875, 876.Repealed.



SUBCHAPTER V—RESIDENT COMMISSIONER


891.Resident Commissioner; election.


892.Qualifications of Commissioner; appointment to fill vacancy.


893.Salary of Commissioner; allowances; franking privilege.


894.Salary and traveling expenses; payment.



SUBCHAPTER VI—SLUM CLEARANCE AND URBAN REDEVELOPMENT PROJECTS


910.Slum clearance and urban redevelopment and renewal projects; powers of government.


910a.Authorization of loans, conveyances, etc., by government and municipalities.


910b.Ratification of prior acts.



SUBCHAPTER VII—LOW RENT HOUSING PROJ­ECTS AND ELIMINATION OF SUB-STANDARD HOUSING


911.Legislative authorization to create authorities.


912.Authority to appoint commissioners; powers of authorities.


913.Authorization of loans, conveyances, etc., by municipalities.


914.Issuance of bonds and obligations.


915.Bonds as public debt.


916.Ratification of previous legislation.



SUBCHAPTER I—GENERAL PROVISIONS
§ 731. Territory included under name Puerto Rico
The provisions of this chapter shall apply to the island of Puerto Rico and to the adjacent islands belonging to the United States and waters of those islands; and the name Puerto Rico, as used in this chapter, shall be held to include not only the island of that name, but all the adjacent islands as aforesaid.
(Mar. 2, 1917, ch. 145, § 1, 39 Stat. 951; May 17, 1932, ch. 190, 47 Stat. 158.)


References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Mar. 2, 1917, ch. 145, 39 Stat. 951, as amended, known as the Puerto Rican Federal Relations Act and also popularly known as the Jones Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out below and Tables.

Prior ProvisionsProvisions similar to those in this section were contained in act Apr. 12, 1900, ch. 191, 31 Stat. 77, which is popularly known as the “Foraker Act” and also as the “Puerto Rico Civil Code”.
Section 1 of act Apr. 12, 1900, was similar to this section, except that it described the adjacent islands and waters of those islands as those lying east of the seventy-fourth meridian of longitude west of Greenwich, which were ceded to the United States by the Government of Spain by the treaty of Dec. 10, 1898, 30 Stat. 1754.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.

Short TitleAct July 3, 1950, ch. 446, § 4, 64 Stat. 319, provided, in part, that the act of Mar. 2, 1917, ch. 145, 39 Stat. 951 [enacting this chapter, section 1019 of this title, section 46 of Title 2, The Congress, and section 358 of Title 8, Aliens and Nationality, and amending sections 325, 327, and 328 of former Title 39, Postal Service], may be cited as the “Puerto Rican Federal Relations Act”. The act of Mar. 2, 1917, is also popularly known as the “Jones Act”.

United States-Puerto Rico Commission on the Status of Puerto RicoPub. L. 88–271, Feb. 20, 1964, 78 Stat. 17, as amended by Pub. L. 89–84, July 24, 1965, 79 Stat. 261, established a United States-Puerto Rico Commission on the Status of Puerto Rico to study all factors, including but not limited to applicable laws, treaties, constitutions, and agreements having a bearing on the relationship between the United States and Puerto Rico. The Commission was required to render its report to the President of the United States, the Congress of the United States, the Governor of Puerto Rico, and the Legislative Assembly of Puerto Rico not later than Sept. 30, 1966.

Administration of GovernmentThe administration of the Government of Puerto Rico was transferred from the Bureau of Insular Affairs to the Office of Territories (formerly the Division of Territories and Island Possessions and now the Office of Territorial Affairs), in the Department of the Interior by Executive Order No. 6726, eff. May 29, 1934, eff. Mar. 2, 1935. For present government of the Commonwealth of Puerto Rico, see section 731d of this title.


Ex. Ord. No. 13183. Establishment of the President’s Task Force on Puerto Rico’s Status
Ex. Ord. No. 13183, Dec. 23, 2000, 65 F.R. 82889, as amended by Ex. Ord. No. 13209, Apr. 30, 2001, 66 F.R. 22105; Ex. Ord. No. 13319, Dec. 3, 2003, 68 F.R. 68233; Ex. Ord. No. 13517, § 1, Oct. 30, 2009, 74 F.R. 57239, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Policy. It is the policy of the executive branch of the Government of the United States of America to help answer the questions that the people of Puerto Rico have asked for years regarding the options for the islands’ future status and the process for realizing an option. Further, it is our policy to consider and develop positions on proposals, without preference among the options, for the Commonwealth’s future status; to discuss such proposals with representatives of the people of Puerto Rico and the Congress; to work with leaders of the Commonwealth and the Congress to clarify the options to enable Puerto Ricans to determine their preference among options for the islands’ future status that are not incompatible with the Constitution and basic laws and policies of the United States; and to implement such an option if chosen by a majority, including helping Puerto Ricans obtain a governing arrangement under which they would vote for national government officials, if they choose such a status. It is also the policy of the executive branch to improve the treatment of Puerto Rico in Federal programs and to promote job creation, education, health care, clean energy, and economic development on the islands.
Sec. 2. The President’s Task Force on Puerto Rico’s Status. There is established a task force to be known as “The President’s Task Force on Puerto Rico’s Status” (Task Force). It shall be composed of designees of each member of the President’s Cabinet and the Deputy Assistant to the President and Director for Intergovernmental Affairs. The Task Force shall be co-chaired by the Attorney General’s designee and the Deputy Assistant to the President and Director for Intergovernmental Affairs.
Sec. 3. Functions. The Task Force shall seek to implement the policy set forth in section 1 of this order. The Task Force shall ensure official attention to and facilitate action on matters related to proposals for Puerto Rico’s status and provide advice and recommendations on such matters to the President and the Congress. The Task Force shall also identify and promote existing Federal initiatives that benefit Puerto Rico; provide advice and recommendations to the President and the Congress on the treatment of Puerto Rico in Federal programs; and provide advice and recommendations to the President and the Congress on policies and initiatives that promote job creation, education, health care, clean energy, and economic development on the islands.
Sec. 4. Report. The Task Force shall submit to the President a report on the actions it has taken to perform the functions set forth in section 3 no later than 1 year from the date of this order. The Task Force shall also report to the President, as appropriate, on other matters relating to the Task Force’s responsibilities under this order.



§ 731a. Change of name; Puerto Rico
From and after May 17, 1932, the island designated “Porto Rico” in the Act entitled “An Act to provide a civil government for Porto Rico, and for other purposes,” approved March 2, 1917, as amended, shall be known and designated as “Puerto Rico.” All laws, regulations, and public documents and records of the United States in which such island is designated or referred to under the name of “Porto Rico” shall be held to refer to such island under and by the name of “Puerto Rico.”
(May 17, 1932, ch. 190, 47 Stat. 158.)


References in TextAct approved March 2, 1917, as amended, referred to in text, is act Mar. 2, 1917, ch. 145, 39 Stat. 951, as amended, known as the Puerto Rican Federal Relations Act and also popularly known as the Jones Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 731 of this title and Tables.

Codification
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.



§ 731b. Organization of a government pursuant to a constitution
Fully recognizing the principle of government by consent, sections 731b to 731e of this title are now adopted in the nature of a compact so that the people of Puerto Rico may organize a government pursuant to a constitution of their own adoption.
(July 3, 1950, ch. 446, § 1, 64 Stat. 319.)

Codification
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.

RepealsAct July 3, 1950, ch. 446, § 6, 64 Stat. 320, provided that: “All laws or parts of laws inconsistent with this Act [enacting sections 731b to 731e of this title] are hereby repealed.”




§ 731c. Submission of sections 731b to 731e of this title to people of Puerto Rico for referendum; convening of constitutional convention; requisites of constitution
Sections 731b to 731e of this title shall be submitted to the qualified voters of Puerto Rico for acceptance or rejection through an island-wide referendum to be held in accordance with the laws of Puerto Rico. Upon the approval of said sections, by a majority of the voters participating in such referendum, the Legislature of Puerto Rico is authorized to call a constitutional convention to draft a constitution for the said island of Puerto Rico. The said constitution shall provide a republican form of government and shall include a bill of rights.
(July 3, 1950, ch. 446, § 2, 64 Stat. 319.)

Codification
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.

Constitutional ConventionA constitutional convention to draft a constitution for the island of Puerto Rico convened in San Juan on Sept. 17, 1951, and concluded its deliberations on Feb. 6, 1952.

ReferendumAct July 3, 1950, which enacted sections 731b to 731e of this title, was submitted to the qualified voters of Puerto Rico through an island-wide referendum held on June 4, 1951, and approved.



§ 731d. Ratification of constitution by Congress
Upon adoption of the constitution by the people of Puerto Rico, the President of the United States is authorized to transmit such constitution to the Congress of the United States if he finds that such constitution conforms with the applicable provisions of sections 731b to 731e of this title and of the Constitution of the United States.
Upon approval by the Congress the constitution shall become effective in accordance with its terms.
(July 3, 1950, ch. 446, § 3, 64 Stat. 319.)

Codification
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.

Constitution of the Commonwealth of Puerto RicoConstitution of the Commonwealth of Puerto Rico was approved by the Constitutional Convention of Puerto Rico on Feb. 6, 1952; ratified by the people of Puerto Rico on Mar. 3, 1952; amended and approved by Congress by Joint Res. July 3, 1952, ch. 567, 66 Stat. 327; proclaimed by the Governor of Puerto Rico to be in force and effect on July 25, 1952.



§ 731e. Chapter continued in force and effect
This chapter is continued in force and effect.
(July 3, 1950, ch. 446, § 4, 64 Stat. 319.)


References in TextThis chapter, referred to in text, was in the original “the Act entitled ‘An Act to provide a civil government for Porto Rico, and for other purposes,’ approved March 2, 1917, as amended”, meaning act Mar. 2, 1917, ch. 145, 39 Stat. 951, as amended, known as the Puerto Rican Federal Relations Act and also popularly known as the Jones Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 731 of this title and Tables.

Codification
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.



§ 732. Repealed. July 3, 1950, ch. 446, § 5(2), 64 Stat. 320

Section, acts Mar. 2, 1917, ch. 145, § 4, 39 Stat. 953; May 17, 1932, ch. 190, 47 Stat. 158, designated San Juan as the capital of Puerto Rico. Section 6 of act Apr. 12, 1900, ch. 191, 31 Stat. 79, formerly cited as a credit to this section, was not repealed by act July 3, 1950.

Effective Date of RepealAct July 3, 1950, ch. 446, § 5, 64 Stat. 320, provided that the repeal of this section and sections 735, 750, 753, 754, 771–793, 793b, 796–799, 811–820, 822, 823, 824–844, 861, and 873 of this title and the amendment of sections 737 and 752 of this title were to be effective at such time as the Constitution of the Commonwealth of Puerto Rico became effective. Under section 731d of this title, that Constitution, upon approval by the Congress of the United States, “shall become effective in accordance with its terms”. Congress, by act July 3, 1952, ch. 567, 66 Stat. 327, approved, with certain conditions, that Constitution; the approving act further provided that the Constitution, as so approved, “shall become effective when the Constitutional Convention of Puerto Rico shall have declared in a formal resolution its acceptance in the name of Puerto Rico of the conditions of approval herein contained, and when the Governor of Puerto Rico, being duly notified by the proper officials of the Constitutional Convention of Puerto Rico that such resolution of acceptance has been formally adopted, shall issue a proclamation to that effect”. The Constitution was proclaimed by the Governor of Puerto Rico on July 25, 1952, and became effective on that date.



§ 733. Citizens; former Spanish subjects and children; body politic; name
All inhabitants continuing to reside in Puerto Rico who were Spanish subjects on the 11th day of April 1899, and then resided in Puerto Rico, and their children born subsequent thereto, shall be deemed and held to be citizens of Puerto Rico, and as such entitled to the protection of the United States, except such as shall have elected to preserve their allegiance to the Crown of Spain on or before the 11th day of April 1900, in accordance with the provisions of the treaty of peace between the United States and Spain entered into on the 11th day of April 1899; and they, together with such citizens of the United States as may reside in Puerto Rico, shall constitute a body politic under the name of the People of Puerto Rico, with governmental powers as hereinafter conferred, and with power to sue and be sued as such.
(Apr. 12, 1900, ch. 191, § 7, 31 Stat. 79; May 17, 1932, ch. 190, 47 Stat. 158.)

Codification
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.



§ 733a. Citizens; residence in island of citizens of United States
All citizens of the United States who have resided or who shall after March 4, 1927, reside in the island for one year shall be citizens of Puerto Rico.
(Mar. 2, 1917, ch. 145, § 5a, as added Mar. 4, 1927, ch. 503, § 2, 44 Stat. 1418; amended May 17, 1932, ch. 190, 47 Stat. 158.)

Codification
Section was formerly classified to section 5a of Title 8, Aliens and Nationality.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.



§ 733a–1. Repealed. June 27, 1952, ch. 477, title IV, § 403(a)(14), 66 Stat. 279

Section, act Mar. 2, 1917, ch. 145, § 5b, as added June 25, 1948, ch. 649, 62 Stat. 1015, related to nonapplication of section 804(c) of Title 8, Aliens and Nationality.



§ 733b. Omitted
Codification
Prior to the enactment of the Nationality Act of 1940, act Oct. 14, 1940, ch. 876, 54 Stat. 1137, this section, act Mar. 2, 1917, ch. 145, § 5b, as added June 27, 1934, ch. 845, 48 Stat. 1245, provided as follows: “All persons born in Puerto Rico on or after April 11, 1899 (whether before or after June 27, 1934) and not citizens, subjects, or nationals of any foreign power, are hereby declared to be citizens of the United States: Provided, That this section shall not be construed as depriving any person, native of Puerto Rico, of his or her American citizenship heretofore otherwise lawfully acquired by such person; or to extend such citizenship to persons who shall have renounced or lost it under the treaties and/or laws of the United States or who are now residing permanently abroad and are citizens or subjects of a foreign country: And provided further, That any woman, native of Puerto Rico and permanently residing therein, who, prior to March 2, 1917, had lost her American nationality by reason of her marriage to an alien eligible to citizenship, or by reason of the loss of the United States citizenship by her husband, may be naturalized under the provisions of section 369 of title 8.”

The second proviso thereof was repealed by section 504 of the Nationality Act of 1940. Provisions relating to citizenship of persons born in Puerto Rico, are contained in section 1402 of Title 8, Aliens and Nationality.



§ 734. United States laws extended to Puerto Rico; internal revenue receipts covered into treasury
The statutory laws of the United States not locally inapplicable, except as hereinbefore or hereinafter otherwise provided, shall have the same force and effect in Puerto Rico as in the United States, except the internal revenue laws other than those contained in the Philippine Trade Act of 1946 [22 U.S.C. 1251 et seq.] or the Philippine Trade Agreement Revision Act of 1955 [22 U.S.C. 1371 et seq.]: Provided, however, That after May 1, 1946, all taxes collected under the internal revenue laws of the United States on articles produced in Puerto Rico and transported to the United States, or consumed in the island shall be covered into the treasury of Puerto Rico.
(Mar. 2, 1917, ch. 145, § 9, 39 Stat. 954; May 17, 1932, ch. 190, 47 Stat. 158; Apr. 30, 1946, ch. 244, title V, § 513, 60 Stat. 158; Aug. 1, 1955, ch. 438, title III, § 308, 69 Stat. 427.)


References in TextThe Philippine Trade Act of 1946, referred to in text, is act Apr. 30, 1946, ch. 244, 60 Stat. 141, as amended, which is classified principally to subchapters I to IV (§ 1251 et seq.) of chapter 15 of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 1354 of Title 22 and Tables.
The Philippine Trade Agreement Revision Act of 1955, referred to in text, is act Aug. 1, 1955, ch. 438, 69 Stat. 413, which is classified generally to subchapter IV–A (§ 1371 et seq.) of chapter 15 of Title 22. For complete classification of this Act to the Code, see Short Title note set out under section 1373 of Title 22 and Tables.
The internal revenue laws of the United States, referred to in text, are classified generally to Title 26, Internal Revenue Code.

Prior ProvisionsProvisions similar to those in this section were contained in act Apr. 12, 1900, ch. 191, § 14, 31 Stat. 80, except that the words “which, in view of the provisions of section three, shall not have force and effect in Porto Rico” were contained in lieu of the proviso. As to section 3 of act Apr. 12, 1900, see section 738 of this title and notes thereunder.

Amendments1955—Act Aug. 1, 1955, inserted “or the Philippine Trade Agreement Revision Act of 1955”.
1946—Act Apr. 30, 1946, inserted “other than those contained in the Philippine Trade Act of 1946”.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.

Effective Date of 1955 AmendmentAmendment by act Aug. 1, 1955, effective Jan. 1, 1956, see section 301(b) of act Aug. 1, 1955, set out as an Effective Date note under section 1373 of Title 22, Foreign Relations and Intercourse.

Effective Date of 1946 AmendmentAmendment by act Apr. 30, 1946, effective on day after date of its enactment, Apr. 30, 1946, see section 512 of act Apr. 30, 1946, set out as an Effective Date note under section 1354 of Title 22, Foreign Relations and Intercourse.


Ex. Ord. No. 9909. Exempting District Court of the United States for Puerto Rico and the Department of Justice From Making Reports Required by This Section
Ex. Ord. No. 9909, eff. Dec. 9, 1947, 12 F.R. 8291, provided:
By virtue of the authority vested in me by section 49b(2) of the Organic Act of Puerto Rico, as amended by section 6 of the Act of August 5, 1947, Public Law 362, 80th Congress [section 793b of this title], it is hereby ordered that the District Court of the United States for Puerto Rico and the Department of Justice shall be exempt from making the reports to the Coordinator of Federal Agencies in Puerto Rico which are provided for in such section.

Harry S. Truman.



Ex. Ord. No. 10005. Establishment of President’s Advisory Commission on Relation of Federal Laws to Puerto Rico
Ex. Ord. No. 10005, eff. Oct. 5, 1948, 13 F.R. 5854, provided:
WHEREAS section 9 of the Organic Act of Puerto Rico, 39 Stat. 954 [this section], provides that “the statutory laws of the United States not locally inapplicable, except as hereinbefore or hereinafter otherwise provided, shall have the same force and effect in Puerto Rico as in the United States”; and
WHEREAS section 49b(3) of the said Act, which was added by section 6 of the act of August 5, 1947, 61 Stat. 772 [section 793b of this title], provides that “the President of the United States may, from time to time, after hearing, promulgate Executive orders expressly excepting Puerto Rico from the application of any Federal law, not expressly declared by Congress to be applicable to Puerto Rico, which is contemplated by section 9 of this act [this section] is inapplicable by reason of local conditions”:
NOW, THEREFORE, by virtue of the authority vested in me by the said Organic Act of Puerto Rico, and as President of the United States, it is ordered as follows:
1. There is hereby created a commission to be known as the President’s Advisory Commission on the Relation of Federal Laws to Puerto Rico, which shall be composed of nine members to be designated by the President and to serve without compensation.
2. The Commission shall from time to time make recommendations to the President concerning the exercise of his power under section 49b(3) of the Organic Act of Puerto Rico [section 793b of this title] to exempt Puerto Rico from the application of Federal laws. To that end, the Commission is authorized to examine into, and to hold hearings on, the inapplicability of Federal laws to Puerto Rico by reason of local conditions.
3. All executive departments and agencies of the Federal Government are authorized and directed to cooperate with the Commission in its work and to furnish the Commission such information as the Commission may require in the performance of its duties.
4. The Commission shall continue to exist until the President terminates its existence by Executive order.

Harry S. Truman.



Administrative Treatment of Puerto Rico as a State
Memorandum of President of the United States, Nov. 30, 1992, 57 F.R. 57093, provided:
Memorandum for the Heads of Executive Departments and Agencies
Puerto Rico is a self-governing territory of the United States whose residents have been United States citizens since 1917 and have fought valorously in five wars in the defense of our Nation and the liberty of others.
On July 25, 1952, as a consequence of steps taken by both the United States Government and the people of Puerto Rico voting in a referendum, a new constitution was promulgated establishing the Commonwealth of Puerto Rico. The Commonwealth structure provides for self-government in respect of internal affairs and administration, subject to relevant portions of the Constitution and the laws of the United States. As long as Puerto Rico is a territory, however, the will of its people regarding their political status should be ascertained periodically by means of a general right of referendum or specific referenda sponsored either by the United States Government or the Legislature of Puerto Rico.
Because Puerto Rico’s degree of constitutional self-government, population, and size set it apart from other areas also subject to Federal jurisdiction under Article IV, section 3, clause 2 of the Constitution, I hereby direct all Federal departments, agencies, and officials, to the extent consistent with the Constitution and the laws of the United States, henceforward to treat Puerto Rico administratively as if it were a State, except insofar as doing so with respect to an existing Federal program or activity would increase or decrease Federal receipts or expenditures, or would seriously disrupt the operation of such program or activity. With respect to a Federal program or activity for which no fiscal baseline has been established, this memorandum shall not be construed to require that such program or activity be conducted in a way that increases or decreases Federal receipts or expenditures relative to the level that would obtain if Puerto Rico were treated other than as a State.
If any matters arise involving the fundamentals of Puerto Rico’s status, they shall be referred to the Office of the President.
This guidance shall remain in effect until Federal legislation is enacted altering the current status of Puerto Rico in accordance with the freely expressed wishes of the people of Puerto Rico.
The memorandum for the heads of executive departments and agencies on this subject, issued July 25, 1961 [26 F.R. 6695], is hereby rescinded.
This memorandum shall be published in the Federal Register.

George Bush.




§ 734a. Extension of industrial alcohol and internal revenue laws to Puerto Rico
Title III of the National Prohibition Act, as amended, and all provisions of the internal revenue laws relating to the enforcement thereof, are extended to and made applicable to Puerto Rico from and after August 27, 1935. The Insular Government shall advance to the Treasury of the United States such funds as may be required from time to time by the Secretary of the Treasury for the purpose of defraying all expenses incurred by the Treasury Department in connection with the enforcement in Puerto Rico of the said Title III and regulations promulgated thereunder. The funds so advanced shall be deposited in a separate trust fund in the Treasury of the United States and shall be available to the Treasury Department for the purposes of this section.
(June 26, 1936, ch. 830, title III, § 329(c), 49 Stat. 1957.)


References in TextThe National Prohibition Act, as amended, referred to in text, is act Oct. 28, 1919, ch. 85, 41 Stat. 305, as amended. Title III of such Act was classified principally to chapter 3 (§ 71 et seq.) of Title 27, Intoxicating Liquors, and was omitted from the Code in view of the incorporation of such provisions in the Internal Revenue Code of 1939, and subsequently into the Internal Revenue Code of 1986.

Codification
Provisions similar to those comprising this section relating to the Virgin Islands are classified to section 1402 of this title.
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.



§ 735. Repealed. July 3, 1950, ch. 446, § 5(2), 64 Stat. 320

Section, acts Mar. 2, 1917, ch. 145, § 57, 39 Stat. 968; May 17, 1932, ch. 190, 47 Stat. 158, continued certain Puerto Rican Laws in force and authorized the legislative authority to modify or repeal laws. Section 15 of act Apr. 12, 1900, ch. 191, 31 Stat. 80, formerly cited as a credit to this section, was not repealed by act July 3, 1950.

Effective Date of RepealRepeal effective July 25, 1952, see Effective Date of Repeal note set out under section 732 of this title.



§ 736. Puerto Rican law modified
So much of the law which was in force at the time of cession, April 11th, 1899, forbidding the marriage of priests, ministers, or followers of any faith because of vows they may have taken, being paragraph 4, article 83, chapter 3, civil code, and which was continued by the order of the secretary of justice of Puerto Rico, dated March 17, 1899, and promulgated by Major General Guy V. Henry, United States Volunteers, is repealed and annulled, and all persons lawfully married in Puerto Rico shall have all the rights and remedies conferred by law upon parties to either civil or religious marriages. Paragraph 1, article 105, section 4, divorce, civil code, and paragraph 2, section 19, of the order of the minister of justice of Puerto Rico, dated March 17, 1899, and promulgated by Major General Guy V. Henry, United States Volunteers, are so amended as to read: “Adultery on the part of either the husband or the wife.”
(Apr. 12, 1900, ch. 191, § 8, 31 Stat. 79; May 17, 1932, ch. 190, 47 Stat. 158.)

Codification
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.



§ 737. Privileges and immunities
The rights, privileges, and immunities of citizens of the United States shall be respected in Puerto Rico to the same extent as though Puerto Rico were a State of the Union and subject to the provisions of paragraph 1 of section 2 of article IV of the Constitution of the United States.
(Mar. 2, 1917, ch. 145, § 2, 39 Stat. 951; Feb. 3, 1921, ch. 34, § 1, 41 Stat. 1096; Mar. 2, 1934, ch. 37, § 1, 48 Stat. 361; Aug. 5, 1947, ch. 490, § 7, 61 Stat. 772; July 3, 1950, ch. 446, § 5(1), 64 Stat. 320.)

Amendments1950—Act July 3, 1950, repealed all of section relating to bill of rights and restrictions except last paragraph.
1947—Act Aug. 5, 1947, inserted privileges and immunities provisions.
1934—Act Mar. 2, 1934, repealed so much of former provisions of twentieth paragraph of this section making it unlawful to import, manufacture, sell or give away, or to expose for sale or gift any intoxicating liquors. The penalty formerly contained in such paragraph, related only to violation of such provisions.

Effective Date of 1950 AmendmentAmendment by act July 3, 1950, effective July 25, 1952, the date the Constitution of Puerto Rico became effective, see Effective Date of Repeal note set out under section 732 of this title.



§ 738. Free interchange of merchandise with United States
All merchandise and articles coming into the United States from Puerto Rico and coming into Puerto Rico from the United States shall be entered at the several ports of entry free of duty and in no event shall any tariff duties be collected on said merchandise or articles.
(Apr. 12, 1900, ch. 191, § 3, 31 Stat. 77; May 17, 1932, ch. 190, 47 Stat. 158.)

Codification
Act Apr. 12, 1900, § 3, as originally enacted, imposed tariff duties, amounting to 15 per centum of the duties on like articles imported from foreign countries, on all articles of merchandise coming into the United States from Porto Rico and vice versa. Merchandise and articles except coffee, not dutiable under United States’ tariff laws, and merchandise or articles entered in Porto Rico free of duty under orders theretofore made by the Secretary of War, were to be admitted from the United States free of duty, all laws or parts of laws to the contrary, notwithstanding. However, all of the aforesaid tariff duties were to cease, and the provisions in the text were to become operative, whenever the local legislative assembly should put into operation a system of local taxation, and the President should make proclamation thereof. In no event were those duties to be collected after March 1, 1902. In accordance with the aforesaid provision President McKinley issued his proclamation July 25, 1901, 32 Stat. 1983.
Section 3 also contained provisions relating to a tax on merchandise of Porto Rican manufacture equal to the internal-revenue tax imposed in the United States, and on merchandise of United States manufacture coming into Porto Rico, a tax equal to the internal-revenue tax imposed in Porto Rico upon like articles of Porto Rican manufacture which are contained in sections 7652 and 7653 of Title 26, Internal Revenue Code.
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.



§ 739. Duties on foreign imports; books and pamphlets in English language
The same tariffs, customs, and duties shall be levied, collected, and paid upon all articles imported into Puerto Rico from ports other than those of the United States which are required by law to be collected upon articles imported into the United States from foreign countries. All books and pamphlets printed in the English language shall be admitted into Puerto Rico free of duty when imported from the United States.
(Apr. 12, 1900, ch. 191, § 2, 31 Stat. 77; Aug. 5, 1909, ch. 6, § 1, 36 Stat. 71, 74; May 17, 1932, ch. 190, 47 Stat. 158.)

Codification
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.

Amendments1909—Act Aug. 5, 1909, placed coffee in the bean or ground, imported into Puerto Rico, formerly subject to a duty of 5 cents, on the duty free list.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.



§ 740. Duties and taxes to constitute fund for benefit of Puerto Rico; ports of entry
The duties and taxes collected in Puerto Rico in pursuance of the provisions of this Act, less the cost of collecting the same, and the gross amount of all collections of duties and taxes in the United States upon articles of merchandise coming from Puerto Rico, shall be paid into the treasury of Puerto Rico to be expended as required by law for the government and benefit thereof, and the Secretary of the Treasury shall designate the several ports and subports of entry in Puerto Rico and shall make such rules and regulations and appoint such agents as may be necessary to collect the duties and taxes authorized to be levied, collected, and paid in Puerto Rico by the provisions of this Act, and he shall fix the compensation and provide for the payment thereof of all such officers, agents, and assistants as he may find it necessary to employ to carry out the provisions of law.
(Apr. 12, 1900, ch. 191, § 4, 31 Stat. 78; May 17, 1932, ch. 190, 47 Stat. 158.)


References in TextThis Act, referred to in text, means act Apr. 12, 1900, ch. 191, 31 Stat. 77, as amended, popularly known as the Foraker Act, which, insofar as is classified to the Code, enacted sections 733, 736, 738 to 740, 743, 744, 755, 864, and 866 of this title and amended sections 1 and 11 of former Title 11, Bankruptcy. For complete classification of this Act to the Code, see Tables.

Codification
Additional provisions of act Apr. 12, 1900, § 4, directing the payment of duties and taxes into a separate fund in the Treasury of the United States until the organization of a local civil government, have been omitted.
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.


Transfer of Functions
All offices of collector of customs, comptroller of customs, surveyor of customs, and appraiser of merchandise of Bureau of Customs of Department of the Treasury to which appointments were required to be made by President with advice and consent of Senate ordered abolished, with such offices to be terminated not later than December 31, 1966, by Reorg. Plan No. 1, of 1965, eff. May 25, 1965, 30 F.R. 7035, 79 Stat. 1317, set out in the Appendix to Title 5, Government Organization and Employees. All functions of offices eliminated were already vested in Secretary of the Treasury by Reorg. Plan No. 26 of 1950, eff. July 31, 1950, 15 F.R. 4935, 64 Stat. 1280, set out in the Appendix to Title 5.

Expenditures for Governmental and Public PurposesThe amount of customs revenue received by the United States on importations from Puerto Rico since its evacuation by the Spanish forces together with all that should thereafter be collected under the existing law were placed at the disposal of the President to be used for governmental and public purposes in Puerto Rico, by act Mar. 24, 1900, ch. 91, 31 Stat. 51.



§ 741. Export duties, taxes, etc.; bonds to anticipate revenues
No export duties shall be levied or collected on exports from Puerto Rico, but taxes and assessments on property, income taxes, internal revenue, and license fees, and royalties for franchises, privileges, and concessions may be imposed for the purposes of the insular and municipal governments, respectively, as may be provided and defined by the Legislature of Puerto Rico; and when necessary to anticipate taxes and revenues, bonds and other obligations may be issued by Puerto Rico or any municipal government therein as may be provided by law, and to protect the public credit.
(Mar. 2, 1917, ch. 145, § 3, 39 Stat. 953; Feb. 3, 1921, ch. 34, § 2, 41 Stat. 1096; Mar. 4, 1927, ch. 503, § 1, 44 Stat. 1418; Aug. 26, 1937, ch. 831, 50 Stat. 843.)

Codification
Section is comprised of first part of section 3 of act Mar. 2, 1917, down to the proviso clause. The remainder of section 3 is classified to sections 741a and 745 of this title.

Prior ProvisionsProvisions similar to those in this section were contained in act Apr. 12, 1900, ch. 191, § 38, 31 Stat. 86.

Amendments1937—Act Aug. 26, 1937, reenacted section without substantive change.
1927—Act Mar. 4, 1927, inserted imposition of income taxes.
1921—Act Feb. 3, 1921, reenacted section without change.



§ 741a. Internal-revenue taxes; levy and collection; discrimination
The internal-revenue taxes levied by the Legislature of Puerto Rico in pursuance of the authority granted by this chapter on articles, goods, wares, or merchandise may be levied and collected as such legislature may direct, on the articles subject to said tax, as soon as the same are manufactured, sold, used, or brought into the island: Provided, That no discrimination be made between the articles imported from the United States or foreign countries and similar articles produced or manufactured in Puerto Rico. The officials of the Customs and Postal Services of the United States are directed to assist the appropriate officials of the Puerto Rican government in the collection of these taxes.
(Mar. 2, 1917, ch. 145, § 3, 39 Stat. 953; Mar. 4, 1927, ch. 503, § 1, 44 Stat. 1418; Aug. 26, 1937, ch. 831, 50 Stat. 844.)


References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Mar. 2, 1917, ch. 145, 39 Stat. 951, as amended, known as the Puerto Rican Federal Relations Act and also popularly known as the Jones Act, which is classified principally to the chapter. For complete classification of this Act to the Code, see Short Title note set out under section 731 of this title and Tables.

Codification
Section is comprised of last part of section 3 of act Mar. 2, 1917, as added by act Mar. 4, 1927. The first two parts are classified to sections 741 and 745 of this title.

Amendments1937—Act Aug. 26, 1937, reenacted section without substantive change.



§ 742. Acknowledgment of deeds
Deeds and other instruments affecting land situate in the District of Columbia, or any other territory or possession of the United States, may be acknowledged in Puerto Rico before any notary public appointed therein by proper authority, or any officer therein who has ex officio the powers of a notary public. The certificate by such notary shall be accompanied by the certificate of the executive secretary of Puerto Rico to the effect that the notary taking such acknowledgment is in fact such notarial officer.
(Mar. 2, 1917, ch. 145, § 54, 39 Stat. 968; May 17, 1932, ch. 190, 47 Stat. 158.)

Prior ProvisionsProvisions similar to those in this section were contained in act Mar. 22, 1902, ch. 273, 32 Stat. 88, except that that act required the certificate of the attorney general of Puerto Rico, rather than of the executive secretary of Puerto Rico as required by this section.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.



§ 743. Repealed. July 1, 1944, ch. 373, title XIII, § 1313, 58 Stat. 714

Section, acts Apr. 12, 1900, ch. 191, § 10, 31 Stat. 80; Aug. 14, 1912, ch. 288, 37 Stat. 309; May 17, 1932, ch. 190, 47 Stat. 158, provided for quarantine stations in Puerto Rico. See section 267 of Title 42, The Public Health and Welfare.

Renumbering of Repealing ActTitle XIII, § 1313, formerly title VI, § 611, of act July 1, 1944, which repealed this section, was renumbered title VII, § 711, by act Aug. 13, 1946, ch. 958, § 5, 60 Stat. 1049; § 713, by act Feb. 28, 1948, ch. 83, § 9(b), 62 Stat. 47; title VIII, § 813, by act July 30, 1956, ch. 779, § 3(b), 70 Stat. 721; title IX, § 913, by Pub. L. 88–581, § 4(b), Sept. 4, 1964, 78 Stat. 919; title X, § 1013, by Pub. L. 89–239, § 3(b), Oct. 6, 1965, 79 Stat. 931; title XI, § 1113, by Pub. L. 91–572, § 6(b), Dec. 24, 1970, 84 Stat. 1506; title XII, § 1213, by Pub. L. 92–294, § 3(b), May 16, 1972, 86 Stat. 137; title XIII, § 1313, by Pub. L. 93–154, § 2(b)(2), Nov. 16, 1973, 87 Stat. 604, and was repealed by Pub. L. 93–222, § 7(b), Dec. 29, 1973, 87 Stat. 936.



§ 744. Coasting trade laws
The coasting trade between Puerto Rico and the United States shall be regulated in accordance with the provisions of law applicable to such trade between any two great coasting districts of the United States.
(Apr. 12, 1900, ch. 191, § 9, 31 Stat. 79; May 17, 1932, ch. 190, 47 Stat. 158.)

Codification
Additional provisions of section 9 of act Apr. 12, 1900, authorizing the making of regulations for the nationalization of all vessels owned by inhabitants of Puerto Rico on April 11, 1889, and which continued to be so owned up to the date of that nationalization and for the admission of the same to all the benefits of the coasting trade of the United States, have been omitted.
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.



§ 745. Tax exempt bonds
All bonds issued by the Government of Puerto Rico, or by its authority, shall be exempt from taxation by the Government of the United States, or by the Government of Puerto Rico or of any political or municipal subdivision thereof, or by any State, Territory, or possession, or by any county, municipality, or other municipal subdivision of any State, Territory, or possession of the United States, or by the District of Columbia.
(Mar. 2, 1917, ch. 145, § 3, 39 Stat. 953; Feb. 3, 1921, ch. 34, § 2, 41 Stat. 1096; Mar. 4, 1927, ch. 503, § 1, 44 Stat. 1418; Aug. 26, 1937, ch. 831, 50 Stat. 844; Aug. 17, 1950, ch. 731, 64 Stat. 458; Pub. L. 87–121, § 1, Aug. 3, 1961, 75 Stat. 245.)

Codification
Section is comprised of second part of section 3 of act Mar. 2, 1917, commencing with proviso clause. The first and last parts of section 3 are classified to sections 741 and 741a, respectively, of this title.

Prior ProvisionsProvisions similar to those in this section were contained in act Apr. 12, 1900, ch. 191, § 38, 31 Stat. 86.

Amendments1961—Pub. L. 87–121 struck out “no public indebtedness of Puerto Rico and the municipalities of San Juan, Ponce, Arecibo, Rio Pledras, and Mayaguez shall be allowed in excess of 10 per centum of the aggregate tax valuation of its property, and no public indebtedness of any other subdivision or municipality of Puerto Rico shall hereafter be allowed in excess of 5 per centum of the aggregate tax valuation of the property in any such subdivision or municipality,” before “All bonds issued” and also struck out “In computing the indebtedness of the people of Puerto Rico, municipal bonds for the payment of interest and principal of which the good faith of the people of Puerto Rico has heretofore been pledged and bonds issued by the people of Puerto Rico secured by bonds to an equivalent amount of bonds of municipal corporations or school boards of Puerto Rico shall not be counted but all bonds hereafter issued by any municipality or subdivision within the 5 per centum hereby authorized for which the good faith of the people of Puerto Rico is pledged shall be counted” after “District of Columbia”.
1950—Act Aug. 17, 1950, made section applicable to municipalities of Arecibo and Rio Piedras.
1937—Act Aug. 26, 1937, made section applicable to municipality of Mayaguez and substituted “August 26, 1937” for “March 4, 1927” wherever appearing.
1927—Act Mar. 4, 1927, made section applicable to municipalities of San Juan and Ponce, limited public indebtedness of other subdivisions or municipalities of Puerto Rico to 5 per centum, and inserted in last sentence two clauses, the first relating to the non-inclusion of municipal bonds for the payment of interest and principal, and the second reading “but all bonds after August 26, 1937, issued by any municipality or subdivision within the 5 per centum authorized for which the good faith of the people of Porto Rico is pledged shall be counted.”
1921—Act Feb. 3, 1921, increased allowable public indebtedness from 7 to 10 per centum of aggregate tax valuation of property.

Effective Date of 1961 AmendmentPub. L. 87–121, § 2, Aug. 3, 1961, 75 Stat. 245, provided that: “Section 1 of this Act [amending this section] shall take effect upon a majority of the qualified electors of Puerto Rico having voted in a referendum pursuant to section 1 of article VII of the constitution of the Commonwealth of Puerto Rico, to include provisions in the Commonwealth constitution, in lieu of the provisions of section 3 of the Puerto Rican Federal Relations Act [this section] specified herein, limiting the debt-incurring capacity of the Commonwealth and of its municipalities (as proposed in the concurrent resolution of the legislative assembly of the Commonwealth).”

[Referendum held Dec. 10, 1961, and debt limitation amendment to Article VI, § 2, of Constitution of Commonwealth of Puerto Rico ratified by a majority of voters.]



§ 745a. Public improvement bonds sold to United States or agency thereof excluded from public indebtedness
Bonds or other obligations of Puerto Rico or any municipal government therein, payable solely from revenues derived from any public improvement or undertaking (which revenues may include transfers by agreement or otherwise from the regular funds of the issuer in respect of the use by it of the facilities afforded by such improvement or undertaking), and issued and sold to the United States of America or any agency or instrumentality thereof, shall not be considered public indebtedness of the issuer within the meaning of section 745 of this title.
(Aug. 13, 1935, ch. 516, 49 Stat. 611.)

Codification
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.



§ 745b. Refunding bonds excluded temporarily in computing indebtedness
Any bonds or other obligations of Puerto Rico issued after August 3, 1935, for the purpose of retiring previously outstanding bonds or obligations shall not be included in computing the public indebtedness of Puerto Rico under section 745 of this title, until six months after their issue.
(Aug. 3, 1935, ch. 435, 49 Stat. 516.)

Codification
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.



§ 746. Public lands and buildings; reservations; rights prior to July 1, 1902
All public lands and buildings, not including harbor areas and navigable streams and bodies of water and the submerged lands underlying the same, owned by the United States in the island of Puerto Rico and not reserved by the President of the United States prior to July 1, 1903, pursuant to authority vested in him by law, are granted to the government of Puerto Rico, to be held or disposed of for the use and benefit of the people of said island. Said grant is upon the express condition that the government of Puerto Rico, by proper authority, release to the United States any interest or claim it may have in or upon the lands or buildings reserved by the President as mentioned herein. Nothing herein contained shall be so construed as to affect any legal or equitable rights acquired by the government of Puerto Rico or by any other party, under any contract, lease, or license made by the United States authorities prior to the 1st day of May 1900.
(July 1, 1902, ch. 1383, § 1, 32 Stat. 731; May 17, 1932, ch. 190, 47 Stat. 158.)

Codification
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.

Law LibraryAct July 1, 1902, ch. 1383, § 2, 32 Stat. 732, made an appropriation for the purchase of a law library for the use of the United States District Court for Puerto Rico.

Expenses and Term of Resident CommissionerAct July 1, 1902, ch. 1383, § 3, 32 Stat. 732, related to allowance of traveling expenses in addition to salary to the resident commissioner from Puerto Rico, and to the commencement of his term.



§ 747. Public property transferred; “control” defined
All property which may have been acquired in Puerto Rico by the United States under the cession of Spain in the treaty of peace entered into on the 10th day of December 1898, in any public bridges, road houses, water powers, highways, unnavigable streams and the beds thereof, subterranean waters, mines or minerals under the surface of private lands, all property which at the time of the cession belonged, under the laws of Spain then in force, to the various harbor works boards of Puerto Rico, all the harbor shores, docks, slips, reclaimed lands, and all public lands and buildings not reserved by the United States for public purposes prior to March 2, 1917, is placed under the control of the government of Puerto Rico, to be administered for the benefit of the people of Puerto Rico; and the Legislature of Puerto Rico shall have authority, subject to the limitations imposed upon all its acts, to legislate with respect to all matters, as it may deem advisable. Notwithstanding any other provision of law, as used in this section “control” includes all right, title, and interest in and to and jurisdiction and authority over the aforesaid property and includes proprietary rights of ownership, and the rights of management, administration, leasing, use, and development of such property.
(Mar. 2, 1917, ch. 145, § 7, 39 Stat. 954; May 17, 1932, ch. 190, 47 Stat. 158; Pub. L. 96–205, title VI, § 606(b), Mar. 12, 1980, 94 Stat. 91.)

Codification
Section is comprised of that part of section 7 of act Mar. 2, 1917, preceding the proviso clause. The remainder of section 7 is classified to section 748 of this title.

Prior ProvisionsProvisions similar to those in this section were contained in act Apr. 12, 1900, ch. 191, § 13, 31 Stat. 80.

Amendments1980—Pub. L. 96–205 inserted provisions defining “control”.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.



§ 748. Conveyance by President to people of lands, buildings, etc.
The President may, from time to time, in his discretion, convey to the people of Puerto Rico, such lands, buildings, or interests in lands, or other property now owned by the United States, and within the territorial limits of Puerto Rico as in his opinion are no longer needed for purposes of the United States. And he may from time to time accept by legislative grant from Puerto Rico any lands, buildings, or other interests or property which may be needed for public purposes by the United States.
(Mar. 2, 1917, ch. 145, § 7, 39 Stat. 954; May 17, 1932, ch. 190, 47 Stat. 158.)

Codification
Section is comprised of proviso clause of section 7 of act Mar. 2, 1917. The text preceding the proviso clause of section 7 is classified to section 747 of this title.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.


Delegation of Functions
For delegation to Secretary of the Interior of authority vested in President by this section, see Ex. Ord. No. 10250, eff. June 5, 1951, 16 F.R. 5385, set out under section 301 of Title 3, The President.



§ 749. Harbors and navigable waters transferred; definitions
The harbor areas and navigable streams and bodies of water and submerged lands underlying the same in and around the island of Puerto Rico and the adjacent islands and waters, owned by the United States on March 2, 1917, and not reserved by the United States for public purposes, are placed under the control of the government of Puerto Rico, to be administered in the same manner and subject to the same limitations as the property enumerated in sections 747 and 748 of this title. All laws of the United States for the protection and improvement of the navigable waters of the United States and the preservation of the interests of navigation and commerce, except so far as the same may be locally inapplicable, shall apply to said island and waters and to its adjacent islands and waters. Nothing in this chapter contained shall be construed so as to affect or impair in any manner the terms or conditions of any authorizations, permits, or other powers lawfully granted or exercised or in respect of said waters and submerged lands in and surrounding said island and its adjacent islands by the Secretary of the Army or other authorized officer or agent of the United States prior to March 2, 1917. Notwithstanding any other provision of law, as used in this section (1) “submerged lands underlying navigable bodies of water” include lands permanently or periodically covered by tidal waters up to but not above the line of mean high tide, all lands underlying the navigable bodies of water in and around the island of Puerto Rico and the adjacent islands, and all artificially made, filled in, or reclaimed lands which formerly were lands beneath navigable bodies of water; (2) “navigable bodies of water and submerged lands underlying the same in and around the island of Puerto Rico and the adjacent islands and waters” extend from the coastline of the island of Puerto Rico and the adjacent islands as heretofore or hereafter modified by accretion, erosion, or reliction, seaward to a distance of three marine leagues; (3) “control” includes all right, title, and interest in and to and jurisdiction and authority over the submerged lands underlying the harbor areas and navigable streams and bodies of water in and around the island of Puerto Rico and the adjacent islands and waters, and the natural resources underlying such submerged lands and waters, and includes proprietary rights of ownership, and the rights of management, administration, leasing, use, and development of such natural resources and submerged lands beneath such waters.
(Mar. 2, 1917, ch. 145, § 8, 39 Stat. 954; May 17, 1932, ch. 190, 47 Stat. 158; July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501; Pub. L. 96–205, title VI, § 606(a), Mar. 12, 1980, 94 Stat. 91.)


References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Mar. 2, 1917, ch. 145, 39 Stat. 951, as amended, known as the Puerto Rican Federal Relations Act and also popularly known as the Jones Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 731 of this title and Tables.

Codification
A further provision of section 8 of act Mar. 2, 1917, repealing act June 11, 1906, ch. 3075, 34 Stat. 234, and all other laws or parts of laws in conflict herewith was omitted.

Amendments1980—Pub. L. 96–205 inserted provisions defining terms used in this section.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.
Department of War designated Department of the Army and title of Secretary of War changed to Secretary of the Army by section 205(a) of act July 26, 1947, ch. 343, title II, 61 Stat. 501. Section 205(a) of act July 26, 1947, was repealed by section 53 of act Aug. 10, 1956, ch. 1041, 70A Stat. 641. Section 1 of act Aug. 10, 1956, enacted “Title 10, Armed Forces” which in sections 3010 to 3013 continued Department of the Army under administrative supervision of Secretary of the Army.



§ 750. Repealed. July 3, 1950, ch. 446, § 5(2), 64 Stat. 320

Section, acts Mar. 2, 1917, ch. 145, § 38, 39 Stat. 964; Mar. 4, 1927, ch. 503, § 6, 44 Stat. 1420; June 24, 1948, ch. 610, § 7, 62 Stat. 580, related to grants of franchises, public service commission, etc.

Effective Date of RepealRepeal effective July 25, 1952, see note set out under section 732 of this title.



§ 751. Interstate commerce and certain other laws inapplicable to Puerto Rico
Subtitle IV of title 49, and the Safety Appliance Acts and the several amendments made or to be made thereto, shall not apply to Puerto Rico.
(Mar. 2, 1917, ch. 145, § 38, 39 Stat. 964; Mar. 4, 1927, ch. 503, § 6, 44 Stat. 1421; May 17, 1932, ch. 190, 47 Stat. 158.)


References in TextThe Safety Appliance Acts, referred to in text, are acts Mar. 2, 1893, ch. 196, 27 Stat. 531; Mar. 2, 1903, ch. 976, 32 Stat. 943; and Apr. 14, 1910, ch. 160, 36 Stat. 298, which were classified to sections 1 to 16 of Title 45, Railroads, and were repealed and reenacted in sections 20102, 20301 to 20304, 21302, and 21304 of Title 49, Transportation, by Pub. L. 103–272, §§ 1(e), 7(b), July 5, 1994, 108 Stat. 863, 881, 892, 893, 1379, the first section of which enacted subtitles II, III, and V to X of Title 49. Section 6 of act Apr. 14, 1910, which was classified to section 15 of Title 45, was repealed and reenacted as section 501(b) of Title 49 by Pub. L. 97–449, Jan. 12, 1983, 96 Stat. 2413.

Codification
“Subtitle IV of title 49” substituted in text for “The Interstate Commerce Act and the several amendments made or to be made thereto [49 U.S.C. 1 et seq.]” and “the Act of Congress entitled ‘An Act to amend an Act entitled “An Act to regulate commerce,” approved February 4, 1887, and all Acts amendatory thereof, by providing for a valuation of the several classes of property of carriers subject thereto and securing information concerning their stocks, bonds, and other securities,’ approved March 1, 1913 [49 U.S.C. 19a]” on authority of Pub. L. 95–473, § 3(b), Oct. 17, 1978, 92 Stat. 1466, the first section of which enacted subtitle IV (§ 10101 et seq.) of Title 49, Transportation.
Section is comprised of second paragraph of section 38 of act Mar. 2, 1917. The first and third paragraphs of section 38 were classified to sections 750 and 753, respectively, of this title.

Amendments1927—Act Mar. 4, 1927, reenacted section without change.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.



§ 752. Corporate real estate holdings
No corporation shall be authorized to conduct the business of buying and selling real estate or be permitted to hold or own real estate except such as may be reasonably necessary to enable it to carry out the purposes for which it was created, and every corporation authorized after May 1, 1900, to engage in agriculture shall by its charter be restricted to the ownership and control of not to exceed five hundred acres of land; and this provision shall be held to prevent any member of a corporation engaged in agriculture from being in any wise interested in any other corporation engaged in agriculture. Corporations, however, may loan funds upon real estate security, and purchase real estate when necessary for the collection of loans, but they shall dispose of real estate so obtained within five years after receiving the title. Corporations not organized in Puerto Rico, and doing business therein, shall be bound by the provisions of this section so far as they are applicable.
(May 1, 1900, No. 23, § 3, 31 Stat. 716; Mar. 2, 1917, ch. 145, § 39, 39 Stat. 964; May 17, 1932, ch. 190, 47 Stat. 158; July 3, 1950, ch. 446, § 5(2), 64 Stat. 320.)

Codification
Section is comprised of section 3 (less first sentence) of act May 1, 1900. The first sentence of such section 3 was superseded by section 39 of act Mar. 2, 1917. Prior to repeal of such section 39 by act July 3, 1950, the sentence read: “That all franchises, privileges or concessions granted under section thirty-two of said Act [act Apr. 12, 1900, ch. 191, 31 Stat. 83] shall provide that the same shall be subject to amendment, alteration, or repeal; shall forbid the issue of stock or bonds, except in exchange for actual cash, or property at a fair valuation, equal in amount to the par value of the stock or bonds issued; shall forbid the declaring of stock or bond dividends; and, in the case of public-service corporations, shall provide for the effective regulation of the charges thereof and for the purchase or taking by the public authorities of their property at a fair and reasonable valuation.”

Section was not enacted as a part of the Puerto Rican Federal Relations Act which comprises this chapter.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.

RepealsSection 5(2) of act July 3, 1950, repealed section 39 of act Mar. 2, 1917, cited as a credit to this section, eff. July 25, 1952. See Effective Date of Repeal note set out below.

Effective Date of RepealRepeal of section 39 of act Mar. 2, 1917, effective July 25, 1952, see note set out under section 732 of this title.



§§ 753, 754. Repealed. July 3, 1950, ch. 446, § 5(2), (4), 64 Stat. 320

Section 753, acts Mar. 2, 1917, ch. 145, § 38, 39 Stat. 964; Mar. 4, 1927, ch. 503, § 6, 44 Stat. 1420; May 17, 1932, ch. 190, 47 Stat. 158, authorized Legislature to regulate rates, tariffs, etc., of public carriers and public service commission to enforce those laws.


Section 754, acts Mar. 2, 1917, ch. 145, § 35, 39 Stat. 963; May 17, 1932, ch. 190, 47 Stat. 158, which had been transferred to section 814a of this title, related to qualifications of electors.

Effective Date of RepealRepeal of sections 753 and 754 effective July 25, 1952, see note set out under section 732 of this title.



§ 755. Omitted
Codification
Section, act Apr. 12, 1900, ch. 191, § 11, 31 Stat. 80, provided for redemption by Secretary of the Treasury of Puerto Rican silver coins known as the peso and all other Puerto Rican silver and coppers in circulation on Apr. 12, 1900, except those imported after Feb. 1, 1900, at rate of 60 cents per peso and for recoinage of such coins into United States coins, and made United States coins sole legal tender in payment of debts, except those owing prior to Apr. 12, 1900, which were payable in Puerto Rico coins or their exchanged equivalents.




SUBCHAPTER II—THE EXECUTIVE AND GOVERNMENT OFFICIALS
§§ 771 to 793. Repealed. July 3, 1950, ch. 446, § 5(2), 64 Stat. 320

Section 771, acts Mar. 2, 1917, ch. 145, § 12, 39 Stat. 950; May 17, 1932, ch. 190, 47 Stat. 158; Aug. 5, 1947, ch. 490, § 1, 61 Stat. 770, related to election, tenure of office, and qualifications of governor.


Section 771a, act Mar. 2, 1917, ch. 145, § 12a, as added Aug. 5, 1947, ch. 490, § 2, 61 Stat. 771, related to impeachment of governor.


Section 772, acts Mar. 2, 1917, ch. 145, § 24, 39 Stat. 958; Aug. 5, 1947, ch. 490, § 4, 61 Stat. 771, related to succession to office of governor.


Section 773, acts Mar. 2, 1917, ch. 145, § 13, 39 Stat. 955; Feb. 18, 1931, ch. 218, § 1, 46 Stat. 1168, related to executive departments.


Section 774, act Mar. 2, 1917, ch. 145, § 37, 39 Stat. 964, prohibited Legislature from creating new departments but authorized their consolidation or abolition.


Section 775, acts Mar. 2, 1917, ch. 145, § 13, 39 Stat. 955; Feb. 18, 1931, ch. 218, § 1, 46 Stat. 1168; May 17, 1932, ch. 190, 47 Stat. 158; Aug. 5, 1947, ch. 490, § 3, 61 Stat. 771, related to appointment and tenure of office of heads of departments.


Section 776, acts Mar. 2, 1917, ch. 145, § 13, 39 Stat. 956; Feb. 18, 1931, ch. 218, § 1, 46 Stat. 1168; May 17, 1932, ch. 190, 47 Stat. 158, related to residence requirement for heads of departments.


Section 777, acts Mar. 2, 1917, ch. 145, § 13, 39 Stat. 956; Feb. 18, 1931, ch. 218, § 1, 46 Stat. 1168, related to executive council and its duties and compensation.


Section 778, acts Mar. 2, 1917, ch. 145, § 14, 39 Stat. 956; May 17, 1932, ch. 190, 47 Stat. 158, related to duties of Attorney General.


Section 779, acts Mar. 2, 1917, ch. 145, § 22, 39 Stat. 958; June 27, 1924, ch. 322, § 2, 43 Stat. 631; May 17, 1932, ch. 190, 47 Stat. 158; June 24, 1948, ch. 610, § 6, 62 Stat. 580, related to powers and duties of executive secretary.


Section 780, acts Mar. 2, 1917, ch. 145, § 15, 39 Stat. 956; May 17, 1932, ch. 190, 47 Stat. 158, related to powers and duties of Treasurer, including designation of depositaries.


Section 781, acts Mar. 2, 1917, ch. 145, § 15, 39 Stat. 956; May 17, 1932, ch. 190, 47 Stat. 158, required Treasurer to give a bond not less than $125,000.


Section 782, act Mar. 2, 1917, ch. 145, § 16, 39 Stat. 956, related to duties of Commissioner of the Interior.


Section 783, acts Mar. 2, 1917, ch. 145, § 17, 39 Stat. 956; May 17, 1932, ch. 190, 47 Stat. 158, related to duties of Commissioner of Education.


Section 784, acts Mar. 2, 1917, ch. 145, § 18, 39 Stat. 957; Feb. 18, 1931, ch. 218, § 2, 46 Stat. 1168; May 17, 1932, ch. 190, 47 Stat. 158, related to duties of Commissioner of Agriculture and Commerce.


Section 784a, act Mar. 2, 1917, ch. 145, § 18a, as added Feb. 18, 1931, ch. 218, § 3, 46 Stat. 1169, and amended May 17, 1932, ch. 190, 47 Stat. 158, related to duties of Commissioner of Labor.


Section 785, act Mar. 2, 1917, ch. 145, § 19, 39 Stat. 957, related to duties of Commissioner of Health.


Section 786, acts Mar. 2, 1917, ch. 145, § 20, 39 Stat. 957; June 7, 1924, ch. 322, § 1, 43 Stat. 631; Mar. 4, 1927, ch. 503, § 3, 44 Stat. 1419; May 17, 1932, ch. 190, 47 Stat. 158; June 24, 1948, ch. 610, § 5, 62 Stat. 580, related to appointment, compensation and term of office of Auditor and his powers and duties, and provided for an assistant auditor and other necessary assistants and employees.


Section 787, acts Mar. 2, 1917, ch. 145, § 20, 39 Stat. 957; Mar. 4, 1927, ch. 503, § 3, 44 Stat. 1419, related to jurisdiction of Auditor over accounts.


Section 788, acts Mar. 2, 1917, ch. 145, § 20, 39 Stat. 957; June 10, 1921, ch. 18, §§ 301, 304, 42 Stat. 23 to 25; Mar. 4, 1927, ch. 503, § 3, 44 Stat. 1419, related to finality of decisions of Auditor and time for appeal therefrom, and vested such official with like authority as that conferred by law upon Comptroller General of the United States, with certain exceptions.


Section 789, act Mar. 2, 1917, ch. 145, § 21, 39 Stat. 958, related to appeals from decisions of Auditor to Governor.


Section 790, acts Mar. 2, 1917, ch. 145, § 20, 39 Stat. 957; Mar. 4, 1927, ch. 503, § 3, 44 Stat. 1420, related to annual report of the fiscal concern of the government from Auditor to Governor and those other reports as may be required.


Section 791, acts Mar. 2, 1917, ch. 145, § 20, 39 Stat. 957; Mar. 4, 1927, ch. 503, § 3, 44 Stat. 1419, authorized Auditor to summon witnesses, administer oaths, take evidence, etc.


Section 792, acts Mar. 2, 1917, ch. 145, § 20, 39 Stat. 957; Mar. 4, 1927, ch. 503, § 3, 44 Stat. 1420, related to supervision of office of Auditor by Governor.


Section 793, acts Mar. 2, 1917, ch. 145, § 20, 39 Stat. 957; Mar. 4, 1927, ch. 503, § 3, 44 Stat. 1419; May 17, 1932, ch. 190, 47 Stat. 158, related to performance of powers and duties of Auditor in case of a vacancy in the office or in his absence by the assistant auditor, or in the absence of that assistant, by an assistant designated by Governor.

Effective Date of RepealRepeal of sections 771 to 793 effective July 25, 1952, see note set out under section 732 of this title.



§ 793a. Repealed. June 30, 1954, ch. 428, § 1, 68 Stat. 336

Section, act Mar. 2, 1934, ch. 37, § 4, 48 Stat. 361, created a Model Housing Board, and provided for construction and sale of model houses and for creation of a revolving “model housing fund”.

Disposition of Moneys in Revolving FundAct June 30, 1954, ch. 428, § 2, 68 Stat. 336, authorized transfer of any moneys remaining in revolving model housing fund under this section to treasury of Commonwealth of Puerto Rico.



§ 793b. Repealed. July 3, 1950, ch. 446, § 5(2), 64 Stat. 320

Section, act Mar. 2, 1917, ch. 145, § 49b, as added Aug. 5, 1947, ch. 490, § 6, 61 Stat. 772, and amended June 24, 1948, ch. 610, § 1, 62 Stat. 579, provided for a Coordinator of Federal Agencies in Puerto Rico, his appointment, compensation and duties, and required President to prescribe rules and regulations to carry out provisions of former section 793 of this title.

Effective Date of RepealRepeal effective July 25, 1952, see note set out under section 732 of this title.



§ 794. Official reports
All reports required by law to be made by the governor or heads of departments to any official of the United States shall be made to an executive department of the Government of the United States to be designated by the President, and the President is authorized to place all matters pertaining to the government of Puerto Rico in the jurisdiction of such department.
(Mar. 2, 1917, ch. 145, § 11, 39 Stat. 955; May 17, 1932, ch. 190, 47 Stat. 158.)

Prior ProvisionsProvisions similar to those in this section were contained in act July 15, 1909, ch. 4, § 2, 36 Stat. 11.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.


Ex. Ord. No. 9383. Coordination of Functions and Policies of Federal Civil Agencies in Puerto Rico and the Virgin Islands
Ex. Ord. No. 9383, eff. Oct. 5, 1943, 8 F.R. 13781, provided:
1. Each Federal civil agency performing services in Puerto Rico or in the Virgin Islands shall make current reports to the Secretary of the Interior concerning the work of such agency in such manner and form and at such times as may be prescribed by the Secretary of the Interior.
2. The Secretary of the Interior shall make such recommendations to the heads of Federal civil agencies so reporting as may in his judgment serve to correlate the work of such agencies in Puerto Rico and in the Virgin Islands, eliminate unessential Federal activities, assist insular agencies to assume increasing responsibility in civil administration, meet more efficiently the needs of the people of Puerto Rico and the Virgin Islands for essential Federal services, and implement the policies of the United States with respect to its island possessions.
3. The Secretary of the Interior shall from time to time report to the President and to the Congress concerning the actions taken pursuant to this order.
4. This order shall not be applicable to United States District Judges, United States Attorneys, and United States Marshals.

Franklin D. Roosevelt.




§ 795. Government expenses payable out of revenues
All expenses that may be incurred on account of the government of Puerto Rico for salaries of officials and the conduct of their offices and departments, and all expenses and obligations contracted for the internal improvement or development of the island, not, however, including defenses, barracks, harbors, lighthouses, buoys, and other works undertaken by the United States, shall, except as otherwise specifically provided by the Congress, be paid by the treasurer of Puerto Rico out of the revenue in his custody.
(Mar. 2, 1917, ch. 145, § 6, 39 Stat. 953; May 17, 1932, ch. 190, 47 Stat. 158.)

Prior ProvisionsProvisions similar to those in this section were contained in act Apr. 12, 1900, ch. 191, § 12, 31 Stat. 80, with the exception of the words “except as otherwise specifically provided by the Congress”.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.



§§ 796 to 799. Repealed. July 3, 1950, ch. 446, § 5(2), 64 Stat. 320

Section 796, acts Mar. 2, 1917, ch. 145, § 53, 39 Stat. 968; May 17, 1932, ch. 190, 47 Stat. 158, related to transfer of bureaus or offices.


Section 797, acts Mar. 2, 1917, ch. 145, § 50, 39 Stat. 967; June 7, 1924, ch. 322, § 3, 43 Stat. 631; May 29, 1928, ch. 904, §§ 1, 2, 45 Stat. 997; May 17, 1932, ch. 190, 47 Stat. 158; Aug. 5, 1947, ch. 490, § 5, 61 Stat. 771; June 24, 1948, ch. 610, § 2, 62 Stat. 579; Sept. 7, 1949, ch. 544, 63 Stat. 692, related to salaries and bonds of officials, and residence of governor.


Section 798, acts Mar. 2, 1917, ch. 145, § 50, 39 Stat. 967; June 7, 1924, ch. 322, § 3, 43 Stat. 631; June 24, 1948, ch. 610, § 2, 62 Stat. 579; Sept. 7, 1949, ch. 544, 63 Stat. 692, related to payment of salaries, office expenses and bond premiums.


Section 799, act Mar. 2, 1917, ch. 145, § 51, 39 Stat. 967, provided for payment of municipal expenses from municipal revenues.

Effective Date of RepealRepeal of sections 796 to 799 effective July 25, 1952, see note set out under section 732 of this title.




SUBCHAPTER III—THE LEGISLATURE
§§ 811 to 820. Repealed. July 3, 1950, ch. 446, § 5(2), 64 Stat. 320

Section 811, acts Mar. 2, 1917, ch. 145, § 25, 39 Stat. 958; May 17, 1932, ch. 190, 47 Stat. 158, vested all local legislative powers in Puerto Rico, with certain exceptions, in “Legislature of Puerto Rico”, consisting of a “senate” and a “house of representatives”.


Section 812, acts Mar. 2, 1917, ch. 145, § 26, 39 Stat. 958; May 17, 1932, ch. 190, 47 Stat. 158, related to Senate of Puerto Rico, its members, election and powers.


Section 813, acts Mar. 2, 1917, ch. 145, § 27, 39 Stat. 959; May 17, 1932, ch. 190, 47 Stat. 158, related to House of Representatives and its members and their election.


Section 814, acts Mar. 2, 1917, ch. 145, § 28, 39 Stat. 959; May 17, 1932, ch. 190, 47 Stat. 158, provided for division of Puerto Rico into thirty-five representative and seven senatorial districts.


Section 814a, acts Mar. 2, 1917, ch. 145, § 35, 39 Stat. 963; May 17, 1932, ch. 190, 47 Stat. 158, related to qualification of electors.


Section 815, acts Mar. 2, 1917, ch. 145, § 29, 39 Stat. 959; May 17, 1932, ch. 190, 47 Stat. 158, provided for time of holding elections and revision of boundaries of senatorial and representative districts and municipalities.


Section 816, act Mar. 2, 1917, ch. 145, § 32, 39 Stat. 960, related to powers of senate and house of representatives, including determination of election and qualifications of members.


Section 817, acts Mar. 2, 1917, ch. 145, § 33, 39 Stat. 960; Mar. 4, 1927, ch. 503, § 5, 44 Stat. 1420, provided for holding of annual sessions of legislature and time for convening.


Section 818, acts Mar. 2, 1917, ch. 145, § 33, 39 Stat. 960; Mar. 4, 1927, ch. 503, § 5, 44 Stat. 1420, authorized governor to call special sessions of legislature or senate.


Section 819, acts Mar. 2, 1917, ch. 145, § 30, 39 Stat. 959; May 17, 1932, ch. 190, 47 Stat. 158; June 1, 1938, ch. 308, 52 Stat. 595, related to term of office of senators and representatives, filling of vacancies, and limitations upon appointment to other offices of those legislative members.


Section 820, acts Mar. 2, 1917, ch. 145, § 31, 39 Stat. 960; Mar. 4, 1927, ch. 503, § 4, 44 Stat. 1420; May 17, 1932, ch. 190, 47 Stat. 158; June 24, 1948, ch. 610, § 4, 62 Stat. 580, related to compensation and mileage of members of senate and house of representatives.

Effective Date of RepealRepeal of sections 811 to 820 effective July 25, 1952, see note set out under section 732 of this title.



§ 821. Legislative power
The legislative authority shall extend to all matters of a legislative character not locally inapplicable, including power to create, consolidate, and reorganize the municipalities so far as may be necessary, and to provide and repeal laws and ordinances therefor; also the power to alter, amend, modify, or repeal any or all laws and ordinances of every character in force in Puerto Rico or municipality or district thereof on March 2, 1917, insofar as such alteration, amendment, modification, or repeal may be consistent with the provisions of this chapter.
(Mar. 2, 1917, ch. 145, § 37, 39 Stat. 964; May 17, 1932, ch. 190, 47 Stat. 158.)


References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act Mar. 2, 1917, ch. 145, 39 Stat. 951, as amended, known as the Puerto Rican Federal Relations Act and also popularly known as the Jones Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 731 of this title and Tables.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.



§§ 822, 823. Repealed. July 3, 1950, ch. 446, § 5(2), 64 Stat. 320

Section 822, act Mar. 2, 1917, ch. 145, § 34, 39 Stat. 960, related to origin of bills and resolutions.


Section 823, acts Mar. 2, 1917, ch. 145, § 34, 39 Stat. 960; May 17, 1932, ch. 190, 47 Stat. 158, related to enacting clauses of bills and resolutions.

Effective Date of RepealRepeal of sections 822 and 823 effective July 25, 1952, see note set out under section 732 of this title.



§ 823a. Omitted
Codification
Section, act June 16, 1938, ch. 460, 52 Stat. 708, related to Congressional ratification of all joint resolutions.



§§ 824 to 844. Repealed. July 3, 1950, ch. 446, § 5(2), 64 Stat. 320

Section 824, act Mar. 2, 1917, ch. 145, § 34, 39 Stat. 961, related to passage of bills and their alterations or amendments.


Section 825, act Mar. 2, 1917, ch. 145, § 34, 39 Stat. 960, related to reference of bills to committees, signature by governor, and approval by President.


Section 826, acts Mar. 2, 1917, ch. 145, § 34, 39 Stat. 961; May 29, 1928, ch. 901, § 1(128), 45 Stat. 996; Feb. 28, 1929, ch. 364, §§ 1, 2, 45 Stat. 1348; May 17, 1932, ch. 190, 47 Stat. 158, required laws enacted by Legislature of Puerto Rico to be reported to Congress.


Section 827, act Mar. 2, 1917, ch. 145, § 34, 39 Stat. 961, related to time of taking effect of laws and to introduction of a bill.


Section 828, act Mar. 2, 1917, ch. 145, § 34, 39 Stat. 961, related to house journals.


Section 829, act Mar. 2, 1917, ch. 145, § 34, 39 Stat. 961, required sessions of each house and committees to be open.


Section 830, act Mar. 2, 1917, ch. 145, § 34, 39 Stat. 961, related to adjournment.


Section 831, act Mar. 2, 1917, ch. 145, § 34, 39 Stat. 962, required presiding officer to sign bills and resolutions.


Section 832, act Mar. 2, 1917, ch. 145, § 34, 39 Stat. 962, provided that bills, with the exception of appropriation bills, were to contain one subject.


Section 833, act Mar. 2, 1917, ch. 145, § 34, 39 Stat. 962, provided that revenue bills were to originate in house of representatives.


Section 834, act Mar. 2, 1917, ch. 145, § 34, 39 Stat. 962, related to appropriation bills for executive, legislative and judicial departments.


Section 835, act Mar. 2, 1917, ch. 145, § 34, 39 Stat. 962, related to revival or amendment of laws.


Section 836, act Mar. 2, 1917, ch. 145, § 34, 39 Stat. 962, required legislature to prescribe number, duties and compensation of officers and employees.


Section 837, act Mar. 2, 1917, ch. 145, § 34, 39 Stat. 962, prohibited bills giving extra compensation for services rendered.


Section 838, acts Mar. 2, 1917, ch. 145, § 34, 39 Stat. 962; June 24, 1948, ch. 610, § 3, 62 Stat. 580 prohibited laws relating to extension of term of office of officials, double jobs and salary of senators or representatives during term of office.


Section 839, act Mar. 2, 1917, ch. 145, § 34, 39 Stat. 962, related to presentation of orders, resolutions, etc., to Governor.


Section 840, act Mar. 2, 1917, ch. 145, § 34, 39 Stat. 960, required Governor to submit a financial budget at opening of each regular session of the legislature.


Section 841, acts Mar. 2, 1917, ch. 145, § 34, 39 Stat. 962; May 17, 1932, ch. 190, 47 Stat. 158, provided for order of payment of appropriations, where revenue insufficient to meet appropriations, and limited appropriations under certain conditions.


Section 842, acts Mar. 2, 1917, ch. 145, § 23, 39 Stat. 958; May 17, 1932, ch. 190, 47 Stat. 158, required Governor to transmit copies of laws to executive department of United States.


Section 843, acts Mar. 2, 1917, ch. 145, § 34, 39 Stat. 962; May 17, 1932, ch. 190, 47 Stat. 158, related to definition and punishment of the offense of corrupt solicitation.


Section 844, act Mar. 2, 1917, ch. 145, § 34, 39 Stat. 962, related to punishment for offense of influencing officials by bribery.

Effective Date of RepealRepeal of sections 824 to 844 effective July 25, 1952, see note set out under section 732 of this title.



§ 845. Income tax laws; modification or repeal by legislature
The Puerto Rican Legislature shall have power by due enactment to amend, alter, modify, or repeal the income tax laws in force in Puerto Rico.
(Feb. 26, 1926, ch. 27, §§ 261, 1200, 44 Stat. 52, 125; May 17, 1932, ch. 190, 47 Stat. 158.)

Codification
Similar provisions of act Feb. 26, 1926, which related to the Philippine Islands, were formerly classified to section 1055 of this title.
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.

Prior ProvisionsProvisions similar to those in this section were contained in act June 2, 1924, ch. 234, § 261, 43 Stat. 294, prior to repeal by section 1200 of act Feb. 26, 1926, to take effect Jan. 1, 1925.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.




SUBCHAPTER IV—THE JUDICIARY
§ 861. Repealed. July 3, 1950, ch. 446, § 5(2), 64 Stat. 320

Section, acts Mar. 2, 1917, ch. 145, § 40, 39 Stat. 965; May 17, 1932, ch. 190, 47 Stat. 158, vested judicial power in courts established and in operation on Mar. 2, 1917, provided for appointment of chief justice and associate justices of the supreme court by President with advice and consent of United States Senate, and authorized Puerto Rican legislature to organize, modify or rearrange the courts and their jurisdiction and procedure, except United States District Court.

Effective Date of RepealRepeal effective July 25, 1952, see note set out under section 732 of this title.



§ 862. Omitted
Codification
Section, act Sept. 21, 1922, ch. 365, 42 Stat. 993, conferred on the courts of Puerto Rico jurisdiction of offenses under act Oct. 28, 1919, ch. 85, 41 Stat. 305, the National Prohibition Act.



§ 863. Repealed. Pub. L. 91–272, § 13, June 2, 1970, 84 Stat. 298

Section, acts Mar. 2, 1917, ch. 145, § 41, 39 Stat. 965; Feb. 25, 1919, ch. 29, § 1, 40 Stat. 1156; Mar. 4, 1921, ch. 161, § 1, 41 Stat. 1412; Mar. 4, 1923, ch. 295, 42 Stat. 1560; Dec. 13, 1926, ch. 6, § 1, 44 Stat. 919; May 17, 1932, ch. 190, 47 Stat. 158; Mar. 26, 1938, ch. 51, § 2, 52 Stat. 118; July 31, 1946, ch. 704, 60 Stat. 716; June 25, 1948, ch. 646, § 20, 62 Stat. 989, set out jurisdiction of United States District Court for District of Puerto Rico and provided for salaries of judge and officials of the court and for filling of vacancies. Section 34 of act Apr. 12, 1900, ch. 191, 31 Stat. 84, formerly cited as a credit to this section, was not repealed by act June 2, 1970.

Savings ProvisionPub. L. 91–272, § 13, June 2, 1970, 84 Stat. 298, as amended by Pub. L. 91–450, Oct. 14, 1970, 84 Stat. 922, provided in part that nothing in the repeal of Act Mar. 2, 1917, as amended, by said section 13 would impair the jurisdiction of the United States District Court for the District of Puerto Rico to hear and determine any action or matter begun in the court on or before June 2, 1970.



§ 864. Appeals, certiorari, removal of causes, etc.; use of English language
The laws of the United States relating to appeals, certiorari, removal of causes, and other matters or proceedings as between the courts of the United States and the courts of the several States shall govern in such matters and proceedings as between the United States District Court for the District of Puerto Rico and the courts of Puerto Rico.
All pleadings and proceedings in the United States District Court for the District of Puerto Rico shall be conducted in the English language.
(Apr. 12, 1900, ch. 191, § 35, 31 Stat. 85; Mar. 2, 1917, ch. 145, § 42, 39 Stat. 966; Feb. 13, 1925, ch. 229, § 13, 43 Stat. 942; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54; May 17, 1932, ch. 190, 47 Stat. 158; June 25, 1948, ch. 646, § 21, 62 Stat. 990.)


References in TextThe laws of the United States relating to appeals, certiorari, removal of causes, and other matters or proceedings, referred to in text, are classified to Title 28, Judiciary and Judicial Procedure.

Codification
“United States District Court for the District of Puerto Rico” substituted in text for “District Court of the United States for Puerto Rico” in view of section 132(a) of Title 28, Judiciary and Judicial Procedure, which states that “There shall be in each judicial district a district court which shall be a court of record known as the United States District Court for the district” and section 119 of Title 28, which states that “Puerto Rico constitutes one judicial district.”

Prior ProvisionsAct Mar. 3, 1911, ch. 231, § 244, 36 Stat. 1157, related to direct appeals from The Supreme Court and the United District Court for Puerto Rico to the United States Supreme Court, prior to repeal by act Jan. 28, 1915, ch. 22, § 3, 38 Stat. 804.
Provisions similar to those in this section were contained in act Apr. 12, 1900, ch. 191, § 34, 31 Stat. 84.

Amendments1948—Act June 25, 1948, amended section generally, and struck out provisions relating to the term of district court and appeals to the circuit court.
1928—Act Jan. 31, 1928, abolished writ of error in civil and criminal cases and made all relief formerly obtained by writ of error obtainable by appeal.
1925—Act Feb. 13, 1925, ch. 229, § 13, repealed provisions of this section permitting a direct review by the Supreme Court of cases in the courts in Puerto Rico.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.

Effective Date of 1948 AmendmentAmendment by act June 25, 1948, effective Sept. 1, 1948, see section 38 of that act, set out as an Effective Date note preceding section 1 of Title 28, Judiciary and Judicial Procedure.

RepealsSection 39 of act June 25, 1948, repealed section 1 of act Feb. 13, 1925, ch. 229, 43 Stat. 936, formerly cited as a credit to this section, which authorized review in the Circuit Court of Appeals in the First Circuit.



§ 865. Repealed. June 25, 1948, ch. 646, § 39, 62 Stat. 992

Section, acts Mar. 2, 1917, ch. 145, § 43, 39 Stat. 966; Feb. 13, 1925, ch. 229, § 13, 43 Stat. 942; Jan. 31, 1928, ch. 14, § 1, 45 Stat. 54, related to writs of error and appeals. See section 1294 of Title 28, Judiciary and Judicial Procedure.

Effective Date of RepealRepeal effective Sept. 1, 1948, see section 38 of act June 25, 1948, set out as an Effective Date note preceding section 1 of Title 28, Judiciary and Judicial Procedure.



§ 866. Omitted
Codification
Section, act Apr. 12, 1900, ch. 191, § 35, 31 Stat. 85, provided that all proceedings in Supreme Court of United States to review decisions of Supreme Court of Puerto Rico and the District Court of the United States for Puerto Rico, should be conducted in the English language.



§ 867. Repealed. Pub. L. 90–274, § 103(g), Mar. 27, 1968, 82 Stat. 63

Section, acts Mar. 2, 1917, ch. 145, § 44, 39 Stat. 966; May 17, 1932, ch. 190, 47 Stat. 158, set out qualifications for jurors in District Court of United States for Puerto Rico as different from those set by local law and directed that juries be selected, drawn, and subject to exemption in accordance with laws of Congress insofar as locally applicable.

Effective Date of RepealRepeal effective 270 days after Mar. 27, 1968, except as to cases in which an indictment is returned or petit jury is empaneled prior to such effective date, see section 104 of Pub. L. 90–274, set out as an Effective Date of 1968 Amendment note under section 1861 of Title 28, Judiciary and Judicial Procedure.



§ 868. Fees part of United States revenues
All fees, fines, costs, and forfeitures as would be deposited to the credit of the United States if collected and paid into a district court of the United States shall become revenues of the United States when collected and paid into the United States District Court for the District of Puerto Rico. The sum of $500 a year from such fees, fines, costs, and forfeitures shall be retained by the clerk and expended for law library purposes under the direction of the judge.
(Mar. 2, 1917, ch. 145, § 45, 39 Stat. 966; May 17, 1932, ch. 190, 47 Stat. 158.)

Codification
“United States District Court for the District of Puerto Rico” substituted in text for “District Court of the United States for Puerto Rico” in view of section 132(a) of Title 28, Judiciary and Judicial Procedure, which states that “There shall be in each judicial district a district court which shall be a court of record known as the United States District Court for the district” and section 119 of Title 28, which states that “Puerto Rico constitutes one judicial district”.

Prior ProvisionsProvisions similar to those in this section were contained in act Mar. 2, 1901, ch. 812, § 2, 31 Stat. 953.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.



§ 869. Fees payable by United States out of revenue of Puerto Rico
Such fees and expenses as are payable by the United States if earned or incurred in connection with a district court of the United States shall be paid from the revenue of Puerto Rico if earned or incurred in connection with the United States District Court for the District of Puerto Rico.
(Mar. 2, 1901, ch. 812, § 2, 31 Stat. 953; May 17, 1932, ch. 190, 47 Stat. 158.)

Codification
“United States District Court for the District of Puerto Rico” substituted in text for “District Court of the United States for Puerto Rico” in view of section 132(a) of Title 28, Judiciary and Judicial Procedure, which states that “There shall be in each judicial district a district court which shall be a court of record known as the United States District Court for the district” and section 119 of Title 28 which states that “Puerto Rico constitutes one judicial district”.
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.
As originally enacted, so much of section 2 of act Mar. 2, 1901, as is pertinent here, was as follows: “Such fees and expenses as are payable by the United States, if earned or incurred in connection with a circuit or district court of the United States, shall be paid from the revenues of Porto Rico, if earned or incurred in connection with the district court of the United States for Porto Rico.”



Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.



§ 870. Repealed. June 25, 1948, ch. 646, § 39, 62 Stat. 992

Section, acts Mar. 2, 1917, ch. 145, § 46, 39 Stat. 966; Feb. 26, 1919, ch. 49, §§ 2, 4, 40 Stat. 1182; Aug. 7, 1939, ch. 501, § 6, 53 Stat. 1226, related to salaries of district court officials. See section 604 of Title 28, Judiciary and Judicial Procedure.

Effective Date of RepealRepeal effective Sept. 1, 1948, see section 38 of act June 25, 1948, set out as an Effective Date note preceding section 1 of Title 28, Judiciary and Judicial Procedure.



§ 871. Omitted
Codification
Section, acts Mar. 2, 1917, ch. 145, § 47, 39 Stat. 967; May 17, 1932, ch. 190, 47 Stat. 158, which related to fees and mileage of jurors and witnesses, was superseded by sections 1821, 1824, 1825, and 1871 of Title 28, Judiciary and Judicial Procedure.



§ 872. Habeas corpus; mandamus; suit to restrain assessment or collection of taxes
The supreme and district courts of Puerto Rico and the respective judges thereof may grant writs of habeas corpus in all cases in which the same are grantable by the judges of the district courts of the United States, and the district courts may grant writs of mandamus in all proper cases.
No suit for the purpose of restraining the assessment or collection of any tax imposed by the laws of Puerto Rico shall be maintained in the United States District Court for the District of Puerto Rico.
(Mar. 2, 1917, ch. 145, § 48, 39 Stat. 967; Mar. 4, 1927, ch. 503, § 7, 44 Stat. 1421; May 17, 1932, ch. 190, 47 Stat. 158.)

Codification
“United States District Court for the District of Puerto Rico” substituted in text for “District Court of the United States for Puerto Rico” in view of section 132(a) of Title 28, Judiciary and Judicial Procedure, which states that “There shall be in each judicial district a district court which shall be a court of record known as the United States District Court for the district” and section 119 of Title 28 which states that “Puerto Rico constitutes one judicial district”.

Amendments1927—Act Mar. 4, 1927, added second paragraph.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.



§ 873. Repealed. July 3, 1950, ch. 446, § 5(2), 64 Stat. 320

Section, acts Mar. 2, 1917, ch. 145, § 49, 39 Stat. 967; May 17, 1932, ch. 190, 47 Stat. 158, related to appointment of judges, marshals and secretaries.

Effective Date of RepealRepeal effective July 25, 1952, see note set out under section 732 of this title.



§ 873a. Repealed. June 25, 1948, ch. 646, § 39, 62 Stat. 992

Section, act Feb. 12, 1940, ch. 25, § 1, 54 Stat. 22, which related to rules governing civil cases. See section 2072 of Title 28, Judiciary and Judicial Procedure.

Effective Date of RepealRepeal effective Sept. 1, 1948, see section 38 of act June 25, 1948, set out as an Effective Date note preceding section 1 of Title 28, Judiciary and Judicial Procedure.



§ 874. Judicial process; officials to be citizens of United States; oath
All judicial process shall run in the name of “United States of America, ss, the President of the United States”, and all penal or criminal prosecutions in the local courts shall be conducted in the name and by the authority of “The People of Puerto Rico.” All officials shall be citizens of the United States, and, before entering upon the duties of their respective offices, shall take an oath to support the Constitution of the United States and the laws of Puerto Rico.
(Mar. 2, 1917, ch. 145, § 10, 39 Stat. 954; May 17, 1932, ch. 190, 47 Stat. 158.)

Prior ProvisionsProvisions similar to those in this section were contained in act Apr. 12, 1900, ch. 191, § 16, 31 Stat. 81.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.



§§ 875, 876. Repealed. June 25, 1948, ch. 646, § 39, 62 Stat. 992

Section 875, act Mar. 2, 1917, ch. 145, § 55, 39 Stat. 968, related to continuation of court’s jurisdiction.


Section 876, act Jan. 7, 1913, ch. 6, 37 Stat. 648, related to temporary judge.

Effective Date of RepealRepeal effective Sept. 1, 1948, see section 38 of act June 25, 1948, set out as an Effective Date note preceding section 1 of Title 28, Judiciary and Judicial Procedure.




SUBCHAPTER V—RESIDENT COMMISSIONER
§ 891. Resident Commissioner; election
The qualified electors of Puerto Rico shall choose a Resident Commissioner to the United States at each general election, whose term of office shall be four years from the 3d of January following such general election, and who shall be entitled to receive official recognition as such commissioner by all of the departments of the Government of the United States, upon presentation, through the Department of State, of a certificate of election of the Governor of Puerto Rico.
(Mar. 2, 1917, ch. 145, § 36, 39 Stat. 963; May 17, 1932, ch. 190, 47 Stat. 158; June 5, 1934, ch. 390, § 5, 48 Stat. 879.)

Codification
Section is comprised of second sentence of section 36 of act Mar. 2, 1917. The first sentence of section 36, providing for election of a Resident Commissioner to the United States at the next general election for a term commencing with date of issuance of certificate of election and terminating Mar. 4, 1921, was omitted. Parts of the third and fourth sentences of section 36 are classified to section 893 of this title. The other part of the third sentence of section 36, which fixed the salary of the commissioner at $7,500 per annum, was superseded by act Feb. 26, 1907, ch. 1635, § 4, 34 Stat. 993, as amended by act Mar. 4, 1925, ch. 549, § 4, 43 Stat. 1301. See Prior Provisions note under section 31 of Title 2, The Congress. The other part of the fourth sentence of section 36, which allowed the commissioner $500 as mileage, was classified to former section 46 of Title 2 and was omitted from the Code as superseded by former section 43b–1 of Title 2. The fifth and sixth sentences of section 36 are classified to section 892 of this title.

Prior ProvisionsProvisions similar to those in this section were contained in act Apr. 12, 1900, ch. 191, § 39, 31 Stat. 86.
The salary allowed by section 39 of act Apr. 12, 1900, was increased by act Feb. 26, 1907, ch. 1635, § 4, 34 Stat. 993.
The resident commissioner was allowed traveling expenses in addition to his salary, and the commencement of his term was fixed by act July 1, 1902, ch. 1383, § 3, 32 Stat. 732.
The manner of paying the salary and traveling expenses of the resident commissioner was fixed by a provision of act June 22, 1906, ch. 3514, § 1, 34 Stat. 417.

Amendments1934—Act June 5, 1934, changed commencement of term of office from Mar. 4 to Jan. 3 following the general election.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.



§ 892. Qualifications of Commissioner; appointment to fill vacancy
No person shall be eligible to election as Resident Commissioner who is not a bona fide citizen of the United States and who is not more than twenty-five years of age, and who does not read and write the English language. In case of a vacancy in the office of Resident Commissioner by death, resignation, or otherwise, the governor, by and with the advice and consent of the senate, shall appoint a Resident Commissioner to fill the vacancy, who shall serve until the next general election and until his successor is elected and qualified.
(Mar. 2, 1917, ch. 145, § 36, 39 Stat. 963.)

Codification
Section is comprised of fifth and sixth sentences of section 36 of act Mar. 2, 1917. For classification of the remainder of section 36, see Codification note set out under section 891 of this title.

Prior ProvisionsProvisions similar to those in this section were contained in act Apr. 12, 1900, ch. 191, § 39, 31 Stat. 86.



§ 893. Salary of Commissioner; allowances; franking privilege
The Resident Commissioner shall receive a salary payable monthly by the United States. He shall be allowed the same sum for stationery and for the pay of necessary clerk hire as is allowed Members of the House of Representatives of the United States. He shall be allowed the franking privilege granted Members of Congress.
(Mar. 2, 1917, ch. 145, § 36, 39 Stat. 963; Mar. 4, 1925, ch. 549, § 4, 43 Stat. 1301.)

Codification
Section is comprised of parts of third and fourth sentences of section 36 of act Mar. 2, 1917. For classification of the remainder of section 36, see Codification note set out under section 891 of this title.



§ 894. Salary and traveling expenses; payment
The salary and traveling expenses of the Resident Commissioner from Puerto Rico to the United States shall be paid by the Chief Administrative Officer of the House of Representatives in the same manner as the salaries of the members of the House of Representatives are paid.
(June 22, 1906, ch. 3514, § 1, 34 Stat. 417; May 17, 1932, ch. 190, 47 Stat. 158; Pub. L. 104–186, title II, § 224(1), Aug. 20, 1996, 110 Stat. 1752.)

Codification
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.

Amendments1996—Pub. L. 104–186 substituted “Chief Administrative Officer” for “Sergeant-at-Arms”.


Change of Name
“Puerto Rico” substituted in text for “Porto Rico” pursuant to act May 17, 1932, which is classified to section 731a of this title.




SUBCHAPTER VI—SLUM CLEARANCE AND URBAN REDEVELOPMENT PROJECTS
§ 910. Slum clearance and urban redevelopment and renewal projects; powers of government
The government of Puerto Rico acting through its legislature, may create a public corporate authority or authorities and may authorize such authority or authorities or any other public corporate authority or any municipal corporation or political subdivision, acting directly or through any officer or agency thereof or through a public corporate authority, to undertake slum clearance and urban redevelopment projects and urban renewal projects and to do all things, exercise any and all powers, and to assume and fulfill any and all obligations, duties, responsibilities, and requirements, including but not limited to those relating to planning and zoning, necessary or desirable for receiving Federal assistance under title I of the Housing Act of 1949 (Public Law 171, Eighty-first Congress), as amended [42 U.S.C. 1450 et seq.], or any other law, except that public corporate authorities (as distinct from municipalities or political subdivisions) created or authorized to operate in accordance with this Act, as amended, shall not be given any power of taxation or any power to pledge the full faith and credit of the people of the Territory, or municipality, or political subdivision, as the case may be, for any loan whatever. The Legislature of Puerto Rico may, with respect to any public corporate authority or authorities empowered or which may be empowered to undertake slum clearance and urban redevelopment projects and urban renewal projects, provide for the appointment and terms of office of the members thereof, and for the powers of such authorities, including authority to accept whatever benefits the Federal Government may make available for slum clearance and urban redevelopment projects and urban renewal projects, and authority, notwithstanding any other Federal law, to borrow money and to issue notes, bonds, and other obligations of such character and maturity, with such security, and in such manner as the respective legislatures may provide. Such notes, bonds, and other obligations shall not be a debt of the United States, or of any Territory or municipal corporation or other political subdivision or agency thereof other than the public corporate authority which issued such notes, bonds, or obligations, nor constitute a debt, indebtedness, or the borrowing of money within the meaning of any limitation or restriction on the issuance of notes, bonds, or other obligations contained in any laws of the United States applicable to Puerto Rico, or to any municipal corporation or other political subdivision or agency thereof.
(July 18, 1950, ch. 466, title I, § 101, 64 Stat. 344; Aug. 11, 1955, ch. 783, title I, § 107(3), (7), (9), 69 Stat. 637, 638.)


References in TextThe Housing Act of 1949 (Public Law 171, Eighty-first Congress), as amended, referred to in text, is act July 15, 1949, ch. 338, 63 Stat. 413, as amended. Title I of the Housing Act of 1949 was classified generally to subchapter II (§ 1450 et seq.) of chapter 8A of Title 42, The Public Health and Welfare, and was omitted from the Code pursuant to section 5316 of Title 42 which terminated the authority to make grants or loans under such title I after Jan. 1, 1975. For complete classification of this Act to the Code, see Short Title note set out under section 1441 of Title 42 and Tables.
This Act, referred to in text, means act July 18, 1950, ch. 466, 64 Stat. 344, as amended, known as the Territorial Enabling Act of 1950, which enacted sections 480 to 480b, 483a, 483b, 721 to 721b, 910 to 910b, 1408 to 1408e of this title, amended sections 481 to 483 and 722 of this title, and enacted provisions set out as notes under sections 480, 481, and 722 of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.
Section 101 of act July 18, 1950, cited as a credit to this section, as applicable to Alaska and Hawaii, was classified to sections 480 and 721 of this title.

Amendments1955—Act Aug. 11, 1955, included urban renewal projects, and inserted “as amended” after “(Public Law 171, Eighty-first Congress)” and after “this Act”.

Urban Renewal ActivitiesFinancial assistance available for urban renewal proj­ects, see section 107(1), (2) of act Aug. 11, 1955.



§ 910a. Authorization of loans, conveyances, etc., by government and municipalities
The government of Puerto Rico may assist slum clearance and urban redevelopment projects and urban renewal projects through cash donations, loans, conveyances of real and personal property, facilities, and services, and otherwise, and may authorize municipalities or other political subdivisions to make cash donations, loans, conveyances of real and personal property to public corporate authorities and to take other action, including but not limited to the making available or the furnishing of facilities and services, in aid of slum clearance and urban redevelopment projects and urban renewal projects.
(July 18, 1950, ch. 466, title I, § 102, 64 Stat. 344; Aug. 11, 1955, ch. 783, title I, § 107(3), 69 Stat. 637.)

Codification
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.
Section 102 of act July 18, 1950, cited as a credit to this section, as applicable to Alaska and Hawaii, was classified to sections 480a and 721a of this title.

Amendments1955—Act Aug. 11, 1955, included urban renewal proj­ects.



§ 910b. Ratification of prior acts
All legislation heretofore enacted by the Legislature of the Territory of Puerto Rico dealing with the subject matter of this Act and not inconsistent herewith is ratified and confirmed.
(July 18, 1950, ch. 466, title I, § 103, 64 Stat. 345.)


References in TextThis Act, referred to in text, means act July 18, 1950, ch. 466, 64 Stat. 344, as amended, known as the Territorial Enabling Act of 1950, which enacted sections 480 to 480b, 483a, 483b, 721 to 721b, 910 to 910b, 1408 to 1408e of this title, amended sections 481 to 483 and 722 of this title, and enacted provisions set out as notes under sections 480, 481, and 722 of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.
Section 103 of act July 18, 1950, cited as a credit to this section, as applicable to Alaska and Hawaii, was classified to sections 480b and 721b of this title.




SUBCHAPTER VII—LOW RENT HOUSING PROJECTS AND ELIMINATION OF SUB-STANDARD HOUSING
§ 911. Legislative authorization to create authorities
The Legislature of Puerto Rico may create public corporate authorities to undertake slum clearance and projects to provide dwelling accommodations for families of low income.
(June 25, 1938, ch. 703, § 1, 52 Stat. 1203.)

Codification
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.



§ 912. Authority to appoint commissioners; powers of authorities
The Legislature of Puerto Rico may provide for the appointment and terms of the commissioners of such authorities, and for the powers of such authorities, except that such authorities shall be given no power of taxation, and may authorize the commissioners of such authorities to fix the salaries of employees.
(June 25, 1938, ch. 703, § 2, 52 Stat. 1203.)

Codification
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.



§ 913. Authorization of loans, conveyances, etc., by municipalities
The legislature may appropriate funds for and may make and authorize any municipality of Puerto Rico to make loans, donations, and conveyances of money or property to such authorities; may make and authorize any municipality of Puerto Rico to make available its facilities and services to such authorities and take other action in aid of slum clearance or low-rent housing; and may, without regard to any Federal Acts restricting the disposition of public property or lands in Puerto Rico, provide for the use by or disposal to such authorities of any public lands or other property held or controlled by the people of Puerto Rico, its municipalities, or other subdivisions.
(June 25, 1938, ch. 703, § 3, 52 Stat. 1203.)

Codification
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.



§ 914. Issuance of bonds and obligations
The legislature may authorize such authorities to issue bonds or other obligations with such security as the legislature may provide and may provide for the disposition of the proceeds of such bonds and all receipts and revenues of such authorities.
(June 25, 1938, ch. 703, § 4, 52 Stat. 1203.)

Codification
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.



§ 915. Bonds as public debt
Such bonds shall not be a debt of Puerto Rico or any municipality, and shall not constitute a public indebtedness within the meaning of section 3 of the Act of Congress approved March 2, 1917, entitled “An Act to provide a civil government for Porto Rico, and for other purposes”, as amended.
(June 25, 1938, ch. 703, § 5, 52 Stat. 1203.)


References in TextSection 3 of the Act of Congress approved March 2, 1917, referred to in text, is section 3 of act Mar. 2, 1917, ch. 145, 39 Stat. 953. The provisions of section 3 of the Act limiting the public indebtedness of Puerto Rico and of certain municipalities thereof were contained in section 745 of this title, prior to the amendment made to that section by Pub. L. 87–121, § 1, Aug. 3, 1961, 75 Stat. 245, which struck out those provisions. See 1961 Amendment note under section 745 of this title.

Codification
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.



§ 916. Ratification of previous legislation
All legislation heretofore enacted by the Legislature of Puerto Rico dealing with the subject matter of sections 911 to 916 of this title and not inconsistent herewith is ratified and confirmed.
(June 25, 1938, ch. 703, § 6, 52 Stat. 1203.)

Codification
Section was not enacted as part of the Puerto Rican Federal Relations Act which comprises this chapter.





CHAPTER 5—PHILIPPINE ISLANDS

Philippine IndependenceIndependence of Philippine Islands recognized and American sovereignty withdrawn by Proc. No. 2695, eff. July 4, 1946, 11 F.R. 7517, 60 Stat. 1352, issued pursuant to section 1394 of Title 22, Foreign Relations and Intercourse, and set out under that section.


§§ 1001 to 1008. Omitted
Codification
Sections 1001 to 1008 were omitted in view of recognition of Philippine independence.
Section 1001, act Aug. 29, 1916, ch. 416, § 1, 39 Stat. 545, defined Philippine Islands.
Section 1002, act Aug. 29, 1916, ch. 416, § 2, 39 Stat. 546, related to Philippine citizenship.
Section 1003, act Aug. 29, 1916, ch. 416, § 5, 39 Stat. 547, related to application of statutory law of United States.
Section 1004, act Aug. 29, 1916, ch. 416, § 6, 39 Stat. 547, related to continuing force and effect of Philippine laws.
Section 1005, act Aug. 29, 1916, ch. 416, § 7, 39 Stat. 547, related to power of Philippine Legislature to modify, repeal, etc., laws.
Section 1006, act Aug. 29, 1916, ch. 416, § 31, 39 Stat. 556, related to laws continued in force.
Section 1007, act Aug. 29, 1916, ch. 416, § 4, 39 Stat. 547, related to payment of expenses of Philippine government.
Section 1007a, acts Sept. 1, 1937, ch. 898, title V, § 503, 50 Stat. 915; Oct. 15, 1940, ch. 887, 54 Stat. 1178, related to appropriations for financing program of economic adjustment.
Section 1008, act Aug. 29, 1916, ch. 416, § 3, 39 Stat. 546, related to a bill of rights and restrictions for Philippine Islands.



§ 1009. Repealed. Oct. 31, 1951, ch. 655, § 56(d), 65 Stat. 729

Section, act Mar. 8, 1902, ch. 140, § 9, 32 Stat. 55, related to requirements as to evidence in treason cases in Philippines.

Savings ProvisionAct Oct. 31, 1951, ch. 655, § 56(l), 65 Stat. 730, provided that the repeal of this section should not affect any rights or liabilities existing hereunder on the effective date of that repeal (Oct. 31, 1951).



§§ 1010 to 1019. Omitted
Codification
Sections 1010 to 1019 were omitted in view of recognition of Philippine independence.
Section 1010, acts Aug. 29, 1916, ch. 416, § 11, 39 Stat. 548; July 21, 1921, ch. 51, 42 Stat. 145; May 31, 1922, ch. 203, 42 Stat. 599, related to prohibition against export duties and imposition of taxes and assessments.
Section 1011, acts July 1, 1902, ch. 1369, § 84, 32 Stat. 711; July 1, 1944, ch. 373, title VII, § 711, 58 Stat. 714; Aug. 13, 1946, ch. 958, § 5, 60 Stat. 1049, related to shipping, customs, duties, seamen, and health laws.
Section 1011a, act July 3, 1930, ch. 831, 46 Stat. 851, related to imports consigned to departments and bureaus of United States Government.
Section 1012, act Feb. 6, 1905, ch. 453, § 5, 33 Stat. 692, related to admission free of duty of railroad material.
Section 1013, act Feb. 6, 1905, ch. 453, § 6, 33 Stat. 692, related to administration of immigration laws.
Section 1014, act Apr. 29, 1908, ch. 152, § 5, 35 Stat. 70, related to administration of navigation laws.
Section 1015, act Apr. 29, 1908, ch. 152, § 1, 35 Stat. 70, related to temporary regulation of transportation of merchandise and passengers.
Section 1016, acts Apr. 29, 1908, ch. 152, § 4, 35 Stat. 70; Aug. 29, 1916, ch. 416, § 22, 39 Stat. 553, related to licenses to certain vessels.
Section 1017, act Apr. 29, 1908, ch. 152, § 3, 35 Stat. 70, related to inapplicability to certain foreign vessels of restrictions on transportation of merchandise and passengers.
Section 1018, act July 1, 1902, ch. 1369, § 11, 32 Stat. 695, related to improvement of harbors and navigable waters.
Section 1019, acts Mar. 22, 1902, ch. 273, 32 Stat. 88; Mar. 2, 1917, ch. 145, § 54, 39 Stat. 968, related to acknowledgment of deeds.



§§ 1041 to 1055. Omitted
Codification
Sections 1041 to 1055 were omitted in view of recognition of Philippine independence.
Section 1041, act Aug. 29, 1916, ch. 416, § 8, 39 Stat. 547, related to grant of legislative power to Philippine Legislature.
Section 1042, act Aug. 29, 1916, ch. 416, § 10, 39 Stat. 548, related to Legislature’s authority over trade relations, tariff acts, and immigration.
Section 1043, act Aug. 29, 1916, ch. 416, § 12, 39 Stat. 548, related to composition of Legislature.
Section 1044, act Aug. 29, 1916, ch. 416, § 13, 39 Stat. 549, related to qualifications and election of senators.
Section 1045, act Aug. 29, 1916, ch. 416, 14, 39 Stat. 549, related to qualifications and election of representatives.
Section 1046, act Aug. 29, 1916, ch. 416, § 16, 39 Stat. 549, related to senatorial and representative districts.
Section 1047, act Aug. 29, 1916, ch. 416, § 15, 39 Stat. 549, related to qualifications of voters.
Section 1048, act Aug. 29, 1916, ch. 416, § 17, 39 Stat. 550, related to terms of office of senators and representatives.
Section 1049, act Aug. 29, 1916, ch. 416, § 18, 39 Stat. 550, related to legislative sessions.
Section 1050, act Aug. 29, 1916, ch. 416, § 18, 39 Stat. 550, related to compensation and privileges of members.
Section 1051, act Aug. 29, 1916, ch. 416, § 18, 39 Stat. 550, related to ineligibility of senators and representatives to hold certain offices.
Section 1052, act Aug. 29, 1916, ch. 416, § 19, 39 Stat. 551, related to enactment of laws and approval by President of the United States.
Section 1053, act Aug. 29, 1916, ch. 416, § 19, 39 Stat. 551, related to failure to make appropriations.
Section 1054, acts Aug. 29, 1916, ch. 416, § 19, 39 Stat. 551; May 29, 1928, ch. 901, § 1, 45 Stat. 996; Feb. 28, 1929, ch. 364, §§ 1, 2, 45 Stat. 1348, related to reporting of laws to Congress.
Section 1055, acts June 2, 1924, ch. 234, § 261, 43 Stat. 294; Feb. 26, 1926, ch. 27, §§ 261, 1200, 44 Stat. 52, 125, related to income tax laws.



§§ 1071 to 1078. Omitted
Codification
Sections 1071 to 1078 were omitted in view of recognition of Philippine independence.
Section 1071, acts July 1, 1902, ch. 1369, § 9, 32 Stat. 695; Aug. 29, 1916, ch. 416, § 26, 39 Stat. 555, related to jurisdiction of the courts.
Section 1072, act Aug. 29, 1916, ch. 416, § 26, 39 Stat. 555, related to admiralty jurisdiction.
Section 1073, act Aug. 29, 1916, ch. 416, § 26, 39 Stat. 555, related to appointment of chief justice and associate justices of supreme court.
Section 1074, act Aug. 29, 1916, ch. 416, § 26, 39 Stat. 555, related to appointment of judges of courts of first instance.
Section 1075, acts Aug. 29, 1916, ch. 416, § 29, 39 Stat. 556; May 29, 1928, ch. 904, §§ 1, 2, 45 Stat. 997, related to salaries of judges.
Section 1075a, act May 29, 1928, ch. 904, §§ 1, 2, 45 Stat. 997, related to salaries of judges.
Section 1076, act Apr. 9, 1910, No. 19, 36 Stat. 877, related to special terms of supreme court.
Section 1077, act Feb. 6, 1905, ch. 453, § 7, 33 Stat. 692, related to temporary judges of supreme court, prior to repeal by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 639.
Section 1078, act Aug. 29, 1916, ch. 416, § 26, 39 Stat. 555, related to jurisdiction of municipal courts.



§§ 1091 to 1094. Omitted
Codification
Sections 1091 to 1094 were omitted in view of recognition of Philippine independence.
Section 1091, acts Aug. 29, 1916, ch. 416, § 20, 39 Stat. 552; June 5, 1934, ch. 390, § 4, 48 Stat. 879, related to appointment and qualifications of Resident Commissioners.
Section 1092, acts July 1, 1902, ch. 1369, § 8, 32 Stat. 694; Aug. 29, 1916, ch. 416, § 20, 39 Stat. 552, related to temporary appointment of Resident Commissioners.
Section 1093, acts May 22, 1908, ch. 186, § 1, 35 Stat. 188; May 17, 1932, ch. 190, 47 Stat. 158, related to salary of Resident Commissioners.
Section 1094, act Aug. 29, 1916, ch. 416, § 20, 39 Stat. 552, related to allowance for stationery and clerk hire.



§§ 1111 to 1125. Omitted
Codification
Sections 1111 to 1125 were omitted in view of recognition of Philippine independence.
Section 1111, act Aug. 29, 1916, ch. 416, § 21, 39 Stat. 552, related to appointment, powers, and duties of Governor General.
Section 1112, act Aug. 29, 1916, ch. 416, § 23, 39 Stat. 553, related to designation of acting Governor General.
Section 1113, act Aug. 29, 1916, ch. 416, § 23, 39 Stat. 553, related to appointment and duties of Vice Governor.
Section 1114, act Aug. 29, 1916, ch. 416, § 22, 39 Stat. 553, related to increase or decrease in executive departments.
Section 1115, act Aug. 29, 1916, ch. 416, § 22, 39 Stat. 553, related to bureau of non-christian tribes.
Section 1116, act Aug. 29, 1916, ch. 416, § 24, 39 Stat. 553, related to appointment and duties of auditor.
Section 1117, act Aug. 29, 1916, ch. 416, § 24, 39 Stat. 553, related to deputy and assistant auditor.
Section 1118, act Aug. 29, 1916, ch. 416, § 24, 39 Stat. 553, related to administrative jurisdiction of accounts.
Section 1119, act Aug. 29, 1916, ch. 416, § 24, 39 Stat. 553, related to auditor’s authority to summon witnesses.
Section 1120, acts Aug. 29, 1916, ch. 416, § 24, 39 Stat. 553; June 10, 1921, ch. 18, §§ 301, 310, 42 Stat. 23, 25, related to finality of auditor’s decisions.
Section 1121, act Aug. 29, 1916, ch. 416, § 24, 39 Stat. 553, related to reports by auditors to Governor General and Secretary of War.
Section 1122, act Aug. 29, 1916, ch. 416, § 24, 39 Stat. 553, related to supervision of auditor’s office by Governor General.
Section 1123, act Aug. 29, 1916, ch. 416, § 25, 39 Stat. 554, related to appeals from auditor’s decisions.
Section 1124, act Aug. 29, 1916, ch. 416, § 29, 39 Stat. 556, related to salaries of officials.
Section 1125, act Aug. 29, 1916, ch. 416, § 30, 39 Stat. 556, related to compensation of municipal officers out of provincial and municipal revenues.



§§ 1141 to 1156. Omitted
Codification
Sections 1141 to 1156 were omitted in view of recognition of Philippine independence.
Section 1141, act July 1, 1902, ch. 1369, § 76, 32 Stat. 710, related to establishment of a mint at Manila.
Section 1142, act Mar. 2, 1903, ch. 980, § 1, 32 Stat. 952, related to establishment of gold peso as unit of value.
Section 1143, act Mar. 2, 1903, ch. 980, §§ 2, 3, 32 Stat. 953, related to coinage of silver pesos.
Section 1144, acts July 1, 1902, ch. 1369, § 77, 32 Stat. 710; Mar. 2, 1903, ch. 980, § 4, 32 Stat. 953, related to coinage of subsidiary silver coins.
Section 1145, act Mar. 2, 1903, ch. 980, § 5, 32 Stat. 953, related to limitations on subsidiary coins as legal tender.
Section 1146, act July 1, 1902, ch. 1369, § 79, 32 Stat. 710, related to coinage of minor coins.
Section 1147, acts July 1, 1902, ch. 1369, § 82, 32 Stat. 711; Mar. 2, 1903, ch. 980, § 11, 32 Stat. 954, related to devices and inscriptions on coins.
Section 1148, acts July 1, 1902, ch. 1369, § 81, 32 Stat. 710; Mar. 2, 1903, ch. 980, § 10, 32 Stat. 954, related to place of coinage.
Section 1149, act Mar. 2, 1903, ch. 980, § 5, 32 Stat. 953, related to purchase of silver bullion and recoinage.
Section 1150, acts July 1, 1902, ch. 1369, § 80, 32 Stat. 710; Mar. 2, 1903, ch. 980, § 9, 32 Stat. 954, related to purchase of metal.
Section 1151, acts Mar. 2, 1903, ch. 980, § 6, 32 Stat. 953; July 21, 1921, ch. 51, 42 Stat. 146, related to gold and silver peso parity.
Section 1152, act June 23, 1906, ch. 3521, § 1, 34 Stat. 453, related to change in weight and fineness of silver coins.
Section 1153, acts Mar. 2, 1903, ch. 980, § 8, 32 Stat. 954; Feb. 6, 1905, ch. 453, § 10, 33 Stat. 697; June 23, 1906, ch. 3521, § 2, 34 Stat. 453, related to redemption of silver certificates.
Section 1154, act Mar. 2, 1903, ch. 980, § 12, 32 Stat. 954, related to drawings, designs, and plates.
Section 1155, act Mar. 2, 1903, ch. 980, § 7, 32 Stat. 954, related to previously used silver coins as legal tender.
Section 1156, act July 1, 1902, ch. 1369, § 83, 32 Stat. 711, related to redemption and reissue of defective coins.



§ 1157. Transferred
Codification
Section, acts June 11, 1934, ch. 445, 48 Stat. 929; Aug. 7, 1946, ch. 809, § 1, 60 Stat. 901, which related to deposits of public money in the United States Treasury, and which had been transferred to section 1333 of Title 22, Foreign Relations and Intercourse, terminated on July 1, 1951, under the provisions of section 2 of act Aug. 7, 1946.



§§ 1171 to 1173. Omitted
Codification
Sections 1171 to 1173 were omitted in view of recognition of Philippine independence.
Section 1171, act Aug. 29, 1916, ch. 416, § 28, 39 Stat. 555, related to granting of franchises and rights and compensation for property taken or damaged.
Section 1172, act Aug. 29, 1916, ch. 416, § 28, 39 Stat. 555, related to involuntary servitude and penalties therefor.
Section 1173, act July 1, 1902, ch. 1369, § 75, 32 Stat. 709, related to corporation engaged in real estate business.



§§ 1191 to 1202. Omitted
Codification
Sections 1191 to 1202 were omitted in view of recognition of Philippine independence.
Section 1191, acts Aug. 29, 1916, ch. 416, § 11, 39 Stat. 548; July 21, 1921, ch. 51, 42 Stat. 145; May 31, 1922, ch. 203, 42 Stat. 599, related to bond issues to anticipate taxes and revenue.
Section 1192, act Feb. 6, 1905, ch. 453, § 2, 33 Stat. 689, related to bond issues for public improvements.
Section 1193, act Feb. 6, 1905, ch. 453, § 1, 33 Stat. 689, related to government bonds as exempt from taxation.
Section 1194, acts July 1, 1902, ch. 1369, § 66, 32 Stat. 707; Feb. 6, 1905, ch. 453, § 3, 33 Stat. 690, related to municipal indebtedness for improvements.
Section 1195, act July 1, 1902, ch. 1369, § 67, 32 Stat. 707, related to denominations of bonds.
Section 1196, act July 1, 1902, ch. 1369, § 68, 32 Stat. 708, related to use of funds from sale of bonds.
Section 1197, act July 1, 1902, ch. 1369, § 69, 32 Stat. 708, related to taxes to pay bonds and creation of a sinking fund.
Section 1198, act July 1, 1902, ch. 1369, §§ 70, 71, 32 Stat. 708, related to bonds for sewers and water supply in Manila.
Section 1199, act July 1, 1902, ch. 1369, § 72, 32 Stat. 708, related to use of funds from sale of bonds for sewers and water supply in Manila.
Section 1200, act July 1, 1902, ch. 1369, § 73, 32 Stat. 708, related to taxes and sinking fund for payment of bonds for sewers and water supply in Manila.
Section 1201, act Feb. 6, 1905, ch. 453, § 4, 33 Stat. 690, related to guarantee of railroad bonds and the contract of guaranty.
Section 1202, act Feb. 6, 1905, ch. 453, § 4, 33 Stat. 690, related to jurisdiction of Supreme Court of Philippines over actions brought under section 1201 of this title.



§§ 1221 to 1226. Omitted
Codification
Sections 1221 to 1226 were omitted in view of recognition of Philippine independence.
Section 1221, act Aug. 29, 1916, ch. 416, § 9, 39 Stat. 547, related to restoration of public property and lands ceded to United States by Spain to the Philippine Legislature.
Section 1222, act Aug. 29, 1916, ch. 416, § 9, 39 Stat. 547, related to approval by President of acts regulating public domain, mining, and timber.
Section 1223, acts July 1, 1902, ch. 1369, § 14, 32 Stat. 696; Aug. 29, 1916, ch. 416, § 12, 39 Stat. 548, related to perfecting titles of claimants from Spain.
Section 1224, act July 1, 1902, ch. 1369, § 63, 32 Stat. 706, related to authority of Government to acquire real and personal property.
Section 1225, acts July 1, 1902, ch. 1369, § 64, 32 Stat. 706; Aug. 29, 1916, ch. 416, §§ 12, 22, 39 Stat. 548, 553, related to acquisition of property of religious orders.
Section 1226, act July 1, 1902, ch. 1369, § 65, 32 Stat. 707, related to use of lands acquired from religious orders as public property.



§§ 1231 to 1234. Omitted
Codification
Sections 1231 to 1234 were omitted in view of recognition of Philippine independence.
Section 1231, acts Jan. 17, 1933, ch. 11, § 1, 47 Stat. 761; Mar. 24, 1934, ch. 84, § 1, 48 Stat. 456, related to a convention to frame a constitution for Philippines. Section 1 of act Jan. 17, 1933, was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 648.
Section 1232, acts Jan. 17, 1933, ch. 11, § 10, 47 Stat. 768; Mar. 24, 1934, ch. 84, § 2, 48 Stat. 457; Proc. No. 2695, eff. July 4, 1946, 11 F.R. 7515, 60 Stat. 1352, related to mandatory provisions of constitution.
Section 1233, acts Jan. 17, 1933, ch. 11, § 3, 47 Stat. 763; Mar. 24, 1934, ch. 84, § 3, 48 Stat. 458, related to submission of proposed constitution to President of United States.
Section 1234, acts Jan. 17, 1933, ch. 11, § 4, 47 Stat. 763; Mar. 24, 1934, ch. 84, § 4, 48 Stat. 458, related to submission of constitution to Filipino people.



§§ 1235 to 1236. Transferred
Codification
Section 1235, act Mar. 24, 1934, ch. 84, § 5, 48 Stat. 459, related to transfer of property and rights to Philippine Commonwealth, and was transferred to section 1391 of Title 22, Foreign Relations and Intercourse.
Section 1235a, act June 29, 1944, ch. 322, § 2, 58 Stat. 626, related to acquisition of military and naval bases by United States, and has been transferred to section 1392 of Title 22.
Section 1236, acts Mar. 24, 1934, ch. 84, § 6, 48 Stat. 459; Aug. 7, 1939, ch. 502, § 1, 53 Stat. 1226; Apr. 30, 1946, ch. 244, title V, § 511(2), 60 Stat. 158; Sept. 22, 1959, Pub. L. 86–346, title I, § 104(1), 73 Stat. 622, related to supplementary sinking fund for bond payments, purchase of bonds by United States, and creation of special trust account, and has been transferred to section 1393 of Title 22.



§ 1236a. Omitted
Codification
Section, act June 14, 1935, ch. 240, §§ 1–5, 49 Stat. 340, which fixed the quantity of Manila and other fibre products, produced in the Philippine Islands, to be admitted into the United States duty free, by its own terms originally expired three years from May 1, 1935. By Proc. No. 2272, eff. Jan. 26, 1938, 3 F.R. 222, 52 Stat. 1534, the effective period was extended for an additional three years from and including May 1, 1938.



§§ 1236b to 1237c. Omitted
Codification
Sections 1236b to 1237c were omitted in view of recognition of Philippine independence.
Section 1236b, act Dec. 22, 1941, ch. 617, § 1, 55 Stat. 852, related to export tax rate and temporary suspension.
Section 1236c, act Dec. 22, 1941, ch. 617, § 2, 55 Stat. 852, related to reduction of export quotas and temporary suspension.
Section 1237, acts Jan. 17, 1933, ch. 11, § 7, 47 Stat. 765; Mar. 24, 1934, ch. 84, § 7, 48 Stat. 460, related to government relations and appointment and duties of the High Commissioner to the Philippines.
Section 1237a, acts Mar. 21, 1935, ch. 36, title I, 49 Stat. 59; May 15, 1936, ch. 404, § 1, 49 Stat. 1306; July 19, 1937, ch. 511, § 1, 50 Stat. 516; June 11, 1938, ch. 348, § 1, 52 Stat. 669; June 28, 1939, ch. 246, § 1, 53 Stat. 858; June 18, 1940, ch. 395, § 1, 54 Stat. 410; June 28, 1941, ch. 259, § 1, 55 Stat. 309; July 2, 1942, ch. 473, § 1, 56 Stat. 510; July 12, 1943, ch. 219, § 1, 57 Stat. 454, related to salaries of legal advisor and financial expert.
Section 1237b, act June 5, 1936, ch. 519, 49 Stat. 1478, related to appointment powers, and duties of the acting High Commissioner, and was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 649.
Section 1237c, act Aug. 11, 1937, ch. 581, §§ 1–3, 50 Stat. 621, 622, related to authorization to Chief Clerk and Assistant Chief Clerk of High Commissioner to administer oaths.



§ 1238. Repealed. June 27, 1952, ch. 477, title IV, § 403(a)(35), 66 Stat. 279

Section, acts Jan. 17, 1933, ch. 11, § 8, 47 Stat. 767; Mar. 24, 1934, ch. 84, § 8, 48 Stat. 462; Aug. 7, 1939, ch. 502, § 2, 53 Stat. 1230, related to immigration. See section 1151 et seq. of Title 8, Aliens and Nationality.



§§ 1238a, 1239. Omitted
Codification
Sections 1238a and 1239 were omitted in view of recognition of Philippine independence.
Section 1238a, act Aug. 7, 1939, ch. 502, § 8, 53 Stat. 1234, related to assignment of Foreign Service Officers to Philippines.
Section 1239, acts Jan. 17, 1933, ch. 11, § 9, 47 Stat. 768; Mar. 24, 1934, ch. 84, § 9, 48 Stat. 463, related to obligation of United States as to Philippine bonds and exemption of bonds from taxation.



§ 1240. Transferred
Codification
Section, acts Mar. 24, 1934, ch. 84, § 10, 48 Stat. 463; Aug. 7, 1939, ch. 502, § 3, 53 Stat. 1230, related to recognition of Philippine independence, withdrawal of American sovereignty, and property for diplomatic purposes, and was transferred to section 1394 of Title 22, Foreign Relations and Intercourse.



§§ 1241 to 1243. Omitted
Codification
Sections 1241 to 1243 were omitted in view of recognition of Philippine independence.
Section 1241, acts Jan. 17, 1933, ch. 11, § 11, 47 Stat. 769; Mar. 24, 1934, ch. 84, § 11; 48 Stat. 463, related to neutralization of the Philippines.
Section 1242, acts Jan. 17, 1933, ch. 11, § 12, 47 Stat. 769; Mar. 24, 1934, ch. 84, § 12, 48 Stat. 463, related to notification to foreign governments of Philippine Independence.
Section 1243, acts Jan. 17, 1933, ch. 11, § 13, 47 Stat. 769; Mar. 24, 1934, ch. 84, § 13, 48 Stat. 464; Aug. 7, 1939, ch. 502, § 4, 53 Stat. 1231; June 29, 1944, ch. 323, § 1, 58 Stat. 626; Apr. 30, 1946, ch. 244, title V, § 511(3), 60 Stat. 158, related to establishment of Filipino Rehabilitation Commission.



§ 1244. Repealed. June 27, 1952, ch. 477, title IV, § 403(a)(35), 66 Stat. 279

Section, acts Jan. 17, 1933, ch. 11, § 14, 47 Stat. 769; Mar. 24, 1934, ch. 84, § 14, 48 Stat. 464, related to immigration after independence. See section 1151 et seq. of Title 8, Aliens and Nationality.



§ 1245. Omitted
Codification
Section, acts Jan. 17, 1933, ch. 11, § 15, 47 Stat. 769; Mar. 24, 1934, ch. 84, § 15, 48 Stat. 464, related to statutes continued in force, and was omitted in view of recognition of Philippine independence.



§ 1246. Transferred
Codification
Section, act Mar. 24, 1934, ch. 84, § 16, 48 Stat. 464, was a saving clause, and has been transferred to a Separability note set out under section 1391 of Title 22, Foreign Relations and Intercourse.



§ 1247. Omitted
Codification
Section, acts Jan. 17, 1933, ch. 11, § 17, 47 Stat. 770; Mar. 24, 1934, ch. 84, § 17, 48 Stat. 465, related to effective date, and was omitted in view of recognition of Philippine independence.



§ 1247a. Transferred
Codification
Section, act Mar. 24, 1934, ch. 84, § 18, as added Aug. 7, 1939, ch. 502, § 5, 53 Stat. 1231, related to definitions, and has been transferred to section 1395 of Title 22, Foreign Relations and Intercourse.



§§ 1248, 1249. Omitted
Codification
Sections 1248 and 1249 were omitted in view of recognition of Philippine independence.
Section 1248, act Mar. 24, 1934, ch. 84, § 19, as added Aug. 7, 1939, ch. 502, § 6, 53 Stat. 1232, related to disposition of tax proceeds.
Section 1249, act Nov. 8, 1945, ch. 454, 59 Stat. 577, related to disposition of excise tax proceeds into general funds of Philippine Treasury.



§§ 1251 to 1257. Repealed. June 27, 1952, ch. 477, title IV, § 403(a)(38), 66 Stat. 280

Section 1251, acts July 10, 1935, ch. 376, § 1, 49 Stat. 478; July 27, 1939, ch. 390, § 1, 53 Stat. 1133; 1940 Reorg. Plan No. V, § 1, eff. June 14, 1940, 5 F.R. 2223, 54 Stat. 1238, related to return of native Filipinos residing in the United States to the Philippines.


Section 1252, acts July 10, 1935, ch. 376, § 2, 49 Stat. 478; July 27, 1939, ch. 390, § 2, 53 Stat. 1133; 1940 Reorg. Plan No. V, § 1, eff. June 14, 1940, 5 F.R. 2223, 54 Stat. 1238, related to contracts for transportation.


Section 1253, acts July 10, 1935, ch. 376, § 3, 49 Stat. 478; July 27, 1939, ch. 390, § 3, 53 Stat. 1133; 1940 Reorg. Plan No. V, § 1, eff. June 14, 1940, 5 F.R. 2223, 54 Stat. 1238, related to rules and regulations.


Section 1254, acts July 10, 1935, ch. 376, § 4, 49 Stat. 479; July 27, 1939, ch. 330, § 4, 53 Stat. 1134, related to returning to the United States.


Section 1255, acts July 10, 1935, ch. 376, § 5, 49 Stat. 479; July 27, 1939, ch. 390, § 5, 53 Stat. 1134; 1940 Reorg. Plan No. V, § 1, eff. June 14, 1940, 5 F.R. 2223, 54 Stat. 1238, related to authorization of appropriations.


Section 1256, acts July 10, 1935, ch. 376, § 6, 49 Stat. 479; June 4, 1936, ch. 497, 49 Stat. 1462; May 14, 1937, ch. 184, 50 Stat. 165; July 27, 1939, ch. 390, § 6, 53 Stat. 1134; 1940 Reorg. Plan No. V, § 1, eff. June 14, 1940, 5 F.R. 2223, 54 Stat. 1238, related to a time limit for applications.


Section 1257, acts July 10, 1935, ch. 376, § 7, 49 Stat. 479; July 27, 1939, ch. 390, § 7, 53 Stat. 1134, related to deportation.



§§ 1261 to 1264. Transferred
Codification
Sections 1261 to 1264 of this title were transferred to section 1251 et seq. of Title 22, Foreign Relations and Intercourse, and were subsequently omitted from the Code.
Section 1261, act Apr. 30, 1946, ch. 244, title II, § 201, 60 Stat. 143, related to free entry of Philippine articles, and was transferred to section 1251 of Title 22.
Section 1261a, act Apr. 30, 1946, ch. 244, title II, § 202, 60 Stat. 143, related to ordinary customs duties on Philippine articles, and was transferred to section 1252 of Title 22.
Section 1261b, act Apr. 30, 1946, ch. 244, title II, § 203, 60 Stat. 144, related to customs duties other than ordinary, and was transferred to section 1253 of Title 22.
Section 1261c, act Apr. 30, 1946, ch. 244, title II, § 204, 60 Stat. 144, related to equality in special import duties, and was transferred to section 1254 of Title 22.
Section 1261d, act Apr. 30, 1946, ch. 244, title II, § 205, 60 Stat. 144, related to equality in duties on products of Philippines, and was transferred to section 1255 of Title 22.
Section 1262, act Apr. 30, 1946, ch. 244, title II, § 211, 60 Stat. 144, related to absolute quota on sugars, and was transferred to section 1261 of Title 22.
Section 1262a, act Apr. 30, 1946, ch. 244, title II, § 212, 60 Stat. 145, related to absolute quota on cordage, and was transferred to section 1262 of Title 22.
Section 1262b, act Apr. 30, 1946, ch. 244, title II, § 213, 60 Stat. 145, related to absolute quota on rice, and was transferred to section 1263 of Title 22.
Section 1262c, act Apr. 30, 1946, ch. 244, title II, § 214, 60 Stat. 146, related to absolute and duty free quotas on certain articles, and was transferred to section 1264 of Title 22.
Section 1262d, act Apr. 30, 1946, ch. 244, title II, § 215, 60 Stat. 147, related to laws putting into effect allocations of quotas, and was transferred to section 1265 of Title 22.
Section 1262e, act Apr. 30, 1946, ch. 244, title II, § 216, 60 Stat. 147, related to transfers and assignments of quota allocations, and was transferred to section 1266 of Title 22.
Section 1263, act Apr. 30, 1946, ch. 244, title II, § 221, 60 Stat. 147, related to equality in internal taxes, and was transferred to section 1271 of Title 22.
Section 1263a, act Apr. 30, 1946, ch. 244, title II, § 222, 60 Stat. 148, related to exemption from tax of manila fiber, and was transferred to section 1272 of Title 22.
Section 1263b, act Apr. 30, 1946, ch. 244, title II, § 223, 60 Stat. 148, related to prohibition of export taxes, and was transferred to section 1273 of Title 22.
Section 1263c, act Apr. 30, 1946, ch. 244, title II, § 224, 60 Stat. 148, related to exemption from taxes of articles of official use, and was transferred to section 1274 of Title 22.
Section 1264, act Apr. 30, 1946, ch. 244, title II, § 231, 60 Stat. 148, related to certain Philippine citizens granted non-quota status, and was transferred to section 1281 of Title 22.



§§ 1266 to 1270b. Transferred
Codification
Sections 1266 to 1270b of this title were transferred to section 1291 et seq. of Title 22, Foreign Relations and Intercourse, and were subsequently omitted from the Code.
Section 1266, act Apr. 30, 1946, ch. 244, title III, § 301, 60 Stat. 148, related to a statement of purposes for title III of act Apr. 30, 1946, and was transferred to section 1291 of Title 22.
Section 1267, act Apr. 30, 1946, ch. 244, title III, § 311, 60 Stat. 149, related to free entry of United States articles, and was transferred to section 1301 of Title 22.
Section 1267a, act Apr. 30, 1946, ch. 244, title III, § 312, 60 Stat. 149, related to ordinary customs duties on United States articles, and was transferred to section 1302 of Title 22.
Section 1267b, act Apr. 30, 1946, ch. 244, title III, § 313, 60 Stat. 149, related to customs duties other than ordinary, and was transferred to section 1303 of Title 22.
Section 1267c, act Apr. 30, 1946, ch. 244, title III, § 314, 60 Stat. 150, related to equality in special import duties, and was transferred to section 1304 of Title 22.
Section 1267d, act Apr. 30, 1946, ch. 244, title III, § 315, 60 Stat. 150, related to equality in duties on products of the United States, and was transferred to section 1305 of Title 22.
Section 1268, act Apr. 30, 1946, ch. 244, title III, § 321, 60 Stat. 150, related to equality in internal taxes, and was transferred to section 1311 of Title 22.
Section 1268a, act Apr. 30, 1946, ch. 244, title III, § 322, 60 Stat. 150, related to prohibition of export taxes, and was transferred to section 1312 of Title 22.
Section 1268b, act Apr. 30, 1946, ch. 244, title III, § 323, 60 Stat. 150, related to exemption from taxes of articles for official use, and was transferred to section 1313 of Title 22.
Section 1269, act Apr. 30, 1946, ch. 244, title III, § 331, 60 Stat. 151, related to certain United States citizens given non-quota status, and was transferred to section 1321 of Title 22.
Section 1269a, act Apr. 30, 1946, ch. 244, title III, § 332, 60 Stat. 151, related to immigration of United States citizens into the Philippines, and was transferred to section 1322 of Title 22.
Section 1270, act Apr. 30, 1946, ch. 244, title III, § 341, 60 Stat. 151, related to rights of U.S. citizens and businesses in natural resources, and was transferred to section 1331 of Title 22.
Section 1270a, act Apr. 30, 1946, ch. 244, title III, § 342, 60 Stat. 151, related to currency stabilization, and was transferred to section 1332 of Title 22.
Section 1270b, act Apr. 30. 1946, ch. 244, title III, § 343, 60 Stat. 151, related to allocation of quotas, and was transferred to section 1334 of Title 22.



§§ 1272 to 1272g. Transferred
Codification
Sections 1272 to 1272g of this title were transferred to section 1341 et seq. of Title 22, Foreign Relations and Intercourse, and were subsequently omitted from the Code.
Section 1272, act Apr. 30, 1946, ch. 244, title IV, § 401, 60 Stat. 151, related to authorization of an executive agreement between the Philippines and the United States, and was transferred to section 1341 of Title 22.
Section 1272a, act Apr. 30, 1946, ch. 244, title IV, § 402, 60 Stat. 152, related to obligations of the Philippines, and was transferred to section 1342 of Title 22.
Section 1272b, act Apr. 30, 1946, ch. 244, title IV, § 403, 60 Stat. 153, related to obligations of the United States, and was transferred to section 1343 of Title 22.
Section 1272c, act Apr. 30, 1946, ch. 244, title IV, § 404, 60 Stat. 153, related to termination of agreement, and was transferred to section 1344 of Title 22.
Section 1272d, act Apr. 30, 1946, ch. 244, title IV, § 405, 60 Stat. 154, related to effect of termination of agreement, and was transferred to section 1345 of Title 22.
Section 1272e, act Apr. 30, 1946, ch. 244, title IV, § 406, 60 Stat. 154, related to interpretation of agreement, and was transferred to section 1346 of Title 22.
Section 1272f, act Apr. 30, 1946, ch. 244, title IV, § 407, 60 Stat. 154, related to termination of authority to make agreement, and was transferred to section 1347 of Title 22.
Section 1272g, act Apr. 30, 1946, ch. 244, title IV, § 408, 60 Stat. 154, related to effective date of agreement, and was transferred to section 1348 of Title 22.



§§ 1274 to 1274i. Transferred
Codification
Sections 1274 to 1274i of this title were transferred to section 1351 et seq. of Title 22, Foreign Relations and Intercourse, and were subsequently omitted from the Code.
Section 1274, act Apr. 30, 1946, ch. 244, title V, § 501, 60 Stat. 155, related to suspension and termination of agreement in case of discrimination, and was transferred to section 1351 of Title 22.
Section 1274a, act Apr. 30, 1946, ch. 244, title V, § 502, 60 Stat. 155, related to suspension of title I of act Apr. 30, 1946, and was transferred to section 1352 of Title 22.
Section 1274b, act Apr. 30, 1946, ch. 244, title V, § 503, 60 Stat. 156, related to customs duties on importations from Philippines, and was transferred to section 1353 of Title 22.
Section 1274c, act Apr. 30, 1946, ch. 244, title V, § 504, 60 Stat. 156, related to quotas on Philippine articles, and was transferred to section 1354 of Title 22.
Section 1274d, act Apr. 30, 1946, ch. 244, title V, § 505(b), 60 Stat. 157, related to suspension of processing tax on coconut oil, and was transferred to section 1355 of Title 22.
Section 1274e, act Apr. 30, 1946, ch. 244, title V, § 506(a), 60 Stat. 157, related to termination of payments into Philippine treasury, and was transferred to section 1356 of Title 22.
Section 1274f, act Apr. 30, 1946, ch. 244, title V, § 508, 60 Stat. 158, related to trade agreements with the Philippines, and was transferred to section 1357 of Title 22.
Section 1274g, act Apr. 30, 1946, ch. 244, title V, § 509, 60 Stat. 158, related to rights of third countries, and was transferred to section 1358 of Title 22.
Section 1274h, act Apr. 30, 1946, ch. 244, title V, § 510, 60 Stat. 158, related to administration of title I of act Apr. 30, 1946, and was transferred to section 1359 of Title 22.
Section 1274i, act Apr. 30, 1946, ch. 244, title I, § 2, 60 Stat. 141, related to definitions of terms used in act Apr. 30, 1946, and was transferred to section 1360 of Title 22.



§§ 1276 to 1276e. Transferred
Codification
Section 1276, act July 3, 1946, ch. 536, § 2, 60 Stat. 418, related to retention by United States of title to real and personal property, and was transferred to section 1381 of Title 22, Foreign Relations and Intercourse.
Section 1276a, acts July 3, 1946, ch. 536, § 3, 60 Stat. 418; Dec. 21, 1950, ch. 1144, 64 Stat. 1116, related to administration of trading with the enemy provisions in the Philippines, and was transferred to section 1382 of Title 22.
Section 1276b, act July 3, 1946, ch. 536, § 4, 60 Stat. 419, related to transfer of property by the President of the United States, and was transferred to section 1383 of Title 22.
Section 1276c, act July 3, 1946, ch. 536, § 5, 60 Stat. 419, related to transfer of shares of corporations owning agricultural lands, and was transferred to section 1384 of Title 22.
Section 1276d, act July 3, 1946, ch. 536, § 6, 60 Stat. 419, related to ownership of naval reservations, diplomatic property etc., and was transferred to section 1385 of Title 22.
Section 1276e, act July 3, 1946, ch. 536, § 7, 60 Stat. 420, related to defining terms for purposes of act July 3, 1946, and was transferred to section 1386 of Title 22.




CHAPTER 6—CANAL ZONE

Canal Zone CodePub. L. 104–201, div. C, title XXXV, § 3549, Sept. 23, 1996, 110 Stat. 2870, repealed the Panama Canal Code.
Pub. L. 96–70, title III, § 3303(b), Sept. 27, 1979, 93 Stat. 499, redesignated the Canal Zone Code as the Panama Canal Code. See References to Canal Zone Code Deemed References to Panama Canal Code note under section 3602 of Title 22, Foreign Relations and Intercourse.
Pub. L. 87–845, Oct. 18, 1962, 76A Stat. 1, revised and codified into the “Canal Zone Code” all the general and permanent laws relating to and in force in the Canal Zone as of Oct. 18, 1962, other than the general laws of the United States relating to or applying in the Canal Zone.
Act June 19, 1934, ch. 667, 48 Stat. 1122, enacted the “Canal Zone Code” to establish conclusively and be deemed to embrace all the permanent laws relating to or applying in the Canal Zone in force on date of enactment of the Code.


§§ 1301 to 1304. Omitted
Codification
Sections 1301 to 1304 were omitted as not of general application and as covered by the Canal Zone Code. The Canal Zone Code was subsequently redesignated the Panama Canal Code by Pub. L. 96–70, § 3303(b), and repealed by Pub. L. 104–201, § 3549.
Section 1301, acts Aug. 24, 1912, ch. 390, § 14, 37 Stat. 569; June 19, 1934, ch. 667, § 1, 48 Stat. 1122, related to short title.
Section 1302, acts Aug. 24, 1912, ch. 390, § 1, 37 Stat. 560; June 19, 1934, ch. 667, § 1, 48 Stat. 1122, related to establishment of Canal Zone.
Section 1303, acts Feb. 27, 1909, ch. 224, § 4, 35 Stat. 658; June 19, 1934, ch. 667, § 1, 48 Stat. 1122, related to a land survey of Canal Zone.
Section 1304, acts Aug. 24, 1912, ch. 390, § 3, 37 Stat. 561; June 19, 1934, ch. 667, § 1, 48 Stat. 1122, related to acquisition of lands.



§§ 1304a to 1304c. Repealed. Aug. 10, 1949, ch. 415, § 9(c), 63 Stat. 597

Section 1304a, act May 3, 1932, ch. 162, § 1, 47 Stat. 145, related to modification of boundary line.


Section 1304b, act May 3, 1932, ch. 162, § 2, 47 Stat. 146, related to effect of modification on title to detached lands.


Section 1304c, act May 3, 1932, ch. 162, § 3, 47 Stat. 146, related to effect of modification on pending civil or criminal cases.



§§ 1305 to 1314. Omitted
Codification
Sections 1305 to 1314a were omitted as not of general application, and as covered by the Canal Zone Code. The Canal Zone Code was subsequently redesignated the Panama Canal Code by Pub. L. 96–70, § 3303(b), and repealed by Pub. L. 104–201, § 3549.
Section 1305, acts Aug. 24, 1912, ch. 390, § 4, 37 Stat. 561; June 19, 1934, ch. 667, § 1, 48 Stat. 1122; July 9, 1937, ch. 470, § 3, 50 Stat. 487; Oct. 15, 1949, ch. 695, § 5(a), 63 Stat. 880; Sept. 26, 1950, ch. 1049, §§ 1, 2(a), 64 Stat. 1038, related to establishment, administration, and functions of Canal Zone Government.
Section 1305–1, act Sept. 26, 1950, ch. 1049, § 2(a), (b), 64 Stat. 1038, related to changes in names of terms “the Panama Canal”, “the Canal”, and “the Canal authorities” to “the Canal Zone Government” and “the Panama Railroad Company” to “the Panama Canal Company”.
Section 1305a, acts Aug. 24, 1912, ch. 390, § 4, 37 Stat. 561; Mar. 12, 1928, ch. 213, 45 Stat. 310; June 19, 1934, ch. 667, § 1, 48 Stat. 1122; Sept. 26, 1950, ch. 1049, § 4, 64 Stat. 1040, related to compensation of persons in military, naval, or public health service.
Section 1305b, acts June 19, 1934, ch. 667, § 1, 48 Stat. 1122; Aug. 12, 1949, ch. 422, § 3, 63 Stat. 602; Sept. 26, 1950, ch. 1049, § 2(a)(1), (b), 64 Stat. 1038, related to special training of employees.
Section 1305c, acts June 19, 1934, ch. 667, § 1, 48 Stat. 1122; Aug. 12, 1949, ch. 422, § 4, 63 Stat. 601; Sept. 26, 1950, ch. 1049, § 2(a)(1), (b), 64 Stat. 1038, related to artificial limbs and appliances for employees injured prior to Sept. 7, 1916.
Section 1306, acts Aug. 24, 1912, ch. 390, § 13, 37 Stat. 569; June 19, 1934, ch. 667, § 1, 48 Stat. 1122, related to Army control in time of war or emergency.
Section 1307, acts Aug. 24, 1912, ch. 390, § 7, 37 Stat. 564; Sept. 21, 1922, ch. 370, § 1, 42 Stat. 1004; Feb. 16, 1933, ch. 91, § 1, 47 Stat. 814; June 19, 1934, ch. 667, § 1, 48 Stat. 1122; Sept. 26, 1950, ch. 1049, § 2(e), 64 Stat. 1038, related to jurisdiction of the Governor.
Section 1308, acts Feb. 27, 1909, ch. 224, §§ 1–3, 5, 35 Stat. 658; June 19, 1934, ch. 667, § 1, 48 Stat. 1122, related to lease of public lands.
Section 1309, act Aug. 24, 1912, ch. 390, § 2, 37 Stat. 561, related to continuation of early laws and regulations.
Section 1310, acts Aug. 21, 1916, ch. 371, § 1, 39 Stat. 527; Feb. 16, 1933, ch. 92, 47 Stat. 818; June 19, 1934, ch. 667, § 1, 48 Stat. 1122, related to sanitary regulations.
Section 1311, acts Aug. 21, 1916, ch. 371, § 2, 39 Stat. 528; June 19, 1934, ch. 667, § 1, 48 Stat. 1122, related to tax regulations.
Section 1311a, acts Aug. 21, 1916, ch. 371, § 5, 39 Stat. 528; June 19, 1934, ch. 667, § 1, 48 Stat. 1122, related to penalties for tax violations.
Section 1312, acts Aug. 21, 1916, ch. 371, § 3, 39 Stat. 528; June 19, 1934, ch. 667, § 1, 48 Stat. 1122, related to highway regulations.
Section 1312a, acts Aug. 21, 1916, ch. 371, § 5, 39 Stat. 528; June 19, 1934, ch. 667, § 1, 48 Stat. 1122; July 10, 1937, ch. 487, § 2, 50 Stat. 510, related to violations of highway regulations.
Section 1313, acts Aug. 21, 1916, ch. 371, § 4, 39 Stat. 528; June 19, 1934, ch. 667, § 1, 48 Stat. 1122, related to police regulations.
Section 1314, acts Aug. 21, 1916, ch. 371, § 5, 39 Stat. 528; June 19, 1934, ch. 667, § 1, 48 Stat. 1122, related to violation of regulations generally.



§ 1314a. Repealed. Pub. L. 87–845, § 26(b), Oct. 18, 1962, 76A Stat. 701

Section, act July 9, 1937, ch. 470, § 1, 50 Stat. 486, related to air regulations.



§§ 1314b to 1314e. Repealed. Aug. 10, 1949, ch. 415, § 9(d), 63 Stat. 597

Section 1314b, act June 19, 1934, ch. 657, § 1, 48 Stat. 1116, related to intoxicating liquors in the Canal Zone.


Section 1314c, act June 19, 1934, ch. 657, § 2, 48 Stat. 1116, related to penalties for violations of intoxicating liquor regulations.


Section 1314d, act June 19, 1934, ch. 657, § 3, 48 Stat. 1116, related to repeal of prior laws.


Section 1314e, act June 19, 1934, ch. 657, § 4, 48 Stat. 1116, related to effective date.



§§ 1314f to 1315a. Omitted
Codification
Sections 1314f to 1315a were omitted as not of general application, and as covered by the Canal Zone Code. The Canal Zone Code was subsequently redesignated the Panama Canal Code by Pub. L. 96–70, § 3303(b), and repealed by Pub. L. 104–201, § 3549.
Section 1314f, act Oct. 1, 1942, ch. 574, 56 Stat. 763, related to prohibition of production, possession, and disposition of marihuana.
Section 1314g, act Oct. 1, 1942, ch. 574, 56 Stat. 763, related to defining terms for purposes of act Oct. 1, 1942.
Section 1314h, acts Oct. 1, 1942, ch. 574, 56 Stat. 763; Sept. 26, 1950, ch. 1049, § 2(b), 64 Stat. 1038, related to licenses for certain marihuana uses.
Section 1314i, act Oct. 1, 1942, ch. 574, 56 Stat. 763, related to violations, punishment, and confiscation.
Section 1315, acts Aug. 24, 1912, ch. 390, § 5, 37 Stat. 562; June 15, 1914, ch. 106, § 1, 2, 38 Stat. 385, 386; Aug. 24, 1937, ch. 752, 50 Stat. 750; Sept. 26, 1950, ch. 1049, § 11, 64 Stat. 1042, related to tolls generally.
Section 1315a, act Sept. 26, 1950, ch. 1049, § 12, 64 Stat. 1042, related to bases of tolls.



§ 1316. Repealed. Sept. 26, 1950, ch. 1049, § 13(3), 64 Stat. 1043

Section, act June 12, 1917, ch. 27, § 1, 40 Stat. 179, related to refund of excessive tolls.



§§ 1317 to 1319. Omitted
Codification
Sections 1317 to 1319 were omitted as not of general application, and as covered by the Canal Zone Code. The Canal Zone Code was subsequently redesignated the Panama Canal Code by Pub. L. 96–70, § 3303(b), and repealed by Pub. L. 104–201, § 3549.
Section 1317, acts June 15, 1914, ch. 106, § 2, 38 Stat. 386; June 19, 1934, ch. 667, § 1, 48 Stat. 1122, related to reservation of right to discriminate in favor of American vessels.
Section 1318, acts Aug. 24, 1912, ch. 390, § 5, 37 Stat. 562; Sept. 21, 1922, ch. 370, § 10, 42 Stat. 1008; July 5, 1932, ch. 425, 47 Stat. 578; June 19, 1934, ch. 667, § 1, 48 Stat. 1122, related to regulations governing the operation of the Canal.
Section 1319, acts Aug. 24, 1912, ch. 390, § 5, 37 Stat. 562; June 15, 1914, ch. 106, § 1, 38 Stat. 385; June 19, 1934, ch. 667, § 1, 48 Stat. 1122; June 13, 1940, ch. 358, § 1, 54 Stat. 387; Sept. 26, 1950, ch. 1049, § 3, 64 Stat. 1039, related to injuries to vessels, cargo, crew, or passengers in operation of Canal.



§ 1320. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 642

Section, act Aug. 24, 1912, ch. 390, § 5, 37 Stat. 562, related to injuries to employees.



§§ 1321, 1322. Omitted
Codification
Sections 1321 and 1322 were omitted as not of general application, and as covered by the Canal Zone Code. The Canal Zone Code was subsequently redesignated the Panama Canal Code by Pub. L. 96–70, § 3303(b), and repealed by Pub. L. 104–201, § 3549.
Section 1321, acts Aug. 21, 1916, ch. 371, § 10, 39 Stat. 529; June 19, 1934, ch. 667, § 1, 48 Stat. 1122, related to passage of persons through the Canal Zone.
Section 1322, acts Aug. 21, 1916, ch. 371, § 10, 39 Stat. 529; June 19, 1934, ch. 667, § 1, 48 Stat. 1122, related to injury to Canal and appurtenances.



§§ 1323 to 1323–3. Repealed. Sept. 26, 1950, ch. 1049, § 13(2), 64 Stat. 1043

Section 1323, acts Aug. 24, 1912, ch. 390, § 6, 37 Stat. 563; Aug. 12, 1949, ch. 422, § 2, 63 Stat. 601, related to establishment and operation of various facilities.


Section 1323–1, acts Aug. 24, 1912, ch. 390, § 6, 37 Stat. 563; Aug. 12, 1949, ch. 422, § 2, 63 Stat. 601, related to organization and conduct of facilities as business operations.


Section 1323–2, act June 19, 1934, ch. 667, § 53, as added Aug. 12, 1949, ch. 422, § 2, 63 Stat. 601, related to receipts, sales, and services.


Section 1323–3, act June 19, 1934, ch. 667, § 54, as added Aug. 12, 1949, ch. 422, § 2, 63 Stat. 601, related to exemption of operations of postal service.



§ 1323a. Omitted
Codification
Section, acts Feb. 16, 1933, ch. 89, § 1, 47 Stat. 812; June 13, 1940, ch. 358, § 2, 58 Stat. 389; Sept. 26, 1950, ch. 1049, § 2(b), 64 Stat. 1038, related to postal service generally and was omitted as not of general application, and as covered by the Canal Zone Code. The Canal Zone Code was subsequently redesignated the Panama Canal Code by Pub. L. 96–70, § 3303(b), and repealed by Pub. L. 104–201, § 3549.



§ 1323b. Repealed. Pub. L. 87–845, § 26(b), Oct. 18, 1962, 76A Stat. 701

Section, act June 13, 1940, ch. 358, § 2, 54 Stat. 389, related to postal-savings deposits.



§ 1323c. Omitted
Codification
Section, acts Aug. 21, 1916, ch. 371, § 6, 39 Stat. 528; Sept. 21, 1922, ch. 370, § 11, 42 Stat. 1008; Feb. 16, 1933, ch. 89, § 2, 47 Stat. 812; June 13, 1940, ch. 358, § 2, 54 Stat. 389, related to interest rate on postal-savings certificates and was omitted as not of general application, and as covered by the Canal Zone Code. The Canal Zone Code was subsequently redesignated the Panama Canal Code by Pub. L. 96–70, § 3303(b), and repealed by Pub. L. 104–201, § 3549.



§§ 1323d to 1323h. Repealed. Pub. L. 87–845, § 26(b), Oct. 18, 1962, 76A Stat. 701

Section 1323d, act June 13, 1940, ch. 358, § 2, 54 Stat. 389, related to faith of United States pledged to payment of deposits.


Section 1323e, act June 13, 1940, ch. 358, § 2, 54 Stat. 389, related to control of money-order and postal-savings funds.


Section 1323f, act June 13, 1940, ch. 358, § 2, 54 Stat. 389, related to deposit of money-order and postal-savings funds in United States treasury.


Section 1323g, act June 13, 1940, ch. 358, § 2, 54 Stat. 389, related to deposit of money-order and postal-savings funds in banks.


Section 1323h, act June 13, 1940, ch. 358, § 2, 54 Stat. 389, related to investment of money-order and postal-savings funds in securities of the United States.



§ 1323i. Omitted
Codification
Section, acts Aug. 21, 1916, ch. 371, § 7, 39 Stat. 528; Feb. 16, 1933, ch. 89, § 3, 47 Stat. 812; June 13, 1940, ch. 358, § 2, 54 Stat. 389, related to use of interest and profits on money-order and postal-savings funds and was omitted as not of general application, and as covered by the Canal Zone Code. The Canal Zone Code was subsequently redesignated the Panama Canal Code by Pub. L. 96–70, § 3303(b), and repealed by Pub. L. 104–201, § 3549.



§ 1323j. Repealed. Pub. L. 87–845, § 26(b), Oct. 18, 1962, 76A Stat. 701

Section, act June 13, 1940, ch. 358, § 2, 54 Stat. 389, related to deposit money orders.



§ 1323k. Omitted
Codification
Section, act Feb. 16, 1933, ch. 89, § 4, 47 Stat. 813, related to repeal of prior postal laws and was omitted as not of general application, and as covered by the Canal Zone Code. The Canal Zone Code was subsequently redesignated the Panama Canal Code by Pub. L. 96–70, § 3303(b), and repealed by Pub. L. 104–201, § 3549.



§§ 1324, 1325. Repealed. Feb. 16, 1933, ch. 89, § 4, 47 Stat. 812

Section 1324, acts Aug. 21, 1916, ch. 371, § 6, 39 Stat. 528; Sept. 21, 1922, ch. 370, § 11, 42 Stat. 1008, related to interest on deposit money orders.


Section 1325, act Aug. 21, 1916, ch. 371, § 7, 39 Stat. 528, related to use of interest on money-order funds.



§§ 1325a to 1327. Omitted
Codification
Sections 1325a to 1327 were omitted as not of general application, and as covered by the Canal Zone Code. The Canal Zone Code was subsequently redesignated the Panama Canal Code by Pub. L. 96–70, § 3303(b), and repealed by Pub. L. 104–201, § 3549.
Section 1325a, acts Feb. 16, 1933, ch. 90, § 1, 47 Stat. 813; Sept. 26, 1950, ch. 1049, § 2(b), 64 Stat. 1038, related to rules and regulations of the Customs Service.
Section 1325b, act Feb. 16, 1933, ch. 90, § 2, 47 Stat. 813, related to powers of search, seizure, and arrest of customs officers.
Section 1325c, acts Feb. 16, 1933, ch. 90, § 3, 47 Stat. 813; July 10, 1937, ch. 487, § 1, 50 Stat. 509, related to unlawful entry or importation.
Section 1325d, act Feb. 16, 1933, ch. 90, § 4, 47 Stat. 813, related to unmanifested merchandise.
Section 1325e, act Feb. 16, 1933, ch. 90, § 5, 47 Stat. 814, related to unlisted sea stores.
Section 1326, act Aug. 21, 1916, ch. 371, § 8, 39 Stat. 528, related to fees of customs officers.
Section 1327, act Aug. 1, 1914, ch. 223, § 4, 38 Stat. 679, related to accounting by collection officers.



§§ 1328, 1329. Repealed. Sept. 26, 1950, ch. 1049, § 13(1), 64 Stat. 1043

Section 1328, acts Aug. 1, 1914, ch. 223, § 5, 38 Stat. 679; June 10, 1921, ch. 18, §§ 301, 304, 42 Stat. 23, 24, related to accounting by collecting officers.


Section 1329, acts Mar. 3, 1915, ch. 75, § 3, 38 Stat. 886; June 10, 1921, ch. 18, §§ 301, 304, 42 Stat. 23, 24, related to examination of accounts.



§§ 1330 to 1336h. Omitted
Codification
Sections 1330 to 1336h were omitted as not of general application, and as covered by the Canal Zone Code. The Canal Zone Code was subsequently redesignated the Panama Canal Code by Pub. L. 96–70, § 3303(b), and repealed by Pub. L. 104–201, § 3549.
Section 1330, act Aug. 24, 1912, ch. 390, § 12, 37 Stat. 569, related to extradition of fugitives.
Section 1330–1, act Dec. 16, 1941, ch. 580, § 2, 55 Stat. 802, related to extradition to and from the United States.
Section 1330a, act July 5, 1932, ch. 419, § 1, 47 Stat. 574, related to extradition to Republic of Panama.
Section 1330b, acts July 5, 1932, ch. 419, § 2, 47 Stat. 574; Sept. 26, 1950, ch. 1049, § 2(b), 64 Stat. 1038, related to extradition to the Republic of Panama where fugitive a citizen of United States.
Section 1330c, act July 5, 1932, ch. 419, § 3, 47 Stat. 574, related to fugitives accused of crime in the Canal Zone.
Section 1330d, act July 5, 1932, ch. 419, § 4, 47 Stat. 574, related to prosecution for offense other than one extradited for.
Section 1330e, acts July 5, 1932, ch. 419, § 5, 47 Stat. 575; Sept. 26, 1950, ch. 1049, § 2(b), 64 Stat. 1038, related to written demand for arrest and delivery of fugitive.
Section 1330f, act July 5, 1932, ch. 419, § 6, 47 Stat. 575, related to detention on telegraphic request.
Section 1330g, act July 5, 1932, ch. 419, § 7, 47 Stat. 575, related to entry of extradition agents of the Republic of Panama into Canal Zone to receive fugitives.
Section 1330h, act July 5, 1932, ch. 419, § 8, 47 Stat. 575, related to authority of extradition agents of the Republic of Panama in Canal Zone.
Section 1330i, act July 5, 1932, ch. 419, § 9, 47 Stat. 575, related to papers and objects in possession of the fugitive.
Section 1330j, act July 5, 1932, ch. 419, § 10, 47 Stat. 575, related to payment of capture expenses.
Section 1331, act Aug. 21, 1916, ch. 371, § 9, 39 Stat. 529, related to laws governing American seamen in Zone.
Section 1332, act Aug. 24, 1912, ch. 355, § 4, 37 Stat. 486, related to payments for Toro Point Light.
Section 1333, acts Mar. 4, 1911, ch. 285, § 2, 36 Stat. 1451; July 10, 1937, ch. 487, § 10, 50 Stat. 511; Sept. 26, 1950, ch. 1049, § 2(a)(2), 64 Stat. 1038, related to carrying of insurance by the Panama Canal Company.
Section 1334, acts June 25, 1910, ch. 384, § 2, 36 Stat. 772; Sept. 26, 1950, ch. 1049, § 2(a)(2), 64 Stat. 1048, related to subsidy payments by Panama Canal Company.
Section 1335, acts Mar. 4, 1911, ch. 285, § 6, 36 Stat. 1452; Sept. 26, 1950, ch. 1049, § 2(a)(2), 64 Stat. 1048, related to bonds by Panama Canal Company.
Section 1336, acts Aug. 24, 1912, ch. 390, § 7, 37 Stat. 564; Sept. 21, 1922, ch. 370, § 1, 42 Stat. 1004; Feb. 16, 1933, ch. 91, § 1, 47 Stat. 1038, related to notaries public.
Section 1336a, acts June 30, 1932, ch. 314, pt. II, title V, §§ 501, 502, 47 Stat. 415; Feb. 16, 1933, ch. 88, § 1, 47 Stat. 811, related to rules and regulations of steamboat inspection.
Section 1336b, act Feb. 16, 1933, ch. 88, § 2, 47 Stat. 811, related to inspection of foreign vessels.
Section 1336c, acts Feb. 16, 1933, ch. 88, § 3, 47 Stat. 811; Sept. 26, 1950, ch. 1049, § 2(a)(1), 64 Stat. 1038, related to certificate of inspection.
Section 1336d, act Feb. 16, 1933, ch. 88, § 4, 47 Stat. 811, related to refusal of certificate.
Section 1336e, acts June 30, 1932, ch. 314, pt. II, title V, § 501, 47 Stat. 415; Feb. 16, 1933, ch. 88, § 5, 47 Stat. 811; May 27, 1936, ch. 463, § 1, 49 Stat. 1380; Sept. 26, 1950, ch. 1049, (2)(a), (1), 64 Stat. 1038, related to navigating waters without lawful certificate.
Section 1336f, acts Feb. 16, 1933, ch. 88, § 6, 47 Stat. 811; Sept. 26, 1950, ch. 1049, § 2(a)(1), 64 Stat. 1038, related to revocation of certificate.
Section 1336g, acts Feb. 16, 1933, ch. 88, § 7, 47 Stat. 812; June 24, 1936, ch. 754, § 8, 49 Stat. 1905; Sept. 26, 1950, ch. 1049, § 2(a)(1), 64 Stat. 1038, related to registration of small vessels propelled by machinery.
Section 1336h, acts Feb. 16, 1933, ch. 88, § 8, 47 Stat. 812; June 24, 1936, ch. 754, § 9, 49 Stat. 1906, related to registration of small vessels not propelled by machinery.



§ 1336i. Repealed. June 24, 1936, ch. 754, § 10, 49 Stat. 1906

Section, act Feb. 16, 1933, ch. 88, § 9, 47 Stat. 812, related to small vessels carrying passengers.



§§ 1336j, 1336k. Omitted
Codification
Sections 1336j and 1336k were omitted as not of general application, and as covered by the Canal Zone Code. The Canal Zone Code was subsequently redesignated the Panama Canal Code by Pub. L. 96–70, § 3303(b), and repealed by Pub. L. 104–201, § 3549.
Section 1336j, act July 5, 1932, ch. 421, § 1, 47 Stat. 576, related to equipment on ocean-going vessels using ports of Canal Zone.
Section 1336k, act July 5, 1932, ch. 421, § 2, 47 Stat. 576, related to jurisdiction of violations.



§ 1337. Repealed. Pub. L. 87–845, § 26(b), Oct. 18, 1962, 76A Stat. 701

Section, acts Dec. 12, 1941, ch. 569, 55 Stat. 798; Sept. 26, 1950, ch. 1049, § 2(a)(1), (b), 64 Stat. 1038, related to photographic regulations.



§§ 1337a to 1337c. Omitted
Codification
Sections 1337a to 1337c were omitted as not of general application, and as covered by the Canal Zone Code. The Canal Zone Code was subsequently redesignated the Panama Canal Code by Pub. L. 96–70, § 3303(b), and repealed by Pub. L. 104–201, § 3549.
Section 1337a, act June 19, 1934, ch. 667, § 16, as added Aug. 12, 1949, ch. 422, § 1, 63 Stat. 600, and amended Sept. 26, 1950, ch. 1049, § 2(b), 64 Stat. 1038, related to acquisition or construction of structures, equipment, and improvements.
Section 1337b, act June 19, 1934, ch. 667, § 17, as added Aug. 12, 1949, ch. 422, § 1, 63 Stat. 600, and amended Sept. 26, 1950, ch. 1049, § 2(b), 64 Stat. 1038, related to claims for losses of or damage to property.
Section 1337c, act June 19, 1934, ch. 667, § 18, as added Aug. 12, 1949, ch. 422, § 1, 63 Stat. 600, and amended Sept. 26, 1950, ch. 1049, § 2(b), 64 Stat. 1038, related to disaster relief.



§§ 1341 to 1344. Omitted
Codification
Sections 1341 to 1344 were omitted as not of general application, and as covered by the Canal Zone Code. The Canal Zone Code was subsequently redesignated the Panama Canal Code by Pub. L. 96–70, § 3303(b), and repealed by Pub. L. 104–201, § 3549.
Section 1341, acts Aug. 24, 1912, ch. 390, § 7, 37 Stat. 564; Sept. 21, 1922, ch. 370, § 2, 42 Stat. 1004; Feb. 16, 1933, ch. 91, § 1, 47 Stat. 814, related to determination of towns in Canal Zone.
Section 1342, acts Aug. 24, 1912, ch. 390, § 7, 37 Stat. 564; Sept. 21, 1922, ch. 370, § 1, 42 Stat. 1004; Feb. 16, 1933, ch. 91, § 1, 47 Stat. 814, related to magistrate courts.
Section 1343, acts Aug. 24, 1912, ch. 390, § 7, 37 Stat. 564; Sept. 21, 1922, ch. 370, § 1, 42 Stat. 1004; Feb. 16, 1933, ch. 91, § 1, 47 Stat. 814, related to appeals from magistrate courts.
Section 1344, acts Aug. 24, 1912, ch. 390, § 8, 37 Stat. 565; Sept. 21, 1922, ch. 370, § 2, 42 Stat. 1005; Feb. 16, 1933, ch. 91, § 2, 47 Stat. 815, related to district courts generally.



§ 1344–1. Repealed. Pub. L. 87–845, § 26(b), Oct. 18, 1962, 76A Stat. 701

Section, act Dec. 16, 1941, ch. 580, § 3, 55 Stat. 803, related to rules of criminal procedure.



§§ 1344a to 1355. Omitted
Codification
Sections 1344a to 1355 were omitted as not of general application, and as covered by the Canal Zone Code. The Canal Zone Code was subsequently redesignated the Panama Canal Code by Pub. L. 96–70, § 3303(b), and repealed by Pub. L. 104–201, § 3549.
Section 1344a, acts Aug. 24, 1912, ch. 390, § 8, 37 Stat. 565; Sept. 21, 1922, ch. 370, § 2, 42 Stat. 1005; Feb. 16, 1933, ch. 91, § 2, 47 Stat. 816, related to orders made when outside jurisdiction.
Section 1345, acts Aug. 24, 1912, ch. 390, § 8, 37 Stat. 565; Sept. 21, 1922, ch. 370, § 2, 42 Stat. 1005; Feb. 16, 1933, ch. 91, § 2, 47 Stat. 815, related to general jurisdiction of district court.
Section 1345a, act July 5, 1932, ch. 422, § 2, 47 Stat. 577, related to issuance of process.
Section 1346, acts Aug. 24, 1912, ch. 390, § 8, 37 Stat. 565; Sept. 21, 1922, ch. 370, § 2, 47 Stat. 1005; Feb. 16, 1933, ch. 91, § 2, 47 Stat. 815, related to jurisdiction of crimes committed on high seas.
Section 1347, acts Aug. 24, 1912, ch. 390, § 8, 37 Stat. 565; Sept. 21, 1922, ch. 370, § 2, 42 Stat. 1005; Dec. 29, 1926, ch. 19, § 1, 44 Stat. 924; Feb. 16, 1933, ch. 91, § 2, 47 Stat. 816; Sept. 26, 1950, ch. 1049, § 2(a), 64 Stat. 1038, related to juries and jury trials.
Section 1348, acts Aug. 24, 1912, ch. 390, § 8, 37 Stat. 565; Sept. 21, 1922, ch. 370, § 2, 42 Stat. 1005; Feb. 16, 1933, ch. 91, § 2, 47 Stat. 816, related to compensation of district judge.
Section 1349, acts Aug. 24, 1912, ch. 390, § 8, 37 Stat. 565; Sept. 21, 1922, ch. 370, § 2, 42 Stat. 1005; Feb. 16, 1933, ch. 91, 47 Stat. 816, related to clerk of district court.
Section 1350, acts Aug. 24, 1912, ch. 390, § 8, 37 Stat. 565; Sept. 21, 1922, ch. 370, § 2, 42 Stat. 1005; Feb. 16, 1933, ch. 91, § 2, 47 Stat. 815, related to appointment and compensation of special judge.
Section 1351, acts Aug. 24, 1912, ch. 390, § 8, 37 Stat. 565; Sept. 21, 1922, ch. 370, § 2, 42 Stat. 1005; Feb. 16, 1933, ch. 91, § 2, 47 Stat. 815; Sept. 26, 1950, ch. 1049, § 2(b), 64 Stat. 1038, related to district attorney.
Section 1352, acts Aug. 24, 1912, ch. 390, § 8, 37 Stat. 565; Sept. 21, 1922, ch. 370, § 2, 42 Stat. 1005; Feb. 16, 1933, ch. 91, § 2, 47 Stat. 817, related to marshal.
Section 1353, acts Aug. 24, 1912, ch. 390, § 8, 37 Stat. 565; Sept. 21, 1922, ch. 370, § 2, 42 Stat. 1005; Dec. 29, 1926, ch. 19, § 2, 44 Stat. 924; Feb. 16, 1933, ch. 91, § 2, 47 Stat. 817; Mar. 26, 1938, ch. 51, § 1, 52 Stat. 118; July 1, 1944, ch. 366, 58 Stat. 676; June 25, 1948, ch. 646, § 31, 67 Stat. 991, related to appointment of district judge, district attorney, and marshal.
Section 1354, acts Aug. 24, 1912, ch. 390, § 9, 37 Stat. 565; Sept. 21, 1922, ch. 370, § 3, 42 Stat. 1006, related to transfer of causes to new courts.
Section 1355, acts Aug. 24, 1912, ch. 390, § 9, 37 Stat. 565; Sept. 21, 1922, ch. 370, § 3, 42 Stat. 1006, related to continuance of laws defining clerks’ duties.



§ 1356. Repealed. June 25, 1948, ch. 646, § 35, 62 Stat. 991

Section, acts Aug. 24, 1912, ch. 390, § 9, 37 Stat. 565; Sept. 21, 1922, ch. 370, § 3, 42 Stat. 1006; Feb. 16, 1933, ch. 91, § 3, 47 Stat. 817, related to appeals from district courts. See sections 1291, 1292, and 1294 of Title 28, Judiciary and Judicial Procedure.

Effective Date of RepealRepeal effective Sept. 1, 1948, see section 38 of act June 25, 1948, set out as an Effective Date note preceding section 1 of Title 28, Judiciary and Judicial Procedure.



§§ 1357, 1358. Omitted
Codification
Section 1357, acts Aug. 24, 1912, ch. 390, § 9, 37 Stat. 565; Sept. 21, 1922, ch. 370, § 3, 42 Stat. 1006, related to blending of law and equity jurisdiction.
Section 1358, act June 28, 1906, ch. 3585, 34 Stat. 552, related to acknowledgment of deeds and was omitted as not of general application, and as covered by the Canal Zone Code. The Canal Zone Code was subsequently redesignated the Panama Canal Code by Pub. L. 96–70, § 3303(b), and repealed by Pub. L. 104–201, § 3549.



§ 1361. Repealed. Sept. 26, 1950, ch. 1049, § 13(7), 64 Stat. 1043

Section, act June 29, 1948, ch. 706, § 1, 62 Stat. 1075, related to purpose of organization of Panama Railroad Company.



§§ 1361a to 1361l. Repealed. Pub. L. 87–845, § 26(b), Oct. 18, 1962, 76A Stat. 701

Section 1361a, acts June 29, 1948, ch. 706, § 2, 62 Stat. 1076; Sept. 26, 1950, ch. 1049, § 5, 64 Stat. 1041, related to the creation of the Panama Railroad Company.


Section 1361b, acts June 29, 1948, ch. 706, § 2, 62 Stat. 1076; Sept. 26, 1950, ch. 1049, § 6, 64 Stat. 1041, related to investment of the United States.


Section 1361c, act June 29, 1948, ch. 706, § 2, 62 Stat. 1076, related to Board of Directors of corporation.


Section 1361d, acts June 29, 1948, ch. 706, § 2, 62 Stat. 1076; Sept. 26, 1950, ch. 1049, § 8, 64 Stat. 1041, related to general powers of corporation.


Section 1361e, acts June 29, 1948, ch. 706, § 2, 62 Stat. 1076; Sept. 26, 1950, ch. 1049, § 9, 64 Stat. 1049, related to specific powers of corporation.


Section 1361f, act June 29, 1948, ch. 706, § 2, 62 Stat. 1076, related to applicability of laws.


Section 1361g, act June 29, 1948, ch. 706, § 2, 62 Stat. 1076, related to transfer of assets and liabilities of corporation.


Section 1361h, act June 29, 1948, ch. 706, § 2, 62 Stat. 1076, related to reimbursement of other agencies.


Section 1361i, act June 29, 1948, ch. 706, § 2, 62 Stat. 1076, related to payment of excess funds into treasury.


Section 1361j, act June 29, 1948, ch. 706, § 2, 62 Stat. 1076, related to emergency fund.


Section 1361k, act June 29, 1948, ch. 706, § 2, as added Sept. 26, 1950, ch. 1049, § 10, 64 Stat. 1042, related to authorizations of appropriations to cover losses.


Section 1361l, act June 29, 1948, ch. 706, § 2, as added Sept. 26, 1950, ch. 1049, § 10, 64 Stat. 1042, related to authorization for transfer of canal to corporation.



§§ 1371 to 1371b. Repealed. July 21, 1949, ch. 356, § 1(b), 63 Stat. 475

Section 1371, act Mar. 2, 1931, ch. 375, § 1, 46 Stat. 1471, related to employees entitled to retirement privileges.


Section 1371a, acts Mar. 2, 1931, ch. 375, § 2, 46 Stat. 1471; June 19, 1934, ch. 667, § 1, 48 Stat. 1122; July 29, 1942, ch. 536, § 1, 56 Stat. 726, related to automatic separation.


Section 1371b, acts Mar. 2, 1931, ch. 375, § 3, 46 Stat. 1472; July 2, 1945, ch. 220, 59 Stat. 212, related to voluntary retirement.

Effective Date of RepealRepeal effective Apr. 1, 1948, see Act July 21, 1949, ch. 356, § 7(a), 63 Stat. 476.

Additional RepealSections were also repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 648.



§ 1371b–1. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 648

Section, act June 16, 1933, ch. 101, § 8(b), 48 Stat. 306, related to involuntary separation retirement benefits.



§§ 1371c to 1371p. Repealed. July 21, 1949, ch. 356, § 1(b), 63 Stat. 475

Section 1371c, acts Mar. 2, 1931, ch. 375, § 4, 46 Stat. 1472; Ex. Ord. No. 6670 Apr. 7, 1934; June 24, 1936, ch. 754, § 2, 49 Stat. 1904; Apr. 12, 1939, ch. 58, 53 Stat. 574; Dec. 16, 1941, ch. 584, § 2, 55 Stat. 806, related to disability retirement.


Section 1371d, act July 29, 1942, ch. 536, § 2, 56 Stat. 727, related to annuity on separations from service.


Section 1371e, acts Mar. 2, 1931, ch. 375, § 6, 46 Stat. 1474; Aug. 10, 1939, ch. 660, 53 Stat. 1347; Dec. 16, 1941, ch. 584, § 1, 55 Stat. 805; July 29, 1942, ch. 536, § 3, 56 Stat. 727, related to method of computing annuities.


Section 1371f, acts Mar. 2, 1931, ch. 375, § 7, 46 Stat. 1476; Oct. 14, 1940, ch. 859, § 2, 54 Stat. 1117, related to computation of accredited service.


Section 1371g, acts Mar. 2, 1931, ch. 375, § 8, 46 Stat. 1476; Ex. Ord. No. 6670, Apr. 7, 1934, related to credit for past service.


Section 1371h, acts Mar. 2, 1931, ch. 375, § 9, 46 Stat. 1477; Ex. Ord. No. 6670, Apr. 7, 1934; Dec. 16, 1941, ch. 584, § 2, 55 Stat. 806, related to deductions.


Section 1371i, act Mar. 2, 1931, ch. 375, § 10, 46 Stat. 1477, related to investments and accounts.


Section 1371j, acts Mar. 2, 1931, ch. 375, § 11, 46 Stat. 1477; Ex. Ord. No. 6670, Apr. 7, 1934; June 24, 1936, ch. 754, §§ 4 to 6, 49 Stat. 1905; Dec. 16, 1941, ch. 584, § 4, 55 Stat. 806; July 29, 1942, ch. 536, § 4, 56 Stat. 728, related to return of amounts deducted from salaries.


Section 1371k, acts Mar. 2, 1931, ch. 375, § 12, 46 Stat. 1478; Ex. Ord. No. 6670, Apr. 7, 1934; July 29, 1942, ch. 536, § 5, 56 Stat. 728, related to payment of annuities.


Section 1371l, acts Mar. 2, 1931, ch. 375, § 13, 46 Stat. 1479; Aug. 10, 1937, ch. 573, 50 Stat. 619, related to benefits for those already retired.


Section 1371m, acts Mar. 2, 1931, ch. 375, § 14, 46 Stat. 1479; Ex. Ord. No. 6670, Apr. 7, 1934, related to Board of actuaries.


Section 1371n, acts July 3, 1930, ch. 863, § 2, 46 Stat. 1016; Mar. 2, 1931, ch. 375, § 15, 46 Stat. 1479; Ex. Ord. No. 6670, eff. Apr. 7, 1934, related to administrative provisions.


Section 1371o, act Mar. 2, 1931, ch. 375, § 16, 46 Stat. 1480, related to exemption from execution.


Section 1371p, acts July 3, 1930, ch. 863, § 2, 46 Stat. 1016; Mar. 2, 1931, ch. 375, § 17, 46 Stat. 1480; Ex. Ord. No. 6670, eff. Apr. 7, 1934, related to effective date of these sections.

Effective Date of RepealRepeal effective Apr. 1, 1948, see Act July 21, 1949, ch. 356, § 7(a), 63 Stat. 476.

Additional RepealSections were also repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 648.



§ 1372. Repealed. Pub. L. 87–845, § 26(b), Oct. 18, 1962, 76A Stat. 701

Section, acts July 8, 1937, ch. 443, § 1, 50 Stat. 478; Sept. 26, 1950, ch. 1049, § 2(a), (b), 64 Stat. 1038, related to relief of employee not entitled to retirement benefits.



§§ 1373 to 1374d. Omitted
Codification
Section 1373, acts May 29, 1944, ch. 214, § 1, 58 Stat. 257; Sept. 26, 1950, ch. 1049, § 2(a)(1), (2), 64 Stat. 1038, related to recognition of personnel engaged in construction of the canal.
Section 1373a, acts May 29, 1944, ch. 214, § 2, 58 Stat. 258; Aug. 7, 1946, ch. 774, 60 Stat. 873; Sept. 26, 1950, ch. 1049, § 2(a)(1), (2), 64 Stat. 1038, related to annuity privilege of personnel described in section 1373 of this title.
Section 1373b, act May 29, 1944, ch. 214, § 3, 58 Stat. 258, related to payment of annuities of personnel described in section 1373 of this title.
Section 1373c, act May 29, 1944, ch. 214, § 4, 58 Stat. 258, related to duration of annuities of personnel described in section 1373 of this title.
Section 1373d, acts May 29, 1944, ch. 214, § 5, 58 Stat. 259; June 19, 1948, ch. 527, § 1, 62 Stat. 497; Sept. 26, 1950, ch. 1049, § 2(a)(1), (2), 64 Stat. 1038, related to election between annuity or other compensation of personnel described in section 1373 of this title.
Section 1373e, act May 29, 1944, ch. 214, § 6, 58 Stat. 259, related to administrative provisions for carrying out sections 1373 to 1373g of this title.
Section 1373f, act May 29, 1944, ch. 214, § 7, 58 Stat. 259, related to exemption from execution, lien, or other legal process of moneys or annuities under sections 1373 to 1373g of this title.
Section 1373g, act May 29, 1944, ch. 214, § 8, 58 Stat. 269, related to annual estimates of annuity appropriations under sections 1373 to 1373g of this title.
Section 1374, acts July 24, 1947, ch. 308, § 1, 61 Stat. 415; Sept. 26, 1950, ch. 1949, § 2(a)(2), 64 Stat. 1038, related to retirement of certain Panama Canal Railroad Company employees.
Section 1374a, acts July 24, 1947, ch. 308, § 2, 61 Stat. 415; Sept. 26, 1950, ch. 1049, § 2(a)(2), 64 Stat. 1038, related to transfer of pension fund assets of Panama Canal Railroad Company.
Section 1374b, acts July 24, 1947, ch. 308, § 3, 61 Stat. 416; Sept. 26, 1950, ch. 1049, § 2(a)(2), 64 Stat. 1038, related to Panama Canal Railroad Company employees’ accounts in civil service fund.
Section 1374c, acts July 24, 1947, ch. 308, § 4, 61 Stat. 416; Sept. 26, 1950, ch. 1049, § 2(a)(2), 64 Stat. 1038, related to redeposit of Panama Canal Railroad Company contribution funds.
Section 1374d, acts July 24, 1947, ch. 308, § 5, 61 Stat. 416; Sept. 26, 1950, ch. 1049, § 2(a)(2), 64 Stat. 1038, related to certain Panama Canal Railroad Company employee annuities.



§§ 1381, 1382. Transferred
Codification
Section 1381, act July 2, 1940, ch. 516, § 1, 54 Stat. 724, related to setting aside Barro Colorado Island in Gatun Lake for scientific observation, and was transferred to section 79 of Title 20, Education.
Section 1382, act July 2, 1940, ch. 516, § 2, 54 Stat. 724; 1946 Reorg. Plan No. 3, § 801, eff. July 16, 1946, 11 F.R. 7877, 60 Stat. 1101, related to preservation of natural features of area, and was transferred to section 79a of Title 20.



§ 1383. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 650

Section, act July 2, 1940, ch. 516, § 3, 54 Stat. 724, provided for appointment and compensation of Board of Directors of Canal Zone Biological Area.



§§ 1384 to 1387. Transferred
Codification
Section 1384, act July 2, 1940, ch. 516, § 4, 54 Stat. 724; 1946 Reorg. Plan No. 3, § 801, eff. July 16, 1946, 11 F.R. 7877, 60 Stat. 1101, related to functions of Smithsonian Institution, and was transferred to section 79b of Title 20, Education.
Section 1385, act July 2, 1940, ch. 516, § 5, 54 Stat. 725; 1946 Reorg. Plan No. 3, § 801, eff. July 16, 1946, 11 F.R. 7877, 60 Stat. 1101, related to resident manager, and was transferred to section 79c of Title 20.
Section 1386, act July 2, 1940, ch. 516, § 6, 54 Stat. 725; 1946 Reorg. Plan No. 3, § 801, eff. July 16, 1946, 11 F.R. 7877, 60 Stat. 1101, related to deposit of receipts into treasury, and was transferred to section 79d of Title 20.
Section 1387, act July 2, 1940, ch. 516, § 7, 54 Stat. 725, related to authorization of appropriations, and was transferred to section 79e of Title 20.




CHAPTER 7—VIRGIN ISLANDS




SUBCHAPTER I—GENERAL PROVISIONS


Sec.


1391.Repealed.


1392.Local laws continued; courts.


1392a to 1393.Repealed.


1394.Customs duties and internal-revenue taxes.


1395.Tax laws continued; tax on sugar.


1396.Duties and taxes covered into Virgin Islands treasury.


1397.Income tax laws of United States in force; payment of proceeds; levy of surtax on all taxpayers.


1398 to 1401f.Omitted or Repealed.


1402.Extension of industrial alcohol and internal revenue laws to Virgin Islands.


1403.Issuance of bonds or other obligations by government or municipalities; use of proceeds; limit on public indebtedness; terms, execution, interest rate, and sale price; taxes.


1403a.Expenditure of bond proceeds for public improvements.


1403b.Bond liability of United States.



SUBCHAPTER II—CIVIL GOVERNMENT


1405.Geographical application of subchapter; land and waters included in term “Virgin Islands”.


1405a, 1405b.Repealed.


1405c.Transfer of property to government.


1405d to 1405p.Repealed.


1405q.Laws continued in force until modified; patent, trade mark, and copyright laws extended to Virgin Islands; jurisdiction of district court.


1405r to 1406e.Repealed or Omitted.


1406f.Judicial process; title of criminal prosecutions.


1406g.Repealed.


1406h.Taxes, duties and fees as funds for benefit of municipalities; appropriations.


1406i.Taxes and fees; power to assess and collect; ports of entry; export duties.


1406j, 1406k.Repealed.


1406l.Effective date.


1406m.Short title.



SUBCHAPTER III—VIRGIN ISLANDS CORPORATION


1407 to 1407i.Repealed.



SUBCHAPTER IV—PUBLIC HOUSING


1408.Legislative authority to create authorities; appointment of members; powers of authorities.


1408a.Issuance of notes, bonds, and obligations.


1408b.Authorization of loans, conveyances, etc., by government and municipalities.


1408c.Grants-in-aid by Federal Government.


1408d.Ratification of prior acts.


1408e.Additional powers.



SUBCHAPTER V—INTERNAL DEVELOPMENT


1409 to 1409j.Repealed.



SUBCHAPTER VI—AGRICULTURAL PROGRAM


1409m to 1409o.Repealed.



SUBCHAPTER I—GENERAL PROVISIONS

Additional ProvisionsFor additional provisions, constituting a revision of the Organic Act of the Virgin Islands of the United States, see section 1541 et seq. of this title.

Codification
A new organic act, or basic charter of civil government, for the people of the Virgin Islands of the United States, was passed in 1954. Act July 22, 1954, ch. 558, 68 Stat. 497, known as the Revised Organic Act of the Virgin Islands, is set out as section 1541 et seq. of this title. Section 8(c) of the Revised Organic Act, set out as section 1574(c) of this title, provides that laws of the United States, set out generally in this chapter, as well as local laws and ordinances, including provisions of the Organic Act of the Virgin Islands of the United States, act June 22, 1936, ch. 699, 49 Stat. 1807, section 1405 et seq. of this title, in force on July 22, 1954, and not inconsistent with act July 22, 1954, are to remain in force and effect until otherwise changed.

Delegate to Congress From Virgin IslandsProvisions respecting representation in Congress by a Delegate from Virgin Islands to the House of Representatives, see section 1711 et seq. of this title.


§ 1391. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 643

Section, act Mar. 3, 1917, ch. 171, § 1, 39 Stat. 1132, provided for appointment and pay of Governor of Virgin Islands and other employees.



§ 1392. Local laws continued; courts
Until Congress shall otherwise provide, insofar as compatible with the changed sovereignty and not in conflict with the provisions of this section and sections 1391 11 See References in Text note below. and 1394 to 1396 of this title, the laws regulating elections and the electoral franchise as set forth in the code of laws published at Amalienborg the 6th day of April, 1906, and the other local laws, in force and effect in said islands on the 17th day of January, 1917, shall remain in force and effect in said islands, and the same shall be administered by the civil officials and through the local judicial tribunals established in said islands, respectively; and the orders, judgments, and decrees of said judicial tribunals shall be duly enforced. With the approval of the President, or under such rules and regulations as the President may prescribe, any of said laws may be repealed, altered, or amended by the colonial council having jurisdiction. The jurisdiction of the judicial tribunals of said islands shall extend to all judicial proceedings and controversies in said islands to which the United States or any citizen thereof may be a party.
(Mar. 3, 1917, ch. 171, § 2, 39 Stat. 1132; June 25, 1948, ch. 646, § 39, 62 Stat. 992.)


References in TextSection 1391 of this title, referred to in text, was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 643.

Amendments1948—Act June 25, 1948, repealed last sentence relating to appeals. See section 1294 of Title 28, Judiciary and Judicial Procedure.

Effective Date of 1948 AmendmentAmendment by act June 25, 1948, effective Sept. 1, 1948, see section 38 of that act set out as an Effective Date note preceding section 1 of Title 28, Judiciary and Judicial Procedure.



§ 1392a. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 650, 654

Section, acts May 24, 1940, ch. 209, § 3, 54 Stat. 220; July 31, 1946, ch. 704, § 1, 60 Stat. 716; June 25, 1948, ch. 646, § 30, 62 Stat. 991, related to salary of judge of District Court.


Section was formerly classified to section 5a of Title 28 prior to the general revision and enactment of Title 28, Judiciary and Judicial Procedure, by act June 25, 1948, ch. 646, § 1, 62 Stat. 869.



§ 1392b. Repealed. Pub. L. 97–357, title III, § 308(c), Oct. 19, 1982, 96 Stat. 1710

Section, act July 1, 1932, ch. 370, § 2, 47 Stat. 565, vested in District Court of Virgin Islands jurisdiction of prosecutions for violations of section 1399 of this title, relating to obstruction of navigable waters.



§ 1393. Repealed. Pub. L. 97–357, title III, § 308(a), Oct. 19, 1982, 96 Stat. 1710

Section, act July 12, 1921, ch. 44, § 1, 42 Stat. 123, declared as ineligible to hold office as a member of colonial councils of Virgin Islands or any other public office under Virgin Islands government, anyone owing allegiance to any country other than United States.



§ 1394. Customs duties and internal-revenue taxes
There shall be levied, collected, and paid upon all articles coming into the United States or its possessions from the Virgin Islands the rates of duty and internal-revenue taxes which are required to be levied, collected, and paid upon like articles imported from foreign countries: Provided, That all articles, the growth or product of, or manufactured in, such islands, from materials the growth or product of such islands or of the United States, or of both, or which do not contain foreign materials to the value of more than 20 per centum of their total value, upon which no drawback of customs duties has been allowed therein, coming into the United States from such islands shall be admitted free of duty. In determining whether such a Virgin Islands article contains foreign material to the value of more than 20 per centum, no material shall be considered foreign which, at the time the Virgin Islands article is entered, or withdrawn from warehouse, for consumption, may be imported into the continental United States free of duty generally.
(Mar. 3, 1917, ch. 171, § 3, 39 Stat. 1133; Sept. 7, 1950, ch. 909, 64 Stat. 784.)

Amendments1950—Act Sept. 7, 1950, permitted free entry of articles into the United States from the Virgin Islands when such articles contain foreign materials which may be imported directly into the United States free of duty.



§ 1395. Tax laws continued; tax on sugar
Until Congress shall otherwise provide all laws now imposing taxes in the said West Indian Islands, including the customs laws and regulations, shall, insofar as compatible with the changed sovereignty and not otherwise herein provided, continue in force and effect, except that articles the growth, product, or manufacture of the United States shall be admitted there free of duty: Provided, That upon exportation of sugar to any foreign country, or the shipment thereof to the United States or any of its possessions, there shall be levied, collected, and paid thereon an export duty of $6 per ton of two thousand pounds, irrespective of polariscope test, in lieu of any export tax now required by law: Provided further, That the internal revenue taxes levied by the Colonial Council of Saint Croix, or by the Colonial Council of Saint Thomas and Saint John, in pursuance of the authority granted by this section and sections 1391,11 See References in Text note below. 1392, 1394, and 1396 of this title on articles, goods, wares, or merchandise may be levied and collected as the Colonial Council of Saint Croix, or as the Colonial Council of Saint Thomas and Saint John, may direct, on the articles subject to said tax, as soon as the same are manufactured, sold, used, or brought into the island: And provided further, That no discrimination be made between the articles imported from the United States or foreign countries and similar articles produced or manufactured in the municipality of Saint Croix, or in the municipality of Saint Thomas and Saint John, respectively. The officials of the Customs and Postal Services of the United States are directed to assist the appropriate officials of the municipality of Saint Croix, or of the municipality of Saint Thomas and Saint John, in the collection of these taxes.
(Mar. 3, 1917, ch. 171, § 4, 39 Stat. 1133; Feb. 25, 1927, ch. 192, § 5, 44 Stat. 1235; June 24, 1932, ch. 275, 47 Stat. 333.)


References in TextSection 1391 of this title, referred to in text, was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 643.

Amendments1932—Act June 24, 1932, inserted provisos permitting local levy of internal revenue taxes, prohibiting discrimination against imports, and directing customs and postal services to assist in collecting taxes.
1927—Act Feb. 25, 1927, reduced export duty on sugar from $8 to $6 per ton.



§ 1396. Duties and taxes covered into Virgin Islands treasury
The duties and taxes collected in pursuance of sections 1394 and 1395 of this title shall not be covered into the general fund of the Treasury of the United States, but shall be used and expended for the government and benefit of the Virgin Islands, under such rules and regulations as the President may prescribe.
(Mar. 3, 1917, ch. 171, § 5, 39 Stat. 1133.)

§ 1397. Income tax laws of United States in force; payment of proceeds; levy of surtax on all taxpayers
The income-tax laws in force in the United States of America and those which may hereafter be enacted shall be held to be likewise in force in the Virgin Islands of the United States, except that the proceeds of such taxes shall be paid into the treasuries of said islands: Provided further, That, notwithstanding any other provision of law, the Legislature of the Virgin Islands is authorized to levy a surtax on all taxpayers in an amount not to exceed 10 per centum of their annual income tax obligation to the government of the Virgin Islands.
(July 12, 1921, ch. 44, § 1, 42 Stat. 123; Pub. L. 94–392, § 5, Aug. 19, 1976, 90 Stat. 1195.)


References in TextThe income-tax laws in force in the United States of America, referred to in text, are classified to Title 26, Internal Revenue Code.

Codification
Section is from act July 12, 1921, popularly known as the Naval Service Appropriation Act, 1922.

Amendments1976—Pub. L. 94–392 inserted proviso authorizing Legislature of Virgin Islands to levy a surtax, not to exceed 10 per centum, on annual income tax obligation of all taxpayers.

Application of Western Hemisphere Trade Corporation Provision Under the Virgin Islands Tax LawsPub. L. 92–178, title III, § 307, Dec. 10, 1971, 85 Stat. 524, provided that for purposes of applying the income tax laws of the United States with respect to the Virgin Islands under this section, subpart C of part III of subchapter N of chapter 1 of the Internal Revenue Code of 1954 [former 26 U.S.C. 921, 922] (relating to Western Hemisphere Trade Corporations) shall be treated as having been repealed effective with respect to taxable years beginning after Dec. 10, 1971.



§ 1398. Omitted
Codification
Section, act July 1, 1922, ch. 259, 42 Stat. 788, which related to quarantine and passport fees, was from the Navy Department and Naval Service Appropriation Act, 1923, was not repeated in subsequent years. See section 1642 of this title.



§ 1399. Repealed. Pub. L. 97–357, title III, § 308(b), Oct. 19, 1982, 96 Stat. 1710

Section, acts July 3, 1930, ch. 847, § 8, 46 Stat. 948; July 1, 1932, ch. 370, § 1, 47 Stat. 565, made applicable to the Virgin Islands and the navigable waters thereof, certain provisions of Title 33, Navigation and Navigable Waters, relating to obstruction of navigable waters.



§ 1400. Repealed. Pub. L. 98–454, title VII, § 709, Oct. 5, 1984, 98 Stat. 1741

Section, act May 20, 1932, ch. 194, 47 Stat. 160, related to extension of admiralty laws of the United States to Virgin Islands.

Effective Date of RepealRepeal effective on ninetieth day following Oct. 5, 1984, see section 1005 of Pub. L. 98–454, set out as an Effective Date of 1984 Amendment note under section 1424 of this title.



§§ 1401 to 1401e. Repealed. Pub. L. 110–40, § 1(a), June 29, 2007, 121 Stat. 232

Section 1401, act May 26, 1936, ch. 450, § 1, 49 Stat. 1372, set out the policy of Congress to equalize taxes on real property in the Virgin Islands.


Section 1401a, act May 26, 1936, ch. 450, § 2, 49 Stat. 1372, related to valuation of real property for assessment and uniformity of rates.


Section 1401b, act May 26, 1936, ch. 450, § 3, 49 Stat. 1372, related to rate of tax in absence of local laws and regulations by President for assessment and collection pending adoption of local laws.


Section 1401c, act May 26, 1936, ch. 450, § 4, 49 Stat. 1372, provided that taxes were to be deposited in the municipal treasury of the municipality in which collected.


Section 1401d, acts May 26, 1936, ch. 450, § 5, 49 Stat. 1372; June 30, 1949, ch. 285, § 12, 63 Stat. 356, related to payments to be made by the Virgin Islands Corporation into municipal treasuries of the Virgin Islands in lieu of certain taxes, valuation of real property in the Virgin Islands owned by the Virgin Islands Corporation as a basis for determining the amount of taxation, and payment to be made for any property owned by the United States in the Virgin Islands used for ordinary business or commercial purposes.


Section 1401e, act May 26, 1936, ch. 450, § 6, 49 Stat. 1373, related to exemptions from taxation and authority of municipalities to alter, amend, or repeal existing laws.

Effective Date of RepealPub. L. 110–40, § 1(b), June 29, 2007, 121 Stat. 232, provided that: “This section [repealing sections 1401 to 1401e of this title] shall be deemed to have taken effect on July 22, 1954.”




§ 1401f. Omitted
Codification
Section, act Oct. 5, 1992, Pub. L. 102–381, title I, 106 Stat. 1392, which authorized Territorial and local governments of Virgin Islands to make purchases through General Services Administration, was from the Department of the Interior and Related Agencies Appropriations Act, 1993, and was not repeated in subsequent appropriation acts. See section 1469e of this title. Similar provisions were contained in the following prior appropriation acts:
Nov. 13, 1991, Pub. L. 102–154, title I, 105 Stat. 1007.
Nov. 5, 1990, Pub. L. 101–512, title I, 104 Stat. 1932.
Oct. 23, 1989, Pub. L. 101–121, title I, 103 Stat. 716.
Sept. 27, 1988, Pub. L. 100–446, title I, 102 Stat. 1797.
Dec. 22, 1987, Pub. L. 100–202, § 101(g) [title I], 101 Stat. 1329–213, 1329–231.
Oct. 18, 1986, Pub. L. 99–500, § 101(h) [title I], 100 Stat. 1783–242, 1783–258, and Oct. 30, 1986, Pub. L. 99–591, § 101(h) [title I], 100 Stat. 3341–242, 3341–258.
Dec. 19, 1985, Pub. L. 99–190, § 101(d) [title I], 99 Stat. 1224, 1238.
Oct. 12, 1984, Pub. L. 98–473, title I, § 101(c) [title I], 98 Stat. 1837, 1851.
Nov. 4, 1983, Pub. L. 98–146, title I, 97 Stat. 931.
Dec. 30, 1982, Pub. L. 97–394, title I, 96 Stat. 1979.
Dec. 23, 1981, Pub. L. 97–100, title I, 95 Stat. 1401.
Dec. 12, 1980, Pub. L. 96–514, title I, 94 Stat. 2969.
Nov. 27, 1979, Pub. L. 96–126, title I, 93 Stat. 965.
Oct. 17, 1978, Pub. L. 95–465, title I, 92 Stat. 1289.
July 26, 1977, Pub. L. 95–74, title I, 91 Stat. 295.
July 31, 1976, Pub. L. 94–373, title I, 90 Stat. 1052.
Dec. 23, 1975, Pub. L. 94–165, title I, 89 Stat. 987.
Aug. 31, 1974, Pub. L. 93–404, title I, 88 Stat. 812.
Oct. 4, 1973, Pub. L. 93–120, title I, 87 Stat. 433.
Aug. 10, 1972, Pub. L. 92–369, title I, 86 Stat. 512.
Aug. 10, 1971, Pub. L. 92–76, title I, 85 Stat. 233.
July 31, 1970, Pub. L. 91–361, title I, 84 Stat. 673.
Oct. 29, 1969, Pub. L. 91–98, title I, 83 Stat. 151.
July 26, 1968, Pub. L. 90–425, title I, 82 Stat. 430.
June 24, 1967, Pub. L. 90–28, title I, 81 Stat. 63.
May 31, 1966, Pub. L. 89–435, title I, 80 Stat. 174.
June 28, 1965, Pub. L. 89–52, title I, 79 Stat. 179.
July 7, 1964, Pub. L. 88–356, title I, 78 Stat. 278.
July 26, 1963, Pub. L. 88–79, title I, 77 Stat. 102.
Aug. 9, 1962, Pub. L. 87–578, title I, 76 Stat. 339.
Aug. 3, 1961, Pub. L. 87–122, title I, 75 Stat. 250.
May 13, 1960, Pub. L. 86–455, title I, 74 Stat. 112.
June 23, 1959, Pub. L. 86–60, title I, 73 Stat. 101.
June 4, 1958, Pub. L. 85–439, title I, 72 Stat. 163.
July 1, 1957, Pub. L. 85–77, title I, 71 Stat. 265.
June 13, 1956, ch. 380, title I, 70 Stat. 264.
June 16, 1955, ch. 147, title I, 69 Stat. 149.
July 1, 1954, ch. 446, title I, 68 Stat. 372.
July 31, 1953, ch. 298, title I, 67 Stat. 273.
July 9, 1952, ch. 597, title I, 66 Stat. 457.
Aug. 31, 1951, ch. 375, title I, 65 Stat. 263.
Sept. 6, 1950, ch. 896, Ch. VII, title I, 64 Stat. 694.



§ 1402. Extension of industrial alcohol and internal revenue laws to Virgin Islands
Title III of the National Prohibition Act, as amended, and all provisions of the internal revenue laws relating to the enforcement thereof, are extended to and made applicable to the Virgin Islands, from and after August 27, 1935. The Insular Government shall advance to the Treasury of the United States such funds as may be required from time to time by the Secretary of the Treasury for the purpose of defraying all expenses incurred by the Treasury Department in connection with the enforcement in the Virgin Islands of the said Title III and regulations promulgated thereunder. The funds so advanced shall be deposited in a separate trust fund in the Treasury of the United States and shall be available to the Treasury Department for the purposes of this section.
(June 26, 1936, ch. 830, title III, § 329(c), 49 Stat. 1957.)


References in TextThe National Prohibition Act, as amended, referred to in text, is act Oct. 28, 1919, ch. 85, 41 Stat. 305, as amended. Title III of such Act was classified principally to chapter 3 (§ 71 et seq.) of Title 27, Intoxicating Liquors, and was omitted from the Code in view of the incorporation of such provisions in the Internal Revenue Code of 1939, and subsequently into the Internal Revenue Code of 1986.

Codification
Provisions similar to those comprising this section relating to Puerto Rico are classified to section 734a of this title.



§ 1403. Issuance of bonds or other obligations by government or municipalities; use of proceeds; limit on public indebtedness; terms, execution, interest rate, and sale price; taxes
To construct, improve, extend, better, repair, reconstruct, acquire, and operate any and all types of public works which shall include, but not be limited to, streets, bridges, wharves, and harbor facilities, sewers and sewage-disposal plants, municipal buildings, schools, libraries, gymnasia and athletic fields, fire houses, electric distribution systems or other work pertaining to electric systems, and other public utilities, including those owned or operated by the Saint Thomas Power Authority, or to clear slums, accomplish urban redevelopment or provide low-rent housing, negotiable general obligation bonds and other obligations may be issued by the government of the Virgin Islands or any municipality thereof: Provided, That no public indebtedness of any municipality thereof shall be incurred in excess of 10 per centum of the aggregate assessed valuation of the taxable real property in such municipality and that no public indebtedness of the government of the Virgin Islands shall be incurred in excess of 10 per centum of the aggregate assessed valuation of the taxable real property in the islands. Bonds issued pursuant to sections 1403 to 1403b of this title shall bear such date or dates, may be in such denominations, may mature in such amounts and at such time or times, not exceeding thirty years from the date thereof, may be payable at such place or places, may be sold at either public or private sale, may be redeemable (either with or without premium) or nonredeemable, may carry such registration privileges as to either principal and interest, or principal only, and may be executed by such officers and in such manner, as shall be prescribed by the government of the Virgin Islands or of the municipality issuing the bonds. In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before delivery of such bonds, such signature, whether manual or facsimile, shall, nevertheless, be valid and sufficient for all purposes, the same as if such officers had remained in office until such delivery. The bonds so issued shall bear interest at a rate not to exceed 4 per centum per annum, payable semiannually. All such bonds shall be sold for not less than the principal amount thereof plus accrued interest. All bonds issued by the government of the Virgin Islands or any municipality thereof, including specifically interest thereon, shall be exempt from taxation by the Government of the United States, or by the government of the Virgin Islands or any political subdivision thereof, or by any State, Territory, or possession or by any political subdivision of any State, Territory, or possession, or by the District of Columbia: Provided further, That the government of the Virgin Islands and any municipality thereof shall be obliged to levy and collect sufficient taxes for servicing any of the outstanding bonds, even if such taxation is required at a rate in excess of or in addition to the tax or tax rate of 1.25 per centum of the assessed value which is provided for in section 1401b 11 See References in Text note below. of this title.
(Oct. 27, 1949, ch. 769, § 1, 63 Stat. 940.)


References in TextSection 1401b of this title, referred to in text, was repealed by Pub. L. 110–40, § 1(a), June 29, 2007, 121 Stat. 232.



§ 1403a. Expenditure of bond proceeds for public improvements
The proceeds of the bond issues or other obligations herein authorized shall be expended only for the public improvements set forth in section 1403 of this title, or for the reduction of the debt created by such bond issue or obligation, unless otherwise authorized by the Congress.
(Oct. 27, 1949, ch. 769, § 2, 63 Stat. 941.)

§ 1403b. Bond liability of United States
Bonds or other obligations issued pursuant to sections 1403 to 1403b of this title shall not be a debt of the United States, nor shall the United States be liable thereon.
(Oct. 27, 1949, ch. 769, § 3, 63 Stat. 941.)


SUBCHAPTER II—CIVIL GOVERNMENT
§ 1405. Geographical application of subchapter; land and waters included in term “Virgin Islands”
The provisions of this subchapter, and the name “the Virgin Islands” as used in this subchapter, shall apply to and include the territorial domain, lands and waters acquired by the United States through cession of the Danish West Indian Islands by the convention between the United States of America and His Majesty the King of Denmark entered into August 4, 1916, and ratified by the Senate on September 7, 1916 (39 Stat. L. 1706).
(June 22, 1936, ch. 699, § 1, 49 Stat. 1807.)

§§ 1405a, 1405b. Repealed. Pub. L. 97–357, title III, § 307, Oct. 19, 1982, 96 Stat. 1709

Section 1405a, act June 22, 1936, ch. 699, § 2, 49 Stat. 1807, related to division of Virgin Islands into municipality of Saint Croix and municipality of Saint Thomas and Saint John.


Section 1405b, act June 22, 1936, ch. 699, § 3, 49 Stat. 1807, related to constituting into bodies politic and juridic of inhabitants of municipalities of Saint Croix and of Saint Thomas and Saint John.



§ 1405c. Transfer of property to government(a) Property not reservedAll property which may have been acquired by the United States from Denmark in the Virgin Islands under the convention entered into August 4, 1916, not reserved by the United States for public purposes prior to June 22, 1937, is placed under the control of the Government of the Virgin Islands.


(b) Applicability of United States lawExcept as otherwise expressly provided, all laws of the United States for the protection and improvement of the navigable waters of the United States shall apply to the Virgin Islands.


(c) Applicability of tonnage dutiesNo Federal laws levying tonnage duties, light money, or entrance and clearance fees shall apply to the Virgin Islands.


(d) Presidential determination of applicable lawsThe legislature of the Virgin Islands shall have power to enact navigation, boat inspection, and safety laws of local application; but the President shall have power to make applicable to the Virgin Islands such of the navigation, vessel inspection, and coastwise laws of the United States as he may find and declare to be necessary in the public interest, and, to the extent that the laws so made applicable conflict with any laws of local application enacted by the legislature, such laws enacted by the legislature shall have no force and effect.


(e) Existing powers of United States officers unaf­fectedNothing in this subchapter shall be construed to affect or impair in any manner the terms and conditions of any authorizations, permits, or other powers heretofore lawfully granted or exercised in or in respect of the Virgin Islands by any authorized officer or agent of the United States.


(June 22, 1936, ch. 699, § 4, 49 Stat. 1808; Aug. 7, 1939, ch. 515, 53 Stat. 1242; Oct. 31, 1951, ch. 654, § 1(127), 65 Stat. 706; Pub. L. 97–357, title III, § 306, Oct. 19, 1982, 96 Stat. 1709.)

Amendments1982—Subsec. (d). Pub. L. 97–357 substituted “legislature” for “Legislative Assembly” wherever appearing.
1951—Subsec. (f). Act Oct. 31, 1951, repealed subsec. (f) which authorized the Secretary of the Interior to lease or sell any property under his administrative supervision in the Virgin Islands not needed for public purposes.
1939—Act Aug. 7, 1939, designated existing provisions as subsecs. (a), (b), (e), and (f) and added subsecs. (c) and (d).

Construction of Virgin Islands Projects by Secretary of the ArmyPub. L. 101–640, title IV, § 406, Nov. 28, 1990, 104 Stat. 4647, provided that:
“(a) General Rule.—Upon request of the Governor of the Virgin Islands with respect to a construction project in the Virgin Islands for which Federal financial assistance is available under any law of the United States, the Federal official administering such assistance may make such assistance available to the Secretary instead of the Virgin Islands. The Secretary shall use such assistance to carry out such project in accordance with the provisions of such law.

“(b) Limitation on Statutory Construction.—Nothing in this section shall be construed as relieving the Virgin Islands from complying with any requirements for non-Federal cooperation with respect to a construction project carried out with Federal financial assistance provided to the Secretary pursuant to this section; except that the Secretary shall be responsible for complying with administrative and fiscal requirements associated with utilization of such assistance.

“(c) Termination Date.—Subsection (a) shall not be effective after the last day of the 3-year period beginning on the date of the enactment of this Act [Nov. 28, 1990]; except that the Secretary shall complete construction of any project commenced under subsection (a) before such day.”





Ex. Ord. No. 9170. Certain Navigation Laws Made Applicable to Virgin Islands
Ex. Ord. No. 9170, eff. May 21, 1942, 7 F.R. 384, provided in part:
It is ordered that all of the navigation and vessel inspection laws of the United States be, and they are hereby, made applicable to the Virgin Islands of the United States, with the following exceptions:
(1) The coastwise laws of the United States.
(2) The act of Congress approved June 7, 1897 (30 Stat. 96), as amended by the acts of February 19, 1900 (31 Stat. 30), May 25, 1914 (38 Stat. 381), March 1, 1933 (47 Stat. 1417), Aug. 21, 1935 (49 Stat. 668, 669), May 20, 1936 (49 Stat. 1367), and April 22, 1940 (54 Stat. 150).
(3) So much of the vessel inspection laws of the United States as requires the inspection as a passenger vessel of any cargo vessel, foreign or domestic, when carrying more than twelve passengers or persons in addition to the crew.
(4) Federal laws levying tonnage duties, light money, or entrance and clearance fees.



§§ 1405d to 1405g. Repealed. Pub. L. 97–357, title III, § 307, Oct. 19, 1982, 96 Stat. 1709

Section 1405d, act June 22, 1936, ch. 699, § 5, 49 Stat. 1808, related to composition, election, and legislative powers of Municipal Council of Saint Croix.


Section 1405e, act June 22, 1936, ch. 699, § 6, 49 Stat. 1808, related to composition, election, and legislative powers of Municipal Council of Saint Thomas and Saint John.


Section 1405f, act June 22, 1936, ch. 699, § 7, 49 Stat. 1808, related to composition, meetings, and powers of two municipal councils to be known as the Legislative Assembly of the Virgin Islands.


Section 1405g, act June 22, 1936, ch. 699, § 8, 49 Stat. 1809, related to time of holding elections.



§§ 1405h, 1405i. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 649

Section 1405h, act June 22, 1936, ch. 699, § 9, 49 Stat. 1809, related to eligibility for membership in municipal councils.


Section 1405i, act June 22, 1936, ch. 699, § 10, 49 Stat. 1809, related to compensation and travel expenses of municipal council members.



§§ 1405j to 1405p. Repealed. Pub. L. 97–357, title III, § 307, Oct. 19, 1982, 96 Stat. 1709

Section 1405j, act June 22, 1936, ch. 699, § 11, 49 Stat. 1809, related to powers of municipal councils, exemption of members from liability for debate in council, and privilege from arrest.


Section 1405k, act June 22, 1936, ch. 699, § 12, 49 Stat. 1809, related to appointment by each municipal council of members to serve on Municipal Committee and powers of Municipal Committee.


Section 1405l, act June 22, 1936, ch. 699, § 13, 49 Stat. 1810, related to time and place of meetings of each municipal council.


Section 1405m, act June 22, 1936, ch. 699, § 14, 49 Stat. 1810, related to introduction of bills in municipal councils by Governor, submission to councils of a budget of estimated receipts and expenditures, and submission of reports.


Section 1405n, act June 22, 1936, ch. 699, § 15, 49 Stat. 1810, related to quorum of councils, vote on adoption of bills, and a journal of proceedings.


Section 1405o, act June 22, 1936, ch. 699, § 16, 49 Stat. 1810, related to acts of councils and assembly, approval or veto thereof by Governor, submission of repassed vetoed bills to the President, annulment of acts by Congress, and authorization of appropriations.


Section 1405p, act June 22, 1936, ch. 699, § 17, 49 Stat. 1811, related to vesting of voting franchise in residents of the Virgin Islands who are citizens of the United States and prescription by legislative assembly of additional qualifications.



§ 1405q. Laws continued in force until modified; patent, trade mark, and copyright laws extended to Virgin Islands; jurisdiction of district court
The laws of the United States applicable to the Virgin Islands on June 22, 1936, and all local laws and ordinances in force on such date in the Virgin Islands, not inconsistent with this subchapter, shall continue in force and effect: Provided, That the Municipal Council of Saint Croix and the Municipal Council of Saint Thomas and Saint John, and the legislative assembly, shall have power when not inconsistent with this subchapter and within their respective jurisdictions, to amend, alter, modify, or repeal any law of the United States of local application only, or any ordinance, public or private, civil or criminal, continued in force and effect by this subchapter, except as herein otherwise provided, and to enact new laws and ordinances not inconsistent with this subchapter and not inconsistent with the laws of the United States hereafter made applicable to the Virgin Islands or any part thereof, subject to the power of the Congress to annul the same. The laws of the United States relating to patents, trade marks, and copyrights, and to the enforcement of rights arising thereunder, shall have the same force and effect in the Virgin Islands as in the continental United States, and the District Court of the Virgin Islands shall have the same jurisdiction in causes arising under such laws as is exercised by United States district courts.
(June 22, 1936, ch. 699, § 18, 49 Stat. 1811.)


References in TextThe laws of the United States relating to patents, trade marks, and copyrights, referred to in text, are classified generally to Title 35, Patents, chapter 22 (§ 1051 et seq.) of Title 15, Commerce and Trade, and Title 17, Copyrights.



§ 1405r. Repealed. Pub. L. 97–357, title III, § 307, Oct. 19, 1982, 96 Stat. 1709

Section, act June 22, 1936, ch. 699, § 19, 49 Stat. 1811, related to scope of legislative power of Virgin Islands and prohibition of tax discrimination against property of nonresidents.



§§ 1405s to 1405t. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 649, 651, 655

Section 1405s, acts June 22, 1936, ch. 699, § 20, 49 Stat. 1812; Dec. 26, 1941, ch. 637, 55 Stat. 872, related to executive branch of Government, and to appointment, powers and duties of Governor.


Section 1405s–1, act Oct. 15, 1949, ch. 695, § 5(a), 63 Stat. 880, prescribed compensation of Governor.


This section was not enacted as part of the Organic Act of the Virgin Islands of the United States which comprises this subchapter.


Section 1405t, act June 22, 1936, ch. 699, § 21, 49 Stat. 1812, related to appointment, powers and duties of Government Secretary.



§§ 1405u to 1405w. Repealed. Pub. L. 97–357, title III, § 307, Oct. 19, 1982, 96 Stat. 1709

Section 1405u, act June 22, 1936, ch. 699, § 22, 49 Stat. 1812, related to appointment of an Administrator for Saint Croix to act for Governor.


Section 1405v, act June 22, 1936, ch. 699, § 23, 49 Stat. 1813, related to appointment of such other executive and administrative officers as may be required in discretion of Secretary of the Interior.


Section 1405w, act June 22, 1936, ch. 699, § 24, 49 Stat. 1813, related to appointment of all salaried officers and employees of municipal governments by Governor with advice and consent of municipal council having jurisdiction.



§ 1405w–1. Omitted
Codification
Section, act July 3, 1945, ch. 262, § 1, 59 Stat. 359, which related to appointment of an executive assistant to Governor and legal counsel, was superseded by section 1591 of this title. Section was not enacted as part of the Organic Act of the Virgin Islands of the United States which comprises this subchapter.



§ 1405x. Repealed. Pub. L. 97–357, title III, § 307, Oct. 19, 1982, 96 Stat. 1709

Section, act June 22, 1936, ch. 699, § 25, 49 Stat. 1813, related to vesting of judicial power in District Court of Virgin Islands, organization and conduct of a Superior Court, and appeals from Superior Court.



§ 1405y. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 649, 650, 654, 657

Section, acts June 22, 1936, ch. 699, § 26, 49 Stat. 1813; Aug. 5, 1939, ch. 430, 53 Stat. 1203; June 25, 1948, ch. 646, § 28, 62 Stat. 991; Feb. 10, 1954, ch. 6, § 3(a), 68 Stat. 12, related to appointment of a judge of district court, a special judge, district attorney, and court officers.



§§ 1405z to 1406e. Repealed. Pub. L. 97–357, title III, § 307, Oct. 19, 1982, 96 Stat. 1709

Section 1405z, act June 22, 1936, ch. 699, § 27, 49 Stat. 1813, related to two divisions of District Court of Virgin Islands, terms of court, rules of practice, and process.


Section 1406, act June 22, 1936, ch. 699, § 28, 49 Stat. 1814, related to jurisdiction of district court generally.


Section 1406a, act June 22, 1936, ch. 699, § 29, 49 Stat. 1814, related to jurisdiction of district court over crimes committed on the high seas.


Section 1406b, act June 22, 1936, ch. 699, § 30, 49 Stat. 1814, related to appeals from District Court of Virgin Islands.


Section 1406c, act June 22, 1936, ch. 699, § 31, 49 Stat. 1814, related to jury trials in criminal cases.


Section 1406d, act June 22, 1936, ch. 699, § 32, 49 Stat. 1814, related to jurisdiction of inferior courts.


Section 1406e, act June 22, 1936, ch. 699, § 33, 49 Stat. 1815, related to appeals from inferior courts to district court.



§ 1406f. Judicial process; title of criminal prosecutions
All judicial process shall run in the name of “United States of America, scilicet, the President of the United States”, and all penal or criminal prosecutions in the local courts shall be conducted in the name of and by authority of “the People of the Virgin Islands of the United States.”
(June 22, 1936, ch. 699, § 37, 49 Stat. 1817.)

§ 1406g. Repealed. Pub. L. 97–357, title III, § 307, Oct. 19, 1982, 96 Stat. 1709

Section, act June 22, 1936, ch. 699, § 34, 49 Stat. 1815, related to bill of rights of Virgin Islands.



§ 1406h. Taxes, duties and fees as funds for benefit of municipalities; appropriations
All taxes, duties, fees, and public revenues collected in the municipality of Saint Croix shall be covered into the treasury of the Virgin Islands and held in account for said municipality and all taxes, duties, fees, and public revenues collected in the municipality of Saint Thomas and Saint John shall be covered into said treasury of the Virgin Islands and held in account for said municipality: Provided, That the proceeds of customs duties, less the cost of collection, and the proceeds of the United States income tax, and the proceeds of any taxes levied by the Congress on the inhabitants of the Virgin Islands, and all quarantine, passport, immigration, and naturalization fees collected in the Virgin Islands shall be covered into the treasury of the Virgin Islands and held in account for the respective municipalities, and shall be expended for the benefit and government of said municipalities in accordance with the annual municipal budgets. The Municipal Council of Saint Croix may make appropriations for the purposes of said municipality from, and to be paid out of, the funds credited to its account in the treasury of the Virgin Islands; and the Municipal Council of Saint Thomas and Saint John may make appropriations for the purposes of said municipality from, and to be paid out of, the funds credited to its account in said treasury.
(June 22, 1936, ch. 699, § 35, 49 Stat. 1816.)

§ 1406i. Taxes and fees; power to assess and collect; ports of entry; export duties
Taxes and assessments on property and incomes, internal-revenue taxes, license fees, and service fees may be imposed and collected, and royalties for franchises, privileges, and concessions granted may be collected for the purposes of the Government of the Virgin Islands as may be provided and defined by the municipal councils herein established: Provided, That all money hereafter derived from any tax levied or assessed for a special purpose shall be treated as a special fund in the treasury of the Virgin Islands and paid out for such purpose only, except when otherwise authorized by the legislative authority having jurisdiction after the purpose for which such fund was created has been accomplished. Until Congress shall otherwise provide, all laws concerning import duties and customs in the municipality of Saint Thomas and Saint John now in effect shall be in force and effect in and for the Virgin Islands: Provided, That the Secretary of the Treasury shall designate the several ports and sub-ports of entry in the Virgin Islands of the United States and shall make such rules and regulations and appoint such officers and employees as he may deem necessary for the administration of the customs laws in the Virgin Islands of the United States; and he shall fix the compensation of all such officers and employees and provide for the payment of such compensations and other expenses of the collection of duties, fees, and taxes imposed under the customs laws from the receipts thereof. The export duties in effect on June 22, 1936 may be from time to time reduced, repealed, or restored by ordinance of the municipal council having jurisdiction: Provided further, That no new export duties shall be levied in the Virgin Islands except by the Congress.
(June 22, 1936, ch. 699, § 36, 49 Stat. 1816.)

§ 1406j. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 649

Section, act June 22, 1936, ch. 699, § 38, 49 Stat. 1817, provided for citizenship of officials and for oath of office.



§ 1406k. Repealed. Pub. L. 97–357, title III, § 307, Oct. 19, 1982, 96 Stat. 1709

Section, act June 22, 1936, ch. 699, § 39, 49 Stat. 1817, related to jurisdiction of Secretary of the Interior and Attorney General.



§ 1406l. Effective date
This subchapter shall take effect June 22, 1936, but until its provisions shall severally become operative as herein provided, the corresponding legislative, executive, and judicial functions of the existing government shall continue to be exercised as now provided by law or ordinance, and the present incumbents of all offices under the Government of the Virgin Islands shall continue in office until their successors are appointed and have qualified unless sooner removed by competent authority.
(June 22, 1936, ch. 699, § 40, 49 Stat. 1817.)

§ 1406m. Short title
This subchapter may be cited as the Organic Act of the Virgin Islands of the United States.
(June 22, 1936, ch. 699, § 41, 49 Stat. 1817.)


SUBCHAPTER III—VIRGIN ISLANDS CORPORATION
§§ 1407 to 1407i. Repealed. Pub. L. 97–357, title III, § 308(e), Oct. 19, 1982, 96 Stat. 1710

Section 1407, act June 30, 1949, ch. 285, § 1, 63 Stat. 350, related to creation of Virgin Islands Corporation under direction of the President of the United States or his representative for promotion of economic development of Virgin Islands.


Section 1407a, act June 30, 1949, ch. 285, § 2, 63 Stat. 351, related to principal offices of Corporation for venue purposes and establishment of branch offices.


Section 1407b, act June 30, 1949, ch. 285, § 3, 63 Stat. 351, set forth authorized activities of Corporation.


Section 1407c, acts June 30, 1949, ch. 285, § 4, 63 Stat. 352; Sept. 2, 1958, Pub. L. 85–913, §§ 1–3, 72 Stat. 1759; June 6, 1972, Pub. L. 92–310, title II, § 234, 86 Stat. 214, related to general powers of Corporation.


Section 1407d, act June 30, 1949, ch. 285, § 5, 63 Stat. 353, related to utilization of other Federal agencies and instrumentalities.


Section 1407e, acts June 30, 1949, ch. 285, § 6, 63 Stat. 353; Sept. 2, 1958, Pub. L. 85–913, § 4, 72 Stat. 1760; Oct. 4, 1961, Pub. L. 87–382, 75 Stat. 812, related to appropriation of money and establishment of a revolving fund.


Section 1407f, act June 30, 1949, ch. 285, § 7, 63 Stat. 353; 1970 Reorg. Plan No. 2, § 102, eff. July 1, 1970, 35 F.R. 7959, 84 Stat. 2085, related to use of funds and limitations thereon, interest payments to Treasury on advances, and contributions to retirement and disability funds.


Section 1407g, acts June 30, 1949, ch. 285, § 8, 63 Stat. 354; Sept. 2, 1958, Pub. L. 85–913, § 5, 72 Stat. 1760, related to authorization of appropriations necessary to cover losses substained in revenue-producing activities, expenses incurred in non-revenue-producing activities, and an appraisal of necessary working capital.


Section 1407h, acts June 30, 1949, ch. 285, § 9, 63 Stat. 354; Sept. 2, 1958, Pub. L. 85–913, § 6, 72 Stat. 1760, related to Board of Directors of Corporation.


Section 1407i, act June 30, 1949, ch. 285, § 10, 63 Stat. 355; 1970 Reorg. Plan No. 2, § 102, eff. July 1, 1970, 35 F.R. 7959, 84 Stat. 2085, related to transfer of functions, assets, and property of Virgin Islands Company to Corporation.

Effective DateAct June 30, 1949, ch. 285, § 14, 63 Stat. 356, which provided that act June 30, 1949, ch. 285 [see Short Title note below] become effective June 30, 1949, was repealed by Pub. L. 97–357, title III, § 308(e), Oct. 19, 1982, 96 Stat. 1710.

Short TitleAct June 30, 1949, ch. 285, § 15, 63 Stat. 356, provided that act June 30, 1949, enacting sections 1407 to 1407i of this title and amending section 1401d of this title and section 846 of former Title 31, Money and Finance, could be cited as the “Virgin Islands Corporation Act”, prior to repeal by Pub. L. 97–357, title III, § 308(e), Oct. 19, 1982, 96 Stat. 1710.

Savings ProvisionPub. L. 97–357, title III, § 308(e), Oct. 19, 1982, 96 Stat. 1710, provided in part: “That nothing in this subsection [repealing sections 1407 to 1407i of this title] shall affect the pension rights of former employees of the Virgin Islands Corporation.”


Transfer of Facilities; Investment Increase; Supply of Electric PowerPub. L. 85–913, § 7, Sept. 2, 1958, 72 Stat. 1760, authorized the Secretary of the Navy to transfer and convey to the Virgin Islands Corporation, without reimbursement, the power-generating facilities located at the Marine Corps air facility and naval submarine base, Saint Thomas, Virgin Islands, together with all the land, buildings, structures, facilities, distribution lines, fuel tanks, and equipment appurtenant thereto and necessary for the operation thereof, with such transfer to be accomplished not later than June 30, 1969.

Dissolution of Virgin Islands CompanyAct June 30, 1949, ch. 285, § 11, 63 Stat. 355, authorized the Secretary of the Interior, the Under Secretary of the Interior, and the Governor of the Virgin Islands, as the stockholders of the Virgin Islands Company, a corporation created by ordinance of the Colonial Council for Saint Thomas and Saint John, Virgin Islands of the United States, to take such steps as may be appropriate to dissolve the Virgin Islands Company, prior to repeal by Pub. L. 97–357, title III, § 308(e), Oct. 19, 1982, 96 Stat. 1710.




SUBCHAPTER IV—PUBLIC HOUSING
§ 1408. Legislative authority to create authorities; appointment of members; powers of authorities
The government of the Virgin Islands, through its legislative assembly, may grant to a public corporate authority existing or to be created through said assembly, exclusive authority to undertake slum clearance, urban redevelopment, urban renewal, and low-rent housing activities within the municipalities of the Virgin Islands. The legislative assembly may provide for the appointment and terms of office of the members of such authority and for the powers of such authority, including authority to accept whatever benefits the Federal Government may make available under the Housing Act of 1949 (Public Law 171, Eighty-First Congress), as amended [42 U.S.C. 1441 et seq.], or any other law, for projects contemplated by this Act, as amended, and to do all things, to exercise any and all powers, and to assume and fulfill any and all obligations, duties, responsibilities, and requirements, including but not limited to those relating to planning or zoning, necessary or desirable for receiving such Federal assistance, except that such authority shall not be given any power of taxation, nor any power to pledge the faith and credit of the people of the Virgin Islands for any loan whatever.
(July 18, 1950, ch. 466, title III, § 301, 64 Stat. 346; Aug. 11, 1955, ch. 783, title I, § 107(5), (7), (9), 69 Stat. 638.)


References in TextThe Housing Act of 1949 (Public Law 171, Eighty-First Congress), as amended, referred to in text, is act July 15, 1949, ch. 338, 63 Stat. 413, as amended, which is classified principally to chapter 8A (§ 1441 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 1441 of Title 42 and Tables.
This Act, referred to in text, means act July 18, 1950, ch. 466, 64 Stat. 344, as amended, known as the Territorial Enabling Act of 1950, which enacted this subchapter and sections 480 to 480b, 483a, 483b, 721 to 721b, and 910 to 910b of this title, amended sections 481 to 483 and 722 of this title, and enacted provisions set out as notes under sections 480, 481, and 722 of this title. For complete classification of this Act to the Code, see Tables.

Amendments1955—Act Aug. 11, 1955, included urban renewal projects, and inserted “as amended” after “Housing Act of 1949” and after “this Act”.

Urban Renewal ActivitiesAct Aug. 11, 1955, ch. 783, title I, § 107(4), 69 Stat. 638, amended the heading of title III of the Territorial Enabling Act of 1950, this subchapter, to insert the words “urban renewal” in order to make financial assistance available for urban renewal projects.



§ 1408a. Issuance of notes, bonds, and obligations
The legislative assembly may authorize such authority, any provision of the Virgin Islands Organic Act [48 U.S.C. 1405 et seq.] or any other Act of Congress to the contrary notwithstanding, to borrow money and to issue notes, bonds, and other obligations of such character and maturity, with such security, and in such manner as the legislative assembly may provide. Such notes, bonds, and other obligations shall not be a debt of the United States, or of the Virgin Islands or of any municipality or subdivision thereof, other than such authority, nor constitute “bonds and other obligations” within the meaning of sections 1403 to 1403b of this title, or a debt, indebtedness, or the borrowing of money within the meaning of any limitation or restriction on the issuance of notes, bonds, or other obligations contained in any laws of the United States applicable to the Virgin Islands or to any municipal corporation or other political subdivision or agency thereof.
(July 18, 1950, ch. 466, title III, § 302, 64 Stat. 346.)


References in TextThe Virgin Islands Organic Act, referred to in text, probably means the Organic Act of the Virgin Islands of the United States, act June 22, 1936, ch. 699, 49 Stat. 1807, as amended, which is classified generally to subchapter II (§ 1405 et seq.) of this chapter. For complete classification of this Act to the Code, see section 1406m of this title and Tables.



§ 1408b. Authorization of loans, conveyances, etc., by government and municipalities
The government of the Virgin Islands, through its legislative assembly, may assist such authority with cash donations, loans, conveyances of real and personal property, facilities, and services, and otherwise, and may authorize municipalities and other subdivisions to make cash donations, loans, conveyances of real and personal property to such authority, and to take other action, including but not limited to, the making available or the furnishing of facilities and services, in aid of slum clearance, urban redevelopment, urban renewal, or low-rent housing projects.
(July 18, 1950, ch. 466, title III, § 303, 64 Stat. 347; Aug. 11, 1955, ch. 783, title I, § 107(5), 69 Stat. 638.)

Amendments1955—Act Aug. 11, 1955, included urban renewal proj­ects.



§ 1408c. Grants-in-aid by Federal Government
Notwithstanding the limitation contained in the last sentence of section 110(d) [42 U.S.C. 1460(d)] or in any other provision of title I [42 U.S.C. 1450 et seq.] of the Housing Act of 1949 (Public Law 171, Eighty-first Congress), as amended, the Secretary of Housing and Urban Development is authorized to allow and credit to such authority as may be created for the Virgin Islands under this Act, as amended, (1) such local grants-in-aid as are otherwise approvable pursuant to the first sentence of said section 110(d) with respect to any slum clearance and urban redevelopment or urban renewal project or projects undertaken by such authority with Federal assistance made available under title I of the Housing Act of 1949, as amended, and (2) such grants-in-aid made or assistance given to the local community by any Federal department or agency pursuant to authority of law other than the Housing Act of 1949 [42 U.S.C. 1441 et seq.] which would, if made or given by a State or local community, be approvable pursuant to said first sentence of section 110(d) with respect to any such project or projects so undertaken.
(July 18, 1950, ch. 466, title III, § 304, 64 Stat. 347; Aug. 11, 1955, ch. 783, title I, § 107(6)–(9), 69 Stat. 638; Pub. L. 90–19, § 9, May 25, 1967, 81 Stat. 22.)


References in TextThe Housing Act of 1949, referred to in text, is act July 15, 1949, ch. 338, 63 Stat. 413, as amended, which is classified principally to chapter 8A (§ 1441 et seq.) of Title 42, The Public Health and Welfare. Title I of the Housing Act of 1949 (Public Law 171, Eighty-first Congress) was classified generally to subchapter II (§ 1450 et seq.) of chapter 8A of Title 42, and was omitted from the Code pursuant to section 5316 of Title 42 which terminated the authority to make grants or loans under such title I after Jan. 1, 1975. For complete classification of this Act to the Code, see Short Title note set out under section 1441 of Title 42 and Tables.
This Act, referred to in text, means act July 18, 1950, ch. 466, 64 Stat. 344, as amended, known as the Territorial Enabling Act of 1950, which enacted this subchapter and sections 480 to 480b, 483a, 483b, 721 to 721b, and 910 to 910b of this title, amended sections 481 to 483 and 722 of this title, and enacted provisions set out as notes under sections 480, 481, and 722 of this title. For complete classification of this Act to the Code, see Tables.

Amendments1967—Pub. L. 90–19 substituted “Secretary of Housing and Urban Development” for “Housing and Home Finance Administrators.”
1955—Act Aug. 11, 1955, included urban renewal proj­ects, and inserted “as amended” after (Public Law 171, Eighty-first Congress), after “this Act”, and after “Housing Act of 1949” in cl. (1).



§ 1408d. Ratification of prior acts
All legislation heretofore enacted by the legislative assembly of the Virgin Islands dealing with any part of the subject matter of this Act and not inconsistent herewith is ratified and confirmed.
(July 18, 1950, ch. 466, title III, § 305, 64 Stat. 347.)


References in TextThis Act, referred to in text, means act July 18, 1950, ch. 466, 64 Stat. 344, as amended, known as the Territorial Enabling Act of 1950, which enacted this subchapter and sections 480 to 480b, 483a, 483b, 721 to 721b, and 910 to 910b of this title, amended sections 481 to 483 and 722 of this title, and enacted provisions set out as notes under sections 480, 481, and 722 of this title. For complete classification of this Act to the Code, see Tables.



§ 1408e. Additional powers
Powers granted in this Act shall be in addition to and not in derogation of any powers granted by other law to or for the benefit or assistance of any public corporate authority or municipality.
(July 18, 1950, ch. 466, title III, § 306, 64 Stat. 347.)


References in TextThis Act, referred to in text, means act July 18, 1950, ch. 466, 64 Stat. 344, as amended, known as the Territorial Enabling Act of 1950, which enacted this subchapter and sections 480 to 480b, 483a, 483b, 721 to 721b, and 910 to 910b of this title, amended sections 481 to 483 and 722 of this title, and enacted provisions set out as notes under sections 480, 481, and 722 of this title. For complete classification of this Act to the Code, see Tables.




SUBCHAPTER V—INTERNAL DEVELOPMENT
§§ 1409 to 1409j. Repealed. Pub. L. 97–357, title III, § 308(d), Oct. 19, 1982, 96 Stat. 1710

Section 1409, acts Dec. 20, 1944, ch. 615, § 1, 58 Stat. 827; June 30, 1949, ch. 288, title I, § 103, 63 Stat. 380; 1950 Reorg. Plan No. 15, § 1, eff. May 24, 1950, 15 F.R. 3176, 64 Stat. 1267, related to undertaking of certain useful construction projects to assist in internal development of Virgin Islands.


Section 1409a, act Dec. 20, 1944, ch. 615, § 2, 58 Stat. 828, related to availability of funds for studies, plans, etc., for projects authorized.


Section 1409b, acts Dec. 20, 1944, ch. 615, § 3, 58 Stat. 829; 1950 Reorg. Plan No. 15, § 1, eff. May 24, 1950, 15 F.R. 3176, 64 Stat. 1267; July 12, 1982, Pub. L. 97–214, § 10(b)(3), 96 Stat. 175, related to acquisition of lands for projects authorized.


Section 1409c, acts Dec. 20, 1944, ch. 615, § 4, 58 Stat. 829; June 30, 1949, ch. 288, title I, § 103, 63 Stat. 380; 1950 Reorg. Plan No. 15, § 1, eff. May 24, 1950, 15 F.R. 3167, 64 Stat. 1267, related to acceptance of funds and materials from Virgin Islands government for use in connection with projects authorized.


Section 1409d, act Dec. 20, 1944, ch. 615, § 5, 58 Stat. 829; 1950 Reorg. Plan No. 15, § 1, eff. May 24, 1950, 15 F.R. 3176, 64 Stat. 1267, required construction of projects authorized to be by contract, provided that repairs and improvements to existing structures be accomplished by employment of persons without regard to civil-service and classification laws.


Section 1409e, acts Dec. 20, 1944, ch. 615, § 6, 58 Stat. 829; June 30, 1949, ch. 288, title I, § 102, 63 Stat. 380; 1950 Reorg. Plan No. 15, § 1, eff. May 24, 1950, 15 F.R. 3176, 64 Stat. 1267, related to procurement, warehousing and distribution of property, and establishment of a revolving fund for purchase, repairs, etc., of materials and supplies.


Section 1409f, act Dec. 20, 1944, ch. 615, § 7, 58 Stat. 829, made inapplicable to projects authorized the provisions of section 5 of former title 41, relating to advertising for bids in purchase of materials and services, where aggregate amount is less than $500.


Section 1409g, act Dec. 20, 1944, ch. 615, § 8, 58 Stat. 829, related to disability and death benefits for certain employees receiving compensation from funds appropriated under this subchapter, subject to certain exceptions.


Section 1409h, act Dec. 20, 1944, ch. 615, § 9, 58 Stat. 829; 1950 Reorg. Plan No. 15, § 1, eff. May 24, 1950, 15 F.R. 3176, 64 Stat. 1267, related to consideration and settlement of claims for injury to persons and damage to property, and limitations thereon.


Section 1409i, act Dec. 20, 1944, ch. 615, § 10, 58 Stat. 830; 1950 Reorg. Plan No. 15, § 1, eff. May 24, 1950, 15 F.R. 3176, 64 Stat. 1267, related to promulgation of rules and regulations.


Section 1409j, act Dec. 20, 1944, ch. 615, § 11, 58 Stat. 830; 1950 Reorg. Plan No. 15, § 1, eff. May 24, 1950, 15 F.R. 3176, 64 Stat. 1267, related to authorization of appropriations for administrative and other expenses.

Estimates As Not Constituting LimitationsAct July 31, 1953, ch. 298, title I, § 1, 67 Stat. 275, provided in part that the estimated project costs specified in this subchapter not constitute limitations on amounts that could be expended for such projects.
Similar provisions were contained in acts July 9, 1952, ch. 597, title I, § 101, 66 Stat. 459; Aug. 31, 1951, ch. 375, title I, § 101, 65 Stat. 264.




SUBCHAPTER VI—AGRICULTURAL PROGRAM
§§ 1409m to 1409o. Repealed. Pub. L. 97–357, title III, § 308(f), Oct. 19, 1982, 96 Stat. 1710

Section 1409m, act Oct. 29, 1951, ch. 603, § 1, 65 Stat. 661, related to establishment and maintenance of an agricultural research and extension service program.


Section 1409n, act Oct. 29, 1951, ch. 603, § 2, 65 Stat. 662, related to transfer of functions, property, etc., of the agricultural experiment stations in Virgin Islands from Secretary of the Interior to Secretary of Agriculture.


Section 1409o, act Oct. 29, 1951, ch. 603, § 3, 65 Stat. 662, related to authorization of appropriations and use of funds.





CHAPTER 8—GUANO ISLANDS



Sec.


1411.Guano districts; claim by United States.


1412.Notice of discovery of guano and proofs.


1413.Completion of proof on death of discoverer.


1414.Exclusive privileges of discoverer.


1415.Restrictions upon exportation.


1416.Regulation of trade.


1417.Criminal jurisdiction.


1418.Employment of land and naval forces in protection of rights.


1419.Right to abandon islands.



§ 1411. Guano districts; claim by United States
Whenever any citizen of the United States discovers a deposit of guano on any island, rock, or key, not within the lawful jurisdiction of any other government, and not occupied by the citizens of any other government, and takes peaceable possession thereof, and occupies the same, such island, rock, or key may, at the discretion of the President, be considered as appertaining to the United States.
(R.S. § 5570.)

Codification
R.S. § 5570 derived from act Aug. 18, 1856, ch. 164, § 1, 11 Stat. 119.



§ 1412. Notice of discovery of guano and proofs
The discoverer shall, as soon as practicable, give notice verified by affidavit, to the Department of State, of such discovery, occupation, and possession, describing the island, rock, or key, and the latitude and longitude thereof, as near as may be, and showing that such possession was taken in the name of the United States; and shall furnish satisfactory evidence to the State Department that such island, rock, or key was not, at the time of the discovery thereof, or of the taking possession and occupation thereof by the claimants, in the possession or occupation of any other government or of the citizens of any other government, before the same shall be considered as appertaining to the United States.
(R.S. § 5571.)

Codification
R.S. § 5571 derived from act Aug. 18, 1856, ch. 164, § 1, 11 Stat. 119.



§ 1413. Completion of proof on death of discoverer
If the discoverer dies before perfecting proof of discovery or fully complying with the provisions of section 1412 of this title, his widow, heir, executor, or administrator shall be entitled to the benefits of such discovery, upon complying with the provisions of this chapter. Nothing herein shall be held to impair any rights of discovery or any assignment by a discoverer recognized prior to April 2, 1872, by the United States.
(R.S. § 5572.)

Codification
R.S. § 5572 derived from act Apr. 2, 1872, ch. 81, § 1, 17 Stat. 48.



§ 1414. Exclusive privileges of discoverer
The discoverer, or his assigns, being citizens of the United States, may be allowed, at the pleasure of Congress, the exclusive right of occupying such island, rocks, or keys, for the purpose of obtaining guano, and of selling and delivering the same to citizens of the United States, to be used therein, and may be allowed to charge and receive for every ton thereof delivered alongside a vessel, in proper tubs, within reach of ship’s tackle, a sum not exceeding $8 per ton for the best quality, or $4 for every ton taken while in its native place of deposit.
(R.S. § 5573.)

Codification
R.S. § 5573 derived from act Aug. 18, 1856, ch. 164, § 2, 11 Stat. 119.



§ 1415. Restrictions upon exportation
No guano shall be taken from any island, rock, or key mentioned in section 1411 of this title, except for the use of the citizens of the United States or of persons resident therein. The discoverer, or his widow, heir, executor, administrator, or assigns, shall enter into bond, in such penalty and with such sureties as may be required by the President, to deliver the guano to citizens of the United States, for the purpose of being used therein, and to none others, and at the price prescribed, and to provide all necessary facilities for that purpose within a time to be fixed in the bond; and any breach of the provisions thereof shall be deemed a forfeiture of all rights accruing under and by virtue of this chapter.
(R.S. § 5574.)

Codification
R.S. § 5574 derived from acts Aug. 18, 1856, ch. 164, § 2, 11 Stat. 119; July 28, 1866, ch. 298, § 3, 14 Stat. 328; Apr. 2, 1872, ch. 81, § 1, 17 Stat. 48.
An additional provision of R.S. § 5574 suspending this section for 5 years from and after July 14, 1872, in relation to all persons who had complied with the provisions of that title of the Revised Statutes, was omitted as temporary.



§ 1416. Regulation of trade
The introduction of guano from such islands, rocks, or keys shall be regulated as in the coasting trade between different parts of the United States, and the same laws shall govern the vessels concerned therein.
(R.S. § 5575.)

Codification
R.S. § 5575 derived from act Aug. 18, 1856, ch. 164, § 3, 11 Stat. 120.



§ 1417. Criminal jurisdiction
All acts done, and offenses or crimes committed, on any island, rock, or key mentioned in section 1411 of this title, by persons who may land thereon, or in the waters adjacent thereto, shall be deemed committed on the high seas, on board a merchant ship or vessel belonging to the United States; and shall be punished according to the laws of the United States relating to such ships or vessels and offenses on the high seas, which laws for the purpose aforesaid are extended over such islands, rocks, and keys.
(R.S. § 5576.)

Codification
R.S. § 5576 derived from act Aug. 18, 1856, ch. 164, § 6, 11 Stat. 120.



§ 1418. Employment of land and naval forces in protection of rights
The President is authorized, at his discretion, to employ the land and naval forces of the United States to protect the rights of the discoverer or of his widow, heir, executor, administrator, or assigns.
(R.S. § 5577.)

Codification
R.S. § 5577 derived from act Aug. 18, 1856, ch. 164, § 5, 11 Stat. 120.



§ 1419. Right to abandon islands
Nothing in this chapter contained shall be construed as obliging the United States to retain possession of the islands, rocks, or keys, after the guano shall have been removed from the same.
(R.S. § 5578.)

Codification
R.S. § 5578 derived from act Aug. 18, 1856, ch. 164, § 4, 11 Stat. 120.




CHAPTER 8A—GUAM




SUBCHAPTER I—GENERAL PROVISIONS


Sec.


1421.Territory included under name Guam.


1421a.Unincorporated territory; capital; powers of government; suits against government; type of government; supervision.


1421b.Bill of rights.


1421c.Certain laws continued in force; modification or repeal of laws.


1421d.Salaries and allowances of officers and employees.


1421e.Duty on articles.


1421f.Title to property transferred.


1421f–1.Acknowledgement of deeds.


1421g.Establishment and maintenance of public bodies and offices.


1421h.Duties, taxes, and fees; proceeds collected to constitute fund for benefit of Guam; prerequisites, amount, etc., remitted prior to commencement of next fiscal year.


1421i.Income tax.


1421j.Authorization of appropriations.


1421k.Designation of naval or military reservations; closed port.


1421k–1 to 1421m.Repealed.


1421n.Applicability of Federal copyright laws.


1421o.Federal assistance for fire control, watershed protection, and reforestation.


1421p.Authorization of appropriations.


1421q.Applicability of Federal laws.


1421q–1.Applicability of laws referred to in section 502(a)(1) of Covenant to Establish a Commonwealth of the Northern Mariana Islands.


1421r.Port of Guam Improvement Enterprise Program.



SUBCHAPTER II—THE EXECUTIVE BRANCH


1422.Governor and Lieutenant Governor; term of office; qualifications; powers and duties; annual report to Congress.


1422a.Removal of Governor, Lieutenant Governor, or member of legislature; referendum election.


1422b.Vacancy in office of Governor or Lieutenant Governor.


1422c.Executive agencies and instrumentalities.


1422d.Transfer of functions from government comptroller for Guam to Inspector General, Department of the Interior.



SUBCHAPTER III—THE LEGISLATURE


1423.Legislature of Guam.


1423a.Power of legislature; limitation on indebtedness of Guam; bond issues; guarantees for purchase by Federal Financing Bank of Guam Power Authority bonds or other obligations; interest rates; default.


1423b.Selection and qualification of members; officers; rules and regulations; quorum.


1423c.Privileges of members.


1423d.Oath of office.


1423e.Prohibition against acceptance of salary increases or newly created offices.


1423f.Qualifications of members.


1423g.Vacancies.


1423h.Regular and special sessions.


1423i.Approval of bills.


1423j.Authorization of appropriations.


1423k.Right of petition.


1423l.Omitted.



SUBCHAPTER IV—THE JUDICIARY


1424.District Court of Guam; local courts; jurisdiction.


1424–1.Jurisdiction and powers of local courts.


1424–2.Relations between courts of United States and courts of Guam.


1424–3.Appellate jurisdiction of District Court; procedure; review by United States Court of Appeals for Ninth Circuit; rules; appeals to appellate court.


1424–4.Criminal offenses; procedure; definitions.


1424a.Repealed.


1424b.Judge of District Court; appointment, tenure, removal, and compensation; appointment of United States attorney and marshal.


1424c.Review of claims respecting land on Guam.



SUBCHAPTER V—PUBLIC HOUSING AND URBAN RENEWAL


1425.Omitted.


1425a.Legislative authority to create authorities; appointment of members; powers of authorities.


1425b.Issuance of notes, bonds, and obligations.


1425c.Authorization of loans, conveyances, etc.


1425d.Ratification of prior act.


1425e.Additional powers.


1426.Repealed.



SUBCHAPTER VI—GUAM DEVELOPMENT FUND


1428.Authorization of appropriations.


1428a.Submission of plan for use of funds; contents of plan; term, interest rate, and premium charge of loan.


1428b.Prerequisite for loan or loan guarantee; maximum participation in available funds; reserves for loan guarantees.


1428c.Accounting procedures.


1428d.Report for inclusion in annual report by Governor.


1428e.Audit of books and records of agency, or agencies, administering loan funds.



Constitutions for Virgin Islands and Guam: Establishment; Congressional Authorization




Authorization for the peoples of the Virgin Islands and Guam to call constitutional conventions to draft constitutions for local self-government, see Pub. L. 94–584, Oct. 21, 1976, 90 Stat. 2899, set out as a note under section 1541 of this title.

Delegate to Congress From GuamProvisions respecting representation in Congress by a Delegate from Guam to the House of Representatives, see section 1711 et seq. of this title.


SUBCHAPTER I—GENERAL PROVISIONS
§ 1421. Territory included under name Guam
The territory ceded to the United States in accordance with the provisions of the Treaty of Peace between the United States and Spain, signed at Paris, December 10, 1898, and proclaimed April 11, 1899, and known as the island of Guam in the Marianas Islands, shall continue to be known as Guam.
(Aug. 1, 1950, ch. 512, § 2, 64 Stat. 384.)

Effective Date; Continuation of Federal AdministrationSection 34 of act Aug. 1, 1950, provided that on the 21st day of July 1950, the authority and powers conferred by this chapter would come into force, and authorized the President, for a period not to exceed one year from Aug. 1, 1950, to continue the administration of Guam in all or in some respects as provided by law, Executive order, or local regulation in force on Aug. 1, 1950. It further authorized the President in his discretion to place in operation all or some of the provisions of this chapter if practicable before the expiration of the period of one year.

Short Title of 2002 AmendmentPub. L. 107–212, § 1, Aug. 21, 2002, 116 Stat. 1051, provided that: “This Act [amending section 1421i of this title and enacting provisions set out as a note under section 1421i of this title] may be cited as the ‘Guam Foreign Investment Equity Act’.”


Short Title of 1998 AmendmentPub. L. 105–291, § 1, Oct. 27, 1998, 112 Stat. 2785, provided that: “This Act [amending sections 1421g, 1423a, and 1423b of this title] may be cited as the ‘Guam Organic Act Amendments of 1998’.”


Short Title of 1968 AmendmentsPub. L. 90–601, § 1, Oct. 17, 1968, 82 Stat. 1172, provided that: “This Act [enacting sections 1428 to 1428e of this title] may be cited as the ‘Guam Development Fund Act of 1968’.”

Pub. L. 90–497, § 14, Sept. 11, 1968, 82 Stat. 848, provided that: “This Act [enacting section 1422d of this title and section 335 of Title 10, Armed Forces, amending sections 1421a, 1421b, 1421c, 1421d, 1421f, 1422, 1422a, 1422b, 1422c, 1423b, 1423h, and 1423i of this title, and enacting provisions set out as notes under this section and section 1422 of this title] may be cited as the ‘Guam Elective Governor Act’.”


Short TitleAct Aug. 1, 1950, ch. 512, § 1, 64 Stat. 384, provided that: “This Act [enacting this chapter and amending section 703 of Title 8, Aliens and Nationality] may be cited as the ‘Organic Act of Guam’.”


Political Union Between Territory of Guam and Commonwealth of Northern Mariana Islands, Effects on Rights and EntitlementsIn event of political union between Guam and the Commonwealth of the Northern Mariana Islands, there shall be no diminution of rights or entitlements, nor any adverse effects on any funds authorized or appropriated, see section 1844 of this title.

Analysis of Capital Infrastructure Needs of Guam for 1985 to 1990 Timeframe; Report to Congress; ContentsPub. L. 95–348, § 1(a)(6), Aug. 18, 1978, 92 Stat. 487, provided that the Secretary prepare and transmit to the Congress no later than July 1, 1979, an analysis of the capital infrastructure needs of Guam for the 1985 to 1990 timeframe.

Submerged Lands, Conveyance to TerritoryConveyance of submerged lands to the government of Guam, see section 1701 et seq. of this title.


Ex. Ord. No. 10077. Transfer of Administration of Guam
Ex. Ord. No. 10077, eff. Sept. 7, 1949, 14 F.R. 5523, as amended by Ex. Ord. No. 10137, eff. June 30, 1950, 15 F.R. 4241, provided:
1. The administration of the Island of Guam is hereby transferred from the Secretary of the Navy to the Secretary of the Interior, such transfer to become effective on August 1, 1950.
2. The Department of the Navy and the Department of the Interior shall proceed with the plans for the transfer of the administration of the Island of Guam as embodied in the above mentioned memorandum of understanding between the two departments.
3. When the transfer of administration made by this order becomes effective, the Secretary of the Interior shall take such action as may be necessary and appropriate, and in harmony with applicable law, for the administration of civil government on the Island of Guam.
4. The executive departments and agencies of the Government are authorized and directed to cooperate with the Departments of the Navy and Interior in the effectuation of the provisions of this order.
5. The said Executive Order No. 108–A of December 23, 1898, is revoked, effective July 1, 1950.



§ 1421a. Unincorporated territory; capital; powers of government; suits against government; type of government; supervision
Guam is declared to be an unincorporated territory of the United States and the capital and seat of government thereof shall be located at the city of Agana, Guam. The government of Guam shall have the powers set forth in this chapter, shall have power to sue by such name, and, with the consent of the legislature evidenced by enacted law, may be sued upon any contract entered into with respect to, or any tort committed incident to, the exercise by the government of Guam of any of its lawful powers. The government of Guam shall consist of three branches, executive, legislative, and judicial, and its relations with the Federal Government in all matters not the program responsibility of another Federal department or agency, shall be under the general administrative supervision of the Secretary of the Interior.
(Aug. 1, 1950, ch. 512, § 3, 64 Stat. 384; Pub. L. 86–316, Sept. 21, 1959, 73 Stat. 588; Pub. L. 90–497, § 12(a), Sept. 11, 1968, 82 Stat. 847.)

Amendments1968—Pub. L. 90–497 substituted provisions that all matters concerning Guam which are not the program responsibility of other Federal departments or agencies be under the general administrative supervision of the Secretary of the Interior for provisions that the general administrative supervision of matters concerning Guam be under the head of such civilian department or agency of the Government of the United States as the President might direct.
1959—Pub. L. 86–316 permitted government of Guam, with consent of legislature, to be sued.

Effective Date of 1968 AmendmentAmendment by Pub. L. 90–497 necessary to authorize the holding of an election for Governor and Lieutenant Governor on Nov. 3, 1970, effective Jan. 1, 1970, and all other amendments unless otherwise provided effective Jan. 4, 1971, see section 13 of Pub. L. 90–497, set out as a note under section 1422 of this title.



§ 1421b. Bill of rights(a) No law shall be enacted in Guam respecting an establishment of religion or prohibiting the free exercise thereof, or abridging the freedom of speech, or of the press, or the right of the people peaceably to assemble and to petition the government for a redress of their grievances.

(b) No soldier shall, in time of peace, be quartered in any house, without the consent of the owner, nor in time of war, but in a manner to be prescribed by law.

(c) The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated; and no warrant for arrest or search shall issue but upon probable cause, supported by oath or affirmation, and particularly describing the place to be searched and the person or things to be seized.

(d) No person shall be subject for the same offense to be twice put in jeopardy of punishment; nor shall he be compelled in any criminal case to be a witness against himself.

(e) No person shall be deprived of life, liberty, or property without due process of law.

(f) Private property shall not be taken for public use without just compensation.

(g) In all criminal prosecutions the accused shall have the right to a speedy and public trial; to be informed of the nature and cause of the accusation and to have a copy thereof; to be confronted with the witnesses against him; to have compulsory process for obtaining witnesses in his favor, and to have the assistance of counsel for his defense.

(h) Excessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual punishments inflicted.

(i) Neither slavery nor involuntary servitude, except as a punishment for crime whereof the party shall have been duly convicted, shall exist in Guam.

(j) No bill of attainder, ex post facto law, or law impairing the obligation of contracts shall be enacted.

(k) No person shall be imprisoned for debt.

(l) The privilege of the writ of habeas corpus shall not be suspended, unless, when in cases of rebellion or invasion or imminent danger thereof, the public safety shall require it.

(m) No qualification with respect to property, income, political opinion, or any other matter apart from citizenship, civil capacity, and residence shall be imposed upon any voter.

(n) No discrimination shall be made in Guam against any person on account of race, language, or religion, nor shall the equal protection of the laws be denied.

(o) No person shall be convicted of treason against the United States unless on the testimony of two witnesses to the same overt act, or on confession in open court.

(p) No public money or property shall ever be appropriated, supplied, donated, or used, directly or indirectly, for the use, benefit, or support of any sect, church, denomination, sectarian institution, or association, or system of religion, or for the use, benefit, or support of any priest, preacher, minister, or other religious teacher or dignitary as such.

(q) The employment of children under the age of fourteen years in any occupation injurious to health or morals or hazardous to life or limb is hereby prohibited.

(r) There shall be compulsory education for all children, between the ages of six and sixteen years.

(s) No religious test shall ever be required as a qualification to any office or public trust under the government of Guam.

(t) No person who advocates, or who aids or belongs to any party, organization, or association which advocates, the overthrow by force or violence of the government of Guam or of the United States shall be qualified to hold any public office of trust or profit under the government of Guam.

(u) The following provisions of and amendments to the Constitution of the United States are hereby extended to Guam to the extent that they have not been previously extended to that territory and shall have the same force and effect there as in the United States or in any State of the United States: article I, section 9, clauses 2 and 3; article IV, section 1 and section 2, clause 1; the first to ninth amendments inclusive; the thirteenth amendment; the second sentence of section 1 of the fourteenth amendment; and the fifteenth and nineteenth amendments.All laws enacted by Congress with respect to Guam and all laws enacted by the territorial legislature of Guam which are inconsistent with the provisions of this subsection are repealed to the extent of such inconsistency.


(Aug. 1, 1950, ch. 512, § 5, 64 Stat. 385; Pub. L. 90–497, § 10, Sept. 11, 1968, 82 Stat. 847.)

Amendments1968—Subsec. (u). Pub. L. 90–497 added subsec. (u).

Effective Date of 1968 AmendmentPub. L. 90–497, § 10, Sept. 11, 1968, 82 Stat. 847, provided that the amendment made by that section is effective on date of enactment of Pub. L. 90–497, which was approved Sept. 11, 1968.



§ 1421c. Certain laws continued in force; modification or repeal of laws(a) The laws of Guam in force on August 1, 1950, except as amended by this chapter, are continued in force, subject to modification or repeal by the Congress of the United States or the Legislature of Guam, and all laws of Guam inconsistent with the provisions of this chapter are repealed to the extent of such inconsistency.

(b) Repealed. Pub. L. 90–497, § 7, Sept. 11, 1968, 82 Stat. 847.

(Aug. 1, 1950, ch. 512, § 25, 64 Stat. 390; Pub. L. 90–497, § 7, Sept. 11, 1968, 82 Stat. 847.)

Amendments1968—Subsec. (b). Pub. L. 90–497 repealed subsec. (b) which prohibited the application to Guam of laws of the United States not specifically made applicable to Guam and established a commission to determine which laws were applicable to Guam and which were not.

Effective Date of 1968 AmendmentPub. L. 90–497, § 7, Sept. 11, 1968, 82 Stat. 847, provided that the amendment made by that section is effective on date of enactment of Pub. L. 90–497, which was approved Sept. 11, 1968.



§ 1421d. Salaries and allowances of officers and employees
The salaries and travel allowances of the Governor, Lieutenant Governor, the heads of the executive departments, other officers and employees of the government of Guam, and the members of the legislature, shall be paid by the government of Guam at rates prescribed by the laws of Guam.
(Aug. 1, 1950, ch. 512, § 26, 64 Stat. 391; Aug. 1, 1956, ch. 852, § 21, 70 Stat. 911; Pub. L. 89–100, July 30, 1965, 79 Stat. 424; Pub. L. 90–497, § 9, Sept. 11, 1968, 82 Stat. 847.)

Amendments1968—Subsec. (c). Pub. L. 90–497, § 9(a), repealed subsec. (c) which provided for the payment of transportation expenses by the United States of all officers and employees of the government of Guam if their homes were outside Guam.
Pub. L. 90–497, § 9(b), removed subsection designations and substituted provisions that the government of Guam pay the salaries and travel expenses of the Governor, Lieutenant Governor, heads of executive departments, members of the legislature, and government officers and employees at rates prescribed by the laws of Guam for provisions setting the salary for the Governor and Secretary of Guam and allowing for the payment of transportation expenses and salaries of certain officers and employees by the United States.
1965—Subsec. (e). Pub. L. 89–100 substituted provisions empowering the government of Guam to fix and pay legislative salaries and expenses for provisions which specifically fixed a sum of $15 per day to be paid each member for every day the legislature is in session payable out of Congressional appropriations and which required all other expenses to be paid by the government of Guam.
1956—Subsec. (a). Act Aug. 1, 1956, substituted “the Governor of the Virgin Islands in the Executive Pay Act of 1949, as heretofore or hereafter amended,” for “Governors of Territories and possessions in the Executive Pay Act of 1949, but not to exceed $13,125,”.

Effective Date of 1968 AmendmentPub. L. 90–497, § 9(a), Sept. 11, 1968, 82 Stat. 847, provided that the amendment made by that section is effective on date of enactment of Pub. L. 90–497, which was approved Sept. 11, 1968.
Pub. L. 90–497, § 9(b), Sept. 11, 1968, 82 Stat. 847, provided that the amendment made by that section is effective Jan. 4, 1971.



§ 1421e. Duty on articles
All articles coming into the United States from Guam shall be subject to or exempt from duty as provided for in section 1301a 11 See References in Text note below. of title 19.
(Aug. 1, 1950, ch. 512, § 27, 64 Stat. 392; Sept. 1, 1954, ch. 1213, title IV, § 402(b), 68 Stat. 1140.)


References in TextSection 1301a of title 19, referred to in text, was repealed by Pub. L. 87–456, title III, § 301(a), May 24, 1962, 76 Stat. 75. See General Headnote 3(a) under section 1202 of Title 19, Customs Duties.

Amendments1954—Act Sept. 1, 1954, subjected Guam to the general provision for importations from insular possessions contained in section 1301a of title 19.

Effective Date of 1954 AmendmentAct Sept. 1, 1954, ch. 1213, title VI, § 601, 68 Stat. 1141, provided that: “Titles II, III, IV, and VI of this Act [enacting section 1301a of Title 19, Customs Duties, amending sections 1421e and 1644 of this title and sections 160, 161, 1001, and 1201 of Title 19] shall be effective on and after the thirtieth day following the date of the enactment of this Act [Sept. 1, 1954]”.




§ 1421f. Title to property transferred(a) Property employed by naval government of GuamThe title to all property, real and personal, owned by the United States and employed by the naval government of Guam in the administration of the civil affairs of the inhabitants of Guam, including automotive and other equipment, tools and machinery, water and sewerage facilities, bus lines and other utilities, hospitals, schools, and other buildings, shall be transferred to the government of Guam within ninety days after August 1, 1950.


(b) Other property not reservedAll other property, real and personal, owned by the United States in Guam, not reserved by the President of the United States within ninety days after August 1, 1950, is placed under the control of the government of Guam, to be administered for the benefit of the people of Guam, and the legislature shall have authority, subject to such limitations as may be imposed upon its acts by this chapter or subsequent Act of the Congress, to legislate with respect to such property, real and personal, in such manner as it may deem desirable.


(c) Secretary of the Interior; sale or leaseAll property owned by the United States in Guam, the title to which is not transferred to the government of Guam by subsection (a) hereof, or which is not placed under the control of the government of Guam by subsection (b) hereof, is transferred to the administrative supervision of the Secretary of the Interior, except as the President may from time to time otherwise prescribe: Provided, That the Secretary of the Interior shall be authorized to lease or to sell, on such terms as he may deem in the public interest, any property, real and personal, of the United States under his administrative supervision in Guam not needed for public purposes.


(Aug. 1, 1950, ch. 512, § 28, 64 Stat. 392; Pub. L. 90–497, § 12(b), Sept. 11, 1968, 82 Stat. 848.)

Amendments1968—Subsec. (c). Pub. L. 90–497 substituted “The Secretary of the Interior” for “the head of the department or agency designated by the President under section 1421a of this title” in text of subsec. (c) and “the Secretary of the Interior” for “the head of such department or agency” in proviso.

Effective Date of 1968 AmendmentAmendment by Pub. L. 90–497 necessary to authorize the holding of an election for Governor and Lieutenant Governor on Nov. 3, 1970, effective Jan. 1, 1970, and all other amendments unless otherwise provided effective Jan. 4, 1971, see section 13 of Pub. L. 90–497, set out as a note under section 1422 of this title.


Ex. Ord. No. 10178. Reservation of Property in Guam for Use of United States
Ex. Ord. No. 10178, eff. Oct. 30, 1950, 15 F.R. 7313, provided:
NOW, THEREFORE, by virtue of the authority vested in me by the said section 28 of the Organic Act of Guam [this section] and as President of the United States, it is ordered as follows:
1. The following-described real and personal property of the United States in Guam is hereby reserved to the United States and placed under the control and jurisdiction of the Secretary of the Navy: Provided, That the Secretary of the Navy shall transfer such portions of such property to the Department of the Army, the Department of the Air Force, and the Coast Guard as may be required for their respective purposes:
(a) All of that real property in Guam situated within the perimeter areas defined in the following-designated condemnation proceedings in the Superior Court of Guam, being the same property quitclaimed by the Naval Government of Guam to the United States of America by deed dated July 31, 1950, and filed for record with the Land Registrar of Guam on August 4, 1950 (Presentation No. 22063):








Condemnation proceedings Civil No.Perimeter areaFacility


.................Acres 
2–484,566.757North Field.
5–489.372Mt. Santa Rosa Water Reservoir and Supply Lines.
6–485.990Mt. Santa Rosa-Marbo Water Lines.
7–485.990Tumon Maui Well Site.
2–494,803.000Naval Ammunition Depot.
3–4944.651Primary Transmission Line.
4–4912.169Mt. Santa Rosa-Marbo Water Line Easement.
5–496,332.000Apra Harbor Reservation.
2–506.450Aceorp Tunnel.
3–5035.391Camp Dealy.
4–500.637Tumon Bay Recreation Area Utility Lines.
5–5024.914Agana Springs.
6–5041.360Asan Point Tank Farm.
7–5085.032Asan Point Housing.
8–50137.393Medical Center.
9–5045.630Agafo Gumas.
10–504,798.682Naval Communication Station.
11–5011.726Nimitz Beach.
12–50800.443Command Center.
13–504,901.100Tarague Natural Wells.
14–505.945Agana Diesel Electric Generating plant.
15–5023.708Mt. Santa Rosa Haul Road, Water Reservoir and Supply Lines, VHF Relay Station, Mt. Santa Rosa-Marbo Water Line.
16–504,562.107Northwest Air Force Base.
18–5060.480Marbo Base Command Area—Sewage Disposal.
19–5021.695Loran Station, Cocos Island.
20–5015.322Av-Gas Tank Farm 1B12.
21–501,820.148Proposed Boundary of NAS Agana, Housing Area 1B7.
22–5037.519C. A. A. Site (Area 1B90.)
23–503.575Tumon Maui Well (Water Tunnel).
24–5049.277Tumon Bay Recreation Area (Road and AV-Gas Fuel Line Parcel 1B1.
25–500.208Utility Easement from Rt. 1B1 to Rt. 1B6 Coontz Junction).
26–5065.300Tumon Bay Recreation Area (Area 1B78).
27–502,497.400Marbo Base Command.
28–500.918Mt. Tenjo VHF Station Site.
29–50285.237Sasa Valley Tank Farm (Area 1B78).
30–5017.793Sub Transmission System Piti Steam Plant to Command Center.
31–5028.888Route 1B1 (Marine Drive) (Portion).
32–5094.000Sub Transmission System (34 KV Line) Piti Steam Plant to Agana Diesel Plant and POL System Sasa Valley Tank Farm to NAS Agana.
33–50953.000Harmon Air Force Base.
34–502,922.000Radio Barrigada.
35–5025.000AACS Radio Range (Area 1B30).
36–5037.000Water Line Apra Heights Reservoir to Fena Pump Station and Av-Gas Fuel System.
37–502,185.000Fena River Reservoir.


(b) The road system and utilities systems described in the said deed between the Naval Government of Guam and the United States of America dated July 31, 1950.
(c) The following-described areas: Mount Lam Lam Light; Rear Range Light; Mount Aluton Light; Area Number 35 Culverts; Mount Santa Rosa Light; 36 acres of Camp Witek; Adelup Reservoir; Tripartite Seismograph Station Site, Land Unit M, Section 2, Land Square 20; the Power Sub-station located on Lot 266, Municipality of Agat adjacent to Erskine Drive, City of Agat.
(d) Lots 2285–5 and 2306–1 in Barrigada.
(e) All personal property relating to or used in connection with any of the above-described real property.
2. The following-described real property of the United States in Guam is hereby reserved to the United States and transferred to the administrative supervision of the Secretary of the Interior, and shall be available for disposition by the Secretary of the Interior in his discretion under section 28(c) of the said Organic Act of Guam [subsection (c) of this section]:
All of those lands which have been selected by the Secretary of the Navy for transfer or sale pursuant to the act of November 15, 1945, 59 Stat. 584, to persons in replacement of lands acquired for military or naval purposes in Guam, a list and description of such lands being on file in the Department of the Navy.
3. In addition to the personal property described in paragraph 1(e) hereof, there is hereby reserved to the United States all personal property of the United States in Guam, except that which is transferred to the government of Guam by or pursuant to section 28 (a) of the Organic Act of Guam, which on the date of this order is in the custody or control of the Department of the Army, the Department of the Navy, the Department of the Air Force, the Coast Guard, or any other department or agency of the United States; and all such personal property shall remain in the custody and control of the department or agency having custody and control thereof on the date of this order.

Harry S Truman.




§ 1421f–1. Acknowledgment of deeds
Deeds and other instruments affecting land situate in the District of Columbia or any Territory of the United States may be acknowledged in the islands of Guam and Samoa or in the Canal Zone before any notary public or judge appointed therein by proper authority, or by any officer therein who has ex officio the powers of a notary public: Provided, That the certificate by such notary in Guam, Samoa, or the Canal Zone, as the case may be, shall be accompanied by the certificate of the governor or acting governor of such place to the effect that the notary taking said acknowledgment was in fact the officer he purported to be; and any deeds or other instruments affecting lands so situate, so acknowledged since the first day of January, 1905, and accompanied by such certificate shall have the same effect as such deeds or other instruments hereafter so acknowledged and certified.
(June 28, 1906, ch. 3585, 34 Stat. 552.)


References in TextFor definition of Canal Zone, referred to in text, see section 3602(b) of Title 22, Foreign Relations and Intercourse.

Codification
Section was not enacted as part of the Organic Act of Guam which comprises this chapter.
Section is also classified to section 1663 of this title.
Section was formerly classified to sections 1358 and 1432 of this title.



§ 1421g. Establishment and maintenance of public bodies and offices(a) Public health servicesSubject to the laws of Guam, the Governor shall establish, maintain, and operate public-health services in Guam, including hospitals, dispensaries, and quarantine stations, at such places in Guam as may be necessary, and he shall promulgate quarantine and sanitary regulations for the protection of Guam against the importation and spread of disease.


(b) Public educational systemThe Government of Guam shall provide an adequate public educational system of Guam, and to that end shall establish, maintain, and operate public schools according to the laws of Guam.


(c) Office of Public Prosecutor; Office of Public AuditorThe Government of Guam may by law establish an Office of Public Prosecutor and an Office of Public Auditor. The Public Prosecutor and Public Auditor may be removed as provided by the laws of Guam.


(d) Attorney General(1) The Attorney General of Guam shall be the Chief Legal Officer of the Government of Guam. At such time as the Office of the Attorney General of Guam shall next become vacant, the Attorney General of Guam shall be appointed by the Governor of Guam with the advice and consent of the legislature, and shall serve at the pleasure of the Governor of Guam.

(2) Instead of an appointed Attorney General, the legislature may, by law, provide for the election of the Attorney General of Guam by the qualified voters of Guam in general elections after 1998 in which the Governor of Guam is elected. The term of an elected Attorney General shall be 4 years. The Attorney General may be removed by the people of Guam according to the procedures specified in section 1422d of this title or may be removed for cause in accordance with procedures established by the legislature in law. A vacancy in the office of an elected Attorney General shall be filled—(A) by appointment by the Governor of Guam if such vacancy occurs less than 6 months before a general election for the Office of Attorney General of Guam; or

(B) by a special election held no sooner than 3 months after such vacancy occurs and no later than 6 months before a general election for Attorney General of Guam, and by appointment by the Governor of Guam pending a special election under this subparagraph.



(Aug. 1, 1950, ch. 512, § 29, 64 Stat. 392; Pub. L. 99–396, §§ 5, 13, Aug. 27, 1986, 100 Stat. 839, 842; Pub. L. 105–291, § 2, Oct. 27, 1998, 112 Stat. 2785.)

Amendments1998—Subsec. (d). Pub. L. 105–291 added subsec. (d).
1986—Subsec. (b). Pub. L. 99–396, § 13(a)(1), substituted “according to the laws of Guam” for “at such places in Guam as may be necessary”.
Pub. L. 99–396, § 5, substituted “Government of Guam” for “Governor”.
Subsec. (c). Pub. L. 99–396, § 13(a)(2), added subsec. (c).



§ 1421h. Duties, taxes, and fees; proceeds collected to constitute fund for benefit of Guam; prerequisites, amount, etc., remitted prior to commencement of next fiscal year
All customs duties and Federal income taxes derived from Guam, the proceeds of all taxes collected under the internal-revenue laws of the United States on articles produced in Guam and transported to the United States, its Territories, or possessions, or consumed in Guam, and the proceeds of any other taxes which may be levied by the Congress on the inhabitants of Guam (including, but not limited to, compensation paid to members of the Armed Forces and pensions paid to retired civilians and military employees of the United States, or their survivors, who are residents of, or who are domiciled in, Guam), and all quarantine, passport, immigration, and naturalization fees collected in Guam shall be covered into the treasury of Guam and held in account for the government of Guam, and shall be expended for the benefit and government of Guam in accordance with the annual budgets; except that nothing in this chapter shall be construed to apply to any tax imposed by chapter 2 or 21 of the Internal Revenue Code of 1986 [26 U.S.C. 1401 et seq., 3101 et seq.]. Beginning as soon as the government of Guam enacts legislation establishing a fiscal year commencing on October 1 and ending on September 30, the Secretary of the Treasury, prior to the commencement of any fiscal year, shall remit to the government of Guam the amount of duties, taxes, and fees which the governor of Guam, with the concurrence of the government comptroller of Guam, has estimated will be collected in or derived from Guam under this section during the next fiscal year, except for those sums covered directly upon collection into the treasury of Guam. The Secretary of the Treasury shall deduct from or add to the amounts so remitted the difference between the amount of duties, taxes, and fees actually collected during the prior fiscal year and the amount of such duties, taxes, and fees as estimated and remitted at the beginning of that prior fiscal year, including any deductions which may be required as a result of the operation of Public Law 94–395 (90 Stat. 1199) or Public Law 88–170, as amended (82 Stat. 863).
(Aug. 1, 1950, ch. 512, § 30, 64 Stat. 392; Pub. L. 86–778, title I, § 103(u), Sept. 13, 1960, 74 Stat. 941; Pub. L. 95–348, § 1(c), Aug. 18, 1978, 92 Stat. 488; Pub. L. 98–454, title VI, § 601(h), Oct. 5, 1984, 98 Stat. 1736; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095.)


References in TextThe internal-revenue laws of the United States, referred to in text, are classified generally to Title 26, Internal Revenue Code.
Public Law 94–395 (90 Stat. 1199), referred to in text, was enacted Sept. 3, 1976, and amended section 1423a of this title.
Public Law 88–170, as amended (82 Stat. 863), referred to in text, is Pub. L. 88–170, Nov. 4, 1963, 77 Stat. 302, as amended by Pub. L. 90–511, Sept. 24, 1968, 82 Stat. 863, which is not classified to the Code.

Amendments1986—Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”.
1984—Pub. L. 98–454 inserted “(including, but not limited to, compensation paid to members of the Armed Forces and pensions paid to retired civilians and military employees of the United States, or their survivors, who are residents of, or who are domiciled in, Guam)” after “inhabitants of Guam” in first sentence.
1978—Pub. L. 95–348 inserted provisions relating to authorization, amount, computation, etc., of remittance, prior to commencement of any fiscal year, of duties, taxes, and fees to be collected in or derived from Guam under this section during that next fiscal year.
1960—Pub. L. 86–778 inserted clause providing that nothing in this chapter shall be construed to apply to any tax imposed by chapter 2 or 21 of title 26.



§ 1421i. Income tax(a) Applicability of Federal laws; separate taxThe income-tax laws in force in the United States of America and those which may hereafter be enacted shall be held to be likewise in force in Guam: Provided, That notwithstanding any other provision of law, the Legislature of Guam may levy a separate tax on all taxpayers in an amount not to exceed 10 per centum of their annual income tax obligation to the Government of Guam.


(b) Guam Territorial income taxThe income-tax laws in force in Guam pursuant to subsection (a) of this section shall be deemed to impose a separate Territorial income tax, payable to the government of Guam, which tax is designated the “Guam Territorial income tax”.


(c) Enforcement of taxThe administration and enforcement of the Guam Territorial income tax shall be performed by or under the supervision of the Governor. Any function needful to the administration and enforcement of the income-tax laws in force in Guam pursuant to subsection (a) of this section shall be performed by any officer or employee of the government of Guam duly authorized by the Governor (either directly, or indirectly by one or more redelegations of authority) to perform such function.


(d) “Income-tax laws” defined; administration and enforcement; rules and regulations(1) The income-tax laws in force in Guam pursuant to subsection (a) of this section include but are not limited to the following provisions of the Internal Revenue Code of 1986, where not manifestly inapplicable or incompatible with the intent of this section: Subtitle A [26 U.S.C. 1 et seq.] (not including chapter 2 [26 U.S.C. 1401 et seq.] and section 931 [26 U.S.C. 931]); chapters 24 and 25 of subtitle C [26 U.S.C. 3401 et seq. and 3501 et seq.], with reference to the collection of income tax at source on wages; and all provisions of subtitle F [26 U.S.C. 6001 et seq.] which apply to the income tax, including provisions as to crimes, other offenses, and forfeitures contained in chapter 75 [26 U.S.C. 7201 et seq.]. For the period after 1950 and prior to the effective date of the repeal of any provision of the Internal Revenue Code of 1939 which corresponds to one or more of those provisions of the Internal Revenue Code of 1986 which are included in the income-tax laws in force in Guam pursuant to subsection (a) of this section, such income-tax laws include but are not limited to such provisions of the Internal Revenue Code of 1939.

(2) The Governor or his delegate shall have the same administrative and enforcement powers and remedies with regard to the Guam Territorial income tax as the Secretary of the Treasury, and other United States officials of the executive branch, have with respect to the United States income tax. Needful rules and regulations not inconsistent with the regulations prescribed under section 7654(e) of the Internal Revenue Code of 1986 [26 U.S.C. 7654(e)] for enforcement of the Guam Territorial income tax shall be prescribed by the Governor. The Governor or his delegate shall have authority to issue, from time to time, in whole or in part, the text of the income-tax laws in force in Guam pursuant to subsection (a) of this section.

(3) In applying as the Guam Territorial income tax the income-tax laws in force in Guam pursuant to subsection (a) of this section, the rate of tax under sections 871, 881, 884, 1441, 1442, 1443, 1445, and 1446 of the Internal Revenue Code of 1986 [26 U.S.C. 871, 881, 884, 1441, 1442, 1443, 1445, and 1446] on any item of income from sources within Guam shall be the same as the rate which would apply with respect to such item were Guam treated as part of the United States for purposes of the treaty obligations of the United States. The preceding sentence shall not apply to determine the rate of tax on any item of income received from a Guam payor if, for any taxable year, the taxes of the Guam payor were rebated under Guam law. For purposes of this subsection, the term “Guam payor” means the person from whom the item of income would be deemed to be received for purposes of claiming treaty benefits were Guam treated as part of the United States.


(e) Substitution of termsIn applying as the Guam Territorial income tax the income-tax laws in force in Guam pursuant to subsection (a) of this section, except where it is manifestly otherwise required, the applicable provisions of the Internal Revenue Codes of 1986 and 1939, shall be read so as to substitute “Guam” for “United States”, “Governor or his delegate” for “Secretary or his delegate”, “Governor or his delegate” for “Commissioner of Internal Revenue” and “Collector of Internal Revenue”, “District Court of Guam” for “district court” and with other changes in nomenclature and other language, including the omission of inapplicable language, where necessary to effect the intent of this section.


(f) Criminal offenses; prosecutionAny act or failure to act with respect to the Guam Territorial income tax which constitutes a criminal offense under chapter 75 of subtitle F of the Internal Revenue Code of 1986 [26 U.S.C. 7201 et seq.], or the corresponding provisions of the Internal Revenue Code of 1939, as included in the income-tax laws in force in Guam pursuant to subsection (a) of this section, shall be an offense against the government of Guam and may be prosecuted in the name of the government of Guam by the appropriate officers thereof.


(g) LiensThe government of Guam shall have a lien with respect to the Guam Territorial income tax in the same manner and with the same effect, and subject to the same conditions, as the United States has a lien with respect to the United States income tax. Such lien in respect of the Guam Territorial income tax shall be enforceable in the name of and by the government of Guam. Where filing of a notice of lien is prescribed by the income-tax laws in force in Guam pursuant to subsection (a) of this section, such notice shall be filed in the Office of the Clerk of the District Court of Guam.


(h) Jurisdiction of District Court; suits for recovery or collection of taxes; payment of judgment(1) Notwithstanding any provision of section 1424 of this title or any other provision of law to the contrary, the District Court of Guam shall have exclusive original jurisdiction over all judicial proceedings in Guam, both criminal and civil, regardless of the degree of the offense or of the amount involved, with respect to the Guam Territorial income tax.

(2) Suits for the recovery of any Guam Territorial income tax alleged to have been erroneously or illegally assessed or collected, or of any penalty claimed to have been collected without authority, or of any sum alleged to have been excessive or in any manner wrongfully collected, under the income-tax laws in force in Guam, pursuant to subsection (a) of this section, may, regardless of the amount of claim, be maintained against the government of Guam subject to the same statutory requirements as are applicable to suits for the recovery of such amounts maintained against the United States in the United States district courts with respect to the United States income tax. When any judgment against the government of Guam under this paragraph has become final, the Governor shall order the payment of such judgments out of any unencumbered funds in the treasury of Guam.

(3) Execution shall not issue against the Governor or any officer or employee of the government of Guam on a final judgment in any proceeding against him for any acts or for the recovery of money exacted by or paid to him and subsequently paid into the treasury of Guam, in performing his official duties under the income-tax laws in force in Guam pursuant to subsection (a) of this section, if the court certifies that—(A) probable cause existed; or

(B) such officer or employee acted under the directions of the Governor or his delegate.

When such certificate has been issued, the Governor shall order the payment of such judgment out of any unencumbered funds in the treasury of Guam.

(4) A civil action for the collection of the Guam Territorial income tax, together with fines, penalties, and forfeitures, or for the recovery of any erroneous refund of such tax, may be brought in the name of and by the government of Guam in the District Court of Guam or in any district court of the United States or in any court having the jurisdiction of a district court of the United States.

(5) The jurisdiction conferred upon the District Court of Guam by this subsection shall not be subject to transfer to any other court by the legislature, notwithstanding section 1424(a) of this title.


(Aug. 1, 1950, ch. 512, § 31, 64 Stat. 392; Pub. L. 85–688, § 1, Aug. 20, 1958, 72 Stat. 681; Pub. L. 92–606, § 1(d), Oct. 31, 1972, 86 Stat. 1497; Pub. L. 95–134, title II, § 203(c), Oct. 15, 1977, 91 Stat. 1162; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 107–212, § 2(a), Aug. 21, 2002, 116 Stat. 1051.)


References in TextThe Internal Revenue Code of 1986, referred to in subsecs. (d) to (f), is classified generally to Title 26, Internal Revenue Code.
The Internal Revenue Code of 1939, referred to in subsecs. (d)(1), (e), and (f), was generally repealed by section 7851 of the Internal Revenue Code of 1954, Title 26. The Internal Revenue Code of 1954 was redesignated the Internal Revenue Code of 1986 by Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095. For table of comparisons of the 1939 Code to the 1986 Code, see Table I preceding section 1 of Title 26, Internal Revenue Code. See also section 7852(b) of Title 26 for provision that references in any other law to a provision of the 1939 Code, unless expressly incompatible with the intent thereof, shall be deemed a reference to the corresponding provision of the 1986 Code.
Subtitle A (not including chapter 2 and section 931) and chapters 24 and 25 of subtitle C, referred to in subsec. (d)(1), and subtitle F and chapter 75, referred to in subsecs. (d)(1) and (f), mean subtitle A (§ 1 et seq.), chapter 2 (§ 1401 et seq.) of subtitle A, chapters 24 (§ 3401 et seq.) and 25 (§ 3501 et seq.) of subtitle C, subtitle F (§ 6001 et seq.) and chapter 75 (§ 7201 et seq.) of subtitle F, respectively, of Title 26.

Amendments2002—Subsec. (d)(3). Pub. L. 107–212 added par. (3).
1986—Subsecs. (d) to (f). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954” wherever appearing.
1977—Subsec. (a). Pub. L. 95–134 inserted provision that the Legislature of Guam may levy a separate tax on taxpayers in an amount not to exceed 10 per centum of their annual income tax obligation to the Government of Guam.
1972—Subsec. (d)(2). Pub. L. 92–606 substituted “Needful rules and regulations not inconsistent with the regulations prescribed under section 7654(e) of the Internal Revenue Code of 1954” for “Needful rules and regulations”.
1958—Subsec. (a). Pub. L. 85–688 designated existing provisions as subsec. (a).
Subsecs. (b) to (h). Pub. L. 85–688 added subsecs. (b) to (h).

Effective Date of 2002 AmendmentPub. L. 107–212, § 2(b), Aug. 21, 2002, 116 Stat. 1051, provided that: “The amendment made by subsection (a) [amending this section] shall apply to amounts paid after the date of the enactment of the Act [Aug. 21, 2002].”


Effective Date of 1972 AmendmentAmendment by Pub. L. 92–606 applicable with respect to taxable years beginning after Dec. 31, 1972, see section 2 of Pub. L. 92–606, set out in part as a note under section 931 of Title 26, Internal Revenue Code.

Effective DateSection became effective Jan. 1, 1951, by provision of Ex. Ord. No. 10211 eff. Feb. 6, 1951, 16 F.R. 1167.

Authority of Guam, American Samoa, and the Northern Mariana Islands To Enact Revenue LawsSee section 1271 of Pub. L. 99–514, set out as a note under section 931 of Title 26, Internal Revenue Code.

Ratification of Assessments and Collections Made Before August 20, 1958Pub. L. 85–688, § 2, Aug. 20, 1958, 72 Stat. 683, provided that income taxes assessed prior to Aug. 20, 1958, by the authorities of the government of Guam pursuant to, or under color of, this section, the collection of such taxes, and all acts done to effectuate such assessment and collection were legalized, ratified and confirmed as fully, to all intents and purposes, as if subsecs. (b) to (h) of this section, had then been in full force and effect.



§ 1421j. Authorization of appropriations
There are authorized to be appropriated annually by the Congress of the United States such sums as may be necessary and appropriate to carry out the provisions and purposes of this chapter.
(Aug. 1, 1950, ch. 512, § 32, 64 Stat. 392.)

Elimination of General Fund Deficits of Guam and Virgin IslandsFor authorization of appropriations for assistance to the governments of Guam and the Virgin Islands in elimination of general fund deficits, see Pub. L. 96–597, title VI, § 607, Dec. 24, 1980, 94 Stat. 3483, set out as a note under section 1641 of this title.



§ 1421k. Designation of naval or military reservations; closed port
Nothing contained in this chapter shall be construed as limiting the authority of the President to designate parts of Guam as naval or military reservations, nor to restrict his authority to treat Guam as a closed port with respect to the vessels and aircraft of foreign nations.
(Aug. 1, 1950, ch. 512, § 33, 64 Stat. 393.)

Submerged Lands, Conveyance to TerritoryConveyance of submerged lands to the government of Guam, see section 1701 et seq. of this title.



§ 1421k–1. Repealed. Pub. L. 104–186, title II, § 224(2), Aug. 20, 1996, 110 Stat. 1752

Section, act Aug. 1, 1950, ch. 512, § 35, as added May 27, 1975, Pub. L. 94–26, § 1, 89 Stat. 94, related to clerk hire allowance and reimbursement for transportation expenses of the Delegate from Guam to the House of Representatives.



§ 1421l. Repealed. June 27, 1952, ch. 477, § 403(a)(42), 66 Stat. 280

Section, act Oct. 14, 1940, ch. 876, § 206, as added Aug. 1, 1950, ch. 512, § 4(a), 64 Stat. 384, granted United States citizenship to persons born or living on Guam on or after Apr. 11, 1899.



§ 1421m. Repealed. Pub. L. 91–513, title III, § 1101(a)(8), Oct. 27, 1970, 84 Stat. 1292

Section, act Aug. 1, 1956, ch. 852, § 15, 70 Stat. 910, prohibited production, manufacture, compounding, possession, sale, dispensation, administration, or transportation of marihuana in Guam. See section 801 et seq. of Title 21, Food and Drugs. Section was not enacted as part of the Organic Act of Guam which comprises this chapter.

Effective Date of RepealRepeal effective on first day of seventh calendar month that begins after Oct. 26, 1970, see section 1105(a) of Pub. L. 91–513, set out as an Effective Date note under section 951 of Title 21, Food and Drugs.

Savings ProvisionProsecutions for any violation of law occurring, and civil seizures or forfeitures and injunction proceedings commenced, prior to the effective date of repeal of this section by section 1101 of Pub. L. 91–513 not to be affected or abated by reason thereof, see section 1103 of Pub. L. 91–513, set out as a note under section 171 of Title 21, Food and Drugs.



§ 1421n. Applicability of Federal copyright laws
The laws of the United States relating to copyrights, and to the enforcement of rights arising thereunder, shall have the same force and effect in Guam as in the continental United States.
(Aug. 1, 1956, ch. 852, § 24, 70 Stat. 911.)


References in TextThe laws of the United States relating to copyrights, referred to in text, are classified generally to Title 17, Copyrights.

Codification
Section was not enacted as part of the Organic Act of Guam which comprises this chapter.



§ 1421o. Federal assistance for fire control, watershed protection, and reforestation
The Secretary of Agriculture is authorized to provide financial and technical assistance to Guam for improving fire control, watershed protection and reforestation, consistent with existing laws, administered by the Secretary of Agriculture, which are applicable to the continental United States. The program authorized by this section shall be developed in cooperation with the territorial government of Guam and shall be covered by a memorandum of understanding agreed to by the territorial government and the Department. The Secretary may also utilize the agencies, facilities, and employees of the Department, and may cooperate with other public agencies and with private organizations and individuals in Guam and elsewhere.
(Pub. L. 93–421, § 1, Sept. 19, 1974, 88 Stat. 1154.)

Codification
Section was not enacted as part of the Organic Act of Guam which comprises this chapter.



§ 1421p. Authorization of appropriations
There are hereby authorized to be appropriated such sums as may be necessary to carry out the purposes of section 1421o of this title. Sums appropriated in pursuance of sections 1421o and 1421p of this title may be allocated to such agencies of the Department as are concerned with the administration of the program in Guam.
(Pub. L. 93–421, § 2, Sept. 19, 1974, 88 Stat. 1154.)

Codification
Section was not enacted as part of the Organic Act of Guam which comprises this chapter.



§ 1421q. Applicability of Federal laws
The laws of the United States which are made applicable to the Northern Mariana Islands by the provisions of section 502(a)(1) of H.J. Res. 549,11 See References in Text note below. as approved by the House of Representatives and the Senate, except for section 228 of title II [42 U.S.C. 428] and title XVI of the Social Security Act [42 U.S.C. 1381 et seq.] as it applies to the several States and the Micronesia Claims Act as it applies to the Trust Territory of the Pacific Islands, shall be made applicable to Guam on the same terms and conditions as such laws are applied to the Northern Mariana Islands.
(Pub. L. 94–255, § 2, Apr. 1, 1976, 90 Stat. 300.)


References in TextSection 502(a)(1) of H.J. Res. 549, referred to in text, probably means section 502(a)(1) of the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, which is contained in section 1 of Pub. L. 94–241, set out as a note under section 1801 of this title.
The Social Security Act, referred to in text, is act Aug. 14, 1935, ch. 531, 49 Stat. 620, as amended. Title XVI of the Social Security Act is classified generally to subchapter XVI (§ 1381 et seq.) of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.
The Micronesia Claims Act, referred to in text, probably means the Micronesian Claims Act of 1971, Pub. L. 92–39, July 1, 1971, 85 Stat. 92, which was classified generally to section 2018 et seq. of the former Appendix to Title 50, War and National Defense, and which was omitted from the Code as terminated Aug. 3, 1976.

Codification
Section was not enacted as part of the Organic Act of Guam which comprises this chapter.


Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of this title.



§ 1421q–1. Applicability of laws referred to in section 502(a)(1) of Covenant to Establish a Commonwealth of the Northern Mariana Islands
Effective on the date when section 502 of the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America, approved by joint resolution approved on March 24, 1976 (90 Stat. 263) goes into force those laws which are referred to in section 502(a)(1) of said Covenant, except for any laws administered by the Social Security Administration, except for medicaid which is now administered by the Centers for Medicare & Medicaid Services, and except the Micronesian Claims Act of 1971 (85 Stat. 96) shall be applicable to the territories of Guam and the Virgin Islands on the same terms and conditions as such laws are applied to the Northern Mariana Islands.
(Pub. L. 95–134, title IV, § 403, Oct. 15, 1977, 91 Stat. 1163; Pub. L. 95–135, § 1, Oct. 15, 1977, 91 Stat. 1166; Pub. L. 108–173, title IX, § 900(e)(7), Dec. 8, 2003, 117 Stat. 2374.)


References in TextThe Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America, referred to in text, is contained in section 1 of Pub. L. 94–241, set out as a note under section 1801 of this title. For Jan. 9, 1978, as the date section 502 of the Covenant came into force, see Proc. No. 4534, § 2, set out as a note under section 1801 of this title.
The joint resolution approved on March 24, 1976, referred to in text, is Pub. L. 94–241, Mar. 24, 1976, 90 Stat. 263, which is classified generally to subchapter I (§ 1801 et seq.) of chapter 17 of this title. For complete classification of this Act to the Code, see Tables.
The Micronesian Claims Act of 1971, referred to in text, is Pub. L. 92–39, July 1, 1971, 85 Stat. 92, which was classified generally to section 2018 et seq. of the former Appendix to Title 50, War and National Defense, and which was omitted from the Code as terminated Aug. 3, 1976.

Codification
Section is also classified to section 1574–1 of this title.
Section was not enacted as part of the Organic Act of Guam which comprises this chapter.
Section was formerly set out as a note under section 1681 of this title.

Amendments2003—Pub. L. 108–173 substituted “Centers for Medicare & Medicaid Services” for “Health Care Financing Administration”.
1977—Pub. L. 95–135 amended section generally. Prior to amendment, section read as follows: “Effective on October 15, 1977, those laws, except for any laws administered by the Social Security Administration and except for medicaid which is now administered by the Health Care Financing Administration, which are referred to in section 502(a)(1) (except for the reference to the Micronesian Claims Act of 1971 (85 Stat. 96)) of the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America, approved by joint resolution approved on March 24, 1976 (90 Stat. 263), and 502(a)(2) of said Covenant shall be applicable to the territories of Guam and the Virgin Islands on the same terms and conditions as such laws are applied to the Commonwealth of the Northern Mariana Islands.”

Effective Date of 1977 AmendmentPub. L. 95–135, § 2, Oct. 15, 1977, 91 Stat. 1166, provided that: “This amendatory joint resolution [amending this section] shall be effective as of the approval of said Act entitled ‘To authorize certain appropriations for the territories of the United States, to amend certain Acts relating thereto, and for other purposes’ (enrolled bill H.R. 6550, Ninety-fifth Congress, first session) [Pub. L. 95–134, approved Oct. 15, 1977].”




§ 1421r. Port of Guam Improvement Enterprise Program(a) In generalThe Secretary of Transportation, acting through the Administrator of the Maritime Administration (in this section referred to as the “Administrator”), may establish a Port of Guam Improvement Enterprise Program (in this section referred to as the “Program”) to provide for the planning, design, and construction of projects for the Port of Guam to improve facilities, relieve port congestion, and provide greater access to port facilities.


(b) Authorities of the AdministratorIn carrying out the Program, the Administrator may—(1) receive funds provided for the Program from Federal and non-Federal entities, including private entities;

(2) provide for coordination among appropriate governmental agencies to expedite the review process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for projects carried out under the Program;

(3) provide for coordination among appropriate governmental agencies in connection with other reviews and requirements applicable to projects carried out under the Program; and

(4) provide technical assistance to the Port Authority of Guam (and its agents) as needed for projects carried out under the Program.


(c) Port of Guam Improvement Enterprise Fund(1) EstablishmentThere is established in the Treasury of the United States a separate account to be known as the “Port of Guam Improvement Enterprise Fund” (in this section referred to as the “Fund”).


(2) DepositsThere shall be deposited into the Fund—(A) amounts received by the Administrator from Federal and non-Federal sources under subsection (b)(1);

(B) amounts transferred to the Administrator under subsection (d); and

(C) amounts appropriated to carry out this section under subsection (f).


(3) Use of amountsAmounts in the Fund shall be available to the Administrator to carry out the Program.


(4) Administrative expensesNot to exceed 3 percent of the amounts appropriated to the Fund for a fiscal year may be used for administrative expenses of the Administrator.


(5) Availability of amountsAmounts in the Fund shall remain available until expended.



(d) Transfers of amountsAmounts appropriated or otherwise made available for any fiscal year for an intermodal or marine facility comprising a component of the Program shall be transferred to and administered by the Administrator.


(e) LimitationNothing in this section shall be construed to authorize amounts made available under section 165 of title 23 or any other amounts made available for the construction of highways or amounts otherwise not eligible for making port improvements to be deposited into the Fund.


(f) Authorization of appropriationsThere are authorized to be appropriated to the Fund such sums as may be necessary to carry out this section.


(Pub. L. 110–417, div. C, title XXXV, § 3512, Oct. 14, 2008, 122 Stat. 4770; Pub. L. 111–383, div. A, title X, § 1075(e)(20), Jan. 7, 2011, 124 Stat. 4375; Pub. L. 112–141, div. A, title I, § 1114(b)(2)(C), July 6, 2012, 126 Stat. 468.)


References in TextThe National Environmental Policy Act of 1969, referred to in subsec. (b)(2), is Pub. L. 91–190, Jan. 1, 1970, 83 Stat. 852, which is classified generally to chapter 55 (§ 4321 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 4321 of Title 42 and Tables.

Codification
Section was enacted as part of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 and not as part of the Organic Act of Guam which comprises this chapter.

Amendments2012—Subsec. (e). Pub. L. 112–141 substituted “section 165” for “section 215”.
2011—Subsec. (f). Pub. L. 111–383 inserted period at end.

Effective Date of 2012 AmendmentAmendment by Pub. L. 112–141 effective Oct. 1, 2012, see section 3(a) of Pub. L. 112–141, set out as an Effective and Termination Dates of 2012 Amendment note under section 101 of Title 23, Highways.




SUBCHAPTER II—THE EXECUTIVE BRANCH
§ 1422. Governor and Lieutenant Governor; term of office; qualifications; powers and duties; annual report to Congress
The executive power of Guam shall be vested in an executive officer whose official title shall be the “Governor of Guam”. The Governor of Guam, together with the Lieutenant Governor, shall be elected by a majority of the votes cast by the people who are qualified to vote for the members of the Legislature of Guam. The Governor and Lieutenant Governor shall be chosen jointly, by the casting by each voter of a single vote applicable to both offices. If no candidates receive a majority of the votes cast in any election, on the fourteenth day thereafter a runoff election shall be held between the candidates for Governor and Lieutenant Governor receiving the highest and second highest number of votes cast. The first election for Governor and Lieutenant Governor shall be held on November 3, 1970. Thereafter, beginning with the year 1974, the Governor and Lieutenant Governor shall be elected every four years at the general election. The Governor and Lieutenant Governor shall hold office for a term of four years and until their successors are elected and qualified.
No person who has been elected Governor for two full successive terms shall again be eligible to hold that office until one full term has intervened.
The term of the elected Governor and Lieutenant Governor shall commence on the first Monday of January following the date of election.
No person shall be eligible for election to the office of Governor or Lieutenant Governor unless he is an eligible voter and has been for five consecutive years immediately preceding the election a citizen of the United States and a bona fide resident of Guam and will be, at the time of taking office, at least thirty years of age. The Governor shall maintain his official residence in Guam during his incumbency.
The Governor shall have general supervision and control of all the departments, bureaus, agencies, and other instrumentalities of the executive branch of the government of Guam. He may grant pardons and reprieves and remit fines and forfeitures for offenses against local laws. He may veto any legislation as provided in this chapter. He shall appoint, and may remove, all officers and employees of the executive branch of the government of Guam, except as otherwise provided in this or any other Act of Congress, or under the laws of Guam, and shall commission all officers that he may be authorized to appoint. He shall be responsible for the faithful execution of the laws of Guam and the laws of the United States applicable in Guam. Whenever it becomes necessary, in case of disaster, invasion, insurrection, or rebellion, or imminent danger thereof, or to prevent or suppress lawless violence, he may summon the posse comitatus or call out the militia or request assistance of the senior military or naval commander of the Armed Forces of the United States in Guam, which may be given at the discretion of such commander if not disruptive of, or inconsistent with, his Federal responsibilities. He may, in case of rebellion or invasion, or imminent danger thereof, when the public safety requires it, proclaim the island, insofar as it is under the jurisdiction of the government of Guam, to be under martial law. The members of the legislature shall meet forthwith on their own initiative and may, by a two-thirds vote, revoke such proclamation.
The Governor shall prepare, publish, and submit to the Congress and the Secretary of the Interior a comprehensive annual financial report in conformance with the standards of the National Council on Governmental Accounting within one hundred and twenty days after the close of the fiscal year. The comprehensive annual financial report shall include statistical data as set forth in the standards of the National Council on Governmental Accounting relating to the physical, economic, social, and political characteristics of the government, and any other information required by the Congress. The Governor shall also make such other reports at such other times as may be required by the Congress or under applicable Federal law. He shall have the power to issue executive orders and regulations not in conflict with any applicable law. He may recommend bills to the legislature and give expression to his views on any matter before that body.
There is hereby established the office of Lieutenant Governor of Guam. The Lieutenant Governor shall have such executive powers and perform such duties as may be assigned to him by the Governor or prescribed by this chapter or under the laws of Guam.
(Aug. 1, 1950, ch. 512, § 6, 64 Stat. 386; Pub. L. 90–497, § 1, Sept. 11, 1968, 82 Stat. 842; Pub. L. 97–357, title I, § 104(a), Oct. 19, 1982, 96 Stat. 1705; Pub. L. 105–362, title IX, § 901(m), Nov. 10, 1998, 112 Stat. 3290.)

Amendments1998—Pub. L. 105–362, in sixth par., struck out “The Governor shall transmit the comprehensive annual financial report to the Inspector General of the Department of the Interior who shall audit it and report his findings to the Congress.” after “other information required by the Congress.” and “He shall also submit to the Congress, the Secretary of the Interior, and the cognizant Federal auditors a written statement of actions taken or contemplated on Federal audit recommendations within sixty days after the issuance date of the audit report.” after “under applicable Federal law.”
1982—Pub. L. 97–357 substituted provisions relating to preparation, etc., of a comprehensive annual financial report to be submitted to the Congress, the Secretary of the Interior, and the Inspector General of the Department of the Interior, preparation of other reports as required by Congress or applicable Federal law, and submittal of a written statement of actions taken or contemplated on Federal audit recommendations for provisions relating to an annual report of transactions of the Guam government to the Secretary of the Interior for transmittal to Congress and such other reports as required by Congress or applicable Federal law.
1968—Pub. L. 90–497 established office of Lieutenant Governor of Guam, provided for popular election of Governor and Lieutenant Governor, declared persons elected for two full successive terms as Governor ineligible to serve again until the lapse of a full intervening term, set out qualifications of eligibility for Governor and Lieutenant Governor, and restated powers and duties of office of Governor.

Effective Date of 1968 AmendmentPub. L. 90–497, § 13, Sept. 11, 1968, 82 Stat. 848, provided that: “Those provisions necessary to authorize the holding of an election for Governor and Lieutenant Governor on November 3, 1970, shall be effective on January 1, 1970. All other provisions of this Act [see Short Title of 1968 Amendment note set out under section 1421 of this title], unless otherwise expressly provided herein, shall be effective January 4, 1971.”


Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in the 1st sentence of the 6th paragraph of this section relating to the requirement that the Governor submit a comprehensive annual financial report to Congress, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and the 9th item on page 115 of House Document No. 103–7.

Submerged Lands, Conveyance to TerritoryConveyance of submerged lands to the government of Guam, see section 1701 et seq. of this title.



§ 1422a. Removal of Governor, Lieutenant Governor, or member of legislature; referendum election(a) The people of Guam shall have the right of initiative and referendum, to be exercised under conditions and procedures specified in the laws of Guam.

(b) Any Governor, Lieutenant Governor, or member of the legislature of Guam may be removed from office by a referendum election in which at least two-thirds of the number of persons voting for such official in the last preceding general election at which such official was elected vote in favor of recall and in which those so voting constitute a majority of all those participating in such referendum election. The referendum election shall be initiated by the legislature of Guam following (a) a two-thirds vote of the members of the legislature in favor of a referendum, or (b) petition for such a referendum to the legislature by registered voters equal in number to at least 50 per centum of the whole number of votes cast at the last general election at which such official was elected preceding the filing of the petition.

(Aug. 1, 1950, ch. 512, § 7, 64 Stat. 387; Pub. L. 90–497, § 2, Sept. 11, 1968, 82 Stat. 844; Pub. L. 97–357, title I, § 101, Oct. 19, 1982, 96 Stat. 1705.)

Amendments1982—Subsec. (a). Pub. L. 97–357 added subsec. (a).
Subsec. (b). Pub. L. 97–357 redesignated existing provisions as subsec. (b) and inserted provisions relating to the removal of a Lieutenant Governor or member of the legislature of Guam.
1968—Pub. L. 90–497 substituted provisions for the removal of the Governor of Guam through a referendum election for provisions for the appointment, tenure, powers, and duties of the Secretary of Guam.

Effective Date of 1968 AmendmentAmendment by Pub. L. 90–497 necessary to authorize the holding of an election for Governor and Lieutenant Governor on Nov. 3, 1970, effective Jan. 1, 1970, and all other amendments unless otherwise provided effective Jan. 4, 1971, see section 13 of Pub. L. 90–497, set out as a note under section 1422 of this title.



§ 1422b. Vacancy in office of Governor or Lieutenant Governor(a) Temporary disability or temporary absence of GovernorIn case of the temporary disability or temporary absence of the Governor, the Lieutenant Governor shall have the powers of the Governor.


(b) Permanent vacancy in office of GovernorIn case of a permanent vacancy in the office of Governor, arising by reason of the death, resignation, removal by recall, or permanent disability of the Governor, or the death, resignation, or permanent disability of a Governor-elect, or for any other reason, the Lieutenant Governor or Lieutenant Governor-elect shall become the Governor, to hold office for the unexpired term and until he or his successor shall have been duly elected and qualified at the next regular election for Governor.


(c) Temporary disability or temporary absence of Lieutenant GovernorIn case of the temporary disability or temporary absence of the Lieutenant Governor, or during any period when the Lieutenant Governor is acting as Governor, the speaker of the Guam Legislature shall act as Lieutenant Governor.


(d) Permanent vacancy in office of Lieutenant GovernorIn case of a permanent vacancy in the office of Lieutenant Governor, arising by reason of the death, resignation, or permanent disability of the Lieutenant Governor, or because the Lieutenant Governor or Lieutenant Governor-elect has succeeded to the office of Governor, the Governor shall appoint a new Lieutenant Governor, with the advice and consent of the legislature, to hold office for the unexpired term and until he or his successor shall have been duly elected and qualified at the next regular election for Lieutenant Governor.


(e) Temporary disability or temporary absence of both Governor and Lieutenant GovernorIn case of the temporary disability or temporary absence of both the Governor and the Lieutenant Governor, the powers of the Governor shall be exercised, as Acting Governor, by such person as the laws of Guam may prescribe. In case of a permanent vacancy in the offices of both the Governor and Lieutenant Governor, the office of Governor shall be filled for the unexpired term in the manner prescribed by the laws of Guam.


(f) Additional compensationNo additional compensation shall be paid to any person acting as Governor or Lieutenant Governor who does not also assume the office of Governor or Lieutenant Governor under the provisions of this chapter.


(Aug. 1, 1950, ch. 512, § 8, 64 Stat. 387; Pub. L. 87–419, § 1, Mar. 16, 1962, 76 Stat. 34; Pub. L. 90–497, § 3, Sept. 11, 1968, 82 Stat. 844.)

Amendments1968—Pub. L. 90–497 designated existing provisions as subsec. (a), substituted provisions that the Lieutenant Governor have the powers of the Governor in the event of the temporary disability or temporary absence of the Governor for provisions authorizing the appointed department head to designate an acting Governor in the case of a vacancy or temporary absence of both the Governor and the Secretary of Guam, and added subsecs. (b) to (f).
1962—Pub. L. 87–419 provided for appointment of an acting secretary under certain conditions, prescribed the powers of such secretary and proscribed additional compensation for an acting Governor or acting secretary.

Effective Date of 1968 AmendmentAmendment by Pub. L. 90–497 necessary to authorize the holding of an election for Governor and Lieutenant Governor on Nov. 3, 1970, effective Jan. 1, 1970, and all other amendments unless otherwise provided effective Jan. 4, 1971, see section 13 of Pub. L. 90–497, set out as a note under section 1422 of this title.



§ 1422c. Executive agencies and instrumentalities(a) Appointment of heads; establishment of merit system; Civil Service CommissionThe Governor shall, except as otherwise provided in this chapter or the laws of Guam, appoint, by and with the advice and consent of the legislature, all heads of executive agencies and instrumentalities. The legislature shall establish a merit system and, as far as practicable, appointments and promotions shall be made in accordance with such merit system. The Government of Guam may by law establish a Civil Service Commission to administer the merit system. Members of the commission may be removed as provided by the laws of Guam.


(b) Powers and duties of officersAll officers shall have such powers and duties as may be conferred or imposed on them by law or by executive regulation of the Governor not inconsistent with any law.


(c) ReorganizationThe Governor shall, from time to time, examine the organization of the executive branch of the government of Guam, and shall determine and carry out such changes therein as are necessary to promote effective management and to execute faithfully the purposes of this chapter and the laws of Guam.


(d) Continuation in office of incumbentsAll persons holding office in Guam on August 1, 1950 may, except as otherwise provided in this chapter, continue to hold their respective offices until their successors are appointed and qualified.


(Aug. 1, 1950, ch. 512, § 9, 64 Stat. 387; Pub. L. 90–497, § 4, Sept. 11, 1968, 82 Stat. 845; Pub. L. 99–396, § 18(a), Aug. 27, 1986, 100 Stat. 843.)

Amendments1986—Subsec. (a). Pub. L. 99–396 inserted provisions authorizing establishment of Civil Service Commission and removal of commission members as provided by laws of Guam.
1968—Subsec. (a). Pub. L. 90–497, § 4(a), struck out requirement that, in making appointments, preference be given persons of Guamanian ancestry and that opportunities for higher education and use of service training facilities be provided to qualified persons of Guamanian ancestry.
Subsec. (b). Pub. L. 90–497, § 4(b), struck out provision authorizing the Governor to appoint or remove any officer whose appointment or removal is not otherwise provided for.

Effective Date of 1968 AmendmentPub. L 90–497, § 4(a), Sept. 11, 1968, 82 Stat. 845, provided that the amendment made by such section 4(a) is effective on date of enactment of Pub. L. 90–497, which was approved on Sept. 11, 1968.
Amendment by Pub. L. 90–497 necessary to authorize the holding of an election for Governor and Lieutenant Governor on Nov. 3, 1970, effective Jan. 1, 1970, and all other amendments unless otherwise provided effective Jan. 4, 1971, see section 13 of Pub. L. 90–497, set out as a note under section 1422 of this title.



§ 1422d. Transfer of functions from government comptroller for Guam to Inspector General, Department of the Interior(a) Functions, powers, and duties transferredThe following functions, powers, and duties heretofore vested in the government comptroller for Guam are hereby transferred to the Inspector General, Department of the Interior, for the purpose of establishing an organization which will maintain a satisfactory level of independent audit oversight of the government of Guam:(1) The authority to audit all accounts pertaining to the revenue and receipts of the government of Guam, and of funds derived from bond issues, and the authority to audit, in accordance with law and administrative regulations, all expenditures of funds and property pertaining to the government of Guam including those pertaining to trust funds held by the government of Guam.

(2) The authority to report to the Secretary of the Interior and the Governor of Guam all failures to collect amounts due the government, and expenditures of funds or uses of property which are irregular or not pursuant to law.


(b) Scope of authority transferredThe authority granted in paragraph (a) shall extend to all activities of the government of Guam, and shall be in addition to the authority conferred upon the Inspector General by the Inspector General Act of 1978 (92 Stat. 1101), as amended.


(c) Transfer of personnel, assets, etc., of office of government comptroller for Guam to Office of Inspector General, Department of the InteriorIn order to carry out the provisions of this section, the personnel, assets, liabilities, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds employed, held, used, arising from, available or to be made available, of the office of the government comptroller for Guam related to its audit function are hereby transferred to the Office of Inspector General, Department of the Interior.


(Aug. 1, 1950, ch. 512, § 9–A, as added Pub. L. 97–357, title I, § 104(b), Oct. 19, 1982, 96 Stat. 1706.)


References in TextThe Inspector General Act of 1978, referred to in subsec. (b), is Pub. L. 95–452, Oct. 12, 1978, 92 Stat. 1101, as amended, which is set out in the Appendix to Title 5, Government Organization and Employees.

Prior ProvisionsA prior section 1422d, act Aug. 1, 1950, ch. 512, § 9–A, as added Sept. 11, 1968, Pub. L. 90–497, § 5, 82 Stat. 845; amended Oct. 15, 1977, Pub. L. 95–134, title II, § 203(a), 91 Stat. 1161, related to the creation, auditing function, and reporting duty of the office of a government comptroller for Guam, prior to repeal by Pub. L. 97–357, § 104(b).




SUBCHAPTER III—THE LEGISLATURE
§ 1423. Legislature of Guam(a) Unicameral nature; powerThe legislative power and authority of Guam shall be vested in a legislature, consisting of a single house, to be designated the “Legislature of Guam”, herein referred to as the legislature.


(b) Size of legislature; prohibition against denial of equal protection; at large and district representationThe legislature shall be composed of not to exceed twenty-one members, to be known as senators, elected at large, or elected from legislative districts or elected in part at large and in part from legislative districts, as the laws of Guam may direct: Provided, That any districting and any apportionment pursuant to this authorization and provided for by the laws of Guam shall not deny to any person in Guam the equal protection of the laws: And provided further, That in any elections to the legislature, every elector shall be permitted to vote for the whole number of at-large candidates to be elected, and every elector residing in a legislative district shall be permitted to vote for the whole number of candidates to be elected within that district.


(c) Reapportionment; Federal census baseAny districting and related apportionment pursuant to this section shall be based upon the then most recent Federal population census of Guam, and any such districting and apportionment shall be reexamined following each successive Federal population census of Guam and shall be modified, if necessary, to be consistent with that census.


(d) Timing of biennial electionsGeneral elections to the legislature shall be held on the Tuesday next after the first Monday in November, biennially in even-numbered years. The legislature in all respects shall be organized and shall sit according to the laws of Guam.


(Aug. 1, 1950, ch. 512, § 10, 64 Stat. 387; Pub. L. 89–552, § 1, Sept. 2, 1966, 80 Stat. 375; Pub. L. 98–213, § 5(b), Dec. 8, 1983, 97 Stat. 1460.)

Amendments1983—Subsec. (c). Pub. L. 98–213 substituted “Any” for “The laws of Guam shall not alter the manner in which members of the legislature are to be elected as provided in subsection (b) of this section more often than at ten-year intervals: Provided, That any”.
1966—Pub. L. 89–552 authorized election of senators in whole or in part from legislative districts if the laws of Guam so directed, provided that the legislators be called senators, prohibited any districting or apportionment which denied equal protection of the laws to any person in Guam, required that electors be permitted to vote for the whole number of candidates to be elected both within his district and at large, prohibited reapportionment oftener than at 10-year intervals, and required that any redistricting be based upon the latest Federal census.

Amendment of Laws of Guam To Conform to Changes Made by Pub. L. 89–552Pub. L. 89–552, § 2, Sept. 2, 1966, 80 Stat. 376, provided that: “As soon as practicable after enactment of this Act [Sept. 2, 1966], and subject to the conditions and requirements of section 10 of the Organic Act of Guam, as amended by section 1 hereof [this section], the laws of Guam shall be amended to make provision for the manner of the election of members of the legislature. Until the laws of Guam shall make such provision the method of electing the legislature shall remain as it is upon the date of enactment of this Act.”




§ 1423a. Power of legislature; limitation on indebtedness of Guam; bond issues; guarantees for purchase by Federal Financing Bank of Guam Power Authority bonds or other obligations; interest rates; default
The legislative power of Guam shall extend to all rightful subjects of legislation not inconsistent with the provisions of this chapter and the laws of the United States applicable to Guam. Taxes and assessments on property, internal revenues, sales, license fees, and royalties for franchises, privileges, and concessions may be imposed for purposes of the government of Guam as may be uniformly provided by the Legislature of Guam, and when necessary to anticipate taxes and revenues, bonds and other obligations may be issued by the government of Guam: Provided, however, That no public indebtedness of Guam shall be authorized or allowed in excess of 10 per centum of the aggregate tax valuation of the property in Guam. Bonds or other obligations of the government of Guam payable solely from revenues derived from any public improvement or undertaking shall not be considered public indebtedness of Guam within the meaning of this section. All bonds issued by the government of Guam or by its authority shall be exempt, as to principal and interest, from taxation by the Government of the United States or by the government of Guam, or by any State or Territory or any political subdivision thereof, or by the District of Columbia. The Secretary of the Interior (hereafter in this section referred to as “Secretary”) is authorized to guarantee for purchase by the Federal Financing Bank bonds or other obligations of the Guam Power Authority maturing on or before December 31, 1978, which shall be issued in order to refinance short-term notes due or existing on June 1, 1976 and other indebtedness not evidenced by bonds or notes in an aggregate amount of not more than $36 million, and such bank, in addition to its other powers, is authorized to purchase, receive or otherwise acquire these same. The interest rate on obligations purchased by the Federal Financing Bank shall be not less than a rate determined by the Secretary of the Treasury taking into consideration the current average market yield on outstanding marketable obligations of the United States of comparable maturities, adjusted to the nearest one-eighth of 1 per centum, plus 1 per centum per annum. The Secretary, with the concurrence of the Secretary of the Treasury, may extend the guarantee provision of the previous sentence until December 31, 1980. The Secretary, upon determining that the Guam Power Authority is unable to refinance on reasonable terms the obligations purchased by the Federal Financing Bank under the fifth sentence of this section by December 31, 1980, may, with the concurrence of the Secretary of the Treasury, guarantee for purchase by the Federal Financing Bank; and such bank is authorized to purchase, obligations of the Guam Power Authority issued to refinance the principal amount of the obligations guaranteed under the fifth sentence of this section. The obligations that refinance such principal amount shall mature not later than December 31, 1990, and shall bear interest at a rate determined in accordance with section 2285 of title 12. At the request of the Board of Directors of the Guam Power Authority for a second refinancing agreement and conditioned on the approval of the Government of Guam pursuant to the law of Guam, and conditioned on the establishment of an independent rate-making authority by the Government of Guam, the Secretary may guarantee for purchase by the Federal Financing Bank, on or before December 31, 1984, according to an agreement that shall provide for—(a) substantially equal semiannual installments of principal and interest;

(b) maturity of obligations no later than December 31, 2004;

(c) authority for the Secretary, should there be a violation of a provision of this legislation, or covenants or stipulations contained in the refinancing document and after giving sixty days notice of such violation to the Guam Power Authority and the Governor of Guam, to dismiss members of the Board of Directors or the general manager of the Guam Power Authority, and (1) appoint in their place members or a general manager who shall serve at the pleasure of the Secretary, or (2) contract for the management of the Guam Power Authority; and

(d) an annual simple interest rate of seven per centum; and

the Federal Financing Bank shall purchase such Guam Power Authority obligations if such Guam Power Authority obligations are issued to refinance the principal amount scheduled to mature on December 31, 1990. Should such second refinancing occur, (1) the independent rate-making authority to be established by the Government of Guam, or in its absence, the Board of Directors of the Guam Power Authority, shall establish rates sufficient to satisfy all financial obligations and future capital investment needs of the Guam Power Authority that shall be consistent with generally accepted rate-making practices of public utilities, and (2) the Government of Guam shall not modify the requirements of such refinancing agreement without agreement of the Secretary. There are authorized to be appropriated to the Secretary of the Interior for payment to the Federal Financing Bank such sums as are necessary to pay (1) the repurchase payment required under the fifth paragraph of the December 31, 1980, note from the Guam Power Authority to the Federal Financing Bank and any subsequent repurchase payments required under the second refinancing agreement, and (2) the interest rate differential between the seven per centum to be paid by the Guam Power Authority and the second refinancing agreement and the interest rate that would otherwise be determined in accordance with the above cited section 2285 of title 12. Should the Guam Power Authority fail to pay in full any installment of interest or principal when due on the bonds or other obligations guaranteed under this section, the Secretary of the Treasury, upon notice from the Secretary shall deduct and pay to the Federal Financing Bank or the Secretary, according to their respective interests, such unpaid amounts from sums collected and payable pursuant to section 1421h of this title. Notwithstanding any other provision of law, Acts making appropriations may provide for the withholding of any payments from the United States to the government of Guam which may be or may become due pursuant to any law and offset the amount of such withheld payments against any claim the United States may have against the government of Guam or the Guam Power Authority pursuant to this guarantee. For the purpose of this chapter, under section 3713(a) of title 31 the term “person” includes the government of Guam and the Guam Power Authority. The Secretary may place such stipulations as he deems appropriate on the bonds or other obligations he guarantees.
(Aug. 1, 1950, ch. 512, § 11, 64 Stat. 387; Pub. L. 94–395, Sept. 3, 1976, 90 Stat. 1199; Pub. L. 96–205, title III, § 303, Mar. 12, 1980, 94 Stat. 88; Pub. L. 98–454, title II, § 203, Oct. 5, 1984, 98 Stat. 1733; Pub. L. 105–291, § 4, Oct. 27, 1998, 112 Stat. 2786.)

Codification
“Section 3713(a) of title 31” substituted in text for “section 3466 of the Revised Statutes (31 U.S.C. 191)” on authority of Pub. L. 97–258, § 4(b), Sept. 13, 1982, 96 Stat. 1067, the first section of which enacted Title 31, Money and Finance.

Amendments1998—Pub. L. 105–291 substituted “rightful subjects of legislation” for “subjects of legislation of local application” in first sentence.
1984—Pub. L. 98–454 inserted provisions relating to authority of Secretary to guarantee for purchase by the Federal Financing Bank, obligations of the Guam Power Authority to be used for a second refinancing of the principal amount due to mature on December 31, 1990.
1980—Pub. L. 96–205 substituted provisions relating to guarantees by the Secretary of the purchase by the Federal Financing Bank of the refinancing obligations of the Guam Power Authority where such refinancing obligations remain outstanding by Dec. 31, 1980, for provisions relating to payment of interest and default on maturity of guaranteed bonds or other obligations issued prior to Dec. 31, 1980.
1976—Pub. L. 94–395 inserted provisions relating to authority of Secretary of the Interior to guarantee for purchase by the Federal Financing Bank bonds or other obligations of the Guam Power Authority maturing on or before Dec. 31, 1978.



§ 1423b. Selection and qualification of members; officers; rules and regulations; quorum
The legislature shall be the judge of the selection and qualification of its own members. It shall choose from its members its own officers, determine its rules and procedure, not inconsistent with this chapter, and keep a journal. The quorum of the legislature shall consist of a simple majority of its members. No bill shall become a law unless it shall have been passed at a meeting, at which a quorum was present, by the affirmative vote of a majority of the members present and voting, which vote shall be by yeas and nays.
(Aug. 1, 1950, ch. 512, § 12, 64 Stat. 388; Pub. L. 90–497, § 6(b), Sept. 11, 1968, 82 Stat. 846; Pub. L. 105–291, § 3, Oct. 27, 1998, 112 Stat. 2785.)

Amendments1998—Pub. L. 105–291 substituted “a simple majority” for “eleven”.
1968—Pub. L. 90–497 inserted a quorum requirement, provided that a quorum of the legislature consist of eleven of its members, and made presence of a quorum requisite to passage of a law.

Effective Date of 1968 AmendmentPub. L. 90–497, § 6(b), Sept. 11, 1968, 82 Stat. 846, provided that the amendment made by that section is effective on date of enactment of Pub. L. 90–497, which was approved Sept. 11, 1968.



§ 1423c. Privileges of members(a) The members of the legislature shall, in all cases except treason, felony, or breach of the peace, be privileged from arrest during their attendance at the legislature and in going to and returning from the same.

(b) No member of the legislature shall be held to answer before any tribunal other than the legislature itself for any speech or debate in the legislature.

(Aug. 1, 1950, ch. 512, § 13, 64 Stat. 388.)

§ 1423d. Oath of office
Every member of the legislature and all officers of the government of Guam shall take the following oath or affirmation:
“I solemnly swear (or affirm) in the presence of Almighty God that I will well and faithfully support the Constitution of the United States, the laws of the United States applicable to Guam and the laws of Guam, and that I will conscientiously and impartially discharge my duties as a member of the Guam Legislature (or as an officer of the government of Guam).”
(Aug. 1, 1950, ch. 512, § 14, 64 Stat. 388.)

§ 1423e. Prohibition against acceptance of salary increases or newly created offices
No member of the legislature shall, during the term for which he was elected or during the year following the expiration of such term, be appointed to any office which has been created, or the salary or emoluments of which have been increased during such term.
(Aug. 1, 1950, ch. 512, § 15, 64 Stat. 388.)

§ 1423f. Qualifications of members
No person shall sit in the legislature who is not a citizen of the United States, who has not attained the age of twenty-five years and who has not been domiciled in Guam for at least five years immediately preceding the sitting of the legislature in which he seeks to qualify as a member, or who has been convicted of a felony or of a crime involving moral turpitude and has not received a pardon restoring his civil rights.
(Aug. 1, 1950, ch. 512, § 16, 64 Stat. 388.)

§ 1423g. Vacancies
Vacancies occurring in the legislature shall be filled as the legislature shall provide, except that no person filling a vacancy shall hold office longer than for the remainder of the term for which his predecessor was elected.
(Aug. 1, 1950, ch. 512, § 17, 64 Stat. 388.)

§ 1423h. Regular and special sessions
Regular sessions of the legislature shall be held annually, commencing on the second Monday in January (unless the legislature shall by law fix a different date), and shall continue for such term as the legislature may provide. The Governor may call special sessions of the legislature at any time when, in his opinion, the public interest may require it. No legislation shall be considered at any special session other than that specified in the call therefor or in any special message by the Governor to the legislature while in such session. All sessions of the legislature shall be open to the public.
(Aug. 1, 1950, ch. 512, § 18, 64 Stat. 388; Pub. L. 90–497, § 6(a), Sept. 11, 1968, 82 Stat. 846.)

Amendments1968—Pub. L. 90–497 removed 60-day limitation on the length of regular sessions and 14-day limitation on the length of special sessions of the legislature.

Effective Date of 1968 AmendmentPub. L. 90–497, § 6(a), Sept. 11, 1968, 82 Stat. 846, provided that the amendment made by that section is effective on date of enactment of Pub. L. 90–497, which was approved Sept. 11, 1968.



§ 1423i. Approval of bills
Every bill passed by the legislature shall, before it becomes a law, be entered upon the journal and presented to the Governor. If he approves it, he shall sign it, but if not he shall, except as hereinafter provided, return it, with his objections, to the legislature within ten days (Sundays excepted) after it shall have been presented to him. If he does not return it within such period, it shall be a law in like manner as if he had signed it, unless the legislature by adjournment prevents its return, in which case it shall be a law if signed by the Governor within thirty days after it shall have been presented to him; otherwise it shall not be a law. When a bill is returned by the Governor to the legislature with his objections, the legislature shall enter his objections at large on its journal and, upon motion of a member of the legislature, proceed to reconsider the bill. If, after such reconsideration, two-thirds of all the members of the legislature pass the bill, it shall be a law. If any bill presented to the Governor contains several items of appropriation of money, he may object to one or more of such items, or any part or parts, portion or portions thereof, while approving the other items, parts, or portions of the bill. In such a case he shall append to the bill at the time of signing it, a statement of the items, or parts or portions thereof, to which he objects, and the items, or parts or portions thereof, so objected to shall not take effect. All laws enacted by the legislature shall be reported by the Governor to the head of the department or agency designated by the President under section 1421a of this title. The Congress of the United States reserves the power and authority to annul the same.
(Aug. 1, 1950, ch. 512, § 19, 64 Stat. 389; Pub. L. 90–497, § 8, Sept. 11, 1968, 82 Stat. 847; Pub. L. 93–608, § 1(14), Jan. 2, 1975, 88 Stat. 1969.)

Amendments1975—Pub. L. 93–608 struck out requirement that reports be transmitted to Congress by the Secretary concerned.
1968—Pub. L. 90–497, § 8(a), struck out President’s authority to veto territorial legislation referred by the Governor after such legislation had been passed by the legislature over the Governor’s veto.
Pub. L. 90–497, § 8(b), struck out provision that, if Congress did not annul laws passed by the legislature and reported to Congress within one year of the date of its receipt by Congress, such laws were deemed to have been approved by Congress.

Effective Date of 1968 AmendmentPub. L. 90–497, § 8(b), Sept. 11, 1968, 82 Stat. 847, provided that the amendment made by that section is effective on the date of enactment of Pub. L. 90–497, which was approved Sept. 11, 1968.
Amendment by Pub. L. 90–497 necessary to authorize the holding of an election for Governor and Lieutenant Governor on Nov. 3, 1970, effective Jan. 1, 1970, and all other amendments unless otherwise provided effective Jan. 4, 1971, see section 13 of Pub. L. 90–497, set out as a note under section 1422 of this title.



§ 1423j. Authorization of appropriations(a) Appropriations, except as otherwise provided in this chapter, and except such appropriations as shall be made from time to time by the Congress of the United States, shall be made by the legislature.

(b) If at the termination of any fiscal year the legislature shall have failed to pass appropriation bills providing for payments of the necessary current expenses of the government and meeting its legal obligations for the ensuing fiscal year, then the several sums appropriated in the last appropriation bills for the objects and purposes therein specified, so far as the same may be applicable, shall be deemed to be reappropriated, item by item.

(c) All appropriations made prior to August 1, 1950 shall be available to the government of Guam.

(Aug. 1, 1950, ch. 512, § 20, 64 Stat. 389.)

§ 1423k. Right of petition
The legislature or any person or group of persons in Guam shall have the unrestricted right of petition. It shall be the duty of all officers of the government to receive and without delay to act upon or forward, as the case may require, any such petition.
(Aug. 1, 1950, ch. 512, § 21, 64 Stat. 389.)

§ 1423l. Omitted
Codification
Section, act Oct. 5, 1992, Pub. L. 102–381, title I, 106 Stat. 1392, which authorized Territorial and local governments of Guam to make purchases through General Services Administration, was from the Department of the Interior and Related Agencies Appropriations Act, 1993, and was not repeated in subsequent appropriation acts. See section 1469e of this title. Similar provisions were contained in the following prior appropriation acts:
Nov. 13, 1991, Pub. L. 102–154, title I, 105 Stat. 1007.
Nov. 5, 1990, Pub. L. 101–512, title I, 104 Stat. 1932.
Oct. 23, 1989, Pub. L. 101–121, title I, 103 Stat. 716.
Sept. 27, 1988, Pub. L. 100–446, title I, 102 Stat. 1797.
Dec. 22, 1987, Pub. L. 100–202, § 101(g) [title I], 101 Stat. 1329–213, 1329–231.
Oct. 18, 1986, Pub. L. 99–500, § 101(h) [title I], 100 Stat. 1783–242, 1783–258, and Oct. 30, 1986, Pub. L. 99–591, § 101(h) [title I], 100 Stat. 3341–242, 3341–258.
Dec. 19, 1985, Pub. L. 99–190, § 101(d) [title I], 99 Stat. 1224, 1238.
Oct. 12, 1984, Pub. L. 98–473, title I, § 101(c) [title I], 98 Stat. 1837, 1851.
Nov. 4, 1983, Pub. L. 98–146, title I, 97 Stat. 931.
Dec. 30, 1982, Pub. L. 97–394, title I, 96 Stat. 1979.
Dec. 23, 1981, Pub. L. 97–100, title I, 95 Stat. 1401.
Dec. 12, 1980, Pub. L. 96–514, title I, 94 Stat. 2969.
Nov. 27, 1979, Pub. L. 96–126, title I, 93 Stat. 965.
Oct. 17, 1978, Pub. L. 95–465, title I, 92 Stat. 1289.
July 26, 1977, Pub. L. 95–74, title I, 91 Stat. 295.
July 31, 1976, Pub. L. 94–373, title I, 90 Stat. 1052.
Dec. 23, 1975, Pub. L. 94–165, title I, 89 Stat. 987.
Aug. 31, 1974, Pub. L. 93–404, title I, 88 Stat. 812.
Oct. 4, 1973, Pub. L. 93–120, title I, 87 Stat. 433.
Aug. 10, 1972, Pub. L. 92–369, title I, 86 Stat. 512.
Aug. 10, 1971, Pub. L. 92–76, title I, 85 Stat. 233.
July 31, 1970, Pub. L. 91–361, title I, 84 Stat. 673.
Oct. 29, 1969, Pub. L. 91–98, title I, 83 Stat. 151.
July 26, 1968, Pub. L. 90–425, title I, 82 Stat. 430.
June 24, 1967, Pub. L. 90–28, title I, 81 Stat. 63.
May 31, 1966, Pub. L. 89–435, title I, 80 Stat. 174.
June 28, 1965, Pub. L. 89–52, title I, 79 Stat. 179.
July 7, 1964, Pub. L. 88–356, title I, 78 Stat. 278.
July 26, 1963, Pub. L. 88–79, title I, 77 Stat. 102.
Aug. 9, 1962, Pub. L. 87–578, title I, 76 Stat. 339.
Aug. 3, 1961, Pub. L. 87–122, title I, 75 Stat. 250.
May 13, 1960, Pub. L. 86–455, title I, 74 Stat. 112.
June 23, 1959, Pub. L. 86–60, title I, 73 Stat. 101.
June 4, 1958, Pub. L. 85–439, title I, 72 Stat. 163.
July 1, 1957, Pub. L. 85–77, title I, 71 Stat. 265.
June 13, 1956, ch. 380, title I, 70 Stat. 264.
June 16, 1955, ch. 147, title I, 69 Stat. 149.
July 1, 1954, ch. 446, title I, 68 Stat. 372.
July 31, 1953, ch. 298, title I, 67 Stat. 273.
July 9, 1952, ch. 597, title I, 66 Stat. 457.
Aug. 31, 1951, ch. 375, title I, 65 Stat. 263.
Sept. 6, 1950, ch. 896, Ch. VII, title I, 64 Stat. 694.




SUBCHAPTER IV—THE JUDICIARY
§ 1424. District Court of Guam; local courts; jurisdiction(a) District Court of Guam; unified court system(1) The judicial authority of Guam shall be vested in a court established by Congress designated as the “District Court of Guam”, and a judicial branch of Guam which branch shall constitute a unified judicial system and include an appellate court designated as the “Supreme Court of Guam”, a trial court designated as the “Superior Court of Guam”, and such other lower local courts as may have been or shall hereafter be established by the laws of Guam.

(2) The Supreme Court of Guam may, by rules of such court, create divisions of the Superior Court of Guam and other local courts of Guam.

(3) The courts of record for Guam shall be the District Court of Guam, the Supreme Court of Guam, the Superior Court of Guam (except the Traffic and Small Claims divisions of the Superior Court of Guam) and any other local courts or divisions of local courts that the Supreme Court of Guam shall designate.


(b) JurisdictionThe District Court of Guam shall have the jurisdiction of a district court of the United States, including, but not limited to, the diversity jurisdiction provided for in section 1332 of title 28, and that of a bankruptcy court of the United States.


(c) Original jurisdictionIn addition to the jurisdiction described in subsection (b), the District Court of Guam shall have original jurisdiction in all other causes in Guam, jurisdiction over which is not then vested by the legislature in another court or other courts established by it. In causes brought in the district court solely on the basis of this subsection, the district court shall be considered a court established by the laws of Guam for the purpose of determining the requirements of indictment by grand jury or trial by jury.


(Aug. 1, 1950, ch. 512, § 22, 64 Stat. 389; Aug. 27, 1954, ch. 1017, § 1, 68 Stat. 882; Pub. L. 85–444, §§ 1, 2, June 4, 1958, 72 Stat. 178, 179; Pub. L. 95–598, title III, § 335, Nov. 6, 1978, 92 Stat. 2680; Pub. L. 98–454, title VIII, §§ 801, 803, title X, § 1001, Oct. 5, 1984, 98 Stat. 1741, 1743, 1745; Pub. L. 108–378, § 1(a), Oct. 30, 2004, 118 Stat. 2206.)

Amendments2004—Subsec. (a). Pub. L. 108–378 amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “The judicial authority of Guam shall be vested in a court of record established by Congress, designated the ‘District Court of Guam,’ and such local court or courts as may have been or shall hereafter be established by the laws of Guam in conformity with section 1424–1 of this title.”
1984—Pub. L. 98–454 amended section generally, striking out language which directed that no provisions of any rules which authorized or required trial by jury or the prosecution of offenses by indictment by a grand jury instead of by information be applicable to the District Court of Guam unless and until made so applicable by laws enacted by the Legislature of Guam, repealed that portion of section 1 of act Aug. 27, 1954, which had inserted such language originally, repealed section 335 of Pub. L. 95–598, which had amended this section, and transferred out of this section into sections 1424–1 to 1424–4, with amendments, the remaining provisions formerly set out in this section relating to the creation, jurisdiction, and rules governing procedure in the Guam judicial system.
1978—Subsec. (a). Pub. L. 95–598, § 335(a), inserted “and a bankruptcy court”.
Subsec. (b). Pub. L. 95–598, § 335(b), substituted “section 2075 of title 28, in cases under title 11,” for “section 53 of title 11, in bankruptcy cases;”.
1958—Subsec. (a). Pub. L. 85–444 provided that the District Court of Guam shall have jurisdiction in all causes arising under the Constitution, treaties, and laws of the United States, regardless of the sum or value of the matter in controversy, and to insert the paragraph requiring appeals to the District Court to be heard and determined by an appellate division.
1954—Subsec. (b). Act Aug. 27, 1954, inserted provisions making it clear that trial by jury or the prosecution of offenses by indictment by a grand jury instead of by information shall not be required in the District Court of Guam until so required by laws enacted by the Legislature of Guam; and defining the terms “attorney for the government”, and “United States attorney”, as used in the Federal Rules of Criminal Procedure, when applicable to cases arising under the laws of Guam.

Effective Date of 1984 AmendmentPub. L. 98–454, title X, § 1005, Oct. 5, 1984, 98 Stat. 1746, provided that: “Titles VII, VIII, IX, and X of this Act [enacting sections 1424–1 to 1424–4, 1493, and 1613a of this title, repealing section 1400 of this title, amending this section and sections 1424b, 1561, 1611, 1612, 1613, 1614, 1615, 1617, 1694, and 1821 to 1824 of this title, and enacting provisions set out as notes under sections 1424b, 1612, and 1614 of this title and section 373 of Title 28, Judiciary and Judicial Procedure] shall become effective on the ninetieth day following their enactment [Oct. 5, 1984].”


Effective Date of 1978 AmendmentAmendment by section 335(b) of Pub. L. 95–598 effective Oct. 1, 1979, see section 402(a) of Pub. L. 95–598, set out as an Effective Date note preceding section 101 of Title 11, Bankruptcy.
Pub. L. 95–598, title IV, § 402(e), Nov. 6, 1978, 92 Stat. 2682, which provided a prospective effective date for the amendment of subsec. (a) by section 335(a) of Pub. L. 95–598, was repealed by section 1001 of Pub. L. 98–454.

Effective Date of 1954 AmendmentAct Aug. 27, 1954, ch. 1017, § 2, 68 Stat. 883, provided that: “The amendment made by section 1 [amending this section] shall be deemed to be in effect as of August 1, 1950.”


SeparabilityAct Aug. 27, 1954, ch. 1017, § 4, 68 Stat. 883, provided: “If any particular provision of this Act [amending this section and enacting provisions set out as notes under this section], or the application thereof to any person or circumstances, is held invalid, the remainder of the Act and the application of such provision to other persons or circumstances shall not be affected thereby.”


Nonreversal of Convictions Prior to August 27, 1954Act Aug. 27, 1954, ch. 1017, § 3, 68 Stat. 883, provided: “No conviction of a defendant in a criminal proceeding in the District Court of Guam heretofore had shall be reversed or set aside on the ground that the defendant was not indicted by a grand jury or tried by a petit jury.”




§ 1424–1. Jurisdiction and powers of local courts(a) Supreme Court of GuamThe Supreme Court of Guam shall be the highest court of the judicial branch of Guam (excluding the District Court of Guam) and shall—(1) have original jurisdiction over proceedings necessary to protect its appellate jurisdiction and supervisory authority and such other original jurisdiction as the laws of Guam may provide;

(2) have jurisdiction to hear appeals over any cause in Guam decided by the Superior Court of Guam or other courts established under the laws of Guam;

(3) have jurisdiction to issue all orders and writs in aid of its appellate, supervisory, and original jurisdiction, including those orders necessary for the supervision of the judicial branch of Guam;

(4) have supervisory jurisdiction over the Superior Court of Guam and all other courts of the judicial branch of Guam;

(5) hear and determine appeals by a panel of three of the justices of the Supreme Court of Guam and a concurrence of two such justices shall be necessary to a decision of the Supreme Court of Guam on the merits of an appeal;

(6) make and promulgate rules governing the administration of the judiciary and the practice and procedure in the courts of the judicial branch of Guam, including procedures for the determination of an appeal en banc; and

(7) govern attorney and judicial ethics and the practice of law in Guam, including admission to practice law and the conduct and discipline of persons admitted to practice law.


(b) Chief Justice of Supreme Court of GuamThe Chief Justice of the Supreme Court of Guam—(1) shall preside over the Supreme Court unless disqualified or unable to act;

(2) shall be the administrative head of, and have general supervisory power over, all departments, divisions, and other instrumentalities of the judicial branch of Guam; and

(3) may issue such administrative orders on behalf of the Supreme Court of Guam as necessary for the efficient administration of the judicial branch of Guam.


(c) Orders of Chief Justice with respect to appealsThe Chief Justice of the Supreme Court of Guam, or a justice sitting in place of such Chief Justice, may make any appropriate order with respect to—(1) an appeal prior to the hearing and determination of that appeal on the merits; or

(2) dismissal of an appeal for lack of jurisdiction or failure to take or prosecute the appeal in accordance with applicable laws or rules of procedure.


(d) Other local courtsExcept as granted to the Supreme Court of Guam or otherwise provided by this chapter or any other Act of Congress, the Superior Court of Guam and all other local courts established by the laws of Guam shall have such original and appellate jurisdiction over all causes in Guam as the laws of Guam provide, except that such jurisdiction shall be subject to the exclusive or concurrent jurisdiction conferred on the District Court of Guam under section 1424 of this title.


(e) Qualifications and duties of justices and judgesThe qualifications and duties of the justices and judges of the Supreme Court of Guam, the Superior Court of Guam, and all other local courts established by the laws of Guam shall be governed by the laws of Guam and the rules of such courts.


(Aug. 1, 1950, ch. 512, § 22A, as added Pub. L. 98–454, title VIII, § 801, Oct. 5, 1984, 98 Stat. 1742; amended Pub. L. 108–378, § 1(b), Oct. 30, 2004, 118 Stat. 2206.)

Amendments2004—Pub. L. 108–378 amended section generally, substituting provisions relating to Supreme Court of Guam and other courts for provisions consisting of subsecs. (a) to (c) relating to composition of local courts and establishment of appellate court, jurisdiction of courts, and practice and procedure in local courts and qualifications and duties of judges.

Effective DateSection effective on ninetieth day following Oct. 5, 1984, see section 1005 of Pub. L. 98–454, set out as an Effective Date of 1984 Amendment note under section 1424 of this title.



§ 1424–2. Relations between courts of United States and courts of Guam
The relations between the courts established by the Constitution or laws of the United States and the local courts of Guam with respect to appeals, certiorari, removal of causes, the issuance of writs of habeas corpus, and other matters or proceedings shall be governed by the laws of the United States pertaining to the relations between the courts of the United States, including the Supreme Court of the United States, and the courts of the several States in such matters and proceedings.
(Aug. 1, 1950, ch. 512, § 22B, as added Pub. L. 98–454, title VIII, § 801, Oct. 5, 1984, 98 Stat. 1742; amended Pub. L. 103–437, § 17(a)(1), Nov. 2, 1994, 108 Stat. 4595; Pub. L. 108–378, § 2, Oct. 30, 2004, 118 Stat. 2208.)

Amendments2004—Pub. L. 108–378 struck out before period at end “: Provided, That for the first fifteen years following the establishment of the appellate court authorized by section 1424–1(a) of this title, the United States Court of Appeals for the Ninth Circuit shall have jurisdiction to review by writ of certiorari all final decisions of the highest court of Guam from which a decision could be had. The Judicial Council of the Ninth Circuit shall submit reports to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives at intervals of five years following the establishment of such appellate court as to whether it has developed sufficient institutional traditions to justify direct review by the Supreme Court of the United States from all such final decisions. The United States Court of Appeals for the Ninth Circuit shall have jurisdiction to promulgate rules necessary to carry out the provisions of this subsection”.
1994—Pub. L. 103–437 substituted “Natural Resources” for “Interior and Insular Affairs” before “of the House”.

Effective DateSection effective on ninetieth day following Oct. 5, 1984, see section 1005 of Pub. L. 98–454, set out as an Effective Date of 1984 Amendment note under section 1424 of this title.



§ 1424–3. Appellate jurisdiction of District Court; procedure; review by United States Court of Appeals for Ninth Circuit; rules; appeals to appellate court(a) Appellate jurisdiction of District CourtPrior to the establishment of the appellate court authorized by section 1424–1(a) of this title, which is known as the Supreme Court of Guam, the District Court of Guam shall have such appellate jurisdiction over the local courts of Guam as the legislature may determine: Provided, That the legislature may not preclude the review of any judgment or order which involves the Constitution, treaties, or laws of the United States, including this chapter, or any authority exercised thereunder by an officer or agency of the Government of the United States, or the conformity of any law enacted by the legislature of Guam or of any orders or regulations issued or actions taken by the executive branch of the government of Guam with the Constitution, treaties, or laws of the United States, including this chapter, or any authority exercised thereunder by an officer or agency of the United States.


(b) Appellate division of District Court; quorum; presiding judge; designation of judges; decisionsAppeals to the District Court of Guam shall be heard and determined by an appellate division of the court consisting of three judges, of whom two shall constitute a quorum. The district judge shall be the presiding judge of the appellate division and shall preside therein unless disqualified or otherwise unable to act. The other judges who are to sit in the appellate division of any session shall be designated by the presiding judge from among the judges who are serving on, or are assigned to, the district court from time to time pursuant to section 1424b of this title: Provided, That no more than one of them may be a judge of a court of record of Guam. The concurrence of two judges shall be necessary to any decision of the appellate division of the district court on the merits of an appeal, but the presiding judge alone may make any appropriate orders with respect to an appeal prior to the hearing and determination thereof on the merits and may dismiss an appeal for want of jurisdiction or failure to take or prosecute it in accordance with the applicable law or rules of procedure.


(c) United States Court of Appeals for Ninth Circuit; jurisdiction; appeals; rulesThe United States Court of Appeals for the Ninth Circuit shall have jurisdiction of appeals from all final decisions of the appellate division of the district court. The United States Court of Appeals for the Ninth Circuit shall have jurisdiction to promulgate rules necessary to carry out the provisions of this subsection.


(d) Appeals to appellate court; effect on District CourtUpon the establishment of the appellate court provided for in section 1424–1(a) of this title, which is known as the Supreme Court of Guam, all appeals from the decisions of the local courts not previously taken must be taken to such appellate court. The establishment of that appellate court shall not result in the loss of jurisdiction of the appellate division of the district court over any appeal then pending in it. The rulings of the appellate division of the district court on such appeals may be reviewed in the United States Court of Appeals for the Ninth Circuit and in the Supreme Court notwithstanding the establishment of the appellate court.


(Aug. 1, 1950, ch. 512, § 22C, as added Pub. L. 98–454, title VIII, § 801, Oct. 5, 1984, 98 Stat. 1742; amended Pub. L. 108–378, § 1(c), Oct. 30, 2004, 118 Stat. 2207.)

Amendments2004—Subsec. (a). Pub. L. 108–378, § 1(c)(1), inserted “which is known as the Supreme Court of Guam,” after “appellate court authorized by section 1424–1(a) of this title,”.
Subsec. (d). Pub. L. 108–378, § 1(c)(2), inserted “, which is known as the Supreme Court of Guam,” after “appellate court provided for in section 1424–1(a) of this title” and substituted “taken to such appellate court” for “taken to the appellate court”.

Effective DateSection effective on ninetieth day following Oct. 5, 1984, see section 1005 of Pub. L. 98–454, set out as an Effective Date of 1984 Amendment note under section 1424 of this title.



§ 1424–4. Criminal offenses; procedure; definitions
Where appropriate, the provisions of part II of title 18 and of title 28, United States Code, and notwithstanding the provision in rule 54(a) Federal Rules of Criminal Procedure relating to the prosecution of criminal offenses on Guam by information, the rules of practice and procedure heretofore or hereafter promulgated and made effective by the Congress or the Supreme Court of the United States pursuant to titles 11, 18, and 28, United States Code, shall apply to the District Court of Guam and appeals therefrom; except that the terms, “Attorney for the government” and “United States attorney”, as used in the Federal Rules of Criminal Procedure, shall, when applicable to cases arising under the laws of Guam, including the Guam Territorial income tax, mean the Attorney General of Guam or such other person or persons as may be authorized by the laws of Guam to act therein.
(Aug. 1, 1950, ch. 512, § 22D, as added Pub. L. 98–454, title VIII, § 801, Oct. 5, 1984, 98 Stat. 1743.)


References in TextThe Federal Rules of Criminal Procedure, referred to in text, are set out in the Appendix to Title 18, Crimes and Criminal Procedure.

Effective DateSection effective on ninetieth day following Oct. 5, 1984, see section 1005 of Pub. L. 98–454, set out as an Effective Date of 1984 Amendment note under section 1424 of this title.



§ 1424a. Repealed. Oct. 31, 1951, ch. 655, § 56(e), 65 Stat. 729

Section, act Aug. 1, 1950, ch. 512, § 23, 64 Stat. 390, related to appeals from the District Court of Guam to the United States Court of Appeals for the Ninth Circuit, and to the United States Supreme Court. See sections 41, 1252, 1291, 1292, and 1294 of Title 28, Judiciary and Judicial Procedure.

Savings ProvisionAct Oct. 31, 1951, ch. 655, § 56(l), 65 Stat. 730, provided that the repeal by section 56 of act Oct. 31, 1951, shall not affect any rights or liabilities existing hereunder on the effective date of that repeal (Oct. 31, 1951).



§ 1424b. Judge of District Court; appointment, tenure, removal, and compensation; appointment of United States attorney and marshal(a) The President shall, by and with the advice and consent of the Senate, appoint a judge for the District Court of Guam who shall hold office for the term of ten years and until his successor is chosen and qualified unless sooner removed by the President for cause. The judge shall receive a salary payable by the United States which shall be at the rate prescribed for judges of the United States district courts.The Chief Judge of the Ninth Judicial Circuit of the United States may assign a judge of a local court of record or a judge of the High Court of the Trust Territory of the Pacific Islands or a circuit or district judge of the ninth circuit or a recalled senior judge of the District Court of Guam or of the District Court for the Northern Mariana Islands, or the Chief Justice of the United States may assign any other United States circuit or district judge with the consent of the judge so assigned and of the chief judge of his circuit, to serve temporarily as a judge in the District Court of Guam whenever it is made to appear that such an assignment is necessary for the proper dispatch of the business of the court.


(b) The President shall appoint, by and with the advice and consent of the Senate, a United States attorney and United States marshal for Guam to whose offices the provisions of chapters 35 and 37 of title 28, respectively, shall apply.

(Aug. 1, 1950, ch. 512, § 24, 64 Stat. 390; Oct. 31, 1951, ch. 655, § 55(a), 65 Stat. 728; Pub. L. 85–444, § 3, June 4, 1958, 72 Stat. 179; Pub. L. 98–454, title VIII, § 802, Oct. 5, 1984, 98 Stat. 1743.)

Amendments1984—Subsec. (a). Pub. L. 98–454, § 802(a)–(c), substituted “for the term of ten years” for “for a term of eight years” in first par., and, in second par., substituted “a local court of record” for “the Island Court of Guam” and inserted “or a recalled senior judge of the District Court of Guam or of the District Court of the Northern Mariana Islands” after “ninth circuit”.
Subsec. (b). Pub. L. 98–454, § 802(d), substituted “35” and “37” for “31” and “33” respectively.
Subsec. (c). Pub. L. 98–454, § 802(e), struck out subsec. (c) which provided that chapters 43 and 49 of title 28 shall apply to the District Court of Guam.
1958—Subsec. (a). Pub. L. 85–444 increased the term of office from four to eight years, substituted provisions requiring the salary of the judge to be at the rate prescribed for judges of the United States district courts for provisions which required the salary of the judge to be the same as salary of the Governor of Guam, and inserted provisions permitting the Chief Judge of the Ninth Circuit to make temporary assignments.
1951—Subsec. (a). Act Oct. 31, 1951, in second sentence, struck out “, and shall be entitled to the benefits of retirement provided in section 373 of title 28”.
Subsec. (c). Act Oct. 31, 1951, struck out references to chapters 21, 41, and 57 of title 28.

Effective Date of 1984 AmendmentAmendments by Pub. L. 98–454 effective on ninetieth day following Oct. 5, 1984, see section 1005 of Pub. L. 98–454, set out as a note under section 1424 of this title.


Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of this title.

Extension of Term of District Judges; Applicability; Effective DatePub. L. 98–454, title X, § 1004, Oct. 5, 1984, 98 Stat. 1746, provided that: “The provisions of sections 706(a), 802(a), and 901(a) of this Act [amending sections 1614, 1424b, and 1821, respectively, of this title] extending the terms of district court judges of the Virgin Islands, Guam, and the Northern Mariana Islands, respectively, from eight to ten years shall be applicable to the judges of those courts holding office on the effective date of this Act [Oct. 5, 1984].”




§ 1424c. Review of claims respecting land on Guam(a) JurisdictionNotwithstanding any law or court decision to the contrary, the District Court of Guam is hereby granted authority and jurisdiction to review claims of persons, their heirs or legatees, from whom interests in land on Guam were acquired other than through judicial condemnation proceedings, in which the issue of compensation was adjudicated in a contested trial in the District Court of Guam, by the United States between July 21, 1944, and August 23, 1963, and to award fair compensation in those cases where it is determined that less than fair market value was paid as a result of (1) duress, unfair influence, or other unconscionable actions, or (2) unfair, unjust, and inequitable actions of the United States.


(b) Acquisitions effected through condemnation proceedingsLand acquisitions effected through judicial condemnation proceedings in which the issue of compensation was adjudicated in a contested trial in the District Court of Guam, shall remain res judicata and shall not be subject to review hereunder.


(c) Fair compensationFair compensation for purposes of this Act is defined as such additional amounts as are necessary to effect payment of fair market value at the time of acquisition, if it is determined that, as a result of duress, unfair influence, or other unconscionable actions, fair market value was not paid.


(d) Employment of special masters or judgesThe District Court of Guam may employ and utilize the services of such special masters or judges as are necessary to carry out the intent and purposes hereof.


(e) AwardsAwards made hereunder shall be judgments against the United States.


(f) Limitation on attorney’s fees; violation; penaltyAttorney’s fees paid by claimants to counsel representing them may not exceed 5 per centum of any additional award. Any agreement to the contrary shall be unlawful and void. Whoever, in the United States or elsewhere, demands or receives any remuneration in excess of the maximum permitted by this section shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $5,000 or imprisoned not more than twelve months, or both. A reasonable attorney’s fee may be awarded in appropriate cases.


(g) Availability of documents, records, and writings to courtAll agencies and departments of the United States Government shall, upon request, deliver to the court any documents, records, and writings which are pertinent to any claim under review.


(Pub. L. 95–134, title II, § 204, Oct. 15, 1977, 91 Stat. 1162; Pub. L. 96–205, title III, § 301(a), Mar. 12, 1980, 94 Stat. 87.)


References in TextThis Act, referred to in subsec. (c), is Pub. L. 95–134, Oct. 15, 1977, 91 Stat. 1159, as amended, popularly known as the Omnibus Territories Act of 1977. For complete classification of this Act to the Code, see Tables.

Codification
Section was not enacted as part of the Organic Act of Guam which comprises this chapter.

Amendments1980—Subsec. (c). Pub. L. 96–205 struck out provisions prohibiting allowance of interest on additional amounts of award.

Treatment of Certain Awards by District Court of GuamPub. L. 100–647, title VI, § 6140, Nov. 10, 1988, 102 Stat. 3724, provided that: “For purposes of the internal revenue laws of the United States and Guam, gross income shall not include any amount received pursuant to any claim over which the District Court of Guam has jurisdiction by reason of section 204 of Public Law 95–134 [this section] (commonly referred to as the Omnibus Territories Act of 1977). This section shall be effective for taxable years beginning after December 31, 1985.”


Commencement of Civil Actions Before April 1, 1982Pub. L. 96–205, title III, § 301(b), Mar. 12, 1980, 94 Stat. 87, provided that: “Any civil action under section 204 of the Omnibus Territories Act of 1977 (91 Stat. 1162) [this section] shall be barred unless it is commenced not later than April 1, 1982.”





SUBCHAPTER V—PUBLIC HOUSING AND URBAN RENEWAL
§ 1425. Omitted
Codification
Section, act June 27, 1934, ch. 847, § 214, as added Apr. 23, 1949, ch. 89, § 2(a), 63 Stat. 57, and amended, related to insurance of mortgages on property in Guam. See section 1715d of Title 12, Banks and Banking.



§ 1425a. Legislative authority to create authorities; appointment of members; powers of authorities
The Legislature of Guam may by law grant to a public corporate authority, existing or to be created by or under such law, powers to undertake urban renewal and housing activities in Guam. Such legislature may by law provide for the appointment, terms of office, or removal of the members of such authority and for the powers of such authority, including authority to accept whatever benefits the Federal Government may make available, and to do all things, to exercise any and all powers, and to assume and fulfill any and all obligations, duties, responsibilities, and requirements, including but not limited to those relating to planning or zoning, necessary or desirable for receiving such Federal assistance, except that such authority shall not be given any power of taxation, nor any power to pledge the faith and credit of the territory of Guam for any loan whatever.
(Pub. L. 88–171, § 1, Nov. 4, 1963, 77 Stat. 304.)

Codification
Section was not enacted as part of the Organic Act of Guam which comprises this chapter.



§ 1425b. Issuance of notes, bonds, and obligations
The Legislature of Guam may by law authorize such authority, any provision of the Organic Act of Guam [48 U.S.C. 1421 et seq.], or any other Act of Congress to the contrary notwithstanding, to borrow money and to issue notes, bonds, and other obligations of such character and maturity, with such security, and in such manner as the legislature may provide. Such notes, bonds, and other obligations shall not be a debt of the United States, or of Guam other than such authority, nor constitute a debt, indebtedness, or the borrowing of money within the meaning of any limitation or restriction on the issuance of notes, bonds, or other obligations contained in any laws of the United States applicable to Guam or to any agency thereof.
(Pub. L. 88–171, § 2, Nov. 4, 1963, 77 Stat. 304.)


References in TextThe Organic Act of Guam, referred to in text, is act Aug. 1, 1950, ch. 512, 64 Stat. 384, as amended, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1421 of this title and Tables.

Codification
Section was not enacted as part of the Organic Act of Guam which comprises this chapter.



§ 1425c. Authorization of loans, conveyances, etc.
The Legislature of Guam may by law assist such authority by furnishing, or authorizing the furnishing of, cash donations, loans, conveyances of real and personal property, facilities, and services, and otherwise, and may by law take other action in aid of urban renewal or housing or related activities.
(Pub. L. 88–171, § 3, Nov. 4, 1963, 77 Stat. 304.)

Codification
Section was not enacted as part of the Organic Act of Guam which comprises this chapter.



§ 1425d. Ratification of prior act
Each and every part of Public Law 6–135, approved December 18, 1962, heretofore enacted by the Legislature of Guam dealing with any part of the subject matter of sections 1425a to 1425e of this title and not inconsistent therewith is ratified and confirmed.
(Pub. L. 88–171, § 4, Nov. 4, 1963, 77 Stat. 304.)

Codification
Section was not enacted as part of the Organic Act of Guam which comprises this chapter.



§ 1425e. Additional powers
Powers granted herein shall be in addition to, and not in derogation of, any powers granted by other law to, or for the benefit or assistance of, any public corporate authority.
(Pub. L. 88–171, § 5, Nov. 4, 1963, 77 Stat. 304.)

Codification
Section was not enacted as part of the Organic Act of Guam which comprises this chapter.



§ 1426. Repealed. Aug. 2, 1954, ch. 649, title II, § 205, 68 Stat. 622

Section, acts Apr. 23, 1949, ch. 89, § 2(b), 63 Stat. 58; June 30, 1953, ch. 170, § 25(b), 67 Stat. 128, related to purchase of insured mortgage loans by the Federal National Mortgage Association, with respect to property in Guam. Section was not enacted as part of the Organic Act of Guam which comprises this chapter.




SUBCHAPTER VI—GUAM DEVELOPMENT FUND
§ 1428. Authorization of appropriations(a) For the purpose of promoting economic development in the territory of Guam, there is authorized to be appropriated to the Secretary of the Interior to be paid to the government of Guam for the purposes of this subchapter the sum of $5,000,000.

(b) In addition to the appropriations authorized in subsection (a), $1,000,000 is authorized to be appropriated to the Secretary of the Interior to be paid to the government of Guam annually for five fiscal years commencing in fiscal year 1978 to carry out the purposes of this subchapter.

(Pub. L. 90–601, § 2, Oct. 17, 1968, 82 Stat. 1172; Pub. L. 95–134, title II, § 202, Oct. 15, 1977, 91 Stat. 1161.)

Codification
Section was not enacted as part of the Organic Act of Guam which comprises this chapter.

Amendments1977—Pub. L. 95–134 designated existing provisions as subsec. (a) and added subsec. (b).



§ 1428a. Submission of plan for use of funds; contents of plan; term, interest rate, and premium charge of loan
Prior to receiving any funds pursuant to this subchapter the government of Guam shall submit to the Secretary of the Interior a plan for the use of such funds which meets the requirements of this section and is approved by the Secretary. The plan shall designate an agency or agencies of such government as the agency or agencies for the administration of the plan and shall set forth the policies and procedures to be followed in furthering the economic development of Guam through a program which shall include and make provision for loans and loan guarantees to promote the development of private enterprise and private industry in Guam through a revolving fund for such purposes: Provided, That the term of any loan made pursuant to the plan shall not exceed twenty-five years; that such loans shall bear interest (exclusive of premium charges for insurance, and service charges, if any) at such rate per annum as is determined to be reasonable and as approved by the Secretary, but in no event less than a rate equal to the average yield on outstanding marketable obligations of the United States as of the last day of the month preceding the date of the loan, adjusted to the nearest one-eighth of 1 per centum, which rate shall be determined by the Secretary of the Treasury upon the request of the authorized agency or agencies of the government of Guam; and that premium charges for the insurance and guarantee of loans shall be commensurate, in the judgment of the agency or agencies administering the fund, with expenses and risks covered.
(Pub. L. 90–601, § 3, Oct. 17, 1968, 82 Stat. 1172.)

Codification
Section was not enacted as part of the Organic Act of Guam which comprises this chapter.



§ 1428b. Prerequisite for loan or loan guarantee; maximum participation in available funds; reserves for loan guarantees
No loan or loan guarantee shall be made under this subchapter to any applicant who does not satisfy the agency or agencies administering the plan that financing is otherwise unavailable on reasonable terms and conditions. The maximum participation in the funds made available under section 1428 of this title shall be limited (a) so that not more than 25 per centum of the funds actually appropriated by the Congress may be devoted to any single project (b) to 90 per centum of loan guarantee, and (c) with respect to all loans, to that decree of participation prudent under the circumstances of individual loans but directly related to the minimum essential participation necessary to accomplish the purposes of this subchapter: Provided, That, with respect to loan guarantees, the reserves maintained by the agency or agencies for the guarantees shall not be less than 25 per centum of the guarantee.
(Pub. L. 90–601, § 4, Oct. 17, 1968, 82 Stat. 1172.)

Codification
Section was not enacted as part of the Organic Act of Guam which comprises this chapter.



§ 1428c. Accounting procedures
The plan provided for in section 1428a of this title shall set forth such fiscal control and fund accounting procedures as may be necessary to assure proper disbursement, repayment, and accounting for such funds.
(Pub. L. 90–601, § 5, Oct. 17, 1968, 82 Stat. 1172.)

Codification
Section was not enacted as part of the Organic Act of Guam which comprises this chapter.



§ 1428d. Report for inclusion in annual report by Governor
The Governor of Guam shall include in the annual report to Congress required pursuant to section 1422 of this title a report on the administration of this subchapter.
(Pub. L. 90–601, § 6, Oct. 17, 1968, 82 Stat. 1173; Pub. L. 96–470, title II, § 206(c), Oct. 19, 1980, 94 Stat. 2244.)

Codification
Section was not enacted as part of the Organic Act of Guam which comprises this chapter.

Amendments1980—Pub. L. 96–470 substituted provision requiring the Governor of Guam to include in his report to Congress under section 1422 of this title a report on the administration of this subchapter for provision requiring the Governor of Guam to make an annual report to the Secretary of the Interior on administration of this subchapter, copies of which were to be forwarded to the Speaker of the House of Representatives and the President of the Senate.



§ 1428e. Audit of books and records of agency, or agencies, administering loan funds
The Comptroller General of the United States, or any of his duly authorized representatives, shall have access, for the purpose of audit and examination, to the books, documents, papers, and records of the agency, or agencies, of the government of Guam administering the plan that are pertinent to the funds received under this subchapter.
(Pub. L. 90–601, § 7, Oct. 17, 1968, 82 Stat. 1173.)

Codification
Section was not enacted as part of the Organic Act of Guam which comprises this chapter.





CHAPTER 9—SAMOA, TUTUILA, MANUA, SWAINS ISLAND, AND TRUST TERRITORY OF THE PACIFIC ISLANDS
§§ 1431 to 1440. Transferred

Section 1431, act Mar. 4, 1925, ch. 563, 43 Stat. 1357, which related to making Swains Island part of American Samoa, was transferred to section 1662 of this title.


Section 1431a, acts Feb. 20, 1929, ch. 281, 45 Stat. 1253; May 22, 1929, ch. 6, 46 Stat. 4, which related to islands of eastern Samoa, was transferred to section 1661 of this title.


Section 1432, act June 28, 1906, ch. 3585, 34 Stat. 552, which related to acknowledgment of deeds in the islands of Samoa, was transferred to section 1663 of this title.


Section 1433, act June 14, 1934, ch. 523, 48 Stat. 963, which related to inapplicability of coastwise shipping laws to Samoa, was transferred to section 1664 of this title and was subsequently repealed by Pub. L. 109–304, § 19, Oct. 6, 2006, 120 Stat. 1710.


Section 1434, act July 9, 1952, ch. 597, title I, § 101, 66 Stat. 457, which related to purchases by governments of Samoa, was transferred to section 1665 of this title.


Section 1435, act July 9, 1952, ch. 597, title I, § 101, 66 Stat. 458, which related to purchases by governments of Pacific Trust Territory, was transferred to section 1682 of this title. Act June 30, 1954, ch. 423, § 1, formerly set out as a note under this section, and which related to continuance of civil government for the Trust Territory, is classified to section 1681 of this title. Section 2 of that act, which provided for annual appropriation authorization, is set out as a note under section 1681 of this title.


Section 1436, act July 9, 1952, ch. 597, title I, § 101, 66 Stat. 458, which related to auditing transactions of Pacific Trust Territory, was transferred to section 1683 of this title.


Section 1437, act July 9, 1952, ch. 597, title I, § 101, 66 Stat. 458, which related to expenditure of funds for administration of Pacific Trust Territory, was transferred to section 1684 of this title.


Section 1438, act July 9, 1952, ch. 597, title I, § 108, 66 Stat. 460, which related to transfer of property or money for administration of Pacific Trust Territory, was transferred to section 1685 of this title.


Section 1439, act July 31, 1953, ch. 298, title I, § 1, 67 Stat. 274, which related to approval by Congress of new activity in Pacific Trust Territory, was transferred to section 1686 of this title and was subsequently omitted from the Code.


Section 1440, Pub. L. 85–77, title I, § 1, July 1, 1957, 71 Stat. 266, which related to expenditure of appropriations for Pacific Trust Territory for aircraft and surface vessels, was transferred to section 1687 of this title.




CHAPTER 10—TERRITORIAL PROVISIONS OF A GENERAL NATURE



Sec.


1451.Rights of Indians not impaired; boundaries.


1452.Regulation of Indians.


1453 to 1469–1.Repealed.


1469a.Congressional declaration of policy respecting “Insular Areas”.


1469a–1.Full amounts to be covered into treasuries of Guam, Northern Mariana Islands, Puerto Rico, and Virgin Islands; reductions prohibited.


1469b.Auditing of transactions of territorial and local governments.


1469c.Availability of services, facilities, and equipment of agencies and instrumentalities of United States; reimbursement requirements.


1469d.General technical assistance.


1469e.Insular government purchases.


1470 to 1488.Repealed or Omitted.


1489.Loss of title of United States to lands in territories through adverse possession or prescription forbidden.


1490.Repealed.


1491.License, permit, etc., for transportation for storage or storage of spent nuclear fuel or high-level radioactive waste; prerequisites; applicability; “territory or possession” defined.


1492.Energy resources of Caribbean and Pacific insular areas.


1492a.Study of electric rates in the insular areas.


1493.Prosecution; authorization to seek review; local or Federal appellate courts; decisions, judgments or orders.


1494.Purposes.


1494a.Annual reports to Congress.


1494b.Enforcement and administration in insular areas.


1494c.Drug Enforcement Agency personnel assignments.




Codification
The source of most sections of this chapter is the Revised Statutes enacted in 1873 and other early statutes. The Revised Statutes can no longer apply to contiguous territory because no such territory now exists. As to noncontiguous territory, Guam, Puerto Rico, and the Virgin Islands each has its own organic act, providing a complete system of government, legislative, executive, and judicial. The Canal Zone has its own code of laws. The independence of the Philippine Islands was recognized by Proc. No. 2695, eff. July 4, 1946, set out as a note under section 1394 of Title 22, Foreign Relations and Intercourse. The other possessions, such as Samoa, are covered by special provisions set out elsewhere in this title.


Executive Order No. 13299
Ex. Ord. No. 13299, May 12, 2003, 68 F.R. 25477, which established the Interagency Group on Insular Areas, was superseded by Ex. Ord. No. 13537, § 4(d), Apr. 14, 2010, 75 F.R. 20238, set out below.


Ex. Ord. No. 13537. Interagency Group on Insular Areas
Ex. Ord. No. 13537, Apr. 14, 2010, 75 F.R. 20237, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Interagency Group on Insular Areas.
(a) There is established, within the Department of the Interior for administrative purposes, the Interagency Group on Insular Areas (IGIA) to address policies concerning Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands (Insular Areas).
(b) The IGIA shall consist of:
(i) the heads of the executive departments, as defined in 5 U.S.C. 101;
(ii) the heads of such other executive agencies as the Co-Chairs of the IGIA may designate; and (iii) the Deputy Assistant to the President and Director of Intergovernmental Affairs.
(c) The Secretary of the Interior and the Deputy Assistant to the President and Director of Intergovernmental Affairs shall serve as Co-Chairs of the IGIA, convene and preside at its meetings, direct its work, and establish such subgroups of the IGIA as they deem appropriate, consisting exclusively of members of the IGIA.
(d) Members of the IGIA may designate a senior department or agency official who is a full-time officer or employee of the Federal Government to perform their IGIA functions.
Sec. 2. Functions of the IGIA. The IGIA shall:
(a) advise the President on establishment or implementation of policies concerning the Insular Areas;
(b) solicit information and advice concerning the Insular Areas from the Governors of, and other elected officials in, the Insular Areas (including through at least one meeting each year with any Governors of the Insular Areas who may wish to attend) in a manner that seeks their individual advice and does not involve collective judgment, or consensus advice or deliberation;
(c) solicit information and advice concerning the Insular Areas, as the IGIA determines appropriate, from representatives of entities or other individuals in a manner that seeks their individual advice and does not involve collective judgment, or consensus advice or deliberation;
(d) solicit information from executive departments or agencies for purposes of carrying out its mission; and
(e) at the request of the head of any executive department or agency who is a member of the IGIA, with the approval of the Co-Chairs, promptly review and provide advice on a policy or policy implementation action affecting the Insular Areas proposed by that department or agency.
Sec. 3. Recommendations. The IGIA shall:
(a) submit annually to the President a report containing recommendations regarding the establishment or implementation of policies concerning the Insular Areas; and
(b) provide to the President, from time to time, as appropriate, recommendations concerning proposed or existing Federal programs and policies affecting the Insular Areas.
Sec. 4. General Provisions.
(a) The heads of executive departments and agencies shall assist and provide information to the IGIA, consistent with applicable law, as may be necessary to carry out the functions of the IGIA. Each executive department and agency shall bear its own expenses of participating in the IGIA.
(b) Nothing in this order shall be construed to impair or otherwise affect:
(i) authority granted by law to an executive department, agency, or the head thereof, or the status of that department or agency within the Federal Government; or
(ii) functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(c) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(d) This order shall supersede Executive Order 13299 of May 8, 2003.
(e) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Barack Obama.



§ 1451. Rights of Indians not impaired; boundaries
Nothing in title 23 of the Revised Statutes shall be construed to impair the rights of person or property pertaining to the Indians in any Territory, so long as such rights remain unextinguished by treaty between the United States and such Indians, or to include any Territory which, by treaty with any Indian tribe, is not, without the consent of such tribe, embraced within the territorial limits or jurisdiction of any State or Territory; but all such territory shall be excepted out of the boundaries, and constitute no part of any Territory now or hereafter organized until such tribe signifies its assent to the President to be embraced within a particular Territory. As used herein, the term “Territory” does not include the Virgin Islands, Puerto Rico, American Samoa, Guam, or the Northern Mariana Islands.
(R.S. § 1839; Pub. L. 98–213, § 15(a), Dec. 8, 1983, 97 Stat. 1462.)


References in TextTitle 23 of the Revised Statutes, referred to in text, was in the original “this Title”, meaning title XXIII of the Revised Statutes, consisting of R.S. §§ 1839 to 1976, and which, insofar as classified to the Code, is classified to sections 1451 to 1455, 1457 to 1460a, 1463, 1463a, 1465, 1467 to 1470, 1480, and 1482 to 1485 of this title and to sections 644 to 647, 649, and 655 to 657 of Title 16, Conservation. For complete classification of R.S. §§ 1839 to 1976 to the Code, see Tables.

Codification
R.S. § 1839 derived from N.M., act Sept. 9, 1850, ch. 49, § 2, 9 Stat. 447. Utah, act Sept. 9, 1850, ch. 51, § 1, 9 Stat. 453. Wash., act Mar. 2, 1853, ch. 90, § 1, 10 Stat. 172. Colo., act Feb. 28, 1861, ch. 59, § 1, 12 Stat. 172. Dak., act Mar. 2, 1861, ch. 86, § 1, 12 Stat. 239. Ariz., act Feb. 24, 1863, ch. 56, § 1, 12 Stat. 664. Idaho, act Mar. 3, 1863, ch. 117, § 1, 12 Stat. 808. Mont., act May 26, 1864, ch. 95, § 1, 13 Stat. 85. Wyo., act July 25, 1868, ch. 235, § 1, 15 Stat. 178.

Amendments1983—Pub. L. 98–213 inserted provisions excluding from the term “Territory” the Virgin Islands, Puerto Rico, American Samoa, Guam, or the Northern Mariana Islands.



§ 1452. Regulation of Indians
Nor shall anything in title 23 of the Revised Statutes be construed to affect the authority of the United States to make any regulations respecting the Indians of any Territory, their lands, property, or rights, by treaty, law, or otherwise, in the same manner as might be made if no temporary government existed, or is hereafter established, in any such Territory. As used herein, the term “Territory” does not include the Virgin Islands, Puerto Rico, American Samoa, Guam, or the Northern Mariana Islands.
(R.S. § 1840; Pub. L. 98–213, § 15(b), Dec. 8, 1983, 97 Stat. 1462.)


References in TextTitle 23 of the Revised Statutes, referred to in text, was in the original “this Title”, meaning title 23 of the Revised Statutes, consisting of R.S. §§ 1839 to 1976, and which, insofar as classified to the Code, is classified to sections 1451 to 1455, 1457 to 1460a, 1463, 1463a, 1465, 1467 to 1470, 1480, and 1482 to 1485 of this title and to sections 644 to 647, 649, and 655 to 657 of Title 16, Conservation. For complete classification of R.S. §§ 1839 to 1976 to the Code, see Tables.

Codification
R.S. § 1840 derived from N.M., act Sept. 9, 1850, ch. 49, § 2, 9 Stat. 447. Utah, act Sept. 9, 1850, ch. 51, § 1, 9 Stat. 453. Wash., act Mar. 2, 1853, ch. 90, § 1, 10 Stat. 172. Colo., act Feb. 28, 1861, ch. 59, § 1, 12 Stat. 172. Dak., act Mar. 2, 1861, ch. 86, § 1, 12 Stat. 239. Ariz., act Feb. 24, 1863, ch. 56, § 1, 12 Stat. 664. Idaho, act Mar. 3, 1863, ch. 117, § 1, 12 Stat. 808. Mont., act May 26, 1864, ch. 95, § 1, 13 Stat. 85. Wyo., act July 25, 1868, ch. 235, § 1, 15 Stat. 178.

Amendments1983—Pub. L. 98–213 inserted provisions excluding from the term “Territory” the Virgin Islands, Puerto Rico, American Samoa, Guam, or the Northern Mariana Islands.



§§ 1453 to 1455. Repealed. Pub. L. 98–213, § 16(c)–(f), Dec. 8, 1983, 97 Stat. 1462

Section 1453, R.S. § 1841, related to powers, duties and term of office of governor of each Territory, in whom the executive power was vested.


Section 1453a, R.S. § 1873, related to temporary definition by proclamation, by governor, of judicial districts of such Territory, and assignment of judges appointed for such Territory to several districts as well as fixing of times and places for holding courts.


Section 1454, R.S. § 1843, related to appointment and term of office of Secretary appointed for each Territory, and duties in case of death, removal, resignation or absence of governor from Territory.


Section 1455, R.S. § 1844, related to duties of secretary regarding recordation, preservation, and publication of all laws and proceedings of legislative assembly and governor in executive department.



§ 1456. Repealed. Sept. 12, 1950, ch. 946, title III, § 301(106), 64 Stat. 844

Section, acts June 20, 1874, ch. 328, § 1, 18 Stat. 99; June 10, 1921, ch. 18, § 215, 42 Stat. 23, made it duty of secretary of each Territory to furnish annual estimates for expenses to Secretary of the Treasury.



§§ 1457 to 1469–1. Repealed. Pub. L. 98–213, § 16(a), (g)–(u), Dec. 8, 1983, 97 Stat. 1462, 1463

Section 1457, R.S. § 1855, prohibited making or enforcement of any law of any Territorial legislature by which the governor, secretary or members or officers of any Territorial legislature are paid any compensation other than that provided by the laws of the United States.


Section 1458, R.S. § 1857, related to appointment or election of all township, district and county officers, except justices of the peace and general officers of the militia, and the appointment of all other officers by the governor, except in first instance where a new Territory is created, all officers to be appointed by the governor.


Section 1459, R.S. § 1858, related to filling of vacancies, during recess of legislative council, of offices which, under organic act of any Territory, were required to be filled by governor with the advice and consent of such council.


Section 1460, R.S. § 1860; Mar. 3, 1883, ch. 134, 22 Stat. 567; July 31, 1939, ch. 399, 53 Stat. 1143, related to qualification of voters at all elections subsequent to first election, in any newly created Territory, as well as at all elections in Territories already organized.


Section 1460a, R.S. § 1854; Feb. 22, 1889, ch. 180, 25 Stat. 676; Nov. 11, 1889, No. 8, 26 Stat. 1552, 1553, restricted a member of legislative assembly from holding any office created, or salary of which has been increased, by legislature of which he was a member, during term for which he was elected and for one year thereafter.


Section 1461, act Mar. 22, 1882, ch. 47, § 8, 22 Stat. 31, prohibited polygamists, bigamists, etc., from voting or holding office in any Territory.


Section 1462, act June 19, 1878, ch. 329, § 1, 20 Stat. 193, related to number and compensation of subordinate officers of each branch of Territorial legislature.


Section 1463, R.S. § 1868, related to chancery and common-law jurisdiction of supreme and district courts.


Section 1463a, R.S. § 1864, related to membership, quorum, and term of office of supreme court of every Territory.


Section 1464, act Apr. 7, 1874, ch. 80, § 1, 18 Stat. 27, confirmed right to mingle exercise of common-law and chancery jurisdiction in courts of several Territories, provided no party was deprived of right to trial by jury in cases cognizable at common law.


Section 1465, R.S. § 1878, related to oath of office, and certification thereof, by governor, secretary, chief justice, associate justices and all other civil officers.


Section 1466, act May 1, 1876, ch. 88, 19 Stat. 43, related to time when payment of salaries of all officers of the Territories was to commence.


Section 1467, R.S. § 1883; Pub. L. 90–578, title IV, § 402(b)(2), Oct. 17, 1968, 82 Stat. 1118, related to fees and costs allowed United States attorneys, marshals, clerks of courts, jurors, etc.


Section 1468, R.S. § 1884; June 10, 1921, ch. 18, § 304, 42 Stat. 24, prohibited payment of salaries to any officer of a Territory absent therefrom, unless good cause was shown to the President.


Section 1469, R.S. § 1886; June 10, 1921, ch. 18, § 304, 42 Stat. 24, related to accounts and disbursements of Territories for support of government.


Section 1469–1, act Mar. 4, 1915, ch. 141, § 1, 38 Stat. 1021; June 10, 1921, ch. 18, title III, § 304, 42 Stat. 24, related to transmittal of accounts and vouchers relating to expenditure of appropriations for government in Territories to Secretary of the Interior for administrative examination and by him to General Accounting Office.



§ 1469a. Congressional declaration of policy respecting “Insular Areas”
In order to minimize the burden caused by existing application and reporting procedures for certain grant-in-aid programs available to the Virgin Islands, Guam, American Samoa, the Trust Territory of the Pacific Islands, and the Government of the Northern Mariana Islands (hereafter referred to as “Insular Areas”) it is declared to be the policy of the Congress, notwithstanding any provision of law to the contrary, that:(a) Any department or agency of the Government of the United States which administers any Act of Congress which specifically provides for making grants to any Insular Area under which payments received may be used by such Insular Area only for certain specified purposes (other than direct payments to classes of individuals) may, acting through appropriate administrative authorities of such department or agency, consolidate any or all grants made to such area for any fiscal year or years.

(b) Any consolidated grant for any insular area shall not be less than the sum of all grants which such area would otherwise be entitled to receive for such year.

(c) The funds received under a consolidated grant shall be expended in furtherance of the programs and purposes authorized for any of the grants which are being consolidated, which are authorized under any of the Acts administered by the department or agency making the grant, and which would be applicable to grants for such programs and purposes in the absence of the consolidation, but the Insular Areas shall determine the proportion of the funds granted which shall be allocated to such programs and purposes.

(d) Each department or agency making grants-in-aid shall, by regulations published in the Federal Register, provide the method by which any Insular Area may submit (i) a single application for a consolidated grant for any fiscal year period, but not more than one such application for a consolidated grant shall be required by any department or agency unless notice of such requirement is transmitted to the appropriate committees of the United States Congress together with a complete explanation of the necessity for requiring such additional applications and (ii) a single report to such department or agency with respect to each such consolidated grant: Provided, That nothing in this paragraph shall preclude such department or agency from providing adequate procedures for accounting, auditing, evaluating, and reviewing any programs or activities receiving benefits from any consolidated grant. The administering authority of any department or agency, in its discretion, may 11 See Application of Subsection (d) to Department of the Interior note below. (i) waive any requirement for matching funds otherwise required by law to be provided by the Insular Area involved and (ii) waive the requirement that any Insular Area submit an application or report in writing with respect to any consolidated grant.

(Pub. L. 95–134, title V, § 501, Oct. 15, 1977, 91 Stat. 1164; Pub. L. 95–348, § 9, Aug. 18, 1978, 92 Stat. 495.)

Amendments1978—Pub. L. 95–348, § 9(1), in introductory provision inserted “, notwithstanding any provision of law to the contrary,” after “Congress”.
Subsec. (a). Pub. L. 95–348, § 9(2), substituted “Any” for “Notwithstanding any provision of law to the contrary, any”.


Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of this title.

Maintenance or Level of Effort Requirements; Adjustment or Modification by Administrator of Environmental Protection AgencyPub. L. 99–396, § 12(a), Aug. 27, 1986, 100 Stat. 841, provided that: “In awarding assistance grants, consolidated under the provisions of title V of the Act entitled ‘An Act to authorize certain appropriations for the territories of the United States, to amend certain Acts related thereto, and for other purposes’ (91 Stat. 1159, as amended) [42 U.S.C. 4368b; 48 U.S.C. 1469a], to the Trust Territory of the Pacific Islands, American Samoa, Guam, the Northern Mariana Islands or the Virgin Islands, the Administrator of the Environmental Protection Agency may, in his discretion, adjust or otherwise modify maintenance or level of effort requirements.”


Application of Subsection (d) to Department of the InteriorPub. L. 96–205, title VI, § 601, Mar. 12, 1980, 94 Stat. 90, as amended Pub. L. 98–213, § 6, Dec. 8, 1983, 97 Stat. 1460; Pub. L. 98–454, title VI, § 601(b), Oct. 5, 1984, 98 Stat. 1736, provided that this section shall be applied with respect to the Department of the Interior by substituting “shall” for “may” in the last sentence of subsection (d), and adding the following sentence at the end of subsection (d): “Notwithstanding any other provision of law, in the case of American Samoa, Guam, the Virgin Islands, and the Northern Mariana Islands any department or agency shall waive any requirement for local matching funds under $200,000 (including in-kind contributions) required by law to be provided by American Samoa, Guam, the Virgin Islands, or the Northern Mariana Islands.”



§ 1469a–1. Full amounts to be covered into treasuries of Guam, Northern Mariana Islands, Puerto Rico, and Virgin Islands; reductions prohibited
Pursuant to the terms of the Organic Act of Guam (64 Stat. 384), as amended [48 U.S.C. 1421 et seq.]; the Joint resolution to Approve the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America (90 Stat. 263), as amended [48 U.S.C. 1801 et seq.]; the Puerto Rican Federal Relations Act (64 Stat. 319), as amended and supplemented [48 U.S.C. 731 et seq.]; and the Revised Organic Act of the Virgin Islands (86 11 So in original. Probably should be “68”. Stat. 497), as amended and supplemented [48 U.S.C. 1541 et seq.] and an Act to authorize appropriations for certain insular areas of the United States, and for other purposes (92 Stat. 487), as amended; there shall be paid into the treasuries of Guam, the Northern Mariana Islands, Puerto Rico, and the Virgin Islands respectively the full amounts which are to be covered into the treasuries of said islands or paid pursuant to said laws as amended and supplemented and such amounts shall not be reduced, notwithstanding Public Law 99–177, Public Law 99–366, or any other provision of law.
(Pub. L. 99–396, § 19(b), Aug. 27, 1986, 100 Stat. 844.)


References in TextThe Organic Act of Guam, referred to in text, is act Aug. 1, 1950, ch. 512, 64 Stat. 384, as amended, which is classified generally to chapter 8A (§ 1421 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1421 of this title and Tables.
The Joint resolution to Approve the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America, referred to in text, is Pub. L. 94–241, Mar. 24, 1976, 90 Stat. 263, as amended, which is classified generally to subchapter I (§ 1801 et seq.) of chapter 17 of this title. For complete classification of this Act to the Code, see Tables.
The Puerto Rican Federal Relations Act, referred to in text, is act Mar. 2, 1917, ch. 145, 39 Stat. 951, as amended, also known as the Jones Act, which is classified principally to chapter 4 (§ 731 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 731 of this title and Tables.
The Revised Organic Act of the Virgin Islands, referred to in text, is act July 22, 1954, ch. 558, 68 Stat. 497, as amended, which is classified principally to chapter 12 (§ 1541 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1541 of this title and Tables.
The Act to authorize appropriations for certain insular areas of the United States, and for other purposes (92 Stat. 487), as amended, referred to in text, is Pub. L. 95–348, Aug. 18, 1978, 92 Stat. 487. For complete classification of this Act to the Code, see Tables.
Public Law 99–177, referred to in text, is Pub. L. 99–177, Dec. 12, 1985, 99 Stat. 1037, as amended, title II of which is known as the “Balanced Budget and Emergency Deficit Control Act of 1985”, which enacted chapter 20 (§ 900 et seq.) and sections 654 to 656 of Title 2, The Congress, amended sections 602, 622, 631 to 642, and 651 to 653 of Title 2, sections 1104 to 1106, and 1109 of Title 31, Money and Finance, and section 911 of Title 42, The Public Health and Welfare, repealed section 661 of Title 2, enacted provisions set out as notes under section 900 of Title 2 and section 911 of Title 42, and amended provisions set out as a note under section 621 of Title 2. For complete classification of this Act to the Code, see Short Title note set out under section 900 of Title 2 and Tables.
Public Law 99–366, referred to in text, is Pub. L. 99–366, July 31, 1986, 100 Stat. 773, which is classified as a note under section 904 of Title 2.



§ 1469b. Auditing of transactions of territorial and local governments
All financial transactions of the territorial and local governments herein provided for, including such transactions of all agencies or instrumentalities established or used by such governments, may be audited by the Government Accountability Office, at its discretion, in accordance with chapter 35 of title 31.
(Pub. L. 116–260, div. G, title I, Dec. 27, 2020, 134 Stat. 1497.)


References in TextHerein provided for, referred to in text, means provided for in the appropriation act cited as the credit to this section.

Codification
Section is from the appropriation act cited as the credit to this section.

Prior ProvisionsProvisions similar to those in this section were contained in the following prior appropriations acts:
Pub. L. 116–94, div. D, title I, Dec. 20, 2019, 133 Stat. 2704.
Pub. L. 116–6, div. E, title I, Feb. 15, 2019, 133 Stat. 223.
Pub. L. 115–141, div. G, title I, Mar. 23, 2018, 132 Stat. 651.
Pub. L. 115–31, div. G, title I, May 5, 2017, 131 Stat. 452.
Pub. L. 114–113, div. G, title I, Dec. 18, 2015, 129 Stat. 2542.
Pub. L. 113–235, div. F, title I, Dec. 16, 2014, 128 Stat. 2412.
Pub. L. 113–76, div. G, title I, Jan. 17, 2014, 128 Stat. 304.
Pub. L. 112–74, div. E, title I, Dec. 23, 2011, 125 Stat. 1001.
Pub. L. 111–88, div. A, title I, Oct. 30, 2009, 123 Stat. 2920.
Pub. L. 111–8, div. E, title I, Mar. 11, 2009, 123 Stat. 717.
Pub. L. 110–161, div. F, title I, Dec. 26, 2007, 121 Stat. 2114.
Pub. L. 109–54, title I, Aug. 2, 2005, 119 Stat. 517.
Pub. L. 108–447, div. E, title I, Dec. 8, 2004, 118 Stat. 3059.
Pub. L. 108–108, title I, Nov. 10, 2003, 117 Stat. 1260; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.
Pub. L. 108–7, div. F, title I, Feb. 20, 2003, 117 Stat. 234.
Pub. L. 107–63, title I, Nov. 5, 2001, 115 Stat. 433.
Pub. L. 106–291, title I, Oct. 11, 2000, 114 Stat. 938.
Pub. L. 106–113, div. B, § 1000(a)(3) [title I], Nov. 29, 1999, 113 Stat. 1535, 1501A–151.
Pub. L. 105–277, div. A, § 101(e) [title I], Oct. 21, 1998, 112 Stat. 2681–231, 2681–249.
Pub. L. 105–83, title I, Nov. 14, 1997, 111 Stat. 1558.
Pub. L. 104–208, div. A, title I, § 101(d) [title I], Sept. 30, 1996, 110 Stat. 3009–181, 3009–196.
Pub. L. 104–134, title I, § 101(c) [title I], Apr. 26, 1996, 110 Stat. 1321–156, 1321–173; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.
Pub. L. 103–332, title I, Sept. 30, 1994, 108 Stat. 2515.
Pub. L. 103–138, title I, Nov. 11, 1993, 107 Stat. 1394.
Pub. L. 102–381, title I, Oct. 5, 1992, 106 Stat. 1392.
Pub. L. 102–154, title I, Nov. 13, 1991, 105 Stat. 1007.
Pub. L. 101–512, title I, Nov. 5, 1990, 104 Stat. 1932.
Pub. L. 101–121, title I, Oct. 23, 1989, 103 Stat. 716.
Pub. L. 100–446, title I, Sept. 27, 1988, 102 Stat. 1797.
Pub. L. 100–202, § 101(g) [title I], Dec. 22, 1987, 101 Stat. 1329–213, 1329–231.
Pub. L. 99–500, § 101(h) [title I], Oct. 18, 1986, 100 Stat. 1783–242, 1783–258, and Pub. L. 99–591, § 101(h) [title I], Oct. 30, 1986, 100 Stat. 3341–242, 3341–258.
Pub. L. 99–190, § 101(d) [title I], Dec. 19, 1985, 99 Stat. 1224, 1238.
Pub. L. 98–473, title I, § 101(c) [title I], Oct. 12, 1984, 98 Stat. 1837, 1851.
Pub. L. 98–146, title I, Nov. 4, 1983, 97 Stat. 931.
Pub. L. 97–394, title I, Dec. 30, 1982, 96 Stat. 1979.
Pub. L. 97–100, title I, Dec. 23, 1981, 95 Stat. 1402.
Pub. L. 96–514, title I, Dec. 12, 1980, 94 Stat. 2969.
Pub. L. 96–126, title I, Nov. 27, 1979, 93 Stat. 965.
Pub. L. 95–465, title I, Oct. 17, 1978, 92 Stat. 1289.



§ 1469c. Availability of services, facilities, and equipment of agencies and instrumentalities of United States; reimbursement requirements
To the extent practicable, services, facilities, and equipment of agencies and instrumentalities of the United States Government may be made available, on a reimbursable basis, to the governments of the territories and possessions of the United States and the Trust Territory of the Pacific Islands. Reimbursements may be credited to the appropriation or fund of the agency or instrumentality through which the services, facilities, and equipment are provided. If otherwise authorized by law, such services, facilities, and equipment may be made available without reimbursement.
(Pub. L. 96–205, title VI, § 603, Mar. 12, 1980, 94 Stat. 90.)


Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of this title.



§ 1469d. General technical assistance(a) Assistance with matters generally within responsibility of governments; methods of assistanceThe Secretary of the Interior is authorized to extend to the governments of American Samoa, Guam, the Northern Mariana Islands, the Virgin Islands, and the Trust Territory of the Pacific Islands, and their agencies and instrumentalities, with or without reimbursement, technical assistance on subjects within the responsibility of the respective territorial governments. Such assistance may be provided by the Secretary of the Interior through members of his staff, reimbursements to other departments or agencies of the Federal Government under sections 1535 and 1536 of title 31, grants to or cooperative agreements with such governments, agreements with Federal agencies or agencies of State or local governments, or the employment of private individuals, partnerships, or corporations. Technical assistance may include research, planning assistance, studies, and demonstration projects.


(b) Agricultural plantings and physical facilities, assistance for peoples of Enewetak Atoll and Bikini AtollThe Secretary of the Interior is further authorized to provide technical assistance to, and maintenance of agricultural plantings and physical facilities for, the peoples from Enewetak Atoll and Bikini Atoll, as well as for the purchase of food and equipment and for the transportation of such food, equipment and persons as he deems necessary and appropriate until such areas produce sufficient food to fully sustain the residents after resettlement. This provision shall not cease to be applicable either before or after the termination of the trusteeship without the express approval of the United States Congress.


(c) Extension of programs administered by Department of Agriculture to Guam, Northern Mariana Islands, etc.The Secretary of Agriculture is authorized to extend, in his discretion, programs administered by the Department of Agriculture to Guam, the Northern Mariana Islands, the Trust Territory of the Pacific Islands, the Virgin Islands, and American Samoa (hereinafter called the territories). Notwithstanding any other provision of law, the Secretary of Agriculture is authorized to waive or modify any statutory requirements relating to the provision of assistance under such programs when he deems it necessary in order to adapt the programs to the needs of the respective territory: Provided, That not less than sixty days prior to extending any program pursuant to this section or waiving or modifying any statutory requirement pursuant to this section, the Secretary of Agriculture shall notify the Committee on Agriculture and the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate of his proposed action together with an explanation of why his action is necessary and the anticipated benefits to each territory affected. Such programs shall be carried out in cooperation with the respective governments of the territories and shall be covered by a memorandum of understanding between the respective territorial government and the Department of Agriculture. Any sums appropriated pursuant to this paragraph shall be allocated to the agencies of the Department of Agriculture concerned with the administration of programs in the territories.


(d) Authorization of appropriationsEffective October 1, 1981, there are authorized to be appropriated such sums as may be necessary to carry out the purposes of this section.


(Pub. L. 96–597, title VI, § 601, Dec. 24, 1980, 94 Stat. 3479; Pub. L. 103–437, § 17(a)(2), Nov. 2, 1994, 108 Stat. 4595.)

Codification
In subsec. (a), “sections 1535 and 1536 of title 31” substituted in text for “the Economy Act (31 U.S.C. 686)” on authority of Pub. L. 97–258, § 4(b), Sept. 13, 1982, 96 Stat. 1067, the first section of which enacted Title 31, Money and Finance.

Amendments1994—Subsec. (c). Pub. L. 103–437 substituted “Natural Resources” for “Interior and Insular Affairs” before “of the House”.


Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of this title.



§ 1469e. Insular government purchases
The Governments of the Commonwealth of Puerto Rico, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and the United States Virgin Islands are authorized to make purchases through the General Services Administration.
(Pub. L. 102–247, title III, § 302, Feb. 24, 1992, 106 Stat. 38; Pub. L. 114–187, title IV, § 406, June 30, 2016, 130 Stat. 592.)

Prior ProvisionsSimilar provisions relating to the Virgin Islands, Guam, American Samoa, and the Trust Territory of the Pacific Islands, were classified to sections 1401f, 1423l, 1665, and 1682, respectively, of this title.

Amendments2016—Pub. L. 114–187 amended text generally. Prior to amendment, text read as follows: “The Governments of American Samoa, Guam, the Northern Mariana Islands, the Trust Territory of the Pacific Islands, and the Virgin Islands are authorized to make purchases through the General Services Administration.”


Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of this title.



§ 1470. Repealed. Pub. L. 98–213, § 16(v), Dec. 8, 1983, 97 Stat. 1463

Section, R.S. § 1888, prohibited any Territorial legislative assembly from exceeding amount appropriated by Congress for its annual expenses.



§ 1470a. Omitted
Codification
Section, act Nov. 4, 1983, Pub. L. 98–146, title I, 97 Stat. 931, which provided that appropriations available for administration of Territories could be expended for purchase, etc., of surface vessels for official purposes and for commercial transportation expenses, was from the Department of the Interior and Related Agencies Appropriation Act, 1984, and was not repeated in subsequent appropriation acts. Similar provisions were contained in the following prior appropriation acts:
Dec. 30, 1982, Pub. L. 97–394, title I, 96 Stat. 1979.
Dec. 23, 1981, Pub. L. 97–100, title I, 95 Stat. 1401.
Dec. 12, 1980, Pub. L. 96–514, title I, 94 Stat. 2969.
Nov. 27, 1979, Pub. L. 96–126, title I, 93 Stat. 965.
Oct. 17, 1978, Pub. L. 95–465, title I, 92 Stat. 1289.
July 26, 1977, Pub. L. 95–74, title I, 91 Stat. 295.
July 31, 1976, Pub. L. 94–373, title I, 90 Stat. 1052.
Dec. 23, 1975, Pub. L. 94–165, title I, 89 Stat. 987.
Aug. 31, 1974, Pub. L. 93–404, title I, 88 Stat. 812.
Oct. 4, 1973, Pub. L. 93–120, title I, 87 Stat. 433.
Aug. 10, 1972, Pub. L. 92–369, title I, 86 Stat. 512.
Aug. 10, 1971, Pub. L. 92–76, title I, 85 Stat. 233.
July 31, 1970, Pub. L. 91–361, title I, 84 Stat. 673.
Oct. 29, 1969, Pub. L. 91–98, title I, 83 Stat. 151.
July 26, 1968, Pub. L. 90–425, title I, 82 Stat. 430.
June 24, 1967, Pub. L. 90–28, title I, 81 Stat. 63.
May 31, 1966, Pub. L. 89–435, title I, 80 Stat. 174.
June 28, 1965, Pub. L. 89–52, title I, 79 Stat. 179.
July 7, 1964, Pub. L. 88–356, title I, 78 Stat. 278.
July 26, 1963, Pub. L. 88–79, title I, 77 Stat. 102.
Aug. 9, 1962, Pub. L. 87–578, title I, 76 Stat. 339.
Aug. 3, 1961, Pub. L. 87–122, title I, 75 Stat. 250.
May 13, 1960, Pub. L. 86–455, title I, 74 Stat. 112.
June 23, 1959, Pub. L. 86–60, title I, 73 Stat. 101.
June 4, 1958, Pub. L. 85–439, title I, 72 Stat. 163.
July 1, 1957, Pub. L. 85–77, title I, 71 Stat. 265.
June 13, 1956, ch. 380, title I, 70 Stat. 264.
June 16, 1955, ch. 147, title I, 69 Stat. 149.
July 1, 1954, ch. 446, title I, 68 Stat. 372.



§§ 1471 to 1479. Repealed. Pub. L. 98–213, § 16(w)–(ee), Dec. 8, 1983, 97 Stat. 1463

Section 1471, act July 30, 1886, ch. 818, § 1, 24 Stat. 170, prohibited legislatures of Territories of the United States from passing local or special laws in certain enumerated cases.


Section 1472, acts July 30, 1886, ch. 818, § 4, 24 Stat. 171; Aug. 22, 1911, ch. 43, 37 Stat. 33, related to limitations on indebtedness of political or municipal corporations and county or other subdivisions in any Territory.


Section 1473, act July 30, 1886, ch. 818, § 3, 24 Stat. 171, limited authority of Territorial legislature to contract any debt by or on behalf of such Territory to certain enumerated cases.


Section 1474, act July 19, 1888, ch. 679, § 2, 25 Stat. 336, related to creation by Territorial legislatures of new counties and location of county seats.


Section 1475, act July 30, 1886, ch. 818, § 2, 24 Stat. 171, prohibited Territorial legislature or political subdivision thereof from subscribing to capital stock of, or loaning its credit to, any incorporated company or association.


Section 1476, act Mar. 4, 1898, ch. 35, 30 Stat. 252, authorized issuance of bonds by chartered municipal corporations for sanitary and health purposes, free of certain debt limitations.


Section 1477, act June 6, 1900, ch. 820, 31 Stat. 683, authorized issuance of bonds by chartered municipal corporations for erection of city buildings, free of certain debt limitations.


Section 1478, act July 30, 1886, ch. 818, § 6, 24 Stat. 171, prohibited construction of any provision to abridge power of Congress from annulling any law of a Territorial legislature, or modifying any existing law of Congress requiring that laws of any Territory be submitted to Congress.


Section 1479, act July 30, 1886, ch. 818, § 7, 24 Stat. 171, declared null and void any acts passed by any Territorial legislature after July 30, 1886, in conflict with specific sections of this title.



§§ 1480 to 1480b. Repealed. Pub. L. 95–584, § 1, Nov. 2, 1978, 92 Stat. 2483

Section 1480, R.S. § 1890, related to right of religious corporations to hold real estate.


Section 1480a, act Mar. 3, 1887, ch. 397, § 26, 24 Stat. 641, related to real estate necessary for use of congregations.


Section 1480b, act Sept. 22, 1950, ch. 986, 64 Stat. 905, related to inapplicability of sections 1480 and 1480a to Alaska.

Effect of RepealPub. L. 95–584, § 2, Nov. 2, 1978, 92 Stat. 2483, provided that: “This repeal [repealing sections 1480 to 1480b of this title] may not be considered or construed as endorsement, support, or permission for any development on or other use of any land in any territory or possession of the United States; nor shall it be evidence of congressional or other intent to confirm title to any lands in said territories or possessions claimed by any association, corporation, or other entity for religious or charitable purposes.”




§§ 1481 to 1485. Repealed. Pub. L. 98–213, § 16(ff)–(jj), Dec. 8, 1983, 97 Stat. 1463

Section 1481, act June 16, 1880, ch. 235, 21 Stat. 277, related to care and custody of convicts.


Section 1482, R.S. § 1892, placed any penitentiary erected or to be erected under care and control of marshal of the United States for Territory or District in which situated.


Section 1483, R.S. § 1893, related to promulgation of rules and regulations by Attorney General of the United States for government of such penitentiaries, and compensation of marshals and their deputies.


Section 1484, R.S. § 1894, related to charging compensation and subsistence and employment expenses of offenders sentenced to imprisonment in such penitentiaries.


Section 1485, R.S. § 1895, related to imprisonment at cost of Territory in such penitentiaries of persons convicted for violation of laws of Territory.



§ 1486. Repealed. Pub. L. 87–826, § 3, Oct. 15, 1962, 76 Stat. 953

Section, acts Apr. 29, 1902, ch. 637, 32 Stat. 172; Feb. 14, 1903, ch. 552, § 10, 32 Stat. 829; Mar. 4, 1913, ch. 141, § 1, 37 Stat. 736; May 17, 1932, ch. 190, 47 Stat. 158; Proc. No. 2695 eff. July 4, 1946, 11 F.R. 7517, 60 Stat. 1352; 1946 Reorg. Plan No. 3, §§ 101–104, eff. July 16, 1946, 11 F.R. 7877, 60 Stat. 1097; Apr. 7, 1948, ch. 177, 62 Stat. 161, provided that law as to clearance and entry of vessels was applicable to trade between the United States and noncontiguous Territories, etc.

Effective Date of RepealRepeal of section effective 180 days after Oct. 15, 1962, see section 4 of Pub. L. 87–826.



§§ 1487, 1488. Repealed. Pub. L. 98–213, § 16(b), (kk), Dec. 8, 1983, 97 Stat. 1462, 1463

Section 1487, act June 22, 1874, ch. 388, 18 Stat. 135, related to calling of an extraordinary session of Territorial legislature with approval of President of the United States.


Section 1488, act Apr. 16, 1880, ch. 56, 21 Stat. 74, related to filling of vacancies in office of justice of the peace by appointment or election, until a successor was regularly elected and qualified as provided by law.



§ 1489. Loss of title of United States to lands in territories through adverse possession or prescription forbidden
On and after March 27, 1934, no prescription or statute of limitations shall run, or continue to run, against the title of the United States to lands in any territory or possession or place or territory under the jurisdiction or control of the United States; and no title to any such lands of the United States or any right therein shall be acquired by adverse possession or prescription, or otherwise than by conveyance from the United States.
(Mar. 27, 1934, ch. 99, 48 Stat. 507; Proc. No. 2695, eff. July 4, 1946, 11 F.R. 7517, 60 Stat. 1352.)

Codification
Reference to Philippine Islands omitted in view of independence of Philippines proclaimed by President of United States in Proc. No. 2695, set out under section 1394 of Title 22, Foreign Relations and Intercourse, and issued pursuant to section 1394 of Title 22.



§ 1490. Repealed. Mar. 3, 1933, ch. 202, § 1, 47 Stat. 1428

Section, R.S. § 1891, related to application of United States Constitution and laws to all organized Territories and in every Territory subsequently organized. Insofar as Territories of Alaska and Hawaii are concerned, it is covered by sections 23 and 495 of this title.


Act July 1, 1902, ch. 1369, § 1, 32 Stat. 691, which was also cited as a credit to this section, and which was not repealed by the act of Mar. 3, 1933, provided that this section should not apply to the Philippine Islands.



§ 1491. License, permit, etc., for transportation for storage or storage of spent nuclear fuel or high-level radioactive waste; prerequisites; applicability; “territory or possession” defined(a) Prior to the granting of any license, permit, or other authorization or permission by any agency or instrumentality of the United States to any person for the transportation of spent nuclear fuel or high-level radioactive waste for interim, long-term, or permanent storage to or for the storage of such fuel or waste on any territory or possession of the United States, the Secretary of the Interior is directed to transmit to the Congress a detailed report on the proposed transportation or storage plan, and no such license, permit, or other authorization or permission may be granted nor may any such transportation or storage occur unless the proposed transportation or storage plan has been specifically authorized by Act of Congress: Provided, That the provisions of this section shall not apply to the cleanup and rehabilitation of Bikini and Enewetak Atolls.

(b) For the purpose of this section the words “territory or possession” include the Trust Territory of the Pacific Islands and any area not within the boundaries of the several States over which the United States claims or exercises sovereignty.

(Pub. L. 96–205, title VI, § 605, Mar. 12, 1980, 94 Stat. 90.)


Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of this title.



§ 1492. Energy resources of Caribbean and Pacific insular areas(a) Congressional findingsThe Congress finds that—(1) the Caribbean and Pacific insular areas of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, the Federated States of Micronesia, the Marshall Islands, and Palau are virtually completely dependent on imported sources of energy;

(2) the dependence of such areas on imported sources of energy coupled with the increasing cost and the uncertain availability and supply of such sources of energy will continue to frustrate the political, social, and economic development of such areas by placing increasingly severe fiscal burdens on the local governments of these areas;

(3) these insular areas are endowed with a variety of renewable sources of energy which, if developed, would alleviate their dependence on imported sources of energy, relieve the fiscal burden on local governments imposed by the costs of imported fuel, and strengthen the base for political, social, and economic development;

(4) appropriate technologies are presently available to develop the renewable energy resources of these insular areas but that comprehensive energy plans have not been adequately developed to meet the energy demands of these areas from renewable energy resources;

(5) electric power transmission and distribution lines in insular areas are inadequate to withstand damage caused by the hurricanes and typhoons which frequently occur in insular areas and such damage often costs millions of dollars to repair; and

(6) the refinement of renewable energy technologies since the publication of the 1982 Territorial Energy Assessment prepared pursuant to subsection (c) reveals the need to reassess the state of energy production, consumption, infrastructure, reliance on imported energy, opportunities for energy conservation and increased energy efficiency, and indigenous sources in regard to the insular areas.


(b) Congressional declaration of policyThe Congress declares that it is the policy of the Federal Government to—(1) develop the renewable energy resources of the Caribbean and Pacific insular areas of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, the Federated States of Micronesia, the Marshall Islands, and Palau; and

(2) to assist other insular areas in the Caribbean and Pacific Basin in the development of their renewable energy resources.


(c) Comprehensive energy planThe Secretary of Energy or any administrative official who may succeed him shall prepare a comprehensive energy plan with emphasis on indigenous renewable sources of energy for Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, the Federated States of Micronesia, the Marshall Islands and Palau. The plan shall be prepared with the approval of the Secretary of the Interior and in cooperation with the chief executive officer of each insular area by—(1) surveying existing sources and uses of energy;

(2) estimating future energy needs to the year 2020, giving due consideration to a range of economic development possibilities;

(3) assessing, in depth, the availability and potential for development of indigenous energy sources, including solar, wind, hydropower, ocean current and tidal, biogas, biofuel, geothermal and ocean thermal energy conversion;

(4) assessing the mix of energy sources (including fossil fuels) and identifying those technologies that are needed to meet the projected demands for energy; and

(5) drafting long-term energy plans for such insular areas with the objective of minimizing their reliance on energy imports and making maximum use of their indigenous energy resources.


(d) Demonstration of cost effective renewable energy technologiesThe Secretary of Energy or any administrative official who may succeed him, with the approval of the Secretary of the Interior, as part of the comprehensive energy planning may demonstrate those indigenous renewable energy technologies which are determined to be most cost effective through the use of existing programs and may implement any projects or programs contained in recommendations of the plan.


(e) Updating of plans; submission to Congress(1) The Secretary of the Interior, in consultation with the Secretary of Energy and the head of government of each insular area, shall update the plans required under subsection (c) by—(A) updating the contents required by subsection (c);

(B) drafting long-term energy plans for such insular areas with the objective of reducing, to the extent feasible, their reliance on energy imports by the year 2012, increasing energy conservation and energy efficiency, and maximizing, to the extent feasible, use of indigenous energy sources; and

(C) drafting long-term energy transmission line plans for such insular areas with the objective that the maximum percentage feasible of electric power transmission and distribution lines in each insular area be protected from damage caused by hurricanes and typhoons.


(2) In carrying out this subsection, the Secretary of Energy shall identify and evaluate the strategies or projects with the greatest potential for reducing the dependence on imported fossil fuels as used for the generation of electricity, including strategies and projects for—(A) improved supply-side efficiency of centralized electrical generation, transmission, and distribution systems;

(B) improved demand-side management through—(i) the application of established standards for energy efficiency for appliances;

(ii) the conduct of energy audits for business and industrial customers; and

(iii) the use of energy savings performance contracts;


(C) increased use of renewable energy, including—(i) solar thermal energy for electric generation;

(ii) solar thermal energy for water heating in large buildings, such as hotels, hospitals, government buildings, and residences;

(iii) photovoltaic energy;

(iv) wind energy;

(v) hydroelectric energy;

(vi) wave energy;

(vii) energy from ocean thermal resources, including ocean thermal-cooling for community air conditioning;

(viii) water vapor condensation for the production of potable water;

(ix) fossil fuel and renewable hybrid electrical generation systems; and

(x) other strategies or projects that the Secretary may identify as having significant potential; and


(D) fuel substitution and minimization with indigenous biofuels, such as coconut oil.


(3) In carrying out this subsection, for each insular area with a significant need for distributed generation, the Secretary of Energy shall identify and evaluate the most promising strategies and projects described in subparagraphs (C) and (D) of paragraph (2) for meeting that need.

(4) In assessing the potential of any strategy or project under paragraphs (2) and (3), the Secretary of Energy shall consider—(A) the estimated cost of the power or energy to be produced, including—(i) any additional costs associated with the distribution of the generation; and

(ii) the long-term availability of the generation source;


(B) the capacity of the local electrical utility to manage, operate, and maintain any project that may be undertaken; and

(C) other factors the Secretary of Energy considers to be appropriate.


(5) Not later than 1 year after August 8, 2005, the Secretary of the Interior shall submit to the Committee on Energy and Natural Resources of the Senate, the Committee on Resources of the House of Representatives, and the Committee on Energy and Commerce of the House of Representatives, the updated plans for each insular area required by this subsection.


(f) Authorization of appropriationsThere are hereby authorized to be appropriated such sums as may be necessary to carry out the purposes of this section.


(g) Financial assistance(1) The Secretary of Energy may grant financial assistance, not to exceed $2,000,000 annually, to insular area governments or private sector persons working in cooperation with insular area governments to carry out projects to evaluate the feasibility of, develop options for, and encourage the adoption of energy efficiency and renewable energy measures which reduce the dependency of the insular areas on imported fuels, improve the quality of the environment, and promote development in the insular areas.

(2) Any applicant for financial assistance under this subsection must evidence coordination and cooperation with, and support from, the affected local energy institutions.

(3) In determining the amount of financial assistance to be provided for a proposed project, the Secretary shall consider—(A) whether the measure will reduce the relative dependence of the insular area on imported fuels;

(B) the ease and costs of operation and maintenance of any facilities contemplated as a part of the project;

(C) whether the project will rely on the use of conservation measures or indigenous, renewable energy resources that were identified in the 1982 Territorial Energy Assessment or that are identified by the Secretary as consistent with the purposes of this subsection;

(D) whether the measure will contribute significantly to development and the quality of the environment in the insular area; and

(E) any other factors which the Secretary may determine to be relevant to a particular project.


(4) Power line grants for insular areas.—(A) In general.—The Secretary of the Interior is authorized to make grants to governments of insular areas of the United States to carry out eligible projects to protect electric power transmission and distribution lines in such insular areas from damage caused by hurricanes and typhoons.

(B) Eligible projects.—The Secretary of the Interior may award grants under subparagraph (A) only to governments of insular areas of the United States that submit written project plans to the Secretary for projects that meet the following criteria:(i) The project is designed to protect electric power transmission and distribution lines located in 1 or more of the insular areas of the United States from damage caused by hurricanes and typhoons.

(ii) The project is likely to substantially reduce the risk of future damage, hardship, loss, or suffering.

(iii) The project addresses 1 or more problems that have been repetitive or that pose a significant risk to public health and safety.

(iv) The project is not likely to cost more than the value of the reduction in direct damage and other negative impacts that the project is designed to prevent or mitigate. The cost benefit analysis required by this criterion shall be computed on a net present value basis.

(v) The project design has taken into consideration long-term changes to the areas and persons it is designed to protect and has manageable future maintenance and modification requirements.

(vi) The project plan includes an analysis of a range of options to address the problem it is designed to prevent or mitigate and a justification for the selection of the project in light of that analysis.

(vii) The applicant has demonstrated to the Secretary that the matching funds required by subparagraph (D) are available.


(C) Priority.—When making grants under this paragraph, the Secretary of the Interior shall give priority to grants for projects which are likely to—(i) have the greatest impact on reducing future disaster losses; and

(ii) best conform with plans that have been approved by the Federal Government or the government of the insular area where the project is to be carried out for development or hazard mitigation for that insular area.


(D) Matching requirement.—The Federal share of the cost for a project for which a grant is provided under this paragraph shall not exceed 75 percent of the total cost of that project. The non-Federal share of the cost may be provided in the form of cash or services.

(E) Treatment of funds for certain purposes.—Grants provided under this paragraph shall not be considered as income, a resource, or a duplicative program when determining eligibility or benefit levels for Federal major disaster and emergency assistance.

(F) Authorization of appropriations.—There are authorized to be appropriated to carry out this paragraph $6,000,000 for each fiscal year beginning after August 8, 2005.


(5) For the purposes of this subsection—(A) the term “insular area” means American Samoa, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, the Federated States of Micronesia, Guam, the Republic of the Marshall Islands, the Republic of Palau, and the Virgin Islands; and

(B) the term “1982 Territorial Energy Assessment” means the comprehensive energy plan prepared by the Secretary of Energy pursuant to subsection (c).



(Pub. L. 96–597, title VI, § 604, Dec. 24, 1980, 94 Stat. 3480; Pub. L. 98–213, § 7, Dec. 8, 1983, 97 Stat. 1460; Pub. L. 102–486, title XXVII, § 2701, Oct. 24, 1992, 106 Stat. 3118; Pub. L. 109–58, title II, § 251, Aug. 8, 2005, 119 Stat. 679.)


References in TextAugust 8, 2005, referred to in subsecs. (e)(5) and (g)(4)(F), was in the original “the date of enactment of this subsection” and “the date of enactment of this paragraph”, respectively, and was translated as meaning the date of enactment of Pub. L. 109–58 which amended subsecs. (e) and (g)(4) generally, to reflect the probable intent of Congress.

Amendments2005—Subsec. (a)(5), (6). Pub. L. 109–58, § 251(1), (2), added pars. (5) and (6).
Subsec. (e). Pub. L. 109–58, § 251(3), amended subsec. (e) generally. Prior to amendment, subsec. (e) read as follows: “Within two years from December 24, 1980, the Secretary of Energy or any administrative official who may succeed him shall submit the comprehensive energy plan for each insular area to the Congress.”
Subsec. (g)(4). Pub. L. 109–58, § 251(4), amended par. (4) generally. Prior to amendment, par. (4) read as follows: “Notwithstanding the requirements of section 1469a(d) of this title, the Secretary shall require at least 20 percent of the costs of any project under this subsection to be provided from non-Federal sources. Such cost sharing may be in the form of in-kind services, donated equipment, or any combination thereof.”
1992—Subsec. (g). Pub. L. 102–486 added subsec. (g).
1983—Subsec. (d). Pub. L. 98–213 inserted “and may implement any projects or programs contained in recommendations of the plan”.


Change of Name
Committee on Resources of House of Representatives changed to Committee on Natural Resources of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007.



§ 1492a. Study of electric rates in the insular areas(a) DefinitionsIn this section:(1) Comprehensive energy planThe term “comprehensive energy plan” means a comprehensive energy plan prepared and updated under subsections (c) and (e) of section 1492 of this title.


(2) Energy action planThe term “energy action plan” means the plan required by subsection (d).


(3) Freely Associated StatesThe term “Freely Associated States” means the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau.


(4) Insular areasThe term “insular areas” means American Samoa, the Commonwealth of the Northern Mariana Islands, Puerto Rico, Guam, and the Virgin Islands.


(5) SecretaryThe term “Secretary” means the Secretary of the Interior, except that, with respect to Puerto Rico, the term means, the Secretary of Energy.


(6) TeamThe term “team” means the team established by the Secretary under subsection (b).



(b) EstablishmentNot later than 180 days after December 16, 2014 (except in the case of Puerto Rico, in which case not later than 270 days after June 30, 2016), the Secretary shall, within the Empowering Insular Communities activity (except in the case of Puerto Rico), establish a team of technical, policy, and financial experts—(1) to develop an energy action plan addressing the energy needs of each of the insular areas and Freely Associated States; and

(2) to assist each of the insular areas and Freely Associated States in implementing such plan.


(c) Participation of regional utility organizationsIn establishing the team, the Secretary shall consider including regional utility organizations.


(d) Energy action planIn accordance with subsection (b), the energy action plan shall include—(1) recommendations, based on the comprehensive energy plan where applicable, to—(A) reduce reliance and expenditures on fuel shipped to the insular areas and Freely Associated States from ports outside the United States;

(B) develop and utilize domestic fuel energy sources; and

(C) improve performance of energy infrastructure and overall energy efficiency;


(2) a schedule for implementation of such recommendations and identification and prioritization of specific projects;

(3) a financial and engineering plan for implementing and sustaining projects; and

(4) benchmarks for measuring progress toward implementation.


(e) Reports to SecretaryNot later than 1 year after the date on which the Secretary establishes the team and annually thereafter, the team shall submit to the Secretary a report detailing progress made in fulfilling its charge and in implementing the energy action plan.


(f) Annual reports to CongressNot later than 30 days after the date on which the Secretary receives a report submitted by the team under subsection (e), the Secretary shall submit to the appropriate committees of Congress a summary of the report of the team.


(g) Approval of Secretary requiredThe energy action plan shall not be implemented until the Secretary approves the energy action plan.


(Pub. L. 113–235, § 9, Dec. 16, 2014, 128 Stat. 2133; Pub. L. 114–187, title V, § 505(d), June 30, 2016, 130 Stat. 602.)

Codification
Section is from the Consolidated and Further Continuing Appropriations Act, 2015.

Amendments2016—Subsec. (a)(5). Pub. L. 114–187, § 505(d)(1), inserted “, except that, with respect to Puerto Rico, the term means, the Secretary of Energy” after “Secretary of the Interior”.
Subsec. (b). Pub. L. 114–187, § 505(d)(2), in introductory provisions, inserted “(except in the case of Puerto Rico, in which case not later than 270 days after June 30, 2016)” after “December 16, 2014” and “(except in the case of Puerto Rico)” after “Empowering Insular Communities activity”.



§ 1493. Prosecution; authorization to seek review; local or Federal appellate courts; decisions, judgments or orders
The prosecution in a territory or Commonwealth is authorized—unless precluded by local law—to seek review or other suitable relief in the appropriate local or Federal appellate court, or, where applicable, in the Supreme Court of the United States from—(a) a decision, judgment, or order of a trial court dismissing an indictment or information as to any one or more counts, except that no review shall lie where the constitutional prohibition against double jeopardy would further prosecution;

(b) a decision or order of a trial court suppressing or excluding evidence or requiring the return of seized property in a criminal proceeding, not made after the defendant has been put in jeopardy and before the verdict or finding on an indictment or information, if the prosecution certifies to the trial court that the appeal is not taken for purpose of delay and that the evidence is a substantial proof of a fact material in the proceeding; and

(c) an adverse decision, judgment, or order of an appellate court.

(Pub. L. 98–454, title X, § 1003, Oct. 5, 1984, 98 Stat. 1746.)

Effective DateSection effective on ninetieth day following Oct. 5, 1984, see section 1005 of Pub. L. 98–454, set out as an Effective Date of 1984 Amendment note under section 1424 of this title.



§ 1494. Purposes
The purposes of sections 1494 to 1494c of this title are to improve enforcement of drug laws and enhance interdiction of illicit drug shipments in the Caribbean and Pacific territories and commonwealths of the United States and the Trust Territory of the Pacific Islands (or successor governments) and to assist public and private sector drug abuse and other substance prevention and treatment programs in United States associated insular areas.
(Pub. L. 99–570, title V, § 5002, Oct. 27, 1986, 100 Stat. 3207–154; Pub. L. 100–690, title IX, § 9308, Nov. 18, 1988, 102 Stat. 4538.)

Amendments1988—Pub. L. 100–690 inserted “and the Trust Territory of the Pacific Islands (or successor governments)” after “commonwealths of the United States”, “and other substance” before “prevention”, and “associated” before “insular areas.”.

Short Title of 1988 AmendmentPub. L. 100–690, title IX, § 9301(a), Nov. 18, 1988, 102 Stat. 4535, provided that: “This subtitle [subtitle D (§§ 9301–9310) of title IX of Pub. L. 100–690, enacting section 1494c of this title and amending this section and sections 1494a and 1494b of this title and section 10603 of Title 42, The Public Health and Welfare] may be cited as the ‘Insular Areas Drug Abuse Amendments of 1988’.”


Short TitlePub. L. 99–570, title V, § 5001, Oct. 27, 1986, 100 Stat. 3207–154, provided that: “This subtitle [subtitle A (§§ 5001–5004) of title V of Pub. L. 99–570, enacting this section and sections 1494a and 1494b of this title] may be cited as the ‘United States Insular Areas Drug Abuse Act of 1986’.”



Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of this title.



§ 1494a. Annual reports to Congress(a) In generalThe President shall report annually to the Congress as to—(1) the efforts and success of Federal agencies in preventing the illegal entry into the United States of controlled substances from the insular areas of the United States outside the customs territory of the United States, the Trust Territory of the Pacific Islands, and states freely associated with the United States and the nature and extent of such illegal entry, and

(2) the efforts and success of Federal agencies in preventing the illegal entry from other nations, including states freely associated with the United States, of controlled substances into the United States territories, the Trust Territory of the Pacific Islands, and the commonwealths for use in the territories, the Trust Territory of the Pacific Islands, and commonwealths or for transshipment to the United States and the nature and extent of such illegal entry and use.


(b) Transmission dateThe annual reports required by subsection (a) shall be transmitted to the Committee on Natural Resources of the United States House of Representatives and to the Committee on Energy and Natural Resources of the United States Senate not later than the first day of October each year.


(Pub. L. 99–570, title V, § 5003, Oct. 27, 1986, 100 Stat. 3207–155; Pub. L. 100–690, title IX, § 9309, Nov. 18, 1988, 102 Stat. 4539; Pub. L. 103–437, § 17(a)(3), Nov. 2, 1994, 108 Stat. 4595.)

Amendments1994—Subsec. (b). Pub. L. 103–437 substituted “Natural Resources” for “Interior and Insular Affairs” before “of the United States House”.
1988—Pub. L. 100–690 designated existing provisions as subsec. (a) and inserted heading, inserted “, the Trust Territory of the Pacific Islands,” before “and states” in par. (1) and after “territories” in two places in par. (2), and added subsec. (b).


Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of this title.



§ 1494b. Enforcement and administration in insular areas(a) American Samoa(1) With the approval of the Attorney General of the United States or his designee, law enforcement officers of the Government of American Samoa are authorized to—(A) execute and serve warrants, subpoenas, and summons issued under the authority of the United States;

(B) make arrests without warrant; and

(C) make seizures of property to carry out the purposes of sections 1494 to 1494c of this title, the Controlled Substances Import and Export Act (21 U.S.C. 951–970), and any other applicable narcotics laws of the United States.


(2) The Attorney General and the Secretaries of Education and Health and Human Services of the United States, as appropriate, are authorized to and, upon request of the Government of American Samoa, shall—(A) train law enforcement officers and other personnel of the Government of American Samoa, and

(B) provide by purchase or lease law enforcement equipment and technical assistance to the Government of American Samoa to carry out the purposes of sections 1494 to 1494c of this title and any other Federal or territorial drug or other substance abuse laws.


(3) There are authorized to be appropriated $350,000 for fiscal year 1989 and annually thereafter for grants to the Government of American Samoa to be expended in accordance with a plan approved by the Secretary of the Interior in consultation with the Attorney General and the Secretaries of Education and Health and Human Services to carry out the purposes of sections 1494 to 1494c of this title, to remain available until expended.

(4) The Secretary of the Treasury in consultation with the Secretary of the Interior shall provide the Government of American Samoa with a vessel to be used in the enforcement of narcotics and other laws. There are authorized to be appropriated $500,000 for this purpose.


(b) Guam(1) The Attorney General and the Secretaries of Education and Health and Human Services of the United States may provide and, upon request of the Government of Guam, shall provide appropriate training, technical assistance and equipment to the Government of Guam to carry out the purposes of sections 1494 to 1494c of this title and any other Federal or territorial drug or other substance abuse law.

(2) There are authorized to be appropriated $500,000 for fiscal year 1989 and annually thereafter for grants to the Government of Guam to be expended in accordance with a plan approved by the Secretary of the Interior in consultation with the Attorney General and the Secretaries of Education and Health and Human Services, to carry out the purposes of sections 1494 to 1494c of this title, to remain available until expended.

(3) There are authorized to be appropriated to the Government of Guam $500,000 for grants to be expended in accordance with a plan approved by the Secretary of the Interior in consultation with the Attorney General for drug abuse law enforcement equipment.


(c) Northern Mariana Islands(1) With the approval of the Attorney General of the United States or his designee, law enforcement officers of the Government of the Northern Mariana Islands are authorized to—(A) execute and serve warrants, subpoenas, and summons issued under the authority of the United States;

(B) make arrests without warrant; and

(C) make seizures of property to carry out the purposes of sections 1494 to 1494c of this title, the Controlled Substances Import and Export Act (21 U.S.C. 951–970), and any other applicable narcotics laws of the United States.


(2) The Attorney General and the Secretaries of Education and Health and Human Services of the United States, as appropriate, are authorized to and, upon request of the Government of the Northern Mariana Islands, shall—(A) train law enforcement officers and other personnel of the Government of the Northern Mariana Islands, and

(B) provide, by purchase or lease, law enforcement equipment and technical assistance to the Government of the Northern Mariana Islands to carry out the purposes of sections 1494 to 1494c of this title and any other Federal or commonwealth drug or other substance abuse law.


(3) There are authorized to be appropriated $125,000 for fiscal year 1989 and annually thereafter for grants to the Government of the Northern Mariana Islands to be expended in accordance with a plan approved by the Secretary of the Interior in consultation with the Attorney General and the Secretaries of Education and Health and Human Services to carry out the purposes of sections 1494 to 1494c of this title, to remain available until expended.

(4) Federal personnel and equipment assigned to Guam pursuant to subsection (b) of this section shall also be available to carry out the purposes of sections 1494 to 1494c of this title in the Northern Mariana Islands.


(d) Puerto Rico(1) There are authorized to be appropriated for grants to the Government of Puerto Rico $7,000,000 for fiscal year 1989 and $2,000,000 annually thereafter for grants to the Government of Puerto Rico to carry out the purposes of sections 1494 to 1494c of this title to be expended in accordance with a plan approved by the Executive Director of the White House Task Force on Puerto Rico in consultation with the Attorney General and the Secretaries of Education and Health and Human Services, to remain available until expended.

(2) The United States Customs Service should station an aerostat in Puerto Rico.

(3) Equipment provided to the Government of Puerto Rico pursuant to paragraph (1) of this subsection shall be made available upon request to the Federal agencies involved in drug interdiction in Puerto Rico.

(4)(A) The Attorney General and the Secretaries of Education and Health and Human Services of the United States may provide and, upon request of the Government of Puerto Rico, shall provide appropriate training, technical assistance and equipment to the Government of Puerto Rico to carry out the purposes of sections 1494 to 1494c of this title and any other Federal or commonwealth drug or other substance abuse law.

(B) There are authorized to be appropriated such sums as may be necessary to carry out subparagraph (A). Funds appropriated under this subparagraph shall remain available until expended.



(e) Virgin Islands(1) There are authorized to be appropriated for grants to the Government of the Virgin Islands, $2,000,000 for fiscal year 1990 and annually thereafter to carry out the purposes of sections 1494 to 1494c of this title to be expended in accordance with a plan approved by the Secretary of the Interior in consultation with the Attorney General and the Secretaries of Education and Health and Human Services, to remain available until expended.

(2) The United States Coast Guard shall station a patrol vessel in St. Croix, Virgin Islands.

(3)(A) The Attorney General and the Secretaries of Education and Health and Human Services of the United States may provide and, upon request of the Government of the Virgin Islands, shall provide appropriate training, technical assistance and equipment to the Government of the United States Virgin Islands to carry out the purposes of sections 1494 to 1494c of this title and any other Federal or territorial drug or other substance abuse law.

(B) There are authorized to be appropriated such sums as may be necessary to carry out subparagraph (A). Funds appropriated under this subparagraph shall remain available until expended.


(4) To assist in the prosecution of the violation of the narcotics laws of the United States, the Attorney General of the United States shall assign the necessary personnel to serve in the office of the United States Attorney for the Virgin Islands appointed pursuant to section 1617 of this title.

(5) Effective fiscal year 1989, there are authorized to be appropriated for a grant to the Government of the Virgin Islands $2,500,000 to be expended in accordance with a plan approved by the Secretary of the Interior in consultation with the Secretary of Health and Human Services for a substance abuse facility.


(f) Palau(1) The Attorney General and the Secretaries of Education and Health and Human Services are authorized to and, upon request of the Government of Palau, shall provide appropriate training, technical assistance, and equipment to carry out the purposes of sections 1494 to 1494c of this title and any other applicable Federal or insular drug or other substance abuse laws.

(2) There are authorized to be appropriated $500,000 for fiscal year 1989 and annually thereafter for grants to the Government of Palau to be expended in accordance with a plan to be approved by the Secretary of the Interior in consultation with the Attorney General and the Secretaries of Education, State, and Health and Human Services to carry out the purposes of sections 1494 to 1494c of this title.

(3) To the extent not prohibited under the Constitution of Palau, upon written request of the President of Palau, the Drug Enforcement Administration, the Federal Bureau of Investigation, the Secret Service, the Immigration and Naturalization Service, and the Customs Service are authorized to investigate any United States criminal laws which are applicable in Palau in cooperation with law enforcement agencies of Palau.


(Pub. L. 99–570, title V, § 5004, Oct. 27, 1986, 100 Stat. 3207–155; Pub. L. 100–690, title IX, §§ 9302–9305, 9306(b), 9307, Nov. 18, 1988, 102 Stat. 4536–4538.)


References in TextThe Controlled Substances Import and Export Act, referred to in subsecs. (a)(1)(C), (c)(1)(C), is title III of Pub. L. 91–513, Oct. 27, 1970, 84 Stat. 1285, as amended, which is classified principally to subchapter II (§ 951 et seq.) of chapter 13 of Title 21, Food and Drugs. For complete classification of this Act to the Code, see Short Title note set out under section 951 of Title 21 and Tables.
Sections 1494 to 1494c of this title, referred to in subsecs. (a)(3), (b)(2), (c)(3), (d)(1), (e)(1), and (f)(1), (2), was in the original “this Act”, and was translated as reading “this subtitle” meaning subtitle A of title V of Pub. L. 99–570 to reflect the probable intent of Congress. See Short Title note set out under section 1494 of this title.

Amendments1988—Subsec. (a)(2). Pub. L. 100–690, § 9302(1), substituted “Secretaries of Education and” for “Secretary of” and inserted “, as appropriate,” after “States”, “and, upon request of the Government of American Samoa, shall” after “are authorized to”, “and other personnel” after “officers”, and “or other substance” after “drug”.
Subsec. (a)(3). Pub. L. 100–690, § 9302(2), substituted “$350,000 for fiscal year 1989 and annually thereafter for grants to the Government of American Samoa to be expended in accordance with a plan approved by the Secretary of the Interior in consultation with the Attorney General and the Secretaries of Education and Health and Human Services” for “$700,000” and “sections 1494 to 1494c of this title” for “this subsection”.
Subsec. (a)(4). Pub. L. 100–690, § 9302(3), added par. (4).
Subsec. (b)(1). Pub. L. 100–690, § 9303(1), substituted “Secretaries of Education and” for “Secretary of” and inserted “and, upon request of the Government of Guam, shall provide appropriate training,” after “may provide” and “or other substance” after “drug”.
Subsec. (b)(2). Pub. L. 100–690, § 9303(2), substituted “$500,000 for fiscal year 1989 and annually thereafter for grants to the Government of Guam to be expended in accordance with a plan approved by the Secretary of the Interior in consultation with the Attorney General and the Secretaries of Education and Health and Human Services, to carry out the purposes of sections 1494 to 1494c of this title, to” for “$1,000,000 to carry out paragraph (1). Funds appropriated under this paragraph shall”.
Subsec. (b)(3). Pub. L. 100–690, § 9303(3), added par. (3).
Subsec. (c)(2). Pub. L. 100–690, § 9304(1), substituted “The Attorney General and the Secretaries of Education and Health and Human Services of the United States, as appropriate, are authorized to and, upon request of the Government of the Northern Mariana Islands, shall” for “The Attorney General of the United States and the Secretary of Health and Human Services, as appropriate, are authorized to” in introductory provisions, inserted “and other personnel” after “officers” in subpar. (A), and inserted “or other substance” after “drug” in subpar. (B).
Subsec. (c)(3). Pub. L. 100–690, § 9304(2), substituted “$125,000 for fiscal year 1989 and annually thereafter for grants to the Government of the Northern Mariana Islands to be expended in accordance with a plan approved by the Secretary of the Interior in consultation with the Attorney General and the Secretaries of Education and Health and Human Services” for “$250,000” and “sections 1494 to 1494c of this title” for “this subsection”.
Subsec. (d)(1). Pub. L. 100–690, § 9305(1), substituted “Puerto Rico $7,000,000 for fiscal year 1989 and $2,000,000 annually thereafter for grants to the Government of Puerto Rico to carry out the purposes of sections 1494 to 1494c of this title to be expended in accordance with a plan approved by the Executive Director of the White House Task Force on Puerto Rico in consultation with the Attorney General and the Secretaries of Education and Health and Human Services, to remain available until expended.” for “Puerto Rico—
“(A) $3,300,000 for the purchase of 2 helicopters;
“(B) $3,500,000 for the purchase of an aircraft; and
“(C) $1,000,000 for the purchase and maintenance of 5 high-speed vessels.
Sums appropriated under this paragraph shall remain available until expended.”
Subsec. (d)(4)(A). Pub. L. 100–690, § 9305(2), substituted “Secretaries of Education and” for “Secretary of” and inserted “and, upon request of the Government of Puerto Rico, shall provide appropriate training,” after “may provide” and “or other substance” after “drug”.
Subsec. (e)(1). Pub. L. 100–690, § 9306(b)(1), substituted “Virgin Islands, $2,000,000 for fiscal year 1990 and annually thereafter to carry out the purposes of sections 1494 to 1494c of this title to be expended in accordance with a plan approved by the Secretary of the Interior in consultation with the Attorney General and the Secretaries of Education and Health and Human Services, to remain available until expended.” for “Virgin Islands—
“(A) $3,000,000 for 2 patrol vessels, tracking equipment, supplies, and agents, and
“(B) $1,000,000 for programs to prevent and treat narcotics abuse, such sums to remain available until expended.”
Subsec. (e)(2). Pub. L. 100–690, § 9306(b)(2), substituted “shall” for “should”.
Subsec. (e)(3)(A). Pub. L. 100–690, § 9306(b)(3), substituted “Secretaries of Education and” for “Secretary of” and inserted “and, upon request of the Government of the Virgin Islands, shall provide appropriate training,” after “may provide” and “or other substance” after “drug”.
Subsec. (e)(4), (5). Pub. L. 100–690, § 9306(b)(4), added pars. (4) and (5).
Subsec. (f). Pub. L. 100–690, § 9307, added subsec. (f).


Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the United States Customs Service of the Department of the Treasury, including functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 203(1), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6. For establishment of U.S. Customs and Border Protection in the Department of Homeland Security, treated as if included in Pub. L. 107–296 as of Nov. 25, 2002, see section 211 of Title 6, as amended generally by Pub. L. 114–125, and section 802(b) of Pub. L. 114–125, set out as a note under section 211 of Title 6.
For transfer of the functions, personnel, assets, and obligations of the United States Secret Service, including the functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 381, 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.


Abolition of Immigration and Naturalization Service and Transfer of Functions
For abolition of Immigration and Naturalization Service, transfer of functions, and treatment of related references, see note set out under section 1551 of Title 8, Aliens and Nationality.



§ 1494c. Drug Enforcement Agency personnel assignments
To assist in the enforcement of the controlled substances laws of the United States in coordination with law enforcement officers in insular areas in the eastern Caribbean and in the central and western Pacific, the Administrator of the Drug Enforcement Administration shall assign appropriate personnel and other resources to the Virgin Islands and Guam.
(Pub. L. 99–570, title V, § 5005, as added Pub. L. 100–690, title IX, § 9310, Nov. 18, 1988, 102 Stat. 4539.)


CHAPTER 11—ALIEN OWNERS OF LAND



Sec.


1501.Lands in Territories.


1502.Previously acquired lands; bona fide resident aliens; mining or incorporated village lands.


1503.Acquisition by inheritance, in collection of debts, etc.


1504.Conveyance of lands in Territories by aliens before escheat proceedings.


1505.Proceedings for escheat of improperly held lands.


1506.Condemnation and sale of lands in escheat proceedings.


1507.Public lands.


1508.Application to District of Columbia.


1509 to 1512.Omitted.



§ 1501. Lands in Territories
No alien or person who is not a citizen of the United States, or who has not declared his intention to become a citizen of the United States in the manner provided by law shall acquire title to or own any land in any of the Territories of the United States except as hereinafter provided. The prohibition of this section shall not apply to cases in which the right to hold or dispose of lands in the United States is secured by existing treaties to citizens or subjects of foreign countries, which rights, so far as they may exist by force of any such treaty, shall continue to exist so long as such treaties are in force, and no longer.
(Mar. 3, 1887, ch. 340, § 1, 24 Stat. 476; Mar. 2, 1897, ch. 363, 29 Stat. 618.)

Codification
Section was formerly classified to section 71 of Title 8, Aliens and Nationality.



§ 1502. Previously acquired lands; bona fide resident aliens; mining or incorporated village lands
This chapter shall not apply to land owned in any of the Territories of the United States by aliens, which was acquired on or before March 3, 1887, so long as it is held by the then owners, their heirs or legal representatives, nor to any alien who shall become a bona fide resident of the United States, and any alien who shall become a bona fide resident of the United States, or shall have declared his intention to become a citizen of the United States in the manner provided by law, shall have the right to acquire and hold lands in either of the Territories of the United States upon the same terms as citizens of the United States. If any such resident alien shall cease to be a bona fide resident of the United States then such alien shall have ten years from the time he ceases to be such bona fide resident in which to alienate such lands. This chapter shall not be construed to prevent any persons not citizens of the United States from acquiring or holding lots or parcels of lands in any incorporated or platted city, town, or village, or in any mine or mining claim, in any of the Territories of the United States.
(Mar. 3, 1887, ch. 340, § 2, 24 Stat. 477; Mar. 2, 1897, ch. 363, 29 Stat. 618.)

Codification
Section was formerly classified to section 72 of Title 8, Aliens and Nationality.



§ 1503. Acquisition by inheritance, in collection of debts, etc.
This chapter shall not prevent aliens from acquiring lands or any interests therein by inheritance or in the ordinary course of justice in the collection of debts, nor from acquiring liens on real estate or any interest therein, nor from lending money and securing the same upon real estate or any interest therein; nor from enforcing any such lien, nor from acquiring and holding title to such real estate, or any interest therein, upon which a lien may have heretofore or may hereafter be fixed, or upon which a loan of money may have been heretofore or hereafter may be made and secured. All lands so acquired shall be sold within ten years after title shall be perfected in him under said sale or the same shall escheat to the United States and be forfeited as provided in sections 1504 to 1507 of this title.
(Mar. 3, 1887, ch. 340, § 3, 24 Stat. 477; Mar. 2, 1897, ch. 363, 29 Stat. 618.)

Codification
Section was formerly classified to section 73 of Title 8, Aliens and Nationality.



§ 1504. Conveyance of lands in Territories by aliens before escheat proceedings
Any alien who shall hold lands in any of the Territories of the United States in contravention of the provisions of this chapter may nevertheless convey his title thereto at any time before the institution of escheat proceedings as hereinafter provided. If any such conveyance shall be made by such alien, either to an alien or to a citizen of the United States, in trust and for the purpose and with the intention of evading the provisions of this chapter, such conveyance shall be null and void, and any such lands so conveyed shall be forfeited and escheat to the United States.
(Mar. 3, 1887, ch. 340, § 4, 24 Stat. 477; Mar. 2, 1897, ch. 363, 29 Stat. 618.)

Codification
Section was formerly classified to section 74 of Title 8, Aliens and Nationality.



§ 1505. Proceedings for escheat of improperly held lands
It shall be the duty of the Attorney General of the United States, when he shall be informed or have reason to believe that lands in any of the Territories of the United States are being held contrary to the provisions of this chapter, to institute or cause to be instituted suit in behalf of the United States in the district court of the Territory in the district where such land or a part thereof may be situated, praying for the escheat of the same on behalf of the United States to the United States. Before any such suit is instituted the Attorney General shall give or cause to be given ninety days’ notice by registered letter of his intention to sue, or by personal notice directed to or delivered to the owner of said land, or the person who last rendered the same for taxation, or his agent, and to all other persons having an interest in such lands of which he may have actual or constructive notice. In the event personal notice cannot be obtained in some one of the modes above provided, then said notice shall be given by publication in some newspaper published in the county where the land is situate, and if no newspaper is published in said county then the said notice shall be published in some newspaper nearest said county.
(Mar. 3, 1887, ch. 340, § 5, as added Mar. 2, 1897, ch. 363, 29 Stat. 619.)

Codification
Section was formerly classified to section 75 of Title 8, Aliens and Nationality.



§ 1506. Condemnation and sale of lands in escheat proceedings
If it shall be determined upon the trial of any such escheat proceedings that the lands are held contrary to the provisions of this chapter, the court trying said cause shall render judgment condemning such lands and shall order the same to be sold as under execution; and the proceeds of such sale, after deducting costs of such suit, shall be paid to the clerk of such court so rendering judgment, and said fund shall remain in the hands of such clerk for one year from the date of such payment, subject to the order of the alien owner of such lands, or his heirs or legal representatives; and if not claimed within the period of one year, such clerk shall pay the same into the treasury of the Territory in which the lands may be situated, for the benefit of the available school fund of said Territory. The defendant in any such escheat proceedings may, at any time before final judgment, suggest and show to the court that he has conformed with the law, either becoming a bona fide resident of the United States, or by declaring his intention of becoming a citizen of the United States, or by the doing or happening of any other act which, under the provisions of this chapter, would entitle him to hold or own real estate, which being admitted or proved, such suit shall be dismissed on payment of costs and a reasonable attorney fee to be fixed by the court.
(Mar. 3, 1887, ch. 340, § 6, as added Mar. 2, 1897, ch. 363, 29 Stat. 619.)

Codification
Section was formerly classified to section 76 of Title 8, Aliens and Nationality.



§ 1507. Public lands
This chapter shall not in any manner be construed to authorize aliens to acquire title from the United States to any of the public lands of the United States or to in any manner affect or change the laws regulating the disposal of the public lands of the United States.
(Mar. 3, 1887, ch. 340, § 7, as added Mar. 2, 1897, ch. 363, 29 Stat. 619; amended Feb. 23, 1905, ch. 733, § 1, 33 Stat. 733.)

Codification
Act Feb. 23, 1905, set out as section 1508 of this title, made sections 1501 to 1507 of this title applicable to the District of Columbia, on the basis of which certain provisions of this section were omitted.
Section was formerly classified to section 77 of Title 8, Aliens and Nationality.



§ 1508. Application to District of Columbia
Aliens shall have the same rights and privileges concerning the acquisition, holding, owning, and disposition of real estate in the District of Columbia as are conferred upon aliens in respect of real estate in the Territories of the United States by this chapter.
(Feb. 23, 1905, ch. 733, § 1, 33 Stat. 733.)

Codification
Section was formerly classified to section 78 of Title 8, Aliens and Nationality.
Section was not enacted as part of act Mar. 3, 1887, ch. 340, 24 Stat. 476, which comprises this chapter.

RepealsAct Feb. 23, 1905, ch. 733, § 2, 33 Stat. 733, repealed all laws and parts of laws so far as they conflict with the provisions of this section.



§§ 1509 to 1512. Omitted
Codification
Sections 1509 to 1512, relating to Territory of Hawaii, were omitted in view of the admission of Hawaii into the Union. Sections were formerly classified to sections 83 to 86 of Title 8, Aliens and Nationality.
Section 1509, acts Apr. 30, 1900, ch. 339, § 73(f), 31 Stat. 154; May 27, 1910, ch. 258, § 5, 36 Stat. 444; July 9, 1921, ch. 42, § 304, 42 Stat. 117, set out requirements for aliens who would be entitled to receive any certificate of occupation, right of purchase lease, cash freehold agreement, or special homestead agreement in public lands in Hawaii. Section was also classified to section 667 of this title.
Section 1510, acts Apr. 30, 1900, ch. 339, § 73(g), 31 Stat. 154; May 27, 1910, ch. 258, § 5, 36 Stat. 444; July 9, 1921, ch. 42, § 304, 42 Stat. 117, restricted conveyance or other transfer of public lands in Hawaii to aliens. Section was also classified to section 668 of this title.
Section 1511, acts Apr. 30, 1900, ch. 338, § 73(j), 31 Stat. 154; May 27, 1910, ch. 258, § 5, 36 Stat. 444; July 9, 1921, ch. 42, § 306, 42 Stat. 118, gave commissioner, with approval of governor, the right to give preferences in purchasing of public lands. Section was also classified to section 671 of this title.
Section 1512, acts Apr. 30, 1900, ch. 339, § 73(l), 31 Stat. 154; May 27, 1910, ch. 258, § 5, 36 Stat. 444; July 9, 1921, ch. 42, § 308, 42 Stat. 118, authorized sale of agricultural land in Hawaii for residential purposes to persons declaring intention to become citizens. Section was also classified to section 673 of this title.




CHAPTER 12—VIRGIN ISLANDS [1954]




SUBCHAPTER I—GENERAL PROVISIONS


Sec.


1541.Organization and status.


1542.Voting franchise; discrimination prohibited.


1543.United States citizenship requirement for government officials.


1544.Reports by Governor; jurisdiction of Secretary of the Interior; exceptions.


1545.Lease and sale of public property; conveyance of title in certain lands to the government of Virgin Islands.


1546.Authorization of appropriations.



SUBCHAPTER II—BILL OF RIGHTS


1561.Rights and prohibitions.



SUBCHAPTER III—LEGISLATIVE BRANCH


1571.Legislature.


1572.Legislators.


1573.Time, frequency, and duration of regular sessions; special sessions; place of holding.


1574.Legislative powers and activities.


1574–1.Applicability of laws referred to in section 502(a)(1) of Covenant to Establish a Commonwealth of the Northern Mariana Islands.


1574a.Revenue bonds or other obligations.


1574b.Federal guarantee for issuance of revenue bonds or other obligations.


1574c.Priority for payment of principal and interest of revenue bonds or other obligations.


1574d.Repealed.


1575.Legislative procedure.


1576.General elections; time; transfer of Council functions, property, etc.



SUBCHAPTER IV—EXECUTIVE BRANCH


1591.Governor and Lieutenant Governor; election; eligibility; official residence; powers and duties; report.


1592.Repealed.


1593.Initiative and recall.


1594.Repealed.


1595.Vacancy in office of Governor or Lieutenant Governor.


1596.Repealed.


1597.Reorganization of government.


1598.Omitted.


1599.Transfer of functions from government comptroller for Virgin Islands to Inspector General, Department of the Interior.



SUBCHAPTER V—JUDICIAL BRANCH


1611.District Court of Virgin Islands; local courts; jurisdiction; practice and procedure.


1612.Jurisdiction of District Court.


1613.Relations between courts of United States and courts of Virgin Islands; review by United States Court of Appeals for Third Circuit; reports to Congress; rules.


1613a.Appellate jurisdiction of District Court; procedure; review by United States Court of Appeals for Third Circuit; rules; appeals to appellate court.


1614.Judges of District Court.


1615.Judicial divisions.


1616.Trial by jury.


1617.United States attorney; appointment; duties.



SUBCHAPTER VI—SYSTEM OF ACCOUNTS


1631.Establishment and maintenance; scope.


1632.Repealed.



SUBCHAPTER VII—FISCAL PROVISIONS


1641.Method of payment of official salaries.


1642.Use of certain proceeds for expenditure; income tax obligations of inhabitants.


1642a.Availability of collected customs duties for expenditures as Legislature may provide.


1643.Import provisions with respect to trade-marks.


1644.Import duties on articles entering United States or possessions from Virgin Islands.


1645.Remittance of duties, taxes, and fees to be collected in next fiscal year; authorization, prerequisites, amount, etc.




Constitutions for Virgin Islands and Guam: Establishment; Congressional AuthorizationPub. L. 94–584, Oct. 21, 1976, 90 Stat. 2899, as amended by Pub. L. 96–597, title V, § 501, Dec. 24, 1980, 94 Stat. 3479; Pub. L. 111–194, § 2, June 30, 2010, 124 Stat. 1310, provided:
“[Section 1. Authorization to organize governments] That the Congress, recognizing the basic democratic principle of government by the consent of the governed, authorizes the peoples of the Virgin Islands and of Guam, respectively, to organize governments pursuant to constitutions of their own adoption as provided in this Act.

“Sec. 2. [Constitutional conventions and draft provisions] (a) The Legislatures of the Virgin Islands and Guam, respectively, are authorized to call constitutional conventions to draft, within the existing territorial-Federal relationship, constitutions for the local self-government of the people of the Virgin Islands and Guam.“(b) Such constitutions shall—“(1) recognize, and be consistent with, the sovereignty of the United States over the Virgin Islands and Guam, respectively, and the supremacy of the provisions of the Constitution, treaties, and laws of the United States applicable to the Virgin Islands and Guam, respectively, including, but not limited to, those provisions of the Organic Act [section 1405 et seq. of this title] and Revised Organic Act of the Virgin Islands [this chapter] and the Organic Act of Guam [section 1421 et seq. of this title] which do not relate to local self-government.

“(2) provide for a republican form of government, consisting of three branches: executive, legislative, and judicial;

“(3) contain a bill of rights;

“(4) deal with the subject matter of those provisions of the Revised Organic Act of the Virgin Islands of 1954, as amended, and the Organic Act of Guam, as amended, respectively, which relate to local self-government;

“(5) with reference to Guam, provided that the voting franchise may be vested only in residents of Guam who are citizens of the United States;

“(6) provide for a system of local courts consistent with the provisions of the Revised Organic Act of the Virgin Islands, as amended; and

“(7) provide for the establishment of a system of local courts the provisions of which shall become effective no sooner than upon the enactment of legislation regulating the relationship between the local courts of Guam with the Federal judicial system.



“Sec. 3. [Selection and qualification of members] The members of such constitutional conventions shall be chosen as provided by the laws of the Virgin Islands and Guam, respectively (enacted after the date of enactment of this Act [Oct. 21, 1976]): Provided, however, That no person shall be eligible to be a member of the constitutional conventions, unless he is a citizen of the United States and qualified to vote in the Virgin Islands and Guam, respectively.

“Sec. 4. [Submittal of proposed constitutions to governors and President] The conventions shall submit to the Governor of the Virgin Islands a proposed constitution for the Virgin Islands and to the Governor of Guam a proposed constitution for Guam which shall comply with the requirements set forth in section 2(b) above. Such constitutions shall be submitted to the President of the United States by the Governors of the Virgin Islands and Guam.

“Sec. 5. [Transmittal to Congress and submittal to voters] (a) Within sixty calendar days after the respective date on which he has received each constitution, the President shall transmit such constitution together with his comments to the Congress.“(b) The constitution, in each case, shall be deemed to have been approved by the Congress within 60 legislative days after its submission by the President, unless prior to that date the Congress has approved the constitution, or modified or amended it, in whole or in part, or has urged the constitutional convention to reconvene, by joint resolution.

“(c) Revision of Proposed Constitution.—“(1) In general.—If a convention reconvenes and revises the proposed constitution, the convention shall resubmit the revised proposed constitution simultaneously to the Governor of the Virgin Islands and the President.

“(2) Comments of president.—Not later than 60 calendar days after the date of receipt of the revised proposed constitution, the President shall—“(A) notify the convention, the Governor, and Congress of the comments of the President on the revised proposed constitution; and

“(B) publish the comments in the Federal Register.



“(d) As so approved or modified under subsection (b) (or, if revised pursuant to subsection (c), on publication of the comments of the President in the Federal Register), the constitutions shall be submitted to the qualified voters of the Virgin Islands and Guam, respectively, for acceptance or rejection through islandwide referendums to be conducted as provided under the laws of the Virgin Islands and Guam, respectively, (enacted after the date of enactment of this Act) [Oct. 21, 1976].

“(e) Upon approval by not less than a majority of the votes (counting only the affirmative or negative votes) participating in such referendums, the constitutions shall become effective in accordance with their terms.”






SUBCHAPTER I—GENERAL PROVISIONS
§ 1541. Organization and status(a) Composition and territorial designationThe provisions of this chapter and the name “Virgin Islands” as used in this chapter, shall apply to and include the territorial domain, islands, cays, and waters acquired by the United States through cession of the Danish West Indian Islands by the convention between the United States of America and His Majesty the King of Denmark entered into August 4, 1916, and ratified by the Senate on September 7, 1916 (39 Stat. 1706). The Virgin Islands as above described are declared an unincorporated territory of the United States of America.


(b) Powers and legal status of government; capital and seat of governmentThe government of the Virgin Islands shall have the powers set forth in this chapter and shall have the right to sue by such name and in cases arising out of contract, to be sued: Provided, That no tort action shall be brought against the government of the Virgin Islands or against any officer or employee thereof in his official capacity without the consent of the legislature constituted by this chapter.
The capital and seat of government of the Virgin Islands shall be located at the city of Charlotte Amalie, in the island of Saint Thomas.


(c) Administrative supervision by Secretary of the InteriorThe relations between such government and the Federal Government in all matters not the program responsibility of another Federal department or agency shall be under the general administrative supervision of the Secretary of the Interior.


(July 22, 1954, ch. 558, § 2, 68 Stat. 497; Pub. L. 90–496, § 13, Aug. 23, 1968, 82 Stat. 842.)


References in TextThis chapter, referred to in subsecs. (a) and (b), was in the original “this Act”, meaning act July 22, 1954, ch. 558, 68 Stat. 497, as amended, known as the Revised Organic Act of the Virgin Islands, which enacted this chapter, amended sections 104 and 111 of Title 21, Food and Drugs, and section 3350 of former Title 26, Internal Revenue Code (see section 7652(b)(3) of Title 26), and enacted provisions set out as notes under this section. For complete classification of this Act to the Code, see Short Title note below and Tables.

Amendments1968—Subsec. (c). Pub. L. 90–496 added subsec. (c).

Effective Date of 1968 AmendmentAmendment of provisions of section necessary to authorize the holding of an election for Governor and Lieutenant Governor on Nov. 3, 1970, effective Jan. 1, 1970, and all other amendments of provisions of section, unless otherwise expressly provided by Pub. L. 90–496, effective Jan. 4, 1971, see section 16 of Pub. L. 90–496, set out as a note under section 1591 of this title.

Effective DateAct July 22, 1954, ch. 558, § 34, 68 Stat. 510, provided that: “This Act [see Short Title note below] shall take effect upon its approval [July 22, 1954], but until its provisions shall severally become operative as herein provided, the corresponding legislative, executive, and judicial functions of the existing government shall continue to be exercised as now provided by law or ordinance, and the incumbents of all offices under the government of the Virgin Islands shall continue in office until their successors are appointed and have qualified unless sooner removed by competent authority. The enactment of this Act shall not affect the term of office of the judge of the District Court of the Virgin Islands in office on the date of its enactment [July 22, 1954].”


Short Title of 1968 AmendmentPub. L. 90–496, § 17, Aug. 23, 1968, 82 Stat. 842, provided that: “This Act [enacting section 336 of Title 10, Armed Forces, amending this section and sections 1561, 1572, 1573, 1574, 1575, 1591, 1593, 1595, 1597, 1599, and 1641 of this title, repealing sections 1594, 1596, and 1632 of this title, and enacting provisions set out as a note under section 1591 of this title] may be cited as the ‘Virgin Islands Elective Governor Act’.”


Short Title of 1959 AmendmentPub. L. 86–289, § 1, Sept. 16, 1959, 73 Stat. 568, provided: “That this Act [amending sections 1573, 1597, and 1617 of this title] may be cited as the ‘Virgin Islands Organic Act Amendments of 1959’.”


Short TitleAct July 22, 1954, ch. 558, § 1, 68 Stat. 497, provided that: “This Act [enacting this chapter, amending sections 104 and 111 of Title 21, Food and Drugs, and sections 3350 of former Title 26, Internal Revenue Code (see section 7652(b)(3) of Title 26), and enacting provisions set out as notes under this section] may be cited as the ‘Revised Organic Act of the Virgin Islands’.”


SeparabilityAct July 22, 1954, ch. 558, § 36, 68 Stat. 510, provided that: “If any clause, sentence, paragraph, or part of this Act [see Short Title note above], or the application thereof to any person, or circumstances, is held invalid, the application thereof to other persons, or circumstances, and the remainder of the Act, shall not be affected thereby.”


Virgin Islands of the United States Centennial CommissionPub. L. 114–224, Sept. 29, 2016, 130 Stat. 921, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Virgin Islands of the United States Centennial Commission Act’.


“SEC. 2. ESTABLISHMENT.“There is established a commission to be known as the ‘Virgin Islands of the United States Centennial Commission’ (in this Act referred to as the ‘Commission’).


“SEC. 3. DUTIES OF COMMISSION.“The Commission shall—“(1) plan, develop, and carry out such activities as the Commission determines to be appropriate to commemorate the 100th anniversary of the Virgin Islands of the United States becoming an unincorporated territory of the United States;

“(2) provide advice and assistance to Federal, State, and local governmental agencies, as well as civic groups to carry out activities to commemorate the 100th anniversary of the Virgin Islands of the United States becoming an unincorporated territory of the United States; and

“(3) submit to the President and Congress the reports required pursuant to section 7.


“SEC. 4. MEMBERSHIP.“(a) Number and Appointment.—The Commission shall be composed of 8 members as follows:“(1) The Assistant Secretary of the Interior for Insular Affairs or a designee of the Assistant Secretary.

“(2) One member appointed by the Governor of the Virgin Islands of the United States or a designee of the Governor.

“(3) Two Members of the House of Representatives appointed by the Speaker of the House of Representatives.

“(4) One Member of the House of Representatives appointed by the minority leader of the House of Representatives.

“(5) Two Members of the Senate appointed by the majority leader of the Senate.

“(6) One Member of the Senate appointed by the minority leader of the Senate.


“(b) Terms.—Each member of the Commission shall be appointed for the life of the Commission.

“(c) Deadline for Appointment.—All members of the Commission shall be appointed not later than 90 days after the date of the enactment of this Act [Sept. 29, 2016].

“(d) Vacancies.—A vacancy on the Commission shall—“(1) not affect the powers of the Commission; and

“(2) be filled in the manner in which the original appointment was made.


“(e) Rates of Pay.—Members shall not receive compensation for the performance of duties on behalf of the Commission.

“(f) Travel Expenses.—Each member of the Commission shall be reimbursed for travel and per diem in lieu of subsistence expenses during the performance of duties of the Commission while away from home or regular place of business of the member, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.

“(g) Quorum.—A majority of the members of the Commission shall constitute a quorum to conduct business, but two or more members may hold hearings.

“(h) Chairperson.—The chairperson of the Commission shall be selected by a majority vote of the members of the Commission.


“SEC. 5. DIRECTOR AND STAFF OF COMMISSION.“(a) Director and Staff.—The Commission shall appoint an executive director and such other additional personnel as are necessary to enable the Commission to perform the duties of the Commission.

“(b) Applicability of Certain Civil Service Laws.—The executive director and staff of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that the rate of pay for the executive director and other staff may not exceed the rate payable for level III of the Executive Schedule under section 5314 of such title.

“(c) Detail of Federal Employees.—Upon request of the Commission, the Secretary of the Interior or the Archivist of the United States may detail, on a reimbursable basis, any of the personnel of the Department of the Interior or the National Archives and Records Administration, respectively[,] to the Commission to assist the Commission to perform the duties of the Commission.

“(d) Experts and Consultants.—The Commission may procure such temporary and intermittent services from experts and consultants as are necessary to enable the Commission to perform the duties of the Commission.

“(e) Volunteer and Uncompensated Services.—Notwithstanding section 1342 of title 31, United States Code, the Commission may accept and use voluntary and uncompensated services as the Commission determines necessary.


“SEC. 6. POWERS OF COMMISSION.“(a) Hearings.—The Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate.

“(b) Mails.—The Commission may use the United States mails in the same manner and under the same conditions as other Federal agencies.

“(c) Obtaining Official Data.—The Commission may secure directly from any Federal agency information necessary to enable the Commission to perform the duties of the Commission. Upon request of the chairperson of the Commission, the head of that Federal agency shall furnish that information to the Commission.

“(d) Gifts, Bequests, Devises.—The Commission may solicit, accept, use, and dispose of gifts, bequests, or devises of money, services, or property, both real and personal, for the purpose of aiding or facilitating the work of the Commission.

“(e) Available Space.—Upon the request of the Commission, the Administrator of General Services shall make available to the Commission, at a normal rental rate for Federal agencies, such assistance and facilities as may be necessary for the Commission to perform the duties of the Commission.

“(f) Contract Authority.—The Commission may enter into contracts with and compensate the Federal Government, State and local governments, private entities, or individuals to enable the Commission to perform the duties of the Commission.


“SEC. 7. REPORTS.“(a) Annual Reports.—Not later than January 31 of each year, and annually thereafter until the final report is submitted pursuant to subsection (b), the Commission shall submit to the President and the Congress a report on—“(1) the activities of the Commission; and

“(2) the revenue and expenditures of the Commission, including a list of each gift, bequest, or devise to the Commission with a value of more than $250, including the identity of the donor of each gift, bequest, or devise.


“(b) Final Report.—Not later than January 31, 2018, the Commission shall submit a final report to the President and the Congress containing—“(1) a summary of the activities of the Commission; and

“(2) a final accounting of funds received and expended by the Commission.



“SEC. 8. ANNUAL AUDIT.“The Inspector General of the Department of the Interior—“(1) may perform an audit of the Commission;

“(2) shall make the results of any such audit available to the public; and

“(3) shall transmit such results to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.


“SEC. 9. DEFINITIONS.“In this Act:“(1) Federal agency.—The term ‘Federal agency’ has the meaning given the term ‘agency’ in section 551 of title 5, United States Code.

“(2) State.—The term ‘State’ means each of the several States, the District of Columbia, each territory or possession of the United States, and each federally recognized Indian tribe.


“SEC. 10. TERMINATION.“The Commission shall terminate on September 30, 2018, or may terminate at an earlier date determined by the Commission after the final report is submitted pursuant to section 7(b).


“SEC. 11. NO ADDITIONAL FUNDS AUTHORIZED.“No Federal funds are authorized or may be obligated to carry out this Act.”





Congressional Approval of Proposed Constitution for United States Virgin IslandsPub. L. 97–21, July 9, 1981, 95 Stat. 105, set out the text of the Constitution for the United States Virgin Islands and provided that the Constitution is approved for submission to the people of the Virgin Islands in accordance with the provisions of Public Law 94–584, set out as a note preceding this section.

Submerged Lands, Conveyance to TerritoryConveyance of submerged lands to the government of the Virgin Islands, see section 1701 et seq. of this title.



§ 1542. Voting franchise; discrimination prohibited(a) The franchise shall be vested in residents of the Virgin Islands who are citizens of the United States, twenty-one years of age or over. Additional qualifications may be prescribed by the legislature: Provided, however, That no property, language, or income qualification shall ever be imposed upon or required of any voter, nor shall any discrimination in qualification be made or based upon difference in race, color, sex, or religious belief.

(b) The legislature shall have authority to enact legislation establishing the voting age for residents of the Virgin Islands at an age not lower than eighteen years of age, if a majority of the qualified voters in the Virgin Islands approve in a referendum election held for that purpose.

(July 22, 1954, ch. 558, § 4, 68 Stat. 498; Pub. L. 91–460, Oct. 16, 1970, 84 Stat. 978.)

Amendments1970—Pub. L. 91–460 designated existing provisions as subsec. (a) and added subsec. (b).



§ 1543. United States citizenship requirement for government officials
All members of the Legislature of the Virgin Islands, the Governor, the Lieutenant Governor, all judges and all officials of the government of the Virgin Islands who report directly to the Governor shall be citizens of the United States.
(July 22, 1954, ch. 558, § 29, 68 Stat. 509; Pub. L. 98–213, § 5(a), Dec. 8, 1983, 97 Stat. 1460.)

Amendments1983—Pub. L. 98–213 amended section generally, substituting provisions requiring United States citizenship for all members of the Legislature of the Virgin Islands, the Governor, Lieutenant Governor and all officials who report directly to the Governor for provisions requiring such citizenship for all officers of the Virgin Islands, and struck out provisions requiring written oaths and prescribing the oath.



§ 1544. Reports by Governor; jurisdiction of Secretary of the Interior; exceptions
All reports required by law to be made by the Governor to any official of the United States shall hereafter be made to the Secretary of the Interior, and the President is authorized to place all matters pertaining to the government of the Virgin Islands under the jurisdiction of the Secretary of the Interior, except matters relating to the judicial branch of said government which on July 22, 1954 are under the supervision of the Director of the Administrative Office of the United States Courts, and the matters relating to the United States Attorney and the United States Marshal which on July 22, 1954 are under the supervision of the Attorney General.
(July 22, 1954, ch. 558, § 30, 68 Stat. 509.)

§ 1545. Lease and sale of public property; conveyance of title in certain lands to the government of Virgin Islands(a) The Secretary of the Interior shall be authorized to lease or to sell upon such terms as he may deem advantageous to the Government of the United States any property of the United States under his administrative supervision in the Virgin Islands not needed for public purposes.

(b)(1) All right, title, and interest of the United States in the property placed under the control of the government of the Virgin Islands by section 1405c(a) of this title, not reserved to the United States by the Secretary of the Interior within one hundred and twenty days after October 5, 1974, is hereby conveyed to such government. The conveyance effected by the preceding sentence shall not apply to that land and other property which on October 5, 1974, is administered by the Secretary of the Interior as part of the National Park System and such lands and other property shall be retained by the United States.

(2) Subject to valid existing rights, title to all property in the Virgin Islands which may have been acquired by the United States from Denmark under the Convention entered into August 16, 1916, not reserved or retained by the United States in accordance with the provisions of Public Law 93–435 (88 Stat. 1210) is hereby transferred to the Virgin Islands government.


(July 22, 1954, ch. 558, § 31, 68 Stat. 510; Pub. L. 93–435, § 3, Oct. 5, 1974, 88 Stat. 1211; Pub. L. 96–205, title IV, § 401(a), Mar. 12, 1980, 94 Stat. 88.)


References in TextPublic Law 93–435 (88 Stat. 1210), referred to in subsec. (b)(2), is Pub. L. 93–435, Oct. 5, 1974, 88 Stat. 1210, as amended, which enacted sections 1705 to 1708 of this title, amended this section, and repealed sections 1701 to 1703 of this title. For complete classification of this Act to the Code, see Tables.

Amendments1980—Subsec. (b). Pub. L. 96–205 designated existing provisions as par. (1) and added par. (2).
1974—Subsec. (b). Pub. L. 93–435 substituted provisions conveying to the government of Virgin Islands title in lands now under its control with power to the Secretary of the Interior to reserve rights to the United States within 120 days after Oct. 5, 1974, with the exception of land and property being administered by the Secretary of the Interior as part of the National Park System, for provisions that the government of Virgin Islands shall continue to have control over all public property under its control on July 22, 1954.

Submerged Lands, Conveyance to TerritoryConveyance of submerged lands to the government of the Virgin Islands, see section 1701 et seq. of this title.



§ 1546. Authorization of appropriations
There are authorized to be appropriated annually by the Congress of the United States such sums as may be necessary and appropriate to carry out the provisions and purposes of this chapter.
(July 22, 1954, ch. 558, § 35, 68 Stat. 510.)


SUBCHAPTER II—BILL OF RIGHTS
§ 1561. Rights and prohibitions
No law shall be enacted in the Virgin Islands which shall deprive any person of life, liberty, or property without due process of law or deny to any person therein equal protection of the laws.
In all criminal prosecutions the accused shall enjoy the right to be represented by counsel for his defense, to be informed of the nature and cause of the accusation, to have a copy thereof, to have a speedy, and public trial, to be confronted with the witnesses against him, and to have compulsory process for obtaining witnesses in his favor.
No person shall be held to answer for a criminal offense without due process of law, and no person for the same offense shall be twice put in jeopardy of punishment, nor shall be compelled in any criminal cause to give evidence against himself; nor shall any person sit as judge or magistrate in any case in which he has been engaged as attorney or prosecutor.
All persons shall be bailable by sufficient sureties in the case of criminal offenses, except for first-degree murder or any capital offense when the proof is evident or the presumption great.
Excessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual punishment inflicted.
No law impairing the obligation of contracts shall be enacted.
No person shall be imprisoned or shall suffer forced labor for debt.
All persons shall have the privilege of the writ of habeas corpus and the same shall not be suspended except as herein expressly provided.
No ex post facto law or bill of attainder shall be enacted.
Private property shall not be taken for public use except upon payment of just compensation ascertained in the manner provided by law.
The right to be secure against unreasonable searches and seizures shall not be violated.
No warrant for arrest or search shall issue, but upon probable cause, supported by oath or affirmation, and particularly describing the place to be searched and the persons or things to be seized.
Slavery shall not exist in the Virgin Islands.
Involuntary servitude, except as a punishment for crime whereof the party shall have been duly convicted by a court of law, shall not exist in the Virgin Islands.
No law shall be passed abridging the freedom of speech or of the press or the right of the people peaceably to assembly 11 So in original. Probably should be “assemble”. and petition the government for the redress of grievances.
No law shall be made respecting an establishment of religion or prohibiting the free exercise thereof.
No person who advocates, or who aids or belongs to any party, organization, or association which advocates, the overthrow by force or violence of the government of the Virgin Islands or of the United States shall be qualified to hold any office of trust or profit under the government of the Virgin Islands.
No money shall be paid out of the Virgin Islands treasury except in accordance with an Act of Congress or money bill of the legislature and on warrant drawn by the proper officer.
The contracting of polygamous or plural marriages is prohibited.
The employment of children under the age of sixteen years in any occupation injurious to health or morals or hazardous to life or limb is prohibited.
Nothing contained in this chapter shall be construed to limit the power of the legislature herein provided to enact laws for the protection of life, the public health, or the public safety.
No political or religious test other than an oath to support the Constitution and the laws of the United States applicable to the Virgin Islands, and the laws of the Virgin Islands, shall be required as a qualification to any office or public trust under the Government of the Virgin Islands.
The following provisions of and amendments to the Constitution of the United States are hereby extended to the Virgin Islands to the extent that they have not been previously extended to that territory and shall have the same force and effect there as in the United States or in any State of the United States: article I, section 9, clauses 2 and 3; article IV, section 1 and section 2, clause 1; article VI, clause 3; the first to ninth amendments inclusive; the thirteenth amendment; the second sentence of section 1 of the fourteenth amendment; and the fifteenth and nineteenth amendments: Provided, however, That all offenses against the laws of the United States and the laws of the Virgin Islands which are prosecuted in the district court pursuant to sections 22 So in original. Probably should be “section”. 1612(a) and (c) of this title may be had by indictment by grand jury or by information, and that all offenses against the laws of the Virgin Islands which are prosecuted in the district court pursuant to section 1612(b) of this title or in the courts established by local law shall continue to be prosecuted by information, except such as may be required by local law to be prosecuted by indictment by grand jury.
All laws enacted by Congress with respect to the Virgin Islands and all laws enacted by the territorial legislature of the Virgin Islands which are inconsistent with the provisions of this subsection 2 are repealed to the extent of such inconsistency.
(July 22, 1954, ch. 558, § 3, 68 Stat. 497; Pub. L. 85–851, § 1, Aug. 28, 1958, 72 Stat. 1094; Pub. L. 90–496, § 11, Aug. 23, 1968, 82 Stat. 841; Pub. L. 98–213, § 5(d), Dec. 8, 1983, 97 Stat. 1460; Pub. L. 98–454, title VII, § 701, Oct. 5, 1984, 98 Stat. 1737.)


References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act July 22, 1954, ch. 558, 68 Stat. 497, as amended, known as the Revised Organic Act of the Virgin Islands, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1541 of this title and Tables.

Amendments1984—Pub. L. 98–454 substituted provisions to the effect that offenses prosecuted under section 1612(a) and (c) of this title shall be prosecuted by indictment or information while those prosecuted under section 1612(b) of this title shall be prosecuted by information only, for provisions which provided that all prosecutions would be by information except where provided otherwise by local laws in the proviso in penultimate par.
1983—Pub. L. 98–213 inserted “article VI, clause 3;” in penultimate par.
1968—Pub. L. 90–496 inserted provisions extending to the Virgin Islands the enumerated provisions of and amendments to the Constitution of the United States, and provisions repealing, to the extent of any inconsistency, all laws enacted by Congress with respect to the Virgin Islands and all laws enacted by the territorial legislature of the Virgin Islands which are inconsistent with the provisions of this section.
1958—Pub. L. 85–851 prohibited political or religious test but required loyalty oath as qualification to any office or public trust.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–454 effective on ninetieth day following Oct. 5, 1984, see section 1005 of Pub. L. 98–454, set out as a note under section 1424 of this title.

Effective Date of 1968 AmendmentPub. L. 90–496, § 11, Aug. 23, 1968, 82 Stat. 841, provided that the amendment made by that section is effective on the date of enactment of Pub. L. 90–496, which was approved Aug. 23, 1968.




SUBCHAPTER III—LEGISLATIVE BRANCH
§ 1571. Legislature(a) Designation and unicameral characterThe legislative power and authority of the Virgin Islands shall be vested in a legislature, consisting of one house, to be designated the “Legislature of the Virgin Islands”, herein referred to as the legislature.


(b) Composition; legislative districts; method of electionsThe legislature shall be composed of members to be known as senators. The number of such senators shall be determined by the laws of the Virgin Islands. The apportionment of the legislature shall be as provided by the laws of the Virgin Islands: Provided, That such apportionment shall not deny to any person in the Virgin Islands the equal protection of the law: And provided further, That every voter in any district election or at large election shall be permitted to vote for the whole number of persons to be elected in that district election or at large election as the case may be. Until the legislature shall provide otherwise, four members shall be elected at large, five shall be elected from the District of Saint Thomas, five from the District of Saint Croix, and one from the District of Saint John, as those Districts were constituted on July 22, 1954,


(July 22, 1954, ch. 558, § 5, 68 Stat. 498; Pub. L. 89–548, § 1, Aug. 30, 1966, 80 Stat. 371; Pub. L. 106–364, § 1, Oct. 27, 2000, 114 Stat. 1408.)

Amendments2000—Subsec. (b). Pub. L. 106–364 struck out “fifteen” after “composed of” in first sentence and inserted “The number of such senators shall be determined by the laws of the Virgin Islands.” after first sentence.
1966—Subsec. (b). Pub. L. 89–548 raised from eleven to fifteen the total number of senators in the legislature, substituted provision that the legislature be apportioned according to the laws of the Virgin Islands for provisions spelling out the division of the Virgin Islands into districts, the composition of each such district, and the district and at-large representation breakdown of the senators in the legislature, struck out provision for the casting of a ballot for two candidates by each elector in at-large elections and the drawing of lots to determine placement on the ballot in at-large elections, prohibited apportionment in a way which would deny equal protection of the law, and provided for temporary apportionment until the legislature provided otherwise from the districts as constituted on July 22, 1954.

Effective Date of 1966 AmendmentPub. L. 89–548, § 2, Aug. 30, 1966, 80 Stat. 371, provided that: “This Act [amending this section] shall be effective with respect to the legislature to be elected at the regular general election in November 1966, and thereafter.”




§ 1572. Legislators(a) Terms of officeThe term of office of each member of the legislature shall be two years. The term of office of each member shall commence on the second Monday in January following his election: Provided, however, That the term of office of each member elected in November 1958 shall commence on the second Monday in April 1959 and shall continue until the second Monday in April 1961, and the term of office of each member elected in November 1960 shall commence on the second Monday in April 1961 and continue until the second Monday in January 1963.


(b) Qualifications of membersNo person shall be eligible to be a member of the legislature who is not a citizen of the United States, who has not attained the age of twenty-one years, who is not a qualified voter in the Virgin Islands, who has not been a bona fide resident of the Virgin Islands for at least three years next preceding the date of his election, or who has been convicted of a felony or of a crime involving moral turpitude and has not received a pardon restoring his civil rights. Federal employees and persons employed in the legislative, executive or judicial branches of the government of the Virgin Islands shall not be eligible for membership in the legislature.


(c) Appointment of electoral officers; popular election of members of boards of electionAll officers and employees charged with the duty of directing the administration of the electoral system of the Virgin Islands and its representative districts shall be appointed in such manner as the legislature may by law direct: Provided, however, That members of boards of elections, which entities of government have been duly organized and established by the government of the Virgin Islands, shall be popularly elected.


(d) Immunity of membersNo member of the legislature shall be held to answer before any tribunal other than the legislature for any speech or debate in the legislature and the members shall in all cases, except treason, felony, or breach of the peace, be privileged from arrest during their attendance at the sessions of the legislature and in going to and returning from the same.


(e) Compensation and allowancesEach member of the legislature shall be paid such compensation and shall receive such additional allowances or benefits as may be fixed under the laws of the Virgin Islands. Such compensation, allowances, or benefits, together with all other legislative expenses, shall be appropriated by, and paid out of funds of, the government of the Virgin Islands.


(f) Limitations on holding other officeNo member of the legislature shall hold or be appointed to any office which has been created by the legislature, or the salary or emoluments of which have been increased, while he was a member, during the term for which he was elected, or during one year after the expiration of such term.


(g) General powers; parliamentary rulesThe legislature shall be the sole judge of the elections and qualifications of its members, shall have and exercise all the authority and attributes, inherent in legislative assemblies, and shall have the power to institute and conduct investigations, issue subpena to witnesses and other parties concerned, and administer oaths. The rules of the Legislative Assembly of the Virgin Islands existing on July 22, 1954 shall continue in force and effect for sessions of the legislature, except as inconsistent with this chapter, until altered, amended, or repealed by the legislature.


(h) VacanciesThe Legislature of the Virgin Islands shall by law provide the procedure for filling any vacancy in the office of member of the legislature.


(July 22, 1954, ch. 558, § 6, 68 Stat. 499; Pub. L. 86–289, § 2(a), (b), Sept. 16, 1959, 73 Stat. 568; Pub. L. 89–98, July 30, 1965, 79 Stat. 423; Pub. L. 90–496, § 8(b), Aug. 23, 1968, 82 Stat. 839; Pub. L. 92–389, Aug. 17, 1972, 86 Stat. 563; Pub. L. 93–130, § 1, Oct. 19, 1973, 87 Stat. 460.)


References in TextThis chapter, referred to in subsec. (g), was in the original “this Act”, meaning act July 22, 1954, ch. 558, 68 Stat. 497, as amended, known as the Revised Organic Act of the Virgin Islands, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1541 of this title and Tables.

Amendments1973—Subsec. (h). Pub. L. 93–130 substituted provision authorizing the Legislature of Virgin Islands to provide by law the procedure for filling vacancies in the membership of the Legislature, for provisions authorizing the Governor of the Virgin Islands to fill any such vacancy by appointment of resident of the district from which the member whose office became vacant was elected if the vacancy is that of a Senator and of resident of any part of Virgin Islands if the vacancy is that of a Senator at large, and that such appointee shall serve for the remainder of the unexpired term.
1972—Subsec. (b). Pub. L. 92–389 reduced the age qualification for membership of legislature from twenty-five years to twenty-one years.
1968—Subsec. (c). Pub. L. 90–496 inserted proviso requiring members of boards of elections, duly organized by the government, to be popularly elected.
1965—Subsec. (e). Pub. L. 89–98 substituted provisions empowering the government of the Virgin Islands to fix and pay legislative salaries and expenses for provisions which specifically fixed these salaries and expenses and which required the United States Government to pay them.
1959—Subsec. (a). Pub. L. 86–289, § 2(a), substituted, in second sentence, “January” for “April”, before “following his election”, and substituted, in proviso, “1958” for “1954”, “April 1959” for “January 1955”, and “1961, and the term of office of each member elected in November 1960 shall commence on the second Monday in April 1961 and continue until the second Monday in January 1963” for “1957”.
Subsec. (e). Pub. L. 86–289, § 2(b), changed the date of payment of salaries, increased the per diem from $10 to $20, and provided that the per diem paid to members of the legislature for official travel outside the Virgin Islands should not be at rates in excess of those paid Federal Government employees.

Effective Date of 1973 AmendmentPub. L. 93–130, § 2, Oct. 19, 1973, 87 Stat. 460, provided that: “The amendment made by the first section of this Act [amending this section] shall apply with respect to vacancies occurring on or after the date of enactment of this Act [Oct. 19, 1973].”


Effective Date of 1968 AmendmentAmendment of provisions of section necessary to authorize the holding of an election for Governor and Lieutenant Governor on Nov. 3, 1970, effective Jan. 1, 1970, and all other amendments of provisions of section, unless otherwise expressly provided by Pub. L. 90–496, effective Jan. 4, 1971, see section 16 of Pub. L. 90–496, set out as a note under section 1591 of this title.



§ 1573. Time, frequency, and duration of regular sessions; special sessions; place of holding(a) Regular sessions of the legislature shall be held annually, commencing on the second Monday in January (unless the legislature shall by law fix a different date), and shall continue for such term as the legislature may provide. The Governor may call special sessions of the legislature at any time when in his opinion the public interest may require it. No legislation shall be considered at any special session other than that specified in the call therefor or in any special message by the Governor to the legislature while in such session. All sessions of the legislature shall be open to the public.

(b) Sessions of the legislature shall be held in the capital of the Virgin Islands at Charlotte Amalie, Saint Thomas.

(July 22, 1954, ch. 558, § 7, 68 Stat. 500; Pub. L. 86–289, § 2(c), Sept. 16, 1959, 73 Stat. 569; Pub. L. 90–496, § 1, Aug. 23, 1968, 82 Stat. 837.)

Amendments1968—Subsec. (a). Pub. L. 90–496 substituted provisions that regular sessions of the legislature shall continue for such term as the legislature may provide for provisions that regular sessions shall continue for not more than sixty consecutive calendar days in any calendar year, with the proviso that the regular annual session for 1959, 1960, and 1961 shall commence on the second Monday in April and shall continue for not more than sixty consecutive calendar days, struck out provisions that any special session called by the Governor shall continue for not more than fifteen calendar days, with the aggregate of any such special sessions during any calendar year not to exceed thirty calendar days, and inserted provision opening to the public all sessions of the legislature.
1959—Subsec. (a). Pub. L. 86–289 substituted “January (unless the legislature shall by law fix a different date)” for “April” and “regular annual session for each of the years 1959, 1960, and 1961, respectively, shall commence on the second Monday in April” for “annual session for 1955 shall commence on the second Monday in January 1955”.

Effective Date of 1968 AmendmentPub. L. 90–496, § 1, Aug. 23, 1968, 82 Stat. 837, provided that the amendment made by that section is effective on date of enactment of Pub. L. 90–496, which was approved Aug. 23, 1968.



§ 1574. Legislative powers and activities(a) Scope of authority; limitation on enactments and taxationThe legislative authority and power of the Virgin Islands shall extend to all rightful subjects of legislation not inconsistent with this chapter or the laws of the United States made applicable to the Virgin Islands, but no law shall be enacted which would impair rights existing or arising by virtue of any treaty or international agreement entered into by the United States, nor shall the lands or other property of nonresidents be taxed at a higher rate than the lands or other property of residents.


(b) Government bonds; maximum amount; sale, interest, etc.

(i) The legislature of the government of the Virgin Islands may cause to be issued on behalf of said government bonds or other obligations for a public improvement or public undertaking authorized by an act of the legislature. Such bonds or obligations shall be payable solely from the revenues directly derived from and attributable to such public improvement, public undertaking, or other project. Bonds issued pursuant to paragraph (i) may bear such date or dates, may be in such denominations, may mature in such amounts and at such time or times, not exceeding thirty years from the date thereof, may be payable at such place or places, may carry such registration privileges as to either principal and interest, or principal only, and may be executed by such officers and in such manner as shall be prescribed by the government of the Virgin Islands. Said bonds may be redeemable (either with or without premium) or nonredeemable. In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before delivery of such bonds, such signature, whether manual or facsimile shall, nevertheless, be valid and sufficient for all purposes, the same as if such officers had remained in office until such delivery. The bonds so issued shall bear interest at a rate not to exceed that specified by the legislature, payable semiannually. All such bonds issued by the government of the Virgin Islands or by its authority shall be exempt as to principal and interest from taxation by the Government of the United States, or by the government of the Virgin Islands, or by any State, Territory, or possession or by any political subdivision of any State, Territory or possession, or by the District of Columbia. Such bonds shall under no circumstances constitute a general obligation of the Virgin Islands or of the United States.

(ii)(A) Subject to the provisions of this paragraph (ii), the legislature of the government of the Virgin Islands may cause to be issued such negotiable general obligation bonds or other evidence of indebtedness, including but not limited to notes in anticipation of the collection of taxes or revenues, as it may deem necessary and advisable for any public purpose authorized by the legislature: Provided, That no such indebtedness of the Virgin Islands shall be incurred in excess of 10 per centum of the aggregate assessed valuation of the taxable real property in the Virgin Islands. Bonds issued pursuant to this paragraph (ii) shall bear such date or dates, may be in such denominations, may mature in such amounts and at such time or times, not exceeding thirty years from the date thereof, may be payable at such place or places, may be sold at either public or private sale, may be redeemable (either with or without premium) or nonredeemable, may carry such registration privileges as to either principal and interest, or principal only, and may be executed by such officers and in such manner, as shall be prescribed by the legislature of the government of the Virgin Islands. In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before delivery of such bonds, such signature, whether manual or facsimile, shall nevertheless be valid and sufficient for all purposes, the same as if such officers had remained in office until such delivery. The bonds so issued shall bear interest at a rate not to exceed that specified by the legislature. All bonds issued by the government of the Virgin Islands, including specifically interest thereon, shall be exempt from taxation by the Government of the United States, or by the government of the Virgin Islands or any political subdivision thereof, or by any State, territory, or possession or by any political subdivision of any State, territory, or possession, or by the District of Columbia.

(B) Bonds or other obligations issued pursuant to this paragraph (ii) shall not be a debt of the United States, nor shall the United States be liable thereon.


(iii)(A) The legislature of the government of the Virgin Islands may cause to be issued after September 30, 1984, industrial development bonds (within the meaning of section 103(b)(2) 11 See References in Text note below. of title 26).

(B) Except as provided in subparagraph (C), any obligation issued under subparagraph (A) and the income from such obligation shall be exempt from all State and local taxation in effect on or after October 1, 1984.

(C) Any obligation issued under subparagraph (A) shall not be exempt from State or local gift, estate, inheritance, legacy, succession, or other wealth transfer taxes.

(D) For purposes of this paragraph—(I) The term “State” includes the District of Columbia.

(II) The taxes imposed by counties, municipalities, or any territory, dependency, or possession of the United States shall be treated as local taxes.


(E) For exclusion of interest for purposes of Federal income taxation, see section 103 of title 26.


(c) Applicability of laws and ordinances; amendment or repealThe laws of the United States applicable to the Virgin Islands on July 22, 1954, including laws made applicable to the Virgin Islands by or pursuant to the provisions of the Act of June 22, 1936 (49 Stat. 1807), and all local laws and ordinances in force in the Virgin Islands, or any part thereof, on July 22, 1954 shall, to the extent they are not inconsistent with this chapter, continue in force and effect until otherwise provided by the Congress: Provided, That the legislature shall have power, when within its jurisdiction and not inconsistent with the other provisions of this chapter, to amend, alter, modify, or repeal any local law or ordinance, public or private, civil or criminal, continued in force and effect by this chapter, except as herein otherwise provided, and to enact new laws not inconsistent with any law of the United States applicable to the Virgin Islands, subject to the power of Congress to annul any such Act of the legislature.


(d), (e) Repealed. Pub. L. 97–357, title III, § 305, Oct. 19, 1982, 96 Stat. 1709

(f) Customs duty; duty-free importation; effect on other customs laws(1) The Legislature of the Virgin Islands may impose on the importation of any article into the Virgin Islands for consumption therein a customs duty. The rate of any customs duty imposed on any article under this subsection may not exceed—(A) if an ad valorem rate, 6 per centum ad valorem; or

(B) if a specific rate or a combination ad valorem and specific rate, the equivalent or 6 per centum ad valorem.


(2) Nothing in this subsection shall prohibit the Legislature of the Virgin Islands from permitting the duty-free importation of any article.

(3) Nothing in this subsection shall be construed as empowering the Legislature of the Virgin Islands to repeal or amend any provision in law in effect on the day before October 15, 1977, which pertains to the customs valuation or customs classification of articles imported into the Virgin Islands.


(July 22, 1954, ch. 558, § 8, 68 Stat. 500; Pub. L. 85–851, §§ 2, 3, 10, Aug. 28, 1958, 72 Stat. 1094, 1095; Pub. L. 88–180, Nov. 19, 1963, 77 Stat. 335; Pub. L. 89–643, Oct. 13, 1966, 80 Stat. 890; Pub. L. 90–496, § 15, Aug. 23, 1968, 82 Stat. 842; Pub. L. 95–134, title III, § 301(c), Oct. 15, 1977, 91 Stat. 1163; Pub. L. 97–357, title III, § 305, Oct. 19, 1982, 96 Stat. 1709; Pub. L. 98–454, title II, § 201, Oct. 5, 1984, 98 Stat. 1732; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 106–84, § 1(a), (b)(1), (2), Oct. 28, 1999, 113 Stat. 1295.)


References in TextSection 103, referred to in subsec. (b)(iii)(A), which related to interest on certain governmental obligations was amended generally by Pub. L. 99–514, title XIII, § 1301(a), Oct. 22, 1986, 100 Stat. 2602, and as so amended relates to interest on State and local bonds. Section 103(b)(2), which prior to the general amendment defined industrial development bond, relates to the applicability of the interest exclusion to arbitrage bonds.
Act of June 22, 1936 (49 Stat. 1807), referred to in subsec. (c), is act June 22, 1936, ch. 699, 49 Stat. 1807, as amended, known as the Organic Act of the Virgin Islands of the United States, which is classified generally to subchapter II (§ 1405 et seq.) of chapter 7 of this title. For complete classification of this Act to the Code, see section 1406m of this title and Tables.

Amendments1999—Subsec. (b)(ii)(A). Pub. L. 106–84, § 1(a), inserted “, including but not limited to notes in anticipation of the collection of taxes or revenues,” after “other evidence of indebtedness”, substituted “for any public purpose authorized by the legislature: Provided, That no such” for “to construct, improve, extend, better, repair, reconstruct, acquire, and equip hospitals, schools, libraries, gymnasia, athletic fields, sewers, sewage-disposal plants, and water systems: Provided, That no public”, and struck out “and payable semiannually. All such bonds shall be sold for not less than the principal amount thereof plus accrued interest” after “specified by the legislature”.
Subsec. (b)(ii)(B), (C). Pub. L. 106–84, § 1(b)(1), (2), redesignated subpar. (C) as (B) and struck out former subpar. (B) which read as follows: “The proceeds of the bond issues or other obligations herein authorized shall be expended only for the public improvements set forth in the preceding subparagraph, or for the reduction of the debt created by such bond issue or obligation, unless otherwise authorized by the Congress.”
1986—Subsec. (b)(iii)(E). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.
1984—Subsec. (b)(i), (iii). Pub. L. 98–454 struck out “shall be sold at public sale and” before “may be redeemable” in fourth sentence of par. (i) and added par. (iii).
1982—Subsec. (d). Pub. L. 97–357 struck out subsec. (d) which authorized the President of the United States to appoint a commission of seven persons, at least three of whom were residents of the Virgin Islands, to survey the field of Federal statutes and to make recommendations to Congress within twelve months after July 22, 1954, as to which statutes of the United States not applicable to the Virgin Islands on that date should be made applicable to the Virgin Islands and which statutes of the United States applicable to the Virgin Islands on that date should be declared inapplicable, and provided compensation of this commission.
Subsec. (e). Pub. L. 97–357 struck out subsec. (e) which related to arrangements by the Secretary of the Interior for the preparation of a code of laws of the Virgin Islands.
1977—Subsec. (f). Pub. L. 95–134 added subsec. (f).
1968—Subsec. (b)(i). Pub. L. 90–496 struck out the provisions that the total amount of revenue bonds which may be issued and outstanding for all improvements and undertakings at any one time shall not be in excess of $30,000,000, exclusive of all bonds and undertakings held by the United States as a result of a sale of real or personal property to the government of the Virgin Islands, and with not more than $10,000,000 of such bonds or obligations to be outstanding at any one time for public improvements or public undertakings other than water or power projects, and substituted provisions that the bonds so issued shall bear interest at a rate not to exceed that specified by the legislature, payable semiannually, for provisions that the bonds so issued shall bear interest at a rate not to exceed 5% per annum, payable semiannually, and that all such bonds shall be sold for not less than the principal amount thereof plus accrued interest.
1966—Subsec. (b)(i). Pub. L. 89–643 increased the borrowing authority of the Virgin Islands by striking out limiting provisions so as to require only that the object of a bond issue be a public improvement or undertaking authorized by the legislature as opposed to previous requirement of a legislative authorization for specific improvements and legislative findings of need, substituted provisions authorizing the issuance of bonds that are nonredeemable or redeemable (either with or without premium) for provisions requiring that bonds be redeemable after five years without premium, raised the limitation on total amount of outstanding bonds from a flat limitation of $10,000,000 to $30,000,000 exclusive of all bonds or obligations which are held by the Government of the United States as a result of a sale of real or personal property to the government of the Virgin Islands, and inserted requirement that not to exceed $10,000,000 of the bonds or obligations may be outstanding at any one time for public improvement or public undertakings other than water or power projects.
1963—Subsec. (b). Pub. L. 88–180 redesignated existing provisions as par. (i), struck out “The legislature shall have no power to incur any indebtedness which may be a general obligation of said government”, and added par. (ii).
1958—Subsec. (a). Pub. L. 85–851, § 2, substituted “rightful subjects of legislation” for “subjects of local application”.
Subsec. (b). Pub. L. 85–851, § 10, authorized issuance of bonds for establishment, construction, operation, maintenance, reconstruction, improvement, or enlargement of other projects and payment of the bonds from revenues derived from the projects.
Subsec. (e). Pub. L. 85–851, § 3, struck out “and any supplements to it” after “Upon the enactment of the Virgin Islands Code it”.

Effective Date of 1999 AmendmentPub. L. 106–84, § 3, Oct. 28, 1999, 113 Stat. 1295, provided that:
“(a) In General.—Except as provided by subsection (b), the amendments made by section 1 [amending this section and section 1574a of this title] shall apply to those instruments of indebtedness issued by the Government of the Virgin Islands after the date of the enactment of this Act [Oct. 28, 1999].

“(b) Effect of Failure To Reach Agreement.—If the agreement authorized in section 2(a) [set out as a note under section 1631 of this title] is not ratified by both parties on or before December 31, 1999, the amendments made by section 1—“(A) shall not apply to instruments of indebtedness issued by the Government of the Virgin Islands on or after December 31, 1999; and

“(B) shall continue to apply to those instruments of indebtedness issued by the Government of the Virgin Islands after the date of the enactment of this Act and before December 31, 1999.”





Effective Date of 1968 AmendmentPub. L. 90–496, § 15, Aug. 23, 1968, 82 Stat. 842, provided that the amendment made by section 15 is effective on the date of enactment of Pub. L. 90–496, which was approved Aug. 23, 1968.

ConstructionPub. L. 106–84, § 4, Oct. 28, 1999, 113 Stat. 1296, provided that: “These amendments to the Revised Organic Act of the Virgin Islands [amending this section] are not intended to modify the internal revenue laws. Thus, the bonds authorized by this bill must comply with subsection (c) of section 149 of the Internal Revenue Code of 1986 [26 U.S.C. 149(c)] (which requires the new bonds comply with the appropriate requirements of the Internal Revenue Code).”


Levying and Collection of Excise Taxes by Legislature of the Virgin IslandsPub. L. 96–205, title IV, § 405, Mar. 12, 1980, 94 Stat. 89, as amended by Pub. L. 97–357, title III, § 302, Oct. 19, 1982, 96 Stat. 1709, provided that: “Any excise taxes levied by the Legislature of the Virgin Islands may be levied and collected as the Legislature of the Virgin Islands may direct as soon as the articles, goods, merchandise, and commodities subject to said tax are brought into the Virgin Islands. The officials of the Customs and Postal Services of the United States are directed to assist the appropriate officials of the United States Virgin Islands in the collection of these taxes.”




§ 1574–1. Applicability of laws referred to in section 502(a)(1) of Covenant to Establish a Commonwealth of the Northern Mariana Islands
Effective on the date when section 502 of the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America, approved by joint resolution approved on March 24, 1976 (90 Stat. 263) goes into force those laws which are referred to in section 502(a)(1) of said Covenant, except for any laws administered by the Social Security Administration, except for medicaid which is now administered by the Centers for Medicare & Medicaid Services, and except the Micronesian Claims Act of 1971 (85 Stat. 96) shall be applicable to the territories of Guam and the Virgin Islands on the same terms and conditions as such laws are applied to the Northern Mariana Islands.
(Pub. L. 95–134, title IV, § 403, Oct. 15, 1977, 91 Stat. 1163; Pub. L. 95–135, § 1, Oct. 15, 1977, 91 Stat. 1166; Pub. L. 108–173, title IX, § 900(e)(7), Dec. 8, 2003, 117 Stat. 2374.)


References in TextThe Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America, referred to in text, is contained in section 1 of Pub. L. 94–241, set out as a note under section 1801 of this title. For Jan. 9, 1978, as the date section 502 of the Covenant came into force, see Proc. No. 4534, § 2, set out as a note under section 1801 of this title.
The joint resolution approved on March 24, 1976, referred to in text, is Pub. L. 94–241, Mar. 24, 1976, 90 Stat. 263, as amended, which is classified generally to subchapter I (§ 1801 et seq.) of chapter 17 of this title. For complete classification of this Act to the Code, see Tables.
The Micronesian Claims Act of 1971, referred to in text, is Pub. L. 92–39, July 1, 1971, 85 Stat. 92, as amended, which was classified generally to section 2018 et seq. of the former Appendix to Title 50, War and National Defense, and which was omitted from the Code as terminated Aug. 3, 1976.

Codification
Section is also classified to section 1421q–1 of this title.
Section was formerly set out as a note under section 1681 of this title.
Section was not enacted as part of the Revised Organic Act of the Virgin Islands which comprises this chapter.

Amendments2003—Pub. L. 108–173 substituted “Centers for Medicare & Medicaid Services” for “Health Care Financing Administration”.
1977—Pub. L. 95–135 amended section generally. Prior to amendment, section read as follows: “Effective on October 15, 1977, those laws, except for any laws administered by the Social Security Administration and except for medicaid which is now administered by the Health Care Financing Administration, which are referred to in section 502(a)(1) (except for the reference to the Micronesian Claims Act of 1971 (85 Stat. 96)) of the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America, approved by joint resolution approved on March 24, 1976 (90 Stat. 263), and 502(a)(2) of said Covenant shall be applicable to the territories of Guam and the Virgin Islands on the same terms and conditions as such laws are applied to the Commonwealth of the Northern Mariana Islands.”

Effective Date of 1977 AmendmentAmendment by Pub. L. 95–135 effective as of Oct. 15, 1977, see section 2 of Pub. L. 95–135, set out as a note under section 1421q–1 of this title.



§ 1574a. Revenue bonds or other obligations(a) Authorization for issuance; use of proceeds; legislative initiative and binding referendum voteIn addition to the authority conferred by section 1574(b) of this title, the legislature of the government of the Virgin Islands is authorized to cause to be issued bonds or other obligations of such government in anticipation of revenues to be received under section 7652(b)(3) of title 26. The proceeds of such bonds or other obligations may be used for any purpose authorized by an act of the legislature. The legislature of the government of the Virgin Islands may initiate, by majority vote of the members, a binding referendum vote to approve or disapprove the amount of any such bond or other obligation and/or any purpose for which such bond or other obligation is authorized.


(b) Federal guaranteeThe legislature of the government of the Virgin Islands may provide, in connection with any issue of bonds or other obligations authorized to be issued under subsection (a) the proceeds of which are to be used for public works or other capital projects, that a guarantee of such bonds or obligations by the United States should be applied for under section 1574b of this title.


(c) Limitations on issuanceExcept to the extent inconsistent with the provisions of this Act, the provisions of section 1574(b)(ii) of this title (other than the limitation contained in the proviso to the first sentence of subparagraph (A)) shall apply to bonds and other obligations authorized to be issued under subsection (a).


(Pub. L. 94–392, § 1, Aug. 19, 1976, 90 Stat. 1193; Pub. L. 105–83, title I, § 124(c), Nov. 14, 1997, 111 Stat. 1567; Pub. L. 106–84, § 1(b)(3), Oct. 28, 1999, 113 Stat. 1295.)


References in TextThis Act, referred to in subsec. (c), is Pub. L. 94–392, Aug. 19, 1976, 90 Stat. 1193, as amended, which enacted sections 1574a to 1574d of this title, amended section 1397 of this title, and enacted a provision set out as a note below. For complete classification of this Act to the Code, see Tables.

Codification
In subsec. (a), “section 7652(b)(3) of title 26” substituted for “section 28(b) of such Act (26 U.S.C. 7652)”, meaning section 28(b) of the Revised Organic Act of the Virgin Islands (68 Stat. 508), which was classified to section 3350(c) of former Title 26, Internal Revenue Code, on authority of section 7852(b) of Title 26, Internal Revenue Code, which provided that any reference in any other law to a provision of the Internal Revenue Code of 1939 shall be deemed a reference to the corresponding provision of the Internal Revenue Code of 1986.
Section was not enacted as part of the Revised Organic Act of the Virgin Islands which comprises this chapter.

Amendments1999—Subsec. (d). Pub. L. 106–84 struck out subsec. (d) which read as follows: “The legislature of the Government of the Virgin Islands may cause to be issued notes in anticipation of the collection of the taxes and revenues for the current fiscal year. Such notes shall mature and be paid within one year from the date they are issued. No extension of such notes shall be valid and no additional notes shall be issued under this section until all notes issued during a preceding year shall have been paid.”
1997—Subsec. (d). Pub. L. 105–83 added subsec. (d).

Authorization of AppropriationsPub. L. 94–392, § 6, Aug. 19, 1976, 90 Stat. 1195, provided that: “There are hereby authorized to be appropriated such sums as may be necessary to carry out the provisions of this Act [enacting this section and sections 1574b to 1574d of this title and amending section 1397 of this title].”




§ 1574b. Federal guarantee for issuance of revenue bonds or other obligations(a) Application to Secretary of the Interior; contentsWhen authorized under subsection (b) of section 1574a of this title, the government of the Virgin Islands may apply to the Secretary of the Interior (hereinafter referred to as the “Secretary”) for a guarantee of any issue of bonds or other obligations authorized to be issued under subsection (a) of section 1574a of this title. Any such application shall contain such information as the Secretary may prescribe.


(b) Terms and conditions of guarantee or commitment to guarantee; determination by Secretary of approvalThe Secretary is authorized, with the approval of the Secretary of the Treasury, to guarantee and to enter into commitments to guarantee, upon such terms and conditions as he may prescribe, payment of principal and interest on bonds and other obligations issued by the government of the Virgin Islands under subsection (a) of section 1574a of this title. No guarantee or commitment to guarantee shall be made unless the Secretary determines—(1) that the proceeds of such issue will be used only for public works or other capital projects, except that $28,000,000 of the guaranteed bonding authority will be used for water producing and power projects, including maintenance and overhaul of electrical generating and distribution mechanisms, and $12,000,000 of the guaranteed bonding authority will be used for repair and improvements of the water distribution and storage systems;

(2) taking into account anticipated expenditures by the government of the Virgin Islands while the bonds or other obligations forming a part of such issue will be outstanding, all outstanding obligations of the government of the Virgin Islands which will mature while the bonds or other obligations forming a part of such issue will be outstanding, and such other factors as he deems pertinent, that the revenues expected to be received under section 7652(b)(3) of title 26 will be sufficient to pay the principal of, and interest on, the bonds or other obligations forming a part of such issue;

(3) that credit is not otherwise available on reasonable terms and conditions and that there is reasonable assurance of repayment, and

(4) that the maturity of any obligations to be guaranteed does not exceed thirty years or 90 per centum of the useful life of the physical assets to be financed by the obligation, whichever is less as determined by the Secretary.


(c) Administrative costs; deposit of feesThe Secretary shall charge and collect fees in amounts sufficient in his judgment to cover the costs of administering this section. Fees collected under this subsection shall be deposited in the revolving fund created under subsection (g).


(d) Conclusiveness and incontestability; pledge of full faith and creditAny guarantee made by the Secretary shall be conclusive evidence of the eligibility of the obligation for such guarantee, and the validity of any guarantee so made shall be incontestable, except for fraud or material misrepresentation, in the hands of the holder of the guaranteed obligation. Such guarantee shall constitute a pledge of the full faith and credit of the United States for such obligation.


(e) Interest on guaranteed obligations taxableThe interest on any obligation guaranteed under this section shall be included in gross income for purposes of chapter 1 of the Internal Revenue Code of 1986 [26 U.S.C. 1 et seq.].


(f) Maximum amount guaranteed; time limitations on commitments to guarantee, obligation of guaranteed but unobligated funds, and repayment of unobligated proceeds of bonds or other obligationsThe aggregate principal amount of obligations which may be guaranteed under this Act shall not exceed $101,000,000. No commitment to guarantee may be issued by the Secretary, and no guaranteed but unobligated funds may be obligated by the government of the Virgin Islands after October 1, 1990. After October 1, 1990, any unobligated proceeds of bonds or other obligations issued by the government of the Virgin Islands pursuant to this section shall be repaid immediately by the government of the Virgin Islands to the lenders with the agreed upon interest. Should there be any delay in the government of the Virgin Islands’ making such repayment, the Secretary shall deduct the requisite amounts from moneys under his control that would otherwise be paid to the government of the Virgin Islands under section 7652(b)(3) of title 26.


(g) Revolving fund; establishment; submission of budget to Congress; payments; transfers from fund to general fund of Treasury; issuance and sale of notes or other obligations for guarantees(1) There is hereby created within the Treasury a separate fund (hereinafter referred to as “the fund”) which shall be available to the Secretary without fiscal year limitation as revolving fund for the purpose of this Act. A business-type budget for the fund shall be prepared, transmitted to the Congress, considered, and enacted in the manner prescribed by law (sections 9103 and 9104 of title 31) for wholly owned Government corporations.

(2) All expenses, including reimbursements to other government accounts, and payments pursuant to operations of the Secretary under this Act shall be paid from the fund. If at any time the Secretary determines that moneys in the fund exceed the present and any reasonably prospective future requirements of the fund, such excess may be transferred to the general fund of the Treasury.

(3) If at any time the moneys available in the fund are insufficient to enable the Secretary to discharge his responsibilities under guarantees under this Act, he shall issue to the Secretary of the Treasury notes or other obligations in such forms and denominations, bearing such maturities, and subject to such terms and conditions, as may be prescribed by the Secretary of the Treasury. Redemption of such notes or obligations shall be made by the Secretary from appropriations which are hereby authorized for this purpose. Such notes or other obligations shall bear interest at a rate determined by the Secretary of the Treasury, which shall not be less than a rate determined by taking into consideration the average market yield on outstanding marketable obligations of the United States of comparable maturities during the month preceding the issuance of the notes or other obligations. The Secretary of the Treasury shall purchase any notes or other obligations issued hereunder and for that purpose he is authorized to use as a public debt transaction the proceeds from the sale of any securities issued under chapter 31 of title 31 and the purposes for which securities may be issued under that chapter are extended to include any purchase of such notes or obligations. The Secretary of the Treasury may at any time sell any of the notes or other obligations acquired by him under this subsection. All redemptions, purchases, and sales by the Secretary of the Treasury of such notes or other obligations shall be treated as public debt transactions of the United States.


(Pub. L. 94–392, § 2, Aug. 19, 1976, 90 Stat. 1193; Pub. L. 96–205, title IV, § 407, Mar. 12, 1980, 94 Stat. 89; Pub. L. 98–146, title I, Nov. 4, 1983, 97 Stat. 931, 932; Pub. L. 98–213, § 4(b), Dec. 8, 1983, 97 Stat. 1460; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095.)


References in TextChapter 1 of the Internal Revenue Code of 1986, referred to in subsec. (e), means chapter 1 (§ 1 et seq.) of Title 26, Internal Revenue Code.
This Act, referred to in subsecs. (f) and (g), is Pub. L. 94–392, Aug. 19, 1976, 90 Stat. 1193, as amended, which enacted sections 1574a to 1574d of this title, amended section 1397 of this title, and enacted a provision set out as a note under section 1574a of this title. For complete classification of this Act to the Code, see Tables.

Codification
In subsecs. (b)(2) and (f), “section 7652(b)(3) of title 26” substituted for “section 28(b) of the Revised Organic Act of the Virgin Islands [68 Stat. 508]”, which was classified to section 3350(c) of former Title 26, Internal Revenue Code, on authority of section 7852(b) of Title 26, Internal Revenue Code, which provided that any reference in any other law to a provision of the Internal Revenue Code of 1939 be deemed a reference to the corresponding provision of the Internal Revenue Code of 1986.
In subsec. (g)(1) and (3), “sections 9103 and 9104 of title 31” substituted for “sections 102, 103, and 104 of the Government Corporation Control Act (31 U.S.C. 847–849)”, and “chapter 31 of title 31” and “that chapter” were substituted for “the Second Liberty Bond Act” and “that Act”, respectively, on authority of Pub. L. 97–258, § 4(b), Sept. 13, 1982, 96 Stat. 1067, the first section of which enacted Title 31, Money and Finance.
Section was not enacted as part of the Revised Organic Act of the Virgin Islands which comprises this chapter.

Amendments1986—Subsec. (e). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”.
1983—Subsec. (b)(1). Pub. L. 98–213, § 4(b)(1), and Pub. L. 98–146, § 100(1), made nearly identical amendments relating to the use of the amounts of $28,000,000 and $12,000,000 of the guaranteed bonding authority. The text reflects the amendment by Pub. L. 98–213.
Subsec. (f). Pub. L. 98–213, § 4(b)(2), and Pub. L. 98–146, § 100(2), amended subsec. (f) identically, substituting “$101,000,000” for “$61,000,000” and “1990” for “1984” in two places.
1980—Subsec. (f). Pub. L. 96–205 substituted provisions relating to prohibitions on commitments to guarantee by the Secretary and obligation by the Virgin Islands government of guaranteed but unobligated funds, and repayment by the government of unobligated proceeds of bonds or other obligations after Oct. 1, 1984, for provisions relating to entering into under Pub. L. 94–392, after Oct. 1, 1979, of commitments to guarantee.



§ 1574c. Priority for payment of principal and interest of revenue bonds or other obligations
Each issue of bonds or other obligations issued under subsection (a) of section 1574a of this title shall have a parity lien with every other issue of bonds or other obligations issued for payment of principal and interest out of revenues received under section 7652(b)(3) of title 26, except that issues guaranteed under section 1574b of this title shall have priority, according to the date of issue, over issues not so guaranteed and the revenues received under section 7652(b)(3) of title 26 shall be pledged for the payment of such bonds or other obligations.
(Pub. L. 94–392, § 3, Aug. 19, 1976, 90 Stat. 1195; Pub. L. 105–83, title I, § 124(a), Nov. 14, 1997, 111 Stat. 1567.)

Codification
“Section 7652(b)(3) of title 26” substituted in text for “section 28(b) of the Revised Organic Act of the Virgin Islands [68 Stat. 508]”, which was classified to section 3350(c) of former Title 26, Internal Revenue Code, on authority of section 7852(b) of Title 26, Internal Revenue Code, which provided that any reference in any other law to a provision of the Internal Revenue Code of 1939 be deemed a reference to the corresponding provision of the Internal Revenue Code of 1986.
Section was not enacted as part of the Revised Organic Act of the Virgin Islands which comprises this chapter.

Amendments1997—Pub. L. 105–83 substituted “a parity lien with every other issue of bonds or other obligations issued for payment” for “priority for payment” and struck out “in the order of the date of issue” before “, except that”.

Effective Date of 1997 AmendmentPub. L. 105–83, title I, § 124(b), Nov. 14, 1997, 111 Stat. 1567, provided that: “The amendments made by subsection (a) [amending this section] shall apply to obligations issued on or after the date of enactment of this section [Nov. 14, 1997].”




§ 1574d. Repealed. Pub. L. 97–357, title III, § 308(g), Oct. 19, 1982, 96 Stat. 1710

Section, Pub. L. 94–392, § 4, Aug. 19, 1976, 90 Stat. 1195, related to grants to government of Virgin Islands for operation of such government and limitation on amount of such grants.



§ 1575. Legislative procedure(a) Quorum and method of voting on billsThe number of members of the legislature needed to constitute a quorum shall be determined by the laws of the Virgin Islands. No bill shall become a law unless it shall have been passed at a meeting, at which a quorum was present, by the affirmative vote of a majority of the members present and voting, which vote shall be by yeas and nays.


(b) Enacting clause of actsThe enacting clause of all acts shall be as follows: “Be it enacted by the Legislature of the Virgin Islands”.


(c) Governor’s message and budgetThe Governor shall submit at the opening of each regular session of the legislature a message on the state of the Virgin Islands and a budget of estimated receipts and expenditures, which shall be the basis of the appropriation bills for the ensuing fiscal year, which shall commence on the first day of July or such other date as the Legislature of the Virgin Islands may determine.


(d) Approval and disapproval of billsEvery bill passed by the legislature shall, before it becomes a law, be presented to the Governor. If the Governor approves the bill, he shall sign it. If the Governor disapproves the bill, he shall, except as hereinafter provided, return it, with his objections, to the legislature within ten days (Sundays excepted) after it shall have been presented to him. If the Governor does not return the bill within such period, it shall be a law in like manner as if he had signed it, unless the legislature by adjournment prevents its return, in which case it shall be a law if signed by the Governor within thirty days after it shall have been presented to him; otherwise it shall not be a law. When a bill is returned by the Governor to the legislature with his objections, the legislature shall enter his objections at large on its journal and, upon motion of a member of the legislature, proceed to reconsider the bill. If, after such reconsideration, two-thirds of all the members of the legislature pass the bill, it shall be a law. If any bill presented to the Governor contains several items of appropriation of money, he may object to one or more of such items, or any part or parts, portion or portions thereof, while approving the other items, parts, or portions of the bill. In such a case he shall append to the bill, at the time of signing it, a statement of the items, or parts or portions thereof, to which he objects, and the items, or parts or portions thereof, so objected to shall not take effect, unless the legislature, after reconsideration upon motion of a member thereof, passes such items, parts, or portions so objected to by a vote of two-thirds of all the members of the legislature.


(e) Use of prior appropriations upon failure to pass appropriation billsIf at the termination of any fiscal year the legislature shall have failed to pass appropriation bills providing for payment of the obligations and necessary current expenses of the government of the Virgin Islands for the ensuing fiscal year, then the several sums appropriated in the last appropriation bills for the objects and purposes therein specified, so far as the same may be applicable, shall be deemed to be reappropriated item by item.


(f) Journal of proceedings; contentsThe legislature shall keep a journal of its proceedings and publish the same. Every bill passed by the legislature and the yeas and nays on any question shall be entered on the journal.


(g) Transmittal of laws to CongressA listing of all laws enacted by the legislature each year shall be transmitted with the annual report to Congress required pursuant to section 1591 of this title.


(July 22, 1954, ch. 558, § 9, 68 Stat. 501; Pub. L. 90–496, §§ 2, 3, Aug. 23, 1968, 82 Stat. 837; Pub. L. 95–134, title III, § 301(b), Oct. 15, 1977, 91 Stat. 1163; Pub. L. 95–348, § 4(c)(1), Aug. 18, 1978, 92 Stat. 490; Pub. L. 96–470, title II, § 206(d), Oct. 19, 1980, 94 Stat. 2244; Pub. L. 106–364, § 2, Oct. 27, 2000, 114 Stat. 1408.)

Amendments2000—Subsec. (a). Pub. L. 106–364 amended first sentence generally. Prior to amendment, first sentence read as follows: “The quorum of the legislature shall consist of eight of its members.”
1980—Subsec. (g). Pub. L. 96–470 substituted provision requiring a listing of all laws enacted by the legislature each year be transmitted with the annual report to Congress required by section 1591 of this title for provision requiring copies of all laws enacted by the legislature be transmitted within 15 days of their enactment by the Governor to the Secretary of the Interior and by the Secretary annually to Congress.
1978—Subsec. (c). Pub. L. 95–348 inserted provision authorizing the Virgin Islands Legislature to determine other dates on which the fiscal year shall commence.
1977—Subsec. (d). Pub. L. 95–134 inserted “, unless the legislature, after reconsideration upon motion of a member thereof, passes such items, parts, or portions so objected to by a vote of two-thirds of all the members of the legislature” after “shall not take effect”.
1968—Subsec. (a). Pub. L. 90–496, § 2, increased the quorum requirement from seven to eight members.
Subsec. (d). Pub. L. 90–496, § 3, inserted requirement that when a bill is returned by the Governor to the legislature, a motion of a member of the legislature is necessary for the legislature to reconsider the bill, and substituted provisions that if, after reconsideration by the legislature, two-thirds of all the members of the legislature pass a bill returned by the Governor, it shall be a law for provisions that if, after reconsideration by the legislature, two-thirds of all the members of the legislature agree to pass the bill, it shall be presented anew to the Governor for his approval, provisions that if the Governor does not approve the bill, the bill shall be sent to the President of the United States for his approval, provisions that if the President disapproves the bill, the bill shall be returned to the Governor, stating the President’s disapproval, and it shall not be a law, and provisions that if the President neither approves nor disapproves the bill within 90 days after it was sent to him by the Governor, the bill shall be a law as if the President had signed it.

Effective Date of 1968 AmendmentPub. L. 90–496, § 2, Aug. 23, 1968, 82 Stat. 837, provided that the amendment made by section 2 is effective on the date of enactment of Pub. L. 90–496, which was approved Aug. 23, 1968.
Amendment of provisions of section necessary to authorize the holding of an election for Governor and Lieutenant Governor on Nov. 3, 1970, effective Jan. 1, 1970, and all other amendments of provisions of section, unless otherwise expressly provided by Pub. L. 90–496, effective Jan. 4, 1971, see section 16 of Pub. L. 90–496, set out as a note under section 1591 of this title.



§ 1576. General elections; time; transfer of Council functions, property, etc.
The next general election in the Virgin Islands shall be held on November 2, 1954. At such time there shall be chosen the entire membership of the legislature as herein provided. Thereafter the general elections shall be held on the first Tuesday after the first Monday in November, beginning with the year 1956, and every two years thereafter. The Municipal Council of Saint Thomas and Saint John, and the Municipal Council of Saint Croix, existing on July 22, 1954, shall continue to function until January 10, 1955, at which time all of the functions, property, personnel, records, and unexpended balances of appropriations and funds of the governments of the municipality of Saint Thomas and Saint John and the municipality of Saint Croix shall be transferred to the government of the Virgin Islands.
(July 22, 1954, ch. 558, § 10, 68 Stat. 502.)


SUBCHAPTER IV—EXECUTIVE BRANCH
§ 1591. Governor and Lieutenant Governor; election; eligibility; official residence; powers and duties; report
The executive power of the Virgin Islands shall be vested in an executive officer whose official title shall be the “Governor of the Virgin Islands”. The Governor of the Virgin Islands, together with the Lieutenant Governor, shall be elected by a majority of the votes cast by the people who are qualified to vote for the members of the legislature of the Virgin Islands. The Governor and Lieutenant Governor shall be chosen jointly, by the casting by each voter of a single vote applicable to both officers. If no candidates receive a majority of the votes cast in any election, on the fourteenth day thereafter a run-off election shall be held between the candidates for Governor and Lieutenant Governor receiving the highest and second highest number of votes cast. The first election for Governor and Lieutenant Governor shall be held on November 3, 1970. Thereafter, beginning with the year 1974, the Governor and Lieutenant Governor shall be elected every four years at the general election. The Governor and Lieutenant Governor shall hold office for a term of four years and until their successors are elected and qualified. No person who has been elected Governor for two full successive terms shall be again eligible to hold that office until one full term has intervened. The term of the elected Governor and Lieutenant Governor shall commence on the first Monday of January following the date of election.
No person shall be eligible for election to the office of Governor or Lieutenant Governor unless he is an eligible voter and has been for five consecutive years immediately preceding the election a citizen of the United States and a bona fide resident of the Virgin Islands and will be, at the time of taking office, at least thirty years of age. The Governor shall maintain his official residence in the Government House on Saint Thomas during his incumbency, which house, together with land appurtenant thereto, is hereby transferred to the government of the Virgin Islands. While in Saint Croix the Governor may reside in Government House on Saint Croix, which house, together with land appurtenant thereto is also transferred to the government of the Virgin Islands.
The Governor shall have general supervision and control of all the departments, bureaus, agencies, and other instrumentalities of the executive branch of the government of the Virgin Islands. He may grant pardons and reprieves and remit fines and forfeitures for offenses against local laws. He may veto any legislation as provided in this chapter. He shall appoint, and may remove, all officers and employees of the executive branch of the government of the Virgin Islands, except as otherwise provided in this or any other Act of Congress, or under the laws of the Virgin Islands, and shall commission all officers that he may be authorized to appoint. He shall be responsible for the faithful execution of the laws of the Virgin Islands and the laws of the United States applicable in the Virgin Islands. Whenever it becomes necessary, in case of disaster, invasion, insurrection, or rebellion or imminent danger thereof, or to prevent or suppress lawless violence, he may summon the posse comitatus or call out the militia or request assistance of the senior military or naval commander of the Armed Forces of the United States in the Virgin Islands or Puerto Rico, which may be given at the discretion of such commander if not disruptive of, or inconsistent with, his Federal responsibilities. He may, in case of rebellion or invasion or imminent danger thereof, when the public safety requires it, proclaim the islands, insofar as they are under the jurisdiction of the government of the Virgin Islands, to be under martial law. The members of the legislature shall meet forthwith on their own initiative and may, by a two-thirds vote, revoke such proclamation.
The Governor shall prepare, publish, and submit to the Congress and the Secretary of the Interior a comprehensive annual financial report in conformance with the standards of the National Council on Governmental Accounting within one hundred and twenty days after the close of the fiscal year. The comprehensive annual financial report shall include statistical data as set forth in the standards of the National Council on Governmental Accounting relating to the physical, economic, social, and political characteristics of the government, and any other information required by the Congress. The Governor shall also make such other reports at such other times as may be required by the Congress or under applicable Federal law. He shall have the power to issue executive orders and regulations not in conflict with any applicable law. He may recommend bills to the legislature and give expression to his views on any matter before that body.
There is hereby established the office of Lieutenant Governor of the Virgin Islands. The Lieutenant Governor shall have such executive powers and perform such duties as may be assigned to him by the Governor or prescribed by this chapter or under the laws of the Virgin Islands.
(July 22, 1954, ch. 558, § 11, 68 Stat. 503; Pub. L. 90–496, § 4, Aug. 23, 1968, 82 Stat. 837; Pub. L. 97–357, title III, § 309(a), Oct. 19, 1982, 96 Stat. 1710; Pub. L. 98–454, title V, § 502, Oct. 5, 1984, 98 Stat. 1735; Pub. L. 105–362, title IX, § 901(n), Nov. 10, 1998, 112 Stat. 3290.)


References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act July 22, 1954, ch. 558, 68 Stat. 497, as amended, known as the Revised Organic Act of the Virgin Islands, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1541 of this title and Tables.

Amendments1998—Pub. L. 105–362, in fourth paragraph, struck out “The Governor shall transmit the comprehensive annual financial report to the Inspector General of the Department of the Interior who shall audit it and report his findings to the Congress.” after “other information required by the Congress.” and “He shall also submit to the Congress, the Secretary of the Interior, and the cognizant Federal auditors a written statement of actions taken or contemplated on Federal audit recommendations within sixty days after the issuance date of the audit report.” after “under applicable Federal law.”
1984—Pub. L. 98–454 substituted “Saint Croix, which house, together with land appurtenant thereto is also transferred to the government of the Virgin Islands” for “Saint Croix free of rent” in second paragraph.
1982—Pub. L. 97–357, in fourth paragraph, substituted provisions relating to the preparation, etc., of a comprehensive annual financial report to be submitted to the Congress, the Secretary of the Interior, and the Inspector General of the Department of the Interior, preparation of other reports as required by Congress or applicable Federal law, and submittal of a written statement of actions taken or contemplated on Federal audit recommendations for provisions relating to an annual report of transactions of the Virgin Islands government to the Secretary of the Interior for transmittal to Congress and such other reports as required by Congress or applicable Federal law.
1968—Pub. L. 90–496 amended section generally, providing for the popular election of the Governor and Lieutenant Governor, setting the date of the first election, defining the scope of their authority, setting out the duties of their offices, specifying the qualifications for the offices of Governor and Lieutenant Governor, and providing that an elected Governor may serve two full successive terms but shall not be again eligible to hold that office until one full term has intervened.

Effective Date of 1968 AmendmentPub. L. 90–496, § 16, Aug. 23, 1968, 82 Stat. 842, provided that: “Those provisions of this Act [see Short Title note set out under section 1541 of this title] necessary to authorize the holding of an election for Governor and Lieutenant Governor on November 3, 1970, shall be effective January 1, 1970. All other provisions of this Act, unless otherwise expressly provided herein, shall be effective January 4, 1971.”


Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in the 1st sentence of the 4th par. of this section relating to the requirement that the Governor submit a comprehensive annual financial report to Congress, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and the 11th item on page 115 of House Document No. 103–7.

Submerged Lands, Conveyance to TerritoryConveyance of submerged lands to the government of the Virgin Islands, see section 1701 et seq. of this title.



§ 1592. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 657

Section, act July 22, 1954, ch. 558, § 20(a), 68 Stat. 505, prescribed compensation of Governor.

Codification
Section 20 of act July 22, 1954, was amended in its entirety by section 10 of Pub. L. 90–496, Aug. 23, 1968, 82 Stat. 841, which consolidated the text of said section 20 into a single unlettered paragraph, classified to section 1641 of this title. Prior to the 1968 amendment said section 20 was comprised of subsecs. (a) to (c). Subsec. (a) was classified to this section, and subsecs. (b) and (c) were classified to sections 1598 and 1641, respectively, of this title.



§ 1593. Initiative and recall(a) Grant of rightsThe people of the Virgin Islands shall have the rights of initiative and recall to be exercised as provided in subsection (b) and subsection (c), respectively.


(b) Initiative(1) An initiative may enact, amend, or repeal any law, except that an initiative shall not be used to repeal a law declared by the legislature at the time of passage to be an emergency law necessary for the preservation of the public health, safety, or peace.

(2) An initiative that proposes a reduction of taxes shall also provide for an equivalent reduction of expenditures or an equivalent increase in revenues from other sources.

(3) An initiative shall address one subject only and matters reasonably related to that subject.

(4) The ballot question shall be in such form that a “yes” vote is a vote in favor of the proposal and a “no” vote is a vote against the proposal.

(5) A copy of the proposed initiative petition, including a complete text of the proposed law and containing signatures equal to at least 1 percent of the voters of each legislative district or 4 percent of all voters of the Virgin Islands must be submitted to the Supervisor of Elections prior to circulation for ballot qualification. The Supervisor of Elections must determine within 10 days after the submission whether the preliminary signatures are sufficient. If so determined, the Supervisor of Elections shall refer the preliminary petition to an initiative titling board consisting of the Attorney General, the Supervisor of Elections, and the legislative counsel of the legislature. The board shall, in an open hearing, prepare the official ballot title, the submission question, and a summary of the initiative proposal, and this preparation shall be completed within 30 days after the referral.

(6) After the ballot title has been written, proponents of the initiative proposal shall have a maximum of 180 days to circulate the petition. Petitions containing signatures equal to at least 10 percent of the voters of each legislative district or 41 percent of all voters of the Virgin Islands must be submitted to the Supervisor of Elections. The Supervisor shall have 15 days to determine that the minimum number of valid signatures are contained in the petition and he shall forward the certified proposal to the legislature which must accept or reject the measure within 30 days. If approved, the initiative shall take effect in accordance with its terms. If the legislature does not approve, the initiative shall be submitted to the voters at the next general election, unless the legislature approves a special election for this purpose. The legislature may submit its own version of the initiative to the voters. Should both measures be approved by the voters, the measure receiving the higher number of votes shall prevail. The voters shall have a clear alternative of rejecting either version or the entire proposition.

(7) An initiative submitted to the voters shall take effect if the initiative is approved by a majority of persons voting and if a majority of the voters of the Virgin Islands vote on the initiative. An initiative may not be vetoed by the Governor, and when approved by the voters, may not be amended or repealed by the legislature during the 3-year period after its approval unless the legislature acts by a two-thirds majority.

(8) The legislature may provide the manner in which petitions shall be circulated, filed, certified, and the ballot question shall be submitted to the voters.


(c) Recall(1) An elected public official of the Virgin Islands may be removed from office by a recall election carried out under this subsection. The grounds for recall are any of the following: lack of fitness, incompetence, neglect of duty, or corruption.

(2) A recall election may be initiated by a two-thirds vote of the members of the legislature or by a petition under this subsection.

(3) Prior to circulation a recall petition which identifies by name and office the official being recalled and which states the grounds for recall shall be submitted to the Supervisor of Elections. The sponsors of the recall petition shall be allowed a period of 60 days after such submission for filing with the Supervisor of Elections a list of signatures equal in number to at least 50 percent of the whole number of votes cast for that office in the last general election at which that office was filled. The Supervisor of Elections shall have 15 days in which to determine whether the minimum number of valid signatures are contained in the recall petition.

(4) A special recall election shall be held with respect to an elected public official not earlier than 30 days after a vote of the legislature under paragraph (2) or a determination of the board of elections under paragraph (3), as the case may be, and not later than 60 days after such vote or determination.

(5) An official shall be removed from office upon approval of the recall in an election in which at least two-thirds of the number of persons voting for such official in the last preceding general election at which such official was elected vote in favor of recall and in which those so voting constitute a majority of all those participating in such recall election.

(6) No recall election shall be held with respect to an elected public official—(A) during the first year of the first term of office of the official; or

(B) less than 3 months before a general election for the office.



(d) “Law” and “voter” definedAs used in this section, the term—(1) “law” means a law of the Virgin Islands; and

(2) “voter” means a registered voter who is eligible to vote on the issue or for the office involved.


(July 22, 1954, ch. 558, § 12, 68 Stat. 503; Pub. L. 90–496, § 5, Aug. 23, 1968, 82 Stat. 838; Pub. L. 99–396, § 1, Aug. 27, 1986, 100 Stat. 837.)

Amendments1986—Pub. L. 99–396 amended section generally, substituting provisions giving people of Virgin Islands the rights of initiative and recall and spelling out ways in which those rights are to be exercised for provisions which had formerly only set out a method for removal of Governor by referendum election.
1968—Pub. L. 90–496 substituted provisions authorizing the removal of the Governor from office by a recall referendum for provisions authorizing the appointment of a Government Secretary for the Virgin Islands, and provisions setting forth his powers and duties.

Effective Date of 1968 AmendmentAmendment of provisions of section necessary to authorize the holding of an election for Governor and Lieutenant Governor on Nov. 3, 1970, effective Jan. 1, 1970, and all other amendments of provisions of section, unless otherwise expressly provided by Pub. L. 90–496, effective Jan. 4, 1971, see section 16 of Pub. L. 90–496, set out as a note under section 1591 of this title.



§ 1594. Repealed. Pub. L. 90–496, § 6, Aug. 23, 1968, 82 Stat. 839

Section, act July 22, 1954, ch. 558, § 13, 68 Stat. 503, authorized the Governor to appoint an administrative assistant to reside in St. Croix and an administrative assistant to reside in St. John.

Effective Date of RepealPub. L. 90–496, § 6, Aug. 23, 1968, 82 Stat. 839, provided in part that the repeal of this section is effective on the date of enactment of Pub. L. 90–496, which was approved Aug. 23, 1968.



§ 1595. Vacancy in office of Governor or Lieutenant Governor(a) Temporary disability or temporary absence of GovernorIn case of the temporary disability or temporary absence of the Governor, the Lieutenant Governor shall have the powers of the Governor.


(b) Permanent vacancy in office of Governor; Lieutenant Governor as Governor; term of officeIn case of a permanent vacancy in the office of Governor, arising by reason of the death, resignation, removal by recall or permanent disability of the Governor, or the death, resignation, or permanent disability of a Governor-elect, or for any other reason, the Lieutenant Governor or Lieutenant Governor-elect shall become the Governor, to hold office for the unexpired term and until he or his successor shall have been duly elected and qualified at the next regular election for Governor.


(c) Temporary disability or temporary absence of Lieutenant Governor; president of legislature as Lieutenant GovernorIn case of the temporary disability or temporary absence of the Lieutenant Governor, or during any period when the Lieutenant Governor is acting as Governor, the president of the legislature shall act as Lieutenant Governor.


(d) Permanent vacancy in office of Lieutenant Governor; Governor to appoint new Lieutenant Governor with advice and consent of legislature; term of officeIn case of a permanent vacancy in the office of Lieutenant Governor, arising by reason of the death, resignation, or permanent disability of the Lieutenant Governor, or because the Lieutenant Governor or Lieutenant Governor-elect has succeeded to the office of Governor, the Governor shall appoint a new Lieutenant Governor, with the advice and consent of the legislature, to hold office for the unexpired term and until he or his successor shall have been duly elected and qualified at the next regular election for Lieutenant Governor.


(e) Temporary disability or temporary absence of Governor and Lieutenant Governor; appointment of Acting Governor; permanent vacancies in offices of Governor and Lieutenant Governor; appointment of GovernorIn case of the temporary disability or temporary absence of both the Governor and the Lieutenant Governor, the powers of the Governor shall be exercised, as Acting Governor, by such person as the laws of the Virgin Islands may prescribe. In case of a permanent vacancy in the offices of both the Governor and Lieutenant Governor, the office of Governor shall be filled for the unexpired term in the manner prescribed by the laws of the Virgin Islands.


(f) Additional compensationNo additional compensation shall be paid to any person acting as Governor or Lieutenant Governor who does not also assume the office of Governor or Lieutenant Governor under the provisions of this chapter.


(July 22, 1954, ch. 558, § 14, 68 Stat. 504; Pub. L. 90–496, § 7(a), Aug. 23, 1968, 82 Stat. 839.)

Amendments1968—Pub. L. 90–496 designated existing provisions as subsec. (a), substituted provisions that in case of the temporary disability or temporary absence of the Governor, the Lieutenant Governor shall have the powers of the Governor for provisions that in case of a vacancy in the office of Governor or the disability of the Governor or the temporary absence of the Governor, the Government Secretary shall have all the powers of the Governor, and added subsecs. (b) to (f).

Effective Date of 1968 AmendmentAmendment of provisions of section necessary to authorize the holding of an election for Governor and Lieutenant Governor on Nov. 3, 1970, effective Jan. 1, 1970, and all other amendments of provisions of section, unless otherwise expressly provided by Pub. L. 90–496, effective Jan. 4, 1971, see section 16 of Pub. L. 90–496, set out as a note under section 1591 of this title.



§ 1596. Repealed. Pub. L. 104–186, title II, § 224(3), Aug. 20, 1996, 110 Stat. 1752

Section, act July 22, 1954, ch. 558, § 15, as added May 27, 1975, Pub. L. 94–26, § 2, 89 Stat. 94, related to clerk hire allowance and reimbursement for transportation expenses of the Delegate from the Virgin Islands to the House of Representatives.



§ 1597. Reorganization of government(a) Consolidation of departments, bureaus, etc.; popular election of school board membersThe Governor shall, within one year after July 22, 1954, reorganize and consolidate the existing executive departments, bureaus, independent boards, agencies, authorities, commissions, and other instrumentalities of the government of the Virgin Islands or of the municipal governments into not more than nine executive departments except for independent bodies whose existence may be required by Federal law for participation in Federal programs. The head of each executive department other than the department of law shall be designated as the commissioner thereof, and the commissioner of finance shall be bonded. The head of the department of law shall be known as the attorney general of the Virgin Islands. Members of school boards, which entities of government have been duly organized and established by the government of the Virgin Islands, shall be popularly elected.


(b) Changes after examination from time to timeThe Governor shall, from time to time, after complying with the provisions of subsection (a) of this section, examine the organization of the executive branch of the government of the Virgin Islands, and shall make such changes therein, subject to the approval of the legislature, not inconsistent with this chapter, as he determines are necessary to promote effective management and to execute faithfully the purposes of this chapter and the laws of the Virgin Islands.


(c) Appointment of department heads; tenure; removal; powers and duties; appointments to boards, etc.The heads of the executive departments created by this chapter shall be appointed by the Governor, with the advice and consent of the legislature. Each shall hold office during the continuance in office of the Governor by whom he is appointed and until his successor is appointed and qualified, unless sooner removed by the Governor. Each shall have such powers and duties as may be prescribed by the legislature. The chairman and members of any board, authority, or commission established by the laws of the Virgin Islands shall, if the laws of the Virgin Islands hereafter provide, also be appointed by the Governor with the advice and consent of the legislature, if such board, authority, or commission has quasi-judicial functions: Provided, That no law of the Virgin Islands dealing with the chairmanship, membership, or chairmanship and membership of any such board, authority, or commission, and requiring an appointment or appointments to be made with the advice and consent of the legislature, shall relate to more than one such board, authority, or commission, nor shall it relate to any other legislative matter.


(July 22, 1954, ch. 558, § 16, 68 Stat. 504; Pub. L. 85–224, Aug. 30, 1957, 71 Stat. 510; Pub. L. 86–289, § 3, Sept. 16, 1959, 73 Stat. 569; Pub. L. 90–496, § 8(a), Aug. 23, 1968, 82 Stat. 839.)

Amendments1968—Subsec. (a). Pub. L. 90–496 substituted provisions that members of school boards which have been duly organized by the government of the Virgin Islands be popularly elected for provisions that required the approval of the Secretary of the Interior for the establishment of any new department, agency, or other instrumentality by the Governor or the legislature, unless such department, agency, etc., was required by Federal law for participation in Federal programs.
1959—Subsec. (a). Pub. L. 86–289 provided that the head of the department of law should be known as the attorney general of the Virgin Islands.
1957—Subsec. (c). Pub. L. 85–224 provided for appointments to boards, authorities or commissions.

Effective Date of 1968 AmendmentAmendment of provisions of section necessary to authorize the holding of an election for Governor and Lieutenant Governor on Nov. 3, 1970, effective Jan. 1, 1970, and all other amendments of provisions of section, unless otherwise expressly provided by Pub. L. 90–496, effective Jan. 4, 1971, see section 16 of Pub. L. 90–496, set out as a note under section 1591 of this title.



§ 1598. Omitted
Codification
Section, act July 22, 1954, ch. 558, § 20(b), 68 Stat. 505, which related to compensation of the Government Secretary, department heads, and staffs of the Governor and Government Secretary, was superseded by section 10 of Pub. L. 90–496, Aug. 23, 1968, 82 Stat. 841, which amended section 1641 of this title. See Codification note set out under section 1641 of this title.



§ 1599. Transfer of functions from government comptroller for Virgin Islands to Inspector General, Department of the Interior(a) Functions, powers, and duties transferredThe following functions, powers, and duties heretofore vested in the government comptroller for the Virgin Islands are hereby transferred to the Inspector General, Department of the Interior, for the purpose of establishing an organization which will maintain a satisfactory level of independent audit oversight of the government of the Virgin Islands:(1) The authority to audit all accounts pertaining to the revenue and receipts of the government of the Virgin Islands, and of funds derived from bond issues, and the authority to audit, in accordance with law and administrative regulations, all expenditures of funds and property pertaining to the government of the Virgin Islands including those pertaining to trust funds held by the government of the Virgin Islands.

(2) The authority to report to the Secretary of the Interior and the Governor of the Virgin Islands all failures to collect amounts due the government, and expenditures of funds or uses of property which are irregular or not pursuant to law.


(b) Scope of authority transferredThe authority granted in paragraph (a) shall extend to all activities of the government of the Virgin Islands, and shall be in addition to the authority conferred upon the Inspector General by the Inspector General Act of 1978 (92 Stat. 1101), as amended.


(c) Transfer of personnel, assets, etc., of office of government comptroller for Virgin Islands to Office of Inspector General, Department of the InteriorIn order to carry out the provisions of this section, the personnel, assets, liabilities, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds employed, held, used, arising from, available or to be made available, of the office of the government comptroller for the Virgin Islands related to its audit function are hereby transferred to the Office of Inspector General, Department of the Interior.


(July 22, 1954, ch. 558, § 17, as added Pub. L. 97–357, title III, § 309(b), Oct. 19, 1982, 96 Stat. 1710.)


References in TextThe Inspector General Act of 1978, referred to in subsec. (b), is Pub. L. 95–452, Oct. 12, 1978, 92 Stat. 1101, as amended, which is set out in the Appendix to Title 5, Government Organization and Employees.

Prior ProvisionsA prior section 1599, acts July 22, 1954, ch. 558, § 17, 68 Stat. 505; Aug. 28, 1958, Pub. L. 85–851, §§ 4, 5, 72 Stat. 1094, 1095; Mar. 20, 1962, Pub. L. 87–421, 76 Stat. 43; Aug. 23, 1968, Pub. L. 90–496, § 9, 82 Stat. 840; Oct. 15, 1977, Pub. L. 95–134, title III, § 301(a), 91 Stat. 1162, related to appointment, status, and duties of the government comptroller for the Virgin Islands, prior to repeal by Pub. L. 97–357, § 309(b).




SUBCHAPTER V—JUDICIAL BRANCH
§ 1611. District Court of Virgin Islands; local courts; jurisdiction; practice and procedure(a) District Court of Virgin Islands; local courtsThe judicial power of the Virgin Islands shall be vested in a court of record designated the “District Court of the Virgin Islands” established by Congress, and in such appellate court and lower local courts as may have been or may hereafter be established by local law.


(b) JurisdictionThe legislature of the Virgin Islands may vest in the courts of the Virgin Islands established by local law jurisdiction over all causes in the Virgin Islands over which any court established by the Constitution and laws of the United States does not have exclusive jurisdiction. Such jurisdiction shall be subject to the concurrent jurisdiction conferred on the District Court of the Virgin Islands by section 1612(a) and (c) of this title.


(c) Practice and procedureThe rules governing the practice and procedure of the courts established by local law and those prescribing the qualifications and duties of the judges and officers thereof, oaths and bonds, and the times and places of holding court shall be governed by local law or the rules promulgated by those courts.


(July 22, 1954, ch. 558, § 21, 68 Stat. 506; Pub. L. 98–454, title VII, § 702, Oct. 5, 1984, 98 Stat. 1737.)

Amendments1984—Pub. L. 98–454 designated existing provisions as subsec. (a), inserted “established by Congress” before “and in such” and substituted “appellate court and lower local courts as may have been or may hereafter be established by local law” for “court or courts of inferior jurisdiction as have been or may hereafter be established by local law”, and added subsecs. (b) and (c).

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–454 effective on ninetieth day following Oct. 5, 1984, see section 1005 of Pub. L. 98–454, set out as a note under section 1424 of this title.



§ 1612. Jurisdiction of District Court(a) JurisdictionThe District Court of the Virgin Islands shall have the jurisdiction of a District Court of the United States, including, but not limited to, the diversity jurisdiction provided for in section 1332 of title 28 and that of a bankruptcy court of the United States. The District Court of the Virgin Islands shall have exclusive jurisdiction over all criminal and civil proceedings in the Virgin Islands with respect to the income tax laws applicable to the Virgin Islands, regardless of the degree of the offense or of the amount involved, except the ancillary laws relating to the income tax enacted by the legislature of the Virgin Islands. Any act or failure to act with respect to the income tax laws applicable to the Virgin Islands which would constitute a criminal offense described in chapter 75 of subtitle F of title 26 shall constitute an offense against the government of the Virgin Islands and may be prosecuted in the name of the government of the Virgin Islands by the appropriate officers thereof in the District Court of the Virgin Islands without the request or the consent of the United States attorney for the Virgin Islands, notwithstanding the provisions of section 1617 of this title.


(b) General jurisdiction; limitationsIn addition to the jurisdiction described in subsection (a) the District Court of the Virgin Islands shall have general original jurisdiction in all causes in the Virgin Islands the jurisdiction over which is not then vested by local law in the local courts of the Virgin Islands: Provided, That the jurisdiction of the District Court of the Virgin Islands under this subsection shall not extend to civil actions wherein the matter in controversy does not exceed the sum or value of $500, exclusive of interest and costs; to criminal cases wherein the maximum punishment which may be imposed does not exceed a fine of $100 or imprisonment for six months, or both; and to violations of local police and executive regulations. The courts established by local law shall have jurisdiction over the civil actions, criminal cases, and violations set forth in the preceding proviso. In causes brought in the district court solely on the basis of this subsection, the district court shall be considered a court established by local law for the purposes of determining the availability of indictment by grand jury or trial by jury.


(c) Criminal offenses; concurrent jurisdiction with local courtsThe District Court of the Virgin Islands shall have concurrent jurisdiction with the courts of the Virgin Islands established by local law over those offenses against the criminal laws of the Virgin Islands, whether felonies or misdemeanors or both, which are of the same or similar character or part of, or based on, the same act or transaction or two or more acts or transactions connected together or constituting part of a common scheme or plan, if such act or transaction or acts or transactions also constitutes or constitute an offense or offenses against one or more of the statutes over which the District Court of the Virgin Islands has jurisdiction pursuant to subsections (a) and (b) of this section.


(July 22, 1954, ch. 558, § 22, 68 Stat. 506; Pub. L. 95–598, title III, § 336(a), Nov. 6, 1978, 92 Stat. 2680; Pub. L. 98–454, title VII, § 703(a), title X, § 1001, Oct. 5, 1984, 98 Stat. 1738, 1745; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095.)


References in TextThis chapter, referred to in text, was in the original “this Act”, meaning act July 22, 1954, ch. 558, 68 Stat. 497, as amended, known as the Revised Organic Act of the Virgin Islands, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1541 of this title and Tables.

Amendments1986—Subsec. (a). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.
1984—Pub. L. 98–454 amended section generally, designating existing provisions as subsec. (a), substituted provisions that District Court would have all jurisdiction of a district court of the United States, including diversity jurisdiction and bankruptcy jurisdiction as well as civil and criminal matters regarding the income tax laws applicable to the Virgin Islands for former provisions conferring general jurisdiction on the court and providing for the transfer of cases, repealed section 336 of Pub. L. 95–598, which had amended this section, and added subsecs. (b) and (c).
1978—Pub. L. 95–598 inserted “and a bankruptcy court” after “jurisdiction of a district court”.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–454 effective on ninetieth day following Oct. 5, 1984, see section 1005 of Pub. L. 98–454, set out as a note under section 1424 of this title.

Effective Date of 1978 AmendmentPub. L. 95–598, title IV, § 402(e), Nov. 6, 1978, 92 Stat. 2682, which provided a prospective effective date for the amendment of this section by section 336(a) of Pub. L. 95–598, was repealed by Pub. L. 98–454, title X, § 1001, Oct. 5, 1984, 98 Stat. 1745.

Jurisdiction of District Court Over Pending CasesPub. L. 98–454, title VII, § 703(b), Oct. 5, 1984, 98 Stat. 1738, provided that: “The provisions of this section [amending this section] shall not result in the loss of jurisdiction of the District Court of the Virgin Islands over any complaint or proceeding pending in it on the day preceding the effective date of this amendatory Act [see Effective Date of 1984 Amendment note set out under section 1424 of this title] and such complaint and proceeding may be pursued to final determination in the District Court of the Virgin Islands, the United States Court of Appeals for the Third Circuit, and the Supreme Court, notwithstanding the provisions of this amendatory Act [Pub. L. 98–454].”




§ 1613. Relations between courts of United States and courts of Virgin Islands; review by United States Court of Appeals for Third Circuit; reports to Congress; rules
The relations between the courts established by the Constitution or laws of the United States and the courts established by local law with respect to appeals, certiorari, removal of causes, the issuance of writs of habeas corpus, and other matters or proceedings shall be governed by the laws of the United States pertaining to the relations between the courts of the United States, including the Supreme Court of the United States, and the courts of the several States in such matters and proceedings.
(July 22, 1954, ch. 558, § 23, 68 Stat. 506; Pub. L. 98–454, title VII, § 704, Oct. 5, 1984, 98 Stat. 1739; Pub. L. 103–437, § 17(a)(4), Nov. 2, 1994, 108 Stat. 4595; Pub. L. 112–226, § 1, Dec. 28, 2012, 126 Stat. 1606.)

Amendments2012—Pub. L. 112–226 substituted a period for “: Provided, That for the first fifteen years following the establishment of the appellate court authorized by section 1611(a) of this title, the United States Court of Appeals for the Third Circuit shall have jurisdiction to review by writ of certiorari all final decisions of the highest court of the Virgin Islands from which a decision could be had. The Judicial Council of the Third Circuit shall submit reports to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives at intervals of five years following the establishment of such appellate court as to whether it has developed sufficient institutional traditions to justify direct review by the Supreme Court of the United States from all such final decisions. The United States Court of Appeals for the Third Circuit shall have jurisdiction to promulgate rules necessary to carry out the provisions of this section.” at end.
1994—Pub. L. 103–437 substituted “Natural Resources” for “Interior and Insular Affairs” before “of the House”.
1984—Pub. L. 98–454 amended section generally, substituting provisions relating to the relations between local law courts and already established courts under the Constitution or laws of the United States with respect to appeals, certiorari, etc. and providing that the Court of Appeals for the Third Circuit shall have jurisdiction to review all final decisions from the highest court of the Virgin Islands for fifteen years after the appellate court is established for former provisions relating to the jurisdiction of inferior courts, transfer of actions, status as committing court, bail and rules.

Effective Date of 2012 Amendment Amendment by Pub. L. 112–226 applicable to cases commenced on or after Dec. 28, 2012, see section 3 of Pub. L. 112–226, set out as an Effective Date note under section 1260 of Title 28, Judiciary and Judicial Procedure.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–454 effective on ninetieth day following Oct. 5, 1984, see section 1005 of Pub. L. 98–454, set out as a note under section 1424 of this title.



§ 1613a. Appellate jurisdiction of District Court; procedure; review by United States Court of Appeals for Third Circuit; rules; appeals to appellate court(a) Appellate jurisdiction of District CourtPrior to the establishment of the appellate court authorized by section 1611(a) of this title, the District Court of the Virgin Islands shall have such appellate jurisdiction over the courts of the Virgin Islands established by local law to the extent now or hereafter prescribed by local law: Provided, That the legislature may not preclude the review of any judgment or order which involves the Constitution, treaties, or laws of the United States, including this chapter, or any authority exercised thereunder by an officer or agency of the Government of the United States, or the conformity of any law enacted by the legislature of the Virgin Islands or of any order or regulation issued or action taken by the executive branch of the government of the Virgin Islands with the Constitution, treaties, or laws of the United States, including this chapter, or any authority exercised thereunder by an officer or agency of the United States.


(b) Appellate division of District Court; quorum; presiding judge; designation of judges; decisionsAppeals to the District Court of the Virgin Islands shall be heard and determined by an appellate division of the court consisting of three judges, of whom two shall constitute a quorum. The chief judge of the district court shall be the presiding judge of the appellate division and shall preside therein unless disqualified or otherwise unable to act. The other judges who are to sit in the appellate division at any session shall be designated by the presiding judge from among the judges who are serving on, or are assigned to, the district court from time to time pursuant to section 1614(a) of this title: Provided, That no more than one of them may be a judge of a court established by local law. The concurrence of two judges shall be necessary to any decision by the appellate division of the district court on the merits of an appeal, but the presiding judge alone may make any appropriate orders with respect to an appeal prior to the hearing and determination thereof on the merits and may dismiss an appeal for want of jurisdiction or failure to take or prosecute it in accordance with the applicable law or rules of procedure. Appeals pending in the district court on the effective date of this Act 11 See References in Text note below. shall be heard and determined by a single judge.


(c) United States Court of Appeals for Third Circuit; jurisdiction; appeals; rulesThe United States Court of Appeals for the Third Circuit shall have jurisdiction of appeals from all final decisions of the district court on appeal from the courts established by local law. The United States Court of Appeals for the Third Circuit shall have jurisdiction to promulgate rules necessary to carry out the provisions of this subsection.


(d) Appeals to appellate court; effect on District CourtUpon the establishment of the appellate court provided for in section 1611(a) of this title all appeals from the decisions of the courts of the Virgin Islands established by local law not previously taken must be taken to that appellate court. The establishment of the appellate court shall not result in the loss of jurisdiction of the district court over any appeal then pending in it. The rulings of the district court on such appeals may be reviewed in the United States Court of Appeals for the Third Circuit and in the Supreme Court notwithstanding the establishment of the appellate court.


(July 22, 1954, ch. 558, § 23A, as added Pub. L. 98–454, title VII, § 705, Oct. 5, 1984, 98 Stat. 1739.)


References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning act July 22, 1954, ch. 558, 68 Stat. 497, as amended, known as the Revised Organic Act of the Virgin Islands, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1541 of this title and Tables.
The effective date of this Act, referred to in subsec. (b), probably means the effective date of title VII of Pub. L. 98–454, which is 90 days after Oct. 5, 1984, and which enacted this section.

Effective DateSection effective on ninetieth day following Oct. 5, 1984, see section 1005 of Pub. L. 98–454, set out as an Effective Date of 1984 Amendment note under section 1424 of this title.



§ 1614. Judges of District Court(a) Appointment; tenure; removal; chief judge; compensationThe President shall, by and with the advice and consent of the Senate, appoint two judges for the District Court of the Virgin Islands, who shall hold office for terms of ten years and until their successors are chosen and qualified, unless sooner removed by the President for cause. The judge of the district court who is senior in continuous service and who otherwise qualifies under section 136(a) of title 28 shall be the chief judge of the court. The salary of a judge of the district court shall be at the rate prescribed for judges of the United States district courts. Whenever it is made to appear that such an assignment is necessary for the proper dispatch of the business of the district court, the chief judge of the Third Judicial Circuit of the United States may assign a judge of a court of record of the Virgin Islands established by local law, or a circuit or district judge of the Third Judicial Circuit, or a recalled senior judge of the District Court of the Virgin Islands, or the Chief Justice of the United States may assign any other United States circuit or district judge with the consent of the judge so assigned and of the chief judge of his circuit, to serve temporarily as a judge of the District Court of the Virgin Islands. The compensation of the judges of the district court and the administrative expenses of the court shall be paid from appropriations made for the judiciary of the United States.


(b) Criminal offenses; procedure; definitions; indictment and informationWhere appropriate, the provisions of part II of title 18 and of title 28 and, notwithstanding the provisions of rule 7(a) and of rule 54(a) of the Federal Rules of Criminal Procedure relating to the requirement of indictment and to the prosecution of criminal offenses in the Virgin Islands by information, respectively, the rules of practice heretofore or hereafter promulgated and made effective by the Congress or the Supreme Court of the United States pursuant to titles 11, 18, and 28 shall apply to the district court and appeals therefrom: Provided, That the terms “Attorney for the government” and “United States attorney” as used in the Federal Rules of Criminal Procedure, shall, when applicable to causes arising under the income tax laws applicable to the Virgin Islands, mean the Attorney General of the Virgin Islands or such other person or persons as may be authorized by the laws of the Virgin Islands to act therein: Provided further, That in the district court all criminal prosecutions under the laws of the United States, under local law under section 1612(c) of this title, and under the income tax laws applicable to the Virgin Islands may be had by indictment by grand jury or by information: Provided further, That an offense which has been investigated by or presented to a grand jury may be prosecuted by information only by leave of court or with the consent of the defendant. All criminal prosecutions arising under local law which are tried in the district court pursuant to section 1612(b) of this title shall continue to be had by information, except such as may be required by the local law to be prosecuted by indictment by grand jury.


(c) United States marshalThe Attorney General shall appoint a United States marshal for the Virgin Islands, to whose office the provisions of chapter 37 of title 28 shall apply.


(July 22, 1954, ch. 558, § 24, 68 Stat. 506; Pub. L. 85–851, § 7, Aug. 28, 1958, 72 Stat. 1095; Pub. L. 91–272, § 3(b), June 2, 1970, 84 Stat. 296; Pub. L. 98–454, title VII, § 706(a), (b), Oct. 5, 1984, 98 Stat. 1740.)


References in TextThe Federal Rules of Criminal Procedure, referred to in subsec. (b), are set out in the Appendix to Title 18, Crimes and Criminal Procedure.

Codification
In subsec. (c), “chapter 37 of title 28” substituted for “chapter 33 of title 28” on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631, section 4(c) of which revised part II of Title 28, Judiciary and Judicial Procedure.

Amendments1984—Subsec. (a). Pub. L. 98–454, § 706(a), substituted provisions extending the term of a judge of the district court from eight to ten years, further substituted “of a court of the Virgin Islands established by local law,” for “a judge of the municipal court of the Virgin Islands,” in third sentence, and inserted provisions regarding the designation of the chief judge.
Subsec. (b). Pub. L. 98–454, § 706(b), substituted provisions relating to criminal procedure in the district courts for former provisions which related to the chief judge of the district court and which are now set out in subsec. (a).
1970—Subsec. (a). Pub. L. 91–272 designated existing provisions as subsec. (a), increased from one to two the number of district judges, added judges of the municipal court of the Virgin Islands to the list of judges from which may be drawn temporary judges for the district court, and transferred to subsec. (c) provisions covering the appointment of a United States marshal for the Virgin Islands.
Subsec. (b). Pub. L. 91–272 added subsec. (b).
Subsec. (c). Pub. L. 91–272 added subsec. (c), the substance of which was formerly contained in subsec. (a).
1958—Pub. L. 85–851 substituted “the Attorney General shall appoint a United States marshal” for “the Attorney General shall, as heretofore, appoint a marshal and one deputy marshal”.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–454 effective on ninetieth day following Oct. 5, 1984, see section 1005 of Pub. L. 98–454, set out as a note under section 1424 of this title.

Chief Judge; District Court; Determination and QualificationsPub. L. 98–454, title VII, § 706(c), Oct. 5, 1984, 98 Stat. 1741, provided that: “The provisions of subsection (a) of this section [amending this section] regarding the determination and qualifications of the chief judge of the District Court of the Virgin Islands shall not apply to a person serving as chief judge of said court on the effective date of this Act [see Effective Date of 1984 Amendment note set out under section 1424 of this title].”


Extension of Term of District JudgesExtension of term of district court judges to ten years applicable to judges holding office on Oct. 5, 1984, see section 1004 of Pub. L. 98–454, set out as a note under section 1424b of this title.

Present IncumbentEnactment of this chapter as not affecting term of office of judge of the District Court of the Virgin Islands in office on the date of its enactment, see Effective Date note set out under section 1541 of this title.

Resignation and Retirement of JudgesResignation and retirement of judges in the Territories and possessions, see section 373 of Title 28, Judiciary and Judicial Procedure.



§ 1615. Judicial divisions
The Virgin Islands consists of two judicial divisions; the Division of Saint Croix, comprising the island of Saint Croix and adjacent islands and cays, and the Division of Saint Thomas and Saint John, comprising the islands of Saint Thomas and Saint John and adjacent islands and cays.
(July 22, 1954, ch. 558, § 25, 68 Stat. 507; Pub. L. 95–598, title III, § 336(b), Nov. 6, 1978, 92 Stat. 2680; Pub. L. 98–454, title VII, § 707, title X, § 1001, Oct. 5, 1984, 98 Stat. 1741, 1745; Pub. L. 101–219, title II, § 203, Dec. 12, 1989, 103 Stat. 1874.)

Amendments1989—Pub. L. 101–219 struck out provision that court for the Division of Saint Croix be held in Christiansted and for the Division of Saint Thomas and Saint John at Charlotte Amalie.
1984—Pub. L. 98–454 amended section generally, inserting provisions setting forth places for the holding of court of each judicial division and striking out provisions relating to the applicability of procedural rules and prosecutions by information and indictment, which are now covered under section 1614 of this title, and repealed section 336 of Pub. L. 95–598 which had amended this section.
1978—Pub. L. 95–598 substituted “section 2075 of title 28 in cases under title 11” for “section 53 of title 11 in bankruptcy cases”.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–454 effective on ninetieth day following Oct. 5, 1984, see section 1005 of Pub. L. 98–454, set out as a note under section 1424 of this title.

Effective Date of 1978 AmendmentPub. L. 95–598, title IV, § 402(e), Nov. 6, 1978, 92 Stat. 2682, which provided a prospective effective date for the amendment of this section by section 336(b) of Pub. L. 95–598, was repealed by Pub. L. 98–454, title X, § 1001, Oct. 5, 1984, 98 Stat. 1745.



§ 1616. Trial by jury
All criminal cases originating in the district court shall be tried by jury upon demand by the defendant or by the Government. If no jury is demanded the case shall be tried by the judge of the district court without a jury, except that the judge may, on his own motion, order a jury for the trial of any criminal action. The legislature may provide for trial in misdemeanor cases by a jury of six qualified persons.
(July 22, 1954, ch. 558, § 26, 68 Stat. 507; Pub. L. 85–851, § 8, Aug. 28, 1958, 72 Stat. 1095.)

Amendments1958—Pub. L. 85–851 substituted requirement of jury trial upon demand by defendant or Government for prohibition against denial to any person on demand of either party.



§ 1617. United States attorney; appointment; duties
The President shall, by and with the advice and consent of the Senate, appoint a United States attorney for the Virgin Islands to whose office the provisions of chapter 35 of title 28, shall apply. Except as otherwise provided by law it shall be the duty of the United States attorney to prosecute all offenses against the United States and to conduct all legal proceedings, civil and criminal, to which the Government of the United States is a party in the district court and in the courts established by local law. He shall also prosecute in the district court in the name of the government of the Virgin Islands all offenses against the laws of the Virgin Islands which are cognizable by that court unless, at his request or with his consent, the prosecution of any such case is conducted by the attorney general of the Virgin Islands. The United States attorney may, when requested by the Governor or the attorney general of the Virgin Islands, conduct any other legal proceedings to which the government of the Virgin Islands is a party in the district court or the courts established by local law.
(July 22, 1954, ch. 558, § 27, 68 Stat. 507; Pub. L. 85–851, § 9, Aug. 28, 1958, 72 Stat. 1095; Pub. L. 86–289, § 4, Sept. 16, 1959, 73 Stat. 569; Pub. L. 92–24, June 2, 1971, 85 Stat. 76; Pub. L. 98–454, title VII, § 708, Oct. 5, 1984, 98 Stat. 1741.)

Amendments1984—Pub. L. 98–454 substituted “courts established by local law” for “inferior courts of the Virgin Islands” wherever appearing and struck out provisions relating to vacancies in the office of United States attorney for the Virgin Islands.
1971—Pub. L. 92–24 substituted “chapter 35” for “chapter 31” and struck out “except that the Attorney General shall not appoint more than one assistant United States attorney for the Virgin Islands” after “shall apply”.
1959—Pub. L. 86–289 substituted provisions making chapter 31 of title 28 applicable to United States attorney and by provisions specifying his duties, for provisions which prescribed his term of office and provided for his compensation, provided for appointment and compensation of his assistant and employees, and provided that he or his assistant conduct all legal proceedings in which the United States Government or the government of the Virgin Islands is a party in the District Court and inferior courts.
1958—Pub. L. 85–851 substituted “United States attorney” for “district attorney” wherever appearing.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–454 effective on ninetieth day following Oct. 5, 1984, see section 1005 of Pub. L. 98–454, set out as a note under section 1424 of this title.




SUBCHAPTER VI—SYSTEM OF ACCOUNTS
§ 1631. Establishment and maintenance; scope
The Governor shall establish and maintain systems of accounting and internal control designed to provide—(a) full disclosure of the financial results of the government’s activities;

(b) adequate financial information needed for the government’s management purposes;

(c) effective control over and accountability for all funds, property, and other assets for which the government is responsible, including appropriate internal audit; and

(d) reliable accounting results to serve as the basis for preparation and support of the government’s request for the approval of the President or his designated representative for the obligation and expenditure of the internal revenue collections as provided in section 26, the Governor’s budget request to the legislature, and for controlling the execution of the said budget.

(July 22, 1954, ch. 558, § 18, 68 Stat. 505.)


References in TextSection 26, referred to in subsec. (d), probably means section 26 of S. 3378 (act July 22, 1954, ch. 558, 68 Stat. 497) prior to the submission of S. 3378 to the Conference Committee which redesignated section 26 as section 28 of S. 3378. Said section 28 was composed of subsecs. (a) to (d). Subsecs. (a), (c), and (d) thereof enacted sections 1642, 1643, and 1644 of this title, respectively. Subsec. (b) thereof added subsec. (c) to section 3350 of former Title 26, Internal Revenue Code. Reference to section 3350(c) of former Title 26 is deemed a reference to section 7652(b)(3) of Title 26, Internal Revenue Code. See section 7852(b) of Title 26, Internal Revenue Code, which provides that any reference in any other law to a provision of the Internal Revenue Code of 1939 be deemed a reference to the corresponding provisions of the Internal Revenue Code of 1986.

Agreement Regarding Financial Accountability and Performance StandardsPub. L. 106–84, § 2, Oct. 28, 1999, 113 Stat. 1295, provided that:
“(a) In General.—The Secretary of the Interior is authorized to enter into an agreement with the Governor of the Virgin Islands establishing mutually agreed financial accountability and performance standards for the fiscal operations of the Government of the Virgin Islands.

“(b) Transmission to Congress.—Upon ratification of the agreement authorized in subsection (a) by both parties, the Secretary shall forward a copy of the agreement to the Committee on Resources [now Committee on Natural Resources] in the House of Representatives and the Committee on Energy and Natural Resources in the Senate.”






§ 1632. Repealed. Pub. L. 90–496, § 14, Aug. 23, 1968, 82 Stat. 842

Section, act July 22, 1954, ch. 558, § 19, 68 Stat. 505, authorized Comptroller General of United States to review annually the office and activities of Government Comptroller of Virgin Islands, and report thereon to Governor, Secretary of the Interior, and Congress.

Effective Date of RepealPub. L. 90–496, § 14, Aug. 23, 1968, 82 Stat. 842, provided that the repeal of this section is effective on the date of enactment of Pub. L. 90–496, which was approved Aug. 23, 1968.




SUBCHAPTER VII—FISCAL PROVISIONS
§ 1641. Method of payment of official salaries
The salaries and travel allowances of the Governor, Lieutenant Governor, the heads of the executive departments, other officers and employees of the government of the Virgin Islands, and the members of the legislature shall be paid by the government of the Virgin Islands at rates prescribed by the laws of the Virgin Islands.
(July 22, 1954, ch. 558, § 20, formerly § 20(c), 68 Stat. 506; Pub. L. 85–851, § 6(a), Aug. 28, 1958, 72 Stat. 1095; Pub. L. 90–496, § 10, Aug. 23, 1968, 82 Stat. 841.)

Codification
Prior to the 1968 amendment of section 20 of act July 22, 1954, this section constituted subsec. (c) of said section 20. Subsecs. (a) and (b) of said section 20 were classified to sections 1592 and 1598, respectively, of this title. Section 10 of Pub. L. 90–496 consolidated the text of said section 20 into a single unlettered paragraph, classified to this section.

Amendments1968—Pub. L. 90–496 substituted provisions that the salaries and travel allowances of all officials connected with the executive and legislative departments of the government of the Virgin Islands be paid by the government of the Virgin Islands at rates prescribed by the laws of the Virgin Islands for provisions that the salaries of the Governor, the Government Secretary, the government comptroller, and their immediate staffs be paid by the United States, and provisions that the salaries of the heads of the executive departments be paid by the government of the Virgin Islands, such salaries to be paid without the necessity of further appropriations therefor, if the legislature fails to make an appropriation for such salaries.
1958—Pub. L. 85–851 provided for the payment of the salary of the government comptroller by the United States instead of by the government of the Virgin Islands.

Effective Date of 1968 AmendmentAmendment of provisions of section necessary to authorize the holding of an election for Governor and Lieutenant Governor on Nov. 3, 1970, effective Jan. 1, 1970, and all other amendments of provisions of section, unless otherwise expressly provided by Pub. L. 90–496, effective Jan. 4, 1971, see section 16 of Pub. L. 90–496, set out as a note under section 1591 of this title.

Effective Date of 1958 AmendmentPub. L. 85–851, § 6(b), Aug. 28, 1958, 72 Stat. 1095, provided that: “This section 6 [amending this section] shall become effective on July 1, 1959.”


Elimination of General Fund Deficits of Guam and Virgin IslandsPub. L. 96–597, title VI, § 607, Dec. 24, 1980, 94 Stat. 3483, as amended by Pub. L. 97–357, title VI, § 601, Oct. 19, 1982, 96 Stat. 1712, provided that:
“(a) In order to assist the governments of Guam and the Virgin Islands in eliminating general fund deficits, there is authorized to be appropriated to the Secretary of the Interior for payment to Guam not to exceed $15,000,000 for fiscal year 1982, and $11,000,000 for fiscal year 1983, $7,500,000 for fiscal year 1984, and $4,000,000 for fiscal year 1985; and for payment to the Virgin Islands not to exceed $12,000,000 for fiscal year 1982, $9,000,000 for fiscal year 1983, $6,000,000 for fiscal year 1984, and $3,000,000 for fiscal year 1985.

“(b) The Governors of Guam and the Virgin Islands shall, as a condition for a grant pursuant to subsection (a) of this section, submit a plan which is designed to eliminate the respective territory’s general fund deficit by the beginning of fiscal year 1987 to the Secretary of the Interior. Within sixty days after he has received such a plan, the Secretary of the Interior shall transmit the plan, together with his comments and recommendations to the Congress. The plan shall provide for—“(1) implementation of an effective budgetary and accounting system;

“(2) realistic revenue and expenditure projections which will progressively reduce current year general fund deficits and result in a balanced general fund budget no later than the beginning of fiscal year 1987;

“(3) financing of accumulated general fund deficits; and

“(4) quarterly goals and timetables for implementing the plan. The plan shall also indicate that the Governor has the necessary authority to implement the plan.


“(c) Not later than thirty days after the close of each quarter which occurs after the plan has been transmitted to the Congress, the respective Governor shall submit a report to the Secretary of the Interior and the Congress describing in detail the success or failure of such territory in meeting the goals and timetables described in such plan.”




Authorization of Appropriations for Grants for Anticipated Deficits During Fiscal Years 1979 Through 1981; Terms and Conditions; Report on Financial Condition; ContentsPub. L. 95–348, § 4(d), Aug. 18, 1978, 92 Stat. 491, authorized appropriations for fiscal years 1979 to 1981 for grants for anticipated deficits in such years, and required a report respecting financial conditions and activities, prior to repeal by Pub. L. 96–205, title IV, § 404, Mar. 12, 1980, 94 Stat. 89.



§ 1642. Use of certain proceeds for expenditure; income tax obligations of inhabitants
The proceeds of customs duties, the proceeds of the United States income tax, the proceeds of any taxes levied by the Congress on the inhabitants of the Virgin Islands, and the proceeds of all quarantine, passport, immigration, and naturalization fees collected in the Virgin Islands, (less the cost of collecting such duties, taxes and fees as may be directly attributable (as certified by the Comptroller of the Virgin Islands) to the importation of petroleum products until January 1, 1982: Provided, That any other retained costs not heretofore remitted pursuant to the Act of August 18, 1978, shall be immediately remitted to the Treasury of the Virgin Islands notwithstanding any other provision of law) shall be covered into the treasury of the Virgin Islands, and shall be available for expenditure as the Legislature of the Virgin Islands may provide: Provided, That the term “inhabitants of the Virgin Islands” as used in this section shall include all persons whose permanent residence is in the Virgin Islands, and such persons shall satisfy their income tax obligations under applicable taxing statutes of the United States by paying their tax on income derived from all sources both within and outside the Virgin Islands into the treasury of the Virgin Islands: Provided further, That nothing in this chapter shall be construed to apply to any tax specified in section 3811 of the Internal Revenue Code.
(July 22, 1954, ch. 558, § 28(a), 68 Stat. 508; Pub. L. 95–348, § 4(c)(3), Aug. 18, 1978, 92 Stat. 491; Pub. L. 96–205, title IV, § 403(a), Mar. 12, 1980, 94 Stat. 89.)


References in TextAct of August 18, 1978, referred to in text, probably means Pub. L. 95–348, Aug. 18, 1978, 92 Stat. 487, as amended, which enacted sections 1645 and 1841 of this title and section 410dd of Title 16, Conservation, amended sections 1421h, 1469a, 1575, and 1642 of this title and sections 398a and 398c to 398f of Title 16, and enacted provisions set out as a note under sections 1421, 1641, and 1681 of this title. For complete classification of this Act to the Code, see Tables.
This chapter, referred to in text, was in the original “this Act”, meaning act July 22, 1954, ch. 558, 68 Stat. 497, as amended, known as the Revised Organic Act of the Virgin Islands, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1541 of this title and Tables.
Section 3811 of the Internal Revenue Code, referred to in text, means section 3811 of the Internal Revenue Code of 1939, which was repealed by section 7851 of the Internal Revenue Code of 1954, Title 26. Similar provisions are contained in section 7651 of Title 26. The Internal Revenue Code of 1954 was redesignated the Internal Revenue Code of 1986 by Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095. For table of comparisons of the 1939 Code to the 1986 Code, see Table I preceding section 1 of Title 26, Internal Revenue Code. See also section 7852(b) of Title 26 for provision that references in any other law to a provision of the 1939 Code, unless expressly incompatible with the intent thereof, shall be deemed a reference to the corresponding provision of the 1986 Code.

Codification
Section constitutes subsec. (a) of section 28 of act July 22, 1954. Subsec. (b) of section 28 amended section 3350 of former Title 26, Internal Revenue Code, 1939, and subsecs. (c) and (d) thereof are classified to sections 1643 and 1644, respectively, of this title.

Amendments1980—Pub. L. 96–205 inserted provisions relating to deductions for the costs of collecting the duties, taxes, and fees attributable to the importation of petroleum products until Jan. 1, 1982, provided that outstanding retained costs are immediately remitted to the Treasury of the Virgin Islands.
1978—Pub. L. 95–348 struck out “less the cost of collecting all of said duties, taxes, and fees,” before “shall be covered”.



§ 1642a. Availability of collected customs duties for expenditures as Legislature may provide
Notwithstanding any other provision of law, the proceeds of customs duties collected in the Virgin Islands less the cost of collecting all said duties shall, effective for fiscal years beginning after September 30, 1979, be covered into the Treasury of the Virgin Islands, and shall be available for expenditure as the Legislator 11 So in original. Probably should be “Legislature”. of the Virgin Islands may provide.
(Pub. L. 96–304, title I, § 100, July 8, 1980, 94 Stat. 907.)

Prior ProvisionsA prior section 1642a, Pub. L. 96–38, title I, July 25, 1979, 93 Stat. 122, related to availability of collected customs duties for expenditures as the Virgin Islands Legislature may provide, prior to repeal by Pub. L. 96–205, title IV, § 403(b), Mar. 12, 1980, 94 Stat. 89.



§ 1643. Import provisions with respect to trade-marks
Section 1124 of title 15, and section 1526 of title 19, shall not apply to importations into the Virgin Islands of genuine foreign merchandise bearing a genuine foreign trade-mark, but shall remain applicable to importations of such merchandise from the Virgin Islands into the United States or its possessions; and the dealing in or possession of any such merchandise in the Virgin Islands shall not constitute a violation of any registrant’s right under the Trade Mark Act [15 U.S.C. 1051 et seq.].
(July 22, 1954, ch. 558, § 28(c), 68 Stat. 509.)


References in TextThe Trade Mark Act, referred to in text, probably means the Trademark Act of 1946, also popularly known as the Lanham Act, act July 5, 1946, ch. 540, 60 Stat. 427, as amended, which is classified generally to chapter 22 (§ 1051 et seq.) of Title 15, Commerce and Trade. For complete classification of this Act to the Code, see Short Title note set out under section 1051 of Title 15 and Tables.

Codification
Section constitutes subsec. (c) of section 28 of act July 22, 1954. Subsec. (b) of section 28 amended section 3350 of former Title 26, Internal Revenue Code, 1939, and subsecs. (a) and (d) thereof are classified to sections 1642 and 1644, respectively, of this title.



§ 1644. Import duties on articles entering United States or possessions from Virgin Islands
All articles coming into the United States from the Virgin Islands shall be subject to or exempt from duty as provided for in section 1301a 11 See References in Text note below. of title 19 and subject to internal-revenue taxes as provided for in section 7652(b) of title 26.
(July 22, 1954, ch. 558, § 28(d), 68 Stat. 509; Sept. 1, 1954, ch. 1213, title IV, § 402(a), 68 Stat. 1140; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095.)


References in TextSection 1301a of title 19, referred to in text, was repealed by Pub. L. 87–456, title III, § 301(a), May 24, 1962, 76 Stat. 75. See General Headnote 3(a) under section 1202 of Title 19, Customs Duties.

Codification
Section constitutes subsec. (d) of section 28 of act July 22, 1954. Subsecs. (a) and (c) of section 28 are classified to sections 1642 and 1643, respectively, of this title, and subsec. (b) thereof amended section 3350 of former Title 26, Internal Revenue Code, 1939.

Amendments1986—Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.
1954—Act Sept. 1, 1954, subjected the Virgin Islands to the general provision for importations from insular possessions contained in section 1301a of Title 19, Customs Duties.

Effective Date of 1954 AmendmentAmendment by act Sept. 1, 1954, effective on and after the thirtieth day following Sept. 1, 1954, see section 601 of act Sept. 1, 1954, set out as a note under section 1421e of this title.



§ 1645. Remittance of duties, taxes, and fees to be collected in next fiscal year; authorization, prerequisites, amount, etc.
Beginning as soon as the government of the Virgin Islands enacts legislation establishing a fiscal year commencing on October 1 and ending on September 30, the Secretary of the Treasury, prior to the commencement of any fiscal year, shall remit to the government of the Virgin Islands the amount of duties, taxes, and fees which the Governor of the Virgin Islands, with the concurrence of the government comptroller of the Virgin Islands, has estimated will be collected in or derived from the Virgin Islands under the Revised Organic Act of the Virgin Islands [48 U.S.C. 1541 et seq.] during the next fiscal year, except for those sums covered directly upon collection into the treasury of the Virgin Islands. There shall be deducted from or added to the amounts so remitted, as may be appropriate, at the beginning of the fiscal year, the difference between the amount of duties, taxes, and fees actually collected during the prior fiscal year and the amount of such duties, taxes, and fees as estimated and remitted at the beginning of that prior fiscal year, including any deductions which may be required as a result of the operation of sections 1574a to 1574d 11 See References in Text note below. of this title.
(Pub. L. 95–348, § 4(c)(2), Aug. 18, 1978, 92 Stat. 490.)


References in TextThe Revised Organic Act of the Virgin Islands, referred to in text, is act July 22, 1954, ch. 558, 68 Stat. 497, as amended, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1541 of this title and Tables.
Section 1574d of this title, referred to in text, was repealed by Pub. L. 97–357, title III, § 308(g), Oct. 19, 1982, 96 Stat. 1710.

Codification
Section was not enacted as part of the Revised Organic Act of the Virgin Islands which comprises this chapter.





CHAPTER 13—EASTERN SAMOA



Sec.


1661.Islands of eastern Samoa.


1662.Sovereignty of United States extended over Swains Island.


1662a.Amendment of constitution of American Samoa.


1663.Acknowledgment of deeds.


1664.Repealed.


1665.Omitted.


1666.Extension of scientific, technical, and other assistance; grant-in-aid program restriction; limitations on expenditures.


1667.Repealed.


1668.Reporting duties of Governor and transfer of functions from government comptroller for American Samoa to Inspector General, Department of the Interior.


1669.Administration and enforcement of collection of customs duties; employment and training of residents.


1670.Industrial development bonds.



§ 1661. Islands of eastern Samoa(a) Ceded to and accepted by United StatesThe cessions by certain chiefs of the islands of Tutuila and Manua and certain other islands of the Samoan group lying between the thirteenth and fifteenth degrees of latitude south of the Equator and between the one hundred and sixty-seventh and one hundred and seventy-first degrees of longitude west of Greenwich, herein referred to as the islands of eastern Samoa, are accepted, ratified, and confirmed, as of April 10, 1900, and July 16, 1904, respectively.


(b) Public land laws; revenueThe existing laws of the United States relative to public lands shall not apply to such lands in the said islands of eastern Samoa; but the Congress of the United States shall enact special laws for their management and disposition: Provided, That all revenue from or proceeds of the same, except as regards such part thereof as may be used or occupied for the civil, military, or naval purposes of the United States or may be assigned for the use of the local government, shall be used solely for the benefit of the inhabitants of the said islands of eastern Samoa for educational and other public purposes.


(c) GovernmentUntil Congress shall provide for the government of such islands, all civil, judicial, and military powers shall be vested in such person or persons and shall be exercised in such manner as the President of the United States shall direct; and the President shall have power to remove said officers and fill the vacancies so occasioned.


(Feb. 20, 1929, ch. 281, 45 Stat. 1253; May 22, 1929, ch. 6, 46 Stat. 4.)


References in TextThe existing laws of the United States relative to public lands, referred to in subsec. (b), are classified generally to Title 43, Public Lands.

Codification
Subsec. (d) of this section, which provided for recommendation of legislation concerning the islands of eastern Samoa by seven commissioners as soon as reasonably practicable, was omitted from the Code.
Section was formerly classified to section 1431a of this title.

Amendments1929—Subsec. (d). Act May 22, 1929, substituted “seven” and “three” for “six” and “two”, respectively, and inserted “or high chiefs” after “chiefs”.

Authority of Guam, American Samoa, and the Northern Mariana Islands To Enact Revenue LawsSee section 1271 of Pub. L. 99–514, set out as a note under section 931 of Title 26, Internal Revenue Code.

Submerged Lands, Conveyance to TerritoryConveyance of submerged lands to the government of American Samoa, see section 1701 et seq. of this title.



§ 1662. Sovereignty of United States extended over Swains Island
The sovereignty of the United States over American Samoa is extended over Swains Island, which is made a part of American Samoa and placed under the jurisdiction of the administrative and judicial authorities of the government established therein by the United States.
(Mar. 4, 1925, ch. 563, 43 Stat. 1357.)

Codification
Section was formerly classified to section 1431 of this title.

Transfer of Personal Property to Government of American SamoaPub. L. 96–597, title I, § 101, Dec. 24, 1980, 94 Stat. 3477, provided that: “Notwithstanding any other provision of law and subject to valid existing rights, all right, title, and interest of the Government of the United States in personal property situated in American Samoa shall be transferred, without reimbursement, to the American Samoa government on October 1, 1981, unless the agency of the Government of the United States having administrative responsibility for the property advises the Secretary of the Interior in writing before the date of transfer that it has a continuing requirement for such property.”


Transfer of Certain Property to Government of American SamoaPub. L. 87–158, Aug. 17, 1961, 75 Stat. 392, authorized the Secretary of the Navy to transfer, without reimbursement or transfer of funds, to the government of American Samoa, within ninety days after August 17, 1961, title to all property, real and personal, located in American Samoa on that date which was owned by the United States and was within the administrative supervision of the Department of the Navy on such date.

Submerged Lands, Conveyance to TerritoryConveyance of submerged lands to the government of American Samoa, see section 1701 et seq. of this title.


Ex. Ord. No. 10264. Transfer of Administration of American Samoa
Ex. Ord. No. 10264, eff. June 29, 1951, 16 F.R. 6419, provided:
1. The administration of American Samoa is hereby transferred from the Secretary of the Navy to the Secretary of the Interior, such transfer to become effective on July 1, 1951.
2. The Department of the Navy and the Department of the Interior shall proceed with the plans for the transfer of administration of American Samoa as embodied in the above-mentioned memorandum of understanding between the two departments.
3. When the transfer of administration made by this order becomes effective, the Secretary of the Interior shall take such action as may be necessary and appropriate, and in harmony with applicable law, for the administration of civil government in American Samoa.
4. The executive departments and agencies of the Government are authorized and directed to cooperate with the Departments of the Navy and Interior in the effectuation of the provisions of this order.
5. The said Executive order of February 19, 1900 [Ex. Ord. 125–A], is revoked, effective July 1, 1951.

Harry S. Truman.




§ 1662a. Amendment of constitution of American Samoa
Amendments of, or modifications to, the constitution of American Samoa, as approved by the Secretary of the Interior pursuant to Executive Order 10264 as in effect January 1, 1983, may be made only by Act of Congress.
(Pub. L. 98–213, § 12, Dec. 8, 1983, 97 Stat. 1462.)


References in TextExecutive Order 10264, referred to in text, is set out under section 1662 of this title.



§ 1663. Acknowledgment of deeds
Deeds and other instruments affecting land situate in the District of Columbia or any Territory of the United States may be acknowledged in the islands of Guam and Samoa or in the Canal Zone before any notary public or judge, appointed therein by proper authority, or by any officer therein who has ex officio the powers of a notary public: Provided, That the certificate by such notary in Guam, Samoa, or the Canal Zone, as the case may be, shall be accompanied by the certificate of the governor or acting governor of such place to the effect that the notary taking said acknowledgment was in fact the officer he purported to be; and any deeds or other instruments affecting lands so situate, so acknowledged since the first day of January, 1905, and accompanied by such certificate shall have the same effect as such deeds or other instruments hereafter so acknowledged and certified.
(June 28, 1906, ch. 3585, 34 Stat. 552.)


References in TextFor definition of Canal Zone, referred to in text, see section 3602(b) of Title 22, Foreign Relations and Intercourse.

Codification
Section is also classified to section 1421f–1 of this title.
Section was formerly classified to sections 1358 and 1432 of this title.



§ 1664. Repealed. Pub. L. 109–304, § 19, Oct. 6, 2006, 120 Stat. 1710

Section, act June 14, 1934, ch. 523, 48 Stat. 963, made coastwise shipping laws of United States inapplicable to commerce between the islands of American Samoa or between those islands and other ports under the jurisdiction of the United States. See section 55101 of Title 46, Shipping.



§ 1665. Omitted
Codification
Section, act Oct. 5, 1992, Pub. L. 102–381, title I, 106 Stat. 1392, which authorized Territorial and local governments of American Samoa to make purchases through General Services Administration, was from the Department of the Interior and Related Agencies Appropriations Act, 1993, and was not repeated in subsequent appropriation acts. See section 1469e of this title. Similar provisions were contained in the following prior appropriation acts:
Nov. 13, 1991, Pub. L. 102–154, title I, 105 Stat. 1007.
Nov. 5, 1990, Pub. L. 101–512, title I, 104 Stat. 1932.
Oct. 23, 1989, Pub. L. 101–121, title I, 103 Stat. 716.
Sept. 27, 1988, Pub. L. 100–446, title I, 102 Stat. 1797.
Dec. 22, 1987, Pub. L. 100–202, § 101(g) [title I], 101 Stat. 1329–213, 1329–231.
Oct. 18, 1986, Pub. L. 99–500, § 101(h) [title I], 100 Stat. 1783–242, 1783–258, and Oct. 30, 1986, Pub. L. 99–591, § 101(h) [title I], 100 Stat. 3341–242, 3341–258.
Dec. 19, 1985, Pub. L. 99–190, § 101(d) [title I], 99 Stat. 1224, 1238.
Oct. 12, 1984, Pub. L. 98–473, title I, § 101(c) [title I], 98 Stat. 1837, 1851.
Nov. 4, 1983, Pub. L. 98–146, title I, 97 Stat. 931.
Dec. 30, 1982, Pub. L. 97–394, title I, 96 Stat. 1979.
Dec. 23, 1981, Pub. L. 97–100, title I, 95 Stat. 1401.
Dec. 12, 1980, Pub. L. 96–514, title I, 94 Stat. 2969.
Nov. 27, 1979, Pub. L. 96–126, title I, 93 Stat. 965.
Oct. 17, 1978, Pub. L. 95–465, title I, 92 Stat. 1289.
July 26, 1977, Pub. L. 95–74, title I, 91 Stat. 295.
July 31, 1976, Pub. L. 94–373, title I, 90 Stat. 1052.
Dec. 23, 1975, Pub. L. 94–165, title I, 89 Stat. 987.
Aug. 31, 1974, Pub. L. 93–404, title I, 88 Stat. 812.
Oct. 4, 1973, Pub. L. 93–120, title I, 87 Stat. 433.
Aug. 10, 1972, Pub. L. 92–369, title I, 86 Stat. 512.
Aug. 10, 1971, Pub. L. 92–76, title I, 85 Stat. 233.
July 31, 1970, Pub. L. 91–361, title I, 84 Stat. 673.
Oct. 29, 1969, Pub. L. 91–98, title I, 83 Stat. 151.
July 26, 1968, Pub. L. 90–425, title I, 82 Stat. 430.
June 24, 1967, Pub. L. 90–28, title I, 81 Stat. 63.
May 31, 1966, Pub. L. 89–435, title I, 80 Stat. 174.
June 28, 1965, Pub. L. 89–52, title I, 79 Stat. 179.
July 7, 1964, Pub. L. 88–356, title I, 78 Stat. 278.
July 26, 1963, Pub. L. 88–79, title I, 77 Stat. 102.
Aug. 9, 1962, Pub. L. 87–578, title I, 76 Stat. 339.
Aug. 3, 1961, Pub. L. 87–122, title I, 75 Stat. 250.
May 13, 1960, Pub. L. 86–455, title I, 74 Stat. 112.
June 23, 1959, Pub. L. 86–60, title I, 73 Stat. 101.
June 4, 1958, Pub. L. 85–439, title I, 72 Stat. 163.
July 1, 1957, Pub. L. 85–77, title I, 71 Stat. 265.
June 13, 1956, ch. 380, title I, 70 Stat. 265.
June 16, 1955, ch. 147, title I, 69 Stat. 149.
July 1, 1954, ch. 446, title I, 68 Stat. 372.
July 31, 1953, ch. 298, title I, 67 Stat. 273.
July 9, 1952, ch. 597, title I, 66 Stat. 457.
Aug. 31, 1951, ch. 375, title I, 65 Stat. 263.



§ 1666. Extension of scientific, technical, and other assistance; grant-in-aid program restriction; limitations on expenditures
Upon request of the Secretary of the Interior—(a) the head of any Federal department, agency, or corporation may, notwithstanding any other provision of law, extend to American Samoa, without reimbursement, such scientific, technical, and other assistance under any program which it administers as, in the judgment of the Secretary of the Interior, will promote the welfare of American Samoa. The provisions of the preceding sentence shall not apply to financial assistance under any grant-in-aid program. The Secretary of the Interior shall not request assistance pursuant to this subsection which will involve nonreimbursable costs as estimated for him in advance by the heads of the departments, agencies, and corporations concerned in excess of an aggregate of $150,000 in any one fiscal year;

(b) the Secretary of Agriculture may extend to American Samoa the benefits of the Richard B. Russell National School Lunch Act, as amended [42 U.S.C. 1751 et seq.]; and

(c) the Secretary of Health, Education, and Welfare may extend to American Samoa the benefits of the Vocational Education Act of 1946, the Hospital Survey and Construction Act [42 U.S.C. 291 et seq.], and section 246 of title 42, all as amended.

(Pub. L. 87–688, § 1, Sept. 25, 1962, 76 Stat. 586; Pub. L. 104–208, div. A, title I, § 101(e) [title VII, § 709(a)(7)], Sept. 30, 1996, 110 Stat. 3009–233, 3009–312; Pub. L. 106–78, title VII, § 752(b)(18), Oct. 22, 1999, 113 Stat. 1170.)


References in TextThe Richard B. Russell National School Lunch Act, as amended, referred to in subsec. (b), is act June 4, 1946, ch. 281, 60 Stat. 230, as amended, which is classified generally to chapter 13 (§ 1751 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 1751 of Title 42 and Tables.
The Vocational Education Act of 1946, referred to in subsec. (c), is act June 8, 1936, ch. 541, 49 Stat. 1488, as amended, which was classified to sections 15h to 15q, 15aa to 15jj, and 15aaa to 15ggg of Title 20, Education, and was repealed by section 103 of Pub. L. 90–576, title I, Oct. 16, 1968, 82 Stat. 1091. See section 2301 et seq. of Title 20.
The Hospital Survey and Construction Act, referred to in subsec. (c), is act Aug. 13, 1946, ch. 958, 60 Stat. 1041, as amended, which added a title VI to the Public Health Service Act, and was classified to subchapter IV (§ 291 et seq.) of chapter 6A of Title 42, The Public Health and Welfare. Such title VI was amended generally by Pub. L. 88–443, § 3(a) Aug. 18, 1964, 78 Stat. 447. For complete classification of this Act to the Code, see Tables.

Amendments1999—Subsec. (b). Pub. L. 106–78 substituted “Richard B. Russell National School Lunch Act” for “National School Lunch Act”.
1996—Subsec. (c). Pub. L. 104–208 struck out “the Library Services Act,” after “the Vocational Education Act of 1946,”.


Transfer of Functions
For transfer of functions and offices (relating to education) of Secretary and Department of Health, Education, and Welfare to Secretary and Department of Education, and termination of certain offices and positions and redesignation of Secretary of Health, Education, and Welfare as Secretary of Health and Human Services, see sections 3441, 3503, and 3508 of Title 20, Education.



§ 1667. Repealed. Pub. L. 90–576, title I, § 103, Oct. 16, 1968, 82 Stat. 1091

Section, Pub. L. 87–688, § 2, Sept. 25, 1962, 76 Stat. 586, extended to American Samoa the benefits of the Vocational Education Act of 1946 and authorized an annual appropriation of $80,000 therefor.

Effective Date of RepealPub. L. 90–576, title I, § 103, Oct. 16, 1968, 82 Stat. 1091, provided that the repeal of this section is effective July 1, 1969.



§ 1668. Reporting duties of Governor and transfer of functions from government comptroller for American Samoa to Inspector General, Department of the Interior(a) Comprehensive annual financial report; contents; other reportsThe Governor of American Samoa shall prepare, publish, and submit to the Congress and the Secretary of the Interior a comprehensive annual financial report in conformance with the standards of the National Council on Governmental Accounting within one hundred and twenty days after the close of the fiscal year. The comprehensive annual financial report shall include statistical data as set forth in the standards of the National Council of Governmental Accounting relating to the physical, economic, social, and political characteristics of the government, and any other information required by the Congress. The Governor shall also make such other reports at such other times as may be required by the Congress or under applicable Federal law.


(b) Functions, powers, and duties transferredThe following functions, powers, and duties heretofore vested in the government comptroller for American Samoa are hereby transferred to the Inspector General, Department of the Interior, for the purpose of establishing an organization which will maintain a satisfactory level of independent audit oversight of the government of American Samoa:(1) The authority to audit all accounts pertaining to the revenue and receipts of the government of American Samoa, and of funds derived from bond issues, and the authority to audit, in accordance with law and administrative regulations, all expenditures of funds and property pertaining to the government of American Samoa including those pertaining to trust funds held by the government of American Samoa.

(2) The authority to report to the Secretary of the Interior and the Governor of American Samoa all failures to collect amounts due the government, and expenditures of funds or uses or property which are irregular or not pursuant to law.


(c) Scope of authority transferredThe authority granted in paragraph (b) shall extend to all activities of the government of American Samoa, and shall be in addition to the authority conferred upon the Inspector General by the Inspector General Act of 1978 (92 Stat. 1101), as amended.


(d) Transfer of personnel, assets, etc., of office of government comptroller for American Samoa to Office of Inspector General, Department of the InteriorIn order to carry out the provisions of this section, the personnel, assets, liabilities, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds employed, held, used, arising from, available or to be made available, of the office of the government comptroller for American Samoa relating to its audit function are hereby transferred to the Office of Inspector General, Department of the Interior.


(Pub. L. 96–205, title V, § 501, as added Pub. L. 97–357, title IV, § 402, Oct. 19, 1982, 96 Stat. 1711; amended Pub. L. 105–362, title IX, § 901(o), Nov. 10, 1998, 112 Stat. 3291.)


References in TextThe Inspector General Act of 1978, referred to in subsec. (c), is Pub. L. 95–452, Oct. 12, 1978, 92 Stat. 1101, as amended, which is set out in the Appendix to Title 5, Government Organization and Employees.

Prior ProvisionsA prior section 1668, Pub. L. 96–205, title V, § 501, Mar. 12, 1980, 94 Stat. 90, mandated payment of salary and expenses of the government comptroller for American Samoa from funds appropriated to the Department of the Interior, prior to repeal by Pub. L. 97–357, § 402.

Amendments1998—Subsec. (a). Pub. L. 105–362 struck out “The Governor shall transmit the comprehensive annual financial report to the Inspector General of the Department of the Interior who shall audit it and report his findings to the Congress.” after “other information required by the Congress.” and “He shall also submit to the Congress, the Secretary of the Interior, and the cognizant Federal auditors a written statement of actions taken or contemplated on Federal audit recommendations within sixty days after the issuance date of the audit report.” after “under applicable Federal law.”

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in the 1st sentence of subsec. (a) of this section relating to the requirement that the Governor submit a comprehensive annual financial report to Congress, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and the 14th item on page 115 of House Document No. 103–7.



§ 1669. Administration and enforcement of collection of customs duties; employment and training of residents
The Secretary of the Treasury shall, upon the request of the Governor of American Samoa, administer and enforce the collection of all customs duties derived from American Samoa, without cost to the government of American Samoa. The Secretary of the Treasury, in consultation with the Governor of American Samoa, shall make every effort to employ and train the residents of American Samoa to carry out the provisions of this section. The administration and enforcement of this section shall commence October 1, 1980.
(Pub. L. 96–205, title V, § 502, Mar. 12, 1980, 94 Stat. 90.)

§ 1670. Industrial development bonds(a) IssuanceThe legislature of the government of American Samoa may cause to be issued after September 20, 1984, industrial development bonds (within the meaning of section 103(b)(2) 11 See References in Text note below. of title 26).


(b) Exemption of all bonds from income taxation by State and local governments(1) In generalThe interest on any bond or other obligation issued by or on behalf of the Government of American Samoa shall be exempt from taxation by the Government of American Samoa and the governments of any of the several States, the District of Columbia, any territory or possession of the United States, and any subdivision thereof.


(2) Exemption applicable only to income taxesThe exemption provided by paragraph (1) shall not apply to gift, estate, inheritance, legacy, succession, or other wealth transfer taxes.



(c) Cross referenceFor exclusion of interest for purposes of Federal income taxation, see section 103 of title 26.


(Pub. L. 98–454, title II, § 202, Oct. 5, 1984, 98 Stat. 1733; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 108–326, § 1(a), Oct. 16, 2004, 118 Stat. 1270.)


References in TextSection 103, referred to in subsec. (a), which related to interest on certain governmental obligations was amended generally by Pub. L. 99–514, title XIII, § 1301(a), Oct. 22, 1986, 100 Stat. 2602, and as so amended relates to interest on State and local bonds. Section 103(b)(2), which prior to the general amendment defined industrial development bond, relates to the applicability of the interest exclusion to arbitrage bonds.

Amendments2004—Subsec. (b). Pub. L. 108–326 amended heading and text generally, substituting provisions relating to exemption of all bonds from income taxation by State and local governments for provisions relating to exemption from taxation and definition of State.
1986—Subsecs. (a), (c). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.

Effective Date of 2004 AmendmentPub. L. 108–326, § 2, Oct. 16, 2004, 118 Stat. 1270, provided that: “This Act [amending this section] shall apply to obligations issued after the date of the enactment of this Act [Oct. 16, 2004].”





CHAPTER 14—TRUST TERRITORY OF THE PACIFIC ISLANDS



Sec.


1681.Continuance of civil government for Trust Territory of the Pacific Islands; assistance programs; maximum fiscal year costs; reimbursement.


1681a.Appointment of High Commissioner.


1681b.Transfer of functions from government comptroller for Guam to Inspector General, Department of the Interior.


1681c, 1682.Repealed or Omitted.


1683.Auditing of transactions of Trust Territory of the Pacific Islands.


1684.Expenditure of funds for administration of Trust Territory of the Pacific Islands.


1685.Transfer of property or money for administration of Trust Territory of the Pacific Islands.


1686, 1687.Omitted.


1688.Trust Territory of the Pacific Islands Economic Development Loan Fund.


1689.Plan for use of grant to Trust Territory of the Pacific Islands Economic Development Loan Fund; loans; terms.


1690.Loans from Trust Territory of the Pacific Islands Economic Loan Fund; restrictions; guarantees.


1691.Fiscal control and accounting procedures for plan for use of grant.


1692.Comprehensive annual financial report by chief executives of governments of the Marshall Islands, Federated States of Micronesia, Palau, and Northern Mariana Islands; contents; other reports.


1693.Audit of government; access to books, records, etc.


1694 to 1694e.Transferred.


1695.Federal education and health care programs; nonapplicability or nonparticipation.





Termination of Trust Territory of the Pacific Islands
The Trust Territory of the Pacific Islands, which included the Northern Mariana Islands, the Federated States of Micronesia, the Marshall Islands, and Palau, terminated. The Trusteeship Agreement terminated with respect to the Republic of the Marshall Islands on Oct. 21, 1986, with respect to the Federated States of Micronesia and the Commonwealth of the Northern Mariana Islands on Nov. 3, 1986, and with respect to the Republic of Palau on Oct. 1, 1994. See Proc. No. 5564, Nov. 3, 1986, 51 F.R. 40399, set out as a note under section 1801 of this title, and Proc. No. 6726, Sept. 27, 1994, 59 F.R. 49777, set out as a note under section 1931 of this title.
For provisions relating to the Northern Mariana Islands, formerly set out as notes under section 1681 of this title, see chapter 17 (§ 1801 et seq.) of this title. For provisions relating to the Federated States of Micronesia, the Marshall Islands, and Palau, formerly set out as notes under section 1681 of this title, see chapter 18 (§ 1901 et seq.) of this title.


§ 1681. Continuance of civil government for Trust Territory of the Pacific Islands; assistance programs; maximum fiscal year costs; reimbursement(a) Until Congress shall further provide for the government of the Trust Territory of the Pacific Islands, all executive, legislative, and judicial authority necessary for the civil administration of the Trust Territory shall continue to be vested in such person or persons and shall be exercised in such manner and through such agency or agencies as the President of the United States may direct or authorize.

(b) The head of any department, corporation, or other agency of the executive branch of the Government may, upon the request of the Secretary of the Interior, extend to the Trust Territory of the Pacific Islands, with or without reimbursement, scientific, technical, and other assistance under any program administered by such agency, or extend to the Trust Territory any Federal program administered by such agency, if the assistance or program will promote the welfare of the Trust Territory, notwithstanding any provision of law under which the Trust Territory may otherwise be ineligible for the assistance or program: Provided, That the Secretary of the Interior shall not request assistance pursuant to this subsection that involves, in the aggregate, an estimated nonreimbursable cost in any one fiscal year in excess of $150,000: Provided further, That the cost of any program extended to the Trust Territory under this subsection shall be reimbursable out of appropriations authorized and made for the government of the Trust Territory pursuant to section 2 of this Act, as amended. The provisions of this subsection shall not apply to financial assistance under a grant-in-aid program.

(June 30, 1954, ch. 423, § 1, 68 Stat. 330; Pub. L. 88–487, § 1, Aug. 22, 1964, 78 Stat. 601.)


References in TextSection 2 of this Act, as amended, referred to in subsec. (b), means section 2 of act June 30, 1954, set out as a note below.

Codification
Section was formerly classified to section 1435 of this title.

Amendments1964—Pub. L. 88–487 designated existing provisions as subsec. (a) and added subsec. (b).

Notes TransferredFor provisions relating to the Northern Mariana Islands, formerly set out as notes under this section, see chapter 17 (§ 1801 et seq.) of this title. For provisions relating to the Federated States of Micronesia, the Marshall Islands, and Palau, formerly set out as notes under this section, see chapter 18 (§ 1901 et seq.) of this title.

Similar ProvisionsSimilar provisions continuing the civil government for the Trust Territory of the Pacific Islands until June 30, 1954, were contained in act Aug. 8, 1953, ch. 383, §§ 1, 2, 67 Stat. 494, 495.

Authorization of AppropriationsPub. L. 87–541, July 19, 1962, 76 Stat. 171, provided in part that not more than $15,000,000 be authorized to be appropriated for the fiscal year 1963.
Section 2 of act June 30, 1954, as amended July 19, 1962, Pub. L. 87–541, 76 Stat. 171; May 10, 1967, Pub. L. 90–16, § 1, 81 Stat. 15; Oct. 21, 1968, Pub. L. 90–617, § 1, 82 Stat. 1213; Dec. 24, 1970, Pub. L. 91–578, 84 Stat. 1559; Sept. 21, 1973, Pub. L. 93–111, § 1, 87 Stat. 354; May 28, 1975, Pub. L. 94–27, § 1, 89 Stat. 95; Apr. 1, 1976, Pub. L. 94–255, § 1, 90 Stat. 299; Oct. 15, 1977, Pub. L. 95–134, title I, § 101, 91 Stat. 1159; Mar. 12, 1980, Pub. L. 96–205, title I, § 101, 94 Stat. 84; Dec. 24, 1980, Pub. L. 96–597, title IV, § 401, 94 Stat. 3478, provided that: “There are authorized to be appropriated not to exceed $25,000,000 for fiscal year 1967, for fiscal year 1975, $75,000,000 for fiscal year 1976, $80,000,000; for the period beginning July 1, 1976, and ending September 30, 1976, $15,100,000; for fiscal year 1977, $80,000,000; and such amounts as were authorized but not appropriated for fiscal years 1975, 1976, and 1977; for fiscal year 1978, $90,000,000; for fiscal year 1979, $122,700,000; for fiscal year 1980, $112,000,000; for fiscal years after fiscal year 1980, such sums as may be necessary, including, but not limited to, sums needed for completion of the capital improvement program; for a basic communications system; for a feasibility study and construction of a hydroelectric project on Ponape; for expenditure by grant or contract for the installation, operation, and maintenance of communications systems which will provide internal and external communications; and up to but not to exceed $8,000,000 for the construction of such buildings as are required for a four-year college to serve the Micronesian community (no appropriations for the construction of such buildings shall, however, be made (A) until, but not later than one year after the date of the enactment of this Act [Apr. 1, 1976], the President causes a study to be made by an appropriate authority to determine the educational need and the most suitable educational concept for such a college and transmits such study, together with his recommendations, to the Committees on Interior and Insular Affairs of the Senate and House of Representatives of the United States within said one year period and (B) until 90 calendar days after the receipt of such study and recommendations which shall be deemed approved unless specifically disapproved by resolution of either such committee), and $1,800,000 for a human development project in the Marshall Islands plus such sums as are necessary, for each of such fiscal years, or periods, to offset reductions in, or the termination of, Federal grant-in-aid programs or other funds made available to the Trust Territory of the Pacific Islands by other Federal agencies, to remain available until expended, to carry out the provisions of this Act [this section] and to provide for a program of necessary capital improvements and public works related to health, education, utilities, highways, transportation facilities, communications, and public buildings: Provided, That except for funds appropriated for the activities of the Peace Corps no funds appropriated by any Act shall be used for administration of the Trust Territory of the Pacific Islands except as may be specifically authorized by law.”


Inventory and Study of Most Unique and Significant Natural, Historical, etc., Resources of Trust Territory of the Pacific IslandsPub. L. 97–357, title II, § 205, Oct. 19, 1982, 96 Stat. 1708, directed Secretary of the Interior to conduct a comprehensive inventory and study of the most unique and significant natural, historical, cultural and recreational resources of Trust Territory of the Pacific Islands with objective of preservation of their values and their careful use and appreciation by the public, along with a determination of their potential for attracting tourism, further provided that such inventory and study was to be conducted in full cooperation and consultation with affected governmental officials and the interested public, and was to identify areas or sites which qualified to be listed on Registry of Natural Landmarks and National Register of Historic Places, and further provided that a full report on such inventory and study was to be transmitted to the respectively involved governments and Congress no later than two complete calendar years after Oct. 19, 1982.

Establishment of Permanent Location for Displaced People of Bikini Island; Progress Report to Congress; ContentsPub. L. 95–348, § 2(c), Aug. 18, 1978, 92 Stat. 488, directed Secretary of the Interior to prepare and submit to Congress by July 1, 1979, a progress report on efforts to establish a permanent location for displaced people of Bikini Island.

Disaster ReliefSection 3 of act June 30, 1954, ch. 423, as added Pub. L. 90–617, § 2, Oct. 21, 1968, 82 Stat. 1213, and amended Pub. L. 91–606, title III, § 301(k), Dec. 31, 1970, 84 Stat. 1759; Pub. L. 93–288, title VII, § 702(k), formerly title VI, § 602(k), May 22, 1974, 88 Stat. 164, renumbered Pub. L. 103–337, div. C, title XXXIV, § 3411(a)(1), (2), Oct. 5, 1994, 108 Stat. 3100; Pub. L. 100–707, title I, § 109(w), Nov. 23, 1988, 102 Stat. 4710, provided that: “There are hereby authorized to be appropriated such sums as the Secretary of the Interior may find necessary, but not to exceed $10,000,000 for any one year, to alleviate suffering and damage resulting from major disasters that occur in the Trust Territory of the Pacific Islands. Such sums shall be in addition to those authorized in section 2 of this Act [set out as a note above] and shall not be subject to the limitations imposed by section 2 of this Act. The Secretary of the Interior shall determine whether or not a major disaster has occurred in accordance with the principles and policies of sections 102(2) and 401 of the [Robert T. Stafford] Disaster Relief and Emergency Assistance Act [42 U.S.C. 5122(2), 5170].”


Island Trading Company of MicronesiaAct Aug. 8, 1953, ch. 383, § 3, 67 Stat. 495, provided that notwithstanding the provisions of the Interior Department Appropriation Act, 1953 (Pub. L. 470, ch. 597, 66 Stat. 445), the Island Trading Company of Micronesia not have succession after Dec. 31, 1954.

Authorizing Approval of Trusteeship Agreement for the Territory of the Pacific IslandsAct July 18, 1947, ch. 271, 61 Stat. 397, authorized President to approve, on behalf of the United States, the trusteeship agreement between the United States and the Security Council of the United Nations for the former Japanese mandated islands (to be known as the Territory of the Pacific Islands) which was approved by the Security Council on Apr. 2, 1947.


Executive Order No. 10265
Ex. Ord. No. 10265, eff. June 29, 1951, 16 F.R. 6419, which related to transfer of administration of Trust Territory of the Pacific Islands, was superseded by Ex. Ord. No. 11021, eff. May 8, 1962, 27 F.R. 4409, formerly set out below.


Executive Order No. 11021
Ex. Ord. No. 11021, eff. May 7, 1962, 27 F.R. 4409, as amended by Ex. Ord. No. 11944, eff. Oct. 25, 1976, 41 F.R. 47215, which related to administration of Trust Territory of the Pacific Islands, was superseded by Ex. Ord. No. 12569, Oct. 16, 1986, 51 F.R. 37171, set out as a note under section 1901 of this title.



§ 1681a. Appointment of High Commissioner
Any appointment made on or after May 10, 1967, to the office of the High Commissioner of the Trust Territory of the Pacific Islands shall be made by the President by and with the advice and consent of the Senate.
(Pub. L. 90–16, § 2, May 10, 1967, 81 Stat. 15.)

§ 1681b. Transfer of functions from government comptroller for Guam to Inspector General, Department of the Interior(a) Functions, powers, and duties transferredThe following functions, powers, and duties heretofore vested in the government comptroller for Guam with respect to the government of the Trust Territory of the Pacific Islands and the government of the Northern Mariana Islands are hereby transferred to the Inspector General, Department of the Interior, for the purpose of establishing an organization which will maintain a satisfactory level of independent audit oversight of the governments of the Marshall Islands, the Federated States of Micronesia, Palau, and the Northern Mariana Islands:(1) The authority to audit all accounts pertaining to the revenue and receipts of the governments of the Marshall Islands, the Federated States of Micronesia, Palau, and the Northern Mariana Islands, and of funds derived from bond issues, and the authority to audit, in accordance with law and administrative regulations, all expenditures of funds and property pertaining to the aforementioned governments including those pertaining to trust funds held by such governments.

(2) The authority to report to the Secretary of the Interior, the High Commissioner of the Trust Territory of the Pacific Islands, the chief executives of the governments of the Marshall Islands, the Federated States of Micronesia, Palau, and the Northern Mariana Islands all failures to collect amounts due the governments, and expenditures of funds or uses of property which are irregular or not pursuant to law.


(b) Scope of authority transferredThe authority granted in paragraph (a) shall extend to all activities of the governments of the Marshall Islands, the Federated States of Micronesia, Palau, and the Northern Mariana Islands, and shall be in addition to the authority conferred upon the Inspector General by the Inspector General Act of 1978 (92 Stat. 1101), as amended. This section is not subject to termination under section 502(a)(3) of the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America (90 Stat. 263, 268).


(c) Transfer of personnel, assets, etc., of office of government comptroller for Guam to Office of Inspector General, Department of the InteriorIn order to carry out the provisions of this section, the personnel, assets, liabilities, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds employed, held, used, arising from, available or to be made available, of the office of the government comptroller for Guam related to its audit function, with respect to the government of the Trust Territory of the Pacific Islands and the government of the Northern Mariana Islands are hereby transferred to the Office of Inspector General, Department of the Interior.


(June 30, 1954, ch. 423, § 4, as added Pub. L. 97–357, title II, § 203(b), Oct. 19, 1982, 96 Stat. 1707.)


References in TextThe Inspector General Act of 1978, referred to in subsec. (b), is Pub. L. 95–452, Oct. 12, 1978, 92 Stat. 1101, as amended, which is set out in the Appendix to Title 5, Government Organization and Employees.
Section 502(a)(3) of the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, referred to in subsec. (b), is contained in section 1 of Pub. L. 94–241, set out as a note under section 1801 of this title.

Prior ProvisionsA prior section 1681b, acts June 30, 1954, ch. 423, § 4, as added Sept. 21, 1973, Pub. L. 93–111, § 2, 87 Stat. 354; amended Oct. 15, 1977, Pub. L. 95–134, title II, § 203(b), 91 Stat. 1162; Mar. 12, 1980, Pub. L. 96–205, title II, § 201(b), 94 Stat. 85, related to duties of government comptroller for Guam in addition to those imposed by Organic Act of Guam, prior to repeal by Pub. L. 97–357, § 203(b).



§ 1681c. Repealed. Pub. L. 97–357, title II, § 203(d), Oct. 19, 1982, 96 Stat. 1708

Section, Pub. L. 96–205, title II, § 201(a), Mar. 12, 1980, 94 Stat. 85, related to the payment of the salary and expenses of the government comptroller for the Northern Mariana Islands from funds appropriated to the Department of the Interior.



§ 1682. Omitted
Codification
Section, act Oct. 5, 1992, Pub. L. 102–381, title I, 106 Stat. 1393, which authorized government of Trust Territory of Pacific Islands to make purchases through General Services Administration, was from the Department of the Interior and Related Agencies Appropriations Act, 1993, and was not repeated in subsequent appropriation acts. See section 1469e of this title. Similar provisions were contained in the following prior appropriation acts:
Nov. 13, 1991, Pub. L. 102–154, title I, 105 Stat. 1008.
Nov. 5, 1990, Pub. L. 101–512, title I, 104 Stat. 1933.
Oct. 23, 1989, Pub. L. 101–121, title I, 103 Stat. 717.
Sept. 27, 1988, Pub. L. 100–446, title I, 102 Stat. 1797.
Dec. 22, 1987, Pub. L. 100–202, § 101(g) [title I], 101 Stat. 1329–213, 1329–232.
Oct. 18, 1986, Pub. L. 99–500, § 101(h) [title I], 100 Stat. 1783–242, 1783–258, and Oct. 30, 1986, Pub. L. 99–591, § 101(h) [title I], 100 Stat. 3341–242, 3341–259.
Dec. 19, 1985, Pub. L. 99–190, § 101(d) [title I], 99 Stat. 1224, 1239.
Oct. 12, 1984, Pub. L. 98–473, title I, § 101(c) [title I], 98 Stat. 1837, 1851.
Nov. 4, 1983, Pub. L. 98–146, title I, 97 Stat. 932.
Dec. 30, 1982, Pub. L. 97–394, title I, 96 Stat. 1979.
Dec. 23, 1981, Pub. L. 97–100, title I, 95 Stat. 1402.
Dec. 12, 1980, Pub. L. 96–514, title I, 94 Stat. 2969.
Nov. 27, 1979, Pub. L. 96–126, title I, 93 Stat. 966.
Oct. 17, 1978, Pub. L. 95–465, title I, 92 Stat. 1289.
July 26, 1977, Pub. L. 95–74, title I, 91 Stat. 295.
July 31, 1976, Pub. L. 94–373, title I, 90 Stat. 1053.
Dec. 23, 1975, Pub. L. 94–165, title I, 89 Stat. 988.
Aug. 31, 1974, Pub. L. 93–404, title I, 88 Stat. 813.
Oct. 4, 1973, Pub. L. 93–120, title I, 87 Stat. 434.
Aug. 10, 1972, Pub. L. 92–369, title I, 86 Stat. 513.
Aug. 10, 1971, Pub. L. 92–76, title I, 85 Stat. 233.
July 31, 1970, Pub. L. 91–361, title I, 84 Stat. 673.
Oct. 29, 1969, Pub. L. 91–98, title I, 83 Stat. 152.
July 26, 1968, Pub. L. 90–425, title I, 82 Stat. 430.
June 24, 1967, Pub. L. 90–28, title I, 81 Stat. 63.
May 31, 1966, Pub. L. 89–435, title I, 80 Stat. 174.
June 28, 1965, Pub. L. 89–52, title I, 79 Stat. 179.
July 7, 1964, Pub. L. 88–356, title I, 78 Stat. 278.
July 26, 1963, Pub. L. 88–79, title I, 77 Stat. 102.
Aug. 9, 1962, Pub. L. 87–578, title I, 76 Stat. 340.
Aug. 3, 1961, Pub. L. 87–122, title I, 75 Stat. 251.
May 13, 1960, Pub. L. 86–455, title I, 74 Stat. 112.
June 23, 1959, Pub. L. 86–60, title I, 73 Stat. 101.
June 4, 1958, Pub. L. 85–439, title I, 72 Stat. 164.
July 1, 1957, Pub. L. 85–77, title I, 71 Stat. 266.
June 13, 1956, ch. 380, title I, 70 Stat. 265.
June 16, 1955, ch. 147, title I, 69 Stat. 149.
July 1, 1954, ch. 446, title I, 68 Stat. 372.
July 31, 1953, ch. 298, title I, 67 Stat. 273.
July 9, 1952, ch. 597, title I, 66 Stat. 458.
Aug. 31, 1951, ch. 375, title I, 65 Stat. 263.



§ 1683. Auditing of transactions of Trust Territory of the Pacific Islands
All financial transactions of the Trust Territory, including such transactions of all agencies or instrumentalities established or utilized by such Trust Territory, may be audited by the Government Accountability Office, at its discretion, in accordance with chapter 35 of title 31.
(Pub. L. 103–332, title I, Sept. 30, 1994, 108 Stat. 2516; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Codification
Section is from the appropriation act cited as the credit to this section.
Section was formerly classified to section 1436 of this title.

Prior ProvisionsSimilar provisions were contained in the following prior appropriation acts:
Pub. L. 103–138, title I, Nov. 11, 1993, 107 Stat. 1395.
Pub. L. 102–381, title I, Oct. 5, 1992, 106 Stat. 1393.
Pub. L. 102–154, title I, Nov. 13, 1991, 105 Stat. 1008.
Pub. L. 101–512, title I, Nov. 5, 1990, 104 Stat. 1933.
Pub. L. 101–121, title I, Oct. 23, 1989, 103 Stat. 717.
Pub. L. 100–446, title I, Sept. 27, 1988, 102 Stat. 1797.
Pub. L. 100–202, § 101(g) [title I], Dec. 22, 1987, 101 Stat. 1329–213, 1329–232.
Pub. L. 99–500, § 101(h) [title I], Oct. 18, 1986, 100 Stat. 1783–242, 1783–258, and Pub. L. 99–591, § 101(h) [title I], Oct. 30, 1986, 100 Stat. 3341–242, 3341–259.
Pub. L. 99–190, § 101(d) [title I], Dec. 19, 1985, 99 Stat. 1224, 1239.
Pub. L. 98–473, title I, § 101(c) [title I], Oct. 12, 1984, 98 Stat. 1837, 1851.
Pub. L. 98–146, title I, Nov. 4, 1983, 97 Stat. 932.
Pub. L. 97–394, title I, Dec. 30, 1982, 96 Stat. 1979.
Pub. L. 97–100, title I, Dec. 23, 1981, 95 Stat. 1402.
Pub. L. 96–514, title I, Dec. 12, 1980, 94 Stat. 2969.
Pub. L. 96–126, title I, Nov. 27, 1979, 93 Stat. 966.
Pub. L. 95–465, title I, Oct. 17, 1978, 92 Stat. 1289.
Pub. L. 95–74, title I, July 26, 1977, 91 Stat. 295.
Pub. L. 94–373, title I, July 31, 1976, 90 Stat. 1053.
Pub. L. 94–165, title I, Dec. 23, 1975, 89 Stat. 988.
Pub. L. 93–404, title I, Aug. 31, 1974, 88 Stat. 813.
Pub. L. 93–120, title I, Oct. 4, 1973, 87 Stat. 434.
Pub. L. 92–369, title I, Aug. 10, 1972, 86 Stat. 513.
Pub. L. 92–76, title I, Aug. 10, 1971, 85 Stat. 233.
Pub. L. 91–361, title I, July 31, 1970, 84 Stat. 673.
Pub. L. 91–98, title I, Oct. 29, 1969, 83 Stat. 151.
Pub. L. 90–425, title I, July 26, 1968, 82 Stat. 430.
Pub. L. 90–28, title I, June 24, 1967, 81 Stat. 63.
Pub. L. 89–435, title I, May 31, 1966, 80 Stat. 174.
Pub. L. 89–52, title I, June 28, 1965, 79 Stat. 179.
Pub. L. 88–356, title I, July 7, 1964, 78 Stat. 278.
Pub. L. 88–79, title I, July 26, 1963, 77 Stat. 102.
Pub. L. 87–578, title I, Aug. 9, 1962, 76 Stat. 340.
Pub. L. 87–122, title I, Aug. 3, 1961, 75 Stat. 251.
Pub. L. 86–455, title I, May 13, 1960, 74 Stat. 112.
Pub. L. 86–60, title I, June 23, 1959, 73 Stat. 101.
Pub. L. 85–439, title I, June 4, 1958, 72 Stat. 164.
Pub. L. 85–77, title I, July 1, 1957, 71 Stat. 266.
June 13, 1956, ch. 380, title I, 70 Stat. 265.
June 16, 1955, ch. 147, title I, 69 Stat. 149.
July 1, 1954, ch. 446, title I, 68 Stat. 372.
July 31, 1953, ch. 298, title I, 67 Stat. 273.
July 9, 1952, ch. 597, title I, 66 Stat. 458.

Amendments2004—Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.



§ 1684. Expenditure of funds for administration of Trust Territory of the Pacific Islands
After June 30, 1954, no funds appropriated by any Act and no funds which are available or which may become available from any source whatever shall be used for administration of the Trust Territory of the Pacific Islands, except as may be specifically authorized by law.
(July 31, 1953, ch. 298, title I, 67 Stat. 273.)

Codification
Section was formerly classified to section 1437 of this title.
Section is from the Interior Department Appropriation Act, 1954, act July 31, 1953.

Prior ProvisionsSimilar provisions were contained in the Interior Department Appropriation Act, 1953, act July 9, 1952, ch. 597, title I, 66 Stat. 458.



§ 1685. Transfer of property or money for administration of Trust Territory of the Pacific Islands
After June 30, 1952, transfers to the Department of the Interior pursuant to chapters 1 to 11 of title 40 and division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41 of equipment, material and supplies, excess to the needs of Federal agencies may be made at the request of the Secretary of the Interior without reimbursement or transfer of funds when required by the Interior Department for operations conducted in the administration of the Territories and the Trust Territory of the Pacific Islands.
(July 9, 1952, ch. 597, title I, § 108, 66 Stat. 460.)

Codification
Section was formerly classified to section 1438 of this title.
In text, “chapters 1 to 11 of title 40 and division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41” substituted for “the Federal Property and Administrative Services Act of 1949” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, which Act enacted Title 40, Public Buildings, Property, and Works, and Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.



§§ 1686, 1687. Omitted
Codification
Section 1686, act July 31, 1953, ch. 298, title I, 67 Stat. 274, which prohibited new activity in the Trust Territory of the Pacific Islands requiring expenditures of Federal funds without specific prior approval of Congress, was not repeated in subsequent appropriation acts. Section was formerly classified to section 1439 of this title.
Section 1687, act Nov. 4, 1983, Pub. L. 98–146, title I, 97 Stat. 932, which provided that appropriations available for administration of Trust Territory of the Pacific Islands could be expended for purchase, etc., of surface vessels for official expenses and for commercial transportation expenses, was from the Department of the Interior and Related Agencies Appropriation Act, 1984, and was not repeated in subsequent appropriation acts. Section was formerly classified to section 1440 of this title. Similar provisions were contained in the following prior appropriation acts:
Dec. 30, 1982, Pub. L. 97–394, title I, 96 Stat. 1979.
Dec. 23, 1981, Pub. L. 97–100, title I, 95 Stat. 1402.
Dec. 12, 1980, Pub. L. 96–514, title I, 94 Stat. 2969.
Nov. 27, 1979, Pub. L. 96–126, title I, 93 Stat. 966.
Oct. 17, 1978, Pub. L. 95–465, title I, 92 Stat. 1289.
July 26, 1977, Pub. L. 95–74, title I, 91 Stat. 295.
July 31, 1976, Pub. L. 94–373, title I, 90 Stat. 1053.
Dec. 23, 1975, Pub. L. 94–165, title I, 89 Stat. 988.
Aug. 31, 1974, Pub. L. 93–404, title I, 88 Stat. 813.
Oct. 4, 1973, Pub. L. 93–120, title I, 87 Stat. 434.
Aug. 10, 1972, Pub. L. 92–369, title I, 86 Stat. 513.
Aug. 10, 1971, Pub. L. 92–76, title I, 85 Stat. 233.
July 31, 1970, Pub. L. 91–361, title I, 84 Stat. 673.
Oct. 29, 1969, Pub. L. 91–98, title I, 83 Stat. 152.
July 26, 1968, Pub. L. 90–425, title I, 82 Stat. 431.
June 24, 1967, Pub. L. 90–28, title I, 81 Stat. 63.
May 31, 1966, Pub. L. 89–435, title I, 80 Stat. 174.
June 28, 1965, Pub. L. 89–52, title I, 79 Stat. 179.
July 7, 1964, Pub. L. 88–356, title I, 78 Stat. 278.
July 26, 1963, Pub. L. 88–79, title I, 77 Stat. 102.
Aug. 9, 1962, Pub. L. 87–578, title I, 76 Stat. 340.
Aug. 3, 1961, Pub. L. 87–122, title I, 75 Stat. 251.
May 13, 1960, Pub. L. 86–455, title I, 74 Stat. 113.
June 23, 1959, Pub. L. 86–60, title I, 73 Stat. 101.
June 4, 1958, Pub. L. 85–439, title I, 72 Stat. 164.
July 1, 1957, Pub. L. 85–77, title I, 71 Stat. 266.
June 13, 1956, ch. 380, title I, 70 Stat. 265.
June 16, 1955, ch. 147, title I, 69 Stat. 149.
July 1, 1954, ch. 446, title I, 68 Stat. 372.



§ 1688. Trust Territory of the Pacific Islands Economic Development Loan Fund
For the purpose of promoting economic development in the Trust Territory of the Pacific Islands, there is authorized to be appropriated to the Secretary of the Interior, for payment to the government of the Trust Territory of the Pacific Islands as a grant in accordance with the provisions of sections 1688 to 1693 of this title, an amount which when added to the development fund established pursuant to section 3 of the Act of August 22, 1964 (78 Stat. 601), as augmented by subsequent Federal grants, will create a total fund of $5,000,000, which shall thereafter be known as the Trust Territory Economic Development Loan Fund.
(Pub. L. 92–257, § 1, Mar. 21, 1972, 86 Stat. 87.)


References in TextSection 3 of the Act of August 22, 1964, referred to in text, is section 3 of act Aug. 22, 1964, Pub. L. 88–487, 78 Stat. 601, which is not classified to the Code.



§ 1689. Plan for use of grant to Trust Territory of the Pacific Islands Economic Development Loan Fund; loans; terms
The grant authorized by section 1688 of this title shall be made only after the government of the Trust Territory of the Pacific Islands has submitted to the Secretary of the Interior a plan for the use of the grant, and the plan has been approved by the Secretary. The plan shall provide among other things for a revolving fund to make loans or to guarantee loans to private enterprise. The term of any loan made pursuant to the plan shall not exceed twenty-five years.
(Pub. L. 92–257, § 2, Mar. 21, 1972, 86 Stat. 87.)

§ 1690. Loans from Trust Territory of the Pacific Islands Economic Loan Fund; restrictions; guarantees
No loan or loan guarantee shall be made under sections 1688 to 1693 of this title to any applicant who does not satisfy the territorial administering agency that financing is otherwise unavailable on reasonable terms and conditions. No loan or loan guarantee shall exceed (1) the amount which can reasonably be expected to be repaid, (2) the minimum amount necessary to accomplish the purposes of sections 1688 to 1693 of this title, or 25 per centum of the funds appropriated pursuant to section 1688 of this title. No loan guarantee shall guarantee more than 90 per centum of the outstanding amount of any loan, and the reserves maintained to guarantee the loan shall not be less than 25 per centum of the guarantee.
(Pub. L. 92–257, § 3, Mar. 21, 1972, 86 Stat. 87.)

§ 1691. Fiscal control and accounting procedures for plan for use of grant
The plan provided for in section 1689 of this title shall set forth such fiscal control and accounting procedures as may be necessary to assure proper disbursement, repayment, and accounting for such funds.
(Pub. L. 92–257, § 4, Mar. 21, 1972, 86 Stat. 88.)

§ 1692. Comprehensive annual financial report by chief executives of governments of the Marshall Islands, Federated States of Micronesia, Palau, and Northern Mariana Islands; contents; other reports
The chief executives of the governments of the Marshall Islands, the Federated States of Micronesia, Palau, and the Northern Mariana Islands shall prepare, publish, and submit to the Congress and the Secretary of the Interior a comprehensive annual financial report in conformance with the standards of the National Council on Governmental Accounting within one hundred and twenty days after the close of the fiscal year. The comprehensive annual financial report shall include statistical data as set forth in the standards of the National Council on Governmental Accounting relating to the physical, economic, social, and political characteristics of the government, and any other information required by the Congress. The chief executives shall also make such other reports at such other times as may be required by the Congress or under applicable Federal laws. This section is not subject to termination under section 502(a)(3) of the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America (90 Stat. 263, 268).
(Pub. L. 92–257, § 5, Mar. 21, 1972, 86 Stat. 88; Pub. L. 97–357, title II, § 203(a), Oct. 19, 1982, 96 Stat. 1707; Pub. L. 105–362, title IX, § 901(p), Nov. 10, 1998, 112 Stat. 3291.)


References in TextSection 502(a)(3) of the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, referred to in text, is contained in section 1 of Pub. L. 94–241, set out as a note under section 1801 of this title.

Amendments1998—Pub. L. 105–362 struck out “The chief executives shall transmit the comprehensive annual financial report to the Inspector General of the Department of the Interior who shall audit it and report his findings to the Congress.” after “required by the Congress.” and “The chief executives shall submit to the Congress, the Secretary of the Interior, the High Commissioner of the Trust Territory of the Pacific Islands, and the cognizant Federal auditors a written statement of actions taken or contemplated on Federal audit recommendations within sixty days after the issuance date of the audit report.” after “applicable Federal law.”
1982—Pub. L. 97–357 substituted provisions relating to preparation, etc., by the chief executives of the governments of the Marshall Islands, etc., of a comprehensive annual financial report to be submitted to the Congress and the Secretary of the Interior and transmitted to the Inspector General of the Interior Department, preparation of other congressionally required reports, submission of a written statement of actions taken or contemplated on Federal audit recommendations, and prohibition of termination of this section under the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States, for provisions relating to an annual report by the High Commissioner of the Trust Territory of the Pacific Islands on the administration of sections 1688 to 1693 of this title.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in the 1st sentence of this section relating to the requirement that the chief executives submit a comprehensive annual financial report to Congress, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and the 1st item on page 116 of House Document No. 103–7.

Exception to Requirement that Statement be Submitted to High Commissioner of Trust Territory of the Pacific IslandsPub. L. 97–357, title II, § 203(e), Oct. 19, 1982, 96 Stat. 1708, provided that: “Nothing in this section [adding section 1681b of this title, amending this section, and repealing section 1681c of this title] shall be construed as requiring the Governor of the Northern Mariana Islands to submit any statement or report to the High Commissioner of the Trust Territory of the Pacific Islands.”




§ 1693. Audit of government; access to books, records, etc.
The Comptroller General of the United States, or any of his duly authorized representatives, shall have access, for the purpose of audit and examination, to any relevant books, documents, papers, or records of the government of the Trust Territory of the Pacific Islands.
(Pub. L. 92–257, § 6, Mar. 21, 1972, 86 Stat. 88.)

§§ 1694 to 1694e. Transferred
Codification
Sections 1694 to 1694e, Pub. L. 95–157, §§ 1–6, Nov. 8, 1977, 91 Stat. 1265–1267; Pub. L. 98–454, title IX, §§ 901–904, Oct. 5, 1984, 98 Stat. 1744, 1745, which related to establishment of District Court for the Northern Mariana Islands, original and appellate jurisdiction, procedural requirements, relations between courts of United States and courts of Northern Mariana Islands, effective date, and authorization of appropriations, were transferred to sections 1821 to 1826, respectively, of this title.



§ 1695. Federal education and health care programs; nonapplicability or nonparticipation
Notwithstanding any other provision of law, except in cases in which the Federal program is terminated with respect to all recipients under the program, Federal programs in the fields of education and health care shall not cease to apply to the Trust Territory of the Pacific Islands or any successor government or governments, and shall continue to be available to the extent said territory or its successor or successors are eligible to participate in such programs. Participation in any applicable Federal programs in the fields of education and health care by the Trust Territory of the Pacific Islands or any successor government or governments shall not be denied, decreased or ended, either before or after the termination of the trusteeship, without the express approval of the United States Congress and shall continue at such levels as the Congress may provide in appropriation Acts.
(Pub. L. 96–205, title I, § 104, Mar. 12, 1980, 94 Stat. 85; Pub. L. 96–597, title IV, § 403, Dec. 24, 1980, 94 Stat. 3479.)

Amendments1980—Pub. L. 96–597 substituted “and shall continue to be available to the extent said territory or its successor or successors are eligible to participate in such programs. Participation” for “nor shall participation”, “governments shall not be denied” for “governments be denied” and inserted “and shall continue at such levels as the Congress may provide in appropriation Acts.” after “United States Congress”.




CHAPTER 15—CONVEYANCE OF SUBMERGED LANDS TO TERRITORIES



Sec.


1701 to 1703.Repealed.


1704.Concurrent jurisdiction; exceptions for national defense purposes.


1705.Tidelands, submerged lands, or filled lands.


1706.Reserved rights.


1707.Payment of rents, royalties, and fees to local government.


1708.Discrimination prohibited in rights of access to, and benefits from, conveyed lands.



§§ 1701 to 1703. Repealed. Pub. L. 93–435, § 5, Oct. 5, 1974, 88 Stat. 1212

Section 1701, Pub. L. 88–183, § 1, Nov. 20, 1963, 77 Stat. 338, related to authority of Secretary of the Interior to transfer tidelands, submerged lands, and filled lands to governments of Guam, Virgin Islands, and American Samoa with certain restrictions and conditions. See section 1705 of this title.


Section 1702, Pub. L. 88–183, § 2, Nov. 20, 1963, 77 Stat. 339, related to administrative responsibility of Secretary of the Interior for tidelands, submerged lands, and filled lands in adjacent to Guam, Virgin Islands, and American Samoa. See sections 1705 to 1708 of this title.


Section 1703, Pub. L. 88–183, § 3, Nov. 20, 1963, 77 Stat. 339, related to certain rights reserved for the United States for purposes of defense, navigation, flood control, commerce and international affairs. See section 1706 of this title.



§ 1704. Concurrent jurisdiction; exceptions for national defense purposes(a) Except as otherwise provided by law, the governments of the Virgin Islands, Guam, and American Samoa, shall have concurrent civil and criminal jurisdiction with the United States with regard to property owned, reserved, or controlled by the United States in the Virgin Islands, Guam, and American Samoa respectively. A judgment of conviction or acquittal on the merits under the laws of Guam, the Virgin Islands, or American Samoa shall be a bar to any prosecution under the criminal laws of the United States for the same act or acts, and a judgment of conviction or acquittal on the merits under the laws of the United States shall be a bar to any prosecution under the laws of Guam, the Virgin Islands, or American Samoa for the same act or acts.

(b) Notwithstanding the provisions of subsection (a) of this section, the President may from time to time exclude from the concurrent jurisdiction of the government of Guam persons found, acts performed, and offenses committed on the property of the United States which is under the control of the Secretary of Defense to such extent and in such circumstances as he finds required in the interest of the national defense.

(Pub. L. 88–183, § 4, Nov. 20, 1963, 77 Stat. 339; Pub. L. 99–396, § 3, Aug. 27, 1986, 100 Stat. 839.)


References in TextThe criminal laws of the United States, referred to in subsec. (a), are classified generally to Title 18, Crimes and Criminal Procedure.

Amendments1986—Subsec. (a). Pub. L. 99–396 amended first sentence generally. Prior to amendment, first sentence read as follows: “Except as otherwise provided in this section, the governments of Guam, the Virgin Islands, and American Samoa, as the case may be, shall have concurrent jurisdiction with the United States over parties found, acts performed, and offenses committed on property owned, reserved, or controlled by the United States in Guam, the Virgin Islands, and American Samoa.”



§ 1705. Tidelands, submerged lands, or filled lands(a) Conveyance to Guam, the Commonwealth of the Northern Mariana Islands, Virgin Islands, and American SamoaSubject to valid existing rights, all right, title, and interest of the United States in lands permanently or periodically covered by tidal waters up to but not above the line of mean high tide and seaward to a line three geographical miles distant from the coastlines of the territories of Guam, the Commonwealth of the Northern Mariana Islands, the Virgin Islands, and American Samoa, as heretofore or hereafter modified by accretion, erosion, and reliction, and in artificially made, filled in, or reclaimed lands which were formerly permanently or periodically covered by tidal waters, are hereby conveyed to the governments of Guam, the Commonwealth of the Northern Mariana Islands, the Virgin Islands, and American Samoa, as the case may be, to be administered in trust for the benefit of the people thereof.


(b) Retention of certain lands and mineral rights by United StatesThere are excepted from the transfer made by subsection (a) hereof—(i) all deposits of oil, gas, and other minerals, but the term “minerals” shall not include coral, sand, and gravel;

(ii) all submerged lands adjacent to property owned by the United States above the line of mean high tide;

(iii) all submerged lands adjacent to property above the line of mean high tide acquired by the United States by eminent domain proceedings, purchase, exchange, or gift, after the date of enactment of this Act, as required for completion of the Department of the Navy Land Acquisition Project relative to the construction of the Ammunition Pier authorized by the Military Construction Authorization Act, 1971 (84 Stat. 1204), as amended by section 201 of the Military Construction Act, 1973 (86 Stat. 1135);

(iv) all submerged lands filled in, built up, or otherwise reclaimed by the United States, before the date of enactment of this Act, for its own use;

(v) all tracts or parcels of submerged land containing on any part thereof any structures or improvements constructed by the United States;

(vi) all submerged lands that have heretofore been determined by the President or the Congress to be of such scientific, scenic, or historic character as to warrant preservation and administration under the provisions of the Act entitled “An Act to establish a National Park Service, and for other purposes”, approved August 25, 1916 (16 U.S.C. 1 et seq.); 11 See References in Text note below.

(vii) all submerged lands designated by the President within one hundred and twenty days after the date of enactment of this Act;

(viii) all submerged lands that are within the administrative responsibility of any agency or department of the United States other than the Department of the Interior;

(ix) all submerged lands lawfully acquired by persons other than the United States through purchase, gift, exchange, or otherwise;

(x) all submerged lands within the Virgin Islands National Park established by sections 398 to 398b of title 16, including the lands described in sections 398c and 398d of title 16; and

(xi) all submerged lands within the Buck Island Reef National Monument as described in Presidential Proclamation 3448 dated December 28, 1961.

Upon request of the Governor of Guam, the Commonwealth of the Northern Mariana Islands, the Virgin Islands, or American Samoa, the Secretary of the Interior may, with or without reimbursement, and subject to the procedure specified in subsection (c) of this section convey all right, title, and interest of the United States in any of the lands described in clauses (ii), (iii), (iv), (v), (vi), (vii), or (viii) of this subsection to the government of Guam, the Commonwealth of the Northern Mariana Islands, the Virgin Islands, or American Samoa, as the case may be, with the concurrence of the agency having custody thereof.

(c) Submittal to Congressional committees of proposals for conveyance of retained lands or rightsNo conveyance shall be made by the Secretary pursuant to subsection (a) or (b) of this section until the expiration of sixty calendar days (excluding days on which the House of Representatives or the Senate is not in session because of an adjournment of more than three days to a day certain) from the date on which the Secretary of the Interior submits to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an explanatory statement indicating the tract proposed to be conveyed and the need therefor, unless prior to the expiration of such sixty calendar days both committees inform the Secretary that they wish to take no action with respect to the proposed conveyance.


(d) Oil, gas, and other mineral deposits in submerged lands conveyed to Guam, the Commonwealth of the Northern Mariana Islands, Virgin Islands, and American Samoa; conveyance by United States; existing leases, permits, etc.(1) The Secretary of the Interior shall, not later than sixty days after the date of enactment of this subsection, convey to the governments of Guam, the Commonwealth of the Northern Mariana Islands, the Virgin Islands, and American Samoa, as the case may be, all right, title, and interest of the United States in deposits of oil, gas, and other minerals in the submerged lands conveyed to the government of such territory by subsection (a) of this section.

(2) The conveyance of mineral deposits under paragraph (1) of this subsection shall be subject to any existing lease, permit, or other interest granted by the United States prior to the date of such conveyance. All rentals, royalties, or fees which accrue after such date of conveyance in connection with any such lease, permit, or other interest shall be payable to the government of the territory to which such mineral deposits are conveyed.


(Pub. L. 93–435, § 1, Oct. 5, 1974, 88 Stat. 1210; Pub. L. 96–205, title VI, § 607, Mar. 12, 1980, 94 Stat. 91; Pub. L. 103–437, § 17(b), Nov. 2, 1994, 108 Stat. 4595; Pub. L. 113–34, § 1(a), Sept. 18, 2013, 127 Stat. 518.)


References in TextThe authorization for the construction by the Navy of the Ammunition Pier under the Military Construction Authorization Act, 1971, (84 Stat. 1204), as amended by section 201 of the Military Construction Act, 1973 (86 Stat. 1135), referred to in subsec. (b)(iii), is contained in section 201 of Pub. L. 91–511, Oct. 26, 1970, 84 Stat. 1204, as amended by section 201 of Pub. L. 92–545, Oct. 25, 1972, 86 Stat. 1138, which is not classified to the Code.
The date of enactment of this Act, referred to in subsec. (b)(iii), (iv), and (vii), is the date of enactment of Pub. L. 93–435, which was approved Oct. 5, 1974.
The Act entitled “An Act to establish a National Park Service, and for other purposes”, approved August 25, 1916 (16 U.S.C. 1 et seq.), referred to in subsec. (b)(vi), is act Aug. 25, 1916, ch. 408, 39 Stat. 535, known as the National Park Service Organic Act, which enacted sections 1, 2, 3, and 4 of Title 16, Conservation, and provisions set out as a note under section 100101 of Title 54, National Park Service and Related Programs. Sections 1 to 4 of the Act were repealed and restated as section 1865(a) of Title 18, Crimes and Criminal Procedure, and section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of Title 54 by Pub. L. 113–287, §§ 3, 4(a)(1), 7, Dec. 19, 2014, 128 Stat. 3094, 3260, 3272. For complete classification of this Act to the Code, see Tables. For disposition of former sections of this title, see Disposition Table preceding section 100101 of Title 54.
Section 398b of title 16, referred to in subsec. (b)(x), was repealed by Pub. L. 85–404, May 16, 1958, 72 Stat. 112.
The date of enactment of this subsection, referred to in subsec. (d)(1), is the date of enactment of Pub. L. 96–205, which was approved Mar. 12, 1980.

Amendments2013—Pub. L. 113–34 inserted “the Commonwealth of the Northern Mariana Islands,” after “Guam,” wherever appearing.
1994—Subsec. (c). Pub. L. 103–437 substituted “Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate” for “Committees on Interior and Insular Affairs of the House of Representatives and the Senate”.
1980—Subsec. (c). Pub. L. 96–205, § 607(b), inserted “subsection (a) or (b) of” before “this section”.
Subsec. (d). Pub. L. 96–205, § 607(a), added subsec. (d).

References to “Date of Enactment”Pub. L. 113–34, § 1(b), Sept. 18, 2013, 127 Stat. 518, provided that: “For the purposes of the amendment made by subsection (a) [amending this section and section 1706 of this title], each reference in Public Law 93–435 [see Tables for classification] to the ‘date of enactment’ shall be considered to be a reference to the date of the enactment of this section [Sept. 18, 2013].”



Proc. No. 4346. Reserving Certain Lands Adjacent to and Enlarging Boundaries of Buck Island Reef National Monument in Virgin Islands
Proc. No. 4346, eff. Feb. 1, 1975, 40 F.R. 5127, as amended by Proc. No. 4359, eff. Mar. 28, 1975, 40 F.R. 14565, provided:
The Buck Island Reef National Monument, situated off the northeast coast of Saint Croix Island in the Virgin Islands of the United States, was established by Proclamation No. 3443 of December 28, 1961 (76 Stat. 1441). It now has been determined that approximately thirty acres of submerged land should be added to the monument site in order to insure the proper care and management of the shoals, rocks, undersea coral reef formations and other objects of scientific and historical interest pertaining to this National Monument.
These thirty acres of submerged lands are presently owned in fee by the United States. They will be conveyed to the Government of the Virgin Islands on February 3, 1975, pursuant to Section 1(a) of Public Law 93–435 (88 Stat. 1210) [subsec. (a) of this section], unless the President, under Section 1(b)(vii) of that Act [subsec. (b)(vii) of this section], designates otherwise.
Under Section 2 of the Act of June 8, 1906, 34 Stat. 225 (16 U.S.C. 431) [see 54 U.S.C. 320301(a)–(c)], the President is authorized to declare by public Proclamation objects of historic or scientific interest that are situated upon the lands owned or controlled by the Government of the United States to be national monuments, and may reserve as a part thereof parcels of land, the limits of which in all cases shall be confined to the smallest area compatible with the proper care and management of the objects to be protected. The aforementioned thirty acres of submerged lands are contiguous to the site of the Buck Island Reef National Monument, constitute a part of the ecological community of the Buck Island Reef, and will not enlarge the monument boundaries beyond the smallest area compatible with its proper care and management.
NOW, THEREFORE, I, GERALD R. FORD, President of the United States of America, by virtue of the authority vested in me by Section 1(b)(vii) of Public Law 93–435 (88 Stat. 1210) [subsec. (b)(vii) of this section], do hereby proclaim that the lands hereinafter described are excepted from the transfer to the Government of the Virgin Islands under Section 1(a) of Public Law 93–435 [subsec. (a) of this section]; and, by virtue of the authority vested in me by Section 2 of the Act of June 8, 1906, 34 Stat. 225 (16 U.S.C. 431) [see 54 U.S.C. 320301(a)–(c)], do hereby proclaim that, subject to valid existing rights, the lands hereinafter described are hereby added to and made a part of the Buck Island Reef National Monument, and Proclamation No. 3443 of December 28, 1961, establishing the Buck Island Reef National Monument is amended accordingly.
Beginning at latitude 17°47′30′′ N. longitude 64°36′32′′ W; thence approximately 1000 feet to latitude 17°47′27′′ N, longitude 64°36′22′′ W; thence approximately 900 feet to latitude 17°47′18′′ N, longitude 64°36′22′′ W; thence approximately 1000 feet to latitude 17°47′15′′ N, longitude 64°36′32′′ W; thence approximately 1500 feet to latitude 17°47′30′′ N, longitude 64°36′32′′ W, then place of beginning, embracing an area of approximately 30 acres.
IN WITNESS WHEREOF, I have hereunto set my hand this first day of February, in the year of our Lord nineteen hundred seventy-five and of the Independence of the United States of America the one hundred and ninety-ninth.

Gerald R. Ford.



Proc. No. 4347. Reserving Certain Submerged Lands Adjacent to Rose Atoll National Wildlife Refuge in American Samoa and Certain Submerged Lands for Defense Needs of United States in Guam and Virgin Islands
Proc. No. 4347, eff. Feb. 1, 1975, 40 F.R. 5129, provided:
The submerged lands surrounding the Rose Atoll National Wildlife Refuge in American Samoa are necessary for the protection of the Atoll’s marine life, including the green sea and hawksbill turtles. The submerged lands in Apra Harbor and those adjacent to Inapsan Beach and Urano Point in Guam, and certain submerged lands on the west coast of St. Croix, United States Virgin Islands are required for national defense purposes. These submerged lands in American Samoa, Guam and the United States Virgin Islands will be conveyed to the Government of those territories, on February 3, 1975, pursuant to Section 1(a) of Public Law 93–435 (88 Stat. 1210) [subsec. (a) of this section], unless the President, under Section 1(b)(vii) of that Act [subsec (b)(vii) of this section], designates otherwise.
NOW, THEREFORE, I GERALD R. FORD, President of the United States of America, by virtue of authority vested in me by Section 1(b)(vii) of Public Law 93–435 (88 Stat. 1210) [subsec. (b)(vii) of this section], do hereby proclaim that the lands hereinafter described are excepted from the transfer to the Government of American Samoa, the Government of Guam and the Government of the United States Virgin Islands under Section 1(a) of Public Law 93–425. [subsec. (a) of this section].
American Samoa. The submerged lands adjacent to Rose Atoll located 78 miles east-southeast of Tau Island in the Manua Group at latitude 14°32′52′′ south and longitude 168°08′34′′ west, which lands shall be under the joint administrative jurisdiction of the Department of Commerce and the Department of the Interior.
Guam. (1) The submerged lands of inner and outer Apra Harbor; and, (2) the submerged lands adjacent to the following uplands: (a) Unsurveyed land, Municipality of Machanao, Guam, as delineated on Commander Naval Forces. Marianas Y & D Drawing Numbered 597–464, lying between the seaward boundaries of Lots Numbered 9992 through 9997 and the mean high tide, containing an undetermined area of land, (b) unsurveyed land, Municipality of Machanao, Guam, as delineated on Commander Naval Forces, Marianas Y & D Drawing Numbered 597–464, lying between the seaward boundary of Lot Numbered 10080 and the line of mean high tide, containing an undetermined amount of land, and (c) Lot Numbered PO 4.1 in the Municipality of Machanao, Guam, as delineated on Y & D Drawing Numbered 597–464, more particularly described as surveyed land bordered on the north by Lot Numbered 10080, Machanao, east by Northwest Air Force Base, south by U. S. Naval Communication Station (Finegayan) and west by the sea containing a computed area of 125.50 acres, more or less. All of the above lands within the territory of Guam shall be under the administrative jurisdiction of the Department of the Navy.
The Virgin Islands. (1) The submerged lands as described in the Code of Federal Regulations revised as of July 1, 1974, cited as 33 CFR 207.817 areas “A” & “B”, (2) the submerged lands seaward of the 100 fathom curve off the coast of St. Croix beginning at a point 17°40′30′′ N and ending at a point 17°46′30′′ North as depicted on Coast and Geodetic Survey Chart Numbered 25250, Third Edition; Title: St. Croix, Virgin Islands Underwater Range, and (3) the submerged lands seaward of the Underwater Range Operational Control Center, St. Croix, Virgin Islands presently leased to the Department of the Navy and described as Plot 1B18 of Estate Sprat Hall subdivision, located in northside Quarter “A”, St. Croix containing 4.84 acres of land. All of the above lands within the territory of the Virgin Islands shall be under the administrative jurisdiction of the Department of the Navy.
IN WITNESS WHEREOF, I have hereunto set my hand this first day of February, in the year of our Lord nineteen hundred seventy-five, and of the Independence of the United States of America the one hundred and ninety-ninth.

Gerald R. Ford.



Proc. No. 9077. Reserving Certain Submerged Lands in the Commonwealth of the Northern Mariana Islands
Proc. No. 9077, Jan. 15, 2014, 79 F.R. 3479, provided:
The submerged lands surrounding the islands of Farallon de Pajaros (Uracas), Maug, and Asuncion in the Commonwealth of the Northern Mariana Islands are among the most biologically diverse in the Western Pacific, with relatively pristine coral reef ecosystems that have been proclaimed objects of scientific interest and reserved for their protection as the Islands Unit of the Marianas Trench Marine National Monument (marine national monument) by Proclamation 8335 of January 6, 2009. Certain submerged lands adjacent to the land leased by the United States of America on the islands of Tinian and Farallon de Medinilla under the Lease Agreement Made Pursuant to the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, dated January 6, 1983, as amended (Lease) are essential for ensuring that United States forces forward deployed to the Western Pacific are adequately trained and ready to respond immediately and effectively to orders from the National Command Authority, and for ensuring the safety of citizens of the Commonwealth of the Northern Mariana Islands.
Certain of these submerged lands will be conveyed by the United States to the Government of the Commonwealth of the Northern Mariana Islands on January 16, 2014, pursuant to section 1(a) of Public Law 93–435, as amended by section 1 of Public Law 113–34 (the “Act”), unless the President designates otherwise pursuant to section 1(b)(vii) of the Act.
NOW, THEREFORE, I, BARACK OBAMA, President of the United States of America, by virtue of authority vested in me by section 1(b)(vii) of the Act, do hereby proclaim that the lands hereinafter described are excepted from transfer to the Government of the Commonwealth of the Northern Mariana Islands under section 1(a) of the Act:
the submerged lands adjacent to the islands of Farallon de Pajaros (Uracas), Maug, and Asuncion permanently covered by tidal waters up to the mean low water line and extending three geographical miles seaward from the mean high tide line; and
the submerged lands adjacent to the islands of Tinian and Farallon de Medinilla permanently or periodically covered by tidal waters up to the line of mean high tide and extending seaward to a line three geographical miles distant from those areas of the coastline that are adjacent to the leased lands described in the Lease.
Nothing in this proclamation is intended to affect the authority of the Secretary of the Interior (Secretary) under section 1(b) of the Act to subsequently convey the submerged lands adjacent to the islands of Farallon de Pajaros (Uracas), Maug, and Asuncion when the Secretary, the Secretary of Commerce, and the Government of the Commonwealth of the Northern Mariana Islands have entered into an agreement for coordination of management that ensures the protection of the marine national monument within the excepted area described above. Furthermore, nothing in this proclamation is intended to affect the authority of the Secretary under section 1(b) of the Act to subsequently convey the submerged lands adjacent to the land leased by the United States on the islands of Tinian or Farallon de Medinilla when the Secretary of the Navy and the Government of the Commonwealth of the Northern Mariana Islands have entered into an agreement that ensures protection of military training within the excepted area.
IN WITNESS WHEREOF, I have hereunto set my hand this fifteenth day of January, in the year of our Lord two thousand fourteen, and of the Independence of the United States of America the two hundred and thirty-eighth.

Barack Obama.




§ 1706. Reserved rights(a) Establishment of naval defense sea areas and airspace reservationsNothing in this Act shall affect the right of the President to establish naval defensive sea areas and naval airspace reservations around and over the islands of Guam, the Commonwealth of the Northern Mariana Islands, American Samoa, and the Virgin Islands when deemed necessary for national defense.


(b) Navigation; flood control; power productionNothing in this Act shall affect the use, development, improvement, or control by or under the constitutional authority of the United States of the lands transferred by section 1705 of this title, and the navigable waters overlying such lands, for the purposes of navigation or flood control or the production of power, or be construed as the release or relinquishment of any rights of the United States arising under the constitutional authority of Congress to regulate or improve navigation, or to provide for flood control or the production of power.


(c) Navigational servitude and powers of regulation for purposes of commerce, navigation, national defense, and international affairsThe United States retains all of its navigational servitude and rights in and powers of regulation and control of the lands conveyed by section 1705 of this title, and the navigable waters overlying such lands, for the constitutional purposes of commerce, navigation, national defense, and international affairs, all of which shall be paramount to, but shall not be deemed to include, proprietary rights of ownership, or the rights of management, administration, leasing, use, and development of the lands and natural resources which are specifically conveyed to the government of Guam, the Commonwealth of the Northern Mariana Islands, the Virgin Islands, or American Samoa, as the case may be, by section 1705 of this title.


(d) Status of lands beyond the three-mile limitNothing in this Act shall affect the status of lands beyond the three-mile limit described in section 1705 of this title.


(Pub. L. 93–435, § 2, Oct. 5, 1974, 88 Stat. 1211; Pub. L. 113–34, § 1(a), Sept. 18, 2013, 127 Stat. 518.)


References in TextThis Act, referred to in subsecs. (a), (b), and (d), is Pub. L. 93–435, Oct. 5, 1974, 88 Stat. 1210, as amended, which enacted sections 1705 to 1708 of this title, amended section 1545 of this title, and repealed sections 1701 to 1703 of this title. For complete classification of this Act to the Code, see Tables.

Amendments2013—Subsecs. (a), (c). Pub. L. 113–34 inserted “the Commonwealth of the Northern Mariana Islands,” after “Guam,”.



§ 1707. Payment of rents, royalties, and fees to local government
On and after the date of enactment of this Act, all rents, royalties, or fees from leases, permits, or use rights, issued prior to such date of enactment by the United States with respect to the land conveyed by this Act, or by the amendment made by this Act, and rights of action for damages for trespass occupancies of such lands shall accrue and belong to the appropriate local government under whose jurisdiction the land is located.
(Pub. L. 93–435, § 4, Oct. 5, 1974, 88 Stat. 1212.)


References in TextDate of enactment, referred to in text, is the date of enactment of Pub. L. 93–435, which was approved Oct. 5, 1974.
This Act, referred to in text, is Pub. L. 93–435, Oct. 5, 1974, 88 Stat. 1210, which enacted sections 1705 to 1708 of this title, amended section 1545 of this title, and repealed sections 1701 to 1703 of this title. For complete classification of this Act to the Code, see Tables.
The amendment made by this Act, referred to in text, means the amendment made by section 3 of Pub. L. 93–435 to section 1545(b) of this title.

References to “Date of Enactment”For the purposes of the amendment made by subsection (a) of section 1 of Pub. L. 113–34, amending sections 1705 and 1706 of this title, the references to “date of enactment” in text shall be considered to be references to Sept. 18, 2013, see section 1(b) of Pub. L. 113–34, set out as a note under section 1705 of this title.



§ 1708. Discrimination prohibited in rights of access to, and benefits from, conveyed lands
No person shall be denied access to, or any of the benefits accruing from, the lands conveyed by this Act, or by the amendment made by this Act, on the basis of race, religion, creed, color, sex, national origin, or ancestry: Provided, however, That this section shall not be construed in derogation of any of the provisions of the April 17, 1900 cession of Tutuila and Aunuu or the July 16, 1904 cession of the Manu’s Islands, as ratified by the Act of February 20, 1929 (45 Stat. 1253) and the Act of May 22, 1929 (46 Stat. 4).
(Pub. L. 93–435, § 6, Oct. 5, 1974, 88 Stat. 1212.)


References in TextThis Act, referred to in text, is Pub. L. 93–435, Oct. 5, 1974, 88 Stat. 1210, as amended, which enacted sections 1705 to 1708 of this title, amended section 1545 of this title, and repealed sections 1701 to 1703 of this title. For complete classification of this Act to the Code, see Tables.
The amendment made by this Act, referred to in text, means the amendment made by section 3 of Pub. L. 93–435 to section 1545(b) of this title.
Act of February 20, 1929, referred to in text, is act Feb. 20, 1929, ch. 281, 45 Stat. 1253, as amended, which enacted section 1661 of this title.
Act of May 22, 1929, referred to in text, is act May 22, 1929, ch. 6, 46 Stat. 4, which amended section 1661 of this title.




CHAPTER 16—DELEGATES TO CONGRESS




SUBCHAPTER I—GUAM AND VIRGIN ISLANDS


Sec.


1711.Delegate to House of Representatives from Guam and Virgin Islands.


1712.Election of delegates; majority; runoff election; vacancy; commencement of term.


1713.Qualifications for Office of Delegate.


1714.Territorial legislature; determination of election procedure.


1715.Operation of Office; House privileges; compensation, allowances, and benefits; privileges and immunities; voting in committee.



SUBCHAPTER II—AMERICAN SAMOA


1731.Delegate to House of Representatives from American Samoa.


1732.Election of delegates.


1733.Qualifications for Office of Delegate.


1734.Territorial government; determination of election procedure.


1735.Operation of Office; compensation, allowances, and benefits; privileges and immunities.



SUBCHAPTER III—NORTHERN MARIANA ISLANDS DELEGATE


1751.Delegate to House of Representatives from Commonwealth of the Northern Mariana Islands.


1752.Election of Delegate.


1753.Qualifications for office of Delegate.


1754.Determination of election procedure.


1755.Compensation, privileges, and immunities.


1756.Lack of effect on covenant.


1757.Definition.



SUBCHAPTER I—GUAM AND VIRGIN ISLANDS
§ 1711. Delegate to House of Representatives from Guam and Virgin Islands
The territory of Guam and the territory of the Virgin Islands each shall be represented in the United States Congress by a nonvoting Delegate to the House of Representatives, elected as hereinafter provided.
(Pub. L. 92–271, § 1, Apr. 10, 1972, 86 Stat. 118.)

§ 1712. Election of delegates; majority; runoff election; vacancy; commencement of term(a) The Delegate shall be elected by the people qualified to vote for the members of the legislature of the territory he is to represent at the general election of 1972, and thereafter at such general election every second year thereafter. The Delegate from the Virgin Islands shall be elected at large, by separate ballot and by a majority of the votes cast for the office of Delegate. The Delegate from Guam shall be elected at large and by a majority of the votes cast for the office of Delegate. If no candidate receives such majority, on the fourteenth day following such election a runoff election shall be held between the candidates receiving the highest and the second highest number of votes cast for the office of Delegate. In case of a permanent vacancy in the office of Delegate, by reason of death, resignation, or permanent disability, the office of Delegate shall remain vacant until a successor shall have been elected and qualified.

(b) The term of the Delegate shall commence on the third day of January following the date of the election.

(Pub. L. 92–271, § 2, Apr. 10, 1972, 86 Stat. 119; Pub. L. 105–209, § 1, July 29, 1998, 112 Stat. 880.)

Amendments1998—Subsec. (a). Pub. L. 105–209 inserted “from the Virgin Islands” before “shall be elected at large” and inserted “The Delegate from Guam shall be elected at large and by a majority of the votes cast for the office of Delegate.” before “If no candidate receives such majority”.



§ 1713. Qualifications for Office of Delegate
To be eligible for the Office of Delegate a candidate must—(a) be at least twenty-five years of age on the date of the election,

(b) have been a citizen of the United States for at least seven years prior to the date of the election,

(c) be an inhabitant of the territory from which he is elected, and

(d) not be, on the date of the election, a candidate for any other office.

(Pub. L. 92–271, § 3, Apr. 10, 1972, 86 Stat. 119.)

§ 1714. Territorial legislature; determination of election procedure
The legislature of each territory may determine the order of names on the ballot for election of Delegate, the method by which a special election to fill a vacancy in the office of Delegate shall be conducted, the method by which ties between candidates for the office of Delegate shall be resolved, and all other matters of local application pertaining to the election and the office of Delegate not otherwise expressly provided for herein.
(Pub. L. 92–271, § 4, Apr. 10, 1972, 86 Stat. 119.)

§ 1715. Operation of Office; House privileges; compensation, allowances, and benefits; privileges and immunities; voting in committee
The Delegate from Guam and the Delegate from the Virgin Islands shall have such privileges in the House of Representatives as may be afforded him under the Rules of the House of Representatives. Until the Rules of the House of Representatives are amended to provide otherwise, the Delegate from each territory shall receive the same compensation, allowances, and benefits as a Member of the House of Representatives, and shall be entitled to whatever privileges and immunities are, or hereinafter may be, granted to the Resident Commissioner for Puerto Rico: Provided, That the right to vote in committee shall be as provided by the Rules of the House of Representatives.
(Pub. L. 92–271, § 5, Apr. 10, 1972, 86 Stat. 119; Pub. L. 104–186, title II, § 224(4), Aug. 20, 1996, 110 Stat. 1752.)

Amendments1996—Pub. L. 104–186 struck out last two provisos which read as follows: “Provided further, That the clerk hire allowance of each Delegate shall be a single per annum gross rate that is 60 per centum of the clerk hire allowance of a Member: Provided further, That the transportation expenses of each Delegate that are subject to reimbursement under section 43b of title 2 shall not exceed the cost of four round trips each year.”




SUBCHAPTER II—AMERICAN SAMOA
§ 1731. Delegate to House of Representatives from American Samoa
The Territory of American Samoa shall be represented in the United States Congress by a nonvoting Delegate to the House of Representatives, elected as hereinafter provided.
(Pub. L. 95–556, § 1, Oct. 31, 1978, 92 Stat. 2078.)

§ 1732. Election of delegates(a) In general; plurality vote; vacancyThe Delegate shall be elected by the people qualified to vote for the popularly elected officials of the Territory of American Samoa at the general Federal election of 1980, and thereafter at such general election every second year thereafter. The Delegate shall be elected at large, by separate ballot, and by a plurality of the votes cast for the office of Delegate. In case of a permanent vacancy in the office of Delegate, by reason of death, resignation, or permanent disability, the office of Delegate shall remain vacant until a successor shall have been elected and qualified.


(b) Commencement of termThe term of the Delegate shall commence on the third day of January following the date of the election.


(c) Establishment of primary electionsThe legislature of American Samoa may, but is not required to, provide for primary elections for the election of Delegate.


(d) Effect of establishment of primary electionsNotwithstanding subsection (a), if the legislature of American Samoa provides for primary elections for the election of Delegate, the Delegate shall be elected by a majority of votes cast in any subsequent general election for the office of Delegate for which such primary elections were held.


(Pub. L. 95–556, § 2, Oct. 31, 1978, 92 Stat. 2078; Pub. L. 108–376, § 2, Oct. 30, 2004, 118 Stat. 2200.)

Amendments2004—Subsec. (a). Pub. L. 108–376, § 2(1), substituted “plurality of the votes cast” for “majority of the votes cast” and struck out “If no candidate receives such majority, on the fourteenth day following such election a runoff election shall be held between the candidates receiving the highest and the second highest number of votes cast for the office of Delegate.” before “In case of”.
Subsecs. (c), (d). Pub. L. 108–376, § 2(2), added subsecs. (c) and (d).

Effective Date of 2004 AmendmentPub. L. 108–376, § 3, Oct. 30, 2004, 118 Stat. 2201, provided that: “The amendments made by paragraph (1) of section 2 [amending subsec. (a) of this section] shall take effect on January 1, 2006. The amendment made by paragraph (2) of section 2 [adding subsecs. (c) and (d) of this section] shall take effect on January 1, 2005.”


FindingsPub. L. 108–376, § 1, Oct. 30, 2004, 118 Stat. 2200, provided that: 
“Congress finds the following:
“(1) It is in the national interest that qualifying members of the Armed Forces on active duty and other overseas voters be allowed to vote in Federal elections.

“(2) Since 1980, when the first election for the Congressional Delegate from American Samoa was held, general elections have been held in the first week of November in even-numbered years and runoff elections have been held 2 weeks later.

“(3) This practice of holding a run-off election 2 weeks after a general election deprives members of the Armed Forces on active duty and other overseas voters of the opportunity to participate in the Federal election process in American Samoa.

“(4) Prior to and since September 11, 2001, and due to limited air service, mail delays, and other considerations, it has been and remains impossible for absentee ballots to be prepared and returned within a 2-week period.

“(5) American Samoa law requiring members of the Armed Forces on active duty and other overseas voters to register in person also prevents participation in the Federal election process and is contrary to the Uniformed and Overseas Citizens Absentee Voting Act [52 U.S.C. 20301 et seq.].

“(6) Given that 49 states elect their Representatives to the United States House of Representatives by plurality, it is in the national interest for American Samoa to do the same until such time as the American Samoa Legislature establishes primary elections and declares null and void the local practice of requiring members of the Armed Forces on active duty and other overseas voters to register in person which is contrary to the federal Uniformed and Overseas Citizens Absentee Voting Act.”






§ 1733. Qualifications for Office of Delegate
To be eligible for the office of Delegate a candidate shall—(a) be at least twenty-five years of age on the date of the election;

(b) owe allegiance to the United States;

(c) be an inhabitant of the Territory of American Samoa; and

(d) not be, on the date of the election, a candidate for any other office.

(Pub. L. 95–556, § 3, Oct. 31, 1978, 92 Stat. 2078; Pub. L. 95–584, § 3, Nov. 2, 1978, 92 Stat. 2483.)

Amendments1978—Subsec. (b). Pub. L. 95–584 substituted allegiance requirement for provision requiring United States citizenship for at least seven years prior to the date of the election.



§ 1734. Territorial government; determination of election procedure
Acting pursuant to legislation enacted in accordance with section 9, article II of the American Samoan Revised Constitution, the territorial government will determine the order of names on the ballot for election of Delegate, the method by which a special election to fill a vacancy in the office of Delegate shall be conducted, the method by which ties between candidates for the office of Delegate shall be resolved, and all other matters of local application pertaining to the election and the office of Delegate not otherwise expressly provided for herein.
(Pub. L. 95–556, § 4, Oct. 31, 1978, 92 Stat. 2078.)

§ 1735. Operation of Office; compensation, allowances, and benefits; privileges and immunities
Until the Rules of the House of Representatives are amended to provide otherwise, the Delegate from American Samoa shall receive the same compensation, allowances, and benefits as a Member of the House of Representatives, and shall be entitled to whatever privileges and immunities that are, or hereinafter may be, granted to the nonvoting Delegate from the Territory of Guam.
(Pub. L. 95–556, § 5, Oct. 31, 1978, 92 Stat. 2078; Pub. L. 97–357, title IV, § 401, Oct. 19, 1982, 96 Stat. 1711.)

Amendments1982—Pub. L. 97–357 struck out proviso limiting clerk hire allowance for Delegate from American Samoa to 50 per centum of clerk hire allowance of a Member of House of Representatives.

Effective Date of 1982 AmendmentPub. L. 97–357, title IV, § 401, Oct. 19, 1982, 96 Stat. 1711, provided that the amendment made by section 401 is effective Jan. 1, 1983.




SUBCHAPTER III—NORTHERN MARIANA ISLANDS DELEGATE
§ 1751. Delegate to House of Representatives from Commonwealth of the Northern Mariana Islands
The Commonwealth of the Northern Mariana Islands shall be represented in the United States Congress by the Resident Representative to the United States authorized by section 901 of the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America (approved by Public Law 94–241 (48 U.S.C. 1801 et seq.)). The Resident Representative shall be a nonvoting Delegate to the House of Representatives, elected as provided in this subchapter.
(Pub. L. 110–229, title VII, § 711, May 8, 2008, 122 Stat. 868.)


References in TextSection 901 of the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, referred to in text, is contained in section 1 of Pub. L. 94–241, set out as a note under section 1801 of this title.
Public Law 94–241, referred to in text, is Pub. L. 94–241, Mar. 24, 1976, 90 Stat. 263, which is classified generally to subchapter I (§ 1801 et seq.) of this chapter. For complete classification of this Act to the Code, see Tables.
This subchapter, referred to in text, was in the original “this subtitle”, meaning subtitle B (§§ 711–718) of title VII of Pub. L. 110–229, May 8, 2008, 122 Stat. 868, which enacted this subchapter and amended sections 4342, 6954 and 9432 of Title 10, Armed Forces. For complete classification of subtitle B to the Code, see Tables.



§ 1752. Election of Delegate(a) Electors and time of electionThe Delegate shall be elected—(1) by the people qualified to vote for the popularly elected officials of the Commonwealth of the Northern Mariana Islands; and

(2) at the Federal general election of 2008 and at such Federal general election every 2d year thereafter.


(b) Manner of election(1) In generalThe Delegate shall be elected at large and by a plurality of the votes cast for the office of Delegate.


(2) Effect of establishment of primary electionsNotwithstanding paragraph (1), if the Government of the Commonwealth of the Northern Mariana Islands, acting pursuant to legislation enacted in accordance with the Constitution of the Commonwealth of the Northern Mariana Islands, provides for primary elections for the election of the Delegate, the Delegate shall be elected by a majority of the votes cast in any general election for the office of Delegate for which such primary elections were held.



(c) VacancyIn case of a permanent vacancy in the office of Delegate, the office of Delegate shall remain vacant until a successor is elected and qualified.


(d) Commencement of termThe term of the Delegate shall commence on the 3d day of January following the date of the election.


(Pub. L. 110–229, title VII, § 712, May 8, 2008, 122 Stat. 868.)

§ 1753. Qualifications for office of Delegate
To be eligible for the office of Delegate a candidate shall—(1) be at least 25 years of age on the date of the election;

(2) have been a citizen of the United States for at least 7 years prior to the date of the election;

(3) be a resident and domiciliary of the Commonwealth of the Northern Mariana Islands for at least 7 years prior to the date of the election;

(4) be qualified to vote in the Commonwealth of the Northern Mariana Islands on the date of the election; and

(5) not be, on the date of the election, a candidate for any other office.

(Pub. L. 110–229, title VII, § 713, May 8, 2008, 122 Stat. 868.)

§ 1754. Determination of election procedure
Acting pursuant to legislation enacted in accordance with the Constitution of the Commonwealth of the Northern Mariana Islands, the Government of the Commonwealth of the Northern Mariana Islands may determine the order of names on the ballot for election of Delegate, the method by which a special election to fill a permanent vacancy in the office of Delegate shall be conducted, the method by which ties between candidates for the office of Delegate shall be resolved, and all other matters of local application pertaining to the election and the office of Delegate not otherwise expressly provided for in this subchapter.
(Pub. L. 110–229, title VII, § 714, May 8, 2008, 122 Stat. 869.)


References in TextThis subchapter, referred to in text, was in the original “this subtitle”, meaning subtitle B (§§ 711–718) of title VII of Pub. L. 110–229, May 8, 2008, 122 Stat. 868, which enacted this subchapter and amended sections 4342, 6954 and 9432 of Title 10, Armed Forces. For complete classification of subtitle B to the Code, see Tables.



§ 1755. Compensation, privileges, and immunities
Until the Rules of the House of Representatives are amended to provide otherwise, the Delegate from the Commonwealth of the Northern Mariana Islands shall receive the same compensation, allowances, and benefits as a Member of the House of Representatives, and shall be entitled to whatever privileges and immunities are, or hereinafter may be, granted to any other nonvoting Delegate to the House of Representatives.
(Pub. L. 110–229, title VII, § 715, May 8, 2008, 122 Stat. 869.)

§ 1756. Lack of effect on covenant
No provision of this subchapter shall be construed to alter, amend, or abrogate any provision of the covenant referred to in section 1751 of this title except section 901 of the covenant.
(Pub. L. 110–229, title VII, § 716, May 8, 2008, 122 Stat. 869.)


References in TextThis subchapter, referred to in text, was in the original “this subtitle”, meaning subtitle B (§§ 711–718) of title VII of Pub. L. 110–229, May 8, 2008, 122 Stat. 868, which enacted this subchapter and amended sections 4342, 6954 and 9432 of Title 10, Armed Forces. For complete classification of subtitle B to the Code, see Tables.
The covenant, referred to in text, is the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, which is contained in section 1 of Pub. L. 94–241, set out as a note under section 1801 of this title.



§ 1757. Definition
For purposes of this subchapter, the term “Delegate” means the Resident Representative referred to in section 1751 of this title.
(Pub. L. 110–229, title VII, § 717, May 8, 2008, 122 Stat. 869.)


References in TextThis subchapter, referred to in text, was in the original “this subtitle”, meaning subtitle B (§§ 711–718) of title VII of Pub. L. 110–229, May 8, 2008, 122 Stat. 868, which enacted this subchapter and amended sections 4342, 6954 and 9432 of Title 10, Armed Forces. For complete classification of subtitle B to the Code, see Tables.





CHAPTER 17—NORTHERN MARIANA ISLANDS




SUBCHAPTER I—APPROVAL OF COVENANT AND SUPPLEMENTAL PROVISIONS


Sec.


1801.Approval of Covenant to Establish a Commonwealth of the Northern Mariana Islands.


1802.Consideration of issues affecting relations with United States.


1803.Financial assistance to Government of Northern Mariana Islands.


1804.Direct grant assistance.


1805.Failure to meet performance standards; resolution of issues; withholding of funds.


1806.Immigration and transition.


1807.Technical assistance program.


1808.Operations.



SUBCHAPTER II—JUDICIAL MATTERS


1821.District Court for the Northern Mariana Islands.


1822.Jurisdiction of District Court; original jurisdiction; procedural requirements.


1823.Appellate jurisdiction of District Court; procedure; review by United States Court of Appeals for Ninth Circuit; rules.


1824.Relations between courts of United States and courts of Northern Mariana Islands; applicability of statutory provisions.


1825.Effective date.


1826.Authorization of appropriations.



SUBCHAPTER III—MISCELLANEOUS


1841.Funds and services.


1842.Covering into Commonwealth treasury of tax proceeds collected pursuant to Covenant.


1843.Exemption from taxation for income derived from sources within Commonwealth.


1844.Political union between Territory of Guam and Commonwealth of Northern Mariana Islands.


1845.Plans for development, utilization, and conservation of water and related land resources.


1846.Exemption from assessment and taxation of real property owned by Commonwealth in United States capital.



SUBCHAPTER I—APPROVAL OF COVENANT AND SUPPLEMENTAL PROVISIONS
§ 1801. Approval of Covenant to Establish a Commonwealth of the Northern Mariana Islands
The Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, the text of which is as follows, is hereby approved.
(Pub. L. 94–241, § 1, Mar. 24, 1976, 90 Stat. 263.)


References in TextThe Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, referred to in text, which was contained in this section (section 1 of Pub. L. 94–241), is set out as a note below.

Codification
Section was formerly set out as a note under section 1681 of this title.

Short Title of 2019 AmendmentPub. L. 116–94, div. P, title IX, § 901, Dec. 20, 2019, 133 Stat. 3197, provided that: “This title [amending section 1806 of this title] may be cited as the ‘Disaster Recovery Workforce Act’.”

Pub. L. 116–24, § 1, June 25, 2019, 133 Stat. 977, provided that: “This Act [amending section 1806 of this title] may be cited as the ‘Northern Mariana Islands Long-Term Legal Residents Relief Act’.”


Short Title of 2018 AmendmentPub. L. 115–218, § 1, July 24, 2018, 132 Stat. 1547, provided that: “This Act [amending section 1806 of this title and enacting provisions set out as notes under sections 1806 and 1807 of this title] may be cited as the ‘Northern Mariana Islands U.S. Workforce Act of 2018’.”


Short Title of 2017 AmendmentPub. L. 115–53, § 1, Aug. 22, 2017, 131 Stat. 1091, provided that: “This Act [amending section 1806 of this title] may be cited as the ‘Northern Mariana Islands Economic Expansion Act’.”



Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of this title.

Applicability of Requirement of United States Citizenship or Nationality as Prerequisite of Any Benefit, Right, Etc., to Citizens of Northern Mariana IslandsPub. L. 98–213, §§ 17–25, Dec. 8, 1983, 97 Stat. 1463–1466, exempted citizens of Northern Mariana Islands from laws prohibiting United States Government from compensating or employing noncitizens and from requirement of United States citizenship in certain Federal laws providing Federal services or financial assistance to Northern Mariana Islands, authorized President to issue proclamations exempting citizens of Northern Mariana Islands from United States citizenship or nationality requirements of certain statutes, provided that if President failed to timely issue a proclamation, the requirement of United States citizenship or nationality as a prerequisite of any benefit, right, privilege, or immunity in any statute made applicable to the Northern Mariana Islands would not apply to citizens of the Northern Mariana Islands, provided that Pub. L. 98–213 did not extend to Northern Mariana Islands any statutory provision or regulation, particularly statutes relating to immigration and nationality, not otherwise applicable to or within Northern Mariana Islands, provided for termination of President’s authority to issue proclamations upon establishment of Commonwealth of the Northern Mariana Islands, defined terms, and provided for merger of benefits acquired under Pub. L. 98–213 into those acquired by virtue of United States citizenship unless recipient exercised his privilege to become a national but not a citizen of United States.

Authorization of Appropriations for Transition of Mariana Islands District to Commonwealth StatusPub. L. 94–27, § 2, May 28, 1975, 89 Stat. 95, authorized appropriation of $1,500,000 to aid in transition of Mariana Islands District to a new Commonwealth status as a territory of United States and provided that no part could be obligated or expended until Congress approved final agreement between Marianas Political Status Commission and United States.

Recital ClausesPub. L. 94–241 which enacted this subchapter contained several “Whereas” clauses reading as follows:
“Whereas the United States is the administering authority of the Trust Territory of the Pacific Islands under the terms of the trusteeship agreement for the former Japanese-mandated islands entered into by the United States with the Security Council of the United Nations on April 2, 1947, and approved by the United States on July 18, 1947; and
“Whereas the United States, in accordance with the trusteeship agreement and the Charter of the United Nations, has assumed the obligation to promote the development of the peoples of the trust territory toward self-government or independence as may be appropriate to the particular circumstances of the trust territory and its peoples and the freely expressed wishes of the peoples concerned; and
“Whereas the United States, in response to the desires of the people of the Northern Mariana Islands clearly expressed over the past twenty years through public petition and referendum, and in response to its own obligations under the trusteeship agreement to promote self-determination, entered into political status negotiations with representatives of the people of the Northern Mariana Islands; and
“Whereas, on February 15, 1975, a ‘Covenant to Establish A Commonwealth of the Northern Mariana Islands in Political Union with the United States of America’ [set out below] was signed by the Marianas Political Status Commission for the people of the Northern Mariana Islands and by the President’s Personal Representative, Ambassador F. Haydn Williams for the United States of America, following which the covenant was approved by the unanimous vote of the Mariana Islands District Legislature on February 20, 1975 and by 78.8 per centum of the people of the Northern Mariana Islands voting in a plebiscite held on June 17, 1975”.



Text of CovenantPub. L. 94–241, § 1, Mar. 24, 1976, 90 Stat. 263, as amended by Pub. L. 98–213, § 9, Dec. 8, 1983, 97 Stat. 1461; Pub. L. 104–208, div. A, title I, § 101(d) [title I], Sept. 30, 1996, 110 Stat. 3009–181, 3009–196; Pub. L. 110–229, title VII, § 702(g)(1), May 8, 2008, 122 Stat. 864, contained the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America as follows:
“Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America
“Whereas, the Charter of the United Nations and the Trusteeship Agreement between the Security Council of the United Nations and the United States of America guarantee to the people of the Northern Mariana Islands the right freely to express their wishes for self-government or independence; and
“Whereas, the United States supports the desire of the people of the Northern Mariana Islands to exercise their inalienable right of self-determination; and
“Whereas, the people of the Northern Mariana Islands and the people of the United States share the goals and values found in the American system of government based upon the principles of government by the consent of the governed, individual freedom and democracy; and
“Whereas, for over twenty years, the people of the Northern Mariana Islands, through public petition and referendum, have clearly expressed their desire for political union with the United States;
“Now, therefore, the Marianas Political Status Commission, being the duly appointed representative of the people of the Northern Mariana Islands, and the Personal Representative of the President of the United States have entered into this Covenant in order to establish a self-governing commonwealth for the Northern Mariana Islands within the American political system and to define the future relationship between the Northern Mariana Islands and the United States. This Covenant will be mutually binding when it is approved by the United States, by the Mariana Islands District Legislature and by the people of the Northern Mariana Islands in a plebiscite, constituting on their part a sovereign act of self-determination.
“Article I
“political relationship
“Section 101. The Northern Mariana Islands upon termination of the Trusteeship Agreement will become a self-governing commonwealth to be known as the ‘Commonwealth of the Northern Mariana Islands’, in political union with and under the sovereignty of the United States of America.
“Section 102. The relations between the Northern Mariana Islands and the United States will be governed by this Covenant which, together with those provisions of the Constitution, treaties and laws of the United States applicable to the Northern Mariana Islands, will be the supreme law of the Northern Mariana Islands.
“Section 103. The people of the Northern Mariana Islands will have the right of local self-government and will govern themselves with respect to internal affairs in accordance with a Constitution of their own adoption.
“Section 104. The United States will have complete responsibility for and authority with respect to matters relating to foreign affairs and defense affecting the Northern Mariana Islands.
“Section 105. The United States may enact legislation in accordance with its constitutional processes which will be applicable to the Northern Mariana Islands, but if such legislation cannot also be made applicable to the several States the Northern Mariana Islands must be specifically named therein for it to become effective in the Northern Mariana Islands. In order to respect the right of self-government guaranteed by this Covenant the United States agrees to limit the exercise of that authority so that the fundamental provisions of this Covenant, namely Articles I, II and III and Sections 501 and 805, may be modified only with the consent of the Government of the United States and the Government of the Northern Mariana Islands.
“Article II
“constitution of the northern mariana islands
“Section 201. The people of the Northern Mariana Islands will formulate and approve a Constitution and may amend their Constitution pursuant to the procedures provided therein.
“Section 202. The Constitution will be submitted to the Government of the United States for approval on the basis of its consistency with this Covenant and those provisions of the Constitution, treaties and laws of the United States to be applicable to the Northern Mariana Islands. The Constitution will be deemed to have been approved six months after its submission to the President on behalf of the Government of the United States unless earlier approved or disapproved. If disapproved the Constitution will be returned and will be resubmitted in accordance with this Section. Amendments to the Constitution may be made by the people of the Northern Mariana Islands without approval by the Government of the United States, but the courts established by the Constitution or laws of the United States will be competent to determine whether the Constitution and subsequent amendments thereto are consistent with this Covenant and with those provisions of the Constitution, treaties and laws of the United States applicable to the Northern Mariana Islands.
“Section 203. (a) The Constitution will provide for a republican form of government with separate executive, legislative and judicial branches, and will contain a bill of rights.
“(b) The executive power of the Northern Mariana Islands will be vested in a popularly elected Governor and such other officials as the Constitution or laws of the Northern Mariana Islands may provide.
“(c) The legislative power of the Northern Mariana Islands will be vested in a popularly elected legislature and will extend to all rightful subjects of legislation. The Constitution of the Northern Mariana Islands will provide for equal representation for each of the chartered municipalities of the Northern Mariana Islands in one house of a bicameral legislature, notwithstanding other provisions of this Covenant or those provisions of the Constitution or laws of the United States applicable to the Northern Mariana Islands.
“(d) The judicial power of the Northern Mariana Islands will be vested in such courts as the Constitution or laws of the Northern Mariana Islands may provide. The Constitution or laws of the Northern Mariana Islands may vest in such courts jurisdiction over all causes in the Northern Mariana Islands over which any court established by the Constitution or laws of the United States does not have exclusive jurisdiction.
“Section 204. All members of the legislature of the Northern Mariana Islands and all officers and employees of the Government of the Northern Mariana Islands will take an oath or affirmation to support this Covenant, those provisions of the Constitution, treaties and laws of the United States applicable to the Northern Mariana Islands, and the Constitution and laws of the Northern Mariana Islands.
“Article III
“citizenship and nationality
“Section 301. The following persons and their children under the age of 18 years on the effective date of this Section, who are not citizens or nationals of the United States under any other provision of law, and who on that date do not owe allegiance to any foreign state, are declared to be citizens of the United States, except as otherwise provided in Section 302:
“(a) all persons born in the Northern Mariana Islands who are citizens of the Trust Territory of the Pacific Islands on the day preceding the effective date of this Section, and who on that date are domiciled in the Northern Mariana Islands or in the United States or any territory or possession thereof;
“(b) all persons who are citizens of the Trust Territory of the Pacific Islands on the day preceding the effective date of this Section, who have been domiciled continuously in the Northern Mariana Islands for at least five years immediately prior to that date, and who, unless under age, registered to vote in elections for the Marianas Islands District Legislature or for any municipal election in the Northern Mariana Islands prior to January 1, 1975; and
“(c) all persons domiciled in the Northern Mariana Islands on the day preceding the effective date of this Section, who, although not citizens of the Trust Territory of the Pacific Islands, on that date have been domiciled continuously in the Northern Mariana Islands beginning prior to January 1, 1974.
“Section 302. Any person who becomes a citizen of the United States solely by virtue of the provisions of Section 301 may within six months after the effective date of that Section or within six months after reaching the age of 18 years, whichever date is the later, become a national but not a citizen of the United States by making a declaration under oath before any court established by the Constitution or laws of the United States or any court of record in the Commonwealth in the form as follows:
“ ‘I ________ being duly sworn, hereby declare my intention to be a national but not a citizen of the United States.’
“Section 303. All persons born in the Commonwealth on or after the effective date of this Section and subject to the jurisdiction of the United States will be citizens of the United States at birth.
“Section 304. Citizens of the Northern Mariana Islands will be entitled to all privileges and immunities of citizens in the several States of the United States.
“Article IV
“judicial authority
“Section 401. The United States will establish for and within the Northern Mariana Islands a court of record to be known as the ‘District Court for the Northern Mariana Islands’. The Northern Mariana Islands will constitute a part of the same judicial circuit of the United States as Guam.
“Section 402. (a) The District Court for the Northern Mariana Islands will have the jurisdiction of a district court of the United States, except that in all causes arising under the Constitution, treaties or laws of the United States it will have jurisdiction regardless of the sum or value of the matter in controversy.
“(b) The District Court will have original jurisdiction in all causes in the Northern Mariana Islands not described in Subsection (a) jurisdiction over which is not vested by the Constitution or laws of the Northern Mariana Islands in a court or courts of the Northern Mariana Islands. In causes brought in the District Court solely on the basis of this subsection, the District Court will be considered a court of the Northern Mariana Islands for the purposes of determining the requirements of indictment by grand jury or trial by jury.
“(c) The District Court will have such appellate jurisdiction as the Constitution or laws of the Northern Mariana Islands may provide. When it sits as an appellate court, the District Court will consist of three judges, at least one of whom will be a judge of a court of record of the Northern Mariana Islands.
“Section 403. (a) The relations between the courts established by the Constitution or laws of the United States and the courts of the Northern Mariana Islands with respect to appeals, certiorari, removal of causes, the issuance of writs of habeas corpus and other matters or proceedings will be governed by the laws of the United States pertaining to the relations between the courts of the United States and the courts of the several States in such matters and proceedings, except as otherwise provided in this Article; provided that for the first fifteen years following the establishment of an appellate court of the Northern Mariana Islands the United States Court of Appeals for the judicial circuit which includes the Northern Mariana Islands will have jurisdiction of appeals from all final decisions of the highest court of the Northern Mariana Islands from which a decision could be had in all cases involving the Constitution, treaties or laws of the United States, or any authority exercised thereunder, unless those cases are reviewable in the District Court for the Northern Mariana Islands pursuant to Subsection 402(c).
“(b) Those portions of Title 28 of the United States Code which apply to Guam or the District Court of Guam will be applicable to the Northern Mariana Islands or the District Court for the Northern Mariana Islands, respectively, except as otherwise provided in this Article.
“Article V
“applicability of laws
“Section 501. (a) To the extent that they are not applicable of their own force, the following provisions of the Constitution of the United States will be applicable within the Northern Mariana Islands as if the Northern Mariana Islands were one of the several States: Article I, Section 9, Clauses 2, 3, and 8; Article I, Section 10, Clauses 1 and 3; Article IV, Section 1 and Section 2, Clauses 1 and 2; Amendments 1 through 9, inclusive; Amendment 13; Amendment 14, Section 1; Amendment 15; Amendment 19; and Amendment 26; provided, however, that neither trial by jury nor indictment by grand jury shall be required in any civil action or criminal prosecution based on local law, except where required by local law. Other provisions of or amendments to the Constitution of the United States, which do not apply of their own force within the Northern Mariana Islands, will be applicable within the Northern Mariana Islands only with approval of the Government of the Northern Mariana Islands and of the Government of the United States.
“(b) The applicability of certain provisions of the Constitution of the United States to the Northern Mariana Islands will be without prejudice to the validity of and the power of the Congress of the United States to consent to Sections 203, 506 and 805 and the proviso in Subsection (a) of this Section.
“Section 502. (a) The following laws of the United States in existence on the effective date of this Section and subsequent amendments to such laws will apply to the Northern Mariana Islands, except as otherwise provided in this Covenant:
“(1) those laws which provide federal services and financial assistance programs and the federal banking laws as they apply to Guam; Section 228 of Title II and Title XVI of the Social Security Act as it applies to the several States; the Public Health Service Act as it applies to the Virgin Islands; and the Micronesian Claims Act as it applies to the Trust Territory of the Pacific Islands;
“(2) those laws not described in paragraph (1) which are applicable to Guam and which are of general application to the several States as they are applicable to the several States; and
“(3) those laws not described in paragraph (1) or (2) which are applicable to the Trust Territory of the Pacific Islands, but not their subsequent amendments unless specifically made applicable to the Northern Mariana Islands, as they apply to the Trust Territory of the Pacific Islands until termination of the Trusteeship Agreement, and will thereafter be inapplicable.
“(b) The laws of the United States regarding coastal shipments and the conditions of employment, including the wages and hours of employees, will apply to the activities of the United States Government and its contractors in the Northern Mariana Islands.
“Section 503. The following laws of the United States, presently inapplicable to the Trust Territory of the Pacific Islands, will not apply to the Northern Mariana Islands except in the manner and to the extent made applicable to them by the Congress by law after termination of the Trusteeship Agreement:
“(a) except as otherwise provided in Subsection (b) of Section 502, the coastwise laws of the United States and any prohibition in the laws of the United States against foreign vessels landing fish or unfinished fish products in the United States; and
“(b) the minimum wage provisions of Section 6, Act of June 25, 1938, 52 Stat. 1062, as amended. (As amended Pub. L. 110–229, title VII, § 702(g)(1)(A), May 8, 2008, 122 Stat. 864.)
“Section 504. The President will appoint a Commission on Federal Laws to survey the laws of the United States and to make recommendations to the United States Congress as to which laws of the United States not applicable to the Northern Mariana Islands should be made applicable and to what extent and in what manner, and which applicable laws should be made inapplicable and to what extent and in what manner. The Commission will consist of seven persons (at least four of whom will be citizens of the Trust Territory of the Pacific Islands who are and have been for at least five years domiciled continuously in the Northern Mariana Islands at the time of their appointments) who will be representative of the federal, local, private and public interests in the applicability of laws of the United States to the Northern Mariana Islands. The Commission will make its final report and recommendations to the Congress within one year after the termination of the Trusteeship Agreement, and before that time will make such interim reports and recommendations to the Congress as it considers appropriate to facilitate the transition of the Northern Mariana Islands to its new political status. In formulating its recommendations the Commission will take into consideration the potential effect of each law on local conditions within the Northern Mariana Islands, the policies embodied in the law and the provisions and purposes of this Covenant. The United States will bear the cost of the work of the Commission.
“Section 505. The laws of the Trust Territory of the Pacific Islands, of the Mariana Islands District and its local municipalities, and all other Executive and District orders of a local nature applicable to the Northern Mariana Islands on the effective date of this Section and not inconsistent with this Covenant or with those provisions of the Constitution, treaties or laws of the United States applicable to the Northern Mariana Islands will remain in force and effect until and unless altered by the Government of the Northern Mariana Islands.
“Section 506. [Repealed. Pub. L. 110–229, title VII, § 702(g)(1)(B), May 8, 2008, 122 Stat. 864.]
“Article VI
“revenue and taxation
“Section 601. (a) The income tax laws in force in the United States will come into force in the Northern Mariana Islands as a local territorial income tax on the first day of January following the effective date of this Section, in the same manner as those laws are in force in Guam.
“(b) Any individual who is a citizen or a resident of the United States, of Guam, or of the Northern Mariana Islands (including a national of the United States who is not a citizen), will file only one income tax return with respect to his income, in a manner similar to the provisions of Section 935 of Title 26, United States Code.
“(c) References in the Internal Revenue Code to Guam will be deemed also to refer to the Northern Mariana Islands, where not otherwise distinctly expressed or manifestly incompatible with the intent thereof or of this Covenant.
“Section 602. The Government of the Northern Mariana Islands may by local law impose such taxes, in addition to those imposed under Section 601, as it deems appropriate and provide for the rebate of any taxes received by it, except that the power of the Government of the Northern Mariana Islands to rebate collections of the local territorial income tax received by it will be limited to taxes on income derived from sources within the Northern Mariana Islands.
“Section 603. (a) The Northern Mariana Islands will not be included within the customs territory of the United States.
“(b) The Government of the Northern Mariana Islands may, in a manner consistent with the international obligations of the United States, levy duties on goods imported into its territory from any area outside the customs territory of the United States and impose duties on exports from its territory.
“(c) Imports from the Northern Mariana Islands into the customs territory of the United States will be subject to the same treatment as imports from Guam into the customs territory of the United States.
“(d) The Government of the United States will seek to obtain from foreign countries favorable treatment for exports from the Northern Mariana Islands and will encourage other countries to consider the Northern Mariana Islands a developing territory.
“Section 604. (a) The Government of the United States may levy excise taxes on goods manufactured, sold or used or services rendered in the Northern Mariana Islands in the same manner and to the same extent as such taxes are applicable within Guam.
“(b) The Government of the Northern Mariana Islands will have the authority to impose excise taxes upon goods manufactured, sold or used or services rendered within its territory or upon goods imported into its territory, provided that such excise taxes imposed on goods imported into its territory will be consistent with the international obligations of the United States.
“Section 605. Nothing in this Article will be deemed to authorize the Government of the Northern Mariana Islands to impose any customs duties on the property of the United States or on the personal property of military or civilian personnel of the United States Government or their dependents entering or leaving the Northern Mariana Islands pursuant to their contract of employment or orders assigning them to or from the Northern Mariana Islands or to impose any taxes on the property, activities or instrumentalities of the United States which one of the several States could not impose; nor will any provision of this Article be deemed to affect the operation of the Soldiers and Sailors Civil Relief Act of 1940, as amended, which will be applicable to the Northern Mariana Islands as it is applicable to Guam.
“Section 606. (a) Not later than at the time this Covenant is approved, that portion of the Trust Territory Social Security Retirement Fund attributable to the Northern Mariana Islands will be transferred to the Treasury of the United States, to be held in trust as a separate fund to be known as the ‘Northern Mariana Islands Social Security Retirement Fund’. This fund will be administered by the United States in accordance with the social security laws of the Trust Territory of the Pacific Islands in effect at the time of such transfer, which may be modified by the Government of the Northern Mariana Islands only in a manner which does not create any additional differences between the social security laws of the Trust Territory of the Pacific Islands and the laws described in Subsection (b). The United States will supplement such fund if necessary to assure that persons receive benefits therefrom comparable to those they would have received from the Trust Territory Social Security Retirement Fund under the laws applicable thereto on the day preceding the establishment of the Northern Mariana Islands Social Security Retirement Fund, so long as the rate of contributions thereto also remains comparable.
“(b) Those laws of the United States which impose excise and self-employment taxes to support or which provide benefits from the United States Social Security System will on January 1 of the first calendar year following the termination of the Trusteeship Agreement or upon such earlier date as may be agreed to by the Government of the Northern Mariana Islands and the Government of the United States become applicable to the Northern Mariana Islands as they apply to Guam. (As amended Pub. L. 98–213, § 9, Dec. 8, 1983, 97 Stat. 1461.)
“(c) At such time as the laws described in Subsection (b) become applicable to the Northern Mariana Islands:
“(1) the Northern Mariana Islands Social Security Retirement Fund will be transferred into the appropriate Federal Social Security Trust Funds;
“(2) prior contributions by or on behalf of persons domiciled in the Northern Mariana Islands to the Trust Territory Social Security Retirement Fund or the Northern Mariana Islands Social Security Retirement Fund will be considered to have been made to the appropriate Federal Social Security Trust Funds for the purpose of determining eligibility of those persons in the Northern Mariana Islands for benefits under those laws; and
“(3) persons domiciled in the Northern Mariana Islands who are eligible for or entitled to social security benefits under the laws of the Trust Territory of the Pacific Islands or of the Northern Mariana Islands will not lose their entitlement and will be eligible for or entitled to benefits under the laws described in Subsection (b).
“Section 607. (a) All bonds or other obligations issued by the Government of the Northern Mariana Islands or by its authority will be exempt, as to principal and interest, from taxation by the United States, or by any State, territory or possession of the United States, or any political subdivision of any of them.
“(b) During the initial seven year period of financial assistance provided for in Section 702, and during such subsequent periods of financial assistance as may be agreed, the Government of the Northern Mariana Islands will authorize no public indebtedness (other than bonds or other obligations of the Government payable solely from revenues derived from any public improvement or undertaking) in excess of ten percentum of the aggregate assessed valuation of the property within the Northern Mariana Islands.
“Article VII
“united states financial assistance
“Section 701. The Government of the United States will assist the Government of the Northern Mariana Islands in its efforts to achieve a progressively higher standard of living for its people as part of the American economic community and to develop the economic resources needed to meet the financial responsibilities of local self-government. To this end, the United States will provide direct multi-year financial support to the Government of the Northern Mariana Islands for local government operations, for capital improvement programs and for economic development. The initial period of such support will be seven years, as provided in Section 702.
“Section 702. Approval of this Covenant by the United States will constitute a commitment and pledge of the full faith and credit of the United States for the payment, as well as an authorization for the appropriation, of the following guaranteed annual levels of direct grant assistance to the Government of the Northern Mariana Islands for each of the seven fiscal years following the effective date of this Section:
“(a) $8.25 million for budgetary support for government operations, of which $250,000 each year will be reserved for a special education training fund connected with the change in the political status of the Northern Mariana Islands;
“(b) $4 million for capital improvement projects, of which $500,000 each year will be reserved for such projects on the Island of Tinian and $500,000 each year will be reserved for such projects on the Island of Rota; and
“(c) $1.75 million for an economic development loan fund, of which $500,000 each year will be reserved for small loans to farmers and fishermen and to agricultural and marine cooperatives, and of which $250,000 each year will be reserved for a special program of low interest housing loans for low income families.
“Section 703. (a) The United States will make available to the Northern Mariana Islands the full range of federal programs and services available to the territories of the United States. Funds provided under Section 702 will be considered to be local revenues when used as the local share required to obtain federal programs and services. (As amended Pub. L. 104–208, div. A, title I, § 101(d) [title I], Sept. 30, 1996, 110 Stat. 3009–181, 3009–196.)
“(b) There will be paid into the Treasury of the Government of the Northern Mariana Islands, to be expended to the benefit of the people thereof as that Government may by law prescribe, the proceeds of all customs duties and federal income taxes derived from the Northern Mariana Islands, the proceeds of all taxes collected under the internal revenue laws of the United States on articles produced in the Northern Mariana Islands and transported to the United States, its territories or possessions, or consumed in the Northern Mariana Islands, the proceeds of any other taxes which may be levied by the Congress on the inhabitants of the Northern Mariana Islands, and all quarantine and passport fees collected in the Northern Mariana Islands, except that nothing in this Section shall be construed to apply to any tax imposed by Chapters 2 or 21 of Title 26, United States Code. (As amended Pub. L. 110–229, title VII, § 702(g)(1)(C), May 8, 2008, 122 Stat. 864.)
“Section 704. (a) Funds provided under Section 702 not obligated or expended by the Government of the Northern Mariana Islands during any fiscal year will remain available for obligation or expenditure by that Government in subsequent fiscal years for the purposes for which the funds were appropriated.
“(b) Approval of this Covenant by the United States will constitute an authorization for the appropriation of a pro-rata share of the funds provided under Section 702 for the period between the effective date of this Section and the beginning of the next succeeding fiscal year.
“(c) The amounts stated in Section 702 will be adjusted for each fiscal year by a percentage which will be the same as the percentage change in the United States Department of Commerce composite price index using the beginning of Fiscal Year 1975 as the base.
“(d) Upon expiration of the seven year period of guaranteed annual direct grant assistance provided by Section 702, the annual level of payments in each category listed in Section 702 will continue until Congress appropriates a different amount or otherwise provides by law.
“Article VIII
“property
“Section 801. All right, title and interest of the Government of the Trust Territory of the Pacific Islands in and to real property in the Northern Mariana Islands on the date of the signing of this Covenant or thereafter acquired in any manner whatsoever will, no later than upon the termination of the Trusteeship Agreement, be transferred to the Government of the Northern Mariana Islands. All right, title and interest of the Government of the Trust Territory of the Pacific Islands in and to all personal property on the date of the signing of this Covenant or thereafter acquired in any manner whatsoever will, no later than upon the termination of the Trusteeship Agreement, be distributed equitably in a manner to be determined by the Government of the Trust Territory of the Pacific Islands in consultation with those concerned, including the Government of the Northern Mariana Islands.
“Section 802. (a) The following property will be made available to the Government of the United States by lease to enable it to carry out its defense responsibilities:
“(1) on Tinian Island, approximately 17,799 acres (7,203 hectares) and the waters immediately adjacent thereto;
“(2) on Saipan Island, approximately 177 acres (72 hectares) at Tanapag Harbor; and
“(3) on Farallon de Medinilla Island, approximately 206 acres (83 hectares) encompassing the entire island, and the waters immediately adjacent thereto.
“(b) The United States affirms that it has no present need for or present intention to acquire any greater interest in property listed above than that which is granted to it under Subsection 803(a), or to acquire any property in addition to that listed in Subsection (a), above, in order to carry out its defense responsibilities.
“Section 803. (a) The Government of the Northern Mariana Islands will lease the property described in Subsection 802(a) to the Government of the United States for a term of fifty years, and the Government of the United States will have the option of renewing this lease for all or part of such property for an additional term of fifty years if it so desires at the end of the first term.
“(b) The Government of the United States will pay to the Government of the Northern Mariana Islands in full settlement of this lease, including the second fifty year term of the lease if extended under the renewal option, the total sum of $19,520,600, determined as follows:
“(1) for that property on Tinian Island, $17.5 million;
“(2) for that property at Tanapag Harbor on Saipan Island, $2 million; and
“(3) for that property known as Farallon de Medinilla, $20,600.
The sum stated in this Subsection will be adjusted by a percentage which will be the same as the percentage change in the United States Department of Commerce composite price index from the date of signing the Covenant.
“(c) A separate Technical Agreement Regarding Use of Land To Be Leased by the United States in the Northern Mariana Islands will be executed simultaneously with this Covenant. The terms of the lease to the United States will be in accordance with this Section and with the terms of the Technical Agreement. The Technical Agreement will also contain terms relating to the leaseback of property, to the joint use arrangements for San Jose Harbor and West Field on Tinian Island, and to the principles which will govern the social structure relations between the United States military and the Northern Mariana Islands civil authorities.
“(d) From the property to be leased to it in accordance with this Covenant the Government of the United States will lease back to the Government of the Northern Mariana Islands, in accordance with the Technical Agreement, for the sum of one dollar per acre per year, approximately 6,458 acres (2,614 hectares) on Tinian Island and approximately 44 acres (18 hectares) at Tanapag Harbor on Saipan Island, which will be used for purposes compatible with their intended military use.
“(e) From the property to be leased to it at Tanapag Harbor on Saipan Island the Government of the United States will make available to the Government of the Northern Mariana Islands 133 acres (54 hectares) at no cost. This property will be set aside for public use as an American memorial park to honor the American and Marianas dead in the World War II Marianas Campaign. The $2 million received from the Government of the United States for the lease of this property will be placed into a trust fund, and used for the development and maintenance of the park in accordance with the Technical Agreement.
“Section 804. (a) The Government of the United States will cause all agreements between it and the Government of the Trust Territory of the Pacific Islands which grant to the Government of the United States use or other rights in real property in the Northern Mariana Islands to be terminated upon or before the effective date of the Section. All right, title and interest of the Government of the Trust Territory of the Pacific Islands in and to any real property with respect to which the Government of the United States enjoys such use or other rights will be transferred to the Government of the Northern Mariana Islands at the time of such termination. From the time such right, title and interest is so transferred the Government of the Northern Mariana Islands will assure the Government of the United States the continued use of the real property then actively used by the Government of the United States for civilian governmental purposes on terms comparable to those enjoyed by the Government of the United States under its arrangements with the Government of the Trust Territory of the Pacific Islands on the date of the signature of this Covenant.
“(b) All facilities at Isely Field developed with federal aid and all facilities at that field usable for the landing and take-off of aircraft will be available to the United States for use by military and naval aircraft, in common with other aircraft, at all times without charge, except, if the use by military and naval aircraft shall be substantial, a reasonable share, proportional to such use, of the cost of operating and maintaining the facilities so used may be charged at a rate established by agreement between the Government of the Northern Mariana Islands and the Government of the United States.
“Section 805. Except as otherwise provided in this Article, and notwithstanding the other provisions of this Covenant, or those provisions of the Constitution, treaties or laws of the United States applicable to the Northern Mariana Islands, the Government of the Northern Mariana Islands, in view of the importance of the ownership of land for the culture and traditions of the people of the Northern Mariana Islands, and in order to protect them against exploitation and to promote their economic advancement and self-sufficiency:
“(a) will until twenty-five years after the termination of the Trusteeship Agreement, and may thereafter, regulate the alienation of permanent and long-term interests in real property so as to restrict the acquisition of such interests to persons of Northern Mariana Islands descent; and
“(b) may regulate the extent to which a person may own or hold land which is now public land.
“Section 806. (a) The United States will continue to recognize and respect the scarcity and special importance of land in the Northern Mariana Islands. If the United States must acquire any interest in real property not transferred to it under this Covenant, it will follow the policy of seeking to acquire only the minimum area necessary to accomplish the public purpose for which the real property is required, of seeking only the minimum interest in real property necessary to support such public purpose, acquiring title only if the public purpose cannot be accomplished if a lesser interest is obtained, and of seeking first to satisfy its requirement by acquiring an interest in public rather than private real property.
“(b) The United States may, upon prior written notice to the Government of the Northern Mariana Islands, acquire for public purposes in accordance with federal laws and procedures any interest in real property in the Northern Mariana Islands by purchase, lease, exchange, gift or otherwise under such terms and conditions as may be negotiated by the parties. The United States will in all cases attempt to acquire any interest in real property for public purposes by voluntary means under this Subsection before exercising the power of eminent domain. No interest in real property will be acquired unless duly authorized by the Congress of the United States and appropriations are available therefor.
“(c) In the event it is not possible for the United States to obtain an interest in real property for public purposes by voluntary means, it may exercise within the Commonwealth the power of eminent domain to the same extent and in the same manner as it has and can exercise the power of eminent domain in a State of the Union. The power of eminent domain will be exercised within the Commonwealth only to the extent necessary and in compliance with applicable United States laws, and with full recognition of the due process required by the United States Constitution.
“Article IX
“northern mariana islands representative and consultation
“Section 901. The Constitution or laws of the Northern Mariana Islands may provide for the appointment or election of a Resident Representative to the United States, whose term of office will be two years, unless otherwise determined by local law, and who will be entitled to receive official recognition as such Representative by all of the departments and agencies of the Government of the United States upon presentation through the Department of State of a certificate of selection from the Governor. The Represenative [sic] must be a citizen and resident of the Northern Mariana Islands, at least twenty-five years of age, and, after termination of the Trusteeship Agreement, a citizen of the United States.
“Section 902. The Government of the United States and the Government of the Northern Mariana Islands will consult regularly on all matters affecting the relationship between them. At the request of either Government, and not less frequently than every ten years, the President of the United States and the Governor of the Northern Mariana Islands will designate special representatives to meet and to consider in good faith such issues affecting the relationship between the Northern Mariana Islands and the United States as may be designated by either Government and to make a report and recommendations with respect thereto. Special representatives will be appointed in any event to consider and to make recommendations regarding future multi-year financial assistance to the Northern Mariana Islands pursuant to Section 701, to meet at least one year prior to the expiration of every period of such financial assistance.
“Section 903. Nothing herein shall prevent the presentation of cases or controversies arising under this Covenant to courts established by the Constitution or laws of the United States. It is intended that any such cases or controversies will be justiciable in such courts and that the undertakings by the Government of the United States and by the Government of the Northern Mariana Islands provided for in this Covenant will be enforceable in such courts.
“Section 904. (a) The Government of the United States will give sympathetic consideration to the views of the Government of the Northern Mariana Islands on international matters directly affecting the Northern Mariana Islands and will provide opportunities for the effective presentation of such views to no less extent than such opportunities are provided to any other territory or possession under comparable circumstances.
“(b) The United States will assist and facilitate the establishment by the Northern Mariana Islands of offices in the United States and abroad to promote local tourism and other economic or cultural interests of the Northern Mariana Islands.
“(c) On its request the Northern Mariana Islands may participate in regional and other international organizations concerned with social, economic, educational, scientific, technical and cultural matters when similar participation is authorized for any other territory or possession of the United States under comparable circumstances.
“Article X
“approval, effective dates, and definitions
“Section 1001. (a) This Covenant will be submitted to the Mariana Islands District Legislature for its approval. After its approval by the Mariana Islands District Legislature, this Covenant will be submitted to the people of the Northern Mariana Islands for approval in a plebiscite to be called by the United States. Only persons who are domiciled exclusively in the Northern Mariana Islands and who meet such other qualifications, including timely registration, as are promulgated by the United States as administering authority will be eligible to vote in the plebiscite. Approval must be by a majority of at least 55% of the valid votes cast in the plebiscite. The results of the plebiscite will be certified to the President of the United States.
“(b) This Covenant will be approved by the United States in accordance with its constitutional processes and will thereupon become law.
“Section 1002. The President of the United States will issue a proclamation announcing the termination of the Trusteeship Agreement, or the date on which the Trusteeship Agreement will terminate, and the establishment of the Commonwealth in accordance with this Covenant. Any determination by the President that the Trusteeship Agreement has been terminated or will be terminated on a day certain will be final and will not be subject to review by any authority, judicial or otherwise, of the Trust Territory of the Pacific Islands, the Northern Mariana Islands or the United States.
“Section 1003. The provisions of this Covenant will become effective as follows, unless otherwise specifically provided:
“(a) Sections 105, 201–203, 503, 504, 606, 801, 903 and Article X will become effective on approval of this Covenant;
“(b) Sections 102, 103, 204, 304, Article IV, Sections 501, 502, 505, 601–605, 607, Article VII, Sections 802–805, 901 and 902 will become effective on a date to be determined and proclaimed by the President of the United States which will be not more than 180 days after this Covenant and the Constitution of the Northern Mariana Islands have both been approved; and
“(c) The remainder of this Covenant will become effective upon the termination of the Trusteeship Agreement and the establishment of the Commonwealth of the Northern Mariana Islands.
“Section 1004. (a) The application of any provision of the Constitution or laws of the United States which would otherwise apply to the Northern Mariana Islands may be suspended until termination of the Trusteeship Agreement if the President finds and declares that the application of such provision prior to termination would be inconsistent with the Trusteeship Agreement.
“(b) The Constitution of the Northern Mariana Islands will become effective in accordance with its terms on the same day that the provisions of this Covenant specified in Subsection 1003(b) become effective, provided that if the President finds and declares that the effectiveness of any provision of the Constitution of the Northern Mariana Islands prior to termination of the Trusteeship Agreement would be inconsistent with the Trusteeship Agreement such provision will be ineffective until termination of the Trusteeship Agreement. Upon the establishment of the Commonwealth of the Northern Mariana Islands the Constitution will become effective in its entirety in accordance with its terms as the Constitution of the Commonwealth of the Northern Mariana Islands.
“Section 1005. As used in this Covenant:
“(a) ‘Trusteeship Agreement’ means the Trusteeship Agreement for the former Japanese Mandated Islands concluded between the Security Council of the United Nations and the United States of America, which entered into force on July 18, 1947;
“(b) ‘Northern Mariana Islands’ means the area now known as the Mariana Islands District of the Trust Territory of the Pacific Islands, which lies within the area north of 14° north latitude, south of 21° north latitude, west of 150° east longitude and east of 144° east longitude;
“(c) ‘Government of the Northern Mariana Islands’ includes, as appropriate, the Government of the Mariana Islands District of the Trust Territory of the Pacific Islands at the time this Covenant is signed, its agencies and instrumentalities, and its successors, including the Government of the Commonwealth of the Northern Mariana Islands;
“(d) ‘Territory or possession’ with respect to the United States includes the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam and American Samoa;
“(e) ‘Domicile’ means that place where a person maintains a residence with the intention of continuing such residence for an unlimited or indefinite period, and to which such person has the intention of returning whenever he is absent, even for an extended period.
“Signed at Saipan, Mariana Islands on the fifteenth day of February, 1975.
“For the people of the Northern Mariana Islands:

Edward DLG. Pangelinan,  

Chairman, Marianas 
Political Status Commission.
Vicente N. Santos.  
Vice Chairman, Marianas 
Political Status Commission.
“For the United States of America:

Ambassador F. Haydn Williams,  

Personal Representative of the 
President of the United States.
“Members of the Marianas Political Status Commission:
           Juan LG. Cabrera.
           Vicente T. Camacho.
           Jose R. Cruz.
           Bernard V. Hofschneider.
           Benjamin T. Manglona.
           Daniel T. Muna.
           Dr. Francisco T. Palacios.
           Joaquin I. Pangelinan.
           Manuel A. Sablan.
           Joannes B. Taimanao.
           Pedro A. Tenorio.”
[Pub. L. 110–229, title VII, § 702(g)(2), May 8, 2008, 122 Stat. 864, provided that: “The amendments made by paragraph (1) [amending Covenant set out above] shall take effect on the transition program effective date described in section 6 of Public Law 94–241 [48 U.S.C. 1806] (as added by subsection (a)).”
]


Proc. No. 4534. Constitution of Northern Mariana Islands
Proc. No. 4534, Oct. 24, 1977, 42 F.R. 56593, provided:
On February 15, 1975, the Marianas Political Status Commission, the duly appointed representative of the people of the Northern Mariana Islands, and the Personal Representative of the President of the United States signed a Covenant, the purpose of which is to provide for the eventual establishment of a Commonwealth of the Northern Mariana Islands in political union with the United States of America [set out above]. This Covenant was subsequently approved by the Mariana Islands District Legislature and by the people of the Northern Mariana Islands voting in a plebiscite. The Covenant was approved by the Congress of the United States by joint resolution approved March 24, 1976 (Public Law 94–241; 90 Stat. 263) [48 U.S.C. 1801 et seq.].
In accordance with the provisions of Article II of the Covenant, the people of the Northern Mariana Islands have formulated and approved a Constitution which was submitted to me on behalf of the Government of the United States on April 21, 1977, for approval on the basis of its consistency with the Covenant and those provisions of the Constitution, treaties and laws of the United States to be applicable to the Northern Mariana Islands. Pursuant to the provisions of Section 202 of the Covenant, the Constitution of the Northern Mariana Islands will be deemed to have been approved by the Government of the United States six months after the date of submission to the President unless sooner approved or disapproved.
The six-month period of Section 202 of the Covenant having expired on October 22, 1977, I am pleased to announce that the Constitution of the Northern Mariana Islands is hereby deemed approved.
I am satisfied that the Constitution of the Northern Mariana Islands complies with the requirements of Article II of the Covenant. I have also received advice from the Senate Committee on Energy and Natural Resources and the Subcommittee on National Parks and Insular Affairs of the House Committee on Interior and Insular Affairs that the Constitution complies with those requirements.
Sections 1003(b) and 1004(b) of the Covenant provide that the Constitution of the Northern Mariana Islands and the provisions specified in Section 1003(b) of the Covenant shall become effective on a date proclaimed by the President which will be not more than 180 days after the Covenant and the Constitution of the Northern Mariana Islands have both been approved.
NOW, THEREFORE, I, JIMMY CARTER, President of the United States of America, do hereby proclaim as follows:
Section 1. The Constitution of the Northern Mariana Islands shall come into full force and effect at eleven o’clock on the morning of January 9, 1978, Northern Mariana Islands local time.
Sec. 2. Sections 102, 103, 204, 304, Article IV, Sections 501, 502, 505, 601–605, 607, Article VII, Sections 802–805, 901 and 902 of the Covenant shall come into full force and effect on the date and at the time specified in Section 1 of this Proclamation.
Sec. 3. The authority of the President under Section 1004 of the Covenant to suspend the application of any provision of law to or in the Northern Mariana Islands until the termination of the Trusteeship Agreement is hereby reserved.
IN WITNESS WHEREOF, I have hereunto set my hand this twenty-fourth day of October, in the year of our Lord nineteen hundred seventy-seven, and of the Independence of the United States of America the two hundred and second.

Jimmy Carter.



Proclamation No. 4568
Proc. No. 4568, May 9, 1978, 43 F.R. 19999, related to application of certain United States laws to the Northern Mariana Islands until termination of Trusteeship Agreement.


Proclamation No. 4726
Proc. No. 4726, Feb. 21, 1980, 45 F.R. 12369, related to application of certain United States laws to the Northern Mariana Islands until termination of Trusteeship Agreement.


Proclamation No. 4938
Proc. No. 4938, May 3, 1982, 47 F.R. 19307, related to application of certain United States laws to the Northern Mariana Islands until termination of Trusteeship Agreement.


Proclamation No. 5207
Proc. No. 5207, June 7, 1984, 49 F.R. 24365, related to application of certain laws of the United States to citizens of the Northern Mariana Islands until establishment of Commonwealth of Northern Mariana Islands.


Proc. No. 5564. Covenant With Commonwealth of the Northern Mariana Islands, and Compacts of Free Association With Federated States of Micronesia and Republic of the Marshall Islands; Effective Dates
Proc. No. 5564, Nov. 3, 1986, 51 F.R. 40399, provided:
Since July 18, 1947, the United States has administered the United Nations Trust Territory of the Pacific Islands (“Trust Territory”), which includes the Northern Mariana Islands, the Federated States of Micronesia, the Marshall Islands, and Palau.
On February 15, 1975, after extensive status negotiations, the United States and the Marianas Political Status Commission concluded a Covenant to establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States (“Covenant”) [set out above]. Sections 101, 1002, and 1003(c) of the Covenant provide that the Northern Mariana Islands will become a self-governing Commonwealth in political union with and under the sovereignty of the United States. This Covenant was approved by the Congress by Public Law 94–241 of March 24, 1976, 90 Stat. 263 [48 U.S.C. 1801 et seq.]. Although many sections of the Covenant became effective in 1976 and 1978, certain sections have not previously entered into force.
On October 1, 1982, the Government of the United States and the Government of the Federated States of Micronesia concluded a Compact of Free Association, establishing a relationship of Free Association between the two Governments [see Compact of Free Association, 48 U.S.C. 1901 note]. On June 25, 1983, the Government of the United States and the Government of the Marshall Islands concluded a Compact of Free Association, establishing a relationship of Free Association between the two Governments [see Compact of Free Association, 48 U.S.C. 1901 note]. Pursuant to Sections 111 and 121 of the Compacts, the Federated States of Micronesia and the Republic of the Marshall Islands become self-governing and have the right to conduct foreign affairs in their own name and right upon the effective date of their respective Compacts. Each Compact comes into effect upon (1) mutual agreement between the Government of the United States, acting in fulfillment of its responsibilities as Administering Authority of the Trust Territory of the Pacific Islands, and the other Government; (2) the approval of the Compact by the two Governments, in accordance with their constitutional processes; and (3) the conduct of a plebiscite in that jurisdiction. In the Federated States of Micronesia, the Compact has been approved by the Government in accordance with its constitutional processes, and in a United Nations-observed plebiscite on June 21, 1983, a sovereign act of self-determination. In the Marshall Islands, the Compact has been approved by the Government in accordance with its constitutional processes, and in a United Nations-observed plebiscite on September 7, 1983, a sovereign act of self-determination. In the United States the Compacts have been approved by Public Law 99–239 of January 14, 1986, 99 Stat. 1770 [48 U.S.C. 1901 et seq., 2001 et seq.].
On January 10, 1986, the Government of the United States and the Government of the Republic of Palau concluded a Compact of Free Association, establishing a similar relationship of Free Association between the two Governments [48 U.S.C. 1931 note]. On October 16, 1986, the Congress of the United States approved the Compact of Free Association with the Republic of Palau. In the Republic of Palau, the Compact approval process has not yet been completed. Until the future political status of Palau is resolved, the United States will continue to discharge its responsibilities in Palau as Administering Authority under the Trusteeship Agreement.
On May 28, 1986, the Trusteeship Council of the United Nations concluded that the Government of the United States had satisfactorily discharged its obligations as the Administering Authority under the terms of the Trusteeship Agreement and that the people of the Northern Mariana Islands, the Federated States of Micronesia, and the Republic of the Marshall Islands had freely exercised their right to self-determination, and considered that it was appropriate for that Agreement to be terminated. The Council asked the United States to consult with the governments concerned to agree on a date for entry into force of their respective new status agreements.
On October 15, 1986, the Government of the United States and the Government of the Republic of the Marshall Islands agreed, pursuant to Section 411 of the Compact of Free Association, that as between the United States and the Republic of the Marshall Islands, the effective date of the Compact shall be October 21, 1986.
On October 24, 1986, the Government of the United States and the Government of the Federated States of Micronesia agreed, pursuant to Section 411 of the Compact of Free Association, that as between the United States and the Federated States of Micronesia, the effective date of the Compact shall be November 3, 1986.
On October 24, 1986, the United States advised the Secretary General of the United Nations that, as a consequence of consultations held between the United States Government and the Government of the Marshall Islands, agreement had been reached that the Compact of Free Association with the Marshall Islands entered fully into force on October 21, 1986. The United States further advised the Secretary General that, as a result of consultations with their governments, agreement had been reached that the Compact of Free Association with the Federated States of Micronesia and the Covenant with the Commonwealth of the Northern Mariana Islands would enter into force on November 3, 1986.
As of this day, November 3, 1986, the United States has fulfilled its obligations under the Trusteeship Agreement with respect to the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, and the Federated States of Micronesia, and they are self-governing and no longer subject to the Trusteeship. In taking these actions, the United States is implementing the freely expressed wishes of the peoples of the Northern Mariana Islands, the Federated States of Micronesia, and the Marshall Islands.
NOW, THEREFORE, I, RONALD REAGAN, by the authority vested in me as President by the Constitution and laws of the United States of America, including Section 1002 of the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and Sections 101 and 102 of the Joint Resolution to approve the “Compact of Free Association”, and for other purposes, approved on January 14, 1986 (Public Law 99–239) [48 U.S.C. 1901 et seq., 2001 et seq.], do hereby find, declare, and proclaim as follows:
Section 1. I determine that the Trusteeship Agreement for the Pacific Islands is no longer in effect as of October 21, 1986, with respect to the Republic of the Marshall Islands, as of November 3, 1986, with respect to the Federated States of Micronesia, and as of November 3, 1986, with respect to the Northern Mariana Islands. This constitutes the determination referred to in Section 1002 of the Covenant.
Sec. 2. (a) Sections 101, 104, 301, 302, 303, 506, 806, and 904 of the Covenant are effective as of 12:01 a.m., November 4, 1986, Northern Mariana Islands local time.
(b) The Commonwealth of the Northern Mariana Islands in political union with and under the sovereignty of the United States of America is fully established on the date and at the time specified in Section 2(a) of this Proclamation.
(c) The domiciliaries of the Northern Mariana Islands are citizens of the United States to the extent provided for in Sections 301 through 303 of the Covenant on the date and at the time specified in this Proclamation.
(d) I welcome the Commonwealth of the Northern Mariana Islands into the American family and congratulate our new fellow citizens.
Sec. 3. (a) The Compact of Free Association with the Republic of the Marshall Islands is in full force and effect as of October 21, 1986, and the Compact of Free Association with the Federated States of Micronesia is in full force and effect as of November 3, 1986.
(b) I am gratified that the people of the Federated States of Micronesia and the Republic of the Marshall Islands, after nearly forty years of Trusteeship, have freely chosen to establish a relationship of Free Association with the United States.
IN WITNESS WHEREOF, I have hereunto set my hand this third day of November, in the year of our Lord nineteen hundred and eighty-six, and of the Independence of the United States of America the two hundred and eleventh.

Ronald Reagan.



Ex. Ord. No. 12572. Relations With Northern Mariana Islands
Ex. Ord. No. 12572, Nov. 3, 1986, 51 F.R. 40401, provided:
By the authority vested in me as President by the Constitution and laws of the United States of America, it is hereby ordered that, consistent with the Joint Resolution to approve the “Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America,” approved March 24, 1976 (Public Law 94–241; 90 Stat. 263) [48 U.S.C. 1801 et seq.], the relations of the United States with the Government of the Northern Mariana Islands shall, in all matters not the program responsibility of another Federal department or agency, be under the general administrative supervision of the Secretary of the Interior.

Ronald Reagan.




§ 1802. Consideration of issues affecting relations with United States
It is the sense of the Congress that pursuant to section 902 of the foregoing Covenant, and in any case within ten years from March 24, 1976, the President of the United States should request, on behalf of the United States, the designation of special representatives to meet and to consider in good faith such issues affecting the relationship between the Northern Mariana Islands and the United States as may be designated by either Government and to make a report and recommendations with respect thereto.
(Pub. L. 94–241, § 2, Mar. 24, 1976, 90 Stat. 279.)


References in TextThe Covenant, referred to in text, is the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, which is contained in section 1 of Pub. L. 94–241, set out as a note under section 1801 of this title.

Codification
Section was formerly set out as a note under section 1681 of this title.



§ 1803. Financial assistance to Government of Northern Mariana Islands
Pursuant to section 701 of the foregoing Covenant, enactment of this section shall constitute a commitment and pledge of the full faith and credit of the United States for the payment of $228 million at guaranteed annual amounts of direct grant assistance for the Government of the Northern Mariana Islands for an additional period of seven fiscal years after the expiration of the initial seven-year period specified in section 702 of said Covenant, which assistance shall be provided according to the schedule of payments contained in the Agreement of the Special Representatives on Future United States Financial Assistance for the Government of the Northern Mariana Islands, executed July 10, 1985, between the special representative of the President of the United States and the special representatives of the Governor of the Northern Mariana Islands. The islands of Rota and Tinian shall each receive no less than a ⅛ share and the island of Saipan shall receive no less than a ¼ share of annualized capital improvement project funds, which shall be no less than 80 per centum of the capital development funds identified in the schedule of payments in paragraph 2 of part II of the Agreement of the Special Representatives. Funds shall be granted according to such regulations as are applicable to such grants.
(Pub. L. 94–241, § 3, as added Pub. L. 99–396, § 10, Aug. 27, 1986, 100 Stat. 840.)


References in TextThe Covenant, referred to in text, is the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, which is contained in section 1 of Pub. L. 94–241, set out as a note under section 1801 of this title.

Codification
Section was formerly set out as a note under section 1681 of this title.

Use of Economic Development Loan Funds for Capital Improvement ProjectsPub. L. 99–396, § 2, Aug. 27, 1986, 100 Stat. 838, authorized use of up to $4,000,000 of funds reserved for use by the economic development loan fund, as established under section 702(c) of the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, 48 U.S.C. 1801 note, for capital improvement projects, if such funds became available for use by the economic development loan fund, and were not obligated for economic development loans.



§ 1804. Direct grant assistance(a) Composite price index adjustments not applicableSection 704(c) of the foregoing Covenant shall not apply to the Federal financial assistance which is provided to the Government of the Northern Mariana Islands pursuant to section 1803 of this title.


(b) Additional years of assistanceUpon the expiration of the period of Federal financial assistance which is provided to the Government of the Northern Mariana Islands pursuant to section 1803 of this title, payments of direct grant assistance shall continue at the annual level provided for the last fiscal year of the additional period of seven fiscal years except that, for fiscal years 1996 through 1999, payments to the Commonwealth of the Northern Mariana Islands pursuant to the multi-year funding agreements contemplated under the Covenant shall be $11,000,000 annually and for fiscal year 2000, payments to the Commonwealth of the Northern Mariana Islands shall be $5,580,000, but shall return to the level of $11,000,000 annually for fiscal years 2001 and 2002. In fiscal year 2003, the payment to the Commonwealth of the Northern Mariana Islands shall be $5,420,000. Such payments shall be subject to an equal local match and all other requirements set forth in the Agreement of the Special Representatives on Future Federal Financial Assistance of the Northern Mariana Islands, executed on December 17, 1992 between the special representative of the President of the United States and special representatives of the Governor of the Northern Mariana Islands with any additional amounts otherwise made available under this section in any fiscal year and not required to meet the schedule of payments in this subsection to be provided as set forth in subsection (c) until Congress otherwise provides by law.


(c) Specific allocations for capital infrastructure projectsThe additional amounts referred to in subsection (b) shall be made available to the Secretary for obligation as follows:(1) for fiscal years 1996 through 2001, $4,580,000 annually for capital infrastructure projects as Impact Aid for Guam under section 1904(e)(6) 11 See References in Text note below. of this title;

(2) for fiscal year 1996, $7,700,000 shall be provided for capital infrastructure projects in American Samoa; $4,420,000 for resettlement of Rongelap Atoll; and 22 So in original. The word “and” probably should not appear.

(3) for fiscal years 1997 and thereafter, all such amounts shall be available solely for capital infrastructure projects in Guam, the Virgin Islands, American Samoa, the Commonwealth of the Northern Mariana Islands, the Republic of Palau, the Federated States of Micronesia and the Republic of the Marshall Islands, except that $200,000 in fiscal year 2009 and $225,000 annually for fiscal years 2010 through 2018 are hereby rescinded; Provided, That the amount rescinded shall be increased by the same percentage as that of the annual salary and benefit adjustments for Members of Congress 33 So in original. Probably should be followed by a colon. Provided, That, in fiscal year 1997, $3,000,000 of such amounts shall be made available to the College of the Northern Marianas and beginning in fiscal year 1997, and in each year thereafter, not to exceed $3,000,000 may be allocated, as provided in appropriations Acts, to the Secretary of the Interior for use by Federal agencies or the Commonwealth of the Northern Mariana Islands to address immigration, labor, and law enforcement issues in the Northern Mariana Islands. The specific projects to be funded in American Samoa shall be set forth in a five-year plan for infrastructure assistance developed by the Secretary of the Interior in consultation with the American Samoa Government and updated annually and submitted to the Congress concurrent with the budget justifications for the Department of the Interior. In developing budget recommendations for capital infrastructure funding, the Secretary shall indicate the highest priority projects, consider the extent to which particular projects are part of an overall master plan, whether such project has been reviewed by the Corps of Engineers and any recommendations made as a result of such review, the extent to which a set-aside for maintenance would enhance the life of the project, the degree to which a local cost-share requirement would be consistent with local economic and fiscal capabilities, and may propose an incremental set-aside, not to exceed $2,000,000 per year, to remain available without fiscal year limitation, as an emergency fund in the event of natural or other disasters to supplement other assistance in the repair, replacement, or hardening of essential facilities: Provided further, That the cumulative amount set aside for such emergency fund may not exceed $10,000,000 at any time.44 So in original. The period probably should be “; and”.

(4) for fiscal year 2000, $5,420,000 shall be provided to the Virgin Islands for correctional facilities and other projects mandated by Federal law.


(d) Resettlement of Rongelap AtollWithin the amounts allocated for infrastructure pursuant to this section, and subject to the specific allocations made in subsection (c), additional contributions may be made, as set forth in appropriations Acts, to assist in the resettlement of Rongelap Atoll: Provided, That the total of all contributions from any Federal source after April 26, 1996, may not exceed $32,000,000 and shall be contingent upon an agreement, satisfactory to the President, that such contributions are a full and final settlement of all obligations of the United States to assist in the resettlement of Rongelop 55 So in original. Probably should be “Rongelap”. Atoll and that such funds will be expended solely on resettlement activities and will be properly audited and accounted for. In order to provide such contributions in a timely manner, each Federal agency providing assistance or services, or conducting activities, in the Republic of the Marshall Islands, is authorized to make funds available through the Secretary of the Interior, to assist in the resettlement of Rongelap. Nothing in this subsection shall be construed to limit the provision of ex gratia assistance pursuant to section 1905(c)(2) of this title including for individuals choosing not to resettle at Rongelap, except that no such assistance for such individuals may be provided until the Secretary notifies the Congress that the full amount of all funds necessary for resettlement at Rongelap has been provided.


(Pub. L. 94–241, § 4, as added Pub. L. 99–396, § 10, Aug. 27, 1986, 100 Stat. 841; amended Pub. L. 104–134, title I, § 101(c) [title I, § 118], Apr. 26, 1996, 110 Stat. 1321–156, 1321–178; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327; Pub. L. 106–113, div. B, § 1000(a)(3) [title I], Nov. 29, 1999, 113 Stat. 1535, 1501A–152; Pub. L. 110–229, title VII, § 703, May 8, 2008, 122 Stat. 867.)


References in TextThe Covenant, referred to in subsec. (a), is the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, which is contained in section 1 of Pub. L. 94–241, set out as a note under section 1801 of this title.
Section 1904(e)(6) of this title, referred to in subsec. (c)(1), was in the original “section 104(c)(6) of Public Law 99–239”, which was translated as meaning section 104(e)(6) of Pub. L. 99–239 to reflect the probable intent of Congress, because section 1904(c) does not contain pars. and section 1904(e)(6) relates to impact aid.

Codification
Section was formerly set out as a note under section 1681 of this title.
April 26, 1996, referred to in subsec. (d), was in the original “enactment of this Act”, which was translated as meaning the date of enactment of Pub. L. 104–134, which added subsec. (d) of this section, to reflect the probable intent of Congress.

Amendments2008—Subsec. (c)(3). Pub. L. 110–229 substituted “Marshall Islands, except that $200,000 in fiscal year 2009 and $225,000 annually for fiscal years 2010 through 2018 are hereby rescinded; Provided, That the amount rescinded shall be increased by the same percentage as that of the annual salary and benefit adjustments for Members of Congress” for “Marshall Islands:”.
1999—Subsec. (b). Pub. L. 106–113 substituted “fiscal years 1996 through 1999” for “fiscal years 1996 through 2002” and “$11,000,000 annually and for fiscal year 2000, payments to the Commonwealth of the Northern Mariana Islands shall be $5,580,000, but shall return to the level of $11,000,000 annually for fiscal years 2001 and 2002. In fiscal year 2003, the payment to the Commonwealth of the Northern Mariana Islands shall be $5,420,000. Such payments shall be” for “$11,000,000 annually,”.
Subsec. (c)(4). Pub. L. 106–113 added par. (4).
1996—Subsec. (b). Pub. L. 104–134 substituted “except that, for fiscal years 1996 through 2002, payments to the Commonwealth of the Northern Mariana Islands pursuant to the multi-year funding agreements contemplated under the Covenant shall be $11,000,000 annually, subject to an equal local match and all other requirements set forth in the Agreement of the Special Representatives on Future Federal Financial Assistance of the Northern Mariana Islands, executed on December 17, 1992 between the special representative of the President of the United States and special representatives of the Governor of the Northern Mariana Islands with any additional amounts otherwise made available under this section in any fiscal year and not required to meet the schedule of payments in this subsection to be provided as set forth in subsection (c) until Congress otherwise provides by law.” for “until Congress otherwise provides by law.”
Subsecs. (c), (d). Pub. L. 104–134 added subsecs. (c) and (d).



§ 1805. Failure to meet performance standards; resolution of issues; withholding of funds
Should the Secretary of the Interior believe that the performance standards of the agreement identified in section 1803 of this title are not being met, he shall notify the Government of the Northern Mariana Islands in writing with the intent to resolve such issue in a mutually agreeable and expeditious manner and notify the Committee on Interior and Insular Affairs of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. Should the issue not be resolved within thirty days after the notification is received by the Government of the Northern Mariana Islands, the Secretary of the Interior may request authority from Congress to withhold payment of an appropriate amount of the operations funds identified in the schedule of payments in paragraph 2 of part II of the Agreement of the Special Representatives for a period of less than one year but no funds shall be withheld except by Act of Congress.
(Pub. L. 94–241, § 5, as added Pub. L. 99–396, § 10, Aug. 27, 1986, 100 Stat. 841.)

Codification
Section was formerly set out as a note under section 1681 of this title.


Change of Name
Committee on Interior and Insular Affairs of House of Representatives changed to Committee on Natural Resources of House of Representatives by House Resolution No. 5, One Hundred Third Congress, Jan. 5, 1993.



§ 1806. Immigration and transition(a) Application of the Immigration and Nationality Act and establishment of a transition program(1) In generalSubject to paragraphs (2) and (3), effective on the first day of the first full month commencing 1 year after May 8, 2008 (hereafter referred to as the “transition program effective date”), the provisions of the “immigration laws” (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) shall apply to the Commonwealth of the Northern Mariana Islands (referred to in this section as the “Commonwealth”), except as otherwise provided in this section.


(2) Transition periodThere shall be a transition period beginning on the transition program effective date and ending on December 31, 2029, during which the Secretary of Homeland Security, in consultation with the Secretary of State, the Attorney General, the Secretary of Labor, and the Secretary of the Interior, shall establish, administer, and enforce a transition program to regulate immigration to the Commonwealth, as provided in this section (hereafter referred to as the “transition program”).


(3) Delay of commencement of transition period(A) In generalThe Secretary of Homeland Security, in the Secretary’s sole discretion, in consultation with the Secretary of the Interior, the Secretary of Labor, the Secretary of State, the Attorney General, and the Governor of the Commonwealth, may determine that the transition program effective date be delayed for a period not to exceed more than 180 days after such date.


(B) Congressional notificationThe Secretary of Homeland Security shall notify the Congress of a determination under subparagraph (A) not later than 30 days prior to the transition program effective date.


(C) Congressional reviewA delay of the transition program effective date shall not take effect until 30 days after the date on which the notification under subparagraph (B) is made.



(4) Requirement for regulationsThe transition program shall be implemented pursuant to regulations to be promulgated, as appropriate, by the head of each agency or department of the United States having responsibilities under the transition program.


(5) Interagency agreementsThe Secretary of Homeland Security, the Secretary of State, the Secretary of Labor, and the Secretary of the Interior shall negotiate and implement agreements among their agencies to identify and assign their respective duties so as to ensure timely and proper implementation of the provisions of this section. The agreements should address, at a minimum, procedures to ensure that Commonwealth employers have access to adequate labor, and that tourists, students, retirees, and other visitors have access to the Commonwealth without unnecessary delay or impediment. The agreements may also allocate funding between the respective agencies tasked with various responsibilities under this section.


(6) Fees for training United States workers(A) Supplemental fee(i) In generalIn addition to fees imposed pursuant to section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)) to recover the full costs of adjudication services, the Secretary shall impose an annual supplemental fee of $200 per nonimmigrant worker on each prospective employer who is issued a permit under subsection (d)(3) during the transition program. A prospective employer that is issued a permit with a validity period of longer than 1 year shall pay the fee for each year of requested validity at the time the permit is requested.


(ii) Inflation adjustmentBeginning in fiscal year 2020, the Secretary, through notice in the Federal Register, may annually adjust the supplemental fee imposed under clause (i) by a percentage equal to the annual change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics.


(iii) Use of fundsAmounts collected pursuant to clause (i) shall be deposited into the Treasury of the Commonwealth Government for the sole and exclusive purpose of funding vocational education, apprenticeships, or other training programs for United States workers.


(iv) Fraud prevention and detection feeIn addition to the fees described in clause (i), the Secretary—(I) shall impose, on each prospective employer filing a petition under this subsection for one or more nonimmigrant workers, a $50 fraud prevention and detection fee; and

(II) shall deposit and use the fees collected under subclause (I) for the sole purpose of preventing and detecting immigration benefit fraud in the Northern Mariana Islands, in accordance with section 286(v)(2)(B) of the Immigration and Nationality Act (8 U.S.C. 1356(v)(2)(B)).



(B) Plan for the expenditure of fundsNot later than 120 days before the first day of fiscal year 2020, and annually thereafter, the Governor of the Commonwealth Government shall submit to the Secretary of Labor—(i) a plan for the expenditures of amounts deposited under subparagraph (A)(iii);

(ii) a projection of the effectiveness of such expenditures in the placement of United States workers into jobs held by non-United States workers; and

(iii) a report on the changes in employment of United States workers attributable to expenditures of such amounts during the previous year.


(C) Determination and reportNot later than 120 days after receiving each expenditure plan under subparagraph (B)(i), the Secretary of Labor shall—(i) issue a determination on the plan; and

(ii) submit a report to Congress that describes the effectiveness of the Commonwealth Government at meeting the goals set forth in such plan.


(D) Payment restrictionPayments may not be made in a fiscal year from amounts deposited under subparagraph (A)(iii) before the Secretary of Labor has approved the expenditure plan submitted under subparagraph (B)(i) for that fiscal year.



(7) AsylumSection 208 of the Immigration and Nationality Act (8 U.S.C. 1158) shall not apply during the transition period to persons physically present in the Commonwealth or arriving in the Commonwealth (whether or not at a designated port of arrival), including persons brought to the Commonwealth after having been interdicted in international or United States waters.



(b) Numerical limitations for nonimmigrant workers(1) In general(A) Nonimmigrant workers generallyAn alien, if otherwise qualified, may seek admission to Guam or to the Commonwealth during the transition program as a nonimmigrant worker under section 101(a)(15)(H) of the Immigration and Nationality Act (8 USC 11 So in original. Probably should be “U.S.C.” 1101(a)(15)(H)) without counting against the numerical limitations set forth in section 214(g) of such Act (8 USC 1 1184(g)).


(B) H-2B workersIn the case of an alien described in subparagraph (A) who seeks admission under section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)), the alien, if otherwise qualified, may, before December 31, 2023, be admitted under such section, notwithstanding the requirement of such section that the service or labor be temporary, for a period of up to 3 years—(i) to perform service or labor on Guam or in the Commonwealth pursuant to any agreement entered into by a prime contractor or subcontractor calling for services or labor required for performance of a contract or subcontract for construction, repairs, renovations, or facility services that is directly connected to, supporting, associated with, or adversely affected by the military realignment occurring on Guam and in the Commonwealth, with priority given to federally funded military projects; or

(ii) to perform service or labor as a health care worker (such as a nurse, physician assistant, or allied health professional) at a facility that jointly serves members of the Armed Forces, dependents, and civilians on Guam or in the Commonwealth, subject to the education, training, licensing, and other requirements of section 212(a)(5)(C) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(5)(C)), as applicable, except that this clause shall not be construed to include graduates of medical schools coming to Guam or the Commonwealth to perform service or labor as members of the medical profession.



(2) LocationsParagraph (1) does not apply with respect to the performance of services of labor at a location other than Guam or the Commonwealth.


(3) ReportNot later than December 1, 2027, the Secretary shall submit a report to the Committee on Energy and Natural Resources of the Senate, the Committee on the Judiciary of the Senate, the Committee on Natural Resources of the House of Representatives, and the Committee on the Judiciary of the House of Representatives that—(A) projects the number of asylum claims the Secretary anticipates following the termination of the transition period; and

(B) describes the efforts of the Secretary to ensure appropriate interdiction efforts, provide for appropriate treatment of asylum seekers, and prepare to accept and adjudicate asylum claims in the Commonwealth.



(c) Nonimmigrant investor visas(1) In generalNotwithstanding the treaty requirements in section 101(a)(15)(E) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)), during the transition period, the Secretary of Homeland Security may, upon the application of an alien, classify an alien as a CNMI-only nonimmigrant under section 101(a)(15)(E)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)(ii)) if the alien—(A) has been admitted to the Commonwealth in long-term investor status under the immigration laws of the Commonwealth before the transition program effective date;

(B) has continuously maintained residence in the Commonwealth under long-term investor status;

(C) is otherwise admissible; and

(D) maintains the investment or investments that formed the basis for such long-term investor status.


(2) Requirement for regulationsNot later than 60 days before the transition program effective date, the Secretary of Homeland Security shall publish regulations in the Federal Register to implement this subsection.



(d) Special provision to ensure adequate employment; Commonwealth only transitional workersAn alien who is seeking to enter the Commonwealth as a nonimmigrant worker may be admitted to perform work during the transition period subject to the following requirements:(1) Such an alien shall be treated as a nonimmigrant described in section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)), including the ability to apply, if otherwise eligible, for a change of nonimmigrant classification under section 248 of such Act (8 U.S.C. 1258) or adjustment of status under this section and section 245 of such Act (8 U.S.C. 1255).

(2) Protection for united states workers.—(A) Temporary labor certification.—(i) In general.—Beginning with petitions filed with employment start dates in fiscal year 2020, a petition to import a nonimmigrant worker under this subsection may not be approved by the Secretary unless the petitioner has applied to the Secretary of Labor for a temporary labor certification confirming that—(I) there are not sufficient United States workers in the Commonwealth who are able, willing, qualified, and available at the time and place needed to perform the services or labor involved in the petition; and

(II) employment of the nonimmigrant worker will not adversely affect the wages and working conditions of similarly employed United States workers.


(ii) Petition.—After receiving a temporary labor certification under clause (i), a prospective employer may submit a petition to the Secretary for a Commonwealth Only Transitional Worker permit on behalf of the nonimmigrant worker.


(B) Prevailing wage survey.—(i) In general.—In order to effectuate the requirement for a temporary labor certification under subparagraph (A)(i), the Secretary of Labor shall use, or make available to employers, an occupational wage survey conducted by the Governor that the Secretary of Labor has determined meets the statistical standards for determining prevailing wages in the Commonwealth on an annual basis.

(ii) Alternative method for determining the prevailing wage.—In the absence of an occupational wage survey approved by the Secretary of Labor under clause (i), the prevailing wage for an occupation in the Commonwealth shall be the arithmetic mean of the wages of workers similarly employed in the territory of Guam according to the wage component of the Occupational Employment Statistics Survey conducted by the Bureau of Labor Statistics.


(C) Minimum wage.—An employer shall pay each Commonwealth Only Transitional Worker a wage that is not less than the greater of—(i) the statutory minimum wage in the Commonwealth;

(ii) the Federal minimum wage; or

(iii) the prevailing wage in the Commonwealth for the occupation in which the worker is employed.



(3) Permits.—(A) In general.—The Secretary shall establish, administer, and enforce a system for allocating and determining terms and conditions of permits to be issued to prospective employers for each nonimmigrant worker described in this subsection who would not otherwise be eligible for admission under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).

(B) Numerical cap.—The number of permits issued under subparagraph (A) may not exceed—(i) 13,000 for fiscal year 2019;

(ii) 12,500 for fiscal year 2020;

(iii) 12,000 for fiscal year 2021;

(iv) 11,500 for fiscal year 2022;

(v) 11,000 for fiscal year 2023;

(vi) 10,000 for fiscal year 2024;

(vii) 9,000 for fiscal year 2025;

(viii) 8,000 for fiscal year 2026;

(ix) 7,000 for fiscal year 2027;

(x) 6,000 for fiscal year 2028;

(xi) 5,000 for fiscal year 2029; and

(xii) 1,000 for the first quarter of fiscal year 2030.


(C) Reports regarding the percentage of united states workers.—(i) By governor.—Not later than 60 days before the end of each calendar year, the Governor shall submit a report to the Secretary that identifies the ratio between United States workers and other workers in the Commonwealth’s workforce based on income tax filings with the Commonwealth for the tax year.

(ii) By gao.—Not later than December 31, 2019, and biennially thereafter, the Comptroller General of the United States shall submit a report to the Chair and Ranking Member of the Committee on Energy and Natural Resources of the Senate, the Chair and Ranking Member of the Committee on Natural Resources of the House of Representatives, the Chair and Ranking Member of the Committee on Health, Education, Labor, and Pensions of the Senate and the Chair and Ranking Member of the Committee on Education and the Workforce of the House of Representatives that identifies the ratio between United States workers and other workers in the Commonwealth’s workforce during each of the previous 5 calendar years.


(D) Petition; issuance of permits.—(i) Submission.—A prospective employer may submit a petition for a permit under this paragraph not earlier than—(I) 120 days before the date on which the prospective employer needs the beneficiary’s services; or

(II) if the petition is for the renewal of an existing permit, not earlier than 180 days before the expiration of such permit.


(ii) Employment verification.—The Secretary shall establish a system for each employer of a Commonwealth Only Transitional Worker to submit a semiannual report to the Secretary and the Secretary of Labor that provides evidence to verify the continuing employment and payment of such worker under the terms and conditions set forth in the permit petition that the employer filed on behalf of such worker.

(iii) Revocation.—(I) In general.—The Secretary, in the Secretary’s discretion, may revoke a permit approved under this paragraph for good cause, including if—(aa) the employer fails to maintain the continuous employment of the subject worker, fails to pay the subject worker, fails to timely file a semiannual report required under this paragraph, commits any other violation of the terms and conditions of employment, or otherwise ceases to operate as a legitimate business (as defined in clause (iv)(II));

(bb) the beneficiary of such petition does not apply for admission to the Commonwealth by the date that is 10 days after the period of petition validity begins, if the employer has requested consular processing; or

(cc) the employer fails to provide a former, current, or prospective Commonwealth Only Transitional Worker, not later than 21 business days after receiving a written request from such worker, with the original (or a certified copy of the original) of all petitions, notices, and other written communication related to the worker (other than sensitive financial or proprietary information of the employer, which may be redacted) that has been exchanged between the employer and the Department of Labor, the Department of Homeland Security, or any other Federal agency or department.


(II) Reallocation of revoked petition.—Notwithstanding subparagraph (C), for each permit revoked under subclause (I) in a fiscal year, an additional permit shall be made available for use in the subsequent fiscal year.


(iv) Legitimate business.—(I) In general.—A permit may not be approved for a prospective employer that is not a legitimate business.

(II) Defined term.—In this clause, the term “legitimate business” means a real, active, and operating commercial or entrepreneurial undertaking that the Secretary, in the Secretary’s sole discretion, determines—(aa) produces services or goods for profit, or is a governmental, charitable, or other validly recognized nonprofit entity;

(bb) meets applicable legal requirements for doing business in the Commonwealth;

(cc) has substantially complied with wage and hour laws, occupational safety and health requirements, and all other Federal, Commonwealth, and local requirements related to employment during the preceding 5 years;

(dd) does not directly or indirectly engage in, or knowingly benefit from, prostitution, human trafficking, or any other activity that is illegal under Federal, Commonwealth, or local law;

(ee) is a participant in good standing in the E-Verify program;

(ff) does not have, as an owner, investor, manager, operator, or person meaningfully involved with the undertaking, any individual who has been the owner, investor, manager, operator, or otherwise meaningfully involved with an undertaking that does not comply with item (cc) or (dd), or is the agent of such an individual; and

(gg) is not a successor in interest to an undertaking that does not comply with item (cc) or (dd).



(v) Construction occupations.—A permit for Construction and Extraction Occupations (as defined by the Department of Labor as Standard Occupational Classification Group 47–0000) may not be issued for any worker other than a worker described in paragraph (7)(B).


(E) Typhoon recovery.—(i) Permits for construction workers.—Notwithstanding any numerical cap set forth in subparagraph (B) for each of fiscal years 2020, 2021, and 2022, the Secretary of Homeland Security shall increase by 3,000, for each such fiscal year, the total number of permits available under this subsection for Construction and Extraction Occupations (as defined by the Department of Labor as Standard Occupational Classification Group 47–0000).

(ii) Permit requirements.—The Secretary may only issue a permit made available under clause (i) to a prospective employer if the permit is for an alien who—(I) is a national of a country designated eligible to participate in the program under section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)) during calendar year 2018; and

(II) is performing service or labor pursuant to a contract or subcontract for construction, repairs, renovations, or facility services directly connected to, or associated with recovery from a presidentially declared major disaster or emergency (as those terms are defined in section 5122 of title 42), or for preparation for a future disaster or emergency.


(iii) Exception for construction workers.—Subparagraph (D)(v) shall not apply to a permit made available under clause (i) for any fiscal year described in such clause.



(4) The Secretary of Homeland Security shall set the conditions for admission of such an alien under the transition program, and the Secretary of State shall authorize the issuance of nonimmigrant visas for such an alien. Such a visa shall not be valid for admission to the United States, as defined in section 101(a)(38) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(38)), except admission to the Commonwealth or to Guam for the purpose of transit only. An alien admitted to the Commonwealth on the basis of such a visa shall be permitted to engage in employment only as authorized pursuant to the transition program.

(5) Such an alien shall be permitted to transfer between employers in the Commonwealth during the period of such alien’s authorized stay therein, without permission of the employee’s current or prior employer, within the alien’s occupational category or another occupational category the Secretary of Homeland Security has found requires alien workers to supplement the resident workforce. Approval of a petition filed by the new employer with a start date within the same fiscal year as the current permit shall not count against the numerical limitation for that period.

(6) The Secretary of Homeland Security may authorize the admission of a spouse or minor child accompanying or following to join a worker admitted pursuant to this subsection.

(7) Requirement to remain outside of the united states.—(A) In general.—Except as provided in subparagraph (B)—(i) a permit for a Commonwealth Only Transitional Worker—(I) shall remain valid for a period that may not exceed 1 year; and

(II) may be renewed for not more than two consecutive, 1-year periods; and


(ii) at the expiration of the second renewal period, an alien may not again be eligible for such a permit until after the alien has remained outside of the United States for a continuous period of at least 30 days prior to the submission of a renewal petition on their behalf.


(B) Long-term workers.—An alien who was admitted to the Commonwealth as a Commonwealth Only Transitional Worker during fiscal year 2015, and during every subsequent fiscal year beginning before July 24, 2018, may receive a permit for a Commonwealth Only Transitional Worker that is valid for a period that may not exceed 3 years and may be renewed for additional 3-year periods during the transition period. A permit issued under this subparagraph shall be counted toward the numerical cap for each fiscal year within the period of petition validity.



(e) Persons lawfully admitted under the Commonwealth immigration law(1) Prohibition on removal(A) In generalSubject to subparagraph (B), no alien who is lawfully present in the Commonwealth pursuant to the immigration laws of the Commonwealth on the transition program effective date shall be removed from the United States on the grounds that such alien’s presence in the Commonwealth is in violation of section 212(a)(6)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(A)), until the earlier of the date—(i) of the completion of the period of the alien’s admission under the immigration laws of the Commonwealth; or

(ii) that is 2 years after the transition program effective date.


(B) LimitationsNothing in this subsection shall be construed to prevent or limit the removal under subparagraph 212(a)(6)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(A)) of such an alien at any time, if the alien entered the Commonwealth after May 8, 2008, and the Secretary of Homeland Security has determined that the Government of the Commonwealth has violated section 702(i) of the Consolidated Natural Resources Act of 2008.



(2) Employment authorizationAn alien who is lawfully present and authorized to be employed in the Commonwealth pursuant to the immigration laws of the Commonwealth on the transition program effective date shall be considered authorized by the Secretary of Homeland Security to be employed in the Commonwealth until the earlier of the date—(A) of expiration of the alien’s employment authorization under the immigration laws of the Commonwealth; or

(B) that is 2 years after the transition program effective date.


(3) RegistrationThe Secretary of Homeland Security may require any alien present in the Commonwealth on or after the transition period effective date to register with the Secretary in such a manner, and according to such schedule, as he may in his discretion require. Paragraphs (1) and (2) of this subsection shall not apply to any alien who fails to comply with such registration requirement. Notwithstanding any other law, the Government of the Commonwealth shall provide to the Secretary all Commonwealth immigration records or other information that the Secretary deems necessary to assist the implementation of this paragraph or other provisions of the Consolidated Natural Resources Act of 2008. Nothing in this paragraph shall modify or limit section 262 of the Immigration and Nationality Act (8 U.S.C. 1302) or other provision of the Immigration and Nationality Act [8 U.S.C. 1101 et seq.] relating to the registration of aliens.


(4) Removable aliensExcept as specifically provided in paragraph (1)(A) of this subsection, nothing in this subsection shall prohibit or limit the removal of any alien who is removable under the Immigration and Nationality Act.


(5) Prior orders of removalThe Secretary of Homeland Security may execute any administratively final order of exclusion, deportation or removal issued under authority of the immigration laws of the United States before, on, or after the transition period effective date, or under authority of the immigration laws of the Commonwealth before the transition period effective date, upon any subject of such order found in the Commonwealth on or after the transition period effective date, regardless whether the alien has previously been removed from the United States or the Commonwealth pursuant to such order.


(6) Special provision regarding long-term residents of the Commonwealth(A) CNMI Resident statusAn alien described in subparagraph (B) may, upon the application of the alien, be admitted in CNMI Resident status to the Commonwealth subject to the following rules:(i) The alien shall be treated as an alien lawfully admitted to the Commonwealth only, including permitting entry to and exit from the Commonwealth, until the earlier of the date on which—(I) the alien ceases to reside in the Commonwealth; or

(II) the alien’s status is adjusted under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) to that of an alien lawfully admitted for permanent residence in accordance with all applicable eligibility requirements.


(ii) The Secretary of Homeland Security—(I) shall establish a process for such alien to apply for CNMI Resident status during the 180-day period beginning on a date determined by the Secretary but not later than the first day of the sixth month after June 25, 2019; and

(II) may, in the Secretary’s discretion, authorize deferred action or parole, as appropriate, with work authorization, for such alien beginning on June 25, 2019, and continuing through the end of such 180-day period or the date of adjudication of the alien’s application for CNMI Resident status, whichever is later.


(iii) Nothing in this subparagraph may be construed to provide any alien granted status under this subparagraph with public assistance to which the alien is not otherwise entitled.

(iv) An alien granted status under this paragraph—(I) is subject to all grounds of deportability under section 237 of the Immigration and Nationality Act (8 U.S.C. 1227);

(II) is subject to all grounds of inadmissibility under section 212 of the Immigration and Nationality Act (8 U.S.C. 1182) if seeking admission to the United States at a port of entry in the Commonwealth;

(III) is inadmissible to the United States at any port of entry outside the Commonwealth, except that the Secretary of Homeland Security may in the Secretary’s discretion authorize admission of such alien at a port of entry in Guam for the purpose of direct transit to the Commonwealth, which admission shall be considered an admission to the Commonwealth;

(IV) automatically shall lose such status if the alien travels from the Commonwealth to any other place in the United States, except that the Secretary of Homeland Security may in the Secretary’s discretion establish procedures for the advance approval on a case-by-case basis of such travel for a temporary and legitimate purpose, and the Secretary may in the Secretary’s discretion authorize the direct transit of aliens with CNMI Resident status through Guam to a foreign place;

(V) shall be authorized to work in the Commonwealth incident to status; and

(VI) shall be issued appropriate travel documentation and evidence of work authorization by the Secretary.



(B) Aliens describedAn alien is described in this subparagraph if the alien—(i) was lawfully present on June 25, 2019, or on December 31, 2018, in the Commonwealth under the immigration laws of the United States, including pursuant to a grant of parole under section 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)) or deferred action;

(ii) is admissible as an immigrant to the United States under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), except that no immigrant visa is required;

(iii) resided continuously and lawfully in the Commonwealth from November 28, 2009, through June 25, 2019;

(iv) is not a citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau; and

(v) in addition—(I) was born in the Northern Mariana Islands between January 1, 1974, and January 9, 1978;

(II) was, on November 27, 2009, a permanent resident of the Commonwealth (as defined in section 4303 of title 3 of the Northern Mariana Islands Commonwealth Code, in effect on May 8, 2008);

(III) is the spouse or child (as defined in section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1))) of an alien described in subclause (I) or (II);

(IV) was, on November 27, 2011, a spouse, child, or parent of a United States citizen, notwithstanding the age of the United States citizen, and continues to have such family relationship with the citizen on the date of the application described in subparagraph (A); or

(V) had a grant of parole under section 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)) on December 31, 2018, under the former parole program for certain in-home caregivers administered by United States Citizenship and Immigration Services.



(C) Authority of Attorney GeneralBeginning on the first day of the 180-day period established by the Secretary of Homeland Security under subparagraph (A)(ii)(I), the Attorney General may accept and adjudicate an application for CNMI Resident status under this paragraph by an alien who is in removal proceedings before the Attorney General if the alien—(i) makes an initial application to the Attorney General within such 180-day period; or

(ii) applied to the Secretary of Homeland Security during such 180-period 22 So in original. Probably should be “180-day period”. and before being placed in removal proceedings, and the Secretary denied the application.


(D) Judicial reviewNotwithstanding any other law, no court shall have jurisdiction to review any decision of the Secretary of Homeland Security or the Attorney General on an application under this paragraph or any other action or determination of the Secretary of Homeland Security or the Attorney General to implement, administer, or enforce this paragraph.


(E) ProcedureThe requirements of chapter 5 of title 5 (commonly referred to as the Administrative Procedure Act), or any other law relating to rulemaking, information collection or publication in the Federal Register shall not apply to any action to implement, administer or enforce this paragraph.




(f) Effect on other lawsThe provisions of this section and of the immigration laws, as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)), shall, on the transition program effective date, supersede and replace all laws, provisions, or programs of the Commonwealth relating to the admission of aliens and the removal of aliens from the Commonwealth.


(g) Accrual of time for purposes of section 212(a)(9)(B) of the Immigration and Nationality ActNo time that an alien is present in the Commonwealth in violation of the immigration laws of the Commonwealth shall be counted for purposes of inadmissibility under section 212(a)(9)(B) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(9)(B)).


(h) Report on nonresident guestworker populationThe Secretary of the Interior, in consultation with the Secretary of Homeland Security, and the Governor of the Commonwealth, shall report to the Congress not later than 2 years after May 8, 2008. The report shall include—(1) the number of aliens residing in the Commonwealth;

(2) a description of the legal status (under Federal law) of such aliens;

(3) the number of years each alien has been residing in the Commonwealth;

(4) the current and future requirements of the Commonwealth economy for an alien workforce; and

(5) such recommendations to the Congress, as the Secretary may deem appropriate, related to whether or not the Congress should consider permitting lawfully admitted guest workers lawfully residing in the Commonwealth on May 8, 2008, to apply for long-term status under the immigration and nationality laws of the United States.


(i) DefinitionsIn this section:(1) CommonwealthThe term “Commonwealth” means the Commonwealth of the Northern Mariana Islands.


(2) Commonwealth Only Transition WorkerThe term “Commonwealth Only Transition Worker” means an alien who has been admitted into the Commonwealth under the transition program and is eligible for a permit under subsection (d)(3).


(3) GovernorThe term “Governor” means the Governor of the Commonwealth of the Northern Mariana Islands.


(4) SecretaryThe term “Secretary” means the Secretary of Homeland Security.


(5) Tax yearThe term “tax year” means the fiscal year immediately preceding the current fiscal year.


(6) United States workerThe term “United States worker” means any worker who is—(A) a citizen or national of the United States;

(B) an alien who has been lawfully admitted for permanent residence; or

(C) a citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau (known collectively as the “Freely Associated States”) who has been lawfully admitted to the United States pursuant to—(i) section 141 of the Compact of Free Association between the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia (48 U.S.C. 1921 note); 33 See References in Text note below. or

(ii) section 141 of the Compact of Free Association between the United States and the Government of Palau (48 U.S.C. 1931 note).




(Pub. L. 94–241, § 6, as added Pub. L. 110–229, title VII, § 702(a), May 8, 2008, 122 Stat. 854; amended Pub. L. 113–235, § 10, Dec. 16, 2014, 128 Stat. 2134; Pub. L. 115–53, § 2, Aug. 22, 2017, 131 Stat. 1091; Pub. L. 115–91, div. A, title X, § 1049(a), Dec. 12, 2017, 131 Stat. 1558; Pub. L. 115–218, § 3(a), July 24, 2018, 132 Stat. 1547; Pub. L. 115–232, div. A, title X, § 1045(a), Aug. 13, 2018, 132 Stat. 1959; Pub. L. 116–24, § 2, June 25, 2019, 133 Stat. 977; Pub. L. 116–94, div. P, title IX, § 902, Dec. 20, 2019, 133 Stat. 3197; Pub. L. 116–283, div. H, title XCV, § 9502, Jan. 1, 2021, 134 Stat. 4822.)


References in TextThe Immigration and Nationality Act, referred to in subsecs. (d)(3)(A) and (e)(3), (4), (6)(B)(ii), is act June 27, 1952, ch. 477, 66 Stat. 163, which is classified principally to chapter 12 (§ 1101 et seq.) of Title 8, Aliens and Nationality. For complete classification of this Act to the Code, see Short Title note set out under section 1101 of Title 8 and Tables.
The Consolidated Natural Resources Act of 2008, referred to in subsec. (e)(1)(B), (3), is Pub. L. 110–229, May 8, 2008, 122 Stat. 754. Section 702(i) of the Act is set out as a note under this section. For complete classification of this Act to the Code, see Short Title of 2008 Amendment note set out under section 1 of Title 16, Conservation, and Tables.
Section 141 of the Compact of Free Association between the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia, referred to in subsec. (i)(6)(C)(i), is contained in section 201 of Pub. L. 99–239, set out as a note under section 1901 of Title 48, Territories and Insular Possessions.
Section 141 of the Compact of Free Association between the United States and the Government of Palau, referred to in subsec. (i)(6)(C)(ii), is contained in section 201 of Pub. L. 99–658, set out as a note under section 1931 of Title 48, Territories and Insular Possessions.

Amendments2021—Subsec. (b)(1)(B)(i). Pub. L. 116–283 substituted “contract” for “contact”, inserted “supporting,” after “connected to,” and “, with priority given to federally funded military projects” after “and in the Commonwealth”, and struck out “or” before “associated with”.
2019—Subsec. (d)(3)(E). Pub. L. 116–94 added subpar. (E).
Subsec. (e)(6). Pub. L. 116–24 added par. (6).
2018—Subsec. (a)(2). Pub. L. 115–218, § 3(a)(1)(A), substituted “2029” for “2019”.
Subsec. (a)(6). Pub. L. 115–218, § 3(a)(1)(B), amended par. (6) generally. Prior to amendment, text read as follows: “In addition to fees charged pursuant to section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)) to recover the full costs of providing adjudication services, the Secretary of Homeland Security shall charge an annual supplemental fee of $200 per nonimmigrant worker to each prospective employer who is issued a permit under subsection (d) of this section during the transition period. Such supplemental fee shall be paid into the Treasury of the Commonwealth government for the purpose of funding ongoing vocational educational curricula and program development by Commonwealth educational entities.”
Subsec. (b)(1)(B). Pub. L. 115–232, § 1045(a)(1), amended subpar. (B) generally. Prior to amendment, text read as follows: “In the case of such an alien who seeks admission under section 101(a)(15)(H)(ii)(b) of such Act, such alien, if otherwise qualified, may, before October 1, 2023, be admitted under such section for a period of up to 3 years to perform service or labor on Guam or the Commonwealth pursuant to any agreement entered into by a prime contractor or subcontractor calling for services or labor required for performance of a contact or subcontract for construction, repairs, renovations, or facility services that is directly connected to, or associated with, the military realignment occurring on Guam and the Commonwealth, notwithstanding the requirement of such section that the service or labor be temporary.”
Subsec. (b)(2). Pub. L. 115–232, § 1045(a)(2), amended par. (2) generally. Prior to amendment, par. (2) provided numerical limitation on number of aliens that could be admitted for any fiscal year and directed that par. (1)(B) would not apply with respect to performance of services or labor at a location other than Guam or the Commonwealth.
Subsec. (b)(3). Pub. L. 115–218, § 3(a)(2), added par. (3).
Subsec. (d)(2). Pub. L. 115–218, § 3(a)(3)(B), added par. (2). Former par. (2) redesignated (3).
Subsec. (d)(3). Pub. L. 115–218, § 3(a)(3)(C), amended par. (3) generally. Prior to amendment, text read as follows: “The Secretary of Homeland Security shall establish, administer, and enforce a system for allocating and determining the number, terms, and conditions of permits to be issued to prospective employers for each such nonimmigrant worker described in this subsection who would not otherwise be eligible for admission under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), except a permit for construction occupations (as that term is defined by the Department of Labor as Standard Occupational Classification Group 47–0000 or any successor provision) shall only be issued to extend a permit first issued before October 1, 2015. In adopting and enforcing this system, the Secretary shall also consider, in good faith and not later than 30 days after receipt by the Secretary, any comments and advice submitted by the Governor of the Commonwealth. This system shall provide for a reduction in the allocation of permits for such workers on an annual basis to zero, during a period ending on December 31, 2019, except that for fiscal year 2017 an additional 350 permits shall be made available for extension of existing permits, expiring after August 22, 2017, through September 30, 2017, of which no fewer than 60 shall be reserved for healthcare practitioners and technical operations (as that term is defined by the Department of Labor as Standard Occupational Classification Group 29–0000 or any successor provision), and no fewer than 10 shall be reserved for plant and system operators (as that term is defined by the Department of Labor as Standard Occupational Classification Group 51–8000 or any successor provision). In no event shall a permit be valid beyond the expiration of the transition period. This system may be based on any reasonable method and criteria determined by the Secretary of Homeland Security to promote the maximum use of, and to prevent adverse effects on wages and working conditions of, workers authorized to be employed in the United States, including lawfully admissible freely associated state citizen labor. No alien shall be granted nonimmigrant classification or a visa under this subsection unless the permit requirements established under this paragraph have been met.”
Pub. L. 115–218, § 3(a)(3)(A), redesignated par. (2) as (3). Former par. (3) redesignated (4).
Subsec. (d)(4). Pub. L. 115–218, § 3(a)(3)(D), inserted “or to Guam for the purpose of transit only” after “except admission to the Commonwealth”.
Pub. L. 115–218, § 3(a)(3)(A), redesignated par. (3) as (4). Former par. (4) redesignated (5).
Subsec. (d)(5). Pub. L. 115–218, § 3(a)(3)(E), inserted at end “Approval of a petition filed by the new employer with a start date within the same fiscal year as the current permit shall not count against the numerical limitation for that period.”
Pub. L. 115–218, § 3(a)(3)(A), redesignated par. (4) as (5). Former par. (5) redesignated (6).
Subsec. (d)(6). Pub. L. 115–218, § 3(a)(3)(A), redesignated par. (5) as (6).
Subsec. (d)(7). Pub. L. 115–218, § 3(a)(3)(F), added par. (7).
Subsec. (i). Pub. L. 115–218, § 3(a)(4), added subsec. (i).
2017—Subsec. (a)(6). Pub. L. 115–53, § 2(1), substituted “$200” for “$150”.
Subsec. (b). Pub. L. 115–91 amended subsec. (b) generally. Prior to amendment, text read as follows: “An alien, if otherwise qualified, may seek admission to Guam or to the Commonwealth during the transition program as a nonimmigrant worker under section 101(a)(15)(H) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)) without counting against the numerical limitations set forth in section 214(g) of such Act (8 U.S.C. 1184(g)). This subsection does not apply to any employment to be performed outside of Guam or the Commonwealth. Not later than 3 years following the transition program effective date, the Secretary of Homeland Security shall issue a report to the Committee on Energy and Natural Resources and the Committee on the Judiciary of the Senate and the Committee on Natural Resources and the Committee on the Judiciary of the House of Representatives projecting the number of asylum claims the Secretary anticipates following the termination of the transition period, the efforts the Secretary has made to ensure appropriate interdiction efforts, provide for appropriate treatment of asylum seekers, and prepare to accept and adjudicate asylum claims in the Commonwealth.”
Subsec. (d)(2). Pub. L. 115–53, § 2(2), inserted “, except a permit for construction occupations (as that term is defined by the Department of Labor as Standard Occupational Classification Group 47–0000 or any successor provision) shall only be issued to extend a permit first issued before October 1, 2015” after “(8 U.S.C. 1101 et seq.)” and substituted “ending on December 31, 2019, except that for fiscal year 2017 an additional 350 permits shall be made available for extension of existing permits, expiring after August 22, 2017, through September 30, 2017, of which no fewer than 60 shall be reserved for healthcare practitioners and technical operations (as that term is defined by the Department of Labor as Standard Occupational Classification Group 29–0000 or any successor provision), and no fewer than 10 shall be reserved for plant and system operators (as that term is defined by the Department of Labor as Standard Occupational Classification Group 51–8000 or any successor provision)” for “ ‘ending on December 31, 2019’ ”.
2014—Subsec. (a)(2). Pub. L. 113–235, § 10(1), substituted “December 31, 2019” for “December 31, 2014, except as provided in subsections (b) and (d)”.
Subsec. (d)(2). Pub. L. 113–235, § 10(2)(A), substituted “ ‘ending on December 31, 2019’ ” for “not to extend beyond December 31, 2014, unless extended pursuant to paragraph 5 of this subsection”.
Subsec. (d)(5), (6). Pub. L. 113–235, § 10(2)(B), (C), redesignated par. (6) as (5), and struck out former par. (5), which related to ascertaining current and anticipated labor needs of the Commonwealth, determination whether an extension of up to 5 years of provisions of subsection is necessary, publication of notice of such extension, and factors in determining whether alien workers are necessary to ensure adequate number of workers.


Change of Name
Committee on Education and the Workforce of House of Representatives changed to Committee on Education and Labor of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective Date of 2018 AmendmentPub. L. 115–232, div. A, title X, § 1045(b), Aug. 13, 2018, 132 Stat. 1959, provided that: “The amendments made by subsection (a) [amending this section] shall take effect on the date of the enactment of this Act [Aug. 13, 2018].”

Pub. L. 115–218, § 3(e), July 24, 2018, 132 Stat. 1554, provided that:
“(1) In general.—Except as specifically otherwise provided, this Act [see Short Title of 2018 Amendment note set out under section 1801 of this title] and the amendments made by this Act—“(A) shall take effect on the date of the enactment of this Act [July 24, 2018]; and

“(B) shall apply to petitions for Commonwealth Only Transitional Workers filed on or after such date.


“(2) Authority of secretary of homeland security.—The Secretary of Homeland Security, in the Secretary’s discretion, may delay the effective date of any provision of this Act relating to Commonwealth Only Transition Workers until the effective date of the interim final rule described in subsection (b) [set out as a Rulemaking note below], except for provisions providing annual numerical caps for such workers.”




Effective Date of 2017 AmendmentPub. L. 115–91, div. A, title X, § 1049(c), Dec. 12, 2017, 131 Stat. 1559, provided that: 
“The amendment made by subsection (a) [amending this section] shall take effect on the date of the enactment of this Act [Dec. 12, 2017] and shall apply as follows:
“(1) In the case of services or labor to be performed on Guam, such amendment shall apply beginning on the date that is 120 days after the date of the enactment of this Act.

“(2) In the case of services or labor to be performed on the Common Wealth [sic] of the Northern Mariana Islands, such amendment shall apply beginning on the later of—“(A) the date that is 120 days after the date of the submittal of the certification and report required under subsection (b) [131 Stat. 1559]; or

“(B) the date on which the transition program ends under section 6(a)(2) of the Joint Resolution entitled ‘A Joint Resolution to approve the “Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America”, and for other purposes’, approved March 24, 1976 (48 U.S.C. 1806(a)(2)).”





Effective DatePub. L. 110–229, title VII, § 705, May 8, 2008, 122 Stat. 867, as amended by Pub. L. 113–4, title VIII, § 809, Mar. 7, 2013, 127 Stat. 117, provided that:
“(a) In General.—Except as specifically provided in this section or otherwise in this subtitle [subtitle A (§§ 701–705) of title VII of Pub. L. 110–229, enacting this section and sections 1807 and 1808 of this title, amending section 1804 of this title and sections 1101, 1158, 1182, 1184, and 1225 of Title 8, Aliens and Nationality, enacting provisions set out as notes under this section, section 1801 of this title, and section 1182 of Title 8, and amending provisions set out as notes under section 1801 of this title], this subtitle and the amendments made by this subtitle shall take effect on the date of enactment of this Act [May 8, 2008].

“(b) Amendments to the Immigration and Nationality Act.—The amendments to the Immigration and Nationality Act [8 U.S.C. 1101 et seq.] made by this subtitle [amending sections 1101, 1158, 1182, 1184, and 1225 of Title 8], and other provisions of this subtitle applying the immigration laws (as defined in section 101(a)(17) of Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) to the Commonwealth, shall take effect on the transition program effective date described in section 6 of Public Law 94–241 [48 U.S.C. 1806] (as added by section 702(a)), unless specifically provided otherwise in this subtitle.

“(c) Construction.—Nothing in this subtitle or the amendments made by this subtitle shall be construed to make any residence or presence in the Commonwealth before the transition program effective date described in section 6 of Public Law 94–241 [48 U.S.C. 1806] (as added by section 702(a)) residence or presence in the United States, except that—“(1) for the purpose of determining whether an alien lawfully admitted for permanent residence (as defined in section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(20))[)] has abandoned or lost such status by reason of absence from the United States, such alien’s presence in the Commonwealth, before, on or after November 28, 2009, shall be considered to be presence in the United States; and

“(2) for the purpose of determining whether an alien whose application for status under subparagraph (T) or (U) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) was granted is subsequently eligible for adjustment under subsection (l) or (m) of section 245 of such Act (8 U.S.C. 1255), such alien’s physical presence in the Commonwealth before, on, or after November 28, 2009, and subsequent to the grant of the application, shall be considered as equivalent to presence in the United States pursuant to a nonimmigrant admission in such status.”





RulemakingPub. L. 115–218, § 3(b), July 24, 2018, 132 Stat. 1554, provided that:
“(1) Secretary of homeland security.—Notwithstanding the requirements under section 553(b) of title 5, United States Code, the Secretary of Homeland Security shall publish in the Federal Register, not later than 180 days after the date of the enactment of this Act [July 24, 2018], an interim final rule that specifies how the Secretary intends to implement the amendments made by subsection (a) [amending this section] that relate to the responsibilities of the Secretary.

“(2) Secretary of labor.—Notwithstanding the requirements under section 553(b) of title 5, United States Code, the Secretary of Labor shall publish in the Federal Register, not later than 180 days after the date of the enactment of this Act, an interim final rule that specifies how the Secretary intends to implement the amendments made by subsection (a) that relate to the responsibilities of the Secretary.

“(3) Recommendations of the governor.—In developing the interim final rules under paragraphs (1) and (2), the Secretary of Homeland Security and the Secretary of Labor—“(A) shall each consider, in good faith, any written public recommendations regarding the implementation of this Act [see Short Title of 2018 Amendment note set out under section 1801 of this title] that are submitted by the Governor of the Commonwealth not later than 60 days after the date of the enactment of this Act; and

“(B) may include provisions in such rule that are responsive to any recommendation of the Governor that is not inconsistent with this Act, including a recommendation to reserve a number of permits each year for occupational categories necessary to maintain public health or safety in the Commonwealth.”





Purposes of Pub. L. 115–218Pub. L. 115–218, § 2, July 24, 2018, 132 Stat. 1547, provided that: 
“The purposes of this Act [see Short Title of 2018 Amendment note set out under section 1801 of this title] are—
“(1) to increase the percentage of United States workers (as defined in section 6(i) of the Joint Resolution entitled ‘A Joint Resolution to approve the “Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America”, and for other purposes’ (48 U.S.C. 1806[(i)])) in the total workforce of the Commonwealth of the Northern Mariana Islands, while maintaining the minimum number of workers who are not United States workers to meet the changing demands of the Northern Mariana Islands’ economy;

“(2) to encourage the hiring of United States workers into such workforce; and

“(3) to ensure that no United States worker—“(A) is at a competitive disadvantage for employment compared to a worker who is not a United States worker; or

“(B) is displaced by a worker who is not a United States worker.”





Outreach and TrainingPub. L. 115–218, § 3(d), July 24, 2018, 132 Stat. 1554, provided that: “Not later than 120 days after the date on which the Secretary of Labor publishes an interim final rule in the Federal Register in accordance with subsection (b)(2) [set out as a Rulemaking note above], the Secretary shall conduct outreach and training in the Commonwealth of the Northern Mariana Islands for employers and workers on the foreign labor certification process set forth in section 6 of the Joint Resolution entitled ‘A Joint Resolution to approve the “Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America”, and for other purposes’ [48 U.S.C. 1806], as amended by subsection (b) [probably should be “(a)”], including the minimum wage requirement set forth in subsection (d)(2)(C) of such section.”


Congressional IntentPub. L. 110–229, title VII, § 701, May 8, 2008, 122 Stat. 853, provided that:
“(a) Immigration and Growth.—In recognition of the need to ensure uniform adherence to long-standing fundamental immigration policies of the United States, it is the intention of the Congress in enacting this subtitle [subtitle A (§§ 701–705) of title VII of Pub. L. 110–229, see Effective Date note set out above]—“(1) to ensure that effective border control procedures are implemented and observed, and that national security and homeland security issues are properly addressed, by extending the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)), to apply to the Commonwealth of the Northern Mariana Islands (referred to in this subtitle as the ‘Commonwealth’), with special provisions to allow for—“(A) the orderly phasing-out of the nonresident contract worker program of the Commonwealth; and

“(B) the orderly phasing-in of Federal responsibilities over immigration in the Commonwealth; and


“(2) to minimize, to the greatest extent practicable, potential adverse economic and fiscal effects of phasing-out the Commonwealth’s nonresident contract worker program and to maximize the Commonwealth’s potential for future economic and business growth by—“(A) encouraging diversification and growth of the economy of the Commonwealth in accordance with fundamental values underlying Federal immigration policy;

“(B) recognizing local self-government, as provided for in the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America through consultation with the Governor of the Commonwealth;

“(C) assisting the Commonwealth in achieving a progressively higher standard of living for citizens of the Commonwealth through the provision of technical and other assistance;

“(D) providing opportunities for individuals authorized to work in the United States, including citizens of the freely associated states; and

“(E) providing a mechanism for the continued use of alien workers, to the extent those workers continue to be necessary to supplement the Commonwealth’s resident workforce, and to protect those workers from the potential for abuse and exploitation.



“(b) Avoiding Adverse Effects.—In recognition of the Commonwealth’s unique economic circumstances, history, and geographical location, it is the intent of the Congress that the Commonwealth be given as much flexibility as possible in maintaining existing businesses and other revenue sources, and developing new economic opportunities, consistent with the mandates of this subtitle. This subtitle, and the amendments made by this subtitle, should be implemented wherever possible to expand tourism and economic development in the Commonwealth, including aiding prospective tourists in gaining access to the Commonwealth’s memorials, beaches, parks, dive sites, and other points of interest.”




ReportsPub. L. 110–229, title VII, § 702(h)(1), (2), May 8, 2008, 122 Stat. 864, provided that:
“(1) In general.—Not later than March 1 of the first year that is at least 2 full years after the date of enactment of this subtitle [May 8, 2008], and annually thereafter, the President shall submit to the Committee on Energy and Natural Resources and the Committee on the Judiciary of the Senate and the Committee on Natural Resources and the Committee on the Judiciary of the House of Representatives a report that evaluates the overall effect of the transition program established under section 6 [48 U.S.C. 1806] of the Joint Resolution entitled ‘A Joint Resolution to approve the “Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America”, and for other purposes’, approved March 24, 1976 (Public Law 94–241), as added by subsection (a), and the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) on the Commonwealth.

“(2) Contents.—In addition to other topics otherwise required to be included under this subtitle [subtitle A (§§ 701–705) of title VII of Pub. L. 110–229, see Effective Date note set out above] or the amendments made by this subtitle, each report submitted under paragraph (1) shall include a description of the efforts that have been undertaken during the period covered by the report to diversify and strengthen the local economy of the Commonwealth, including efforts to promote the Commonwealth as a tourist destination. The report by the President shall include an estimate for the numbers of nonimmigrant workers described under section 101(a)(15)(H) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)) necessary to avoid adverse economic effects in Guam and the Commonwealth.”



Pub. L. 110–229, title VII, § 702(h)(4), May 8, 2008, 122 Stat. 865, provided that:
“(4) Reports by the local government.—The Governor of the Commonwealth may submit an annual report to the President on the implementation of this subtitle [subtitle A (§§ 701–705) of title VII of Pub. L. 110–229, see Effective Date note set out above], and the amendments made by this subtitle, with recommendations for future changes. The President shall forward the Governor’s report to the Congress with any Administration comment after an appropriate period of time for internal review, provided that nothing in this paragraph shall be construed to require the President to provide any legislative recommendation to the Congress.”




Required Actions Prior to Transition Program Effective DatePub. L. 110–229, title VII, § 702(i), May 8, 2008, 122 Stat. 866, provided that:
“During the period beginning on the date of enactment of this Act [May 8, 2008] and ending on the transition program effective date described in section 6 of Public Law 94–241 [48 U.S.C. 1806] (as added by subsection (a)), the Government of the Commonwealth shall—
“(1) not permit an increase in the total number of alien workers who are present in the Commonwealth as of the date of enactment of this Act [May 8, 2008]; and

“(2) administer its nonrefoulement protection program—“(A) according to the terms and procedures set forth in the Memorandum of Agreement entered into between the Commonwealth of the Northern Mariana Islands and the United States Department of Interior, Office of Insular Affairs, executed on September 12, 2003 (which terms and procedures, including but not limited to funding by the Secretary of the Interior and performance by the Secretary of Homeland Security of the duties of ‘Protection Consultant’ to the Commonwealth, shall have effect on and after the date of enactment of this Act [May 8, 2008]), as well as CNMI Public Law 13–61 and the Immigration Regulations Establishing a Procedural Mechanism for Persons Requesting Protection from Refoulement; and

“(B) so as not to remove or otherwise effect the involuntary return of any alien whom the Protection Consultant has determined to be eligible for protection from persecution or torture.”







§ 1807. Technical assistance program(1) In generalThe Secretary of the Interior, in consultation with the Governor of the Commonwealth, the Secretary of Labor, and the Secretary of Commerce, and as provided in the Interagency Agreements required to be negotiated under section 1806(a)(4) of this title, as added by subsection (a),11 See References in Text note below. shall provide—(A) technical assistance and other support to the Commonwealth to identify opportunities for, and encourage diversification and growth of, the economy of the Commonwealth;

(B) technical assistance, including assistance in recruiting, training, and hiring of workers, to assist employers in the Commonwealth in securing employees first from among United States citizens and nationals resident in the Commonwealth and if an adequate number of such workers are not available, from among legal permanent residents, including lawfully admissible citizens of the freely associated states; and

(C) technical assistance, including assistance to identify types of jobs needed, identify skills needed to fulfill such jobs, and assistance to Commonwealth educational entities to develop curricula for such job skills to include training teachers and students for such skills.


(2) ConsultationIn providing such technical assistance under paragraph (1), the Secretaries shall—(A) consult with the Government of the Commonwealth, local businesses, regional banks, educational institutions, and other experts in the economy of the Commonwealth; and

(B) assist in the development and implementation of a process to identify opportunities for and encourage diversification and growth of the economy of the Commonwealth and to identify and encourage opportunities to meet the labor needs of the Commonwealth.


(3) Cost-sharingFor the provision of technical assistance or support under this paragraph (other than that required to pay the salaries and expenses of Federal personnel), the Secretary of the Interior shall require a non-Federal matching contribution of 10 percent.


(Pub. L. 110–229, title VII, § 702(e), May 8, 2008, 122 Stat. 863.)


References in TextSection 1806(a)(4) of this title, as added by subsection (a), referred to in par. (1), probably means section 1806(a)(5) of this title, as added by subsection (a) of section 702 of Pub. L. 110–229.

Codification
Section was enacted as part of the Consolidated Natural Resources Act of 2008, and not as part of Pub. L. 94–241 which comprises this subchapter.

Department of the Interior Technical AssistancePub. L. 115–218, § 3(c), July 24, 2018, 132 Stat. 1554, provided that: 
“Not later than October 1, 2019, and biennially thereafter, the Secretary of the Interior shall submit a report to Congress that describes the fulfillment of the Department of the Interior’s responsibilities to the Commonwealth of the Northern Mariana Islands—
“(1) to identify opportunities for economic growth and diversification;

“(2) to provide assistance in recruiting, training, and hiring United States workers; and

“(3) to provide such other technical assistance and consultation as outlined in section 702(e) of the Consolidated Natural Resources Act of 2008 (48 U.S.C. 1807).”






§ 1808. Operations(1) EstablishmentAt any time on and after May 8, 2008, the Attorney General, Secretary of Homeland Security, and the Secretary of Labor may establish and maintain offices and other operations in the Commonwealth for the purpose of carrying out duties under—(A) the Immigration and Nationality Act (8 U.S.C. 1101 et seq.); and

(B) the transition program established under section 1806 of this title, as added by subsection (a).


(2) PersonnelTo the maximum extent practicable and consistent with the satisfactory performance of assigned duties under applicable law, the Attorney General, Secretary of Homeland Security, and the Secretary of Labor shall recruit and hire personnel from among qualified United States citizens and national applicants residing in the Commonwealth to serve as staff in carrying out operations described in paragraph (1).


(Pub. L. 110–229, title VII, § 702(f), May 8, 2008, 122 Stat. 863.)


References in TextThe Immigration and Nationality Act, referred to in par. (1)(A), is act June 27, 1952, ch. 477, 66 Stat. 163, which is classified principally to chapter 12 (§ 1101 et seq.) of Title 8, Aliens and Nationality. For complete classification of this Act to the Code, see Short Title note set out under section 1101 of Title 8 and Tables.
Section 1806 of this title, as added by subsection (a), referred to in par. (1)(B), is section 1806 of this title, as added by subsection (a) of section 702 of Pub. L. 110–229.

Codification
Section was enacted as part of the Consolidated Natural Resources Act of 2008, and not as part of Pub. L. 94–241 which comprises this subchapter.




SUBCHAPTER II—JUDICIAL MATTERS
§ 1821. District Court for the Northern Mariana Islands(a) Establishment; judicial circuit; terms of courtThere is established for and within the Northern Mariana Islands a court of record to be known as the District Court for the Northern Mariana Islands. The Northern Mariana Islands shall constitute a part of the same judicial circuit of the United States as Guam. Terms of court shall be held on Saipan and at such other places and at such times as the court may designate by rule or order.


(b) Appointment, tenure, removal, compensation, etc., of District Court judge; appointment of United States attorney and United States marshal(1) The President shall, by and with the advice and consent of the Senate, appoint a judge for the District Court for the Northern Mariana Islands who shall hold office for the term of ten years and until his successor is chosen and qualified, unless sooner removed by the President for cause. The judge shall receive a salary payable by the United States which shall be at the rate prescribed for judges of the United States district courts.

(2) The Chief Judge of the Ninth Judicial Circuit of the United States may assign justices of the High Court of the Trust Territory of the Pacific Islands or judges of courts of record of the Northern Mariana Islands who are licensed attorneys in good standing or a circuit or district judge of the ninth circuit, including a judge of the District Court of Guam who is appointed by the President or a recalled senior judge of the District Court of Guam or of the District Court of the Northern Mariana Islands, or the Chief Justice of the United States may assign any other United States circuit or district judge with the consent of the judge so assigned and of the chief judge of his circuit to serve temporarily as a judge in the District Court for the Northern Mariana Islands whenever such an assignment is necessary for the proper dispatch of the business of the court. Such judges shall have all the powers of a judge of the District Court for the Northern Mariana Islands, including the power to appoint any person to a statutory position, or to designate a depository of funds or a newspaper for publication of legal notices.

(3) The President shall appoint, by and with the advice and consent of the Senate, a United States attorney and United States marshal for the Northern Mariana Islands to whose offices the provisions of chapters 35 and 37 of title 28, respectively, shall apply.

(4) If the President appoints a judge for the District Court for the Northern Mariana Islands or a United States attorney or a United States marshal for the Northern Mariana Islands who at that time is serving in the same capacity in another district, the appointment shall, without prejudice to a subsequent appointment, be for the unexpired term of such judge or officer.


(c) Applicability of Federal rules and statutory requirementsWhere appropriate, and except as otherwise provided in articles IV and V of the Covenant approved by the Act of March 24, 1976 (90 Stat. 263), the provisions of part II of title 18 and of titles 11 So in original. 28, the rules of practice and procedure heretofore or hereafter promulgated and made effective by the Congress or the Supreme Court of the United States pursuant to titles 11, 18, and 28 shall apply to the District Court for the Northern Mariana Islands and appeals therefrom; except that the terms “Attorney for the government” and “United States attorney”, as used in the Federal Rules of Criminal Procedure, shall, when applicable to cases arising under the laws of the Northern Mariana Islands, include the Attorney General of the Northern Mariana Islands or such other person or persons as may be authorized by the laws of the Northern Mariana Islands to act therein.


(Pub. L. 95–157, § 1, Nov. 8, 1977, 91 Stat. 1265; Pub. L. 98–454, title IX, § 901, Oct. 5, 1984, 98 Stat. 1744.)


References in TextThe Covenant, referred to in subsec. (c), is the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, which is contained in section 1 of Pub. L. 94–241, set out as a note under section 1801 of this title.
Act of March 24, 1976, referred to in subsec. (c), is Pub. L. 94–241, Mar. 24, 1976, 90 Stat. 263, as amended, which is classified generally to subchapter I (§ 1801 et seq.) of this chapter. For complete classification of this Act to the Code, see Tables.
The Federal Rules of Criminal Procedure, referred to in subsec. (c), are set out in the Appendix to Title 18, Crimes and Criminal Procedure.

Codification
Section was formerly classified to section 1694 of this title.

Amendments1984—Subsec. (b)(1). Pub. L. 98–454, § 901(a), substituted “for a term of ten years” for “for a term of eight years”.
Subsec. (b)(2). Pub. L. 98–454, § 901(b), inserted “or a recalled senior judge of the District Court of Guam or of the District Court of the Northern Mariana Islands” after “President” in first sentence.
Subsec. (c). Pub. L. 98–454, § 901(c), amended subsec. (c) generally. Prior to amendment, subsec. (c) read as follows: “The provisions of chapters 43 and 49 of title 28, and the rules heretofore or hereafter promulgated and made effective by the Congress or the Supreme Court of the United States pursuant to titles 11, 18, and 28 shall apply to the District Court for the Northern Mariana Islands and appeals therefrom where appropriate, except as otherwise provided in articles IV and V of the covenant provided by the Act of March 24, 1976 (90 Stat. 263). The terms ‘attorney for the government’ and ‘United States attorney’ as used in the Federal Rules of Criminal Procedure (rule 54(c)) shall, when applicable to cases arising under the laws of the Northern Mariana Islands, include the attorney general of the Northern Mariana Islands or any other person or persons as may be authorized by the laws of the Northern Marianas to act therein.”

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–454 effective on ninetieth day following Oct. 5, 1984, see section 1005 of Pub. L. 98–454, set out as a note under section 1424 of this title.

Effective DateFor effective date of this section, see section 1825 of this title and Effective Date of Constitution note thereunder.


Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of this title.

Extension of Term of District JudgesExtension of term of district court judges to ten years applicable to judges holding office on Oct. 5, 1984, see section 1004 of Pub. L. 98–454, set out as a note under section 1424b of this title.



§ 1822. Jurisdiction of District Court; original jurisdiction; procedural requirements(a) The District Court for the Northern Mariana Islands shall have the jurisdiction of a District Court of the United States, including, but not limited to, the diversity jurisdiction provided for in section 1332 of title 28 and that of a bankruptcy court of the United States.

(b) The district court shall have original jurisdiction in all causes in the Northern Mariana Islands not described in subsection (a) jurisdiction over which is not vested by the Constitution or laws of the Northern Mariana Islands in a court or courts of the Northern Mariana Islands. In causes brought in the district court solely on the basis of this subsection, the district court shall be considered a court of the Northern Mariana Islands for the purposes of determining the requirements of indictment by grand jury or trial by jury.

(Pub. L. 95–157, § 2, Nov. 8, 1977, 91 Stat. 1266; Pub. L. 98–454, title IX, § 902, Oct. 5, 1984, 98 Stat. 1744.)

Codification
Section was formerly classified to section 1694a of this title.

Amendments1984—Subsec. (a). Pub. L. 98–454 amended subsec. (a) generally, substituting “, including, but not limited to, the diversity jurisdiction provided for in section 1332 of title 28 and that of a bankruptcy court of the United States” for “, except that in all causes arising under the Constitution, treaties, or laws of the United States, it shall have jurisdiction regardless of the sum or value of the matter in controversy”.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–454 effective on ninetieth day following Oct. 5, 1984, see section 1005 of Pub. L. 98–454, set out as a note under section 1424 of this title.

Effective DateFor effective date of this section, see section 1825 of this title and Effective Date of Constitution note thereunder.



§ 1823. Appellate jurisdiction of District Court; procedure; review by United States Court of Appeals for Ninth Circuit; rules(a) Appellate jurisdiction of District CourtPrior to the establishment of an appellate court for the Northern Mariana Islands the district court shall have such appellate jurisdiction over the courts established by the Constitution or laws of the Northern Mariana Islands as the Constitution and laws of the Northern Mariana Islands provide, except that such Constitution and laws may not preclude the review of any judgment or order which involves the Constitution, treaties, or laws of the United States, including the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America (90 Stat. 263) (hereinafter referred to as “Covenant”), or any authority exercised thereunder by an officer or agency of the Government of the United States, or the conformity of any law enacted by the legislature of the Northern Mariana Islands or of any orders or regulations issued or actions taken by the executive branch of the government of the Northern Mariana Islands with the Constitution, treaties, or laws of the United States, including the Covenant or with any authority exercised thereunder by an officer or agency of the United States.


(b) Appellate division of District Court; quorum; presiding judge; designation of judges; decisionsAppeals to the district court shall be heard and determined by an appellate division of the court consisting of three judges, of whom two shall constitute a quorum. The judge appointed for the court by the President shall be the presiding judge of the appellate division and shall preside therein unless disqualified or otherwise unable to act. The other judges who are to sit in the appellate division at any session shall be designated by the presiding judge from among the judges assigned to the court from time to time pursuant to section 1821(b)(2) of this title: Provided, That no more than one of them may be a judge of a court of record of the Northern Mariana Islands. The concurrence of two judges shall be necessary to any decision by the appellate division of the district court on the merits of an appeal but the presiding judge alone may make any appropriate orders with respect to an appeal prior to the hearing and determination thereof on the merits and may dismiss an appeal for want of jurisdiction or failure to take or prosecute it in accordance with the applicable law or rules of procedure.


(c) United States Court of Appeals for Ninth Circuit; jurisdiction; appeals; rulesThe United States Court of Appeals for the Ninth Circuit shall have jurisdiction of appeals from all final decisions of the appellate division of the district court. The United States Court of Appeals for the Ninth Circuit shall have jurisdiction to promulgate rules necessary to carry out the provisions of this subsection.


(Pub. L. 95–157, § 3, Nov. 8, 1977, 91 Stat. 1266; Pub. L. 98–454, title IX, § 903, Oct. 5, 1984, 98 Stat. 1744.)


References in TextThe Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, referred to in subsec. (a), is contained in section 1 of Pub. L. 94–241, set out as a note under section 1801 of this title.

Codification
Section was formerly classified to section 1694b of this title.

Amendments1984—Pub. L. 98–454 designated existing provisions as subsec. (a), substituted provisions governing the appellate jurisdiction of the District Court prior to the establishment of the appellate court for former provisions which related to the appellate jurisdiction of the court and certain procedural matters which are covered under subsec. (b), and added subsecs. (b) and (c).

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–454 effective on ninetieth day following Oct. 5, 1984, see section 1005 of Pub. L. 98–454, set out as a note under section 1424 of this title.

Effective DateFor effective date of this section, see section 1825 of this title and Effective Date of Constitution note thereunder.



§ 1824. Relations between courts of United States and courts of Northern Mariana Islands; applicability of statutory provisions(a) The relations between the courts established by the Constitution or laws of the United States and the courts of the Northern Mariana Islands with respect to appeals, certiorari, removal of causes, the issuance of writs of habeas corpus, and other matters or proceedings shall be governed by the laws of the United States pertaining to the relations between the courts of the United States including the Supreme Court of the United States, and the courts of the several States in such matters and proceedings, except as otherwise provided in article IV of the covenant: Provided, That for the first fifteen years following the establishment of an appellate court of the Northern Mariana Islands the United States court of appeals for the judicial circuit which includes the Northern Mariana Islands shall have jurisdiction of appeals from all final decisions of the highest court of the Northern Mariana Islands from which a decision could be had in all cases involving the Constitution, treaties, or laws of the United States, or any authority exercised thereunder, unless those cases are reviewable in the District Court for the Northern Mariana Islands pursuant to section 1823 of this title.

(b) Those portions of title 28 which apply to Guam or the District Court of Guam shall be applicable to the Northern Mariana Islands or the District Court for the Northern Mariana Islands, respectively, except as otherwise provided in article IV of the covenant. The district court established by this subchapter shall be a district court as that term is used in section 3006A of title 18.

(Pub. L. 95–157, § 4, Nov. 8, 1977, 91 Stat. 1266; Pub. L. 98–454, title IX, § 904, Oct. 5, 1984, 98 Stat. 1745.)


References in TextThe covenant, referred to in text, is the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, which is contained in section 1 of Pub. L. 94–241, set out as a note under section 1801 of this title.

Codification
Section was formerly classified to section 1694c of this title.

Amendments1984—Subsec. (a). Pub. L. 98–454 inserted “including the Supreme Court of the United States,” after “courts of the United States” in first sentence.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–454 effective on ninetieth day following Oct. 5, 1984, see section 1005 of Pub. L. 98–454, set out as a note under section 1424 of this title.

Effective DateFor effective date of this section, see section 1825 of this title and Effective Date of Constitution note thereunder.



§ 1825. Effective date
This subchapter shall come into force upon its approval or at the time proclaimed by the President for the Constitution of the Northern Mariana Islands to become effective, whichever is the later date.
(Pub. L. 95–157, § 5, Nov. 8, 1977, 91 Stat. 1267.)

Codification
Section was formerly classified to section 1694d of this title.

Effective Date of ConstitutionFor provisions of proclamation of President relating to effective date for Constitution of Northern Mariana Islands, see Proc. No. 4534, Oct. 24, 1977, 42 F.R. 56593, set out as a note under section 1801 of this title.



§ 1826. Authorization of appropriations
There is authorized to be appropriated such sums as may be necessary to carry out the purposes of this subchapter.
(Pub. L. 95–157, § 6, Nov. 8, 1977, 91 Stat. 1267.)

Codification
Section was formerly classified to section 1694e of this title.

Effective DateFor effective date of this section, see section 1825 of this title and Effective Date of Constitution note thereunder.




SUBCHAPTER III—MISCELLANEOUS
§ 1841. Funds and services(a) Acquisition and construction of powerplant and distribution facilitiesThere is hereby authorized to be appropriated for expenditure after October 1, 1978, not more than $12,000,000 plus or minus such amounts, if any, as may be justified by reason of ordinary fluctuations in construction costs from October 1978 price levels as indicated by engineering cost indexes applicable to the types of construction involved, to assist in the acquisition and construction of a powerplant for the Northern Mariana Islands together with upgrading, rehabilitation, or replacement of distribution facilities.


(b) Services and facilities of Federal agencies; grants-in-aid; availability of appropriations in succeeding fiscal years(1) The government of the Northern Marianas in carrying out the purposes of this Act, Public Law 95–134, or Public Law 94–241 [48 U.S.C. 1801 et seq.], may utilize, to the extent practicable, the available services and facilities of agencies and instrumentalities of the Federal Government on a reimbursable basis. Such amounts may be credited to the appropriation or fund which provided the services and facilities. Agencies and instrumentalities of the Federal Government may, when practicable, make available to the government of the Northern Marianas, upon request of the Secretary, such services and facilities as they are equipped to render or furnish, and they may do so without reimbursement if otherwise authorized by law.

(2) Any funds made available to the Northern Mariana Islands under grant-in-aid programs by section 502 of the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America (Public Law 94–241), or pursuant to any other Act of Congress enacted after March 24, 1976, are hereby authorized to remain available until expended.

(3) Any amount authorized by the Covenant described in paragraph (2) or by any other Act of Congress enacted after March 24, 1976, which authorizes appropriations for the Northern Mariana Islands, but not appropriated for a fiscal year is authorized to be available for appropriation in succeeding fiscal years.


(c) Supplemental nutrition assistance program benefits and distribution of donated foodsNotwithstanding the provisions of the Food and Nutrition Act of 2008 [7 U.S.C. 2011 et seq.], the Secretary of Agriculture is authorized, upon the request of the Governor of the Northern Mariana Islands, acting pursuant to legislation enacted in accordance with section 5 and 7 of article II of the Constitution of the Northern Mariana Islands, and for the period during which such legislation is effective, (1) to implement a supplemental nutrition assistance program in part or all of the Northern Mariana Islands with such income and household standards of eligibility, deductions, and allotment values as the Secretary determines, after consultation with the Governor, to be suited to the economic and social circumstances of such islands: Provided, That in no event shall such income standards of eligibility exceed those in the forty-eight contiguous States, and (2) to distribute or permit a distribution of federally donated foods in any part of the Northern Mariana Islands for which the Governor has not requested that the supplemental nutrition assistance program be implemented. This authority shall remain in effect through September 30, 1981, and shall not apply to section 1421q–1 or 1574–1 11 See References in Text note below. of this title.


(d) Administration and enforcement of revenue and taxation provisions of Covenant(1) The Secretary of the Treasury is authorized and directed, upon the request of the Governor of the Northern Mariana Islands, acting pursuant to legislation enacted in accordance with sections 5 and 7 of article II of the Constitution of the Northern Mariana Islands, or upon receipt of a resolution adopted by both houses of the legislature of the Northern Mariana Islands accompanied by a letter of request from either the Governor or the Lieutenant Governor of the Northern Mariana Islands, without reimbursement or other cost to the government of the Northern Mariana Islands, to administer and enforce the provisions of section 601, 603, or 604 of the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America (Public Law 94–241; 90 Stat. 263, 269) and in order to administer and enforce the collection of any payroll tax or other tax measured by income which may be in force in the Northern Mariana Islands pursuant to section 602 of such Covenant. This authority shall continue until such time as the Governor of the Northern Mariana Islands, acting pursuant to legislation enacted in accordance with sections 5 and 7 of article II of the Constitution of the Northern Mariana Islands, requests the Secretary of the Treasury to discontinue the administration and enforcement of such taxes. The administration and enforcement of such taxes by the government of the Northern Mariana Islands shall begin on January 1 of the year following the year in which such Northern Mariana Islands law is enacted.

(2) For purposes of carrying out any administration and enforcement required by this subsection, the Secretary of the Treasury (hereinafter in this subsection referred to as the “Secretary”), or his delegate, at no cost to the Northern Marianas government, may (A) employ citizens of the Northern Mariana Islands (as defined by Article III of the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States (approved, Public Law 94–241; 90 Stat. 265), or (B) use the services of employees of the government of the Northern Mariana Islands, upon agreement to pay such government for the use of such services. In addition, the Secretary, or his delegate, shall make every effort to assure that citizens of the Northern Mariana Islands (as so defined) are trained to ultimately assume the administration and enforcement duties required of the Secretary or his delegate under this section. Notwithstanding any other provision of law, the Secretary or his delegate is authorized to the maximum extent feasible in administering and enforcing the requested sections of the Covenant, to employ and train Northern Mariana Islands’ citizens without regard to United States Civil Service hiring or job classification laws or any employment ceilings imposed upon the Secretary. The preceding sentence shall not exempt such Northern Mariana Islands’ citizens so hired from any other laws affecting Federal or Internal Revenue Service employees and shall remain in effect until the end of the third full fiscal year following March 12, 1980.

(3) As part of the administration of taxes required by this subsection, the Secretary or his delegate shall establish, at no cost to the Northern Marianas government, a taxpayers information service to provide such information and assistance to citizens of the Northern Mariana Islands (as so defined) as may be necessary for the filing of returns and the payment of such taxes.


(Pub. L. 95–348, § 3, Aug. 18, 1978, 92 Stat. 489; Pub. L. 96–205, title II, § 204(a), Mar. 12, 1980, 94 Stat. 86; Pub. L. 110–234, title IV, § 4002(b)(1)(A), (B), (2)(HH), May 22, 2008, 122 Stat. 1095, 1096, 1098; Pub. L. 110–246, § 4(a), title IV, § 4002(b)(1)(A), (B), (2)(HH), June 18, 2008, 122 Stat. 1664, 1857, 1859.)


References in TextThis Act, referred to in subsec. (b)(1), is Pub. L. 95–348, Aug. 18, 1978, 92 Stat. 487. For complete classification of this Act to the Code, see Tables.
Public Law 95–134, referred to in subsec. (b)(1), is Pub. L. 95–134, Oct. 15, 1977, 91 Stat. 1159, as amended, popularly known as the Omnibus Territories Act of 1977. For complete classification of this Act to the Code, see Tables.
Public Law 94–241, referred to in subsecs. (b)(1), (2) and (d)(1), (2), is Pub. L. 94–241, Mar. 24, 1976, 90 Stat. 263, as amended, which is classified generally to subchapter I (§ 1801 et seq.) of this chapter. For complete classification of this Act to the Code, see Tables.
The Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America, referred to in subsecs. (b)(2), (3) and (d), is contained in section 1 of Pub. L. 94–241, set out as a note under section 1801 of this title.
The Food and Nutrition Act of 2008, referred to in subsec. (c), is Pub. L. 88–525, Aug. 31, 1964, 78 Stat. 703, which is classified generally to chapter 51 (§ 2011 et seq.) of Title 7, Agriculture. For complete classification of this Act to the Code, see Short Title note set out under section 2011 of Title 7 and Tables.
Section 1421q–1 or 1574–1 of this title, referred to in subsec. (c), was in the original “section 403 of Public Law 95–135”, and was translated as reading “section 403 of Public Law 95–134”, to reflect the probable intent of Congress, because Public Law 95–135 does not contain a section 403.

Codification
Pub. L. 110–234 and Pub. L. 110–246 made identical amendments to this section. The amendments by Pub. L. 110–234 were repealed by section 4(a) of Pub. L. 110–246.
Subsecs. (b)(2), (3), (c), and (d) of this section were formerly set out as notes under section 1681 of this title.
March 12, 1980, referred to in subsec. (d)(2), was in the original “the date of enactment”, and was translated as meaning the date of enactment of Pub. L. 96–205, which enacted pars. (2) and (3) of subsec. (d) of this section, to reflect the probable intent of Congress.

Amendments2008—Subsec. (c). Pub. L. 110–246, § 4002(b)(1)(A), (B), (2)(HH), substituted “Food and Nutrition Act of 2008” for “Food Stamp Act of 1977” and substituted “supplemental nutrition assistance program” for “food stamp program” in two places.
1980—Subsec. (d). Pub. L. 96–205 designated existing provisions as par. (1), inserted “or upon receipt of a resolution adopted by both houses of the legislature of the Northern Mariana Islands accompanied by a letter of request from either the Governor or the Lieutenant Governor of the Northern Mariana Islands,” after “Constitution of the Northern Mariana Islands,” the first place appearing, and added pars. (2) and (3).

Effective Date of 2008 AmendmentAmendment of this section and repeal of Pub. L. 110–234 by Pub. L. 110–246 effective May 22, 2008, the date of enactment of Pub. L. 110–234, except as otherwise provided, see section 4 of Pub. L. 110–246, set out as an Effective Date note under section 8701 of Title 7, Agriculture.
Amendment by section 4002(b)(1)(A), (B), (2)(HH) of Pub. L. 110–246 effective Oct. 1, 2008, see section 4407 of Pub. L. 110–246, set out as a note under section 1161 of Title 2, The Congress.

Commonwealth of the Northern Mariana Islands Pilot ProgramPub. L. 113–79, title IV, § 4031, Feb. 7, 2014, 128 Stat. 816, provided that:
“(a) Study.—“(1) In general.—Prior to establishing the pilot program under subsection (b), the Secretary [of Agriculture] shall conduct a study to be completed not later than 2 years after the date of enactment of this Act [Feb. 7, 2014] to assess—“(A) the capabilities of the Commonwealth of the Northern Mariana Islands to operate the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) in a similar manner as the program is operated in the States (as defined in section 3 of that Act (7 U.S.C. 2012)); and

“(B) alternative models of the supplemental nutrition assistance program operation and benefit delivery that best meet the nutrition assistance needs of the Commonwealth of the Northern Mariana Islands.


“(2) Scope.—The study conducted under paragraph (1)(A) shall assess the capability of the Commonwealth of the Northern Mariana Islands to fulfill the responsibilities of a State agency (as defined in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012)), including—“(A) extending and limiting participation to eligible households, as required by sections 5 and 6 of that Act (7 U.S.C. 2014, 2015);

“(B) issuing benefits through EBT cards, as required by section 7 of that Act (7 U.S.C. 2016);

“(C) maintaining the integrity of the program, including operation of a quality control system, as required by section 16(c) of that Act (7 U.S.C. 2025(c));

“(D) implementing work requirements, including operating an employment and training program, as required by section 6(d) of that Act (7 U.S.C. 2015(d)); and

“(E) paying a share of administrative costs with non-Federal funds, as required by section 16(a) of that Act (7 U.S.C. 2016(a) [2025(a)]).



“(b) Establishment.—If the Secretary determines that a pilot program is feasible, the Secretary shall establish a pilot program for the Commonwealth of the Northern Mariana Islands to operate the supplemental nutrition assistance program in the same manner in which the program is operated in the States.

“(c) Scope.—The Secretary shall use the information obtained from the study conducted under subsection (a) to establish the scope of the pilot program established under subsection (b).

“(d) Report.—Not later than June 30, 2019, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on the pilot program carried out under this section, including an analysis of the feasibility of operating the supplemental nutrition assistance program in the Commonwealth of the Northern Mariana Islands in the same manner in which the program is operated in the States.

“(e) Funding.—“(1) Study.—Of the funds made available under section 18(a)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2027(a)(1)), the Secretary may use to conduct the study described in subsection (a) not more than $1,000,000 for each of fiscal years 2014 and 2015.

“(2) Pilot program.—“(A) In general.—Except as provided in subparagraph (B), of the funds made available under section 18(a)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2027(a)(1)), the Secretary may use to establish and carry out the pilot program under subsection (b), including the Federal costs for providing technical assistance to the Commonwealth of the Northern Mariana Islands, authorizing and monitoring retail food stores, and assessing pilot operations, not more than—“(i) $13,500,000 for fiscal year 2016; and

“(ii) $8,500,000 for each of fiscal years 2017 and 2018.


“(B) Exception.—If the Secretary determines that a pilot program described in subsection (b) is not feasible, the Secretary shall provide to the Commonwealth of the Northern Mariana Islands any unspent funds described in subparagraph (A), which shall—“(i) be made available for obligation under the Commonwealth of the Northern Mariana Islands nutrition assistance program block grant in addition to any other funds made available for that grant; and

“(ii) remain available until expended.”









§ 1842. Covering into Commonwealth treasury of tax proceeds collected pursuant to Covenant
The Secretary shall take such steps as are necessary to ensure that the proceeds of taxes collected under the provisions of sections 601, 602, 603, and 604 of the Covenant (Public Law 94–241) are covered directly upon collection into the treasury of the Commonwealth of the Northern Mariana Islands.
(Pub. L. 96–205, title II, § 204(b), Mar. 12, 1980, 94 Stat. 87.)


References in TextThe Covenant, referred to in text, is the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, which is contained in section 1 of Pub. L. 94–241, set out as a note under section 1801 of this title.
Public Law 94–241, referred to in text, is Pub. L. 94–241, Mar. 24, 1976, 90 Stat. 263, as amended, which is classified generally to subchapter I (§ 1801 et seq.) of this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly set out as a note under section 1681 of this title.

Authority of Guam, American Samoa, and the Northern Mariana Islands To Enact Revenue LawsSee section 1271 of Pub. L. 99–514, set out as a note under section 931 of Title 26, Internal Revenue Code.



§ 1843. Exemption from taxation for income derived from sources within Commonwealth(a) Taxable years beginning after December 31, 1978, but not after January 1, 1985Except as provided in subsection (c), any person, including an individual, trust, estate, partnership, association, company, or corporation, which is a resident of or which is organized under the laws of the Commonwealth of the Northern Mariana Islands and which is subject to the provisions of section 601 of the Covenant to Establish the Commonwealth of the Northern Mariana Islands in Political Union with the United States (Public Law 94–241), shall be exempted from the requirements of such section with respect to income derived from sources within the Commonwealth of the Northern Mariana Islands for taxable years beginning after December 31, 1978, until, but not after, January 1, 1985. Nothing in this section shall be construed as relieving such person from the obligation to comply with the requirements of section 601 with respect to income derived from sources outside of the Commonwealth of the Northern Mariana Islands.


(b) Taxable years beginning after December 31, 1980, and before January 1, 1982Except as provided in subsection (c), any person, including an individual, trust, estate, partnership, association, company, or corporation, which is a resident of or which is organized under the laws of the Commonwealth of the Northern Mariana Islands and which is subject to the provisions of section 601 of the Covenant to Establish the Commonwealth of the Northern Mariana Islands (Public Law 94–241), shall be exempt from the requirements of such section with respect to income from sources within the Northern Mariana Islands for its taxable year beginning after December 31, 1980, and before January 1, 1982: Provided, That the Secretary receives written notice from the Governor of the Northern Mariana Islands not later than September 30, 1980, that sections 1, 2, 3, 4, and 5 of chapter 2 of Public Law 1–30 of the Commonwealth of the Northern Mariana Islands or its successor, have been repealed in their entirety, effective December 31, 1981.


(c) Tax rebatesAs provided in section 602 11 See References in Text note below. of Public Law 94–241 (90 Stat. 263, 270) the term “rebate of any taxes” shall, effective January 1, 1985, apply only to the extent taxes have actually been paid pursuant to section 601 1 of said Act, shall not exceed the amount of tax actually paid for any tax year, and may only be paid following the close of the tax year involved. Notwithstanding any other provision of law, effective January 1, 1985, the Commonwealth of the Northern Mariana Islands shall maintain, as a matter of public record, the name and address of each person receiving such a rebate, together with the amount of the rebate, and the year for which such rebate was made.


(Pub. L. 96–205, title II, § 205, Mar. 12, 1980, 94 Stat. 87; Pub. L. 96–597, title III, § 303(a), Dec. 24, 1980, 94 Stat. 3478; Pub. L. 98–213, § 3(a), (b), Dec. 8, 1983, 97 Stat. 1459.)


References in TextThe Covenant, referred to in subsecs. (a) and (b), is the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, which is contained in section 1 of Pub. L. 94–241, set out as a note under section 1801 of this title.
Public Law 94–241, referred to in subsecs. (a) and (b), is Pub. L. 94–241, Mar. 24, 1976, 90 Stat. 263, as amended, which is classified generally to subchapter I (§ 1801 et seq.) of this chapter. For complete classification of this Act to the Code, see Tables.
Sections 601 and 602 of Public Law 94–241, referred to in subsec. (c), probably mean sections 601 and 602 of the Covenant, because Pub. L. 94–241 does not contain a section 601 or 602.

Codification
Section was formerly set out as a note under section 1681 of this title.

Amendments1983—Subsec. (a). Pub. L. 98–213, § 3(a), substituted “1985” for “1983”.
Subsec. (c). Pub. L. 98–213, § 3(b), amended subsec. (c) generally. Prior to amendment, subsec. (c) read as follows: “It is the sense of Congress that the term ‘rebate’ as used in section 602 of Public Law 94–241 does not permit the abatement of taxes.”
1980—Subsec. (a). Pub. L. 96–597 substituted “until, but not after, January 1, 1983.” for “and before January 1, 1981.”.

Suspension of Prohibition of Abatement of Taxation in Commonwealth of Northern Mariana IslandsPub. L. 96–597, title III, § 303(b), Dec. 24, 1980, 94 Stat. 3478, provided that provisions of subsec. (c) of this section were suspended and were of no force or effect until Jan. 1, 1983.



§ 1844. Political union between Territory of Guam and Commonwealth of Northern Mariana Islands
In the event that a political union is effected at a future time between the Territory of Guam and the Commonwealth of the Northern Mariana Islands, the Federal Government and each of its agencies is authorized and directed to assure that—(i) there will be no diminution of any rights or entitlements otherwise eligible to said territory and Commonwealth in effect on the effective date of such union,

(ii) there will be no adverse effect on any funds which have been or may hereafter be authorized or appropriated for said territory or Commonwealth, as of the effective date of such union, or

(iii) no action is taken that would in any manner discourage such unification.

Whenever any discrepancy exists or arises between the benefits available for either said territory or Commonwealth under any policies or programs authorized by law (including, but not limited to, any formulas for matching grants-in-aid or comparable programs or benefits), the most favorable terms available to either said territory or Commonwealth shall be deemed applicable to said unified area after the effective date of unification.
(Pub. L. 96–597, title VI, § 602, Dec. 24, 1981, 94 Stat. 3480.)

Codification
Section was formerly set out as a note under section 1681 of this title.



§ 1845. Plans for development, utilization, and conservation of water and related land resources(a) The Secretary of the Army, acting through the Chief of Engineers and in cooperation with the Commonwealth of the Northern Mariana Islands, is hereby authorized and directed to study and draft plans for development, utilization, and conservation of water and related land resources of the Commonwealth. To carry out the purposes of this section there are authorized to be appropriated effective October 1, 1983, such sums as may be necessary.

(b) Such studies shall include appropriate consideration of the needs for flood protection; wise use of flood plain lands; navigation facilities; hydroelectric power generation; regional water supply and waste water management facilities systems; general recreational facilities; enhancement and control of water quality; enhancement and conservation of fish and wildlife; and other measures for environment improvement and economic and human resources development. Such studies shall also be compatible with comprehensive development plans formulated by local planning agencies and other interested Federal agencies.

(Pub. L. 98–213, § 13, Dec. 8, 1983, 97 Stat. 1462.)

Codification
Section was formerly set out as a note under section 1681 of this title.



§ 1846. Exemption from assessment and taxation of real property owned by Commonwealth in United States capital
Real property owned by the Commonwealth of the Northern Mariana Islands in the capital of the United States and used by the Resident Representative thereof in the discharge of his representative duties under the Covenant shall be exempt from assessment and taxation.
(Pub. L. 101–219, title II, § 208, Dec. 12, 1989, 103 Stat. 1875.)


References in TextThe Covenant, referred to in text, is the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, which is contained in section 1 of Pub. L. 94–241, set out as a note under section 1801 of this title.

Codification
Section was formerly set out as a note under section 1681 of this title.





CHAPTER 18—MICRONESIA, MARSHALL ISLANDS, AND PALAU




SUBCHAPTER I—MICRONESIA AND MARSHALL ISLANDS



Part A—Approval and Implementation of Original Compact


Sec.


1901.Approval of Compact of Free Association.


1902.Agreements with Federated States of Micronesia.


1903.Agreements with and other provisions related to Marshall Islands.


1904.Interpretation of and United States policy regarding Compact of Free Association.


1905.Supplemental provisions.


1906.Construction contract assistance.


1907.Limitations.


1908.Transitional immigration rules.


1909.Timing.


1910.Implementation of audit agreements.


1911.Compensatory adjustments.


1912.Jurisdiction.



Part B—Approval and Implementation of Compacts, As Amended


1921.Approval of U.S.-FSM Compact of Free Association and the U.S.-RMI Compact of Free Association; references to subsidiary agreements or separate agreements.


1921a.Agreements with Federated States of Micronesia.


1921b.Agreements with and other provisions related to the Republic of the Marshall Islands.


1921c.Interpretation of and United States policy regarding U.S.-FSM Compact and U.S.-RMI Compact.


1921d.Supplemental provisions.


1921e.Construction contract assistance.


1921f.Prohibition.


1921g.Compensatory adjustments.


1921h.Authorization and continuing appropriation.



SUBCHAPTER II—PALAU



Part A—Approval of Compact and Supplemental Provisions


1931.Approval of Compact of Free Association.


1932.Extension of Compact of Free Association to Palau.


1933.Supplemental provisions.


1934.Jurisdiction.



Part B—Implementation of Compact


1951.Entry into force of Compact.


1952.Fiscal procedures assistance.


1953.Antidrug program.


1954.Public auditor and special prosecutor.


1955.Audit certification.


1956.Acquisition of defense sites.


1957.Federal programs coordination personnel.


1958.Referendum costs.


1959.Agreements.


1960.Modification of energy assistance funding.


1961.Submission of agreements.


1962.Transition funding.



SUBCHAPTER III—MISCELLANEOUS PROVISIONS


1971.Transfer of surplus personal property owned by United States.


1972.Controlled substances in freely associated states.


1973.Freely Associated State Air Carrier.



SUBCHAPTER I—MICRONESIA AND MARSHALL ISLANDS
Part A—Approval and Implementation of Original Compact
§ 1901. Approval of Compact of Free Association(a) Federated States of MicronesiaThe Compact of Free Association set forth in title II of this joint resolution between the United States and the Government of the Federated States of Micronesia is hereby approved, and Congress hereby consents to the subsidiary agreements as set forth on pages 115 through 391 of House Document 98–192 of March 30, 1984, as they relate to such Government. Subject to the provisions of this joint resolution, the President is authorized to agree, in accordance with section 411 of the Compact, to an effective date for and thereafter to implement such Compact, having taken into account any procedures with respect to the United Nations for termination of the Trusteeship Agreement.


(b) Marshall IslandsThe Compact of Free Association set forth in title II of this joint resolution between the United States and the Government of the Marshall Islands is hereby approved, and Congress hereby consents to the subsidiary agreements as set forth on pages 115 through 391 of House Document 98–192 of March 30, 1984, as they relate to such Government. Subject to the provisions of this joint resolution, the President is authorized to agree, in accordance with section 411 of the Compact, to an effective date for and thereafter to implement such Compact, having taken into account any procedures with respect to the United Nations for termination of the Trusteeship Agreement.


(c) Reference to CompactAny reference in this joint resolution to “the Compact” shall be treated as a reference to the Compact of Free Association set forth in title II of this joint resolution.


(d) Amendment, change, or termination in Compact and certain agreements(1) Mutual agreement by the Government of the United States as provided in the Compact which results in amendment, change, or termination of all or any part thereof shall be effected only by Act of Congress and no unilateral action by the Government of the United States provided for in the Compact, and having such result, may be effected other than by Act of Congress.

(2) The provisions of paragraph (1) shall apply—(A) to all actions of the Government of the United States under the Compact including, but not limited to, actions taken pursuant to sections 431, 432, 441, or 442;

(B) to any amendment, change, or termination in the Agreement between the Government of the United States and the Government of the Federated States of Micronesia Regarding Friendship, Cooperation and Mutual Security Concluded Pursuant to Sections 321 and 323 of the Compact of Free Association referred to in section 462(j) of the Compact and the Agreement between the Government of the United States and the Government of the Marshall Islands Concerning Mutual Security Concluded Pursuant to Sections 321 and 323 of the Compact of Free Association referred to in section 462(k) of the Compact;

(C) to any amendment, change, or termination of the agreements concluded pursuant to Compact sections 175, 177, and 221(a)(5), the terms of which are incorporated by reference into the Compact; and

(D) to the following subsidiary agreements, or portions thereof:(i) Article II of the agreement referred to in section 462(a) of the Compact;

(ii) Article II of the agreement referred to in section 462(b) of the Compact;

(iii) Article II and Section 7 of Article XI of the agreement referred to in section 462(e) of the Compact;

(iv) the agreement referred to in section 462(f) of the Compact;

(v) Articles III and IV of the agreement referred to in section 462(g) of the Compact;

(vi) Articles III and IV of the agreement referred to in section 462(h) of the Compact; and

(vii) Articles VI, XV, and XVII of the agreement referred to in section 462(i) of the Compact.




(e) Subsidiary agreements deemed bilateralFor purposes of implementation of the Compact and this joint resolution, each of the subsidiary agreements referred to in subsections (a) and (b) (whether or not bilateral in form) shall be deemed to be bilateral agreements between the United States and each other party to such subsidiary agreement. The consent or concurrence of any other party shall not be required for the effectiveness of any actions taken by the United States in conjunction with either the Federated States of Micronesia or the Marshall Islands which are intended to affect the implementation, modification, suspension, or termination of any such subsidiary agreement (or any provision thereof) as regards the mutual responsibilities of the United States and the party in conjunction with whom the actions are taken.


(f) Effective date(1) The President shall not agree to an effective date for the Compact, as authorized by this section, until after certifying to Congress that the agreements described in section 1902 of this title and section 1903 of this title have been concluded.

(2) Any agreement concluded with the Federated States of Micronesia or the Marshall Islands pursuant to sections 1902 and 1903 of this title and any agreement which would amend, change, or terminate any subsidiary agreement or portion thereof as set forth in paragraph (4) of this subsection shall be submitted to the Congress. No such agreement shall take effect until after the expiration of 30 days after the date such agreement is so submitted (excluding days on which either House of Congress is not in session).

(3) No agreement described in paragraph (2) shall take effect if a joint resolution of disapproval is enacted during the period specified in paragraph (2). For the purpose of expediting the consideration of such a joint resolution, a motion to proceed to the consideration of any such joint resolution after it has been reported by an appropriate committee shall be treated as highly privileged in the House of Representatives. Any such joint resolution shall be considered in the Senate in accordance with the provisions of section 601(b) of Public Law 94–329.

(4) The subsidiary agreements or portions thereof referred to in paragraph (2) are as follows:(A) Articles III and IV of the agreement referred to in section 462(b) of the Compact.

(B) Articles III, IV, V, VI, VII, VIII, IX, X, and XI (except for Section 7 thereof) of the agreement referred to in section 462(e) of the Compact.

(C) Articles IV, V, X, XIV, XVI, and XVIII of the agreement referred to in section 462(i) of the Compact.

(D) Articles II, V, VI, VII, and VIII of the agreement referred to in section 462(g) of the Compact.

(E) Articles II, V, VI, and VIII of the agreement referred to in section 462(h) of the Compact.

(F) The Agreement set forth on pages 388 through 391 of House Document 98–192 of March 30, 1984.


(5) No agreement between the United States and the Government of either the Federated States of Micronesia or the Marshall Islands which would amend, change, or terminate any subsidiary agreement or portion thereof, other than those set forth in subsection (d) of this section or paragraph (4) of this subsection shall take effect until the President has transmitted such agreement to the President of the Senate and the Speaker of the House of Representatives together with an explanation of the agreement and the reasons therefore.


(Pub. L. 99–239, title I, § 101, Jan. 14, 1986, 99 Stat. 1773.)


References in TextThe Compact, referred to in text, is the Compact of Free Association between the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia, which is contained in section 201 of Pub. L. 99–239, as amended, set out below.
This joint resolution, referred to in subsecs. (a), (b), (c), and (e), is Pub. L. 99–239, Jan. 14, 1986, 99 Stat. 1770, as amended, known as the Compact of Free Association Act of 1985, which is classified principally to this part and chapter 19 (§ 2001 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note below.
For Oct. 21, 1986, as the effective date of the Compact of Free Association with the Marshall Islands, and Nov. 3, 1986, as the effective date of the Compact of Free Association with the Federated States of Micronesia, referred to in subsecs. (a), (b), and (f), see Proc. No. 5564, Nov. 3, 1986, 51 F.R. 40399, set out as a note under section 1801 of this title.
Section 601(b) of Public Law 94–329, referred to in subsec. (f)(3), is section 601(b) of Pub. L. 94–329, title VI, June 30, 1976, 90 Stat. 765, which is not classified to the Code.

Codification
Section was formerly set out as a note under section 1681 of this title.

Short Title of 2012 AmendmentPub. L. 112–149, § 1, July 26, 2012, 126 Stat. 1144, provided that: “This Act [amending section 1921b of this title and section 297 of Title 28, Judiciary and Judicial Procedure, and amending provisions set out as notes under section 206 of Title 29, Labor] may be cited as the ‘Insular Areas Act of 2011’.”


Short Title of 2003 AmendmentPub. L. 108–188, § 1(a), Dec. 17, 2003, 117 Stat. 2721, provided that: “This joint resolution [enacting part B of this subchapter and provisions set out as notes under section 1921 of this title and amending provisions set out as a note under section 3101 of Title 5, Government Organization and Employees], together with the table of contents in subsection (b) of this section [117 Stat. 2721], may be cited as the ‘Compact of Free Association Amendments Act of 2003’.”


Short TitlePub. L. 99–239, § 1(a), Jan. 14, 1986, 99 Stat. 1770, provided that: “This joint resolution [enacting this part, chapter 19 (§ 2001 et seq.) of this title, and provisions set out below], together with the Table of Contents in subsection (b) of this section [99 Stat. 1770], may be cited as the ‘Compact of Free Association Act of 1985’.”


Application of Federal Programs Under the Compacts of Free AssociationPub. L. 106–504, § 3(a), Nov. 13, 2000, 114 Stat. 2312, provided that: “The freely associated states of the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau, respectively, and citizens thereof, shall remain eligible for all Federal programs, grant assistance, and services of the United States, to the extent that such programs, grant assistance, and services are provided to States and local governments of the United States and residents of such States, for which a freely associated State or its citizens were eligible on October 1, 1999. This eligibility shall continue through the period of negotiations referred to in section 231 of the Compact of Free Association with the Republic of the Marshall Islands and the Federated States of Micronesia, approved in Public Law 99–239 [set out below], and during consideration by the Congress of legislation submitted by an Executive branch agency as a result of such negotiations.”


Regulations Regarding Habitual ResidencePub. L. 104–208, div. C, title VI, § 643, Sept. 30, 1996, 110 Stat. 3009–708, provided that, not later than 6 months after Sept. 30, 1996, the Commissioner of Immigration and Naturalization was to issue regulations governing rights of “habitual residence” in the United States under the terms of the Compact of Free Association between the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia and the Compact of Free Association between the Government of the United States and the Government of Palau.

Ratification of Certain Agreements Between United States and Governments of Republic of Marshall Islands and Federated States of MicronesiaPub. L. 101–62, July 26, 1989, 103 Stat. 162, provided: 
“That, pursuant to section 101(d) of Public Law 99–239 [48 U.S.C. 1901(d)], the following agreements are approved and shall enter into force in accordance with their terms:
“(1) ‘Agreement Between the Government of the United States and the Government of the Republic of the Marshall Islands to Amend the Governmental Representation Provisions of the Compact of Free Association Pursuant to section 432 of the Compact’, signed on March 18, 1988; and

“(2) ‘Agreement Between the Government of the United States and the Government of the Federated States of Micronesia to Amend the Governmental Representation Provisions of the Compact of Free Association Pursuant to section 432 of the Compact’, signed on March 9, 1988.”




Recital ClausesPub. L. 99–239 which enacted this part and chapter 19 of this title contained several “Whereas” clauses reading as follows:
“Whereas the United States, in accordance with the Trusteeship Agreement, the Charter of the United Nations and the objectives of the international trusteeship system, has promoted the development of the peoples of the Trust Territory toward self-government or independence as appropriate to the particular circumstances of the Trust Territory and its peoples and the freely expressed wishes of the peoples concerned; and
“Whereas the United States, in response to the desires of the peoples of the Federated States of Micronesia and the Marshall Islands expressed through their freely-elected representatives and by the official pronouncements and enactments of their lawfully constituted governments, and in consideration of its own obligations under the Trusteeship Agreement to promote self-determination, entered into political status negotiations with representatives of the peoples of the Federated States of Micronesia, and the Marshall Islands; and
“Whereas these negotiations resulted in the ‘Compact of Free Association’ [set out below] which, together with its related agreements, was signed by the United States and by the Federated States of Micronesia and the Republic of the Marshall Islands on October 1, 1982 and June 25, 1983, respectively; and
“Whereas the Compact of Free Association was approved by majorities of the peoples of the Federated States of Micronesia and the Marshall Islands in United Nations-observed plebiscites conducted on June 21, 1983 and September 7, 1983, respectively; and
“Whereas the Compact of Free Association has been approved by the Governments of the Federated States of Micronesia and the Marshall Islands in accordance with their respective constitutional processes, thus completing fully for the Federated States of Micronesia and the Marshall Islands their domestic approval processes with respect to the Compact as contemplated in Compact Section 411”.



Compact of Free AssociationPub. L. 99–239, title II, § 201, Jan. 14, 1986, 99 Stat. 1800, as amended by Pub. L. 108–108, title I, Nov. 10, 2003, 117 Stat. 1261, provided that: 
“The Compact of Free Association is as follows:
“COMPACT OF FREE ASSOCIATION

“Preamble“the government of the united states of america and the governments of the marshall islands and the federated states of micronesia“Affirming that their Governments and their relationships as Governments are founded upon respect for human rights and fundamental freedoms for all, and that the peoples of the Trust Territory of the Pacific Islands have the right to enjoy self-government; and
“Affirming the common interests of the United States of America and the peoples of the Trust Territory of the Pacific Islands in creating close and mutually beneficial relationships through two free and voluntary associations of their respective Governments; and
“Affirming the interest of the Government of the United States in promoting the economic advancement and self-sufficiency of the peoples of the Trust Territory of the Pacific Islands; and
“Recognizing that their previous relationship has been based upon the International Trusteeship System of the United Nations Charter, and in particular Article 76 of the Charter; and that pursuant to Article 76 of the Charter, the peoples of the Trust Territory have progressively developed their institutions of self-government, and that in the exercise of their sovereign right to self-determination they have, through their freely-expressed wishes, adopted Constitutions appropriate to their particular circumstances; and
“Recognizing their common desire to terminate the Trusteeship and establish two new government-to-government relationships each of which is in accordance with a new political status based on the freely-expressed wishes of peoples of the Trust Territory of the Pacific Islands and appropriate to their particular circumstances; and
“Recognizing that the peoples of the Trust Territory of the Pacific Islands have and retain their sovereignty and their sovereign right to self-determination and the inherent right to adopt and amend their own Constitutions and forms of government and that the approval of the entry of their respective Governments into this Compact of Free Association by the peoples of the Trust Territory of the Pacific Islands constitutes an exercise of their sovereign right to self-determination;
“NOW, THEREFORE, AGREE to enter into relationships of free association which provide a full measure of self-government for the peoples of the Marshall Islands and the Federated States of Micronesia; and
“FURTHER AGREE that the relationships of free association derive from and are as set forth in this Compact; and that, during such relationships of free association, the respective rights and responsibilities of the Government of the United States and the Governments of the freely associated states of the Marshall Islands and the Federated States of Micronesia in regard to these relationships of free association derive from and are as set forth in this Compact.


“TITLE ONE“GOVERNMENTAL RELATIONS

“Article I“Self-Government“Section 111“The peoples of the Marshall Islands and the Federated States of Micronesia, acting through the Governments established under their respective Constitutions, are self-governing.


“Article II“Foreign Affairs“Section 121“(a) The Governments of the Marshall Islands and the Federated States of Micronesia have the capacity to conduct foreign affairs and shall do so in their own name and right, except as otherwise provided in this Compact.

“(b) The foreign affairs capacity of the Governments of the Marshall Islands and the Federated States of Micronesia includes:“(1) the conduct of foreign affairs relating to law of the sea and marine resources matters, including the harvesting, conservation, exploration or exploitation of living and non-living resources from the sea, seabed or subsoil to the full extent recognized under international law;

“(2) the conduct of their commercial, diplomatic, consular, economic, trade, banking, postal, civil aviation, communications, and cultural relations, including negotiations for the receipt of developmental loans and grants and the conclusion of arrangements with other governments and international and intergovernmental organizations, including any matters specially benefiting their individual citizens.


“(c) The Government of the United States recognizes that the Governments of the Marshall Islands and the Federated States of Micronesia have the capacity to enter into, in their own name and right, treaties and other international agreements with governments and regional and international organizations.

“(d) In the conduct of their foreign affairs, the Governments of the Marshall Islands and the Federated States of Micronesia confirm that they shall act in accordance with principles of international law and shall settle their international disputes by peaceful means.


“Section 122“The Government of the United States shall support applications by the Governments of the Marshall Islands and the Federated States of Micronesia for membership or other participation in regional or international organizations as may be mutually agreed. The Government of the United States agrees to accept for training and instruction at the Foreign Service Institute [now George P. Shultz National Foreign Affairs Training Center], established under 22 U.S.C. 4021, citizens of the Marshall Islands and the Federated States of Micronesia. The qualifications of candidates for such training and instruction and all other terms and conditions of participation by citizens of the Marshall Islands and the Federated States of Micronesia in Foreign Service Institute [now George P. Shultz National Foreign Affairs Training Center] programs shall be as mutually agreed between the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia.


“Section 123“(a) In recognition of the authority and responsibility of the Government of the United States under Title Three, the Governments of the Marshall Islands and the Federated States of Micronesia shall consult, in the conduct of their foreign affairs, with the Government of the United States.

“(b) In recognition of the respective foreign affairs capacities of the Governments of the Marshall Islands and the Federated States of Micronesia, the Government of the United States, in the conduct of its foreign affairs, shall consult with the Government of the Marshall Islands or the Federated States of Micronesia on matters which the Government of the United States regards as relating to or affecting any such Government.


“Section 124“The Government of the United States may assist or act on behalf of the Government of the Marshall Islands or the Federated States of Micronesia in the area of foreign affairs as may be requested and mutually agreed from time to time. The Government of the United States shall not be responsible to third parties for the actions of the Government of the Marshall Islands or the Federated States of Micronesia undertaken with the assistance or through the agency of the Government of the United States pursuant to this Section unless expressly agreed.


“Section 125“The Government of the United States shall not be responsible for nor obligated by any actions taken by the Government of the Marshall Islands or the Federated States of Micronesia in the area of foreign affairs, except as may from time to time be expressly agreed.


“Section 126“At the request of the Government of the Marshall Islands or the Federated States of Micronesia and subject to the consent of the receiving state, the Government of the United States shall extend consular assistance on the same basis as for citizens of the United States to citizens of the Marshall Islands and the Federated States of Micronesia for travel outside the Marshall Islands and the Federated States of Micronesia, the United States and its territories and possessions.


“Section 127“Except as otherwise provided in this Compact or its related agreements, all obligations, responsibilities, rights and benefits of the Government of the United States as Administering Authority which have resulted from the application pursuant to the Trusteeship Agreement of any treaty or other international agreement to the Trust Territory of the Pacific Islands on the day preceding the effective date of this Compact are no longer assumed and enjoyed by the Government of the United States.



“Article III“Communications“Section 131“(a) The Governments of the Marshall Islands and the Federated States of Micronesia have full authority and responsibility to regulate their respective domestic and foreign communications, and the Government of the United States shall provide communications assistance in accordance with the terms of a separate agreement which shall come into effect simultaneously with this Compact, and such agreement shall remain in effect until such time as any election is made pursuant to Section 131(b) and which shall provide for the following:“(1) the Government of the United States remains the sole administration entitled to make notification to the International Frequency Registration Board of the International Telecommunications Union of frequency assignments to radio communications stations respectively in the Marshall Islands and the Federated States of Micronesia; and to submit to the International Frequency Registration Board seasonal schedules for the broadcasting stations respectively in the Marshall Islands and the Federated States of Micronesia in the bands allocated exclusively to the broadcasting service between 5,950 and 26,100 kHz and in any other additional frequency bands that may be allocated to use by high frequency broadcasting stations; and

“(2) the United States Federal Communications Commission has jurisdiction, pursuant to the Communications Act of 1934, 47 U.S.C. 151 et seq., and the Communications Satellite Act of 1962, 47 U.S.C. 721 et seq., over all domestic and foreign communications services furnished by means of satellite earth terminal stations where such stations are owned or operated by United States common carriers and are located in the Marshall Islands or the Federated States of Micronesia.


“(b) The Government of the Marshall Islands or the Federated States of Micronesia may elect at any time to undertake the functions enumerated in Section 131(a) and previously performed by the Government of the United States. Upon such election, the Government of the United States shall so notify the International Frequency Registration Board and shall take such other actions as may be necessary to transfer to the electing Government the notification authority referred to in Section 131(a) and all rights deriving from the previous exercise of any such notification authority by the Government of the United States.


“Section 132“The Governments of the Marshall Islands and the Federated States of Micronesia shall permit the Government of the United States to operate telecommunications services in the Marshall Islands and the Federated States of Micronesia to the extent necessary to fulfill the obligations of the Government of the United States under this Compact in accordance with the terms of separate agreements which shall come into effect simultaneously with this Compact.



“Article IV“Immigration“Section 141“(a) Any person in the following categories may enter into, lawfully engage in occupations, and establish residence as a nonimmigrant in the United States and its territories and possessions without regard to paragraphs (14), (20), and (26) of section 212(a) of the Immigration and Nationality Act, 8 U.S.C. 1182(a) (14), (20), and (26):“(1) a person who, on the day preceding the effective date of this Compact, is a citizen of the Trust Territory of the Pacific Islands, as defined in Title 53 of the Trust Territory Code in force on January 1, 1979, and has become a citizen of the Marshall Islands or the Federated States of Micronesia;

“(2) a person who acquires the citizenship of the Marshall Islands or the Federated States of Micronesia at birth, on or after the effective date of the respective Constitution;

“(3) a naturalized citizen of the Marshall Islands or the Federated States of Micronesia who has been an actual resident there for not less than five years after attaining such naturalization and who holds a certificate of actual residence; or

“(4) a person entitled to citizenship in the Marshall Islands by lineal descent whose name is included in a list to be furnished by the Government of the Marshall Islands to the United States Immigration and Naturalization Service and any descendants of such persons, provided that such person holds a certificate of lineal descent issued by the Government of the Marshall Islands.

Such persons shall be considered to have the permission of the Attorney General of the United States to accept employment in the United States.

“(b) The right of such persons to establish habitual residence in a territory or possession of the United States may, however, be subjected to nondiscriminatory limitations provided for:“(1) in statutes or regulations of the United States; or

“(2) in those statutes or regulations of the territory or possession concerned which are authorized by the laws of the United States.


“(c) Section 141(a) does not confer on a citizen of the Marshall Islands or the Federated States of Micronesia the right to establish the residence necessary for naturalization under the Immigration and Nationality Act, or to petition for benefits for alien relatives under that Act. Section 141(a), however, shall not prevent a citizen of the Marshall Islands or the Federated States of Micronesia from otherwise acquiring such rights or lawful permanent resident alien status in the United States.


“Section 142“(a) Any citizen or national of the United States may enter into, lawfully engage in occupations, and reside in the Marshall Islands or the Federated States of Micronesia, subject to the rights of those Governments to deny entry to or deport any such citizen or national as an undesirable alien. A citizen or national of the United States may establish habitual residence or domicile in the Marshall Islands or the Federated States of Micronesia only in accordance with the laws of the jurisdiction in which habitual residence or domicile is sought.

“(b) With respect to the subject matter of this Section, the Government of the Marshall Islands or the Federated States of Micronesia shall accord to citizens and nationals of the United States treatment no less favorable than that accorded to citizens of other countries; any denial of entry to or deportation of a citizen or national of the United States as an undesirable alien must be pursuant to reasonable statutory grounds.


“Section 143“(a) The privileges set forth in Sections 141 and 142 shall not apply to any person who takes an affirmative step to preserve or acquire a citizenship or nationality other than that of the Marshall Islands, the Federated States of Micronesia or the United States.

“(b) Every person having the privileges set forth in Sections 141 and 142 who possesses a citizenship or nationality other than that of the Marshall Islands, the Federated States of Micronesia or the United States ceases to have these privileges two years after the effective date of this Compact, or within six months after becoming 21 years of age, whichever comes later, unless such person executes an oath of renunciation of that other citizenship or nationality.


“Section 144“(a) A citizen or national of the United States who, after notification to the Government of the United States of an intention to employ such person by the Government of the Marshall Islands or the Federated States of Micronesia, commences employment with such Government shall not be deprived of his United States nationality pursuant to Section 349(a)(2) and (a)(4) of the Immigration and Nationality Act, 8 U.S.C. 1481(a)(2) and (a)(4).

“(b) Upon such notification by the Government of the Marshall Islands or the Federated States of Micronesia, the Government of the United States may consult with or provide information to the notifying Government concerning the prospective employee, subject to the provisions of the Privacy Act, 5 U.S.C. 552a.

“(c) The requirement of prior notification shall not apply to those citizens or nationals of the United States who are employed by the Government of the Marshall Islands or the Federated States of Micronesia on the effective date of this Compact with respect to the positions held by them at that time.



“Article V“Representation“Section 151“The Government of the United States and the Government of the Marshall Islands or the Federated States of Micronesia may establish and maintain representative offices in the capital of the other for the purpose of maintaining close and regular consultations on matters arising in the course of the relationship of free association and conducting other government business. The Governments may establish and maintain additional offices on terms and in locations as may be mutually agreed.


“Section 152“(a) The premises of such representative offices, and their archives wherever located, shall be inviolable. The property and assets of such representative offices shall be immune from search, requisition, attachment and any form of seizure unless such immunity is expressly waived. Official communications in transit shall be inviolable and accorded the freedom and protections accorded by recognized principles of international law to official communications of a diplomatic mission.

“(b) Persons designated by the sending Government may serve in the capacity of its resident representatives with the consent of the receiving Government. Such designated persons shall be immune from civil and criminal process relating to words spoken or written and all acts performed by them in their official capacity and falling within their functions as such representatives, except insofar as such immunity may be expressly waived by the sending Government. While serving in a resident representative capacity, such designated persons shall not be liable to arrest or detention pending trial, except in the case of a grave crime and pursuant to a decision by a competent judicial authority, and such persons shall enjoy immunity from seizure of personal property, immigration restrictions, and laws relating to alien registration, fingerprinting, and the registration of foreign agents.

“(c) The sending Governments and their respective assets, income and other property shall be exempt from all direct taxes, except those direct taxes representing payment for specific goods and services, and shall be exempt from all customs duties and restrictions on the import or export of articles required for the official functions and personal use of their representatives and representative offices.

“(d) Persons designated by the sending Government to serve in the capacity of its resident representatives shall enjoy the same taxation exemptions as are set forth in Article 34 of the Vienna Convention on Diplomatic Relations.

“(e) The privileges, exemptions and immunities accorded under this Section are not for the personal benefit of the individuals concerned but are to safeguard the independent exercise of their official functions. Without prejudice to those privileges, exemptions and immunities, it is the duty of all such persons to respect the laws and regulations of the Government to which they are assigned.


“Section 153“(a) Any citizen or national of the United States who, after consultation between the designating Government and the Government of the United States, is designated by the Government of the Marshall Islands or the Federated States of Micronesia as its agent, shall enjoy exemption from the requirements of the laws of the United States relating to the registration of foreign agents. The Government of the United States shall promptly comply with a request for consultation made by the prospective designating Government. During the course of the consultation, the Government of the United States may, in its discretion, and subject to the provisions of the Privacy Act, 5 U.S.C. 552a, transmit such information concerning the prospective designee as may be available to it to the prospective designating Government.

“(b) Any citizen or national of the United States may be employed by the Government of the Marshall Islands or the Federated States of Micronesia to represent to foreign governments, officers or agents thereof the positions of the Government of the Marshall Islands or the Federated States of Micronesia, without regard to the provisions of 18 U.S.C. 953.



“Article VI“Environmental Protection“Section 161“The Governments of the United States, the Marshall Islands and the Federated States of Micronesia declare that it is their policy to promote efforts to prevent or eliminate damage to the environment and biosphere and to enrich understanding of the natural resources of the Marshall Islands and the Federated States of Micronesia. In order to carry out this policy, the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia agree to the following mutual and reciprocal undertakings.“(a) The Government of the United States:“(1) shall continue to apply the environmental controls in effect on the day preceding the effective date of this Compact to those of its continuing activities subject to Section 161(a)(2), unless and until those controls are modified under Sections 161(a)(3) and 161(a)(4);

“(2) shall apply the National Environmental Policy Act of 1969, 83 Stat. 852, 42 U.S.C. 4321 et seq., to its activities under the Compact and its related agreements as if the Marshall Islands and the Federated States of Micronesia were the United States;

“(3) shall comply also, in the conduct of any activity requiring the preparation of an Environmental Impact Statement under Section 161(a)(2), with standards substantively similar to those required by the following laws of the United States, taking into account the particular environments of the Marshall Islands and the Federated States of Micronesia: the Endangered Species Act of 1973, 87 Stat. 884, 16 U.S.C. 1531 et seq.; the Clean Air Act, 77 Stat. 392, 42 U.S.C. Supp. 7401 et seq.; the Clean Water Act (Federal Water Pollution Control Act), 86 Stat. 896, 33 U.S.C. 1251 et seq.; the Ocean Dumping Act (Title I of the Marine Protection, Research and Sanctuaries Act of 1972), 86 Stat. 1053, 33 U.S.C. 1411 et seq.; the Toxic Substances Control Act, 90 Stat. 2003, 15 U.S.C. 2601 et seq.; the Resources Conservation and Recovery Act of 1976, 90 Stat. 2796, 42 U.S.C. 6901 et seq.; and such other environmental protection laws of the United States as may be mutually agreed from time to time with the Government of the Marshall Islands or the Federated States of Micronesia; and

“(4) shall develop, prior to conducting any activity requiring the preparation of an Environmental Impact Statement under Section 161(a)(2), appropriate mechanisms, including regulations or other judicially reviewable standards and procedures, to regulate its activities governed by Section 161(a)(3) in the Marshall Islands and the Federated States of Micronesia in a manner appropriate to the special governmental relationship set forth in this Compact. The agencies of the Government of the United States designated by law to administer the laws set forth in Section 161(a)(3) shall participate as appropriate in the development of any regulation, standard or procedure under this Section, and the Government of the United States shall provide the affected Government of the Marshall Islands or the Federated States of Micronesia with the opportunity to comment during such development.


“(b) The Governments of the Marshall Islands and the Federated States of Micronesia shall develop standards and procedures to protect their environments. As a reciprocal obligation to the undertakings of the Government of the United States under this Article, the Governments of the Marshall Islands and the Federated States of Micronesia, taking into account their particular environments, shall develop standards for environmental protection substantively similar to those required of the Government of the United States by Section 161(a)(3) prior to their conducting activities in the Marshall Islands and the Federated States of Micronesia, respectively, substantively equivalent to activities conducted there by the Government of the United States and, as a further reciprocal obligation, shall enforce those standards.

“(c) Section 161(a), including any standard or procedure applicable thereunder, and Section 161(b) may be modified or superseded in whole or in part by agreement of the Government of the United States and the Government of the Marshall Islands or the Federated States of Micronesia.

“(d) In the event that an Environmental Impact Statement is no longer required under the laws of the United States for major federal actions significantly affecting the quality of the human environment, the regulatory regime established under Sections 161(a)(3) and 161(a)(4) shall continue to apply to such activities of the Government of the United States until amended by mutual agreement.

“(e) The President of the United States may exempt any of the activities of the Government of the United States under this Compact and its related agreements from any environmental standard or procedure which may be applicable under Sections 161(a)(3) and 161(a)(4) if the President determines it to be in the paramount interest of the Government of the United States to do so, consistent with Title Three of this Compact and the obligations of the Government of the United States under international law. Prior to any decision pursuant to this subsection, the views of the affected Government of the Marshall Islands or the Federated States of Micronesia shall be sought and considered to the extent practicable. If the President grants such an exemption, to the extent practicable, a report with his reasons for granting such exemption shall be given promptly to the affected Government.

“(f) The laws of the United States referred to in Section 161(a)(3) shall apply to the activities of the Government of the United States under this Compact and its related agreements only to the extent provided for in this Section.


“Section 162“The Government of the Marshall Islands or the Federated States of Micronesia may bring an action for judicial review of any administrative agency action or any activity of the Government of the United States pursuant to Sections 161(a), 161(d) or 161(e) or for enforcement of the obligations of the Government of the United States arising thereunder. The United States District Court for the District of Hawaii and the United States District Court for the District of Columbia shall have jurisdiction over such action or activity, and over actions brought under Section 172(b) which relate to the activities of the Government of the United States and its officers and employees, governed by Section 161, provided that:“(a) Such actions may only be civil actions for any appropriate civil relief other than punitive damages against the Government of the United States or, where required by law, its officers in their official capacity; no criminal actions may arise under this Section.

“(b) Actions brought pursuant to this Section may be initiated only by the Government concerned.

“(c) Administrative agency actions arising under Section 161 shall be reviewed pursuant to the standard of judicial review set forth in 5 U.S.C. 706.

“(d) The District Court shall have jurisdiction to issue all necessary processes, and the Government of the United States agrees to submit itself to the jurisdiction of the court; decisions of the District Court shall be reviewable in the United States Court of Appeals for the Ninth Circuit or the United States Court of Appeals for the District of Columbia, respectively, or in the United States Supreme Court as provided by the laws of the United States.

“(e) The judicial remedy provided for in this Section shall be the exclusive remedy for the judicial review or enforcement of the obligations of the Government of the United States under this Article and actions brought under Section 172(b) which relate to the activities of the Government of the United States and its officers and employees governed by Section 161.

“(f) In actions pursuant to this Section, the Governments of the Marshall Islands and the Federated States of Micronesia shall be treated as if they were United States citizens.


“Section 163“(a) For the purpose of gathering data necessary to study the environmental effects of activities of the Government of the United States subject to the requirements of this Article, the Governments of the Marshall Islands and the Federated States of Micronesia shall be granted access to facilities operated by the Government of the United States in the Marshall Islands and the Federated States of Micronesia, to the extent necessary for this purpose, except to the extent such access would unreasonably interfere with the exercise of the authority and responsibility of the Government of the United States under Title Three.

“(b) The Government of the United States, in turn, shall be granted access to the Marshall Islands or the Federated States of Micronesia for the purpose of gathering data necessary to discharge its obligations under this Article, except to the extent such access would unreasonably interfere with the exercise of the authority and responsibility of the Government of the Marshall Islands or the Federated States of Micronesia under Title One, and to the extent necessary for this purpose shall be granted access to documents and other information to the same extent similar access is provided those Governments under the Freedom of Information Act, 5 U.S.C. 552.

“(c) The Governments of the Marshall Islands and the Federated States of Micronesia shall not impede efforts by the Government of the United States to comply with applicable standards and procedures.



“Article VII“General Legal Provisions“Section 171“Except as provided in this Compact or its related agreements, the application of the laws of the United States to the Trust Territory of the Pacific Islands by virtue of the Trusteeship Agreement ceases with respect to the Marshall Islands and the Federated States of Micronesia as of the effective date of this Compact.


“Section 172“(a) Every citizen of the Marshall Islands or the Federated States of Micronesia who is not a resident of the United States shall enjoy the rights and remedies under the laws of the United States enjoyed by any non-resident alien.

“(b) The Governments of the Marshall Islands and the Federated States of Micronesia and every citizen of the Marshall Islands or the Federated States of Micronesia shall be considered a ‘person’ within the meaning of the Freedom of Information Act, 5 U.S.C. 552, and of the judicial review provisions of the Administrative Procedure Act, 5 U.S.C. 701–706, except that only the Government of the Marshall Islands or the Federated States of Micronesia may seek judicial review under the Administrative Procedure Act or judicial enforcement under the Freedom of Information Act when such judicial review or enforcement relates to the activities of the Government of the United States governed by Sections 161 and 162.


“Section 173“The Governments of the United States, the Marshall Islands and the Federated States of Micronesia agree to adopt and enforce such measures, consistent with this Compact and its related agreements, as may be necessary to protect the personnel, property, installations, services, programs and official archives and documents maintained by the Government of the United States in the Marshall Islands and the Federated States of Micronesia pursuant to this Compact and its related agreements and by those Governments in the United States pursuant to this Compact and its related agreements.


“Section 174“Except as otherwise provided in this Compact and its related agreements:“(a) The Governments of the Marshall Islands and the Federated States of Micronesia shall be immune from the jurisdiction of the courts of the United States, and the Government of the United States shall be immune from the jurisdiction of the courts of the Marshall Islands and the Federated States of Micronesia.

“(b) The Government of the United States accepts responsibility for and shall pay:“(1) any unpaid money judgment rendered by the High Court of the Trust Territory of the Pacific Islands against the Government of the Trust Territory of the Pacific Islands or the Government of the United States with regard to any cause of action arising as a result of acts or omissions of the Government of the Trust Territory of the Pacific Islands or the Government of the United States prior to the effective date of this Compact;

“(2) any claim settled by the claimant and the Government of the Trust Territory of the Pacific Islands but not paid as of the effective date of this Compact; and

“(3) settlement of any administrative claim or of any action before a court of the Trust Territory of the Pacific Islands, pending as of the effective date of this Compact, against the Government of the Trust Territory of the Pacific Islands or the Government of the United States, arising as a result of acts or omissions of the Government of the Trust Territory of the Pacific Islands or the Government of the United States.


“(c) Any claim not referred to in Section 174(b) and arising from an act or omission of the Government of the Trust Territory of the Pacific Islands or the Government of the United States prior to the effective date of this Compact shall be adjudicated in the same manner as a claim adjudicated according to Section 174(d). In any claim against the Government of the Trust Territory of the Pacific Islands, the Government of the United States shall stand in the place of the Government of the Trust Territory of the Pacific Islands. A judgment on any claim referred to in Section 174(b) or this subsection, not otherwise satisfied by the Government of the United States, may be presented for certification to the United States Court of Appeals for the Federal Circuit, or its successor court, which shall have jurisdiction therefor, notwithstanding the provisions of 28 U.S.C. 1502, and which court’s decisions shall be reviewable as provided by the laws of the United States. The United States Court of Appeals for the Federal Circuit shall certify such judgment, and order payment thereof, unless it finds, after a hearing, that such judgment is manifestly erroneous as to law or fact, or manifestly excessive. In either of such cases the United States Court of Appeals for the Federal Circuit shall have jurisdiction to modify such judgment.

“(d) The Governments of the Marshall Islands and the Federated States of Micronesia shall not be immune from the jurisdiction of the courts of the United States, and the Government of the United States shall not be immune from the jurisdiction of the courts of the Marshall Islands and the Federated States of Micronesia in any case in which the action is based on a commercial activity of the defendant Government where the action is brought, or in a case in which damages are sought for personal injury or death or damage to or loss of property occurring where the action is brought.


“Section 175“A separate agreement, which shall come into effect simultaneously with this Compact, shall be concluded between the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia regarding mutual assistance and cooperation in law enforcement matters including the pursuit, capture, imprisonment and extradition of fugitives from justice and the transfer of prisoners. The separate agreement shall have the force of law. In the United States, the laws of the United States governing international extradition, including 18 U.S.C. 3184, 3186 and 3188–3195, shall be applicable to the extradition of fugitives under the separate agreement, and the laws of the United States governing the transfer of prisoners, including 18 U.S.C. 4100–4115, shall be applicable to the transfer of prisoners under the separate agreement.


“Section 176“The Governments of the Marshall Islands and the Federated States of Micronesia confirm that final judgments in civil cases rendered by any court of the Trust Territory of the Pacific Islands shall continue in full force and effect, subject to the constitutional power of the courts of the Marshall Islands and the Federated States of Micronesia to grant relief from judgments in appropriate cases.


“Section 177“(a) The Government of the United States accepts the responsibility for compensation owing to citizens of the Marshall Islands, or the Federated States of Micronesia (or Palau) for loss or damage to property and person of the citizens of the Marshall Islands, or the Federated States of Micronesia, resulting from the nuclear testing program which the Government of the United States conducted in the Northern Marshall Islands between June 30, 1946, and August 18, 1958.

“(b) The Government of the United States and the Government of the Marshall Islands shall set forth in a separate agreement provisions for the just and adequate settlement of all such claims which have arisen in regard to the Marshall Islands and its citizens and which have not as yet been compensated or which in the future may arise, for the continued administration by the Government of the United States of direct radiation related medical surveillance and treatment programs and radiological monitoring activities and for such additional programs and activities as may be mutually agreed, and for the assumption by the Government of the Marshall Islands of responsibility for enforcement of limitations on the utilization of affected areas developed in cooperation with the Government of the United States and for the assistance by the Government of the United States in the exercise of such responsibility as may be mutually agreed. This separate agreement shall come into effect simultaneously with this Compact and shall remain in effect in accordance with its own terms.

“(c) The Government of the United States shall provide to the Government of the Marshall Islands, on a grant basis, the amount of $150 million to be paid and distributed in accordance with the separate agreement referred to in this Section, and shall provide the services and programs set forth in this separate agreement, the language of which is incorporated into this Compact.


“Section 178“(a) The federal agencies of the Government of the United States which provide the services and related programs in the Marshall Islands or the Federated States of Micronesia pursuant to Articles II and III of Title Two are authorized to settle and pay tort claims arising in the Marshall Islands or the Federated States of Micronesia from the activities of such agencies or from the acts or omissions of the employees of such agencies. Except as provided in Section 178(b), the provisions of 28 U.S.C. 2672 and 31 U.S.C. 1304 shall apply exclusively to such administrative settlements and payments.

“(b) Claims under Section 178(a) which cannot be settled under Section 178(a) shall be disposed of exclusively in accordance with Article II of Title Four. Arbitration awards rendered pursuant to this subsection shall be paid out of funds under 31 U.S.C. 1304.

“(c) The Government of the United States and the Government of the Marshall Islands or the Federated States of Micronesia shall, in the separate agreements referred to in Section 232, provide for:“(1) the administrative settlement of claims referred to in Section 178(a), including designation of local agents in the Marshall Islands and each State of the Federated States of Micronesia; such agents to be empowered to accept, investigate and settle such claims, in a timely manner, as provided in such separate agreements; and

“(2) arbitration, referred to in Section 178(b), in a timely manner, at a site convenient to the claimant, in the event a claim is not otherwise settled pursuant to Section 178(a).


“(d) The provisions of Section 174(d) shall not apply to claims covered by this Section.




“TITLE TWO“ECONOMIC RELATIONS

“Article I“Grant Assistance“Section 211“(a) In order to assist the Governments of the Marshall Islands and the Federated States of Micronesia in their efforts to advance the economic self-sufficiency of their peoples and in recognition of the special relationship that exists between them and the United States, the Government of the United States shall provide on a grant basis the following amounts:“(1) to the Government of the Marshall Islands, $26.1 million annually for five years commencing on the effective date of this Compact, $22.1 million annually for five years commencing on the fifth anniversary of the effective date of this Compact, and $19.1 million annually for five years commencing on the tenth anniversary of this Compact. Over this fifteen-year period, the Government of the Marshall Islands shall dedicate an average of no less than 40 percent of these amounts to the capital account subject to provision for revision of this percentage incorporated into the plan referred to in Section 211(b); and

“(2) to the Government of the Federated States of Micronesia, $60 million annually for five years commencing on the effective date of this Compact, $51 million annually for five years commencing on the fifth anniversary of the effective date of this Compact, and $40 million annually for five years commencing on the tenth anniversary of the effective date of this Compact. Over this fifteen year period, the Government of the Federated States of Micronesia shall dedicate an average of no less than 40 percent of these amounts annually to the capital account subject to provision for revision of this percentage incorporated into the plan referred to in Section 211(b). To take into account the special nature of the assistance, to be provided under this paragraph and Sections 212(b), 213(c), 214(c), 215(a)(3), 215(b)(3), 216(a), 216(b), 221(a), and 221(b), the division of these amounts among the national and state governments of the Federated States of Micronesia shall be certified to the Government of the United States by the Government of the Federated States of Micronesia.


“(b) The annual expenditure of the grant amounts specified for the capital account in Section 211(a) by the Governments of the Marshall Islands and the Federated States of Micronesia shall be in accordance with official overall economic development plans provided by those Governments and concurred in by the Government of the United States prior to the effective date of this Compact. These plans may be amended from time to time by the Government of the Marshall Islands or the Federated States of Micronesia.

“(c) The Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia recognize that the achievement of the goals of the plans referred to in Section 211(b) depends upon the availability of adequate internal revenue as well as economic assistance from sources outside of the Marshall Islands and the Federated States of Micronesia, including the Government of the United States, and may, in addition, be affected by the impact of exceptional economically adverse circumstances. Each of the Governments of the Marshall Islands and the Federated States of Micronesia shall therefore report annually to the President of the United States and to the Congress of the United States on the implementation of the plans and on their use of the funds specified in this Article. These reports shall outline the achievements of the plans to date and the need, if any, for an additional authorization and appropriation of economic assistance for that year to account for any exceptional, economically adverse circumstances. It is understood that the Government of the United States cannot be committed by this Section to seek or support such additional economic assistance.


“Section 212“In recognition of the special development needs of the Federated States of Micronesia, the Government of the United States shall provide to the Government of the Federated States of Micronesia $1 million annually for fourteen years commencing on the first anniversary of the effective date of this Compact. This amount may be used by the Government of the Federated States of Micronesia to defray current account expenditures attendant to the operation of the United States military Civic Action Teams made available in accordance with the separate agreement referred to in Section 227.


“Section 213“(a) The Government of the United States shall provide on a grant basis $1.9 million annually to the Government of the Marshall Islands in conjunction with Section 321(a). The Government of the Marshall Islands, in its use of such funds, shall take into account the impact of the activities of the Government of the United States in the Kwajalein Atoll area of the Marshall Islands.

“(b) The Government of the United States shall provide on a grant basis to the Government of the Federated States of Micronesia the sum of $160,000 in conjunction with Section 321(a). This sum shall be made available concurrently with the grant assistance provided pursuant to this Article during the first year after the effective date of this Compact. The Government of the Federated States of Micronesia, in its use of such funds, shall take into account the impact of the activities of the Government of the United States in Yap State, Federated States of Micronesia.


“Section 214“As a contribution to efforts aimed at achieving increased self-sufficiency in energy production, the Government of the United States shall provide on a current account grant basis for fourteen years commencing on the first anniversary of the effective date of this Compact the following amounts:“(a) To the Government of the Marshall Islands, $2 million annually.

“(b) To the Government of the Federated States of Micronesia, $3 million annually.


“Section 215“(a) As a contribution to the current account operations and maintenance of communications systems, the Government of the United States shall provide on a grant basis for fifteen years commencing on the effective date of this Compact the following amounts:“(1) to the Government of the Marshall Islands, $300,000 annually; and

“(2) to the Government of the Federated States of Micronesia, $600,000 annually.


“(b) For the purpose of acquiring such communications hardware as may be located within the Marshall Islands and the Federated States of Micronesia or for such other current or capital account activity as may be selected, the Government of the United States shall provide, concurrently with the grant assistance provided pursuant to this Article during the first year after the effective date of this Compact, the sum of $9 million to be allocated as follows:“(1) to the Government of the Marshall Islands, $3 million; and

“(2) to the Government of the Federated States of Micronesia, $6 million.



“Section 216“(a) The Government of the United States shall provide on a current account basis an annual grant of $5.369 million for fifteen years commencing on the effective date of this Compact for the purposes set forth below:“(1) $890,000 annually for the surveillance and enforcement by the Governments of the Marshall Islands and the Federated States of Micronesia of their respective maritime zones;

“(2) $1.791 million annually for health and medical programs, including referrals to hospital and treatment centers; and

“(3) $2.687 million annually for a scholarship fund or funds to support the post-secondary education of citizens of the Marshall Islands and the Federated States of Micronesia attending United States accredited, post-secondary institutions in the United States, its territories and possessions, the Marshall Islands or the Federated States of Micronesia. The curricula criteria for the award of scholarships shall be designed to advance the purposes of the plans referred to in Section 211(b).


“(b) The Government of the United States shall provide the sum of $1.333 million as a contribution to the commencement of activities pursuant to Section 216(a)(1).

“(c) The annual grants referred to in Section 216(a) and the sum referred to in Section 216(b) shall be made available by the Government of the United States promptly after it receives instruction for their distribution agreed upon by the Governments of the Marshall Islands and the Federated States of Micronesia.


“Section 217“Except as otherwise provided, the amounts stated in Sections 211, 212, 214, 215 and 231 shall be adjusted for each Fiscal Year by the percent which equals two-thirds of the percentage change in the United States Gross National Product Implicit Price Deflator, or seven percent, whichever is less in any one year, using the beginning of Fiscal Year 1981 as the base.


“Section 218“If in any year the funds made available by the Government of the United States for that year pursuant to this Article or Section 231 are not completely obligated by the recipient Government, the unobligated balances shall remain available in addition to the funds to be provided in subsequent years.


“Section 219“All funds previously appropriated to the Trust Territory of the Pacific Islands which are unobligated by the Government of the Trust Territory of the Pacific Islands as of the effective date of this Compact shall accrue to the Governments of the Marshall Islands and the Federated States of Micronesia for the purposes for which such funds were originally appropriated as determined by the Government of the United States.


“Article II“Program Assistance“Section 221“(a) The Government of the United States shall make available to the Marshall Islands and the Federated States of Micronesia, in accordance with and to the extent provided in the separate agreements referred to in section 232, without compensation and at the levels equivalent to those available to the Trust Territory of the Pacific Islands during the year prior to the effective date of this Compact, the services and related programs:“(1) of the United States Weather Service;

“(2) of the United States Federal Emergency Management Agency;

“(3) provided pursuant to the Postal Reorganization Act, 39 U.S.C. 101 et seq.;

“(4) of the United States Federal Aviation Administration; and

“(5) of the United States Civil Aeronautics Board or its successor agencies which has the authority to implement the provisions of paragraph 5 of Article IX of such separate agreements, the language of which is incorporated into this Compact.


“(b) The Government of the United States, recognizing the special needs of the Marshall Islands and the Federated States of Micronesia particularly in the fields of education and health care, shall make available, as provided by the laws of the United States, the annual amount of $10 million which shall be allocated in accordance with the provisions of the separate agreement referred to in Section 232.

“(c) The Government of the United States shall make available to the Marshall Islands and the Federated States of Micronesia such alternate energy development projects, studies and conservation measures as are applicable to the Trust Territory of the Pacific Islands on the day preceding the effective date of this Compact, for the purposes and duration provided in the laws of the United States.

“(d) The Government of the United States shall have and exercise such authority as is necessary for the purposes of this Article and as is set forth in the separate agreements referred to in Section 232, which shall also set forth the extent to which services and programs shall be provided to the Marshall Islands and the Federated States of Micronesia.


“Section 222“The Government of the United States and the Government of the Marshall Islands or the Federated States of Micronesia shall consult regularly or upon request regarding:“(a) The economic development of the Marshall Islands or the Federated States of Micronesia; or

“(b) The services and programs referred to in this Article. These services and programs shall continue to be provided by the Government of the United States unless their modification is provided by mutual agreement or their termination in whole or in part is requested by any recipient Government.


“Section 223“The citizens of the Marshall Islands and the Federated States of Micronesia who are receiving post-secondary educational assistance from the Government of the United States on the day preceding the effective date of this Compact shall continue to be eligible, if otherwise qualified, to receive such assistance to complete their academic programs for a maximum of four years after the effective date of this Compact.


“Section 224“The Government of the United States and the Government of the Marshall Islands or the Federated States of Micronesia may agree from time to time to the extension of additional United States grant assistance, services and programs as provided by the Laws of the United States, to the Marshall Islands or the Federated States of Micronesia, respectively.


“Section 225“The Governments of the Marshall Islands and the Federated States of Micronesia shall make available to the Government of the United States at no cost such land as may be necessary for the operations of the services and programs provided pursuant to this Article, and such facilities as are provided by the Government of the Marshall Islands or the Federated States of Micronesia at no cost to the Government of the United States as of the effective date of this Compact or as may be mutually agreed thereafter.


“Section 226“The Governments of the Marshall Islands and the Federated States of Micronesia may request, from time to time, technical assistance from the federal agencies and institutions of the Government of the United States, which are authorized to grant such technical assistance in accordance with its laws and which shall grant such technical assistance in a manner which gives priority consideration to the Marshall Islands and the Federated States of Micronesia over other recipients not a part of the United States, its territories or possessions. The Government of the United States shall coordinate the provision of such technical assistance in consultation with the respective recipient Government.


“Section 227“In recognition of the special development needs of the Federated States of Micronesia, the Government of the United States shall make available United States military Civic Action Teams for use in the Federated States of Micronesia under terms and conditions specified in a separate agreement which shall come into effect simultaneously with this Compact.



“Article III“Administrative Provisions“Section 231“Upon the thirteenth anniversary of the effective date of this Compact, the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia shall commence negotiations regarding those provisions of this Compact which expire on the fifteenth anniversary of its effective date. The period for the enactment of legislation approving the agreements resulting from such negotiations shall extend through the earlier of the date of the enactment of such legislation or September 30, 2004, during which time the provisions of this Compact, including Title Three, shall remain in full force and effect. [As amended Pub. L. 108–108, title I, Nov. 10, 2003, 117 Stat. 1261.]


“Section 232“The specific nature, extent and contractual arrangements of the services and programs provided for in Section 221 as well as the legal status of agencies of the Government of the United States, their civilian employees and contractors, and the dependents of such personnel while present in the Marshall Islands or the Federated States of Micronesia, and other arrangements in connection with a service or program furnished by the Government of the United States, are set forth in separate agreements which shall come into effect simultaneously with this Compact.


“Section 233“The Government of the United States, in consultation with the Governments of the Marshall Islands and the Federated States of Micronesia, shall determine and implement procedures for the periodic audit of all grants and other assistance made under Article I of this Title and of all funds expended for the services and programs provided under Article II of this Title. Such audits shall be conducted on an annual basis during the first five years following the effective date of this Compact and shall be at no cost to the Government of the Marshall Islands or the Federated States of Micronesia.


“Section 234“Title to the property of the Government of the United States situated in the Trust Territory of the Pacific Islands or acquired for or used by the Government of the Trust Territory of the Pacific Islands on or before the day preceding the effective date of this Compact shall, without reimbursement or transfer of funds, vest in the Government of the Marshall Islands and the Federated States of Micronesia as set forth in a separate agreement which shall come into effect simultaneously with this Compact. The provisions of this Section shall not apply to the property of the Government of the United States for which the Government of the United States determines a continuing requirement.


“Section 235“(a) Funds held in trust by the High Commissioner of the Trust Territory of the Pacific Islands, in his official capacity, as of the effective date of this Compact shall remain available as trust funds to their designated beneficiaries. The Government of the United States, in consultation with the Government of the Marshall Islands or the Federated States of Micronesia, shall appoint a new trustee who shall exercise the functions formerly exercised by the High Commissioner of the Trust Territory of the Pacific Islands.

“(b) To provide for the continuity of administration, and to assure the Governments of the Marshall Islands and the Federated States of Micronesia that the purposes of the laws of the United States are carried out and that the funds of any other trust fund in which the High Commissioner of the Trust Territory of the Pacific Islands has authority of a statutory or customary nature shall remain available as trust funds to their designated beneficiaries, the Government of the United States agrees to assume the authority formerly vested in the High Commissioner of the Trust Territory of the Pacific Islands.


“Section 236“Except as otherwise provided, approval of this Compact by the Government of the United States shall constitute a pledge of the full faith and credit of the United States for the full payment of the sums and amounts specified in Articles I and III of this Title. The obligation of the United States under Articles I and III of this Title shall be enforceable in the United States Claims Court [now United States Court of Federal Claims], or its successor court, which shall have jurisdiction in cases arising under this Section, notwithstanding the provisions of 28 U.S.C. 1502, and which court’s decisions shall be reviewable as provided by the laws of the United States.



“Article IV“Trade“Section 241“The Marshall Islands and the Federated States of Micronesia are not included in the customs territory of the United States.


“Section 242“For the purpose of assessing duties on their products imported into the customs territory of the United States, the Marshall Islands and the Federated States of Micronesia shall be treated as if they were insular possessions of the United States within the meaning of General Headnote 3(a) of the Tariff Schedules of the United States. The exceptions, valuation procedures and all other provisions of General Headnote 3(a) shall apply to any product deriving from the Marshall Islands or the Federated States of Micronesia.


“Section 243“All products of the Marshall Islands or the Federated States of Micronesia imported into the customs territory of the United States which are not accorded the treatment set forth in Section 242 and all products of the United States imported into the Marshall Islands or the Federated States of Micronesia shall receive treatment no less favorable than that accorded like products of any foreign country with respect to customs duties or charges of a similar nature and with respect to laws and regulations relating to importation, exportation, taxation, sale, distribution, storage or use.



“Article V“Finance and Taxation“Section 251“The currency of the United States is the official circulating legal tender of the Marshall Islands and the Federated States of Micronesia. Should the Government of the Marshall Islands or the Federated States of Micronesia act to institute another currency, the terms of an appropriate currency transitional period shall be as agreed with the Government of the United States.


“Section 252“The Government of the Marshall Islands or the Federated States of Micronesia may, with respect to United States persons, tax income derived from sources within its respective jurisdiction, property situated therein, including transfers of such property by gift or at death, and products consumed therein, in such manner as such Government deems appropriate. The determination of the source of any income, or the situs of any property, shall for purposes of this Compact be made according to the United States Internal Revenue Code.


“Section 253“A citizen of the Marshall Islands or the Federated States of Micronesia, domiciled therein, shall be exempt from:“(a) Income taxes imposed by the Government of the United States upon fixed or determinable annual income.

“(b) Estate, gift, and generation-skipping transfer taxes imposed by the Government of the United States.


“Section 254“(a) In determining any income tax imposed by the Government of the Marshall Islands or the Federated States of Micronesia, those Governments shall have authority to impose tax upon income derived by a resident of the Marshall Islands or the Federated States of Micronesia from sources without the Marshall Islands and the Federated States of Micronesia, in the same manner and to the same extent as those Governments impose tax upon income derived from within their respective jurisdictions. If the Government of the Marshall Islands or the Federated States of Micronesia exercises such authority as provided in this subsection, any individual resident of the Marshall Islands or the Federated States of Micronesia who is subject to tax by the Government of the United States on income which is also taxed by the Government of the Marshall Islands or the Federated States of Micronesia shall be relieved of liability to the Government of the United States for the tax which, but for this subsection, would otherwise be imposed by the Government of the United States on such income. For purposes of this Section, the term ‘resident of the Marshall Islands or the Federated States of Micronesia’ shall be deemed to include any person who was physically present in the Marshall Islands or the Federated States of Micronesia for a period of 183 or more days during any taxable year; provided, that as between the Government of the Marshall Islands and the Federated States of Micronesia, the authority to tax an individual resident of the Marshall Islands or the Federated States of Micronesia in respect of income from sources without the Marshall Islands and the Federated States of Micronesia as provided in this subsection may be exercised only by the Government in whose jurisdiction such individual was physically present for the greatest number of days during the taxable year.

“(b) If the Government of the Marshall Islands or the Federated States of Micronesia subjects income to taxation substantially similar to that imposed by the Trust Territory Code in effect on January 1, 1980, such Government shall be deemed to have exercised the authority described in Section 254(a).


“Section 255“Where not otherwise manifestly inconsistent with the intent of this Compact, provisions in the United States Internal Revenue Code that are applicable to possessions of the United States as of January 1, 1980 shall be treated as applying to the Marshall Islands and the Federated States of Micronesia. If such provisions of the Internal Revenue Code are amended, modified or repealed after that date, such provisions shall continue in effect as to the Marshall Islands and the Federated States of Micronesia for a period of two years during which time the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia shall negotiate an agreement which shall provide benefits substantially equivalent to those which obtained under such provisions.




“TITLE THREE“SECURITY AND DEFENSE RELATIONS

“Article I“Authority and Responsibility“Section 311“(a) The Government of the United States has full authority and responsibility for security and defense matters in or relating to the Marshall Islands and the Federated States of Micronesia.

“(b) This authority and responsibility includes:“(1) the obligation to defend the Marshall Islands and the Federated States of Micronesia and their peoples from attack or threats thereof as the United States and its citizens are defended;

“(2) the option to foreclose access to or use of the Marshall Islands and the Federated States of Micronesia by military personnel or for the military purposes of any third country; and

“(3) the option to establish and use military areas and facilities in the Marshall Islands and the Federated States of Micronesia, subject to the terms of the separate agreements referred to in Sections 321 and 323.


“(c) The Government of the United States confirms that it shall act in accordance with the principles of international law and the Charter of the United Nations in the exercise of this authority and responsibility.


“Section 312“Subject to the terms of any agreements negotiated in accordance with Sections 321 and 323, the Government of the United States may conduct within the lands, waters and airspace of the Marshall Islands and the Federated States of Micronesia the activities and operations necessary for the exercise of its authority and responsibility under this Title.


“Section 313“(a) The Governments of the Marshall Islands and the Federated States of Micronesia shall refrain from actions which the Government of the United States determines, after appropriate consultation with those Governments, to be incompatible with its authority and responsibility for security and defense matters in or relating to the Marshall Islands and the Federated States of Micronesia.

“(b) The consultations referred to in this Section shall be conducted expeditiously at senior levels of the Governments concerned, and the subsequent determination by the Government of the United States referred to in this Section shall be made only at senior interagency levels of the Government of the United States.

“(c) The Government of the Marshall Islands or the Federated States of Micronesia shall be afforded, on an expeditious basis, an opportunity to raise its concerns with the United States Secretary of State personally and the United States Secretary of Defense personally regarding any determination made in accordance with this Section.


“Section 314“(a) Unless otherwise agreed, the Government of the United States shall not, in the Marshall Islands or the Federated States of Micronesia:“(1) test by detonation or dispose of any nuclear weapon, nor test, dispose of, or discharge any toxic chemical or biological weapon; or

“(2) test, dispose of, or discharge any other radioactive, toxic chemical or biological materials in an amount or manner which would be hazardous to public health or safety.


“(b) Unless otherwise agreed, other than for transit or over flight purposes or during time of a national emergency declared by the President of the United States, a state of war declared by the Congress of the United States or as necessary to defend against an actual or impending armed attack on the United States, the Marshall Islands or the Federated States of Micronesia, the Government of the United States shall not store in the Marshall Islands or the Federated States of Micronesia any toxic chemical weapon, nor any radioactive materials nor any toxic chemical materials intended for weapons use.

“(c) Radioactive, toxic chemical, or biological materials not intended for weapons use shall not be affected by Section 314(b).

“(d) No material or substance referred to in this Section shall be stored in the Marshall Islands or the Federated States of Micronesia except in an amount and manner which would not be hazardous to public health or safety. In determining what shall be an amount or manner which would be hazardous to public health or safety under this Section, the Government of the United States shall comply with any applicable mutual agreement, international guidelines accepted by the Government of the United States, and the laws of the United States and their implementing regulations.

“(e) Any exercise of the exemption authority set forth in Section 161(e) shall have no effect on the obligations of the Government of the United States under this Section or on the application of this subsection.

“(f) The provisions of this Section shall apply in the areas in which the Government of the Marshall Islands or the Federated States of Micronesia exercises jurisdiction over the living resources of the seabed, subsoil or water column adjacent to its coasts.


“Section 315“The Government of the United States may invite members of the armed forces of other countries to use military areas and facilities in the Marshall Islands or the Federated States of Micronesia, in conjunction with and under the control of United States Armed Forces. Use by units of the armed forces of other countries of such military areas and facilities, other than for transit and overflight purposes, shall be subject to consultation with and, in the case of major units, approval by the Government of the Marshall Islands or the Federated States of Micronesia.


“Section 316“The authority and responsibility of the Government of the United States under this Title may not be transferred or otherwise assigned.


“Article II“Defense Facilities and Operating Rights“Section 321“(a) Specific arrangements for the establishment and use by the Government of the United States of military areas and facilities in the Marshall Islands or the Federated States of Micronesia are set forth in separate agreements which shall come into effect simultaneously with this Compact.

“(b) If, in the exercise of its authority and responsibility under this Title, the Government of the United States requires the use of areas within the Marshall Islands or the Federated States of Micronesia in addition to those for which specific arrangements are concluded pursuant to Section 321(a), it may request the Government concerned to satisfy those requirements through leases or other arrangements. The Government of the Marshall Islands or the Federated States of Micronesia shall sympathetically consider any such request and shall establish suitable procedures to discuss it with and provide a prompt response to the Government of the United States.

“(c) The Government of the United States recognizes and respects the scarcity and special importance of land in the Marshall Islands and the Federated States of Micronesia. In making any requests pursuant to Section 321(b), the Government of the United States shall follow the policy of requesting the minimum area necessary to accomplish the required security and defense purpose, of requesting only the minimum interest in real property necessary to support such purpose, and of requesting first to satisfy its requirement through public real property, where available, rather than through private real property.


“Section 322“The Government of the United States shall provide and maintain fixed and floating aids to navigation in the Marshall Islands and the Federated States of Micronesia at least to the extent necessary for the exercise of its authority and responsibility under this Title.


“Section 323“The military operating rights of the Government of the United States and the legal status and contractual arrangements of the United States Armed Forces, their members, and associated civilians, while present in the Marshall Islands or the Federated States of Micronesia, are set forth in separate agreements which shall come into effect simultaneously with this Compact.



“Article III“Defense Treaties and International Security Agreements“Section 331“Subject to the terms of this Compact and its related agreements, the Government of the United States, exclusively, shall assume and enjoy, as to the Marshall Islands and the Federated States of Micronesia, all obligations, responsibilities, rights and benefits of:“(a) Any defense treaty or other international security agreement applied by the Government of the United States as Administering Authority of the Trust Territory of the Pacific Islands as of the day preceding the effective date of this Compact.

“(b) Any defense treaty or other international security agreement to which the Government of the United States is or may become a party which it determines to be applicable in the Marshall Islands and the Federated States of Micronesia. Such a determination by the Government of the United States shall be preceded by appropriate consultation with the Government of the Marshall Islands or the Federated States of Micronesia.



“Article IV“Service in Armed Forces of the United States“Section 341“Any person entitled to the privileges set forth in Section 141 shall be eligible to volunteer for service in the Armed Forces of the United States, but shall not be subject to involuntary induction into military service of the United States so long as such person does not establish habitual residence in the United States, its territories or possessions.


“Section 342“The Government of the United States shall have enrolled, at any one time, at least two qualified students, one each from the Marshall Islands and the Federated States of Micronesia, as may be nominated by their respective Governments, in each of:“(a) The United States Coast Guard Academy pursuant to 14 U.S.C. 195 [now 14 U.S.C. 1923].

“(b) The United States Merchant Marine Academy pursuant to [former] 46 U.S.C. [App.] 1295b(b)(6) [see 46 U.S.C. 51304], provided that the provisions of 46 U.S.C. [App.] 1295b(b)(6)(C) [now 46 U.S.C. 51304(b)(2)] shall not apply to the enrollment of students pursuant to Section 342(b) of this Compact.



“Article V“General Provisions“Section 351“(a) The Government of the United States and the Government of the Marshall Islands or the Federated States of Micronesia shall establish two Joint Committees empowered to consider disputes under the implementation of this Title and its related agreements.

“(b) The membership of each Joint Committee shall comprise selected senior officials of each of the two participating Governments. The senior United States military commander in the Pacific area shall be the senior United States member of each Joint Committee. For the meetings of each Joint Committee, each of the two participating Governments may designate additional or alternate representatives as appropriate for the subject matter under consideration.

“(c) Unless otherwise mutually agreed, each Joint Committee shall meet semi-annually at a time and place to be designated, after appropriate consultation, by the Government of the United States. A Joint Committee also shall meet promptly upon request of either of its members. Upon notification by the Government of the United States, the Joint Committees so notified shall meet promptly in a combined session to consider matters within the jurisdiction of more than one Joint Committee. Each Joint Committee shall follow such procedures, including the establishment of functional subcommittees, as the members may from time to time agree.

“(d) Unresolved issues in each Joint Committee shall be referred to the Governments concerned for resolution, and the Government of the Marshall Islands or the Federated States of Micronesia shall be afforded, on an expeditious basis, an opportunity to raise its concerns with the United States Secretary of Defense personally regarding any unresolved issue which threatens its continued association with the Government of the United States.


“Section 352“In the exercise of its authority and responsibility under Title Three, the Government of the United States shall accord due respect to the authority and responsibility of the Governments of the Marshall Islands and the Federated States of Micronesia under Titles One, Two and Four and to their responsibility to assure the well-being of their peoples.


“Section 353“(a) The Government of the United States shall not include any of the Governments of the Marshall Islands and the Federated States of Micronesia as named parties to a formal declaration of war, without their respective consent.

“(b) Absent such consent, this Compact is without prejudice, on the ground of belligerence or the existence of a state of war, to any claims for damages which are advanced by the citizens, nationals or Government of the Marshall Islands or the Federated States of Micronesia, which arise out of armed conflict subsequent to the effective date of this Compact and which are:“(1) petitions to the Government of the United States for redress; or

“(2) claims in any manner against the government, citizens, nationals or entities of any third country.


“(c) Petitions under Section 353(b)(1) shall be treated as if they were made by citizens of the United States.


“Section 354“(a) Notwithstanding any other provision of this Compact, the provisions of this Title are binding from the effective date of this Compact for a period of fifteen years between the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia and thereafter as mutually agreed or in accordance with Section 231, unless earlier terminated by mutual agreement pursuant to Section 441, or amended pursuant to Article III of Title Four.

“(b) The Government of the United States recognizes, in view of the special relationship between the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia, and in view of the existence of separate agreements with each of them pursuant to Sections 321 and 323, that, even if this Title should terminate, any attack on the Marshall Islands or the Federated States of Micronesia during the period in which such separate agreements are in effect, would constitute a threat to the peace and security of the entire region and a danger to the United States. In the event of such an attack, the Government of the United States would take action to meet the danger to the United States and to the Marshall Islands and the Federated States of Micronesia in accordance with its constitutional processes.




“TITLE FOUR“GENERAL PROVISIONS

“Article I“Approval and Effective Date“Section 411“This Compact shall come into effect upon mutual agreement between the Government of the United States, acting in fulfillment of its responsibilities as Administering Authority of the Trust Territory of the Pacific Islands, and the Government of the Marshall Islands or the Federated States of Micronesia and subsequent to completion of the following:“(a) Approval by the Government of the Marshall Islands or the Federated States of Micronesia in accordance with its constitutional processes.

“(b) Conduct of the plebiscite referred to in Section 412.

“(c) Approval by the Government of the United States in accordance with its constitutional processes.


“Section 412“A plebiscite shall be conducted in each of the Marshall Islands and the Federated States of Micronesia for the free and voluntary choice by the peoples of the Trust Territory of the Pacific Islands of their future political status through informed and democratic processes. The Marshall Islands and the Federated States of Micronesia shall each be considered a voting jurisdiction, and the plebiscite shall be conducted under fair and equitable standards in each voting jurisdiction. The Administering Authority of the Trust Territory of the Pacific Islands, after consultation with the Governments of the Marshall Islands and the Federated States of Micronesia, shall fix the date on which the plebiscite shall be called in each voting jurisdiction. The plebiscite shall be called jointly by the Administering Authority of the Trust Territory of the Pacific Islands and the other Signatory Government concerned. The results of the plebiscite in each voting jurisdiction shall be determined by a majority of the valid ballots cast in that voting jurisdiction.


“Article II“Conference and Dispute Resolution“Section 421“The Government of the United States shall confer promptly at the request of the Government of the Marshall Islands or the Federated States of Micronesia and any of those Governments shall confer promptly at the request of the Government of the United States on matters relating to the provisions of this Compact or of its related agreements.


“Section 422“In the event the Government of the United States, or the Government of the Marshall Islands or the Federated States of Micronesia, after conferring pursuant to Section 421, determines that there is a dispute and gives written notice thereof, the Governments which are parties to the dispute shall make a good faith effort to resolve the dispute among themselves.


“Section 423“If a dispute between the Government of the United States and the Government of the Marshall Islands or the Federated States of Micronesia cannot be resolved within 90 days of written notification in the manner provided in Section 422, either party to the dispute may refer it to arbitration in accordance with Section 424.


“Section 424“Should a dispute be referred to arbitration as provided for in Section 423, an Arbitration Board shall be established for the purpose of hearing the dispute and rendering a decision which shall be binding upon the two parties to the dispute unless the two parties mutually agree that the decision shall be advisory. Arbitration shall occur according to the following terms:“(a) An Arbitration Board shall consist of a Chairman and two other members, each of whom shall be a citizen of a party to the dispute. Each of the two Governments which is a party to the dispute shall appoint one member to the Arbitration Board. If either party to the dispute does not fulfill the appointment requirements of this Section within 30 days of referral of the dispute to arbitration pursuant to Section 423, its member on the Arbitration Board shall be selected from its own standing list by the other party to the dispute. Each Government shall maintain a standing list of 10 candidates. The parties to the dispute shall jointly appoint a Chairman within 15 days after selection of the other members of the Arbitration Board. Failing agreement on a Chairman, the Chairman shall be chosen by lot from the standing lists of the parties to the dispute within 5 days after such failure.

“(b) The Arbitration Board shall have jurisdiction to hear and render its final determination on all disputes arising exclusively under Articles I, II, III, IV and V of Title One, Title Two, Title Four and their related agreements.

“(c) Each member of the Arbitration Board shall have one vote. Each decision of the Arbitration Board shall be reached by majority vote.

“(d) In determining any legal issue, the Arbitration Board may have reference to international law and, in such reference, shall apply as guidelines the provisions set forth in Article 38 of the Statute of the International Court of Justice.

“(e) The Arbitration Board shall adopt such rules for its proceedings as it may deem appropriate and necessary, but such rules shall not contravene the provisions of this Compact. Unless the parties provide otherwise by mutual agreement, the Arbitration Board shall endeavor to render its decision within 30 days after the conclusion of arguments. The Arbitration Board shall make findings of fact and conclusions of law and its members may issue dissenting or individual opinions. Except as may be otherwise decided by the Arbitration Board, one-half of all costs of the arbitration shall be borne by the Government of the United States and the remainder shall be borne by the other party to the dispute.



“Article III“Amendment“Section 431“The provisions of this Compact may be amended as to the Governments of the Marshall Islands and the Federated States of Micronesia and as to the Government of the United States at any time by mutual agreement.


“Section 432“The provisions of this Compact may be amended as to any one of the Governments of the Marshall Islands or the Federated States of Micronesia and as to the Government of the United States at any time by mutual agreement. The effect of any amendment made pursuant to this Section shall be restricted to the relationship between the Governments agreeing to such amendment, but the other Governments signatory to this Compact shall be notified promptly by the Government of the United States of any such amendment.



“Article IV“Termination“Section 441“This Compact may be terminated as to any one of the Governments of the Marshall Islands or the Federated States of Micronesia and as to the Government of the United States by mutual agreement and subject to Section 451.


“Section 442“This Compact may be terminated by the Government of the United States as to the Government of the Marshall Islands or the Federated States of Micronesia subject to Section 452, such termination to be effective on the date specified in the notice of termination by the Government of the United States but not earlier than six months following delivery of such notice. The time specified in the notice of termination may be extended.


“Section 443“This Compact shall be terminated, pursuant to their respective constitutional processes, by the Government of the Marshall Islands or the Federated States of Micronesia subject to Section 453 if the people represented by such Government vote in a plebiscite to terminate. Such Government shall notify the Government of the United States of its intention to call such a plebiscite which shall take place not earlier than three months after delivery of such notice. The plebiscite shall be administered by such Government in accordance with its constitutional and legislative processes, but the Government of the United States may send its own observers and invite observers from a mutually agreed party. If a majority of the valid ballots cast in the plebiscite favors termination, such Government shall, upon certification of the results of the plebiscite, give notice of termination to the Government of the United States, such termination to be effective on the date specified in such notice but not earlier than three months following the date of delivery of such notice. The time specified in the notice of termination may be extended.



“Article V“Survivability“Section 451“Should termination occur pursuant to Section 441, economic assistance by the Government of the United States shall continue on mutually agreed terms.


“Section 452“(a) Should termination occur pursuant to Section 442, the following provisions of this Compact shall remain in full force and effect until the fifteenth anniversary of the effective date of this Compact between the Government of the United States and the Government of the Marshall Islands or the Federated States of Micronesia and thereafter as mutually agreed:“(1) Article VI and Sections 172, 173, 176 and 177 of Title One;

“(2) Article I and Section 233 of Title Two;

“(3) Title Three; and

“(4) Articles II, III, V and VI of Title Four.


“(b) The Government of the United States shall also provide the Government as to which termination occurs pursuant to Section 442 with either the programs or services provided pursuant to Article II of Title Two as the time of termination, or their equivalent, as determined by the Government of the United States. Such assistance shall continue until the fifteenth anniversary of the effective date of this Compact, and thereafter as mutually agreed.


“Section 453“(a) Should termination occur pursuant to Section 443, the following provisions of this Compact shall remain in full force and effect until the fifteenth anniversary of the effective date of this Compact between the Government of the United States and the Government of the Marshall Islands or the Federated States of Micronesia and thereafter as mutually agreed:“(1) Article VI and Sections 172, 173, 176 and 177 of Title One;

“(2) Title Three; and

“(3) Articles II, III, V and VI of Title Four.


“(b) Upon receipt of notice of termination pursuant to Section 443, the Government of the United States and the Government so terminating shall promptly consult with regard to their future relationship. These consultations shall determine the level of economic assistance which the Government of the United States shall provide to the Government so terminating for the period ending on the fifteenth anniversary of the effective date of this Compact provided that the annual amounts specified in Sections 211, 212, 214, 215 and 216 shall continue without diminution. Such amounts, with the exception of those specified in Section 216, shall be adjusted according to the formula set forth in Section 217.


“Section 454“Notwithstanding any other provision of this Compact:“(a) The Government of the United States reaffirms its continuing interest in promoting the long-term economic advancement and self-sufficiency of the peoples of the Marshall Islands and the Federated States of Micronesia.

“(b) The separate agreements referred to in Article II of the Title Three shall remain in effect in accordance with their terms which shall also determine the duration of Section 213.



“Article VI“Definition of Terms“Section 461“For the purpose of this Compact only and without prejudice to the views of the Government of the United States or the Government of the Marshall Islands or the Federated States of Micronesia as to the nature and extent of the jurisdiction under international law of any of them, the following terms shall have the following meanings:“(a) ‘Trust Territory of the Pacific Islands’ means the area established in the Trusteeship Agreement consisting of the administrative districts of Kosrae, Yap, Ponape, the Marshall Islands and Truk as described in Title One, Trust Territory Code, Section 1, in force on January 1, 1979. This term does not include the area of Palau or the Northern Mariana Islands.

“(b) ‘Trusteeship Agreement’ means the agreement setting forth the terms of trusteeship for the Trust Territory of the Pacific Islands, approved by the Security Council of the United Nations April 2, 1947, and by the United States July 18, 1947, entered into force July 18, 1947, 61 Stat. 3301, T.I.A.S. 1665, 8 U.N.T.S. 189.

“(c) ‘The Marshall Islands’ and ‘the Federated States of Micronesia’ are used in a geographic sense and include the land and water areas to the outer limits of the territorial sea and the air space above such areas as now or hereafter recognized by the Government of the United States.

“(d) ‘Government of the Marshall Islands’ means the Government established and organized by the Constitution of the Marshall Islands including all the political subdivisions and entities comprising that Government.“ ‘Government of the Federated States of Micronesia’ means the Government established and organized by the Constitution of the Federated States of Micronesia including all the political subdivisions and entities comprising that Government.


“(e) The following terms shall be defined consistent with the 1976 Edition of the Radio Regulations of the International Telecommunications Union (ISBN 92–61–0081–5) as follows:“(1) ‘Radio Communications’ means telecommunication by means of radio waves.

“(2) ‘Station’ means one or more transmitters or receivers or a combination of transmitters and receivers, including the accessory equipment, necessary at one location for carrying on a radio communication service; each station shall be classified by the service in which it operates permanently or temporarily.

“(3) ‘Broadcasting Service’ means a radio communication service in which the transmissions are intended for direct reception by the general public, and which may include sound transmissions, television transmissions or other types of transmissions.

“(4) ‘Broadcasting Station’ means a station in the broadcasting service.


“(f) ‘Frequency Assignment’ means the same as ‘Frequency Assignment’ means in the 1976 Edition of the Radio Regulations of the International Telecommunications Union (ISBN 92–61–0081–5).

“(g) ‘Habitual Residence’ means a place of general abode or a principal, actual dwelling place of a continuing or lasting nature; provided, however, that this term shall not apply to the residence of any person who entered the United States for the purpose of full-time studies as long as such person maintains that status, or who has been physically present in the United States, the Marshall Islands, or the Federated States of Micronesia for less than one year, or who is a dependent of a resident representative, as described in Section 152.

“(h) For the purposes of Article IV of Title One of this Compact:“(1) ‘Actual Residence’ means physical presence in the Marshall Islands or the Federated States of Micronesia during eighty-five percent of the period of residency required by Section 141(a)(3); and

“(2) ‘Certificate of Actual Residence’ means a certificate issued to a naturalized citizen by the Government which has naturalized him stating that the citizen has complied with the actual residence requirement of Section 141(a)(3).


“(i) ‘Military Areas and Facilities’ means those areas and facilities in the Marshall Islands or the Federated States of Micronesia reserved or acquired by the Government of the Marshall Islands or the Federated States of Micronesia for use by the Government of the United States, as set forth in the separate agreements referred to in Section 321.

“(j) ‘Capital Account’ means, for each year of the Compact, those portions of the total grant assistance provided in Article I of Title Two, adjusted by Section 217, which are to be obligated for:“(1) the construction or major repair of capital infrastructure; or

“(2) public and private sector projects identified in the official overall economic development plan.


“(k) ‘Current Account’ means, for each year of the Compact, those portions of the total grant assistance provided in Article I of Title Two, adjusted by Section 217, which are to be obligated for recurring operational activities including infrastructure maintenance as identified in the annual budget justifications submitted yearly to the Government of the United States.

“(l) ‘Official Overall Economic Development Plan’ means the documented program of annual development which identifies the specific policy and project activities necessary to achieve a specified set of economic goals and objectives during the period of free association, consistent with the economic assistance authority in Title Two. Such a document should include an analysis of population trends, manpower requirements, social needs, gross national product estimates, resource utilization, infrastructure needs and expenditures, and the specific private sector projects required to develop the local economy of the Marshall Islands or the Federated States of Micronesia. Project identification should include initial cost estimates, with project purposes related to specific development goals and objectives.

“(m) ‘Tariff Schedules of the United States’ means the Tariff Schedules of the United States as amended from time to time and as promulgated pursuant to United States law and includes the Tariff Schedules of the United States Annotated (TSUSA), as amended.

“(n) ‘Vienna Convention on Diplomatic Relations’ means the Vienna Convention on Diplomatic Relations, done April 18, 1961, 23 U.S.T. 3227, T.I.A.S. 7502, 500 U.N.T.S. 95.


“Section 462“The Government of the United States and the Government of the Marshall Islands or the Federated States of Micronesia, as appropriate, shall conclude related agreements which shall come into effect and shall survive in accordance with their terms, as follows:“(a) Agreement Regarding the Provision of Telecommunication Services by the Government of the United States to the Marshall Islands and the Federated States of Micronesia Concluded Pursuant to Section 131 of the Compact of Free Association;

“(b) Agreement Regarding the Operation of Telecommunication Services of the Government of the United States in the Marshall Islands and the Federated States of Micronesia Concluded Pursuant to Section 132 of the Compact of Free Association;

“(c) Agreement on Extradition, Mutual Assistance in Law Enforcement Matters and Penal Sanctions Concluded Pursuant to Section 175 of the Compact of Free Association;

“(d) Agreement Between the Government of the United States and the Government of the Marshall Islands for the Implementation of Section 177 of the Compact of Free Association;

“(e) Federal Programs and Services Agreement Concluded Pursuant to Article II of Title Two and Section 232 of the Compact of Free Association;

“(f) Agreement Concluded Pursuant to Section 234 of the Compact of Free Association;

“(g) Agreement Regarding the Military Use and Operating Rights of the Government of the United States in the Marshall Islands Concluded Pursuant to Sections 321 and 323 of the Compact of Free Association;

“(h) Agreement Regarding the Military Use and Operating Rights of the Government of the United States in the Federated States of Micronesia Concluded Pursuant to Sections 227, 321 and 323 of the Compact of Free Association;

“(i) Status of Forces Agreement Concluded Pursuant to Section 323 of the Compact of Free Association;

“(j) Agreement Between the Government of the United States and the Government of the Federated States of Micronesia Regarding Friendship, Cooperation and Mutual Security Concluded Pursuant to Sections 321 and 323 of the Compact of Free Association; and

“(k) Agreement Between the Government of the United States and the Government of the Marshall Islands Regarding Mutual Security Concluded Pursuant to Sections 321 and 323 of the Compact of Free Association.


“Section 463“(a) Except as set forth in Section 463(b), any reference in this Compact to a provision of the United States Code or the Statutes at Large of the United States constitutes the incorporation of the language of such provision into this Compact, as such provision was in force on January 1, 1980.

“(b) Any reference in Article VI of Title One and Sections 131, 174, 175, 178 and 342 to a provision of the United States Code or the Statutes at Large of the United States or to the Privacy Act, the Freedom of Information Act or the Administrative Procedure Act constitutes the incorporation of the language of such provision into this Compact as such provision is in force on the effective date of this Compact or as it may be amended thereafter on a non-discriminatory basis according to the constitutional processes of the United States.



“Article VII“Concluding Provisions“Section 471“(a) The Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia agree that they have full authority under their respective Constitutions to enter into this Compact and its related agreements and to fulfill all of their respective responsibilities in accordance with the terms of this Compact and its related agreements. The Governments pledge that they are so committed.

“(b) Each of the Governments of the United States, the Marshall Islands and the Federated States of Micronesia shall take all necessary steps, of a general or particular character, to ensure, not later than the effective date of this Compact, the conformity of its laws, regulations and administrative procedures with the provisions of this Compact.

“(c) Without prejudice to the effects of this Compact under international law, this Compact has the force and effect of a statute under the laws of the United States.


“Section 472“This Compact may be accepted, by signature or otherwise, by the Government of the United States, the Government of the Marshall Islands, and the Government of the Federated States of Micronesia. Each Government accepting this Compact shall possess an original English language version.
“IN WITNESS WHEREOF, the undersigned, duly authorized, have signed this Compact of Free Association which shall come into effect in accordance with its terms between the Government of the United States and each of the other Governments signatory to this Compact.



“done at honolulu, hawaii, this 1st day of“october, one thousand, nine hundred eighty-two“for the government“of“the united states of america“ambassador fred m. zeder, ii
“president’s personal representative
“for micronesian status negotiations


“done at honolulu, hawaii, this 1st day of“october, one thousand, nine hundred eighty-two“for the government“of“the federated states of micronesia“honorable andon l. amaraich
“chairman, commission on future
“political status and transition


“done at majuro, marshall islands, this 25th day“of june, one thousand, nine hundred, eighty-three“for the government“of“the united states of america“ambassador fred m. zeder, ii
“president’s personal representative
“for micronesian status negotiations


“done at majuro, marshall islands, this 25th day“of june, one thousand, nine hundred eighty-three“for the government“of“the marshall islands“president amata kabua
“president of the republic
“of the marshall islands”.





[Pub. L. 108–108, title I, Nov. 10, 2003, 117 Stat. 1261, which directed amendment of section 231 of Pub. L. 99–239, was executed by amending section 231 of the Compact of Free Association, set out above, to reflect the probable intent of Congress. Pub. L. 99–239, which sets out the Compact, does not contain a section 231.]
[For abolition of Immigration and Naturalization Service, transfer of functions, and treatment of related references, see note set out under section 1551 of Title 8, Aliens and Nationality.]
[For transfer of all functions, personnel, assets, components, authorities, grant programs, and liabilities of the Federal Emergency Management Agency, including the functions of the Under Secretary for Federal Emergency Management relating thereto, to the Federal Emergency Management Agency, see section 315(a)(1) of Title 6, Domestic Security.]
[For transfer of functions, personnel, assets, and liabilities of the Federal Emergency Management Agency, including the functions of the Director of the Federal Emergency Management Agency relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see former section 313(1) and sections 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.]
[For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.]
[For termination, effective May 15, 2000, of provisions of law requiring submittal to Congress of any annual, semiannual, or other regular periodic report listed in House Document No. 103–7 (in which reporting requirements under section 211(c) of the Compact of Free Association, set out above, are listed as the 5th and 6th items on page 115), see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance.]

Clarification of Certain Trade and Tax Provisions of Compact of Free AssociationTitle IV of Pub. L. 99–239 provided that:
“SEC. 401. FREELY ASSOCIATED STATES TARIFF TREATMENT.“(a) Section 242.—Section 242 of the Compact [set out above] shall be construed and applied as if it read as follows:“ ‘Section 242
“ ‘The President shall proclaim the following tariff treatment for articles imported from the Federated States of Micronesia or the Marshall Islands which shall apply during the period of effectiven[e]ss of this title:
“ ‘(1) Unless otherwise excluded, articles imported from the Federated States of Micronesia or the Marshall Islands, subject to the limitations imposed under sections 503(b) and 504(c) of title 5 of the Trade Act of 1974 (19 U.S.C. 2463(b); 2464(c)), shall be exempt from duty.
“ ‘(2) Only canned tuna provided for in item 112.30 of the Tariff Schedules of the United States that is imported from the Federated States of Micronesia and the Marshall Islands during any calendar year not to exceed 10 percent of the United States consumption of canned tuna during the immediately preceding calendar year, as reported by the National Marine Fisheries Service, shall be exempt from duty; but the quantity of tuna given duty free treatment under this paragraph for any calendar year shall be counted against the aggregate quantity of canned tuna that is dutiable under rate column numbered 1 of such item 112.30 for that calendar year.
“ ‘(3) The duty-free treatment provided under paragraph (1) shall not apply to—
“ ‘(A) watches, clocks, and timing apparatus provided for in subpart E of part 2 of schedule 7 of the Tariff Schedules of the United States;
“ ‘(B) buttons (whether finished or not finished) provided for in item 745.32 of such Schedules;
“ ‘(C) textile and apparel articles which are subject to textile agreements; and
“ ‘(D) footwear, handbags, luggage, flat goods, work gloves, and leather wearing apparel which were not eligible articles for purposes of chapter V of the Trade Act of 1974 (19 U.S.C. 2461, et seq.) on April 1, 1984.
“ ‘(4) If the cost or value of materials produced in the customs territory of the United States is included with respect to an eligible article which is a product of the Federated States of Micronesia or the Marshall Islands, an amount not to exceed 15 percent of the appraised value of the article at the time it is entered that is attributable to such United States cost or value may be applied for duty assessment purposes toward determining the percentage referred to in section 503(b)(2) of title V of the Trade Act of 1974.’.


“(b) Section 243.—Section 243 of the Compact shall be construed and applied as if it read as follows:“ ‘Section 243
“ ‘Articles imported from the Federated States of Micronesia or the Marshall Islands which are not exempt from duty under paragraphs (1), (2), (3), and (4) of section 242 shall be subject to the rates of duty set forth in column numbered 1 of the Tariff Schedules of the United States and all products of the United States imported into the Federated States of Micronesia or the Marshall Islands shall receive treatment no less favorable than that accorded like products of any foreign country with respect to customs duties or charges of a similar nature and with respect to laws and regulations relating to importation, exportation, taxation, sale, distribution, storage, or use.’.



“SEC. 402. CONSTRUCTION OF SECTION 253 OF THE COMPACT.“(a) Subsection (a) of section 253 of the Compact shall not apply.

“(b) Subsection (b) of section 253 of the Compact shall apply only to individuals who are nonresidents and not citizens of the United States.


“SEC. 403. CONSTRUCTION OF SECTION 254 OF THE COMPACT.“The relief from liability referred to in the second sentence of section 254(a) of the Compact means only—“(1) relief in the form of the foreign tax credit (or deduction in lieu thereof) available with respect to the income taxes of a possession of the United States, and

“(2) relief in the form of the exclusion under section 911 of the Internal Revenue Code of 1986 [26 U.S.C. 911].


“SEC. 404. CONSTRUCTION OF SECTION 255 OF THE COMPACT.

“Section 255 of the Compact shall be construed and applied as if it read as follows:“ ‘Section 255
“ ‘(a) Extension of Section 936 to the Marshall Islands and the Federated States of Micronesia.—For purposes of section 936 of the Internal Revenue Code of 1986, the Marshall Islands and the Federated States of Micronesia shall be treated as if they were possessions of the United States.
“ ‘(b) Exchange of Information.—Subsection (a) shall not apply to the Marshall Islands and the Federated States of Micronesia (as the case may be) for any period after December 31, 1986, during which there is not in effect between the appropriate government and the United States an exchange of information agreement of the kind described in section 274(h)(6)(C) (other than clause (ii) thereof) of the Internal Revenue Code of 1986.
“ ‘(c) Procedure If Section 936 Incentives Reduced.—If the tax incentives extended to the Marshall Islands and the Federated States of Micronesia under subsection (a) are, at any time during which the Compact is in effect, reduced, the Secretary of the Treasury shall negotiate an agreement with the Marshall Islands and the Federated States of Micronesia under which, when such agreement is approved by law, they will be provided with benefits substantially equivalent to such reduction in benefits. If, within the 1 year period after the date of the enactment of the Act making the reduction in benefits, an agreement negotiated under the preceding sentence is not approved by law, the matter shall be submitted to the Arbitration Board established pursuant to section 424 of the Compact. For purposes of Article V of Title Two of the Compact, the Secretary of the Treasury or his delegate shall be the member of such Board representing the Government of the United States. Any decision of such Board in the matter when approved by law shall be binding on the United States, except that such decision rendered is binding only as to whether the United States has provided the substantially equivalent benefits referred to in this subsection.’.


“SEC. 405. THE MARSHALL ISLANDS AND THE FEDERATED STATES OF MICRONESIA TREATED AS NORTH AMERICAN AREA.“For purposes of section 274(h)(3)(A) of the Internal Revenue Code of 1986 [26 U.S.C. 274(h)(3)(A)], the term ‘North American Area’ shall include the Marshall Islands and the Federated States of Micronesia.


“SEC. 406. EFFECTIVE DATE.“This title shall apply to income earned, and transactions occurring, after September 30, 1985, in taxable years ending after such date.


“SEC. 407. STUDY OF TAX PROVISIONS.“The Secretary of the Treasury or his delegate—“(1) shall conduct a study of the effects of the tax provisions of the Compact (as clarified by the foregoing provisions of this title), and

“(2) shall report the results of such study before October 1, 1987, to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate.[The due date for the report referred to in section 407 of Pub. L. 99–239, set out above, was extended to Jan. 1, 1991 by Pub. L. 101–508, title XI, § 11831(b), Nov. 5, 1990, 104 Stat. 1388–559.]



“SEC. 408. COORDINATION WITH OTHER PROVISIONS.“Nothing in any provision of this joint resolution [see Short Title note above] (other than this title) which is inconsistent with any provision of this title shall have any force or effect.”






Ex. Ord. No. 12569. Management of Compact of Free Association With Republic of the Marshall Islands, Federated States of Micronesia, and Republic of Palau
Ex. Ord. No. 12569, Oct. 16, 1986, 51 F.R. 37171, as amended by Ex. Ord. No. 12877, Nov. 3, 1993, 58 F.R. 59159, provided:
By the authority vested in me as President by the Constitution and laws of the United States, including the Compact of Free Association (the Compact) [set out above] and Public Law 99–239, (the Act) [see Short Title note above], it is ordered as follows:
Section 1. Responsibility of the Secretary of State. The Secretary of State shall conduct the government-to-government relations of the United States with the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau (the “Freely Associated States”), including any subdivisions, officials or persons thereof, and may delegate or allocate such of his authority under this Order to such other United States officials as he may from time to time deem desirable. The authority of the Secretary of State shall include, consistent with Article V of Title One of the Compact and section 105(b)(1) of the Act [48 U.S.C. 1905(b)(1)], the establishment and maintenance of representative offices in the Freely Associated States and supervision of the United States representatives and their staff. The Secretary also shall provide, in accordance with applicable law, for appropriate privileges, immunities, and assistance to representatives to the United States designated by the Governments of the Freely Associated States, together with their officers and staff. In accordance with applicable law and the provisions of this Order, the Secretary also shall have the authority and responsibility to take such other actions as may be necessary and appropriate to ensure that the authorities and obligations of the United States set forth in the Compact and its related agreements and in the laws of the United States as they relate to the conduct of government-to-government relations with the Freely Associated States are carried out. The Secretary shall provide from appropriations made to the Department of State such funds as may be necessary to carry out the provisions of this Order in relation to the activities of the Department of State.
Sec. 2. Responsibility of the Secretary of the Interior. The Secretary of the Interior shall be responsible for seeking the appropriation of funds for and, in accordance with the laws of the United States, shall make available to the Freely Associated States the United States economic and financial assistance appropriated pursuant to Article I of Title Two of the Compact; the grant, service, and program assistance appropriated pursuant to Article II of Title Two of the Compact; and all other United States assistance appropriated pursuant to the Compact and its related agreements. The Secretary shall coordinate and monitor any program or any activity by any department or agency of the United States provided to the Freely Associated States and shall coordinate and monitor related economic development planning. This Section shall not apply to services provided by the Department of Defense to the Freely Associated States or to activities pursuant to Section 1 of this Order, including activities under the Peace Corps Act [22 U.S.C. 2501 et seq.].
Sec. 3. Interagency Group on Freely Associated State Affairs and the Office of Freely Associated State Affairs.
(a) There is established an Interagency Group on Freely Associated State Affairs for the purpose of providing guidance and oversight with respect to the establishment and implementation of policy concerning the Compact and United States relations with the Freely Associated States.
(b) The Interagency Group shall consist of the Secretary of State or his designee, who shall chair the Group, and of the principal officers or their designees from the Departments of the Interior, Defense, Commerce, Energy, and Justice, the Organization of the Joint Chiefs of Staff, the Office of Management and Budget, the National Security Council, and such other departments and agencies as may from time to time be appropriate.
(c) The Interagency Group shall make such recommendations as it shall deem appropriate to the President, through the Assistant to the President for National Security Affairs, concerning United States relations with the Freely Associated States. The Interagency Group also shall provide such guidance as it deems appropriate to departments and agencies delegated authority by this Order concerning administration of laws with respect to the Freely Associated States.
(d) If any department or agency charged by this Order with implementation of the Compact or other laws of the United States with respect to the Freely Associated States concludes that noncompliance sanctions pursuant to section 105(g) of the Act [48 U.S.C. 1905(g)] are appropriate, it shall make appropriate recommendations to the Interagency Group. The Interagency Group shall consider these recommendations and report its findings to the President for his review in making that determination.
(e)(1) The Secretary of State shall be responsible for the conduct of United States relations with the Freely Associated States, carry out related matters, and provide appropriate support to the Interagency Group, bearing in mind the continued special relationship between the United States and the Freely Associated States.
(2) The Secretaries of Defense and Interior may, to the extent permitted by law, delegate any or all of their respective authorities and responsibilities as described in this Order to the Secretary of State or his or her designee. The Secretary of State or his or her designee shall serve as Executive Secretary of the Interagency Group.
(3) Personnel additional to that provided by the Secretary of State may be detailed to the Department of State by the Executive departments and agencies that are members of the Interagency Group, and by other agencies as appropriate. Executive departments and agencies shall, to the extent permitted by law, provide such information, advice, and administrative services and facilities to the Secretary of State as may be necessary to conduct United States relations with the Freely Associated States.
Sec. 4. United States Representatives to the Freely Associated States. The United States Representative assigned to a Freely Associated State in accordance with Article V of Title One of the Compact shall represent the Government of the United States in an official capacity in that Freely Associated State, and shall supervise the actions of any Executive department or agency personnel assigned permanently or temporarily to that Freely Associated State.
Sec. 5. Cooperation among Executive Departments and Agencies. All Executive departments and agencies shall cooperate in the effectuation of the provisions of this Order. The Interagency Group and the Secretary of State shall facilitate such cooperative measures. Nothing in this Order shall be construed to impair the authority and responsibility of the Secretary of Defense for security and defense matters in or relating to the Freely Associated States.
Sec. 6. Delegation to the Secretary of the Interior. The following authorities are delegated to the Secretary of the Interior:
(a) Reporting to the Congress on economic development plans prepared by the Government of the Federated States of Micronesia and the Government of the Marshall Islands, pursuant to sections 102(b) and 103(b) of the Act [48 U.S.C. 1902(b), 1903(b)];
(b) The determination required by section 103(e) of the Act concerning the qualifications of the investment management firm selected by the Government of the Marshall Islands;
(c) Reporting to the Congress with respect to the impact of the Compact of Free Association on the United States territories and commonwealths and on the State of Hawaii, pursuant to section 104(e)(2) of the Act [48 U.S.C. 1904(e)(2)]; and
(d) Causing an annual audit to be conducted of the annual financial statements of the Government of the Federated States of Micronesia and the Government of the Marshall Islands, pursuant to section 110(b) of the Act [48 U.S.C. 1910(b)].
Sec. 7. Delegation to the Secretary of State. The following authorities are delegated to the Secretary of State:
(a) Reporting to the Congress on crimes in the Federated States of Micronesia and the Marshall Islands which have an impact upon United States jurisdictions, pursuant to sections 102(a)(4) and 103(a)(4) of the Act [48 U.S.C. 1902(a)(4), 1903(a)(4)];
(b) Submitting the certification and report to the Congress for purposes of section 5 of the Fishermen’s Protective Act of 1967 [22 U.S.C. 1975], pursuant to section 104(f)(3) of the Act [48 U.S.C. 1904(f)(3)]; and
(c) Reporting, with the concurrence of the Secretary of Defense, to the Congress on determinations made regarding security and defense, pursuant to section 105(q) of the Act [former 48 U.S.C. 1905(q)].
Sec. 8. Supersession and Saving Provisions.
(a) Subject to the provisions of Section 9 of this Order, prior Executive orders concerning the former Trust Territory of the Pacific Islands are hereby superseded and rendered inapplicable, except that the authority of the Secretary of the Interior as provided in applicable provisions of Executive Order No. 11021, as amended [formerly 48 U.S.C. 1681 note], shall remain in effect, in a manner consistent with this Order and pursuant to section 105(c)(2) of the Act [48 U.S.C. 1905(c)(2)], to terminate the trust territory government and discharge its responsibilities, at which time the entirety of Executive Order No. 11021 shall be superseded.
(b) Nothing in this Order shall be construed as modifying the rights or obligations of the United States under the provisions of the Compact or as affecting or modifying the responsibility of the Secretary of State and the Attorney General to interpret the rights and obligations of the United States arising out of or concerning the Compact.
Sec. 9. Effective Date. This Order shall become effective with respect to a Freely Associated State simultaneously with the entry into force of the Compact for that State.



§ 1902. Agreements with Federated States of Micronesia(a) Law enforcement assistance(1) AgreementThe President of the United States shall negotiate with the Government of the Federated States of Micronesia an agreement pursuant to section 175 of the Compact which is in addition to the Agreement pursuant to such section dated October 1, 1982, and transmitted to the Congress by the President on February 20, 1985. Such additional agreement shall provide as follows:(A) Mutual assistance in law enforcementThe law enforcement agencies of the United States and the Federated States of Micronesia shall assist one another, as mutually agreed, in the prevention and investigation of crimes and the enforcement of the laws of the United States and the Federated States of Micronesia specified in subparagraph (C) of this paragraph. The United States and the Federated States of Micronesia will authorize mutual assistance with respect to investigations, inquiries, audits and related activities by the law enforcement agencies of both Governments in the United States and the Federated States of Micronesia. In conducting activities authorized in accordance with this section, the United States and the Federated States of Micronesia will act in accordance with the constitution and laws of the jurisdiction in which such activities are conducted.


(B) Narcotics and control of illegal substancesThe United States and the Federated States of Micronesia will take all reasonable and necessary steps, as mutually agreed, based upon consultations in which the Attorney General or other designated official of each Government participates, to prevent the use of the lands, waters, and facilities of the United States or the Federated States of Micronesia for the purposes of cultivation of, production of, smuggling of, trafficking in, and abuse of any controlled substance as defined in section 802(6) of title 21 and Schedules I through V of Subchapter II of the Controlled Substances Act of the Federated States of Micronesia, or for the distribution of any such substance to or from the Federated States of Micronesia or to or from the United States or any of its territories or commonwealths.


(C) Other criminal lawsAssistance provided pursuant to this subsection shall also extend to, but not be limited to, prevention and prosecution of violations of the laws of the United States and the laws of the Federated States of Micronesia related to terrorism, espionage, racketeer influenced and corrupt organizations, and financial transactions which advance the interests of any person engaging in unlawful activities, as well as the schedule of offenses set forth in Appendix A of the subsidiary agreement to section 175 of the Compact.



(2) Technical and training assistancePursuant to sections 224 and 226 of the Compact, the United States shall provide non-reimbursable technical and training assistance as appropriate, including training and equipment for postal inspection of illicit drugs and other contraband, to enable the Government of the Federated States of Micronesia to develop and adequately enforce laws of the Federated States of Micronesia and to cooperate with the United States in the enforcement of criminal laws of the United States. Funds appropriated pursuant to section 1905(l) of this title may be used to reimburse State or local agencies providing such assistance.


(3) ConsultationAny official, designated by this joint resolution or by the President to negotiate any agreement under this section, shall consult with affected law enforcement agencies prior to entering into such an agreement on behalf of the United States.


(4) ReportThe President shall report annually to Congress on the implementation of this subsection. Such report shall provide statistical and other information about the incidence of crimes in the Federated States of Micronesia which have an impact upon United States jurisdictions, and propose measures which the United States and the Federated States of Micronesia should take in order better to prevent and prosecute violations of the laws of the United States and the Federated States of Micronesia. The reports required under section 2291(e) 11 See References in Text note below. of title 22 shall include relevant information concerning the Federated States of Micronesia.



(b) Economic development plans review process(1) SubmissionNotwithstanding section 211(b) of the Compact, the President may agree to an effective date for the Compact pursuant to section 1901(a) of this title if the Government of the Federated States of Micronesia agrees to submit economic development plans consistent with section 211(b) of the Compact to the Government of the United States for concurrence at intervals no greater than every 5 years for the duration of the Compact. Any capital construction project and any planned independent purchase of aircraft which is to be financed (directly or indirectly) through the use of funds provided under section 211 of the Compact shall be identified in the economic development plans.


(2) United States Government reviewThe United States shall not concur in those development plans described in paragraph (1) of this subsection until—(A) after the President of the United States has conducted a review and reported the findings of the President to the Congress; and

(B) the Congress has had 30 days (excluding days on which both Houses of Congress are not in session) to review the findings of the President.


(3) ReportThe President shall complete the review under paragraph (2) and shall report the findings no later than 60 days after the President’s receipt of such plans.


(4) Views and commentsThe report shall include the views of the Secretary of the Interior, the Administrator of the Agency for International Development, and the heads of such other Executive departments as the President may decide to include in the report, as well as any comments which the Federated States of Micronesia may wish to have included.



(c) Agreement on auditsIn accordance with section 233 of the Compact, the President of the United States, in consultation with the Comptroller General of the United States, shall negotiate with the Government of the Federated States of Micronesia modifications to the “Agreement Concerning Procedures for the Implementation of United States Economic Assistance, Programs and Services Provided in the Compact of Free Association”, which shall provide as follows:(1) General authority of the GAO to audit(A) The Comptroller General of the United States (and his duly authorized representatives) shall have the authority to audit—(i) all grants, program assistance, and other assistance provided to the Government of the Federated States of Micronesia under Articles I and II of Title Two of the Compact; and

(ii) any other assistance provided by the Government of the United States to the Government of the Federated States of Micronesia.

Such authority shall include authority for the Comptroller General to conduct or cause to be conducted any of the audits provided for in section 233 of the Compact. The authority provided in this paragraph shall continue for at least three years after the last such grant has been made or assistance has been provided.

(B) The Comptroller General (and his duly authorized representatives) shall also have authority to review any audit conducted by or on behalf of the Government of the United States. In this connection, the Comptroller General shall have access to such personnel and to such records, documents, working papers, automated data and files, and other information relevant to such review.


(2) GAO access to records(A) In carrying out paragraph (1), the Comptroller General (and his duly authorized representatives) shall have such access to the personnel and (without cost) to records, documents, working papers, automated data and files, and other information relevant to such audits. The Comptroller General may duplicate any such records, documents, working papers, automated data and files, or other information relevant to such audits.

(B) Such records, documents, working papers, automated data and files, and other information regarding each such grant or other assistance shall be maintained for at least three years after the date such grant or assistance was provided and in a manner that permits such grants, assistance, and payments to be accounted for distinct from any other funds of the Government of the Federated States of Micronesia.


(3) Representative status for GAO representativesThe Comptroller General and his duly authorized representatives shall be accorded the status set forth in Article V of Title One of the Compact.


(4) Annual financial statementsAs part of the annual report submitted by the Government of the Federated States of Micronesia under section 211 of the Compact, the Government shall include annual financial statements which account for the use of all of the funds provided by the Government of the United States to the Government under the Compact or otherwise. Such financial statements shall be prepared in accordance with generally accepted accounting procedures, except as may otherwise be mutually agreed. Not later than 180 days after the end of the United States fiscal year with respect to which such funds were provided, each such statement shall be submitted to the President for audit and transmission to the Congress.


(5) “Audits” definedAs used in this subsection, the term “audits” includes financial, program, and management audits, including determining—(A) whether the Government of the Federated States of Micronesia has met the requirements set forth in the Compact, or any related agreement entered into under the Compact, regarding the purposes for which such grants and other assistance are to be used; and

(B) the propriety of the financial transactions of the Government of the Federated States of Micronesia pursuant to such grants or assistance.


(6) Cooperation by Federated States of MicronesiaThe Government of the Federated States of Micronesia will cooperate fully with the Comptroller General of the United States in the conduct of such audits as the Comptroller General determines necessary to enable the Comptroller General to fully discharge his responsibilities under this joint resolution.



(Pub. L. 99–239, title I, § 102, Jan. 14, 1986, 99 Stat. 1775.)


References in TextThe Compact, referred to in text, is the Compact of Free Association between the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia, which is contained in section 201 of Pub. L. 99–239, as amended, set out as a note under section 1901 of this title.
This joint resolution, referred to in subsecs. (a)(3) and (c)(6), is Pub. L. 99–239, Jan. 14, 1986, 99 Stat. 1770, as amended, known as the Compact of Free Association Act of 1985, which is classified principally to this part and chapter 19 (§ 2001 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1901 of this title and Tables.
Section 2291(e) of title 22, referred to in subsec. (a)(4), was repealed and section 2291(i) of title 22, relating to definitions, was redesignated section 2291(e) by Pub. L. 102–583, § 6(b)(2), (3), Nov. 2, 1992, 106 Stat. 4932. See sections 2291h and 2291i of Title 22, Foreign Relations and Intercourse.
For Oct. 21, 1986, as the effective date of the Compact of Free Association with the Marshall Islands, and Nov. 3, 1986, as the effective date of the Compact of Free Association with the Federated States of Micronesia, referred to in subsec. (b)(1), see Proc. No. 5564, Nov. 3, 1986, 51 F.R. 40399, set out as a note under section 1801 of this title.

Codification
Section was formerly set out as a note under section 1681 of this title.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions of law requiring submittal to Congress of any annual, semiannual, or other regular periodic report listed in House Document No. 103–7 (in which reports required under subsecs. (a)(4) and (c)(4) of this section are listed as the 12th and last items on page 37), see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance.



§ 1903. Agreements with and other provisions related to Marshall Islands(a) Law enforcement assistance(1) AgreementThe President of the United States shall negotiate with the Government of the Marshall Islands an agreement pursuant to section 175 of the Compact which is in addition to the Agreement pursuant to such section dated May 30, 1982, and transmitted to the Congress by the President on February 20, 1985. Such additional agreement shall provide as follows:(A) Mutual assistance in law enforcementThe law enforcement agencies of the United States and the Marshall Islands shall assist one another, as mutually agreed, in the prevention and investigation of crimes and the enforcement of the laws of the United States and the Marshall Islands specified in subparagraph (C) of this paragraph. The United States and the Marshall Islands will authorize mutual assistance with respect to investigations, inquiries, audits and related activities by the law enforcement agencies of both Governments in the United States and the Marshall Islands. In conducting activities authorized in accordance with this section, the United States and the Marshall Islands will act in accordance with the constitution and laws of the jurisdiction in which such activities are conducted.


(B) Narcotics and control of illegal substancesThe United States and the Marshall Islands will take all reasonable and necessary steps, as mutually agreed, based upon consultations in which the Attorney General or other designated official of each Government participates, to prevent the use of the lands, waters, and facilities of the United States or the Marshall Islands for the purposes of cultivation of, production of, smuggling of, trafficking in, and abuse of any controlled substance as defined in section 802(6) of title 21 and Schedules I through V of Subchapter II of the Controlled Substances Act of the Marshall Islands, or for the distribution of any such substance to or from the Marshall Islands or to or from the United States or any of its territories or commonwealths.


(C) Other criminal lawsAssistance provided pursuant to this subsection shall also extend to, but not be limited to, prevention and prosecution of violations of the laws of the United States and the laws of the Marshall Islands related to terrorism, espionage, racketeer influenced and corrupt organizations, and financial transactions which advance the interests of any person engaging in unlawful activities, as well as the schedule of offenses set forth in Appendix A of the subsidiary agreement to section 175 of the Compact.



(2) Technical and training assistancePursuant to sections 224 and 226 of the Compact, the United States shall provide non-reimbursable technical and training assistance as appropriate, including training and equipment for postal inspection of illicit drugs and other contraband, to enable the Government of the Marshall Islands to develop and adequately enforce laws of the Marshall Islands and to cooperate with the United States in the enforcement of criminal laws of the United States. Funds appropriated pursuant to section 1905(l) of this title may be used to reimburse State or local agencies providing such assistance.


(3) ConsultationAny official, designated by this joint resolution or by the President to negotiate any agreement under this section, shall consult with affected law enforcement agencies prior to entering into such an agreement on behalf of the United States.


(4) ReportThe President shall report annually to Congress on the implementation of this subsection. Such report shall provide statistical and other information about the incidence of crimes in the Marshall Islands which have an impact upon United States jurisdictions, and propose measures which the United States and the Marshall Islands should take in order better to prevent and prosecute violations of the laws of the United States and the Marshall Islands. The reports required under section 2291(e) 11 See References in Text note below. of title 22 shall include relevant information concerning the Marshall Islands.



(b) Economic development plans review process(1) SubmissionNotwithstanding section 211(b) of the Compact, the President may agree to an effective date for the Compact pursuant to section 1901(b) of this title if the Government of the Marshall Islands agrees to submit economic development plans consistent with section 211(b) of the Compact to the Government of the United States for concurrence at intervals no greater than every 5 years for the duration of the Compact. Any capital construction project and any planned independent purchase of aircraft which is to be financed (directly or indirectly) through the use of funds provided under section 211 of the Compact shall be identified in the economic development plans.


(2) United States Government reviewThe United States shall not concur in those development plans described in paragraph (1) of this subsection until—(A) after the President of the United States has conducted a review and reported the findings of the President to the Congress; and

(B) the Congress has had 30 days (excluding days on which both Houses of Congress are not in session) to review the findings of the President.


(3) ReportThe President shall complete the review under paragraph (2) and shall report the findings no later than 60 days after the President’s receipt of such plans.


(4) Views and commentsThe report shall include the views of the Secretary of the Interior, the Administrator of the Agency for International Development, and the heads of such other Executive departments as the President may decide to include in the report, as well as any comments which the Marshall Islands may wish to have included.



(c) Ejit(1) The President of the United States shall negotiate with the Government of the Marshall Islands an agreement whereby, without prejudice as to any claims which have been or may be asserted by any party as to rightful title and ownership of any lands on Ejit, the Government of the Marshall Islands shall assure that lands on Ejit used as of January 1, 1985, by the people of Bikini, will continue to be available without charge for their use, until such time as Bikini is restored and inhabitable and the continued use of Ejit is no longer necessary, unless a Marshall Islands court of competent jurisdiction finally determines that there are legal impediments to continued use of Ejit by the people of Bikini.

(2) If the impediments described in paragraph (1) do arise, the United States will cooperate with the Government of the Marshall Islands in assisting any person adversely affected by such judicial determination to remain on Ejit, or in locating suitable and acceptable alternative lands for such person’s use.

(3) Paragraph (1) shall not be applied in a manner which would prevent the Government of the Marshall Islands from acting in accordance with its constitutional processes to resolve title and ownership claims with respect to such lands or from taking substitute or additional measures to meet the needs of the people of Bikini with their democratically expressed consent and approval.


(d) Kwajalein payments(1) Statement of policyThe Congress of the United States hereby declares that it is the policy of the United States that payment of funds by the Government of the Marshall Islands to the landowners of Kwajalein Atoll in accordance with the land use agreement dated October 19, 1982, and the related allocation agreements, is required in order to ensure that the Government of the United States will be able to fulfill its obligations and responsibilities under Title Three of the Compact and the subsidiary agreements concluded pursuant thereto.


(2) Failure to payIn the event that the Government of the Marshall Islands fails to make payments in accordance with paragraph (1) of this subsection, the Government of the United States shall initiate procedures under Section 313 of the Compact and consult with the Government of the Marshall Islands with respect to the basis for such non-payment of funds. The United States shall expeditiously resolve the matter of any non-payment of funds as described in paragraph (1) of this subsection pursuant to Section 313 of the Compact and the authority and responsibility of the Government of the United States for security and defense matters in or relating to the Marshall Islands. This paragraph shall be enforced, as may be necessary, in accordance with section 1905(g)(2) of this title.


(3) AssistanceThe President is hereby authorized to make loans and grants to the Government of the Marshall Islands for the sole use of the Kwajalein Atoll Development Authority for the benefit of the Kwajalein landowners of amounts sought by such authority for development purposes, pursuant to a development plan for Kwajalein Atoll which such authority has adopted in accordance with applicable laws of the Marshall Islands. Such loans and grants shall be subject to such other terms and conditions as the President, in his discretion, may determine appropriate and necessary.



(e) Section 177 Agreement(1) In furtherance of the purposes of Article I of the Subsidiary Agreement for Implementation of Section 177 of the Compact, the payment of the amount specified therein shall be made by the United States under Article I of the Agreement between the Government of the United States and the Government of the Marshall Islands for the Implementation of Section 177 of the Compact (hereafter in this subsection referred to as the “Section 177 Agreement”) only after the Government of the Marshall Islands has notified the President of the United States as to which investment management firm has been selected by such Government to act as Fund Manager under Article I of the Section 177 Agreement.

(2) In the event that the President determines that an investment management firm selected by the Government of the Marshall Islands does not meet the requirements specified in Article I of the Section 177 Agreement, the United States shall invoke the conference and dispute resolution procedures of Article II of Title Four of the Compact. Pending the resolution of such a dispute and until a qualified Fund Manager has been designated, the Government of the Marshall Islands shall place the funds paid by the United States pursuant to Article I of the Section 177 Agreement into an interest-bearing escrow account. Upon designation of a qualified Fund Manager, all funds in the escrow account shall be transferred to the control of such Fund Manager for management pursuant to the Section 177 Agreement.

(3) If the Government of the Marshall Islands determines that some other investment firm should act as Fund Manager in place of the firm first (or subsequently) selected by such Government, the Government of the Marshall Islands shall so notify the President of the United States, identifying the firm selected by such Government to become Fund Manager, and the President shall proceed to evaluate the qualifications of such identified firm.

(4) At the end of 15 years after the effective date of the Compact, the firm then acting as Fund Manager shall transfer to the Government of the Marshall Islands, or to such account as such Government shall so notify the Fund Manager, all remaining funds and assets being managed by the Fund Manager under the Section 177 Agreement.

(5) An annual report concerning all actions of the Fund Manager pursuant to the Section 177 Agreement and this joint resolution, including information prepared by the Fund Manager, shall be transmitted by the Government of the Marshall Islands to the Congress. Such report shall include such information (whether received from the Fund Manager or any other source) as relates to the disbursements provided for in Article II of the Section 177 Agreement. Such report shall be made public.


(f) Nuclear test effectsIn approving the Compact, the Congress understands and intends that the peoples of Bikini, Enewetak, Rongelap, and Utrik, who were affected by the United States nuclear weapons testing program in the Marshall Islands, will receive the amounts of $75,000,000 (Bikini); $48,750,000 (Enewetak),22 So in original. The comma probably should be a semicolon. $37,500,000 (Rongelap); and $22,500,000 (Utrik), respectively, which amounts shall be paid out of proceeds from the fund established under Article I, section 1 of the subsidiary agreement for the implementation of section 177 of the Compact. The amounts specified in this subsection shall be in addition to any amounts which may be awarded to claimants pursuant to Article IV of the subsidiary agreement for the implementation of Section 177 of the Compact.


(g) Espousal provisions(1) It is the intention of the Congress of the United States that the provisions of section 177 of the Compact of Free Association and the Agreement between the Government of the United States and the Government of the Marshall Islands for the Implementation of Section 177 of the Compact (hereafter in this subsection referred to as the “Section 177 Agreement”) constitute a full and final settlement of all claims described in Articles X and XI of the Section 177 Agreement, and that any such claims be terminated and barred except insofar as provided for in the Section 177 Agreement.

(2) In furtherance of the intention of Congress as stated in paragraph (1) of this subsection, the Section 177 Agreement is hereby ratified and approved. It is the explicit understanding and intent of Congress that the jurisdictional limitations set forth in Article XII of such Agreement are enacted solely and exclusively to accomplish the objective of Article X of such Agreement and only as a clarification of the effect of Article X, and are not to be construed or implemented separately from Article X.


(h) DOE radiological health care program; USDA agricultural and food programs(1) Marshall Islands programNotwithstanding any other provision of law, upon the request of the Government of the Marshall Islands, the President (either through an appropriate department or agency of the United States or by contract with a United States firm) shall continue to provide special medical care and logistical support thereto for the remaining 174 members of the population of Rongelap and Utrik who were exposed to radiation resulting from the 1954 United States thermonuclear “Bravo” test, pursuant to Public Laws 95–134 and 96–205. Such medical care and its accompanying logistical support shall total $22,500,000 over the first 11 years of the Compact.


(2) Agricultural and food programsNotwithstanding any other provision of law, upon the request of the Government of the Marshall Islands, for the first fifteen years after the effective date of the Compact, the President (either through an appropriate department or agency of the United States or by contract with a United States firm or by a grant to the Government of the Republic of the Marshall Islands which may further contract only with a United States firm or a Republic of the Marshall Islands firm, the owners, officers and majority of the employees of which are citizens of the United States or the Republic of the Marshall Islands) shall provide technical and other assistance—(A) without reimbursement, to continue the planting and agricultural maintenance program on Enewetak;

(B) without reimbursement, to continue the food programs of the Bikini, Rongelap, Utrik, and Enewetak people described in section 1(d) of Article II of the Subsidiary Agreement for the Implementation of Section 177 of the Compact and for continued waterborne transportation of agricultural products to Enewetak including operations and maintenance of the vessel used for such purposes. The President shall ensure the assistance provided under these programs reflects the changes in the population since the inception of such programs.


(3) PaymentsPayments under this subsection shall be provided to such extent or in such amounts as are necessary for services and other assistance provided pursuant to this subsection. It is the sense of Congress that after the periods of time specified in paragraphs (1) and (2) of this subsection, consideration will be given to such additional funding for these programs as may be necessary.



(i) Rongelap(1) Because Rongelap was directly affected by fallout from a 1954 United States thermonuclear test and because the Rongelap people remain unconvinced that it is safe to continue to live on Rongelap Island, it is the intent of Congress to take such steps (if any) as may be necessary to overcome the effects of such fallout on the habitability of Rongelap Island, and to restore Rongelap Island, if necessary, so that it can be safely inhabited. Accordingly, it is the expectation of the Congress that the Government of the Marshall Islands shall use such portion of the funds specified in Article II, section 1(e) of the subsidiary agreement for the implementation of section 177 of the Compact as are necessary for the purpose of contracting with a qualified scientist or group of scientists to review the data collected by the Department of Energy relating to radiation levels and other conditions on Rongelap Island resulting from the thermonuclear test. It is the expectation of the Congress that the Government of the Marshall Islands, after consultation with the people of Rongelap, shall select the party to review such data, and shall contract for such review and for submission of a report to the President of the United States and the Congress as to the results thereof.

(2) The purpose of the review referred to in paragraph (1) of this subsection shall be to establish whether the data cited in support of the conclusions as to the habitability of Rongelap Island, as set forth in the Department of Energy report entitled: “The Meaning of Radiation for Those Atolls in the Northern Part of the Marshall Islands That Were Surveyed in 1978”, dated November 1982, are adequate and whether such conclusions are fully supported by the data. If the party reviewing the data concludes that such conclusions as to habitability are fully supported by adequate data, the report to the President of the United States and the Congress shall so state. If the party reviewing the data concludes that the data are inadequate to support such conclusions as to habitability or that such conclusions as to habitability are not fully supported by the data, the Government of the Marshall Islands shall contract with an appropriate scientist or group of scientists to undertake a complete survey of radiation and other effects of the nuclear testing program relating to the habitability of Rongelap Island. Such sums as are necessary for such survey and report concerning the results thereof and as to steps needed to restore the habitability of Rongelap Island are authorized to be made available to the Government of the Marshall Islands.

(3) It is the intent of Congress that such steps (if any) as are necessary to restore the habitability of Rongelap Island and return the Rongelap people to their homeland will be taken by the United States in consultation with the Government of the Marshall Islands and, in accordance with its authority under the Constitution of the Marshall Islands, the Rongelap local government council.


(j) Four atoll health care program(1) Services provided by the United States Public Health Service or any other United States agency pursuant to section 1(a) of Article II of the Agreement for the Implementation of Section 177 of the Compact (hereafter in this subsection referred to as the “Section 177 Agreement”) shall be only for services to the people of the Atolls of Bikini, Enewetak, Rongelap, and Utrik who were affected by the consequences of the United States nuclear testing program, pursuant to the program described in Public Law 95–134 and Public Law 96–205 and their descendants (and any other persons identified as having been so affected if such identification occurs in the manner described in such public laws). Nothing in this subsection shall be construed as prejudicial to the views or policies of the Government of the Marshall Islands as to the persons affected by the consequences of the United States nuclear testing program.

(2) At the end of the first year after the effective date of the Compact and at the end of each year thereafter, the providing agency or agencies shall return to the Government of the Marshall Islands any unexpended funds to be returned to the Fund Manager (as described in Article I of the Section 177 Agreement) to be covered into the Fund to be available for future use.

(3) The Fund Manager shall retain the funds returned by the Government of the Marshall Islands pursuant to paragraph (2) of this subsection, shall invest and manage such funds, and at the end of 15 years after the effective date of the Compact, shall make from the total amount so retained and the proceeds thereof annual disbursements sufficient to continue to make payments for the provision of health services as specified in paragraph (1) of this subsection to such extent as may be provided in contracts between the Government of the Marshall Islands and appropriate United States providers of such health services.


(k) Enjebi Community Trust FundNotwithstanding any other provision of law, the Secretary of the Treasury shall establish on the books of the Treasury of the United States a fund having the status specified in Article V of the subsidiary agreement for the implementation of Section 177 of the Compact, to be known as the “Enjebi Community Trust Fund” (hereafter in this subsection referred to as the “Fund”), and shall credit to the Fund the amount of $7,500,000. Such amount, which shall be ex gratia, shall be in addition to and not charged against any other funds provided for in the Compact and its subsidiary agreements, this joint resolution, or any other Act. Upon receipt by the President of the United States of the agreement described in this subsection, the Secretary of the Treasury, upon request of the Government of the Marshall Islands, shall transfer the Fund to the Government of the Marshall Islands, provided that the Government of the Marshall Islands agrees as follows:(1) Enjebi trust agreementThe Government of the Marshall Islands and the Enewetak Local Government Council, in consultation with the people of Enjebi, shall provide for the creation of the Enjebi Community Trust Fund and the employment of the manager of the Enewetak Fund established pursuant to the Section 177 Agreement as trustee and manager of the Enjebi Community Trust Fund, or, should the manager of the Enewetak Fund not be acceptable to the people of Enjebi, another United States investment manager with substantial experience in the administration of trusts and with funds under management in excess of 250 million dollars.


(2) Monitor conditionsUpon the request of the Government of the Marshall Islands, the United States shall monitor the radiation and other conditions on Enjebi and within one year of receiving such a request shall report to the Government of the Marshall Islands when the people of Enjebi may resettle Enjebi under circumstances where the radioactive contamination at Enjebi, including contamination derived from consumption of locally grown food products, can be reduced or otherwise controlled to meet whole body Federal radiation protection standards for the general population, including mean annual dose and mean 30-year cumulative dose standards.


(3) Resettlement of EnjebiIn the event that the United States determines that the people of Enjebi can within 25 years of January 14, 1986, resettle Enjebi under the conditions set forth in paragraph (2) of this subsection, then upon such determination there shall be available to the people of Enjebi from the Fund such amounts as are necessary for the people of Enjebi to do the following, in accordance with a plan developed by the Enewetak Local Government Council and the people of Enjebi, and concurred with by the Government of the Marshall Islands to assure consistency with the government’s overall economic development plan:(A) Establish a community on Enjebi Island for the use of the people of Enjebi.

(B) Replant Enjebi with appropriate food-bearing and other vegetation.


(4) Resettlement of other locationIn the event that the United States determines that within 25 years of January 14, 1986, the people of Enjebi cannot resettle Enjebi without exceeding the radiation standards set forth in paragraph (2) of this subsection, then the fund manager shall be directed by the trust instrument to distribute the Fund to the people of Enjebi for their resettlement at some other location in accordance with a plan, developed by the Enewetak Local Government Council and the people of Enjebi and concurred with by the Government of the Marshall Islands, to assure consistency with the government’s overall economic development plan.


(5) Interest from FundPrior to and during the distribution of the corpus of the Fund pursuant to paragraphs (3) and (4) of this subsection, the people of Enjebi may, if they so request, receive the interest earned by the Fund on no less frequent a basis than quarterly.


(6) Disclaimer of liabilityNeither under the laws of the Marshall Islands nor under the laws of the United States, shall the Government of the United States be liable for any loss or damage to person or property in respect to the resettlement of Enjebi by the people of Enjebi, pursuant to the provision of this subsection or otherwise.



(l) Bikini Atoll cleanup(1) Declaration of policyThe Congress hereby determines and declares that it is the policy of the United States, to be supported by the full faith and credit of the United States, that because the United States, through its nuclear testing and other activities, rendered Bikini Atoll unsafe for habitation by the people of Bikini, the United States will fulfill its responsibility for restoring Bikini Atoll to habitability, as set forth in paragraphs (2) and (3) of this subsection.


(2) Cleanup fundsThere are hereby authorized to be appropriated such sums as are necessary to implement the settlement agreement of March 15, 1985, in The People of Bikini, et al. against United States of America, et al., Civ. No. 84–0425 (D. Ha.).


(3) Conditions of fundingThe funds referred to in paragraph (2) shall be made available pursuant to Article VI, Section 1 of the Compact Section 177 Agreement upon completion of the events set forth in the settlement agreement referred to in paragraph (2) of this subsection.



(m) Agreement on auditsIn accordance with section 233 of the Compact, the President of the United States, in consultation with the Comptroller General of the United States, shall negotiate with the Government of the Marshall Islands an agreement which shall provide as follows:(1) General authority of GAO to audit(A) The Comptroller General of the United States (and his duly authorized representatives) shall have the authority to audit—(i) all grants, program assistance, and other assistance provided to the Government of the Marshall Islands under Articles I and II of Title Two of the Compact; and

(ii) any other assistance provided by the Government of the United States to the Government of the Marshall Islands.

Such authority shall include authority for the Comptroller General to conduct or cause to be conducted any of the audits provided for in section 233 of the Compact. The authority provided in this paragraph shall continue for at least three years after the last such grant has been made or assistance has been provided.

(B) The Comptroller General (and his duly authorized representatives) shall also have authority to review any audit conducted by or on behalf of the Government of the United States. In this connection, the Comptroller General shall have access to such personnel and to such records, documents, working papers, automated data and files, and other information relevant to such review.


(2) GAO access to records(A) In carrying out paragraph (1), the Comptroller General (and his duly authorized representatives) shall have such access to the personnel and (without cost) to records, documents, working papers, automated data and files, and other information relevant to such audits. The Comptroller General may duplicate any such records, documents, working papers, automated data and files, or other information relevant to such audits.

(B) Such records, documents, working papers, automated data and files, and other information regarding each such grant or other assistance shall be maintained for at least three years after the date such grant or assistance was provided and in a manner that permits such grants, assistance, and payments to be accounted for distinct from any other funds of the Government of the Marshall Islands.


(3) Representative status for GAO representativesThe Comptroller General and his duly authorized representatives shall be accorded the status set forth in Article V of Title One of the Compact.


(4) Annual financial statementsAs part of the annual report submitted by the Government of the Marshall Islands under section 211 of the Compact, the Government shall include annual financial statements which account for the use of all of the funds provided by the Government of the United States to the Government under the Compact or otherwise. Such financial statements shall be prepared in accordance with generally accepted accounting procedures, except as may otherwise be mutually agreed. Not later than 180 days after the end of the United States fiscal year with respect to which such funds were provided, each such statement shall be submitted to the President for audit and transmission to the Congress.


(5) “Audits” definedAs used in this subsection, the term “audits” includes financial, program, and management audits, including determining—(A) whether the Government of the Marshall Islands has met the requirements set forth in the Compact, or any related agreement entered into under the Compact, regarding the purposes for which such grants and other assistance are to be used; and

(B) the propriety of the financial transactions of the Government of the Marshall Islands pursuant to such grants or assistance.


(6) Cooperation by Marshall IslandsThe Government of the Marshall Islands will cooperate fully with the Comptroller General of the United States in the conduct of such audits as the Comptroller General determines necessary to enable the Comptroller General to fully discharge his responsibilities under this joint resolution.



(Pub. L. 99–239, title I, § 103, Jan. 14, 1986, 99 Stat. 1778; Pub. L. 100–446, title I, § 115, Sept. 27, 1988, 102 Stat. 1802; Pub. L. 102–247, title III, § 304, Feb. 24, 1992, 106 Stat. 39; Pub. L. 105–209, § 2, July 29, 1998, 112 Stat. 880.)


References in TextThe Compact, referred to in text, is the Compact of Free Association between the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia, which is contained in section 201 of Pub. L. 99–239, as amended, set out as a note under section 1901 of this title.
This joint resolution, referred to in subsecs. (a)(3), (e)(5), (k), and (m)(6), is Pub. L. 99–239, Jan. 14, 1986, 99 Stat. 1770, as amended, known as the Compact of Free Association Act of 1985, which is classified principally to this part and chapter 19 (§ 2001 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1901 of this title and Tables.
Section 2291(e) of title 22, referred to in subsec. (a)(4), was repealed and section 2291(i) of title 22, relating to definitions, was redesignated section 2291(e) by Pub. L. 102–583, § 6(b)(2), (3), Nov. 2, 1992, 106 Stat. 4932. See sections 2291h and 2291i of Title 22, Foreign Relations and Intercourse.
For Oct. 21, 1986, as the effective date of the Compact of Free Association with the Marshall Islands, and Nov. 3, 1986, as the effective date of the Compact of Free Association with the Federated States of Micronesia, referred to in subsecs. (b)(1), (e)(4), (h)(2), and (j)(2), (3), see Proc. No. 5564, Nov. 3, 1986, 51 F.R. 40399, set out as a note under section 1801 of this title.
Public Law 95–134, referred to in subsecs. (h)(1) and (j)(1), is Pub. L. 95–134, Oct. 15, 1977, 91 Stat. 1159, as amended, popularly known as the Omnibus Territories Act of 1977. For complete classification of this Act to the Code, see Tables.
Public Law 96–205, referred to in subsecs. (h)(1) and (j)(1), is Pub. L. 96–205, Mar. 12, 1980, 94 Stat. 84, as amended. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly set out as a note under section 1681 of this title.

Amendments1998—Subsec. (h)(2). Pub. L. 105–209, § 2(1), substituted “fifteen years” for “ten years” in introductory provisions.
Subsec. (h)(2)(B). Pub. L. 105–209, § 2(2), inserted at end “The President shall ensure the assistance provided under these programs reflects the changes in the population since the inception of such programs.”
1992—Subsec. (h)(2). Pub. L. 102–247 substituted “ten years” for “five years” in introductory provisions.
1988—Subsec. (h)(2). Pub. L. 100–446, in introductory provisions, inserted “or by a grant to the Government of the Republic of the Marshall Islands which may further contract only with a United States firm or a Republic of the Marshall Islands firm, the owners, officers and majority of the employees of which are citizens of the United States or the Republic of the Marshall Islands” after “United States firm” and, in subpar. (B), inserted “, Rongelap, Utrik,” after “Bikini”.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions of law requiring submittal to Congress of any annual, semiannual, or other regular periodic report listed in House Document No. 103–7 (in which reports required under subsecs. (a)(4), (e)(5), and (m)(4) of this section are listed, respectively, as the 2nd item on page 38, the 16th item on page 115, and the 12th item on page 37), see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance.

Tax Exemption for Enjebi Community Trust FundPub. L. 100–647, title VI, § 6136, Nov. 10, 1988, 102 Stat. 3723, provided that:
“(a) In General.—Any earnings on, and distributions from, the Enjebi Community Trust Fund created under section 103 of the Compact of Free Association Act of 1985 [48 U.S.C. 1903] shall be exempt from all Federal, State, or local taxation.

“(b) Effective Date.—The provisions of subsection (a) shall apply to all taxable years whether beginning before, on, or after the date of the enactment of this Act [Nov. 10, 1988].”




Medical Care and Treatment and Environmental Research and Monitoring Program for Inhabitants of Bikini, etc., Atolls for Injury, Illness, or Condition Resulting From Nuclear Weapons Testing by United States; Implementation Plan and ReportPub. L. 95–134, title I, § 106, as added by Pub. L. 96–205, title I, § 102, Mar. 12, 1980, 94 Stat. 84; amended by Pub. L. 96–88, title V, § 509(b), Oct. 17, 1979, 93 Stat. 695, provided that:
“(a) In addition to any other payments or benefits provided by law to compensate inhabitants of the atolls of Bikini, Enewetak, Rongelap, and Utirik, in the Marshall Islands, for radiation exposure or other losses sustained by them as a result of the United States nuclear weapons testing program at or near their atolls during the period 1946 to 1958, the Secretary of the Interior (hereinafter in this section referred to as the ‘Secretary’) shall provide for the people of the atolls of Bikini, Enewetak, Rongelap, and Utirik and for the people of such other atolls as may be found to be or to have been exposed to radiation from the nuclear weapons testing program, a program of medical care and treatment and environmental research and monitoring for any injury, illness, or condition which may be the result directly or indirectly of such nuclear weapons testing program. The program shall be implemented according to a plan developed by the Secretary in consultation with the Secretaries of Defense, Energy, and Health and Human Services and with the direct involvement of representatives from the people of each of the affected atolls and from the government of the Marshall Islands. The plan shall set forth, as appropriate to the situation, condition, and needs of the individual atoll peoples:“(1) an integrated, comprehensive health care program including primary, secondary, and tertiary care with special emphasis upon the biological effects of ionizing radiation;

“(2) a schedule for the periodic comprehensive survey and analysis of the radiological status of the atolls to and at appropriate intervals, but not less frequently than once every five years, the development of an updated radiation dose assessment, together with an estimate of the risks associated with the predicted human exposure, for each such atoll; and

“(3) an education and information program to enable the people of such atolls to more fully understand nuclear radiation and its effects;


“(b)(1) The Secretary shall submit the plan to the Congress no later than January 1, 1981, together with his recommendations, if any, for further legislation. The plan shall set forth the specific agencies responsible for implementing the various elements of the plan. With respect to general health care the Secretary shall consider, and shall include in his recommendations, the feasibility of using the Public Health Service. After consultation with the Chairman of the National Academy of Sciences, the Secretary of Energy, the Secretary of Defense, and the Secretary of Health and Human Services, the Secretary shall establish a scientific advisory committee to review and evaluate the implementation of the plan and to make such recommendations for its improvement as such committee deems advisable.

“(2) At the request of the Secretary, any Federal agency shall provide such information, personnel, facilities, logistical support, or other assistance as the Secretary deems necessary to carry out the functions of this program; the costs of all such assistance shall be reimbursed to the provider thereof out of the sums appropriated pursuant to this section.

“(3) All costs associated with the development and implementation of the plan shall be assumed by the Secretary of Energy and effective October 1, 1980, there are authorized to be appropriated to the Secretary of Energy such sums as may be necessary to achieve the purposes of this section.


“(c) The Secretary shall report to the appropriate committees of the Congress, and to the people of the affected atolls annually, or more frequently if necessary, on the implementation of the plan. Each such report shall include a description of the health status of the individuals examined and treated under the plan, an evaluation by the scientific advisory committee, and any recommendations for improvement of the plan. The first such report shall be submitted not later than January 1, 1982.”



Pub. L. 98–213, § 8, Dec. 8, 1983, 97 Stat. 1460, provided that: “The Secretary of the Interior is directed to implement the health care program required by section 106 of Public Law 95–134 (91 Stat. 1159) [set out above] for the populations of the four atolls in the Marshall Islands identified in such section immediately upon enactment of this section and shall promptly notify the Committee on Interior and Insular Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Appropriations of the Senate if he finds that the populations of other atolls should be included in the program setting forth the basis for his finding and the estimated cost of extension of the program. The Secretary of Energy shall transmit annually to the Committees on Interior and Insular Affairs [now Committee on Natural Resources] and Appropriations of the House of Representatives and the Committees on Energy and Natural Resources and Appropriations of the Senate together with the proposed budget for the next fiscal year, a description of the program and the estimated costs for implementation together with any recommendations which he may have for improvements in such program.”




§ 1904. Interpretation of and United States policy regarding Compact of Free Association(a) Human rightsIn approving the Compact, the Congress notes the conclusion in the Statement of Intent of the Report of The Future Political Status Commission of the Congress of Micronesia in July, 1969, that “our recommendation of a free associated state is indissolubly linked to our desire for such a democratic, representative, constitutional government” and notes that such desire and intention are reaffirmed and embodied in the Constitutions of the Federated States of Micronesia and the Marshall Islands. The Congress also notes and specifically endorses the preamble to the Compact, which affirms that the governments of the parties to the Compact are founded upon respect for human rights and fundamental freedoms for all. The Secretary of State shall include in the annual reports on the status of internationally recognized human rights in foreign countries, which are submitted to the Congress pursuant to sections 116 and 502B of the Foreign Assistance Act of 1961 [22 U.S.C. 2151n, 2304], a full and complete report regarding the status of internationally recognized human rights in the Federated States of Micronesia and the Marshall Islands.


(b) ImmigrationThe rights of a bona fide naturalized citizen of the Marshall Islands or the Federated States of Micronesia to enter the United States, to lawfully engage therein in occupations, and to establish residence therein as a non-immigrant, pursuant to the provisions of section 141(a)(3) of the Compact, shall not extend to any such naturalized citizen with respect to whom circumstances associated with the acquisition of the status of a naturalized citizen are such as to allow a reasonable inference, on the part of appropriate officials of the United States and subject to United States procedural requirements, that such naturalized status was acquired primarily in order to obtain such rights.


(c) Nonalienation of landsThe Congress endorses and encourages the maintenance of the policies of the Government of the Federated States of Micronesia and the Government of the Marshall Islands to regulate, in accordance with their Constitutions and laws, the alienation of permanent and long-term interests in real property so as to restrict the acquisition of such interests to persons of Federated States of Micronesia citizenship and Marshall Islands citizenship, respectively.


(d) Nuclear waste disposalIn approving the Compact, the Congress understands that the Government of the Federated States of Micronesia and the Government of the Marshall Islands will not permit any other government or any nongovernmental party to conduct, in the Marshall Islands or in the Federated States of Micronesia, any of the activities specified in subsection (a) of section 314 of the Compact.


(e) Impact of Compact on U.S. areas(1) Statement of congressional intentIn approving the Compact, it is not the intent of the Congress to cause any adverse consequences for the United States territories and commonwealths or the State of Hawaii.


(2) Annual reports and recommendationsOne year after January 14, 1986, and at one year intervals thereafter, the Governor of any of the United States territories or commonwealths or the State of Hawaii may report to the Secretary of the Interior by February 1 of each year with respect to the impacts of the compacts of free association on the Governor’s respective jurisdiction. The Secretary of the Interior shall review and forward any such reports to the Congress with the comments of the Administration. The Secretary of the Interior shall, either directly or, subject to available technical assistance funds, through a grant to the affected jurisdiction, provide for a census of Micronesians at intervals no greater than 5 years from each decennial United States census using generally acceptable statistical methodologies for each of the impact jurisdictions where the Governor requests such assistance, except that the total expenditures to carry out this sentence may not exceed $300,000 in any year. Reports submitted pursuant to this paragraph (hereafter in this subsection referred to as “reports”) shall identify any adverse consequences resulting from the Compact and shall make recommendations for corrective action to eliminate those consequences. The reports shall pay particular attention to matters relating to trade, taxation, immigration, labor laws, minimum wages, social systems and infrastructure, and environmental regulation. With regard to immigration, the reports shall include statistics concerning the number of persons availing themselves of the rights described in section 141(a) of the Compact during the year covered by each report. With regard to trade, the reports shall include an analysis of the impact on the economy of American Samoa resulting from imports of canned tuna into the United States from the Federated States of Micronesia and the Marshall Islands.


(3) Other viewsIn preparing the reports, the President shall request the views of the Government of the State of Hawaii, and the governments of each of the United States territories and commonwealths, the Federated States of Micronesia, the Marshall Islands, and Palau, and shall transmit the full text of any such views to the Congress as part of such reports.


(4) Commitment of Congress to redress adverse consequencesThe Congress hereby declares that, if any adverse consequences to United States territories and commonwealths or the State of Hawaii result from implementation of the Compact of Free Association, the Congress will act sympathetically and expeditiously to redress those adverse consequences.


(5) “United States territories and commonwealths” definedAs used in this subsection, the term “United States territories and commonwealths” means the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.


(6) Impact costsThere are hereby authorized to be appropriated for fiscal years beginning after September 30, 1985, such sums as may be necessary to cover the costs, if any, incurred by the State of Hawaii, the territories of Guam and American Samoa, and the Commonwealth of the Northern Mariana Islands resulting from any increased demands placed on educational and social services by immigrants from the Marshall Islands and the Federated States of Micronesia.



(f) Fisheries managementIn clarification of Title One, Article II, section 121(b)(1) of the Compact:(1) Nothing in the Compact or this joint resolution shall be interpreted as recognition by the United States of any claim by the Federated States of Micronesia or by the Marshall Islands to jurisdiction or authority over highly migratory species of fish during the time such species of fish are found outside the territorial sea of the Federated States of Micronesia or the Marshall Islands.

(2) It is the understanding of Congress that none of the monies made available pursuant to the Compact or this joint resolution will be used by either the Federated States of Micronesia or the Marshall Islands for enforcement actions against any vessel of the United States on the basis of fishing by any such vessel for highly migratory species of fish outside the territorial sea of the Federated States of Micronesia or the Marshall Islands, respectively, in the absence of a licensing agreement.

(3) Appropriate United States officials shall apply the policies and provisions of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) and the Fishermen’s Protective Act of 1967 (22 U.S.C. 1971 et seq.) with regard to any action taken by the Federated States of Micronesia or the Marshall Islands affecting any vessel of the United States engaged in fishing for highly migratory species of fish in waters outside the territorial seas of the Federated States of Micronesia or the Marshall Islands, respectively. For the purpose of applying the provisions of section 5 of the Fishermen’s Protective Act of 1967 (22 U.S.C. 1975), monies made available to either the Federated States of Micronesia or the Marshall Islands pursuant to the provisions of the Compact or this joint resolution shall be treated as “assistance to the government of such country under the Foreign Assistance Act of 1961” [22 U.S.C. 2151 et seq.]. For purposes of this Act only, certification by the President in accordance with such section 5 shall be accompanied by a report to Congress on the basis for such certification, and such certification shall have no effect if by law Congress so directs prior to the expiration of 60 days during which Congress is in continuous session following the date of such certification.

(4) For the purpose of paragraphs (1) and (3) of this subsection—(A) The term “vessel of the United States” has the same meaning as provided in the first section of the Fishermen’s Protective Act of 1967 (22 U.S.C. 1971).

(B) The terms “fishing” and “highly migratory species” have the same meanings as provided in paragraphs (10) and (14),11 See References in Text note below. respectively, of section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802(10) and (14)).


(5)(A) It is the policy of the United States of America—(i) to negotiate and conclude with the governments of the Central, Western, and South Pacific Ocean, including the Federated States of Micronesia and the Marshall Islands, a regional licensing agreement setting forth agreed terms of access for United States tuna vessels fishing in the region; and

(ii) that such an agreement should overcome existing jurisdictional differences and provide for a mutually beneficial relationship between the United States and the Pacific Island States that will promote the development of the tuna and other latent fisheries resources of the Central, Western, and South Pacific Ocean and the economic development of the region.


(B) At such time as an agreement referred to in subparagraph (A) is submitted to the Senate for advice and consent to ratification, the Secretary of State, after consultation with the Secretary of Commerce and other interested agencies and concerned governments, shall submit to the Congress a proposed long term regional fisheries development program which may include, but not be limited to—(i) exploration for, and stock assessment of, tuna and other fish;

(ii) improvement of harvesting techniques;

(iii) gear development;

(iv) biological resource monitoring;

(v) education and training in the field of fisheries; and

(vi) regional and direct bilateral assistance in the field of fisheries.




(g) Foreign loansThe Congress hereby reaffirms the United States position that the United States Government is not responsible for foreign loans or debt obtained by the Governments of the Federated States of Micronesia and the Marshall Islands.


(Pub. L. 99–239, title I, § 104, Jan. 14, 1986, 99 Stat. 1788; Pub. L. 104–208, div. A, title I, § 101(a) [title II, § 211(b)], Sept. 30, 1996, 110 Stat. 3009, 3009–41; Pub. L. 106–504, § 2, Nov. 13, 2000, 114 Stat. 2311.)


References in TextThe Compact, referred to in text, is the Compact of Free Association between the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia, which is contained in section 201 of Pub. L. 99–239, as amended, set out as a note under section 1901 of this title.
This joint resolution and this Act, referred to in subsec. (f)(1) to (3), is Pub. L. 99–239, Jan. 14, 1986, 99 Stat. 1770, as amended, known as the Compact of Free Association Act of 1985, which is classified principally to this part and chapter 19 (§ 2001 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1901 of this title and Tables.
The Magnuson-Stevens Fishery Conservation and Management Act, referred to in subsec. (f)(3), is Pub. L. 94–265, Apr. 13, 1976, 90 Stat. 331, as amended, which is classified principally to chapter 38 (§ 1801 et seq.) of Title 16, Conservation. For complete classification of this Act to the Code, see Short Title note set out under section 1801 of Title 16 and Tables.
The Fishermen’s Protective Act of 1967, referred to in subsec. (f)(3), is act Aug. 27, 1954, ch. 1018, 68 Stat. 883, as amended, which is classified generally to chapter 25 (§ 1971 et seq.) of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 1971 of Title 22 and Tables.
The Foreign Assistance Act of 1961, referred to in subsec. (f)(3), is Pub. L. 87–195, Sept. 4, 1961, 75 Stat. 424, as amended, which is classified principally to chapter 32 (§ 2151 et seq.) of Title 22. For complete classification of this Act to the Code, see Short Title note set out under section 2151 of Title 22 and Tables.
Section 3 of the Magnuson-Stevens Fishery Conservation and Management Act [16 U.S.C. 1802], referred to in subsec. (f)(4)(B), was subsequently amended, and section 3(10) and (14) no longer define the terms “fishing” and “highly migratory species”. However, such terms are defined elsewhere in that section.

Codification
Section was formerly set out as a note under section 1681 of this title.

Amendments2000—Subsec. (e)(2). Pub. L. 106–504 substituted “Governor of any of the United States territories or commonwealths or the State of Hawaii may report to the Secretary of the Interior by February 1 of each year with respect to the impacts of the compacts of free association on the Governor’s respective jurisdiction. The Secretary of the Interior shall review and forward any such reports to the Congress with the comments of the Administration. The Secretary of the Interior shall, either directly or, subject to available technical assistance funds, through a grant to the affected jurisdiction, provide for a census of Micronesians at intervals no greater than 5 years from each decennial United States census using generally acceptable statistical methodologies for each of the impact jurisdictions where the Governor requests such assistance, except that the total expenditures to carry out this sentence may not exceed $300,000 in any year.” for “President shall report to the Congress with respect to the impact of the Compact on the United States territories and commonwealths and on the State of Hawaii.”.
1996—Subsec. (f)(3), (4)(B). Pub. L. 104–208 substituted “Magnuson-Stevens Fishery” for “Magnuson Fishery”.

Effective Date of 1996 AmendmentPub. L. 104–208, div. A, title I, § 101(a) [title II, § 211(b)], Sept. 30, 1996, 110 Stat. 3009, 3009–41, provided that the amendment made by section 101(a) [§ 211(b)] is effective 15 days after Oct. 11, 1996.



§ 1905. Supplemental provisions(a) Domestic program requirementsExcept as may otherwise be provided in this joint resolution, all United States Federal programs and services extended to or operated in the Federated States of Micronesia or the Marshall Islands are and shall remain subject to all applicable criteria, standards, reporting requirements, auditing procedures, and other rules and regulations applicable to such programs when operating in the United States (including its territories and commonwealths).


(b) Relations with Federated States of Micronesia and Marshall Islands(1) The United States representatives to the Federated States of Micronesia and the Republic of the Marshall Islands pursuant to Article V of title I of the Compact shall be appointed by the President with the advice and consent of the Senate, and shall be under the supervision of the Secretary of State, who shall have responsibility for government to government relations between the United States and the Government with respect to whom they are appointed, consistent with the authority of the Secretary of the Interior as set forth in this section.

(2) Except for programs or services provided by or through other federal agencies or officials to the Federated States of Micronesia or the Republic of the Marshall Islands, or for which residents thereof are eligible pursuant to the Compact or any other provision of this joint resolution, appropriations made pursuant to the Compact or any other provision of this joint resolution may be made only to the Secretary of the Interior. The Secretary of the Interior shall coordinate and monitor any programs or activities, including such activities for which funding is made directly to such other agencies, provided to the Federated States of Micronesia or the Republic of the Marshall Islands by agencies of the Government of the United States and related economic development planning pursuant to the Compact or pursuant to any other authorization except for the provisions of sections 161(e), 313, and 351 of the Compact and the authorization of the President to agree to an effective date pursuant to this resolution. Funds appropriated to the Secretary of the Interior pursuant to this paragraph shall not be allocated to other Departments or agencies, except that the Secretary of the Interior shall be able to reimburse Departments or agencies for purposes authorized by this joint resolution.

(3) All programs and services provided to the Federated States of Micronesia and the Republic of the Marshall Islands by Federal agencies may be provided only after consultation with and under the supervision of the Secretary of the Interior, and the head of each Federal agency is directed to cooperate with the Secretary of the Interior and to make such personnel and services available as the Secretary of the Interior may request.

(4) Any United States Government personnel assigned, on a temporary or permanent basis, to either the Federated States of Micronesia or the Marshall Islands shall, during the period of such assignment, be subject to the supervision of the United States representative to that area.

(5) The President is hereby authorized to appoint an Interagency Group on Freely Associated States’ Affairs to provide policy guidance to federal departments and agencies. Such interagency group shall include the Secretary of the Interior and the Secretary of State.


(c) Continuing Trust Territory authorizationThe authorization provided by the Act of June 30, 1954, as amended (68 Stat. 330) shall remain available after the effective date of the Compact with respect to the Federated States of Micronesia and the Marshall Islands for the following purposes:(1) Prior to October 1, 1986, for any purpose authorized by the Compact or this joint resolution.

(2) Transition purposes, including but not limited to, completion of projects and fulfillment of commitments or obligations; termination of the Trust Territory Government and termination of the High Court; health and education as a result of exceptional circumstances; ex gratia contributions for the populations of Bikini, Enewetak, Rongelap, and Utrik; and technical assistance and training in financial management, program administration, and maintenance of infrastructure, except that, for purposes of an orderly reduction of United States programs and services in the Federated States of Micronesia, the Marshall Islands, and Palau, United States programs or services not specifically authorized by the Compact of Free Association or by other provisions of law may continue but, unless reimbursed by the respective freely associated state, not in excess of the following amounts:(1) For fiscal year 1987, an amount not to exceed 75 per centum of the total amount appropriated for such programs for fiscal year 1986;

(2) For fiscal year 1988, an amount not to exceed 50 per centum of the total amount appropriated for such programs for fiscal year 1986;

(3) For fiscal year 1989, an amount not to exceed 25 per centum of the total amount appropriated for such programs for fiscal year 1986.



(d) Medical referral debts(1) Federated States of MicronesiaIn addition to the funds provided in Title Two, Article II, section 221(b) of the Compact, following approval of the Compact with respect to the Federated States of Micronesia, the United States shall make available to the Government of the Federated States of Micronesia such sums as may be necessary for the payment of the obligations incurred for the use of medical facilities in the United States, including any territories and commonwealths, by citizens of the Federated States of Micronesia before September 1, 1985.


(2) Marshall IslandsIn addition to the funds provided in Title Two, Article II, section 221(b) of the Compact, following approval of the Compact with respect to the Marshall Islands, the United States shall make available to the Government of the Marshall Islands such sums as may be necessary for the payment of the obligations incurred for the use of medical facilities in the United States, its territories and commonwealths by citizens of the Marshall Islands before September 1, 1985.


(3) Use of fundsIn making funds available pursuant to this subsection, the President shall take such actions as he deems necessary to assure that the funds are used only for the payment of the medical expenses described in paragraph (1) or (2) of this subsection, as the case may be.


(4) Authorization of appropriationsThere are hereby authorized to be appropriated such sums as may be necessary for the purposes of this subsection.



(e) SurvivabilityIn furtherance of the provisions of Title Four, Article V, sections 452 and 453 of the Compact, any provisions of the Compact which remain effective after the termination of the Compact by the act of any party thereto and which are affected in any manner by provisions of this part shall remain subject to such provisions.


(f) Registration for agents of Governments of Federated States of Micronesia and Marshall Islands(1) In generalNotwithstanding the provisions of Title One, Article V, section 153 of the Compact, after approval of the Compact any citizen of the United States who, without authority of the United States, acts as the agent of the Government of the Marshall Islands or the Federated States of Micronesia with regard to matters specified in the provisions of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.) that apply with respect to an agent of a foreign principal shall be subject to the requirements of such Act. Failure to comply with such requirements shall subject such citizen to the same penalties and provisions of law as apply in the case of the failure of such an agent of a foreign principal to comply with such requirements. For purposes of the Foreign Agents Registration Act of 1938, the Federated States of Micronesia and the Marshall Islands shall be considered to be foreign countries.


(2) ExceptionParagraph (1) of this subsection shall not apply to a citizen of the United States employed by either the Government of the Marshall Islands or the Government of the Federated States of Micronesia with respect to whom the employing Government from time to time certifies to the Government of the United States that such citizen is an employee of the Government of the Marshall Islands or the Government of the Federated States of Micronesia (as the case may be) whose principal duties are other than those matters specified in the Foreign Agents Registration Act of 1938, as amended [22 U.S.C. 611 et seq.], that apply with respect to an agent of a foreign principal. The agency or officer of the United States receiving such certifications shall cause them to be filed with the Attorney General, who shall maintain a publicly available list of the persons so certified.


(3) Resident representative exemptionNothing in this subsection shall be construed as amending Section 152(b) of the Compact.



(g) Noncompliance sanctions(1) Authority of PresidentThe President of the United States shall have no authority to suspend or withhold payments or assistance with respect to—(A) section 177, 213, 216(a)(2), 216(a)(3), 221(b), or 223 of the Compact, or

(B) any agreements made pursuant to such sections of the Compact,

unless such suspension or withholding is imposed as a sanction due to noncompliance by the Government of the Federated States of Micronesia or the Government of the Marshall Islands (as the case may be) with the obligations and requirements of such sections of the Compact or such agreements.

(2) Actions incompatible with United States authorityThe Congress expresses its understanding that the Governments of the Federated States of Micronesia and the Marshall Islands will not act in a manner incompatible with the authority and responsibility of the United States for security and defense matters in or related to the Federated States of Micronesia or the Marshall Islands pursuant to the Compact, including the agreements referred to in sections 462(j) and 462(k) thereof. The Congress further expresses its intention that any such act on the part of either such Government will be viewed by the United States as a material breach of the Compact. The Government of the United States reserves the right in the event of such a material breach of the Compact by the Government of the Federated States of Micronesia or the Government of the Marshall Islands to take action, including (but not limited to) the suspension in whole or in part of the obligations of the Government of the United States to that Government.



(h) Continuing programs and laws(1) Federated States of Micronesia and Marshall IslandsIn addition to the programs and services set forth in section 221 of the Compact, and pursuant to section 224 of the Compact, the programs and services of the following agencies shall be made available to the Federated States of Micronesia and to the Marshall Islands:(A) the Legal Services Corporation;

(B) the Public Health Service; and

(C) the Farmers Home Administration (in the Marshall Islands and each of the four States of the Federated States of Micronesia: Provided, that in lieu of continuation of the program in the Federated States of Micronesia, the President may agree to transfer to the Government of the Federated States of Micronesia without cost, the portfolio of the Farmers Home Loan Administration applicable to the Federated States of Micronesia and provide such technical assistance in management of the portfolio as may be requested by the Federated States of Micronesia).


(2) PalauUpon the effective date of the Compact, the laws of the United States generally applicable to the Trust Territory of the Pacific Islands shall continue to apply to the Republic of Palau and the Republic of Palau shall be eligible for such proportion of Federal assistance as it would otherwise have been eligible to receive under such laws prior to the effective date of the Compact, as provided in appropriation Acts or other Acts of Congress.


(3) Section 219 determinationThe determination by the Government of the United States under section 219 of the Compact shall be as provided in appropriation Acts.


(4) Tort claims(A) At such time as the Trusteeship Agreement ceases to apply to either the Federated States of Micronesia or the Marshall Islands, the provisions of Section 178 of the Compact regarding settlement and payment of tort claims shall apply to employees of any federal agency of the Government of the United States which provides any service or carries out any other function pursuant to or in furtherance of any provisions of the Compact or this Act, except for provisions of Title Three of the Compact and of the subsidiary agreements related to such Title, in such area to which such Agreement formerly applied. For purposes of this subparagraph (B),11 So in original. persons providing such service or carrying out such function pursuant to a contract with a federal agency shall be deemed to be an employee of the contracting federal agency.

(B) For purposes of the Federal Tort Claims Act (28 U.S.C. 2671 et seq.), persons providing services to the people of the atolls of Bikini, Enewetak, Rongelap, and Utrik as described in Public Law 95–134 and Public Law 96–205 pursuant to a contract with a Department or agency of the federal government shall be deemed to be an employee of the contracting Department or agency working in the United States. This subparagraph (B) shall expire when the Trusteeship Agreement is terminated with respect to the Marshall Islands.


(5) Federal education grantsPursuant to section 224 of the Compact or section 224 of the Compact with Palau (as contained in title II of Public Law 99–658), the Pell Grant Program, the Supplemental Educational Opportunity Grant Program, and the College Work-Study Program (as authorized by title IV of the Higher Education Act of 1965 [20 U.S.C. 1070 et seq.]) shall be extended to students who are, or will be, citizens of the Federated States of Micronesia, or the Marshall Islands and who attend postsecondary institutions in the United States, its territories and commonwealths, the Trust Territory of the Pacific Islands, the Federated States of Micronesia, or the Marshall Islands, except that this paragraph shall not apply to any student receiving assistance pursuant to section 223 of the Compact or section 223 of the Compact with Palau (as contained in title II of Public Law 99–658).


(5) 22 So in original. Probably should be “(6)”. PCB cleanupThe programs and services of the Environmental Protection Agency regarding PCB’s shall, to the extent applicable, as appropriate, and in accordance with applicable law, be construed to be made available to such islands.



(i) College of Micronesia; education programs(1) College of MicronesiaNotwithstanding any other provision of law, all funds which as of January 14, 1986, were appropriated for the use of the College of Micronesia System shall remain available for use by such college until expended. Until otherwise provided by Act of Congress, or until termination of the Compact, such college shall retain its status as a land-grant institution and its eligibility for all benefits and programs available to such land-grant institutions.


(2) Federal education programsPursuant to section 224 of the Compact and upon the request of the affected Government, any Federal program providing financial assistance for education which, as of January 1, 1985, was providing financial assistance for education to the Federated States of Micronesia or the Marshall Islands or to any institution, agency, organization, or permanent resident thereof, including the College of Micronesia System, shall continue to provide such assistance to such institutions, agencies, organizations, and residents as follows:(A) For the fiscal year in which the Compact becomes effective, not to exceed $13,000,000;

(B) For the fiscal year beginning after the end of the fiscal year in which the Compact becomes effective, not to exceed $8,700,000; and

(C) For the fiscal year immediately following the fiscal year described in subparagraph (B), not to exceed $4,300,000.


(3) Authorization of appropriationsThere are hereby authorized to be appropriated such sums as are necessary for purposes of this subsection.



(j) Trust Territory debts to U.S. Federal agenciesNeither the Government of the Federated States of Micronesia nor the Government of the Marshall Islands shall be required to pay to any department, agency, independent agency, office, or instrumentality of the United States any amounts owed to such department, agency, independent agency, office, or instrumentality by the Government of the Trust Territory of the Pacific Islands as of the effective date of the Compact. There is authorized to be appropriated such sums as may be necessary to carry out the purposes of this subsection.


(k) Use of DOD medical facilitiesFollowing approval of the Compact, the Secretary of Defense shall make available the medical facilities of the Department of Defense for use by citizens of the Federated States of Micronesia and the Marshall Islands who are properly referred to such facilities by government authorities responsible for provision of medical services in the Federated States of Micronesia and the Marshall Islands. The Secretary of Defense is hereby authorized to cooperate with such authorities in order to permit use of such medical facilities for persons properly referred by such authorities. The Secretary of Health and Human Services is hereby authorized and directed to continue to make the services of the National Health Service Corps available to the residents of the Federated States of Micronesia and the Marshall Islands to the same extent and for so long as such services are authorized to be provided to persons residing in any other areas within or outside the United States.


(l) Technical assistanceTechnical assistance may be provided pursuant to section 226 of the Compact by Federal agencies and institutions of the Government of the United States to the extent such assistance may be provided to States, territories, or units of local government. Such assistance by the Forest Service, the Soil Conservation Service, the Fish and Wildlife Service, the National Marine Fisheries Service, the United States Coast Guard, and the Advisory Council on Historic Preservation, the Department of the Interior, and other agencies providing assistance under division A of subtitle III of title 54, shall be on a nonreimbursable basis. During the period the Compact is in effect, the grant programs under the National Historic Preservation Act shall continue to apply to the Federated States of Micronesia and the Marshall Islands in the same manner and to the same extent as prior to the approval of the Compact. Funds provided pursuant to sections 1902(a), 1903(a), 1903(c), 1903(h), 1903(i), 1903(j), and 1903(l) of this title and subsections (c), (i), (j), (k), (l), (m), (n), and (o) shall be in addition to and not charged against any amounts to be paid to either the Federated States of Micronesia or the Marshall Islands pursuant to the Compact or the subsidiary agreements.


(m) Prior Service Benefits ProgramNotwithstanding any other provision of law, persons who on January 1, 1985, were eligible to receive payment under the Prior Service Benefits Program established within the Social Security System of the Trust Territory of the Pacific Islands because of their services performed for the United States Navy or the Government of the Trust Territory of the Pacific Islands prior to July 1, 1968, shall continue to receive such payments on and after the effective date of the Compact.


(n) Indefinite land use paymentsThere are authorized to be appropriated such sums as may be necessary to complete repayment by the United States of any debts owed for the use of various lands in the Federated States of Micronesia and the Marshall Islands prior to January 1, 1985.


(o) Communicable disease control programThere are authorized to be appropriated for grants to the Government of the Federated States of Micronesia such sums as may be necessary for purposes of establishing or continuing programs for the control and prevention of communicable diseases, including (but not limited to) cholera and Hansen’s Disease. The Secretary of the Interior shall assist the Government of the Federated States of Micronesia in designing and implementing such a program.


(p) Trust fundsThe responsibilities of the United States with regard to implementation of section 235 of the Compact shall be discharged by the Secretary of the Interior, who shall consult with the Government of the Marshall Islands and the designated beneficiaries of the funds held in trust by the High Commissioner of the Trust Territory of the Pacific Islands.


(q) Omitted

(r) User feesAny person in the Federated States of Micronesia or the Marshall Islands shall be liable for user fees, if any, for services provided in the Federated States of Micronesia or the Marshall Islands by the Government of the United States to the same extent as any person in the United States would be liable for fees, if any, for such services in the United States.


(Pub. L. 99–239, title I, § 105, Jan. 14, 1986, 99 Stat. 1791; Pub. L. 99–396, § 20(a), Aug. 27, 1986, 100 Stat. 844; Pub. L. 99–658, title I, § 104(c), Nov. 14, 1986, 100 Stat. 3676; Pub. L. 100–369, § 9, July 18, 1988, 102 Stat. 837; Pub. L. 102–486, title XXVII, § 2704, Oct. 24, 1992, 106 Stat. 3120; Pub. L. 113–287, § 5(o)(1), Dec. 19, 2014, 128 Stat. 3272.)


References in TextThis joint resolution and this Act, referred to in subsecs. (a), (b)(2), (c)(1), and (h)(4), is Pub. L. 99–239, Jan. 14, 1986, 99 Stat. 1770, known as the Compact of Free Association Act of 1985, which is classified principally to this part and chapter 19 (§ 2001 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1901 of this title and Tables.
The Compact, referred to in text, is the Compact of Free Association between the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia, which is contained in section 201 of Pub. L. 99–239, as amended, set out as a note under section 1901 of this title.
For Oct. 21, 1986, as the effective date of the Compact of Free Association with the Marshall Islands, and Nov. 3, 1986, as the effective date of the Compact of Free Association with the Federated States of Micronesia, referred to in subsecs. (b)(2), (c), (h)(2), (j), and (m), see Proc. No. 5564, Nov. 3, 1986, 51 F.R. 40399, set out as a note under section 1801 of this title.
Act of June 30, 1954, referred to in subsec. (c), is act June 30, 1954, ch. 423, 68 Stat. 330, which enacted sections 1681 and 1681b of this title and provisions set out as notes under section 1681 of this title. For complete classification of this Act to the Code, see Tables.
The Foreign Agents Registration Act of 1938, referred to in subsec. (f)(1), (2), is act June 8, 1938, ch. 327, 52 Stat. 631, which is classified generally to subchapter II (§ 611 et seq.) of chapter 11 of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 611 of Title 22 and Tables.
The Federal Tort Claims Act, referred to in subsec. (h)(4)(B), is title IV of act Aug. 2, 1946, ch. 753, 60 Stat. 842, which was classified principally to chapter 20 (§§ 921, 922, 931–934, 941–946) of former Title 28, Judicial Code and Judiciary. Title IV of act Aug. 2, 1946, was substantially repealed and reenacted as sections 1346(b) and 2671 et seq. of Title 28, Judiciary and Judicial Procedure, by act June 25, 1948, ch. 646, 62 Stat. 992, the first section of which enacted Title 28. The Federal Tort Claims Act is also commonly used to refer to chapter 171 of Title 28, Judiciary and Judicial Procedure. For complete classification of title IV to the Code, see Tables. For distribution of former sections of Title 28 into the revised Title 28, see Table at the beginning of Title 28.
Public Law 95–134, referred to in subsec. (h)(4)(B), is Pub. L. 95–134, Oct. 15, 1977, 91 Stat. 1159, popularly known as the Omnibus Territories Act of 1977. For complete classification of this Act to the Code, see Tables.
Public Law 96–205, referred to in subsec. (h)(4)(B), is Pub. L. 96–205, Mar. 12, 1980, 94 Stat. 84. For complete classification of this Act to the Code, see Tables.
The Compact with Palau, referred to in subsec. (h)(5), is the Compact of Free Association with Palau, which is contained in section 201 of Pub. L. 99–658, set out as a note under section 1931 of this title.
Public Law 99–658, referred to in subsec. (h)(5), is Pub. L. 99–658, Nov. 14, 1986, 100 Stat. 3672. Title II of Pub. L. 99–658 enacted section 1934 of this title and provisions set out as a note under section 1931 of this title. For complete classification of this Act to the Code, see Tables.
The Higher Education Act of 1965, referred to in subsec. (h)(5), is Pub. L. 89–329, Nov. 8, 1965, 79 Stat. 1219. Title IV of the Act is classified generally to subchapter IV (§ 1070 et seq.) of chapter 28 of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 1001 of Title 20 and Tables.

Codification
Subsec. (q) of this section, which required the President to report annually to Congress on determinations made by the United States in the exercise of its authority under section 313 of the Compact of Free Association between the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia, terminated, effective May 15, 2000, pursuant to section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance. See, also, 14th item on page 37 of House Document No. 103–7.
Section was formerly set out as a note under section 1681 of this title.

Amendments2014—Subsec. (l). Pub. L. 113–287 substituted “division A of subtitle III of title 54” for “the National Historic Preservation Act (80 Stat. 915; 16 U.S.C. 470–470t)”.
1992—Subsec. (h)(5). Pub. L. 102–486 added par. (5) relating to PCB cleanup.
1988—Subsec. (h)(5). Pub. L. 100–369 added par. (5) relating to Federal education grants.
1986—Subsec. (b)(2). Pub. L. 99–396 amended par. (2) generally. Prior to amendment, par. (2) read as follows: “Appropriations made pursuant to the Compact or any other provision of this joint resolution may be made only to the Secretary of the Interior, who shall coordinate and monitor any program or activity provided to the Federated States of Micronesia or the Republic of the Marshall Islands by departments and agencies of the Government of the United States and related economic development planning pursuant to the Compact or pursuant to any other authorization except for the provisions of sections 161(e), 313, and 351 of the Compact and the authorization of the President to agree to an effective date pursuant to this resolution. Funds appropriated to the Secretary of the Interior pursuant to this paragraph shall not be allocated to other Departments or agencies.”
Subsec. (c)(2). Pub. L. 99–658 substituted “infrastructure, except that, for purposes of an orderly reduction of United States programs and services in the Federated States of Micronesia, the Marshall Islands, and Palau, United States programs or services not specifically authorized by the Compact of Free Association or by other provisions of law may continue but, unless reimbursed by the respective freely associated state, not in excess of the following amounts:” and subpars. (1) to (3) for “infrastructure.”


Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.


Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of this title.

Federated States of Micronesia and Marshall Islands; Programs and Services Provided on Nonreimbursable BasisPub. L. 99–396, § 20(b), Aug. 27, 1986, 100 Stat. 844, provided that: “The programs and services specified in section 105(h)(1), sections [sic] 105(i)(1) and (2), section 111(a) [48 U.S.C. 1905(h)(1), (i)(1), (2), 1911(a)], the services of the National Health Service Corps pursuant to section 105(k), and the Technical Assistance and National Historic Preservation Act [probably means the National Historic Preservation Act, see 54 U.S.C. 300101 et seq.] grants pursuant to section 105(l), of Public Law 99–239 shall be provided on a nonreimbursable basis.”




§ 1906. Construction contract assistance(a) Assistance to U.S. firmsIn order to assist the Governments of the Federated States of Micronesia and of the Marshall Islands through private sector firms which may be awarded contracts for construction or major repair of capital infrastructure within the Federated States of Micronesia or the Republic of the Marshall Islands, the President shall consult with the Governments of the Federated States of Micronesia and the Marshall Islands with respect to any such contracts, and the President shall enter into agreements with such firms whereby such firms will, consistent with applicable requirements of such Governments—(1) to the maximum extent possible, employ citizens of the Federated States of Micronesia and the Marshall Islands;

(2) to the extent that necessary skills are not possessed by citizens of the Federated States of Micronesia and the Marshall Islands, provide on the job training, with particular emphasis on the development of skills relating to operation of machinery and routine and preventative maintenance of machinery and other facilities; and

(3) provide specific training or other assistance in order to enable the Government to engage in long-term maintenance of infrastructure.

Assistance by such firms pursuant to this section may not exceed 20 percent of the amount of the contract and shall be made available only to such firms which meet the definition of United States firm under the nationality rule for suppliers of services of the Agency for International Development (hereafter in this section referred to as “United States firms”). There are authorized to be appropriated such sums as may be necessary for the purposes of this subsection.

(b) Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to cover any additional costs incurred by the Government of the Federated States of Micronesia or the Republic of the Marshall Islands if such Governments, pursuant to an agreement entered into with the United States, apply a preference on the award of contracts to United States firms, provided that the amount of such preference does not exceed 10 percent of the amount of the lowest qualified bid from a non-United States firm for such contract.


(Pub. L. 99–239, title I, § 106, Jan. 14, 1986, 99 Stat. 1797.)

Codification
Section was formerly set out as a note under section 1681 of this title.



§ 1907. Limitations(a) ProhibitionThe provisions of Chapter 11 of title 18 shall apply in full to any individual who has served as the President’s Personal Representative for Micronesian Status Negotiations or who is or was an officer or employee of the Office for Micronesian Status Negotiations or who is or was assigned or detailed to that Office or who served on the Micronesia Interagency Group, except that for the purposes of this section, clauses (i) and (ii) of section 207(b) 11 See References in Text note below. of such title shall read as follows: “(i) having been so employed, within three years after his employment has ceased, knowingly acts as agent or attorney for, or otherwise represents, any other person (except the United States), in any formal or informal appearance before, or, with the intent to influence, makes any oral or written communication on behalf of any other person (except the United States) to, or (ii) having been so employed and as specified in subsection (d) of this section, within three years after his employment has ceased, knowingly represents or aids, counsels, advises, consults, or assists in representing any other person (except the United States) by personal presence at any formal or informal appearance before—”.


(b) TerminationEffective upon the date of the termination of the Trust Territory of the Pacific Islands with respect to Palau, the Office for Micronesian Status Negotiations is abolished and no department, agency, or instrumentality of the United States shall thereafter contribute funds for the support of such Office.


(Pub. L. 99–239, title I, § 107, Jan. 14, 1986, 99 Stat. 1797.)


References in TextSection 207 of title 18, referred to in subsec. (a), was amended generally by Pub. L. 101–194, title I, § 101(a), Nov. 30, 1989, 103 Stat. 1716, and, as so amended, subsec. (b) of that section no longer contains cls. (i) and (ii). For text of section 207 of Title 18, Crimes and Criminal Procedure, as it appeared prior to amendment by Pub. L. 101–194, see Effective Date of 1989 Amendment; Effect on Employment note set out under section 207 of Title 18.

Codification
Section was formerly set out as a note under section 1681 of this title.


Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands with respect to Palau, see note set out preceding section 1681 of this title.



§ 1908. Transitional immigration rules(a) Citizen of Northern Mariana IslandsAny person who is a citizen of the Northern Mariana Islands, as that term is defined in section 24(b) of the Act of December 8, 1983 (97 Stat. 1465), is considered a citizen of the United States for purposes of entry into, permanent residence, and employment in the United States and its territories and possessions.


(b) TerminationThe provisions of this section shall cease to be effective when section 301 of the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States (Public Law 94–241) becomes effective pursuant to section 1003(c) of the Covenant.


(Pub. L. 99–239, title I, § 108, Jan. 14, 1986, 99 Stat. 1798.)


References in TextSection 24(b) of the Act of December 8, 1983, referred to in subsec. (a), is Pub. L. 98–213, § 24(b), Dec. 8, 1983, 97 Stat. 1465, which was formerly set out as a note under section 1801 of this title.
The Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States, referred to in subsec. (b), is contained in section 1 of Pub. L. 94–241, as amended, set out as a note under section 1801 of this title. For November 4, 1986, as the effective date of section 301 of the Covenant, see Proc. No. 5564, Nov. 3, 1986, 51 F.R. 40399, set out as a note under section 1801 of this title.
Public Law 94–241, referred to in subsec. (b), is Pub. L. 94–241, Mar. 24, 1976, 90 Stat. 263, as amended, which is classified generally to subchapter I (§ 1801 et seq.) of chapter 17 of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly set out as a note under section 1681 of this title.



§ 1909. Timing
No payment may be made pursuant to the Compact nor under any provision of this joint resolution prior to October 1, 1985.
(Pub. L. 99–239, title I, § 109, Jan. 14, 1986, 99 Stat. 1798.)


References in TextThe Compact, referred to in text, is the Compact of Free Association between the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia, which is contained in section 201 of Pub. L. 99–239, as amended, set out as a note under section 1901 of this title.
This joint resolution, referred to in text, is Pub. L. 99–239, Jan. 14, 1986, 99 Stat. 1770, as amended, known as the Compact of Free Association Act of 1985, which is classified principally to this part and chapter 19 (§ 2001 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1901 of this title and Tables.

Codification
Section was formerly set out as a note under section 1681 of this title.



§ 1910. Implementation of audit agreements(a) Transmission of annual financial statementUpon receipt of the annual financial statement described in sections 1902(c)(4) and 1903(m)(4) of this title, the President shall promptly transmit a copy of such statement to the Congress.


(b) Annual audits by President(1) The President shall cause an annual audit to be conducted of the annual financial statements described in sections 1902(c)(4) and 1903(m)(4) of this title. Such audit shall be conducted in accordance with the Generally Accepted Government Auditing Standards promulgated by the Comptroller General of the United States. Such audit shall be submitted to the Congress not later than 180 days after the end of the United States fiscal year.

(2) The President shall develop and implement procedures to carry out such audits. Such procedures shall include the matters described in sections 1902(c)(2) and 1903(m)(2) of this title.


(c) Authority of GAOThe Comptroller General of the United States shall have the authority to conduct the audits referred to in sections 1902(c)(1) and 1903(m)(1) of this title.


(Pub. L. 99–239, title I, § 110, Jan. 14, 1986, 99 Stat. 1798.)

Codification
Section was formerly set out as a note under section 1681 of this title.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in subsec. (b) of this section relating to the requirement that the annual audit be submitted to Congress, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and the 13th item on page 37 of House Document No. 103–7.



§ 1911. Compensatory adjustments(a) Additional programs and servicesIn addition to the programs and services set forth in Section 221 of the Compact, and pursuant to Section 224 of the Compact, the services and programs of the following U.S. agencies shall be made available to the Federated States of Micronesia and the Marshall Islands: The Federal Deposit Insurance Corporation, Small Business Administration, Economic Development Administration, the Rural Electrification Administration, Job Partnership Training Act, Job Corps, and the programs and services of the Department of Commerce relating to tourism and to marine resource development.


(b) Investment Development Funds(1) In order to further close economic and commercial relations between the United States and the Federated States of Micronesia and the Marshall Islands, and in order to encourage the presence of the United States private sector in such areas, there are hereby created two Investment Development Funds, to be established and administered by the Federated States of Micronesia and the Marshall Islands respectively in consultation with the United States as follows:(i) For the Investment Development Fund for the Federated States of Micronesia there is hereby authorized to be appropriated for fiscal 1986, $20 million, backed by the full faith and credit of the United States, of which $12 million shall be made available for obligation for the first full fiscal year after the effective date of the Compact, and of which $8 million shall be made available for obligation for the third full fiscal year after the effective date of the Compact.

(ii) For the Investment Development Fund for the Marshall Islands there is hereby authorized to be appropriated $10 million for fiscal 1986, backed by the full faith and credit of the United States, of which $6 million for the first full fiscal year after the effective date of the Compact, and of which $4 million shall be made available for obligation for the third full fiscal year after the effective date of the Compact.


(2) The amounts specified in this subsection shall be in addition to the sums and amounts specified in Articles I and III of Title Two of the Compact, and shall be deemed to be included in the sums and amounts referred to in section 236 of the Compact.


(c) Board of AdvisorsTo provide policy guidance for the Funds established by subsection (b) of this section, the President is hereby authorized to establish a Board of Advisors, pursuant to appropriate agreements between the United States and the Federated States of Micronesia and the Marshall Islands.


(d) Further amountsThe governments of the Federated States of Micronesia and the Marshall Islands may submit to Congress reports concerning the overall financial and economic impacts on such areas resulting from the effect of Title IV of this joint resolution upon Title Two of the Compact. There are hereby authorized to be appropriated for fiscal years beginning after September 30, 1990, such amounts as may be necessary, but not to exceed $40 million for the Federated States of Micronesia and $20 million for the Marshall Islands, as provided in appropriation acts, to further compensate the governments of such islands (in addition to the compensation provided in subsections (a) and (b) of this section) for adverse impacts, if any, on the finances and economies of such areas resulting from the effect of Title IV of this joint resolution upon Title Two of the Compact. At the end of the initial fifteen-year term of the Compact, should any portion of the total amount of funds authorized in this subsection not have been appropriated, such amount not yet appropriated may be appropriated, without regard to divisions between amounts authorized in this subsection for the Federated States of Micronesia and for the Marshall Islands, based on either or both such government’s showing of such adverse impact, if any, as provided in this subsection.


(Pub. L. 99–239, title I, § 111, Jan. 14, 1986, 99 Stat. 1799.)


References in TextThe Compact, referred to in text, is the Compact of Free Association between the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia, which is contained in section 201 of Pub. L. 99–239, set out as a note under section 1901 of this title.
The Job Partnership Training Act, referred to in subsec. (a), probably means the Job Training Partnership Act, Pub. L. 97–300, Oct. 13, 1982, 96 Stat. 1322, which was classified generally to chapter 19 (§ 1501 et seq.) of Title 29, Labor, and was repealed by Pub. L. 105–220, title I, § 199(b)(2), (c)(2)(B), Aug. 7, 1998, 112 Stat. 1059, effective July 1, 2000. Pursuant to former section 2940(b) of Title 29, references to a provision of the Job Training Partnership Act, effective Aug. 7, 1998, were deemed to refer to that provision or the corresponding provision of the Workforce Investment Act of 1998, Pub. L. 105–220, Aug. 7, 1998, 112 Stat. 936, and, effective July 1, 2000, were deemed to refer to the corresponding provision of the Workforce Investment Act of 1998. The Workforce Investment Act of 1998 was repealed by Pub. L. 113–128, title V, § 511(a), July 22, 2014, 128 Stat. 1705, effective July 1, 2015. Pursuant to section 3361(a) of Title 29, references to a provision of the Workforce Investment Act of 1998 are deemed to refer to the corresponding provision of the Workforce Innovation and Opportunity Act, Pub. L. 113–128, July 22, 2014, 128 Stat. 1425, effective July 1, 2015. For complete classification of the Job Training Partnership Act and the Workforce Investment Act of 1998 to the Code, see Tables. For complete classification of the Workforce Innovation and Opportunity Act to the Code, see Short Title note set out under section 3101 of Title 29 and Tables.
For Oct. 21, 1986, as the effective date of the Compact of Free Association with the Marshall Islands, and Nov. 3, 1986, as the effective date of the Compact of Free Association with the Federated States of Micronesia, referred to in subsec. (b)(1), see Proc. No. 5564, Nov. 3, 1986, 51 F.R. 40399, set out as a note under section 1801 of this title.
This joint resolution, referred to in subsec. (d), is Pub. L. 99–239, Jan. 14, 1986, 99 Stat. 1770, as amended, known as the Compact of Free Association Act of 1985. Title IV of this Act is set out as a note under section 1901 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1901 of this title and Tables.

Codification
Section was formerly set out as a note under section 1681 of this title.



§ 1912. Jurisdiction(a) With respect to section 321 of the Compact of Free Association and its related agreements, the jurisdictional provisions set forth in subsection (b) of this section shall apply only to the citizens and nationals of the United States and aliens lawfully admitted to the United States for permanent residence who are in the Marshall Islands or the Federated States of Micronesia.

(b)(1) The defense sites of the United States established in the Marshall Islands or the Federated States of Micronesia in accordance with the Compact of Free Association and its related agreements are within the special maritime and territorial jurisdiction of the United States as set forth in section 7, title 18.

(2) Any person referred to in subsection (a) of this section who within or upon such defense sites is guilty of any act or omission which, although not made punishable by any enactment of Congress, would be punishable if committed or omitted within the jurisdiction of the State of Hawaii by the laws thereof, in force at the time of such act or omission, shall be guilty of a like offense and subject to a like punishment.

(3) The United States District Court for the District of Hawaii shall have jurisdiction to try all criminal offenses against the United States, including the laws of the State of Hawaii made applicable to the defense sites in the Marshall Islands or the Federated States of Micronesia by virtue of paragraph (2) of this subsection, committed by any person referred to in subsection (a) of this section.

(4) The United States District Court for the District of Hawaii may appoint one or more magistrate judges for the defense sites in the Marshall Islands. Such Magistrate Judges shall have the power and the status of Magistrate Judges appointed pursuant to chapter 43, title 28, provided, however that such Magistrate Judges shall have the power to try persons accused of and sentence persons convicted of petty offenses, as defined in section 1(3),11 See References in Text note below. title 18, including violations of regulations for the maintenance of peace, order, and health issued by the Commanding Officer on such defense sites, without being subject to the restrictions provided for in section 3401(b), title 18.


(Pub. L. 99–239, title II, § 202, Jan. 14, 1986, 99 Stat. 1835; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117.)


References in TextThe Compact of Free Association, referred to in subsecs. (a) and (b)(1), is the Compact of Free Association between the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia, which is contained in section 201 of Pub. L. 99–239, set out as a note under section 1901 of this title.
Section 1 of title 18, referred to in subsec. (b)(4), was repealed by Pub. L. 98–473, title II, § 218(a)(1), Oct. 12, 1984, 98 Stat. 2027.

Codification
Section was formerly set out as a note under section 1681 of this title.
Section was enacted as part of title II of Pub. L. 99–239, and not as part of title I of Pub. L. 99–239 which comprises this part.


Change of Name
Words “magistrate judges” and “Magistrate Judges” substituted for “magistrates” and “Magistrates”, respectively, wherever appearing in subsec. (b)(4) pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of Title 28, Judiciary and Judicial Procedure.




Part B—Approval and Implementation of Compacts, As Amended
§ 1921. Approval of U.S.-FSM Compact of Free Association and the U.S.-RMI Compact of Free Association; references to subsidiary agreements or separate agreements(a) Federated States of MicronesiaThe Compact of Free Association, as amended with respect to the Federated States of Micronesia and signed by the United States and the Government of the Federated States of Micronesia and set forth in Title II (section 201(a)) of this joint resolution, is hereby approved, and Congress hereby consents to the subsidiary agreements and amended subsidiary agreements listed in section 462 of the U.S.-FSM Compact, including Article X of the Federal Programs and Services Agreement Between the Government of the United States and the Government of the Federated States of Micronesia, as amended under the Agreement to Amend Article X that was signed by those two Governments on June 30, 2004, which shall serve as the authority to implement the provisions thereof. Subject to the provisions of this joint resolution, the President is authorized to agree, in accordance with section 411 of the U.S.-FSM Compact, to an effective date for and thereafter to implement such U.S.-FSM Compact.


(b) Republic of the Marshall IslandsThe Compact of Free Association, as amended with respect to the Republic of the Marshall Islands and signed by the United States and the Government of the Republic of the Marshall Islands and set forth in Title II (section 201(b)) of this joint resolution, is hereby approved, and Congress hereby consents to the subsidiary agreements and amended subsidiary agreements listed in section 462 of the U.S.-RMI Compact, including Article X of the Federal Programs and Services Agreement Between the Government of the United States and the Government of the Republic of the Marshall Islands, as amended under the Agreement to Amend Article X that was signed by those two Governments on June 18, 2004, which shall serve as the authority to implement the provisions thereof. Subject to the provisions of this joint resolution, the President is authorized to agree, in accordance with section 411 of the U.S.-RMI Compact, to an effective date for and thereafter to implement such U.S.-RMI Compact.


(c) References to the Compact, the U.S.-FSM Compact, and the U.S.-RMI Compact; References to subsidiary agreements or separate agreements(1) Any reference in this joint resolution (except references in Title II) to “the Compact” shall be treated as a reference to the Compact of Free Association set forth in title II of Public Law 99–239, January 14, 1986, 99 Stat. 1770. Any reference in this joint resolution to the “U.S.-FSM Compact” shall be treated as a reference to the Compact of Free Association, as amended between the Government of the United States of America and the Government of the Federated States of Micronesia and set forth in Title II (section 201(a)) of this joint resolution. Any reference in this joint resolution to the “U.S.-RMI Compact” shall be treated as a reference to the Compact of Free Association, as amended between the Government of the United States of America and the Government of the Republic of the Marshall Islands and set forth in Title II (section 201(b)) of this joint resolution.

(2) Any reference to the term “subsidiary agreements” or “separate agreements” in this joint resolution shall be treated as a reference to agreements listed in section 462 of the U.S.-FSM Compact and the U.S.-RMI Compact, and any other agreements that the United States may from time to time enter into with either the Government of the Federated States of Micronesia or the Government of the Republic of the Marshall Islands, or with both such governments in accordance with the provisions of the U.S.-FSM Compact and the U.S.-RMI Compact.


(d) Amendment, change, or termination in the U.S.-FSM compact and U.S.-RMI compact and certain agreements(1) Any amendment, change, or termination by mutual agreement or by unilateral action of the Government of the United States of all or any part of the U.S.-FSM Compact or U.S.-RMI Compact shall not enter into force until after Congress has incorporated it in an Act of Congress.

(2) The provisions of paragraph (1) shall apply—(A) to all actions of the Government of the United States under the U.S.-FSM Compact or U.S.-RMI Compact including, but not limited to, actions taken pursuant to sections 431, 441, or 442;

(B) to any amendment, change, or termination in the Agreement Between the Government of the United States and the Government of the Federated States of Micronesia Regarding Friendship, Cooperation and Mutual Security Concluded Pursuant to Sections 321 and 323 of the Compact of Free Association referred to in section 462(a)(2) of the U.S.-FSM Compact and the Agreement Between the Government of the United States and the Government of the Marshall Islands Regarding Mutual Security Concluded Pursuant to Sections 321 and 323 of the Compact of Free Association referred to in section 462(a)(5) of the U.S.-RMI Compact;

(C) to any amendment, change, or termination of the agreements concluded pursuant to Compact section 177, and section 215(a) of the U.S.-FSM Compact and section 216(a) of the U.S.-RMI Compact, the terms of which are incorporated by reference into the U.S.-FSM Compact and the U.S.-RMI Compact; and

(D) to the following subsidiary agreements, or portions thereof:(i) Articles III, IV, and X of the agreement referred to in section 462(b)(6) of the U.S.-RMI Compact.

(ii) Article III and IV of the agreement referred to in section 462(b)(6) of the U.S.-FSM Compact.

(iii) Articles VI, XV, and XVII of the agreement referred to in section 462(b)(7) of the U.S.-FSM Compact and U.S.-RMI Compact.




(e) Subsidiary agreements deemed bilateralFor purposes of implementation of the U.S.-FSM Compact and the U.S.-RMI Compact and this joint resolution, the Agreement Concluded Pursuant to Section 234 of the Compact of Free Association and referred to in section 462(a)(1) of the U.S.-FSM Compact and section 462(a)(4) of the U.S.-RMI Compact shall be deemed to be a bilateral agreement between the United States and each other party to such subsidiary agreement. The consent or concurrence of any other party shall not be required for the effectiveness of any actions taken by the United States in conjunction with either the Federated States of Micronesia or the Republic of the Marshall Islands which are intended to affect the implementation, modification, suspension, or termination of such subsidiary agreement (or any provision thereof) as regards the mutual responsibilities of the United States and the party in conjunction with whom the actions are taken.


(f) Entry into force of future amendments to subsidiary agreementsNo agreement between the United States and the government of either the Federated States of Micronesia or the Republic of the Marshall Islands which would amend, change, or terminate any subsidiary agreement or portion thereof, other than those set forth in subsection (d) of this section shall enter into force until 90 days after the President has transmitted such agreement to the President of the Senate and the Speaker of the House of Representatives together with an explanation of the agreement and the reasons therefor. In the case of the agreement referred to in section 462(b)(3) of the U.S.-FSM Compact and the U.S.-RMI Compact, such transmittal shall include a specific statement by the Secretary of Labor as to the necessity of such amendment, change, or termination, and the impact thereof.


(Pub. L. 108–188, title I, § 101, Dec. 17, 2003, 117 Stat. 2723; Pub. L. 110–229, title VIII, § 801(a), May 8, 2008, 122 Stat. 869.)


References in TextThe Compact of Free Association, as amended with respect to the Federated States of Micronesia and signed by the United States and the Government of the Federated States of Micronesia and set forth in Title II (section 201(a)) of this joint resolution, referred to in subsecs. (a) and (c)(1), is contained in section 201(a) of Pub. L. 108–188, set out below.
This joint resolution, referred to in text, is Pub. L. 108–188, Dec. 17, 2003, 117 Stat. 2720, known as the Compact of Free Association Amendments Act of 2003, which enacted this part and provisions set out as notes under this section and section 1901 of this title and amended provisions set out as a note under section 3101 of Title 5, Government Organization and Employees. Title II of this joint resolution enacted provisions set out as notes under this section. For complete classification of this Act to the Code, see Short Title of 2003 Amendment note set out under section 1901 of this title and Tables.
The Compact of Free Association, as amended with respect to the Republic of the Marshall Islands and signed by the United States and the Government of the Republic of the Marshall Islands and set forth in Title II (section 201(b)) of this joint resolution, referred to in subsecs. (b) and (c)(1), is contained in section 201(b) of Pub. L. 108–188, set out below.

Amendments2008—Subsec. (a). Pub. L. 110–229, § 801(a)(1), inserted before period at end of first sentence “, including Article X of the Federal Programs and Services Agreement Between the Government of the United States and the Government of the Federated States of Micronesia, as amended under the Agreement to Amend Article X that was signed by those two Governments on June 30, 2004, which shall serve as the authority to implement the provisions thereof”.
Subsec. (b). Pub. L. 110–229, § 801(a)(2), inserted before period at end of first sentence “, including Article X of the Federal Programs and Services Agreement Between the Government of the United States and the Government of the Republic of the Marshall Islands, as amended under the Agreement to Amend Article X that was signed by those two Governments on June 18, 2004, which shall serve as the authority to implement the provisions thereof”.

Effective Date of 2008 AmendmentPub. L. 110–229, title VIII, § 801(b), May 8, 2008, 122 Stat. 870, provided that: “The amendments made by this section [amending this section] shall be effective as of the date that is 180 days after the date of enactment of this Act [May 8, 2008].”


Clarification of Tax-Free Status of Trust FundsPub. L. 110–229, title VIII, § 809, May 8, 2008, 122 Stat. 874, provided that: “In the U.S.–RMI Compact [section 201(b) of Pub. L. 108–188, set out below], the U.S.–FSM Compact [section 201(a) of Pub. L. 108–188, set out below], and their respective trust fund subsidiary agreements, for the purposes of taxation by the United States or its subsidiary jurisdictions, the term ‘State’ means ‘State, territory, or the District of Columbia’.”


Recital ClausesPub. L. 108–188, Dec. 17, 2003, 117 Stat. 2723, which enacted this part and provisions set out as notes under this section and amended provisions set out as a note under section 3101 of Title 5, Government Organization and Employees, contained several “Whereas” clauses reading as follows:
“Whereas the United States (in accordance with the Trusteeship Agreement for the Trust Territory of the Pacific Islands, the United Nations Charter, and the objectives of the international trusteeship system of the United Nations) fulfilled its obligations to promote the development of the people of the Trust Territory toward self-government or independence as appropriate to the particular circumstances of the Trust Territory and its peoples and the freely expressed wishes of the peoples concerned;
“Whereas the United States, the Federated States of Micronesia, and the Republic of the Marshall Islands entered into the Compact of Free Association set forth in title II of Public Law 99–239, January 14, 1986, 99 Stat. 1770 [set out as a note under section 1901 of this title], to create and maintain a close and mutually beneficial relationship;
“Whereas the United States, in accordance with section 231 of the Compact of Free Association entered into negotiations with the Governments of the Federated States of Micronesia and the Republic of the Marshall Islands to provide continued United States assistance and to reaffirm its commitment to this close and beneficial relationship; and
“Whereas these negotiations, in accordance with section 431 of the Compact, resulted in the ‘Compact of Free Association, as amended between the Government of the United States of America and the Government of the Federated States of Micronesia’ [set out below], and the ‘Compact of Free Association, as amended between the Government of the United States of America and the Government of the Republic of the Marshall Islands’ [set out below], which, together with their related agreements, were signed by the Government of the United States and the Governments of the Federated States of Micronesia and the Republic of the Marshall Islands on May 14, and April 30, 2003, respectively”.

Compact of Free Association, as Amended, Between the Government of the United States of America and the Government of the Federated States of MicronesiaPub. L. 108–188, title II, § 201(a), Dec. 17, 2003, 117 Stat. 2757, as amended by Pub. L. 110–229, title VIII, § 806(b)(1), May 8, 2008, 122 Stat. 871, provided that: 
“The Compact of Free Association, as amended, between the Government of the United States of America and the Government of the Federated States of Micronesia is as follows:
“Preamble“the government of the united states of america and the government of the federated states of micronesia“Affirming that their Governments and their relationship as Governments are founded upon respect for human rights and fundamental freedoms for all, and that the people of the Federated States of Micronesia have the right to enjoy self-government; and
“Affirming the common interests of the United States of America and the Federated States of Micronesia in creating and maintaining their close and mutually beneficial relationship through the free and voluntary association of their respective Governments; and
“Affirming the interest of the Government of the United States in promoting the economic advancement and budgetary self-reliance of the Federated States of Micronesia; and
“Recognizing that their relationship until the entry into force on November 3, 1986 of the Compact was based upon the International Trusteeship System of the United Nations Charter, and in particular Article 76 of the Charter; and that pursuant to Article 76 of the Charter, the people of the Federated States of Micronesia have progressively developed their institutions of self-government, and that in the exercise of their sovereign right to self-determination they, through their freely-expressed wishes, have adopted a Constitution appropriate to their particular circumstances; and
“Recognizing that the Compact reflected their common desire to terminate the Trusteeship and establish a government-to-government relationship which was in accordance with the new political status based on the freely expressed wishes of the people of the Federated States of Micronesia and appropriate to their particular circumstances; and
“Recognizing that the people of the Federated States of Micronesia have and retain their sovereignty and their sovereign right to self-determination and the inherent right to adopt and amend their own Constitution and form of government and that the approval of the entry of the Government of the Federated States of Micronesia into the Compact by the people of the Federated States of Micronesia constituted an exercise of their sovereign right to self-determination; and
“Recognizing the common desire of the people of the United States and the people of the Federated States of Micronesia to maintain their close government-to-government relationship, the United States and the Federated States of Micronesia:
“NOW, THEREFORE, MUTUALLY AGREE to continue and strengthen their relationship of free association by amending the Compact, which continues to provide a full measure of self-government for the people of the Federated States of Micronesia; and
“FURTHER AGREE that the relationship of free association derives from and is as set forth in this Compact, as amended, by the Governments of the United States and the Federated States of Micronesia; and that, during such relationship of free association, the respective rights and responsibilities of the Government of the United States and the Government of the Federated States of Micronesia in regard to this relationship of free association derive from and are as set forth in this Compact, as amended.


“TITLE ONE“GOVERNMENTAL RELATIONS

“Article I“Self-Government“Section 111“The people of the Federated States of Micronesia, acting through the Government established under their Constitution, are self-governing.


“Article II“Foreign Affairs“Section 121“(a) The Government of the Federated States of Micronesia has the capacity to conduct foreign affairs and shall do so in its own name and right, except as otherwise provided in this Compact, as amended.

“(b) The foreign affairs capacity of the Government of the Federated States of Micronesia includes:“(1) the conduct of foreign affairs relating to law of the sea and marine resources matters, including the harvesting, conservation, exploration or exploitation of living and non-living resources from the sea, seabed or subsoil to the full extent recognized under international law;

“(2) the conduct of its commercial, diplomatic, consular, economic, trade, banking, postal, civil aviation, communications, and cultural relations, including negotiations for the receipt of developmental loans and grants and the conclusion of arrangements with other governments and international and intergovernmental organizations, including any matters specially benefiting its individual citizens.


“(c) The Government of the United States recognizes that the Government of the Federated States of Micronesia has the capacity to enter into, in its own name and right, treaties and other international agreements with governments and regional and international organizations.

“(d) In the conduct of its foreign affairs, the Government of the Federated States of Micronesia confirms that it shall act in accordance with principles of international law and shall settle its international disputes by peaceful means.


“Section 122“The Government of the United States shall support applications by the Government of the Federated States of Micronesia for membership or other participation in regional or international organizations as may be mutually agreed.


“Section 123“(a) In recognition of the authority and responsibility of the Government of the United States under Title Three, the Government of the Federated States of Micronesia shall consult, in the conduct of its foreign affairs, with the Government of the United States.

“(b) In recognition of the foreign affairs capacity of the Government of the Federated States of Micronesia, the Government of the United States, in the conduct of its foreign affairs, shall consult with the Government of the Federated States of Micronesia on matters that the Government of the United States regards as relating to or affecting the Government of the Federated States of Micronesia.


“Section 124“The Government of the United States may assist or act on behalf of the Government of the Federated States of Micronesia in the area of foreign affairs as may be requested and mutually agreed from time to time. The Government of the United States shall not be responsible to third parties for the actions of the Government of the Federated States of Micronesia undertaken with the assistance or through the agency of the Government of the United States pursuant to this section unless expressly agreed.


“Section 125“The Government of the United States shall not be responsible for nor obligated by any actions taken by the Government of the Federated States of Micronesia in the area of foreign affairs, except as may from time to time be expressly agreed.


“Section 126“At the request of the Government of the Federated States of Micronesia and subject to the consent of the receiving state, the Government of the United States shall extend consular assistance on the same basis as for citizens of the United States to citizens of the Federated States of Micronesia for travel outside the Federated States of Micronesia, the United States and its territories and possessions.


“Section 127“Except as otherwise provided in this Compact, as amended, or its related agreements, all obligations, responsibilities, rights and benefits of the Government of the United States as Administering Authority which resulted from the application pursuant to the Trusteeship Agreement of any treaty or other international agreement to the Trust Territory of the Pacific Islands on November 2, 1986, are, as of that date, no longer assumed and enjoyed by the Government of the United States.



“Article III“Communications“Section 131“(a) The Government of the Federated States of Micronesia has full authority and responsibility to regulate its domestic and foreign communications, and the Government of the United States shall provide communications assistance as mutually agreed.

“(b) On May 24, 1993, the Government of the Federated States of Micronesia elected to undertake all functions previously performed by the Government of the United States with respect to domestic and foreign communications, except for those functions set forth in a separate agreement entered into pursuant to this section of the Compact, as amended.


“Section 132“The Government of the Federated States of Micronesia shall permit the Government of the United States to operate telecommunications services in the Federated States of Micronesia to the extent necessary to fulfill the obligations of the Government of the United States under this Compact, as amended, in accordance with the terms of separate agreements entered into pursuant to this section of the Compact, as amended.



“Article IV“Immigration“Section 141“(a) In furtherance of the special and unique relationship that exists between the United States and the Federated States of Micronesia, under the Compact, as amended, any person in the following categories may be admitted to, lawfully engage in occupations, and establish residence as a nonimmigrant in the United States and its territories and possessions (the ‘United States’) without regard to paragraph (5) or (7)(B)(i)(II) of section 212(a) of the Immigration and Nationality Act, as amended, 8 U.S.C. 1182(a)(5) or (7)(B)(i)(II):“(1) a person who, on November 2, 1986, was a citizen of the Trust Territory of the Pacific Islands, as defined in Title 53 of the Trust Territory Code in force on January 1, 1979, and has become and remains a citizen of the Federated States of Micronesia;

“(2) a person who acquires the citizenship of the Federated States of Micronesia at birth, on or after the effective date of the Constitution of the Federated States of Micronesia;

“(3) an immediate relative of a person referred to in paragraphs (1) or (2) of this section, provided that such immediate relative is a naturalized citizen of the Federated States of Micronesia who has been an actual resident there for not less than five years after attaining such naturalization and who holds a certificate of actual residence, and further provided, that, in the case of a spouse, such spouse has been married to the person referred to in paragraph (1) or (2) of this section for at least five years, and further provided, that the Government of the United States is satisfied that such naturalized citizen meets the requirement of subsection (b) of section 104 of Public Law 99–239 as it was in effect on the day prior to the effective date of this Compact, as amended;

“(4) a naturalized citizen of the Federated States of Micronesia who was an actual resident there for not less than five years after attaining such naturalization and who satisfied these requirements as of April 30, 2003, who continues to be an actual resident and holds a certificate of actual residence, and whose name is included in a list furnished by the Government of the Federated States of Micronesia to the Government of the United States no later than the effective date of the Compact, as amended, in form and content acceptable to the Government of the United States, provided, that the Government of the United States is satisfied that such naturalized citizen meets the requirement of subsection (b) of section 104 of Public Law 99–239 as it was in effect on the day prior to the effective date of this Compact, as amended; or

“(5) an immediate relative of a citizen of the Federated States of Micronesia, regardless of the immediate relative’s country of citizenship or period of residence in the Federated States of Micronesia, if the citizen of the Federated States of Micronesia is serving on active duty in any branch of the United States Armed Forces, or in the active reserves.


“(b) Notwithstanding subsection (a) of this section, a person who is coming to the United States pursuant to an adoption outside the United States, or for the purpose of adoption in the United States, is ineligible for admission under the Compact and the Compact, as amended. This subsection shall apply to any person who is or was an applicant for admission to the United States on or after March 1, 2003, including any applicant for admission in removal proceedings (including appellate proceedings) on or after March 1, 2003, regardless of the date such proceedings were commenced. This subsection shall have no effect on the ability of the Government of the United States or any United States State or local government to commence or otherwise take any action against any person or entity who has violated any law relating to the adoption of any person.

“(c) Notwithstanding subsection (a) of this section, no person who has been or is granted citizenship in the Federated States of Micronesia, or has been or is issued a Federated States of Micronesia passport pursuant to any investment, passport sale, or similar program has been or shall be eligible for admission to the United States under the Compact or the Compact, as amended.

“(d) A person admitted to the United States under the Compact, or the Compact, as amended, shall be considered to have the permission of the Government of the United States to accept employment in the United States. An unexpired Federated States of Micronesia passport with unexpired documentation issued by the Government of the United States evidencing admission under the Compact or the Compact, as amended, shall be considered to be documentation establishing identity and employment authorization under section 274A(b)(1)(B) of the Immigration and Nationality Act, as amended, 8 U.S.C. 1324a(b)(1)(B). The Government of the United States will take reasonable and appropriate steps to implement and publicize this provision, and the Government of the Federated States of Micronesia will also take reasonable and appropriate steps to publicize this provision.

“(e) For purposes of the Compact and the Compact, as amended:“(1) the term ‘residence’ with respect to a person means the person’s principal, actual dwelling place in fact, without regard to intent, as provided in section 101(a)(33) of the Immigration and Nationality Act, as amended, 8 U.S.C. 1101(a)(33), and variations of the term ‘residence,’ including ‘resident’ and ‘reside,’ shall be similarly construed;

“(2) the term ‘actual residence’ means physical presence in the Federated States of Micronesia during eighty-five percent of the five-year period of residency required by section 141(a)(3) and (4);

“(3) the term ‘certificate of actual residence’ means a certificate issued to a naturalized citizen by the Government of the Federated States of Micronesia stating that the citizen has complied with the actual residence requirement of section 141(a)(3) or (4);

“(4) the term ‘nonimmigrant’ means an alien who is not an ‘immigrant’ as defined in section 101(a)(15) of such Act, 8 U.S.C. 1101(a)(15); and

“(5) the term ‘immediate relative’ means a spouse, or unmarried son or unmarried daughter less than 21 years of age.


“(f) The Immigration and Nationality Act, as amended, shall apply to any person admitted or seeking admission to the United States (other than a United States possession or territory where such Act does not apply) under the Compact or the Compact, as amended, and nothing in the Compact or the Compact, as amended, shall be construed to limit, preclude, or modify the applicability of, with respect to such person:“(1) any ground of inadmissibility or deportability under such Act (except sections 212(a)(5) and 212(a)(7)(B)(i)(II) of such Act, as provided in subsection (a) of this section), and any defense thereto, provided that, section 237(a)(5) of such Act shall be construed and applied as if it reads as follows: ‘any alien who has been admitted under the Compact, or the Compact, as amended, who cannot show that he or she has sufficient means of support in the United States, is deportable’;

“(2) the authority of the Government of the United States under section 214(a)(1) of such Act to provide that admission as a nonimmigrant shall be for such time and under such conditions as the Government of the United States may by regulations prescribe;

“(3) except for the treatment of certain documentation for purposes of section 274A(b)(1)(B) of such Act as provided by subsection (d) of this section of the Compact, as amended, any requirement under section 274A, including but not limited to section 274A(b)(1)(E);

“(4) section 643 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, Public Law 104–208, and actions taken pursuant to section 643; and

“(5) the authority of the Government of the United States otherwise to administer and enforce the Immigration and Nationality Act, as amended, or other United States law.


“(g) Any authority possessed by the Government of the United States under this section of the Compact or the Compact, as amended, may also be exercised by the Government of a territory or possession of the United States where the Immigration and Nationality Act, as amended, does not apply, to the extent such exercise of authority is lawful under a statute or regulation of such territory or possession that is authorized by the laws of the United States.

“(h) Subsection (a) of this section does not confer on a citizen of the Federated States of Micronesia the right to establish the residence necessary for naturalization under the Immigration and Nationality Act, as amended, or to petition for benefits for alien relatives under that Act. Subsection (a) of this section, however, shall not prevent a citizen of the Federated States of Micronesia from otherwise acquiring such rights or lawful permanent resident alien status in the United States.


“Section 142“(a) Any citizen or national of the United States may be admitted, to lawfully engage in occupations, and reside in the Federated States of Micronesia, subject to the rights of the Government of the Federated States of Micronesia to deny entry to or deport any such citizen or national as an undesirable alien. Any determination of inadmissibility or deportability shall be based on reasonable statutory grounds and shall be subject to appropriate administrative and judicial review within the Federated States of Micronesia. If a citizen or national of the United States is a spouse of a citizen of the Federated States of Micronesia, the Government of the Federated States of Micronesia shall allow the United States citizen spouse to establish residence. Should the Federated States of Micronesia citizen spouse predecease the United States citizen spouse during the marriage, the Government of the Federated States of Micronesia shall allow the United States citizen spouse to continue to reside in the Federated States of Micronesia.

“(b) In enacting any laws or imposing any requirements with respect to citizens and nationals of the United States entering the Federated States of Micronesia under subsection (a) of this section, including any grounds of inadmissibility or deportability, the Government of the Federated States of Micronesia shall accord to such citizens and nationals of the United States treatment no less favorable than that accorded to citizens of other countries.

“(c) Consistent with subsection (a) of this section, with respect to citizens and nationals of the United States seeking to engage in employment or invest in the Federated States of Micronesia, the Government of the Federated States of Micronesia shall adopt immigration-related procedures no less favorable than those adopted by the Government of the United States with respect to citizens of the Federated States of Micronesia seeking employment in the United States.


“Section 143“Any person who relinquishes, or otherwise loses, his United States nationality or citizenship, or his Federated States of Micronesia citizenship, shall be ineligible to receive the privileges set forth in sections 141 and 142. Any such person may apply for admission to the United States or the Federated States of Micronesia, as the case may be, in accordance with any other applicable laws of the United States or the Federated States of Micronesia relating to immigration of aliens from other countries. The laws of the Federated States of Micronesia or the United States, as the case may be, shall dictate the terms and conditions of any such person’s stay.



“Article V“Representation“Section 151“Relations between the Government of the United States and the Government of the Federated States of Micronesia shall be conducted in accordance with the Vienna Convention on Diplomatic Relations. In addition to diplomatic missions and representation, the Governments may establish and maintain other offices and designate other representatives on terms and in locations as may be mutually agreed.


“Section 152“(a) Any citizen or national of the United States who, without authority of the United States, acts as the agent of the Government of the Federated States of Micronesia with regard to matters specified in the provisions of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.), that apply with respect to an agent of a foreign principal shall be subject to the requirements of such Act. Failure to comply with such requirements shall subject such citizen or national to the same penalties and provisions of law as apply in the case of the failure of such an agent of a foreign principal to comply with such requirements. For purposes of the Foreign Agents Registration Act of 1938, the Federated States of Micronesia shall be considered to be a foreign country.

“(b) Subsection (a) of this section shall not apply to a citizen or national of the United States employed by the Government of the Federated States of Micronesia with respect to whom the Government of the Federated States of Micronesia from time to time certifies to the Government of the United States that such citizen or national is an employee of the Federated States of Micronesia whose principal duties are other than those matters specified in the Foreign Agents Registration Act of 1938, as amended, that apply with respect to an agent of a foreign principal. The agency or officer of the United States receiving such certifications shall cause them to be filed with the Attorney General, who shall maintain a publicly available list of the persons so certified.



“Article VI“Environmental Protection“Section 161“The Governments of the United States and the Federated States of Micronesia declare that it is their policy to promote efforts to prevent or eliminate damage to the environment and biosphere and to enrich understanding of the natural resources of the Federated States of Micronesia. In order to carry out this policy, the Government of the United States and the Government of the Federated States of Micronesia agree to the following mutual and reciprocal undertakings.“(a) The Government of the United States:“(1) shall continue to apply the environmental controls in effect on November 2, 1986 to those of its continuing activities subject to section 161(a)(2), unless and until those controls are modified under sections 161(a)(3) and 161(a)(4);

“(2) shall apply the National Environmental Policy Act of 1969, 83 Stat. 852, 42 U.S.C. 4321 et seq., to its activities under the Compact, as amended, and its related agreements as if the Federated States of Micronesia were the United States;

“(3) shall comply also, in the conduct of any activity requiring the preparation of an Environmental Impact Statement under section 161(a)(2), with standards substantively similar to those required by the following laws of the United States, taking into account the particular environment of the Federated States of Micronesia: the Endangered Species Act of 1973, as amended, 87 Stat. 884, 16 U.S.C. 1531 et seq.; the Clean Air Act, as amended, 77 Stat. 392, 42 U.S.C. Supp. 7401 et seq.; the Clean Water Act (Federal Water Pollution Control Act), as amended, 86 Stat. 896, 33 U.S.C. 1251 et seq.; Title I of the Marine Protection, Research and Sanctuaries Act of 1972 (the Ocean Dumping Act), 33 U.S.C. 1411 et seq.; the Toxic Substances Control Act, as amended, 15 U.S.C. 2601 et seq.; the Solid Waste Disposal Act, as amended, 42 U.S.C. 6901 et seq.; and such other environmental protection laws of the United States and of the Federated States of Micronesia, as may be mutually agreed from time to time with the Government of the Federated States of Micronesia; and

“(4) shall develop, prior to conducting any activity requiring the preparation of an Environmental Impact Statement under section 161(a)(2), written standards and procedures, as agreed with the Government of the Federated States of Micronesia, to implement the substantive provisions of the laws made applicable to U.S. Government activities in the Federated States of Micronesia, pursuant to section 161(a)(3).


“(b) The Government of the Federated States of Micronesia shall continue to develop and implement standards and procedures to protect its environment. As a reciprocal obligation to the undertakings of the Government of the United States under this Article, the Federated States of Micronesia, taking into account its particular environment, shall continue to develop and implement standards for environmental protection substantively similar to those required of the Government of the United States by section 161(a)(3) prior to its conducting activities in the Federated States of Micronesia, substantively equivalent to activities conducted there by the Government of the United States and, as a further reciprocal obligation, shall enforce those standards.

“(c) Section 161(a), including any standard or procedure applicable thereunder, and section 161(b) may be modified or superseded in whole or in part by agreement of the Government of the United States and the Government of the Federated States of Micronesia.

“(d) In the event that an Environmental Impact Statement is no longer required under the laws of the United States for major Federal actions significantly affecting the quality of the human environment, the regulatory regime established under sections 161(a)(3) and 161(a)(4) shall continue to apply to such activities of the Government of the United States until amended by mutual agreement.

“(e) The President of the United States may exempt any of the activities of the Government of the United States under this Compact, as amended, and its related agreements from any environmental standard or procedure which may be applicable under sections 161(a)(3) and 161(a)(4) if the President determines it to be in the paramount interest of the Government of the United States to do so, consistent with Title Three of this Compact, as amended, and the obligations of the Government of the United States under international law. Prior to any decision pursuant to this subsection, the views of the Government of the Federated States of Micronesia shall be sought and considered to the extent practicable. If the President grants such an exemption, to the extent practicable, a report with his reasons for granting such exemption shall be given promptly to the Government of the Federated States of Micronesia.

“(f) The laws of the United States referred to in section 161(a)(3) shall apply to the activities of the Government of the United States under this Compact, as amended, and its related agreements only to the extent provided for in this section.


“Section 162“The Government of the Federated States of Micronesia may bring an action for judicial review of any administrative agency action or any activity of the Government of the United States pursuant to section 161(a) for enforcement of the obligations of the Government of the United States arising thereunder. The United States District Court for the District of Hawaii and the United States District Court for the District of Columbia shall have jurisdiction over such action or activity, and over actions brought under section 172(b) which relate to the activities of the Government of the United States and its officers and employees, governed by section 161, provided that:“(a) Such actions may only be civil actions for any appropriate civil relief other than punitive damages against the Government of the United States or, where required by law, its officers in their official capacity; no criminal actions may arise under this section.

“(b) Actions brought pursuant to this section may be initiated only by the Government of the Federated States of Micronesia.

“(c) Administrative agency actions arising under section 161 shall be reviewed pursuant to the standard of judicial review set forth in 5 U.S.C. 706.

“(d) The United States District Court for the District of Hawaii and the United States District Court for the District of Columbia shall have jurisdiction to issue all necessary processes, and the Government of the United States agrees to submit itself to the jurisdiction of the court; decisions of the United States District Court shall be reviewable in the United States Court of Appeals for the Ninth Circuit or the United States Court of Appeals for the District of Columbia, respectively, or in the United States Supreme Court as provided by the laws of the United States.

“(e) The judicial remedy provided for in this section shall be the exclusive remedy for the judicial review or enforcement of the obligations of the Government of the United States under this Article and actions brought under section 172(b) which relate to the activities of the Government of the United States and its officers and employees governed by section 161.

“(f) In actions pursuant to this section, the Government of the Federated States of Micronesia shall be treated as if it were a United States citizen.


“Section 163“(a) For the purpose of gathering data necessary to study the environmental effects of activities of the Government of the United States subject to the requirements of this Article, the Government of the Federated States of Micronesia shall be granted access to facilities operated by the Government of the United States in the Federated States of Micronesia, to the extent necessary for this purpose, except to the extent such access would unreasonably interfere with the exercise of the authority and responsibility of the Government of the United States under Title Three.

“(b) The Government of the United States, in turn, shall be granted access to the Federated States of Micronesia for the purpose of gathering data necessary to discharge its obligations under this Article, except to the extent such access would unreasonably interfere with the exercise of the authority and responsibility of the Government of the Federated States of Micronesia under Title One, and to the extent necessary for this purpose shall be granted access to documents and other information to the same extent similar access is provided the Government of the Federated States of Micronesia under the Freedom of Information Act, 5 U.S.C. 552.

“(c) The Government of the Federated States of Micronesia shall not impede efforts by the Government of the United States to comply with applicable standards and procedures.



“Article VII“General Legal Provisions“Section 171“Except as provided in this Compact, as amended, or its related agreements, the application of the laws of the United States to the Trust Territory of the Pacific Islands by virtue of the Trusteeship Agreement ceased with respect to the Federated States of Micronesia on November 3, 1986, the date the Compact went into effect.


“Section 172“(a) Every citizen of the Federated States of Micronesia who is not a resident of the United States shall enjoy the rights and remedies under the laws of the United States enjoyed by any non-resident alien.

“(b) The Government of the Federated States of Micronesia and every citizen of the Federated States of Micronesia shall be considered to be a ‘person’ within the meaning of the Freedom of Information Act, 5 U.S.C. 552, and of the judicial review provisions of the Administrative Procedure Act, 5 U.S.C. 701–706, except that only the Government of the Federated States of Micronesia may seek judicial review under the Administrative Procedure Act or judicial enforcement under the Freedom of Information Act when such judicial review or enforcement relates to the activities of the Government of the United States governed by sections 161 and 162.


“Section 173“The Governments of the United States and the Federated States of Micronesia agree to adopt and enforce such measures, consistent with this Compact, as amended, and its related agreements, as may be necessary to protect the personnel, property, installations, services, programs and official archives and documents maintained by the Government of the United States in the Federated States of Micronesia pursuant to this Compact, as amended, and its related agreements and by the Government of the Federated States of Micronesia in the United States pursuant to this Compact, as amended, and its related agreements.


“Section 174“Except as otherwise provided in this Compact, as amended, and its related agreements:“(a) The Government of the Federated States of Micronesia, and its agencies and officials, shall be immune from the jurisdiction of the court of the United States, and the Government of the United States, and its agencies and officials, shall be immune from the jurisdiction of the court of the Federated States of Micronesia.

“(b) The Government of the United States accepts responsibility for and shall pay:“(1) any unpaid money judgment rendered by the High Court of the Trust Territory of the Pacific Islands against the Government of the United States with regard to any cause of action arising as a result of acts or omissions of the Government of the Trust Territory of the Pacific Islands or the Government of the United States prior to November 3, 1986;

“(2) any claim settled by the claimant and the Government of the Trust Territory of the Pacific Islands but not paid as of November 3, 1986; and

“(3) settlement of any administrative claim or of any action before a court of the Trust Territory of the Pacific Islands or the Government of the United States, arising as a result of acts or omissions of the Government of the Trust Territory of the Pacific Islands or the Government of the United States.


“(c) Any claim not referred to in section 174(b) and arising from an act or omission of the Government of the Trust Territory of the Pacific Islands or the Government of the United States prior to the effective date of the Compact shall be adjudicated in the same manner as a claim adjudicated according to section 174(d). In any claim against the Government of the Trust Territory of the Pacific Islands, the Government of the United States shall stand in the place of the Government of the Trust Territory of the Pacific Islands. A judgment on any claim referred to in section 174(b) or this subsection, not otherwise satisfied by the Government of the United States, may be presented for certification to the United States Court of Appeals for the Federal Circuit, or its successor courts, which shall have jurisdiction therefore, notwithstanding the provisions of 28 U.S.C. 1502, and which court’s decisions shall be reviewable as provided by the laws of the United States. The United States Court of Appeals for the Federal Circuit shall certify such judgment, and order payment thereof, unless it finds, after a hearing, that such judgment is manifestly erroneous as to law or fact, or manifestly excessive. In either of such cases the United States Court of Appeals for the Federal Circuit shall have jurisdiction to modify such judgment.

“(d) The Government of the Federated States of Micronesia shall not be immune from the jurisdiction of the courts of the United States, and the Government of the United States shall not be immune from the jurisdiction of the courts of the Federated States of Micronesia in any civil case in which an exception to foreign state immunity is set forth in the Foreign Sovereign Immunities Act (28 U.S.C. 1602 et seq.) or its successor statutes. [As amended Pub. L. 110–229, title VIII, § 806(b)(1)(A), May 8, 2008, 122 Stat. 871.]


“Section 175“(a) A separate agreement, which shall come into effect simultaneously with this Compact, as amended, and shall have the force of law, shall govern mutual assistance and cooperation in law enforcement matters, including the pursuit, capture, imprisonment and extradition of fugitives from justice and the transfer of prisoners, as well as other law enforcement matters. In the United States, the laws of the United States governing international extradition, including 18 U.S.C. 3184, 3186 and 3188–95, shall be applicable to the extradition of fugitives under the separate agreement, and the laws of the United States governing the transfer of prisoners, including 18 U.S.C. 4100–15, shall be applicable to the transfer of prisoners under the separate agreement; and

“(b) A separate agreement, which shall come into effect simultaneously with this Compact, as amended, and shall have the force of law, shall govern requirements relating to labor recruitment practices, including registration, reporting, suspension or revocation of authorization to recruit persons for employment in the United States, and enforcement for violations of such requirements.


“Section 176“The Government of the Federated States of Micronesia confirms that final judgments in civil cases rendered by any court of the Trust Territory of the Pacific Islands shall continue in full force and effect, subject to the constitutional power of the courts of the Federated States of Micronesia to grant relief from judgments in appropriate cases.


“Section 177

“Section 177 of the Compact entered into force with respect to the Federated States of Micronesia on November 3, 1986 as follows:“ ‘(a) The Government of the United States accepts the responsibility for compensation owing to citizens of the Marshall Islands, or the Federated States of Micronesia (or Palau) for loss or damage to property and person of the citizens of the Marshall Islands, or the Federated States of Micronesia, resulting from the nuclear testing program which the Government of the United States conducted in the Northern Marshall Islands between June 30, 1946, and August 18, 1958.
“ ‘(b) The Government of the United States and the Government of the Marshall Islands shall set forth in a separate agreement provisions for the just and adequate settlement of all such claims which have arisen in regard to the Marshall Islands and its citizens and which have not as yet been compensated or which in the future may arise, for the continued administration by the Government of the United States of direct radiation related medical surveillance and treatment programs and radiological monitoring activities and for such additional programs and activities as may be mutually agreed, and for the assumption by the Government of the Marshall Islands of responsibility for enforcement of limitations on the utilization of affected areas developed in cooperation with the Government of the United States and for the assistance by the Government of the United States in the exercise of such responsibility as may be mutually agreed. This separate agreement shall come into effect simultaneously with this Compact and shall remain in effect in accordance with its own terms.
“ ‘(c) The Government of the United States shall provide to the Government of the Marshall Islands, on a grant basis, the amount of $150 million to be paid and distributed in accordance with the separate agreement referred to in this Section, and shall provide the services and programs set forth in this separate agreement, the language of which is incorporated into this Compact.’.
“The Compact, as amended, makes no changes to, and has no effect upon, Section 177 of the Compact, nor does the Compact, as amended, change or affect the separate agreement referred to in Section 177 of the Compact including Articles IX and X of that separate agreement, and measures taken by the parties thereunder. [As amended Pub. L. 110–229, title VIII, § 806(b)(1)(B), May 8, 2008, 122 Stat. 872.]


“Section 178“(a) The Federal agencies of the Government of the United States that provide the services and related programs in the Federated States of Micronesia pursuant to Title Two are authorized to settle and pay tort claims arising in the Federated States of Micronesia from the activities of such agencies or from the acts or omissions of the employees of such agencies. Except as provided in section 178(b), the provisions of 28 U.S.C. 2672 and 31 U.S.C. 1304 shall apply exclusively to such administrative settlements and payments.

“(b) Claims under section 178(a) that cannot be settled under section 178(a) shall be disposed of exclusively in accordance with Article II of Title Four. Arbitration awards rendered pursuant to this subsection shall be paid out of funds under 31 U.S.C. 1304.

“(c) The Government of the United States and the Government of the Federated States of Micronesia shall, in the separate agreement referred to in section 231, provide for:“(1) the administrative settlement of claims referred to in section 178(a), including designation of local agents in each State of the Federated States of Micronesia; such agents to be empowered to accept, investigate and settle such claims, in a timely manner, as provided in such separate agreements; and

“(2) arbitration, referred to in section 178(b), in a timely manner, at a site convenient to the claimant, in the event a claim is not otherwise settled pursuant to section 178(a).


“(d) The provisions of section 174(d) shall not apply to claims covered by this section.

“(e) Except as otherwise explicitly provided by law of the United States, neither the Government of the United States, its instrumentalities, nor any person acting on behalf of the Government of the United States, shall be named a party in any action based on, or arising out of, the activity or activities of a recipient of any grant or other assistance provided by the Government of the United States (or the activity or activities of the recipient’s agency or any other person or entity acting on behalf of the recipient).


“Section 179“(a) The courts of the Federated States of Micronesia shall not exercise criminal jurisdiction over the Government of the United States, or its instrumentalities.

“(b) The courts of the Federated States of Micronesia shall not exercise criminal jurisdiction over any person if the Government of the United States provides notification to the Government of the Federated States of Micronesia that such person was acting on behalf of the Government of the United States, for actions taken in furtherance of section 221 or 224 of this Compact, as amended,, [sic] or any other provision of law authorizing financial, program, or service assistance to the Federated States of Micronesia. [As amended Pub. L. 110–229, title VIII, § 806(b)(1)(C), May 8, 2008, 122 Stat. 872.]




“TITLE TWO“ECONOMIC RELATIONS

“Article I“Grant Assistance“Section 211 - Sector Grants“(a) In order to assist the Government of the Federated States of Micronesia in its efforts to promote the economic advancement, budgetary self-reliance, and economic self-sufficiency of its people, and in recognition of the special relationship that exists between the Federated States of Micronesia and the United States, the Government of the United States shall provide assistance on a sector grant basis for a period of twenty years in the amounts set forth in section 216, commencing on the effective date of this Compact, as amended. Such grants shall be used for assistance in the sectors of education, health care, private sector development, the environment, public sector capacity building, and public infrastructure, or for other sectors as mutually agreed, with priorities in the education and health care sectors. For each year such sector grant assistance is made available, the proposed division of this amount among these sectors shall be certified to the Government of the United States by the Government of the Federated States of Micronesia and shall be subject to the concurrence of the Government of the United States. In such case, the Government of the United States shall disburse the agreed upon amounts and monitor the use of such sector grants in accordance with the provisions of this Article and the Agreement Concerning Procedures for the Implementation of United States Economic Assistance Provided in the Compact of Free Association, as amended[,] Between the Government of the United States of America and the Government of the Federated States of Micronesia (‘Fiscal Procedures Agreement’) which shall come into effect simultaneously with this Compact, as amended. The provision of any United States assistance under the Compact, as amended, the Fiscal Procedures Agreement, the Agreement Between the Government of the United States of America and the Government of the Federated States of Micronesia Implementing Section 215 and Section 216 of the Compact, as Amended, Regarding a Trust Fund (Trust Fund Agreement), or any other subsidiary agreement to the Compact, as amended, shall constitute ‘a particular distribution . . . required by the terms or special nature of the assistance’ for purposes of Article XII, section 1(b) of the Constitution of the Federated States of Micronesia.“(1) Education.—United States grant assistance shall be made available in accordance with the plan described in subsection (c) of this section to support and improve the educational system of the Federated States of Micronesia and develop the human, financial, and material resources necessary for the Government of the Federated States of Micronesia to perform these services. Emphasis should be placed on advancing a quality basic education system.

“(2) Health.—United States grant assistance shall be made available in accordance with the plan described in subsection (c) of this section to support and improve the delivery of preventive, curative and environmental care and develop the human, financial, and material resources necessary for the Government of the Federated States of Micronesia to perform these services.

“(3) Private sector development.—United States grant assistance shall be made available in accordance with the plan described in subsection (c) of this section to support the efforts of the Government of the Federated States of Micronesia to attract foreign investment and increase indigenous business activity by vitalizing the commercial environment, ensuring fair and equitable application of the law, promoting adherence to core labor standards, and maintaining progress toward privatization of state-owned and partially state-owned enterprises, and engaging in other reforms.

“(4) Capacity building in the public sector.—United States grant assistance shall be made available in accordance with the plan described in subsection (c) of this section to support the efforts of the Government of the Federated States of Micronesia to build effective, accountable and transparent national, state, and local government and other public sector institutions and systems.

“(5) Environment.—United States grant assistance shall be made available in accordance with the plan described in subsection (c) of this section to increase environmental protection; conserve and achieve sustainable use of natural resources; and engage in environmental infrastructure planning, design construction and operation.

“(6) Public infrastructure.—“(i) U.S. annual grant assistance shall be made available in accordance with a list of specific projects included in the plan described in subsection (c) of this section to assist the Government of the Federated States of Micronesia in its efforts to provide adequate public infrastructure.

“(ii) Infrastructure and maintenance Fund.—Five percent of the annual public infrastructure grant made available under paragraph (i) of this subsection shall be set aside, with an equal contribution from the Government of the Federated States of Micronesia, as a contribution to an Infrastructure Maintenance Fund (IMF). Administration of the Infrastructure Maintenance Fund shall be governed by the Fiscal Procedures Agreement.



“(b) Humanitarian Assistance.—Federated States of Micronesia Program. In recognition of the special development needs of the Federated States of Micronesia, the Government of the United States shall make available to the Federated States of Micronesia, on its request and to be deducted from the grant amount made available under subsection (a) of this section, a Humanitarian Assistance - Federated States of Micronesia (‘HAFSM’) Program with emphasis on health, education, and infrastructure (including transportation), projects. The terms and conditions of the HAFSM shall be set forth in the Agreement Regarding the Military Use and Operating Rights of the Government of the United States in the Government of the Federated States of Micronesia Concluded Pursuant to Sections 211(b), 321, and 323 of the Compact of Free Association, as amended, which shall come into effect simultaneously with the amendments to this Compact.

“(c) Development Plan.—The Government of the Federated States of Micronesia shall prepare and maintain an official overall development plan. The plan shall be strategic in nature, shall be continuously reviewed and updated through the annual budget process, and shall make projections on a multi-year rolling basis. Each of the sectors named in subsection (a) of this section, or other sectors as mutually agreed, shall be accorded specific treatment in the plan. Insofar as grants funds are involved, the plan shall be subject to the concurrence of the Government of the United States.

“(d) Disaster Assistance Emergency Fund.—An amount of two hundred thousand dollars ($200,000) shall be provided annually, with an equal contribution from the Government of the Federated States of Micronesia, as a contribution to a ‘Disaster Assistance Emergency Fund (DAEF).’ Any funds from the DAEF may be used only for assistance and rehabilitation resulting from disasters and emergencies. The funds will be accessed upon declaration by the Government of the Federated States of Micronesia, with the concurrence of the United States Chief of Mission to the Federated States of Micronesia. The Administration of the DAEF shall be governed by the Fiscal Procedures Agreement and the Federal Programs and Services Agreement referred to in section 231. [As amended Pub. L. 110–229, title VIII, § 806(b)(1)(D), May 8, 2008, 122 Stat. 872.]


“Section 212 - Accountability“(a) Regulations and policies normally applicable to United States financial assistance to its state and local governments, as reflected in the Fiscal Procedures Agreement, shall apply to each sector grant described in section 211, and to grants administered under section 221 below, except as modified in the separate agreements referred to in section 231 of this Compact, as amended, or by United States law. The Government of the United States, after annual consultations with the Federated States of Micronesia, may attach reasonable terms and conditions, including annual performance indicators that are necessary to ensure effective use of United States assistance and reasonable progress toward achieving program objectives. The Government of the United States may seek appropriate remedies for noncompliance with the terms and conditions attached to the assistance, or for failure to comply with section 234, including withholding assistance.

“(b) The Government of the United States shall, for each fiscal year of the twenty years during which assistance is to be provided on a sector grant basis under section 211, grant the Government of the Federated States of Micronesia an amount equal to the lesser of (i) one half of the reasonable, properly documented cost incurred during each fiscal year to conduct the annual audit required under Article VIII (2) of the Fiscal Procedures Agreement or (ii) $500,000. Such amount will not be adjusted for inflation under section 217 or otherwise.


“Section 213 - Joint Economic Management Committee“The Governments of the United States and the Federated States of Micronesia shall establish a Joint Economic Management Committee, composed of a U.S. chair, two other members from the Government of the United States and two members from the Government of the Federated States of Micronesia. The Joint Economic Management Committee shall meet at least once each year to review the audits and reports required under this Title, evaluate the progress made by the Federated States of Micronesia in meeting the objectives identified in its plan described in subsection (c) of section 211, with particular focus on those parts of the plan dealing with the sectors identified in subsection (a) of section 211, identify problems encountered, and recommend ways to increase the effectiveness of U.S. assistance made available under this Title. The establishment and operations of the Joint Economic Management Committee shall be governed by the Fiscal Procedures Agreement.


“Section 214 - Annual Report“The Government of the Federated States of Micronesia shall report annually to the President of the United States on the use of United States sector grant assistance and other assistance and progress in meeting mutually agreed program and economic goals. The Joint Economic Management Committee shall review and comment on the report and make appropriate recommendations based thereon.


“Section 215 - Trust Fund“(a) The United States shall contribute annually for twenty years from the effective date of this Compact, as amended, in the amounts set forth in section 216 into a Trust Fund established in accordance with the Agreement Between the Government of the United States of America and the Government of the Federated States of Micronesia Implementing Section 215 and Section 216 of the Compact, as Amended, Regarding a Trust Fund (‘Trust Fund Agreement’). Upon termination of the annual financial assistance under section 211, the proceeds of the fund shall thereafter be used for the purposes described in section 211 or as otherwise mutually agreed.

“(b) The United States contribution into the Trust Fund described in subsection (a) of this section is conditioned on the Government of the Federated States of Micronesia contributing to the Trust Fund at least $30 million, prior to September 30, 2004. Any funds received by the Federated States of Micronesia under section 111(d) of Public Law 99–239 (January 14, 1986), or successor provisions, would be contributed to the Trust Fund as a Federated States of Micronesia contribution.

“(c) The terms regarding the investment and management of funds and use of the income of the Trust Fund shall be set forth in the separate Trust Fund Agreement described in subsection (a) of this section. Funds derived from United States investment shall not be subject to Federal or state taxes in the United States or the Federated States of Micronesia. The Trust Fund Agreement shall also provide for annual reports to the Government of the United States and to the Government of the Federated States of Micronesia. The Trust Fund Agreement shall provide for appropriate distributions of trust fund proceeds to the Federated States of Micronesia and for appropriate remedies for the failure of the Federated States of Micronesia to use income of the Trust Fund for the annual grant purposes set forth in section 211. These remedies may include the return to the United States of the present market value of its contributions to the Trust Fund and the present market value of any undistributed income on the contributions of the United States. If this Compact, as amended, is terminated, the provisions of sections 451 through 453 of this Compact, as amended, shall govern treatment of any U.S. contributions to the Trust Fund or accrued interest thereon. [As amended Pub. L. 110–229, title VIII, § 806(b)(1)(E), May 8, 2008, 122 Stat. 872.]


“Section 216 - Sector Grant Funding and Trust Fund Contributions“The funds described in sections 211, 212(b) and 215 shall be made available as follows:











[In millions of dollars]


Fiscal yearAnnual Grants Section 211Audit Grant Section 212(b) (amount up to)Trust Fund Section 215Total


200476.2.51692.7
200576.2.51692.7
200676.2.51692.7
200775.4.516.892.7
200874.6.517.692.7
200973.8.518.492.7
201073.519.292.7
201172.2.52092.7
201271.4.520.892.7
201370.6.521.692.7
201469.8.522.492.7
201569.523.292.7
201668.2.52492.7
201767.4.524.892.7
201866.6.525.692.7
201965.8.526.492.7
202065.527.292.7
202164.2.52892.7
202263.4.528.892.7
202362.6.529.692.7




“Section 217 - Inflation Adjustment“Except for the amounts provided for audits under section 212(b), the amounts stated in this Title shall be adjusted for each United States Fiscal Year by the percent that equals two-thirds of the percent change in the United States Gross Domestic Product Implicit Price Deflator, or 5 percent, whichever is less in any one year, using the beginning of Fiscal Year 2004 as a base.


“Section 218 - Carry-Over of Unused Funds“If in any year the funds made available by the Government of the United States for that year pursuant to this Article are not completely obligated by the Government of the Federated States of Micronesia, the unobligated balances shall remain available in addition to the funds to be provided in subsequent years.


“Article II“Services and Program Assistance“Section 221“(a) Services.—The Government of the United States shall make available to the Federated States of Micronesia, in accordance with and to the extent provided in the Federal Programs and Services Agreement referred to in section 231, the services and related programs of:“(1) the United States Weather Service;

“(2) the United States Postal Service;

“(3) the United States Federal Aviation Administration;

“(4) the United States Department of Transportation;

“(5) the Federal Deposit Insurance Corporation (for the benefit only of the Bank of the Federated States of Micronesia); and

“(6) the Department of Homeland Security (Federal Emergency Management Agency), and the United States Agency for International Development, Office of Foreign Disaster Assistance.

Upon the effective date of this Compact, as amended, the United States Departments and Agencies named or having responsibility to provide these services and related programs shall have the authority to implement the relevant provisions of the Federal Programs and Services Agreement referred to in section 231.

“(b) Programs.—“(1) With the exception of the services and programs covered by subsection (a) of this section, and unless the Congress of the United States provides otherwise, the Government of the United States shall make available to the Federated States of Micronesia the services and programs that were available to the Federated States of Micronesia on the effective date of this Compact, as amended, to the extent that such services and programs continue to be available to State and local governments of the United States. As set forth in the Fiscal Procedures Agreement, funds provided under subsection (a) of section 211 will be considered to be local revenues of the Government of the Federated States of Micronesia when used as the local share required to obtain Federal programs and services.

“(2) Unless provided otherwise by U.S. law, the services and programs described in paragraph (1) of this subsection shall be extended in accordance with the terms of the Federal Programs and Services Agreement referred to in section 231.


“(c) The Government of the United States shall have and exercise such authority as is necessary to carry out its responsibilities under this Title and the separate agreement referred to in amended section 231, including the authority to monitor and administer all service and program assistance provided by the United States to the Federated States of Micronesia. The Federal Programs and Services Agreement referred to in amended section 231 shall also set forth the extent to which services and programs shall be provided to the Federated States of Micronesia.

“(d) Except as provided elsewhere in this Compact, as amended, under any separate agreement entered into under this Compact, as amended, or otherwise under U.S. law, all Federal domestic programs extended to or operating in the Federated States of Micronesia shall be subject to all applicable criteria, standards, reporting requirements, auditing procedures, and other rules and regulations applicable to such programs and services when operating in the United States.

“(e) The Government of the United States shall make available to the Federated States of Micronesia alternate energy development projects, studies, and conservation measures to the extent provided for the Freely Associated States in the laws of the United States. [As amended Pub. L. 110–229, title VIII, § 806(b)(1)(F), May 8, 2008, 122 Stat. 872.]


“Section 222“The Government of the United States and the Government of the Federated States of Micronesia may agree from time to time to extend to the Federated States of Micronesia additional United States grant assistance, services and programs, as provided under the laws of the United States. Unless inconsistent with such laws, or otherwise specifically precluded by the Government of the United States at the time such additional grant assistance, services, or programs are extended, the Federal Programs and Services Agreement referred to in section 231 shall apply to any such assistance, services or programs. [As amended Pub. L. 110–229, title VIII, § 806(b)(1)(G), May 8, 2008, 122 Stat. 872.]


“Section 223“The Government of the Federated States of Micronesia shall make available to the Government of the United States at no cost such land as may be necessary for the operations of the services and programs provided pursuant to this Article, and such facilities as are provided by the Government of the Federated States of Micronesia at no cost to the Government of the United States as of the effective date of this Compact, as amended, or as may be mutually agreed thereafter.


“Section 224“The Government of the Federated States of Micronesia may request, from time to time, technical assistance from the Federal agencies and institutions of the Government of the United States, which are authorized to grant such technical assistance in accordance with its laws. If technical assistance is granted pursuant to such a request, the Government of the United States shall provide the technical assistance in a manner which gives priority consideration to the Federated States of Micronesia over other recipients not a part of the United States, its territories or possessions, and equivalent consideration to the Federated States of Micronesia with respect to other states in Free Association with the United States. Such assistance shall be made available on a reimbursable or non-reimbursable basis to the extent provided by United States law.



“Article III“Administrative Provisions“Section 231“The specific nature, extent and contractual arrangements of the services and programs provided for in section 221 of this Compact, as amended, as well as the legal status of agencies of the Government of the United States, their civilian employees and contractors, and the dependents of such personnel while present in the Federated States of Micronesia, and other arrangements in connection with the assistance, services, or programs furnished by the Government of the United States, are set forth in a Federal Programs and Services Agreement which shall come into effect simultaneously with this Compact, as amended.


“Section 232“The Government of the United States, in consultation with the Government of the Federated States of Micronesia, shall determine and implement procedures for the periodic audit of all grants and other assistance made under Article I of this Title and of all funds expended for the services and programs provided under Article II of this Title. Further, in accordance with the Fiscal Procedures Agreement described in subsection (a) of section 211, the Comptroller General of the United States shall have such powers and authorities as described in section 102(b) of Public Law 108–188, 117 Stat. 2726, December 17, 2003. [As amended Pub. L. 110–229, title VIII, § 806(b)(1)(H), May 8, 2008, 122 Stat. 872.]


“Section 233“Approval of this Compact, as amended, by the Government of the United States, in accordance with its constitutional processes, shall constitute a pledge by the United States that the sums and amounts specified as sector grants in section 211 of this Compact, as amended, shall be appropriated and paid to the Federated States of Micronesia for such period as those provisions of this Compact, as amended, remain in force, subject to the terms and conditions of this Title and related subsidiary agreements.


“Section 234“The Government of the Federated States of Micronesia pledges to cooperate with, permit, and assist if reasonably requested, designated and authorized representatives of the Government of the United States charged with investigating whether Compact funds, or any other assistance authorized under this Compact, as amended, have, or are being, used for purposes other than those set forth in this Compact, as amended, or its subsidiary agreements. In carrying out this investigative authority, such United States Government representatives may request that the Government of the Federated States of Micronesia subpoena documents and records and compel testimony in accordance with the laws and Constitution of the Federated States of Micronesia. Such assistance by the Government of the Federated States of Micronesia to the Government of the United States shall not be unreasonably withheld. The obligation of the Government of the Federated States of Micronesia to fulfill its pledge herein is a condition to its receiving payment of such funds or other assistance authorized under this Compact, as amended. The Government of the United States shall pay any reasonable costs for extraordinary services executed by the Government of the Federated States of Micronesia in carrying out the provisions of this section.



“Article IV“Trade“Section 241“The Federated States of Micronesia is not included in the customs territory of the United States.


“Section 242“The President shall proclaim the following tariff treatment for articles imported from the Federated States of Micronesia which shall apply during the period of effectiveness of this title:“(a) Unless otherwise excluded, articles imported from the Federated States of Micronesia, subject to the limitations imposed under section 503(b) of title V of the Trade Act of 1974 (19 U.S.C. 2463(b)), shall be exempt from duty.

“(b) Only tuna in airtight containers provided for in heading 1604.14.22 of the Harmonized Tariff Schedule of the United States that is imported from the Federated States of Micronesia and the Republic of the Marshall Islands during any calendar year not to exceed 10 percent of apparent United States consumption of tuna in airtight containers during the immediately preceding calendar year, as reported by the National Marine Fisheries Service, shall be exempt from duty; but the quantity of tuna given duty-free treatment under this paragraph for any calendar year shall be counted against the aggregated quantity of tuna in airtight containers that is dutiable under rate column numbered 1 of such heading 1604.14.22 for that calendar year.

“(c) The duty-free treatment provided under subsection (a) shall not apply to—“(1) watches, clocks, and timing apparatus provided for in Chapter 91, excluding heading 9113, of the Harmonized Tariff Schedule of the United States;

“(2) buttons (whether finished or not finished) provided for in items 9606.21.40 and 9606.29.20 of such Schedule;

“(3) textile and apparel articles which are subject to textile agreements; and

“(4) footwear, handbags, luggage, flat goods, work gloves, and leather wearing apparel which were not eligible articles for purposes of title V of the Trade Act of 1974 (19 U.S.C. 2461, et seq.) on April 1, 1984.


“(d) If the cost or value of materials produced in the customs territory of the United States is included with respect to an eligible article which is a product of the Federated States of Micronesia, an amount not to exceed 15 percent of the appraised value of the article at the time it is entered that is attributable to such United States cost or value may be applied for duty assessment purposes toward determining the percentage referred to in section 503(a)(2) of title V of the Trade Act of 1974.


“Section 243“Articles imported from the Federated States of Micronesia which are not exempt from duty under subsections (a), (b), (c), and (d) of section 242 shall be subject to the rates of duty set forth in column numbered 1-general of the Harmonized Tariff Schedule of the United States (HTSUS).


“Section 244“(a) All products of the United States imported into the Federated States of Micronesia shall receive treatment no less favorable than that accorded like products of any foreign country with respect to customs duties or charges of a similar nature and with respect to laws and regulations relating to importation, exportation, taxation, sale, distribution, storage or use.

“(b) The provisions of subsection (a) shall not apply to advantages accorded by the Federated States of Micronesia by virtue of their full membership in the Pacific Island Countries Trade Agreement (PICTA), done on August 18, 2001, to those governments listed in Article 26 of PICTA, as of the date the Compact, as amended, is signed.

“(c) Prior to entering into consultations on, or concluding, a free trade agreement with governments not listed in Article 26 of PICTA, the Federated States of Micronesia shall consult with the United States regarding whether or how subsection (a) of section 244 shall be applied.



“Article V“Finance and Taxation“Section 251“The currency of the United States is the official circulating legal tender of the Federated States of Micronesia. Should the Government of the Federated States of Micronesia act to institute another currency, the terms of an appropriate currency transitional period shall be as agreed with the Government of the United States.


“Section 252“The Government of the Federated States of Micronesia may, with respect to United States persons, tax income derived from sources within its respective jurisdiction, property situated therein, including transfers of such property by gift or at death, and products consumed therein, in such manner as the Government of the Federated States of Micronesia deems appropriate. The determination of the source of any income, or the situs of any property, shall for purposes of this Compact, as amended, be made according to the United States Internal Revenue Code. [As amended Pub. L. 110–229, title VIII, § 806(b)(1)(I), May 8, 2008, 122 Stat. 872.]


“Section 253“A citizen of the Federated States of Micronesia, domiciled therein, shall be exempt from estate, gift, and generation-skipping transfer taxes imposed by the Government of the United States, provided that such citizen of the Federated States of Micronesia is neither a citizen nor a resident of the United States.


“Section 254“(a) In determining any income tax imposed by the Government of the Federated States of Micronesia, the Government of the Federated States of Micronesia shall have authority to impose tax upon income derived by a resident of the Federated States of Micronesia from sources without the Federated States of Micronesia, in the same manner and to the same extent as the Government of the Federated States of Micronesia imposes tax upon income derived from within its own jurisdiction. If the Government of the Federated States of Micronesia exercises such authority as provided in this subsection, any individual resident of the Federated States of Micronesia who is subject to tax by the Government of the United States on income which is also taxed by the Government of the Federated States of Micronesia shall be relieved of liability to the Government of the United States for the tax which, but for this subsection, would otherwise be imposed by the Government of the United States on such income. However, the relief from liability to the United States Government referred to in the preceding sentence means only relief in the form of the foreign tax credit (or deduction in lieu thereof) available with respect to the income taxes of a possession of the United States, and relief in the form of the exclusion under section 911 of the Internal Revenue Code of 1986. For purposes of this section, the term ‘resident of the Federated States of Micronesia’ shall be deemed to include any person who was physically present in the Federated States of Micronesia for a period of 183 or more days during any taxable year.

“(b) If the Government of the Federated States of Micronesia subjects income to taxation substantially similar to that imposed by the Trust Territory Code in effect on January 1, 1980, such Government shall be deemed to have exercised the authority described in section 254(a).


“Section 255“For purposes of section 274(h)(3)(A) of the United States Internal Revenue Code of 1986, the term ‘North American Area’ shall include the Federated States of Micronesia.




“TITLE THREE“SECURITY AND DEFENSE RELATIONS

“Article I“Authority and Responsibility“Section 311“(a) The Government of the United States has full authority and responsibility for security and defense matters in or relating to the Federated States of Micronesia.

“(b) This authority and responsibility includes:“(1) the obligation to defend the Federated States of Micronesia and its people from attack or threats thereof as the United States and its citizens are defended;

“(2) the option to foreclose access to or use of the Federated States of Micronesia by military personnel or for the military purposes of any third country; and

“(3) the option to establish and use military areas and facilities in the Federated States of Micronesia, subject to the terms of the separate agreements referred to in sections 321 and 323.


“(c) The Government of the United States confirms that it shall act in accordance with the principles of international law and the Charter of the United Nations in the exercise of this authority and responsibility.


“Section 312“Subject to the terms of any agreements negotiated in accordance with sections 321 and 323, the Government of the United States may conduct within the lands, waters and airspace of the Federated States of Micronesia the activities and operations necessary for the exercise of its authority and responsibility under this Title.


“Section 313“(a) The Government of the Federated States of Micronesia shall refrain from actions that the Government of the United States determines, after appropriate consultation with that Government, to be incompatible with its authority and responsibility for security and defense matters in or relating to the Federated States of Micronesia.

“(b) The consultations referred to in this section shall be conducted expeditiously at senior levels of the two Governments, and the subsequent determination by the Government of the United States referred to in this section shall be made only at senior interagency levels of the Government of the United States.

“(c) The Government of the Federated States of Micronesia shall be afforded, on an expeditious basis, an opportunity to raise its concerns with the United States Secretary of State personally and the United States Secretary of Defense personally regarding any determination made in accordance with this section.


“Section 314“(a) Unless otherwise agreed, the Government of the United States shall not, in the Federated States of Micronesia:“(1) test by detonation or dispose of any nuclear weapon, nor test, dispose of, or discharge any toxic chemical or biological weapon; or

“(2) test, dispose of, or discharge any other radioactive, toxic chemical or biological materials in an amount or manner which would be hazardous to public health or safety.


“(b) Unless otherwise agreed, other than for transit or overflight purposes or during time of a national emergency declared by the President of the United States, a state of war declared by the Congress of the United States or as necessary to defend against an actual or impending armed attack on the United States, the Federated States of Micronesia or the Republic of the Marshall Islands, the Government of the United States shall not store in the Federated States of Micronesia or the Republic of the Marshall Islands any toxic chemical weapon, nor any radioactive materials nor any toxic chemical materials intended for weapons use.

“(c) Radioactive, toxic chemical, or biological materials not intended for weapons use shall not be affected by section 314(b).

“(d) No material or substance referred to in this section shall be stored in the Federated States of Micronesia except in an amount and manner which would not be hazardous to public health or safety. In determining what shall be an amount or manner which would be hazardous to public health or safety under this section, the Government of the United States shall comply with any applicable mutual agreement, international guidelines accepted by the Government of the United States, and the laws of the United States and their implementing regulations.

“(e) Any exercise of the exemption authority set forth in section 161(e) shall have no effect on the obligations of the Government of the United States under this section or on the application of this subsection.

“(f) The provisions of this section shall apply in the areas in which the Government of the Federated States of Micronesia exercises jurisdiction over the living resources of the seabed, subsoil or water column adjacent to its coasts.


“Section 315“The Government of the United States may invite members of the armed forces of other countries to use military areas and facilities in the Federated States of Micronesia, in conjunction with and under the control of United States Armed Forces. Use by units of the armed forces of other countries of such military areas and facilities, other than for transit and overflight purposes, shall be subject to consultation with and, in the case of major units, approval of the Government of the Federated States of Micronesia.


“Section 316“The authority and responsibility of the Government of the United States under this Title may not be transferred or otherwise assigned.


“Article II“Defense Facilities and Operating Rights“Section 321“(a) Specific arrangements for the establishment and use by the Government of the United States of military areas and facilities in the Federated States of Micronesia are set forth in separate agreements, which shall remain in effect in accordance with the terms of such agreements.

“(b) If, in the exercise of its authority and responsibility under this Title, the Government of the United States requires the use of areas within the Federated States of Micronesia in addition to those for which specific arrangements are concluded pursuant to section 321(a), it may request the Government of the Federated States of Micronesia to satisfy those requirements through leases or other arrangements. The Government of the Federated States of Micronesia shall sympathetically consider any such request and shall establish suitable procedures to discuss it with and provide a prompt response to the Government of the United States.

“(c) The Government of the United States recognizes and respects the scarcity and special importance of land in the Federated States of Micronesia. In making any requests pursuant to section 321(b), the Government of the United States shall follow the policy of requesting the minimum area necessary to accomplish the required security and defense purpose, of requesting only the minimum interest in real property necessary to support such purpose, and of requesting first to satisfy its requirement through public real property, where available, rather than through private real property.


“Section 322“The Government of the United States shall provide and maintain fixed and floating aids to navigation in the Federated States of Micronesia at least to the extent necessary for the exercise of its authority and responsibility under this Title.


“Section 323“The military operating rights of the Government of the United States and the legal status and contractual arrangements of the United States Armed Forces, their members, and associated civilians, while present in the Federated States of Micronesia are set forth in separate agreements, which shall remain in effect in accordance with the terms of such agreements.



“Article III“Defense Treaties and International Security Agreements“Section 331“Subject to the terms of this Compact, as amended, and its related agreements, the Government of the United States, exclusively, has assumed and enjoys, as to the Federated States of Micronesia, all obligations, responsibilities, rights and benefits of:“(a) Any defense treaty or other international security agreement applied by the Government of the United States as Administering Authority of the Trust Territory of the Pacific Islands as of November 2, 1986.

“(b) Any defense treaty or other international security agreement to which the Government of the United States is or may become a party which it determines to be applicable in the Federated States of Micronesia. Such a determination by the Government of the United States shall be preceded by appropriate consultation with the Government of the Federated States of Micronesia.



“Article IV“Service in Armed Forces of the United States“Section 341“Any person entitled to the privileges set forth in section 141 (with the exception of any person described in section 141(a)(5) who is not a citizen of the Federated States of Micronesia) shall be eligible to volunteer for service in the Armed Forces of the United States, but shall not be subject to involuntary induction into military service of the United States as long as such person has resided in the United States for a period of less than one year, provided that no time shall count towards this one year while a person admitted to the United States under the Compact, or the Compact, as amended, is engaged in full-time study in the United States. Any person described in section 141(a)(5) who is not a citizen of the Federated States of Micronesia shall be subject to United States laws relating to selective service. [As amended Pub. L. 110–229, title VIII, § 806(b)(1)(J), May 8, 2008, 122 Stat. 872.]


“Section 342“The Government of the United States shall have enrolled, at any one time, at least one qualified student from the Federated States of Micronesia, as may be nominated by the Government of the Federated States of Micronesia, in each of:“(a) The United States Coast Guard Academy pursuant to section 195 [now 1923] of title 14, United States Code.

“(b) The United States Merchant Marine Academy pursuant to section 1303(b)(6) of the Merchant Marine Act, 1936 ([former] 46 U.S.C. [App.] 1295b(b)(6)) [see 46 U.S.C. 51304], provided that the provisions of section 1303(b)(6)(C) of that Act [now 46 U.S.C. 51304(b)(2)] shall not apply to the enrollment of students pursuant to section 342(b) of this Compact, as amended. [As amended Pub. L. 110–229, title VIII, § 806(b)(1)(K), May 8, 2008, 122 Stat. 872.]



“Article V“General Provisions“Section 351“(a) The Government of the United States and the Government of the Federated States of Micronesia shall continue to maintain a Joint Committee empowered to consider disputes arising under the implementation of this Title and its related agreements.

“(b) The membership of the Joint Committee shall comprise selected senior officials of the two Governments. The senior United States military commander in the Pacific area shall be the senior United States member of the Joint Committee. For the meetings of the Joint Committee, each of the two Governments may designate additional or alternate representatives as appropriate for the subject matter under consideration.

“(c) Unless otherwise mutually agreed, the Joint Committee shall meet annually at a time and place to be designated, after appropriate consultation, by the Government of the United States. The Joint Committee also shall meet promptly upon request of either of its members. The Joint Committee shall follow such procedures, including the establishment of functional subcommittees, as the members may from time to time agree. Upon notification by the Government of the United States, the Joint Committee of the United States and the Federated States of Micronesia shall meet promptly in a combined session with the Joint Committee established and maintained by the Government of the United States and the Republic of the Marshall Islands to consider matters within the jurisdiction of the two Joint Committees.

“(d) Unresolved issues in the Joint Committee shall be referred to the Governments for resolution, and the Government of the Federated States of Micronesia shall be afforded, on an expeditious basis, an opportunity to raise its concerns with the United States Secretary of Defense personally regarding any unresolved issue which threatens its continued association with the Government of the United States.


“Section 352“In the exercise of its authority and responsibility under Title Three, the Government of the United States shall accord due respect to the authority and responsibility of the Government of the Federated States of Micronesia under Titles One, Two and Four and to the responsibility of the Government of the Federated States of Micronesia to assure the well-being of its people.


“Section 353“(a) The Government of the United States shall not include the Government of the Federated States of Micronesia as a named party to a formal declaration of war, without that Government’s consent.

“(b) Absent such consent, this Compact, as amended, is without prejudice, on the ground of belligerence or the existence of a state of war, to any claims for damages which are advanced by the citizens, nationals or Government of the Federated States of Micronesia, which arise out of armed conflict subsequent to November 3, 1986, and which are:“(1) petitions to the Government of the United States for redress; or

“(2) claims in any manner against the government, citizens, nationals or entities of any third country.


“(c) Petitions under section 353(b)(1) shall be treated as if they were made by citizens of the United States.


“Section 354“(a) The Government of the United States and the Government of the Federated States of Micronesia are jointly committed to continue their security and defense relations, as set forth in this Title. Accordingly, it is the intention of the two countries that the provisions of this Title shall remain binding as long as this Compact, as amended, remains in effect, and thereafter as mutually agreed, unless earlier terminated by mutual agreement pursuant to section 441, or amended pursuant to Article III of Title Four. If at any time the Government of the United States, or the Government of the Federated States of Micronesia, acting unilaterally, terminates this Title, such unilateral termination shall be considered to be termination of the entire Compact, in which case the provisions of sections 442 and 452 (in the case of termination by the Government of the United States) or sections 443 and 453 (in the case of termination by the Government of the Federated States of Micronesia), with the exception of paragraph (3) of subsection (a) of section 452 or paragraph (3) of subsection (a) of section 453, as the case may be, shall apply.

“(b) The Government of the United States recognizes, in view of the special relationship between the Government of the United States and the Government of the Federated States of Micronesia, and in view of the existence of the separate agreement regarding mutual security concluded with the Government of the Federated States of Micronesia pursuant to sections 321 and 323, that, even if this Title should terminate, any attack on the Federated States of Micronesia during the period in which such separate agreement is in effect, would constitute a threat to the peace and security of the entire region and a danger to the United States. In the event of such an attack, the Government of the United States would take action to meet the danger to the United States and to the Federated States of Micronesia in accordance with its constitutional processes.

“(c) As reflected in Article 21(1)(b) of the Trust Fund Agreement, the Government of the United States and the Government of the Federated States of Micronesia further recognize, in view of the special relationship between their countries, that even if this Title should terminate, the Government of the Federated States of Micronesia shall refrain from actions which the Government of the United States determines, after appropriate consultation with that Government, to be incompatible with its authority and responsibility for security and defense matters in or relating to the Federated States of Micronesia or the Republic of the Marshall Islands. [As amended Pub. L. 110–229, title VIII, § 806(b)(1)(L), May 8, 2008, 122 Stat. 873.]




“TITLE FOUR“GENERAL PROVISIONS

“Article I“Approval and Effective Date“Section 411“Pursuant to section 432 of the Compact and subject to subsection (e) of section 461 of the Compact, as amended, the Compact, as amended, shall come into effect upon mutual agreement between the Government of the United States and the Government of the Federated States of Micronesia subsequent to completion of the following:“(a) Approval by the Government of the Federated States of Micronesia in accordance with its constitutional processes.

“(b) Approval by the Government of the United States in accordance with its constitutional processes.


“Article II“Conference and Dispute Resolution“Section 421“The Government of the United States shall confer promptly at the request of the Government of the Federated States of Micronesia and that Government shall confer promptly at the request of the Government of the United States on matters relating to the provisions of this Compact, as amended, or of its related agreements.


“Section 422“In the event the Government of the United States or the Government of the Federated States of Micronesia, after conferring pursuant to section 421, determines that there is a dispute and gives written notice thereof, the two Governments shall make a good faith effort to resolve the dispute between themselves.


“Section 423“If a dispute between the Government of the United States and the Government of the Federated States of Micronesia cannot be resolved within 90 days of written notification in the manner provided in section 422, either party to the dispute may refer it to arbitration in accordance with section 424.


“Section 424“Should a dispute be referred to arbitration as provided for in section 423, an Arbitration Board shall be established for the purpose of hearing the dispute and rendering a decision which shall be binding upon the two parties to the dispute unless the two parties mutually agree that the decision shall be advisory. Arbitration shall occur according to the following terms:“(a) An Arbitration Board shall consist of a Chairman and two other members, each of whom shall be a citizen of a party to the dispute. Each of the two Governments which is a party to the dispute shall appoint one member to the Arbitration Board. If either party to the dispute does not fulfill the appointment requirements of this section within 30 days of referral of the dispute to arbitration pursuant to section 423, its member on the Arbitration Board shall be selected from its own standing list by the other party to the dispute. Each Government shall maintain a standing list of 10 candidates. The parties to the dispute shall jointly appoint a Chairman within 15 days after selection of the other members of the Arbitration Board. Failing agreement on a Chairman, the Chairman shall be chosen by lot from the standing lists of the parties to the dispute within 5 days after such failure.

“(b) Unless otherwise provided in this Compact, as amended, or its related agreements, the Arbitration Board shall have jurisdiction to hear and render its final determination on all disputes arising exclusively under Articles I, II, III, IV and V of Title One, Title Two, Title Four, and their related agreements.

“(c) Each member of the Arbitration Board shall have one vote. Each decision of the Arbitration Board shall be reached by majority vote.

“(d) In determining any legal issue, the Arbitration Board may have reference to international law and, in such reference, shall apply as guidelines the provisions set forth in Article 38 of the Statute of the International Court of Justice.

“(e) The Arbitration Board shall adopt such rules for its proceedings as it may deem appropriate and necessary, but such rules shall not contravene the provisions of this Compact, as amended. Unless the parties provide otherwise by mutual agreement, the Arbitration Board shall endeavor to render its decision within 30 days after the conclusion of arguments. The Arbitration Board shall make findings of fact and conclusions of law and its members may issue dissenting or individual opinions. Except as may be otherwise decided by the Arbitration Board, one-half of all costs of the arbitration shall be borne by the Government of the United States and the remainder shall be borne by the Government of the Federated States of Micronesia.



“Article III“Amendment“Section 431“The provisions of this Compact, as amended, may be further amended by mutual agreement of the Government of the United States and the Government of the Federated States of Micronesia, in accordance with their respective constitutional processes.



“Article IV“Termination“Section 441“This Compact, as amended, may be terminated by mutual agreement of the Government of the Federated States of Micronesia and the Government of the United States, in accordance with their respective constitutional processes. Such mutual termination of this Compact, as amended, shall be without prejudice to the continued application of section 451 of this Compact, as amended, and the provisions of the Compact, as amended, set forth therein.


“Section 442“Subject to section 452, this Compact, as amended, may be terminated by the Government of the United States in accordance with its constitutional processes. Such termination shall be effective on the date specified in the notice of termination by the Government of the United States but not earlier than six months following delivery of such notice. The time specified in the notice of termination may be extended. Such termination of this Compact, as amended, shall be without prejudice to the continued application of section 452 of this Compact, as amended, and the provisions of the Compact, as amended, set forth therein.


“Section 443“This Compact, as amended, shall be terminated by the Government of the Federated States of Micronesia, pursuant to its constitutional processes, subject to section 453 if the people represented by that Government vote in a plebiscite to terminate the Compact, as amended, or by another process permitted by the FSM constitution and mutually agreed between the Governments of the United States and the Federated States of Micronesia. The Government of the Federated States of Micronesia shall notify the Government of the United States of its intention to call such a plebiscite, or to pursue another mutually agreed and constitutional process, which plebiscite or process shall take place not earlier than three months after delivery of such notice. The plebiscite or other process shall be administered by the Government of the Federated States of Micronesia in accordance with its constitutional and legislative processes. If a majority of the valid ballots cast in the plebiscite or other process favors termination, the Government of the Federated States of Micronesia shall, upon certification of the results of the plebiscite or other process, give notice of termination to the Government of the United States, such termination to be effective on the date specified in such notice but not earlier than three months following the date of delivery of such notice. The time specified in the notice of termination may be extended.



“Article V“Survivability“Section 451“(a) Should termination occur pursuant to section 441, economic and other assistance by the Government of the United States shall continue only if and as mutually agreed by the Governments of the United States and the Federated States of Micronesia, and in accordance with the parties’ respective constitutional processes.

“(b) In view of the special relationship of the United States and the Federated States of Micronesia, as reflected in subsections (b) and (c) of section 354 of this Compact, as amended, and the separate agreement entered into consistent with those subsections, if termination occurs pursuant to section 441 prior to the twentieth anniversary of the effective date of this Compact, as amended, the United States shall continue to make contributions to the Trust Fund described in section 215 of this Compact, as amended.

“(c) In view of the special relationship of the United States and the Federated States of Micronesia described in subsection (b) of this section, if termination occurs pursuant to section 441 following the twentieth anniversary of the effective date of this Compact, as amended, the Federated States of Micronesia shall be entitled to receive proceeds from the Trust Fund described in section 215 of this Compact, as amended, in the manner described in those provisions and the Trust Fund Agreement governing the distribution of such proceeds.


“Section 452“(a) Should termination occur pursuant to section 442 prior to the twentieth anniversary of the effective date of this Compact, as amended, the following provisions of this Compact, as amended, shall remain in full force and effect until the twentieth anniversary of the effective date of this Compact, as amended, and thereafter as mutually agreed:“(1) Article VI and sections 172, 173, 176 and 177 of Title One;

“(2) Sections 232 and 234 of Title Two;

“(3) Title Three; and

“(4) Articles II, III, V and VI of Title Four.


“(b) Should termination occur pursuant to section 442 before the twentieth anniversary of the effective date of the Compact, as amended:“(1) Except as provided in paragraph (2) of this subsection and subsection (c) of this section, economic and other assistance by the United States shall continue only if and as mutually agreed by the Governments of the United States and the Federated States of Micronesia.

“(2) In view of the special relationship of the United States and the Federated States of Micronesia, as reflected in subsections (b) and (c) of section 354 of this Compact, as amended, and the separate agreement regarding mutual security, and the Trust Fund Agreement, the United States shall continue to make contributions to the Trust Fund described in section 215 of this Compact, as amended, in the manner described in the Trust Fund Agreement.


“(c) In view of the special relationship of the United States and the Federated States of Micronesia, as reflected in subsections 354(b) and (c) of this Compact, as amended, and the separate agreement regarding mutual security, and the Trust Fund Agreement, if termination occurs pursuant to section 442 following the twentieth anniversary of the effective date of this Compact, as amended, the Federated States of Micronesia shall continue to be eligible to receive proceeds from the Trust Fund described in section 215 of this Compact, as amended, in the manner described in those provisions and the Trust Fund Agreement.


“Section 453“(a) Should termination occur pursuant to section 443 prior to the twentieth anniversary of the effective date of this Compact, as amended, the following provisions of this Compact, as amended, shall remain in full force and effect until the twentieth anniversary of the effective date of this Compact, as amended, and thereafter as mutually agreed:“(1) Article VI and sections 172, 173, 176 and 177 of Title One;

“(2) Sections 232 and 234 of Title Two;

“(3) Title Three; and

“(4) Articles II, III, V and VI of Title Four.


“(b) Upon receipt of notice of termination pursuant to section 443, the Government of the United States and the Government of the Federated States of Micronesia shall promptly consult with regard to their future relationship. Except as provided in subsection (c) and (d) of this section, these consultations shall determine the level of economic and other assistance, if any, which the Government of the United States shall provide to the Government of the Federated States of Micronesia for the period ending on the twentieth anniversary of the effective date of this Compact, as amended, and for any period thereafter, if mutually agreed.

“(c) In view of the special relationship of the United States and the Federated States of Micronesia, as reflected in subsections 354(b) and (c) of this Compact, as amended, and the separate agreement regarding mutual security, and the Trust Fund Agreement, if termination occurs pursuant to section 443 prior to the twentieth anniversary of the effective date of this Compact, as amended, the United States shall continue to make contributions to the Trust Fund described in section 215 of this Compact, as amended, in the manner described in the Trust Fund Agreement.

“(d) In view of the special relationship of the United States and the Federated States of Micronesia, as reflected in subsections 354(b) and (c) of this Compact, as amended, and the separate agreement regarding mutual security, and the Trust Fund Agreement, if termination occurs pursuant to section 443 following the twentieth anniversary of the effective date of this Compact, as amended, the Federated States of Micronesia shall continue to be eligible to receive proceeds from the Trust Fund described in section 215 of this Compact, as amended, in the manner described in those provisions and the Trust Fund Agreement.


“Section 454“Notwithstanding any other provision of this Compact, as amended:“(a) The Government of the United States reaffirms its continuing interest in promoting the economic advancement and budgetary self-reliance of the people of the Federated States of Micronesia.

“(b) The separate agreements referred to in Article II of Title Three shall remain in effect in accordance with their terms.



“Article VI“Definition of Terms“Section 461“For the purpose of this Compact, as amended, only, and without prejudice to the views of the Government of the United States or the Government of the Federated States of Micronesia as to the nature and extent of the jurisdiction of either of them under international law, the following terms shall have the following meanings:“(a) ‘Trust Territory of the Pacific Islands’ means the area established in the Trusteeship Agreement consisting of the former administrative districts of Kosrae, Yap, Ponape, the Marshall Islands and Truk as described in Title One, Trust Territory Code, section 1, in force on January 1, 1979. This term does not include the area of Palau or the Northern Mariana Islands.

“(b) ‘Trusteeship Agreement’ means the agreement setting forth the terms of trusteeship for the Trust Territory of the Pacific Islands, approved by the Security Council of the United Nations April 2, 1947, and by the United States July 18, 1947, entered into force July 18, 1947, 61 Stat. 3301, T.I.A.S. 1665, 8 U.N.T.S. 189.

“(c) ‘The Federated States of Micronesia’ and ‘the Republic of the Marshall Islands’ are used in a geographic sense and include the land and water areas to the outer limits of the territorial sea and the air space above such areas as now or hereafter recognized by the Government of the United States.

“(d) ‘Compact’ means the Compact of Free Association Between the United States and the Federated States of Micronesia and the Marshall Islands, that was approved by the United States Congress in section 201 of Public Law 99–239 (Jan. 14, 1986) and went into effect with respect to the Federated States of Micronesia on November 3, 1986.

“(e) ‘Compact, as amended’ means the Compact of Free Association Between the United States and the Federated States of Micronesia, as amended. The effective date of the Compact, as amended, shall be on a date to be determined by the President of the United States, and agreed to by the Government of the Federated States of Micronesia, following formal approval of the Compact, as amended, in accordance with section 411 of this Compact, as amended.

“(f) ‘Government of the Federated States of Micronesia’ means the Government established and organized by the Constitution of the Federated States of Micronesia including all the political subdivisions and entities comprising that Government.

“(g) ‘Government of the Republic of the Marshall Islands’ means the Government established and organized by the Constitution of the Republic of the Marshall Islands including all the political subdivisions and entities comprising that Government.

“(h) The following terms shall be defined consistent with the 1998 Edition of the Radio Regulations of the International Telecommunication Union as follows:“(1) ‘Radiocommunication’ means telecommunication by means of radio waves.

“(2) ‘Station’ means one or more transmitters or receivers or a combination of transmitters and receivers, including the accessory equipment, necessary at one location for carrying on a radiocommunication service, or the radio astronomy service.

“(3) ‘Broadcasting Service’ means a radiocommunication service in which the transmissions are intended for direct reception by the general public. This service may include sound transmissions, television transmissions or other types of transmission.

“(4) ‘Broadcasting Station’ means a station in the broadcasting service.

“(5) ‘Assignment (of a radio frequency or radio frequency channel)’ means an authorization given by an administration for a radio station to use a radio frequency or radio frequency channel under specified conditions.

“(6) ‘Telecommunication’ means any transmission, emission or reception of signs, signals, writings, images and sounds or intelligence of any nature by wire, radio, optical or other electromagnetic systems.


“(i) ‘Military Areas and Facilities’ means those areas and facilities in the Federated States of Micronesia reserved or acquired by the Government of the Federated States of Micronesia for use by the Government of the United States, as set forth in the separate agreements referred to in section 321.

“(j) ‘Tariff Schedules of the United States’ means the Tariff Schedules of the United States as amended from time to time and as promulgated pursuant to United States law and includes the Tariff Schedules of the United States Annotated (TSUSA), as amended.

“(k) ‘Vienna Convention on Diplomatic Relations’ means the Vienna Convention on Diplomatic Relations, done April 18, 1961, 23 U.S.T. 3227, T.I.A.S. 7502, 500 U.N.T.S. 95. [As amended Pub. L. 110–229, title VIII, § 806(b)(1)(M), May 8, 2008, 122 Stat. 873.]


“Section 462“(a) The Government of the United States and the Government of the Federated States of Micronesia previously have concluded agreements pursuant to the Compact, which shall remain in effect and shall survive in accordance with their terms, as follows:“(1) Agreement Concluded Pursuant to Section 234 of the Compact;

“(2) Agreement Between the Government of the United States and the Government of the Federated States of Micronesia Regarding Friendship, Cooperation and Mutual Security Concluded Pursuant to Sections 321 and 323 of the Compact of Free Association; and

“(3) Agreement Between the Government of the United States of America and the Federated States of Micronesia Regarding Aspects of the Marine Sovereignty and Jurisdiction of the Federated States of Micronesia.


“(b) The Government of the United States and the Government of the Federated States of Micronesia shall conclude prior to the date of submission of this Compact, as amended, to the legislatures of the two countries, the following related agreements which shall come into effect on the effective date of this Compact, as amended, and shall survive in accordance with their terms, as follows:“(1) Federal Programs and Services Agreement Between the Government of the United States of America and the Government of the Federated States of Micronesia Concluded Pursuant to Article III of Title One, Article II of Title Two (including Section 222), and Section 231 of the Compact of Free Association, as amended which includes:“(i) Postal Services and Related Programs;

“(ii) Weather Services and Related Programs;

“(iii) Civil Aviation Safety Service and Related Programs;

“(iv) Civil Aviation Economic Services and Related Programs;

“(v) United States Disaster Preparedness and Response Services and Related Programs;

“(vi) Federal Deposit Insurance Corporation Services and Related Programs; and

“(vii) Telecommunications Services and Related Programs.


“(2) Agreement Between the Government of the United States of America and the Government of the Federated States of Micronesia on Extradition, Mutual Assistance in Law Enforcement Matters and Penal Sanctions Concluded Pursuant to Section 175(a) of the Compact of Free Association, as amended;

“(3) Agreement Between the Government of the United States of America and the Government of the Federated States of Micronesia on Labor Recruitment Concluded Pursuant to Section 175(b) of the Compact of Free Association, as amended;

“(4) Agreement Concerning Procedures for the Implementation of United States Economic Assistance Provided in the Compact of Free Association, as Amended, Between the Government of the United States of America and Government of the Federated States of Micronesia;

“(5) Agreement Between the Government of the United States of America and the Government of the Federated States of Micronesia Implementing Section 215 and Section 216 of the Compact, as Amended, Regarding a Trust Fund;

“(6) Agreement Regarding the Military Use and Operating Rights of the Government of the United States in the Federated States of Micronesia Concluded Pursuant to Sections 211(b), 321 and 323 of the Compact of Free Association, as Amended; and the

“(7) Status of Forces Agreement Between the Government of the United States of America and the Government of the Federated States of Micronesia Concluded Pursuant to Section 323 of the Compact of Free Association, as Amended. [As amended Pub. L. 110–229, title VIII, § 806(b)(1)(N), May 8, 2008, 122 Stat. 873.]



“Section 463“(a) Except as set forth in subsection (b) of this section, any reference in this Compact, as amended, to a provision of the United States Code or the Statutes at Large of the United States constitutes the incorporation of the language of such provision into this Compact, as amended, as such provision was in force on the effective date of this Compact, as amended.

“(b) Any reference in Article IV and Article VI of Title One and Sections 174, 175, 178 and 342 to a provision of the United States Code or the Statutes at Large of the United States or to the Privacy Act, the Freedom of Information Act, the Administrative Procedure Act or the Immigration and Nationality Act constitutes the incorporation of the language of such provision into this Compact, as amended, as such provision was in force on the effective date of this Compact, as amended, or as it may be amended thereafter on a non-discriminatory basis according to the constitutional processes of the United States. [As amended Pub. L. 110–229, title VIII, § 806(b)(1)(O), May 8, 2008, 122 Stat. 873.]



“Article VII“Concluding Provisions“Section 471“Both the Government of the United States and the Government of the Federated States of Micronesia shall take all necessary steps, of a general or particular character, to ensure, no later than the entry into force date of this Compact, as amended, the conformity of its laws, regulations and administrative procedures with the provisions of this Compact, as amended, or in the case of subsection (d) of section 141, as soon as reasonably possible thereafter.


“Section 472“This Compact, as amended, may be accepted, by signature or otherwise, by the Government of the United States and the Government of the Federated States of Micronesia.
“IN WITNESS WHEREOF, the undersigned, duly authorized, have signed this Compact of Free Association, as amended, which shall enter into force upon the exchange of diplomatic notes by which the Government of the United States of America and the Government of the Federated States of Micronesia inform each other about the fulfillment of their respective requirements for entry into force.
“DONE at Pohnpei, Federated States of Micronesia, in duplicate, this fourteenth (14) day of May, 2003, each text being equally authentic.
Signed (May 14, 2003)
For the Government of the
United States of America:
Ambassador Larry M. Dinger
U.S. Ambassador to the
Federated States of Micronesia
Signed (May 14, 2003)
For the Government of the
Federated States of Micronesia:
His Excellency Jesse B. Marehalau
Ambassador Extraordinary and
Plenipotentiary”







Compact of Free Association, as Amended, Between the Government of the United States of America and the Government of the Republic of the Marshall IslandsPub. L. 108–188, title II, § 201(b), Dec. 17, 2003, 117 Stat. 2795, as amended by Pub. L. 110–229, title VIII, § 806(b)(2), May 8, 2008, 122 Stat. 873, provided that: 
“The Compact of Free Association, as amended, between the Government of the United States of America and the Government of the Republic of the Marshall Islands is as follows:
“Preamble“the government of the united states of america and the government of the republic of the marshall islands“Affirming that their Governments and their relationship as Governments are founded upon respect for human rights and fundamental freedoms for all, and that the people of the Republic of the Marshall Islands have the right to enjoy self-government; and
“Affirming the common interests of the United States of America and the Republic of the Marshall Islands in creating and maintaining their close and mutually beneficial relationship through the free and voluntary association of their respective Governments; and
“Affirming the interest of the Government of the United States in promoting the economic advancement and budgetary self-reliance of the Republic of the Marshall Islands; and
“Recognizing that their relationship until the entry into force on October 21, 1986 of the Compact was based upon the International Trusteeship System of the United Nations Charter, and in particular Article 76 of the Charter; and that pursuant to Article 76 of the Charter, the people of the Republic of the Marshall Islands have progressively developed their institutions of self-government, and that in the exercise of their sovereign right to self-determination they, through their freely-expressed wishes, have adopted a Constitution appropriate to their particular circumstances; and
“Recognizing that the Compact reflected their common desire to terminate the Trusteeship and establish a government-to-government relationship which was in accordance with the new political status based on the freely expressed wishes of the people of the Republic of the Marshall Islands and appropriate to their particular circumstances; and
“Recognizing that the people of the Republic of the Marshall Islands have and retain their sovereignty and their sovereign right to self-determination and the inherent right to adopt and amend their own Constitution and form of government and that the approval of the entry of the Government of the Republic of the Marshall Islands into the Compact by the people of the Republic of the Marshall Islands constituted an exercise of their sovereign right to self-determination; and
“Recognizing the common desire of the people of the United States and the people of the Republic of the Marshall Islands to maintain their close government-to-government relationship, the United States and the Republic of the Marshall Islands:
“NOW, THEREFORE, MUTUALLY AGREE to continue and strengthen their relationship of free association by amending the Compact, which continues to provide a full measure of self-government for the people of the Republic of the Marshall Islands; and
“FURTHER AGREE that the relationship of free association derives from and is as set forth in this Compact, as amended, by the Governments of the United States and the Republic of the Marshall Islands; and that, during such relationship of free association, the respective rights and responsibilities of the Government of the United States and the Government of the Republic of the Marshall Islands in regard to this relationship of free association derive from and are as set forth in this Compact, as amended.


“TITLE ONE“GOVERNMENTAL RELATIONS

“Article I“Self-Government“Section 111“The people of the Republic of the Marshall Islands, acting through the Government established under their Constitution, are self-governing.


“Article II“Foreign Affairs“Section 121“(a) The Government of the Republic of the Marshall Islands has the capacity to conduct foreign affairs and shall do so in its own name and right, except as otherwise provided in this Compact, as amended.

“(b) The foreign affairs capacity of the Government of the Republic of the Marshall Islands includes:“(1) the conduct of foreign affairs relating to law of the sea and marine resources matters, including the harvesting, conservation, exploration or exploitation of living and non-living resources from the sea, seabed or subsoil to the full extent recognized under international law;

“(2) the conduct of its commercial, diplomatic, consular, economic, trade, banking, postal, civil aviation, communications, and cultural relations, including negotiations for the receipt of developmental loans and grants and the conclusion of arrangements with other governments and international and intergovernmental organizations, including any matters specially benefiting its individual citizens.


“(c) The Government of the United States recognizes that the Government of the Republic of the Marshall Islands has the capacity to enter into, in its own name and right, treaties and other international agreements with governments and regional and international organizations.

“(d) In the conduct of its foreign affairs, the Government of the Republic of the Marshall Islands confirms that it shall act in accordance with principles of international law and shall settle its international disputes by peaceful means.


“Section 122“The Government of the United States shall support applications by the Government of the Republic of the Marshall Islands for membership or other participation in regional or international organizations as may be mutually agreed.


“Section 123“(a) In recognition of the authority and responsibility of the Government of the United States under Title Three, the Government of the Republic of the Marshall Islands shall consult, in the conduct of its foreign affairs, with the Government of the United States.

“(b) In recognition of the foreign affairs capacity of the Government of the Republic of the Marshall Islands, the Government of the United States, in the conduct of its foreign affairs, shall consult with the Government of the Republic of the Marshall Islands on matters that the Government of the United States regards as relating to or affecting the Government of the Republic of the Marshall Islands.


“Section 124“The Government of the United States may assist or act on behalf of the Government of the Republic of the Marshall Islands in the area of foreign affairs as may be requested and mutually agreed from time to time. The Government of the United States shall not be responsible to third parties for the actions of the Government of the Republic of the Marshall Islands undertaken with the assistance or through the agency of the Government of the United States pursuant to this section unless expressly agreed.


“Section 125“The Government of the United States shall not be responsible for nor obligated by any actions taken by the Government of the Republic of the Marshall Islands in the area of foreign affairs, except as may from time to time be expressly agreed.


“Section 126“At the request of the Government of the Republic of the Marshall Islands and subject to the consent of the receiving state, the Government of the United States shall extend consular assistance on the same basis as for citizens of the United States to citizens of the Republic of the Marshall Islands for travel outside the Republic of the Marshall Islands, the United States and its territories and possessions.


“Section 127“Except as otherwise provided in this Compact, as amended, or its related agreements, all obligations, responsibilities, rights and benefits of the Government of the United States as Administering Authority which resulted from the application pursuant to the Trusteeship Agreement of any treaty or other international agreement to the Trust Territory of the Pacific Islands on October 20, 1986, are, as of that date, no longer assumed and enjoyed by the Government of the United States.



“Article III“Communications“Section 131“(a) The Government of the Republic of the Marshall Islands has full authority and responsibility to regulate its domestic and foreign communications, and the Government of the United States shall provide communications assistance as mutually agreed.

“(b) The Government of the Republic of the Marshall Islands has elected to undertake all functions previously performed by the Government of the United States with respect to domestic and foreign communications, except for those functions set forth in a separate agreement entered into pursuant to this section of the Compact, as amended.


“Section 132“The Government of the Republic of the Marshall Islands shall permit the Government of the United States to operate telecommunications services in the Republic of the Marshall Islands to the extent necessary to fulfill the obligations of the Government of the United States under this Compact, as amended, in accordance with the terms of separate agreements entered into pursuant to this section of the Compact, as amended.



“Article IV“Immigration“Section 141“(a) In furtherance of the special and unique relationship that exists between the United States and the Republic of the Marshall Islands, under the Compact, as amended, any person in the following categories may be admitted to lawfully engage in occupations, and establish residence as a nonimmigrant in the United States and its territories and possessions (the ‘United States’) without regard to paragraphs (5) or (7)(B)(i)(II) of section 212(a) of the Immigration and Nationality Act, as amended, 8 U.S.C. 1182(a)(5) or (7)(B)(i)(II):“(1) a person who, on October 21, 1986, was a citizen of the Trust Territory of the Pacific Islands, as defined in Title 53 of the Trust Territory Code in force on January 1, 1979, and has become and remains a citizen of the Republic of the Marshall Islands;

“(2) a person who acquires the citizenship of the Republic of the Marshall Islands at birth, on or after the effective date of the Constitution of the Republic of the Marshall Islands;

“(3) an immediate relative of a person referred to in paragraphs (1) or (2) of this section, provided that such immediate relative is a naturalized citizen of the Republic of the Marshall Islands who has been an actual resident there for not less than five years after attaining such naturalization and who holds a certificate of actual residence, and further provided, that, in the case of a spouse, such spouse has been married to the person referred to in paragraph (1) or (2) of this section for at least five years, and further provided, that the Government of the United States is satisfied that such naturalized citizen meets the requirement of subsection (b) of section 104 of Public Law 99–239 as it was in effect on the day prior to the effective date of this Compact, as amended;

“(4) a naturalized citizen of the Republic of the Marshall Islands who was an actual resident there for not less than five years after attaining such naturalization and who satisfied these requirements as of April 30, 2003, who continues to be an actual resident and holds a certificate of actual residence, and whose name is included in a list furnished by the Government of the Republic of the Marshall Islands to the Government of the United States no later than the effective date of the Compact, as amended, in form and content acceptable to the Government of the United States, provided, that the Government of the United States is satisfied that such naturalized citizen meets the requirement of subsection (b) of section 104 of Public Law 99–239 as it was in effect on the day prior to the effective date of this Compact, as amended; or

“(5) an immediate relative of a citizen of the Republic of the Marshall Islands, regardless of the immediate relative’s country of citizenship or period of residence in the Republic of the Marshall Islands, if the citizen of the Republic of the Marshall Islands is serving on active duty in any branch of the United States Armed Forces, or in the active reserves.


“(b) Notwithstanding subsection (a) of this section, a person who is coming to the United States pursuant to an adoption outside the United States, or for the purpose of adoption in the United States, is ineligible for admission under the Compact and the Compact, as amended. This subsection shall apply to any person who is or was an applicant for admission to the United States on or after March 1, 2003, including any applicant for admission in removal proceedings (including appellate proceedings) on or after March 1, 2003, regardless of the date such proceedings were commenced. This subsection shall have no effect on the ability of the Government of the United States or any United States State or local government to commence or otherwise take any action against any person or entity who has violated any law relating to the adoption of any person.

“(c) Notwithstanding subsection (a) of this section, no person who has been or is granted citizenship in the Republic of the Marshall Islands, or has been or is issued a Republic of the Marshall Islands passport pursuant to any investment, passport sale, or similar program has been or shall be eligible for admission to the United States under the Compact or the Compact, as amended.

“(d) A person admitted to the United States under the Compact, or the Compact, as amended, shall be considered to have the permission of the Government of the United States to accept employment in the United States. An unexpired Republic of the Marshall Islands passport with unexpired documentation issued by the Government of the United States evidencing admission under the Compact or the Compact, as amended, shall be considered to be documentation establishing identity and employment authorization under section 274A(b)(1)(B) of the Immigration and Nationality Act, as amended, 8 U.S.C. 1324a(b)(1)(B). The Government of the United States will take reasonable and appropriate steps to implement and publicize this provision, and the Government of the Republic of the Marshall Islands will also take reasonable and appropriate steps to publicize this provision.

“(e) For purposes of the Compact and the Compact, as amended:“(1) the term ‘residence’ with respect to a person means the person’s principal, actual dwelling place in fact, without regard to intent, as provided in section 101(a)(33) of the Immigration and Nationality Act, as amended, 8 U.S.C. 1101(a)(33), and variations of the term ‘residence,’ including ‘resident’ and ‘reside,’ shall be similarly construed;

“(2) the term ‘actual residence’ means physical presence in the Republic of the Marshall Islands during eighty-five percent of the five-year period of residency required by section 141(a)(3) and (4);

“(3) the term ‘certificate of actual residence’ means a certificate issued to a naturalized citizen by the Government of the Republic of the Marshall Islands stating that the citizen has complied with the actual residence requirement of section 141(a)(3) or (4);

“(4) the term ‘nonimmigrant’ means an alien who is not an ‘immigrant’ as defined in section 101(a)(15) of such Act, 8 U.S.C. 1101(a)(15); and

“(5) the term ‘immediate relative’ means a spouse, or unmarried son or unmarried daughter less than 21 years of age.


“(f) The Immigration and Nationality Act, as amended, shall apply to any person admitted or seeking admission to the United States (other than a United States possession or territory where such Act does not apply) under the Compact or the Compact, as amended, and nothing in the Compact or the Compact, as amended, shall be construed to limit, preclude, or modify the applicability of, with respect to such person:“(1) any ground of inadmissibility or deportability under such Act (except sections 212(a)(5) and 212(a)(7)(B)(i)(II) of such Act, as provided in subsection (a) of this section), and any defense thereto, provided that, section 237(a)(5) of such Act shall be construed and applied as if it reads as follows: ‘any alien who has been admitted under the Compact, or the Compact, as amended, who cannot show that he or she has sufficient means of support in the United States, is deportable;’

“(2) the authority of the Government of the United States under section 214(a)(1) of such Act to provide that admission as a nonimmigrant shall be for such time and under such conditions as the Government of the United States may by regulations prescribe;

“(3) except for the treatment of certain documentation for purposes of section 274A(b)(1)(B) of such Act as provided by subsection (d) of this section of the Compact, as amended, any requirement under section 274A, including but not limited to section 274A(b)(1)(E);

“(4) section 643 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, Public Law 104–208, and actions taken pursuant to section 643; and

“(5) the authority of the Government of the United States otherwise to administer and enforce the Immigration and Nationality Act, as amended, or other United States law.


“(g) Any authority possessed by the Government of the United States under this section of the Compact or the Compact, as amended, may also be exercised by the Government of a territory or possession of the United States where the Immigration and Nationality Act, as amended, does not apply, to the extent such exercise of authority is lawful under a statute or regulation of such territory or possession that is authorized by the laws of the United States.

“(h) Subsection (a) of this section does not confer on a citizen of the Republic of the Marshall Islands the right to establish the residence necessary for naturalization under the Immigration and Nationality Act, as amended, or to petition for benefits for alien relatives under that Act. Subsection (a) of this section, however, shall not prevent a citizen of the Republic of the Marshall Islands from otherwise acquiring such rights or lawful permanent resident alien status in the United States.


“Section 142“(a) Any citizen or national of the United States may be admitted to lawfully engage in occupations, and reside in the Republic of the Marshall Islands, subject to the rights of the Government of the Republic of the Marshall Islands to deny entry to or deport any such citizen or national as an undesirable alien. Any determination of inadmissibility or deportability shall be based on reasonable statutory grounds and shall be subject to appropriate administrative and judicial review within the Republic of the Marshall Islands. If a citizen or national of the United States is a spouse of a citizen of the Republic of the Marshall Islands, the Government of the Republic of the Marshall Islands shall allow the United States citizen spouse to establish residence. Should the Republic of the Marshall Islands citizen spouse predecease the United States citizen spouse during the marriage, the Government of the Republic of the Marshall Islands shall allow the United States citizen spouse to continue to reside in the Republic of the Marshall Islands.

“(b) In enacting any laws or imposing any requirements with respect to citizens and nationals of the United States entering the Republic of the Marshall Islands under subsection (a) of this section, including any grounds of inadmissibility or deportability, the Government of the Republic of the Marshall Islands shall accord to such citizens and nationals of the United States treatment no less favorable than that accorded to citizens of other countries.

“(c) Consistent with subsection (a) of this section, with respect to citizens and nationals of the United States seeking to engage in employment or invest in the Republic of the Marshall Islands, the Government of the Republic of the Marshall Islands shall adopt immigration-related procedures no less favorable than those adopted by the Government of the United States with respect to citizens of the Republic of the Marshall Islands seeking employment in the United States.


“Section 143“Any person who relinquishes, or otherwise loses, his United States nationality or citizenship, or his Republic of the Marshall Islands citizenship, shall be ineligible to receive the privileges set forth in sections 141 and 142. Any such person may apply for admission to the United States or the Republic of the Marshall Islands, as the case may be, in accordance with any other applicable laws of the United States or the Republic of the Marshall Islands relating to immigration of aliens from other countries. The laws of the Republic of the Marshall Islands or the United States, as the case may be, shall dictate the terms and conditions of any such person’s stay.



“Article V“Representation“Section 151“Relations between the Government of the United States and the Government of the Republic of the Marshall Islands shall be conducted in accordance with the Vienna Convention on Diplomatic Relations. In addition to diplomatic missions and representation, the Governments may establish and maintain other offices and designate other representatives on terms and in locations as may be mutually agreed.


“Section 152“(a) Any citizen or national of the United States who, without authority of the United States, acts as the agent of the Government of the Republic of the Marshall Islands with regard to matters specified in the provisions of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.), that apply with respect to an agent of a foreign principal shall be subject to the requirements of such Act. Failure to comply with such requirements shall subject such citizen or national to the same penalties and provisions of law as apply in the case of the failure of such an agent of a foreign principal to comply with such requirements. For purposes of the Foreign Agents Registration Act of 1938, the Republic of the Marshall Islands shall be considered to be a foreign country.

“(b) Subsection (a) of this section shall not apply to a citizen or national of the United States employed by the Government of the Republic of the Marshall Islands with respect to whom the Government of the Republic of the Marshall Islands from time to time certifies to the Government of the United States that such citizen or national is an employee of the Republic of the Marshall Islands whose principal duties are other than those matters specified in the Foreign Agents Registration Act of 1938, as amended, that apply with respect to an agent of a foreign principal. The agency or officer of the United States receiving such certifications shall cause them to be filed with the Attorney General, who shall maintain a publicly available list of the persons so certified.



“Article VI“Environmental Protection“Section 161“The Governments of the United States and the Republic of the Marshall Islands declare that it is their policy to promote efforts to prevent or eliminate damage to the environment and biosphere and to enrich understanding of the natural resources of the Republic of the Marshall Islands. In order to carry out this policy, the Government of the United States and the Government of the Republic of the Marshall Islands agree to the following mutual and reciprocal undertakings:“(a) The Government of the United States:“(1) shall, for its activities controlled by the U.S. Army at Kwajalein Atoll and in the Mid-Atoll Corridor and for U.S. Army Kwajalein Atoll activities in the Republic of the Marshall Islands, continue to apply the Environmental Standards and Procedures for United States Army Kwajalein Atoll Activities in the Republic of the Marshall Islands, unless and until those Standards or Procedures are modified by mutual agreement of the Governments of the United States and the Republic of the Marshall Islands;

“(2) shall apply the National Environmental Policy Act of 1969, 83 Stat. 852, 42 U.S.C. 4321 et seq., to its activities under the Compact, as amended, and its related agreements as if the Republic of the Marshall Islands were the United States;

“(3) in the conduct of any activity not described in section 161(a)(1) requiring the preparation of an Environmental Impact Statement under section 161(a)(2), shall comply with standards substantively similar to those required by the following laws of the United States, taking into account the particular environment of the Republic of the Marshall Islands; the Endangered Species Act of 1973, as amended, 16 U.S.C. 1531 et seq.; the Clean Air Act, as amended, 42 U.S.C. 7401 et seq.; the Clean Water Act (Federal Water Pollution Control Act), as amended, 33 U.S.C. 1251 et seq.; Title I of the Marine Protection, Research and Sanctuaries Act of 1972 (the Ocean Dumping Act), 33 U.S.C. 1411 et seq.; the Toxic Substances Control Act, as amended, 15 U.S.C. 2601 et seq.; the Solid Waste Disposal Act, as amended, 42 U.S.C. 6901 et seq.; and such other environmental protection laws of the United States and the Republic of the Marshall Islands as may be agreed from time to time with the Government of the Republic of the Marshall Islands;

“(4) shall, prior to conducting any activity not described in section 161(a)(1) requiring the preparation of an Environmental Impact Statement under section 161(a)(2), develop, as agreed with the Government of the Republic of the Marshall Islands, written environmental standards and procedures to implement the substantive provisions of the laws made applicable to U.S. Government activities in the Republic of the Marshall Islands, pursuant to section 161(a)(3).


“(b) The Government of the Republic of the Marshall Islands shall continue to develop and implement standards and procedures to protect its environment. As a reciprocal obligation to the undertakings of the Government of the United States under this Article, the Republic of the Marshall Islands, taking into account its particular environment, shall continue to develop and implement standards for environmental protection substantively similar to those required of the Government of the United States by section 161(a)(3) prior to its conducting activities in the Republic of the Marshall Islands, substantively equivalent to activities conducted there by the Government of the United States and, as a further reciprocal obligation, shall enforce those standards.

“(c) Section 161(a), including any standard or procedure applicable thereunder, and section 161(b) may be modified or superseded in whole or in part by agreement of the Government of the United States and the Government of the Republic of the Marshall Islands.

“(d) In the event that an Environmental Impact Statement is no longer required under the laws of the United States for major Federal actions significantly affecting the quality of the human environment, the regulatory regime established under sections 161(a)(3) and 161(a)(4) shall continue to apply to such activities of the Government of the United States until amended by mutual agreement.

“(e) The President of the United States may exempt any of the activities of the Government of the United States under this Compact, as amended, and its related agreements from any environmental standard or procedure which may be applicable under sections 161(a)(3) and 161(a)(4) if the President determines it to be in the paramount interest of the Government of the United States to do so, consistent with Title Three of this Compact, as amended, and the obligations of the Government of the United States under international law. Prior to any decision pursuant to this subsection, the views of the Government of the Republic of the Marshall Islands shall be sought and considered to the extent practicable. If the President grants such an exemption, to the extent practicable, a report with his reasons for granting such exemption shall be given promptly to the Government of the Republic of the Marshall Islands.

“(f) The laws of the United States referred to in section 161(a)(3) shall apply to the activities of the Government of the United States under this Compact, as amended, and its related agreements only to the extent provided for in this section.


“Section 162“The Government of the Republic of the Marshall Islands may bring an action for judicial review of any administrative agency action or any activity of the Government of the United States pursuant to section 161(a) for enforcement of the obligations of the Government of the United States arising thereunder. The United States District Court for the District of Hawaii and the United States District Court for the District of Columbia shall have jurisdiction over such action or activity, and over actions brought under section 172(b) which relate to the activities of the Government of the United States and its officers and employees, governed by section 161, provided that:“(a) Such actions may only be civil actions for any appropriate civil relief other than punitive damages against the Government of the United States or, where required by law, its officers in their official capacity; no criminal actions may arise under this section.

“(b) Actions brought pursuant to this section may be initiated only by the Government of the Republic of the Marshall Islands.

“(c) Administrative agency actions arising under section 161 shall be reviewed pursuant to the standard of judicial review set forth in 5 U.S.C. 706.

“(d) The United States District Court for the District of Hawaii and the United States District Court for the District of Columbia shall have jurisdiction to issue all necessary processes, and the Government of the United States agrees to submit itself to the jurisdiction of the court; decisions of the United States District Court shall be reviewable in the United States Court of Appeals for the Ninth Circuit or the United States Court of Appeals for the District of Columbia, respectively, or in the United States Supreme Court as provided by the laws of the United States.

“(e) The judicial remedy provided for in this section shall be the exclusive remedy for the judicial review or enforcement of the obligations of the Government of the United States under this Article and actions brought under section 172(b), which relate to the activities of the Government of the United States and its officers and employees governed by section 161.

“(f) In actions pursuant to this section, the Government of the Republic of the Marshall Islands shall be treated as if it were a United States citizen.


“Section 163“(a) For the purpose of gathering data necessary to study the environmental effects of activities of the Government of the United States subject to the requirements of this Article, the Government of the Republic of the Marshall Islands shall be granted access to facilities operated by the Government of the United States in the Republic of the Marshall Islands, to the extent necessary for this purpose, except to the extent such access would unreasonably interfere with the exercise of the authority and responsibility of the Government of the United States under Title Three.

“(b) The Government of the United States, in turn, shall be granted access to the Republic of the Marshall Islands for the purpose of gathering data necessary to discharge its obligations under this Article, except to the extent such access would unreasonably interfere with the exercise of the authority and responsibility of the Government of the Republic of the Marshall Islands under Title One, and to the extent necessary for this purpose shall be granted access to documents and other information to the same extent similar access is provided the Government of the Republic of the Marshall Islands under the Freedom of Information Act, 5 U.S.C. 552.

“(c) The Government of the Republic of the Marshall Islands shall not impede efforts by the Government of the United States to comply with applicable standards and procedures.



“Article VII“General Legal Provisions“Section 171“Except as provided in this Compact, as amended, or its related agreements, the application of the laws of the United States to the Trust Territory of the Pacific Islands by virtue of the Trusteeship Agreement ceased with respect to the Marshall Islands on October 21, 1986, the date the Compact went into effect.


“Section 172“(a) Every citizen of the Republic of the Marshall Islands who is not a resident of the United States shall enjoy the rights and remedies under the laws of the United States enjoyed by any non-resident alien.

“(b) The Government of the Republic of the Marshall Islands and every citizen of the Republic of the Marshall Islands shall be considered to be a ‘person’ within the meaning of the Freedom of Information Act, 5 U.S.C. 552, and of the judicial review provisions of the Administrative Procedure Act, 5 U.S.C. 701–706, except that only the Government of the Republic of the Marshall Islands may seek judicial review under the Administrative Procedure Act or judicial enforcement under the Freedom of Information Act when such judicial review or enforcement relates to the activities of the Government of the United States governed by sections 161 and 162.


“Section 173“The Governments of the United States and the Republic of the Marshall Islands agree to adopt and enforce such measures, consistent with this Compact, as amended, and its related agreements, as may be necessary to protect the personnel, property, installations, services, programs and official archives and documents maintained by the Government of the United States in the Republic of the Marshall Islands pursuant to this Compact, as amended, and its related agreements and by the Government of the Republic of the Marshall Islands in the United States pursuant to this Compact, Compact, as amended, and its related agreements.


“Section 174“Except as otherwise provided in this Compact, as amended, and its related agreements:“(a) The Government of the Republic of the Marshall Islands, and its agencies and officials, shall be immune from the jurisdiction of the courts of the United States, and the Government of the United States, and its agencies and officials, shall be immune from the jurisdiction of the courts of the Republic of the Marshall Islands.

“(b) The Government of the United States accepts responsibility for and shall pay:“(1) any unpaid money judgment rendered by the High Court of the Trust Territory of the Pacific Islands against the Government of the United States with regard to any cause of action arising as a result of acts or omissions of the Government of the Trust Territory of the Pacific Islands or the Government of the United States prior to October 21, 1986;

“(2) any claim settled by the claimant and the Government of the Trust Territory of the Pacific Islands but not paid as of October 21, 1986; and

“(3) settlement of any administrative claim or of any action before a court of the Trust Territory of the Pacific Islands or the Government of the United States, arising as a result of acts or omissions of the Government of the Trust Territory of the Pacific Islands or the Government of the United States.


“(c) Any claim not referred to in section 174(b) and arising from an act or omission of the Government of the Trust Territory of the Pacific Islands or the Government of the United States prior to the effective date of the Compact shall be adjudicated in the same manner as a claim adjudicated according to section 174(d). In any claim against the Government of the Trust Territory of the Pacific Islands, the Government of the United States shall stand in the place of the Government of the Trust Territory of the Pacific Islands. A judgment on any claim referred to in section 174(b) or this subsection, not otherwise satisfied by the Government of the United States, may be presented for certification to the United States Court of Appeals for the Federal Circuit, or its successor courts, which shall have jurisdiction therefore, notwithstanding the provisions of 28 U.S.C. 1502, and which court’s decisions shall be reviewable as provided by the laws of the United States. The United States Court of Appeals for the Federal Circuit shall certify such judgment, and order payment thereof, unless it finds, after a hearing, that such judgment is manifestly erroneous as to law or fact, or manifestly excessive. In either of such cases the United States Court of Appeals for the Federal Circuit shall have jurisdiction to modify such judgment.

“(d) The Government of the Republic of the Marshall Islands shall not be immune from the jurisdiction of the courts of the United States, and the Government of the United States shall not be immune from the jurisdiction of the courts of the Republic of the Marshall Islands in any civil case in which an exception to foreign state immunity is set forth in the Foreign Sovereign Immunities Act (28 U.S.C. 1602 et seq.) or its successor statutes. [As amended Pub. L. 110–229, title VIII, § 806(b)(2)(A), May 8, 2008, 122 Stat. 873.]


“Section 175“(a) A separate agreement, which shall come into effect simultaneously with this Compact, as amended, and shall have the force of law, shall govern mutual assistance and cooperation in law enforcement matters, including the pursuit, capture, imprisonment and extradition of fugitives from justice and the transfer of prisoners, as well as other law enforcement matters. In the United States, the laws of the United States governing international extradition, including 18 U.S.C. 3184, 3186, and 3188–95, shall be applicable to the extradition of fugitives under the separate agreement, and the laws of the United States governing the transfer of prisoners, including 18 U.S.C. 4100–15, shall be applicable to the transfer of prisoners under the separate agreement; and

“(b) A separate agreement, which shall come into effect simultaneously with this Compact, as amended, and shall have the force of law, shall govern requirements relating to labor recruitment practices, including registration, reporting, suspension or revocation of authorization to recruit persons for employment in the United States, and enforcement for violations of such requirements.


“Section 176“The Government of the Republic of the Marshall Islands confirms that final judgments in civil cases rendered by any court of the Trust Territory of the Pacific Islands shall continue in full force and effect, subject to the constitutional power of the courts of the Republic of the Marshall Islands to grant relief from judgments in appropriate cases.


“Section 177

“Section 177 of the Compact entered into force with respect to the Marshall Islands on October 21, 1986 as follows:“ ‘(a) The Government of the United States accepts the responsibility for compensation owing to citizens of the Marshall Islands, or the Federated States of Micronesia (or Palau) for loss or damage to property and person of the citizens of the Marshall Islands, or the Federated States of Micronesia, resulting from the nuclear testing program which the Government of the United States conducted in the Northern Marshall Islands between June 30, 1946, and August 18, 1958.
“ ‘(b) The Government of the United States and the Government of the Marshall Islands shall set forth in a separate agreement provisions for the just and adequate settlement of all such claims which have arisen in regard to the Marshall Islands and its citizens and which have not as yet been compensated or which in the future may arise, for the continued administration by the Government of the United States of direct radiation related medical surveillance and treatment programs and radiological monitoring activities and for such additional programs and activities as may be mutually agreed, and for the assumption by the Government of the Marshall Islands of responsibility for enforcement of limitations on the utilization of affected areas developed in cooperation with the Government of the United States and for the assistance by the Government of the United States in the exercise of such responsibility as may be mutually agreed. This separate agreement shall come into effect simultaneously with this Compact and shall remain in effect in accordance with its own terms.
“ ‘(c) The Government of the United States shall provide to the Government of the Marshall Islands, on a grant basis, the amount of $150 million to be paid and distributed in accordance with the separate agreement referred to in this Section, and shall provide the services and programs set forth in this separate agreement, the language of which is incorporated into this Compact.’.
The Compact, as amended, makes no changes to, and has no effect upon, Section 177 of the Compact, nor does the Compact, as amended, change or affect the separate agreement referred to in Section 177 of the Compact including Articles IX and X of that separate agreement, and measures taken by the parties thereunder. [As amended Pub. L. 110–229, title VIII, § 806(b)(2)(B), May 8, 2008, 122 Stat. 873.]


“Section 178“(a) The Federal agencies of the Government of the United States that provide services and related programs in the Republic of the Marshall Islands pursuant to Title Two are authorized to settle and pay tort claims arising in the Republic of the Marshall Islands from the activities of such agencies or from the acts or omissions of the employees of such agencies. Except as provided in section 178(b), the provisions of 28 U.S.C. 2672 and 31 U.S.C. 1304 shall apply exclusively to such administrative settlements and payments.

“(b) Claims under section 178(a) that cannot be settled under section 178(a) shall be disposed of exclusively in accordance with Article II of Title Four. Arbitration awards rendered pursuant to this subsection shall be paid out of funds under 31 U.S.C. 1304.

“(c) The Government of the United States and the Government of the Republic of the Marshall Islands shall, in the separate agreement referred to in section 231, provide for:“(1) the administrative settlement of claims referred to in section 178(a), including designation of local agents in each State of the Republic of the Marshall Islands; such agents to be empowered to accept, investigate and settle such claims, in a timely manner, as provided in such separate agreements; and

“(2) arbitration, referred to in section 178(b), in a timely manner, at a site convenient to the claimant, in the event a claim is not otherwise settled pursuant to section 178(a).


“(d) The provisions of section 174(d) shall not apply to claims covered by this section.

“(e) Except as otherwise explicitly provided by law of the United States, this Compact, as amended, or its related agreements, neither the Government of the United States, its instrumentalities, nor any person acting on behalf of the Government of the United States, shall be named a party in any action based on, or arising out of, the activity or activities of a recipient of any grant or other assistance provided by the Government of the United States (or the activity or activities of the recipient’s agency or any other person or entity acting on behalf of the recipient).


“Section 179“(a) The courts of the Republic of the Marshall Islands shall not exercise criminal jurisdiction over the Government of the United States, or its instrumentalities.

“(b) The courts of the Republic of the Marshall Islands shall not exercise criminal jurisdiction over any person if the Government of the United States provides notification to the Government of the Republic of the Marshall Islands that such person was acting on behalf of the Government of the United States, for actions taken in furtherance of section 221 or 224 of this Compact, as amended, or any other provision of law authorizing financial, program, or service assistance to the Republic of the Marshall Islands. [As amended Pub. L. 110–229, title VIII, § 806(b)(2)(C), May 8, 2008, 122 Stat. 873.]




“TITLE TWO“ECONOMIC RELATIONS

“Article I“Grant Assistance“Section 211 - Annual Grant Assistance“(a) In order to assist the Government of the Republic of the Marshall Islands in its efforts to promote the economic advancement and budgetary self-reliance of its people, and in recognition of the special relationship that exists between the Republic of the Marshall Islands and the United States, the Government of the United States shall provide assistance on a grant basis for a period of twenty years in the amounts set forth in section 217, commencing on the effective date of this Compact, as amended. Such grants shall be used for assistance in education, health care, the environment, public sector capacity building, and private sector development, or for other areas as mutually agreed, with priorities in the education and health care sectors. Consistent with the medium-term budget and investment framework described in subsection (f) of this section, the proposed division of this amount among the identified areas shall require the concurrence of both the Government of the United States and the Government of the Republic of the Marshall Islands, through the Joint Economic Management and Financial Accountability Committee described in section 214. The Government of the United States shall disburse the grant assistance and monitor the use of such grant assistance in accordance with the provisions of this Article and an Agreement Concerning Procedures for the Implementation of United States Economic Assistance Provided in the Compact of Free Association, as amended[,] Between the Government of the United States of America and the Government of the Republic of the Marshall Islands (‘Fiscal Procedures Agreement’) which shall come into effect simultaneously with this Compact, as amended.“(1) Education.—United States grant assistance shall be made available in accordance with the strategic framework described in subsection (f) of this section to support and improve the educational system of the Republic of the Marshall Islands and develop the human, financial, and material resources necessary for the Republic of the Marshall Islands to perform these services. Emphasis should be placed on advancing a quality basic education system.

“(2) Health.—United States grant assistance shall be made available in accordance with the strategic framework described in subsection (f) of this section to support and improve the delivery of preventive, curative and environmental care and develop the human, financial, and material resources necessary for the Republic of the Marshall Islands to perform these services.

“(3) Private sector development.—United States grant assistance shall be made available in accordance with the strategic framework described in subsection (f) of this section to support the efforts of the Republic of the Marshall Islands to attract foreign investment and increase indigenous business activity by vitalizing the commercial environment, ensuring fair and equitable application of the law, promoting adherence to core labor standards, maintaining progress toward privatization of state-owned and partially state-owned enterprises, and engaging in other reforms.

“(4) Capacity building in the public sector.—United States grant assistance shall be made available in accordance with the strategic framework described in subsection (f) of this section to support the efforts of the Republic of the Marshall Islands to build effective, accountable and transparent national and local government and other public sector institutions and systems.

“(5) Environment.—United States grant assistance shall be made available in accordance with the strategic framework described in subsection (f) of this section to increase environmental protection; establish and manage conservation areas; engage in environmental infrastructure planning, design construction and operation; and to involve the citizens of the Republic of the Marshall Islands in the process of conserving their country’s natural resources.


“(b) Kwajalein Atoll.—“(1) Of the total grant assistance made available under subsection (a) of this section, the amount specified herein shall be allocated annually from fiscal year 2004 through fiscal year 2023 (and thereafter in accordance with the Agreement Regarding the Military Use and Operating Rights of the Government of the United States in the Republic of the Marshall Islands concluded Pursuant to Sections 321 and 323 of the Compact of Free Association, as Amended (Agreement between the Government of the United States and the Government of the Republic of the Marshall Islands Regarding Military Use and Operating Rights)) to advance the objectives and specific priorities set forth in subsections (a) and (d) of this section and the Fiscal Procedures Agreement, to address the special needs of the community at Ebeye, Kwajalein Atoll and other Marshallese communities within Kwajalein Atoll. This United States grant assistance shall be made available, in accordance with the medium-term budget and investment framework described in subsection (f) of this section, to support and improve the infrastructure and delivery of services and develop the human and material resources necessary for the Republic of the Marshall Islands to carry out its responsibility to maintain such infrastructure and deliver such services. The amount of this assistance shall be $3,100,000, with an inflation adjustment as provided in section 218, from fiscal year 2004 through fiscal year 2013 and the fiscal year 2013 level of funding, with an inflation adjustment as provided in section 218, will be increased by $2 million for fiscal year 2014. The fiscal year 2014 level of funding, with an inflation adjustment as provided in section 218, will be made available from fiscal year 2015 through fiscal year 2023 (and thereafter as noted above).

“(2) The Government of the United States shall also provide to the Government of the Republic of the Marshall Islands, in conjunction with section 321(a) of this Compact, as amended, an annual payment from fiscal year 2004 through fiscal year 2023 (and thereafter in accordance with the Agreement between the Government of the United States and the Government of the Republic of the Marshall Islands Regarding Military Use and Operating Rights) of $1.9 million. This grant assistance will be subject to the Fiscal Procedures Agreement and will be adjusted for inflation under section 218 and used to address the special needs of the community at Ebeye, Kwajalein Atoll and other Marshallese communities within Kwajalein Atoll with emphasis on the Kwajalein landowners, as described in the Fiscal Procedures Agreement.

“(3) Of the total grant assistance made available under subsection (a) of this section, and in conjunction with section 321(a) of the Compact, as amended, $200,000, with an inflation adjustment as provided in section 218, shall be allocated annually from fiscal year 2004 through fiscal year 2023 (and thereafter as provided in the Agreement between the Government of the United States and the Government of the Republic of the Marshall Islands Regarding Military Use and Operating Rights) for a grant to support increased participation of the Government of the Republic of the Marshall Islands Environmental Protection Authority in the annual U.S. Army Kwajalein Atoll Environmental Standards Survey and to promote a greater Government of the Republic of the Marshall Islands capacity for independent analysis of the Survey’s findings and conclusions.


“(c) Humanitarian Assistance—Republic of the Marshall Islands Program.—In recognition of the special development needs of the Republic of the Marshall Islands, the Government of the United States shall make available to the Government of the Republic of the Marshall Islands, on its request and to be deducted from the grant amount made available under subsection (a) of this section, a Humanitarian Assistance—Republic of the Marshall Islands (‘HARMI’) Program with emphasis on health, education, and infrastructure (including transportation), projects and such other projects as mutually agreed. The terms and conditions of the HARMI shall be set forth in the Agreement Regarding the Military Use and Operating Rights of the Government of the United States in the Republic of the Marshall Islands Concluded Pursuant to Sections 321 and 323 of the Compact of Free Association, as Amended, which shall come into effect simultaneously with the amendments to this Compact.

“(d) Public Infrastructure.—“(1) Unless otherwise agreed, not less than 30 percent and not more than 50 percent of U.S. annual grant assistance provided under this section shall be made available in accordance with a list of specific projects included in the infrastructure improvement and maintenance plan prepared by the Government of the Republic of the Marshall Islands as part of the strategic framework described in subsection (f) of this section.

“(2) Infrastructure maintenance fund.—Five percent of the annual public infrastructure grant made available under paragraph (1) of this subsection shall be set aside, with an equal contribution from the Government of the Republic of the Marshall Islands, as a contribution to an Infrastructure Maintenance Fund. Administration of the Infrastructure Maintenance Fund shall be governed by the Fiscal Procedures Agreement.


“(e) Disaster Assistance Emergency Fund.—Of the total grant assistance made available under subsection (a) of this section, an amount of two hundred thousand dollars ($200,000) shall be provided annually, with an equal contribution from the Government of the Republic of the Marshall Islands, as a contribution to a Disaster Assistance Emergency Fund (‘DAEF’). Any funds from the DAEF may be used only for assistance and rehabilitation resulting from disasters and emergencies. The funds will be accessed upon declaration of a State of Emergency by the Government of the Republic of the Marshall Islands, with the concurrence of the United States Chief of Mission to the Republic of the Marshall Islands. Administration of the DAEF shall be governed by the Fiscal Procedures Agreement and the Federal Programs and Services Agreement referred to in section 231.

“(f) Budget and Investment Framework.—The Government of the Republic of the Marshall Islands shall prepare and maintain an official medium-term budget and investment framework. The framework shall be strategic in nature, shall be continuously reviewed and updated through the annual budget process, and shall make projections on a multi-year rolling basis. Each of the sectors and areas named in subsections (a), (b), and (d) of this section, or other sectors and areas as mutually agreed, shall be accorded specific treatment in the framework. Those portions of the framework that contemplate the use of United States grant funds shall require the concurrence of both the Government of the United States and the Government of the Republic of the Marshall Islands. [As amended Pub. L. 110–229, title VIII, § 806(b)(2)(D), May 8, 2008, 122 Stat. 873.]


“Section 212 - Kwajalein Impact and Use“The Government of the United States shall provide to the Government of the Republic of the Marshall Islands in conjunction with section 321(a) of the Compact, as amended, and the agreement between the Government of the United States and the Government of the Republic of the Marshall Islands regarding military use and operating rights, a payment in fiscal year 2004 of $15,000,000, with no adjustment for inflation. In fiscal year 2005 and through fiscal year 2013, the annual payment will be the fiscal year 2004 amount ($15,000,000) with an inflation adjustment as provided under section 218. In fiscal year 2014, the annual payment will be $18,000,000 (with no adjustment for inflation) or the fiscal year 2013 amount with an inflation adjustment under section 218, whichever is greater. For fiscal year 2015 through fiscal year 2023 (and thereafter in accordance with the Agreement between the Government of the United States and the Government of the Republic of the Marshall Islands Regarding Military Use and Operating Rights) the annual payment will be the fiscal year 2014 amount, with an inflation adjustment as provided under section 218.


“Section 213 - Accountability“(a) Regulations and policies normally applicable to United States financial assistance to its state and local governments, as set forth in the Fiscal Procedures Agreement, shall apply to each grant described in section 211, and to grants administered under section 221 below, except as modified in the separate agreements referred to in section 231 of this Compact, as amended, or by U.S. law. As set forth in the Fiscal Procedures Agreement, reasonable terms and conditions, including annual performance indicators that are necessary to ensure effective use of United States assistance and reasonable progress toward achieving program objectives may be attached. In addition, the United States may seek appropriate remedies for noncompliance with the terms and conditions attached to the assistance, or for failure to comply with section 234, including withholding assistance.

“(b) The Government of the United States shall, for each fiscal year of the twenty years during which assistance is to be provided on a sector grant basis under section 211 (a), grant the Government of the Republic of the Marshall Islands an amount equal to the lesser of (i) one half of the reasonable, properly documented cost incurred during such fiscal year to conduct the annual audit required under Article VIII (2) of the Fiscal Procedures Agreement or (ii) $500,000. Such amount will not be adjusted for inflation under section 218 or otherwise.


“Section 214 - Joint Economic Management and Financial Accountability Committee“The Governments of the United States and the Republic of the Marshall Islands shall establish a Joint Economic Management and Financial Accountability Committee, composed of a U.S. chair, two other members from the Government of the United States and two members from the Government of the Republic of the Marshall Islands. The Joint Economic Management and Financial Accountability Committee shall meet at least once each year to review the audits and reports required under this Title and the Fiscal Procedures Agreement, evaluate the progress made by the Republic of the Marshall Islands in meeting the objectives identified in its framework described in subsection (f) of section 211, with particular focus on those parts of the framework dealing with the sectors and areas identified in subsection (a) of section 211, identify problems encountered, and recommend ways to increase the effectiveness of U.S. assistance made available under this Title. The establishment and operations of the Joint Economic Management and Financial Accountability Committee shall be governed by the Fiscal Procedures Agreement.


“Section 215 - Annual Report“The Government of the Republic of the Marshall Islands shall report annually to the President of the United States on the use of United States sector grant assistance and other assistance and progress in meeting mutually agreed program and economic goals. The Joint Economic Management and Financial Accountability Committee shall review and comment on the report and make appropriate recommendations based thereon.


“Section 216 - Trust Fund“(a) The United States shall contribute annually for twenty years from the effective date of the Compact, as amended, in the amounts set forth in section 217 into a trust fund established in accordance with the Agreement Between the Government of the United States of America and the Government of the Republic of the Marshall Islands Implementing Section 216 and Section 217 of the Compact, as Amended, Regarding a Trust Fund (‘Trust Fund Agreement’), which shall come into effect simultaneously with this Compact, as amended. Upon termination of the annual grant assistance under section 211 (a), (d) and (e), the earnings of the fund shall thereafter be used for the purposes described in section 211 or as otherwise mutually agreed.

“(b) The United States contribution into the Trust Fund described in subsection (a) of this section is conditioned on the Government of the Republic of the Marshall Islands contributing to the Trust Fund at least $25,000,000, on the effective date of the Trust Fund Agreement or on October 1, 2003, whichever is later, $2,500,000 prior to October 1, 2004, and $2,500,000 prior to October 1, 2005. Any funds received by the Republic of the Marshall Islands under section 111(d) of Public Law 99–239 (January 14, 1986), or successor provisions, would be contributed to the Trust Fund as a Republic of the Marshall Islands’ contribution.

“(c) The terms regarding the investment and management of funds and use of the income of the Trust Fund shall be governed by the Trust Fund Agreement. Funds derived from United States investment shall not be subject to Federal or state taxes in the United States or any taxes in the Republic of the Marshall Islands. The Trust Fund Agreement shall also provide for annual reports to the Government of the United States and to the Government of the Republic of the Marshall Islands. The Trust Fund Agreement shall provide for appropriate distributions of trust fund proceeds to the Republic of the Marshall Islands and for appropriate remedies for the failure of the Republic of the Marshall Islands to use income of the Trust Fund for the annual grant purposes set forth in section 211. These remedies may include the return to the United States of the present market value of its contributions to the Trust Fund and the present market value of any undistributed income on the contributions of the United States. If this Compact, as amended, is terminated, the provisions of sections 451–453 of the Compact, as amended, and the Trust Fund Agreement shall govern treatment of any U.S. contributions to the Trust Fund or accrued income thereon.


“Section 217 - Annual Grant Funding and Trust Fund Contributions“The funds described in sections 211, 212, 213(b), and 216 shall be made available as follows:












[In millions of dollars]


Fiscal yearAnnual Grants Section 211Audit Grant Section 213(b)Trust Fund Section 216 (a&c)Kwajalein Impact Section 212Total


200435.2.5715.057.7
200534.7.57.515.057.7
200634.2.5815.057.7
200733.7.58.515.057.7
200833.2.5915.057.7
200932.7.59.515.057.7
201032.2.51015.057.7
201131.7.510.515.057.7
201231.2.51115.057.7
201330.7.511.515.057.7
201432.2.51218.062.7
201531.7.512.518.062.7
201631.2.51318.062.7
201730.7.513.518.062.7
201830.2.51418.062.7
201929.7.514.518.062.7
202029.2.51518.062.7
202128.7.515.518.062.7
202228.2.51618.062.7
202327.7.516.518.062.7




“Section 218 - Inflation Adjustment“Except as otherwise provided, the amounts stated in this Title shall be adjusted for each United States Fiscal Year by the percent that equals two-thirds of the percent change in the United States Gross Domestic Product Implicit Price Deflator, or 5 percent, whichever is less in any one year, using the beginning of Fiscal Year 2004 as a base.


“Section 219 - Carry-Over of Unused Funds“If in any year the funds made available by the Government of the United States for that year pursuant to this Article are not completely obligated by the Government of the Republic of the Marshall Islands, the unobligated balances shall remain available in addition to the funds to be provided in subsequent years.


“Article II“Services and Program Assistance“Section 221“(a) Services.—The Government of the United States shall make available to the Republic of the Marshall Islands, in accordance with and to the extent provided in the Federal Programs and Services Agreement referred to in section 231, the services and related programs of:“(1) the United States Weather Service;

“(2) the United States Postal Service;

“(3) the United States Federal Aviation Administration;

“(4) the United States Department of Transportation; and

“(5) the Department of Homeland Security (Federal Emergency Management Agency), and the United States Agency for International Development, Office of Foreign Disaster Assistance.

Upon the effective date of this Compact, as amended, the United States Departments and Agencies named or having responsibility to provide these services and related programs shall have the authority to implement the relevant provisions of the Federal Programs and Services Agreement referred to in section 231.

“(b) Programs.—“(1) Other than the services and programs covered by subsection (a) of this section, and to the extent authorized by the Congress of the United States, the Government of the United States shall make available to the Republic of the Marshall Islands the services and programs that were available to the Republic of the Marshall Islands on the effective date of this Compact, as amended, to the extent that such services and programs continue to be available to State and local governments of the United States. As set forth in the Fiscal Procedures Agreement, funds provided under subsection (a) of section 211 shall be considered to be local revenues of the Government of the Republic of the Marshall Islands when used as the local share required to obtain Federal programs and services.

“(2) Unless provided otherwise by U.S. law, the services and programs described in paragraph (1) of this subsection shall be extended in accordance with the terms of the Federal Programs and Services Agreement.


“(c) The Government of the United States shall have and exercise such authority as is necessary to carry out its responsibilities under this Title and the Federal Programs and Services Agreement, including the authority to monitor and administer all service and program assistance provided by the United States to the Republic of the Marshall Islands. The Federal Programs and Services Agreement shall also set forth the extent to which services and programs shall be provided to the Republic of the Marshall Islands.

“(d) Except as provided elsewhere in this Compact, as amended, under any separate agreement entered into under this Compact, as amended, or otherwise under U.S. law, all Federal domestic programs extended to or operating in the Republic of the Marshall Islands shall be subject to all applicable criteria, standards, reporting requirements, auditing procedures, and other rules and regulations applicable to such programs and services when operating in the United States.

“(e) The Government of the United States shall make available to the Republic of the Marshall Islands alternate energy development projects, studies, and conservation measures to the extent provided for the Freely Associated States in the laws of the United States. [As amended Pub. L. 110–229, title VIII, § 806(b)(2)(E), May 8, 2008, 122 Stat. 873.]


“Section 222“The Government of the United States and the Government of the Republic of the Marshall Islands may agree from time to time to extend to the Republic of the Marshall Islands additional United States grant assistance, services and programs, as provided under the laws of the United States. Unless inconsistent with such laws, or otherwise specifically precluded by the Government of the United States at the time such additional grant assistance, services, or programs are extended, the Federal Programs and Services Agreement shall apply to any such assistance, services or programs.


“Section 223“The Government of the Republic of the Marshall Islands shall make available to the Government of the United States at no cost such land as may be necessary for the operations of the services and programs provided pursuant to this Article, and such facilities as are provided by the Government of the Republic of the Marshall Islands at no cost to the Government of the United States as of the effective date of this Compact, as amended, or as may be mutually agreed thereafter.


“Section 224“The Government of the Republic of the Marshall Islands may request, from the time to time, technical assistance from the Federal agencies and institutions of the Government of the United States, which are authorized to grant such technical assistance in accordance with its laws. If technical assistance is granted pursuant to such a request, the Government of the United States shall provide the technical assistance in a manner which gives priority consideration to the Republic of the Marshall Islands over other recipients not a part of the United States, its territories or possessions, and equivalent consideration to the Republic of the Marshall Islands with respect to other states in Free Association with the United States. Such assistance shall be made available on a reimbursable or non-reimbursable basis to the extent provided by United States law.



“Article III“Administrative Provisions“Section 231“The specific nature, extent and contractual arrangements of the services and programs provided for in section 221 of this Compact, as amended, as well as the legal status of agencies of the Government of the United States, their civilian employees and contractors, and the dependents of such personnel while present in the Republic of the Marshall Islands, and other arrangements in connection with the assistance, services, or programs furnished by the Government of the United States, are set forth in a Federal Programs and Services Agreement which shall come into effect simultaneously with this Compact, as amended.


“Section 232“The Government of the United States, in consultation with the Government of the Republic of the Marshall Islands, shall determine and implement procedures for the periodic audit of all grants and other assistance made under Article I of this Title and of all funds expended for the services and programs provided under Article II of this Title. Further, in accordance with the Fiscal Procedures Agreement described in subsection (a) of section 211, the Comptroller General of the United States shall have such powers and authorities as described in section 103(k) of Public Law 108–188, 117 Stat. 2734, December 17, 2003. [As amended Pub. L. 110–229, title VIII, § 806(b)(2)(F), May 8, 2008, 122 Stat. 873.]


“Section 233“Approval of this Compact, as amended, by the Government of the United States, in accordance with its constitutional processes, shall constitute a pledge by the United States that the sums and amounts specified as grants in section 211 of this Compact, as amended, shall be appropriated and paid to the Republic of the Marshall Islands for such period as those provisions of this Compact, as amended, remain in force, provided that the Republic of the Marshall Islands complies with the terms and conditions of this Title and related subsidiary agreements.


“Section 234“The Government of the Republic of the Marshall Islands pledges to cooperate with, permit, and assist if reasonably requested, designated and authorized representatives of the Government of the United States charged with investigating whether Compact funds, or any other assistance authorized under this Compact, as amended, have, or are being, used for purposes other than those set forth in this Compact, as amended, or its subsidiary agreements. In carrying out this investigative authority, such United States Government representatives may request that the Government of the Republic of the Marshall Islands subpoena documents and records and compel testimony in accordance with the laws and Constitution of the Republic of the Marshall Islands. Such assistance by the Government of the Republic of the Marshall Islands to the Government of the United States shall not be unreasonably withheld. The obligation of the Government of the Marshall Islands to fulfill its pledge herein is a condition to its receiving payment of such funds or other assistance authorized under this Compact, as amended. The Government of the United States shall pay any reasonable costs for extraordinary services executed by the Government of the Marshall Islands in carrying out the provisions of this section.



“Article IV“Trade“Section 241“The Republic of the Marshall Islands is not included in the customs territory of the United States.


“Section 242“The President shall proclaim the following tariff treatment for articles imported from the Republic of the Marshall Islands which shall apply during the period of effectiveness of this title:“(a) Unless otherwise excluded, articles imported from the Republic of the Marshall Islands, subject to the limitations imposed under section 503(b) of title V of the Trade Act of 1974 (19 U.S.C. 2463(b)), shall be exempt from duty.

“(b) Only tuna in airtight containers provided for in heading 1604.14.22 of the Harmonized Tariff Schedule of the United States that is imported from the Republic of the Marshall Islands and the Federated States of Micronesia during any calendar year not to exceed 10 percent of apparent United States consumption of tuna in airtight containers during the immediately preceding calendar year, as reported by the National Marine Fisheries Service, shall be exempt from duty; but the quantity of tuna given duty-free treatment under this paragraph for any calendar year shall be counted against the aggregated quantity of tuna in airtight containers that is dutiable under rate column numbered 1 of such heading 1604.14.22 for that calendar year.

“(c) The duty-free treatment provided under subsection (a) shall not apply to:“(1) watches, clocks, and timing apparatus provided for in Chapter 91, excluding heading 9113, of the Harmonized Tariff Schedule of the United States;

“(2) buttons (whether finished or not finished) provided for in items 9606.21.40 and 9606.29.20 of such Schedule;

“(3) textile and apparel articles which are subject to textile agreements; and

“(4) footwear, handbags, luggage, flat goods, work gloves, and leather wearing apparel which were not eligible articles for purposes of title V of the Trade Act of 1974 (19 U.S.C. 2461, et seq.) on April 1, 1984.


“(d) If the cost or value of materials produced in the customs territory of the United States is included with respect to an eligible article which is a product of the Republic of the Marshall Islands, an amount not to exceed 15 percent of the appraised value of the article at the time it is entered that is attributable to such United States cost or value may be applied for duty assessment purposes toward determining the percentage referred to in section 503(a)(2) of title V of the Trade Act of 1974.


“Section 243“Articles imported from the Republic of the Marshall Islands which are not exempt from duty under subsections (a), (b), (c), and (d) of section 242 shall be subject to the rates of duty set forth in column numbered 1-general of the Harmonized Tariff Schedule of the United States (HTSUS).


“Section 244“(a) All products of the United States imported into the Republic of the Marshall Islands shall receive treatment no less favorable than that accorded like products of any foreign country with respect to customs duties or charges of a similar nature and with respect to laws and regulations relating to importation, exportation, taxation, sale, distribution, storage or use.

“(b) The provisions of subsection (a) shall not apply to advantages accorded by the Republic of the Marshall Islands by virtue of their full membership in the Pacific Island Countries Trade Agreement (PICTA), done on August 18, 2001, to those governments listed in Article 26 of PICTA, as of the date the Compact, as amended, is signed.

“(c) Prior to entering into consultations on, or concluding, a free trade agreement with governments not listed in Article 26 of PICTA, the Republic of the Marshall Islands shall consult with the United States regarding whether or how subsection (a) of section 244 shall be applied.



“Article V“Finance and Taxation“Section 251“The currency of the United States is the official circulating legal tender of the Republic of the Marshall Islands. Should the Government of the Republic of the Marshall Islands act to institute another currency, the terms of an appropriate currency transitional period shall be as agreed with the Government of the United States.


“Section 252“The Government of the Republic of the Marshall Islands may, with respect to United States persons, tax income derived from sources within its respective jurisdiction, property situated therein, including transfers of such property by gift or at death, and products consumed therein, in such manner as the Government of the Republic of the Marshall Islands deems appropriate. The determination of the source of any income, or the situs of any property, shall for purposes of this Compact, as amended, be made according to the United States Internal Revenue Code.


“Section 253“A citizen of the Republic of the Marshall Islands, domiciled therein, shall be exempt from estate, gift, and generation-skipping transfer taxes imposed by the Government of the United States, provided that such citizen of the Republic of the Marshall Islands is neither a citizen nor a resident of the United States.


“Section 254“(a) In determining any income tax imposed by the Government of the Republic of the Marshall Islands, the Government of the Republic of the Marshall Islands shall have authority to impose tax upon income derived by a resident of the Republic of the Marshall Islands from sources without the Republic of the Marshall Islands, in the same manner and to the same extent as the Government of the Republic of the Marshall Islands imposes tax upon income derived from within its own jurisdiction. If the Government of the Republic of the Marshall Islands exercises such authority as provided in this subsection, any individual resident of the Republic of the Marshall Islands who is subject to tax by the Government of the United States on income which is also taxed by the Government of the Republic of the Marshall Islands shall be relieved of liability to the Government of the United States for the tax which, but for this subsection, would otherwise be imposed by the Government of the United States on such income. However, the relief from liability to the United States Government referred to in the preceding sentence means only relief in the form of the foreign tax credit (or deduction in lieu thereof) available with respect to the income taxes of a possession of the United States, and relief in the form of the exclusion under section 911 of the Internal Revenue Code of 1986. For purposes of this section, the term ‘resident of the Republic of the Marshall Islands’ shall be deemed to include any person who was physically present in the Republic of the Marshall Islands for a period of 183 or more days during any taxable year.

“(b) If the Government of the Republic of the Marshall Islands subjects income to taxation substantially similar to that which was imposed by the Trust Territory Code in effect on January 1, 1980, such Government shall be deemed to have exercised the authority described in section 254(a).


“Section 255“For purposes of section 274(h)(3)(A) of the U.S. Internal Revenue Code of 1986, the term ‘North American Area’ shall include the Republic of the Marshall Islands.




“TITLE THREE“SECURITY AND DEFENSE RELATIONS

“Article I“Authority and Responsibility“Section 311“(a) The Government of the United States has full authority and responsibility for security and defense matters in or relating to the Republic of the Marshall Islands.

“(b) This authority and responsibility includes:“(1) the obligation to defend the Republic of the Marshall Islands and its people from attack or threats thereof as the United States and its citizens are defended;

“(2) the option to foreclose access to or use of the Republic of the Marshall Islands by military personnel or for the military purposes of any third country; and

“(3) the option to establish and use military areas and facilities in the Republic of the Marshall Islands, subject to the terms of the separate agreements referred to in sections 321 and 323.


“(c) The Government of the United States confirms that it shall act in accordance with the principles of international law and the Charter of the United Nations in the exercise of this authority and responsibility.


“Section 312“Subject to the terms of any agreements negotiated in accordance with sections 321 and 323, the Government of the United States may conduct within the lands, waters and airspace of the Republic of the Marshall Islands the activities and operations necessary for the exercise of its authority and responsibility under this Title.


“Section 313“(a) The Government of the Republic of the Marshall Islands shall refrain from actions that the Government of the United States determines, after appropriate consultation with that Government, to be incompatible with its authority and responsibility for security and defense matters in or relating to the Republic of the Marshall Islands.

“(b) The consultations referred to in this section shall be conducted expeditiously at senior levels of the two Governments, and the subsequent determination by the Government of the United States referred to in this section shall be made only at senior interagency levels of the Government of the United States.

“(c) The Government of the Republic of the Marshall Islands shall be afforded, on an expeditious basis, an opportunity to raise its concerns with the United States Secretary of State personally and the United States Secretary of Defense personally regarding any determination made in accordance with this section.


“Section 314“(a) Unless otherwise agreed, the Government of the United States shall not, in the Republic of the Marshall Islands:“(1) test by detonation or dispose of any nuclear weapon, nor test, dispose of, or discharge any toxic chemical or biological weapon; or

“(2) test, dispose of, or discharge any other radioactive, toxic chemical or biological materials in an amount or manner that would be hazardous to public health or safety.


“(b) Unless otherwise agreed, other than for transit or overflight purposes or during time of a national emergency declared by the President of the United States, a state of war declared by the Congress of the United States or as necessary to defend against an actual or impending armed attack on the United States, the Republic of the Marshall Islands or the Federated States of Micronesia, the Government of the United States shall not store in the Republic of the Marshall Islands or the Federated States of Micronesia any toxic chemical weapon, nor any radioactive materials nor any toxic chemical materials intended for weapons use.

“(c) Radioactive, toxic chemical, or biological materials not intended for weapons use shall not be affected by section 314(b).

“(d) No material or substance referred to in this section shall be stored in the Republic of the Marshall Islands except in an amount and manner which would not be hazardous to public health or safety. In determining what shall be an amount or manner which would be hazardous to public health or safety under this section, the Government of the United States shall comply with any applicable mutual agreement, international guidelines accepted by the Government of the United States, and the laws of the United States and their implementing regulations.

“(e) Any exercise of the exemption authority set forth in section 161(e) shall have no effect on the obligations of the Government of the United States under this section or on the application of this subsection.

“(f) The provisions of this section shall apply in the areas in which the Government of the Republic of the Marshall Islands exercises jurisdiction over the living resources of the seabed, subsoil or water column adjacent to its coasts.


“Section 315“The Government of the United States may invite members of the armed forces of other countries to use military areas and facilities in the Republic of the Marshall Islands, in conjunction with and under the control of United States Armed Forces. Use by units of the armed forces of other countries of such military areas and facilities, other than for transit and overflight purposes, shall be subject to consultation with and, in the case of major units, approval of the Government of the Republic of the Marshall Islands.


“Section 316“The authority and responsibility of the Government of the United States under this Title may not be transferred or otherwise assigned.


“Article II“Defense Facilities and Operating Rights“Section 321“(a) Specific arrangements for the establishment and use by the Government of the United States of military areas and facilities in the Republic of the Marshall Islands are set forth in separate agreements, which shall remain in effect in accordance with the terms of such agreements.

“(b) If, in the exercise of its authority and responsibility under this Title, the Government of the United States requires the use of areas within the Republic of the Marshall Islands in addition to those for which specific arrangements are concluded pursuant to section 321(a), it may request the Government of the Republic of the Marshall Islands to satisfy those requirements through leases or other arrangements. The Government of the Republic of the Marshall Islands shall sympathetically consider any such request and shall establish suitable procedures to discuss it with and provide a prompt response to the Government of the United States.

“(c) The Government of the United States recognizes and respects the scarcity and special importance of land in the Republic of the Marshall Islands. In making any requests pursuant to section 321(b), the Government of the United States shall follow the policy of requesting the minimum area necessary to accomplish the required security and defense purpose, of requesting only the minimum interest in real property necessary to support such purpose, and of requesting first to satisfy its requirement through public real property, where available, rather than through private real property.


“Section 322“The Government of the United States shall provide and maintain fixed and floating aids to navigation in the Republic of the Marshall Islands at least to the extent necessary for the exercise of its authority and responsibility under this Title.


“Section 323“The military operating rights of the Government of the United States and the legal status and contractual arrangements of the United States Armed Forces, their members, and associated civilians, while present in the Republic of the Marshall Islands are set forth in separate agreements, which shall remain in effect in accordance with the terms of such agreements.



“Article III“Defense Treaties and International Security Agreements“Section 331“Subject to the terms of this Compact, as amended, and its related agreements, the Government of the United States, exclusively, has assumed and enjoys, as to the Republic of the Marshall Islands, all obligations, responsibilities, rights and benefits of:“(a) Any defense treaty or other international security agreement applied by the Government of the United States as Administering Authority of the Trust Territory of the Pacific Islands as of October 20, 1986.

“(b) Any defense treaty or other international security agreement to which the Government of the United States is or may become a party which it determines to be applicable in the Republic of the Marshall Islands. Such a determination by the Government of the United States shall be preceded by appropriate consultation with the Government of the Republic of the Marshall Islands.



“Article IV“Service in Armed Forces of the United States“Section 341“Any person entitled to the privileges set forth in section 141 (with the exception of any person described in section 141(a)(5) who is not a citizen of the Republic of the Marshall Islands) shall be eligible to volunteer for service in the Armed Forces of the United States, but shall not be subject to involuntary induction into military service of the United States as long as such person has resided in the United States for a period of less than one year, provided that no time shall count towards this one year while a person admitted to the United States under the Compact, or the Compact, as amended, is engaged in full-time study in the United States. Any person described in section 141(a)(5) who is not a citizen of the Republic of the Marshall Islands shall be subject to United States laws relating to selective service. [As amended Pub. L. 110–229, title VIII, § 806(b)(2)(G), May 8, 2008, 122 Stat. 874.]


“Section 342“The Government of the United States shall have enrolled, at any one time, at least one qualified student from the Republic of the Marshall Islands, as may be nominated by the Government of the Republic of the Marshall Islands, in each of:“(a) The United States Coast Guard Academy pursuant to section 195 [now 1923] of title 14, United States Code.

“(b) The United States Merchant Marine Academy pursuant to section 1303(b)(6) of the Merchant Marine Act, 1936 ([former] 46 U.S.C. [App.] 1295b(b)(6)) [see 46 U.S.C. 51304], provided that the provisions of section 1303(b)(6)(C) of that Act [now 46 U.S.C. 51304(b)(2)] shall not apply to the enrollment of students pursuant to section 342(b) of this Compact, as amended. [As amended Pub. L. 110–229, title VIII, § 806(b)(2)(H), May 8, 2008, 122 Stat. 874.]



“Article V“General Provisions“Section 351“(a) The Government of the United States and the Government of the Republic of the Marshall Islands shall continue to maintain a Joint Committee empowered to consider disputes arising under the implementation of this Title and its related agreements.

“(b) The membership of the Joint Committee shall comprise selected senior officials of the two Governments. The senior United States military commander in the Pacific area shall be the senior United States member of the Joint Committee. For the meetings of the Joint Committee, each of the two Governments may designate additional or alternate representatives as appropriate for the subject matter under consideration.

“(c) Unless otherwise mutually agreed, the Joint Committee shall meet annually at a time and place to be designated, after appropriate consultation, by the Government of the United States. The Joint Committee also shall meet promptly upon request of either of its members. The Joint Committee shall follow such procedures, including the establishment of functional subcommittees, as the members may from time to time agree. Upon notification by the Government of the United States, the Joint Committee of the United States and the Republic of the Marshall Islands shall meet promptly in a combined session with the Joint Committee established and maintained by the Government of the United States and the Government of the Federated States of Micronesia to consider matters within the jurisdiction of the two Joint Committees.

“(d) Unresolved issues in the Joint Committee shall be referred to the Governments for resolution, and the Government of the Republic of the Marshall Islands shall be afforded, on an expeditious basis, an opportunity to raise its concerns with the United States Secretary of Defense personally regarding any unresolved issue which threatens its continued association with the Government of the United States.


“Section 352“In the exercise of its authority and responsibility under Title Three, the Government of the United States shall accord due respect to the authority and responsibility of the Government of the Republic of the Marshall Islands under Titles One, Two and Four and to the responsibility of the Government of the Republic of the Marshall Islands to assure the well-being of its people.


“Section 353“(a) The Government of the United States shall not include the Government of the Republic of the Marshall Islands as a named party to a formal declaration of war, without that Government’s consent.

“(b) Absent such consent, this Compact, as amended, is without prejudice, on the ground of belligerence or the existence of a state of war, to any claims for damages which are advanced by the citizens, nationals or Government of the Republic of the Marshall Islands, which arise out of armed conflict subsequent to October 21, 1986, and which are:“(1) petitions to the Government of the United States for redress; or

“(2) claims in any manner against the government, citizens, nationals or entities of any third country.


“(c) Petitions under section 353(b)(1) shall be treated as if they were made by citizens of the United States.


“Section 354“(a) The Government of the United States and the Government of the Republic of the Marshall Islands are jointly committed to continue their security and defense relations, as set forth in this Title. Accordingly, it is the intention of the two countries that the provisions of this Title shall remain binding as long as this Compact, as amended, remains in effect, and thereafter as mutually agreed, unless earlier terminated by mutual agreement pursuant to section 441, or amended pursuant to Article III of Title Four. If at any time the Government of the United States, or the Government of the Republic of the Marshall Islands, acting unilaterally, terminates this Title, such unilateral termination shall be considered to be termination of the entire Compact, as amended, in which case the provisions of sections 442 and 452 (in the case of termination by the Government of the United States) or sections 443 and 453 (in the case of termination by the Government of the Republic of the Marshall Islands), with the exception of paragraph (3) of subsection (a) of section 452 or paragraph (3) of subsection (a) of section 453, as the case may be, shall apply.

“(b) The Government of the United States recognizes, in view of the special relationship between the Government of the United States and the Government of the Republic of the Marshall Islands, and in view of the existence of the separate agreement regarding mutual security concluded with the Government of the Republic of the Marshall Islands pursuant to sections 321 and 323, that, even if this Title should terminate, any attack on the Republic of the Marshall Islands during the period in which such separate agreement is in effect, would constitute a threat to the peace and security of the entire region and a danger to the United States. In the event of such an attack, the Government of the United States would take action to meet the danger to the United States and to the Republic of the Marshall Islands in accordance with its constitutional processes.

“(c) As reflected in Article 21(1)(b) of the Trust Fund Agreement, the Government of the United States and the Government of the Republic of the Marshall Islands further recognize, in view of the special relationship between their countries, that even if this Title should terminate, the Government of Republic of the Marshall Islands shall refrain from actions which the Government of the United States determines, after appropriate consultation with that Government, to be incompatible with its authority and responsibility for security and defense matters in or relating to the Republic of the Marshall Islands or the Federated States of Micronesia. [As amended Pub. L. 110–229, title VIII, § 806(b)(2)(I), May 8, 2008, 122 Stat. 874.]




“TITLE FOUR“GENERAL PROVISIONS

“Article I“Approval and Effective Date“Section 411“Pursuant to section 432 of the Compact and subject to subsection (e) of section 461 of the Compact, as amended, the Compact, as amended, shall come into effect upon mutual agreement between the Government of the United States and the Government of the Republic of the Marshall Islands subsequent to completion of the following:“(a) Approval by the Government of the Republic of the Marshall Islands in accordance with its constitutional processes.

“(b) Approval by the Government of the United States in accordance with its constitutional processes.


“Article II“Conference and Dispute Resolution“Section 421“The Government of the United States shall confer promptly at the request of the Government of the Republic of the Marshall Islands and that Government shall confer promptly at the request of the Government of the United States on matters relating to the provisions of this Compact, as amended, or of its related agreements.


“Section 422“In the event the Government of the United States or the Government of the Republic of the Marshall Islands, after conferring pursuant to section 421, determines that there is a dispute and gives written notice thereof, the two Governments shall make a good faith effort to resolve the dispute between themselves.


“Section 423“If a dispute between the Government of the United States and the Government of the Republic of the Marshall Islands cannot be resolved within 90 days of written notification in the manner provided in section 422, either party to the dispute may refer it to arbitration in accordance with section 424.


“Section 424“Should a dispute be referred to arbitration as provided for in section 423, an Arbitration Board shall be established for the purpose of hearing the dispute and rendering a decision which shall be binding upon the two parties to the dispute unless the two parties mutually agree that the decision shall be advisory. Arbitration shall occur according to the following terms:“(a) An Arbitration Board shall consist of a Chairman and two other members, each of whom shall be a citizen of a party to the dispute. Each of the two Governments that is a party to the dispute shall appoint one member to the Arbitration Board. If either party to the dispute does not fulfill the appointment requirements of this section within 30 days of referral of the dispute to arbitration pursuant to section 423, its member on the Arbitration Board shall be selected from its own standing list by the other party to the dispute. Each Government shall maintain a standing list of 10 candidates. The parties to the dispute shall jointly appoint a Chairman within 15 days after selection of the other members of the Arbitration Board. Failing agreement on a Chairman, the Chairman shall be chosen by lot from the standing lists of the parties to the dispute within 5 days after such failure.

“(b) Unless otherwise provided in this Compact, as amended, or its related agreements, the Arbitration Board shall have jurisdiction to hear and render its final determination on all disputes arising exclusively under Articles I, II, III, IV and V of Title One, Title Two, Title Four, and their related agreements.

“(c) Each member of the Arbitration Board shall have one vote. Each decision of the Arbitration Board shall be reached by majority vote.

“(d) In determining any legal issue, the Arbitration Board may have reference to international law and, in such reference, shall apply as guidelines the provisions set forth in Article 38 of the Statute of the International Court of Justice.

“(e) The Arbitration Board shall adopt such rules for its proceedings as it may deem appropriate and necessary, but such rules shall not contravene the provisions of this Compact, as amended. Unless the parties provide otherwise by mutual agreement, the Arbitration Board shall endeavor to render its decision within 30 days after the conclusion of arguments. The Arbitration Board shall make findings of fact and conclusions of law and its members may issue dissenting or individual opinions. Except as may be otherwise decided by the Arbitration Board, one-half of all costs of the arbitration shall be borne by the Government of the United States and the remainder shall be borne by the Government of the Republic of the Marshall Islands.



“Article III“Amendment“Section 431“The provisions of this Compact, as amended, may be further amended by mutual agreement of the Government of the United States and the Government of the Republic of the Marshall Islands, in accordance with their respective constitutional processes.



“Article IV“Termination“Section 441“This Compact, as amended, may be terminated by mutual agreement of the Government of the Republic of the Marshall Islands and the Government of the United States, in accordance with their respective constitutional processes. Such mutual termination of this Compact, as amended, shall be without prejudice to the continued application of section 451 of this Compact, as amended, and the provisions of the Compact, as amended, set forth therein.


“Section 442“Subject to section 452, this Compact, as amended, may be terminated by the Government of the United States in accordance with its constitutional processes. Such termination shall be effective on the date specified in the notice of termination by the Government of the United States but not earlier than six months following delivery of such notice. The time specified in the notice of termination may be extended. Such termination of this Compact, as amended, shall be without prejudice to the continued application of section 452 of this Compact, as amended, and the provisions of the Compact, as amended, set forth therein.


“Section 443“This Compact, as amended, shall be terminated by the Government of the Republic of the Marshall Islands, pursuant to its constitutional processes, subject to section 453 if the people represented by that Government vote in a plebiscite to terminate the Compact, as amended.. [sic] The Government of the Republic of the Marshall Islands shall notify the Government of the United States of its intention to call such a plebiscite, which shall take place not earlier than three months after delivery of such notice. The plebiscite shall be administered by the Government of the Republic of the Marshall Islands in accordance with its constitutional and legislative processes, but the Government of the United States may send its own observers and invite observers from a mutually agreed party. If a majority of the valid ballots cast in the plebiscite favors termination, the Government of the Republic of the Marshall Islands shall, upon certification of the results of the plebiscite, give notice of termination to the Government of the United States, such termination to be effective on the date specified in such notice but not earlier than three months following the date of delivery of such notice. The time specified in the notice of termination may be extended. [As amended Pub. L. 110–229, title VIII, § 806(b)(2)(J), May 8, 2008, 122 Stat. 874.]



“Article V“Survivability“Section 451“(a) Should termination occur pursuant to section 441, economic and other assistance by the Government of the United States shall continue only if and as mutually agreed by the Governments of the United States and the Republic of the Marshall Islands, and in accordance with the countries’ respective constitutional processes.

“(b) In view of the special relationship of the United States and the Republic of the Marshall Islands, as reflected in subsections (b) and (c) of section 354 of this Compact, as amended, and the separate agreement entered into consistent with those subsections, if termination occurs pursuant to section 441 prior to the twentieth anniversary of the effective date of this Compact, as amended, the United States shall continue to make contributions to the Trust Fund described in section 216 of this Compact, as amended.

“(c) In view of the special relationship of the United States and the Republic of the Marshall Islands described in subsection (b) of this section, if termination occurs pursuant to section 441 following the twentieth anniversary of the effective date of this Compact, as amended, the Republic of the Marshall Islands shall be entitled to receive proceeds from the Trust Fund described in section 216 of this Compact, as amended, in the manner described in those provisions and the Trust Fund Agreement.


“Section 452“(a) Should termination occur pursuant to section 442 prior to the twentieth anniversary of the effective date of this Compact, as amended, the following provisions of this amended Compact shall remain in full force and effect until the twentieth anniversary of the effective date of this Compact, as amended, and thereafter as mutually agreed:“(1) Article VI and sections 172, 173, 176 and 177 of Title One;

“(2) Article One and sections 232 and 234 of Title Two;

“(3) Title Three; and

“(4) Articles II, III, V and VI of Title Four.


“(b) Should termination occur pursuant to section 442 before the twentieth anniversary of the effective date of this Compact, as amended:“(1) Except as provided in paragraph (2) of this subsection and subsection (c) of this section, economic and other assistance by the United States shall continue only if and as mutually agreed by the Governments of the United States and the Republic of the Marshall Islands.

“(2) In view of the special relationship of the United States and the Republic of the Marshall Islands, as reflected in subsections (b) and (c) of section 354 of this Compact, as amended, and the separate agreement regarding mutual security, and the Trust Fund Agreement, the United States shall continue to make contributions to the Trust Fund described in section 216 of this Compact, as amended, in the manner described in the Trust Fund Agreement.


“(c) In view of the special relationship of the United States and the Republic of the Marshall Islands, as reflected in subsections 354(b) and (c) of this Compact, as amended, and the separate agreement regarding mutual security, and the Trust Fund Agreement, if termination occurs pursuant to section 442 following the twentieth anniversary of the effective date of this Compact, as amended, the Republic of the Marshall Islands shall continue to be eligible to receive proceeds from the Trust Fund described in section 216 of this Compact, as amended, in the manner described in those provisions and the Trust Fund Agreement.


“Section 453“(a) Should termination occur pursuant to section 443 prior to the twentieth anniversary of the effective date of this Compact, as amended, the following provisions of this Compact, as amended, shall remain in full force and effect until the twentieth anniversary of the effective date of this Compact, as amended, and thereafter as mutually agreed:“(1) Article VI and sections 172, 173, 176 and 177 of Title One;

“(2) Sections 232 and 234 of Title Two;

“(3) Title Three; and

“(4) Articles II, III, V and VI of Title Four.


“(b) Upon receipt of notice of termination pursuant to section 443, the Government of the United States and the Government of the Republic of the Marshall Islands shall promptly consult with regard to their future relationship. Except as provided in subsections (c) and (d) of this section, these consultations shall determine the level of economic and other assistance, if any, which the Government of the United States shall provide to the Government of the Republic of the Marshall Islands for the period ending on the twentieth anniversary of the effective date of this Compact, as amended, and for any period thereafter, if mutually agreed.

“(c) In view of the special relationship of the United States and the Republic of the Marshall Islands, as reflected in subsections 354(b) and (c) of this Compact, as amended, and the separate agreement regarding mutual security, and the Trust Fund Agreement, if termination occurs pursuant to section 443 prior to the twentieth anniversary of the effective date of this Compact, as amended, the United States shall continue to make contributions to the Trust Fund described in section 216 of this Compact, as amended.

“(d) In view of the special relationship of the United States and the Republic of the Marshall Islands, as reflected in subsections 354(b) and (c) of this Compact, as amended, and the separate agreement regarding mutual security, and the Trust Fund Agreement, if termination occurs pursuant to section 443 following the twentieth anniversary of the effective date of this Compact, as amended, the Republic of the Marshall Islands shall continue to be eligible to receive proceeds from the Trust Fund described in section 216 of this Compact, as amended, in the manner described in those provisions and the Trust Fund Agreement.


“Section 454“Notwithstanding any other provision of this Compact, as amended:“(a) The Government of the United States reaffirms its continuing interest in promoting the economic advancement and budgetary self-reliance of the people of the Republic of the Marshall Islands.

“(b) The separate agreements referred to in Article II of Title Three shall remain in effect in accordance with their terms.



“Article VI“Definition of Terms“Section 461“For the purpose of this Compact, as amended, only, and without prejudice to the views of the Government of the United States or the Government of the Republic of the Marshall Islands as to the nature and extent of the jurisdiction of either of them under international law, the following terms shall have the following meanings:“(a) ‘Trust Territory of the Pacific Islands’ means the area established in the Trusteeship Agreement consisting of the former administrative districts of Kosrae, Yap, Ponape, the Marshall Islands and Truk as described in Title One, Trust Territory Code, section 1, in force on January 1, 1979. This term does not include the area of Palau or the Northern Mariana Islands.

“(b) ‘Trusteeship Agreement’ means the agreement setting forth the terms of trusteeship for the Trust Territory of the Pacific Islands, approved by the Security Council of the United Nations April 2, 1947, and by the United States July 18, 1947, entered into force July 18, 1947, 61 Stat. 3301, T.I.A.S. 1665, 8 U.N.T.S. 189.

“(c) ‘The Republic of the Marshall Islands’ and ‘the Federated States of Micronesia’ are used in a geographic sense and include the land and water areas to the outer limits of the territorial sea and the air space above such areas as now or hereafter recognized by the Government of the United States.

“(d) ‘Compact’ means the Compact of Free Association Between the United States and the Federated States of Micronesia and the Marshall Islands, that was approved by the United States Congress in section 201 of Public Law 99–239 (Jan. 14, 1986) and went into effect with respect to the Republic of the Marshall Islands on October 21, 1986.

“(e) ‘Compact, as amended’ means the Compact of Free Association Between the United States and the Republic of the Marshall Islands, as amended. The effective date of the Compact, as amended, shall be on a date to be determined by the President of the United States, and agreed to by the Government of the Republic of the Marshall Islands, following formal approval of the Compact, as amended, in accordance with section 411 of this Compact, as amended.

“(f) ‘Government of the Republic of the Marshall Islands’ means the Government established and organized by the Constitution of the Republic of the Marshall Islands including all the political subdivisions and entities comprising that Government.

“(g) ‘Government of the Federated States of Micronesia’ means the Government established and organized by the Constitution of the Federated States of Micronesia including all the political subdivisions and entities comprising that Government.

“(h) The following terms shall be defined consistent with the 1998 Edition of the Radio Regulations of the International Telecommunication Union as follows:“(1) ‘Radiocommunication’ means telecommunication by means of radio waves.

“(2) ‘Station’ means one or more transmitters or receivers or a combination of transmitters and receivers, including the accessory equipment, necessary at one location for carrying on a radiocommunication service, or the radio astronomy service.

“(3) ‘Broadcasting Service’ means a radiocommunication service in which the transmissions are intended for direct reception by the general public. This service may include sound transmissions, television transmissions or other types of transmission.

“(4) ‘Broadcasting Station’ means a station in the broadcasting service.

“(5) ‘Assignment (of a radio frequency or radio frequency channel)’ means an authorization given by an administration for a radio station to use a radio frequency or radio frequency channel under specified conditions.

“(6) ‘Telecommunication’ means any transmission, emission or reception of signs, signals, writings, images and sounds or intelligence of any nature by wire, radio, optical or other electromagnetic systems.


“(i) ‘Military Areas and Facilities’ means those areas and facilities in the Republic of the Marshall Islands reserved or acquired by the Government of the Republic of the Marshall Islands for use by the Government of the United States, as set forth in the separate agreements referred to in section 321.

“(j) ‘Tariff Schedules of the United States’ means the Tariff Schedules of the United States as amended from time to time and as promulgated pursuant to United States law and includes the Tariff Schedules of the United States Annotated (TSUSA), as amended.

“(k) ‘Vienna Convention on Diplomatic Relations’ means the Vienna Convention on Diplomatic Relations, done April 18, 1961, 23 U.S.T. 3227, T.I.A.S. 7502, 500 U.N.T.S. 95. [As amended Pub. L. 110–229, title VIII, § 806(b)(2)(K), May 8, 2008, 122 Stat. 874.]


“Section 462“(a) The Government of the United States and the Government of the Republic of the Marshall Islands previously have concluded agreements, which shall remain in effect and shall survive in accordance with their terms, as follows:“(1) Agreement Between the Government of the United States and the Government of the Marshall Islands for the Implementation of Section 177 of the Compact of Free Association;

“(2) Agreement Between the Government of the United States and the Government of the Marshall Islands by Persons Displaced as a Result of the United States Nuclear Testing Program in the Marshall Islands;

“(3) Agreement Between the Government of the United States and the Government of the Marshall Islands Regarding the Resettlement of Enjebi Island;

“(4) Agreement Concluded Pursuant to Section 234 of the Compact; and

“(5) Agreement Between the Government of the United States and the Government of the Marshall Islands Regarding Mutual Security Concluded Pursuant to Sections 321 and 323 of the Compact of Free Association.


“(b) The Government of the United States and the Government of the Republic of the Marshall Islands shall conclude prior to the date of submission of this Compact to the legislatures of the two countries, the following related agreements which shall come into effect on the effective date of this Compact, as amended, and shall survive in accordance with their terms, as follows:“(1) Federal Programs and Services Agreement Between the Government of the United States of America and the Government of the Republic of the Marshall Islands Concluded Pursuant to Article III of Title One, Article II of Title Two (including Section 222), and Section 231 of the Compact of Free Association, as Amended, which include:“(i) Postal Services and Related Programs;

“(ii) Weather Services and Related Programs;

“(iii) Civil Aviation Safety Service and Related Programs;

“(iv) Civil Aviation Economic Services and Related Programs;

“(v) United States Disaster Preparedness and Response Services and Related Programs; and

“(vi) Telecommunications Services and Related Programs.


“(2) Agreement Between the Government of the United States of America and the Government of the Republic of the Marshall Islands on Extradition, Mutual Assistance in Law Enforcement Matters and Penal Sanctions Concluded Pursuant to Section 175 (a) of the Compact of Free Association, as Amended;

“(3) Agreement Between the Government of the United States of America and the Government of the Republic of the Marshall Islands on Labor Recruitment Concluded Pursuant to Section 175 (b) of the Compact of Free Association, as Amended;

“(4) Agreement Concerning Procedures for the Implementation of United States Economic Assistance Provided in the Compact, as Amended, of Free Association Between the Government of the United States of America and the Government of the Republic of the Marshall Islands;

“(5) Agreement Between the Government of the United States of America and the Government of the Republic of the Marshall Islands Implementing Section 216 and Section 217 of the Compact, as Amended, Regarding a Trust Fund;

“(6) Agreement Regarding the Military Use and Operating Rights of the Government of the United States in the Republic of the Marshall Islands Concluded Pursuant to Sections 321 and 323 of the Compact of Free Association, as Amended; and

“(7) Status of Forces Agreement Between the Government of the United States of America and the Government of the Republic of the Marshall Islands Concluded Pursuant to Section 323 of the Compact of Free Association, as Amended.



“Section 463“(a) Except as set forth in subsection (b) of this section, any reference in this Compact, as amended, to a provision of the United States Code or the Statutes at Large of the United States constitutes the incorporation of the language of such provision into this Compact, as amended, as such provision was in force on the effective date of this Compact, as amended.

“(b) Any reference in Articles IV and VI of Title One, and Sections 174, 175, 178 and 342 to a provision of the United States Code or the Statutes at Large of the United States or to the Privacy Act, the Freedom of Information Act, the Administrative Procedure Act or the Immigration and Nationality Act constitutes the incorporation of the language of such provision into this Compact, as amended, as such provision was in force on the effective date of this Compact, as amended, or as it may be amended thereafter on a non-discriminatory basis according to the constitutional processes of the United States. [As amended Pub. L. 110–229, title VIII, § 806(b)(2)(L), May 8, 2008, 122 Stat. 874.]



“Article VII“Concluding Provisions“Section 471“Both the Government of the United States and the Government of the Republic of the Marshall Islands shall take all necessary steps, of a general or particular character, to ensure, no later than the entry into force date of this Compact, as amended, the conformity of its laws, regulations and administrative procedures with the provisions of this Compact, as amended, or, in the case of subsection (d) of section 141, as soon as reasonably possible thereafter.


“Section 472“This Compact, as amended, may be accepted, by signature or otherwise, by the Government of the United States and the Government of the Republic of the Marshall Islands.
“IN WITNESS WHEREOF, the undersigned, duly authorized, have signed this Compact of Free Association, as amended, which shall enter into force upon the exchange of diplomatic notes by which the Government of the United States of America and the Government of the Republic of the Marshall Islands inform each other about the fulfillment of their respective requirements for entry into force.
“DONE at Majuro, Republic of the Marshall Islands, in duplicate, this thirtieth (30) day of April, 2003, each text being equally authentic.
Signed (April 30, 2003)
For the Government of the
United States of America:
Ambassador Michael J. Senko
U.S. Ambassador to the
Republic of the Marshall Islands
Signed (April 30, 2003)
For the Government of the
Republic of the Marshall Islands:
His Excellency Banny deBrum
Ambassador Extraordinary and
Plenipotentiary”






[Pub. L. 110–229, title VIII, § 806(b)(2)(D)(ii), May 8, 2008, 122 Stat. 873, which directed substitution of “Agreement Regarding the Military Use and Operating Rights of the Government of the United States in the Republic of the Marshall Islands concluded Pursuant to Sections 321 and 323 of the Compact of Free Association, as Amended (Agreement between the Government of the United States and the Government of the Republic of the Marshall Islands Regarding Military Use and Operating Rights)” for “Agreement between the Government of the United States and the Government of the Republic of the Marshall Islands Regarding Miliary Use and Operating Rights” in the first sentence of subsection (b) in section 211 of the Compact of Free Association, as amended, between the Government of the United States of America and the Government of the Republic of the Marshall Islands, set out above, was executed by making the substitution for “Agreement between the Government of the United States and the Government of the Republic of the Marshall Islands Regarding Military Use and Operating Rights” to reflect the probable intent of Congress.]



§ 1921a. Agreements with Federated States of Micronesia(a) Law enforcement assistancePursuant to sections 222 and 224 of the U.S.-FSM Compact, the United States shall provide non-reimbursable technical and training assistance as appropriate, including training and equipment for postal inspection of illicit drugs and other contraband, to enable the Government of the Federated States of Micronesia to develop and adequately enforce laws of the Federated States of Micronesia and to cooperate with the United States in the enforcement of criminal laws of the United States. Funds appropriated pursuant to section 1921d(j) of this title may be used to reimburse State or local agencies providing such assistance.


(b) Agreement on auditsThe Comptroller General (and his duly authorized representatives) shall have the authorities necessary to carry out his responsibilities under section 232 of the U.S.-FSM Compact and the agreement referred to in section 462(b)(4) of the U.S.-FSM Compact, including the following authorities:(1) General authority of the Comptroller General to audit(A) The Comptroller General of the United States (and his duly authorized representatives) shall have the authority to audit—(i) all grants, program assistance, and other assistance provided to the Government of the Federated States of Micronesia under Articles I and II of Title Two of the U.S.-FSM Compact; and

(ii) any other assistance provided by the Government of the United States to the Government of the Federated States of Micronesia.

Such authority shall include authority for the Comptroller General to conduct or cause to be conducted any of the audits provided for in section 232 of the U.S.-FSM Compact. The authority provided in this paragraph shall continue for at least three years after the last such grant has been made or assistance has been provided.

(B) The Comptroller General (and his duly authorized representatives) shall also have authority to review any audit conducted by or on behalf of the Government of the United States. In this connection, the Comptroller General shall have access to such personnel and to such records, documents, working papers, automated data and files, and other information relevant to such review.


(2) Comptroller General access to records(A) In carrying out paragraph (1), the Comptroller General (and his duly authorized representatives) shall have such access to the personnel and (without cost) to records, documents, working papers, automated data and files, and other information relevant to such audits. The Comptroller General may duplicate any such records, documents, working papers, automated data and files, or other information relevant to such audits.

(B) Such records, documents, working papers, automated data and files, and other information regarding each such grant or other assistance shall be maintained for at least five years after the date such grant or assistance was provided and in a manner that permits such grants, assistance, and payments to be accounted for distinct from any other funds of the Government of the Federated States of Micronesia.


(3) Status of Comptroller General representativesThe Comptroller General and his duly authorized representatives shall be immune from civil and criminal process relating to words spoken or written and all acts performed by them in their official capacity and falling within their functions, except insofar as such immunity may be expressly waived by the Government of the United States. The Comptroller General and his duly authorized representatives shall not be liable to arrest or detention pending trial, except in the case of a grave crime and pursuant to a decision by a competent judicial authority, and such persons shall enjoy immunity from seizure of personal property, immigration restrictions, and laws relating to alien registration, fingerprinting, and the registration of foreign agents. Such persons shall enjoy the same taxation exemptions as are set forth in Article 34 of the Vienna Convention on Diplomatic Relations. The privileges, exemptions and immunities accorded under this paragraph are not for the personal benefit of the individuals concerned but are to safeguard the independent exercise of their official functions. Without prejudice to those privileges, exemptions and immunities, it is the duty of all such persons to respect the laws and regulations of the Government of the Federated States of Micronesia.


(4) Audits definedAs used in this subsection, the term “audits” includes financial, program, and management audits, including determining—(A) whether the Government of the Federated States of Micronesia has met the requirements set forth in the U.S.-FSM Compact, or any related agreement entered into under the U.S.-FSM Compact, regarding the purposes for which such grants and other assistance are to be used; and

(B) the propriety of the financial transactions of the Government of the Federated States of Micronesia pursuant to such grants or assistance.


(5) Cooperation by Federated States of MicronesiaThe Government of the Federated States of Micronesia will cooperate fully with the Comptroller General of the United States in the conduct of such audits as the Comptroller General determines necessary to enable the Comptroller General to fully discharge his responsibilities under this joint resolution.



(Pub. L. 108–188, title I, § 102, Dec. 17, 2003, 117 Stat. 2725.)


References in TextThis joint resolution, referred to in subsec. (b)(5), is Pub. L. 108–188, Dec. 17, 2003, 117 Stat. 2720, known as the Compact of Free Association Amendments Act of 2003, which enacted this part and provisions set out as notes under sections 1901 and 1921 of this title and amended provisions set out as a note under section 3101 of Title 5, Government Organization and Employees. For complete classification of this Act to the Code, see Short Title of 2003 Amendment note set out under section 1901 of this title and Tables.



§ 1921b. Agreements with and other provisions related to the Republic of the Marshall Islands(a) Law enforcement assistancePursuant to sections 222 and 224 of the U.S.-RMI Compact, the United States shall provide non-reimbursable technical and training assistance as appropriate, including training and equipment for postal inspection of illicit drugs and other contraband, to enable the Government of the Marshall Islands to develop and adequately enforce laws of the Marshall Islands and to cooperate with the United States in the enforcement of criminal laws of the United States. Funds appropriated pursuant to section 1921d(j) of this title may be used to reimburse State or local agencies providing such assistance.


(b) Ejit(1) In the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that the President of the United States shall negotiate with the Government of the Marshall Islands an agreement whereby, without prejudice as to any claims which have been or may be asserted by any party as to rightful title and ownership of any lands on Ejit, the Government of the Marshall Islands shall assure that lands on Ejit used as of January 1, 1985, by the people of Bikini, will continue to be available without charge for their use, until such time as Bikini is restored and inhabitable and the continued use of Ejit is no longer necessary, unless a Marshall Islands court of competent jurisdiction finally determines that there are legal impediments to continued use of Ejit by the people of Bikini.

(2) In the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that if the impediments described in paragraph (1) do arise, the United States will cooperate with the Government of the Marshall Islands in assisting any person adversely affected by such judicial determination to remain on Ejit, or in locating suitable and acceptable alternative lands for such person’s use.

(3) In the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that paragraph (1) shall not be applied in a manner which would prevent the Government of the Marshall Islands from acting in accordance with its constitutional processes to resolve title and ownership claims with respect to such lands or from taking substitute or additional measures to meet the needs of the people of Bikini with their democratically expressed consent and approval.


(c) Section 177 Agreement(1) In the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that in furtherance of the purposes of Article I of the Subsidiary Agreement for Implementation of Section 177 of the Compact, the payment of the amount specified therein shall be made by the United States under Article I of the Agreement between the Government of the United States and the Government of the Marshall Islands for the Implementation of Section 177 of the Compact (hereafter in this subsection referred to as the “Section 177 Agreement”) only after the Government of the Marshall Islands has notified the President of the United States as to which investment management firm has been selected by such Government to act as Fund Manager under Article I of the Section 177 Agreement.

(2) In the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that in the event that the President determines that an investment management firm selected by the Government of the Marshall Islands does not meet the requirements specified in Article I of the Section 177 Agreement, the United States shall invoke the conference and dispute resolution procedures of Article II of Title Four of the Compact. Pending the resolution of such a dispute and until a qualified Fund Manager has been designated, the Government of the Marshall Islands shall place the funds paid by the United States pursuant to Article I of the Section 177 Agreement into an interest-bearing escrow account. Upon designation of a qualified Fund Manager, all funds in the escrow account shall be transferred to the control of such Fund Manager for management pursuant to the Section 177 Agreement.

(3) In the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that if the Government of the Marshall Islands determines that some other investment firm should act as Fund Manager in place of the firm first (or subsequently) selected by such Government, the Government of the Marshall Islands shall so notify the President of the United States, identifying the firm selected by such Government to become Fund Manager, and the President shall proceed to evaluate the qualifications of such identified firm.

(4) In the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that at the end of 15 years after the effective date of the Compact, the firm then acting as Fund Manager shall transfer to the Government of the Marshall Islands, or to such account as such Government shall so notify the Fund Manager, all remaining funds and assets being managed by the Fund Manager under the Section 177 Agreement.


(d) Nuclear test effectsIn the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that in approving the Compact, the Congress understands and intends that the peoples of Bikini, Enewetak, Rongelap, and Utrik, who were affected by the United States nuclear weapons testing program in the Marshall Islands, will receive the amounts of $75,000,000 (Bikini); $48,750,000 (Enewetak); $37,500,000 (Rongelap); and $22,500,000 (Utrik), respectively, which amounts shall be paid out of proceeds from the fund established under Article I, section 1 of the subsidiary agreement for the implementation of section 177 of the Compact. The amounts specified in this subsection shall be in addition to any amounts which may be awarded to claimants pursuant to Article IV of the subsidiary agreement for the implementation of Section 177 of the Compact.


(e) Espousal provisions(1) In the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that it is the intention of the Congress of the United States that the provisions of section 177 of the Compact of Free Association and the Agreement between the Government of the United States and the Government of the Marshall Islands for the Implementation of Section 177 of the Compact (hereafter in this subsection referred to as the “Section 177 Agreement”) constitute a full and final settlement of all claims described in Articles X and XI of the Section 177 Agreement, and that any such claims be terminated and barred except insofar as provided for in the Section 177 Agreement.

(2) In the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that in furtherance of the intention of Congress as stated in paragraph (1) of this subsection, the Section 177 Agreement is hereby ratified and approved. It is the explicit understanding and intent of Congress that the jurisdictional limitations set forth in Article XII of such Agreement are enacted solely and exclusively to accomplish the objective of Article X of such Agreement and only as a clarification of the effect of Article X, and are not to be construed or implemented separately from Article X.


(f) DOE radiological health care program; USDA agricultural and food programs(1) Marshall Islands program(A) In generalNotwithstanding any other provision of law, upon the request of the Government of the Republic of the Marshall Islands, the President (either through an appropriate department or agency of the United States or by contract with a United States firm) shall continue to provide special medical care and logistical support thereto for the remaining members of the population of Rongelap and Utrik who were exposed to radiation resulting from the 1954 United States thermo-nuclear “Bravo” test, pursuant to Public Laws 95–134 and 96–205.


(B) Continued monitoring on Runit Island(i) Cactus Crater containment and groundwater monitoringEffective beginning January 1, 2012, the Secretary of Energy shall, as a part of the Marshall Islands program conducted under subparagraph (A), periodically (but not less frequently than every 4 years) conduct—(I) a visual study of the concrete exterior of the Cactus Crater containment structure on Runit Island; and

(II) a radiochemical analysis of the groundwater surrounding and in the Cactus Crater containment structure on Runit Island.


(ii) ReportThe Secretary shall submit to the Committee on Energy and Natural Resources of the Senate, and the Committee on Natural Resources of the House of Representatives, a report that contains—(I) a description of—(aa) the results of each visual survey conducted under clause (i)(I); and

(bb) the results of the radiochemical analysis conducted under clause (i)(II); and


(II) a determination on whether the surveys and analyses indicate any significant change in the health risks to the people of Enewetak from the contaminants within the Cactus Crater containment structure.


(iii) Funding for groundwater monitoringThe Secretary of the Interior shall make available to the Department of Energy, Marshall Islands Program, from funds available for the Technical Assistance Program of the Office of Insular Affairs, the amounts necessary to conduct the radiochemical analysis of groundwater under clause(i)(II).




(2) Agricultural and food programs(A) In generalIn the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that notwithstanding any other provision of law, upon the request of the Government of the Marshall Islands, for the first fifteen years after the effective date of the Compact, the President (either through an appropriate department or agency of the United States or by contract with a United States firm or by a grant to the Government of the Republic of the Marshall Islands which may further contract only with a United States firm or a Republic of the Marshall Islands firm, the owners, officers and majority of the employees of which are citizens of the United States or the Republic of the Marshall Islands) shall provide technical and other assistance—(i) without reimbursement, to continue the planting and agricultural maintenance program on Enewetak, as provided in subparagraph (C); and

(ii) without reimbursement, to continue the food programs of the Bikini and Enewetak people described in section 1(d) of Article II of the Subsidiary Agreement for the Implementation of Section 177 of the Compact and for continued waterborne transportation of agricultural products to Enewetak including operations and maintenance of the vessel used for such purposes.


(B) Population changesThe President shall ensure the assistance provided under these programs reflects the changes in the population since the inception of such programs.


(C) Planting and agricultural maintenance program(i) In generalThe planting and agricultural maintenance program on Enewetak shall be funded at a level of not less than $1,300,000 per year, as adjusted for inflation under section 218 of the U.S.-RMI Compact.


(ii) Authorization and continuing appropriationThere is hereby authorized and appropriated to the Secretary of the Interior, out of any funds in the Treasury not otherwise appropriated, to remain available until expended, for each fiscal year from 2004 through 2023, $1,300,000, as adjusted for inflation under section 218 of the U.S.-RMI Compact, for grants to carry out the planting and agricultural maintenance program.




(3) PaymentsIn the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that payments under this subsection shall be provided to such extent or in such amounts as are necessary for services and other assistance provided pursuant to this subsection. It is the sense of Congress that after the periods of time specified in paragraphs (1) and (2) of this subsection, consideration will be given to such additional funding for these programs as may be necessary.



(g) Rongelap(1) In the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that because Rongelap was directly affected by fallout from a 1954 United States thermonuclear test and because the Rongelap people remain unconvinced that it is safe to continue to live on Rongelap Island, it is the intent of Congress to take such steps (if any) as may be necessary to overcome the effects of such fallout on the habitability of Rongelap Island, and to restore Rongelap Island, if necessary, so that it can be safely inhabited. Accordingly, it is the expectation of the Congress that the Government of the Marshall Islands shall use such portion of the funds specified in Article II, section 1(e) of the subsidiary agreement for the implementation of section 177 of the Compact as are necessary for the purpose of contracting with a qualified scientist or group of scientists to review the data collected by the Department of Energy relating to radiation levels and other conditions on Rongelap Island resulting from the thermonuclear test. It is the expectation of the Congress that the Government of the Marshall Islands, after consultation with the people of Rongelap, shall select the party to review such data, and shall contract for such review and for submission of a report to the President of the United States and the Congress as to the results thereof.

(2) In the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that the purpose of the review referred to in paragraph (1) of this subsection shall be to establish whether the data cited in support of the conclusions as to the habitability of Rongelap Island, as set forth in the Department of Energy report entitled: “The Meaning of Radiation for Those Atolls in the Northern Part of the Marshall Islands That Were Surveyed in 1978”, dated November 1982, are adequate and whether such conclusions are fully supported by the data. If the party reviewing the data concludes that such conclusions as to habitability are fully supported by adequate data, the report to the President of the United States and the Congress shall so state. If the party reviewing the data concludes that the data are inadequate to support such conclusions as to habitability or that such conclusions as to habitability are not fully supported by the data, the Government of the Marshall Islands shall contract with an appropriate scientist or group of scientists to undertake a complete survey of radiation and other effects of the nuclear testing program relating to the habitability of Rongelap Island. Such sums as are necessary for such survey and report concerning the results thereof and as to steps needed to restore the habitability of Rongelap Island are authorized to be made available to the Government of the Marshall Islands.

(3) In the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that it is the intent of Congress that such steps (if any) as are necessary to restore the habitability of Rongelap Island and return the Rongelap people to their homeland will be taken by the United States in consultation with the Government of the Marshall Islands and, in accordance with its authority under the Constitution of the Marshall Islands, the Rongelap local government council.

(4) There are hereby authorized and appropriated to the Secretary of the Interior, out of any funds in the Treasury not otherwise appropriated, to remain available until expended, for fiscal year 2005, $1,780,000; for fiscal year 2006, $1,760,000; and for fiscal year 2007, $1,760,000, as the final contributions of the United States to the Rongelap Resettlement Trust Fund as established pursuant to Public Law 102–154 (105 Stat. 1009), for the purposes of establishing a food importation program as a part of the overall resettlement program of Rongelap Island.


(h) Four atoll health care program(1) In the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that services provided by the United States Public Health Service or any other United States agency pursuant to section 1(a) of Article II of the Agreement for the Implementation of Section 177 of the Compact (hereafter in this subsection referred to as the “Section 177 Agreement”) shall be only for services to the people of the Atolls of Bikini, Enewetak, Rongelap, and Utrik who were affected by the consequences of the United States nuclear testing program, pursuant to the program described in Public Law 95–134 (91 Stat. 1159) and Public Law 96–205 (94 Stat. 84) and their descendants (and any other persons identified as having been so affected if such identification occurs in the manner described in such public laws). Nothing in this subsection shall be construed as prejudicial to the views or policies of the Government of the Marshall Islands as to the persons affected by the consequences of the United States nuclear testing program.

(2) In the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that at the end of the first year after the effective date of the Compact and at the end of each year thereafter, the providing agency or agencies shall return to the Government of the Marshall Islands any unexpended funds to be returned to the Fund Manager (as described in Article I of the Section 177 Agreement) to be covered into the Fund to be available for future use.

(3) In the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that the Fund Manager shall retain the funds returned by the Government of the Marshall Islands pursuant to paragraph (2) of this subsection, shall invest and manage such funds, and at the end of 15 years after the effective date of the Compact, shall make from the total amount so retained and the proceeds thereof annual disbursements sufficient to continue to make payments for the provision of health services as specified in paragraph (1) of this subsection to such extent as may be provided in contracts between the Government of the Marshall Islands and appropriate United States providers of such health services.


(i) Enjebi Community Trust FundIn the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that notwithstanding any other provision of law, the Secretary of the Treasury shall establish on the books of the Treasury of the United States a fund having the status specified in Article V of the subsidiary agreement for the implementation of Section 177 of the Compact, to be known as the “Enjebi Community Trust Fund” (hereafter in this subsection referred to as the “Fund”), and shall credit to the Fund the amount of $7,500,000. Such amount, which shall be ex gratia, shall be in addition to and not charged against any other funds provided for in the Compact and its subsidiary agreements, this joint resolution, or any other Act. Upon receipt by the President of the United States of the agreement described in this subsection, the Secretary of the Treasury, upon request of the Government of the Marshall Islands, shall transfer the Fund to the Government of the Marshall Islands, provided that the Government of the Marshall Islands agrees as follows:(1) Enjebi trust agreementIn the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that the Government of the Marshall Islands and the Enewetak Local Government Council, in consultation with the people of Enjebi, shall provide for the creation of the Enjebi Community Trust Fund and the employment of the manager of the Enewetak Fund established pursuant to the Section 177 Agreement as trustee and manager of the Enjebi Community Trust Fund, or, should the manager of the Enewetak Fund not be acceptable to the people of Enjebi, another United States investment manager with substantial experience in the administration of trusts and with funds under management in excess of $250,000,000.


(2) Monitor conditionsIn the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that upon the request of the Government of the Marshall Islands, the United States shall monitor the radiation and other conditions on Enjebi and within one year of receiving such a request shall report to the Government of the Marshall Islands when the people of Enjebi may resettle Enjebi under circumstances where the radioactive contamination at Enjebi, including contamination derived from consumption of locally grown food products, can be reduced or otherwise controlled to meet whole body Federal radiation protection standards for the general population, including mean annual dose and mean 30-year cumulative dose standards.


(3) Resettlement of EnjebiIn the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that in the event that the United States determines that the people of Enjebi can within 25 years of January 14, 1986, resettle Enjebi under the conditions set forth in paragraph (2) of this subsection, then upon such determination there shall be available to the people of Enjebi from the Fund such amounts as are necessary for the people of Enjebi to do the following, in accordance with a plan developed by the Enewetak Local Government Council and the people of Enjebi, and concurred with by the Government of the Marshall Islands to assure consistency with the government’s overall economic development plan:(A) Establish a community on Enjebi Island for the use of the people of Enjebi.

(B) Replant Enjebi with appropriate food-bearing and other vegetation.


(4) Resettlement of other locationIn the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that in the event that the United States determines that within 25 years of January 14, 1986, the people of Enjebi cannot resettle Enjebi without exceeding the radiation standards set forth in paragraph (2) of this subsection, then the fund manager shall be directed by the trust instrument to distribute the Fund to the people of Enjebi for their resettlement at some other location in accordance with a plan, developed by the Enewetak Local Government Council and the people of Enjebi and concurred with by the Government of the Marshall Islands, to assure consistency with the government’s overall economic development plan.


(5) Interest from FundIn the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that prior to and during the distribution of the corpus of the Fund pursuant to paragraphs (3) and (4) of this subsection, the people of Enjebi may, if they so request, receive the interest earned by the Fund on no less frequent a basis than quarterly.


(6) Disclaimer of liabilityIn the joint resolution of January 14, 1986 (Public Law 99–239) Congress provided that neither under the laws of the Marshall Islands nor under the laws of the United States, shall the Government of the United States be liable for any loss or damage to person or property in respect to the resettlement of Enjebi by the people of Enjebi, pursuant to the provision of this subsection or otherwise.



(j) Bikini Atoll cleanup(1) Declaration of policyIn the joint resolution of January 14, 1986 (Public Law 99–239), the Congress determined and declared that it is the policy of the United States, to be supported by the full faith and credit of the United States, that because the United States, through its nuclear testing and other activities, rendered Bikini Atoll unsafe for habitation by the people of Bikini, the United States will fulfill its responsibility for restoring Bikini Atoll to habitability, as set forth in paragraph (2) and (3) of this subsection.


(2) Cleanup fundsThe joint resolution of January 14, 1986 (Public Law 99–239) authorized to be appropriated such sums as necessary to implement the settlement agreement of March 15, 1985, in The People of Bikini, et al. against United States of America, et al., Civ. No. 84–0425 (D. Ha.).


(3) Conditions of fundingIn the joint resolution of January 14, 1986 (Public Law 99–239) the Congress provided that the funds referred to in paragraph (2) were to be made available pursuant to Article VI, Section 1 of the Compact Section 177 Agreement upon completion of the events set forth in the settlement agreement referred to in paragraph (2) of this subsection.



(k) Agreement on auditsThe Comptroller General (and his duly authorized representatives) shall have the authorities necessary to carry out his responsibilities under section 232 of the U.S.-RMI Compact and the agreement referred to in section 462(b)(4) of the U.S.-RMI Compact, including the following authorities:(1) General authority of the Comptroller General to audit(A) The Comptroller General of the United States (and his duly authorized representatives) shall have the authority to audit—(i) all grants, program assistance, and other assistance provided to the Government of the Republic of the Marshall Islands under Articles I and II of Title Two of the U.S.-RMI Compact; and

(ii) any other assistance provided by the Government of the United States to the Government of the Republic of the Marshall Islands.

Such authority shall include authority for the Comptroller General to conduct or cause to be conducted any of the audits provided for in section 232 of the U.S.-RMI Compact. The authority provided in this paragraph shall continue for at least three years after the last such grant has been made or assistance has been provided.

(B) The Comptroller General (and his duly authorized representatives) shall also have authority to review any audit conducted by or on behalf of the Government of the United States. In this connection, the Comptroller General shall have access to such personnel and to such records, documents, working papers, automated data and files, and other information relevant to such review.


(2) Comptroller General access to records(A) In carrying out paragraph (1), the Comptroller General (and his duly authorized representatives) shall have such access to the personnel and (without cost) to records, documents, working papers, automated data and files, and other information relevant to such audits. The Comptroller General may duplicate any such records, documents, working papers, automated data and files, or other information relevant to such audits.

(B) Such records, documents, working papers, automated data and files, and other information regarding each such grant or other assistance shall be maintained for at least five years after the date such grant or assistance was provided and in a manner that permits such grants, assistance and payments to be accounted for distinct from any other funds of the Government of the Republic of the Marshall Islands.


(3) Status of Comptroller General representativesThe Comptroller General and his duly authorized representatives shall be immune from civil and criminal process relating to words spoken or written and all acts performed by them in their official capacity and falling within their functions, except insofar as such immunity may be expressly waived by the Government of the United States. The Comptroller General and his duly authorized representatives shall not be liable to arrest or detention pending trial, except in the case of a grave crime and pursuant to a decision by a competent judicial authority, and such persons shall enjoy immunity from seizure of personal property, immigration restrictions, and laws relating to alien registration, fingerprinting, and the registration of foreign agents. Such persons shall enjoy the same taxation exemptions as are set forth in Article 34 of the Vienna Convention on Diplomatic Relations. The privileges, exemptions and immunities accorded under this paragraph are not for the personal benefit of the individuals concerned but are to safeguard the independent exercise of their official functions. Without prejudice to those privileges, exemptions and immunities, it is the duty of all such persons to respect the laws and regulations of the Government of the Republic of the Marshall Islands.


(4) Audits definedAs used in this subsection, the term “audits” includes financial, program, and management audits, including determining—(A) whether the Government of the Republic of the Marshall Islands has met the requirements set forth in the U.S.-RMI Compact, or any related agreement entered into under the U.S.-RMI Compact, regarding the purposes for which such grants and other assistance are to be used; and

(B) the propriety of the financial transactions of the Government of the Republic of the Marshall Islands pursuant to such grants or assistance.


(5) Cooperation by the Republic of the Marshall IslandsThe Government of the Republic of the Marshall Islands will cooperate fully with the Comptroller General of the United States in the conduct of such audits as the Comptroller General determines necessary to enable the Comptroller General to fully discharge his responsibilities under this joint resolution.



(l) Kwajalein(1) Statement of policyIt is the policy of the United States that payment of funds by the Government of the Marshall Islands to the landowners of Kwajalein Atoll in accordance with the land use agreement dated October 19, 1982, or as amended or superseded, and any related allocation agreements, is required in order to ensure that the Government of the United States will be able to fulfill its obligation and responsibilities under Title Three of the U.S.-RMI Compact and the subsidiary agreements concluded pursuant to the U.S.-RMI Compact.


(2) Failure to pay(A) In generalIf the Government of the Marshall Islands fails to make payments in accordance with paragraph (1), the Government of the United States shall initiate procedures under section 313 of the U.S.-RMI Compact and consult with the Government of the Marshall Islands with respect to the basis for the nonpayment of funds.


(B) ResolutionThe United States shall expeditiously resolve the matter of any nonpayment of funds required under paragraph (1) pursuant to section 313 of the U.S.-RMI Compact and the authority and responsibility of the Government of the United States for security and defense matters in or relating to the Marshall Islands. This paragraph shall be enforced, as may be necessary, in accordance with section 1921d(e) of this title.



(3) Disposition of increased payments pending new land use agreementUntil such time as the Government of the Marshall Islands and the landowners of Kwajalein Atoll have concluded an agreement amending or superseding the land use agreement reflecting the terms of and consistent with the Military Use Operating Rights Agreement dated October 19, 1982, any amounts paid by the United States to the Government of the Marshall Islands in excess of the amounts required to be paid pursuant to the land use agreement dated October 19, 1982, shall be paid into, and held in, an interest bearing escrow account in a United States financial institution by the Government of the Republic of the Marshall Islands. At such time, the funds and interest held in escrow shall be paid to the landowners of Kwajalein in accordance with the new land use agreement. If no such agreement is concluded by the date which is five years after December 17, 2003, then such funds and interest shall, unless otherwise mutually agreed between the Government of the United States of America and the Government of the Republic of the Marshall Islands, be returned to the U.S. Treasury.


(4) Notifications and report(A) The Government of the Republic of the Marshall Islands shall notify the Government of the United States of America when an agreement amending or superseding the land use agreement dated October 19, 1982, is concluded.

(B) If no agreement amending or superseding the land use agreement dated October 19, 1982 is concluded by the date five years after December 17, 2003, then the President shall report to Congress on the intentions of the United States with respect to the use of Kwajalein Atoll after 2016, on any plans to relocate activities carried out on Kwajalein Atoll, and on the disposition of the funds and interest held in escrow under paragraph (3).


(5) AssistanceThe President is authorized to make loans and grants to the Government of the Marshall Islands to address the special needs of the community at Ebeye, Kwajalein Atoll, and other Marshallese communities within the Kwajalein Atoll, pursuant to development plans adopted in accordance with applicable laws of the Marshall Islands. The loans and grants shall be subject to such other terms and conditions as the President, in the discretion of the President, may determine are appropriate.



(Pub. L. 108–188, title I, § 103, Dec. 17, 2003, 117 Stat. 2727; Pub. L. 110–229, title VIII, § 806(a)(1), May 8, 2008, 122 Stat. 871; Pub. L. 112–149, § 2, July 26, 2012, 126 Stat. 1144.)


References in TextThe joint resolution of January 14, 1986 (Public Law 99–239), referred to in text, is Pub. L. 99–239, Jan. 14, 1986, 99 Stat. 1770, known as the Compact of Free Association Act of 1985, which is classified principally to part A of this subchapter and chapter 19 (§ 2001 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1901 of this title and Tables.
Public Law 95–134, referred to in subsecs. (f)(1)(A) and (h)(1), is Pub. L. 95–134, Oct. 15, 1977, 91 Stat. 1159, popularly known as the Omnibus Territories Act of 1977. For complete classification of this Act to the Code, see Tables.
Public Law 96–205, referred to in subsecs. (f)(1)(A) and (h)(1), is Pub. L. 96–205, Mar. 12, 1980, 94 Stat. 84. For complete classification of this Act to the Code, see Tables.
Public Law 102–154, referred to in subsec. (g)(4), is Pub. L. 102–154, Nov. 13, 1991, 105 Stat. 990, known as the Department of the Interior and Related Agencies Appropriations Act, 1992. For complete classification of this Act to the Code, see Tables.
This joint resolution, referred to in subsecs. (i) and (k)(5), is Pub. L. 108–188, Dec. 17, 2003, 117 Stat. 2720, known as the Compact of Free Association Amendments Act of 2003, which enacted this part and provisions set out as notes under sections 1901 and 1921 of this title and amended provisions set out as a note under section 3101 of Title 5, Government Organization and Employees. For complete classification of this Act to the Code, see Short Title of 2003 Amendment note set out under section 1901 of this title and Tables.

Amendments2012—Subsec. (f)(1). Pub. L. 112–149 designated existing provisions as subpar. (A), inserted heading, and added subpar. (B).
2008—Subsec. (c)(1). Pub. L. 110–229 substituted “Marshall Islands for the Implementation of Section 177” for “Marshall Islands for the Implementation of section 177”.



§ 1921c. Interpretation of and United States policy regarding U.S.-FSM Compact and U.S.-RMI Compact(a) Human rightsIn approving the U.S.-FSM Compact and the U.S.-RMI Compact, Congress notes the conclusion in the Statement of Intent of the Report of The Future Political Status Commission of the Congress of Micronesia in July, 1969, that “our recommendation of a free associated state is indissolubly linked to our desire for such a democratic, representative, constitutional government” and notes that such desire and intention are reaffirmed and embodied in the Constitutions of the Federated States of Micronesia and the Republic of the Marshall Islands. Congress also notes and specifically endorses the preamble to the U.S.-FSM Compact and the U.S.-RMI Compact, which affirms that the governments of the parties to the U.S.-FSM Compact and the U.S.-RMI Compact are founded upon respect for human rights and fundamental freedoms for all. The Secretary of State shall include in the annual reports on the status of internationally recognized human rights in foreign countries, which are submitted to Congress pursuant to sections 2151n and 2304 of title 22, a full and complete report regarding the status of internationally recognized human rights in the Federated States of Micronesia and the Republic of the Marshall Islands.


(b) Immigration and passport security(1) Naturalized citizensThe rights of a bona fide naturalized citizen of the Federated States of Micronesia or the Republic of the Marshall Islands to enter the United States, to lawfully engage therein in occupations, and to establish residence therein as a nonimmigrant, to the extent such rights are provided under section 141 of the U.S.-FSM Compact and the U.S.-RMI Compact, shall not be deemed to extend to any such naturalized citizen with respect to whom circumstances associated with the acquisition of the status of a naturalized citizen are such as to allow a reasonable inference, on the part of appropriate officials of the United States and subject to United States procedural requirements, that such naturalized status was acquired primarily in order to obtain such rights.


(2) PassportsIt is the sense of Congress that up to $250,000 of the grant assistance provided to the Federated States of Micronesia pursuant to section 211(a)(4) of the U.S.-FSM Compact, and up to $250,000 of the grant assistance provided to the Republic of the Marshall Islands pursuant to section 211(a)(4) of the U.S.-RMI Compact (or a greater amount of the section 211(a)(4) grant, if mutually agreed between the Government of the United States and the government of the Federated States of Micronesia or the government of the Republic of the Marshall Islands), be used for the purpose of increasing the machine-readability and security of passports issued by such jurisdictions. It is further the sense of Congress that such funds be obligated by September 30, 2004 and in the amount and manner specified by the Secretary of State in consultation with the Secretary of Homeland Security and, respectively, with the government of the Federated States of Micronesia and the government of the Republic of the Marshall Islands. The United States Government is authorized to require that passports used for the purpose of seeking admission under section 141 of the U.S.-FSM Compact and the U.S.-RMI Compact contain the security enhancements funded by such assistance.


(3) Information-sharingIt is the sense of Congress that the governments of the Federated States of Micronesia and the Republic of the Marshall Islands develop, prior to October 1, 2004, the capability to provide reliable and timely information as may reasonably be required by the Government of the United States in enforcing criminal and security-related grounds of inadmissibility and deportability under the Immigration and Nationality Act, as amended [8 U.S.C. 1101 et seq.], and shall provide such information to the Government of the United States.


(4) Transition; construction of sections 141(a)(3) and 141(a)(4) of the U.S.-FSM Compact and U.S.-RMI CompactThe words “the effective date of this Compact, as amended” in sections 141(a)(3) and 141(a)(4) of the U.S.-FSM Compact and the U.S.-RMI Compact shall be construed to read, “on the day prior to the enactment by the United States Congress of the Compact of Free Association Amendments Act of 2003.”.



(c) Nonalienation of landsCongress endorses and encourages the maintenance of the policies of the Government of the Federated States of Micronesia and the Government of the Republic of the Marshall Islands to regulate, in accordance with their Constitutions and laws, the alienation of permanent interests in real property so as to restrict the acquisition of such interests to persons of Federated States of Micronesia citizenship and the Republic of the Marshall Islands citizenship, respectively.


(d) Nuclear waste disposalIn approving the U.S.-FSM Compact and the U.S.-RMI Compact, Congress understands that the Government of the Federated States of Micronesia and the Government of the Republic of the Marshall Islands will not permit any other government or any nongovernmental party to conduct, in the Republic of the Marshall Islands or in the Federated States of Micronesia, any of the activities specified in subsection (a) of section 314 of the U.S.-FSM Compact and the U.S.-RMI Compact.


(e) Impact of the U.S.-FSM Compact and the U.S.-RMI Compact on the State of Hawaii, Guam, the Commonwealth of the Northern Mariana Islands and American Samoa; related authorization and continuing appropriation(1) Statement of congressional intentIn reauthorizing the U.S.-FSM Compact and the U.S.-RMI Compact, it is not the intent of Congress to cause any adverse consequences for an affected jurisdiction.


(2) DefinitionsFor the purposes of this part—(A) the term “affected jurisdiction” means American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, or the State of Hawaii; and

(B) the term “qualified nonimmigrant” means a person, or their children under the age of 18, admitted or resident pursuant to section 141 of the U.S.-RMI or U.S.-FSM Compact, or section 141 of the Palau Compact who, as of a date referenced in the most recently published enumeration is a resident of an affected jurisdiction. As used in this subsection, the term “resident” shall be a person who has a “residence,” as that term is defined in section 101(a)(33) of the Immigration and Nationality Act, as amended [8 U.S.C. 1101(a)(33)].


(3) Authorization and continuing appropriationThere is hereby authorized and appropriated to the Secretary of the Interior, out of any funds in the Treasury not otherwise appropriated, to remain available until expended, for each fiscal year from 2004 through 2023, $30,000,000 for grants to affected jurisdictions to aid in defraying costs incurred by affected jurisdictions as a result of increased demands placed on health, educational, social, or public safety services or infrastructure related to such services due to the residence in affected jurisdictions of qualified nonimmigrants from the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau. The grants shall be—(A) awarded and administered by the Department of the Interior, Office of Insular Affairs, or any successor thereto, in accordance with regulations, policies and procedures applicable to grants so awarded and administered; and

(B) used only for health, educational, social, or public safety services, or infrastructure related to such services, specifically affected by qualified nonimmigrants.


(4) EnumerationThe Secretary of the Interior shall conduct periodic enumerations of qualified nonimmigrants in each affected jurisdiction. The enumerations—(A) shall be conducted at such intervals as the Secretary of the Interior shall determine, but no less frequently than every five years, beginning in fiscal year 2003;

(B) shall be supervised by the United States Bureau of the Census or such other organization as the Secretary of the Interior may select; and

(C) after fiscal year 2003, shall be funded by the Secretary of the Interior by deducting such sums as are necessary, but not to exceed $300,000 as adjusted for inflation pursuant to section 217 of the U.S.-FSM Compact with fiscal year 2003 as the base year, per enumeration, from funds appropriated pursuant to the authorization contained in paragraph (3) of this subsection.


(5) AllocationThe Secretary of the Interior shall allocate to the government of each affected jurisdiction, on the basis of the results of the most recent enumeration, grants in an aggregate amount equal to the total amount of funds appropriated under paragraph (3) of this subsection, as reduced by any deductions authorized by subparagraph (C) of paragraph (4) of this subsection, multiplied by a ratio derived by dividing the number of qualified nonimmigrants in such affected jurisdiction by the total number of qualified nonimmigrants in all affected jurisdictions.


(6) Authorization for health care reimbursementThere are hereby authorized to be appropriated to the Secretary of the Interior such sums as may be necessary to reimburse health care institutions in the affected jurisdictions for costs resulting from the migration of citizens of the Republic of the Marshall Islands, the Federated States of Micronesia and the Republic of Palau to the affected jurisdictions as a result of the implementation of the Compact of Free Association, approved by Public Law 99–239, or the approval of the U.S.-FSM Compact and the U.S.-RMI Compact by this resolution.


(7) Use of DOD medical facilities and National Health Service Corps(A) DOD medical facilitiesThe Secretary of Defense shall make available, on a space available and reimbursable basis, the medical facilities of the Department of Defense for use by citizens of the Federated States of Micronesia and the Republic of the Marshall Islands who are properly referred to the facilities by government authorities responsible for provision of medical services in the Federated States of Micronesia, the Republic of the Marshall Islands, the Republic of Palau and the affected jurisdictions.


(B) National Health Service CorpsThe Secretary of Health and Human Services shall continue to make the services of the National Health Service Corps available to the residents of the Federated States of Micronesia and the Republic of the Marshall Islands to the same extent and for so long as such services are authorized to be provided to persons residing in any other areas within or outside the United States.


(C) Authorization of appropriationsThere are authorized to be appropriated to carry out this paragraph such sums as are necessary for each fiscal year.



(8) Reporting requirementNot later than one year after December 17, 2003, and at one year intervals thereafter, the Governors of Guam, the State of Hawaii, the Commonwealth of the Northern Mariana Islands, and American Samoa may provide to the Secretary of the Interior by February 1 of each year their comments with respect to the impacts of the Compacts on their respective jurisdiction. The Secretary of the Interior, upon receipt of any such comments, shall report to the Congress not later than May 1 of each year and include the following:(A) The Governor’s comments on the impacts of the Compacts as well as the Administration’s analysis of such impact.

(B) The Administration views on any recommendations for corrective action to eliminate those consequences as proposed by such Governors.

(C) With regard to immigration, statistics concerning the number of persons availing themselves of the rights described in section 141(a) of the Compact during the year covered by each report.

(D) With regard to trade, an analysis of the impact on the economy of American Samoa resulting from imports of canned tuna into the United States from the Federated States of Micronesia, and the Republic of the Marshall Islands.


(9) Reconciliation of unreimbursed impact expenses(A) In generalNotwithstanding any other provision of law, the President, to address previously accrued and unreimbursed impact expenses, may, at the request of the Governor of Guam or the Governor of the Commonwealth of the Northern Mariana Islands, reduce, release, or waive all or part of any amounts owed by the Government of Guam or the Government of the Commonwealth of the Northern Mariana Islands (or either government’s autonomous agencies or instrumentalities), respectively, to any department, agency, independent agency, office, or instrumentality of the United States.


(B) Terms and conditions(i) Substantiation of impact costsNot later than 120 days after December 17, 2003, the Governor of Guam and the Governor of the Commonwealth of the Northern Mariana Islands shall each submit to the Secretary of the Interior a report, prepared in consultation with an independent accounting firm, substantiating unreimbursed impact expenses claimed for the period from January 14, 1986, through September 30, 2003. Upon request of the Secretary of the Interior, the Governor of Guam and the Governor of the Commonwealth of the Northern Mariana Islands shall submit to the Secretary of the Interior copies of all documents upon which the report submitted by that Governor under this clause was based.


(ii) Congressional notificationThe President shall notify Congress of his intent to exercise the authority granted in subparagraph (A).


(iii) Congressional review and commentAny reduction, release, or waiver under this Act shall not take effect until 60 days after the President notifies Congress of his intent to approve a request of the Governor of Guam or the Governor of the Commonwealth of the Northern Mariana Islands. In exercising his authority under this section and in determining whether to give final approval to a request, the President shall take into consideration comments he may receive after Congressional review.


(iv) ExpirationThe authority granted in subparagraph (A) shall expire on February 28, 2005.




(10) Authorization of appropriations for grantsThere are hereby authorized to the Secretary of the Interior for each of fiscal years 2004 through 2023 such sums as may be necessary for grants to the governments of Guam, the State of Hawaii, the Commonwealth of the Northern Mariana Islands, and American Samoa, as a result of increased demands placed on educational, social, or public safety services or infrastructure related to such services due to the presence in Guam, Hawaii, the Commonwealth of the Northern Mariana Islands, and American Samoa of qualified nonimmigrants from the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau.



(f) Foreign loansCongress hereby reaffirms the United States position that the United States Government is not responsible for foreign loans or debt obtained by the Governments of the Federated States of Micronesia and the Republic of the Marshall Islands.


(g) Sense of Congress concerning funding of public infrastructureIt is the sense of Congress that not less than 30 percent of the United States annual grant assistance provided under section 211 of the Compact of Free Association, as amended, between the Government of the United States of America and the Government of the Federated States of Micronesia, and not less than 30 percent of the total amount of section 211 funds allocated to each of the States of the Federated States of Micronesia, shall be invested in infrastructure improvements and maintenance in accordance with section 211(a)(6). It is further the sense of Congress that not less than 30 percent of the United States annual grant assistance provided under section 211 of the Compact of Free Association, as amended, between the Government of the United States of America and the Government of the Republic of the Marshall Islands, shall be invested in infrastructure improvements and maintenance in accordance with section 211(d).


(h) Reports and reviews(1) Report by the PresidentNot later than the end of the first full calendar year following enactment of this resolution, and not later than December 31 of each year thereafter, the President shall report to Congress regarding the Federated States of Micronesia and the Republic of the Marshall Islands, including but not limited to—(A) general social, political, and economic conditions, including estimates of economic growth, per capita income, and migration rates;

(B) the use and effectiveness of United States financial, program, and technical assistance;

(C) the status of economic policy reforms including but not limited to progress toward establishing self-sufficient tax rates;

(D) the status of the efforts to increase investment including: the rate of infrastructure investment of U.S. financial assistance under the U.S.-FSM Compact and the U.S.-RMI Compact; non-U.S. contributions to the trust funds, and the level of private investment; and

(E) recommendations on ways to increase the effectiveness of United States assistance and to meet overall economic performance objectives, including, if appropriate, recommendations to Congress to adjust the inflation rate or to adjust the contributions to the Trust Funds based on non-U.S. contributions.


(2) ReviewDuring the year of the fifth, tenth, and fifteenth anniversaries of December 17, 2003, the Government of the United States shall review the terms of the respective Compacts and consider the overall nature and development of the U.S.-FSM and U.S.-RMI relationships including the topics set forth in subparagraphs (A) through (E) of paragraph (1). In conducting the reviews, the Government of the United States shall consider the operating requirements of the Government of the Federated States of Micronesia and the Government of the Republic of the Marshall Islands and their progress in meeting the development objectives set forth in their respective development plans. The President shall include in the annual reports to Congress for the years following the reviews the comments of the Government of the Federated States of Micronesia and the Government of the Republic of the Marshall Islands on the topics described in this paragraph, the President’s response to the comments, the findings resulting from the reviews, and any recommendations for actions to respond to such findings.



(i) Construction of section 141(f)Section 141(f)(2) of the Compact of Free Association, as amended, between the Government of the United States of America and the Government of the Federated States of Micronesia and of the Compact of Free Association, as amended, between the Government of the United States of America and the Government of the Republic of the Marshall Islands, shall be construed as though, after “may by regulations prescribe”, there were included the following: “, except that any such regulations that would have a significant effect on the admission, stay and employment privileges provided under this section shall not become effective until 90 days after the date of transmission of the regulations to the Committee on Energy and Natural Resources and the Committee on the Judiciary of the Senate and the Committee on Resources, the Committee on International Relations, and the Committee on the Judiciary of the House of Representatives”.


(j) Inflation adjustmentAs of Fiscal Year 2015, if the United States Gross Domestic Product Implicit Price Deflator average for Fiscal Years 2009 through 2013 is greater than United States Gross Domestic Product Implicit Price Deflator average for Fiscal Years 2004 through 2008 (as reported in the Survey of Current Business or subsequent publication and compiled by the Department of the Interior), then section 217 of the U.S.-FSM Compact, paragraph 5 of Article II of the U.S.-FSM Fiscal Procedures Agreement, section 218 of the U.S.-RMI Compact, and paragraph 5 of Article II of the U.S.-RMI Fiscal Procedures Agreement shall be construed as if “the full” appeared in place of “two-thirds of the” each place those words appear. If an inflation adjustment is made under this subsection, the base year for calculating the inflation adjustment shall be fiscal year 2014.


(k) Participation by secondary schools in the Armed Services Vocational Aptitude Battery (ASVAB) Student Testing ProgramIn furtherance of the provisions of Title Three, Article IV, Section 341 of the U.S.-FSM and the U.S.-RMI Compacts, the purpose of which is to establish the privilege to volunteer for service in the U.S. Armed Forces, it is the sense of Congress that, to facilitate eligibility of FSM and RMI secondary school students to qualify for such service, the Department of Defense may extend the Armed Services Vocational Aptitude Battery (ASVAB) Student Testing Program (STP) and the ASVAB Career Exploration Program to selected secondary Schools in the FSM and the RMI to the extent such programs are available to Department of Defense Dependent Schools located in foreign jurisdictions.


(Pub. L. 108–188, title I, § 104, Dec. 17, 2003, 117 Stat. 2737; Pub. L. 110–229, title VIII, § 806(a)(2), May 8, 2008, 122 Stat. 871; Pub. L. 111–68, div. A, title I, § 1501(c), Oct. 1, 2009, 123 Stat. 2041.)


References in TextThe Immigration and Nationality Act, referred to in subsec. (b)(3), is act June 27, 1952, ch. 477, 66 Stat. 163, as amended, which is classified principally to chapter 12 (§ 1101 et seq.) of Title 8, Aliens and Nationality. For complete classification of this Act to the Code, see Short Title note set out under section 1101 of Title 8 and Tables.
The enactment by the United States Congress of the Compact of Free Association Amendments Act of 2003, referred to in subsec. (b)(4), is the enactment of Pub. L. 108–188, which was approved Dec. 17, 2003.
The Palau Compact, referred to in subsec. (e)(2)(B), probably means the Compact of Free Association between the United States and the Government of Palau, which is contained in section 201 of Pub. L. 99–658, set out as a note under section 1931 of this title.
The Compact of Free Association, approved by Public Law 99–239, referred to in subsec. (e)(6), is the Compact of Free Association between the Governments of the Marshall Islands and the Federated States of Micronesia, which is contained in section 201 of Pub. L. 99–239, as amended, set out as a note under section 1901 of this title.
This resolution, referred to in subsec. (e)(6), and this Act, referred to in subsec. (e)(9)(B)(iii), are references to Pub. L. 108–188, Dec. 17, 2003, 117 Stat. 2720, known as the Compact of Free Association Amendments Act of 2003, which enacted this part and provisions set out as notes under sections 1901 and 1921 of this title and amended provisions set out as a note under section 3101 of Title 5, Government Organization and Employees. For complete classification of this Act to the Code, see Short Title of 2003 Amendment note set out under section 1901 of this title and Tables.
The Compact of Free Association, as amended, between the Government of the United States of America and the Government of the Federated States of Micronesia, referred to in subsecs. (g) and (i), is contained in section 201(a) of Pub. L. 108–188, set out as a note under section 1921 of this title.
The Compact of Free Association, as amended, between the Government of the United States of America and the Government of the Republic of the Marshall Islands, referred to in subsecs. (g) and (i), is contained in section 201(b) of Pub. L. 108–188, set out as a note under section 1921 of this title.
The enactment of this resolution, referred to in subsec. (h)(1), is the enactment of Pub. L. 108–188, which was approved Dec. 17, 2003.

Amendments2009—Subsec. (h)(3). Pub. L. 111–68 struck out par. (3). Text read as follows: “Not later than the date that is three years after December 17, 2003, and every 5 years thereafter, the Comptroller General of the United States shall submit to Congress a report on the Federated States of Micronesia and the Republic of the Marshall Islands including the topics set forth in paragraphs (1) (A) through (E) above, and on the effectiveness of administrative oversight by the United States.”
2008—Subsec. (b)(1). Pub. L. 110–229, § 806(a)(2)(A), inserted “the” before “U.S.-RMI Compact,”.
Subsec. (e)(8). Pub. L. 110–229, § 806(a)(2)(B)(i), substituted “and include” for “to include” in introductory provisions.
Subsec. (e)(9)(A). Pub. L. 110–229, § 806(a)(2)(B)(ii), inserted a comma after “impact expenses, may”.
Subsec. (e)(10). Pub. L. 110–229, § 806(a)(2)(B)(iii), substituted “related to such services” for “related to service”.
Subsec. (j). Pub. L. 110–229, § 806(a)(2)(C), inserted “the” before “Interior),”.


Change of Name
Committee on Resources of House of Representatives changed to Committee on Natural Resources of House of Representatives and Committee on International Relations of House of Representatives changed to Committee on Foreign Affairs of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007.


Assignment of Reporting Functions
Memorandum of President of the United States, July 21, 2005, 70 F.R. 43249, provided:
Memorandum for the Secretary of the Interior
By virtue of the authority vested in me by the Constitution and the laws of the United States, including section 301 of title 3, United States Code, I hereby assign to you the functions of the President under section 104(h) of the Compact of Free Association Amendments Act of 2003 (Public Law 108–188) [48 U.S.C. 1921c(h)].
You are authorized and directed to publish this memorandum in the Federal Register.

George W. Bush.




§ 1921d. Supplemental provisions(a) Domestic program requirementsExcept as may otherwise be provided in this joint resolution, all United States Federal programs and services extended to or operated in the Federated States of Micronesia or the Republic of the Marshall Islands are and shall remain subject to all applicable criteria, standards, reporting requirements, auditing procedures, and other rules and regulations applicable to such programs when operating in the United States (including its territories and commonwealths).


(b) Relations with the Federated States of Micronesia and the Republic of the Marshall Islands(1) Appropriations made pursuant to Article I of Title Two and subsection (a)(2) of section 221 of article II of Title Two of the U.S.-FSM Compact and the U.S.-RMI Compact shall be made to the Secretary of the Interior, who shall have the authority necessary to fulfill his responsibilities for monitoring and managing the funds so appropriated consistent with the U.S.-FSM Compact and the U.S.-RMI Compact, including the agreements referred to in section 462(b)(4) of the U.S.-FSM Compact and U.S.-RMI Compact (relating to Fiscal Procedures) and the agreements referred to in section 462(b)(5) of the U.S.-FSM Compact and the U.S.-RMI Compact (regarding the Trust Funds).

(2) Appropriations made pursuant to subsections (a)(1) and (a)(3) through (6) of section 221 of Article II of Title Two of the U.S.-FSM Compact and subsection (a)(1) and (a)(3) through (5) of the U.S.-RMI Compact shall be made directly to the agencies named in those subsections.

(3) Appropriations for services and programs referred to in subsection (b) of section 221 of Article II of Title Two of the U.S.-FSM Compact or U.S.-RMI Compact and appropriations for services and programs referred to in subsection (f) and section 1921g(a) of this title shall be made to the relevant agencies in accordance with the terms of the appropriations for such services and programs.

(4) Federal agencies providing programs and services to the Federated States of Micronesia and the Republic of the Marshall Islands shall coordinate with the Secretaries of the Interior and State regarding provision of such programs and services. The Secretaries of the Interior and State shall consult with appropriate officials of the Asian Development Bank and with the Secretary of the Treasury regarding overall economic conditions in the Federated States of Micronesia and the Republic of the Marshall Islands and regarding the activities of other donors of assistance to the Federated States of Micronesia and the Republic of the Marshall Islands.

(5) United States Government employees in either the Federated States of Micronesia or the Republic of the Marshall Islands are subject to the authority of the United States Chief of Mission, including as elaborated in section 3927 of title 22 and the President’s Letter of Instruction to the United States Chief of Mission and any order or directive of the President in effect from time to time.

(6) Interagency group on freely associated states’ affairs.—(A) In general.—The President is hereby authorized to appoint an Interagency Group on Freely Associated States’ Affairs to provide policy guidance and recommendations on implementation of the U.S.-FSM Compact and the U.S.-RMI Compact to Federal departments and agencies.

(B) Secretaries.—It is the sense of Congress that the Secretary of State and the Secretary of the Interior shall be represented on the Interagency Group.


(7) United states appointees to joint committees.—(A) Joint economic management committee.—(i) In general.—The three United States appointees (United States chair plus two members) to the Joint Economic Management Committee provided for in section 213 of the U.S.-FSM Compact and Article III of the U.S.-FSM Fiscal Procedures Agreement referred to in section 462(b)(4) of the U.S.-FSM Compact shall be United States Government officers or employees.

(ii) Departments.—It is the sense of Congress that 2 of the 3 appointees should be designated from the Department of State and the Department of the Interior, and that U.S. officials of the Asian Development Bank shall be consulted in order to properly coordinate U.S. and Asian Development Bank financial, program, and technical assistance.

(iii) Additional scope.—Section 213 of the U.S.-FSM Compact shall be construed to read as though the phrase, “the implementation of economic policy reforms to encourage investment and to achieve self-sufficient tax rates,” were inserted after “with particular focus on those parts of the plan dealing with the sectors identified in subsection (a) of section 211”.


(B) Joint economic management and financial accountability committee.—(i) In general.—The three United States appointees (United States chair plus two members) to the Joint Economic Management and Financial Accountability Committee provided for in section 214 of the U.S.-RMI Compact and Article III of the U.S.-RMI Fiscal Procedures Agreement referred to in section 462(b)(4) of the U.S.-RMI Compact shall be United States Government officers or employees.

(ii) Departments.—It is the sense of Congress that 2 of the 3 appointees should be designated from the Department of State and the Department of the Interior, and that U.S. officials of the Asian Development Bank shall be consulted in order to properly coordinate U.S. and Asian Development Bank financial, program, and technical assistance.

(iii) Additional scope.—Section 214 of the U.S.-RMI Compact shall be construed to read as though the phrase, “the implementation of economic policy reforms to encourage investment and to achieve self-sufficient tax rates,” were inserted after “with particular focus on those parts of the framework dealing with the sectors and areas identified in subsection (a) of section 211”.



(8) Oversight and coordination.—It is the sense of Congress that the Secretary of State and the Secretary of the Interior shall ensure that there are personnel resources committed in the appropriate numbers and locations to ensure effective oversight of United States assistance, and effective coordination of assistance among United States agencies and with other international donors such as the Asian Development Bank.

(9) The United States voting members (United States chair plus two or more members) of the Trust Fund Committee appointed by the Government of the United States pursuant to Article 7 of the Trust Fund Agreement implementing section 215 of the U.S.-FSM Compact and referred to in section 462(b)(5) of the U.S.-FSM Compact and any alternates designated by the Government of the United States shall be United States Government officers or employees. The United States voting members (United States chair plus two or more members) of the Trust Fund Committee appointed by the Government of the United States pursuant to Article 7 of the Trust Fund Agreement implementing section 216 of the U.S.-RMI Compact and referred to in section 462(b)(5) of the U.S.-RMI Compact and any alternates designated by the Government of the United States shall be United States Government officers or employees. It is the sense of Congress that the appointees should be designated from the Department of State, the Department of the Interior, and the Department of the Treasury.

(10) The Trust Fund Committee provided for in Article 7 of the U.S.-FSM Trust Fund Agreement implementing section 215 of the U.S.-FSM Compact shall be a nonprofit corporation incorporated under the laws of the District of Columbia. To the extent that any law, rule, regulation or ordinance of the District of Columbia, or of any State or political subdivision thereof in which the Trust Fund Committee is incorporated or doing business, impedes or otherwise interferes with the performance of the functions of the Trust Fund Committee pursuant to this joint resolution, such law, rule, regulation, or ordinance shall be deemed to be preempted by this joint resolution. The Trust Fund Committee provided for in Article 7 of the U.S.-RMI Trust Fund Agreement implementing section 216 of the U.S.-RMI Compact shall be a non-profit corporation incorporated under the laws of the District of Columbia. To the extent that any law, rule, regulation or ordinance of the District of Columbia, or of any State or political subdivision thereof in which the Trust Fund Committee is incorporated or doing business, impedes or otherwise interferes with the performance of the functions of the Trust Fund Committee pursuant to this joint resolution, such law, rule, regulation, or ordinance shall be deemed to be preempted by this joint resolution.


(c) Continuing Trust Territory authorizationThe authorization provided by the Act of June 30, 1954, as amended (68 Stat. 330) shall remain available after the effective date of the Compact with respect to the Federated States of Micronesia and the Republic of the Marshall Islands for the following purposes:(1) Prior to October 1, 1986, for any purpose authorized by the Compact or the joint resolution of January 14, 1986 (Public Law 99–239).

(2) Transition purposes, including but not limited to, completion of projects and fulfillment of commitments or obligations; termination of the Trust Territory Government and termination of the High Court; health and education as a result of exceptional circumstances; ex gratia contributions for the populations of Bikini, Enewetak, Rongelap, and Utrik; and technical assistance and training in financial management, program administration, and maintenance of infrastructure.


(d) SurvivabilityIn furtherance of the provisions of Title Four, Article V, sections 452 and 453 of the U.S.-FSM Compact and the U.S.-RMI Compact, any provisions of the U.S.-FSM Compact or the U.S.-RMI Compact which remain effective after the termination of the U.S.-FSM Compact or U.S.-RMI Compact by the act of any party thereto and which are affected in any manner by provisions of this part shall remain subject to such provisions.


(e) Noncompliance sanctions; actions incompatible with United States authorityCongress expresses its understanding that the Governments of the Federated States of Micronesia and the Republic of the Marshall Islands will not act in a manner incompatible with the authority and responsibility of the United States for security and defense matters in or related to the Federated States of Micronesia or the Republic of the Marshall Islands pursuant to the U.S.-FSM Compact or the U.S.-RMI Compact, including the agreements referred to in sections 462(a)(2) of the U.S.-FSM Compact and 462(a)(5) of the U.S.-RMI Compact. Congress further expresses its intention that any such act on the part of either such Government will be viewed by the United States as a material breach of the U.S.-FSM Compact or U.S.-RMI Compact. The Government of the United States reserves the right in the event of such a material breach of the U.S.-FSM Compact by the Government of the Federated States of Micronesia or the U.S.-RMI Compact by the Government of the Republic of the Marshall Islands to take action, including (but not limited to) the suspension in whole or in part of the obligations of the Government of the United States to that Government.


(f) Continuing programs and laws(1) Federated States of Micronesia and Republic of the Marshall IslandsIn addition to the programs and services set forth in section 221 of the Compact, and pursuant to section 222 of the Compact, the programs and services of the following agencies shall be made available to the Federated States of Micronesia and to the Republic of the Marshall Islands:(A) Emergency and disaster assistance(i) In generalSubject to clause (ii), section 221(a)(6) of the U.S.–FSM Compact and section 221(a)(5) of the U.S.–RMI Compact shall each be construed and applied in accordance with the two Agreements to Amend Article X of the Federal Programs and Service Agreements signed on June 30, 2004, and on June 18, 2004, respectively, provided that all activities carried out by the United States Agency for International Development and the Federal Emergency Management Agency under Article X of the Federal Programs and Services Agreements may be carried out notwithstanding any other provision of law. In the sections referred to in this clause, the term “United States Agency for International Development, Office of Foreign Disaster Assistance” shall be construed to mean “the United States Agency for International Development”.


(ii) Definition of will provide fundingIn the second sentence of paragraph 12 of each of the Agreements described in clause (i), the term “will provide funding” means will provide funding through a transfer of funds using Standard Form 1151 or a similar document or through an interagency, reimbursable agreement.



(B) Treatment of additional programs(i) ConsultationThe United States appointees to the committees established pursuant to section 213 of the U.S.-FSM Compact and section 214 of the U.S.-RMI Compact shall consult with the Secretary of Education regarding the objectives, use, and monitoring of United States financial, program, and technical assistance made available for educational purposes.


(ii) Continuing programsThe Government of the United States—(I) shall continue to make available to the Federated States of Micronesia and the Republic of the Marshall Islands for fiscal years 2004 through 2023, the services to individuals eligible for such services under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) to the extent that such services continue to be available to individuals in the United States; and

(II) shall continue to make available to eligible institutions in the Federated States of Micronesia and the Republic of the Marshall Islands, and to students enrolled in such institutions, and in institutions in the United States, its territories, and the Republic of Palau, for fiscal years 2004 through 2023, grants under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.) to the extent that such grants continue to be available to institutions and students in the United States.


(iii) Supplemental education grantsIn lieu of eligibility for appropriations under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.), titles I [29 U.S.C. 3111 et seq.] (other than subtitle C [29 U.S.C. 3191 et seq.]) and II [29 U.S.C. 3271 et seq.] of the Workforce Innovation and Opportunity Act, title I of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2321 et seq.), the Head Start Act (42 U.S.C. 9831 et seq.), and subpart 3 of part A, and part C, of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070b et seq., 42 U.S.C. 2751 et seq.),11 See References in Text note below. there are authorized to be appropriated to the Secretary of Education to supplement the education grants under section 211(a)(1) of the U.S.-FSM Compact and section 211(a)(1) of the U.S.-RMI Compact, respectively, the following amounts:(I) $12,230,000 for the Federated States of Micronesia for fiscal year 2005 and an equivalent amount, as adjusted for inflation under section 217 of the U.S.-FSM Compact, for each of fiscal years 2005 through 2023; and

(II) $6,100,000 for the Republic of the Marshall Islands for fiscal year 2005 and an equivalent amount, as adjusted for inflation under section 218 of the U.S.-RMI Compact, for each of fiscal years 2005 through 2023,


 except that citizens of the Federated States of Micronesia and the Republic of the Marshall Islands who attend an institution of higher education in the United States or its territories, the Federated States of Micronesia, the Republic of the Marshall Islands, or the Republic of Palau on December 17, 2003, may continue to receive assistance under such subpart 3 of part A or part C, for not more than 4 academic years after such date to enable such citizens to complete their program of study.
(iv) Fiscal proceduresAppropriations made pursuant to clause (iii) shall be used and monitored in accordance with an agreement between the Secretary of Education, the Secretary of Labor, the Secretary of Health and Human Services, and the Secretary of the Interior, and in accordance with the respective Fiscal Procedures Agreements referred to in section 462(b)(4) of the U.S.-FSM Compact and section 462(b)(4) of the U.S.-RMI Compact. The agreement between the Secretary of Education, the Secretary of Labor, the Secretary of Health and Human Services, and the Secretary of the Interior shall provide for the transfer, not later than 60 days after the appropriations made pursuant to clause (iii) become available to the Secretary of Education, the Secretary of Labor, and the Secretary of Health and Human Services, from the Secretary of Education, the Secretary of Labor, and the Secretary of Health and Human Services, to the Secretary of the Interior for disbursement.


(v) Formula education grantsFor fiscal years 2005 through 2023, except as provided in clause (ii) and the exception provided under clause (iii), the Governments of the Federated States of Micronesia and the Republic of the Marshall Islands shall not receive any grant under any formula-grant program administered by the Secretary of Education or the Secretary of Labor, nor any grant provided through the Head Start Act (42 U.S.C. 9831 et seq.) administered by the Secretary of Health and Human Services.


(vi) TransitionFor fiscal year 2004, the Governments of the Federated States of Micronesia and the Republic of the Marshall Islands shall continue to be eligible for appropriations and to receive grants under the provisions of law specified in clauses (ii) and (iii).


(vii) Technical assistanceThe Federated States of Micronesia and the Republic of the Marshall Islands may request technical assistance from the Secretary of Education, the Secretary of Health and Human Services, or the Secretary of Labor the terms of which, including reimbursement, shall be negotiated with the participation of the appropriate cabinet officer for inclusion in the Federal Programs and Services Agreement.


(viii) Continued eligibility for competitive grantsThe Governments of the Federated States of Micronesia and the Republic of the Marshall Islands shall continue to be eligible for competitive grants administered by the Secretary of Education, the Secretary of Health and Human Services, and the Secretary of Labor to the extent that such grants continue to be available to State and local governments in the United States.


(ix) ApplicabilityThe government, institutions, and people of Palau shall remain eligible for appropriations and to receive grants under the provisions of law specified in clauses (ii) and (iii) until the end of fiscal year 2024, to the extent the government, institutions, and people of Palau were so eligible under such provisions in fiscal year 2003.



(C) The Legal Services Corporation, which shall also continue to be available to the citizens of the Federated States of Micronesia, the Republic of Palau, and the Republic of the Marshall Islands who legally reside in the United States (including territories and possessions).

(D) The Public Health Service.

(E) The Rural Housing Service (formerly, the Farmers Home Administration) in the Marshall Islands and each of the four States of the Federated States of Micronesia: Provided, That in lieu of continuation of the program in the Federated States of Micronesia, the President may agree to transfer to the Government of the Federated States of Micronesia without cost, the portfolio of the Rural Housing Service applicable to the Federated States of Micronesia and provide such technical assistance in management of the portfolio as may be requested by the Federated States of Micronesia.


(2) Tort claimsThe provisions of section 178 of the U.S.-FSM Compact and the U.S.-RMI Compact regarding settlement and payment of tort claims shall apply to employees of any Federal agency of the Government of the United States (and to any other person employed on behalf of any Federal agency of the Government of the United States on the basis of a contractual, cooperative, or similar agreement) which provides any service or carries out any other function pursuant to or in furtherance of any provisions of the U.S.-FSM Compact or the U.S.-RMI Compact or this joint resolution, except for provisions of Title Three of the Compact and of the subsidiary agreements related to such Title, in such area to which such Agreement formerly applied.


(3) PCB cleanupThe programs and services of the Environmental Protection Agency regarding PCBs shall, to the extent applicable, as appropriate, and in accordance with applicable law, be construed to be made available to such islands for the cleanup of PCBs imported prior to 1987. The Secretary of the Interior and the Secretary of Defense shall cooperate and assist in any such cleanup activities.



(g) College of MicronesiaUntil otherwise provided by Act of Congress, or until termination of the U.S.-FSM Compact and the U.S.-RMI Compact, the College of Micronesia shall retain its status as a land-grant institution and its eligibility for all benefits and programs available to such land-grant institutions.


(h) Trust Territory debts to U.S. Federal agenciesNeither the Government of the Federated States of Micronesia nor the Government of the Marshall Islands shall be required to pay to any department, agency, independent agency, office, or instrumentality of the United States any amounts owed to such department, agency, independent agency, office, or instrumentality by the Government of the Trust Territory of the Pacific Islands as of the effective date of the Compact. There is authorized to be appropriated such sums as may be necessary to carry out the purposes of this subsection.


(i) Judicial training(1) In generalIn addition to amounts provided under section 211(a)(4) of the U.S.-FSM Compact and the U.S.-RMI Compact, the Secretary of the Interior shall annually provide $300,000 for the training of judges and officials of the judiciary in the Federated States of Micronesia and the Republic of the Marshall Islands in cooperation with the Pacific Islands Committee of the Ninth Circuit Judicial Council and in accordance with and to the extent provided in the Federal Programs and Services Agreement and the Fiscal Procedure Agreement, as appropriate.


(2) Authorization and continuing appropriationThere is hereby authorized and appropriated to the Secretary of the Interior, out of any funds in the Treasury not otherwise appropriated, to remain available until expended, for each fiscal year from 2004 through 2023, $300,000, as adjusted for inflation under section 218 of the U.S.-FSM Compact and the U.S.-RMI Compact, to carry out the purposes of this section.



(j) Technical assistanceTechnical assistance may be provided pursuant to section 224 of the U.S.-FSM Compact or the U.S.-RMI Compact by Federal agencies and institutions of the Government of the United States to the extent such assistance may be provided to States, territories, or units of local government. Such assistance by the Forest Service, the Natural Resources Conservation Service, the Fish and Wildlife Service, the National Marine Fisheries Service, the United States Coast Guard, and the Advisory Council on Historic Preservation, the Department of the Interior, and other agencies providing assistance under division A of subtitle III of title 54, shall be on a nonreimbursable basis. During the period the U.S.-FSM Compact and the U.S.-RMI Compact are in effect, the grant programs under the National Historic Preservation Act shall continue to apply to the Federated States of Micronesia and the Republic of the Marshall Islands in the same manner and to the same extent as prior to the approval of the Compact. Any funds provided pursuant to subsections (c) and (g) to (m) and sections 1921a(a) and 1921b(a), (b), (f) to (h), and (j) of this title shall be in addition to and not charged against any amounts to be paid to either the Federated States of Micronesia or the Republic of the Marshall Islands pursuant to the U.S.-FSM Compact, the U.S.-RMI Compact, or their related subsidiary agreements.


(k) Prior service benefits programNotwithstanding any other provision of law, persons who on January 1, 1985, were eligible to receive payment under the Prior Service Benefits Program established within the Social Security System of the Trust Territory of the Pacific Islands because of their services performed for the United States Navy or the Government of the Trust Territory of the Pacific Islands prior to July 1, 1968, shall continue to receive such payments on and after the effective date of the Compact.


(l) Indefinite land use paymentsThere are authorized to be appropriated such sums as may be necessary to complete repayment by the United States of any debts owed for the use of various lands in the Federated States of Micronesia and the Marshall Islands prior to January 1, 1985.


(m) Communicable disease control programThere are authorized to be appropriated for grants to the Government of the Federated States of Micronesia, the Government of the Republic of the Marshall Islands, and the governments of the affected jurisdictions, such sums as may be necessary for purposes of establishing or continuing programs for the control and prevention of communicable diseases, including (but not limited to) cholera, tuberculosis, and Hansen’s Disease. The Secretary of the Interior shall assist the Government of the Federated States of Micronesia, the Government of the Republic of the Marshall Islands and the governments of the affected jurisdictions in designing and implementing such a program.


(n) User feesAny person in the Federated States of Micronesia or the Republic of the Marshall Islands shall be liable for user fees, if any, for services provided in the Federated States of Micronesia or the Republic of the Marshall Islands by the Government of the United States to the same extent as any person in the United States would be liable for fees, if any, for such services in the United States.


(o) Treatment of judgments of courts of the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of PalauNo judgment, whenever issued, of a court of the Federated States of Micronesia, the Republic of the Marshall Islands, or the Republic of Palau, against the United States, its departments and agencies, or officials of the United States or any other individuals acting on behalf of the United States within the scope of their official duty, shall be honored by the United States, or be subject to recognition or enforcement in a court in the United States, unless the judgment is consistent with the interpretation by the United States of international agreements relevant to the judgment. In determining the consistency of a judgment with an international agreement, due regard shall be given to assurances made by the Executive Branch to Congress of the United States regarding the proper interpretation of the international agreement.


(p) Establishment of trust funds; expedition of process(1) In generalThe Trust Fund Agreement executed pursuant to the U.S.-FSM Compact and the Trust Fund Agreement executed pursuant to the U.S.-RMI Compact each provides for the establishment of a trust fund.


(2) Method of establishmentThe trust fund may be established by—(A) creating a new legal entity to constitute the trust fund; or

(B) assuming control of an existing legal entity including, without limitation, a trust fund or other legal entity that was established by or at the direction of the Government of the United States, the Government of the Federated States of Micronesia, the Government of the Republic of the Marshall Islands, or otherwise for the purpose of facilitating or expediting the establishment of the trust fund pursuant to the applicable Trust Fund Agreement.


(3) ObligationsFor the purpose of expediting the commencement of operations of a trust fund under either Trust Fund Agreement, the trust fund may, but shall not be obligated to, assume any obligations of an existing legal entity and take assignment of any contract or other agreement to which the existing legal entity is party.


(4) AssistanceWithout limiting the authority that the United States Government may otherwise have under applicable law, the United States Government may, but shall not be obligated to, provide financial, technical, or other assistance directly or indirectly to the Government of the Federated States of Micronesia or the Government of the Republic of the Marshall Islands for the purpose of establishing and operating a trust fund or other legal entity that will solicit bids from, and enter into contracts with, parties willing to serve in such capacities as trustee, depositary, money manager, or investment advisor, with the intention that the contracts will ultimately be assumed by and assigned to a trust fund established pursuant to a Trust Fund Agreement.



(Pub. L. 108–188, title I, § 105, Dec. 17, 2003, 117 Stat. 2744; Pub. L. 109–270, § 2(l), Aug. 12, 2006, 120 Stat. 749; Pub. L. 110–161, div. F, title I, § 124, Dec. 26, 2007, 121 Stat. 2121; Pub. L. 110–229, title VIII, §§ 803(a), 804, 805, 806(a)(3), May 8, 2008, 122 Stat. 870, 871; Pub. L. 113–128, title V, § 512(g)(1), July 22, 2014, 128 Stat. 1708; Pub. L. 113–287, § 5(o)(2), Dec. 19, 2014, 128 Stat. 3272; Pub. L. 115–91, div. A, title XII, § 1259C(c), Dec. 12, 2017, 131 Stat. 1687.)


References in TextThis joint resolution, referred to in subsecs. (a), (b)(10), and (f)(2), is Pub. L. 108–188, Dec. 17, 2003, 117 Stat. 2720, known as the Compact of Free Association Amendments Act of 2003, which enacted this part and provisions set out as notes under sections 1901 and 1921 of this title and amended provisions set out as a note under section 3101 of Title 5, Government Organization and Employees. For complete classification of this Act to the Code, see Short Title of 2003 Amendment note set out under section 1901 of this title and Tables.
Section 3927 of title 22, referred to in subsec. (b)(5), was in the original “section 207 of the Foreign Service Act”, and was translated as meaning section 207 of the Foreign Service Act of 1980 to reflect the probable intent of Congress.
Act of June 30, 1954, referred to in subsec. (c), is act June 30, 1954, ch. 423, 68 Stat. 330, which enacted sections 1681 and 1681b of this title and provisions set out as notes under section 1681 of this title. For complete classification of this Act to the Code, see Tables.
The joint resolution of January 14, 1986 (Public Law 99–239), referred to in subsec. (c)(1), is Pub. L. 99–239, Jan. 14, 1986, 99 Stat. 1770, known as the Compact of Free Association Act of 1985, which is classified principally to part A of this subchapter and chapter 19 (§ 2001 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1901 of this title and Tables.
The Individuals with Disabilities Education Act, referred to in subsec. (f)(1)(B)(ii)(I), is title VI of Pub. L. 91–230, Apr. 13, 1970, 84 Stat. 175, which is classified generally to chapter 33 (§ 1400 et seq.) of Title 20, Education. For complete classification of this Act to the Code, see section 1400 of Title 20 and Tables.
The Higher Education Act of 1965, referred to in subsec. (f)(1)(B)(ii)(II), (iii), is Pub. L. 89–329, Nov. 8, 1965, 79 Stat. 1219. Subpart 1 of part A of title IV of the Act is classified generally to subpart 1 (§ 1070a et seq.) of part A of subchapter IV of chapter 28 of Title 20, Education. Subpart 3 of part A of title IV of the Act is classified generally to subpart 3 (§ 1070b et seq.) of part A of subchapter IV of chapter 28 of Title 20. Part C of title IV of the Act was formerly classified generally to part C (§ 2751 et seq.) of subchapter I of chapter 34 of Title 42, The Public Health and Welfare, prior to transfer to part C (§ 1087–51 et seq.) of subchapter IV of chapter 28 of Title 20. For complete classification of this Act to the Code, see Short Title note set out under section 1001 of Title 20 and Tables.
The Elementary and Secondary Education Act of 1965, referred to in subsec. (f)(1)(B)(iii), is Pub. L. 89–10, Apr. 11, 1965, 79 Stat. 27, as amended. Part A of title I of the Act is classified generally to part A (§ 6311 et seq.) of subchapter I of chapter 70 of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 6301 of Title 20 and Tables.
The Workforce Innovation and Opportunity Act, referred to in subsec. (f)(1)(B)(iii), is Pub. L. 113–128, July 22, 2014, 128 Stat. 1425. Title I of the Act is classified generally to subchapter I (§ 3111 et seq.) of chapter 32 of Title 29, Labor. Subtitle C of title I of the Act is classified generally to part C (§ 3191 et seq.) of subchapter I of chapter 32 of Title 29. Title II of the Act is classified generally to subchapter II (§ 3271 et seq.) of chapter 32 of Title 29. For complete classification of this Act to the Code, see Short Title note set out under section 3101 of Title 29 and Tables.
Carl D. Perkins Career and Technical Education Act of 2006, referred to in subsec. (f)(1)(B)(iii), is Pub. L. 88–210, Dec. 18, 1963, 77 Stat. 403, as amended generally by Pub. L. 109–270, § 1(b), Aug. 12, 2006, 120 Stat. 683. Title I of the Act is classified generally to subchapter I (§ 2321 et seq.) of chapter 44 of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 2301 of Title 20 and Tables.
The Head Start Act, referred to in subsec. (f)(1)(B)(iii), (v), is subchapter B (§ 635 et seq.) of chapter 8 of subtitle A of title VI of Pub. L. 97–35, Aug. 13, 1981, 95 Stat. 499, as amended, which is classified generally to subchapter II (§ 9831 et seq.) of chapter 105 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 9801 of Title 42 and Tables.

Amendments2017—Subsec. (f)(1)(B)(ix). Pub. L. 115–91 substituted “2024” for “2009”.
2014—Subsec. (f)(1)(B)(iii). Pub. L. 113–128, in introductory provisions, substituted “titles I (other than subtitle C) and II of the Workforce Innovation and Opportunity Act,” for “title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), other than subtitle C of that Act (29 U.S.C. 2881 et seq.) (Job Corps), title II of the Workforce Investment Act of 1998 (20 U.S.C. 9201 et seq.; commonly known as the Adult Education and Family Literacy Act),”.
Subsec. (j). Pub. L. 113–287 substituted “division A of subtitle III of title 54” for “the National Historic Preservation Act (80 Stat. 915; 16 U.S.C. 470–470t)”.
2008—Subsec. (b)(1). Pub. L. 110–229, § 806(a)(3), substituted “Trust Funds)” for “Trust Fund)”.
Subsec. (f)(1)(A). Pub. L. 110–229, § 803(a), amended subpar. (A) generally. Prior to amendment, subpar. (A) related to the continuing availability of programs and services of the Department of Homeland Security, Federal Emergency Management Agency.
Subsec. (f)(1)(B)(ii)(II). Pub. L. 110–229, § 804(1), substituted “, its territories, and the Republic of Palau” for “and its territories”.
Subsec. (f)(1)(B)(iii). Pub. L. 110–229, § 804(2), which directed the substitution of “, the Republic of the Marshall Islands, or the Republic of Palau” for “, or the Republic of the Marshall Islands”, in subcl. (II) of cl. (iii), was executed by making the substitution in the concluding provisions of cl. (iii), to reflect the probable intent of Congress.
Subsec. (f)(1)(B)(ix). Pub. L. 110–229, § 804(3), which directed substitution of “government, institutions, and people” for “Republic” in two places and substitution of “2009” for “2007” and “were” for “was”, could not be executed because of the prior identical amendments by Pub. L. 110–161. See 2007 Amendment note below.
Subsec. (f)(1)(C). Pub. L. 110–229, § 805, inserted before period at end “, which shall also continue to be available to the citizens of the Federated States of Micronesia, the Republic of Palau, and the Republic of the Marshall Islands who legally reside in the United States (including territories and possessions)”.
2007—Subsec. (f)(1)(B)(ix). Pub. L. 110–161 substituted “government, institutions, and people” for “Republic” in two places, “2009” for “2007”, and “were” for “was”.
2006—Subsec. (f)(1)(B)(iii). Pub. L. 109–270 substituted “Carl D. Perkins Career and Technical Education Act of 2006” for “Carl D. Perkins Vocational and Technical Education Act of 1998”.

Effective Date of 2014 AmendmentAmendment by Pub. L. 113–128 effective on the first day of the first full program year after July 22, 2014 (July 1, 2015), see section 506 of Pub. L. 113–128, set out as an Effective Date note under section 3101 of Title 29, Labor.

Effective Date of 2008 AmendmentPub. L. 110–229, title VIII, § 803(b), May 8, 2008, 122 Stat. 870, provided that: “The amendments made by subsection (a) [amending this section] shall be effective as of the date that is 180 days after the date of enactment of this Act [May 8, 2008].”


Continued Applicability of Subsection (f)(1)(B)(ix)The following laws provided for the continued applicability of subsection (f)(1)(B)(ix) of this section from 2009 to 2019:
Pub. L. 115–245, div. B, title III, § 303, Sept. 28, 2018, 132 Stat. 3105.
Pub. L. 115–141, div. H, title III, § 305, Mar. 23, 2018, 132 Stat. 750.
Pub. L. 115–31, div. H, title III, § 305, May 5, 2017, 131 Stat. 552.
Pub. L. 114–113, div. H, title III, § 306, Dec. 18, 2015, 129 Stat. 2637.
Pub. L. 113–235, div. G, title III, § 306, Dec. 16, 2014, 128 Stat. 2504.
Pub. L. 113–76, div. H, title III, § 306, Jan. 17, 2014, 128 Stat. 399.
Pub. L. 112–74, div. F, title III, § 306, Dec. 23, 2011, 125 Stat. 1099.
Pub. L. 111–117, div. D, title III, § 309, Dec. 16, 2009, 123 Stat. 3272.



§ 1921e. Construction contract assistance(a) Assistance to U.S. firmsIn order to assist the Governments of the Federated States of Micronesia and of the Republic of the Marshall Islands through private sector firms which may be awarded contracts for construction or major repair of capital infrastructure within the Federated States of Micronesia or the Republic of the Marshall Islands, the United States shall consult with the Governments of the Federated States of Micronesia and the Republic of the Marshall Islands with respect to any such contracts, and the United States shall enter into agreements with such firms whereby such firms will, consistent with applicable requirements of such Governments—(1) to the maximum extent possible, employ citizens of the Federated States of Micronesia and the Republic of the Marshall Islands;

(2) to the extent that necessary skills are not possessed by citizens of the Federated States of Micronesia and the Republic of the Marshall Islands, provide on the job training, with particular emphasis on the development of skills relating to operation of machinery and routine and preventative maintenance of machinery and other facilities; and

(3) provide specific training or other assistance in order to enable the Government to engage in long-term maintenance of infrastructure.

Assistance by such firms pursuant to this section may not exceed 20 percent of the amount of the contract and shall be made available only to such firms which meet the definition of United States firm under the nationality rule for suppliers of services of the Agency for International Development (hereafter in this section referred to as “United States firms”). There are authorized to be appropriated such sums as may be necessary for the purposes of this subsection.

(b) Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to cover any additional costs incurred by the Government of the Federated States of Micronesia or the Republic of the Marshall Islands if such Governments, pursuant to an agreement entered into with the United States, apply a preference on the award of contracts to United States firms, provided that the amount of such preference does not exceed 10 percent of the amount of the lowest qualified bid from a non-United States firm for such contract.


(Pub. L. 108–188, title I, § 106, Dec. 17, 2003, 117 Stat. 2755.)

§ 1921f. Prohibition
All laws governing conflicts of interest and post-employment of Federal employees shall apply to the implementation of this Act.
(Pub. L. 108–188, title I, § 107, Dec. 17, 2003, 117 Stat. 2755.)


References in TextThis Act, referred to in text, is Pub. L. 108–188, Dec. 17, 2003, 117 Stat. 2720, known as the Compact of Free Association Amendments Act of 2003, which enacted this part and provisions set out as notes under sections 1901 and 1921 of this title and amended provisions set out as a note under section 3101 of Title 5, Government Organization and Employees. For complete classification of this Act to the Code, see Short Title of 2003 Amendment note set out under section 1901 of this title and Tables.



§ 1921g. Compensatory adjustments(a) Additional programs and servicesIn addition to the programs and services set forth in section 221 of the U.S.-FSM Compact and the U.S.-RMI Compact, and pursuant to section 222 of the U.S.-FSM Compact and the U.S.-RMI Compact, the services and programs of the following United States agencies shall be made available to the Federated States of Micronesia and the Republic of the Marshall Islands: the Small Business Administration, Economic Development Administration, the Rural Utilities Services (formerly Rural Electrification Administration); the programs and services of the Department of Labor under subtitle C of title I of the Workforce Innovation and Opportunity Act [29 U.S.C. 3191 et seq.] (relating to Job Corps); and the programs and services of the Department of Commerce relating to tourism and to marine resource development.


(b) Further amounts(1) The joint resolution of January 14, 1986 (Public Law 99–239) provided that the governments of the Federated States of Micronesia and the Marshall Islands may submit to Congress reports concerning the overall financial and economic impacts on such areas resulting from the effect of title IV of that joint resolution upon Title Two of the Compact. There were authorized to be appropriated for fiscal years beginning after September 30, 1990, such amounts as necessary, but not to exceed $40,000,000 for the Federated States of Micronesia and $20,000,000 for the Marshall Islands, as provided in appropriation acts, to further compensate the governments of such islands (in addition to the compensation provided in subsections (a) and (b) of section 111 of the joint resolution of January 14, 1986 (Public Law 99–239) [48 U.S.C. 1911(a), (b)]) for adverse impacts, if any, on the finances and economies of such areas resulting from the effect of title IV of that joint resolution upon Title Two of the Compact. The joint resolution of January 14, 1986 (Public Law 99–239) further provided that at the end of the initial fifteen-year term of the Compact, should any portion of the total amount of funds authorized in section 111 of that resolution not have been appropriated, such amount not yet appropriated may be appropriated, without regard to divisions between amounts authorized in section 111 for the Federated States of Micronesia and for the Marshall Islands, based on either or both such government’s showing of such adverse impact, if any, as provided in that subsection.

(2) The governments of the Federated States of Micronesia and the Republic of the Marshall Islands may each submit no more than one report or request for further compensation under section 111 of the joint resolution of January 14, 1986 (Public Law 99–239) and any such report or request must be submitted by September 30, 2009. Only adverse economic effects occurring during the initial 15-year term of the Compact may be considered for compensation under section 111 of the joint resolution of January 14, 1986 (Public Law 99–239).


(Pub. L. 108–188, title I, § 108, Dec. 17, 2003, 117 Stat. 2755; Pub. L. 113–128, title V, § 512(g)(2), July 22, 2014, 128 Stat. 1708.)


References in TextThe Workforce Innovation and Opportunity Act, referred to in subsec. (a), is Pub. L. 113–128, July 22, 2014, 128 Stat. 1425. Subtitle C of title I of the Act is classified generally to part C (§ 3191 et seq.) of subchapter I of chapter 32 of Title 29, Labor. For complete classification of this Act to the Code, see Short Title note set out under section 3101 of Title 29 and Tables.
The joint resolution of January 14, 1986 (Public Law 99–239), referred to in subsec. (b)(1), is Pub. L. 99–239, Jan. 14, 1986, 99 Stat. 1770, as amended, known as the Compact of Free Association Act of 1985, which is classified principally to part A of this subchapter and chapter 19 (§ 2001 et seq.) of this title. Title IV of the joint resolution is set out as a note under section 1901 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1901 of this title and Tables.

Amendments2014—Subsec. (a). Pub. L. 113–128, § 512(g)(2), substituted “subtitle C of title I of the Workforce Innovation and Opportunity Act (relating to Job Corps)” for “subtitle C of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2881 et seq.; relating to Job Corps)”.

Effective Date of 2014 AmendmentAmendment by Pub. L. 113–128 effective on the first day of the first full program year after July 22, 2014 (July 1, 2015), see section 506 of Pub. L. 113–128, set out as an Effective Date note under section 3101 of Title 29, Labor.



§ 1921h. Authorization and continuing appropriation(a) There are authorized and appropriated to the Department of the Interior, out of any funds in the Treasury not otherwise appropriated, to remain available until expended, such sums as are necessary to carry out the purposes of sections 1921d(f)(1) and 1921d(i) of this title, sections 211, 212(b), 215, and 217 of the U.S.-FSM Compact, and sections 211, 212, 213(b), 216, and 218 of the U.S.-RMI Compact, in this and subsequent years.

(b) There are authorized to be appropriated to the Departments, agencies, and instrumentalities named in paragraphs (1) and (3) through (6) of section 221(a) of the U.S.-FSM Compact and paragraphs (1) and (3) through (5) of section 221(a) of the U.S.-RMI Compact, such sums as are necessary to carry out the purposes of sections 221(a) of the U.S.-FSM Compact and the U.S.-RMI Compact, to remain available until expended.

(Pub. L. 108–188, title I, § 109, Dec. 17, 2003, 117 Stat. 2756.)



SUBCHAPTER II—PALAU
Part A—Approval of Compact and Supplemental Provisions
§ 1931. Approval of Compact of Free Association(a) ApprovalThe Compact of Free Association set forth in title II of this joint resolution between the United States and the Government of Palau is hereby approved, and Congress hereby consents to the agreements as set forth on pages 154 through 405 of House Document 99–193 of April 9, 1986 (hereafter in this joint resolution referred to as subsidiary or related agreements), as they relate to such Government. Subject to the provisions of this joint resolution, the President is authorized to agree, in accordance with section 411 of the Compact, to an effective date for and thereafter to implement such Compact, having taken into account any procedures with respect to the United Nations for termination of the Trusteeship Agreement.


(b) Reference to CompactAny reference in this joint resolution to the “Compact” shall be treated as a reference to the Compact of Free Association set forth in title II of this joint resolution.


(c) Amendment, change, or termination of Compact and certain agreements(1) Mutual agreement by the Government of the United States as provided in the Compact which results in amendment, change, or termination of all or any part thereof shall be affected only by Act of Congress and no unilateral action by the Government of the United States provided for in the Compact, and having such result, may be effected other than by Act of Congress.

(2) The provisions of paragraph (1) shall apply—(A) to all actions of the Government of the United States under the Compact including, but not limited to, actions taken pursuant to sections 431, 432, 441, or 442;

(B) to any amendment, change, or termination in any agreement that may be concluded at any time between the Government of the United States and the Government of Palau regarding friendship, cooperation and mutual security concluded pursuant to sections 321 and 323 of the Compact referred to in section 462(h);

(C) to any amendment, change, or termination of the agreements concluded pursuant to Compact sections 175 and 221(a)(4), the terms of which are incorporated by reference into the Compact; and

(D) to the following subsidiary agreements, or portions thereof:(i) Article II of the agreement referred to in section 462(a) of the Compact;

(ii) Article II of the agreement referred to in section 462(b) of the Compact;

(iii) Article II and Section 7 of Article X of the agreement referred to in section 462(f) of the Compact;

(iv) the agreement referred to in section 462(g) of the Compact;

(v) Articles II, III, IV, V, VI, and VII of the agreement referred to in section 462(h) of the Compact; and

(vi) Articles VI, XV, and XVII of the agreement referred to in section 462(i) of the Compact.




(d) Effective date(1) The authority of the President to agree to an effective date for the Compact of Free Association between the United States and Palau concurrently with termination of the Trusteeship shall be carried out in accordance with this section, and the Compact shall not take effect until after—(A) The President has certified to the Congress that the Compact has been approved in accordance with Section 411(a) and (b) of the Compact, and that there exists no legal impediment to the ability of the United States to carry out fully its responsibilities and to exercise its rights under Title Three of the Compact, as set forth in this Act, and

(B) enactment of a joint resolution which has been reported by the Committee on Energy and Natural Resources of the Senate and the Committees on Interior and Insular Affairs and Foreign Affairs and other appropriate Committees of the House of Representatives authorizing entry into force of the Compact, and

(C) agreements have been concluded with Palau which satisfy the requirements of section 1902 of this title. For the purpose of this subsection the word “Palau” shall be substituted for “Federated States of Micronesia” whenever it appears in section 1902 of this title.


(2) Any agreement concluded with Palau pursuant to subparagraph (C) of paragraph (1) and any agreement which would amend, change, or terminate any subsidiary agreement or related agreement, or portion thereof, as set forth in paragraph (4) of this subsection shall be submitted to the Congress. No such agreement shall take effect until after the expiration of 30 days after the date such agreement is so submitted (excluding days on which either House of Congress is not in session).

(3) No agreement described in paragraph (2) shall take effect if a joint resolution of disapproval is enacted during the period specified in paragraph (2). For the purpose of expediting the consideration of such a joint resolution, a motion to proceed to the consideration of any such joint resolution after it has been reported by an appropriate committee shall be treated as highly privileged in the House of Representatives. Any such joint resolution shall be considered in the Senate in accordance with the provisions of section 601(b) of Public Law 94–329.

(4) The subsidiary agreement of 11 So in original. Probably should be “or”. portions thereof referred to in paragraph (2) are as follows:(A) Articles III and IV of the agreement referred to in section 462(b) of the Compact.

(B) Articles III, IV, V, VI, VII, VIII, IX, and X (except for section 7 thereof) of the agreement referred to in section 462(f) of the Compact.

(C) Articles IV, V, X, XIV, XVI, and XVIII of the agreement referred to in section 462(i) of the Compact.

(D) Articles II, V, VI, VII, and VIII of the agreement referred to in section 462(h) of the Compact.

(E) The agreement referred to in section 462(j) of the Compact.


(5) No agreement between the United States and the Government of Palau which would amend, change, or terminate any subsidiary or related agreement, or portion thereof, other than those set forth in subsection (d) 22 So in original. Probably should be subsection “(c)”. of this section or paragraph (4) of this subsection, shall take effect until the President has transmitted such an agreement to the President of the Senate and the Speaker of the House of Representatives, together with an explanation of the agreement and the reasons therefor.


(Pub. L. 99–658, title I, § 101, Nov. 14, 1986, 100 Stat. 3673.)


References in TextThe Compact of Free Association and the Compact, referred to in text, is the Compact of Free Association between the United States and the Government of Palau, which is contained in section 201 of Pub. L. 99–658, set out below.
This joint resolution and this Act, referred to in text, is Pub. L. 99–658, Nov. 14, 1986, 100 Stat. 3672, as amended, which is classified generally to this part. Title II of the joint resolution enacted section 1934 of this title and provisions set out below. For complete classification of this Act to the Code, see Tables.
For Oct. 1, 1994, as the date the Compact of Free Association with Palau takes effect, referred to in subsecs. (a) and (d), see Proc. No. 6726, Sept. 27, 1994, 59 F.R. 49777, set out below.
Section 601(b) of Public Law 94–329, referred to in subsec. (d)(3), is section 601(b) of Pub. L. 94–329, title VI, June 30, 1976, 90 Stat. 765, which is not classified to the Code.

Codification
Section was formerly set out as a note under section 1681 of this title.


Change of Name
Committee on Interior and Insular Affairs of House of Representatives changed to Committee on Natural Resources of House of Representatives by House Resolution No. 5, One Hundred Third Congress, Jan. 5, 1993.

Regulations Regarding Habitual ResidenceCommissioner of Immigration and Naturalization to issue regulations, not later than 6 months after Sept. 30, 1996, governing rights of “habitual residence” in United States under terms of the Compact of Free Association between the Government of the United States and the Government of Palau, see section 643 of Pub. L. 104–208, formerly set out as a note under section 1901 of this title.


Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of this title.

Recital ClausesPub. L. 99–658 which enacted this part contained several “Whereas” clauses reading as follows:
“Whereas the United States is the administering authority of the Trust Territory of the Pacific Islands under the terms of the Trusteeship Agreement for the former Japanese Mandated Islands entered into by the United States with the Security Council of the United Nations on April 2, 1947, and approved by the United States on July 18, 1947; and
“Whereas the United States, in accordance with the Trusteeship Agreement, the Charter of the United Nations and the objectives of the international trusteeship system, has promoted the development of the peoples of the Trust Territory toward self-government or independence as appropriate to the particular cicumstances [sic] of the Trust Territory and its peoples and the freely expressed wishes of the peoples concerned; and
“Whereas the United States, in response to the desires of the people of Palau expressed through their freely-elected representatives and by the official pronouncements and enactments of their lawfully constituted government, and in consideration of its own obligations under the Trusteeship Agreement to promote self-determination, entered into political status negotiations with representatives of the people of Palau; and
“Whereas these negotiations resulted in the ‘Compact of Free Association’ [set out below] between the United States and Palau which, together with its related agreements, was signed by the United States and by Palau on January 10, 1986; and
“Whereas the Compact of Free Association received a favorable vote of a majority of the people of Palau voting in a United Nations-observed plebiscite conducted on February 21, 1986; and
“Whereas the Supreme Court of Palau has ruled that the constitutional process of Palau for approval of the Compact of Free Association in accordance with section 411 of the Compact has not yet been completed; and
“Whereas the President of Palau has requested the United States to complete the process of United States approval of the Compact of Free Association in accordance with section 411 of the Compact through enactment of an appropriate joint resolution”.



Agreement Supplemental to Compact of Free Association With PalauPub. L. 115–91, div. A, title XII, § 1259C(a), (b), Dec. 12, 2017, 131 Stat. 1687, provided that:
“(a) Approval of Agreement Supplemental to Compact.—“(1) In general.—Subject to the availability of appropriations that meet the total financial obligations for such purpose, the Compact Review Agreement and appendices signed by the United States and the Republic of Palau on September 3, 2010, in connection with section 432 of the Compact of Free Association with Palau (Public Law 99–658; 48 U.S.C. 1931 note) are approved.

“(2) Funding schedule.—The Compact Review Agreement includes a funding schedule that is to be modified by the parties to the Compact Review Agreement, and such funding schedule (as so modified) is approved. The Compact Review Agreement, appendices, and funding schedule (as so modified) are referred to hereinafter as the ‘Agreement’.


“(b) Status of Prior Year Payments.—Amounts provided to the Government of Palau by the Government of the United States in fiscal years 2011 through 2017 shall also be considered as funding to implement the Agreement.”




Compact of Free AssociationPub. L. 99–658, title II, § 201, Nov. 14, 1986, 100 Stat. 3678, provided that: 
“Compact of Free Association is as follows:
“COMPACT OF FREE ASSOCIATION“preamble“the government of the united states of america and the government of palau“Affirming that their Governments and the relationship between their Governments are founded upon respect for human rights and fundamental freedoms for all, and
“Affirming the common interests of the United States of America and the people of Palau in creating close and mutually beneficial relationships through a free and voluntary association of their Governments; and
“Affirming the interest of the Government of the United States in promoting the economic advancement and self-sufficiency of the people of Palau; and
“Recognizing that their previous relationship has been based upon the International Trusteeship System of the United Nations Charter; and that pursuant to Article 76 of the Charter, the peoples of the Trust Territory have progressively developed their institutions of self-government, and that in the exercise of their sovereign right to self-determination they have, through their free-expressed [sic] wishes, adopted a Constitution appropriate to their particular circumstances; and
“Recognizing their common desire to terminate the Trusteeship and establish a new government-to-government relationship in accordance with a new political status based on the freely-expressed wishes of the people of Palau and appropriate to their particular circumstances; and
“Recognizing that the people of Palau have and retain their sovereignty and their sovereign right to self-determination and the inherent right to adopt and amend their own Constitution and form of government and that the approval of the entry of their Government into this Compact of Free Association by the people of Palau constitutes an exercise of their sovereign right to self-determination;
“NOW, THEREFORE, AGREE to enter into relationship of free association which provides a full measure of self-government for the people of Palau; and
“FURTHER AGREE that the relationships of free association derives from and is as set forth in this Compact; and that, during such relationships of free association, the respective rights and responsibilities of the Government of the United States and the Government of the freely associated state of Palau in regard to this relationship of free association derives from and is as set forth in this Compact.


“TITLE ONE“GOVERNMENT RELATIONS

“Article I“Self-government“Section 111“The people of Palau, acting through their duly elected government established under their constitution, are self-governing.


“Article II“Foreign Affairs“Section 121“(a) The Republic of Palau has the capacity to conduct foreign affairs in its own name and right, except as otherwise provided in this Compact and the Government of the United States recognizes that the Government of Palau, in the exercise of this capacity, may enter into, in its own name and right, treaties and other international agreements with governments and regional and international organizations.

“(b) In the conduct of its foreign affairs the Government of Palau confirms that it shall act in accordance with principles of international law and shall settle its international disputes by peaceful means.


“Section 122“The Government of the United States shall support application by the Government of Palau for membership or other participation in regional or international organizations as may be mutually agreed. The Government of the United States agrees to accept citizens of Palau for training and instruction at the United States Foreign Service Institute [now George P. Shultz National Foreign Affairs Training Center], established under 22 U.S.C. 4021, or similar training under terms and conditions to be mutually agreed.


“Section 123“In recognition of the authority and responsibility of the Government of the United States under Title Three, the Government of Palau shall consult with the Government of the United States. The Government of the United States, in the conduct of its foreign affairs, shall consult with the Government of Palau on matters which the Government of the United States regards as relating to or affecting the Government of Palau, and shall provide, on a regular basis, information on regional foreign policy matters.


“Section 124“(a) The Government of Palau has authority to conduct its foreign affairs relating to law of the sea and marine resources matters, including the harvesting, conservation, exploration or exploitation of living and nonliving resources from the sea, seabed or subsoil to the full extent recognized under international law.

“(b) The Government of Palau has jurisdiction and sovereignty over its territory, including its land and internal waters, territorial seas, the airspace superjacent thereto only to the extent recognized under international law.


“Section 125“Except as otherwise provided in this Compact or its related agreements, all obligations, responsibilities, rights and benefits of the Government of the United States as administering authority which have resulted from the application pursuant to the Trusteeship Agreement of any treaty or other international agreement to the Trust Territory of the Pacific Islands on the day preceding the effective date of this Compact are no longer assumed and enjoyed by the Government of the United States.


“Section 126“The Government of the United States shall accept responsibility for those actions taken by the Government of Palau in the area of foreign affairs, only as may from time to time be expressly and mutually agreed.


“Section 127“The Government of the United States may assist or act on behalf of the Government of Palau in the area of foreign affairs as may be requested and mutually agreed from time to time. The Government of the United States shall not be responsible to third parties for the actions of the Government of Palau undertaken with the assistance or through the agency of the Government of the United States pursuant to this Section unless expressly agreed.


“Section 128“At the request of the Government of Palau and subject to the consent of the receiving state, the Government of the United States shall extend consular assistance on the same basis as for citizens of the United States to citizens of Palau for travel outside of Palau, the Marshall Islands, the Federated States of Micronesia, the United States and its territories and possessions.



“Article III“Communications“Section 131“(a) The Government of Palau has full authority and responsibility to regulate its domestic and foreign communications, and the Government of the United States shall provide communication assistance in accordance with the terms of a related agreement which shall come into effect simultaneously with this Compact, and such agreement shall remain in effect until such time as any election is made pursuant to Section 131(b) and which shall provide for the following:“(1) the Government of the United States remains the sole administration entitled to make notification to the International Frequency Registration Board of the International Telecommunications Union of frequency assignments to radio communications stations in Palau; and to submit to the International Frequency Registration Board seasonal schedules for the broadcasting stations in Palau in the bands allocated exclusively to the broadcasting service between 5,950 and 26,100 kHz and in any other additional frequency bands that may be allocated to use by high frequency broadcasting stations; and

“(2) the United States Federal Communications Commission has jurisdiction, pursuant to the Communications Act of 1934, 47 U.S.C. 151 et seq., and the Communications Satellite Act of 1962, 47 U.S.C. 721 et seq., over all domestic and foreign communications services furnished by means of satellite earth terminal stations where such stations are owned or operated by United States common carriers and are located in Palau.


“(b) The Government of Palau may elect at any time to undertake the functions enumerated in Section 131(a) and previously performed by the Government of the United States. Upon such election, the Government of the United States shall so notify the International Frequency Registration Board and shall take such other actions as may be necessary to transfer to the Government of Palau the notification authority referred to in Section 131(a) and all rights deriving from the previous exercise of any such notification authority by the Government of the United States.


“Section 132“The Government of Palau shall permit the Government of the United States to operate telecommunications services in Palau to the extent necessary to fulfill the obligations of the Government of the United States under this Compact in accordance with the terms of related agreements which shall come into effect simultaneously with this Compact.



“Article IV




Immigration“Section 141
“(a) Any person in the following categories may enter into, lawfully engage in occupations, and establish residence as a nonimmigrant in the United States and its territories and possessions without regard to paragraphs (14), (20), and (26) of section 212(a) of the Immigration and Nationality Act, 8 U.S.C. 1182(a)(14), (20), and (26):
“(1) a person who, on the day preceding the effective date of this Compact, is a citizen of Trust Territory of the Pacific Islands, as defined in Title 53 of the Trust Territory Code in force on January 1, 1979, and has become a citizen of Palau;

“(2) a person who acquires the citizenship of Palau, at birth, on or after the effective date of the Constitution of Palau; or

“(3) a naturalized citizen of Palau, who has been an actual resident there for not less than five years after attaining such naturalization and who holds a certificate of actual residence.

Such persons shall be considered to have the permission of the Attorney General of the United States to accept employment in the United States.
“(b) The right of such persons to establish habitual residence in a territory or possession of the United States may, however, be subjected to nondiscriminatory limitations provided for:“(1) in statutes or regulations of the United States; or

“(2) in those statutes or regulations of the territory or possession concerned which are authorized by the laws of the United States.


“(c) Section 141(a) does not confer on a citizen of Palau, the right to establish the residence necessary for naturalization under the Immigration and Nationality Act, or to petition for benefits for alien relatives under that Act. Section 141(a), however, shall not prevent a citizen of Palau from otherwise acquiring such rights or lawful permanent resident alien status in the United States.


“Section 142“(a) Any citizen or national of the United States may enter into, lawfully engage in occupations, and reside in Palau, subject to the right of that Government to deny entry to or deport any such citizen or national as an undesirable alien. A citizen or national of the United States may establish habitual residence or domicile in Palau only in accordance with the laws of Palau. This subsection is without prejudice to the right of the Government of Palau to regulate occupations in Palau in a nondiscriminatory manner.

“(b) With respect to the subject matter of this Section, the Government of Palau shall accord to citizens and nationals of the United States treatment no less favorable than that accorded to citizens of other countries; any denial of entry to or deportation of a citizen or national of the United States as an undesirable alien must be pursuant to reasonable statutory grounds.


“Section 143“(a) The privileges set forth in Section 141 shall not apply to any person who takes an affirmative step to preserve or acquire a citizenship or nationality other than that of Palau.

“(b) Every person having the privileges set forth in Sections 141 and 142 who possesses a citizenship or nationality other than that of Palau or the United States ceases to have these privileges two years after the effective date of this Compact, or within six months after becoming 21 years of age, whichever comes later, unless such person executes an oath of renunciation of that other citizenship or nationality.


“Section 144“(a) A citizen or national of the United States who, after notification to the Government of the United States of an intention to employ such person by the Government of Palau, commences employment with that Government shall not be deprived of his United States nationality pursuant to Section 349(a)(2) and (a)(4) of the Immigration and Nationality Act, 8 U.S.C. 1481(a)(2) and (a)(4).

“(b) Upon such notification by the Government of Palau, the Government of the United States may consult with or provide information to the notifying Government concerning the prospective employee, subject to the provisions of the Privacy Act, 5 U.S.C. 552a.

“(c) The requirement of prior notification shall not apply to those citizens or nationals of the United States who are employed by the Government of Palau on the effective date of this Compact with respect to the positions held by them at that time.


“Article V“Representation“Section 151“The Government of the United States and the Government of Palau may establish and maintain representative offices in the capitals of the other.


“Section 152“(a) The premises of such representatives [sic] offices, and their archives wherever located, shall be inviolable. The property and assets of such representative offices shall be immune from search, requisition, attachment and any form of seizure unless such immunity is expressly waived. Official communications in transit shall be inviolable and accorded the freedom and protections accorded by recognized principles of intentional [sic] law to official communications of a diplomatic mission.

“(b) Persons designated by the sending Government may serve in the capacity of its resident representatives with the consent of the receiving Government. Such designated persons shall be immune from civil and criminal process relating to words spoken or written and all acts performed by them in their official capacity and falling within their functions as such representatives, except insofar as such immunity may be expressly waived by the sending Government. While serving in a resident representative capacity, such designated persons shall not be liable to arrest or detention pending trial, except in the case of a grave crime and pursuant to a decision by a competent judicial authority, and such persons shall enjoy immunity from seizure of personal property, immigration restrictions, and laws relating to alien registration, fingerprinting, and the registration of foreign agents.

“(c) The sending Governments and their respective assets, income and other property shall be exempt from all direct taxes, except those direct taxes representing payment for specific goods and services, and shall be exempt from all customs duties and restrictions on the import or export of articles required for the official functions and personal use of their representatives and representative offices.

“(d) Persons designated by the sending Government to serve in the capacity of its resident representatives shall enjoy the same taxation exemptions as are set forth in Article 34 of the Vienna Convention on Diplomatic Relations.

“(e) The privileges, exemptions and immunities accorded under this Section are not for the personal benefit of the individuals concerned but are to safeguard the independent exercise of their official functions. Without prejudice to those privileges, exemptions and immunities, it is the duty of all such persons to respect the laws and regulations of the Government to which they are assigned.



“Article VI“Environmental Protection“Section 161“The Government of the United States and the Government of Palau declare that it is their policy to promote efforts to prevent or eliminate damage to the environment and biosphere and to enrich understanding of the natural resources of the Palau.


“Section 162“(a) The Government of the United States and the Government of Palau agree that with respect to the activities of the Government of the United States in Palau, and with respect to substantively equivalent activities of the Government of Palau, each of the Governments shall be bound by such environmental protection standards as may be mutually agreed for the purpose of carrying out the policy set forth in this Compact.


“Section 163“In order to carry out the policy set forth in this Article, the Government of the United States and the Government of Palau agree to the following undertakings.“(a) The Government of the United States:“(1) shall apply environmental standards substantively similar to those in effect on the day preceding the effective date of this Compact to any activity requiring the preparation of an Environmental Impact Statement under the provisions of the National Environmental Policy Act of 1969, 83 Stat. 852, 42 U.S.C. 4321 et seq.

“(2) shall develop, prior to conducting any activity included within the category described in this Section, appropriate mechanisms, including regulations or other standards and procedures, to regulate such activity in Palau in a manner appropriate to the special governmental relationship set forth in this Compact. The Government of the United States shall provide the Government of Palau with the opportunity to comment formally during the development of such mechanisms.


“(b) The Government of Palau shall develop standards and procedures to protect the environment of Palau. As a reciprocal obligation to the undertakings of the Government of the United States under this Article, the Government of Palau, taking into account the particular environment of Palau, shall develop standards for environmental protection substantively similar to those required of the Government of the United States by Section 163(a)(1) prior to conducting activities in Palau substantively equivalent to activities conducted there by the Government of the United States and, as a further reciprocal obligation, shall enforce those standards.

“(c) Section 163(a), including any standard or procedure applicable thereunder, and Section 163(b) may be modified or superseded in whole or in part by agreement of the Government of the United States and the Government of Palau.

“(d) Disputes arising under this Article, except for Section 163(e), shall be resolved exclusively in accordance with Article II of Title Four.

“(e) The President of the United States may exempt any of the activities of the Government of the United States under this Compact and its related agreements from any environmental standard or procedure which may be applicable under this Article if the President determines it to be in the paramount interest of the Government of the United States to do so, consistent with Title Three of this Compact and the obligations of the Government of the United States under international law. Prior to any decision pursuant to this subsection, the views of the Government of Palau shall be sought and considered to the extent practicable. If the President grants such an exemption, to the extent practicable, a report with his reasons for granting such exemption shall be given promptly to the Government of Palau.



“Article VII“General Legal Provisions“Section 171“Except as provided in this Compact or its related agreements, the application of the laws of the United States to the Trust Territory of the Pacific Islands by virtue of the Trusteeship Agreement ceases with respect to Palau as of the effective date of this Compact.


“Section 172“(a) Every citizen of Palau who is not a resident of the United States shall enjoy the rights and remedies under the laws of the United States enjoyed by any nonresident alien.

“(b) The Government and every citizen of Palau shall be considered a ‘person’ within the meaning of the Freedom of Information Act, 5 U.S.C. 552, and of the judicial review provisions of the Administrative Procedure Act, 5 U.S.C. 701–706.


“Section 173“The Government of the United States and the Government of Palau, agree to adopt and enforce such measures, consistent with this Compact and its related agreements, as may be necessary to protect the personnel, property, installations, services, programs and official archives and documents maintained by the Government of the United States in Palau pursuant to this Compact and its related agreements and by that Government in the United States pursuant to this Compact and its related agreements.


“Section 174“Except as otherwise provided in this Compact and its related agreements:“(a) The Government of Palau shall be immune from the jurisdiction of the courts of the United States, and the Government of the United States shall be immune from the jurisdiction of the courts of Palau.

“(b) The Government of the United States accepts responsibility for and shall pay:“(1) any unpaid money judgment rendered by the High Court of the Trust Territory of the Pacific Islands against the Government of the Trust Territory of the Pacific Islands or the Government of the United States with regard to any cause of action arising as a result of acts or omissions of the Government of the Trust Territory of the Pacific Islands or the Government of the United States prior to the effective date of this Compact;

“(2) any claim settled by the claimant and the Government of the Trust Territory of the Pacific Islands but not paid as of the effective date of this Compact; and

“(3) settlement of any administrative claim or of any action before a court of the Trust Territory of the Pacific Islands, pending as of the effective date of this Compact, against the Government of the Trust Territory of the Pacific Islands or the Government of the United States, arising as a result of acts or omissions of the Government of the Trust Territory of the Pacific Islands or the Government of the United States.


“(c) Any claim not referred to in Section 174(b) and arising from an act or omission of the Government of the Trust Territory of the Pacific Islands or the Government of the United States prior to the effective date of this Compact shall be adjudicated in the same manner as a claim adjudicated according to Section 174(d). In any claim against the Government of the Trust Territory of the Pacific Islands, the Government of the United States shall stand in the place of the Government of the Trust Territory of the Pacific Islands. A judgment on any claim referred to in Section 174(b) or this subsection, not otherwise satisfied by the Government of the United States, may be presented for certification to the United States Court of Appeals for the Federal Circuit, or its successor court, which shall have jurisdiction therefor, notwithstanding the provisions of 28 U.S.C. 1502, and which court’s decisions shall be reviewable as provided by the laws of the United States. The United States Court of Appeals for the Federal Circuit shall certify such judgment, and order payment thereof, unless it finds, after a hearing, that such judgment is manifestly erroneous as to law or fact, or manifestly excessive. In either of such cases the United States Court of Appeals for the Federal Circuit shall have jurisdiction to modify such judgment.

“(d) The Government of Palau, shall not be immune from the jurisdiction of the courts of the United States, and the Government of the United States shall not be immune from the jurisdiction of the courts of Palau in any case in which the action is based on a commercial activity of the defendant Government carried out where the action is brought, or in a case in which damages are sought for personal injury or death or damage to or loss of property occurring where the action is brought. This subsection shall apply only to actions based on commercial activities entered into or injuries or losses suffered on or after the effective date of this Compact.


“Section 175“A separate agreement, which shall come into effect simultaneously with this Compact, shall be concluded between the Government of the United States and the Government of Palau regarding mutual assistance and cooperation in law enforcement matters including the pursuit, capture, imprisonment and extradition of fugitives from justice and the transfer of prisoners. The separate agreement shall have the force of law. In the United States, the laws of the United States governing international extradition, including 18 U.S.C. 3184, 3186 and 3188–3195, shall be applicable to the extradition of fugitives under the separate agreement, and the laws of the United States governing the transfer of prisoners, including 18 U.S.C. 4100–4115, shall be applicable to the transfer of prisoners under the separate agreement.


“Section 176“The Government of Palau confirms that final judgments in civil cases rendered by any court of the Trust Territory of the Pacific Islands shall continue in full force and effect, subject to the constitutional power of the courts of Palau to grant relief from judgments in appropriate cases.


“Section 177“(a) Federal agencies of the Government of the United States which provide services and related programs in Palau are authorized to settle and pay tort claims arising in Palau from the activities of such agencies or from the acts or omissions of the employees of such agencies. Except as provided in Section 177(b), the provisions of 28 U.S.C. 2672 and 31 U.S.C. 1304 shall apply exclusively to such administrative settlements and payments.

“(b) Claims under Section 177(a) which cannot be settled under Section 177(a) shall be disposed of exclusively in accordance with Article II of Title Four. Arbitration awards rendered pursuant to this subsection shall be paid out of funds under 31 U.S.C. 1304.

“(c) The Government of the United States and the Government of Palau shall provide for:“(1) the administrative settlement of claims referred to in Section 177(a), including designation of local agents in Palau, such agents to be empowered to accept, investigate and settle such claims, in a timely manner, as provided in such related agreements; and

“(2) arbitration, referred to in Section 177(b), in a timely manner, at a site convenient to the claimant, in the event a claim is not otherwise settled pursuant to Section 177(a).


“(d) The provisions of Section 174(d) shall not apply to claims covered by this Section.



“TITLE TWO“ECONOMIC RELATIONS

“Article I“Grant Assistance“Section 211“In order to assist the Government of Palau in its efforts to advance the well-being of the people of Palau and in recognition of the special relationship that exists between the United States and Palau, the Government of the United States shall provide to the Government of Palau on a grant basis the following amounts:“(a) $12 million annually for ten years commencing on the effective date of this Compact, and $11 million annually for five years commencing on the tenth anniversary of the effective date of this Compact, for current account operations and maintenance purposes, which amounts commencing on the fourth anniversary of the effective date of this Compact shall include a minimum annual distribution of $5 million from the fund specified in Section 211(f).

“(b) $2 million annually for fourteen years commencing on the first anniversary of the effective date of this Compact as a contribution to efforts aimed at achieving increased self-sufficiency in energy production, of which annual amounts not less than $500,000 shall be devoted to the energy needs of those parts of Palau not served by its central power-generating facility.

“(c) $150,000 annually for fifteen years commencing on the effective date of this Compact as a contribution to current account operations and maintenance of communications systems, and the sum of $1.5 million, to be made available concurrently with the grant assistance provided during the first year after the effective date of this Compact, for the purpose of acquiring such communications hardware as may be located within Palau or for such other current or capital account activity as the Government of Palau may select.

“(d) $631,000 annually on a current account basis for fifteen years commencing on the effective date of this Compact for the purposes set forth below:“(1) for the surveillance and enforcement by Government of Palau of its maritime zone;

“(2) for health and medical programs, including referrals to hospital and treatment centers; and

“(3) for a scholarship fund to support the post-secondary education of citizens of Palau attending United States accredited, post-secondary institutions in Palau, the United States, its territories and possessions, and states in free association with the United States. The curricular criteria for the award of scholarships shall be designed to advance the purposes of the plan referred to in Section 231.


“(e) The sum of $666,800 as a contribution to the commencement of activities pursuant to Section 211(d)(1).

“(f) The sum of $66 million on the effective date of this Compact, and the sum of $4 million concurrently with the grant assistance to be made available during the third year after the effective date of this Compact, to create a fund to be invested by the Government of Palau in issues of bonds, notes or other redeemable instruments of the Government of the United States or other qualified instruments which may be identified by mutual agreement of the Government of the United States and the Government of Palau. Investment of the fund in qualified instruments of United States nationality, and the distribution of sums derived from such investment to the Government of Palau, shall not be subject to any form of taxation by the United States or its political subdivisions. The Government of the United States and the Government of Palau shall set forth in a separate agreement, which shall come into effect simultaneously with this Compact, provisions for the investment, management and review of the fund so as to allow for an agreed minimum annual distribution from its accrued principal and interest commencing upon the effective date of this Compact for fifty years. The objective of this sum is to produce an average annual distribution of $15 million commencing on the fifteenth anniversary of this Compact for thirty-five years. Any excess or variance from the agreed minimum annual distributions which may be produced from these sums shall accrue to or be absorbed by the Government of Palau unless otherwise mutually agreed in accordance with the provisions of the separate agreement referred to in this paragraph. The annual distributions produced from these sums are not subject to Sections 215 and 236.


“Section 212“In order to assist the Government of Palau in its efforts to advance the economic development and self-sufficiency of the people of Palau and in recognition of the special relationship that exists between the United States and Palau, the Government of the United States shall provide:“(a) To the people of Palau, a road system in accordance with mutually agreed specifications, the construction of which shall be completed prior to the sixth anniversary of the effective date of this Compact; and

“(b) To the Government of Palau, the sum of $36 million, during the first year after the effective date of this Compact, for capital account purposes.


“Section 213“The Government of the United States shall provide on a grant basis to the Government of Palau the sum of $5.5 million in conjunction with Article II of Title Three. This sum shall be made available concurrently with the grant assistance provided pursuant to this Article during the first year after the effective date of this Compact. The Government of Palau, in its use of such funds, shall take into account the impact of the activities of the Government of the United States in Palau.


“Section 214“All funds previously appropriated to the Trust Territory of the Pacific Islands for the Government of Palau which are unobligated by the Government of the Trust Territory as of the effective date of this Compact shall accrue to the Government of Palau for the purposes for which such funds were originally appropriated as determined by the Government of the United States.


“Section 215“Except as otherwise provided, the amounts stated in Sections 211(a), 211(b), 211(c) and 212(b) shall be adjusted for each fiscal year by the percent which equals two-thirds of the percentage change in the United States Gross National Product Implicit Price Deflator, or seven percent, whichever is less in any one year, using the beginning of Fiscal Year 1981 as the base.


“Article II“Program Assistance“Section 221“(a) The Government of the United States shall make available to Palau, in accordance with and to the extent provided in the separate agreement referred to in Section 232, without compensation and at the levels equivalent to those available to the Trust Territory of the Pacific Islands during the year prior to the effective date of this Compact, the services and related programs:“(1) of the United States Weather Service;

“(2) provided pursuant to the Postal Reorganization Act, 39 U.S.C. 101 et seq.;

“(3) of the United States Federal Aviation Administration; and

“(4) of the United States Civil Aeronautics Board or its successor agencies which has the authority to implement the provisions of paragraph 5 of Article IX of such separate agreements, the language of which is incorporated into this Compact.


“(b) The Government of the United States, recognizing the special needs of the Palau [sic] particularly in the fields of education and health care, shall make available, as provided by the laws of the United States,“(1) the annual amount of $2 million which shall be allocated in accordance with the provisions of the separate agreement referred to in Section 232; and

“(2) the sums of $4.3 million, $2.9 million and $1.5 million, respectively, during the first, second and third years after the effective date of this Compact, which sums shall be used by the Government of Palau as current account funds to finance programs similar to those programs of the United States that applied to Palau prior to the effective date of this Compact and that provided financial assistance for education to any institution, agency, organization or permanent resident of Palau or to the College of Micronesia.


“(c) The Government of the United States shall make available to Palau such alternate energy development projects, studies and conservation measures as are applicable to the Trust Territory of the Pacific Islands on the day preceding the effective date of this Compact, for the purposes and duration provided in the laws of the United States.

“(d) The Government of the United States shall have and exercise such authority as is necessary for the purposes of this Article and as is set forth in the related agreements referred to in Section 232, which shall also set forth the extent to which services and programs shall be provided to Palau.


“Section 222“The Government of Palau may request, from time to time, technical assistance from the Federal agencies and institutions of the Government of the United States, which are authorized to grant such technical assistance in accordance with its law and which shall grant such technical assistance in a manner which gives priority consideration to Palau over other recipients not a part of the United States, its territories or possessions and equivalent consideration to Palau with respect to other states in Free Association with the United States.


“Section 223“The citizens of Palau who are receiving post-secondary education assistance from the Government of the United States on the day preceding the effective date of this Compact shall continue to be eligible, if otherwise qualified, to receive such assistance to complete their academic programs for a maximum of four years after the effective date of this Compact.


“Section 224“The Government of the United States and the Government of Palau may agree from time to time to the extension to Palau of additional United States grant assistance and of United States services and programs as provided by the laws of the United States.



“Article III“Administrative Provisions“Section 231“(a) The annual expenditure by the Government of Palau of the grant amounts specified in Article I of this Title shall be in accordance with an official national development plan promulgated by the Government of Palau and concurred in by the Government of the United States prior to the effective date of this Compact. This plan may be amended from time to time by the Government of Palau.

“(b) The Government of the United States and the Government of Palau recognize that the achievement of the goals of the plan referred to in this Section depends upon the availability of adequate internal revenue as well as economic assistance from sources outside of Palau, including the Government of the United States, and may, in addition, be affected by the impact of exceptional, economically adverse circumstances. The Government of Palau shall therefore report annually to the President of the United States and to the Congress of the United States on the implementation of this plan and on its use of the funds specified in this Article. This report shall outline the achievements of the plan to date and the need, if any, for an additional authorization and appropriation of economic assistance for that year to account for any exceptional, economically adverse circumstances. The availability of such additional economic assistance from the Government of the United States shall be subject to the authorization and appropriation of funds by the Government of the United States.


“Section 232“The specific nature, extent and contractual arrangements of the services and programs provided for in Section 221 as well as the legal status of agencies of the Government of the United States, their civilian employees and contractors, and the dependents of such personnel while present in Palau, and other arrangements in connection with a service or program furnished by the Government of the United States, are set forth in related agreements which shall come into effect simultaneously with this Compact.


“Section 233“The Government of the United States, in consultation with the Government of Palau, shall determine and implement procedures for the periodic audit of all grants and other assistance made under this Title. Such audits shall be conducted at no cost to the Government of Palau.


“Section 234“Title to the property of the Government of the United States situated in the Trust Territory of the Pacific Islands and in Palau or acquired for or used by the Government of the Trust Territory of the Pacific Islands on or before the day preceding the effective date of this Compact shall, without reimbursement or transfer of funds, vest in the Government of Palau as set forth in a separate agreement which shall come into effect simultaneously with this Compact. The provisions of this Section shall not apply to the personal property of the Government of the United States for which the Government of the United States determines a continuing requirement.


“Section 235“(a) Funds held in trust by the High Commissioner of the Trust Territory of the Pacific Islands, in his official capacity, as of the effective date of this Compact shall remain available as trust funds to their designated beneficiaries. The Government of the United States, in consultation with the Government of Palau, shall appoint a new trustee who shall exercise the functions formerly exercised by the High Commissioner of the Trust Territory of the Pacific Islands.

“(b) To provide for the continuity of administration, and to assure the Governments [sic] of Palau that the purposes of the laws of the United States are carried out and that the funds of any other trust fund in which the High Commissioner of the Trust Territory of the Pacific Islands has authority of a statutory or customary nature shall remain available as trust funds to their designated beneficiaries, the Government of the United States agrees to assume the authority formerly vested in the High Commissioner of the Trust Territory of the Pacific Islands.


“Section 236“Except as otherwise provided, approval of this Compact by the Government of the United States shall constitute a pledge of the full faith and credit of the United States for the full payment of the sums and amounts specified in Article I of this Title. The obligation of the Government of the United States under Article I of this Title shall be enforceable in the United States Claims Court [now United States Court of Federal Claims], or its successor court, which shall have jurisdiction in cases arising under this Section, notwithstanding the provisions of 28 U.S.C. 1502, and which court’s decisions shall be reviewable as provided by the laws of the United States.



“Article IV“Trade“Section 241“Palau is not included in the customs territory of the United States.


“Section 242“The President of the United States shall proclaim the following tariff treatment for articles imported from Palau which shall apply during the period of effectiveness of this Title:“(a) Unless otherwise excluded, articles imported from Palau, subject to the limitations imposed under sections 503(b) and 504(c) of title 5 of the Trade Act of 1974 (19 U.S.C. 2463(b): 2464(c)), shall be exempt from duty.

“(b) Only canned tuna provided for in item 112.30 of the Tariff Schedules of the United States that is imported from the Federated States of Micronesia, the Marshall Islands and Palau during any calendar year not to exceed 10 percent of the United States consumption of canned tuna during the immediately preceding calendar year, as reported by the National Marine Fisheries Service, shall be exempt from duty; but the quantity of tuna given duty free treatment under this paragraph for any calendar year shall be counted against the aggregate quantity of canned tuna that is dutiable under rate column numbered 1 of such item 112.30 for that calendar year.

“(c) The duty-free treatment provided under paragraph (1) shall not apply to:“(1) watches, clocks and timing apparatus provided for in sub-part E of part 2 of schedule 7 of the Tariff Schedules of the United States;

“(2) buttons (whether finished or not finished) provided for in item 745.32 of such Schedules;

“(3) textile and apparel articles which are subject to textile agreements; and

“(4) footwear, handbags, luggage, flat goods, work gloves, and leather wearing apparel which were not eligible articles for purposes of title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) on April 1, 1984.


“(d) If the cost or value of materials produced in the customs territory of the United States is included with respect to an eligible article which is a product of Palau, an amount not to exceed 15 percent of the appraised value of the article at the time it is entered that is attributable to such United States cost or value may be applied for duty assessment purposes toward determining the percentage referred to in section 503(b)(2) of title V of the Trade Act of 1974.


“Section 243“Articles imported from Palau which are not exempt from any duty under paragraphs (a), (b), (c) and (d) of Section 242 shall be subject to the rates of duty set forth in column numbered 1 of the Tariff Schedules of the United States and all products of the United States imported into Palau shall receive treatment no less favorable than that accorded like products of any foreign country with respect to customs duties or charges of a similar nature and with respect to laws and regulations relating to importation, exportation, taxation, sale, distribution, storage, or use.



“Article V“Finance and Taxation“Section 251“The currency of the United States is the official circulating legal tender of Palau. Should the Government of Palau act to institute another currency, the terms of an appropriate currency transitional period shall be as agreed with the Government of the United States.


“Section 252“The Government of Palau may, with respect to United States persons, tax income derived from sources within its respective jurisdiction, property situated therein, including transfers of such property by gift or at death, and products consumed therein, in such manner as such Government deems appropriate. The determination of the source of any income, or the situs of any property, shall, for purposes of this Compact, be made according to the United States Internal Revenue Code.


“Section 253“A citizen of Palau, domiciled therein and who is a nonresident and not a citizen of the United States, shall be exempt from estate, gift, and generation-skipping transfer taxes imposed by the Government of the United States.


“Section 254“(a) In determining any income tax imposed by the Government of Palau, the Government of Palau shall have authority to impose tax upon income derived by a resident of Palau from sources without Palau in the same manner and to the same extent as the Government of Palau imposes tax upon income derived from within its jurisdiction. If the Government of Palau exercises such authority as provided in this subsection, any individual resident of Palau who is subject to tax by the Government of the United States on income which is also taxed by the Government of Palau shall be relieved of liability to the Government of the United States for the tax which, but for this subsection, would otherwise be imposed by the Government of the United States on such income. For purposes of this Section, the term ‘resident of Palau’ shall be deemed to include any person who was physically present in Palau for a period of 183 or more days during any taxable year. The relief from liability referred to in this subsection means only:“(1) relief in the form of the foreign tax credit (or deduction in lieu thereof) available with respect to the income taxes of a possession of the United States, and

“(2) relief in the form of the exclusion under section 911 of the United States Internal Revenue Code of 1954.


“(b) If the Government of Palau subjects income to taxation substantially similar to that imposed by the Trust Territory Code in effect on January 1, 1980, such Government shall be deemed to have exercised the authority described in Section 254(a).


“Section 255“(a) For purposes of section 936 of the Internal Revenue Code of 1954 Palau shall be treated as if it was a possession of the United States.

“(b) Subsection (a) of this Section shall not apply to Palau for any period after December 31, 1986, during which there is not in effect between Palau and the United States an exchange of information agreement of the kind described in section 274(h)(6)(C) (other than clause (ii) thereof) of the Internal Revenue Code of 1954.

“(c) If the tax incentives extended to Palau under subsection (a) of this Section are, at any time during which the Compact is in effect, reduced, the United States Secretary of the Treasury shall negotiate an agreement with the Government of Palau under which, when such agreement is approved by law, Palau will be provided with benefits substantially equivalent to such reduction in benefits. If within the 1-year period after the date of the enactment of the Act making the reduction in benefits, an agreement negotiated under the preceding sentence is not approved by law, the matter shall be submitted to the Arbitration Board established pursuant to Section 424. For purposes of Article V of this Title, the Secretary of the Treasury or his delegate shall be the member of such Board representing the Government of the United States. Any decision of such Board in the matter when approved by law shall be binding on the United States, except that such decision rendered is binding only as to whether the United States has provided the substantially equivalent benefits referred to in this subsection.

“(d) For purposes of section 274(h)(3)(A) of the Internal Revenue Code of 1954, the term ‘North American area’ shall include Palau.


“Section 256“This Article shall apply to income earned, and transactions occurring, after September 30, 1985, in taxable years ending after such date.




“TITLE THREE“SECURITY AND DEFENSE RELATIONS

“Article I“Authority and Responsibility“Section 311“The territorial jurisdiction of the Republic of Palau shall be completely foreclosed to the military forces and personnel or for the military purposes of any nation except the United States of America, and as provided for in Section 312.


“Section 312“The Government of the United States has full authority and responsibility for security and defense matters in or relating to Palau. Subject to the terms of any agreements negotiated pursuant to Article II of this Title, the Government of the United States may conduct within the lands, water and airspace of Palau the activities and operations necessary for the exercise of its authority and responsibility under this Title. The Government of the United States may invite the armed forces of other nations to use military areas and facilities in Palau in conjunction with and under the control of United States Armed Forces.


“Section 313“The Government of Palau shall refrain from actions which the Government of the United States determines, after consultation with that Government, to be incompatible with its authority and responsibility for security and defense matters in or relating to Palau.


“Article II“Defense Sites and Operating Rights“Section 321“The Government of the United States may establish and use defense sites in Palau, and may designate for this purpose land and water areas and improvements in accordance with the provisions of a separate agreement which shall come into force simultaneously with this Compact.


“Section 322“(a) When the Government of the United States desires to establish or use such a defense site specifically identified in the separate agreement referred to in Section 321, it shall so inform the Government of Palau which shall make the designated site available to the Government of the United States for the duration and level of use specified.

“(b) With respect to any site not specifically identified in the separate agreement referred to in Section 321, the Government of the United States shall inform the Government of Palau, which shall make the designated site available to the Government of the United States for the duration and level of use specified, or shall make available one alternative site acceptable to the Government of the United States. If such alternative site is unacceptable to the Government of the United States, the site first designated shall be made available after such determination.

“(c) Compensation in full for designation, establishment or use of defense sites is provided in Title Two of this Compact.


“Section 323“The military operating rights of the Government of the United States and the legal status and contractual arrangements of the United States Armed Forces, their members, and associated civilians, while present in Palau, are set forth in related agreements which shall come into effect simultaneously with this Compact.


“Section 324“In the exercise in Palau of its authority and responsibility under this Title, the Government of the United States shall not use, test, store or dispose of nuclear, toxic chemical, gas or biological weapons intended for use in warfare and the Government of Palau assures the Government of the United States that in carrying out its security and defense responsibilities under this Title, the Government of the United States has the right to operate nuclear capable or nuclear propelled vessels and aircraft within the jurisdiction of Palau without either confirming or denying the presence or absence of such weapons within the jurisdiction of Palau.



“Article III“Defense Treaties and International Security Agreements“Section 331“Subject to the terms of this Compact and its related agreements, the Government of the United States, exclusively, shall assume and enjoy, as to Palau, all obligations, responsibilities, rights and benefits of:“(a) Any defense treaty or other international security agreement applied by the Government of the United States as administering authority of the Trust Territory of the Pacific Islands as of the day preceding the effective date of this Compact; and

“(b) Any defense treaty or other international security agreement to which the Government of the United States is or may become a party which it determines to be applicable in Palau. Such a determination by the Government of the United States shall be preceded by appropriate consultation with the Government of Palau.



“Article IV“Service in the Armed Forces of the United States“Section 341“Any citizen of Palau entitled to the privileges of Section 141 of this Compact shall be eligible to volunteer for service in the Armed Forces of the United States, but shall not be subject to involuntary induction into military service of the United States so long as such person does not establish habitual residence in the United States, its territories or possessions.


“Section 342“The Government of the United States shall have enrolled, at any one time, at least one qualified student from Palau as may be nominated by the Government of Palau, in each of:“(a) The United States Coast Guard Academy pursuant to 14 U.S.C. 195 [now 14 U.S.C. 1923]; and

“(b) The United States Merchant Marine Academy pursuant to [former] 46 U.S.C. [App.] 1295b(b)(6) [see 46 U.S.C. 51304], provided that the provisions of 46 U.S.C. [App.] 1295b(b)(6)(C) [now 46 U.S.C. 51304(b)(2)] shall not apply to the enrollment of students pursuant to Section 342(b) of this Compact.



“Article V“General Provisions“Section 351“(a) The Government of the United States and the Government of Palau shall establish a joint committee empowered to consider disputes which may arise under the implementation of this Title and its related agreements.

“(b) The membership of the joint committee shall comprise selected senior officials of each of the participating Governments. The senior United States military commander in the Pacific area shall be the senior United States member of the joint committee. For the meetings of the joint committee, each of the Governments may designate additional or alternate representatives as appropriate for the subject matter under consideration.

“(c) Unless otherwise mutually agreed, the joint committee shall meet semi-annually at a time and place to be designated, after appropriate consultation, by the Government of the United States. The joint committee also shall meet promptly upon request of either of its members. Upon notification by the Government of the United States, the joint committee shall meet promptly in combined session with other such joint committees so notified. The joint committee shall follow such procedures, including the establishment of functional subcommittees, as the members may from time to time agree.

“(d) Unresolved issues in the joint committee shall be referred to the Government of the United States and the Government of Palau for resolution, and the Government of Palau shall be afforded, on an expeditious basis, an opportunity to raise its concerns with the United States Secretary of Defense personally regarding any unresolved issue which threatens its continued association with the Government of the United States.


“Section 352“In the exercise of its authority and responsibility under this Compact, the Government of the United States shall accord due respect to the authority and responsibility of the Government of Palau under this Compact and to the responsibility of the Government of Palau to assure the well-being of Palau and its people. The Government of the United States and the Government of Palau agree that the authority and responsibility of the United States set forth in this Title are exercised for the mutual security and benefit of Palau and the United States, and that any attack on Palau would constitute a threat to the peace and security of the entire region and a danger to the United States. In the event of such an attack, or threat thereof, the Government of the United States would take action to meet the danger to the United States and Palau in accordance with its constitutional processes.


“Section 353“(a) The Government of the United States shall not include the Government of Palau as a named party to a formal declaration of war, without the consent of the Government of Palau.

“(b) Absent such consent, this Compact is without prejudice, on the ground of belligerence or the existence of a state of war, to any claims for damages which are advanced by the citizens, nationals or Government of Palau which arise out of armed conflict subsequent to the effective date of this Compact and which are:“(1) petitions to the Government of the United States for redress; or

“(2) claims in any manner against the government, citizens, nationals or entities of any third country.


“(c) Petitions under Section 353(b)(1) shall be treated as if they were made by citizens of the United States.




“TITLE FOUR“GENERAL PROVISIONS

“Article I“Approval and Effective Date“Section 411“This Compact shall come into effect upon mutual agreement between the Government of the United States, acting in fulfillment of its responsibilities as Administering Authority of the Trust Territory of the Pacific Islands, and the Government of Palau, subsequent to completion of the following:“(a) Approval by the Government of Palau in accordance with its constitutional processes;

“(b) Approval by the people of Palau in a referendum called on this Compact; and

“(c) Approval by the Government of the United States in accordance with its constitutional processes.


“Article II“Conference and Dispute Resolution“Section 421“The Government of the United States and the Government of Palau shall confer promptly at the request of the other on matters relating to the provisions of this Compact or of its related agreements.


“Section 422“In the event the Government of the United States or the Government of Palau, after conferring pursuant to Section 421, determines that there is a dispute and gives written notice thereof, the Governments shall make a good faith effort to resolve the dispute among themselves.


“Section 423“If a dispute between the Government of the United States and the Government of Palau cannot be resolved within 90 days of written notification in the manner provided in Section 422, either party to the dispute may refer it to arbitration in accordance with Section 424.


“Section 424“Should a dispute be referred to arbitration as provided for in Section 423, an arbitration board shall be established for the purpose of hearing the dispute and rendering a decision which shall be binding upon the two parties to the dispute unless the two parties mutually agree that the decision shall be advisory. Arbitration shall occur according to the following terms:“(a) An arbitration board shall consist of a chairman and two other members, each of whom shall be a citizen of a party to the dispute and each of the two parties to the dispute shall appoint one member to the arbitration board. If either party to the dispute does not fulfill the appointment requirements of this Section within 30 days of referral of the dispute to arbitration pursuant to Section 423, its member on the arbitration board shall be selected from its own standing list by the other party to the dispute. Each government shall maintain a standing list of 10 candidates. The parties to the dispute shall jointly appoint a chairman within 15 days after selection of the other members of the arbitration board. Failing agreement on a chairman, the chairman shall be chosen by lot from the standing lists of the parties to the dispute within 5 days after such failure.

“(b) The arbitration board shall have jurisdiction to hear and render its final determination on all disputes arising exclusively under Articles I, II, III, IV, and VI of Title One, Title Two, Title Four and their related agreements.

“(c) Each member of the arbitration board shall have one vote. Each decision of the arbitration board shall be reached by majority vote.

“(d) In determining any legal issue, the arbitration board may have reference to international law and, in such reference, shall apply as guidelines the provisions set forth in Article 38 of the Statute of the International Court of Justice.

“(e) The arbitration board shall adopt such rules for its proceedings as it may deem appropriate and necessary, but such rules shall not contravene the provisions of this Compact. Unless the parties provide otherwise by mutual agreement, the arbitration board shall endeavor to render its decision within 30 days after the conclusion of arguments. The arbitration board shall make findings of fact and conclusions of law and its members may issue dissenting or individual opinions. Except as may be otherwise decided by the arbitration board, one-half of all costs of the arbitration shall be borne by the Government of the United States and the remainder shall be borne by the Government of Palau.



“Article III“Amendment and Review“Section 431“The provisions of this Compact may be amended at any time by mutual agreement of the Government of the United States and the Government of Palau in accordance with their respective constitutional pro­cesses.


“Section 432“Upon the fifteenth and thirtieth and fortieth anniversaries of the effective date of this Compact, the Government of the United States and the Government of Palau shall formally review the terms of this Compact and its related agreements and shall consider the overall nature and development of their relationship. In these formal reviews, the governments shall consider the operating requirements of the Government of Palau and its progress in meeting the development objectives set forth in the plan referred to in Section 231(a). The governments commit themselves to take specific measures in relation to the findings of conclusions resulting from the review. Any alteration to the terms of this Compact or its related agreements shall be made by mutual agreement and the terms of this Compact and its related agreements shall remain in force until otherwise amended or terminated pursuant to Title Four of this Compact.



“Article IV“Termination“Section 441“This Compact may be terminated by mutual agreement and subject to Section 451.


“Section 442“This Compact may be terminated by the Government of the United States subject to Section 452, such termination to be effective on the date specified in the notice of termination by the Government of the United States but not earlier than six months following delivery of such notice. The time specified in the notice of termination may be extended.


“Section 443“This Compact shall be terminated, pursuant to its constitutional processes, by the Government of Palau subject to Section 452 if the people of Palau vote in a plebiscite to terminate. The Government of Palau shall notify the Government of the United States of its intention to call such a plebiscite which shall take place not earlier than three months after delivery of such notice. The plebiscite shall be administered by such government in accordance with its constitutional and legislative processes, but the Government of the United States may send its own observers and invite observers from a mutually agreed party. If a majority of the valid ballots cast in the plebiscite favors termination, such government shall, upon certification of the results of the plebiscite, give notice of termination to the Government of the United States, such termination to be effective on the date specified in such notice but not earlier than three months following the date of delivery of such notice. The time specified in the notice of termination may be extended.



“Article V“Survivability“Section 451“Should termination occur pursuant to Section 441, economic assistance by the Government of the United States shall continue on mutually agreed terms.


“Section 452“Should termination occur pursuant to Section 442 or 443, the following provisions of this Compact shall remain in full force and effect until the fiftieth anniversary of the effective date of this Compact and thereafter as mutually agreed:“(a) Article I and Section 233 of Title Two;

“(b) Title Three; and

“(c) Articles II, III, V and VI of Title Four.


“Section 453“Notwithstanding any other provision of this Compact:“(a) The provisions of Section 311, even if Title Three should terminate, are binding and shall remain in effect for a period of 50 years and thereafter until terminated or otherwise amended by mutual consent;

“(b) The related agreements referred to in Article II of Title Three shall remain in effect in accordance with their terms; and

“(c) The Government of the United States reaffirms its continuing interest in promoting the long-term economic advancement and self-sufficiency of the people of Palau.


“Section 454“Any provision of this Compact which remains in effect by operation of Section 452 shall be construed and implemented in the same manner as prior to any termination of this Compact pursuant to Section 442 or 443.



“Article VI“Definition of Terms“Section 461“For the purpose of this Compact the following terms shall have the following meanings:“(a) ‘Trust Territory of the Pacific Islands’ means the area established in the Trusteeship Agreement consisting of the administrative districts of Kosrae, Yap, Palau, Ponape, the Marshall Islands and Truk as described in Title One, Trust Territory Code, Section 1, in force on January 1, 1979. This term does not include the area of the Northern Mariana Islands.

“(b) ‘Trusteeship Agreement’ means the agreement setting forth the terms of trusteeship for the Trust Territory of the Pacific Islands, approved by the Security Council of the United Nations April 2, 1947, and by the United States July 18, 1947, entered into force July 18, 1947, 61 Stat. 3301, T.I.A.S. 1665, 8 U.N.T.S. 189.

“(c) ‘Palau’ is used in a geographic sense and includes the land and water areas to the outer limits of the territorial sea and the air space above such areas as now or hereafter recognized by the Government of the United States consistent with the Compact and its related agreements.

“(d) ‘Government of Palau’ means the Government established and organized by the Constitution of Palau including all the political subdivisions and entities comprising that Government.

“(e) ‘Habitual Residence’ means a place of general abode or a principal, actual dwelling place of a continuing or lasting nature; provided, however, that this term shall not apply to the residence of any person who entered the United States for the purpose of full time studies as long as such person maintains that status, or who has been physically present in the United States or Palau for less than one year, or who is a dependent of a resident representative, as described in Section 152.

“(f) For the purposes of Article IV of Title One of this Compact:“(1) ‘Actual Residence’ means physical presence in Palau during eighty-five percent of the period of residency required by Section 141(a)(3); and

“(2) ‘Certificate of Actual Residence’ means a certificate issued to a naturalized citizen by the Government which has naturalized him stating that the citizen has complied with the actual residence requirement of Section 141(a)(3).


“(g) ‘Defense Sites’ means those land and water areas and improvements thereon in Palau reserved or acquired by the Government of Palau for use by the Government of the United States, as set forth in the related agreements referred to in Section 321.

“(h) ‘Capital Account’ means, for each year of the Compact, those portions of the total grant assistance provided in Article I of Title Two, which are to be obligated for:“(1) the construction or major repair of capital infrastructure; or

“(2) public and private sector projects identified in the official overall economic development plan.


“(i) ‘Current Account’ means, for each year of the Compact, those portions of the total grant assistance provided in Article I of Title Two, which are to be obligated for recurring operational activities including infrastructure maintenance as identified in the annual budget justifications submitted yearly to the Government of the United States.

“(j) ‘Official National Development Plan’ means the documented program of annual development which identifies the specific policy and project activities necessary to achieve a specified set of economic goals and objectives during the period of free association, consistent with the economic assistance authority in Title Two. Such a document should include an analysis of population trends, manpower requirements, social needs, gross national product estimates, resource utilization, infrastructure needs and expenditures, and the specific private sector projects required to develop the local economy of Palau. Project identification should include initial cost estimates, with project purposes related to specific development goals and objectives.

“(k) ‘Tariff Schedules of the United States’ means the Tariff Schedules of the United States as amended from time to time and as promulgated pursuant to United States law and includes the Tariff Schedules of the United States Annotated (TSUSA), as amended.

“(l) ‘Vienna Convention on Diplomatic Relations’ means the Vienna Convention on Diplomatic Relations, done April 18, 1961, 23 U.S.T. 3227, T.I.A.S. 7502, 500 U.N.T.S. 95.


“Section 462“The Government of the United States and the Government of Palau shall conclude related agreements which shall come into effect and shall survive in accordance with their terms, and which shall be construed and implemented in a manner consistent with this Compact, as follows:“(a) Agreement Regarding the Provision of Telecommunication Services by the Government of the United States to Palau Concluded Pursuant to Section 131 of the Compact of Free Association;

“(b) Agreement Regarding the Operation of Telecommunication Services of the Government of the United States in Palau, Concluded Pursuant to Section 132 of the Compact of Free Association;

“(c) Agreement on Extradition, Mutual Assistance in Law Enforcement Matters and Penal Sanctions Concluded Pursuant to Section 175 of the Compact of Free Association;

“(d) Agreement Regarding United States Economic Assistance to the Government of Palau Concluded Pursuant to Section 211(f) of the Compact of Free Association;

“(e) Agreement Regarding Construction Projects in Palau Concluded Pursuant to Section 212(a) of the Compact of Free Association;

“(f) Agreement Regarding Federal Programs and Services, and Concluded Pursuant to Article II of Title Two and Section 232 of the Compact of Free Association;

“(g) Agreement Regarding Property Turnover, Concluded Pursuant to Section 234 of the Compact of Free Association;

“(h) Agreement Regarding the Military Use and Operating Rights of the Government of the United States in Palau Concluded Pursuant to Sections 321 and 322 of the Compact of Free Association; and

“(i) Status of Forces Agreement Concluded Pursuant to Section 323 of the Compact of Free Association.

“(j) Agreement regarding the Jurisdication [sic] and Sovereignty of the Republic of Palau over its Territory and the Living and Non-living Resources of the Sea.



“Article VII“Concluding Provisions“Section 471“(a) The Government of the United States and the Government of Palau agree that they have full authority under their respective constitutions to enter into this Compact and its related agreements and to fulfill all of their respective responsibilities in accordance with the terms of this Compact and its related agreements. The Governments pledge that they are so committed.

“(b) The Government of the United States and the Government of Palau shall take all necessary steps, of a general or particular character, to ensure, not later than the effective date of this Compact, that their laws, regulations and administrative procedures are such as to effect the commitments referred to in Section 471(a).

“(c) Without prejudice to the effects of this Compact under international law, this Compact has the force and effect of a statute under the laws of the United States.


“Section 472“This Compact may be accepted, by signature or otherwise, by the Government of the United States and the Government of Palau. Each government shall possess an original English language version.
“IN WITNESS THEREOF, the undersigned, duly authorized, have signed this Compact of Free Association which shall come into effect in accordance with its terms between the Government of the United States and the Government of Palau.



“done at __________, this ___ day“of __, one thousand nine hundred eighty-five“for the government“of“the united states of america

“____________“done at __________, this ___ day“of __, one thousand nine hundred eighty-five“for the government“of“the republic of palau“____________”.




[For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.]


Proc. No. 6726. Placing Into Full Force and Effect Compact of Free Association With Republic of Palau
Proc. No. 6726, Sept. 27, 1994, 59 F.R. 49777, provided:
Since July 18, 1947, the United States has administered the United Nations Trust Territory of the Pacific Islands (“Trust Territory”), which has included the Northern Mariana Islands, the Federated States of Micronesia, the Marshall Islands, and Palau.
On November 3, 1986, a Covenant between the United States and the Northern Mariana Islands [48 U.S.C. 1801 note] came into force. This Covenant established the Commonwealth of the Northern Mariana Islands as a self-governing Commonwealth in political union with and under the sovereignty of the United States.
On October 21, 1986, in the case of the Republic of the Marshall Islands, and on November 3, 1986, in the case of the Federated States of Micronesia, Compacts of Free Association with the United States [48 U.S.C. 1901 note] became effective. Under the Compacts, the Federated States of Micronesia and the Republic of the Marshall Islands became self-governing sovereign states, in free association with the United States. Following the changes in political status of the Northern Mariana Islands, the Marshall Islands, and the Federated States of Micronesia, the Trusteeship Agreement ceased to be applicable to those entities and only Palau remained as the Trust Territory of the Pacific Islands.
On January 10, 1986, the Government of the United States and the Government of Palau concluded a Compact of Free Association [set out above] similar to those that the United States entered into with the Republic of the Marshall Islands and with the Federated States of Micronesia. As in those instances, it was specified that the Compact with Palau would come into effect upon (1) mutual agreement between the Government of the United States, acting in fulfillment of its responsibilities as Administering Authority of the Trust Territory of the Pacific Islands, and the Government of Palau; (2) the approval of the Compact by the two Governments, in accordance with their constitutional processes; and (3) the approval of the Compact by plebiscite in Palau.
In Palau the Compact has been approved by the Government in accordance with its constitutional processes and by a United Nations-observed plebiscite on November 9, 1993, a sovereign act of self-determination. In the United States the Compact was approved by Public Law 99–658 of November 14, 1986 [48 U.S.C. 1931 et seq.], and Public Law 101–219 of December 12, 1989 [48 U.S.C. 1951 et seq.].
On May 25, 1994, the Trusteeship Council of the United Nations concluded that the Government of the United States had satisfactorily discharged its obligations as the Administering Authority under the terms of the Trusteeship Agreement and that the people of Palau had freely exercised their right to self-determination and considered that it was appropriate for the Trusteeship Agreement to be terminated. The Council asked the United States to consult with the Government of Palau and to agree on a date, on or about October 1, 1994, for entry into force of their new status agreement.
On July 15, 1994, the Government of the United States and the Government of the Republic of Palau agreed, pursuant to section 411 of the Compact of Free Association, that as between the United States and the Republic of Palau, the effective date of the Compact shall be October 1, 1994.
As of this day, September 27, 1994, the United States has fulfilled its obligations under the Trusteeship Agreement with respect to the Republic of Palau. On October 1, 1994, the Compact will enter into force between the United States and the Republic of Palau, and Palau will thereafter be self-governing and no longer subject to the Trusteeship. In taking these actions, the United States is implementing the freely expressed wishes of the people of Palau.
NOW, THEREFORE, I, WILLIAM J. CLINTON, President of the United States of America, by the authority vested in me by the Constitution and laws of the United States, including sections 101 and 102 of the Joint Resolution to approve the “Compact of Free Association” between the United States and the Government of Palau, and for other purposes, approved on November 14, 1986 (Public Law 99–658) [48 U.S.C. 1931, 1932], and section 101 of the Joint Resolution to authorize entry into force of the Compact of Free Association between the United States and the Government of Palau, and for other purposes, approved on December 12, 1989 (Public Law 101–219) [48 U.S.C. 1951], and pursuant to section 1002 of the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America [48 U.S.C. 1801 note], and consistent with sections 101 and 102 of the Joint Resolution to approve the “Compact of Free Association” and for other purposes, approved on January 14, 1986 (Public Law 99–239) [48 U.S.C. 1901, 1902], do hereby find, declare, and proclaim as follows:
Section 1. I determine that the Trusteeship Agreement for the Pacific Islands will be no longer in effect with respect to the Republic of Palau as of October 1, 1994, at one minute past one o’clock p.m. local time in Palau. This constitutes the determination referred to in section 1002 of the Covenant with the Northern Mariana Islands (Public Law 94–241).
Sec. 2. The Compact of Free Association with the Republic of Palau will be in full force and effect as of October 1, 1994, at one minute past one o’clock p.m. local time in Palau.
Sec. 3. I am gratified that the people of the Republic of Palau, after 47 years of Trusteeship, have freely chosen to establish a relationship of Free Association with the United States.
IN WITNESS WHEREOF, I have hereunto set my hand this twenty-seventh day of September, in the year of our Lord nineteen hundred and ninety-four, and of the Independence of the United States of America the two hundred and nineteenth.

William J. Clinton.




§ 1932. Extension of Compact of Free Association to Palau(a) The interpretation of and United States Policy Regarding the Compact of Free Association set forth in section 1904 of this title shall apply to the Compact of Free Association with Palau.

(b) The provisions of section 1905 of this title, except for subsection (i), section 1906 of this title, section 1910 of this title, and section 1911(a) and (d) of this title shall apply to Palau in the same manner and to the same extent as such sections apply to the Marshall Islands.

(Pub. L. 99–658, title I, § 102, Nov. 14, 1986, 100 Stat. 3675.)


References in TextThe Compact of Free Association with Palau, referred to in subsec. (a), is the Compact of Free Association between the United States and the Government of Palau, which is contained in section 201 of Pub. L. 99–658, set out as a note under section 1931 of this title.

Codification
Section was formerly set out as a note under section 1681 of this title.



§ 1933. Supplemental provisions(a) Civic Action Teams(1) In recognition of the special development needs of Palau and the Marshall Islands, the United States shall make available United States military Civic Action Teams for use in Palau or the Marshall Islands under terms and conditions mutually agreed upon by the Government of the United States and the Governments of Palau or the Marshall Islands, as appropriate. The Government of Palau may use the amount of $250,000 annually from current account funds provided pursuant to section 211 of the Compact to defray expenditures attendant to the operation of the Civic Action Teams made available pursuant to this subsection. The Government of the Marshall Islands may use the amount of $250,000 annually from current account funds provided under section 211 of Title Two of the Compact of Free Association with the Marshall Islands to defray expenditures attendant to the operation of the Civic Action Teams made available pursuant to this subsection.

(2) For expenditures that the Department of Defense makes pursuant to paragraph (1), the Secretary of Defense may accept up to the amount of $250,000 in annual funds from the Government of Palau as specified in paragraph (1). Funds accepted by the Secretary from the Government of Palau under this paragraph shall be credited to and merged with appropriations available to the Department of Defense and shall be used to defray expenditures attendant to the operation of the United States military Civic Action Team in Palau. Funds so credited and merged shall be available for the same time period as the appropriations to which the funds are credited and merged.


(b) Inventory and study of natural, historic, and other resourcesThe Secretary of the Interior shall conduct, upon request of Palau, the Federated States of Micronesia or the Marshall Islands, and through the Director of the National Park Service, a comprehensive inventory and study of the most unique and significant natural, historical, cultural, and recreational resources of Palau, the Federated States of Micronesia or the Marshall Islands. Areas or sites exhibiting such qualities shall be described and evaluated with the objective of the preservation of their values and their careful use and appreciation by the public, along with a determination of their potential for attracting tourism. Alternative methodologies for such preservation and use shall be developed for each area or site (including continued assistance from the National Park Service); current or impending damage or threats to the resources of such areas or sites shall be identified and evaluated; and authorities needed to properly protect and allow for public use and appreciation shall be identified and discussed. Such inventory and study shall be conducted in full cooperation and consultation with affected governmental officials and the interested public. A full report on such inventory and study shall be transmitted to Palau or the Federated States of Micronesia or the Marshall Islands, the Committee on Interior and Insular Affairs of the United States House of Representatives and the Committee on Energy and Natural Resources of the United States Senate no later than two complete calendar years after November 14, 1986. The inventory and study shall also identify areas or sites which, if they were located in the United States, would qualify to be listed on the Registry of Natural Landmarks and the National Register of Historic Places.


(c) Omitted

(d) Peleliu and AngaurNot later than one year after November 14, 1986, the Secretary of Agriculture, after appropriate studies conducted in consultation with the Government of Palau, shall report to the President and the Congress concerning the feasibility and cost of rehabilitating and restoring the fertility of the topsoil of the islands of Peleliu and Angaur. Upon the request of the Government of Palau, the President shall make the report of the Secretary of Agriculture available to the Government of Palau. Technical assistance to accomplish such rehabilitation and restoration, if feasible, may be provided to the Government of Palau on a nonreimbursable basis, subject to the availability of appropriated funds.


(e) Power generationNeither the Secretary of the Treasury nor any other officer or agent of the United States shall pay or transfer any portion of the sum and amounts payable to the Government of Palau pursuant to this joint resolution to any party other than the Government of Palau, except under the procedures established by the Compact and its related agreements. No funds appropriated pursuant to the Compact, this Act, or any other Act for grants or other assistance to Palau may be used to satisfy any obligation or expense incurred by Palau prior to November 14, 1986, with respect to any contract or debt related to any electrical generating plant or related facilities entered into or incurred by Palau which has not been specifically authorized by Congress in advance, except that the Government of Palau may use any portion of the annual grant under section 211(b) 11 So in original. Probably should be followed by “of the Compact”. not required to be devoted to the energy needs of those parts of Palau not served by its central power generating facilities and any portion of the funds under section 212(b) of the Compact for such purpose.


(f) Reduction of appropriationsAmounts appropriated to be paid pursuant to section 177 of Article I of Title One or Articles I and III of Title Two of the Compact of Free Association with the Federated States of Micronesia and the Marshall Islands, as set forth in Title II of the Compact of Free Association Act of 1985, or pursuant to section 103(h), 103(k), or 105(m) of such Act [48 U.S.C. 1903(h), (k), 1905(m)] (Public Law 99–239), or pursuant to Article I of Title Two of the Compact with Palau, as set forth in Title II of this joint resolution, or section 104(l) 22 See References in Text note below. of this joint resolution shall not be reduced, notwithstanding Public Law 99–177, Public Law 99–366, and other law enacted to implement Public Law 99–177, or any other provision of law.


(g) Understandings, interpretations, and policy statementsThe Congress reaffirms all of the understandings, interpretations, and policy statements contained in Public Law 99–239 (99 Stat. 1770) [48 U.S.C. 1901 et seq., 2001 et seq.]. Congressional Resolution 4–60 adopted by the 4th Congress of the Federated States of Micronesia on March 26, 1986 and Resolution No. 62 adopted by the Nitijela of the Marshall Islands on February 18, 1986 do not exclude, limit or modify any provision of the Compact of Free Association as approved by the United States. To the extent that any understandings, interpretations, and policy statements contained in such Resolutions are inconsistent with the provisions of Public Law 99–239, the United States does not concur therein. The President shall take such steps, including but not limited to, communicating with the Governments of the Federated States of Micronesia and the Republic of the Marshall Islands, as may be necessary to preserve all rights of the United States in connection with interpretation and implementation of such Public Law.


(h) Additional provisions relating to Title Three of Compact(1) The Government of the United States recognizes and respects the scarcity and special importance of land in Palau. In making any designation of land pursuant to section 322 of the Compact, the Government of the United States shall follow the policy of requesting the minimum area necessary to accomplish the required security and defense purpose, of requesting only the minimum interest in real property necessary to support such purpose, and of requesting first to satisfy the requirement through public real property, where available, rather than through private real property.

(2) The Armed Forces of other nations invited to use military areas and facilities in Palau pursuant to section 312 of the Compact shall be permitted only as it is incident to the authority and under the control of the United States. The activities of such third country forces shall be subject to the same limitations and restrictions applicable to the authority of the United States under the terms of the Compact.

(3) The Government of the United States considers “Exclusive use” areas established for the United States pursuant to Title Three of the Compact to be “within the jurisdiction of Palau,” as that term is used in section 324 of the Compact.


(i) Availability of appropriationsNotwithstanding any other provision of law, funds appropriated for the Compact of Free Association, Public Law 99–239 [48 U.S.C. 1901 et seq., 2001 et seq.], or this joint resolution, in the act of making supplemental appropriations for fiscal year 1986, shall remain available until expended.


(j) Authority to contract or make payments(1), (2) Omitted

(3) No authority under this subsection to enter into contracts or to make payments shall be effective except to the extent and in such amounts as provided in advance in appropriations Acts. Any provision of this subsection which authorizes the enactment of new budget authority shall be effective only for fiscal years beginning after September 30, 1985.


(k) Annual reportThe Departments of Energy and Interior are directed to provide the Committees on Appropriations of the House and Senate with a report by December 1 of each fiscal year detailing how funds were spent during the previous fiscal year for the special medical care and logistical support program for Rongelap and Utrik and for the agriculture and food programs for Eniwetok and Bikini as referenced in Section 103(h) of Public Law 99–239 [48 U.S.C. 1903(h)]. The report shall also specify the anticipated needs during the current and following fiscal years in order to meet the radiological health care and logistical support program for Rongelap and Utrik and the planting, agricultural maintenance, and food programs for Eniwetok and Bikini. It is the sense of the Congress that the special medical care and logistical support program for Rongelap and Utrik and for the agriculture and food programs for Eniwetok and Bikini described in section 103(h) of Public Law 99–239 represent special and continuing moral commitments of the United States which will be annually funded to the extent of the need of the populations of such atolls for such assistance.


(Pub. L. 99–658, title I, § 104, Nov. 14, 1986, 100 Stat. 3675; Pub. L. 101–219, title I, § 105, Dec. 12, 1989, 103 Stat. 1871; Pub. L. 110–181, div. A, title XII, § 1253, Jan. 28, 2008, 122 Stat. 402.)


References in TextThe Compact, referred to in text, is the Compact of Free Association between the United States and the Government of Palau, which is contained in section 201 of Pub. L. 99–658, set out as a note under section 1931 of this title.
The Compact of Free Association with the Marshall Islands and the Compact of Free Association with the Federated States of Micronesia and the Marshall Islands, referred to in subsecs. (a)(1) and (f), respectively, are contained in the Compact of Free Association, which is contained in section 201 of Pub. L. 99–239, set out as a note under section 1901 of this title.
This joint resolution and this Act, referred to in subsecs. (e), (f), and (i), is Pub. L. 99–658, Nov. 14, 1986, 100 Stat. 3672, as amended, which is classified generally to this part. Title II of this joint resolution enacted section 1934 of this title and provisions set out as a note under section 1931 of this title. Section 104 of this joint resolution, which is classified to this section, does not contain a subsec. (l). For complete classification of this Act to the Code, see Tables.
The Compact of Free Association Act of 1985 and Public Law 99–239, referred to in subsecs. (f), (g), and (i), is Pub. L. 99–239, Jan. 14, 1986, 99 Stat. 1770, as amended, which is classified principally to part A of subchapter I of this chapter and chapter 19 (§ 2001 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1901 of this title and Tables.
Public Law 99–177, referred to in subsec. (f), is Pub. L. 99–177, Dec. 12, 1985, 99 Stat. 1037, as amended. For complete classification of this Act to the Code, see Tables.
Public Law 99–366, referred to in subsec. (f), is Pub. L. 99–366, July 31, 1986, 100 Stat. 773. For complete classification of this Act to the Code, see Tables.
The Compact of Free Association, referred to in subsecs. (g) and (i), probably means the Compact of Free Association between the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia, which is contained in section 201 of Pub. L. 99–239, set out as a note under section 1901 of this title.

Codification
Section was formerly set out as a note under section 1681 of this title.
Section is comprised of section 104 of Pub. L. 99–658. Subsec. (c) of section 104 of Pub. L. 99–658 amended section 1905 of this title. Subsec. (j)(1) and (2) of section 104 of Pub. L. 99–658 amended sections 460ff–3 and 460ff–5 of Title 16, Conservation.

Amendments2008—Subsec. (a). Pub. L. 110–181 designated existing provisions as par. (1) and added par. (2).
1989—Subsec. (e). Pub. L. 101–219 amended subsec. (e) generally. Prior to amendment, subsec. (e) read as follows: “Neither the Secretary of the Treasury nor any other officer or agent of the United States shall pay or transfer any portion of the sums and amounts payable to the Government of Palau pursuant to this joint resolution to any party other than the Government of Palau. The provisions of section 174(a) of the Compact shall apply with respect to any action based on a contract or debt related to any electrical generating plant or related facilities entered into or incurred by Palau prior to the date of enactment of this joint resolution.”


Change of Name
Committee on Interior and Insular Affairs of House of Representatives changed to Committee on Natural Resources of House of Representatives by House Resolution No. 5, One Hundred Third Congress, Jan. 5, 1993.



§ 1934. Jurisdiction(a) Maritime and territorial jurisdictionWith respect to section 321 of the Compact of Free Association and its related agreements, the jurisdictional provisions set forth in subsection (b) of this section shall apply only to the citizens and nationals of the United States and aliens lawfully admitted to the United States for permanent residence who are in Palau.


(b) Defense sitesThe defense sites of the United States established in Palau in accordance with the Compact of Free Association and its related agreements are within the special maritime and territorial jurisdiction of the United States as set forth in section 7, title 18.


(c) Offenses(1) Any person referred to in subsection (a) of this section who within or upon such defense sites is guilty of any act or omission which, although not made punishable by any enactment of Congress, would be punishable if committed or omitted within the jurisdiction of the territory of Guam by the laws thereof, in force at the time of such act or omission, shall be guilty of a like offense and subject to a like punishment.

(2) The District Court of Guam shall have jurisdiction to try all criminal offenses against the United States, including the laws of Guam made applicable to the defense sites in Palau by virtue of subsection (c)(1) of this section, committed by any person referred to in subsection (a) of this section.

(3) The District Court of Guam may appoint one or more magistrate judges for the defense sites in Palau. Such Magistrate Judges shall have the power and the status of Magistrate Judges appointed pursuant to chapter 43, title 28: Provided however, That such Magistrate Judges shall have the power to try persons accused of, and sentence persons convicted of, petty offenses, as defined in section 1(3),11 See References in Text note below. title 18, including violations of regulations for the maintenance of peace, order, and health issued by the Commanding Officer on such defense sites, without being subject to the restrictions provided for in section 3401(b), title 18.


(Pub. L. 99–658, title II, § 202, Nov. 14, 1986, 100 Stat. 3704; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117.)


References in TextThe Compact of Free Association, referred to in subsecs. (a) and (b), is the Compact of Free Association between the United States and the Government of Palau, which is contained in section 201 of Pub. L. 99–658, set out as a note under section 1931 of this title.
Section 1 of title 18, referred to in subsec. (c)(3), was repealed by Pub. L. 98–473, title II, § 218(a)(1), Oct. 12, 1984, 98 Stat. 2027.

Codification
Section was formerly set out as a note under section 1681 of this title.
Section was enacted as part of title II of Pub. L. 99–658, not as part of title I of Pub. L. 99–658 which comprises this part.


Change of Name
Words “magistrate judges” and “Magistrate Judges” substituted for “magistrates” and “Magistrates”, respectively, wherever appearing in subsec. (c)(3) pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of Title 28, Judiciary and Judicial Procedure.




Part B—Implementation of Compact
§ 1951. Entry into force of Compact
Notwithstanding the provisions of Section 101(d)(1)(B) of Public Law 99–658 [48 U.S.C. 1931(d)(1)(B)], entry into force of the Compact of Free Association between the United States and Palau (set forth in title II of Public Law 99–658 and hereafter in this joint resolution referred to as the “Compact”) in accordance with subsections (a) and (d) of section 101 of Public Law 99–658 (100 Stat. 3673) [48 U.S.C. 1931(a), (d)] is hereby authorized—(1) subject to the condition that the Compact, as approved by the Congress in Public Law 99–658, is approved by the requisite percentage of the votes cast in a referendum conducted pursuant to the Constitution of Palau, and such approval is free from any legal challenge, and

(2) upon expiration of 30 days, in which either the House of Representatives or the Senate of the United States is in session, after the President notifies the Committees on Interior and Insular Affairs and Foreign Affairs of the House of Representatives and the Committee on Energy and Natural Resources of the Senate of the effective date of the Compact.

(Pub. L. 101–219, title I, § 101, Dec. 12, 1989, 103 Stat. 1870.)


References in TextPublic Law 99–658, referred to in text, is Pub. L. 99–658, Nov. 14, 1986, 100 Stat. 3672, as amended, which is classified generally to part A of this subchapter. Title II of Pub. L. 99–658 enacted section 1934 of this title and provisions set out as a note under section 1931 of this title. For complete classification of this Act to the Code, see Tables.
The Compact of Free Association between the United States and Palau, referred to in text, is contained in section 201 of Pub. L. 99–658, set out as a note under section 1931 of this title.
This joint resolution, referred to in text, is Pub. L. 101–219, Dec. 12, 1989, 103 Stat. 1870, which enacted this part and sections 1846 and 1972 of this title, amended sections 1615 and 1933 of this title and section 10251 of Title 34, Crime Control and Law Enforcement, and enacted provisions set out as a note under section 1905 of Title 44, Public Printing and Documents. For complete classification of this joint resolution to the Code, see Tables.
For Oct. 1, 1994, as the effective date of the Compact, referred to in par. (2), see Proc. No. 6726, Sept. 27, 1994, 59 F.R. 49777, set out as a note under section 1931 of this title.

Codification
Section was formerly set out as a note under section 1681 of this title.


Change of Name
Committee on Interior and Insular Affairs of House of Representatives changed to Committee on Natural Resources of House of Representatives by House Resolution No. 5, One Hundred Third Congress, Jan. 5, 1993.



§ 1952. Fiscal procedures assistance
Upon request of the Government of Palau, the Secretary of the Interior shall provide assistance to the Government of Palau to develop and promulgate regulations for the effective expenditure of funds received pursuant to this joint resolution, Public Laws 99–658 [48 U.S.C. 1931 et seq.] and 99–239 [48 U.S.C. 1901 et seq., 2001 et seq.], or any other Act of Congress.
(Pub. L. 101–219, title I, § 102, Dec. 12, 1989, 103 Stat. 1870.)


References in TextThis joint resolution, referred to in text, is Pub. L. 101–219, Dec. 12, 1989, 103 Stat. 1870, which enacted this part and sections 1846 and 1972 of this title, amended sections 1615 and 1933 of this title and section 10251 of Title 34, Crime Control and Law Enforcement, and enacted provisions set out as a note under section 1905 of Title 44, Public Printing and Documents. For complete classification of this joint resolution to the Code, see Tables.
Public Law 99–658, referred to in text, is Pub. L. 99–658, Nov. 14, 1986, 100 Stat. 3672, as amended, which is classified generally to part A of this subchapter. For complete classification of this Act to the Code, see Tables.
Public Law 99–239, referred to in text, is Pub. L. 99–239, Jan. 14, 1986, 99 Stat. 1770, as amended, known as the Compact of Free Association Act of 1985, which is classified principally to part A of subchapter I of this chapter and chapter 19 (§ 2001 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1901 of this title and Tables.

Codification
Section was formerly set out as a note under section 1681 of this title.



§ 1953. Antidrug program(a) PlanThe Department of the Interior shall develop, in cooperation with the Government of Palau and the National Drug Control Policy Office, a plan for an antidrug program in Palau. The plan shall be submitted to the Committees on Interior and Insular Affairs, Foreign Affairs, and Appropriations of the House of Representatives and the Committees on Energy and Natural Resources and Appropriations of the Senate by April 1, 1990. The plan shall: (1) identify the specific needs and costs of such an antidrug program; (2) shall identify all existing resources to be allocated for its implementation by the Government of the United States and the Government of Palau; and (3) shall recommend priority use for additional resources, assuming such resources are made available.


(b) AgreementFollowing completion of the plan, the President and the Government of Palau shall negotiate an agreement to facilitate implementation of the plan. Such agreement may include—(1) that the Government of Palau may request, on a long-term or case-by-case basis, that the officers of United States law enforcement agencies may conduct investigations consistent with implementation of the plan in cooperation with the law enforcement agencies of the Government of Palau;

(2) that the Government of Palau or the Government of the United States may agree to provide specific resources, on a one-time or a multiyear basis, to strengthen the antidrug program; and

(3) a specific description of the technical assistance, training, and equipment to be provided to Palau by the United States necessary to implement the plan.


(Pub. L. 101–219, title I, § 103, Dec. 12, 1989, 103 Stat. 1870.)

Codification
Section was formerly set out as a note under section 1681 of this title.


Change of Name
Committee on Interior and Insular Affairs of House of Representatives changed to Committee on Natural Resources of House of Representatives by House Resolution No. 5, One Hundred Third Congress, Jan. 5, 1993.



§ 1954. Public auditor and special prosecutor(a) 11 So in original. No subsec. (b) has been enacted. Upon request of the Government of Palau the President shall provide, on a nonreimbursable basis, appropriate technical assistance to the public auditor or special prosecutor. The assistance provided pursuant to this subsection for the first five years after the effective date of the Compact shall, upon the request of the Government of Palau, and to the extent personnel are available, include (but not be limited to) the full time services of—(1) an auditor or accountant, as determined by the public auditor, for the office of public auditor; and

(2) an attorney or investigator, as determined by the special prosecutor, for the office of special prosecutor.


(Pub. L. 101–219, title I, § 104, Dec. 12, 1989, 103 Stat. 1871.)


References in TextFor Oct. 1, 1994, as the effective date of the Compact, referred to in text, see Proc. No. 6726, Sept. 27, 1994, 59 F.R. 49777, set out as a note under section 1931 of this title.

Codification
Section was formerly set out as a note under section 1681 of this title.



§ 1955. Audit certification
The chief officer of any agency conducting an audit pursuant to paragraph (1) of sections 1902(c) and 1903(m) of this title and section 1931(d)(1)(C) of this title shall certify that audit.
(Pub. L. 101–219, title I, § 106, Dec. 12, 1989, 103 Stat. 1871.)

Codification
Section was formerly set out as a note under section 1681 of this title.



§ 1956. Acquisition of defense sites
The provisions of title III of the Compact relating to future use by the United States of defense sites in Palau do not restrict the authority of the President of the United States to—(1) request additional funding, subject to appropriation, related to the use of privately owned land in Palau pursuant to article II of title III of the Compact as may be appropriate in light of actual land use requirements, independent appraisals of such privately owned land accepted by both governments, and other appropriate documentation of actual land use costs; and

(2) consent to an extension of the time set forth in a subsidiary agreement to such article in which the Government of Palau is required to make such land available to the United States.

(Pub. L. 101–219, title I, § 107, Dec. 12, 1989, 103 Stat. 1872.)


References in TextThe Compact, referred to in text, is the Compact of Free Association between the United States and the Government of Palau, which is contained in section 201 of Pub. L. 99–658, set out as a note under section 1931 of this title.

Codification
Section was formerly set out as a note under section 1681 of this title.



§ 1957. Federal programs coordination personnel
The Secretary of the Interior shall station at least one professional staff person in each of the Offices of the United States Representatives in the Republic of Palau, the Federated States of Micronesia, and the Republic of the Marshall Islands to provide Federal program coordination and technical assistance to such governments as authorized under Public Laws 99–239 [48 U.S.C. 1901 et seq., 2001 et seq.] and 99–658 [48 U.S.C. 1931 et seq.]. In meeting the purposes of this section the Secretary shall select qualified persons following consultations with the Interagency Group on Freely Associated State Affairs.
(Pub. L. 101–219, title I, § 108, Dec. 12, 1989, 103 Stat. 1872.)


References in TextPublic Law 99–239, referred to in text, is Pub. L. 99–239, Jan. 14, 1986, 99 Stat. 1770, as amended, known as the Compact of Free Association Act of 1985, which is classified principally to part A of subchapter I of this chapter and chapter 19 (§ 2001 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1901 of this title and Tables.
Public Law 99–658, referred to in text, is Pub. L. 99–658, Nov. 14, 1986, 100 Stat. 3672, as amended, which is classified generally to part A of this subchapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly set out as a note under section 1681 of this title.



§ 1958. Referendum costs
The Secretary of the Interior shall provide such sums as may be necessary for a further referendum on approval of the Compact, if one is required, or other appropriate costs associated with the approval process in Palau.
(Pub. L. 101–219, title I, § 109, Dec. 12, 1989, 103 Stat. 1872.)


References in TextThe Compact, referred to in text, is the Compact of Free Association between the United States and the Government of Palau, which is contained in section 201 of Pub. L. 99–658, set out as a note under section 1931 of this title.

Codification
Section was formerly set out as a note under section 1681 of this title.



§ 1959. Agreements(a) Effective date of certain agreementsAn agreement between the United States and the Government of the Republic of Palau consistent with the agreements approved by Public Law 101–62 (101 11 So in original. Probably should be “103”. Stat. 162) shall take effect without further authorization thirty days after submission to Congress.


(b) ExtensionsThe provisions of article IX, paragraph 5(a) of the Agreement referred to in section 462(e) of the Compact of Free Association as approved by Public Law 99–239, and article IX, paragraph 5(a) of the agreement referred to in section 462(f) of the Compact of Free Association for Palau as approved by Public Law 99–658, are extended, in accordance with the terms thereof, until October 1, 1998, unless earlier terminated or further extended by the laws of the United States.


(c) AuthorizationFunding to implement the provisions of this part, and for assistance to the central health care facility and the prison in Palau, and the offices of Public Auditor and Special Prosecutor as proposed in the agreement entitled “Agreement Concerning Special Programs related to the Entry into Force of the Compact of Free Association Between the Government of the United States and the Government of the Republic of Palau” signed on May 26, 1989, shall be available pursuant to the authorization in section 105(c) of Public Law 99–239 [48 U.S.C. 1905(c)] as referenced by section 102(b) of Public Law 99–658 [48 U.S.C. 1932(b)] or from funds appropriated for technical assistance to the Secretary of the Interior.


(Pub. L. 101–219, title I, § 110, Dec. 12, 1989, 103 Stat. 1872.)


References in TextPublic Law 101–62, referred to in subsec. (a), is Pub. L. 101–62, July 26, 1989, 103 Stat. 162, which is set out as a note under section 1901 of this title.
The Compact of Free Association as approved by Public Law 99–239, referred to in subsec. (b), is the Compact of Free Association between the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia, which is contained in section 201 of Pub. L. 99–239, set out as a note under section 1901 of this title.
The Compact of Free Association for Palau as approved by Public Law 99–658, referred to in subsec. (b), is the Compact of Free Association between the United States and the Government of Palau, which is contained in section 201 of Pub. L. 99–658, set out as a note under section 1931 of this title.
Public Law 99–239, referred to in subsec. (b), is Pub. L. 99–239, Jan. 14, 1986, 99 Stat. 1770, as amended, known as the Compact of Free Association Act of 1985, which is classified principally to part A of subchapter I of this chapter and chapter 19 (§ 2001 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1901 of this title and Tables.
Public Law 99–658, referred to in subsec. (b), is Pub. L. 99–658, Nov. 14, 1986, 100 Stat. 3672, as amended, which is classified generally to part A of this subchapter. For complete classification of this Act to the Code, see Tables.
This part, referred to in subsec. (c), was in the original “this title”, meaning title I of Pub. L. 101–219, Dec. 12, 1989, 103 Stat. 1870, which enacted this part and amended section 1933 of this title. For complete classification of this title to the Code, see Tables.

Codification
Section was formerly set out as a note under section 1681 of this title.



§ 1960. Modification of energy assistance funding(a) Fulfillment of United States obligationsThe President is authorized to negotiate and conclude an agreement, including the obligation of United States funds, with the Government of Palau which shall provide the following:(1) The sum of $28,000,000, adjusted by section 215 of the Compact at the time of its availability to Palau, shall be provided to Palau pursuant to section 211(b) of the Compact and upon entry into force of the Compact.

(2) Palau shall pay to the United States, on or before the 15th anniversary of the effective date of the Compact, an amount equal to the net economic cost to the United States of making available the section 211(b) funds in the manner specified in this subsection rather than as provided in section 211(b).

(3) Such economic cost shall reflect the time value of money and be determined using the rate determined for an equivalent loan by the Federal Financing Bank as of the date these funds are advanced, and using an inflation rate consistent with the determinations made under the provisions of section 215 of the Compact.

(4) If the Government of Palau has not paid such net economic costs to the United States by the 15th anniversary of the effective date of the Compact, then the United States shall be automatically paid such sums from the fund established under section 211(f) of the Compact.

(5) The provision of section 211(b) funds, as appropriated by Public Law 99–349 and pursuant to this subsection, shall be in fulfillment of all United States obligations under such section 211(b) of the Compact and shall be subject to section 236 of the Compact.


(b) Adjustment and paymentSubject to the provisions of subsection (a) and upon the request of the Government of Palau, the sum of $28 million appropriated by Public Law 99–349 to fulfill the obligations of the United States under section 211(b) of the Compact (approved in Public Law 99–658), adjusted by section 215 of such Compact, shall be provided to Palau upon entry into force of the Compact.


(c) Availability of appropriation accountFunding provided in Public Law 101–121 under the “Trust Territory of the Pacific Islands” appropriation account shall remain available until expended.


(Pub. L. 101–219, title I, § 111, Dec. 12, 1989, 103 Stat. 1873.)


References in TextThe Compact, referred to in subsecs. (a) and (b), is the Compact of Free Association between the United States and the Government of Palau, which is contained in section 201 of Pub. L. 99–658, set out as a note under section 1931 of this title.
For Oct. 1, 1994, as the date the Compact of Free Association with Palau entered into full force and effect, referred to in subsecs. (a)(1), (2), (4) and (b), see Proc. No. 6726, Sept. 27, 1994, 59 F.R. 49777, set out as a note under section 1931 of this title.
Public Law 99–349, referred to in subsecs. (a)(5) and (b), is Pub. L. 99–349, July 2, 1986, 100 Stat. 710, as amended. For complete classification of this Act to the Code, see Tables.
Public Law 99–658, referred to in subsec. (b), is Pub. L. 99–658, Nov. 14, 1986, 100 Stat. 3672, as amended, which is classified generally to part A of this subchapter. For complete classification of this Act to the Code, see Tables.
Public Law 101–121, referred to in subsec. (c), is Pub. L. 101–121, Oct. 23, 1989, 103 Stat. 701, as amended. Provisions relating to the Trust Territory of the Pacific Islands appear at 103 Stat. 717. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly set out as a note under section 1681 of this title.

Palau Road MaintenancePub. L. 110–229, title VIII, § 808, May 8, 2008, 122 Stat. 874, provided that:
“The Government of the Republic of Palau may deposit the payment otherwise payable to the Government of the United States under section 111 of Public Law 101–219 (48 U.S.C. 1960) into a trust fund if—
“(1) the earnings of the trust fund are expended solely for maintenance of the road system constructed pursuant to section 212 of the Compact of Free Association between the Government of the United States of America and the Government of Palau (48 U.S.C. 1931 note); and

“(2) the trust fund is established and operated pursuant to an agreement entered into between the Government of the United States and the Government of the Republic of Palau.”






§ 1961. Submission of agreements
Any agreement concluded with the Government of Palau pursuant to this joint resolution including the agreement entitled “Agreement Concerning Special Programs related to the Entry into Force of the Compact of Free Association Between the Government of the United States and the Government of the Republic of Palau” signed on May 26, 1989, and any agreement which would amend, change, or terminate any such agreement, or portion thereof, shall be submitted to the Congress and may not take effect until after 30 days after the date on which such agreement is so submitted. An amendment or agreement substituting or in addition to the subsidiary agreement negotiated under section 212(a) of the Compact or its annex shall take effect only when approved by an Act of Congress.
(Pub. L. 101–219, title I, § 112, Dec. 12, 1989, 103 Stat. 1873.)


References in TextThis joint resolution, referred to in text, is Pub. L. 101–219, Dec. 12, 1989, 103 Stat. 1870, which enacted this part and sections 1846 and 1972 of this title, amended sections 1615 and 1933 of this title and section 10251 of Title 34, Crime Control and Law Enforcement, and enacted provisions set out as a note under section 1905 of Title 44, Public Printing and Documents. For complete classification of this joint resolution to the Code, see Tables.
The Compact, referred to in text, is the Compact of Free Association between the United States and the Government of Palau, which is contained in section 201 of Pub. L. 99–658, set out as a note under section 1931 of this title.

Codification
Section was formerly set out as a note under section 1681 of this title.



§ 1962. Transition funding
For the purposes of applying section 1905(c)(2) of this title to Palau, the terms “fiscal year 1987”, “fiscal year 1988”, and “fiscal year 1989” in section 104(c) of Public Law 99–658 shall be deemed to be the first, second, and third fiscal years, respectively, beginning after the effective date of the Compact.
(Pub. L. 101–219, title I, § 113, Dec. 12, 1989, 103 Stat. 1873.)


References in TextSection 104(c) of Public Law 99–658, referred to in text, is section 104(c) of Pub. L. 99–658, title I, Nov. 14, 1986, 100 Stat. 3676, which amended section 1905 of this title.
For Oct. 1, 1994, as the effective date of the Compact of Free Association with Palau referred to in text, see Proc. No. 6726, Sept. 27, 1994, 59 F.R. 49777, set out as a note under section 1931 of this title.

Codification
Section was formerly set out as a note under section 1681 of this title.





SUBCHAPTER III—MISCELLANEOUS PROVISIONS
§ 1971. Transfer of surplus personal property owned by United States(a) Transfer to Northern Mariana Islands, Palau, Marshall Islands, and Federated States of MicronesiaNotwithstanding any other provision of law, subject to valid existing rights, and subject to subsection (b) of this section, all right, title, and interest of the Government of the United States in personal property situated in the Trust Territory of the Pacific Islands and of the government of the Trust Territory of the Pacific Islands in personal property wherever located shall be transferred, without reimbursement, by a date not later than ninety days following termination of the trusteeship agreement governing the administration of the Trust Territory of the Pacific Islands, to the government of the Northern Mariana Islands, Palau, the Marshall Islands, or the Federated States of Micronesia according to a list of distribution established by the High Commissioner of the Trust Territory of the Pacific Islands in consultation with the recipient government.


(b) Declaration that property is surplusPersonal property referred to in subsection (a) of this section shall be transferred upon declaration by the High Commissioner of the Trust Territory of the Pacific Islands that such property is surplus to the needs of the government of the Trust Territory of the Pacific Islands, which declaration shall be approved, if applicable, by the head of the agency of the Government of the United States having administrative responsibility for the property.


(c) Property held in trustIf no government exists in Palau on December 24, 1980, that is capable of receiving title to such property in its own name, the government of the Trust Territory of the Pacific Islands shall hold such property in trust for the prospective government of Palau until such government is established.


(Pub. L. 96–597, title IV, § 402, Dec. 24, 1980, 94 Stat. 3478; Pub. L. 97–357, title II, § 201, Oct. 19, 1982, 96 Stat. 1706.)

Codification
Section was formerly set out as a note under section 1681 of this title.

Amendments1982—Subsec. (a). Pub. L. 97–357, substituted “by a date not later than ninety days following termination of the trusteeship agreement governing the administration of the Trust Territory of the Pacific Islands,” for “by October 1, 1982,”.


Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of this title.



§ 1972. Controlled substances in freely associated states(a) In generalThe President is authorized to negotiate agreements which provide—(1) that the United States shall carry out the provisions of part C of the Controlled Substances Act (21 U.S.C. 821 et seq.) as necessary to provide for the lawful distribution of controlled substances in the freely associated states; and

(2) that a freely associated state which institutes and maintains a voluntary system to report annual estimates of narcotics needs to the International Narcotics Control Board, and which imposes controls on imports of narcotic drugs consistent with the Single Convention on Narcotic Drugs, 1961, shall be eligible for exports of narcotic drugs from the United States in the same manner as a country meeting the requirements of subsection (a) of section 953 11 See References in Text note below. of title 21.


(b) Effective dateAgreements concluded pursuant to this section shall become effective pursuant to section 1901(f)(5) of this title or section 1931(d)(5) of this title, as may be applicable.


(Pub. L. 101–219, title II, § 201, Dec. 12, 1989, 103 Stat. 1874.)


References in TextThe Controlled Substances Act, referred to in subsec. (a)(1), is title II of Pub. L. 91–513, Oct. 27, 1970, 84 Stat. 1242, as amended. Part C of the Act is classified generally to part C (§ 821 et seq.) of subchapter I of chapter 13 of Title 21, Food and Drugs. For complete classification of this Act to the Code, see Short Title note set out under section 801 of Title 21 and Tables.
Section 953 of title 21, referred to in subsec. (a)(2), was in the original “section 1003 of the Controlled Substances Act”, and was translated as reading “section 1003 of the Controlled Substances Import and Export Act”, meaning section 1003 of title III of Pub. L. 91–513, to reflect the probable intent of Congress.

Codification
Section was formerly set out as a note under section 1681 of this title.



§ 1973. Freely Associated State Air Carrier(a) In furtherance of the objectives of the Compact of Free Association Act of 1985 (Public Law 99–239) [48 U.S.C. 1901 et seq., 2001 et seq.] and notwithstanding any other provision of law, a Freely Associated State Air Carrier shall not be precluded from providing transportation, between a place in the United States and a place in a state in free association with the United States or between two places in such a freely associated state, by air of persons (and their personal effects) and property procured, contracted for, or otherwise obtained by any executive department or other agency or instrumentality of the United States for its own account or in furtherance of the purposes or pursuant to the terms of any contract, agreement, or other special arrangement made or entered into under which payment is made by the United States or payment is made from funds appropriated, owned, controlled, granted, or conditionally granted, or utilized by or otherwise established for the account of the United States, or shall be furnished to or for the account of any foreign nation, or any international agency, or other organization of whatever nationality, without provisions for reimbursement.

(b) The term “Freely Associated State Air Carrier” shall apply exclusively to a carrier referred to in Article IX(5)(b) of the Federal Programs and Services Agreement concluded pursuant to Article II of Title Two and Section 232 of the Compact of Free Association.

(Pub. L. 102–247, title III, § 303, Feb. 24, 1992, 106 Stat. 39.)


References in TextThe Compact of Free Association Act of 1985, referred to in subsec. (a), is Pub. L. 99–239, Jan. 14, 1986, 99 Stat. 1770, as amended, which is classified principally to part A of subchapter I of this chapter and chapter 19 (§ 2001 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1901 of this title and Tables.
The Compact of Free Association, referred to in subsec. (b), probably means the Compact of Free Association between the Government of the United States and the Governments of the Marshall Islands and the Federated States of Micronesia, which is contained in section 201 of Pub. L. 99–239, set out as a note under section 1901 of this title.

Codification
Section was formerly set out as a note under section 1681 of this title.





CHAPTER 19—PACIFIC POLICY REPORTS



Sec.


2001.Findings.


2002.Reports.


2003.Conference.


2004.Administrative matters.



§ 2001. Findings
The Congress finds that—(1) the United States does not have a clearly defined policy for United States noncontiguous Pacific areas (including the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the State of Hawaii, and the State of Alaska) and for United States-associated noncontiguous Pacific areas (including the Federated States of Micronesia, the Marshall Islands, and Palau);

(2) the Federal Government has often failed to consider the implications for, effects on, and potential of noncontiguous Pacific areas in the formulation and conduct of foreign and domestic policy, to the detriment of both the attainment of the objectives of Federal policy and noncontiguous Pacific areas;

(3) policies and programs designed for the United States as a whole may impose inappropriate standards on noncontiguous Pacific areas because of their unique circumstances and needs; and

(4) the present Federal organizational arrangements for liaison with (and providing assistance to) the insular areas may not be adequate—(A) to coordinate the delivery of Federal programs and services to noncontiguous Pacific areas;

(B) to provide a consistent basis for administration of programs;

(C) to adapt policy to the special requirements of each area and modify the application of Federal programs, laws, and regulations accordingly;

(D) to be responsive to the Congress in the discharge of its responsibilities; and

(E) to attain the international obligations of the United States.


(Pub. L. 99–239, title III, § 301, Jan. 14, 1986, 99 Stat. 1836.)

Codification
Section was formerly set out as a note under section 1681 of this title.



§ 2002. Reports(a) SubmissionNot later than one year after January 14, 1986, and each five years thereafter, the Secretary of the Interior, in consultation with the Secretary of State, shall submit to the Congress and the President a report on United States noncontiguous Pacific areas policy together with such recommendations as may be necessary to accomplish the objectives of such policy.


(b) ContentsThe reports required in subsection (a) of this section shall set forth clearly defined policies regarding United States, and United States associated, noncontiguous Pacific areas, including—(1) the role of and impacts on the noncontiguous Pacific areas in the formulation and conduct of foreign policy;

(2) the applicability of standards contained in Federal laws, regulations, and programs to the noncontiguous Pacific areas and any modifications which may be necessary to achieve the intent of such laws, regulations, and programs consistent with the unique character of the noncontiguous Pacific areas;

(3) the effectiveness of the Federal executive organizational arrangements for—(A) providing liaison between the Federal Government and the governments of the noncontiguous Pacific areas;

(B) coordinating Federal actions in a manner which recognizes the unique circumstances and needs of the noncontiguous Pacific areas; and

(C) achieving the objective of Federal policy and ensuring that the Congress receives the information necessary to discharge its responsibilities; and


(4) actions which may be needed to facilitate the economic and social health and development of the noncontiguous Pacific areas, consistent with their self-determined objectives.


(Pub. L. 99–239, title III, § 302, Jan. 14, 1986, 99 Stat. 1837.)

Codification
Section was formerly set out as a note under section 1681 of this title.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in this section relating to the requirement to submit a report to Congress every five years, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and the 14th item on page 112 of House Document No. 103–7.



§ 2003. Conference(a) MeetingPrior to submitting the reports required under section 2002(b) of this title, the Secretary of the Interior, in consultation with the Secretary of State, shall convene a conference to obtain the views of the noncontiguous Pacific areas on the matters required to be addressed in such reports.


(b) ParticipantsRepresentatives of each of the noncontiguous Pacific areas; and the heads of all executive departments and agencies, and other public and private organizations concerned with the noncontiguous Pacific areas as requested by the Secretary of the Interior shall be entitled to be participants in the conference.


(c) Written commentsThe Secretary of the Interior shall afford participants in the conference an opportunity to submit written comments for inclusion in the reports required under section 2002 of this title.


(Pub. L. 99–239, title III, § 303, Jan. 14, 1986, 99 Stat. 1837.)

Codification
Section was formerly set out as a note under section 1681 of this title.



§ 2004. Administrative matters(a) Administrative supportThe Secretary of the Interior shall provide all necessary administrative support to accomplish the requirements of sections 2002 and 2003 of this title.


(b) Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the provisions of this chapter.


(Pub. L. 99–239, title III, § 304, Jan. 14, 1986, 99 Stat. 1837.)

Codification
Section was formerly set out as a note under section 1681 of this title.




CHAPTER 20—PUERTO RICO OVERSIGHT, MANAGEMENT, AND ECONOMIC STABILITY



Sec.


2101.Effective date.


2102.Severability.


2103.Supremacy.


2104.Definitions.


2105.Placement.


2106.Compliance with Federal laws.



SUBCHAPTER I—ESTABLISHMENT AND ORGANIZATION OF OVERSIGHT BOARD


2121.Financial Oversight and Management Board.


2122.Location of Oversight Board.


2123.Executive Director and staff of Oversight Board.


2124.Powers of Oversight Board.


2125.Exemption from liability for claims.


2126.Treatment of actions arising from chapter.


2127.Budget and funding for operation of Oversight Board.


2128.Autonomy of Oversight Board.


2129.Ethics.



SUBCHAPTER II—RESPONSIBILITIES OF OVERSIGHT BOARD


2141.Approval of Fiscal Plans.


2142.Approval of Budgets.


2143.Effect of finding of noncompliance with Budget.


2144.Review of activities to ensure compliance with Fiscal Plan.


2145.Recommendations on financial stability and management responsibility.


2146.Oversight Board duties related to restructuring.


2147.Oversight Board authority related to debt issuance.


2148.Required reports.


2149.Termination of Oversight Board.


2150.No full faith and credit of the United States.


2151.Analysis of pensions.


2152.Intervention in litigation.



SUBCHAPTER III—ADJUSTMENTS OF DEBTS


2161.Applicability of other laws; definitions.


2162.Who may be a debtor.


2163.Reservation of territorial power to control territory and territorial instrumentalities.


2164.Petition and proceedings relating to petition.


2165.Limitation on jurisdiction and powers of court.


2166.Jurisdiction.


2167.Venue.


2168.Selection of presiding judge.


2169.Abstention.


2170.Applicable rules of procedure.


2171.Leases.


2172.Filing of plan of adjustment.


2173.Modification of plan.


2174.Confirmation.


2175.Role and capacity of Oversight Board.


2176.Compensation of professionals.


2177.Interim compensation.



SUBCHAPTER IV—MISCELLANEOUS PROVISIONS


2191.Rules of construction.


2192.Right of Puerto Rico to determine its future political status.


2193.Application of regulation to Puerto Rico.


2194.Automatic stay upon enactment.


2195.Protection from inter-debtor transfers.


2196.Congressional Task Force on Economic Growth in Puerto Rico.


2197.Report.


2198.Report on territorial debt.


2199.Expansion of HUBZones in Puerto Rico.


2200.Determination on debt.



SUBCHAPTER V—PUERTO RICO INFRASTRUCTURE REVITALIZATION


2211.Definitions.


2212.Position of Revitalization Coordinator.


2213.Critical Projects.


2214.Miscellaneous provisions.


2215.Federal agency requirements.


2216.Judicial review.


2217.Savings clause.



SUBCHAPTER VI—CREDITOR COLLECTIVE ACTION


2231.Creditor collective action.


2232.Applicable law.



SUBCHAPTER VII—SENSE OF CONGRESS REGARDING PERMANENT, PRO-GROWTH FISCAL REFORMS


2241.Sense of Congress regarding permanent, pro-growth fiscal reforms.



§ 2101. Effective date(a) In generalExcept as provided in subsection (b), this chapter shall take effect on June 30, 2016.


(b) Subchapter III and Subchapter VI(1) Subchapter III shall apply with respect to cases commenced under subchapter III on or after June 30, 2016.

(2) Subchapters III and VI shall apply with respect to debts, claims, and liens (as such terms are defined in section 101 of title 11) created before, on, or after such date.


(Pub. L. 114–187, § 2, June 30, 2016, 130 Stat. 550.)


References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning Pub. L. 114–187, June 30, 2016, 130 Stat. 549, known as the Puerto Rico Oversight, Management, and Economic Stability Act and also as PROMESA, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out below and Tables.

Short TitlePub. L. 114–187, § 1(a), June 30, 2016, 130 Stat. 549, provided that: “This Act [enacting this chapter, amending sections 1469e and 1492a of this title, sections 632 and 644 of Title 15, Commerce and Trade, and section 206 of Title 29, Labor, and enacting provisions set out as a note under section 632 of Title 15] may be cited as the ‘Puerto Rico Oversight, Management, and Economic Stability Act’ or ‘PROMESA’.”




§ 2102. Severability(a) In generalExcept as provided in subsection (b), if any provision of this chapter or the application thereof to any person or circumstance is held invalid, the remainder of this chapter, or the application of that provision to persons or circumstances other than those as to which it is held invalid, is not affected thereby, provided that subchapter III is not severable from subchapters I and II, and subchapters I and II are not severable from subchapter III.


(b) UniformityIf a court holds invalid any provision of this chapter or the application thereof on the ground that the provision fails to treat similarly situated territories uniformly, then the court shall, in granting a remedy, order that the provision of this chapter or the application thereof be extended to any other similarly situated territory, provided that the legislature of that territory adopts a resolution signed by the territory’s governor requesting the establishment and organization of a Financial Oversight and Management Board pursuant to section 2121 of this title.


(Pub. L. 114–187, § 3, June 30, 2016, 130 Stat. 550.)


References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 114–187, June 30, 2016, 130 Stat. 549, known as the Puerto Rico Oversight, Management, and Economic Stability Act and also as PROMESA, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of this title and Tables.



§ 2103. Supremacy
The provisions of this chapter shall prevail over any general or specific provisions of territory law, State law, or regulation that is inconsistent with this chapter.
(Pub. L. 114–187, § 4, June 30, 2016, 130 Stat. 551.)


References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 114–187, June 30, 2016, 130 Stat. 549, known as the Puerto Rico Oversight, Management, and Economic Stability Act and also as PROMESA, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of this title and Tables.



§ 2104. Definitions
In this chapter—(1) Agreed accounting standardsThe term “agreed accounting standards” means modified accrual accounting standards or, for any period during which the Oversight Board determines in its sole discretion that a territorial government is not reasonably capable of comprehensive reporting that complies with modified accrual accounting standards, such other accounting standards as proposed by the Oversight Board.


(2) BondThe term “Bond” means a bond, loan, letter of credit, other borrowing title, obligation of insurance, or other financial indebtedness for borrowed money, including rights, entitlements, or obligations whether such rights, entitlements, or obligations arise from contract, statute, or any other source of law, in any case, related to such a bond, loan, letter of credit, other borrowing title, obligation of insurance, or other financial indebtedness in physical or dematerialized form of which the issuer, obligor, or guarantor is the territorial government.


(3) Bond ClaimThe term “Bond Claim” means, as it relates to a Bond—(A) right to payment, whether or not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured; or

(B) right to an equitable remedy for breach of performance if such breach gives rise to a right to payment, whether or not such right to an equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured, or unsecured.


(4) BudgetThe term “Budget” means the Territory Budget or an Instrumentality Budget, as applicable.


(5) Puerto RicoThe term “Puerto Rico” means the Commonwealth of Puerto Rico.


(6) Compliant budgetThe term “compliant budget” means a budget that is prepared in accordance with—(A) agreed accounting standards; and

(B) the applicable Fiscal Plan.


(7) Covered territorial instrumentalityThe term “covered territorial instrumentality” means a territorial instrumentality designated by the Oversight Board pursuant to section 2121 of this title to be subject to the requirements of this chapter.


(8) Covered territoryThe term “covered territory” means a territory for which an Oversight Board has been established under section 2121 of this title.


(9) Executive DirectorThe term “Executive Director” means an Executive Director appointed under section 2123(a) of this title.


(10) Fiscal PlanThe term “Fiscal Plan” means a Territory Fiscal Plan or an Instrumentality Fiscal Plan, as applicable.


(11) Government of Puerto RicoThe term “Government of Puerto Rico” means the Commonwealth of Puerto Rico, including all its territorial instrumentalities.


(12) GovernorThe term “Governor” means the chief executive of a covered territory.


(13) Instrumentality BudgetThe term “Instrumentality Budget” means a budget for a covered territorial instrumentality, designated by the Oversight Board in accordance with section 2121 of this title, submitted, approved, and certified in accordance with section 2142 of this title.


(14) Instrumentality Fiscal PlanThe term “Instrumentality Fiscal Plan” means a fiscal plan for a covered territorial instrumentality, designated by the Oversight Board in accordance with section 2121 of this title, submitted, approved, and certified in accordance with section 2141 of this title.


(15) LegislatureThe term “Legislature” means the legislative body responsible for enacting the laws of a covered territory.


(16) Modified accrual accounting standardsThe term “modified accrual accounting standards” means recognizing revenues as they become available and measurable and recognizing expenditures when liabilities are incurred, in each case as defined by the Governmental Accounting Standards Board, in accordance with generally accepted accounting principles.


(17) Oversight BoardThe term “Oversight Board” means a Financial Oversight and Management Board established in accordance with section 2121 of this title.


(18) Territorial governmentThe term “territorial government” means the government of a covered territory, including all covered territorial instrumentalities.


(19) Territorial instrumentality(A) In generalThe term “territorial instrumentality” means any political subdivision, public agency, instrumentality—including any instrumentality that is also a bank—or public corporation of a territory, and this term should be broadly construed to effectuate the purposes of this chapter.


(B) ExclusionThe term “territorial instrumentality” does not include an Oversight Board.



(20) TerritoryThe term “territory” means—(A) Puerto Rico;

(B) Guam;

(C) American Samoa;

(D) the Commonwealth of the Northern Mariana Islands; or

(E) the United States Virgin Islands.


(21) Territory BudgetThe term “Territory Budget” means a budget for a territorial government submitted, approved, and certified in accordance with section 2142 of this title.


(22) Territory Fiscal PlanThe term “Territory Fiscal Plan” means a fiscal plan for a territorial government submitted, approved, and certified in accordance with section 2141 of this title.


(Pub. L. 114–187, § 5, June 30, 2016, 130 Stat. 551.)


References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 114–187, June 30, 2016, 130 Stat. 549, known as the Puerto Rico Oversight, Management, and Economic Stability Act and also as PROMESA, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of this title and Tables.



§ 2105. Placement
The Law Revision Counsel is directed to place this Act as chapter 20 of title 48.
(Pub. L. 114–187, § 6, June 30, 2016, 130 Stat. 553.)


References in TextThis Act, referred to in text, is Pub. L. 114–187, June 30, 2016, 130 Stat. 549, known as the Puerto Rico Oversight, Management, and Economic Stability Act and also as PROMESA, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of this title and Tables.



§ 2106. Compliance with Federal laws
Except as otherwise provided in this chapter, nothing in this chapter shall be construed as impairing or in any manner relieving a territorial government, or any territorial instrumentality thereof, from compliance with Federal laws or requirements or territorial laws and requirements implementing a federally authorized or federally delegated program protecting the health, safety, and environment of persons in such territory.
(Pub. L. 114–187, § 7, June 30, 2016, 130 Stat. 553.)


References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 114–187, June 30, 2016, 130 Stat. 549, known as the Puerto Rico Oversight, Management, and Economic Stability Act and also as PROMESA, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of this title and Tables.



SUBCHAPTER I—ESTABLISHMENT AND ORGANIZATION OF OVERSIGHT BOARD
§ 2121. Financial Oversight and Management Board(a) PurposeThe purpose of the Oversight Board is to provide a method for a covered territory to achieve fiscal responsibility and access to the capital markets.


(b) Establishment(1) Puerto RicoA Financial Oversight and Management Board is hereby established for Puerto Rico.


(2) Constitutional basisThe Congress enacts this chapter pursuant to article IV, section 3 of the Constitution of the United States, which provides Congress the power to dispose of and make all needful rules and regulations for territories.



(c) TreatmentAn Oversight Board established under this section—(1) shall be created as an entity within the territorial government for which it is established in accordance with this subchapter; and

(2) shall not be considered to be a department, agency, establishment, or instrumentality of the Federal Government.


(d) Oversight of territorial instrumentalities(1) Designation(A) In generalAn Oversight Board, in its sole discretion at such time as the Oversight Board determines to be appropriate, may designate any territorial instrumentality as a covered territorial instrumentality that is subject to the requirements of this chapter.


(B) Budgets and reportsThe Oversight Board may require, in its sole discretion, the Governor to submit to the Oversight Board such budgets and monthly or quarterly reports regarding a covered territorial instrumentality as the Oversight Board determines to be necessary and may designate any covered territorial instrumentality to be included in the Territory Budget; except that the Oversight Board may not designate a covered territorial instrumentality to be included in the Territory Budget if applicable territory law does not require legislative approval of such covered territorial instrumentality’s budget.


(C) Separate Instrumentality Budgets and reportsThe Oversight Board in its sole discretion may or, if it requires a budget from a covered territorial instrumentality whose budget does not require legislative approval under applicable territory law, shall designate a covered territorial instrumentality to be the subject of an Instrumentality Budget separate from the applicable Territory Budget and require that the Governor develop such an Instrumentality Budget.


(D) Inclusion in Territory Fiscal PlanThe Oversight Board may require, in its sole discretion, the Governor to include a covered territorial instrumentality in the applicable Territory Fiscal Plan. Any covered territorial instrumentality submitting a separate Instrumentality Fiscal Plan must also submit a separate Instrumentality Budget.


(E) Separate Instrumentality Fiscal PlansThe Oversight Board may designate, in its sole discretion, a covered territorial instrumentality to be the subject of an Instrumentality Fiscal Plan separate from the applicable Territory Fiscal Plan and require that the Governor develop such an Instrumentality Fiscal Plan. Any covered territorial instrumentality submitting a separate Instrumentality Fiscal Plan shall also submit a separate Instrumentality Budget.



(2) Exclusion(A) In generalAn Oversight Board, in its sole discretion, at such time as the Oversight Board determines to be appropriate, may exclude any territorial instrumentality from the requirements of this chapter.


(B) TreatmentA territorial instrumentality excluded pursuant to this paragraph shall not be considered to be a covered territorial instrumentality.




(e) Membership(1) In general(A) The Oversight Board shall consist of seven members appointed by the President who meet the qualifications described in subsection (f) and section 2129(a) of this title.

(B) The Board shall be comprised of one Category A member, one Category B member, two Category C members, one Category D member, one Category E member, and one Category F member.


(2) Appointed members(A) The President shall appoint the individual members of the Oversight Board, of which—(i) the Category A member should be selected from a list of individuals submitted by the Speaker of the House of Representatives;

(ii) the Category B member should be selected from a separate, non-overlapping list of individuals submitted by the Speaker of the House of Representatives;

(iii) the Category C members should be selected from a list submitted by the Majority Leader of the Senate;

(iv) the Category D member should be selected from a list submitted by the Minority Leader of the House of Representatives;

(v) the Category E member should be selected from a list submitted by the Minority Leader of the Senate; and

(vi) the Category F member may be selected in the President’s sole discretion.


(B) After the President’s selection of the Category F Board member, for purposes of subparagraph (A) and within a timely manner—(i) the Speaker of the House of Representatives shall submit two non-overlapping lists of at least three individuals to the President; one list shall include three individuals who maintain a primary residence in the territory or have a primary place of business in the territory;

(ii) the Senate Majority Leader shall submit a list of at least four individuals to the President;

(iii) the Minority Leader of the House of Representatives shall submit a list of at least three individuals to the President; and

(iv) the Minority Leader of the Senate shall submit a list of at least three individuals to the President.


(C) If the President does not select any of the names submitted under subparagraphs (A) and (B), then whoever submitted such list may supplement the lists provided in this subsection with additional names.

(D) The Category A member shall maintain a primary residence in the territory or have a primary place of business in the territory.

(E) With respect to the appointment of a Board member in Category A, B, C, D, or E, such an appointment shall be by and with the advice and consent of the Senate, unless the President appoints an individual from a list, as provided in this subsection, in which case no Senate confirmation is required.

(F) In the event of a vacancy of a Category A, B, C, D, or E Board seat, the corresponding congressional leader referenced in subparagraph (A) shall submit a list pursuant to this subsection within a timely manner of the Board member’s resignation or removal becoming effective.

(G) With respect to an Oversight Board for Puerto Rico, in the event any of the 7 members have not been appointed by September 1, 2016, then the President shall appoint an individual from the list for the current vacant category by September 15, 2016, provided that such list includes at least 2 individuals per vacancy who meet the requirements set forth in subsection (f) and section 2129 of this title, and are willing to serve.


(3) Ex officio memberThe Governor, or the Governor’s designee, shall be an ex officio member of the Oversight Board without voting rights.


(4) ChairThe voting members of the Oversight Board shall designate one of the voting members of the Oversight Board as the Chair of the Oversight Board (referred to hereafter in this chapter as the “Chair”) within 30 days of the full appointment of the Oversight Board.


(5) Term of service(A) In generalEach appointed member of the Oversight Board shall be appointed for a term of 3 years.


(B) RemovalThe President may remove any member of the Oversight Board only for cause.


(C) Continuation of service until successor appointedUpon the expiration of a term of office, a member of the Oversight Board may continue to serve until a successor has been appointed.


(D) ReappointmentAn individual may serve consecutive terms as an appointed member, provided that such reappointment occurs in compliance with paragraph (6).



(6) VacanciesA vacancy on the Oversight Board shall be filled in the same manner in which the original member was appointed.



(f) Eligibility for appointmentsAn individual is eligible for appointment as a member of the Oversight Board only if the individual—(1) has knowledge and expertise in finance, municipal bond markets, management, law, or the organization or operation of business or government; and

(2) prior to appointment, an individual is not an officer, elected official, or employee of the territorial government, a candidate for elected office of the territorial government, or a former elected official of the territorial government.


(g) No compensation for serviceMembers of the Oversight Board shall serve without pay, but may receive reimbursement from the Oversight Board for any reasonable and necessary expenses incurred by reason of service on the Oversight Board.


(h) Adoption of bylaws for conducting business of Oversight Board(1) In generalAs soon as practicable after the appointment of all members and appointment of the Chair, the Oversight Board shall adopt bylaws, rules, and procedures governing its activities under this chapter, including procedures for hiring experts and consultants. Such bylaws, rules, and procedures shall be public documents, and shall be submitted by the Oversight Board upon adoption to the Governor, the Legislature, the President, and Congress. The Oversight Board may hire professionals as it determines to be necessary to carry out this chapter.


(2) Activities requiring approval of majority of membersUnder the bylaws adopted pursuant to paragraph (1), the Oversight Board may conduct its operations under such procedures as it considers appropriate, except that an affirmative vote of a majority of the members of the Oversight Board’s full appointed membership shall be required in order for the Oversight Board to approve a Fiscal Plan under section 2141 of this title, to approve a Budget under section 2142 of this title, to cause a legislative act not to be enforced under section 2144 of this title, or to approve or disapprove an infrastructure project as a Critical Project under section 2213 of this title.


(3) Adoption of rules and regulations of territorial governmentThe Oversight Board may incorporate in its bylaws, rules, and procedures under this subsection such rules and regulations of the territorial government as it considers appropriate to enable it to carry out its activities under this chapter with the greatest degree of independence practicable.


(4) Executive sessionUpon a majority vote of the Oversight Board’s full voting membership, the Oversight Board may conduct its business in an executive session that consists solely of the Oversight Board’s voting members and any professionals the Oversight Board determines necessary and is closed to the public, but only for the business items set forth as part of the vote to convene an executive session.



(Pub. L. 114–187, title I, § 101, June 30, 2016, 130 Stat. 553.)


References in TextThis chapter, referred to in subsecs. (b)(2), (d)(1)(A), (2)(A), (e)(4), and (h)(1), (3), was in the original “this Act”, meaning Pub. L. 114–187, June 30, 2016, 130 Stat. 549, known as the Puerto Rico Oversight, Management, and Economic Stability Act and also as PROMESA, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of this title and Tables.



§ 2122. Location of Oversight Board
The Oversight Board shall have an office in the covered territory and additional offices as it deems necessary. At any time, any department or agency of the United States may provide the Oversight Board use of Federal facilities and equipment on a reimbursable or non-reimbursable basis and subject to such terms and conditions as the head of that department or agency may establish.
(Pub. L. 114–187, title I, § 102, June 30, 2016, 130 Stat. 557.)

§ 2123. Executive Director and staff of Oversight Board(a) Executive DirectorThe Oversight Board shall have an Executive Director who shall be appointed by the Chair with the consent of the Oversight Board. The Executive Director shall be paid at a rate determined by the Oversight Board.


(b) StaffWith the approval of the Chair, the Executive Director may appoint and fix the pay of additional personnel as the Executive Director considers appropriate, except that no individual appointed by the Executive Director may be paid at a rate greater than the rate of pay for the Executive Director unless the Oversight Board provides for otherwise. The staff shall include a Revitalization Coordinator appointed pursuant to subchapter V of this chapter. Any such personnel may include private citizens, employees of the Federal Government, or employees of the territorial government, provided, however, that the Executive Director may not fix the pay of employees of the Federal Government or the territorial government.


(c) Inapplicability of certain employment and procurement lawsThe Executive Director and staff of the Oversight Board may be appointed and paid without regard to any provision of the laws of the covered territory or the Federal Government governing appointments and salaries. Any provision of the laws of the covered territory governing procurement shall not apply to the Oversight Board.


(d) Staff of Federal agenciesUpon request of the Chair, the head of any Federal department or agency may detail, on a reimbursable or nonreimbursable basis, and in accordance with the Intergovernmental Personnel Act of 1970 (5 U.S.C. 3371–3375), any of the personnel of that department or agency to the Oversight Board to assist it in carrying out its duties under this chapter.


(e) Staff of territorial governmentUpon request of the Chair, the head of any department or agency of the covered territory may detail, on a reimbursable or nonreimbursable basis, any of the personnel of that department or agency to the Oversight Board to assist it in carrying out its duties under this chapter.


(Pub. L. 114–187, title I, § 103, June 30, 2016, 130 Stat. 557.)


References in TextSubchapter V of this chapter, referred to in subsec. (b), was in the original “Title V of this Act”, meaning title V of Pub. L. 114–187, June 30, 2016, 130 Stat. 596, which is classified principally to subchapter V of this chapter. For complete classification of title V to the Code, see Tables.
The Intergovernmental Personnel Act of 1970, referred to in subsec. (d), is Pub. L. 91–648, Jan. 5, 1971, 84 Stat. 1909, which enacted sections 3371 to 3376 of Title 5, Government Organization and Employees, and chapter 62 (§ 4701 et seq.) of Title 42, The Public Health and Welfare, amended section 1304 of Title 5 and section 246 of Title 42, repealed sections 1881 to 1888 of Title 7, Agriculture, and section 869b of Title 20, Education, and enacted provisions set out as notes under section 3371 of Title 5. For complete classification of this Act to the Code, see Short Title note set out under section 4701 of Title 42 and Tables.
This chapter, referred to in subsecs. (d) and (e), was in the original “this Act”, meaning Pub. L. 114–187, June 30, 2016, 130 Stat. 549, known as the Puerto Rico Oversight, Management, and Economic Stability Act and also as PROMESA, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of this title and Tables.



§ 2124. Powers of Oversight Board(a) Hearings and sessionsThe Oversight Board may, for the purpose of carrying out this chapter, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Oversight Board considers appropriate. The Oversight Board may administer oaths or affirmations to witnesses appearing before it.


(b) Powers of members and agentsAny member or agent of the Oversight Board may, if authorized by the Oversight Board, take any action that the Oversight Board is authorized to take by this section.


(c) Obtaining official data(1) From Federal governmentNotwithstanding sections 552 (commonly known as the Freedom of Information Act), 552a (commonly known as the Privacy Act of 1974), and 552b (commonly known as the Government in the Sunshine Act) of title 5, the Oversight Board may secure directly from any department or agency of the United States information necessary to enable it to carry out this chapter, with the approval of the head of that department or agency.


(2) From territorial governmentNotwithstanding any other provision of law, the Oversight Board shall have the right to secure copies, whether written or electronic, of such records, documents, information, data, or metadata from the territorial government necessary to enable the Oversight Board to carry out its responsibilities under this chapter. At the request of the Oversight Board, the Oversight Board shall be granted direct access to such information systems, records, documents, information, or data as will enable the Oversight Board to carry out its responsibilities under this chapter. The head of the entity of the territorial government responsible shall provide the Oversight Board with such information and assistance (including granting the Oversight Board direct access to automated or other information systems) as the Oversight Board requires under this paragraph.



(d) Obtaining creditor information(1) Upon request of the Oversight Board, each creditor or organized group of creditors of a covered territory or covered territorial instrumentality seeking to participate in voluntary negotiations shall provide to the Oversight Board, and the Oversight Board shall make publicly available to any other participant, a statement setting forth—(A) the name and address of the creditor or of each member of an organized group of creditors; and

(B) the nature and aggregate amount of claims or other economic interests held in relation to the issuer as of the later of—(i) the date the creditor acquired the claims or other economic interests or, in the case of an organized group of creditors, the date the group was formed; or

(ii) the date the Oversight Board was formed.



(2) For purposes of this subsection, an organized group shall mean multiple creditors that are—(A) acting in concert to advance their common interests, including, but not limited to, retaining legal counsel to represent such multiple entities; and

(B) not composed entirely of affiliates or insiders of one another.


(3) The Oversight Board may request supplemental statements to be filed by each creditor or organized group of creditors quarterly, or if any fact in the most recently filed statement has changed materially.


(e) Gifts, bequests, and devisesThe Oversight Board may accept, use, and dispose of gifts, bequests, or devises of services or property, both real and personal, for the purpose of aiding or facilitating the work of the Oversight Board. Gifts, bequests, or devises of money and proceeds from sales of other property received as gifts, bequests, or devises shall be deposited in such account as the Oversight Board may establish and shall be available for disbursement upon order of the Chair, consistent with the Oversight Board’s bylaws, or rules and procedures. All gifts, bequests or devises and the identities of the donors shall be publicly disclosed by the Oversight Board within 30 days of receipt.


(f) Subpoena power(1) In generalThe Oversight Board may issue subpoenas requiring the attendance and testimony of witnesses and the production of books, records, correspondence, memoranda, papers, documents, electronic files, metadata, tapes, and materials of any nature relating to any matter under investigation by the Oversight Board. Jurisdiction to compel the attendance of witnesses and the production of such materials shall be governed by the statute setting forth the scope of personal jurisdiction exercised by the covered territory, or in the case of Puerto Rico, 32 L.P.R.A. App. III. R. 4. 7., as amended.


(2) Failure to obey a subpoenaIf a person refuses to obey a subpoena issued under paragraph (1), the Oversight Board may apply to the court of first instance of the covered territory. Any failure to obey the order of the court may be punished by the court in accordance with civil contempt laws of the covered territory.


(3) Service of subpoenasThe subpoena of the Oversight Board shall be served in the manner provided by the rules of procedure for the courts of the covered territory, or in the case of Puerto Rico, the Rules of Civil Procedure of Puerto Rico, for subpoenas issued by the court of first instance of the covered territory.



(g) Authority to enter into contractsThe Executive Director may enter into such contracts as the Executive Director considers appropriate (subject to the approval of the Chair) consistent with the Oversight Board’s bylaws, rules, and regulations to carry out the Oversight Board’s responsibilities under this chapter.


(h) Authority to enforce certain laws of the covered territoryThe Oversight Board shall ensure the purposes of this chapter are met, including by ensuring the prompt enforcement of any applicable laws of the covered territory prohibiting public sector employees from participating in a strike or lockout. In the application of this subsection, with respect to Puerto Rico, the term “applicable laws” refers to 3 L.P.R.A. 1451q and 3 L.P.R.A. 1451r, as amended.


(i) Voluntary agreement certification(1) In generalThe Oversight Board shall issue a certification to a covered territory or covered territorial instrumentality if the Oversight Board determines, in its sole discretion, that such covered territory or covered territorial instrumentality, as applicable, has successfully reached a voluntary agreement with holders of its Bond Claims to restructure such Bond Claims—(A) except as provided in subparagraph (C), if an applicable Fiscal Plan has been certified, in a manner that provides for a sustainable level of debt for such covered territory or covered territorial instrumentality, as applicable, and is in conformance with the applicable certified Fiscal Plan;

(B) except as provided in subparagraph (C), if an applicable Fiscal Plan has not yet been certified, in a manner that provides, in the Oversight Board’s sole discretion, for a sustainable level of debt for such covered territory or covered territorial instrumentality; or

(C) notwithstanding subparagraphs (A) and (B), if an applicable Fiscal Plan has not yet been certified and the voluntary agreement is limited solely to an extension of applicable principal maturities and interest on Bonds issued by such covered territory or covered territorial instrumentality, as applicable, for a period of up to one year during which time no interest will be paid on the Bond Claims affected by the voluntary agreement.


(2) EffectivenessThe effectiveness of any voluntary agreement referred to in paragraph (1) shall be conditioned on—(A) the Oversight Board delivering the certification described in paragraph (1); and

(B) the agreement of a majority in amount of the Bond Claims of a covered territory or a covered territorial instrumentality that are to be affected by such agreement, provided, however, that such agreement is solely for purposes of serving as a Qualifying Modification pursuant to subsection 11 So in original. Probably should be “section”. 2231(g) of this title and shall not alter existing legal rights of holders of Bond Claims against such covered territory or covered territorial instrumentality that have not assented to such agreement until an order approving the Qualifying Modification has been entered pursuant to section 2231(m)(1)(D) of this title.


(3) Preexisting voluntary agreementsAny voluntary agreement that the territorial government or any territorial instrumentality has executed before May 18, 2016, with holders of a majority in amount of Bond Claims that are to be affected by such agreement to restructure such Bond Claims shall be deemed to be in conformance with the requirements of this subsection.



(j) Restructuring filings(1) In generalSubject to paragraph (3), before taking an action described in paragraph (2) on behalf of a debtor or potential debtor in a case under subchapter III, the Oversight Board must certify the action.


(2) Actions describedThe actions referred to in paragraph (1) are—(A) the filing of a petition; or

(B) the submission or modification of a plan of adjustment.


(3) Condition for plans of adjustmentThe Oversight Board may certify a plan of adjustment only if it determines, in its sole discretion, that it is consistent with the applicable certified Fiscal Plan.



(k) Civil actions to enforce powersThe Oversight Board may seek judicial enforcement of its authority to carry out its responsibilities under this chapter.


(l) Penalties(1) Acts prohibitedAny officer or employee of the territorial government who prepares, presents, or certifies any information or report for the Oversight Board or any of its agents that is intentionally false or misleading, or, upon learning that any such information is false or misleading, fails to immediately advise the Oversight Board or its agents thereof in writing, shall be subject to prosecution and penalties under any laws of the territory prohibiting the provision of false information to government officials, which in the case of Puerto Rico shall include 33 L.P.R.A. 4889, as amended.


(2) Administrative disciplineIn addition to any other applicable penalty, any officer or employee of the territorial government who knowingly and willfully violates paragraph (1) or takes any such action in violation of any valid order of the Oversight Board or fails or refuses to take any action required by any such order, shall be subject to appropriate administrative discipline, including (when appropriate) suspension from duty without pay or removal from office, by order of the Governor.


(3) Report by Governor on disciplinary actions takenIn the case of a violation of paragraph (2) by an officer or employee of the territorial government, the Governor shall immediately report to the Oversight Board all pertinent facts together with a statement of the action taken thereon.



(m) Electronic reportingThe Oversight Board may, in consultation with the Governor, ensure the prompt and efficient payment and administration of taxes through the adoption of electronic reporting, payment and auditing technologies.


(n) Administrative support servicesUpon the request of the Oversight Board, the Administrator of General Services or other appropriate Federal agencies shall promptly provide to the Oversight Board, on a reimbursable or non-reimbursable basis, the administrative support services necessary for the Oversight Board to carry out its responsibilities under this chapter.


(o) Investigation of disclosure and selling practicesThe Oversight Board may investigate the disclosure and selling practices in connection with the purchase of bonds issued by a covered territory for or on behalf of any retail investors including any underrepresentation of risk for such investors and any relationships or conflicts of interest maintained by such broker, dealer, or investment adviser is as provided in applicable laws and regulations.


(p) Findings of any investigationThe Oversight Board shall make public the findings of any investigation referenced in subsection (o).


(Pub. L. 114–187, title I, § 104, June 30, 2016, 130 Stat. 558.)


References in TextThis chapter, referred to in subsecs. (a), (c), (g), (h), (k), and (n), was in the original “this Act”, meaning Pub. L. 114–187, June 30, 2016, 130 Stat. 549, known as the Puerto Rico Oversight, Management, and Economic Stability Act and also as PROMESA, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of this title and Tables.



§ 2125. Exemption from liability for claims
The Oversight Board, its members, and its employees shall not be liable for any obligation of or claim against the Oversight Board or its members or employees or the territorial government resulting from actions taken to carry out this chapter.
(Pub. L. 114–187, title I, § 105, June 30, 2016, 130 Stat. 561.)


References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 114–187, June 30, 2016, 130 Stat. 549, known as the Puerto Rico Oversight, Management, and Economic Stability Act and also as PROMESA, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of this title and Tables.



§ 2126. Treatment of actions arising from chapter(a) JurisdictionExcept as provided in section 2124(f)(2) of this title (relating to the issuance of an order enforcing a subpoena), and subchapter III (relating to adjustments of debts), any action against the Oversight Board, and any action otherwise arising out of this chapter, in whole or in part, shall be brought in a United States district court for the covered territory or, for any covered territory that does not have a district court, in the United States District Court for the District of Hawaii.


(b) AppealNotwithstanding any other provision of law, any order of a United States district court that is issued pursuant to an action brought under subsection (a) shall be subject to review only pursuant to a notice of appeal to the applicable United States Court of Appeals.


(c) Timing of reliefExcept with respect to any orders entered to remedy constitutional violations, no order of any court granting declaratory or injunctive relief against the Oversight Board, including relief permitting or requiring the obligation, borrowing, or expenditure of funds, shall take effect during the pendency of the action before such court, during the time appeal may be taken, or (if appeal is taken) during the period before the court has entered its final order disposing of such action.


(d) Expedited considerationIt shall be the duty of the applicable United States District Court, the applicable United States Court of Appeals, and, as applicable, the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of any matter brought under this chapter.


(e) Review of Oversight Board certificationsThere shall be no jurisdiction in any United States district court to review challenges to the Oversight Board’s certification determinations under this chapter.


(Pub. L. 114–187, title I, § 106, June 30, 2016, 130 Stat. 562.)


References in TextThis chapter, referred to in subsecs. (a), (d), and (e), was in the original “this Act”, meaning Pub. L. 114–187, June 30, 2016, 130 Stat. 549, known as the Puerto Rico Oversight, Management, and Economic Stability Act and also as PROMESA, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of this title and Tables.



§ 2127. Budget and funding for operation of Oversight Board(a) Submission of budgetThe Oversight Board shall submit a budget for each fiscal year during which the Oversight Board is in operation, to the President, the House of Representatives Committee on Natural Resources and the Senate Committee on Energy and Natural Resources, the Governor, and the Legislature.


(b) FundingThe Oversight Board shall use its powers with respect to the Territory Budget of the covered territory to ensure that sufficient funds are available to cover all expenses of the Oversight Board.(1) Permanent fundingWithin 30 days after June 30, 2016, the territorial government shall designate a dedicated funding source, not subject to subsequent legislative appropriations, sufficient to support the annual expenses of the Oversight Board as determined in the Oversight Board’s sole and exclusive discretion.


(2)(A) Initial fundingOn the date of establishment of an Oversight Board in accordance with section 2121(b) of this title and on the 5th day of each month thereafter, the Governor of the covered territory shall transfer or cause to be transferred the greater of $2,000,000 or such amount as shall be determined by the Oversight Board pursuant to subsection (a) to a new account established by the territorial government, which shall be available to and subject to the exclusive control of the Oversight Board, without any legislative appropriations of the territorial government.


(B) TerminationThe initial funding requirements under subparagraph (A) shall terminate upon the territorial government designating a dedicated funding source not subject to subsequent legislative appropriations under paragraph (1).



(3) Remission of excess fundsIf the Oversight Board determines in its sole discretion that any funds transferred under this subsection exceed the amounts required for the Oversight Board’s operations as established pursuant to subsection (a), any such excess funds shall be periodically remitted to the territorial government.



(Pub. L. 114–187, title I, § 107, June 30, 2016, 130 Stat. 562.)

§ 2128. Autonomy of Oversight Board(a) In generalNeither the Governor nor the Legislature may—(1) exercise any control, supervision, oversight, or review over the Oversight Board or its activities; or

(2) enact, implement, or enforce any statute, resolution, policy, or rule that would impair or defeat the purposes of this chapter, as determined by the Oversight Board.


(b) Oversight Board legal representationIn any action brought by, on behalf of, or against the Oversight Board, the Oversight Board shall be represented by such counsel as it may hire or retain so long as the representation complies with the applicable professional rules of conduct governing conflicts of interests.


(Pub. L. 114–187, title I, § 108, June 30, 2016, 130 Stat. 563.)


References in TextThis chapter, referred to in subsec. (a)(2), was in the original “this Act”, meaning Pub. L. 114–187, June 30, 2016, 130 Stat. 549, known as the Puerto Rico Oversight, Management, and Economic Stability Act and also as PROMESA, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of this title and Tables.



§ 2129. Ethics(a) Conflict of interestNotwithstanding any ethics provision governing employees of the covered territory, all members and staff of the Oversight Board shall be subject to the Federal conflict of interest requirements described in section 208 of title 18.


(b) Financial disclosureNotwithstanding any ethics provision governing employees of the covered territory, all members of the Oversight Board and staff designated by the Oversight Board shall be subject to disclosure of their financial interests, the contents of which shall conform to the same requirements set forth in section 102 of the Ethics in Government Act of 1978 (5 U.S.C. App.).


(Pub. L. 114–187, title I, § 109, June 30, 2016, 130 Stat. 563.)


References in TextSection 102 of the Ethics in Government Act of 1978, referred to in subsec. (b), is section 102 of Pub. L. 95–521, which is set out in the Appendix to Title 5, Government Organization and Employees.




SUBCHAPTER II—RESPONSIBILITIES OF OVERSIGHT BOARD
§ 2141. Approval of Fiscal Plans(a) In generalAs soon as practicable after all of the members and the Chair have been appointed to the Oversight Board in accordance with section 2121(e) of this title in the fiscal year in which the Oversight Board is established, and in each fiscal year thereafter during which the Oversight Board is in operation, the Oversight Board shall deliver a notice to the Governor providing a schedule for the process of development, submission, approval, and certification of Fiscal Plans. The notice may also set forth a schedule for revisions to any Fiscal Plan that has already been certified, which revisions must be subject to subsequent approval and certification by the Oversight Board. The Oversight Board shall consult with the Governor in establishing a schedule, but the Oversight Board shall retain sole discretion to set or, by delivery of a subsequent notice to the Governor, change the dates of such schedule as it deems appropriate and reasonably feasible.


(b) Requirements(1) In generalA Fiscal Plan developed under this section shall, with respect to the territorial government or covered territorial instrumentality, provide a method to achieve fiscal responsibility and access to the capital markets, and—(A) provide for estimates of revenues and expenditures in conformance with agreed accounting standards and be based on—(i) applicable laws; or

(ii) specific bills that require enactment in order to reasonably achieve the projections of the Fiscal Plan;


(B) ensure the funding of essential public services;

(C) provide adequate funding for public pension systems;

(D) provide for the elimination of structural deficits;

(E) for fiscal years covered by a Fiscal Plan in which a stay under subchapters III or IV is not effective, provide for a debt burden that is sustainable;

(F) improve fiscal governance, accountability, and internal controls;

(G) enable the achievement of fiscal targets;

(H) create independent forecasts of revenue for the period covered by the Fiscal Plan;

(I) include a debt sustainability analysis;

(J) provide for capital expenditures and investments necessary to promote economic growth;

(K) adopt appropriate recommendations submitted by the Oversight Board under section 2145(a) of this title;

(L) include such additional information as the Oversight Board deems necessary;

(M) ensure that assets, funds, or resources of a territorial instrumentality are not loaned to, transferred to, or otherwise used for the benefit of a covered territory or another covered territorial instrumentality of a covered territory, unless permitted by the constitution of the territory, an approved plan of adjustment under subchapter III, or a Qualifying Modification approved under subchater VI; and

(N) respect the relative lawful priorities or lawful liens, as may be applicable, in the constitution, other laws, or agreements of a covered territory or covered territorial instrumentality in effect prior to June 30, 2016.


(2) TermA Fiscal Plan developed under this section shall cover a period of fiscal years as determined by the Oversight Board in its sole discretion but in any case a period of not less than 5 fiscal years from the fiscal year in which it is certified by the Oversight Board.



(c) Development, review, approval, and certification of Fiscal Plans(1) Timing requirementThe Governor may not submit to the Legislature a Territory Budget under section 2142 of this title for a fiscal year unless the Oversight Board has certified the Territory Fiscal Plan for that fiscal year in accordance with this subsection, unless the Oversight Board in its sole discretion waives this requirement.


(2) Fiscal Plan developed by GovernorThe Governor shall submit to the Oversight Board any proposed Fiscal Plan required by the Oversight Board by the time specified in the notice delivered under subsection (a).


(3) Review by the Oversight BoardThe Oversight Board shall review any proposed Fiscal Plan to determine whether it satisfies the requirements set forth in subsection (b) and, if the Oversight Board determines in its sole discretion that the proposed Fiscal Plan—(A) satisfies such requirements, the Oversight Board shall approve the proposed Fiscal Plan; or

(B) does not satisfy such requirements, the Oversight Board shall provide to the Governor—(i) a notice of violation that includes recommendations for revisions to the applicable Fiscal Plan; and

(ii) an opportunity to correct the violation in accordance with subsection (d)(1).




(d) Revised Fiscal Plan(1) In generalIf the Governor receives a notice of violation under subsection (c)(3), the Governor shall submit to the Oversight Board a revised proposed Fiscal Plan in accordance with subsection (b) by the time specified in the notice delivered under subsection (a). The Governor may submit as many revised Fiscal Plans to the Oversight Board as the schedule established in the notice delivered under subsection (a) permits.


(2) Development by Oversight BoardIf the Governor fails to submit to the Oversight Board a Fiscal Plan that the Oversight Board determines in its sole discretion satisfies the requirements set forth in subsection (b) by the time specified in the notice delivered under subsection (a), the Oversight Board shall develop and submit to the Governor and the Legislature a Fiscal Plan that satisfies the requirements set forth in subsection (b).



(e) Approval and certification(1) Approval of Fiscal Plan developed by GovernorIf the Oversight Board approves a Fiscal Plan under subsection (c)(3), it shall deliver a compliance certification for such Fiscal Plan to the Governor and the Legislature.


(2) Deemed approval of Fiscal Plan developed by Oversight BoardIf the Oversight Board develops a Fiscal Plan under subsection (d)(2), such Fiscal Plan shall be deemed approved by the Governor, and the Oversight Board shall issue a compliance certification for such Fiscal Plan to the Governor and the Legislature.



(f) Joint development of Fiscal PlanNotwithstanding any other provision of this section, if the Governor and the Oversight Board jointly develop a Fiscal Plan for the fiscal year that meets the requirements under this section, and that the Governor and the Oversight Board certify that the fiscal plan 11 So in original. Probably should be “Fiscal Plan”. reflects a consensus between the Governor and the Oversight Board, then such Fiscal Plan shall serve as the Fiscal Plan for the territory or territorial instrumentality for that fiscal year.


(Pub. L. 114–187, title II, § 201, June 30, 2016, 130 Stat. 563.)


References in TextSubchapter IV, referred to in subsec. (b)(1)(E), was in the original a reference to title IV, meaning title IV of Pub. L. 114–187, June 30, 2016, 130 Stat. 585, which is classified principally to subchapter IV of this chapter. For complete classification of title IV to the Code, see Tables.



§ 2142. Approval of Budgets(a) Reasonable schedule for development of BudgetsAs soon as practicable after all of the members and the Chair have been appointed to the Oversight Board in the fiscal year in which the Oversight Board is established, and in each fiscal year thereafter during which the Oversight Board is in operation, the Oversight Board shall deliver a notice to the Governor and the Legislature providing a schedule for developing, submitting, approving, and certifying Budgets for a period of fiscal years as determined by the Oversight Board in its sole discretion but in any case a period of not less than one fiscal year following the fiscal year in which the notice is delivered. The notice may also set forth a schedule for revisions to Budgets that have already been certified, which revisions must be subject to subsequent approval and certification by the Oversight Board. The Oversight Board shall consult with the Governor and the Legislature in establishing a schedule, but the Oversight Board shall retain sole discretion to set or, by delivery of a subsequent notice to the Governor and the Legislature, change the dates of such schedule as it deems appropriate and reasonably feasible.


(b) Revenue forecastThe Oversight Board shall submit to the Governor and Legislature a forecast of revenues for the period covered by the Budgets by the time specified in the notice delivered under subsection (a), for use by the Governor in developing the Budget under subsection (c).


(c) Budgets developed by Governor(1) Governor’s proposed budgetsThe Governor shall submit to the Oversight Board proposed Budgets by the time specified in the notice delivered under subsection (a). In consultation with the Governor in accordance with the process specified in the notice delivered under subsection (a), the Oversight Board shall determine in its sole discretion whether each proposed Budget is compliant with the applicable Fiscal Plan and—(A) if a proposed Budget is a compliant budget, the Oversight Board shall—(i) approve the Budget; and

(ii) if the Budget is a Territory Budget, submit the Territory Budget to the Legislature; or


(B) if the Oversight Board determines that the Budget is not a compliant budget, the Oversight Board shall provide to the Governor—(i) a notice of violation that includes a description of any necessary corrective action; and

(ii) an opportunity to correct the violation in accordance with paragraph (2).



(2) Governor’s revisionsThe Governor may correct any violations identified by the Oversight Board and submit a revised proposed Budget to the Oversight Board in accordance with paragraph (1). The Governor may submit as many revised Budgets to the Oversight Board as the schedule established in the notice delivered under subsection (a) permits. If the Governor fails to develop a Budget that the Oversight Board determines is a compliant budget by the time specified in the notice delivered under subsection (a), the Oversight Board shall develop and submit to the Governor, in the case of an Instrumentality Budget, and to the Governor and the Legislature, in the case of a Territory Budget, a revised compliant budget.



(d) Budget approval by Legislature(1) Legislature adopted budgetThe Legislature shall submit to the Oversight Board the Territory Budget adopted by the Legislature by the time specified in the notice delivered under subsection (a). The Oversight Board shall determine whether the adopted Territory Budget is a compliant budget and—(A) if the adopted Territory Budget is a compliant budget, the Oversight Board shall issue a compliance certification for such compliant budget pursuant to subsection (e); and

(B) if the adopted Territory Budget is not a compliant budget, the Oversight Board shall provide to the Legislature—(i) a notice of violation that includes a description of any necessary corrective action; and

(ii) an opportunity to correct the violation in accordance with paragraph (2).



(2) Legislature’s revisionsThe Legislature may correct any violations identified by the Oversight Board and submit a revised Territory Budget to the Oversight Board in accordance with the process established under paragraph (1) and by the time specified in the notice delivered under subsection (a). The Legislature may submit as many revised adopted Territory Budgets to the Oversight Board as the schedule established in the notice delivered under subsection (a) permits. If the Legislature fails to adopt a Territory Budget that the Oversight Board determines is a compliant budget by the time specified in the notice delivered under subsection (a), the Oversight Board shall develop a revised Territory Budget that is a compliant budget and submit it to the Governor and the Legislature.



(e) Certification of Budgets(1) Certification of developed and approved Territory BudgetsIf the Governor and the Legislature develop and approve a Territory Budget that is a compliant budget by the day before the first day of the fiscal year for which the Territory Budget is being developed and in accordance with the process established under subsections (c) and (d), the Oversight Board shall issue a compliance certification to the Governor and the Legislature for such Territory Budget.


(2) Certification of developed Instrumentality BudgetsIf the Governor develops an Instrumentality Budget that is a compliant budget by the day before the first day of the fiscal year for which the Instrumentality Budget is being developed and in accordance with the process established under subsection (c), the Oversight Board shall issue a compliance certification to the Governor for such Instrumentality Budget.


(3) Deemed certification of Territory BudgetsIf the Governor and the Legislature fail to develop and approve a Territory Budget that is a compliant budget by the day before the first day of the fiscal year for which the Territory Budget is being developed, the Oversight Board shall submit a Budget to the Governor and the Legislature (including any revision to the Territory Budget made by the Oversight Board pursuant to subsection (d)(2)) and such Budget shall be—(A) deemed to be approved by the Governor and the Legislature;

(B) the subject of a compliance certification issued by the Oversight Board to the Governor and the Legislature; and

(C) in full force and effect beginning on the first day of the applicable fiscal year.


(4) Deemed certification of Instrumentality BudgetsIf the Governor fails to develop an Instrumentality Budget that is a compliant budget by the day before the first day of the fiscal year for which the Instrumentality Budget is being developed, the Oversight Board shall submit an Instrumentality Budget to the Governor (including any revision to the Instrumentality Budget made by the Oversight Board pursuant to subsection (c)(2)) and such Budget shall be—(A) deemed to be approved by the Governor;

(B) the subject of a compliance certification issued by the Oversight Board to the Governor; and

(C) in full force and effect beginning on the first day of the applicable fiscal year.



(f) Joint development of BudgetsNotwithstanding any other provision of this section, if, in the case of a Territory Budget, the Governor, the Legislature, and the Oversight Board, or in the case of an Instrumentality Budget, the Governor and the Oversight Board, jointly develop such Budget for the fiscal year that meets the requirements under this section, and that the relevant parties certify that such budget reflects a consensus among them, then such Budget shall serve as the Budget for the territory or territorial instrumentality for that fiscal year.


(Pub. L. 114–187, title II, § 202, June 30, 2016, 130 Stat. 566.)

§ 2143. Effect of finding of noncompliance with Budget(a) Submission of reportsNot later than 15 days after the last day of each quarter of a fiscal year (beginning with the fiscal year determined by the Oversight Board), the Governor shall submit to the Oversight Board a report, in such form as the Oversight Board may require, describing—(1) the actual cash revenues, cash expenditures, and cash flows of the territorial government for the preceding quarter, as compared to the projected revenues, expenditures, and cash flows contained in the certified Budget for such preceding quarter; and

(2) any other information requested by the Oversight Board, which may include a balance sheet or a requirement that the Governor provide information for each covered territorial instrumentality separately.


(b) Initial action by Oversight Board(1) In generalIf the Oversight Board determines, based on reports submitted by the Governor under subsection (a), independent audits, or such other information as the Oversight Board may obtain, that the actual quarterly revenues, expenditures, or cash flows of the territorial government are not consistent with the projected revenues, expenditures, or cash flows set forth in the certified Budget for such quarter, the Oversight Board shall—(A) require the territorial government to provide such additional information as the Oversight Board determines to be necessary to explain the inconsistency; and

(B) if the additional information provided under subparagraph (A) does not provide an explanation for the inconsistency that the Oversight Board finds reasonable and appropriate, advise the territorial government to correct the inconsistency by implementing remedial action.


(2) DeadlinesThe Oversight Board shall establish the deadlines by which the territorial government shall meet the requirements of subparagraphs (A) and (B) of paragraph (1).



(c) Certification(1) InconsistencyIf the territorial government fails to provide additional information under subsection (b)(1)(A), or fails to correct an inconsistency under subsection (b)(1)(B), prior to the applicable deadline under subsection (b)(2), the Oversight Board shall certify to the President, the House of Representatives Committee on Natural Resources, the Senate Committee on Energy and Natural Resources, the Governor, and the Legislature that the territorial government is inconsistent with the applicable certified Budget, and shall describe the nature and amount of the inconsistency.


(2) CorrectionIf the Oversight Board determines that the territorial government has initiated such measures as the Oversight Board considers sufficient to correct an inconsistency certified under paragraph (1), the Oversight Board shall certify the correction to the President, the House of Representatives Committee on Natural Resources, the Senate Committee on Energy and Natural Resources, the Governor, and the Legislature.



(d) Budget reductions by Oversight BoardIf the Oversight Board determines that the Governor, in the case of any then-applicable certified Instrumentality Budgets, and the Governor and the Legislature, in the case of the then-applicable certified Territory Budget, have failed to correct an inconsistency identified by the Oversight Board under subsection (c), the Oversight Board shall—(1) with respect to the territorial government, other than covered territorial instrumentalities, make appropriate reductions in nondebt expenditures to ensure that the actual quarterly revenues and expenditures for the territorial government are in compliance with the applicable certified Territory Budget or, in the case of the fiscal year in which the Oversight Board is established, the budget adopted by the Governor and the Legislature; and

(2) with respect to covered territorial instrumentalities at the sole discretion of the Oversight Board—(A) make reductions in nondebt expenditures to ensure that the actual quarterly revenues and expenses for the covered territorial instrumentality are in compliance with the applicable certified Budget or, in the case of the fiscal year in which the Oversight Board is established, the budget adopted by the Governor and the Legislature or the covered territorial instrumentality, as applicable; or

(B)(i) institute automatic hiring freezes at the covered territorial instrumentality; and

(ii) prohibit the covered territorial instrumentality from entering into any contract or engaging in any financial or other transactions, unless the contract or transaction was previously approved by the Oversight Board.




(e) Termination of Budget reductionsThe Oversight Board shall cancel the reductions, hiring freezes, or prohibition on contracts and financial transactions under subsection (d) if the Oversight Board determines that the territorial government or covered territorial instrumentality, as applicable, has initiated appropriate measures to reduce expenditures or increase revenues to ensure that the territorial government or covered territorial instrumentality is in compliance with the applicable certified Budget or, in the case of the fiscal year in which the Oversight Board is established, the budget adopted by the Governor and the Legislature.


(Pub. L. 114–187, title II, § 203, June 30, 2016, 130 Stat. 568.)

§ 2144. Review of activities to ensure compliance with Fiscal Plan(a) Submission of legislative acts to Oversight Board(1) Submission of actsExcept to the extent that the Oversight Board may provide otherwise in its bylaws, rules, and procedures, not later than 7 business days after a territorial government duly enacts any law during any fiscal year in which the Oversight Board is in operation, the Governor shall submit the law to the Oversight Board.


(2) Cost estimate; certification of compliance or noncomplianceThe Governor shall include with each law submitted to the Oversight Board under paragraph (1) the following:(A) A formal estimate prepared by an appropriate entity of the territorial government with expertise in budgets and financial management of the impact, if any, that the law will have on expenditures and revenues.

(B) If the appropriate entity described in subparagraph (A) finds that the law is not significantly inconsistent with the Fiscal Plan for the fiscal year, it shall issue a certification of such finding.

(C) If the appropriate entity described in subparagraph (A) finds that the law is significantly inconsistent with the Fiscal Plan for the fiscal year, it shall issue a certification of such finding, together with the entity’s reasons for such finding.


(3) NotificationThe Oversight Board shall send a notification to the Governor and the Legislature if—(A) the Governor submits a law to the Oversight Board under this subsection that is not accompanied by the estimate required under paragraph (2)(A);

(B) the Governor submits a law to the Oversight Board under this subsection that is not accompanied by either a certification described in paragraph (2)(B) or (2)(C); or

(C) the Governor submits a law to the Oversight Board under this subsection that is accompanied by a certification described in paragraph (2)(C) that the law is significantly inconsistent with the Fiscal Plan.


(4) Opportunity to respond to notification(A) Failure to provide estimate or certificationAfter sending a notification to the Governor and the Legislature under paragraph (3)(A) or (3)(B) with respect to a law, the Oversight Board may direct the Governor to provide the missing estimate or certification (as the case may be), in accordance with such procedures as the Oversight Board may establish.


(B) Submission of certification of significant inconsistency with Fiscal Plan and BudgetIn accordance with such procedures as the Oversight Board may establish, after sending a notification to the Governor and Legislature under paragraph (3)(C) that a law is significantly inconsistent with the Fiscal Plan, the Oversight Board shall direct the territorial government to—(i) correct the law to eliminate the inconsistency; or

(ii) provide an explanation for the inconsistency that the Oversight Board finds reasonable and appropriate.



(5) Failure to complyIf the territorial government fails to comply with a direction given by the Oversight Board under paragraph (4) with respect to a law, the Oversight Board may take such actions as it considers necessary, consistent with this chapter, to ensure that the enactment or enforcement of the law will not adversely affect the territorial government’s compliance with the Fiscal Plan, including preventing the enforcement or application of the law.


(6) Preliminary review of proposed actsAt the request of the Legislature, the Oversight Board may conduct a preliminary review of proposed legislation before the Legislature to determine whether the legislation as proposed would be consistent with the applicable Fiscal Plan under this subtitle,11 See References in Text note below. except that any such preliminary review shall not be binding on the Oversight Board in reviewing any law subsequently submitted under this subsection.



(b) Effect of approved Fiscal Plan on contracts, rules, and regulations(1) Transparency in contractingThe Oversight Board shall work with a covered territory’s office of the comptroller or any functionally equivalent entity to promote compliance with the applicable law of any covered territory that requires agencies and instrumentalities of the territorial government to maintain a registry of all contracts executed, including amendments thereto, and to remit a copy to the office of the comptroller for inclusion in a comprehensive database available to the public. With respect to Puerto Rico, the term “applicable law” refers to 2 L.P.R.A. 97, as amended.


(2) Authority to review certain contractsThe Oversight Board may establish policies to require prior Oversight Board approval of certain contracts, including leases and contracts to a governmental entity or government-owned corporations rather than private enterprises that are proposed to be executed by the territorial government, to ensure such proposed contracts promote market competition and are not inconsistent with the approved Fiscal Plan.


(3) Sense of CongressIt is the sense of Congress that any policies established by the Oversight Board pursuant to paragraph (2) should be designed to make the government contracting process more effective, to increase the public’s faith in this process, to make appropriate use of the Oversight Board’s time and resources, to make the territorial government a facilitator and not a competitor to private enterprise, and to avoid creating any additional bureaucratic obstacles to efficient contracting.


(4) Authority to review certain rules, regulations, and executive ordersThe provisions of this paragraph shall apply with respect to a rule, regulation, or executive order proposed to be issued by the Governor (or the head of any department or agency of the territorial government) in the same manner as such provisions apply to a contract.


(5) Failure to complyIf a contract, rule, regulation, or executive order fails to comply with policies established by the Oversight Board under this subsection, the Oversight Board may take such actions as it considers necessary to ensure that such contract, rule, executive order or regulation will not adversely affect the territorial government’s compliance with the Fiscal Plan, including by preventing the execution or enforcement of the contract, rule, executive order or regulation.



(c) Restrictions on budgetary adjustments(1) Submissions of requests to Oversight BoardIf the Governor submits a request to the Legislature for the reprogramming of any amounts provided in a certified Budget, the Governor shall submit such request to the Oversight Board, which shall analyze whether the proposed reprogramming is significantly inconsistent with the Budget, and submit its analysis to the Legislature as soon as practicable after receiving the request.


(2) No action permitted until analysis receivedThe Legislature shall not adopt a reprogramming, and no officer or employee of the territorial government may carry out any reprogramming, until the Oversight Board has provided the Legislature with an analysis that certifies such reprogramming will not be inconsistent with the Fiscal Plan and Budget.


(3) Prohibition on action until Oversight Board is appointed(A) During the period after a territory becomes a covered territory and prior to the appointment of all members and the Chair of the Oversight Board, such covered territory shall not enact new laws that either permit the transfer of any funds or assets outside the ordinary course of business or that are inconsistent with the constitution or laws of the territory as of June 30, 2016, provided that any executive or legislative action authorizing the movement of funds or assets during this time period may be subject to review and rescission by the Oversight Board upon appointment of the Oversight Board’s full membership.

(B) Upon appointment of the Oversight Board’s full membership, the Oversight Board may review, and in its sole discretion, rescind, any law that—(i) was enacted during the period between, with respect to Puerto Rico, May 4, 2016; or with respect to any other territory, 45 days prior to the establishment of the Oversight Board for such territory, and the date of appointment of all members and the Chair of the Oversight Board; and

(ii) alters pre-existing priorities of creditors in a manner outside the ordinary course of business or inconsistent with the territory’s constitution or the laws of the territory as of, in the case of Puerto Rico, May 4, 2016, or with respect to any other territory, 45 days prior to the establishment of the Oversight Board for such territory;

but such rescission shall only be to the extent that the law alters such priorities.



(d) Implementation of Federal programsIn taking actions under this chapter, the Oversight Board shall not exercise applicable authorities to impede territorial actions taken to—(1) comply with a court-issued consent decree or injunction, or an administrative order or settlement with a Federal agency, with respect to Federal programs;

(2) implement a federally authorized or federally delegated program;

(3) implement territorial laws, which are consistent with a certified Fiscal Plan, that execute Federal requirements and standards; or

(4) preserve and maintain federally funded mass transportation assets.


(Pub. L. 114–187, title II, § 204, June 30, 2016, 130 Stat. 570.)


References in TextThis chapter, referred to in subsecs. (a)(5) and (d), was in the original “this Act”, meaning Pub. L. 114–187, June 30, 2016, 130 Stat. 549, known as the Puerto Rico Oversight, Management, and Economic Stability Act and also as PROMESA, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of this title and Tables.
This subtitle, referred to in subsec. (a)(6), probably should be a reference to “this title”, meaning title II of Pub. L. 114–187, June 30, 2016, 130 Stat. 563, which is classified generally to this subchapter. Pub. L. 114–187 does not contain subtitles.



§ 2145. Recommendations on financial stability and management responsibility(a) In generalThe Oversight Board may at any time submit recommendations to the Governor or the Legislature on actions the territorial government may take to ensure compliance with the Fiscal Plan, or to otherwise promote the financial stability, economic growth, management responsibility, and service delivery efficiency of the territorial government, including recommendations relating to—(1) the management of the territorial government’s financial affairs, including economic forecasting and multiyear fiscal forecasting capabilities, information technology, placing controls on expenditures for personnel, reducing benefit costs, reforming procurement practices, and placing other controls on expenditures;

(2) the structural relationship of departments, agencies, and independent agencies within the territorial government;

(3) the modification of existing revenue structures, or the establishment of additional revenue structures;

(4) the establishment of alternatives for meeting obligations to pay for the pensions of territorial government employees;

(5) modifications or transfers of the types of services that are the responsibility of, and are delivered by the territorial government;

(6) modifications of the types of services that are delivered by entities other than the territorial government under alternative service delivery mechanisms;

(7) the effects of the territory’s laws and court orders on the operations of the territorial government;

(8) the establishment of a personnel system for employees of the territorial government that is based upon employee performance standards;

(9) the improvement of personnel training and proficiency, the adjustment of staffing levels, and the improvement of training and performance of management and supervisory personnel; and

(10) the privatization and commercialization of entities within the territorial government.


(b) Response to recommendations by the territorial government(1) In generalIn the case of any recommendations submitted under subsection (a) that are within the authority of the territorial government to adopt, not later than 90 days after receiving the recommendations, the Governor or the Legislature (whichever has the authority to adopt the recommendation) shall submit a statement to the Oversight Board that provides notice as to whether the territorial government will adopt the recommendations.


(2) Implementation plan required for adopted recommendationsIf the Governor or the Legislature (whichever is applicable) notifies the Oversight Board under paragraph (1) that the territorial government will adopt any of the recommendations submitted under subsection (a), the Governor or the Legislature (whichever is applicable) shall include in the statement a written plan to implement the recommendation that includes—(A) specific performance measures to determine the extent to which the territorial government has adopted the recommendation; and

(B) a clear and specific timetable pursuant to which the territorial government will implement the recommendation.


(3) Explanations required for recommendations not adoptedIf the Governor or the Legislature (whichever is applicable) notifies the Oversight Board under paragraph (1) that the territorial government will not adopt any recommendation submitted under subsection (a) that the territorial government has authority to adopt, the Governor or the Legislature shall include in the statement explanations for the rejection of the recommendations, and the Governor or the Legislature shall submit such statement of explanations to the President and Congress.



(Pub. L. 114–187, title II, § 205, June 30, 2016, 130 Stat. 573.)

§ 2146. Oversight Board duties related to restructuring(a) Requirements for restructuring certificationThe Oversight Board, prior to issuing a restructuring certification regarding an entity (as such term is defined in section 101 of title 11), shall determine, in its sole discretion, that—(1) the entity has made good-faith efforts to reach a consensual restructuring with creditors;

(2) the entity has—(A) adopted procedures necessary to deliver timely audited financial statements; and

(B) made public draft financial statements and other information sufficient for any interested person to make an informed decision with respect to a possible restructuring;


(3) the entity is either a covered territory that has adopted a Fiscal Plan certified by the Oversight Board, a covered territorial instrumentality that is subject to a Territory Fiscal Plan certified by the Oversight Board, or a covered territorial instrumentality that has adopted an Instrumentality Fiscal Plan certified by the Oversight Board; and

(4)(A) no order approving a Qualifying Modification under section 2231 of this title has been entered with respect to such entity; or

(B) if an order approving a Qualifying Modification has been entered with respect to such entity, the entity is unable to make its debt payments notwithstanding the approved Qualifying Modification, in which case, all claims affected by the Qualifying Modification shall be subject to a subchapter III case.



(b) Issuance of restructuring certificationThe issuance of a restructuring certification under this section requires a vote of no fewer than 5 members of the Oversight Board in the affirmative, which shall satisfy the requirement set forth in section 2162(2) of this title.


(Pub. L. 114–187, title II, § 206, June 30, 2016, 130 Stat. 574.)

§ 2147. Oversight Board authority related to debt issuance
For so long as the Oversight Board remains in operation, no territorial government may, without the prior approval of the Oversight Board, issue debt or guarantee, exchange, modify, repurchase, redeem, or enter into similar transactions with respect to its debt.
(Pub. L. 114–187, title II, § 207, June 30, 2016, 130 Stat. 575.)

§ 2148. Required reports(a) Annual reportNot later than 30 days after the last day of each fiscal year, the Oversight Board shall submit a report to the President, Congress, the Governor and the Legislature, describing—(1) the progress made by the territorial government in meeting the objectives of this chapter during the fiscal year;

(2) the assistance provided by the Oversight Board to the territorial government in meeting the purposes of this chapter during the fiscal year;

(3) recommendations to the President and Congress on changes to this chapter or other Federal laws, or other actions of the Federal Government, that would assist the territorial government in complying with any certified Fiscal Plan;

(4) the precise manner in which funds allocated to the Oversight Board under section 2127 of this title and, as applicable, section 2124(e) of this title have been spent by the Oversight Board during the fiscal year; and

(5) any other activities of the Oversight Board during the fiscal year.


(b) Report on discretionary tax abatement agreementsWithin six months of the establishment of the Oversight Board, the Governor shall submit a report to the Oversight Board documenting all existing discretionary tax abatement or similar tax relief agreements to which the territorial government, or any territorial instrumentality, is a party, provided that—(1) nothing in this chapter shall be interpreted to limit the power of the territorial government or any territorial instrumentality to execute or modify discretionary tax abatement or similar tax relief agreements, or to enforce compliance with the terms and conditions of any discretionary tax abatement or similar tax relief agreement, to which the territorial government or any territorial instrumentality is a party; and

(2) the members and staff of the Oversight Board shall not disclose the contents of the report described in this subsection, and shall otherwise comply with all applicable territorial and Federal laws and regulations regarding the handling of confidential taxpayer information.


(c) Quarterly reports of cash flowThe Oversight Board, when feasible, shall report on the amount of cash flow available for the payment of debt service on all notes, bonds, debentures, credit agreements, or other instruments for money borrowed whose enforcement is subject to a stay or moratorium hereunder, together with any variance from the amount set forth in the debt sustainability analysis of the Fiscal Plan under section 2141(b)(1)(I) of this title.


(Pub. L. 114–187, title II, § 208, June 30, 2016, 130 Stat. 575.)


References in TextThis chapter, referred to in subsecs. (a)(1) to (3) and (b)(1), was in the original “this Act”, meaning Pub. L. 114–187, June 30, 2016, 130 Stat. 549, known as the Puerto Rico Oversight, Management, and Economic Stability Act and also as PROMESA, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of this title and Tables.



§ 2149. Termination of Oversight Board
An Oversight Board shall terminate upon certification by the Oversight Board that—(1) the applicable territorial government has adequate access to short-term and long-term credit markets at reasonable interest rates to meet the borrowing needs of the territorial government; and

(2) for at least 4 consecutive fiscal years—(A) the territorial government has developed its Budgets in accordance with modified accrual accounting standards; and

(B) the expenditures made by the territorial government during each fiscal year did not exceed the revenues of the territorial government during that year, as determined in accordance with modified accrual accounting standards.


(Pub. L. 114–187, title II, § 209, June 30, 2016, 130 Stat. 576.)

§ 2150. No full faith and credit of the United States(a) In generalThe full faith and credit of the United States is not pledged for the payment of any principal of or interest on any bond, note, or other obligation issued by a covered territory or covered territorial instrumentality. The United States is not responsible or liable for the payment of any principal of or interest on any bond, note, or other obligation issued by a covered territory or covered territorial instrumentality.


(b) Subject to appropriationsAny claim to which the United States is determined to be liable under this chapter shall be subject to appropriations.


(c) FundingNo Federal funds shall be authorized by this chapter for the payment of any liability of the territory or territorial instrumentality.


(Pub. L. 114–187, title II, § 210, June 30, 2016, 130 Stat. 576.)


References in TextThis chapter, referred to in subsecs. (b) and (c), was in the original “this Act”, meaning Pub. L. 114–187, June 30, 2016, 130 Stat. 549, known as the Puerto Rico Oversight, Management, and Economic Stability Act and also as PROMESA, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of this title and Tables.



§ 2151. Analysis of pensions(a) DeterminationIf the Oversight Board determines, in its sole discretion, that a pension system of the territorial government is materially underfunded, the Oversight Board shall conduct an analysis prepared by an independent actuary of such pension system to assist the Oversight Board in evaluating the fiscal and economic impact of the pension cash flows.


(b) Provisions of analysisAn analysis conducted under subsection (a) shall include—(1) an actuarial study of the pension liabilities and funding strategy that includes a forward looking projection of payments of at least 30 years of benefit payments and funding strategy to cover such payments;

(2) sources of funding to cover such payments;

(3) a review of the existing benefits and their sustainability; and

(4) a review of the system’s legal structure and operational arrangements, and any other studies of the pension system the Oversight Board shall deem necessary.


(c) Supplementary informationIn any case, the analysis conducted under subsection (a) shall include information regarding the fair market value and liabilities using an appropriate discount rate as determined by the Oversight Board.


(Pub. L. 114–187, title II, § 211, June 30, 2016, 130 Stat. 576.)

§ 2152. Intervention in litigation(a) InterventionThe Oversight Board may intervene in any litigation filed against the territorial government.


(b) Injunctive relief(1) In generalIf the Oversight Board intervenes in a litigation under subsection (a), the Oversight Board may seek injunctive relief, including a stay of litigation.


(2) No independent basis for reliefThis section does not create an independent basis on which injunctive relief, including a stay of litigation, may be granted.



(Pub. L. 114–187, title II, § 212, June 30, 2016, 130 Stat. 577.)


SUBCHAPTER III—ADJUSTMENTS OF DEBTS
§ 2161. Applicability of other laws; definitions(a) Sections applicable to cases under this subchapterSections 101 (except as otherwise provided in this section), 102, 104, 105, 106, 107, 108, 112, 333, 344, 347(b), 349, 350(b), 351, 361, 362, 364(c), 364(d), 364(e), 364(f), 365, 366, 501, 502, 503, 504, 506, 507(a)(2), 509, 510, 524(a)(1), 524(a)(2), 544, 545, 546, 547, 548, 549(a), 549(c), 549(d), 550, 551, 552, 553, 555, 556, 557, 559, 560, 561, 562, 902 (except as otherwise provided in this section), 922, 923, 924, 925, 926, 927, 928, 942, 944, 945, 946, 1102, 1103, 1109, 1111(b), 1122, 1123(a)(1), 1123(a)(2), 1123(a)(3), 1123(a)(4), 1123(a)(5), 1123(b), 1123(d), 1124, 1125, 1126(a), 1126(b), 1126(c), 1126(e), 1126(f), 1126(g), 1127(d), 1128, 1129(a)(2), 1129(a)(3), 1129(a)(6), 1129(a)(8), 1129(a)(10), 1129(b)(1), 1129(b)(2)(A), 1129(b)(2)(B), 1142(b), 1143, 1144, 1145, and 1146(a) of title 11 apply in a case under this subchapter and section 930 of title 11 applies in a case under this subchapter; however, section 930 shall not apply in any case during the first 120 days after the date on which such case is commenced under this subchapter.


(b) Meanings of termsA term used in a section of title 11, made applicable in a case under this subchapter by subsection (a), has the meaning given to the term for the purpose of the applicable section, unless the term is otherwise defined in this subchapter.


(c) DefinitionsIn this subchapter:(1) AffiliateThe term “affiliate” means, in addition to the definition made applicable in a case under this subchapter by subsection (a)—(A) for a territory, any territorial instrumentality; and

(B) for a territorial instrumentality, the governing territory and any of the other territorial instrumentalities of the territory.


(2) DebtorThe term “debtor” means the territory or covered territorial instrumentality concerning which a case under this subchapter has been commenced.


(3) Holder of a claim or interestThe term “holder of a claim or interest”, when used in section 1126 of title 11, made applicable in a case under this subchapter by subsection (a)—(A) shall exclude any Issuer or Authorized Instrumentality of the Territory Government Issuer (as defined under subchapter VI of this chapter) or a corporation, trust or other legal entity that is controlled by the Issuer or an Authorized Territorial Instrumentality of the Territory Government Issuer, provided that the beneficiaries of such claims, to the extent they are not referenced in this subparagraph, shall not be excluded, and that, for each excluded trust or other legal entity, the court shall, upon the request of any participant or beneficiary of such trust or entity, at any time after the commencement of the case, order the appointment of a separate committee of creditors pursuant to section 1102(a)(2) of title 11; and

(B) with reference to Insured Bonds, shall mean the monoline insurer insuring such Insured Bond to the extent such insurer is granted the right to vote Insured Bonds for purposes of directing remedies or consenting to proposed amendments or modifications as provided in the applicable documents pursuant to which such Insured Bond was issued and insured.


(4) Insured BondThe term “Insured Bond” means a bond subject to a financial guarantee or similar insurance contract, policy and/or surety issued by a monoline insurer.


(5) Property of the estateThe term “property of the estate”, when used in a section of title 11 made applicable in a case under this subchapter by subsection (a), means property of the debtor.


(6) StateThe term “State” 11 So in original. Probably should be followed by a comma. when used in a section of title 11 made applicable in a case under this subchapter by subsection (a) 1 means State or territory when used in reference to the relationship of a State to the municipality of the State or the territorial instrumentality of a territory, as applicable.


(7) TrusteeThe term “trustee”, when used in a section of title 11 made applicable in a case under this subchapter by subsection (a), means the Oversight Board, except as provided in section 926 of title 11. The term “trustee” as described in this paragraph does not mean the U.S. Trustee, an official of the United States Trustee Program, which is a component of the United States Department of Justice.



(d) Reference to subchapterSolely for purposes of this subchapter, a reference to “this title”, “this chapter”, or words of similar import in a section of title 11 made applicable in a case under this subchapter by subsection (a) or to “this title”, “title 11”, “Chapter 9”, “Chapter 11”, “the Code”, or words of similar import in the Federal Rules of Bankruptcy Procedure made applicable in a case under this subchapter shall be deemed to be a reference to this subchapter.


(e) Substantially similarIn determining whether claims are “substantially similar” for the purpose of section 1122 of title 11, made applicable in a case under this subchapter by subsection (a), the Oversight Board shall consider whether such claims are secured and whether such claims have priority over other claims.


(f) Operative clausesA section made applicable in a case under this subchapter by subsection (a) that is operative if the business of the debtor is authorized to be operated is operative in a case under this subchapter.


(Pub. L. 114–187, title III, § 301, June 30, 2016, 130 Stat. 577.)

§ 2162. Who may be a debtor
An entity may be a debtor under this subchapter if—(1) the entity is—(A) a territory that has requested the establishment of an Oversight Board or has had an Oversight Board established for it by the United States Congress in accordance with section 2121 of this title; or

(B) a covered territorial instrumentality of a territory described in paragraph (1)(A);


(2) the Oversight Board has issued a certification under section 2146(b) of this title for such entity; and

(3) the entity desires to effect a plan to adjust its debts.

(Pub. L. 114–187, title III, § 302, June 30, 2016, 130 Stat. 579.)

§ 2163. Reservation of territorial power to control territory and territorial instrumentalities
Subject to the limitations set forth in subchapters I and II of this chapter, this subchapter does not limit or impair the power of a covered territory to control, by legislation or otherwise, the territory or any territorial instrumentality thereof in the exercise of the political or governmental powers of the territory or territorial instrumentality, including expenditures for such exercise, but whether or not a case has been or can be commenced under this subchapter—(1) a territory law prescribing a method of composition of indebtedness or a moratorium law, but solely to the extent that it prohibits the payment of principal or interest by an entity not described in section 109(b)(2) of title 11, may not bind any creditor of a covered territory or any covered territorial instrumentality thereof that does not consent to the composition or moratorium;

(2) a judgment entered under a law described in paragraph (1) may not bind a creditor that does not consent to the composition; and

(3) unlawful executive orders that alter, amend, or modify rights of holders of any debt of the territory or territorial instrumentality, or that divert funds from one territorial instrumentality to another or to the territory, shall be preempted by this chapter.

(Pub. L. 114–187, title III, § 303, June 30, 2016, 130 Stat. 579.)


References in TextThis chapter, referred to in par. (3), was in the original “this Act”, meaning Pub. L. 114–187, June 30, 2016, 130 Stat. 549, known as the Puerto Rico Oversight, Management, and Economic Stability Act and also as PROMESA, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of this title and Tables.



§ 2164. Petition and proceedings relating to petition(a) Commencement of caseA voluntary case under this subchapter is commenced by the filing with the district court of a petition by the Oversight Board pursuant to the determination under section 2146 of this title.


(b) Objection to petitionAfter any objection to the petition, the court, after notice and a hearing, may dismiss the petition if the petition does not meet the requirements of this subchapter; however, this subsection shall not apply in any case during the first 120 days after the date on which such case is commenced under this subchapter.


(c) Order for reliefThe commencement of a case under this subchapter constitutes an order for relief.


(d) AppealThe court may not, on account of an appeal from an order for relief, delay any proceeding under this subchapter in the case in which the appeal is being taken, nor shall any court order a stay of such proceeding pending such appeal.


(e) Validity of debtThe reversal on appeal of a finding of jurisdiction shall not affect the validity of any debt incurred that is authorized by the court under section 364(c) or 364(d) of title 11.


(f) Joint filing of petitions and plans permittedThe Oversight Board, on behalf of debtors under this subchapter, may file petitions or submit or modify plans of adjustment jointly if the debtors are affiliates; provided, however, that nothing in this subchapter shall be construed as authorizing substantive consolidation of the cases of affiliated debtors.


(g) Joint administration of affiliated casesIf the Oversight Board, on behalf of a debtor and one or more affiliates, has filed separate cases and the Oversight Board, on behalf of the debtor or one of the affiliates, files a motion to administer the cases jointly, the court may order a joint administration of the cases.


(h) Public safetyThis chapter may not be construed to permit the discharge of obligations arising under Federal police or regulatory laws, including laws relating to the environment, public health or safety, or territorial laws implementing such Federal legal provisions. This includes compliance obligations, requirements under consent decrees or judicial orders, and obligations to pay associated administrative, civil, or other penalties.


(i) Voting on debt adjustment plans not stayedNotwithstanding any provision in this subchapter to the contrary, including sections of title 11 incorporated by reference, nothing in this section shall prevent the holder of a claim from voting on or consenting to a proposed modification of such claim under subchapter VI of this chapter.


(Pub. L. 114–187, title III, § 304, June 30, 2016, 130 Stat. 579.)


References in TextThis chapter, referred to in subsec. (h), was in the original “This Act”, meaning Pub. L. 114–187, June 30, 2016, 130 Stat. 549, known as the Puerto Rico Oversight, Management, and Economic Stability Act and also as PROMESA, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of this title and Tables.



§ 2165. Limitation on jurisdiction and powers of court
Subject to the limitations set forth in subchapters I and II of this chapter, notwithstanding any power of the court, unless the Oversight Board consents or the plan so provides, the court may not, by any stay, order, or decree, in the case or otherwise, interfere with—(1) any of the political or governmental powers of the debtor;

(2) any of the property or revenues of the debtor; or

(3) the use or enjoyment by the debtor of any income-producing property.

(Pub. L. 114–187, title III, § 305, June 30, 2016, 130 Stat. 580.)

§ 2166. Jurisdiction(a) Federal subject matter jurisdictionThe district courts shall have—(1) except as provided in paragraph (2), original and exclusive jurisdiction of all cases under this subchapter; and

(2) except as provided in subsection (b), and notwithstanding any Act of Congress that confers exclusive jurisdiction on a court or courts other than the district courts, original but not exclusive jurisdiction of all civil proceedings arising under this subchapter, or arising in or related to cases under this subchapter.


(b) Property jurisdictionThe district court in which a case under this subchapter is commenced or is pending shall have exclusive jurisdiction of all property, wherever located, of the debtor as of the commencement of the case.


(c) Personal jurisdictionThe district court in which a case under this subchapter is pending shall have personal jurisdiction over any person or entity.


(d) Removal, remand, and transfer(1) RemovalA party may remove any claim or cause of action in a civil action, other than a proceeding before the United States Tax Court or a civil action by a governmental unit to enforce the police or regulatory power of the governmental unit, to the district court for the district in which the civil action is pending, if the district court has jurisdiction of the claim or cause of action under this section.


(2) RemandThe district court to which the claim or cause of action is removed under paragraph (1) may remand the claim or cause of action on any equitable ground. An order entered under this subsection remanding a claim or cause of action, or a decision not to remand, is not reviewable by appeal or otherwise by the court of appeals under section 158(d), 1291 or 1292 of title 28 or by the Supreme Court of the United States under section 1254 of title 28.


(3) TransferA district court shall transfer any civil proceeding arising under this subchapter, or arising in or related to a case under this subchapter, to the district court in which the case under this subchapter is pending.



(e) Appeal(1) An appeal shall be taken in the same manner as appeals in civil proceedings generally are taken to the courts of appeals from the district court.

(2) The court of appeals for the circuit in which a case under this subchapter has venue pursuant to section 2167 of this title shall have jurisdiction of appeals from all final decisions, judgments, orders and decrees entered under this subchapter by the district court.

(3) The court of appeals for the circuit in which a case under this subchapter has venue pursuant to section 2167 of this title shall have jurisdiction to hear appeals of interlocutory orders or decrees if—(A) the district court on its own motion or on the request of a party to the order or decree certifies that—(i) the order or decree involves a question of law as to which there is no controlling decision of the court of appeals for the circuit or of the Supreme Court of the United States, or involves a matter of public importance;

(ii) the order or decree involves a question of law requiring the resolution of conflicting decisions; or

(iii) an immediate appeal from the order or decree may materially advance the progress of the case or proceeding in which the appeal is taken; and


(B) the court of appeals authorizes the direct appeal of the order or decree.


(4) If the district court on its own motion or on the request of a party determines that a circumstance specified in clauses (i), (ii), or (iii) of paragraph (3)(A) exists, then the district court shall make the certification described in paragraph (3).

(5) The parties may supplement the certification with a short statement of the basis for the certification issued by the district court under paragraph (3)(A).

(6) Except as provided in section 2164(d) of this title, an appeal of an interlocutory order or decree does not stay any proceeding of the district court from which the appeal is taken unless the district court, or the court of appeals in which the appeal is pending, issues a stay of such proceedings pending the appeal.

(7) Any request for a certification in respect to an interlocutory appeal of an order or decree shall be made not later than 60 days after the entry of the order or decree.


(f) Reallocation of court staffNotwithstanding any law to the contrary, the clerk of the court in which a case is pending shall reallocate as many staff and assistants as the clerk deems necessary to ensure that the court has adequate resources to provide for proper case management.


(Pub. L. 114–187, title III, § 306, June 30, 2016, 130 Stat. 580.)

§ 2167. Venue(a) In generalVenue shall be proper in—(1) with respect to a territory, the district court for the territory or, for any territory that does not have a district court, the United States District Court for the District of Hawaii; and

(2) with respect to a covered territorial instrumentality, the district court for the territory in which the covered territorial instrumentality is located or, for any territory that does not have a district court, the United States District Court for the District of Hawaii.


(b) Alternative venue(1) If the Oversight Board so determines in its sole discretion, then venue shall be proper in the district court for the jurisdiction in which the Oversight Board maintains an office that is located outside the territory.

(2) With respect to paragraph (1), the Oversight Board may consider, among other things—(A) the resources of the district court to adjudicate a case or proceeding; and

(B) the impact on witnesses who may be called in such a case or proceeding.



(Pub. L. 114–187, title III, § 307, June 30, 2016, 130 Stat. 582.)

§ 2168. Selection of presiding judge(a) For cases in which the debtor is a territory, the Chief Justice of the United States shall designate a district court judge to sit by designation to conduct the case.

(b) For cases in which the debtor is not a territory, and no motion for joint administration of the debtor’s case with the case of its affiliate territory has been filed or there is no case in which the affiliate territory is a debtor, the chief judge of the court of appeals for the circuit embracing the district in which the case is commenced shall designate a district court judge to conduct the case.

(Pub. L. 114–187, title III, § 308, June 30, 2016, 130 Stat. 582.)

§ 2169. Abstention
Nothing in this subchapter prevents a district court in the interests of justice from abstaining from hearing a particular proceeding arising in or related to a case under this subchapter.
(Pub. L. 114–187, title III, § 309, June 30, 2016, 130 Stat. 583.)

§ 2170. Applicable rules of procedure
The Federal Rules of Bankruptcy Procedure shall apply to a case under this subchapter and to all civil proceedings arising in or related to cases under this subchapter.
(Pub. L. 114–187, title III, § 310, June 30, 2016, 130 Stat. 583.)


References in TextThe Federal Rules of Bankruptcy Procedure, referred to in text, are set out in the Appendix to Title 11, Bankruptcy.



§ 2171. Leases
A lease to a territory or territorial instrumentality shall not be treated as an executory contract or unexpired lease for the purposes of section 365 or 502(b)(6) of title 11 solely by reason of the lease being subject to termination in the event the debtor fails to appropriate rent.
(Pub. L. 114–187, title III, § 311, June 30, 2016, 130 Stat. 583.)

§ 2172. Filing of plan of adjustment(a) ExclusivityOnly the Oversight Board, after the issuance of a certificate pursuant to section 2124(j) of this title, may file a plan of adjustment of the debts of the debtor.


(b) Deadline for filing planIf the Oversight Board does not file a plan of adjustment with the petition, the Oversight Board shall file a plan of adjustment at the time set by the court.


(Pub. L. 114–187, title III, § 312, June 30, 2016, 130 Stat. 583.)

§ 2173. Modification of plan
The Oversight Board, after the issuance of a certification pursuant to section 2124(j) of this title, may modify the plan at any time before confirmation, but may not modify the plan so that the plan as modified fails to meet the requirements of this subchapter. After the Oversight Board files a modification, the plan as modified becomes the plan.
(Pub. L. 114–187, title III, § 313, June 30, 2016, 130 Stat. 583.)

§ 2174. Confirmation(a) ObjectionA special tax payer may object to confirmation of a plan.


(b) ConfirmationThe court shall confirm the plan if—(1) the plan complies with the provisions of title 11, made applicable to a case under this subchapter by section 2161 of this title;

(2) the plan complies with the provisions of this subchapter;

(3) the debtor is not prohibited by law from taking any action necessary to carry out the plan;

(4) except to the extent that the holder of a particular claim has agreed to a different treatment of such claim, the plan provides that on the effective date of the plan each holder of a claim of a kind specified in 507(a)(2) 11 So in original. Probably should be preceded by “section”. of title 11 will receive on account of such claim cash equal to the allowed amount of such claim;

(5) any legislative, regulatory, or electoral approval necessary under applicable law in order to carry out any provision of the plan has been obtained, or such provision is expressly conditioned on such approval;

(6) the plan is feasible and in the best interests of creditors, which shall require the court to consider whether available remedies under the non-bankruptcy laws and constitution of the territory would result in a greater recovery for the creditors than is provided by such plan; and

(7) the plan is consistent with the applicable Fiscal Plan certified by the Oversight Board under subchapter II.


(c) Confirmation for debtors with a single class of claimsIf all of the requirements of section 2174(b) of this title and section 1129(a) of title 11, incorporated into this subchapter by section 2161 of this title other than sections 1129(a)(8) and 1129(a)(10) are met with respect to a plan—(1) with respect to which all claims are substantially similar under section 2161(e) of this title;

(2) that includes only one class of claims, which claims are impaired claims; and

(3) that was not accepted by such impaired class,

the court shall confirm the plan notwithstanding the requirements of such sections 1129(a)(8) and 1129(a)(10) of title 11 if the plan is fair and equitable and does not discriminate unfairly with respect to such impaired class.

(Pub. L. 114–187, title III, § 314, June 30, 2016, 130 Stat. 583.)

§ 2175. Role and capacity of Oversight Board(a) Actions of Oversight BoardFor the purposes of this subchapter, the Oversight Board may take any action necessary on behalf of the debtor to prosecute the case of the debtor, including—(1) filing a petition under section 2164 of this title;

(2) submitting or modifying a plan of adjustment under sections 2172 and 2173 of this title; or

(3) otherwise generally submitting filings in relation to the case with the court.


(b) Representative of debtorThe Oversight Board in a case under this subchapter is the representative of the debtor.


(Pub. L. 114–187, title III, § 315, June 30, 2016, 130 Stat. 584.)

§ 2176. Compensation of professionals(a) Compensation for services rendered and reimbursement for expensesAfter notice to the parties in interest and the United States Trustee and a hearing, the court may award to a professional person employed by the debtor (in the debtor’s sole discretion), the Oversight Board (in the Oversight Board’s sole discretion), a committee under section 1103 of title 11, or a trustee appointed by the court under section 926 of title 11—(1) reasonable compensation for actual, necessary services rendered by the professional person, or attorney and by any paraprofessional person employed by any such person; and

(2) reimbursement for actual, necessary expenses.


(b) Award of compensation less than amount requestedThe court may, on its own motion or on the motion of the United States Trustee or any other party in interest, award compensation that is less than the amount of compensation that is requested.


(c) Factors consideredIn determining the amount of reasonable compensation to be awarded to a professional person, the court shall consider the nature, the extent, and the value of such services, taking into account all relevant factors, including—(1) the time spent on such services;

(2) the rates charged for such services;

(3) whether the services were necessary to the administration of, or beneficial at the time at which the service was rendered toward the completion of, a case under this chapter; 11 See References in Text note below.

(4) whether the services were performed within a reasonable amount of time commensurate with the complexity, importance, and nature of the problem, issue, or task addressed;

(5) with respect to a professional person, whether the person is board certified or otherwise has demonstrated skill and experience in the restructuring field; and

(6) whether the compensation is reasonable based on the customary compensation charged by comparably skilled practitioners in cases other than cases under this subchapter or title 11.


(d) Services ineligible for compensationThe court shall not allow compensation for—(1) unnecessary duplication of services; or

(2) services that were not—(A) reasonably likely to benefit the debtor; or

(B) necessary to the administration of the case.



(e) Offset for interim compensation under section 2177 of this titleThe court shall reduce the amount of compensation awarded under this section by the amount of any interim compensation awarded under section 2177 of this title, and, if the amount of such interim compensation exceeds the amount of compensation awarded under this section, may order the return of the excess to the debtor.


(f) Compensation for preparation of fee applicationAny compensation awarded for the preparation of a fee application shall be based on the level and skill reasonably required to prepare the application.


(Pub. L. 114–187, title III, § 316, June 30, 2016, 130 Stat. 584.)


References in TextThis chapter, referred to in subsec. (c)(3), was so in the original, but probably should have been a reference to “this title”, meaning title III of Pub. L. 114–187, June 30, 2016, 130 Stat. 577, which is classified generally to this subchapter. Pub. L. 114–187 does not contain chapters.



§ 2177. Interim compensation
A debtor’s attorney, or any professional person employed by the debtor (in the debtor’s sole discretion), the Oversight Board (in the Oversight Board’s sole discretion), a committee under section 1103 of title 11, or a trustee appointed by the court under section 926 of title 11, may apply to the court not more than once every 120 days after an order for relief in a case under this subchapter, or more often if the court permits, for such compensation for services rendered before the date of such an application or reimbursement for expenses incurred before such date as is provided under section 2176 of this title.
(Pub. L. 114–187, title III, § 317, June 30, 2016, 130 Stat. 585.)


SUBCHAPTER IV—MISCELLANEOUS PROVISIONS
§ 2191. Rules of construction
Nothing in this chapter is intended, or may be construed—(1) to limit the authority of Congress to exercise legislative authority over the territories pursuant to Article IV, section 3 of the Constitution of the United States;

(2) to authorize the application of section 2124(f) of this title (relating to issuance of subpoenas) to judicial officers or employees of territory courts;

(3) to alter, amend, or abrogate any provision of the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America (48 U.S.C. 1801 et seq.); or

(4) to alter, amend, or abrogate the treaties of cession regarding certain islands of American Samoa (48 U.S.C. 1661).

(Pub. L. 114–187, title IV, § 401, June 30, 2016, 130 Stat. 585.)


References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 114–187, June 30, 2016, 130 Stat. 549, known as the Puerto Rico Oversight, Management, and Economic Stability Act and also as PROMESA, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of this title and Tables.
The Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, referred to in par. (3), is contained in section 1 of Pub. L. 94–241, set out as a note under section 1801 of this title.



§ 2192. Right of Puerto Rico to determine its future political status
Nothing in this chapter shall be interpreted to restrict Puerto Rico’s right to determine its future political status, including by conducting the plebiscite as authorized by Public Law 113–76.
(Pub. L. 114–187, title IV, § 402, June 30, 2016, 130 Stat. 586.)


References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 114–187, June 30, 2016, 130 Stat. 549, known as the Puerto Rico Oversight, Management, and Economic Stability Act and also as PROMESA, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of this title and Tables.
Public Law 113–76, referred to in text, is Pub. L. 113–76, Jan. 17, 2014, 128 Stat. 5, known as the Consolidated Appropriations Act, 2014. Provisions relating to appropriations for a plebiscite on Puerto Rico’s future political status appear at 128 Stat. 61. For complete classification of this Act to the Code, see Tables.



§ 2193. Application of regulation to Puerto Rico(a) Special ruleThe regulations proposed by the Secretary of Labor relating to exemptions regarding the rates of pay for executive, administrative, professional, outside sales, and computer employees, and published in a notice in the Federal Register on July 6, 2015, and any final regulations issued related to such notice, shall have no force or effect in the Commonwealth of Puerto Rico until—(1) the Comptroller General of the United States completes the assessment and transmits the report required under subsection (b); and

(2) the Secretary of Labor, taking into account the assessment and report of the Comptroller General, provides a written determination to Congress that applying such rule to Puerto Rico would not have a negative impact on the economy of Puerto Rico.


(b) Assessment and reportNot later than two years after June 30, 2016, the Comptroller General shall examine the economic conditions in Puerto Rico and shall transmit a report to Congress assessing the impact of applying the regulations described in subsection (a) to Puerto Rico, taking into consideration regional, metropolitan, and non-metropolitan salary and cost-of-living differences.


(c) Sense of CongressIt is the sense of Congress that—(1) the Bureau of the Census should conduct a study to determine the feasibility of expanding data collection to include Puerto Rico and the other United States territories in the Current Population Survey, which is jointly administered by the Bureau of the Census and the Bureau of Labor Statistics, and which is the primary source of labor force statistics for the population of the United States; and

(2) if necessary, the Bureau of the Census should request the funding required to conduct this feasibility study as part of its budget submission to Congress for fiscal year 2018.


(Pub. L. 114–187, title IV, § 404, June 30, 2016, 130 Stat. 586.)

§ 2194. Automatic stay upon enactment(a) DefinitionsIn this section:(1) LiabilityThe term “Liability” means a bond, loan, letter of credit, other borrowing title, obligation of insurance, or other financial indebtedness for borrowed money, including rights, entitlements, or obligations whether such rights, entitlements, or obligations arise from contract, statute, or any other source of law related to such a bond, loan, letter of credit, other borrowing title, obligation of insurance, or other financial indebtedness in physical or dematerialized form, of which—(A) the issuer, obligor, or guarantor is the Government of Puerto Rico; and

(B) the date of issuance or incurrence precedes June 30, 2016.


(2) Liability ClaimThe term “Liability Claim” means, as it relates to a Liability—(A) right to payment, whether or not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured; or

(B) right to an equitable remedy for breach of performance if such breach gives rise to a right to payment, whether or not such right to an equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured, or unsecured.



(b) In generalExcept as provided in subsection (c) of this section, the establishment of an Oversight Board for Puerto Rico (i.e., the enactment of this chapter) in accordance with section 2121 of this title operates with respect to a Liability as a stay, applicable to all entities (as such term is defined in section 101 of title 11), of—(1) the commencement or continuation, including the issuance or employment of process, of a judicial, administrative, or other action or proceeding against the Government of Puerto Rico that was or could have been commenced before the enactment of this chapter, or to recover a Liability Claim against the Government of Puerto Rico that arose before the enactment of this chapter;

(2) the enforcement, against the Government of Puerto Rico or against property of the Government of Puerto Rico, of a judgment obtained before the enactment of this chapter;

(3) any act to obtain possession of property of the Government of Puerto Rico or of property from the Government of Puerto Rico or to exercise control over property of the Government of Puerto Rico;

(4) any act to create, perfect, or enforce any lien against property of the Government of Puerto Rico;

(5) any act to create, perfect, or enforce against property of the Government of Puerto Rico any lien to the extent that such lien secures a Liability Claim that arose before the enactment of this chapter;

(6) any act to collect, assess, or recover a Liability Claim against the Government of Puerto Rico that arose before the enactment of this chapter; and

(7) the setoff of any debt owing to the Government of Puerto Rico that arose before the enactment of this chapter against any Liability Claim against the Government of Puerto Rico.


(c) Stay not operableThe establishment of an Oversight Board for Puerto Rico in accordance with section 2121 of this title does not operate as a stay—(1) solely under subsection (b)(1) of this section, of the continuation of, including the issuance or employment of process, of a judicial, administrative, or other action or proceeding against the Government of Puerto Rico that was commenced on or before December 18, 2015; or

(2) of the commencement or continuation of an action or proceeding by a governmental unit to enforce such governmental unit’s or organization’s police and regulatory power, including the enforcement of a judgment other than a money judgment, obtained in an action or proceeding by the governmental unit to enforce such governmental unit’s or organization’s police or regulatory power.


(d) Continuation of stayExcept as provided in subsections (e), (f), and (g) the stay under subsection (b) continues until the earlier of—(1) the later of—(A) the later of—(i) February 15, 2017; or

(ii) six months after the establishment of an Oversight Board for Puerto Rico as established by section 2121(b) of this title;


(B) the date that is 75 days after the date in subparagraph (A) if the Oversight Board delivers a certification to the Governor that, in the Oversight Board’s sole discretion, an additional 75 days are needed to seek to complete a voluntary process under subchapter VI of this chapter with respect to the government of the Commonwealth of Puerto Rico or any of its territorial instrumentalities; or

(C) the date that is 60 days after the date in subparagraph (A) if the district court to which an application has been submitted under subparagraph 11 So in original. Probably should be “section”. 2231(m)(1)(D) of this title determines, in the exercise of the court’s equitable powers, that an additional 60 days are needed to complete a voluntary process under subchapter VI of this chapter with respect to the government of the Commonwealth of Puerto Rico or any of its territorial instrumentalities; or


(2) with respect to the government of the Commonwealth of Puerto Rico or any of its territorial instrumentalities, the date on which a case is filed by or on behalf of the government of the Commonwealth of Puerto Rico or any of its territorial instrumentalities, as applicable, under subchapter III.


(e) Jurisdiction, relief from stay(1) The United States District Court for the District of Puerto Rico shall have original and exclusive jurisdiction of any civil actions arising under or related to this section.

(2) On motion of or action filed by a party in interest and after notice and a hearing, the United States District Court for the District of Puerto Rico, for cause shown, shall grant relief from the stay provided under subsection (b) of this section.


(f) Termination of stay; hearingForty-five days after a request under subsection (e)(2) for relief from the stay of any act against property of the Government of Puerto Rico under subsection (b), such stay is terminated with respect to the party in interest making such request, unless the court, after notice and a hearing, orders such stay continued in effect pending the conclusion of, or as a result of, a final hearing and determination under subsection (e)(2). A hearing under this subsection may be a preliminary hearing, or may be consolidated with the final hearing under subsection (e)(2). The court shall order such stay continued in effect pending the conclusion of the final hearing under subsection (e)(2) if there is a reasonable likelihood that the party opposing relief from such stay will prevail at the conclusion of such final hearing. If the hearing under this subsection is a preliminary hearing, then such final hearing shall be concluded not later than thirty days after the conclusion of such preliminary hearing, unless the thirty-day period is extended with the consent of the parties in interest or for a specific time which the court finds is required by compelling circumstances.


(g) Relief to prevent irreparable damageUpon request of a party in interest, the court, with or without a hearing, shall grant such relief from the stay provided under subsection (b) as is necessary to prevent irreparable damage to the interest of an entity in property, if such interest will suffer such damage before there is an opportunity for notice and a hearing under subsection (e) or (f).


(h) Act in violation of stay is voidAny order, judgment, or decree entered in violation of this section and any act taken in violation of this section is void, and shall have no force or effect, and any person found to violate this section may be liable for damages, costs, and attorneys’ fees incurred in defending any action taken in violation of this section, and the Oversight Board or the Government of Puerto Rico may seek an order from the court enforcing the provisions of this section.


(i) Government of Puerto RicoFor purposes of this section, the term “Government of Puerto Rico”, in addition to the definition set forth in section 2104(11) of this title, shall include—(1) the individuals, including elected and appointed officials, directors, officers of and employees acting in their official capacity on behalf of the Government of Puerto Rico; and

(2) the Oversight Board, including the directors and officers of and employees acting in their official capacity on behalf of the Oversight Board.


(j) No default under existing contracts(1) Notwithstanding any contractual provision or applicable law to the contrary and so long as a stay under this section is in effect, the holder of a Liability Claim or any other claim (as such term is defined in section 101 of title 11) may not exercise or continue to exercise any remedy under a contract or applicable law in respect to the Government of Puerto Rico or any of its property—(A) that is conditioned upon the financial condition of, or the commencement of a restructuring, insolvency, bankruptcy, or other proceeding (or a similar or analogous process) by, the Government of Puerto Rico, including a default or an event of default thereunder; or

(B) with respect to Liability Claims—(i) for the non-payment of principal or interest; or

(ii) for the breach of any condition or covenant.



(2) The term “remedy” as used in paragraph (1) shall be interpreted broadly, and shall include any right existing in law or contract, including any right to—(A) setoff;

(B) apply or appropriate funds;

(C) seek the appointment of a custodian (as such term is defined in section 101(11) of title 11);

(D) seek to raise rates; or

(E) exercise control over property of the Government of Puerto Rico.


(3) Notwithstanding any contractual provision or applicable law to the contrary and so long as a stay under this section is in effect, a contract to which the Government of Puerto Rico is a party may not be terminated or modified, and any right or obligation under such contract may not be terminated or modified, solely because of a provision in such contract is conditioned on—(A) the insolvency or financial condition of the Government of Puerto Rico at any time prior to the enactment of this chapter;

(B) the adoption of a resolution or establishment of an Oversight Board pursuant to section 2121 of this title; or

(C) a default under a separate contract that is due to, triggered by, or a result of the occurrence of the events or matters in paragraph (1)(B).


(4) Notwithstanding any contractual provision to the contrary and so long as a stay under this section is in effect, a counterparty to a contract with the Government of Puerto Rico for the provision of goods and services shall, unless the Government of Puerto Rico agrees to the contrary in writing, continue to perform all obligations under, and comply with the terms of, such contract, provided that the Government of Puerto Rico is not in default under such contract other than as a result of a condition specified in paragraph (3).


(k) EffectThis section does not discharge an obligation of the Government of Puerto Rico or release, invalidate, or impair any security interest or lien securing such obligation. This section does not impair or affect the implementation of any restructuring support agreement executed by the Government of Puerto Rico to be implemented pursuant to Puerto Rico law specifically enacted for that purpose prior to the enactment of this chapter or the obligation of the Government of Puerto Rico to proceed in good faith as set forth in any such agreement.


(l) Payments on LiabilitiesNothing in this section shall be construed to prohibit the Government of Puerto Rico from making any payment on any Liability when such payment becomes due during the term of the stay, and to the extent the Oversight Board, in its sole discretion, determines it is feasible, the Government of Puerto Rico shall make interest payments on outstanding indebtedness when such payments become due during the length of the stay.


(m) FindingsCongress finds the following:(1) A combination of severe economic decline, and, at times, accumulated operating deficits, lack of financial transparency, management inefficiencies, and excessive borrowing has created a fiscal emergency in Puerto Rico.

(2) As a result of its fiscal emergency, the Government of Puerto Rico has been unable to provide its citizens with effective services.

(3) The current fiscal emergency has also affected the long-term economic stability of Puerto Rico by contributing to the accelerated outmigration of residents and businesses.

(4) A comprehensive approach to fiscal, management, and structural problems and adjustments that exempts no part of the Government of Puerto Rico is necessary, involving independent oversight and a Federal statutory authority for the Government of Puerto Rico to restructure debts in a fair and orderly process.

(5) Additionally, an immediate—but temporary—stay is essential to stabilize the region for the purposes of resolving this territorial crisis.(A) The stay advances the best interests common to all stakeholders, including but not limited to a functioning independent Oversight Board created pursuant to this chapter to determine whether to appear or intervene on behalf of the Government of Puerto Rico in any litigation that may have been commenced prior to the effectiveness or upon expiration of the stay.

(B) The stay is limited in nature and narrowly tailored to achieve the purposes of this chapter, including to ensure all creditors have a fair opportunity to consensually renegotiate terms of repayment based on accurate financial information that is reviewed by an independent authority or, at a minimum, receive a recovery from the Government of Puerto Rico equal to their best possible outcome absent the provisions of this chapter.


(6) Finally, the ability of the Government of Puerto Rico to obtain funds from capital markets in the future will be severely diminished without congressional action to restore its financial accountability and stability.


(n) PurposesThe purposes of this section are to—(1) provide the Government of Puerto Rico with the resources and the tools it needs to address an immediate existing and imminent crisis;

(2) allow the Government of Puerto Rico a limited period of time during which it can focus its resources on negotiating a voluntary resolution with its creditors instead of defending numerous, costly creditor lawsuits;

(3) provide an oversight mechanism to assist the Government of Puerto Rico in reforming its fiscal governance and support the implementation of potential debt restructuring;

(4) make available a Federal restructuring authority, if necessary, to allow for an orderly adjustment of all of the Government of Puerto Rico’s liabilities; and

(5) benefit the lives of 3.5 million American citizens living in Puerto Rico by encouraging the Government of Puerto Rico to resolve its longstanding fiscal governance issues and return to economic growth.


(o) Voting on voluntary agreements not stayedNotwithstanding any provision in this section to the contrary, nothing in this section shall prevent the holder of a Liability Claim from voting on or consenting to a proposed modification of such Liability Claim under subchapter VI of this chapter.


(Pub. L. 114–187, title IV, § 405, June 30, 2016, 130 Stat. 587.)


References in TextThe enactment of this chapter, referred to in text, means the enactment of Pub. L. 114–187, which was approved June 30, 2016.
This chapter, referred to in subsec. (m)(5), was in the original “this Act”, meaning Pub. L. 114–187, June 30, 2016, 130 Stat. 549, known as the Puerto Rico Oversight, Management, and Economic Stability Act and also as PROMESA, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of this title and Tables.



§ 2195. Protection from inter-debtor transfers(a) Protection of creditorsWhile an Oversight Board for Puerto Rico is in existence, if any property of any territorial instrumentality of Puerto Rico is transferred in violation of applicable law under which any creditor has a valid pledge of, security interest in, or lien on such property, or which deprives any such territorial instrumentality of property in violation of applicable law assuring the transfer of such property to such territorial instrumentality for the benefit of its creditors, then the transferee shall be liable for the value of such property.


(b) EnforceabilityA creditor may enforce rights under this section by bringing an action in the United States District Court for the District of Puerto Rico after the expiration or lifting of the stay of section 2194 of this title, unless a stay under subchapter III is in effect.


(Pub. L. 114–187, title IV, § 407, June 30, 2016, 130 Stat. 592.)

§ 2196. Congressional Task Force on Economic Growth in Puerto Rico(a) EstablishmentThere is established within the legislative branch a Congressional Task Force on Economic Growth in Puerto Rico (hereinafter referred to as the “Task Force”).


(b) MembershipThe Task Force shall be composed of eight members as follows:(1) One member of the House of Representatives, who shall be appointed by the Speaker of the House of Representatives, in coordination with the Chairman of the Committee on Natural Resources of the House of Representatives.

(2) One member of the House of Representatives, who shall be appointed by the Speaker of the House of Representatives, in coordination with the Chairman of the Committee on Ways and Means of the House of Representatives.

(3) One member of the House of Representatives, who shall be appointed by the Minority Leader of the House of Representatives, in coordination with the ranking minority member of the Committee on Natural Resources of the House of Representatives.

(4) One member of the House of Representatives, who shall be appointed by the Minority Leader of the House of Representatives, in coordination with the ranking minority member of the Committee on Ways and Means of the House of Representatives.

(5) One member of the Senate, who shall be appointed by the Majority Leader of the Senate, in coordination with the Chairman of the Committee on Energy and Natural Resources of the Senate.

(6) One member of the Senate, who shall be appointed by the Majority Leader of the Senate, in coordination with the Chairman of the Committee on Finance of the Senate.

(7) One member of the Senate, who shall be appointed by the Minority Leader of the Senate, in coordination with the ranking minority member of the Committee on Energy and Natural Resources of the Senate.

(8) One member of the Senate, who shall be appointed by the Minority Leader of the Senate, in coordination with the ranking minority member of the Committee on Finance of the Senate.


(c) Deadline for appointmentAll appointments to the Task Force shall be made not later than 15 days after June 30, 2016.


(d) ChairThe Speaker shall designate one Member to serve as chair of the Task Force.


(e) VacanciesAny vacancy in the Task Force shall be filled in the same manner as the original appointment.


(f) Status updateBetween September 1, 2016, and September 15, 2016, the Task Force shall provide a status update to the House and Senate that includes—(1) information the Task Force has collected; and

(2) a discussion on matters the chairman of the Task Force deems urgent for consideration by Congress.


(g) ReportNot later than December 31, 2016, the Task Force shall issue a report of its findings to the House and Senate regarding—(1) impediments in current Federal law and programs to economic growth in Puerto Rico including equitable access to Federal health care programs;

(2) recommended changes to Federal law and programs that, if adopted, would serve to spur sustainable long-term economic growth, job creation, reduce child poverty, and attract investment in Puerto Rico;

(3) the economic effect of Administrative Order No. 346 of the Department of Health of the Commonwealth of Puerto Rico (relating to natural products, natural supplements, and dietary supplements) or any successor or substantially similar order, rule, or guidance of the Commonwealth of Puerto Rico; and

(4) additional information the Task Force deems appropriate.


(h) Consensus viewsTo the greatest extent practicable, the report issued under subsection (f) 11 So in original. Probably should be “subsection (g)”. shall reflect the shared views of all eight Members, except that the report may contain dissenting views.


(i) Hearings and sessionsThe Task Force may, for the purpose of carrying out this section, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Task Force considers appropriate. If the Task Force holds hearings, at least one such hearing must be held in Puerto Rico.


(j) Stakeholder participationIn carrying out its duties, the Task Force shall consult with the Puerto Rico Legislative Assembly, the Puerto Rico Department of Economic Development and Commerce, and the private sector of Puerto Rico.


(k) ResourcesThe Task Force shall carry out its duties by utilizing existing facilities, services, and staff of the House of Representatives and Senate, except that no additional funds are authorized to be appropriated to carry out this section.


(l) TerminationThe Task Force shall terminate upon issuing the report required under subsection (f) 1.


(Pub. L. 114–187, title IV, § 409, June 30, 2016, 130 Stat. 593.)

§ 2197. Report
Not later than 18 months after June 30, 2016, the Comptroller General shall submit a report to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate describing—(1) the conditions which led to the level of debt, which should be analyzed, per capita and based upon overall economic activity;

(2) how actions of the territorial government improved or impaired the territory’s financial conditions; and

(3) recommendations on non-fiscal actions, or policies that would not imperil America’s homeland and national security, that could be taken by Congress or the Administration to avert future indebtedness of territories, while respecting sovereignty and constitutional parameters.

(Pub. L. 114–187, title IV, § 410, June 30, 2016, 130 Stat. 594.)

§ 2198. Report on territorial debt(a) Report requiredNot later than one year after June 30, 2016, and thereafter not less than once every two years, the Comptroller General of the United States shall submit to Congress a report on the public debt of each territory, including—(1) the historical levels of each territory’s public debt, current amount and composition of each territory’s public debt, and future projections of each territory’s public debt;

(2) the historical levels of each territory’s revenue, current amount and composition of each territory’s revenue, and future projections of each territory’s revenue;

(3) the drivers and composition of each territory’s public debt;

(4) the effect of Federal laws, mandates, rules, and regulations on each territory’s public debt; and

(5) the ability of each territory to repay it’s 11 So in original. Probably should be “its”. public debt.


(b) MaterialsThe government of each territory shall make available to the Comptroller General of the United States all materials necessary to carry out this section.


(Pub. L. 114–187, title IV, § 411, June 30, 2016, 130 Stat. 594.)

§ 2199. Expansion of HUBZones in Puerto Rico(a) Omitted

(b) Improving oversight(1) GuidanceNot later than 270 days after June 30, 2016, the Administrator of the Small Business Administration shall develop and implement criteria and guidance on using a risk-based approach to requesting and verifying information from entities applying to be designated or recertified as qualified HUBZone small business concerns (as defined in section 632(p)(5) 11 See References in Text note below. of title 15).


(2) AssessmentNot later 1 year after the date on which the criteria and guidance described in paragraph (1) is implemented, the Comptroller General of the United States shall begin an assessment of such criteria and guidance. Not later than 6 months after beginning such an assessment, the Comptroller General shall submit a report to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives that includes—(A) an assessment of the criteria and guidance issued by the Administrator of the Small Business Administration in accordance with paragraph (1);

(B) an assessment of the implementation of the criteria and guidance issued by issued by 11 So in original. the Administrator of the Small Business Administration in accordance with paragraph (1);

(C) an assessment as to whether these measures have successfully ensured that only qualified HUBZone small business concerns are participating in the HUBZone program under section 657a of title 15;

(D) an assessment as to whether the reforms made by the criteria and guidance implemented under paragraph (1) have resulted in job creation in the Commonwealth of Puerto Rico; and

(E) recommendations on how to improve controls in the HUBZone program.



(Pub. L. 114–187, title IV, § 412, June 30, 2016, 130 Stat. 595.)


References in TextSection 632(p)(5) of title 15, referred to in subsec. (b)(1), was redesignated as section 657a(b)(5) of Title 15, Commerce and Trade, by Pub. L. 115–91, div. A, title XVII, § 1701(a)(2), Dec. 12, 2017, 131 Stat. 1795.

Codification
Section is comprised of section 412 of Pub. L. 114–187. Subsec. (a)(1) of section 412 of Pub. L. 114–187 amended section 632 of Title 15, Commerce and Trade. Subsec. (a)(2) of section 412 of Pub. L. 114–187 enacted provisions set out as a note under section 632 of Title 15.



§ 2200. Determination on debt
Nothing in this chapter shall be interpreted to restrict—(1) the ability of the Puerto Rico Commission for the Comprehensive Audit of the Public Credit to file its reports; or

(2) the review and consideration of the Puerto Rico Commission’s findings by Puerto Rico’s government or an Oversight Board for Puerto Rico established under section 2121 of this title.

(Pub. L. 114–187, title IV, § 413, June 30, 2016, 130 Stat. 596.)


References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 114–187, June 30, 2016, 130 Stat. 549, known as the Puerto Rico Oversight, Management, and Economic Stability Act and also as PROMESA, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of this title and Tables.




SUBCHAPTER V—PUERTO RICO INFRASTRUCTURE REVITALIZATION
§ 2211. Definitions
In this subchapter:(1) Act 76The term “Act 76” means Puerto Rico Act 76–2000 (3 L.P.R.A. 1931 et seq.), approved on May 5, 2000, as amended.


(2) Critical ProjectThe term “Critical Project” means a project identified under the provisions of this subchapter and intimately related to addressing an emergency whose approval, consideration, permitting, and implementation shall be expedited and streamlined according to the statutory process provided by Act 76, or otherwise adopted pursuant to this subchapter.


(3) Energy Commission of Puerto RicoThe term “Energy Commission of Puerto Rico” means the Puerto Rico Energy Commission as established by Subtitle B of Puerto Rico Act 57–2014.


(4) Energy ProjectsThe term “Energy Projects” means those projects addressing the generation, distribution, or transmission of energy.


(5) EmergencyThe term “emergency” means any event or grave problem of deterioration in the physical infrastructure for the rendering of essential services to the people, or that endangers the life, public health, or safety of the population or of a sensitive ecosystem, or as otherwise defined by section 1 of Act 76 (3 L.P.R.A. 1931). This shall include problems in the physical infrastructure for energy, water, sewer, solid waste, highways or roads, ports, telecommunications, and other similar infrastructure.


(6) Environmental Quality BoardThe term “Environmental Quality Board” means the Puerto Rico Environmental Quality Board, a board within the executive branch of the Government of Puerto Rico as established by section 7 of Puerto Rico Act 416–2004 (12 L.P.R.A. 8002a).


(7) Expedited Permitting ProcessThe term “Expedited Permitting Process” means a Puerto Rico Agency’s alternate procedures, conditions, and terms mirroring those established under Act 76 (3 L.P.R.A. 1932) and pursuant to this subchapter shall not apply to any Federal law, statute, or requirement.


(8) GovernorThe term “Governor” means the Governor of Puerto Rico.


(9) Interagency Environmental SubcommitteeThe term “Interagency Environmental Subcommittee” means the Interagency Subcommittee on Expedited Environmental Regulations as further described by section 2214 of this title.


(10) LegislatureThe term “Legislature” means the Legislature of Puerto Rico.


(11) Planning BoardThe term “Planning Board” means the Puerto Rico Planning Board, a board within the executive branch of the Government of Puerto Rico established by Puerto Rico Act 75–1975 (23 L.P.R.A. 62 et seq.).


(12) Project SponsorThe term “Project Sponsor” means a Puerto Rico Agency or private party proposing the development of an existing, ongoing, or new infrastructure project or Energy Project.


(13) Puerto Rico Agency or AgenciesThe terms “Puerto Rico Agency” or “Puerto Rico Agencies” means any board, body, board of examiners, public corporation, commission, independent office, division, administration, bureau, department, authority, official, person, entity, municipality, or any instrumentality of Puerto Rico, or an administrative body authorized by law to perform duties of regulating, investigating, or that may issue a decision, or with the power to issue licenses, certificates, permits, concessions, accreditations, privileges, franchises, except the Senate and the House of Representatives of the Legislature and the judicial branch.


(14) Puerto Rico Electric Power AuthorityThe term “Puerto Rico Electric Power Authority” means the Puerto Rico Electric Power Authority established by Puerto Rico Act 83–1941.


(Pub. L. 114–187, title V, § 501, June 30, 2016, 130 Stat. 596.)

§ 2212. Position of Revitalization Coordinator(a) EstablishmentThere is established, under the Oversight Board, the position of the Revitalization Coordinator.


(b) Appointment(1) In generalThe Revitalization Coordinator shall be appointed by the Governor as follows:(A) Prior to the appointment of the Revitalization Coordinator and within 60 days of the appointment of the full membership of the Oversight Board, the Oversight Board shall submit to the Governor no less than three nominees for appointment.

(B) In consultation with the Oversight Board, not later than 10 days after receiving the nominations under subparagraph (A), the Governor shall appoint one of the nominees as the Revitalization Coordinator. Such appointment shall be effective immediately.

(C) If the Governor fails to select a Revitalization Coordinator, the Oversight Board shall, by majority vote, appoint a Revitalization Coordinator from the list of nominees provided under paragraph (A).


(2) QualificationsIn selecting nominees under paragraph (1)(A), the Oversight Board shall only nominate persons who—(A) have substantial knowledge and expertise in the planning, predevelopment, financing, development, operations, engineering, or market participation of infrastructure projects, provided that stronger consideration may be given to candidates who have experience with Energy Projects and the laws and regulations of Puerto Rico that may be subject to an Expedited Permitting Process;

(B) does 11 So in original. Probably should be “do”. not currently provide goods or services to the government of Puerto Rico (and, as applicable, is 22 So in original. Probably should be “are”. not the spouse, parent, child, or sibling of a person who provides or has provided goods and services to the government of Puerto Rico in the preceding 3 calendar years); and

(C) shall not be an officer, employee of, or former officer or employee of the government of Puerto Rico in the preceding 3 calendar years.


(3) CompensationThe Revitalization Coordinator shall be compensated at an annual rate determined by the Oversight Board sufficient in the judgment of the Oversight Board to obtain the services of a person with the skills and experience required to discharge the duties of the position, but such compensation shall not exceed the annual salary of the Executive Director.



(c) Assignment of personnelThe Executive Director of the Oversight Board may assign Oversight Board personnel to assist the Revitalization Coordinator.


(d) Removal(1) In generalThe Revitalization Coordinator may be removed for any reason, in the Oversight Board’s discretion.


(2) Termination of positionUpon the termination of the Oversight Board pursuant to section 2149 of this title, the position of the Revitalization Coordinator shall terminate.



(Pub. L. 114–187, title V, § 502, June 30, 2016, 130 Stat. 597.)

§ 2213. Critical Projects(a) Identification of projects(1) Project submissionAny Project Sponsor may submit, so long as the Oversight Board is in operation, any existing, ongoing, or proposed project to the Revitalization Coordinator. The Revitalization Coordinator shall require such submission to include—(A) the impact the project will have on an emergency;

(B) the availability of immediate private capital or other funds, including loan guarantees, loans, or grants to implement, operate, or maintain the project;

(C) the cost of the project and amount of Puerto Rico government funds, if any, necessary to complete and maintain the project;

(D) the environmental and economic benefits provided by the project, including the number of jobs to be created that will be held by residents of Puerto Rico and the expected economic impact, including the impact on ratepayers, if applicable;

(E) the status of the project if it is existing or ongoing; and

(F) in addition to the requirements found in subparagraphs (A) through (E), the Revitalization Coordinator may require such submission to include any or all of the following criteria that assess how the project will—(i) reduce reliance on oil for electric generation in Puerto Rico;

(ii) improve performance of energy infrastructure and overall energy efficiency;

(iii) expedite the diversification and conversion of fuel sources for electric generation from oil to natural gas and renewables in Puerto Rico as defined under applicable Puerto Rico laws;

(iv) promote the development and utilization of energy sources found on Puerto Rico;

(v) contribute to transitioning to privatized generation capacities in Puerto Rico;

(vi) support the Energy Commission of Puerto Rico in achievement of its goal of reducing energy costs and ensuring affordable energy rates for consumers and business; or

(vii) achieve in whole or in part the recommendations, if feasible, of the study in section 505(d) of this title 11 See References in Text note below. to the extent such study is completed and not inconsistent with studies or plans otherwise required under Puerto Rico laws.



(2) Identification of relevant Puerto Rico AgenciesWithin 20 days of receiving a project submission under paragraph (1), the Revitalization Coordinator shall, in consultation with the Governor, identify all Puerto Rico Agencies that will have a role in the permitting, approval, authorizing, or other activity related to the development of such project submission.


(3) Expedited Permitting Process(A) Submission of Expedited Permitting ProcessNot later than 20 days after receiving a project submission, each Puerto Rico Agency identified in paragraph (1) shall submit to the Revitalization Coordinator the Agency’s Expedited Permitting Process.


(B) Failure to provide Expedited Permitting ProcessIf a Puerto Rico Agency fails to provide an Expedited Permitting Process within 20 days of receiving a project submission, the Revitalization Coordinator shall consult with the Governor to develop within 20 days an Expedited Permitting Process for the Agency.


(C) Implementation and prioritizationThe Revitalization Coordinator shall require Puerto Rico Agencies to implement the Expedited Permitting Process for Critical Projects. Critical Projects shall be prioritized to the maximum extent possible in each Puerto Rico Agency regardless of any agreements transferring or delegating permitting authority to any other Territorial Instrumentality or municipality.




(b) Critical Project Report(1) In generalFor each submitted project, the Revitalization Coordinator in consultation with the Governor and relevant Puerto Rico Agencies identified in subsection (a)(2) shall develop a Critical Project Report within 60 days of the project submission, which shall include:(A) An assessment of how well the project meets the criteria in subsection (a)(1).

(B) A recommendation by the Governor whether the project should be considered a Critical Project. If the Governor fails to provide a recommendation during the development of the Critical Project Report, the failure shall constitute a concurrence with the Revitalization Coordinator’s recommendation in subparagraph (E).

(C) In the case of a project that may affect the implementation of Land-Use Plans, as defined by Puerto Rico Act 550–2004, a determination by the Planning Board will be required within the 60-day timeframe. If the Planning Board determines such project will be inconsistent with relevant Land-Use Plans, then the project will be deemed ineligible for Critical Project designation.

(D) In the case of an Energy Project that will connect with the Puerto Rico Electric Power Authority’s transmission or distribution facilities, a recommendation by the Energy Commission of Puerto Rico, if the Energy Commission determines such Energy Project will affect an approved Integrated Resource Plan, as defined under Puerto Rico Act 54–2014. If the Energy Commission determines the Energy Project will adversely affect an approved Integrated Resource Plan, then the Energy Commission shall provide the reasons for such determination and the Energy Project shall be ineligible for Critical Project designation, provided that such determination must be made during the 60-day timeframe for the development of the Critical Project Report.

(E) A recommendation by the Revitalization Coordinator whether the project should be considered a Critical Project.


(2) Public involvementImmediately following the completion of the Critical Project Report, the Revitalization Coordinator shall make such Critical Project Report public and allow a period of 30 days for the submission of comments by residents of Puerto Rico specifically on matters relating to the designation of a project as a Critical Project. The Revitalization Coordinator shall respond to the comments within 30 days of closing the coming 22 So in original. period and make the responses publicly available.


(3) Submission to Oversight BoardNot later than 5 days after the Revitalization Coordinator has responded to the comments under paragraph (2), the Revitalization Coordinator shall submit the Critical Project Report to the Oversight Board.



(c) Action by the Oversight BoardNot later than 30 days after receiving the Critical Project Report, the Oversight Board, by majority vote, shall approve or disapprove the project as a Critical Project, if the Oversight Board—(1) approves the project, the project shall be deemed a Critical Project; and

(2) disapproves the project, the Oversight Board shall submit to the Revitalization Coordinator in writing the reasons for disapproval.


(Pub. L. 114–187, title V, § 503, June 30, 2016, 130 Stat. 598.)


References in TextSection 505(d) of this title, referred to in subsec. (a)(1)(F)(vii), is section 505(d) of title V of Pub. L. 114–187, June 30, 2016, 130 Stat. 602, which amended section 1492a of this title.



§ 2214. Miscellaneous provisions(a) Creation of Interagency Environmental Subcommittee(1) EstablishmentNot later than 60 days after the date on which the Revitalization Coordinator is appointed, the Interagency Environmental Subcommittee shall be established and shall evaluate environmental documents required under Puerto Rico law for any Critical Project within the Expedited Permitting Process established by the Revitalization Coordinator under section 2213(a)(3) of this title.


(2) CompositionThe Interagency Environmental Subcommittee shall consist of the Revitalization Coordinator, and a representative selected by the Governor in consultation with the Revitalization Coordinator representing each of the following agencies: The Environmental Quality Board, the Planning Board, the Puerto Rico Department of Natural and Environmental Resources, and any other Puerto Rico Agency determined to be relevant by the Revitalization Coordinator.



(b) Length of Expedited Permitting ProcessWith respect to a Puerto Rico Agency’s activities related only to a Critical Project, such Puerto Rico Agency shall operate as if the Governor has declared an emergency pursuant to section 2 of Act 76 (3 L.P.R.A. 1932). Section 12 of Act 76 (3 L.P.R.A. 1942) shall not be applicable to Critical Projects. Furthermore, any transactions, processes, projects, works, or programs essential to the completion of a Critical Project shall continue to be processed and completed under such Expedited Permitting Process regardless of the termination of the Oversight Board under section 2149 of this title.


(c) Expedited Permitting Process compliance(1) Written noticeA Critical Project Sponsor may in writing notify the Oversight Board of the failure of a Puerto Rico Agency or the Revitalization Coordinator to adhere to the Expedited Permitting Process.


(2) Finding of failureIf the Oversight Board finds either the Puerto Rico Agency or Revitalization Coordinator has failed to adhere to the Expedited Permitting Process, the Oversight Board shall direct the offending party to comply with the Expedited Permitting Process. The Oversight Board may take such enforcement action as necessary as provided by section 2124(l) of this title.



(d) Review of Legislature acts(1) Submission of acts to Oversight BoardPursuant to section 2144(a) of this title, the Governor shall submit to the Oversight Board any law duly enacted during any fiscal year in which the Oversight Board is in operation that may affect the Expedited Permitting Process.


(2) Finding of Oversight BoardUpon receipt of a law under paragraph (1), the Oversight Board shall promptly review whether the law would adversely impact the Expedited Permitting Process and, upon such a finding, the Oversight Board may deem such law to be significantly inconsistent with the applicable Fiscal Plan.



(e) Establishment of certain terms and conditionsNo Puerto Rico Agency may include in any certificate, right-of-way, permit, lease, or other authorization issued for a Critical Project any term or condition that may be permitted, but is not required, by any applicable Puerto Rico law, if the Revitalization Coordinator determines the term or condition would prevent or impair the expeditious construction, operation, or expansion of the Critical Project. The Revitalization Coordinator may request a Puerto Rico Agency to include in any certificate, right-of-way, permit, lease, or other authorization, a term or condition that may be permitted in accordance with applicable laws if the Revitalization Coordinator determines such inclusion would support the expeditious construction, operation, or expansion of any Critical Project.


(f) DisclosureAll Critical Project reports, and justifications for approval or rejection of Critical Project status, shall be made publicly available online within 5 days of receipt or completion.


(Pub. L. 114–187, title V, § 504, June 30, 2016, 130 Stat. 601.)

§ 2215. Federal agency requirements(a) Federal Points of ContactAt the request of the Revitalization Coordinator and within 30 days of receiving such a request, each Federal agency with jurisdiction over the permitting, or administrative or environmental review of private or public projects in Puerto Rico, shall name a Point of Contact who will serve as that agency’s liaison with the Revitalization Coordinator.


(b) Federal grants and loansFor each Critical Project with a pending or potential Federal grant, loan, or loan guarantee application, the Revitalization Coordinator and the relevant Point of Contact shall cooperate with each other to ensure expeditious review of such application.


(c) Expedited reviews and actions of Federal agenciesAll reviews conducted and actions taken by any Federal agency relating to a Critical Project shall be expedited in a manner consistent with completion of the necessary reviews and approvals by the deadlines under the Expedited Permitting Process, but in no way shall the deadlines established through the Expedited Permitting Process be binding on any Federal agency.


(Pub. L. 114–187, title V, § 505, June 30, 2016, 130 Stat. 602.)

Codification
Section is comprised of section 505 of Pub. L. 114–187. Subsec. (d) of section 505 of Pub. L. 114–187 amended section 1492a of this title.



§ 2216. Judicial review(a) Deadline for filing of a claimA claim arising under this subchapter must be brought no later than 30 days after the date of the decision or action giving rise to the claim.


(b) Expedited considerationThe District Court for the District of Puerto Rico shall set any action brought under this subchapter for expedited consideration, taking into account the interest of enhancing Puerto Rico’s infrastructure for electricity, water and sewer services, roads and bridges, ports, and solid waste management to achieve compliance with local and Federal environmental laws, regulations, and policies while ensuring the continuity of adequate services to the people of Puerto Rico and Puerto Rico’s sustainable economic development.


(Pub. L. 114–187, title V, § 506, June 30, 2016, 130 Stat. 602.)

§ 2217. Savings clause
Nothing in this subchapter is intended to change or alter any Federal legal requirements or laws.
(Pub. L. 114–187, title V, § 507, June 30, 2016, 130 Stat. 603.)


SUBCHAPTER VI—CREDITOR COLLECTIVE ACTION
§ 2231. Creditor collective action(a) DefinitionsIn this subchapter:(1) Administrative SupervisorThe term “Administrative Supervisor” means the Oversight Board established under section 2121 of this title.


(2) Authorized Territorial InstrumentalityThe term “Authorized Territorial Instrumentality” means a covered territorial instrumentality authorized in accordance with subsection (e).


(3) Calculation AgentThe term “Calculation Agent” means a calculation agent appointed in accordance with subsection (k).


(4) Capital Appreciation BondThe term “Capital Appreciation Bond” means a Bond that does not pay interest on a current basis, but for which interest amounts are added to principal over time as specified in the relevant offering materials for such Bond, including that the accreted interest amount added to principal increases daily.


(5) Convertible Capital Appreciation BondThe term “Convertible Capital Appreciation Bond” means a Bond that does not pay interest on a current basis, but for which interest amounts are added to principal over time as specified in the relevant offering materials and which converts to a current pay bond on a future date.


(6) Information AgentThe term “Information Agent” means an information agent appointed in accordance with subsection (l).


(7) Insured BondThe term “Insured Bond” means a bond subject to a financial guarantee or similar insurance contract, policy or surety issued by a monoline insurer.


(8) IssuerThe term “Issuer” means, as applicable, the Territory Government Issuer or an Authorized Territorial Instrumentality that has issued or guaranteed at least one Bond that is Outstanding.


(9) ModificationThe term “Modification” means any modification, amendment, supplement or waiver affecting one or more series of Bonds, including those effected by way of exchange, repurchase, conversion, or substitution.


(10) OutstandingThe term “Outstanding,” in the context of the principal amount of Bonds, shall be determined in accordance with subsection (b).


(11) Outstanding PrincipalThe term “Outstanding Principal” means—(A) for a Bond that is not a Capital Appreciation Bond or a Convertible Capital Appreciation Bond, the outstanding principal amount of such Bond; and

(B) for a Bond that is a Capital Appreciation Bond or a Convertible Capital Appreciation Bond, the current accreted value of such Capital Appreciation Bond or a Convertible Capital Appreciation Bond, as applicable.


(12) PoolThe term “Pool” means a pool established in accordance with subsection (d).


(13) Qualifying ModificationThe term “Qualifying Modification” means a Modification proposed in accordance with subsection (g).


(14) Secured PoolThe term “Secured Pool” means a Pool established in accordance with subsection (d) consisting only of Bonds that are secured by a lien on property, provided that the inclusion of a Bond Claim in such Pool shall not in any way limit or prejudice the right of the Issuer, the Administrative Supervisor, or any creditor to recharacterize or challenge such Bond Claim, or any purported lien securing such Bond Claim, in any other manner in any subsequent proceeding in the event a proposed Qualifying Modification is not consummated.


(15) Territory Government IssuerThe term “Territory Government Issuer” means the Government of Puerto Rico or such covered territory for which an Oversight Board has been established pursuant to section 2121 of this title.



(b) Outstanding BondsIn determining whether holders of the requisite principal amount of Outstanding Bonds have voted in favor of, or consented to, a proposed Qualifying Modification, a Bond will be deemed not to be outstanding, and may not be counted in a vote or consent solicitation for or against a proposed Qualifying Modification, if on the record date for the proposed Qualifying Modification—(1) the Bond has previously been cancelled or delivered for cancellation or is held for reissuance but has not been reissued;

(2) the Bond has previously been called for redemption in accordance with its terms or previously become due and payable at maturity or otherwise and the Issuer has previously satisfied its obligation to make, or provide for, all payments due in respect of the Bond in accordance with its terms;

(3) the Bond has been substituted with a security of another series; or

(4) the Bond is held by the Issuer or by an Authorized Territorial Instrumentality of the Territory Government Issuer or by a corporation, trust or other legal entity that is controlled by the Issuer or an Authorized Territorial Instrumentality of the Territory Government Issuer, as applicable.

For purposes of this subsection, a corporation, trust or other legal entity is controlled by the Issuer or by an Authorized Territorial Instrumentality of the Territory Government Issuer if the Issuer or an Authorized Territorial Instrumentality of the Territory Government Issuer, as applicable, has the power, directly or indirectly, through the ownership of voting securities or other ownership interests, by contract or otherwise, to direct the management of or elect or appoint a majority of the board of directors or other persons performing similar functions in lieu of, or in addition to, the board of directors of that legal entity.

(c) Certification of disenfranchised BondsPrior to any vote on, or consent solicitation for, a Qualifying Modification, the Issuer shall deliver to the Calculation Agent a certificate signed by an authorized representative of the Issuer specifying any Bonds that are deemed not to be Outstanding for the purpose of subsection (b) above.


(d) Determination of Pools for votingThe Administrative Supervisor, in consultation with the Issuer, shall establish Pools in accordance with the following:(1) Not less than one Pool shall be established for each Issuer.

(2) A Pool that contains one or more Bonds that are secured by a lien on property shall be a Secured Pool.

(3) The Administrative Supervisor shall establish Pools according to the following principles:(A) For each Issuer that has issued multiple Bonds that are distinguished by specific provisions governing priority or security arrangements, including Bonds that have been issued as general obligations of the Territory Government Issuer to which the Territory Government Issuer pledged the full or good faith, credit, and taxing power of the Territory Government Issuer, separate Pools shall be established corresponding to the relative priority or security arrangements of each holder of Bonds against each Issuer, as applicable, provided, however, that the term “priority” as used in this section shall not be understood to mean differing payment or maturity dates.

(B) For each Issuer that has issued senior and subordinated Bonds, separate Pools shall be established for the senior and subordinated Bonds corresponding to the relative priority or security arrangements.

(C) For each Issuer that has issued multiple Bonds, for at least some of which a guarantee of repayment has been provided by the Territory Government Issuer, separate Pools shall be established for such guaranteed and non-guaranteed Bonds.

(D) Subject to the other requirements contained in this section, for each Issuer that has issued multiple Bonds, for at least some of which a dedicated revenue stream has been pledged for repayment, separate Pools for such Issuer shall be established as follows—(i) for each dedicated revenue stream that has been pledged for repayment, not less than one Secured Pool for Bonds for which such revenue stream has been pledged, and separate Secured Pools shall be established for Bonds of different priority; and

(ii) not less than one Pool for all other Bonds issued by the Issuer for which a dedicated revenue stream has not been pledged for repayment.


(E) The Administrative Supervisor shall not place into separate Pools Bonds of the same Issuer that have identical rights in security or priority.


(4) Notwithstanding the preceding provisions of this subsection, solely with respect to a preexisting voluntary agreement as described in section 2124(i)(3) of this title, such voluntary agreement may classify Insured Bonds and uninsured bonds in different Pools and provide different treatment thereof so long as the preexisting voluntary agreement has been agreed to by—(A) holders of a majority in amount of all uninsured bonds outstanding in the modified Pool; and

(B) holders (including insurers with power to vote) of a majority in amount of all Insured Bonds.



(e) Authorization of Territory InstrumentalitiesA covered territorial instrumentality is an Authorized Territorial Instrumentality if it has been specifically authorized to be eligible to avail itself of the procedures under this section by the Administrative Supervisor.


(f) Information delivery requirementBefore solicitation of acceptance or rejection of a Modification under subsection (h), the Issuer shall provide to the Calculation Agent, the Information Agent, and the Administrative Supervisor, the following information—(1) a description of the Issuer’s economic and financial circumstances which are, in the Issuer’s opinion, relevant to the request for the proposed Qualifying Modification, a description of the Issuer’s existing debts, a description of the impact of the proposed Qualifying Modification on the territory’s or its territorial instrumentalities’ public debt;

(2) if the Issuer is seeking Modifications affecting any other Pools of Bonds of the Territory Government Issuer or its Authorized Territorial Instrumentalities, a description of such other Modifications;

(3) if a Fiscal Plan with respect to such Issuer has been certified, the applicable Fiscal Plan certified in accordance with section 2141 of this title; and

(4) such other information as may be required under applicable securities laws.


(g) Qualifying ModificationA Modification is a Qualifying Modification if one of the following processes has occurred:(1) Consultation process(A) the Issuer proposing the Modification has consulted with holders of Bonds in each Pool of such Issuer prior to soliciting a vote on such Modification;

(B) each exchanging, repurchasing, converting, or substituting holder of Bonds of any series in a Pool affected by that Modification is offered the same amount of consideration per amount of principal, the same amount of consideration per amount of interest accrued but unpaid and the same amount of consideration per amount of past due interest, respectively, as that offered to each other exchanging, repurchasing, converting, or substituting holder of Bonds of any series in a Pool affected by that Modification (or, where a menu of instruments or other consideration is offered, each exchanging, repurchasing, converting, or substituting holder of Bonds of any series in a Pool affected by that Modification is offered the same amount of consideration per amount of principal, the same amount of consideration per amount of interest accrued but unpaid and the same amount of consideration per amount of past due interest, respectively, as that offered to each other exchanging, repurchasing, converting, or substituting holder of Bonds of any series in a Pool affected by that Modification electing the same option under such menu of instruments); and

(C) the Modification is certified by the Administrative Supervisor as being consistent with the requirements set forth in section 2124(i)(1) of this title and is in the best interests of the creditors and is feasible.


(2) Voluntary agreement processThe Administrative Supervisor has issued a certification that—(A) the requirements set forth in section 2124(i)(2) of this title and subsection (g)(1)(B) have been satisfied; or

(B) the Modification is consistent with a restructuring support or similar agreement to be implemented pursuant to the law of the covered territory executed by the Issuer prior to the establishment of an Oversight Board for the relevant territory.



(h) Solicitation(1) Upon receipt of a certification from the Administrative Supervisor under subsection (g), the Information Agent shall, if practical and except as provided in paragraph (2), submit to the holders of any Outstanding Bonds of the relevant Issuer, including holders of the right to vote such Outstanding Bonds, the information submitted by the relevant Issuer under subsection (f)(1) in order to solicit the vote of such holders to approve or reject the Qualifying Modification.

(2) If the Information Agent is unable to identify the address of holders of any Outstanding Bonds of the relevant Issuer, the Information Agent may solicit the vote or consent of such holders by—(A) delivering the solicitation to the paying agent for any such Issuer or Depository Trust Corporation if it serves as the clearing system for any of the Issuer’s Outstanding Bonds; or

(B) delivering or publishing the solicitation by whatever additional means the Information Agent, after consultation with the Issuer, deems necessary and appropriate in order to make a reasonable effort to inform holders of any Outstanding Bonds of the Issuer which may include, notice by mail, publication in electronic media, publication on a website of the Issuer, or publication in newspapers of national circulation in the United States and in a newspaper of general circulation in the territory.



(i) Who may propose a ModificationFor each Issuer, a Modification may be proposed to the Administrative Supervisor by the Issuer or by one or more holders of the right to vote the Issuer’s Outstanding Bonds. To the extent a Modification proposed by one or more holders of the right to vote Outstanding Bonds otherwise complies with the requirements of this subchapter, the Administrative Supervisor may accept such Modification on behalf of the Issuer, in which case the Administrative Supervisor will instruct the Issuer to provide the information required in subsection (f).


(j) VotingFor each Issuer, any Qualifying Modification may be made with the affirmative vote of the holders of the right to vote at least two-thirds of the Outstanding Principal amount of the Outstanding Bonds in each Pool that have voted to approve or reject the Qualifying Modification, provided that holders of the right to vote not less than a majority of the aggregate Outstanding Principal amount of all the Outstanding Bonds in each Pool have voted to approve the Qualifying Modification. The holder of the right to vote the Outstanding Bonds that are Insured Bonds shall be the monoline insurer insuring such Insured Bond to the extent such insurer is granted the right to vote Insured Bonds for purposes of directing remedies or consenting to proposed amendments or modifications as provided in the applicable documents pursuant to which such Insured Bond was issued and insured.


(k) Calculation AgentFor the purpose of calculating the principal amount of the Bonds of any series eligible to participate in such a vote or consent solicitation and tabulating such votes or consents, the Territory Government Issuer may appoint a Calculation Agent for each Pool reasonably acceptable to the Administrative Supervisor.


(l) Information AgentFor the purpose of administering a vote of holders of Bonds, including the holders of the right to vote such Bonds, or seeking the consent of holder 11 So in original. Probably should be “holders”. of Bonds, including the holders of the right to vote such Bonds, to a written action under this section, the Territory Government Issuer may appoint an Information Agent for each Pool reasonably acceptable to the Administrative Supervisor.


(m) Binding effect(1) A Qualifying Modification will be conclusive and binding on all holders of Bonds whether or not they have given such consent, and on all future holders of those Bonds whether or not notation of such Qualifying Modification is made upon the Bonds, if—(A) the holders of the right to vote the Outstanding Bonds in every Pool of the Issuer pursuant to subsection (j) have consented to or approved the Qualifying Modification;

(B) the Administrative Supervisor certifies that—(i) the voting requirements of this section have been satisfied;

(ii) the Qualifying Modification complies with the requirements set forth in section 2124(i)(1) of this title; and

(iii) except for such conditions that have been identified in the Qualifying Modification as being non-waivable, any conditions on the effectiveness of the Qualifying Modification have been satisfied or, in the Administrative Supervisor’s sole discretion, satisfaction of such conditions has been waived;


(C) with respect to a Bond Claim that is secured by a lien on property and with respect to which the holder of such Bond Claim has rejected or not consented to the Qualifying Modification, the holder of such Bond—(i) retains the lien securing such Bond Claims; or

(ii) receives on account of such Bond Claim, through deferred cash payments, substitute collateral, or otherwise, at least the equivalent value of the lesser of the amount of the Bond Claim or of the collateral securing such Bond Claim; and


(D) the district court for the territory or, for any territory that does not have a district court, the United States District Court for the District of Hawaii, has, after reviewing an application submitted to it by the applicable Issuer for an order approving the Qualifying Modification, entered an order that the requirements of this section have been satisfied.


(2) Upon the entry of an order under paragraph (1)(D), the conclusive and binding Qualifying Modification shall be valid and binding on any person or entity asserting claims or other rights, including a beneficial interest (directly or indirectly, as principal, agent, counterpart, subrogee, insurer or otherwise) in respect of Bonds subject to the Qualifying Modification, any trustee, any collateral agent, any indenture trustee, any fiscal agent, and any bank that receives or holds funds related to such Bonds. All property of an Issuer for which an order has been entered under paragraph (1)(D) shall vest in the Issuer free and clear of all claims in respect of any Bonds of any other Issuer. Such Qualifying Modification will be full, final, complete, binding, and conclusive as to the territorial government Issuer, other territorial instrumentalities of the territorial government Issuer, and any creditors of such entities, and should not be subject to any collateral attack or other challenge by any such entities in any court or other forum. Other than as provided herein, the foregoing shall not prejudice the rights and claims of any party that insured the Bonds, including the right to assert claims under the Bonds as modified following any payment under the insurance policy, and no claim or right that may be asserted by any party in a capacity other than holder of a Bond affected by the Qualifying Modification shall be satisfied, released, discharged, or enjoined by this provision.


(n) Judicial review(1) The district court for the territory or, for any territory that does not have a district court, the United States District Court for the District of Hawaii shall have original and exclusive jurisdiction over civil actions arising under this section.

(2) Notwithstanding section 2126(e) of this title, there shall be a cause of action to challenge unlawful application of this section.

(3) The district court shall nullify a Modification and any effects on the rights of the holders of Bonds resulting from such Modification if and only if the district court determines that such Modification is manifestly inconsistent with this section.


(Pub. L. 114–187, title VI, § 601, June 30, 2016, 130 Stat. 603.)

§ 2232. Applicable law
In any judicial proceeding regarding this subchapter, Federal, State, or territorial laws of the United States, as applicable, shall govern and be applied without regard or reference to any law of any international or foreign jurisdiction.
(Pub. L. 114–187, title VI, § 602, June 30, 2016, 130 Stat. 609.)


SUBCHAPTER VII—SENSE OF CONGRESS REGARDING PERMANENT, PRO-GROWTH FISCAL REFORMS
§ 2241. Sense of Congress regarding permanent, pro-growth fiscal reforms
It is the sense of the Congress that any durable solution for Puerto Rico’s fiscal and economic crisis should include permanent, pro-growth fiscal reforms that feature, among other elements, a free flow of capital between possessions of the United States and the rest of the United States.
(Pub. L. 114–187, title VII, § 701, June 30, 2016, 130 Stat. 610.)





